FILED IN
     NO. 13-212           4th COURT OF APPEALS
                           SAN ANTONIO, TEXAS
                          09/11/15 11:24:40 AM
                            KEITH E. HOTTLE
                                  Clerk




 TAMI L. WOLE'F, C.S.R.
PHONE: (830) 331-8286
                          NO. 13-212

ROBERTSON ELECTRIC, INC.          )     IN THE DISTRICT COURT
                                  )
VS .                              )   216TH JUDICIAL DISTRICT
                                  )
SELECT BUILDING SYSTEMS,
INC ., TRI-BAR RANCH, LTD.
AND G&R LAND COMPANY, INC.        )    KENDALL COUNTY, TEXAS
......................................................
                I, TAMI L. WOLFF, Certified Shorthand
Reporter in and for the State of Texas, do hereby
certify that the following exhibits constitute true
and complete duplicates of the original exhibits,
excluding physical evidence, offered into evidence
during the aforementioned proceeding in the
above-entitled and numbered cause as set out herein
before the Honorable Bill Palmer, Judge of the County
Court of Kendall County, Texas.


               WITNESS MY OFFICIAL HAND on this, the
            day of                            , 2015.



                                        /s/
                             1
                             Expiration: 12/31/15
                             Kendall County Courthouse
                             201 E. San Antonio, Suite 212
                             Boerne, Texas 78006
                             (830) 331-8286


                      TAMI L. WOLEF, C.S.R.
                     PHONE: (830) 331-8286
                              CAUSE NO. 13-212

ROBERTSON ELECTRIC, INC.,      §                 IN THE DISTRICTFILED
                                                                 COURTIN
                               §                           4th COURT OF APPEALS
                                                            SAN ANTONIO, TEXAS
      Plaintiff                §
                                                           09/11/15 11:24:40 AM
                               §
v.                             §                             KEITH E. HOTTLE
                                                                   Clerk
                               §                 216TH JUDICIAL DISTRICT
SELECT BUILDING SYSTEMS, INC., §
TRI-BAR RANCH COMPANY, LTD., §
G & R LAND COMPANY, INC., and  §
RODNEY R. LEWIS                §
                               §
      Defendants               §                 KENDALL COUNTY, TEXAS


                          REI - TRIAL EXHmITS


 EXHmIT           ITEM              AGREED        ADMITTED        NOT
 NUMBER                            ADMITTED                     ADMITTED


            REI
    1       SUBCONTRACT
            WITHSBS                   X
            ORIGINAL
    2       CONTRACT                  X
            DRAWINGS


            UPDATED
    3       CONTRACT                  X
            DRAWINGS


            CHANGE ORDER-
   4A       SBSIREI dtd Dec. 14,      X
            2012


            CHANGE ORDER-
   4B       SBSIREI dtd Jan. 8,       X
            2013
     CHANGE ORDER-
4C   SBSIREI dtd Jan. 21,   X
     2013


     REIEMAILS
     REGARDING              X
     TR-BARRELATED
5    DELAYS


     REIEMAILS
     REGARDING              X
     TR-BAR RELATED
6    DELAYS
     -SBS RESPONSE


     REI REQUEST FOR
     PAYMENT                X
     AND
7    DEFICIENCIES
     DATED
     1-23-2013




     INVOICES OF REI
     12/18/2012;            X
     1/21/2013; 2/6/2013
8
     APPLICATION FOR
     CERTIFICATION          X
     OF REI FOR
9    PAYMENT


     AFFIDAVIT OF
10   THOMAS
     PTTTMAN-
     RebuttallImpeachment
       Weston Sharpless
11 A   Email dtd June 7,     X
       2013


       Thomas Pittman Ltr
11 B   dtd Feb. 17,2013      X
       S. Schiffman Ltr to
11 C   T. Pittman dtd Feb.   X
       15,2013


       Weigan, Baca,
11 D   Pittman Email dtd     X
       Mar. 14,2013


       Daniel Bodie/Thomas
11 E   Pittman Email dtd     X
       June 7,2013


       LOS CERRITOS
12     HANGAR                X
       MEETING


       REI PICTURES OF
       SITE                  X
       ON TERMINATION
13     DATE
       1-24-2013


       REI PICTURES OF
14     CMU                   X
       BLOCK WALLS
       AND BOXES
       ON TERMINATION
       DATE
       1-24-2013
       SBS-TRI-BAR
 15    CONTRACT           X

       SBS-TR-BAR
 16    CONTRACT           X
       ADDITIONS AND
       DELETIONS


       SBS-TRI-BAR
 17    CONTRACT           X
       CONDITIONS


       SBS-TR-BAR SITE
 18    MEETING            X
       MINUTES dtd Jan.
       22,2013


       SBS DAILY FIELD
19A    REPORTSdtd         X
       12/18/2012


       SBS DAILY FIELD
19B    REPORTSdtd         X
       12/19/2012


       SBS DAILY FIELD
19 C   REPORTSdtd         X
       12/20/2012


       SBS DAILY FIELD
19D    REPORTSdtd         X
       1/2/2013


       SBS DAILY FIELD
19E    REPORTSdtd         X
       113/2013
       SBS DAILY FIELD
19F    REPORTSdtd        X
       1/4/2013


       SBS DAILY FIELD
19G    REPORTS dtd       X
       11712013


       SBS DAILY FIELD
19H    REPORTS dtd       X
       118/2013


       SBS DAILY FIELD
19 I   REPORTSdtd        X
       1115/2013


       SBS DAILY FIELD
19 J   REPORTSdtd        X
       1121/2013


       SBS DAILY FIELD
19K    REPORTSdtd        X
       1122/2013


       SBS DAILY FIELD
19L    REPORTSdtd        X
       1123/2013


       SBS WEEKLY
19M    REPORTS dtd       X
       12123/2012




       SBS WEEKLY
19N    REPORTS dtd       X
       12/30/2012
      SBS WEEKLY
190   REPORTS dtd              X
      1/6/2013


      SBS WEEKLY
19P   REPORTSdtd               X
      1/13/2013


      SBS WEEKLY
19Q   REPORTS dtd              X
      1/20/2013


      TRI-BAR NOTICE
20    TOSBS                    X
      OF TERMINATION


      C&S
21    ENTERPRISES, INC.
      - alleged deficiencies
      RebuttallImpeachment


      C&S
22A   ENTERPRISES, INC.        X
      Invoice dtd 7/25/2013


      C&S
22B   ENTERPRISES, INC.        X
      Invoice dtd
      11/11/2013




      REI - LIGHTING,
23A   GEAR,                    X
      MATERIALS
      TURNED OVER
      TO SBS 1/24/2013
      REI - LIGHTING,
23B   GEAR,             X
      MATERIALS
      TURNED OVER
      - Pictures


      REI - LIGHTING,
23C   GEAR,             X
      MATERIALS
      TURNED OVER
      - Value


      JOHN GRABLE LTR
24A   wiAttachments -   X
      12/21/2012




      JOHN GRABLE LTR
24B   wiAttachments -   X
      12/21/2012




      JOHN GRABLE
24C   LTR- 2/28/2013    X

      ATTORNEY FEES
25                      X

      REI MARKED-UP
26    UPDATED           X
      CONTRACT
      DRAWINGS


      ON SITE
27    PICTURES
                        >(
     TRI-BAR RECEIPT
28   OF LIGHTING
     GEAR
                        Y
29
     C&S
     ENTERPRISE 1-
     14-2013 QUOTE         X
                          X
     TRI-BAR
30   VALUATION OF
     LIGHTING GEAR




                         X
     NOV 2 - 4 2012
31   TRI-BAR EMAILS




                          X
     NOV 26 - 28 2012
32   TRI-BAR EMAILS



     WORK ALLEGED
33   TO BE REI



     REI ELECTRIC
                        Y
34   SUPPLIES AND
     COSTS ON
     PROJECT            Y
                        Respectfully submitted,




                               lmmie L. J. Bro    Jr.
                              Law Office of Ji mie L. J. Brown, Jr.
                              Texas Bar No. 03141210
                              3102 Cherry Creek Drive
                              Missouri City, Texas 77459
                              Tel. (713) 419-1021
                                                   Fax. (713) 583-1352
                                                   Attorney for Plaintiff
                                                   Robertson Electric, Inc.

                               CERTIFICATE OF SERVICE

       I certify that on March 12,2015, a true and correct copy of Plaintiffs Exhibit List were
served by facsimile transmission on:

John W. Slates                                     FACSIMILE: (469) 317-1100
Slates Harwell, LLP

TomC. Clark                                        FACSIMILE: (214) 559-4466
Dealey, Zimmermann, Clark,
Malouf & Blend, P.e.




                                                   Jnnmie L. J. Bro
                                                   Texas BarNo. 03141210
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
      1
   EXHIBIT 1

REI SUBCONTRACT
     WITHSBS
   EXHIBIT 1
REI SUBCONTRACT
   WITHSBS
        SUB COpy                                                                                  12-10-1378 #2242
                                                 SUBCONTRACT

                                                       Between

                           SELECT BUILDING SYSTEMS, INC.                    C'Contractor~')
                                           dba SBS CONSTRUCTION

                                                         And

                                   ROBERTSON ELECTRIC (ttSubcontractor")

         This Subcontract agreement is made as ofthe        -Lday of   June , 2012 • by and between
 Select Buiftling Syste.1tt~ Inc., located at 17 Scenic Loop Road, Boerne; IX 78006 ('''Contractor'')·and
   Robertson Electric, 231 Derrick Dr.. Humble, TX 77338 ("Subcontractor") as folJows:                          .

 WHER.EAS:

         1.0 I.   The Contractor has or is about to enter into a contract with   Tri~Bar   Ranch ComPany, Ltd.. 10101
 Reunion Place, Ste. 1000. San Antonio. TX 782 I6 ("Owner");·' .

          1.02     The Contractor has agreed to perfonn cermin labor and furnish certain material for the erection,
 consrructionand 90mpJetionof: Los Cerritos HaMer, County Road 410. Uvalde, TX 7880 I (Legal Description
 attached hereto as Exhibit "A") (~he "Projecf'); ,

         1.03    ThePrOjecl is ~o be constructed and completed as per the plans and spee:ifications'prepared by
   John Grable Architects. 222 Austin Hwy., San Antonio, IT 78209 (the "Architect");

          1.04    The Contractor and Subcontractor desire to contract wi~ reference to part ofthe Project upon the
 following temlS and conditions:

                                        ARTICLE 2 - SCOPE OF WORK

         2.01    Subcontractor shall fumisn and payfor all necessary labor. materials, equipm~n4 supervision,
use fees, permits,licenses, insurance and sales taxes and perform. in 'and on the Project, in a good and
workmanlike manner. and in strict compliance with all of t.he Contract Documen'ts and all additions,
amendments and deletious thereto, all ofthe work necessary for the satisfactory completion ofthe part ofthe
Project described below:                                 , .
        Provide all labor, tools" materials. eQuipment supervision. use fee~. permits, licenses, sales taxes and
insurance 'necessary to accomplish all electrical work, as reguired tor a complete job. to include; but not be
limited to:

     1. Coordinate as reqUired (if necessary) electrical plan revisions with project engineer.
    2. Verification of service requirements and aU required additional equipment is included.
    3. 'Temporary power and ligntiIlg, as required1.in sufficient quantity, to. maintaiJ:dob progress. safety
        and OSHA requJrements, is included, Provide temporary electr:ical pole as requ.ired/coordinated
        with local power company.
    4. P~rmanent service transformer and service entrance shall be as coordinated with local power
        company and project engine",_· All reqUired~'#llUils~ "iring, ere complete i. included.

Page 1 of24 ofSelect Building Systems, Inc. SUbcontract,                                      .        j
                                                                                                      r;      Initials:
                                                                                                                 G.C,
                                                                                                           ,.0UB

                                                                                                            SBS 0288
      5.     PI'ovide }'hp motors for hangar doors as requ~red.
      6. Provide all fixtures and switchgear per approved submittalS.                                    '
      :to Pro",ida eonGl:fia trom electricalroozn to phone-boltrd iii effiee. As" Ie" p(/...... ......p . .
      8. Provide and install all lighting and fixtures per plan, required to complete the project
                                                                                                                1
                                                                                                       12·10:::1378'#2242
                                                                                                                       .




      9. All egress, exit and emergency lighting, fixtures and circuits, as required for a complete j b.
       W. All exterior lighting controlled by "hete ~~d 7..,daytimer.
       I I. Provide conduits for future use in each builJing.
                                                                            . ,.fjIOI.ll telePh.onc pattel to. air pfm I iOcat. i~.
      12. Provide t.eI.e. p.·.110n.e and cable wiring.1 in iabeled. condo Uits                                                   .1 .
            ineffiee6ftdll:J3art:meftt. Tenninationsbyothers.~,..Jolf                S-{,,14 lJ(J 1tJ q,."'l).,Icced ....) 'M       .
      13. Pro~ide conduits for telephone and cable entry, frortrihe serviCe pole tel rennTnation point/O'                                                                                              12-10-1378 #·2242
  all laws, ordinances, orders, niles, !'egulatiOl1s, ~nd requirements of all federal, state, and municipal
 govemments and appropriate departments, boards and offices thereof, and ofthe itlsurance organization having
 jurisdiction, or any other body or entity exercising similar.functions.

                                  AR,'rlCLE 3 - CONTRACT DOCUMENTS

          3.01    The Contract Documents for this Subcontract consist of this Agreement and all Exhibits
 attached hereto, the drawings, the plans, the specifications, all addenda issued prior to and all modific.'\tions
 issued after execution ofthis Agreement. These'documents fOl1n the~CSuhcontract" and are cO)lsidered a part
 of this Agreement as iffully set forth herein.

          3.02    The Contract Documents also include the Bidding Requirements and General Conditions.

          3..03    Subcontractor represents ~hat it has examined and is fam War with the Contt'clct Documents. A·
 copy ofthe above referenced Contract Documents which are applicable to the Work and Project are available
 to the Subcontractor upon request by Subcontractor to Contrat.torin writing asprQvided herein. ltshaU beno
 defense that Subco!ltractor has not seen one ormore ofthe Contract Documents where Subcontractor made no
 written request for copies ofsame.

         3.04      The Work must be performed and completed in strict conformity with the Contract
Documents. Subcontractor shall be bound to Contractor by all ofthe terms and conditions ofthe Contr~ct
Documents and assumes toward the Contractor altobligations and responsibilities wh jeh Contractot under the
Contract Documents assllmes towar~ the Owner with respect'toSubcontractor's Work. Subcontractor agrees
not to violate any terms, covenants or conditions ofthe Contract Documenls. and will commit no act which will
cause the Contractor to be in breach ofthe ContractDocuments. Subcontractor further agrees to comply with
any additional specifications, drawings or explanations furnished by the Architect, ~ngineer or Contra~tor to
detail and/or illustrate the work to be done.

          3.05    rfthe Owner, for any reason authorized under the Contract Documents, tenninatestbe contract
 between Owner and Contractor. Contractor shall hav,e the right to terminate this Subcontract. In the event the
Contractor terminates this Subcontract under this provision, Subcontractor shall not be entitled to recover any
·damages from Contra.ctor. whethet direct, actual, delaY, inoid.ental or consequential. EXCEPT to the extent
Contractor recovers and receives payment from the· Owner for any direct cost for labor and materials (not
profit) incurred by Subcontractor in the prosecution otits Work prior to the date oftel1nination. Subcontractor
shall not be entitled to recover any further amounts from ContraQtor as a result of any such termination.
incJuding but not limited to lost p·rofits, incidental damages, delay damages, consequential damages, or any
other damage amount.

         3.06    Plan Details: Drawings Bl01, Er02, E201, E202, E301, dated 311 6/2012

 Prints and specification shall be provided on-site by authorized fIBS rejJres~ntative. No plans, prints, or
       spedifications are included with this document, other than those. details outlined in ;1riicle 2.

                          The above listed plans are subject to revision by the Engineers,
                           Architects or other professionals associated with this· Project.
                               Revised Plans will supersede the Plans listed herein.




Page 3 of24'of Select Building Systems, Inc. Subcontract
                                                                                                 ~         Initials:
                                                                                                   _U--;:;!~;-G.C.
                                                                                                   =.21Z..SUB


                                                                                                      SBS 0290
                                                                                             12-10~1378   #2242
                                    ARTICLE 4 - TIME IS OF THE ESSENCE

          4.01    Th~. Work shall be commenced by Subcontractor on or before       Jilly J j111 • 2012 ..
  Su~iectto adjustments authorized in writing by theContractor,the Workshall be substantially completed not
  later than    October 15tll   ,   20 I2 (the «Time for Performance").

          4.02 The Time for Perromlance by the Subcontractor is of the essence. Subcontractqr
 acknowledges the completion date for theProject as noted in the Contractor Documents. Subcontrac~oragrees
 to perform its Work in the areas, at tIle times,. and on the days, including make up for lost days. weather delays
 or to maintain the necessary job progress as directed by the Contractor's Job Superintendent. Subcontractor
 shall work weekends or extended hours and provide all necessary equipment to perfoml the Work and maintain
 progress, at no extra charge, to make up for lost days, weather delays or to maintain necessary job progress as
 directed by the Contractor's Job Superintendent.

         4.03    No extension or-time will be va.lid without the Contra~tor;s written consent after claim made
 by the Subcontractor.in accordance with Paragraph 8.09. AttheContractor's sole and absolute discretion, the
 Time for Performance may be extended, for ~y reas.on or n.o reason, without invaUdating any part ofthis
 Agreemenf and without subjecting COl1tractor to any liability under this AgreemenJ. except as expressly
 authorized herein. Any extension ofTime for Performance must be in writing and signed by the Contractor.
 No verbal extension oftime will be recognized, regardless of the source.

                                     ARTICLE 5 - CONTRACTAMOUNT

         5.01     The Contractot shall pay the Subcontractor for the Work perfonued, subject to adjustments
 and     other    applicable     provisions      of this         Subcontract,       the. Contract       Sum      of .
   One Hundred Twenty Eight TJlOusand EightHundred'and 00/1 00 Dollars ($ 128.800.00 ).
 (Note: Contnlct Sum includes allsales ia~es, use fees, permits, labor, rnaterlal, equipment~ rentals, and aU other
 expenses ofany kin.d necessary for Subcontractor to satisfactorily complete tbc Work)

          5.02      Within ten (10) days from Subcontractor's execution hereof and before any payments are
 made hereunder, Subcontractor. utiliZing fOffilS provided by Contractor.. shall submit to Contractor the
 folJowing~ (i) a true and correct list (name, address, phone numberaud description ofservice or material) ofall
supplierS and any subcontractors'which Subcontractorinte~ds to or may use in performing the Work; including
 all labor, suppliers of material, and rental of equipment (Exhibit "F''), anci (ii) a fair and proper itemized
schedule ofvalues for aU items QfWork include4 in this SUbcontra~t which shall be broken ~oWI1 ~d itemized
as to the vaIue·oflabor and cost ofmateriaJ for each item{the <                                                                                             12,.10-1378 #2242
  Payment" attached hereto as Exhibits UD-J &0..2"). Subcontractor's RequestforPayment shall be based upon·
  the SlIbcOllfl"8ctOl"S Schedule ofValues or revised schedule as applicable, and shall state, with respect to each
  item, the percentage ofwork completed on that item for which payment is requested.

            5.04 Contractor shall l'eviewSllbc.ontl'actor'~ Request for Payment. Subcontractor understands that
  Contractor is rel)fing upon Subcontractor's Request for Payment in making Contractor's application for
  payment to the Owner. Contractor may reject or approve items on the Requestfor Payment, or Contractor may
  conditionally approve all or part of Subcontractor's Request for Payment. lfSubcontractor's Request for
  Payment is approved or conditionally approved by Contractor and is received by tile Contractor rhtle!y,
 Contractor shall pay Subcol1tractor~ less 10% retainage("Retainage") on or                                                                                               11~10-137g   #2242
  payment. All payments so made by Contractor. and aU expenses incurred by Contractor in making such
  payments, including blJt not limited to attorneys fees for lien releases, shaH be applied against the next Request
 for Payment or deducted from any progress payment yet to be paid. In making such payments and dischargittg
 such liens, Contractor shall not,be required to a                                                                                           12-1 0- I378 #2242
  Subcontractor arising out of Subcontractor'S Work with extended coverage up to the minimum limits oithe
  amount stated abc)Ve in the SpecialProvisions. Such insul'ance policies shall contain a provision requiting the
  Contractor be given at least fifteen (15) da~s written 110tice prior to cancellation.

           7.03    Subcontractor is responsible to carry and maintain any other insurculCe coverage it deems
 11ecessary to protect said Subcontractor~ including insurance on tools, equipment, supplies, and other items or
 to profect against "theft. conversion, breakage. misuse, accidental damage. or other perils, conditions or
 damag~s. As a consequence, Subcontractor hereby waives all rights it has against tlt.e Conlractor, the
 Architect, other subcontractors, the Owner. and un)' other person or entity for damages arising out of. or
 relating to, any matter, event or condition which was orcould have been covered by Subcolltractor's insurance
 as provided in this Article..

         7.04 In the event ofa loss s~~:ffered bY·Contraetor. as a resu It ofacts of tile subcontractorortheir
 agents. which is· covered by insurance-obtained by Subcontractor. Contractor shall be entitled to said insurance
 proceeds up to the amount of its loss. IN THE EVENT THAT SUBCONTRACTOR FAlLS TO OBTAJN
 lNSURANCE FOR ANY MATIER REFERENCED IN THlS ARTICLE 7, OR SAID lNSURANCE
 LAPSES, OR FOR ANY REASON SAID INSURANCEDOES NOT PAYACLAlM, SUBCONTRACTOR
 HEREBY INDEMNIFIES AND HOLDS CONTACTOR HARMLESS FROM ANY DAMAGES. CLA1MS,
 ORLOSSES WHICH CONTRACTORMAY SUFFER OR lNCUR, AND AGREES TO PAY THE SAME,
 INCLUDING ALL COSTS: EXPENSES AND ArrqRNEYS FEES TO ENFORCE tHOSE RIGHTS.

                         ARTlCLE 8 - SUBCONTRACTOR RIGHTS AND DUTIES

        8.0]     No Subcontracting The Subcontractor shall not assign this Subcontract, nor subcontract the
whole or portions ofthis Subcontract, without the prior written consent ofthe Contractor. The Subcontractor
shaH not assign any amounts due or to become due under this Subc;:ontract without prior V\'ritten notice to the
Contractor.

         8.02 Satisfaction Clause All work by Subcontractor shan be done to the satisfaction of the
Contractor and Architect. If the Subcontractor decides to dispute~ challenge or contest any matter under
Articles 2, 3~ or 5, SL!bcontractor shall do so promptly. but in no ev.ent later than 48 hours after the
Suocontractor receives or becomes aware ofthe matter (wltichever ocqurs first). To challenge the matter. the
Subcclll(ractor shall} within the time stated above. notify the Architect in writing ofthe nature ofthe dispute.
stating the Contractor?s position and the Subcontractor's position. and asking for a determination as to the
disputed issues. The Architect will provide the Contractor with copies of all doc':lments submitted by
Subcontractor. and Contractor shall make a response, either in writing or verbally. After receiving the
Contractor's response, the Architect shall make a decision reg                                                                                              I2~1O~1378   #2242
                    Architect or the Contract Documents so as not to delay any work on the
                    Project;
                                                                             .
              b:    Shall keep infonned as to the progress of the Project and shall have an
                    required workmen and equipment available and all n.ecessary materials
                    fabricated, assembled, delivered and r-eady for installation so as to
                    commence and prosecote its work as soon as the· progress ofthe Project wiH
                    permit, and when requested, shall furnish satisfactory evidence that
                    preliminary arrangements have been made;

          c.        Shall commence its work at the ·earliest thne the progress ofthe Project will
                    permit and in any event not later tban 3 days after written notice to do so
                    from Contractor, shall prosecute its work, including all changes and
                    additions ther~to, rapidly, continuously" and oninterruptet;lIy. and shall
                    compl~te all of its work, including changes andadditi~ns. so as not to
                    interfere with or del.aythecornpJetion ofthe Projec~

        . d_        Shall cooperate and coordinate its work· with Contractor and the other
                    subcontractors to avoid delay of or interference with any work of the
                    Contractor or other sub¥ontractors;

         e.        Ifdirected by the Contractor, shall prosecute its work in such sequence and
                   at such locations as may be directed by Contractor to maiilta!1l and expedite
                   the progress ofthe Project as a whole~ and c.ontractor shall have the right to
                   establish and determine the schedule. under which the Subcontractor shall
                   perform its work. If. Subcontractor is required to work: overtime or additional
                   shifts in order to meet the schedule ofthe Contractor, the cost thereofshall
                   be sofely the respon~ibility of tIle Subcontractor 8Jld Subcontractor shall
                   have no claim against the Contractor for any additional expense;

         f.        Shall be liable to the Conttactor for all extra costs, expenses and damages of
                   any nature which may he in·curred by" Contractor as f}. result of any delay or
                   hindrance of the Project or of the: Work or of tbe work of any other
                   subcontractor; and. withoutliIlliting the foregOing, if any delay or hindrance
                   by the Subcootractor shall result in or render the Contractor liable .for
                   damages to the Owner, another ,subcontractor or any other entity,
                   Subcontractor shall be Hable to Contractor for the ent.ire amount of such
                   damages and for aU other: extra costs and expens~s incurred by CQotractor,
                   and Contractor shall have the right to offset such damages, costs and
                   expenses ag~inst any payments due to the Subcontractor under this
                   Su bcontract;

        g.         Shall, at all times, man the Project with competentand adequate supervision
                   and a .sufficient number ofskilled and competent workmen and s~fficient
                   equipment, materials, supplies to perfonn its Work;

        h.         Shal1 be soleiy responsible for compfyingwith the Immigration Reform and
                   Control Act of 1986, for completing and maintaining '"Employment


Page 8 of24 ofSelect Building Systems, Inc. Subcontract.


                                                                                                     ~
                                                                                                            lnitiars: .
                                                                                                                G.C.
                                                                                                       .       SUB


                                                                                                     SBS 0295
                                                                                                 12-10-1378 #2242
                    Eligibility VerifICation" docull1entation (1NS Form 1-9) on all persons who
                    per!urm work for the Su!,contractor on the Project, and shall be solely
                    responsible fbrcomplying with all applicable health and safety standards,
                    Federal, state and local, pertaining to its Work, its personnerandequipmcnt:
                    and shall pay and be 11eld liable for alI fines, liens, and other costs·associated
                    with vjolatioli of any provision in Article 8. Safety is the rule, not the
                    exception;

             i.     Shall cornply with all Jaws, ordinances, rule$, regulations and orders ofany
                    public authority bearing on tile performance ofthe Work, including but flOt
                    limited to all Department of Labor, Occupational qafety and Health Act
                    ("'OSHA'~).    Subcontracto.r shall secure and pay tbr aU permits alid
                   ·governmenta.l licenses, fees' and inspections necessary for the proper
                   execution and compfetion ofthe Work;

            j.     Shall pay for all materials, equipment and labor used in. or in connection
                    with~the perfonnailce of this Subcontract~ ·and shall furnish satisfactolY
                   evidence. when requested by the Contractor or Architect to verity
                   compliance with t!lis requjremellt;

            k.     Shall, on a daily b~sisr keep the premises free from accum'ulation of waste
                   materials or rubbish arising out of the. operations of Subcontra~tor.
                   Subcontractor shall move excess material promptly from one work area to
                   another. IfSubcontractgr fails to perfom1 this duty. the cost thereofshall be
                   charged to the Subcontractor by the ContraQtor.

         8.04 Wartanty The Subcontractor warrants, for a period of J year from the date ofsubstantiaJ
completion (deflned as the issuance ofa Certificate of Occupancy or a Temporary C~rtjficate ofOccupancy,
whichever. is i~su~d ·£jrst). to the Owner and Contractor that aU Work snall he perfonned in a go.od and
workmanlike manner, free li'om faults. and defects, and of stich quality as would pass in the trade without
exception. AI rWork shall be completed in accordance with the Contract Documents, eJ.(cept as authorized by
Change Order as provided below. 1n the absence ofa Change Order, any'substitutions or work not strictly
complying with tbe Contract Documents may be considered defective. Tile. warranty contained herein is in
addition to and not a limitation on WlY other warranty or re,medy, and shall survive any termination of this
Subcontract.                         .

         8.05    Wan'anty Claims If, within the warranty period described above, or an)' other applicable
warranty period, allY of the Work is found to be defective, faulty Of not in compliance with the Contract
Documents. t:he Su bcontractor shaH correct such problem or defect promptly after notice from Contractor or'
Owner to do. $0. frSubcontractor fails or refus.es tocorr.ect such problem or defect with in l() days from receipt
ofsuell notice, COntractor may correct the probl~tn,     andSubcontractor shall be liable for all costs, expenseS
and fees associated with the correction.

            8.06   Change Orders Chang~ in, additions to, revisions of and deletions from Subcontractor's
Work may be made by Contraetorwithout invalidating this Subcontract, An changes: additions,- revisions and
deletions, including any deviation from the plans and· specifications, shaU be in writing in the foml ofa Change
Order (See Exhibit "E>:) wh iell must be signed by the Contractor in order to be valid. Subcontractor shall liot
begin. any change, addition, or revision without'a written Change Ordersigned by theCoutractor.lfthe

Page 9 of24 ofSelect Building Systelns, Inc; Subcontract
                                                                                                               fnitiaIs:
       .,                                                                                                 ".      G.C.
                                                                                                         In _ ~rrR

                                                                                                         SBS 0296
                                                                                            12-10-1378 #2242
  change, addition. or revision will increase the Contract Sum. the Change Order Illust reflect the increase;
  otherwise. there will be no increase in the Contract Sum. It is the Subcontractor's responsibility to snbmi.t
 t{) the Contractor any Change Order on the form provided.by Contractor, including but not limited to
 any change in the Contract Sum. If the Contractor requests {either verbally or in writing) that the
 Subcontractor provide to the Contractor a price for which the Subcontractor will perfonn work under a change
 by the Owner, the Subcontractor shali deliver to the Contractor the price in writing within "10 days fi'om the
 date the Contractor makes the request. jf the. Subcontractor fails to provide tile price within the time.
 Contractor may insert an amount for the change in its cha,nge orde~ with the. Owner. and SubcOi1tractor hereby
 agrees to perform the change for the price inserted by the Contractor into the change order. IfSubcofltracto-f
 seeks to perform any Work which deviates from the engineering plans, iII any way. Subcontractor must have
 any such proposed change signed by the Project Engineer; in addition to having the Contractor's prior written
 authorization foc the change.

          8.07 Writing Required for Payment Except as may be specifically and expressly agreed in writing
 to the contrary, Contractor sh~lI not be liable for any changes in or addition to Subcontractqc's Work orfor any
 extra costs incurred by Sub~ontractor ~ a result of any such change or ~ddition in any amount in excess of that
 which Subcontractor or Contractor shall recover a~d collect"trom Owner. Please T~ke Note: it does not
 matter how many witnesses hear the Contractor make an alleged verbal agreement [0 pay for achange; ifthere
 is no written Change Order in. compHance with this section, Subcontractor shall not be entitled to any
 compensation for the change. addition or revision.

         S.08 Claims By· Subcontractbr Subcontractor shall make all claims promptly to the Cbntractor for
additional costs, damage to property, material" or equipment, delay damages (subject tQ provisions rela,ting
specifically thereto). and extensions oftime; proVided, however, that So bcontractor shall. present its claims in
writing to Contractor within such time as will provide Contractor a reasonable opportunity to reyiew such
claims (at least3 business days) and presentthe same to the Architect and/or Owner within the time permitted
by the Contract Documents. If Subcontractor fails to present any such claim timely to Contractor, same shall
be conclusively deemed to have been waived. In no event will Contractor be HabJe to Subcontractor for any
costs, damage to property, material or equipment. or any other expenses except to the extent that Contractor
recovers and collects· said amount from the Owner: or the 'responsible party. . Please Take Note:
CONTRACTOR SHALL NOT BE LIABLE ORRESPONSlBLE FORAN"Y DAMAGE TO OR LOSS
OF SUBCONTRACTOR'S WORK, MATEmALS OR.. PRO,?ERTY UNLESS SAME SHALL BE
SOLELY CAUSED BY THEDlRECT NEGLIGENCE OF CONTRACTOR, ITSELF.

      . 8.09     Lim ited Claims tor Delay In agreeing to complete its Work, Subcontractor represents that it
has taken jnto consideration and made allowances for all ordinary delays and hindrances incidental to the
Work, incIud jng but not limited to delays ofcarriers, delays in fabrl9ation ord~l ivery of material or·equipment,
unavailability ofworkmen or materials. and changes, additions and deletions to or from itsWork or the work of
others, and that it is cognizant of the fact tbatunder the Contract Documents, Contractor is require                                                                                                  12-10-1378 #2242
               entitled to an extension of the Contrae;t Time, Subcontractor shall:

                        a.      Notiiy the Contractor in writing ofthe cause(s) ofthe~Iay
                                of Work \vithii:l 48 hours of the con'lmencement thereof,
                                and·

                        b.      Demonstrate to the Contractor in writing, and verbally if
                                requested, that Subcontractor could not have a:nlicipat~d or
                                avoided the Delay of Work and that Subcontractor has and
                                will use aU available means to minimize the consequences
                                thereof.                                             .

                        8.09.2 Subcontractor agrees that it shall not be entitled to nor will it claim al1y cost
              reimbursement) compensation or damages of any kind for any Delay ofWork except to the
              extent that Contractor is entitled to a corresponding cost reimbursement, compensation or
              damages from the Owner under the Contract Documents for such Delay of Work, and then
              only to the extent of the amount, if any, which Contractor, on behalf of Subcontractor,
              actually receives fronl; the Owner on account of such Delay ofWork. The amount, if any~
              that the Subcontractor may receive'from the amount ~ecovered from the Owner shall be
              limited to any changes or additions to the Work: received therefore by the Contractodrom.fhe
              Owner. Subcontrac::tor shall not be entitled to any additional compensation resulting
              therefrom. In addition, Subcontractor ~hall be responsible for paying, in advance, all costs
              and expenses, including reasonable attorneys fees, f"Or Contractor to submit and pursue such
              claims against the Owner, and shall sign any and all agreements required to be signed QY the
              Contractor regardi.ng the·submission of the claim,     and settlemept of same, including any
()            releases. r e q u i r e d . ·                                         ,

              8.1 0 . Indemnification To the fuUestextent permitted by law the SUbcoDtractor shall fully
     and completely indemnify and h.oJd harmless the 'Cl}Dtra~tor,Surety, the Owner, tbeArchiteetand all
     of their agents and employees frC)m and against all claims, damages, losses and expenses inclUding but
     not limited to, attorney's fces, arising out of or resulting from the performaijceof the Subcontra.ctor1s
     work under, in connection with, in the cours~ of, or i.ncidental to theSubcontrac:tor~sWork under this'
     Subcontract, or in connection berewith (r~gardless of any coucurrent fault, ca~e or negligence of
     Confra.Cf                                                                                              l2~JO-1378      #2242
          Subcontract, Subc.ontractor understands and agrees to indemnify and nold harmless
          Contractor, Owner .and ArclJitcct from the consequences of SUbcontractor's own
          negligence and actions of Subcontractor's employees, agents, officers and
          rcpreseDtative~.


                  8.10.2 Subcontractor shall also indemnify and hold harmless Contractor,
          Surety, Owner and Architect from any cra.im, damage, loss or expense which is
          attributable to or·arisesfrom work performed by the Subcontractor, or anysupplicr of
          the Subcontractor, or any of Sub~ontractor's agents, .that· is not performed itt
          ~ccordance with the Contract Documents regardless of ca.use or any concurrent or
          contributing fault of Contractor. In entering into this Subcontract, Subcontractor
          understands and agrees to indemnify and hold harmless Contractor, Owner and
          Architect from tbe consequenc~s of Subcontractor's own negligence a,nd actions of
          Subcontractor's employees,. ag~nts,officers and representatives.

                  8.10.3 ill any and 'all claims againsttbe Contractor, the Owner, the Architectorany
         of their agents or employees by any employee of the Subcontractor, anyone directly or
         indirectly employed by it, or anyone for whose acts it may be Hable, the indemnification
         obligatron under this Paragraph 8.10 shall not. be limited in any way by any limitation on the
         amount or type of damages. compensation or benefits payable by .or for the Subcontractor
         under work~rs' or workmen's compensation acts, disability benefit acts or other employee
         benefit acts.                           .

           8.11    Surface Preparation If Subcontractor deems thatthe sl;Irfaces oework to which its Work is to
 be applied or affixed, including grading, is unsatisfactory or unsuitable, Subcontractor J!).ust provide Contractor
with written notification of sa.id condition before taking any remedial aotion or other proceeding with the
 Work, otherwise; Subcontractor shall be fully and solely responsible and liable for any and aU expense.16ss.
damages and cos1$ associated orresultingfrom said condition. and Contractor shall be relieved ofany and all
liability in connection therewith.
                                          "                                                              ,


         8.12     Subcontractor's Remedies          If the Contractor does not pay the Subcontractor through no
fault ofthe Subcontractor, within 7 (seven) days from the tim~ payment s.bould be made as provided in herei,n.
the Subcontractor may, without prejudice to any other remedy he may bave. upon 7 (seven) additional days
written notice to the Contractor, stop his work until payment of the amount owing has been received. lithe
Subcontractor bas not timely complied with the. provisions ofParagraph 8.02. Subcontractor shall be deemed to
have waived the rights stat~d in this paragraph•.and any stoppage ofwbrk will be considered a·material·breach
of the Contract Documents.

                                         ARTIGLE IX - Contractor

        9.01    Rights. and Responsibilities        The Contractor shall be bound to. the Subcontractor by the
terms of this Agreement.

         9.02    Services Provided by the Contractor      The Contractor shaH cooperate with the
Subcontractor in scheduHngand performing its work to avoid contlictsor interference in the Subcontractor's
work, and shall expedite written responses to submittals mad~·by the Subcontractor. As soon as practicable
after execution'of the Subcontract, the Contractor shan provide the Subcontractor a copy of the estimated
progress schedule ofthe Contractor's entire work which the Owner/Contractor has prepared and submitted for

Page [2 of24 ofSelect Building Systems, Tnc. Subcontract


                                                                                                  ~
                                                                                                     .       ." InitialS:.
                                                                                                                    G.C.
                                                                                                                    SUB

                                                                                                   SBS 0299
                                                                                                         12-,} 0-1378 #2242
         the Contractor's and tile; Architect'~ intormatiol); together with such additionil-I schr:;dulitlg details as will enable
        the Subcontractor to plan and pelform its w(jrk properly. It is the responsibility and obligation of fhe
        'Subcontractor to examine the progress schedule and to keep Contractor informed ofallY changes which might
         be necessary to keep Subcontractor on schedule. The Subcontractor !jhall be notified of any subsequent
        changes in the progress schedule and the additional scheduling details. If Subcontractor does not receive a
         pl'ogress schedule, or cannot perform th~ Work within the progress schedUle, or notices any deficiencies or
         ptoblems with the progress schedu Ie, it is theSubcontractor's responsibility to notify the Contractor in writing
        ofsame. Failure ofSubcontractor to provide written notice of same: will result in waiver by Subcontractor of
        any, complaint about the progress ofthe Project or the progress schedule at a later time,

                  9.03     Remedies for Breach lfthe Supcontract()r, at any time in the opini01) ofthe Contractor,
        refuses or defaults or neglects to carry out the Worl\; in accordance With theContract Documents, or becomes
         insolvent, bankrupt or unable to pay its bills when due, Or ifSubcontractor fails to provide sufficient men or
        materials or supervision to diligently complete the Work (to be detennined in Contractor's sole discretion),
        Contractor, after 3 (three) calendar cays written notice. to Subcontractor of such failure. refusal, default or
        neglect, may provide any 'such labor, materials, tools. or equipment and deduct the cost thereof from any
        money due to the SubColltractor. and/or Contractormay al;)o tenntnate Subcontractor's right to proceed with its
        Work or any part of the Work, and/or tenninate the Subcontract and finish the work by whatever method'
        Contractor may deem expedient, all in Contractor's sale and absolute discrcti6n, Subcontractorshall be liable
        for all costs and expenses associated with fin ishingthe Work, whether by Contractor or by other subcontractors
        hlre9 by Contractor:.
                        . 9.03.1 Measure ofDamages In the event that this Subcontract is tenninated for any
                reason, .regardless offault, the parties agree that the measure ofdamages shall be as follows·:
                (l) ifthe unpaid balance of the Contract Sum exceeds the e-l'pense offmishing theWor~ such
                excess shall be paid to the Subcontractor~or (2) ifthe expense of fini,shing the Work exceeds
                the unpaid balance of the Contract Sum; the Subcontractor shaH pay the ,difference to the
( 'I            Contractor. ill addition. Subcontra¢tor shall be liablefor any ex-penses ofContractorrelatrng
~)              to extended project overhead, corporate office overhead, profit Contractor's legal fees. any
                liqui9'ated darttagespayable by Contractor. all rental charges and other costs incurred in
                completing the Work. In calculating: damages hereunder. the Subcontractor shaH have n'O
                claim for unpaid labor perfonned or materials provided.               '

                         9.03.2 No Payment Due In the event oftenpJnation for any reason, the Contractor
                may withhold sufficient amounts from any such paymentfol' Work satisfactorily completed to
                cover any loss whi.ch Con1Tactor may suffer as a result of the faiiure of Supcontractor to
                satisfactorily fulfill its obligations hereunder. Acceptance ofpayment upon tennination by the
                Subcontractor shall waive any further rights of Subco.ntractor against Contractor. Nothing
                herein shall limit Contractor's rights to damages as a result ofSubcolltractor'sfailur~ to fulfill
                his obligations hereunder.                                                                .

                                              AJ1TICLE X - Working Conditions

                lO.01     Special working conditions and labor matters l!Pplicable to this Project:

                        100% Hard Hat, 100% Safety Glasses. Glass Containers Are Prohibited.




       "Page 13 oF24 of Select Building Systems, Inc.   SUb~ontract
                                                                                                            r<          Jnitials:
                                                                                                           U _--;,_G.C.
                                                                                                                 ~UB

                                                                                                                       SBS 0300
                                                                                              1:2-10-137& #2242
                                    ARTICLE XI Miscellaneous Provisions

          11.01 Terms used in this Agreelll~l1t wb ioh are defined in the Conditions ofthe Contract shaH
  have the meanings as designated in AlA Documen,t A201. General Conditions oftl~ Contract for
  Construction.

           I L02 lfContractor shall employ an attorney to enror¢e any provision ofthis Subcontract, asselt
 a claim against the Subcontractor, to investige,tte, respond to or settle any claims by any party or third party
 relating in allY way to the Work, or to defend .against any claims asserted by Bubcontractor or on
 SUbCol1tractor's behalf: Subcontractor shall pay to Contractor the amount of attomeys fees,costs and
 expenses Illcurred by Contractor, and all such amounts ma~' be dedllcted or paid with allY funds owing
 from Contractor to Subcontractor.

          11.03 This Subcontract shall be deemed p~rformable in part in Boerne. Texas. 'Payment is due
 and payable in Boerne, Texas. The parties agree that Boerne, Texas is an acceptable and convenient
 location to resolve any disputes, and'hereby consent and agree that any dispute arising hereunder shall be
 resolved in Kendall County. Texas. The parties further agree, regardless ofthe site ofthe PrQ.iect, that
 Texas law shall govern all aspects ofthis Subcontract.

          11.04 The Subcontractor represents that in the event ofany claim or damage arising under this
 Subcontract, the said Subcontractor can be adequately compensated by nloney damages. Subcontractor
 hereby waives any and all other rights and remedies to which it might otherwise be or become entitled,
 save only for its clairi.l to money damages. $ub.contractor hereby agrees to waive any right to seek or
 recover incidental, consequential and punitive damages again.st, through or from Contractor.

           11.05 This Subcontract and the Contract Documents, insofar as they relate in any Wmj to the
 Work, constitute the entire agreement between. the· parties heretq, and it is expressly \inderstoo.d and agreed
 that t1iere are no other verbal or written agreements between the .parties. This Subcontract may only be
 amended or modified in writing and in accordance with the tenus aM provisions hereof.

         I r.06 Notices All notices,. requests) and other demands referenced or provided hereunder must
be in writing, and,. to the extent required to be given to the Contractor) shall be made by hand delivel)',by
facsimile transmission or by first class United States mail to the. address shown on the first page ofthis
Subcontract. or at such other place as designated in writing by Contractor. If to Subcontractor. all notices
shaH be made by hand delivery or by certified mail to the address shown below or as othervli.se prOVided in
writing by Subcontractor. .'                                            .

          11,,07 The Contract Sum shall not be subjectto adjustment due tCi fluctull1iol1s in ma~erial costs, labor
rates, or other market conditions; either anti'cipated or unfores.een. The 'Subcontractor shall perform due
diligence during the bidding 'alld estimating of the 'Work to ensure that the Contract Sum is sufficient
compensation for satisfact~ry completion ofthe Scope ofWork. Equitable adjustroeot(s) to the Contract Sum
resu lting from changes·to or deviations ·from the Scope ofWork listed herein·shall be subject to the terms and
prov-isions hereof.




Page 14 of24 of Select Building Systems, Inc. Subeontrilct
                                                                                                   ~       Initials;
                                                                                                  _---,.._G.C.
                                                                                                       J?../ RUB.

                                                                       SBS 0301
                          This Agreement entered into as of the day and year first written above.

                 SELECT BUILDING S~"STEMS. INC..                           R ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    EXHIBIT 2

ORIGINAL CONTRACT
    DRAWINGS
-------------------------------------------------------------~
       A                                                                                                                                                               I                                                          K                          M
                                                                                                                                                                                                                                                        REVISmNS:
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                    I




           -- --                                                                                             --
                                             ABBREVIATIONS                                                                                                                          GENERAL NOTES

           .-.
           '"
           "
           '"
           :\
             ..,
             ....
                                      ..........                                                                                               'I,




                                                                                                                                               :z..
                                                                                                                                                       _
                                                                                                                                                       ~~=-T=T==~~&QI
                                                                                                                                                                                          . . NJI!IItM...... c:euaNG1H!~
                                                                                                                                                       AU_ _ I!W1.~1NJd:OltIlIUIcf1lllM1HIl



                                                                                                                                                       Ilm!lIllEIAnoNlE1'lIQJfne:. . . . . . 'UOnll~.OSlBlALTM!!"GIIII'MDI~lItoeAlDIl,

                                                                                                                                                        ...
                                                                                                                                                       =S£"iL~-==r3~OFue
                                                                                                                                                       ~~~a:=:.'=_=.::=PlMi~~A.=L~u:~
                                                                                                                                                                                                                                                        --          I
                                                                                                                                                                                                                                                                    I
           =-
                                                                                                                                               I,


           ....
           ...
           "'"
           ......""...
                                                                                                                                               ..
                                                                                                                                                       =-=~~'#c~~tIlm8lWoL~"lMl.CMa'.ItIH!RI1PMOOfIl)
                                                                                                                                                       -.tto _ _ ......,."....PIUDI........

                                                                                                                                                       !P-~~J«:j£U~r:=.~c:=r~~="
                                                                                                                                                                                            m   _      _n.:__
                                                                                                                                                                                                                                                                    II
                                                                                                                                               So      MEllInENCElrlCtl.Oa'r.1IOH0Ftnl.f1lEiI.~8fJTEIII.UCfRICN.rmE       ..M01tCIICClNIT1lUO*IN

           ,:ur
                                                                                                                                                       IIIXoVmAllIlCllJlCJMI"tlDlWiI.llIIMmD. ~1fI8lINrlO. . . .N/I!l1JOIltI:NOWlFt1MliiElllltDlCf,.,


                                                                                                                                                                                                                                                                    I
                                                                                                                                                       ~~Qf'~~t'ISWII5AKWJn8lalllft\l:i1lDllJIfPICtIIiIG_VGIllCo



           ....
            a                                                                                                                                  ..      ~~~~~~~~~r:==~~NTH
                                                                                                                                                       YaIllC9'UI'clltle\HllElllll!flllMM0lllmIACtJ,



           ...i7
                                                                                                                                               1.      DO~Ufl.mUllll!MlClfIoCtIJB~M~tN.HI..-.nl!Dt't~
                                                                                                                                                                                     ...... ~1MI!CIaWI'lIUDCl'NnlA_nflCllJftNa1l'Qt1IlliuaN.


           . '"
                                                                                                                                                       ~_~




           1lo
                                                                                                                                               ..      ===aft::57r';R1£~=t.JE,~=~
                                                                                                                                               ..      ~~~J.=t:"~tUO&S;",~~e::u-~~OR
                                                                                                                                                       =""..                                                                                                        I
   6
           i
           g.
           1:.
                                                                                                                                               fa.
                                                                                                                                                       it~~_a~~~~
                                                                                                                                                                 ~flC,IG~TO~TEnc~\iIlTHOJlettANuMlWI:rQFmr


                                                                                                                                                       =~~~=~':,,~ro~====OI'
                                                                                                                                                                                                                                                                    I
           g::
                                                                                                                                                11. ==~Oft!MD:lNlI:RJAllI.1!1MIU'AlI._.IIlI'P£UD                       ..ACCI)IlWlCI"""''lHII

                                                                                                                                                Q. AlX:DlIPAre..MlIftQUIlII!D.OfPIOMOCftJID/IAJR,ML.IaOCEf,PlUlIaUiIL~.w:a.MIA8aau..!
                                                                                                                                                                                                                                                                    I
           &.                                                                                                                                          =~~:=~~===:-iL~~
           r[M                                                                                                                                  Po. IlIRJI'Q~"'IIUI:1ED"""""fOllflrilCl'u:c.o.nataO"lOnJO~

                                                                                                                                                . . ~S!'F~~:e="'-=:~~1:JMdQ\
            ....                                                                                                                                IL ~o~.=-~~~==-~~oc..J*LLN
            "'                                                                                                                                  IL ~/rGfCIIIIIftIlUIE
                                                                                                                                                                    ..tCl...1E1U1Wl'HlIlCEP1Aan.... PlUlIraCll~JMIIDf!ll'101I




            ...~
                                                                                                                                                       CXM'l'lJM,EwutTll!~mtllM)_.c.

                                                                                                                                                d. !AQl1l:nS:lR.....,AUJDCIt+_-:A:....-_-l..._---=:...-_...I-_-::._ _.l.-_....:D::...-_-l.-_---:::..-_...I-_-.::.._ _L-_-=-_---l_ _...::..._.-L_ _.=.!--.L--....::..----Jl..---=K--.J---=-L-~tl        Revxs!~S'   I
9
                                                                                                                                       GENERAL NOTES:




8
                                                                                         T
                                                                                         ,             r,                    ,
                                                                                                                                       KEYED NOTES:

                                       I                                     I           I              I                    I
                                -T --  I




                                       I
                                            ~-
                                            (1._ .. _   .. ,
                                                                             f           I
                                                                       ------.;t----- ----.;r-------
                                                                             I           I
                                                                                                       '1---
                                                                                                       I
                                                                                                                -----r----0
                                                                                                                      't.    I .'IIN


                                                                                                                             I


                                       !                   i                             I                                   I·
7
                                .. I ~·-t
                                 lit   I    f                      •
                                                                                         i
                                                                                         I
                                                                                                                             i.
                                                                                                                             •

                                       I'~                         '\                    I                                   I
                                       '''';        ~                                    I                                   ,


                                       !~-V.~                                            !                                   !
                                       I
                                       fA
                                                                                         I
                                                                                         I       :
                                                                                                                             I
                                                                                                                             I-


                                       I
                                       I
                                                                             I
                                                                             I
                                                                                         I
                                                                                         I
                                                                                                       I
                                                                                                       I
                                                                                                                             I
                                                                                                                             I

                                 ~--------1--------~-------~--------t~
5                                      }                                     I           I                                   I



                                      I!
                                       ~                                                                                     !
                                       I~
                                        I                      I                                                             I
4
                             in-a       i                                                                                    i
                             I "r
                                                                                                                                                                                       4

                           w(JIl~"_;    i                                                I
                                                                                                                             i
                                                                                                                             I

                             Ii·        I  I~~                                                                      .~
                                                                                                                             I
                .==..'"= O   if-l""-"
                           .u tJ:.JY,
                                      I i
                                       I,
                                          iu-u-u
                                             it. r---t
                                                                                                       I
                                                                                                            A   A
                                                                                                                    'L \0-
                                                                                                                             i
                                                                                                                             I


                   -.wcw"===__ ~,/:-I- -- -- -- - -~t- -- -- - --.f-- - -- --JS-t -- -- -- -- t-@
                                       I                                     1           I             I                     i

                                       I                                                                                     ,...
                                                                                                                             ,
2                                                                                                                            I




1


                                                                                                                                                                           E101
       A                               c                                                     F    G                                                                   \I         M
    A   C                         D                                                 F                                                    K   L
                                                                                                                                                 REVrSIoNS ,  "
9                                                                                                                                                                       9




                                                                                                                                                 --
                                                                                                                            GENERAl NOTES:
                                                                                                                            .=.:=~:..~



8




                                                                                                       =='
7           r::.:·::::.:.-=-.::...::'/~;:.-:·::::-:::·;,";';,.;;:"""::::::::=:::::~':::::::::::~~=:::::::
                                                                                                     :::~:~
            :t·

                  f~:::::::::::~::-"::-'::-':=-;--~~      III

                                                                                                                    /i
                                                                                                                      ifF
                    ('>                                                                                             ii
                  ~::::=:=::::~                                                                              ~
4
                                                                                                                    ii
                                                                   ...-...         --...                            \i                                                  4
                    ""                 It'                              -=:::=:=:==- 110\ ......::::==:;::..".-'"
                                             "·:"7:,.:~:.:-::--:;'''''''It'
                                                                                                                    0J
                    ~::::=::::::::~::::-.::-.::-.::::..=:",....::::=:=:::::~:~::.;=:=:::::::::::~
                                                .
                                                                                                                            ~
                                                                                                                            D....WINGS
                                                                                                                                                       a::
                                                                                                                                                       w
                                                                                                                                                       (!)

                                                                                                                                                 -J    ~                3
                                                                                                                                                 ~
                                                                                                                                                 ~     g
                                                                                                                                                 ll:   12
                                                                                                                                                 W WI
                                                                                                                                                 U
                                                                                                                                                 :5     I
                                                                                                                                                       (J
                                                                                                                                                       (JJ
                                                                                                                                                 (!)   91
                                                                                                                                                 85:1 REV%EW SET

                                                                                                                                                              CB




                                                                                                                                                       ..,.
                                                                                                                                                 E102 II
1                                                                                                                                                                       1



    A                              o                         E                      F
                                                                                                                                                            "               J
                                                                                                                                                                   "I
                                                                                                                                                                   j
    A                  c
                                                                                                                                                                                    I II
                                                D                E      F            G             H                                       L

                                                                                                                                               "   REVISI:NS:
                                                                                                                          GENERAL NOTES:
                                                                                                                                               11--1---1

                                                                                                                          KEYED NOTES:
                                                                                                                                                                                        I
8                                                                                                                                                                                   8
                       T   I
                                                                                         f
                                                                                         I

                           I                                              I              I                I'
                    -r.-----
                           I

                                                    --'-1= --- \..,..: --T""::-- - --.--1- - - - - - -'-r----0
                                                        I                I               I      T                I
                                                                                                                                                                               !
                                                                                                                                                                    . ...:::
                                                                                                                                                                               ~
                                            ~                     ~IIJ'                  ~.",J i
                                                                                                                                                           · . .I
                                                                                                                                                                         0
7                      . I                              I                I                                                                                                          7
                           L,                           1.,.0 I                                           I'                                                z       ~"
                                                                                                                                                                    ",




                                                                                                                                                           ··..
                                                        I                i                                       I                                                  e~         >t
                                                                                                                                                                    :r;~ :::
                                                        !                I                                       I                                                  ~o!
                                                                                                                                                                    ~Z
                                                                                                                                                                                    -

6
                                     '"
                                                        "

                                                                         !
                                                                         I
                                                                                                                 I

                                                                                                                 !
                                                                                                                 ,
                                                                                                                                                              ·" .  N~ ~
                                                                                                                                                                    No«
                                                                                                                                                                    N
                                                                                                                                                                      Z
                                                                                                                                                                               2


                                                                                                                                                                               !i   6
                                                                                                                                                                               ~
                                     ,'I'
                                                                         I                                       I                                                       '"
                                                                                                                 I


                                                                                                                 I,
                           I
                           I
                                                        I
                                                        I
                                                                         I
                                                                         I
                                                                                         I
                                                                                         r
                                                                                                                 I
                                                                                                                 I

                       ~--------i--------r-------~--------r-@
                           I                            I                I               I                       I


                           I
                           I
                                                        I
                                                        ,
                                                                         I
                                                                         I
                                                                                         I
                                                                                         ,
                                                                                                                 I
                                                                                                                 I


4                          L,                           I                I               I                       I                                                                  4
                       : [.. on                         i                i
                  -~!
                       . I         t iP~

                                            ~!
                                                        I                I



                                                                         !               I                       ,
                                                                                                                         Eim I                            ffi
                                                                                                                                                          G
                  ~/       I..",      t                 I                I               I                       I                                        z
                                                                                                                                                          ~
        ~=== nJ                                                                          i..'~·!
                                                                                                                                                   ..J

                 i..·•
          ~=:~I"OA                          ~
                                                        i                !
                                                                                                   ~ ~
                                                                                                                 i                                 ~      (JJ


             _..-          I                            r.....                                                                                     ~It: ifIt:f2
                                ~~
                                                                        +:1M'IDl'I
                    ---,-:- -- ---- --- -,- -,- -- -- -, - - -- -- -:-J...- ~-~.;:;
                                                                                         1'0
                                                                                         f
                                                                                               i   <>       ~)
                                                                                                                 t-@
                                                                                                                 I
                                                                                                                                                   W UJ I
                           I                            I                I
                                                                         ,
                                                                                         I              -        I
                                                                                                                 "
                                                                                                                                                   ~ 9
                                                                                                                                                     (.) I
                                                                                                                                                   (!)   I
                                                                         I
                                -----------------
1



    A
                                                                                                                                                   E201
                                                D                E                   G             H                 r                                          M
    A                   c                          o                                    G                                    I                    L                M
                                                                                                                                                            REVJ:SIONS,
                                                                                                                                                                                        -1
9



                                                                                                                                                           _.....
                                                                                                                                                                                         I
                                                                                                                                 GENERAL NOTES:                                          !


                                                                                   fI
                                                                                                                                 KEYED NOTES:
             !                                     I                     I          I
           -i--a------i--------t---------i--------r~
             I                                     I                     I          I


         r      I                                                        I          I                                                                                          i
7
             I



         L .,'\!
                                                   I                     I



                                                                         !
                                                                                    I



                                                                                    !                                                                                     ..,. I
                                                                                                                                                                        ~:f
                                                                                                                                                                               :i




        ,~"v!
                                                                                                                                                                        ",'"
                                                                                                                                                                        i~     •
                I
                                                                         !
                                                                         I
                                                                                    !I                                                                                         ~
                                                                                                                                                                        :i! .. II
                                                                                                                                                                         zl-
         .,~                                                                                                                                                            h !!
                                                                                                                                                                        «0 II
             ,                                                           "
                                                                                                                                                                        ::Ii
6
             I                                                           I          I                                                                                   "z a
             I                                                           '   I                                                                                            tl !!
             I                             ".... I         .....«,       I   .~,    I
                                                                               '~.---i>
                                                                                                                         !
                                                                                                                         \
                                                                                                                                                                               II
             I              1It'o1 ... ~      ""   I    ...--~.          I         'I       .,./                         I

           -j------- ~_4----t--------_r-----------r~
             I                                     I                     I          I


             I
             I
                                                   I
                                                   I
                                                                         I
                                                                         I
                                                                                    I
                                                                                    I

             I,                                    I,                    I          I,
            ~==~                                   I                                I
4       1'--__ ~~'
                "'"                                                                                                                                                                 4


                   ",                                                                                   ........-..1'~
                 O~'I                                                               f              ,.


             L
             I
                                                                                    I-~
                                                                                    •


           -1- -'- - -- -- -1--- --- ---+---- -- -- -f-- -- ---- ~---@
             I                                                                      I


             I
             ,
                                                     I                              I

             I                                                                      I
2




1


                                                                                                                                                           E202
    A                   c                          D                 E                  G                                                  K          II            M
    A                                                                                                                  G                      H                                             L              M
                                                                                                                                                                                                     REVISIONS:



9                                                                                                                                                                                               11--1-----19
                                                                                                                                                                                                                              1

a




7
                                                                        Imelm.'''~''\I!V
                                                                    !    A                                                                        o                                E                                                                                                  K   L                  M
                                                                                                                                                                                                                          REV3:SIONS:


                                                                                                                                                                                                                         11--+------19




                                                                                                                   --
                                            NlECHA)UCAllEGEND                                                                           AlBREYIA1l0NS
                                                                                                                                                          ..................
                        INOTE:AU.SYMJOLSSHOWNAReNOT NECfSSAR'ILY USEDONDRAm«iSI


8
                          ~

                          ....    -
                           l:lUI:lWCIKaa.JIfNO.


                          OUC\WOtt to ChMW
                                                                ==-=
                                                                 J
                                                                           PIPtNGANQVAlVES


                                                                                 _     ..UfJ..--IIlUw.t.\'f                  .............
                                                                                                                   '" "'Cl'iI...tIlD~
                                                                                                                   -
                                                                                                                   ""
                                                                                                                   '" ,......,
                                                                                                                             ......q


                                                                                                                   ~ ;''=e
        c:::::g            ~~YAHb
                                                                ==1l=
                                                                ~                                                  .....
                                                                                                                      '="....
                                                                                                                                                             ... ......
                                                                                                                                                                 u

                                                                                                                                                             ...""" """...-.......
                                                                                                                   - _.....
                                                                                                                      .CMMMlDIlOQl
                                                                                                                      ..-                                                ~"'I'ttO'W,.,.18oltaUII!



          nD               UANClfD&lCl'SU*UOfF
                                                                  -t
                                                                                                                                                             .........,... --
                                                                                 """"'"                            "'"
                                                                                                                   ....
                                                                                                                             .011DMOfllUCf
                                                                                                                             lotmMOfm
                                                                                                                                                             ....
                                                                                                                                                             .... --
                                                                                                                                                                  --
7             @                                                 ==
                                                                =
                                                                                                                   ,,<       """IIUIIW.UNII""~
                                                                                                                                                                           _...
                                                                                                                                                                         ........cua

                   ,                                                             "'WU~OOWN                         ~
                                                                                                                   ~
                                                                                                                              cowuam'"
                                                                                                                             ",,


                                                                                                                                                                 ....:'0... -........
                           'tOUlW!b.Mtfll
                                                                                                                   0          COI'IlENIA.DlANIIIl



                                                                                                                                                                             -....
                                                                                                                              on ...


                                                                                                                           -........
                                                                ==6==
        ~                                                                                                                  -..
                           _b4U'8l~~JMOl:l!b.Wl'IJl




                                                                                                                   ·....., .........
                           !lOJotfIWWDl:Io.-waU'II01AILWlIlt                     CIIa-l8lIll,tAU.oOGYAtll'lO
                                                                ~

                                                                                                                                                                             _.......
                                                                                                                   ~



              n
                           ACCI5Sf)DOJS

                                                                                                                            """' ....                            ....... ......
                                                                                 WIlIg/oliMllCA1ID.

                           CKAqNUVAllOMlIJnt.(ft'All            -==-=                                                         rtfIIbIO.QJfW6WUlI!
                                                                                                                                                                             """"" ..........
          []o-
                                                                ===>0-           'No~'ftIl\'Elllll:M

                                                                                                                   ...
                                                                                                                   ""' """"""       ,
                                                                                                                                                                 ........ ..,....
                                                                                                                     ........ ......
                                                                                                                   "'"
                           IIlMAI1 aRlEOIlISlB.U 1ItM.'4

                                                                  i-             ml'n1'Ofl'uw;n                               DGG&IC'fOYllIlOWDUN
                                                                                                                             CtfIIIINGWA'III1&If. . . .                  UI'lTAJr

          []a-            IIIIWAUOlallat~.                                                                                    .....,.
                                                                                                                              ......                               ..... ......
                                                                                                                                                                         ICI.&WIlSItIQOYfOoWlQ




                                                                                                                     , ......-
                                                                                 t!lllii
                                                                --0--
                                                                                                                                             ...., -
                          ~OI£OU.tq                                                                                                                                      1U01Il0l'1WIt




                                                                                                                              ....-
                                                                                 CCNl8«SAIllOrAlN

        1ZI   ~ ~
                           SUP,..... DllC1m:t3N.£eO,tfClkA••
                           "-"CWAt.lCIlN1
                                                                  ...--
                                                                -""--
                                                                -- < ' -
                                                                                 tIJIICffUSl.WA1BItl.ft'L1'
                                                                                 "'QlUID""",.1fMH                    .... ........
                                                                                                                   'CO

                                                                                                                              .........            ......
                                                                                                                                                   .......
                                                                                                                                                                 I••

                                                                                                                                                                 '"
                                                                                                                                                                         l.lfflU

                                                                                                                                                                                      "
                          ......
                                                                                                                   ·...._v ........
                                                                                 ICW COtfOeGa WA1EIIWfl'
              ~
                           1O.~0UlIGE~0UCf
                                                                -4I!Il
                                                                                           WI!OUj                                                                        llJoIP8A1\Itt! ...ISSlIIfIlUFY....'it



                                                                                                                   -... .....
                                                                                 MAC                               C.




                                                                                 ... -
                  l!J      'II.I!C1Ol;;roctNEcOHlJlOU&
                                                                   Ei)           COMN!cf1OHroMIOeBnc;                                                                    &NmO....,MCIll!D

                  ®        .........,..........
                           BK1IoIaC~m'WIIIt

                                                                 fa                                                "'.<      a","t.W&
                                                                                                                                                   ...........   v       1AMl'...   .,.¥DI'                                       a::
                                                                                                                    .... -
                                                                                 lQIMt,I&II.bllCM'~EeT.

                           ~f'I'OOiAMMAIl.I~T
                                                                 .,~;!A~                                                     _ErO>U                              '"                                                               w
                  (!)                                                                                                                                                    ~NOUa"1OOt'
                                                                                                                                             '" .......
                                           .....
                           !MIM

                                                                                                                                                                                                                                  ~
                                AlU!lIlMifOlOlI
                                                                  *~
                                                                                                                                             """ ...
                                                                                 II'MOlOIl!HMO\IID
                                                                                                                             ~MOl'WA"'I"'"
                  @        """"'..,..                                                                              "'         IIB-.o,.\l&CllAlNG
                                                                                                                                                                 WI

                                                                                                                                                                 WI
                                                                                                                                                                         WALI.~NDUr
                                                                                                                                                                                                                          ....l   c(
                                                                                                                                                                                                                                  :J:
                                                                                                                                                                                                                          ~
                                                                                                                             AIO"'C~



                                                                                                                                    mIG" CQNP!TJOt§
                                                                                                                                 .stHMfR;                  WINIER:
                                                                                                                                                          owa
                                                                                                                                                                                                                          ii:
                                                                                                                                                                                                                          5ex:
                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                  a::
                                                                                                                       1_111.,..,.,. IlI'l'......
                                                                                                                           OUBIDf        ICI)f                        NUR




                                                                                                                                                                                                                                  0.
                                                                                                                                                                                                                                  ex:
                                                                                                                                                          lI'f         ,"


                                                                                                                                                                                                                          !!:!    W         J
                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                          (!)     91            2




                                                                                                                                                                                                                                        1M

                                                                                                                                                                                                                                    :a..8   M
1
                                                                                                                                                                                                                                                1


                                                                                                                                                                                                                         M10
    A                                                                        o                                E              G                                                                                                          M
    A           c                                     F            G                                              K                L                  N
                                                                                                                                               ~EVJ:SIONS I



9
                                                                                                          GENERAL NOTES



                                                                                                                                               --
                                                                                                          I.   aI'Pl!ICIlfiTNllO'I""'n-.e~_~
                                                                                                               .............               II--e-----I
                     7
                     I
                                              ~
                                              I
                                                     ~         1
                                                                  T           ~                     ','
                                                                                                          KEYEONOTES
                                                                                                          (9
                     I                        I
                                            e- - - TI -- - --e-   I
                                                            e-- -1-            I                          ®
                                                                                                          o
                                                                    - -- -- -- l~
B
                    -T - --- -- -- ··1- -- -~,.,:
                     •


                             ~
                                              I


                                                          ~~
                                                               I           I
                                                                               r:~
                                                                                 .
                                                                                                .




                     i
                     I
                                    i         I
                                               ="... j         I
                                                                  i        t
                                                                               i··
                                                                                                    I



7                    I           ...fIC. ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
            EXHIBIT 3

C~)
        UPDATED CONTRACT
            DRAWINGS




;   I
~/
    A                                                                                             E                            F                                 G                            H                                                                                                                         M
                                                                                                                                                                                                                                                                                                                  REVISIONS:


9                                                                                                                                                                                                                                                                                                                11--+-----19



        --
        .::
         .
                                              -=
                                              :....
                                              ~
                                                                                AlllEVIATIONS


                                                                                                                                          --
                                                                                                                                          ..
                                                                                                                                          ....
                                                                                                                                          oc

                                                                                                                                          ...
                                                                                                                                          ::"
                                                                                                                                          ...,""
                                                                                                                                                                                                                                         GENERAL NOTES


                                                                                                                                                                                                                                                                                                                 --
8
        ::.
        ....
        "'"
        - ......
        AU
        :I'"
        ....
        .,.     -.oao...-.m1\OOR
                                              -.:::......
                                              =""
                                              ='
                                                                                                                                          co
                                                                                                                                          ~

                                                                                                                                          .."""
                                                                                                                                          =:0
                                                                                                                                                     :=-DItlP
                                                                                                                                                     ~
                                                                                                                                                                                                      ),



                                                                                                                                                                                                      4.
                                                                                                                                                                                                             IoI8llllIAI:r:lImiltltfHDIA_ _14MmMOf.... ClDlftQIIIWtOl.CBJoILIIHDAftCOltftML1lC
                                                                                                                                                                                                             ~CIflI. .ft.OanSY:JOllU'.
                                                                                                                                                                                                                                                                                 ...
                                              =
                                                                                                                                                                                                                                                                                       Cl1lISCCltlIIrIIC'I




                                                                                                                                            -
                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                            5WR1lMENliWDRAWllilOl "lNATM:RaIlSIII!D.
                                                                                                                                                                                                                                                            EORAWtJIGB HAW MULTIPLE etW4GS BUT1lIEY ME


                                                                                      •.
                                                                                      •       DWIIlClIKa"rt\QIHOIlIOIII',lMY                                                                  MCIX»oI-.'*'lOPMIeOII                                        Y trOT~DOR IIAllKCOA. C""""OCL vmcH lIaUCOl\
                                                                                              Nl»fIB)rAlOYiCXQfllJOP"UOM.                                                                     MlHA"""SlBIIIG.UCN.
                                                                                                                                   c=::J... 1fICI&DClCM: IQIIJG                                                                                                RlRQWIOEWMteOT«aIIItoWftMTM
                                                                                              ~==-~                                 \\) .........
                                                                                                                                        ==t.===                                                                                                       RAWlNGS.WEWO'l1FlEDSIISOF ntIS fl8UESAHQ
                                                                                                                                                                                                                                                      U8IAT1'I!D PRlaNGARROROlWDL't'.
                                                                                     1IIII==:m~.=~'J4
                                                                                      "'~~QI!AS~                                   ..£ ..,,,,,••-
                                                                                          ,
                                                                                              J    A               C                           P                       E                               F                       G                                                                                                                       L                N
                                                                                                                                                                                                                                                                   REVISIOllS:



9
                    I                                       i                                     i         .-
                                                                                                                                              i                                                                         GENEIlAl NOlES'
                                                                                                                                                                                                                    1._roJl&JGIlnfe-ICOIM\.dIIC'oWlQrG
                                                                                                                                                                                                                                                                                                    9
                                                                                                                                                                                                                        AfGRIIllJBGIMIAI,.IGII!$.

                                                                                                                                                                                                             ~

                                                                                                                                                                                           \
                                                                                                                                                                                           \
                                                                                                                                                                                           i
                                                                                                                                                                                            i
8                                                                                                                                                                                  ,I
                                                                                                                                                                                             i
                                                                                                                                                                                     I \
                                                                                                                                                                                      I          I

                                                                                                                                                                                     I ii
                                                                                                                                                                                      1
                                                                                                                                                                                                     i                                                                                         !
7
                                                                                                                                                                                      I,
                                                                                                                                                                                      I
                                                                                                                                                                                                     i
                                                                                                                                                                                                      i
                                                                                                                                                                                                      i
                                                                                                                                                                                                       i
                                                                                                                                                                                                                   ¢>                                                               JI•
                                                                                                                                                                                                                                                                                    C~
                                                                                                                                                                                                                                                                                    ~3
                                                                                                                                                                                      1
                                                                                                                                                                                                         i                                                                w
                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                    ;:~        it
                                                                                                                                                                                       I                 i         ¢>                                                     0
                                                                                                                                                                                                                                                                          ~         !o
                                                                                                                                                                                                                                                                                    ~5 II
                                                                                                                                                                                                                                                                                               £1
                                                                                                                                                                                                         i                                                                ~




                                                                                                                                                                                                                                                                                    ..~i i
                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                             --@                                                           0
                                                                                                                                                                                                                                                                           ~

6                                                                                                                                                                                     , I                                                                                  C

                                                                                                                                                                                                                                                                                       CI)
                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                                                    6

                                                                                                                                                                                      I i                                                                                                      II

                                                                                                                                                                                      il                 I
                                         -,-                I




                                                                                                                                                                                                 I
                                         1M.1A~/1
                                         po-
                                          lIlMtIQ~,......

                                          "'-~I                                                                                                                                       :1
                                           ~I                                                                                                                                         I              ;




                                                                                                                                                                                      II J
                                                            I
4                                                                                                                                                                                                                                                                                                   4


                    ,                                                                                                                                                                      L-I-~'
                I   I
                ....*                                                                                                                                                            i                                                                                        ffi
                                                                                                                                                                           L'j_+_i                                                                                        ~
                                                                                                                                                                                                                                                                   ...I   ~
                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                   ir~

2
        I....
          ~         - --
                    ~~              loQ6.61lloUol

                                                    ,
                                                                         -.-
                                                                       .. ...
                                                                ~1XJlINIIlIitW5ll1ttQl111C1tff~




                                                                  .-a-- ,..
                                                                                                  ~sotalIl

                                                                                                  .,=

                                                                                                                       "
                                                                                                                       ..
                                                                                                                          -  01.
                                                                                                                                       ....
                                                                                                                                        ,
                                                                                                                                              ~
                                                                                                                                                  ....
                                                                                                                                                  ....
                                                                                                                                                                                 -
                                                                                                                                                         ~=:::-,ft=:tH~a::===-A1M.
                                                                                                                                                         'fI!!!i~INSrJIU./fII~fQltIH£BoW:IGEtCY.                                                                   ~
                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                   0::
                                                                                                                                                                                                                                                                   !!:! ~
                                                                                                                                                                                                                                                                          -~ ~I
                                                                                                                                                                                                                                                                             ~,

                                                                                                                                                                                                                                                                          9 ~ ~
                                                                                                                                                                                                                                                                          tIJ
                                                                                                                                                                                                                                                                                    ...I       ~
                                                                                                                                                                                                                                                                                                    2

         ..
         FA
                        """"'"
                        ........                        W
                                                                                                   56

                                                                                                   56            110   ..    ,'" .
                                                                                                                                        1

                                                                                                                                                  .'-
                                                                                                                                                                                                                                                                   C)


                        .....
                                                                ,-... ..-                          -..                 - .-..                     . '"   ~.:..aNrJlU.M'UNt-.:wmt11f01IlrI,lA:SB1UQW.
         ~

         ....
         -
                            ,...~

                        ......
                         .....             _......-
                                              m.......
                                                                bHlGl...· - e v r


                                                                        ~
                                                                                                                 110
                                                                                                                 110   10

                                                                                                                       -
                                                                                                                                        ,                ~-RFJ'I'W
                                                                                                                                                                                                                                                111.\
                                              - --                                                 - .-
                                                                                                                                        1
                        ~               VIM-~~''''''''-12              ._-,~
                                                                                                   ''''          '10
                                                                                                                       .. -
                                                                                                                            TO. . .

                                                                                                                                                          - ..........-CXHfllJlbbllECl'M••. - tRMIlD                                   If%~t£*
1         '"                                                                                                                                                                                                                                                                                        1

          ..                                                                                                           " .....
                                                                                                                                                                                                                                     -~!p.::e~JgJI

                                                                                                                                                                                                                                                                   E101
                                                                                                                                                         L-IUPRtFJMF
         01
                        """""                                                                      "             '"                     1


                        """"'"                  "'7~                 tmDJTSlll'Dn'SDf              as            '10   •     lID
                                                                                                                                                                                                                                                            ...E
    A               c                               o                                                                              G                            H                                                                                       L                       N
B       c   I>            F   G   H            K             L


                                             GEtlEW NOlE$;
                                             t. :r~~.=:.-~




    i            i




                                      ---@




8       c   I>       II   F   G   H            K
    A                D       E                                                                                     L                       II
                                                                                                                                R&v.t5.IONS:


9                                                                                                                             11----+--------19
                                                                                                  GENERAL NOTES:




8
                         i
                         ,
                         I
                                                                                                                               --
                                                                         I

                         I                                                                                                                               !
                                                                                                                                                   I
                                                                         J
7
                         I
                         I
                                                                         I
                                                                         I
                                                                             .1~l'                                                    0         .....g        7

                                                                                                                                                i~ ·
                                                                                                                                      z


                         !                                               j   ~i                                                       0
                                                                                                                                      I-

                                                                                                                                      ..
                                                                                                                                      0
                                                                                                                                      M
                                                                                                                                                :E!
                                                                                                                                                ~2 !
                                                                                                                                                    ~
                         I                                               I I                                                                    ll! II
                                                                                                                                                ~i       .
                                                                                                                                      .
                                                                                                                                      a

6
                         I                                               I      I                                                     0
                                                                                                                                      a         =:    l!



        L A~             ~                                           c~
                                                                                                                                                "'3i     0    6
                                                                                                                                                  (/) !l
                                                                                                                                                         II

                                 ...                                            :
                                                                                     -------(!)


        .i   -~-         i         illi
              i-'        i         ! ~!
4
              i
              i          i
                         i i! "il                                                                                                                             4



              i  I
                         i i
                         I
                           ..;....
                                      Ii
                                  : .. _ .: : •.• : ' .• ",: ",_~'   •



                 I       I        "",:'            A.                                                                                                                                                                                          L                  N
                                                                                                                                                                                                        I\EVISIOIIS:
                                                                                                                                            _'ISIS



                -_--                          _._.....-                                                                                               ....,                         l.:~~~~                                          9
9
         . .ncb ...neI: MOP

                            ..                               ---
                                                            .uo.. . . . ._


                                                             _"''''A
                                                            . . . . . . . . .4
                                                                                                                                                     ,'"""...

                                                                                                                                                        -
                                                                                                                                                 ................
                                                                                                                                                     AI"'M"ClI
                                                                                                                                                                                                        --
                                                                                                                                                   .....
                                      -.                                         ----                                                             -
                                                                                                                                                 ""'A
8                                                                                                                                                                                                                                    8




                                  ·   ;                       --                  --
                                                                                 -..
                                                                                 -...
                                                                                                                                                "..........
                                                                                                                                                      ""-
                                                                                                                                                     .......
                                                                                                                                                      m ...                                                                     fi
7
                                                                                                                                                   -
                                                                                                                                                 " ...
                                                                                                                                                1Ul&IS-..


                                                                                                                                                      ""-
                                                                                                                                                                                                                         JI.
                                                                                                                                                                                                                         c~
                                                                                                                                                                                                                         ~~
                                                                                                                                                                                                                         ;~     ft
                                                                                                                                                                                                                                     7




                                             ...
                                               '"
                                                                                                                                                   ........
                                                                                                                                                 -::
                                                                                                                                                  .,,,
                                                                                                                                                  ....
                                                                                                                                                                                                                         "'0
                                                                                                                                                                                                                         ~~ ~
                                                                                                                                                                                                                                l!

6
                                                                                                                                                .......        -                                                         l:I~
                                                                                                                                                                                                                         N Z
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                il
                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                     6




                                                                                                               _....                        ...._-
                                                                                                                                                   . IA
                                                                                                                                                     WI


                                                                                                                                                 ......
                                                                                                                                                       ""-
                                                                                                                                                    .......
                                                                                                                                                   .....
                                                                                                                                                   -..--                                                -_
                                                                                                                                                                                                         ..............
                                                                                                                                                                                                        ---
                                                                                                                                                                                                        """"
                                                                                                                                                                                                        ",




                                                                                                                                                                                                        .-
                                                                                                                                                                                                        ..........of..
                                                                                                                                                                                                                                l!




                                                            --_..........
                                                                                                                                                                                                        ..rIIIdMdftlllllllll•




                                              -._.-.....-                                                                                  -_..
                                                                                                                                                                                                           . . .1tIe _ _ at
                                                                                                                                                                                                         ~ ....«.....




                --
               ---
               -_.
                --
         ....... P.nel:LA
                                                             .uc...... SM:
                                                                                           --
                                                                                           --
                                                                                           --
                                                                                        _PlIneI:LB

                                                                                            _"",
                                                                                                                  ,,.......
                                                                                                                                           ---
                                 ....· -..
4                                                                                                                                                                                                                                    4


                                                                                                                                       .
                                                                                                                                       --
                                 ....".
                                  ~
                                                                                                     ,;.
                                                                                                               _. _...                                              ....
                                                                                                                                                                    .....                                      cr:
                                 ......".·                                                                               -'"   -                                    .............
                                                                                                                                                                    .-                                         W
                                                                                                                                                                                                               G

                                 .....·                                                                                                                             ...                                  ~ ~ g
                                                                                                                                                                                                                                     3



                                                                                                                                                                    ....
                                                                                                                                                                    ....                                 ~ ~iii: ~ I
                                                                                                                                                                    -                                    0::
                                                                                                                                                                                                             ~
                                                                                                                                                                                                                         ~I
                                                                                                                                                                                                         w

                                                                                                                                                                                                         ~ 9
                                                                                                                                                                                                         (!)
                                                                                                                                                                                                               (/)




                                                                                                                                                                                          IRt
                                                                                                                                                                                          7,u:u::".
1
                                                                                                                                                                                     .llcdrcl'f.~!lJA
                                                                                                                                                                                       c••••
                                                                                                                                                                                      ~=--==-,
                                                                                                                                                                                                        E301
                                                                                                                                                                                                                                     1


                                                                                                                                                                                         ~
    A.                                                                                                     H                       %                           J                                L                    N
    A                                                           I                                          K                                        M
                                                                                                                                              REVISIONS:

                                                                                                      GENERAl NOTES:
9                                                                                                                                            II--+----fg




8
                                                                                                                                             --
                        ......
                        . '"
7




6




4



                                         ..... . ---.          ~-
3
                                           r
                                           I
                                           I
                                               -----l==~-------
                                                          '
                                                                c--::.:
                                                              ao..a.~_                                         ~MIIIa


                                           I
                                           I
                                           I
                                           I
                                              .......
                                              ..."_
                                              ..........
                                              .......
                                                                                     -
                                                                    ................ -
                                                                    eAon'.-:JMl.ASfW




                                                                                     -
                                                                    l'-UI!lCllIMWI....
                                                                    IMt-=sMWIW
                                                                                             ...
                                                                                           .....
                                                                                             ...
                                                                                             ...
                                                                                     ..............                 -
                                                                                                                    tAolIlIQ. . . . .
                                                                                                                    lMtllQMWr.,.

                                                                                                                                ..........

                                                                                                                    --
                                           I
                                                                    .................                               .....................
                                                                                                                                ..........
2                                          I .......
                                           I-
                                           I-    --........             -- .............
                                                                    &AepqMI.MI~




                                                                                    --                               ...

1



    A   8   c   D   E            F   G
                                                                                                                                              E401
                                                                I                                                                      L            M
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     4A
                EXHIBIT4A

      CHANGE ORDER SUBMISSION BY REI
       SBS/REI DATED DECEMBER 14, 2012


(~)
                    /;,I(h, 4"" I ~ ., L~~(i,. It' c ,J"",            .i. ;!
 JemMI RoIMnon
                             Jerrod RaberfIan~ONIecIIx.comJ
                             Friday, Decemblr14, 2012 8:43 AM
                             'Jacka-n'

                             =~      HInger Changes
                             BIZHUB20121214085428.pdf
                             High
                                                                             ......
                                                                             Rurl12fto4la012 8:471M
                                                                             RMd: 12ft                             PIOCDIGONLY PIlOJIOIAli
TO: SIS ConsIrucdon                                           DATE: December 14, 2012
    17 SoeaicLoop ltd
   Boerne, TX 18006

AT1N:ltcko....
PRICING REQUEST: IlI'PMl-LOI CIRRlTOS 1IANGBR
DI8CJtIPTION:                CIIulIeI
                      T     ~t:         M,2'f6.. (Sales Ta.lDch1ded)

                      11Ua palDpCIIII i8 bMe4. t1I8mito1lelecuical ~ PIeue note
                      1be Ultafc''"a_ GIl die. . .,....
                      AAy           Wllnt      IIOtdinlctb'          ill. 'fII'itia8. -..riaa
                      or          of         waI... ceiIina   ....
THIS UQIJDT bit beeD prieecl ill ICCQlda. . willa CUIIIftt JIrioiallewall. 'I1unIwe it is

lbiIJII'PO'IIi it.... 1OWy0a        00It""'"
subject to ~tneeIIIdon if wriuee atharizIdioa ... lOt . .wei withiaJl.
                                                   ie. JIbor, ..... andaonnal ........
paudacdvity,.........
and does aat Udade laY IIDOUIIt

pea. . . . ...,
                                            In ..... ofwodc, deJqt. dllauptloai. lost
                                       owdIIId, ICOIIInIiclIl or III)' iDcnlaCIcl cost of
                         porticlGt oftbD 1NIt, dIim tbrwldoh is ipIOifically ltIeiMd.

J.     ThiI,.....              wort                                     .....
     1lIII                                         _                          ........

S'-*dy,
ItOIIIZI.'SC»i BUC'I'IUC. mc.

~~Jo.MIii;
                                         SCOPE OPWORK
1. Ad4PaaoI LB - 22SA 12SOV11PH PmDlBoald
2. Add,..... conduit aacf wile for new Panel BOarcJ LB.
3. Add new dUaibution ..... for Panel LB.
4. Add,." PmIel U.
5. Add Il8W . . . . tbr PanoI LF.
6. AddnowctistributioD. . . . 1Jr,... U.
7. Add 4 1GOA citalita tbr GPU ctmce by
   povicled.)
                                          0'"    (receptacle not iDctaded. tceepIIolc Cypo not

8. Add tine way IJWitddDa h t"e VS Uaht fixaIns.
9. Add 1bne way switcldDa b' type HA tiabt tixtUIw per cIrawiDa 8102 aoto 1.
to. Add pow_to mot.oriz'ocl cJoor~. CotltrotI« povicW IIIIC1 i.......y odMn.
J1. Provide. . m.ta1J inverter as pet uote 3 011 drawiaa EI02.
12. PIOVide tiaid.u dnIc1 IDOl. . . . oftwe RA mtunl       per drawinI BI02 DOte 5.
13. Provide 2 •• pole Ji&bdq COIIf.IdoJs pI'       2 OIl drniDg 1102.
t4. Add 2 circaill ibttD8                     notiDc1uded. . . . . tpaot provided.
is. AdditiOll ofW. .Heater          2.
16. Addition ofcircuft                   .
17. Nat ........ OIl dIawiDp 1RIt inoluded Im'Vice. . . . . oflJllllVXimab:ly 8O~ to MW Vautbrmer
    locatkxL.. ~ by Kyle. (TrnIohiDa by others)


   ··All 00DtI0J8 COIlcluiCa" OOftbOl caItJa have.... -.oIuded hm Grialridn8. . . . . . DO
   M'lOPO ofwOlt provided.                                         .
   ••• We have CI088Ia.CIlLied the. . ClOJdnCt drawiJJp witII. . . . . drawinaJ IIId aatad the
   above . . . . . The..... drawina did not have ch8Dp douded I mllbdon them thereftn
   any items DOt 1iIlId above a _ iDcIudod in ChiI priciaa.
   •••*11ds pricinail...... WOIkiDsIfallCllld.............. /~ilaot
   included IIId IdditiaIIIl time will be requiIed ciao to dU McIicIoaaJ weB. TaIII_II"" houm of
   IIddiiioDa1 wort is SOO!DID....
 ifF' 01 • Eleclrlc:al Q1arlQeS                                                                                               12114/Z)I29:26AM



  .'" ~:.u:. .*,:W
 ~UOImMG
 1J1llMCEI
 J,JOIM
 4.l.......-:r. . . . . .
 ~-
                                     -......,....- .......,........- ..........-....
                                          SWt

                                                      ..     .....
                                                              1I1N1
                                                                      ...            _NUl


 ,,.ftC
                                         -- .. ....-.
                                       .......1'
 1.). . . . . . 1'IrnlICII



,..   ..
 !JIM&:
 t.)WItI


                                        •.-.I. •
                                                                           ,"' .-

                                    ... .....
IIJIltSCtLLAl8lUI
11.1_                                                        ~
til
Mot
      *"



                                      ....
  --
   1INrIlL10/1OCILt



        .--------
1t.)1'IWLD
                              .....

                              ...,.
                                               _...
                                                   . . . . . . . . . . .cr • •~



  -- ..
1,l"llllllNUllY. . . . . .
   c:uIANUl'                  ...
   ....1'IIOIlUC1'MI'Y        ..                   ~ClIIIWCAII
   IlMwtMO/"'YOUT'            ..


                                               _.__....
                                               .......
                                                   ...... . . . . ._TAIIoII
                                                   _a.IYa.
                                                                                     •            ,,              M""""••
                                                                                                 .................'_         .
                                                                                                                              .....
                                                                                                                                 _
                                                                                                  . ._ ' ".........UftA"    MIIIIW...-'




                                    ...
                                    ......
                                     ...
                                    AIIIl:l'


                                     ....
                                    ......
 .....,
  01• •, .


 .-
 1IlIICCIIIIIC1I_
                                    ....8
                                      .......
                                    ~11"

                                        ..
 .....tM
&)tarAL.
                                  .....'
                                      I,JtUI




                                      .....
                                                         .,1         ,               \.~,          :       .,';


 ...- ......
 ..............
 __•• a.
 fIIUICI _ _
                                       lira
                                                    .,
                                                    ,
                                                         .
                                                             \~'l'
                                                                              ,I




                                                                         .........
                                                                                            _)
                                                                                                       '




               _.-w;
                       MIl:
           RFP01- BecMcalO1onges



                                                                                                            L8R
                                                                      us         51.ao     o.so     3JIO     ,,5.10       '11.        166.80
12M                                                                   o.ao        0.00     6JX)     4GO      aUI)        23UlCl       23IJlO
225A
IRK,                                                                  0.lI0       0.00     a.oo     uo       3ll8.CIO    3lJ8.OO      3OUO
                                                                      CUIO        om       02)      D.2iD         7.70      7:10         7JO
IRKR                                                                              om
                                                                      04)                  Q.IjO    0.50      19.25        19..25       ,u.s
.'2                                                                   0.1.     194.40      0.01     8.10     311.1S         0A7       506.25
'10                                                                   0.24     "1&40       0.01    20.09     nut                     1.»..,9
18

"
                                                                      Q.5,f
                                                                      010
                                                                               S24JlD
                                                                               mm
                                                                                           GOI
                                                                                           om
                                                                                                     uo
                                                                                                    4.65
                                                                                                             a75
                                                                                                             179.          ....
                                                                                                                           ~
                                                                                                                            1m         61U5
                                                                                                                                        45U3

.,
.,.3
ff2

tM{O
                                                                      In
                                                                      1.90
                                                                      2.2A
                                                                              l.oetJ1O
                                                                                ta.ao
                                                                              U8UO
                                                                                           om
                                                                                           0A2
                                                                                           om
                                                                                                    12AJO
                                                                                                     ,.II
                                                                                                   23.2S
                                                                                                             .fGAlO
                                                                                                               fU4
                                                                                                             8h.13
                                                                                                                           UI
                                                                                                                           U1
                                                                                                                           :t.»
                                                                                                                                     1..524110
                                                                                                                                        191M
                                                                                                                                     2..,.,.
   MCM
                                                                      5.75
                                                                      US
                                                                              IM7.50
                                                                              U4OJlO
                                                                                           G.04
                                                                                           0.05
                                                                                                   IUD
                                                                                                    WM
                                                                                                            ."'7
                                                                                                             _J)4
                                                                                                                            7.1"
                                                                                                                           lAO
                                                                                                                                     2.071.67
                                                                                                                                     4.12144
lIr
If'Z'
IfZ'
               if
             rMTlIIMtaU.
             IMTCOlftSCII'I5&L ss.
                                                                      OM
                                                                      UJ7
                                                                               MUG
                                                                                 ..
                                                                                           G.06
                                                                                           0.10
                                                                                                   ·456
                                                                                                     $JIG
                                                                                                            t.63&16
                                                                                                             192JO
                                                                                                                           2.62
                                                                                                                            ..92
                                                                                                                                     ..,."
                                                                                                                                       246m
                                                                      •.11      135.96     Q.05      4.22    ,62.56         3.54       2llU1
3/."         IM1'
3/4"         fMT1BMSl.s.s.                                            us
                                                                      I~
                                                                                 '".20
                                                                                 1G.32
                                                                                           G.06
                                                                                           0.12
                                                                                                    lQ.5l
                                                                                                    0.72
                                                                                                             GJP
                                                                                                              ~J2
                                                                                                                            2.95
                                                                                                                            6.3t
                                                                                                                                       aM
                                                                                                                                        3/J.04
3/4"         IMTCXlUP&SUP1SIEEL $.S.                                  2M         .t6.a     CUM      1.J3       4&&3         4.76        89.91
1.1/4'"      N                                                      • 2.91    1.7I.2.CIO   o.oa    .u.ao    l.eol.1O        5.97     3,58Ul)
1-1/'               lEfN mJ.S.                                        6.3S       IUD       o.m       2.8J    101.ao                    lNJO
'·11.. .                                                                                                                   '"''
                                                                                                                            ".
                    COUPUUPJS1E£L5.S.                                 lAS       SA33       CUJ8      us      D.33          11.43       71&17
'·I/r                                                                 3.2D     f8).«I      G.OP    26.10    1,OlH.15                 I.96C.85
""n-           lIRMSIlU
t·llr       EMTCOUNSUP/SIE.U
                                                                      9.15
                                                                     IUD
                                                                                 73.20
                                                                               3JO.Gl)
                                                                                           0.25
                                                                                           0.0P
                                                                                                    .2.00
                                                                                                   • s.oo
                                                                                                              771»
                                                                                                             HUO
                                                                                                                           11.11
                                                                                                                           15.17
                                                                                                                                       1"
                                                                                                                                       lOUD
2·111"
2·1 I!'
:lollr
            N
            EWBM sn.5.S.
               CClUPUUfISlElLS.s.
                                                                      U8
                                                                     ......
                                                                     asJ
                                                                               I3oUO
                                                                                ..GO
                                                                               oft...".
                                                                                           0.12
                                                                                           0.37
                                                                                           o.n
                                                                                                    8.26
                                                                                                    0.74
                                                                                                     1.1,
                                                                                                             31&01
                                                                                                              a_
                                                                                                              aM
                                                                                                                            ,a
                                                                                                                          .7$
                                                                                                                          G.74         ..
                                                                                                                                       452.'t
                                                                                                                                        117M



                                                                                                      ..
2·1Jr             IU                                                 .....     ,• .50      0.75      2.25     86.63       75.38       226.11
             2'$1JiM'/AU.1HROSlIPFOR1'
                       SlRAPIo rOIA
                                                                     1'-'6
                                                                      1.86
                                                                              2.Omm
                                                                                -.00
                                                                                           ON
                                                                                           o.cM
                                                                                                   ",...    2MO.I3
                                                                                                              12."
                                                                                                                          38.6)
                                                                                                                           2M
                                                                                                                                     4MO.86
                                                                                                                                      1-40.19
            IHmM'STIlAPIo rCM
            UIIS1RUfSIIAP 10r'0IA
                                                                      2.01     226.13      O~        $.63    21""          3.N
                                                                                                                                       .....G05"
                                                                                                                                       ....
                                                                      2AO       21JXJ      0.06      CU5      2UI5          4.81
            .. SO 2tl8"C0M80KO                                        4.14      ..lAD      0.35      :uo     134.15        17.62 •     176.15
            of 11/1621/83/....-1 1/4KO                                6.10     ,SUO        Q.35     8.1a     336.88        19,58


           _.---         -     ---_ • .-._- ••-   ~.   ".'!!!'!!e
     ==          NIIIOll- 3I4101"EMT
      ila1HlEAtlRQD -'1~ X ~
              DID ROD-1/fOX Z' LOMG
                                                      5
                                                      31
                                                     116
                                                     «I
                                                     \51
                                                               4.51
                                                               US
                                                               eta
                                                               4.21
                                                               3.28
                                                                        22.5S
                                                                        26.AD
                                                                       102.30
                                                                       S42AO
                                                                       ...10
                                                                                 0.20
                                                                                 OJJP
                                                                                 CL31
                                                                                 D.22
                                                                                 0._
                                                                                         l.oct
                                                                                         2.1D
                                                                                        34.27
                                                                                        17.
                                                                                        21M
                                                                                                   -
                                                                                                   lOUS
                                                                                                 1.:tNAO
                                                                                                  6T1JA
                                                                                                 un,.
                                                                                                                lUI
                                                                                                                 435
                                                                                                                 1~
                                                                                                                 It.7S
                                                                                                                 lQ02
                                                                                                                                      6UIS
                                                                                                                                  130.35
                                                                                                                                lA91.1O
                                                                                                                                l.02D.OO
                                                                                                                                1.515.15




                                                                                                                                  ...
      BfTAPI'INGscaw5lBOXl                             I       6SOO     65.ClO   uo      o.co       0.00         65.00             15.00
:r    PVC                                            1«1        sa     84I.C!J   0.15   24.GO      m.ao          11.08          1:T121»
      PI WISC NI:MA I 8" X8" X...                      3       1&11     4S.45    1.50    .uo       In»           12.90            Z18JO
      flW/SCHlMAIIG"XI(J'X'
      . . .IOIl. WASHa N1II' FOR BOX
                                    1UIAIiI
                                                      ,:       19,90
                                                                3.SO
                                                                        SUD
                                                                        G.CID
                                                                                 US
                                                                                 0.30
                                                                                          4.95
                                                                                         3AO
                                                                                        lUloIM
                                                                                                   190.58
                                                                                                   l3UO
                                                                                                 'Y,lMl'M
                                                                                                                 83.A3
                                                                                                                 15.CJ5               18lUO




     ..................   _                   ..-"         -                                                ,,,,, A ~,,, DoI)'I aaA
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     4B
          EXHIBIT4B

CHANGE ORDER SUBMISSION BY REI
  SBSIREI DATED JANUARY 8, 2013
              tE,l-1/ 16/1         /'1,4
 Jerrod RobeI1Bon
 From:                        Jemxt RabeI1IDn~c:orn)
 lent:                        Tucleday, January lJe, 2013 8:24 AM
 To:                          'JIck Green'; 'Kyle KIeke'
 IubjecI:                     Hanger - RFP 001- ErICfriC8I ChMgea
 AIt.IchrMnII:                8IZHU8201301080t3805.pdr


 Jack,
 Attached Is our revised RFP 001 with more detail on the scopesheet as you and I clscussed. Ialso found an error on my
 pwt on the 1 W' conduit and InecMtbmtly used QKI and It should have been 300'. You will see tIM detailed scope
 matches the audit trail as for the conduit Ind wI,. footIBe$.

 l11Is Is prbd to InstaU Incarporatlnllnto the base work. If we contINIe any further tfds price will be null and VOId. we
 wm then have addItJonaIscope far this work. Please advise if you want us to continue per base scope or stop *Grk.

Thank you,




Z!I1 Derrick Dr.
Humble, lX 77338 .
OffIce: 281-441-1304
Fax: Z81--441-1342




    ,. "
....Adrit,..,..,
    "
DISCLAIMER:
            flC11I1U ~
This eIecbvnfc mess8ee tnnmfssfon c:on1aIns information from Rbbettson Electric, Inc:.. and 1his Information may be
conffdential. tf~ are not the intencted ~ be. .,.thIt dJscIosure, ~ dJstrlbutIon or use of all at any
portion of the content of this Informiltlon Is prohlb1ted. !f you have receIVed this transmission In error, please notify us
as soon as possible by e-mail and delete the arIIfnal mes5lp.




                                                              1
                                nJaMGONLYftOl'OSAL

TO: SBS ea.tracdoa                                               OATH: 1~8. 2013
    11 SocDc I.oiop"
   Boeme, T.X 18006

AnN: 1Ict GNeIl



DI8CIdPI1ON: ...... C1InI••
                         TaIaI AmI_:      -..tL· (SaD 1'D lncWod)
                        TIIiI~iI"'CIGl'bemiled""·cbwinp.PI......
                        the lfItof_ _ 011 tb81Cope8 pap.

                        Any.""o'.'
                        or
                                                   JlOt cIirecd,y requclkd ill wdtiJJa.1tepairiIw
                                                   .u.. aeiIiDIor Iocn.
TID8 UQtJDT                    pdoed in               wiIIa ..... pridDa leveI& Thautbie it is
su1Jjoct to adjlllllllalCacoJlIIion it wriaIa IUIborizItJOIl it DOt              widdD II dayB.
1'1iIpI" is 1tIIecl1OWy.'"              CCIlIt"""""
. . . . . . . . . . . . . , 8IIlOIIIIt . . . . . . ia
                                                         i.e-Iabort
                                                                of
                                                                                        1IIIrkDpe,
                                                                         deJaya, diInaJJd-. Jolt
~t . . . . . . . . CIIdiIIIIW CMIh_d,                                or Illy . . . . . C08l of
podiniating any ""'Ohnpd partiaDI of                       tbrwhidlillpClCificl11y IIIICMd.


      .......................,.Ne                             __                   .........
SI8ccnllYt
.ROBRTION' IUCl'RIC, INC.


~                         ....                                                     JOBJD.ClJoI2f
                                                                                               o.c..
                                                                              R'ftI:IlNAI, CICINnDI.
                                                                                    c..'I .......1I
                                            scon: Of WORK
  I. Add Pm LB- 22SA 12SOV11M f'IaclI a.n.t
  2. Ad4 Feeder COIlduit IIId wirebmw '1M! Board LB.                 .
     (70' 2 !Ii" cxmduit, tittiD& III'IpI, UDi-sCrot, 290' 410 'tBHN, 70' #2 and labor)
  3. Add new dillribudon bnIabr for P_ LB.


                                       p.
  4. Add..,          LP.                     .
  5. AcIcI DeW        tbr PmeI LP. (Apploximafaly 300' J K" ccndai~ fittinp, II1pPClIIfI, strIpI, 930'
     ##1 THHN. 310' 'll61BHN111411bar)
  6. Ad4 new cIstributioD InIbr fix       LP.
  7. Ac1d 4 tOGA circuits fbr OPU - . . by others. (teCIlpfaale not fnoluded • teCIlpfaale tJpo not
     snWIecL) (ApJaximatIoly 300' 1 W' arr. 90CV ##3 THHN, 300' .. THHN)
  8. Add thnlo way swftcJdaa ktJpe VB Uaht &xana. (240' w' COI'Jdoit. fiUiD.., 960' #10 THHN,
     LIbor)                                                .
  9. Add .... way 1WitcbiD& tbttyplllA Uaht fixturelperchawilllEl02 nate 1. (160' ~"BMr.
      fittiDp,eto, 1200' #IOTRHN.1abor)                    .
  10. Add pow. to motoJizecl doar~. CoIdIo"')lIOVidId aDd iDItaIlecI byotbera. (160' W'
      BMT, fiUiDr, . . . . ..,..,.... #lJ2 THHN,1Ihor)
  11. Pnmdeaud install i:IMdIr as per DOte 3 OIl drawiDs BI02.
  12. Pmvidariahl'" . . . lDOUIItia&oftpHA......,..                    102 note 5.
      AddiIioD of320' 318- ADtInId (6' pieces at 48".318" w        Wmda IIId 64 CIdd)' AFJ~
     .mUIti fimion cIf,ps, modif:yIdrill all . . . . 1o accept mountiaa1Dllbod _ additioDII
      1IIbor.)
  13. ProWJe2 -'poIo ....... CIOnIIctDIt            2 OIl . . . . . 8102.
  14. Add 2 ciIaIitIIiDr tul cMapaao              not iIIcIudIc1. teCIlpfaale type DOtpmWlod. (120'
       K"BMT,1IUfn8I,                  a' f12THBN, 1Ib«)                                   .
. 15. AdcIition ofW,. a         namber 2. (170' ."BMT, fi1dD8I, 'hIa\JD, 550" il81BBN, labor)
  16. .AcJditioD ofciIeuit for            .
  17. ItewoJk ofs1.lb roaab iIlbto bDItdiDa e:tnr piorto pour.
                                                                                                a.u.
      locIItioa. diIectal by 14'Je. ~byofJaB)(lW 3"PVc,
      1HHN, labor.)
                                                                       -..miIc,
  18. Not. . . . . 011 c1rawiDp1Rlt iDc1vdtd . . . . . . . . . oflPJllOli....' 10' to ..,....
                                                                                      480' 350 MCM

  19. ~tyofllbarbeiqiMtlUedlt25 -40"                .'iriDa--
  20. PnmdiDa lid .....,JiDapuD boxes urequlnld to_ code•
                                                                       lift.



     ...·AD . . . . concJuiti _ ......... have. . . . . . . . . hID tbilplic:iq_ . . . was DO
    scope ofwcnt pmvidecJ.
    ••• w.b&wOl'OlS ......... tbI .... ODIIII8Ct~widldaenMlled............... tbe
    8hove~ 'Daoupdlded dnlwiDldicl uotbave                      clouded I m8IbII OIl thIm tberetbre
    lIllY jtIaJs IJOt JiIIId        aot iDcIadccIiD tit pi. . .
    ••..TbiBpdciDail               woddIIa                            cdll--1ovatimo is DDt
    included ad IddldoaI1 dale wiJl1Je NqUInd duo to ttailldditionIt. . . 1'-.1 eltllIIIIlIId Jan of
    &dcfiCi0llll work is 4CiO mID houri.
                                                                                                                            11812013 ':(W AM



 .....;.- ...
),J_.
~1.ICMfftNlI
                                                    ...
                             -.. .It....,.......- ..............-
                                                     .....
                           ......-
",IIIVICD                      UUO                   Slwe

......
                            -.-.. ........- .,.,..-..-
                ~
~«*

...
  ...
   ~-
1.Ift'C
qIMC
                          Il101.....

                                                                                                                                       ..
                                                                        -
~
11,)-
11,)"" 'lMllll1I                           S



                         .....
                              IM7.JJ
~-
oJ
                                                    ..,..          .......              ...
                                                                                1DrAL1MII
                                                                                                                             1M

                                                                                                                                     ....,...
                                                                                                                                       ...


                                                                                                                                     ......


                       ....                                                                                        .-...
                    ..--..
                    u".

                                                                                                          •
                                                                                                                   MI
                                                                                                                   0*1
                                                                                                                   &II




                                                                                                     ..---,,-_..•
                                                                                                 ..................1Ir2-.__
                                                                                                   .._.......,...
                                                                                                                "'.IlWIW~
                                                                                                                           _At.
                                                                                                                            ..-


                        ..,...
                              -
                         .....,
                        JUI"



                         .....
                         ....."
                        M7JW1

                        ...... ..
                           ......
                            ..
                        ...,.
                          ,..
                                   -
                       ....11
                                   ,       _I   -             ",                                 I




                                                                                      .......
                                       "                  ,
                                                     "'
                                                                   ......              ., .. ..
                                                                                      ~"'''-r:



                                                                   ....
                                                                            FQglt I
          RFP 0\ .. EIedrIcd Q1Qnges II 1.1.13




                                                                                     - ...
                                                     -.uDft MJDU' 'DAIL
                                                 MAtCClSf                                                           'AI.
                                                       &55       51"         OJO               nUG         71.              1MIO
125A
225A
                                                       0.00       0.00       .....   4aD       23UIO      DUID              .1A1D
IRKR
                                                       o.GO          Q.OQ    I.ClO    a.oo                3ll8JJO           30UD
                                                       0.00          Q.CIO   0.20     o.2D       7.70       7:10              7~
HJCR



                                                                                                            I.
                                                                                                19.a
'12
'10
                                                       0.00
                                                       0.18
                                                                     o.DO
                                                                194.«)
                                                                             UD
                                                                             0.01
                                                                                      0.10
                                                                                     '1.10     3U"
                                                                                                           I'"
                                                                                                            0A7
                                                                                                                             1'.25
                                                                                                                            IDU5
                                                       0.24     118AO
II
                                                                             0.01    aD.Of     113.3P       G.4O           1.»1.1'
                                                       o..M     459JlO       ClO1    1Q.6S     o.                           "06
                                                                                       ..
t6
                                                                279'-

                                                              .........,
                                                       0.90                  002      4.65     179.          lAt            45UJ
13
.2
II
                                                       1.71
                                                       ISO
                                                              1.1'JJ1O       o.oa
                                                                             om      ,au
                                                                                     1"        693AID
                                                                                                OM
                                                                                                            2M
                                                                                                            U7
                                                                                                                           2.2IlUO
                                                                                                                             19U4


                                                                                               ....
                                                       2.It                  Q03               _13          3»             2.97U3




                                                                             -
'4/0                                                   471    lM1.50         OAM     IUD       4)4.17       7.14
350MCM                                                                                                                     2.011""
                                                       U5     U4O.DO         QD5     t3.04


                                                                                                                            ...
                                                                                                            lAO            4.127JM
I/%"
IIr
                                                       OM      34PM                  -G.56
                                                                                      uo
                                                                                              1-*16         2G
                                                                                                                           1.""
II%'
3/4"
                                                       1.07
                                                       1-"      ,au,
                                                                 4'UO        0.10
                                                                             o.os     4.22
                                                                                               .9UD
                                                                                               162M
                                                                                                            ...92
                                                                                                            3.54
                                                                                                                            246CIO

                                                       OM       9UD          OM      1Q.54     .."          2.95            .."
3/~                                                    1.72     lO.D         0.'2     0.12
                                                                                                ....,
                                                                                                F/.'n        '.:M            aiM




                                                                                      -
3l~
1-1/4"
                                                       %AS      46.21        OM       1.13                   4.16            .,.91
1·114"
M'. .·
                                                       Z.f1
                                                       us        .10
                                                               It,. .        0..
                                                                             OJID
                                                                                     2WJ       900.9C
                                                                                               ••
                                                                                                             5.91
                                                                                                            14.05
                                                                                                                            ....
                                                                                                                           1.7fIJO
                                                                                                                             1fUO



                                                                                                                            ...I"
l-l/%,
                                                       lAS      281M         o.oe     UI        lC1'lM      11.5'
                                                       SJD      f«UlO        OM      aUG      I.o:M85        .uf           1~
I-II%'      IMrlERMlT\.U.                              '.15      7&20        us       2JID       771»       18,78
1·1,12"     N couPUUPJSIB5.S.                         1110
                                                               ...,
                                                                SG.OD        o.or     s.oo      l1UO        15.17
2-'1r
2·1/1"
~IIZ'
2-11Z"
            EMf
            IM1lERMSI\ s.s.
            J!MTCOUP&SUPISIEU,
               as
            SJRlIf/AllHDaI'POltr
                                                      ...
                                                       4.71
                                                      -44.
                                                      4UO
                                                      16M
                                                                 ...co
                                                                41494
                                                                1•
                                                              ''-4.28
                                                                      .so
                                                                             0.12
                                                                             0.17.
                                                                             0.11
                                                                             0.15
                                                                             0.17
                                                                                      U6
                                                                                      0,7..
                                                                                      1.1,
                                                                                      us
                                                                                     47.14
                                                                                              ...,.aw.
                                                                                                3t&OI
                                                                                                21M

                                                                                                16.63
                                                                                                             ,a
                                                                                                            S75
                                                                                                            flU'
                                                                                                            75,38
                                                                                                            38.61
                                                                                                                            ...
                                                                                                                            4S2.41
                                                                                                                            117M

                                                                                                                             226.11
                                                                                                                           3.233.\7
                    SlWIDI"DM                          1M                                       n.19
                                                                 4UO         Q.04     1_                     uo             14CU'
           UNlSIIlUrSIRAPb2"DtA                        2J»      150.75       ODS      3.75     1.....        U4             295.13
           UNISIaIrSIIrAP b,DIA                        2M        21JlO       0J)6     us        11.OS        4.11             42.
           4SCU lJ1"COMIOlO
           41111621I83H"-II/UO
                                                       ""4       '1.Al)      0.3$     3.SO     13435        17.62            176.15
                                                       6.10     1S2JO        Q.35     8.75     33U8         19.58           .a
          nlClllCllA8 011
          ~MA_MA1BIMCOIfA.-NlCAIAIOI"                                                                    11812013 'H»11M
     flPOI-BecIrlcd~Rll.a.13

                                         us iM'ft   AVDl'r ftaIL
                                          4.51        22.5S        0.20        lAID    3IL5O      1221             61.
                                          oa           2IAO        o..ot       2JO     I".         4.35        130.35
                                          oa

                                                                                                                   ..
                                                      IGUO         031      . 3f.21   1,31NAO     12M         1.4t8..1O




                                                     ......
                                          ~          3GAO          Cl22       17.       677. .    12.75       l,O'aA»
                                          aa         ...10         CUI        26M     ',OI'M       IClOI      1.511..lS

                                                                                                   n.
                                                                                                               ...
                                          654)        45JlQ        OJ»         o.ao      DQD       6UO
3"
        w/SCteMlrXrX,f"
                                          UD
                                          15.1&
                                                                   0.15
                                                                   I.-         ....
                                                                             2UD       taClO
                                                                                       11S25       7UO
                                                                                                              1.7r.UIO
                                                                                                                2'8J18
        Wile"" I IIrX WX of'
      1NBI'.1CL1. . . . . ..ur FORIOlC
                                          1f.90
                                           UO
                                                      SlUO
                                                      4UO
                                                                   1.15
                                                                   OJIO •
                                                                               4.95
                                                                               sat
                                                                                       11O.S
                                                                                       1-..0
                                                                                                   83A
                                                                                                   IUS             I.,.




     . . . .1AI8011
     c:a.M_IMtIMLCOU_..cA 1oA.__                                                                 11812013 ':CIUM
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     4C
          EXIDBIT4C

CHANGE ORDER SUBMISSION BY REI
 SBSIREI DATED JANUARY 21, 2013
 Jerrod Rollertaon
 PNIIt:                       Jerrod RobII1IonU~cam]

 _let:
 8nt:
 To:
 AtIacIun...:
                              MondIy. JanuIIy 21.2013 11:31 AM
                              'J8ckGNed
                              RE: Hanger - Pay App~
                              BlZHUB20130121114932.pdf


 Ja~
•l hive tttaehed the felIised chanse order we dtscussed. 'ThI$ nl!ftec:ts what' have determined to be the manses on the
 recently Jssued drawi. since they were notclouded. I have also mIde some chlftIII to the neca labor units, labor
 rates, deleted all foreman hours and rwIsed some of the priei. to assist in this matter. Thls does not Include any of the
 other WOlk such as rework of the In slab conduits due to the building changes, extension ofthe servIce sfnce It has not
 been established for prld"lt etc.

 Please feel free to contact us should you have any questions.

Thank you,

RobettsDn EIet:ttk, Inc.
Jerrod Robertson

231 Derrick Dr.
Humble, TX 77338
Offtce: 281-441·1304
Fax: 281-441-1342




...."-...,....
    ,.-    "..,
DISCLAIMER:••
Thfs electronic messaae transmission contains Information from Robertson EIectrIt, lnc., and this information rnav be
confidentlat. If you are not the Intended I'8dplent;, be aware that dIsclosure, copylna, distribution or use of all or any
portion of the content of this lnfonnatlon is prohibited. If YOU have received thistransmlsston In error, please notify us
as soon as possible by e-mail and delete the orf.'nal message.




Thinks.
I will be !alldns to the ownersoon and will ,et bade to you.

WR6Nen
                                                               t
                               p~OIQ.YraoPOML

TO: SIS CoDIInIctioIl                                          DATS: I...-y 21,2013
     l1 ScaUcLoopId
     .....TX18OO6
AT1'N:l_o..

P81CING DQ1JBST: .",.1 ...... 3-1.08 CBUlTOSIlANGD
D&SCItIPI1ON:                  en..,
                        T     gMlllt: . . . . . (SII.TaxJaoluded)




BseIudId:               AAy
                               of"" -IIIOt....,
                        1'bi.Ipmpaul. . . . . oatbereviled............. Pa-note
                        Ibe lilt         .tIIe. . .JMlI,t.
                                      ....                                wrf.tiII8. ........
                                    ofexildaa                   ....

                                                                                     11.
                       fII

THIS DQI1Ur                                ICGCIIdace wiIIa..-pricilta .....    TWa"
IUh,ject to . . . . . ,,.c.eJIItioa jf . . . . IIIIbariIItiaD MIlOt nalwlrI widdn
                                                                                          itia

'11IiJ paqMlIIII1 iI __ lDIe1y ell . . . . COlt dna It, i.e.        pill ad DlDIIl. . . . .
aDd . . aot DWo 1 I l ) ' ' ' ' i l r " , in                 ofWGlk.         cIIInapIioaI.1clIt
pmduc:tivity, ~ 6CIIiDdicl 0\1. . . . .                          or ay                      of
pdnnina aaylllK+tlW'd poaions ofthowwt. oIafID                   fatplCifcalJy I\lIIIIWd.
1.     Thia. . . . . iI...... wort........medaa                            .....
      .........." .................n.........._ . _.................
SiDMreI,y.
ROlIUTSON BL&C'l'IUc, INC.


~f"'~
                                          SCOPE 0' WORK
1. AddPalU-225A/2SOV IlPHP8netBoad
2. Mel Feeder ClDJIdaft aDd wile 1br D.- PIDII BoeJ LB.
   flO' 2 K" ClOIIduit, fiUins,       uni...... 290' 4IOTBHN, 70' 12 _labor)
3. AddDIWdilldhutioD                  lmeI LB.
5. Add  naw'" tbr,..
4. Add..,PuolU.
                                LP. (ApD'imattl)' 300' I ~.. conduit. fittinp,1DJIPOI1I, atnpI, 93«r
   #1 'IHHN, 310' 116THIIN IIId 111M)
6. MdDIIWcJiIdNtloD............ urI
7. Add 4100A ciraIitIibt OPU _ _ byotllcn. <        ..... DDt iuIudecI • .,."..tp dOt
   provided.) (ApponjmJtefy 300' I "" EMT, 900' #3 'J'HHN, 300- f81BHN)
8. Add tint way switchins fbr t)'pe VS BPt t1xtuns. (24(r ~.. conduit, fittinp, 960' '10 THHN,
   Labor)
9. Adc1 tine way switdaiDa fbi' type B'A. Habt fiDuIa per dnwilll EI0211Dt8 1. (160' ~" EMT,
    ftltiDp, . . 124)01 '10 'I1IHN, 1I1Jor)
Jo. Add power to m.otlJIizeddoor coann... CoD1IoIItrpnMdld IIlCl inItIIled byothen. (ltfO' ~..
    BMT, ~1InIpI. ...... 480'f1211D1N, IUor)
11. PIoYide . . tnIIaU iavertw 18 pcraote' 011 drawiaa 8102.              .
12. Provide ritid aU t1nId . . . . . . ottpHA fixtunB pcrdlawiDa BI02 DOte 5.
    Addition af320' W" A11tJnIc1 (61""" .48-, W·W                 318" D1ItI ID4 64C1ddy APt46
   .....
    _Id fbnctioa cUps, modifyIddD all flxtara to ICDIptftIW
         ).
13. Pnwide 2· 8 poIe'iPtiDI CODt8aCID. . . . 2 OD'cIrawIq 8102.
                                                                      1IIIIIaad IIId ditioaal


14. Add 2 cin:dI fOr _~ ~. aotfaduded . . . . . . lype aotpmvUW. (120'
    ~.. BMT, fittiIIII.      ~ 600' #12 THBN, JIbor)
15. AdditioaofW H             DIIIJJ1Nr2. (170' ""IMT, ............ SSO'1811tBN, IIbor)
16. AdditioD ofcilcuit iJr                .
17. M'8jority ofJ          iaIIa1led 11125 -40 feetad.liziM.... ua.'
18. PrcMcIiDa lid ialtlUiDapoll boUI . . . . . . . fIO_ aode.
                                                                                                                                  1121120'3 11:15 AM




u_                                               ...  ...                          ..
                                            ..- .... .......   ....                                                                     ..
 '~UlIIIIIND


                                                  ...
                                                   -
                                                                               MoW


                                                          -
                                           81J1
1.)_
                                                                                                                                        .."
.,..
Iot~




......
..,8IiINII&1'IftIlfII                   IUlUI
                                                   ..
                                        .......- ....-    ..
                                                          -
                                            .-
                                                          ..
,,}WC
~
        IP\lII                                     ...
                                          •• . .. ...
                                                          ...
                                                       .......
                                                                                                                                                  ..
                                        ...                      ,
 IJMIICIU.NIIlIUI
Ill.l_                                    ....,.1.
.....
MI
        ;AU                                                   .....                                                                               ..........
                                                                                                                                                  ItLUI




                                        ...
lI,)-.rALeQ/1IIClLS
~-
 ".iIMII,1I
1~_1'IfMo,1Q
                                  S1.m-

                                  ...                ......
                                                          ~                             ..
   c.-l'IlClOfICl'MI'.
   CUIIltllIP
    1IIA"'/IoA'NU'f
   '1IS1INtI
                                  .
                                  - .
                                  _




                                  .-..
                                  _


                                       ---           ..._..
                                                     . . . . . . . . . .TMLlI


                                                                      mi.                   P• • •
                                                                                                                                 ..   ......
                                                                                                      ..
                                                                                                      . ._       _,u
                                                                                                                       ~     .... ...
                                                                                                          _..........."".....,.....".
                                                                                                     ...................                ...

                                                                                                                                              ,




  _         ..
 ...._-'.&_1.
         ,.......
 ...............
                 SIIAIllIft....




                 -~
                   ... ......
                  ....
                  1M.
                     OVII'JIMI



                  .....-
                                                 .    .
                                                               ··T

                                                                      ......
                                                                      ...
                                                                               .        .

                                                                                            .... .....
                                                                                            •.


                                                                                            ..,If ...
                                                                                                         ,
                                                                                                             .
mE               -~--.    "   ...   '          WT                        MAT.TOTAL                   tIL TOTAL

A.
       MIA., SWDC:H
       1.,.,42C'NIB.
                                                       •         US
                                                                om
                                                                               51.30     CUD                UO        f.UO              K3D                 168lJ


                                                                                                                                                               ..
                                                         I                      OJJD     3.OD               3.ID      f4.5O             f4.IO                f.fJD
A      I2DI2II8VGC PANEL                                 I       0JlD           0Jl0     4AlO               4.CJD    t26.OD            126.00
                                                                                                                                                              ,
                                                                                                                                                            126lID

••
       NIWI1GONo1P 2P 1:mY                               I       0JlD            0Jl0    o.a                Q.2O       630               4.30
       NEWI225AMP2P , .                                                                  cuo
                                                         1       Q.DD           0JlD                        as»                                              1m

                                                                                                                     .........
                                                                                                                      15.75             IUt
~
,      ~-1NNtIIOtwM_
                   sri                              1CJIIO     . 0.18         mAO        0.01               &.10     255.15              0.42
                                                                                                                                                            ....
                                                                                                                                                            449.55


                                                                                                                                                            ...
       1_ _ _


               1HIIiUtHWN                           21_          Q.24         5l&AD      fun               lO.ID     340.20              OAO
              -1HHNIIHWN SIR
       _ •• - -1'HHH/IHWNsnt                         •:na        0.54
                                                                 0.90
                                                                              • .ao
                                                                              Zlf.ao
                                                                                         UI
                                                                                         lUI2
                                                                                                            4.25
                                                                                                            4.d5
                                                                                                                                         OJD
                                                                                                                                         1.37
                                                                                                                                                            5P2a

       OOMI-lHHNIIHWHSIR                             fOG         1.71        1.593.GIJ   Q.fIJ             18JJlJ                        2.40



                                                                              ...-
                                                                                                                     54'.00                                ,-1-
              -1HHNJIHWH SIR                          ~

0
              -1IIHNIIHWN SIR
              -lHHN/IHWN SIR
                                                ••
                                                                 1.90
                                                                 1.90
                                                                              1-
                                                                             1,1".
                                                                              ,..
                                                                                         lUll
                                                                                         0JlII
                                                                                                            1.-
                                                                                                           2U5        "'''I
                                                                                                                     132.38
                                                                                                                                         2.61
                                                                                                                                         2M
                                                                                                                                                            1Il61
                                                                                                                                                           tAPPa
                                                     24lI        •.00                    OJM                8M       27Uf                5.M               I:IISR
•      EMT                                           7«l         0.30                    o.os              34.2D    U'71.3O               \.72             1,3IIUl)
•      EMT1IIIMsmLU                                   SJ         1111          IUD       0.10
·•     fMlCCUP&ma1Sl8!L s.s.
       fMT
                                                      84
                                                     I~
                                                                 1.61
                                                                 G.56          fUo
                                                                                         us
                                                                                         OJ»
                                                                                                            5.OD
                                                                                                            d2
                                                                                                                     161.so
                                                                                                                     I'"
                                                                                                                                         .4.22
                                                                                                                                         119
                                                                                                                                                            211.GIJ
                                                                                                                                                            .N
··     fMl1E1Msn. U.
       EMrCCUPJ.UlISlBU
                                                      II         1.72
                                                                 us           .....
                                                                                10J12    0.12
                                                                                                           10,,54
                                                                                                            on
                                                                                                                     aILOl
                                                                                                                      22A8
                                                                                                                                         2.51
                                                                                                                                         uo
                                                                                                                                                            • .21
                                                                                                                                                             D.CJI)


                                                     •"
                                                                                         006                1.13      35.70              oU4                II.•


                                                                               ."
~      &MI                                                       2.W          8PI.oo     G.OI              IUD       ~.IO                5.0               1_10
I#'    [!MY" SlL5.S.                                   I.
,~
       EMfCOUP....JS1IB.U
                                                      •
                                                                 6.35
                                                                 4.35          14S.ClO
                                                                                         UD
                                                                                         o.oa
                                                                                                            1M
                                                                                                            2M
                                                                                                                      a2D
                                                                                                                      84m
                                                                                                                                        12M
                                                                                                                                         U1
                                                                                                                                                            ' '.10
                                                                                                                                                            .AI)

                                                     ~
If'    1M'                                                       1.9&          llISJlO   o.oP              16.10     _15                 .uP               1".15
       EMT18M sn. s.s.
                                                                                                                      ,....
".                                                               9.15           7U)      0.25               2.GO      63.lIJ            I7.CIlS             13UC)
If'    fMTCOUP&SUPJSIIIl s.s.                         sa

                                                                                                                     -"
                                                                 6JO          216M       0.0P               1CIO                         9.14               311.17
If'    IM1                                            10         4.71         3MAO       0.12               U6                           UD                 5MJ9
".     1Mt1BlMau                                       ~
rr
                                                                .wID
                                                                               ,,,.
                                                                               8 •       0:11               0.74     2Ul                S6.16               112031

                                                                                                                                                            ,....
       !MICOUPISUPISEf,.S.s.                          11        lUI                      0.11               1.19     37.35              21M                 I16JI




                                                                               -
rr


                                                                                                                      -.
       I!MrBS                                          l!I      3UD



                                                                                                                                                           ..
                                                                                W.so     0.75               2.2J     M8I                &13
        2' SMrIA.Lt1lflO-.oRI'                        ~         16.66         • .84      OS'               1a.d8     &92                kG                  110.76
        ....-rSllAPto l"IM                             sa         '.36                   OM                 I.                           2.54               I".
        . . . .S1IAP to %'DIA                         71
                                                        ,
                                                                                                                                                           ..
                                                                 2.01          JA75      QJl5               3.75     111.13              3M
·       UNSIIUl'SIRAP10:1'1M                                     2AO            21.      QD6
                                                                                                 .          o.ss      17.23              4S1                 aD
        .. SQ2 '/rCOltlllOI'.O                         JG        .4.14          41AO     0.35               !.SO     1IG.2S             15.11               151.65



                      ._
        411/1621183/4'- t 1/41tO                       I'        6.10          91.80     0.35               5.25     165.311
        RAISED NIlMGS         .                         !        4.51          22.55     0.3)               1.00      3'.51)
                                                                                                                                        17.13
                                                                                                                                        10JII                sus

      ... _-----_..-
      ~
                                        --.-            ..-.
                                                                                                                                 .......................
RFP 01 ·BectltcalQIanges HZ 102M3
                                             BftDUB A1IDD' ftUL
                                              eta      26.4D      0J]f                 3.12
                                              oa      lOUt        Q.31                10.71
                                              aoo      65.CID     0.00                a.ao
                                              15.\5    4US        UID                 62..4D
                                              19.10    111.70     US                  7••
                                               UO      400        oa                   12.9$




-
~JUlDOti     _ _ _.- ...- .---_ ....._----
         ...... ... ....                                                 ., 1Ii"lI_   DiIIA." ......   ~.
Print                                                                                                                                            Page 1 of 1



  SUbject:      [BROWN JIMMIE LARITA] Payment Has Been Received

  From:        Customer Service (customercare@quailvalleyud.org)

 To:           lawserv@sbcglobal.net;

  Date:        Friday, January 23, 2015 11 :38 AM




                                                                                                            Transmission Postmark
                                                                                                          01/23/2015 11:38:36 AM




                                                       Message from THUNDERBIRD U.D.

          Dear BROWN JIMMIE lARITA,

          We have received your payment of $176.57 and posted it to your THUNDERBIRD U.D. account on 01/23/2015.

          If you have any questions or would like to discuss your account, please contact us:

          E-mail: customercare@quailvalleyud.org
              Call: 281-499-5539

          Thank you very much for your business.

          Regards,
          THUNDERBIRD U.D.




          You received this e-mail because you enrolled in the THUNDERBIRD U.D. My Account feature. If you no longer wish to receive these e-mails,
          you will need to cancel your enrollment. To cancel your enrollment, please log in to your account and from the Edit Profile screen, select the
          cancel link from the bottom of the page. SECURITY NOTICE: all our billing emails will Include your FULL NAME in the subject line.

          THUNDERBIRD U.D.
          P.O. Box 2346
          Houston, TX 77252




 Unsubscribe from notices: click here.
      Print                                                       Page 2 of2




       -----Original Message-----
       From: scanner@relecttx.com [mailto:scanner@relecttx.com]
       Sent: Friday, January 23,2015 11 :58 AM
       To: jrobertson@relecttx.com
       Subject: [Image File] Jerrod,BIZHUB, #638

       FROM:
       Image data has been attached to the e-mail.




(~)




                                                                   1   I"'" 1"r.1   J::
       Print                                                                          Page 1 of2



         Subject:   Exhibit 44

         From:      Jerrod Robertson Urobertson@relecttx.com)

         To:        lawserv@sbcglobal.net;

         Date:      Friday, January 23,201512:35 PM



       Do we really need to object to this exhibit?
       1. On the exhibit you will find my notes where they left off pricing for 8
       items and changed the scope for the one with the question mark. This does
       not make a fair comparison of pricing.
       2. This clearly shows they priced the lighting and gear which we know we
       turned over to SBS.
       3. As for their superior right saving money this blows this claim out of the
       water.
         a. They are showing the base scope of work at $76,486 for them to perform.
       If you take our contract subtract their claim of25% or $32,200 plus the
       lighting and gear pkg at $30,000 that's has our fmish amount at $66,600.
       They are approximately $10,000 higher off of those numbers and we know were
       more then 25% complete.
         b. If you add their adjusted scope change amount of$21,119 that would
       make their contract amount $97,605.75 and yet their base contract amount was
C-~)   written for $115,163

       Please feel free to contact us should you have any questions.

       Thank you,

       Robertson Electric, Inc.
       Jerrod Robertson

       PO Box 63626
       Pipe Creek, TX 78063 ..
       Cell: 281-229-4500

       www.relecttx.com



       DISCLAIMER:
       This electronic message transmission contains information from Robertson
       Electric, Inc., and this information may be confidential. If you are not the
       intended recipient, be aware that disclosure, copying, distribution or use
       of all or any portion of the content of this information is prohibited. If
       you have received this transmission in error, please notify us as soon as
       possible bye-mail and delete the original message.




                                                                                      1/""'" 11"\1\1 r
                   •Outlets;                                                                                                                              0.00
                    ]- I20V GPI outlets
                    17· I20V \vaIl outIcts
                    7· WIP outlot. rn blaprarea
                    Po\yer b I- motorized louver
                    6- DED 120V OFf outlets
                    Power (0 2- air compn:uors
                    Power (0 I- water heller
                    Power IG 2. Larsoi t1IM in unger area
                  • HVAC:                                                                                                                                 0.00
                    PIovkle   (10'_10-
                   3- Air balldlll1
                   3- Outdoor Ale uo1ts
                   2- BxIIallSt fa.... Rulroolml
                 -Permit
                 - BxcIudos: ·Dataltelephone Wlrlns             ·Pi~        Allan
                 - Total Labor (1\011 taxable)
                 • Totti Material

                   Adders fur Iddffiooal wiring pot mrised drawlnp J 1·2-12u tbUows: (d;f'Ibrcnc:o is bllt\vetn tho 85% and tho
                   JOIMdmvinp)
                   ProYide and install-
                  .Pa.DoI LB abel re•.•.••.•.,•.,.t "",.I~"         _S4t981,ctO
                  ' P - LP and J&edcr-_ _ ••_ _•••••_                  SS.S75.00                                                                ..J
                  • J-Invcrter paool per IIbeeI BI 02 note3     _ ..$ IoS57.00     l'!:.:::i:.                - ..                  ~ L. \(J'-t.:1
                  t3-Aircraft power UDIt        _                      ..$3.950.00 ~.                                    }. Ci \ J~

C)                ·Po\Vcr 10 motorized door controt pene1 (COntrols not ktcludcd).....$1.275.00
                  .120V power to powered WIltIlatlon lovera _
                  .Po\yer iIO'2-1bI 0               -.      __•••••-.
                                                                                                        .s
                                                                                                   1.575.00"'-
                                                                                                 __••.$97.5.
                                                                                                               C:~CJt) ~


                  ·Power to 2-edditiOllllI waterheaters (Instant bots)                  _.$I.225.00
                                                                                            oH


                  Total acIcten."••. tt,,," ,      _"••     U         , ,• • • • , ,   '"      ..$21.) 19.00 (TIlls illcludes tax 011 all
                                                                                                 ".""


                  mtderials only)

                   New       6ro-.~~ fe~\,)~J ~ ~ Pt.l"'d L6
         '2.      ~~ Gr,~                   (qvll .....         -\--.l ~                     ~~l LF
     J   t~,,-k. Ittf ,-.+- f/AlvJeJ (~b-\CJ ~s                                             cJeAu.e"..:y)
     '-I ~"H!4'                           '-Ii• •,     Inc.
                          Elcet4:'e~l C.",:t.~et.4
              155 Remount· SIn Antonio. 1X 78n8 - (210151006629
                                    1-.........-
                   .......-enterp......cam. UClSECll085
                ....-.............rt                          '11_
                        ""--'~""_b             • ,.........




 • Ref. EJectrieal "'lrbIs otnow Los Cerritos Haopr IS follows:               0.00
 • Service:                                                                   0.00
   20'. Dace bank
   600A bed sub pmteI "MOP"
   Feodor Co panel-MDP"
   400A RaIcd. sub panoI "LA"
  Feeder lo penel "LA"
 •L1s1ldoa:      .                                                            0.00
  ProvIde and 11ISfI1I·
  II· Sbtalo pole awlt"
  2- 3-way twlkMt
  UPdna l:CIIltIOIs fur Hilb-Bay llahtil18 In baagcr area
  14- Typo "Dl." fixtures ,.,..
  9- Typo "FA" fixlufeI
  I- Type "FB II 6xIure
  32. Type "HAil fixtures ()\)
  4-1')',0 "WP" ~ 0/
  2· Type *\V\V' fixtures .....
  12-1)pe OVS· tlxturesV'
  8- Type "EM" fllChInls .,/




Contfnue to tho oext pap.




No\\'~pdngall   nll!lormdit eenb.




                                                                 EXHIBIT 44
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
           EXHIBIT 5

      REI EMAILS REGARDING
C)   TR-BAR RELATED DELAYS
      Jerrod Robertaon
      From:                 Jerrod Robertson Orobertson@relectbc.com)
      sent;                 Wednesday, January 02, 2013 10:45 AM
      To:                   'Jack Green'; 'Kyle Kieke'
      Subject:              RE: Hanger
      Attachrnenta:
      Trackfng:
                            Untitled Extract Pages.pdf

                            Reel""
                            'JackGl8tn'
                                                                        ....
                                                                        Read: 112J201310:4SAM
                            'Kyle KIelce'



     Jack"
     When do you anticipate talking with them about the changes? By Friday we will be pretty close
     to having the available work complete that does not affect the changes. However 1n order to
     keep moving 'forward next week we will have to begin installing as per base contract which in
     turn will create additional cost to the change order because we will have to go back and
     rework these areas. This was priced to incorporate the works to save cost.
     Kyle"
     Attached is the fixture cut sheet and mounting we discussed. This 'fixture and mounting is as
     per the 'fixture schedule. Based on our conversation this does not match a revised arch
     drawing you have and needs to be addressed.
     Please advise.
     Thank you..
     Jerrod Robertson
C)   Please feel free to contact us should you have any questions.
     Thank you..
     Robertson Electric.. Inc.
     Jerrod Robertson
     231 Derrick 01"'.
     Humble"     TX 77338
     Office; 281-441-1384
     Fax: 281-441-1342
     www.relecttx.com


     DISCLAIMER:
     This electronic .essage transmission contains information from Robertson Electric.. Inc... and
     this information may be confidenti.al. I'f you are not the intended recipient.. be aware that
     disclosure.. copying~ distribution 01'" use o'f all or any portion of the content of this
     information is prohibited. If you have receiVed this transmission in error please notify us
                                                                                            I

     us soon as possible by e-ma1l and delete the original messa,e.

     -----Original Message-----
     From: Jack Green [mail,o;1gceen@sbsworld.net]
     Sent: wednesday.. December 12.. 2812 11:13 Nl
                                                         1
 Jerrod Rober1BOn
 From:                   Kyle Kieke [kkleke@8bsworfd,net]
 sent:                   Wednesday, January 02,201310:26 PM
 To:                     jroberfsonOrelecltx.com
 Cc:                     Jack Green
 SUbject:                RE: Hanger

Jerrod we're scheduled to have a meeting wI the client this Friday to    review all outstanding
issues/change orders. Hopefully we'll get something finalized during     this meeting because
your change order will be discussed at this time. Client rep was out     late this afternoon and
generally speaking a he's satisfied with the conduit installation thus   far.
Thanks"
Kyle Kieke
Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830·388·9267
F: 830-981-5383

--~--Original Message-----
From: Kyle Kieke
Sent: Wednesday, January 82.. 2813 11:21 AM
To: 'jrobertson@relecttx.cOII'; Jack Green
Subject: RE: Hanger
If you look at the supplementary mounting instructions on PBS 7/8 of the PDF.. these fixtures
should work fine per the architectural cupola section drawings.
Thanks..
Kyle Kieke
Project Superintendent
SBS Construction
kkieke@sbsworld.net
c:   838·388-9267
F: 838-981-5383
-----Original Message--·--
From: Jerrod Robertson [mailto:1robertsQn@rele,ttx.com]
Sent: Wednesday" January 82" 2813 18:45 AM
To: Jack Green; Kyle Kieke
Subject: RE: Hanger
Jack"
When do you anticipate talking with them about the changes? By Friday we will be pretty close
to having the available work complete that does not affect the changes. However in order to
keep moving forward next week we will have to begin instal11ng as per base contract ~hich in
turn will create additional cost to the change order because we will have to go back and
rework these areas. This was priced to incorporate the works to save cost.

                                                   1
         Kyle"
         Attached is the fixture cut sheet and mounting we discussed. This fixture and mount1"S 1s as
         per the fixture schedule. Based on our conversation this does not match a revised arch
         drawing you have and needs to be addressed.
         Please advise.
         Thank you~
         Jerrod Robertson
         Please feel free to contact us should you have any questions.
         Thank you"
         Robertson Electric" Inc.
         Jerrod Robertson
     231 Derrick Dr.
     Humble" TX 77338
     Office: 281-441-1384
     Fax: 281-441-1342
     www.relecttx.com


     DISCLAIMER:
     This electronic message transmission contains information from Robertson Electric" Inc." and
     this information may be confidential. If you are not the intended recipient, be atfilre that
CJ   disclosure, copying" distribution or use of all or any portion of the content of this
     information is prohibited. If you have received this tranSlllission in error" please notify us
     as soon as possible bye-mail and delete the oris!nal message.
     -----Original Message-----
     From: Jack Green [mailto:jgreen@sbsworld.net)
     Sent: wednesday" December 12" 2912 11:13 AM
     To: Jerrod Robertson
     Subject: Re: Hanger
     I     checking on that
     Jack Green
     218-789-1898

     on Dec 12" 2812, at 11 :12 AM" -Jerrod Robertson"
     <1robertson@telecttx.com>
     wrote:
     > I did not notice any lighting quantity or layout changes on the
     > revised
     drawinls. We N111 begging condu:lt rough in very soon for the lights.
     Are they staying as is?
     >
     > Thank you"
     > Jerrod Robertson
     >
                                                      2
 Jerroc:t Robertson
 From:                       Kyle K1eke [kkleke@sbsWorld.net)
 sent:                       Tuesday, January 08, 201311:48AM
 To:                         jrobert8on@relecttx.com; Jack Green
 SUbject:                    RE: Hanger· Undergound


As of our meeting yesterday, the whole easement/underground situation Is on hold. The owner's foreman Isn't going to
start until his boss gives him the go.

Thanks,

KyleKleke

Project Superintendent
SBS construction
kkleke@sbsworld.net
c: 830-388-9267
F: 830·981·5303

From: Jen'Od Robertson [mallto:jrpbertson@relecttx,c:om]
sent: TuesdaY, January OB, 2013 11:45 AM
To: Jack Green; Kyle K1eke
Subject: Hanger • Undergound

Jack,
We need to schedule the excavatins for the underaround servia! conduits, I understand there are easement issues rtaht
now as well as the chanse order has not been approved, Ifthis location Is going to be approved I do not have an issue
with installing the conduit at this time as this work needs to be installed PSAP, We would not proVIde the cable until the
change order is approved and signed. Please advise as to when we can have this excavated for conduit Installation,

Please feel free to contact us should you have any questions,

Thank you,

Robertson EIedtIc, 1M.
Jerrod Robertson

231 Derrick Dr.
Humble, TX 77338
Office: 281-441-1304
Fax: 281-441-1342

www.relecttx.com




   '-
           "
"'El«trit,.".,..,.
  ,-
                  oj
            TEClllfU
                                                            1
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
           EXHIBIT 6

      REI EMAILS REGARDING
C)   TR-BAR RELATED DELAYS
           -SBS RESPONSE
 Jerrod Rober1Bon
 From:                        Jerrod Robertson Drobertson@relecttx.com]
 sent:                        Wednesday, January 09, 20139:35 AM
 To:                          'Kyle Kielce'; 'Jack Green'
 Subject:                     Hanger SChedule


 Kyle,
 Can you please forward me the sthedule for the Hanger project? We have been pushing to try and meet a February-
 March finish but as of today we wilt not have much work we can continue with due to the progress of the other. trades.
 Please provide dates for the following:
     1. Roof being completed Including cupola
     2. Exterior walls being up and dried 1n
     3. CMU Block Walls being finished
     4. Interior wall framing completed
     S. Anticipated date for e1ectrrcal service excavating to start CWtar" ~ b< p4Pf,"O(M",J 10 y' ~~.r

Please feel free to contact us should you have any questions.

Thank you,

RobettsolJ El«ttlt:, 1M.
Jerrod Robertson

231 Derrlc:k Dr.
Humble, TX 77338
Office: 281-441-1304
Fax: 281-441·1342

www.relectts·com




   " "
."rrson
   ,.-Elldrit, lrKOJPOl'Qtf4
            lml1fU  ",
DISCLAIMER:
This electronic message transmission contains Information from Robertson Electric, Inc., and this Information may be
confidential. If you are not the intended recipient, be aware that disclosure, copyIng, distribution or use of all or any
portion of the content of this information Is prohibited. If yOU have received thIs transmission In error, please notify us
as soon as possible bye-mail and delete the orlgina' message.




                                                              1
      Jerrod Roberlson
      From:
      Sent:
                                  Kyle Kleke IkkJeke@sbsworld.net]
                                  Wednesday, January 09, 20139:45 AM
                                                                                                                                 -
      To:                         Jrober1sonOfelec.com
      Subject:                    RE: Hanger Schedule
      Attachments:                Los CerritOs Subcontractor schedule.xlsx; _Certiflcatlon_.htm


      Latest revised edition, underground utility work 15 on hold until the owner gives us the go ahead. He won't let his guys
      trench until then.

      Thanks,

      Kyle Kieke

     j)rojeet Superintendent
     SBS Construction
     kkje!Los cerritos Hanser                           77 days?    12/7/2012 8:00 3/29/201317:00
Metal Build....                               51 days?   12/10/2012 8:00 2/22/2013 17:00           SMS
Roofing                                       Sdays?     12/10/2012 8:00 12/14/2012 17:00          SMS
Roof Insulation                               5 days?    12/10/2012 8:00 12/14/2012 17:00          SMS
Envelope wall framing                         8 days      1/21/2013 8:00 1/30/2013 17:00 9         SMS
Envelope wall insulation and ext. sheathing   7 days      1/31/2013 8:00   2/8/2013 17:00 5        SMS
Interior sheathing (D-panel)                  5 days      2/18/2013 8:00 2/22/201317:00 29,35      SMS
Masonry                                       62 days?    12/7/2012 8:00   3/8/201317:00           Gallery of Stones
CMU                                           27 days?    12/7/20128:00 1/18/2013 17:00            Gallery of Stones
Stone veneer                                  20 days     2/11/20138:00    3/8/201317:00 9,25,38   Gallery of Stones
interior Frami...                             33 days?    1/10/2013 8:00 2/25/201317:00
Structural steel                              7 days      1/10/2013 8:00 1/18/201317:00            SMS
Infll stud walls and purlins                  5 days      1/21/2013 8:00 1/25/2013 17:00 12        SMS
Set pocket door jambs                         1 day       1/28/2013 8:00 1/28/2013 17:00 13        Lamb COnstruction
Suspended ceiling grid                        3 days      1/28/2013 8:00 1/30/2013 17:00 13        Lamb Construction
mezzanine decking and angle                   3 days      1/31/2013 8:00   2/4/201317:00 15        SMS
Ship lacIders and mezzanine ralllng           1 day?      2/25/20138:00 2/25/2013 17:00 22         SMS
Concrete                                      37 days?   12/12/2012 8:00   2/6/2013 17:00          Ar.e Concrete
Taxiway approach pour-HOLD                    1 day?                                               Ar.e Concrete
Additional parkins pads-HOLD                  7 days                                               keConcrete
Form/pour additional parkins pads-HOLO        5 days                                       20      Ace Concrete
Pour mezzanines                               2 days.      2/5/2013 8:00    2/6/201317:00 16       Ar.e Concrete
MEPs                                          69 days?   12/10/2012 8:00   3/20/2013 17:00
Mechanical                                    5 days       2/5/20138:00    2/11/2013 17:00         Compton HVAC
Rough in                                      4 days       2/5/2013 8:00    2/8/2013 17:00 16      COmpton HVAC
Set air handlers/trim out                     3davs        2n/2013 8:00    2/11/2013 17:00 22      Compton HVAC
Electrical                                    64 days?   12/10/2012 8:00   3/13/2013 17:00         Roberston E1ectrfcal
Rough in condUit for hanger lighting          14 days    12/17/20128:00     1/9/2013 17:00         Roberston Electrical
Interior wall roUSh In                        Sdays       1/28/2013 8:00    2/1/201317:00 13       Roberston Electrical
Underground electrical- HOLD                  4 days                                               Roberston Electrical
Meter loop                                    3 days      3/11/2013 8:00   3/13/201317:00 10       Roberston Electrical
Trim out                                      5 days?     2/20/2013 8:00   2/26/201317:00 46       Roberston Electrical
Install Big Ass Fans                          2 days      2/27/2013 8:00   2/28/201317:00          Big Ass Fans
Plumblftl                                     28 days     2/11/2013 8:00   3/20/201317:00          Texas Star Plumbing
Top out                                      5 days    2/11/2013 8:00    2/15/2013 17:00 25     Texas Star Plumbing
Trim out                                     4davs     3/15/2013 8:00    3/20/201317:00 51      Texas Star Plumbl,.,
Windows and Storefront                       32days1   1/28/2013 8:00    3/12/2013 17:00        Associated Glass
Install clearstOry windows                   4 days    1/31/20138:00      2/5/2013 17:00 5      Associated Glass
Measure interior storefront rough openings   Idly?     1/28/2013 8:00    1/28/201317:00 13      Associated Glass
Install Interior storefront                  2 days    3/11/2013 8~      3/12/2013 17:00 13     Associated Glass
Interior Finish Out                          34 days   1/28/20138:00     3/14/201317:00
Rollupdoor                                   1daV      2/11/2013 8:00    2/11/2013 17:00 6      Janus International
Insulation                                   1 day      2/4/2013 8:00     2/4/201317:00 29      Lamb Construction
Drywall                                      3 dayS     2/5/2013 8:00     2/7/2013 17:00 43     Lamb Construction
Hans interior doors, trim                    1 day      2/8/2013 8:00     2/8/201317:00 44      lamb Construction
Tape, float, texture, paint                  7 days    2/11/2013 8:00    2/19/2013 17:00 45     DABS Paintina
TIle walls, flooring                         3 days    2/20/2013 8:00    2/22/2013 17:00 46     Floor Systems
Measure Cabinets                             1 day     1/28/2013 8:00    1/28/201317:00 13      Oscar felix
Set cabinets                                 2 days    3/11/2013 8:00    3/12/2013 17:00 47     Oscar Felix
Measure tops                                 1 day     3/13/2013 8:00    3/13/2013 17:00 49
Set tops                                     1 day     3/14/2013 8:00    3/14/2013 17:00 50
Measure shower enclosures                    1 day     2/25/2013 8:00    2/25/201317:00 47      Associated Glass
set Shower enclosures                        1 day       3/1/2013 8:00    3/1/2013 17:00        Associated GI~ss
 Interior Anaetum siding                     8 days    2/26/20138:00      3/7/201317:00 45,17   Roland Anthony
  Punchhst                                   10 days   3/18/2013 8:00    3/29/201317:00
GCPunch                                      5 days    3/18/2013 8:00    3/22/2013 17:00        GC
Owner's punch                                5 days    3/25/2013 8:00    3/29/201317:00 S6      GC
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
      7
            EXHIBIT 7

()   REI REQUEST FOR PAYMENT
      AND DEFICIENCIES DATED
              1-23-2013
 ",-                 "-
Rebert. EIedrk, IKotpOl'8ted
 "       TBCLZ1614   ."


         January 23, 2013

         To:     SSS Construction
                 17 Scenic Loop Rd
                 Bocme, TX 78006

         Attn: Jack Green

         Re:     Los Cerritos BaBger                  SUb-CODtract -12-18-1378##2242
                 CO.Dty Rcl418
                 Uvalde, TX '7UOI

         Dear Mr. Green,
                  This letter is beiDg sent at your request based on Seleet Building Systems, Inc.·S
         uoilatera1 decision to cancel our coDtnlct, and in violation of same (please see " 3.05,
         5.02, 8.02, 8.06, 8.09.1, 8.12, and 9.03). This letter and demand should not be interpreted
         as a waiver of any rights andIremedies of the undersigned which arise by the agreement,
         statute, and/or case law.

               This letter does riot reflect our acceptance on your position. We are not in
         agreement with the decision.

                 The intent of this letter is to sum up the dollar amount o'\Wd to date for works in
         place per the contract in the 8DlOWlt of $128,200 and does not negate our rights to the
         entire contract amount. Please see detail below:

                         Base Contract:       5128,800
                         Pay App11:           $17,262 (paid)
                        PayApp'2:             $16,628 (Paid)
                        Pay App #3:           $17,739 (Not Paid)
                        Pay App #4:           $28,332 (Not Paid)
                        Retainage:            $8,925 (Not Paid)
                               Total monies currently not billed - 539,914

                               Remaining monies owed not billed· $22,568

                               Total monies for works not completed - SI7,346 (see attached
                               details)
      The total monies -not paid to date per our contract for work In place is
577$64 which we are requesdngldemandlng payment on by Friday February 1,
1013.

        As of today Robertson Electric, Inc. provides this notice to you that your position
of supplementing our work (which began today January 23. 2013) is unwarranted,
unjustified and completely unacceptable. Robertson Electric bas manned the project as
necessary, produced quality work and has not been in default ofour contract.

        Although we have not received anything in writing as of this date, January 23.
2013 (only verbal), we view the current actions taken by Select Building System, Inc. to
constitute a breach in contract and demand compliance with same.

Should you have any questions please feel free to contact me.

Kind Regards,



~
  JL\?      sc:
   odRobertson
      ident

cc:
Jimmie Brown - REI
Steve Schiftinan - SBS
Dave Morgan· sas
                                   Remaining Work
     l. Install type HA light fixtures. All wiring, fixture whips and hangers all ready
         installed.
     2. Install type VS fixtures. (Conduit installed to first fixture location.)
     3. Complete conduit and wire for type VS fixtures.
     4. Install egress lights. (Conduit and wire in place.)
     5. Install Hanger receptacles. (Conduit and wire in place)
     6. Tenninate louvers. (Conduit and wire in place)
     7. Conduit in place for Big Ass Fans
     8. Rough in walls for 19 receptacle, ]0 OFT with Me cable. Homerun conduits
         already in place. Pull wire in Homerun Conduits.
     9. Rough in Build out area lights with MC Cable.
     IO. Install 9 - 2x4 lights and J4 recess lights.
     1I. Install 600A panel
     12.'Run approximately 60' 4" conduit with 3- 500 and 1 #2 for panel LA
     13. Install panel LA
     14. Pul! wire for tiP-I. HP-3. FC~I and FC-3. (Homerun conduits 95% complete)
     15. Pull wire and terminate Air Compressor. (Conduit 95% Complete)
     16. Pull wire and Terminate Water Heaters (Conduit 9()OA! Complete)
     ]7. Install Wall Packs (Conduit and wire in close vicinity of location waiting on
         walls)
     18. JnstaH 3" PVC for Service'approximately 40' with 3 - 350 KCMIL (Paralleled)
     19. InstaI1200' 4" PVC no wire. (All trenching and backfill provided by others.)




()
                                                 BID SUMMARY REPORT
       Name: Hanger - Remaining Works                      Estimator: Admin                                                 Job#: 289
                Job Namei Hanger - Remaining Works
              Contractor: SSS
                Estimator: Admin
                   Notes:
                 Bid Date: Saturday. December 30. 1899

       Included Summary Description                   Extended      %       AdjlllSled • .terlal              Extended     %        Adjustvd Labor

                 Base Bid                            $8.746.42     100.00         $8,746.42                    232.22     100.00              232.22
        Top Sheet

        Raw Cost                                         $14.394.08       Sales Per Month                                                     $0.00
        Tax                                                 $721.58       Return Per Month                                                    $0.00
        Raw Cost With Tax                                $15.115.68       Price Per SCI Foot                                                  $0.00
        Overhead                                          $1,439.41       Hours Per Sq Foot                                                    0.00
        Profit                                              $791.67       Square Feet                                                          0.00
        Tolal Return $                                    $2.231.08       Job Months                                                           0.00
        Total Retum %                                         12.86       HaulS per Week                                                      40.00
        Price                                            $17,346.75       Workel$ Per Cay                                                      0.00
        Bond                                                  $0.00       Total HOUIS                                                     232.22
        Sell Price                                       $17.348.75       Mark Up Sales Tax?             No
        Sell Adjusted By:                                     $0.00       Use Bond Table?           No
        Adj Sell Return                  0                   ,$Q.OQ
        Labor
                                          Percent          Houl'8              Hourly.                  Burden
        ClassDescrlption                  of Total       Distributed            Rate                  Rate   Percent                Labor Cost
       JlMnTec                            100.00"4             232.22           $19.00                $5.32         28.00%            $5,647.66

"'-\                         Totals:      100.00%                232.22           $19.00              $5.32         28.00%             55.647.66
(j
       MARK UPS
                                                                          QVERHfAP                                         PROFIT
                                                     Total    %                                Amount            %                      Amount
       Materials                        $8.746.42        10.00"4                           $9,621.06             5.00%               $10,102.12
       Labor                            $5,647.66        10.00%                            $6,212.43             5.00%                $8.523.05
       Supplier Quotes                       $0.00       10.00%                                $0.00             5.00%                    $0.00
       SubContmctors                         $0.00       10.00%                                    $0.00         5.00%                    $0.00
       Direct Job Expense                    $0.00       10.00%                                    $0.00        5.00%                     $0.00
       Equipment Rental                      $0.00      10.00%                                     $0.00        5.00%                     $0.00
                  Totals:              $14,394.08        10.09%                          $15,833.49             5.00%                $18.625.17

       TAX RSDort                                                     Taxed Amount                 Tax Rate 0/0                    Tax Amount '
       Materials                                                              $8,748.42               8.25%                             $721.58'
       Labor                                                                  $5,647.66               0.00%                               $0.00
       Supplier Quotes                                                            $0.00               0.00%                               $0.00
       SubContmclolS                                                              $0.00               0.00%                               $0.00
       Direct Job Expense                                                          $0.00              0.00%                               $0.00
       Equipment Rental                                                            $0.00              0.00%
                                                                                                              ----------
                                                                                                              TatalTax:
                                                                                                                                          $0.00
                                                                                                                                         $721.58



                                                                   112312013 2:45:16 PM McCorm1c:1c Systems Inc.               Page: f of 2
                                BID SUMMARY REPORT
Name: Hanger. Remaining Works      Estimator: Admin                                    Job#: 289




                                         112312013 2:45:18 PM McConnick Systems Inc.     Page; 2 of 2
         Job Name: Hanger - Remaining Works

      Contractor:       sas
         Estimator: Admin

              Notes:
          Bid Date: Saturday, December 30, 1899

  Report Name: Bid Price & Bid Labor
                                                                             Standard



Extension Labelsets
                                   Column 2        ~olumn3                Column 4
     Column 1
                                   Combined        Combined               Combined
     Combined
it                      it                  * 

Users
USflr$   are Combined

Name:
 * Admin




                                                         112312013 2:42:25 PM McConnlek Syatem.lnc.   Page:   10'4
         Job Name: Hanger· Remaining Works


        ltems+ByProducts
        Item ## Item Name             Quantity     Bid Price      Ext Bid Price   BidLbr         Bid LbrExt
        Category: CCode Branch Rough
            486 11lEMT                  150.00        $19.96 C           $29.93       2.00 C             3.00
            487 3M EMf                   60.00        $41.70 C           $25.02       3.00 C             1.80
            567 1/2 EMT CONN SIS         15.00        $25.48 C            S3.82       4.00 C              .60
            568 3t4EMTCONNSIS             6.00        $47.73 C            $2.86       5.00 C              .30
            639 1/2 EMT CWP SIS          15.00        $37.83 C            $5.84       lOOC                .45
            640 314 EMT CW? SIS           8.00       S33.26C              S2.oo       3.50 C              .21
         1.641 314 FLEX STEEL             9.00       $31.88 C             $2.87       3.00 C              .Z7
          1.642 1 FLEX STEEL              3.00       $59.47 C             $1.78      S.oo C               .09
         1.653 314 flEX saz CONN MAL      3.00      $210.37 C            $8.31       7.00 C              .21
         1.654 1FLEX SQZCONN MAL          1.00      $500.38 C             15.00      8.00 C              .08
         1.665 314 FLEX 90 SOl CONN       3.00      $395.011 C          $11.85      10.00 C              .30
         1.666 1FLEX 90 SOl CONN          1.00      $993.70 C            $9.94      10.00 C               .10
         1.878 314 FlEX WP                9.00       $96.00 C            $8.64       3.00 C               .27
         1.690 314 FLEXWP CONN           3.00       $351.11 C           $10.53       9.00 C              .27
         1,701 3M FLEXWP 90 CONN         3.00       $579.64 C           $17.39      11.00 C              .33
         3.223 4iS BOX 1-112" DEEP      89.00       $298.11 C          $263.54      10.00 C             8.90
         3.226 oIlS SGMUD RING 1/2"DP   75.00       $163.76 C          $122.82       5.00 C             3.75
        3.240 4IS \ll..ANK COVER        14.00       $110.11 C           $15.42       5.00 C              .70
        3.287 4/0 BOX 1·11l OP 112·     10.00       S233.84C            $23.38      16.60 C             1.86
       Tolllis for CCod
                                                                      '568.76                         23.29

       Category: CCode      Fee_Rough
         495 4 EMf                         60.00     $474.00 C         $284.40     14.00 C             &40
         648    4EMI'COUP SIS               6.00   $1.833.76 C         $110.03     20.00 C             120
       1,470 3PVC 40                       80.00    $129.00 C          $103.20      9.00 C             7.20
(~)
       1.472 4PVe40                       200.00    $177.30 C          $354.60     11.00 C            22.00
       1,484 3 PVC 40 90 ElBOW              4.00    1852.60 C           $34.10     25.00 C             1.00
       1.486 4 PVC 40 90 ELBOW              4.00   $1.461.60 C          $58.'16    40.00 C             1.60
      Totals for CCod
                                                                     $944.79                         41.40

      Category: Ceode      Hangers/Anchors
       1.306 1DX 1·112 COM8 PAN HDT        26.25      $1.87 C            $.49       9.00 C              2.36
        1.316 114 FLAT STL WASHER          26.25      $6.90 C           $1.81        .00 X               .00
       1.3191IlFLATCUT\'1ASHERSS           15.00    $18.13    C         $2.72        .00 X               .00
       1,384 HEX LAG eLT 112><2·1/2        15.00    $20.42    C         $3.06      16.00 C             2.40
       1.429 BOX SUPPORTS-CUP ON           75.00    571.511   C        $53.69       3.00 C             .2.25
       2.792 MISC. BOX HANGER $3.00        24.00     S3.00    E        S72.00        .3OE              7.20
      Totals for CCod
                                                                     $133.'77                        14.21

      Category. CCode Straps
         738 112 EMf 1HOLE STPISTL         18.75    $15.02 C            $2.82       3.00 C              .56
         739 314 EUT 1HOlE STPISn.          7.50    $20.09 C            $1.51       3.00 C              .22
         764 4 EMf 2HOLE STPISTl            7.50   $192.67 C           $14.45       5.00 C              .38
      Tolals for CCod
                                                                      $18.77                          1.16


                                                                  1/2312013 2:42,25 PM McCormick Systems Inc.   Page: 2of4
           Job Name: Hanger - RemainIng Works

          category; Ceode      Trim DevicesIPlates
           3.112 SP 15ATOGGle SW. STAN          10.00     $66.56 C            56.66       20.00 C              2.00
           3.123 lGPlASTICSWfTCHPLAT            10.00     $24.66 C            52.47        5.00 C                .50
           3.145 lG IV PLAS DUPl RECP PL        55.00     $2~.66 C           $13.56        5.00 C              2.75
           3.181 DUPLEX15ARECP,STAND            55.00     S80.94 C           $44.52       20.00 C             11.00
           3.185 GF/15A RECP. STANDARD          10.00      $9.22 E           $92.16       20.00 C              2.00
         Totals for CCod
                                                                           $159.36                           18.25

         Category: Ceode Fixture Accessories
          2,785 WH~ 16/3 SOUDSTEEL        14.00            $4.07 E           $57.01         .09 E             1.26
         Totals for CCod
                                                                            $57.01                            1.26

         Category: eeode lIghtIng Fixture.
          2.761 SURFACE 1'X4'              12.00            $.00 Q             tOO          .85 E             7.80
          2.764 SURFACE 2'X4'              ~2.oo            $.OOQ              $.00         .85 E            35.70
          2,813 COMPACT FLUOR REC. CA      14.00            S.OO Q             $.00        1.00 E            14.00
         Totals for eeod
                                                                              1.00                          57.50

         Category; Ceode L.amps
          3.048 F4DCWJRSJWM'                   20.00       $3.14 E          562.88         .00 X               .00
          3.0118 COMPA.CT FLUOR LAMP Q         14.00        $.00 Q            S.OO         .00 X               .00
         Totals for eCod
                                                                           $62.88                             .00

        Category: eeode LugeJTermlnatiOniOround
         1.729 114 So4 CU SPLIT BOLT     3.00             $2.60 E            $7.79         .33 E               .99

C)        1.744
          1.747
          1.769
                   30A WIRE TERMlNATION
                   60A WIRE TERMINATION
                  SCOTCH33+VlNYLTAPE
                                               25.00
                                                3.00
                                                 .10
                                                           $.00 X
                                                            1.00 X
                                                           $2.28 E
                                                                              $.00
                                                                              too
                                                                              $.23
                                                                                            .12
                                                                                          ..17
                                                                                           .00
                                                                                                  E
                                                                                                  E
                                                                                                  X
                                                                                                              31JO
                                                                                                               .51
                                                                                                               .00
          1.789 YELLOW 3M WIRE NUT             30.00      '$5.68 C           $1.10        8.00    C           2.40
          1,790 RED3MWIRENlIT                   too       $7.42 C             $.07       10.00    C            .10
          1.791 GRAY3MWlRE NUT                 24.00     515.94 C            $3.83       14.00    C          3.36
          3.610 GROUND SCREWJJ14 P1GT          65.00     $69.52 C           $45.19        6.00    C          3.90
        Totals for CCod
                                                                           $58.81                           14.28

        Category: CCode      Panelsll.oadc:enters
         2.161 40l){42120/240V PHL lPH          1.00       $.00 Q             $.00        3.33 E             3.33
         2.162 600140 12M40VPNL lPH             1.00       $.00 Q             $.00        4.00 E             4.00
        Total. for eeod
                                                                             $.00                            7.33

        Category: ceode Bnmch Wife
            36 12 TtIHN CU SOUD               976.50    $141.00 M          $137.69        4.00    M          3.91
            37 10THHNCUSOUD                   108.00    $195.00 ttl         $21.08        5.00    M           .54
           41 12 THHN CU STRANDED           1.775.00    $165.00 M         5292.88         4.00    M          7.10
           42 10 THHN CU STRANDED             830.00    S222.OO M         S18UB           5.00    M          4.15
        Totals for eCod
                                                                         S635.88                            15.70

                                                                      1/2312013 Z:42:as PM MCC... m'....   S~.   In".   Pag.:   a of 4




\   /
~
 Job Name: Hanger· Remaining Works

Category: CCode       Feeder Wlr.
    43     8THHN CIJ STRANDED         300.00     $315.00   M        $94.50      6.00 M            1.80
    4S     4THIIN CU STRANDED          14.00     5885.00   M        512.39      8.00   M           .11
    47     2THHN CU STRANDED           60.00   '1,368.00   M        $82.03     10.0D   M           .60
    55    35(J THHN CU STRANDED       720.00   $5,940.00   M     54.276.80     32.00   M         23.0.:
    57 500 THHN CU STRANDED           180.00     $840.00   c     $1,512.00     42.00   M          7.56
Totals for Ceod
                                                                $0,977.77                       33.11


Category: CCode       RomexiMC/SX
   437 1212MCCUCABLE                  250.00    5514.46 M         $128.61      19.00 M            4.75
Totals for Ceod
                                                                 $128.61                         4.75


Totals:
                                                                 18,7441                        232.22


Report Totals:
ftems+ByProducts .
   Ext Bid PrIce        Bid Lhr Ext
          $8,746.42          232.22




                                                               1/2312013 2;42:25 PM McC_lck Sl/Stemelnc.   Pep:. 40f4
      Jerrod RoberlsOn
      From:                        Jerrod Robertson Urobertson@relecltx.com)
      Sent:                         Monday, MBrdl25, 2013 12:09 PM
      To:                          'sschiffrnan@sbsworld.nef; 'dmorgBn@Sbsworld.net'
      Cc:                          'vrobertlon@relecttx.com'
      Subject:                     Los Cerritos Hanger - Document Request

      Importance:                  High

      Trackl..g:                   Recipient                                      Reed
                                   'secIlil'l\'nanQlbsworld.nel'                  Read: 3I25r2Q13 12:10 PM
                                   'dmorgan08blWllrld·nef
                                   ~com'                                          Read: 3fl6I20132:07 PM
                                   Brown, Jimmie



     Mr. SChiffman,
     Good afternoon. I am currently reviewIn, all the documents for the above stated project and due to the drcumstances
     with this project I am requesting the following information.
         1. Copies of all correspondence with SBS and the owner pursuing payment.
         2. Please provide proof of all payments made by the owner to SBS.
         3. Caples of all correspondence of complaints I contractors notice of deficiencies by owner I owners rep as
             required in resards to the project (For aU contractors)
         4. Copies of transmittals and proof of delivery as to when these deficiencies were Issued to said contractors.

     Please know it is our intention to work with SBS through this situation however in the same aspect we must protect our
     interest and insure everything Is beina done to collect payment.
()   Please feel free to contact us should you have any questions.

     Thankvou.

     Robertson Elet:ttIc, Inc.
     Jerrod Robertson

     231 Derrick Dr.
     Humble, TX 77338
     Office: 281-441-1304
     FalC: 281-441·1342

     www·releettx.com



        r                    ~
     Wtrtson£lfdrif,llKWpOf'Gtfd

        "
     DISClAIMER:
                 TECL1II11   --"
     This electronic message transmissIon contains information from Robertson Electric, Inc., and this information may be
     confidential. Ifyou are not the intended recipient, be aware that disclosure, copying, distribution or use of all or anv

                                                                   1
Jerrod Robertaon
From:                         Steve SChiffman [sschiffman@Sbsworfd.net]
Sent:                         Monday. March 25, 2013 12:17 PM
To:                           jrobertson@relectlx.com
Cc;                           dmorgan@Sbsworld.net; vrobertsonOrelectbc.com
SUbject:                      Re: Los Cerritos Hanger - Document Request


Jarred ....we have sent correspondence to the owner with no reply....1am going to his office today to try and catch
hlm...can not report any other prosress....Oaw Morgan will be handling any requests for Information. Please
correspond with him and copy me. Steve

Have you heard about my f1xtures•..where were they manufactured?

Have a 8reit day, Steve

On Mar 25, 2013, at 12:09 PM, "Jerrod Rob~rtson"  wrote:

        Mr. SChiffman,
        Good afternoon. I am currently reviewing all the documents for the above stated project and due to the
        circumstances with this project. am requesting the following information.
            1. Copies of all correspondence with SBS and the owner pursuing payment.
            2. Please provide proof of all payments made by the owner to SBS.
            3. Copies of all correspondence of comp'alnts I contractors notice of deficiencies by owner I
               owners rep as required In reaards to the project. (For all contractors)
            4. Copies of transmittals and proof of delivery as to when these deficiencies were Issued to said
               contractors.

        Please know it is our Intention to work with ses through this situation however In the same aspect we
        must protect our interest and insure everything is being done to collect payment.

        Please feel free to contact us should you have any questions.

        Thank you,

        Robertson Electtit:, Inc.
        Jerrod Robertson

        231 Derrick Or.
        Humble, TX 77338
        OffIce: 281-441-1304
        Fax: 281-441-1342

        www.relecttx.com


        
        DISCLAIMER:
        This electronic message transmission contains information from Robertson Electric, Inc., and this
        Information may be confidential. If you are not the intended recipient. be aware that disclosure,
        copying, distribution or use of all or any portlon of the content of this Information is prohibited. If yOLl

                                                               1
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
      8
             EXHIBIT 8

     INVOICES OF REI 12/18/2012;
()       1/21/2013; 2/6/2013
                                  INVOICE
Robert8on ElectrIc. Inc.
231 Derrick Or.
Humble, TX 77338
(281) 441-1304
(281)441-1342

SOLD TO:                                        Project Info:

  au eo-trucIJon Inc.
  17Soenlo Loop Ad
  Boerne. 1X 7800f
                                                        Project No.   C12·124




                                  $121.800.00

                                  11.;
       45% CIompIeltd To DaCe      t57.no.oo
  l.e8s        10% Reter1Ion        "Im.co
  Total Leu Relenllon
  Less: Prevfaus AppIcatIona



  TOTALAMOUNT DUETtI8lNVOtee




  NOTE: If payment amawrt diIrers from Invoice amount,
        pIe... notify us immediately.
     ,   .                                      INVOICE
             Robel1llon Electric, Inc.
             231 DerrIck Dr.
             Humble, TX 77338
             (281) 441-1304
             (281) 441-1342

             SOLD TO:

               S8S COII8InICIIon Inc.                            Los CetrIIoe ......
               17 ScenIc Loop ReI                                Highway 55 and County Rd 410
               BcIeme. TX 78006
                                                                 Project No.     C12-124




               EstImated Contnlot Amount
               Plus: Change 0Rfeta
               Adjusted COnIr8ct Amount




(J
               Leas
                      .,. Com",,,, To Date
                             1Q1{a RiItwntIan
               Tote! Less Retention
                                                 .,.00
                                                • •250.00

                                                $80,325.00
               Less: PNivloua AppOoaIIons       $51,• .00




               TOTAL AMOUNT DUE THIS INVOICE                    t.:..·. ~GOI

               NOTE: If payment amount dtffer8 frOm Invoice amount,
                     please notify us immediately.
                                         INVOICE
Robelf:8on Electric, 'nc.
231 Derrick Dr.
Humble, 1)( 77338
(281) 441-1304
(181)441-1342

SOLO TO:

  SB8 COMtruotlon fIIc.                                   Loe CeIritoII  He...,.
  1"SCenlG Loop Rcl
  Boerne.   1)( 78006
                                                          H~ 55 and Counl¥ Rd 410


                                                         . Project No.       C12-1Z4




  EafImIIted Contract Amount             $128,800.00
  Plus: C2tange Orders                   ...._ to.DO.
  AdJueted Contract Amount               $~28,iQi;DB .

       74% (';ompleted To DalB            $95,2liO.oo
  Less         10.. RetentIon
  Total Lea Retentlon
                                          nHI'Sa
  Leu: PnwIoUa AppI\oatklnlt.




  TOTAL ~IIOUNT         ~ THIS INVOICE




  NOTE: If payment amount differs from inVoice amount.
             pi. . . notify u8lmmedlat8ly.
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
          EXHIBIT 9

APPLICATION FOR CERTIFICATION
     OF REI FOR PAYMENT
                                                                                Robertson EtectrIc, Inc.                                                                                         Pllll8 4014
                                                                                           231 DenIcfc Or.
                                                                                          HumIlIe. TX 77338
                                                                                           281.....1.1304


          Application I!Utd Certilicate for Payment                                   Los cerritos Hanger                                         AppIic:alIon No:                        6
          Contractor's signed certificate is attached.                                                       Project No.                          AppioaIion Date:                 02106/13
          In tabulations below, amount are stated to 1he nearest dollar.                           C1.2-124                                       PeliodTo:                        02106113
                                                                                                                                                  An::hitecls Project No:

           A              B                              C                 D          J        E                  F                    G              H               I             J
          Item Descrlption of Work                   SChedule           Work Com~ (D+E)                                         Total
                                                       Value             From      This                       Matefial        Completed
                                                                        Previous  Period                      Presenllv       AndStorecl           PereDA!        Balance
           1 InsuranceJMobflZationfSubmital              512.800         12800.00       0.00                                           12800         100%                     Q         1280

           2 Slab RouGh-in                               $11500          11500.00                  0.00                                11500          1001)6                  0         1150

           3 OlstributlonIFeedel'8                        57,000               0.00                0.00                                      0            0%              7000              0

           4 UG service Conduit                           $5000                0.00                0.00                                      0            0%              5000              0
            5 Uaht Flldure/lnstall                       532000          25600.00                  0.00                                25600           80%                6400          2.5501
                Ifl'-:~ 1._11_    He\"'\o.t-_              -~ ~~41 k.....
            6 Gear/El'lUlrlment InStall ~                514000 9 .00                              0.00                                    9100        65,.               4900           910
                rC"J   ""-~!.W.      "(.
           7 BranCh Concfllit and Wire
                                                  rg .dll' C" -4cLl ~ t4!1w'
                                                                                                                                                                                        2775
                                                         537000          X/750.00                  0.00                                27750           75%                9250

            8 Temrwvanl Power                             $2500            2500.00                 0.00                                    25DO       100%                    0          250
            9 Device Trim Out                             $1000                0.00                0.00                                       0           0%               1000             0

$1... -    10 Oemobillzlna                                56,000           6000.00                 0.00                                    6000       10096                   0          600

           11                                                   $0             0.00                0.00                                       0           0%                  0             0

           29   TOTAL                                   5121800          96,2&0.00                 0.00               0.00             15,250          74%                33,&50        9,525
                                                                                                                             SUbmitted By:



*Aftlo)clMO.+e.ly
                                                                                                                             1'ItI8:              Jell'lld RobeIbon

                                :27.2 e"\" ~                     $1\.+t4\).,t-    '\Ja..\V1e                                 Date
     is +~           {oS+       o~ +~~ \t~ \..+                 f't1-hJffO}, Lq,fY'f$,
    G/f: ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    EXHIBIT 11

 REI TERMINATION -
THOMAS PITTMAN AND
       EMAIL
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    11 A
           EXHIBIT 11 A

WESTON SHARPLESS EMAIL DTD JUNE 7,
               2013
•
                                    D. . . 1DddiI c~odlnkc:on1~


                                    1IIcnf-
                                    f!I&fIy. J_07. 2DU 2:17 PM

                                    Rt. . CeIfftDs....


Onltl


DInIII...... I......
~w:la.·.Celll
l1HOI.H.1DW.SUlte MASen!P"!9P' D2'?'P

OnJun7.2013.112:J1fM, TbamaS........                    • 1IobInI8n. . tlllr~"          ••     ourlnltruc:tlan4HO.YI . . . . .
                  termtnatedSl5-Tott' wlft raun:b... tatabt",,~lonofthe
                  tenr'llMtloft procII$o
                  • 1Ile. . . .JlOtblr... dIItId... II bllfofthtJr. . . . . .WlIuefordle.-;..
                  prQjId-TomthJnbthltan. .dlhtoftenftlNf.loft RllIIertIcM' _no. .thall
                  . . . . . .ttJarrwortc,
                   · IIDbeI1lIOndia-.,
                  .........ICbII"_
                                                        on"'-
                                              alld~thllr~
                                                               TOIn             ' . Cblirmwbat
                                                                                ...
                  • wepaW • • • clrawfarWOfttJ*fotmed                       -lbIftwIJ ...... to
                  dettrnlItIewhatmaney                       ...,        _ .....ldshalld be
                  CNdbd _ _ tIIt IIftGUntdalnllld.. die...

       2.               eompan,--
             , . Qancftte

                   •   Wodt. ...-..,Glc,..... _InIllalICII. . . . . .WDl'tdldllCll
                   CIDftfono8 eo   _ rtllIIItId IWOItIlrCCWl'ft Cl1Ifndor - NDter 'lIl1ftc1llt
                  .,,,.,.,,...
                   ......ttt        Mit........., lIlJIr*or whIthIrftllltllrecMMdtnn SlS'I

                  • ANuntclalmMtCO" ffI                 ctnIIrs(a~$ls.oao.AlJ)tMt we
                  did N1tAJlllll'CMto_JDKNtIfa     apIftIt" aMltrII:t MftGlIJItwhich. .
                  , . . . ". .-Tom                 wttat_tDtaI IdICNnt of. . . . . dMn 11m
                  ardertlll1dlntlfftMemounr. If.,., wahNllll PlY.
       s. _ ........a_-
                  • ClaImII far $S4.    and $9l7.1O-1IIlClDIdiIW to Tom . . CDftI;traIeto ...

                  ..................._
                  thetlMI _ _          11I.'" mI'uI.
                  • Tom _l'lICIiMId carNllllllliillra
                  Pi•••RiIlIffflte.u.rr. ..,
                                                                      ...,.",         ..
                                                        AIIO~IIl'" Glass incll:allna lhIttiley

                                                                         ...
      ....   QIInptOn HVAC-

                  • CIalm fillor' $1O.-.ao.IlIloIh..,.to   r_   a PaltbttJIthrl ..for
                  '1ft1lA... the aIlItWlllch dDIIlNlt......toS,PIC-Tom      wJI.......,
                                                                                          ....
                                                                                               oI
                  thefln.
                  •                                   lIIItundellir                        ........
                  or the relUltol_. 110OI' {aIIfoI....                          .

      5.     ....,of~              .
                  • 1ath1bould                     to_contnIc:t               and68NerY1It
                  «»*rIO         the ClDfl'lCtamount wIlIIlh1ho1lld_ 1I'Id-          ".....
                  on""""     SS1..-.u
                  ........ClOIIht:tclUft
                                                    MDrNI. _
                                                   -WNle
                                                                          11_ tJlGa!lllry
                                                                      tMCGftl1'IG...... •     ...,1
                  Tolll1f. . . . . ...-..:h                 ~oIthe.... tmeltMltM
                  thInIc..- .
T........u......... ftlfaefI. ..... I.......
'10181 huaiaD PlaceS1ltte 1_
••AaIl:lldO.'IX _16
PII-= 210-31+0.11
. . " . 1'wIIt". . .




                               ..   •
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    11 B
         EXHmITIIB

TOM PITTMAN LTR DTD FEB 17 2013
,.


      '*'-711•••
      _ . .CInttDI . . . .


     '*./-""
     DllrMr.GIIIIIe.
     ... ..,0'......
     1_ _
          ~sr-
     .........-- -                                          ..,
                                                   flO (nII4t
                                                                                           '1'0".
                                                                                       .,.. Gfdlllr


     AI,.
     CNVWII.. ntol....,
                                        IIIII'Il
                                         _dllc
                                                                                  ~
                                                                                 dII        bobat
     . . . . .,            _,.......                  _                     41                .
     ...................,•
     baI&s_f..w
     'De c:MU at
                          ..,011
                         ......,..
                                WIll lICIt
                                                 &I                  d~

                                                                     110·
                                                                                       ..........
                                                                                           "......
                                                                                             pit" •
     ~
     ... dae
                           ID..,
                     ,....fI~   ..     tt
     ................................ Glatlat
                                              IlO
                                             '-'
                                                                       ~
                                                                            _
                                                                                 ".11
                                                                                            .....

                                                                                              or_
                                                                                                      III


     ...................................................
     GIll................

     . . . . . .Gf
     WI
                                             n
                                                             '          flPlBf'· HIt",.",. .
                                                                                            .......
     d                                                           t                           ...
     _ _ lbr                             Mo'                                           _     . .1...
     .........,,.,...                            "* .......
     ............................_
     ................w:
     ........11I..........., .,.                      11I                         11
                                                                                             ....
                                                                                               ..,.,
                                                                                            _ ......




     ...............................
     ..... .........
     u ...._           ......
                                     .......,
                          ~_....-dllt_~SIS.,
                                                              -                               .....
                                                                                               ."




                                                                                              . 1R...I1-.
·\~




      ........................
      ....
      .wIl.....
                             '-
                                  ~   .. ..mjll'llltlct"
                                                 ..,.




                                  •




                                                        1'IUtt-
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    11 C
           EXHIBIT 11 C

S. SCHIFFMAN LTR TO T. PITTMAN DTD
            FEB 152013
      •CONSllUCfION
         •• s                •   DEllELOPMENT

                                                                                           FabNaIy 15, 2013




     Tom.
               GI"
     Abched
     and . . . . flam each 1Ubwt1llDdor GIld suppler 110 that we ClllVfd pNJICII'8lhfti....
                       yowlnliUdlonl are1he final iIWai_ GIld IlIlated documtnfa nee...., toete. out our
     re'atIonsItip wIfI you on 1he Uvalcf, praJed. f had.tMll' acr:ounlng ..........gatber a111he final CIlIII

     taak a fewadIQ .,IM, CD with S8S, no ~ WGI . . . . . . »have 10IUdrltnlrd- out thw , . .
     "011...        elcpmenl.
                                                                                                Sonrthat It


     HI mwntaned ~ ovrlCllf meeIl,. I am ~ lhatour ~p ended in the mannerln
     which It did. WIlla we GCl:l8pIed tha dlClIlenae to deal wIIh 1M WIIoul      inVaI¥ed and to mClnClG'
     . .ClftIlolnadllllrln ~ WI CltSBS abdDUIIy del nat "-'Yt¥III            chIIonI or the        "0111 tI .

     _Iv ~ tQ            Q:IIft_ 1he'"
     Mr. LewiI. F01'tIIat. Ipel8)naIy apolagIa and hapll that you _ _ ihiIt_ did .,..". Id., . . . .~ 'IX 78006
                       ..,.1... .....                 Ii             "-   1IO.981.!108




."
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    11 D
           EXHmIT lID

WEIGAND, BACA, PITTMAN EMAILS DTD
           MAR 142013
.......
1M.:
 .-
Tc
                                 TOIfI WIIgnl
                                 '11JundQ. Mwdt l4. 20131&.48 AM
                                 I(rfdIfte ~~ Pittllllll
                                 lIE: Nolfclt offment.. Fu. LlIII • Lea. CentlDs HIngIr




Tony
-0                  .
From: 1frIstkle...
S8I'It: T.......,. March IA, 2013 N1 AM
To: TOIl'( W~ 'ItliDJIIlIS ,Jttnlolft
SUlljact: NDtIce oflnNnt til file Uen -1.01 CerrItDs ~


       ._on.
AttachId II. Vtn notfce fIom Robet1Ian IIectrk. Inc.
work              IAII C--.s HI,.,pmjet.
                                                       Ther.... cfUn~ 5eIat JuIIdIrw svwcems _ tINr,. • • • for

PIeIse lit melrnowwll8t IW would DIre ,..todO with this.




-orlJlntl            -
FJom:.-,                     "MI [aw!!tn=erne=t2'P'."'r&9f!!l
Sent: l1MndII~ MItch 14,'" 1:11 ",
To:lCrIsr.....
SUbject:""" him •. . . . .avtn·

t11II6omIII   WIt" flam ~ "II"' (C9145A).
Stan Delr. 0I.1o\.2OUCI!l:SD:5I 1.otooJ
Qt.lerfelro:17 r ................




                                                           I
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    11 E
               EXHIBIT 11 E

    DANIEL BODIEITHOMAS PITTMAN EMAILS
               DTD JUNE 7 2013


c
                                                          •            mnq

                                         DMIe1 BoddIe "'dlnillbObodInIIc.CDm»
                                         SIlunIlIr. June oe, 101311:38 PM
                                        111_""
                                        Il& lm CMitDs UIns


    . . . ._11111 .... myCllJlltlll8lD bllawklltED. I wi. . vou numberS Iortlle lIIIctrtCIJ.ad CIOllChIClIlIla ClIIiftIpIeCII
    . . . . .lDry.,r use.




     ............ Dli                 ThIs        may CllIrIbIIIt ClOJlIIdentr...lftmloltlOll.If            lcnotlIandIdfor
    yu,yoll _ _                 or           nIornl8don             ~ It. 1f¥Otll'lllDllulddtll    lI'IllIlW. . . naarr
    IS ~                      .,..,.                    ...........




                  .
    ' ...............C8¥'. . . . . . . .C"P
    . . ." . .June 1, 2lU8i:J7 PM
    To:DlnleIIlclddte . . . . . . . . . . ..,..
    ...,.. FW:LcIIC'IIn'bI LJenI

    ,..."yourllt"OII.... ~ .....IIt ... _*IIt_·_raur...........IIIId_...... tD......
    , ..............ofdlt               thlrlllft             ,..,.....campr.reflamC. So
(   lMICIIk. . theCOllCllle            ".-.e                  '...flWIIIt..............
    CDmpCIlnW-.:laoklt""_                      ........
    we..... In..-.:t.........-          people.



    1......"' _ _

    _.f                    ..
    OIrecb'ofCalllhuctfDn.. .' . . . . . .
    warfI: (2101"582
    ..: 1210).·. .
    1GOI1.......ltIIHqIr
    11m MIDI*:\,Ta. 'JI2l1i

                       -
    FNtInWeatoa....... ·wtrrts
                                                    -    ...
                                                              .
    " " I i , 7 JUft 2013 S2:!8:11   -osoo
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     12
    EXHIBIT 12

LOSCERmTOSHANGAR
     MEETING
     Meeting Minutes
                                                                                           .,
     LOS CERRITOS: HANGAR MEETING
     Date: FEBRUARY 5, 2013
     Time: 2:00 P~I .


     PLACE: GCC OFFICES
     MEETING CALLED BY: TOM
     IN ATTENDANCE: STEVE, JACK, KYLE, JOHN,
     TOl-l ,


      TP: BRIEFLY. MET WITH ROD. HE WANTS TO TERMINATE THE CONTRACT. SO, HE
      WANTS TO FIND OUT WHERE YOURE AT, MAKE AS AMIABLE AS POSSIBLE. I KNOW
      YOU HAVE ADDITIONAL MATERIAL NEED TO BE PAID FOR. WE'LL PAY YOUR FEE
      THAT YOU'RE DUE. AS SOON AS POSSIBLE. HE CAME OUT YESTERDAY. DID YOU
      SEE HIM?
      KYLE: NODS.
      TOM: FELT THAT WE GAVE EVERY CHA~CE. ~OT OF ,DELA~S.           .
      STEVE: OKAY. WE'RE DISAPPOINTED. :WE UNDERSTAND :PART. O'IT;:~
      TOM: DISAPPOINTED TOO. WE HAVE TO MOVE FORWARD. WE ALL KNEW WHAT KIND
      OF CLIENT WE HAD. WE NEED TO MAKE SOMETHING HAPPEN,
      JOHN: WE'RE NEXT.
      STEVE: WE DON'T WISH THAT. WE WOULD LIK~'.RQr··     STEVE: DO WE DEAL DIRECTLY WITH YOU?
                                                                                             .,
       TOM: CONFIRMS.
       STEVE: MAY TAKE TIME TO FIGURE OUT WHERE WE ARE WITH SUBCONTRACTORS.
       NEGOTIATION SOMETHING OUT WITH THEM UNLESS YOU'RE GOING TO CONTINUE.
       CONTINUE WITH CONTRACTS WOULD BE LESS PROBLEMS BECAUSE WE WOULDN'T
       HAVE TO DEAL WITH THEM ON FINANCIAL PROCESS.
       TOM: BEEN THROUGH IT BEFORE.                                       i." ..',       .

       ~§f'1!!X'J3':.WI%~~V~:R,!'I~YE.:t~:4~~EARS OF CONSTRUCTION. :.:r.VISITEI? "loe)
      (XIl:S',J.'E:R:Q~¥~NPIUNDERS'J.!N'1D.j WE . ~~E YP ,FRONT, '. ,J!9~THRIGHT PEOPLE.
      iRA!?.' SOME' ·?RQBLEM~. 'WE AR$TRuL'liSqRRYAB9.uT t·T.)
       TOM: WE ARE TOO. NOT A WIN-WIN SCENARIO FOR ANYONE. WE'VE GOT TO
       MAINTAIN A CERTAIN PROCESS AND A CERTAIN QUALITY FOR ROD, AND HE
       WANTS TO CHANGE. SO WE'RE GOING TO MAKE A CHANGE. IF YOU COULD GET
       WITH ME ON THAT AS SOON AS POSSIBLE. WE'LL GET PAYMENT DONE AS SOON
       AS POSSIBLE.
       STEVE: CAN WE SIGN RELEASES?
       TOM: ABSOLUTELY. CONTRACTUALLY, WE DON'T HAVE TO PAY YOU UNTIL
       PROJECT IS FINISHED. WE AREN'T GOING TO DO THAT. WE DON'T FEEL LIKE
       THAT IS A GOOD BUSINESS DECISION FOR EITHER OF US. I DON'T WANT TO
       START POSTURING ONE WAY OR THE OTHER. FINISH IT IN A BUSINESS-LIKE
      MANNER.
       STEVE: WE ARE CAPABLE OF DOING THAT. I'LL LET DAVE MORGAN TAKE IT
      FROM HERE SINCE HE HANDLES THAT END OF OUR HOUSE.
      TONY: WE'LL NEED COMPLETE ACCOUNTING OF ANY MATERIALS FOR THE JOB.
      TOM: TALKED ABOUT THAT.
      STEVE: WE CAN GET YOU THAT.
      JACK: WE CAN WORK THROUGH THAT.
      JOHN: DID YOU GET CONFIRMATION FROM SHELTE ON COLUMNS?
      KYLE: HAVE ON SITE BY FRIDAY.
      JOHN: THE PROCESS THAT WILL START TO BUTTON THAT UP.
      KYLE: UVALDE CONCRETE BATCH PLANT IS STILL DOWN. OPEN NEXT WEEK. NO
      GUARAN~EE.
    TONY: IS THAT PART OF PROBLEM?
    KYLE: ONE OF SEVERAL DIFFERENT THINGS. CAN'T DO FOOTINGS, RAMP.
    THEY'RE ONLY GAME IN TOWN.
    JOHN: ONLY CONCRETE FOR MILES.
    JACK: ONLY ONE THAT CAN POUR THE JOB. WE WERE THEIR BIGGEST POUR.
    JGA: 300 YARDS?
    JACK: 400.
    STEVE: ON FAIR BASIS, CONTINUE TO GIVE ALL INFO YOU NEED FOR ANYTHING
    IN FUTURE.
    TONY: WHAT DID YOU DECIDE ON INTERIM? WORK WITH THEM?
    TOM: DON'T SEE ANY BENEFIT IN THAT TONY. I THINK WE'RE AT A POINT
    WHERE WE CAN MAKE CLEAN SPLIT. WE NEED TO DO DAMAGE CONTROL AND SEE
    WHO/WHAT'S GOING TO HAPPEN. WE'LL FIGURE IT OUT. THAT'S IT.

    ###




L
                                          EXHIBIT 48
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     13
     EXHXBIT13

 REI PICTURES OF SITE
ON TERMINATION DATE
        1-24-2013
     ~E'1     lUaQ.~   ,1\ plr-.-
-
-




-
     ~I ~O~ CO"..t.. I,+1u
             I.'. f't. I
     Me.... ,..,'1 a.Ho(l f'$
--   S(~ r'''''~-         0..... H\.
                 Yl y
,.,..   :.~
        "')i .
-
'-
-
-




    HPJ
(
(
(
)
(
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     14
      EXHIBIT 14

  REI PICTURES OF CMU
BLOCK WALLS AND BOXES
 ON TERMINATION DATE
         1-24-2013
--




--




'-
)




     ..
    -~
     -
.. ~
""r."   ........
   ~I,._.
)
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     15
/
I
    --   \,




                   EXHIBIT 15

              SBS-TRI-BAR CONTRACT
                  . . AlA Document A102                                                                     i
                                                                                                                '-     2007
               Standard Form of Agreement Between Owner and Contractor where the basis of
               payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price

                AGREEMENT made as oftheSeveoteenlh day ofMay in tbeyear Two tho\isand Twelve
                (Ill words, ilidica/e d(l)', 111011/11 alldyem:)    .                                                                      ADDITiONS AND DELETIONS:
                                                                                                                                           the aUlhor of this d.Oqumenthas
                BETWEEN Ihe O\Vi1er:                                                                                                       addedlnfoimailon needed for Its
                (Name, legal sta/l/S, addiess and other ;,ifol'ma/ioll)                                                                    complellon. The author may al$o
                                                                                                                                           have revised Ille text of the original
               Tri-Bar Ranch Company, Ltd.                                                                                                 AlA $Iandard fl,lrm. An Adrji/ionll and
               10101 Reunion Place, Sle. 1000                                                                                              Deletions Report that i1olesadd~d
               Slln Antonio, TX 78216                                                                                                      Information a$ weH as revisions 10 the
               TelephQue Number: 21O-J84-5892                                                                                              1Ilandl!rd form text Is avallab1efro.m
               Fax NUIl1i>er: 210-375-0823                                                                                                 lheaulhor and shouldlje reviewed. A
                                                                                                                                           vertical line In Ihe left margIn of Ihis
               and the Contractor:                                                                                                         qogl!lTient indlc;lI.E!S wherelheauthoi
               (Name, legals/a/lis, address and other ilifol'matioll)                                                                      has added neCelIsary informallOJ;l
                                                                                                                                           an(l Where the authOr has ad.ded 10 or
               pavi~ L. Mo.rgan,SeleCl Building Systen1s, Inc.                                                                             deleted from the original AlA lext.
               17 ScenicLoop Rd.                                                                                                           Thlsdoeument has li]1portant legal
               Boerne, TX 78006                                                                                                            consequences. Consu.ltl!lion With lIn
               Telepbone Number: 830-981"5929                                                                                              attorney]s enco\Jraged with respecl
               Fax Number: 8.3()~98.-5~08 .                                                                                                tolls cOll1plelfcm (ir mOdification.

()             for the fQUQwing Pri)ject:
               (Name, loc"tiM alld detailed des.criPlioll)
                                                                                                                                            This dOcument.is not.lntend.ed for
                                                                                                                                            Use lilc()mpel.ltlve bidding.
                                                                                                                                           AlA DdCumentA201T1~~2007.
               Los Cerritos Hanger                                                                                                         General Condilions of the contract
               County Road41(i                                                                                                             for Conlllwctlon, Is. adopted In Illls
               Vvalde,TX                                                                                                                   doculTientby referenCe;. po riol us.e
               i2,800 SFJJanger with il Ia,OOl) SF adjacent taxiway                                                                        wilh other generc\ltnelil rSpr91f!litedbyu.$.Copyrlgllllaw arid hiteniaUpnill Treatles.
               \,IilaillliOrlzed"!produciloii at dlslflbulkliiOUllls ~AeDoCUii1eHt,or any poitlonofl~ may,,qult in severe civil and llr.Jml!lill penilltles, lind wlU ba              1
       I       prose.cl1ted 10 thetllaJdmum·eltte.nt PlllOslb.le iJnder the l;nv. "fhis.dcx:.umilnlwas ·produced by AIAsOftl'lare at 16:37:16. on 05/181201·2 uncler Order
               N().34t716Q119~1 Which~xpJre~ Cln Q5ili/~013;·and is nol (I>rres:alll.                                                         . . . ..
               User.Nliles:                                                                                                                                          (143243S11i7)
               TABLE OF ARTICLES

               1           THE CONTRACT DOCUMENTS

               2          THE WORK OF nilS CONTRACT

               3           RELATIONSHIP OF THE PARTIES

               4           DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

               5           CONTRACT SUM

               6           CHANGES IN THE WORK

               7           COSTS TO BE REIMBURSED

               8           COSTS NOT TO BE REIMBURSED

               9           DISCOUNTS, REBATES AND REFUNDS

               10          SUBCONTRACTS AND OTHER AGREEMENTS

               11          ACCOUNTING RECORDS

              12           PAYMENTS

               13          DISPUTE RESOLUTION

C~)            14          TERMINATION OR SUSpENSiON

              15           MISCELLANEOUS PROVISIONS

              16           ENUMERATION OF CONTRACt DOCUMENTS

              17          INSURANCE AND BONDS

              ARTICLE 1 THE CONTRACT DOCUMENTS
              The Contract Documents consist ofthis Agreement, Conditions ofthe Contract (General, Supplementary-and .other
              Conditions), Drawings, Specifications, Addenda issuedpriorto executioil ofthis Agreement, other documents listed
              in this Agreement and Modifications issued after execution ofthis A~re!lment, aU of which form the Contract, and are
              as fully a pari ofthe Co.ntract as if attached to this Agreement or repe;lted herein. 11le Contract represents the entire
              aild integrated agreement between the parties hereto and lIupersedes prior negotil.\tiolls, representations or agreements,
              either written or oral. tf~ything in1heother Contract Dqcumeilt~, other than a Modification, is inconsistent with lhis
              Agreement, this Agreenientshall govern.

              ARTICLE 2 THE WORK OF THIS CONTRACT                                                                          _
              The Contractor shall fillly exectite the Workdes(:ribed ill the Contract Documents, except as specifically indicated in
              the COlltract D~ument~ t9 be the responsibility of others,                                               .

              ARTICLE 3 RELATIONSHIP OF THE PARTIES
              TIle Contractor accepts the relationshipoftrust and confidence established by this Agreement and covenant~ with the
              Owner to cooperate with the Architectand exercise the Contractor's skill and jUdgment in furthering theillterests of
              the Owner; to filrnish efficient business administr!.\tioIi and supervision;. to fiJrnish at aU times an adequateslipply ·ot'
              workers an~ mat¢r1als; anti to perform the Work in ane"p'editid(~sand ecoIiQlltical manner consistent with the Owner's
              interests. The Owner agrees to furnish and appr9veiin ~ timc!Yl1lanner, blfonllatjon req(lired by theContractorliud to
              mllke payments to the COiltrllctor inllccordailce ,viththe requirements ofthe CQntract DOClllllellt!;,
              AlA Ooellll1~1!1 M02 no ..; 2007 (rormerlS' Ai11 no", 1997).Cojiyi:ighl~1920; 1925. 1951.1956, 1961, t963; 1967. 1974. 1978; 1987, 1997 ancl2007 by The
      hilt.   Amerle.an Ins.~luteDf.Archil!!Cls.A!1'1!1hts reserved.WAR~lNq:        1I!is A.lfI,~ OOllull1elll.ls ilroteQlei! by' lJ.S. Cilpyrllilill.aw and Inlernational Trealles,
              Ui1alit!1orized rejirodlittlc;n Dr dfstTlliytfon bt llill;A1Ae IiQciilllent, Of any portion of ft:.lIlay re.sulll.n seveJl~ !llvn ~nd crilllln.al penallies, and will be
                                                                                                                                                                                         2
              .proslll:uted 10 the maximum extent pos$lble under the law: Jhls,dQl:uriliml was· piildileed by AlA-sOftWaie a"16:37:16'on 05/1812012 uncler qrder
               No.~4n160111'-1which exPfres on 05/1.7120.13. end I.s not for res.sllt
               User Notes:                                                                                                                                 (1432439157)

                                                                                                                                      TR_00199
        All work shall beperforJ11edbyC pn 95/'7'i2013,and is'nolfor resele.                                                                                    ' ,
        UsiitNotes:               '                                                                                                                            (14324$9157)
         § 5;1.3 Liiltitations~ ifany, on a Subcontractor's 9v~rh~ad ~d profit (or increase$ in the cost ofits portion ofthe Work:


         § 5.1.4 Rental rates for CQntractor-owned equipment shall not exceed Zero percent (0.00 %)of'the standard rate paid
          at the place oftlte Project.

         § 5.1.5 Unit prices, ifany: '
         (ldelltijj' alldstate the Ullit price; state the C]1l11l/tity/il1litatioIlS, ifany, to which tlu~ I/Ilit pi'ice will be applica/}/e.)

                      Item                                                       Units and Limitations                  Price Per Unit ($0.00)
                      N/A                                                        N/A                                    N/A

         § 5.2 GUARANTEED MAXIMUM PRICE
         § 5.2.1 The Contract Suilt is gllaranteed by the COntractor n!;>t to exceed One Million Two Hundred Twenty-six:
         Thousand Se.venty-four Dollarsalld Zero Cents ($ 1,226,074.00 ), subject to additiqns and deductions by Change
         Order as provided in the Contract Documents. Such maximum smn is referred to iii theCoutract DoCuments as the
         Guaranteed MaxilllumPrice. Costs which would causetheOuarauteed MaximumPrice to be exceeded shall be paid
         by the contra¢tor witbout rehnbursement by the Owiler.
         (Illsert specific provisiolls ifthe COl/tractor is to participat'# ill (l/!)1 s{l\'ill~s.)

         Savings shall be split 70% to the Owner and 30% to the Contractor.

         § 5.2.2 TIle OuarallteedMaxUnulll Price is based on the following alternates, ifany, which are described hI the
         Coutract Doculileuts and are hereby accept¢d by tbe Owner:
         (State the nl/1l1bers 01' ot/ler idi!1itijicatioll ofoccept¢(/ ci/temates. If 1)iddillg orpropQsa/ doqlll1lell/s pen1/it the OWller
         to accept otiter altei',iates si,bseqmmt to tlTetp:ecutioli o/t"i~ 4gl'€?I~mel1t, attach a schedl//(! pJsl/chother a/temcites
         showillg the amoullt/or each and the date when tlie 01110;111/ expires.)

         TIle following Alternat~$ have NQT!>een accepted at the time ofth~ execution ofthis Contract and are therefore NOT
         included in the Guaranteed Maximtllll Price:
         Alternate I: Additi(;mal ~jte Paving j)f7,352 sf(including 8% reel = $33,0{8.00
         Alternate 2: tJseofply boo dex deckillg in Iieuofcedarpliulkihg (inchidulg 8% fee) =$~6,466.00

         § 5.2.3 Allowances included in the Guar.anteed Maximum Price,ifany:
         (Idelltifyallowallce alld state exclusiolls, ifOIQ', from thealloll'allce plice.)

                     Item                                                        Price
                     NONE                                                        N/A

         § 5;2.4 ASSUrilptiOUS, ifany, 011 which theG1J~raJiteed MaximlllnPrice is baseJl are excluded.     .                         .
         Gas Service to the building is excluded.
         Fire Sprinkier System is excluded.
         Smoke Detection and Fire Alarm are excluded.

         §5.2.5To the extent that the Drawings and Specifications are anticipated to require fhrther development by the
         Architect, the Corttr.actCir bas provided ip tbe G\larailteed MaxiIilwll Price forsucbfurther dev.elopment consistent
         with the Contract Docul)leilts and reasonably inferabletherelh>!il. StIch fltrtlu~r deveJ6Pmel1t does not incIu.de sm:h
         things as changes in scoj)e, syst'el11S, kinds and quaIityofnlli.terials, finishe$o!, ¢qujPJiJ,el'lt,itll of which, ifrequirt:d,
         shall be illcorporatedby Change Order.
         AlA l;Iocum,nl A102'" .;..2007 (fonne.rIY MH .... -19971~ CopYrighl@HI20.192S.. 1951. 1958. 1961, tS63, 1967.1974; 1978. 198t; 1~97 and 2007 by The
Iiilt.   Ameri~all fnstjlullC! 0; Nc!Jiter;ts, A1.lrlghlsreserved.V'/AR~!!'I(>: This. A1"'~ IJoc4menJ'is PI'C!I!!tI-a IlYU.S~ Copyrlghl Law and IHteilllitliiiial Treaties. '
         Unaulliorized reproduction of,(llstHbuil!m.oftllili' AiA'1JOocument'Clr any po.rtio~ (If.lt,may I'tisult ./n ~&v(lre clvi1alld c:rimil)!li p~nallliis.)3ri               ARTICLE. 6 CHANGES IN THE WORK
               § 6.1 Adjustmeilts to the GLiaranteed MaxinlLUll Price on acc()l1l1t Of' change's In the Wqrkmaybe detenl1inedby any of
               the methods listed in Section 7.3;3 ofAlA Document A201-2007, General Conditions 9fthe Contract for
               Construction.

               § 6.2Jn calcLiiatingadjustll1ents tosLlbcc)I1tracts (except those awarded with the Owner's prior consent 011 the basis of
               cost plus a fee), the terms "(:o:5t" aild "fee" as used in Section 7.3.3.3 ofAIA Oocumtlnt A201-2007 and the teml
               "costs" as used in SectiO!11.3.7ofAlA DOCllmeilt A201-2007 shaH have tile meaningsassigJied to them in AlA
               Document.A20 1-2007 and shall not be modified by Articles 5, 7 8nd8 ofthis Agreentent. AdjuSll11tlllts to
               subcontracts awarded with the Owner's prior consent on the basis of cost plus a fee~haU be calculated in accordance
               with the terms ofthose subcontracts, .

               § 6.3 In calculating adjLlstments to the GlIarantetld Maximum Price, the tenns "cost" and "costs" as used in the
               above-referenced prQvisions of Ail\. Document A201-2007 shall mean the Cost ofthe Work as·defined in Article 7 of
               this Agreement and the term "fee" shall mean the Contractor's.Fee as de'fiued in Section 5.1.1 of this Agretlment.

               § 6.4 Ifllo specific provision is made in Article 5 for adjListmellt of'the c;ontractor's Fee in the case of changes in the
               Work, or ifthe extent ofsuch changes is such, in the. aggregate, that application ofthe adjustiilent provisil?llS of'Article
               5 will ciLusesubstantiaI inequity to the Owner or Contractor, the Contractor's Fee shall be equitably adjlisted on the
               same basis that was used to establish the Fee for the original Work, and the Guarantetld Maxill1umPdce shall be
               adjlls~edaccordingly.

              ARTICLE 7 COSTS TO BI: REIMSURSED
              §7.1 COST OF THE WORK
              § 7.1.1111e.term Cqst ofthe Work shall meaucasts uecessarily incurred by the Contractor in the proper performance
              ofthe Work. Such cQsfs shall be fit rates not higher than. thestimdard paid at the place afthe Project except with prior
              consent ofthe Owner. The Cost ofthe Work shall inchlde (;lilly tile items setforth in this Article 7.

C~)           § 7.1.2 Where any cost is subject to the Owner'sprior approval, the Contractor shall QbtaiJi this approvaL prior to
              incurring the cost. 111eparties shall endeavor to identifY 8nysuch costs prior to executing this Agreenleilt.

              § 7.2 LABOR COSTS
              § 7.2.1 Wages ()fc(lIl,structionworkers directly employed by the Contl'actor to pertbrm the construction ofthe Work at
              the site or, with the Owner's prior approval, at off-site worf{ghbps.

              § 7.2.2 Wages or salaries oftheCoutractor'ssupervisory and administrative persOlmel \vhen statiol1~d at the site with
              the Owner's prior approval.                                      .
              (lfil is intended Ihat Ihe wages or salal'ie~ o/cerlain persqmle} stqtiolled: T/1!.l! AIA$..po.c.l!m..0.nl.:15...prQI~cti.ell]).y.. . 'S'. co.p.y.ri.9.hl.. U.w4.n.d. hltlii'hall.o."n.31...Trealies. .   5
              UilaulhoritedreproilucUbil odllstijbuUon ofllils AlA'" OQcument, ~rimy pQrlionQf ii, may resultlns~vereclvIl anc;llirlIll1i1al pena lIe$, aild will be
                                                                                                                                                        u.



              pr~8J:utedtQ t"e maximum extent possible under the law.·Thisdoeume.nLwas prOduced Iiy AlA sofLYiareaI16:37:16 Qn 05/181201? und.!::r ()rder
              Nq.34'171li0119.J which expires on 11511712013. and Is no.1 for resale.                                                                           .
              Us!!r N.otes:                                                                                                                                                                                   (143243$157)
        § 7.4 CQSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION
        § 7.4.1 CQsts, includingtranspoftlitioillind stQfage, oftna~¢rials and equipnwnt incQrporl\ted or to be incorporated in
        the completed constrllction.

        § 7.4.2 Costs ofniaterials described in the ,precedin~ Section 7.4.1 ill excess ofthose actually installed to aIl9\" fQr
        reasonable wallIe and spoilage. Ullusede)\:cess materials, ifany, shall become the Owner's property at the completion
        ofthe Work or, !It the OWner's option, shaH be s,oldby the Contnwlor. AllY amounts realized from such sales shall be
        credited to tlte Owner as a de.duction from.the CQst of the Work.

        § 7.5 COSTS OF OTHER MATERIALS AND EQUipMENT, TEMPORA~Y FACILITIES AND RELATED ITEIVIS
        § 7.5.1 Costs oftransportation, storage, installation, maintenance, dismantling and removal of materials, supplies,
        temporary facilities,machinery, equipment and hand tools not customarily owned by constructioil \Yorkers that lU:'e
        provided by theContractQr at the site and fully consumed in the performance ofthe Work. Costs ofmaterials, supplies,
        temporary facilities, machinery,equipmeilt and tQQls that are not fidlyconsumed shall be based on the cost or value of
        the item at the time it is first used on the Project site less the value ofthe item \vhen it is no longer used at the Project
        site. Costs fur items not fillly consumed by theContractorshllll mean fair !ilarket value.

        §, 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand tools not customar.ily O\VJler~i
              § 7.6.7 Deposits lost for c~uses other than the Contractor's uegligenckholder in, or        .
              management employee of, the Contractor owns aliyinter~st ill excess often percent m the aggregllte; tir 'any person (lr
              entity which has the right to control the business oratfairs ofthe Contractor. The term "related party" inCludes any
              melnbel' of the immediate family ofany person idelllifiedabove,

              § 7.8.2 lfariy oflbecosts to be reimbursed arise from a transaction between the Contractor and a related party, the
              Contractor shall notifY the Owner ofthe·specific Iiatllre oftM ci:mtemplated tran~cliori, including thi:l identity oftlJe
              related party ilnd the anticipated cost to beirH:urre'~, before any sll.ch transactiQI~js cOnS\Jlllm.at~ ()r cost mcurred. If
              the Owner, a·fter such·notification, authorizes the proposed transaction, thell the cost incun:ed shaII be included a$a
              cost to be reimbursed, and the Contractor shall procure the Work,equipment, goods or service from the related party,
              as a Subcontractor, according to the terms ofArticle 10. If the. Owner fails toauthonze the transaction, the COiltractor
              shall Procure the Work, equipment,goods or service from some person or entity other than arelated partyaccordmgto
              the terms ofArticle 10.

              ARtiCLE 8 costs NOT TO BE REIMBURSED
              § 8.1 The Cost ofthe Work sl1alln.ot include the items listed below:
                      .1    Salades and other compensation of the Contractor's personnel stationed at the Contractor's principal
                            office or offices other than the site office, except as specificnIIy provided in Section 7.2. or as may be
                            provided in Article 15;
                      .2 Expenses ofthe Contractor's principal Qffice alld offices other than the sit.e office;
                      .3    Overhead and general expenses, except as nlay be expressly included in Article 7;
                      .4 TIle Contractor's capital expenses, mciliding interest on the Contractor's capital employed for the
                            Work;
                      .5 Except as provided i.ll Section 7.7.3 ofthis Agreement, costs due to the negligence or tailure or'the
                            Contractor, Subcontractors and suppUers oLanyqne directly or indirectlyeillployed by any of them or
                            for whose acts any ofthem may be liable tc) fulfill a lipeCific respoi1sibility ofttle Contract;
                      .~    A.ily coSt 110t specifically and expressly described in ArtiCl~ 7; and
                      .7 Costs, other than costs included in Change Orders approved by the Owner, that wquldcaus~ the
                            Guaranteed Maximulll Price to be exceeded.                                        .

               AlA DQcumentM02'" - 20071fQimerlyA111'" -1997).Cppyiiiihte1920. 192~. 1951. 1958.1961. 1963.1967. 1974;1978. 1961.1997 and 2007 by Tile
      Inlt.   Am!!ri~n l,n~tiIute ofArchn~ls;Al! rlghtll reserved. W.A~t!ING: 1)11.sAlA"'.QO(lUmenJ Is prj)JecJed~Y'U.~. Copyi'l,ijhJ Law andlnlemalJonafTrIlaties.
              ·UnauthorlZedrepraductlanortllstrlbl!lJan ofthls Al.A'JOocument,Qrany portion af II, mayr!!sulf In severe (lIVII and crimlnal.penallJes. and wllflJe
                                                                                                                                                                      1
              pr:osecutedto the maximum extent possIble under tM law. This doeumiml VIas prodUCed by AlA 'software· at 16:37:16 on 05118/2Q1~ under Order
              No,3477160119_1 Vlhlch expires i:m 05117/2013. end Is not for resalll,
              User Notes:                                                                                                                           JU"-"A"-llUi71
         ARTiCLE 9         DISCOUNTS,REBATES AND REFlJNDS
         § 9.1 Oils.h discotmts 6b(~iited Oil payments made by the Con(r~ctorshilll acci'IJe to the Owner if 0) before making the
         p~yitlent, the Contractor indtided then1 ill a" Applicatioi) for Payment and receivedpllyment from the 9W1*, or (2)
         the Owner has depositedfililds with the Contractor with wllich to make paY/Ileilts; otherwise, cash 'discounts sha.1I
         accrue to the Contractor. Trade discounts, rebates; refllnds and amounts received from sales ofSlirplus materials and
         equipmellt shall accrue to the Owner, a.nd the Contractor shall make pr(wisionsso that they can be obtained..

         § 9.2 Amoull(s that accrue to the On/nerin accqrdance with the provisions ofgectiQn 9.J shall be credited to the
         Owner lis a dedliction from the (Jostofthe \\fork;

         ARtiCLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
         § 10.1 Thoseportionsofthe Work that the Contractor does not customarily perform with the Contractor's own
         persolUleLshaU beperfor1lled under Sllbc,:ontracts or by other appropriate agreements with the Contractor. The Owner
         may desigllatespecific persons from WhOIl), or entiti¢s from. which, the Contractor shall obtain bids. TIle Contractor
         shall obtain bir 9jil;l¢halfQfthe CoWactor (If 8nypfM subcohtr~ctQ~$.

        ARTICLE 11 ACCOUNTINGRECORDS
        The C:ontractorshall keep filII and detailed records and accounts related to tile cost of the Work and exercise such
        controls as may be necessary for proper finwlcialJuanagenwntunder this Contract and to substantiate all costs
        incurred. The accquntmgand control systelns shall be satisfactory tathe OWller. The Owner and the OWll¢r'sauditqTs
        shall, dliriilg regular btl.siness hours and upon reasonable rio(ice, be afforded acc¢Ss tq, itnds/tall be pemlitted to audit
        a/1d copy; the Contractor's records .and accounts, iiwiudifig complete documentatipn sllPPl':lrtingaccottntiitg e:ntri~,
        books, correspondence, instrilctions~ drawings, receipts, subContracts, SlibContractor's proposals,ptirchase orders,
        vouchers, memoranda and otber data relating to.this Contract.TIle Contractor shall preserve thes.erecords tor a period
        ofthreeyears after final payment, or for such longer period as. may be required hylaw.

        ARTICLE 12 PAYMENTS
        § 12~1PROGRESS PAYMENTS
        § 12.1.1 Based lIpOU Applications for Payment submitted to the Architect by the C:olltractor and Certificates for
        Payment issued by the Architect, the Owner shall make progress p/lYlnents on account afibe Contract Sum to the
        Contractor as provided below·and el.sewher.e in tbe Contract Documents.

        §12.1.2 TI~~ period covered by each Application fOr J?ayment shall be one calendar month el)ding outhl': last day ofthe
        IMntl), or asfollo\Vs:

        N/A



         AlA Docilment.A102'" ~ 2007 (fonnerly A111'" ':'1997). CllPyilght~ 1920. 19i1S. 1951, 1958; 1961. 1963,1967, 1974; 1976. 1987. 1997 ami 2007liyThe
Inlt.    American InstilulellfArchile.cls. All rl9h~ reserved. WAiUIING: Ti1lsAiA~Pllcllmenll~ prolectild by IJ.S. Copyrljjljl Law and hjlei'natJQnal Treatfes.
        'UnaulhQrlZ8d reprodll~tion or dlsfributiclRonblsAJA" Pllcument, cir any· POrtillO liflt.may I1ls1fltinsevere .civil and crimlhalpen;I(tles.and ¥Ail hi!   8
         pros~uled to the maximum eXtent p.os.slbleundeflJ1e law. This dOcilmenl\ylis produced I)y AlA so!t\'lare ill 16:37:16 eli 05/18/2012 under Order
         No.:i477160119_1 which elCJilres on 05/17/2013. "ndis nelfQr res;ile.
         !.IserNlltes:
         § 12.1.3 .PrQvide(lthat anApplkaliqn for Payment j~received by the Architect not later th!!n the 1st day ofa month, the
          Owner shall make payment ofthe certified amount to the Corttratt(lf UQt later Ulan the 30t!t clay ofthe saIMn'lonth.'If
         an Application for Payrnent is received by the Architect after the appHciltioli date fixed above, pi,lyrtlcntlihalJ be made
         by the .Owner not later than Thirty ( 30 ) days after the Architect receives the Application tor Payrtlent
         (Fedem/, state 01' locallmllS ilia)' require payment witliilla celtai/l period offill/e,)

         § 12.1.4 WWi each Application for Payment, the Contractor shall submit payrolls, petty casl18ccounts, receipted
         illvoicC$. or invoices with check vouchefsattached,inid anY other evidence req~lired by the Owner or Architect to
         demonstrate that cash disbursements already made by the CQntractQr 011 accotiilt ofthe (::J)!!i ofthe Work equal or
         exceed (l) progress payments already received by the Contractor; less (2) that portion ofthose paYlnelits attributable
         to the Contractor's Fee; plus (3) payrolls for the period covered by the present Application for Paynient.

        § 12.1.5 E.ach Application for Payment shall be based on the mo.st recent schedule ofvalues Sublilitted by the
        COlitractdr in accordance with the Contract Documents. The schedule of valu!l:s shall allocate the entire Guaranteed
        Maximlun Price alllong the various portions of the Work, except that the C\'lutractor's Fee shall be shown a.sa single
        separate item. The schedule ofvalues shall be prepared in sllch form and supported by s.uch data to SUbstantiate its
        accuracy as the Architect may require. 1l1is schedule, unless objected to by the Architect, shall be used asa \,lasis for
        reviewing the Contractor's Applications for Payment.

        § 12.1.6 Applications fo.r Payment shall showthe percentage ofcompletion ofeach portion afthe Work as of the end
        of the perii;ldc()veted by the Application forPayment.TIleperceotag¢ ofcompletion shall be the lesser 0[( I) the
        Ilercentage of that portion ofthe Work which has actually been completed; or (2) the percentage obtained by dividing
        (a) the expense that has actually been incurred by the Contractor on account of that portion ()fthe Work for which the
        Contractor has made or intends to make actual payment prior to the Ile:\1 Application for Payment by (b) the share of
        the Gua.ranteed MaximwnPrice allocated to that portion of the Work in the schedule ofvalues.

        § 12.1.7 Subject to other provisions ofthe Contract 1)ocuments, the amount pfeach prog(ess payment shall be
        computed 'as follows:                                                                   ..
                 •1 Take that portion ofthe Guaranteed MaxillulluPr.ice properly allo.cable tocpmpl¢ted Work as
                       determined by multiplying the percentage ofcompletion ofeachportionofthe Work by the share ofthe
                       Guaranteed MaximulU Price allocated to that portion of the Work in the schedule ofvalues. Pending
                       final delermitiati()o oCcpst to the Owner ofcllllOges'in the Work, amounts not in dispute shall be .
                       included as provided in Section 7.3.9 ofAlA Document A2QI..;.2007;
                 .2' Add that portion prtbe Guaranteed Maxuuulll Price pr6per.ly allocable to materials and eql,ipllWnt
                       delivered and suitably stored at the site for subseq~lentillcorporation in the Work, Qr jfapprc>ved in
                       advance' by the bwner, suitably stored offthe.site ata location agreed upon in' writing;
                 .3    Add the Contractor's Fee, less retainage ofTen percent ( 10JJO %).nle Contractor's Fee shall be
                       computed upon the Cost oftbtl Work at the rate stated in Section 5.1.1 or, iithe c.ontractor's f'ee is
                       stated as a fixed sum in that S¢ction, shall be anampunt that bears the same rati.o to that fixed-sum fee
                        as the Cost of the Work bears to a reasonable estimate ofthe probable Cost ofthe Work ~Ipon its
                       completion;
                 .4    Subtract retainage ofTen percent ( 10.00 %) from that portioli orlhe Work that the C        accQrdahce,Vith SeCtibil 12.1.4 ill' other ~\iPpdi1illg data; that th.e A,i:chitect has made exhaustive or contiJluouson-site
        inspcctions; or that the Architect has madeexam.inations to asy
        the Contractor within :lOdays afterthe Contractor's receipt ofa copy orthe Architect'sfimll Gertmcate for Payt:l1ent.
        Failure to request mediation \vithill'this 30-day period shall result in the substantiated amounneported ~y the Ch\7l1er'S
        auditors becoming binding on the Contractor. Pending a final resolution ofthe disputed.amoulit, the ()wner shall pay
        the Contri'l,ctor the alllQlmt certified in the Architect's final Certificate forPaymellt.

        § 12.2.4 The OWiler's final payment to the CiJntrac(or shall be made no later than 30 days aft,er tlH~jssuanceofthe
        Architect's final Certificate for Payment, or as follows:

        N/A

        § 12.2.5 If, Sl\!>sequent to final payillellt l;llld at thl;l Owner's reqllest, the Contractor incurs costs to correct defective or
         nonconforming Work, theContractqr ~hall be rl;lspollsible f6rsuch Costs.

        ARTICLE: 13 DISJiUlE RESOLUTION
        § 13.1 INITIAL D.ECISION MAKER
        TIle ArchiteCt will serve asJnitial pecision Ma~e.r pursuant t.o Section 15.2 ofAlA Documen.tA201..;.2007, lUlless the
        parties appoint below anQth.er individual,not a party to the Agreement, to serve as Iilitial Decis.ion Maker.
        (/ft1le,/Jarti{?$llllltllallyagree, illSei1 the: IlOlI/e, addre:ss alld other C(.jJlt{Jct illformatioll (Jfthe Initial Decis;ollMakel~ if
        otheJ'thali the AI'cllitect.)                                                                             .




         § 13;2 BINDING DISPUTE RESOLUTION
        'For any Clailll subject to, but not resolved by mediation pursuant to Section 15.3 of AlA Doeunient A201-2007, the
         method Qf hiilding dispute resohJtion shall be as follows:

        AlA Document A1 02"'." 20Q71fClin1erlyA1U1U -1997)"COpyrighl@ 1920; 1925.1951, 19:58. 1.961. 1963', 1967.              1974;'197~,   1967. 1997 and 2007 by The
Inlt.   !\n)~rlc;m In~ijtule. of Archilecl$. AlI)jghtJi reslwed. WAR!,IlN.G.: T!Jl11'AJI\I&P.oC!lment IS prQ!flj:!ed llyU,S. Gopyrlghtl-ew ilildJnlllm;jllonal Trealles.
        llnautliorlZed reproj/iicH:onor#islrltiUtion "hljl!; AiA~Documenl,ofiillY portlonQf it,.may ~sult ill $eVllre. clvU and criminaillenaltl~,an!l Will b!l
        .prosecuted tolhe malilnium extent posslllle unclerthe lew. Thisdticumenl wasproduc.ed 111 AlA softviiue a116i37:16 .on 0511812012 uniler Order
         NO.34'?7160119_1 Which lllqlireJi,on05117/2013. a'l'ld iJi.noHorrllsale.
         User Noles:                                                                                                                              (14~2439157)
        (Cllf~ck the   appropriate bm·. g the Oll'mw andCQI!tractQrdo not select a methodofbinding dispute resolution beloll~
        .01' dp   liot.subseCJu~iitl)' agree in writing to a bincfing dispute r~solution method other thaI! litigation Claims lvill be.
        resohed Q)' litigation iii acpui"t ofc,(jm~teli1jurisdiction.)

                    J]          Arbitration ptirsliiint to Section 15A'ofAlA, D9CumenfA201"""'2007

                     []         Litigation in a court ofcompetent jurisdiction

                     [ X]       Other (Specijj»

                     TIle parties agree to waive their dghl to a jllrytrial.as to any and aU issues,· and agree that a judge,. sitting
                     witllolltajury, in Bexar COUllty, Texas, !)lay decide all isspes.

        ARTICLE 14 TERMINATION OR SU~PENSION
        § 14.1 Subject to the provisions ofS¢etioll 14.2 below, the Contract may be termillatedby the Owner Qrthe Contractor
        as provided in Article 14 of AlA Document A20l-2007.

        § 14.2 Ifthe Owner terminates the Contract ror calIse as provided in Article 14 ofAlA Documellt A201-20()7, the
        amount, if any, to be paid to the Contrl\ctor iinder Section 14.2.4 of AlA Document A,201....:2007 shall not cause the
        Guaranteed Maximum Pficeto·1:Ie e)i:ceede(j, nor .shall it exceed an amount calculated as folloWS:
                .1  Take the Cost ofthe Work jtiCurred by the Contractor to the date 9fterlluniltiqn;
                .2  Add the Contractor's.Fee computed lipon the Cost of'the Work fothe date oftermil)ati9!l itt the rate
                    stated in Section 5.1.1 or, ifthe Contractor's Fee is stated as a fixed sum in that Section, an aiilount that
                    bears the slIIl1e ratio to thatfixed"-sum f'eeas the Cost orthe Work at the tiine oftenninationbears:to a
                    reasoJla~le estitnate qftheprobable Cost ofthe Work I,IPOil i~ ~Qll1pletion;alld
                .~  S~tlJtfaQt the aggregate qf previotis payments made by the Owner.

        § 14.3 nle Owner shall also.pay the Cotilractor faircotilpetlsation, either by purchase or rental ~tibe ¢Ie¢ti(in ofth¢
        Owner, for any equipmenlowned by the Contractor that the Owner elects toretain alldthat is not otherwise included in
        the Cost ofthe Work under S.ection 14.2.1. 'fothe extent tbat the Owner ejects to takelegal assignment ofsubcolltracts
        and piirchase 9rders (41cluding rental agreeinents),theContr!ictQr .shall,as a cQndition ofreceiYing the payments
        referred to in this Article 14, eXecutc!itid deliver all su¢h papers andtak.e all such steps, inghlding tlie legltl assignment
        ofsuchsubcolltracts and othercOl'it.ractUll1 rights 9fthe Contractor, as theQwtu:;r may require for the purpos¢ offitlly
        vesting in the OWllertherigltts and benefits or the Contractor llt1der such subcontracts or purcllllSeorders.

        § 14.4 TIle Workmay be suspended by the Owner as provided in Article 14 ofAlA Docutllent A201-2007; in such
        case, the Guaranteed Maxillllull Price and ContraCt Tlmeshalll:le increased as provided in Section 14.3.2 of AIA
        Document A2Q 1-2007, except that thelei'lll "profit"shall be Understood to mean the Contraclqr's.Eee as described in
        SectioilS 5.l.Iand Sect;o.i16.4 ofthis Agreement.

        ARTICLE 15          MISCELLANEOUS PRoVISIONS
        § 15.1 Whel'ereference is made in this Agreement to a provision ofAlA Docwuellt A20 1-2007 oranother Contract
        DOCUt11ent, the referetlcerefers to that provision as allleilded Qr supplemented by other provisions ofthe Contract
        DOClnl1ents.                                                           .

        § 15.2 Payments duealld unpaid iIilder the Contract shall bearillter¢S.t from the datepaymen( is (jlJe at the rlltestated
        below, or in the absence thereof, at the legal rate prevailing from time to tiine althe place where the Project is JQ¢ated.
        (111sert rllte (}finteres.t agreed Upol1.ifall)'.)           .              .

        l.QO % per annum

        § 15.3-The OWner's representative:
        (Name, adtlressal1d otheriJifomuttion)

        Thol11 as Pittl1l        Telephone Number: 210"384"'5892
         Fax Nllluber: 21 0"26i-1686
         Mobile Number: 210"262,...1686
        .Email·Address:tpittman@lewisenergy.com

        § 15.4: The Contractor's repr~elltative:
        (Nam~, address and other ;,(orl1latioll)

         Jack Green
         17 Scenic Loop Rd.
         Boerne, TX 78006
         TelephQne NUIlJ.ber: 830-981-.5943
        Fax Nllluper: 830-?81-S3Q8
        ,Mobile NUJilber: 210-7~9-1898
         El11ail A.ddress: jgreen@sbsworld.net

        § 15.5 Neither the O\vner's nor the Contractor'.s representative shall be changed without ten days' written notice to the
        other party.

        .§ 15.6 Other provisicil1.S:

        § 15.7 The Contractor shall prevent any liens Or bond . 1925. 19!i1 , 1!l!i8. 1$$1, 1963, 1961, 1974; 197a, 19&7, 1997 and 2001bYThe
Inlt.   AmerjcliIn fnstil~te Cif Archilecl~i Anrlghl~ reservell. WARNI~G: ThJsAI4"' ~o~tmlen! Is pr"lec1ed !lytts. C()PY~gI)l\.JIwandlltlema,li"naITrelillles.
        UiililrlhoHzedrepioduclloil odlistiibii!lon bU,lll$ AJ,AtJ Documenl.oj'arly portion oflt. may result in severecivllandcrlminal penaiill!ll' andwlll be             12
        pro$ecut~t! 100~ll mlll!Tllium 'eltteni pils!illllie und.erthe   law. Thisdocumenh'las ·prOducEid by AIAsofIWare aI16:37:16 .on 05118/2012· under order
        No.347716Q11lU Yi/Jicl1 llxpjresliR !lSi17/2013,and Isrtolfor rll13aIEl,
        User Notes:                                                                                                                                      {1437".......--
                                     Nurtiber                                                  Title                                Dale
                                     A200                                                      Floor Plan                           01/03/2012
                                     AMo                                                       Sections                            0110312612
                                     A400                                                      Elevations                          01/03/2012
                                     A700                                                      Elevations                           01103/2012
                                     S02                                                       El(t~rior Perspectiv        ARTICLE 17 IN$URANCE AND BONDS
        TIle Contractor shall purchase and maintain insurance and provide bonds as set forth in Article Ilot AlA Document
        A~I~OOO.                                                                                 .
        (Stl!tf! bOl/cling reqllirf!/IIf!I/!S,   ifal/Y, afld/imits ofliabiliJyfo,. il/sllral/ce rf!qllired ill Anicle 1/ ofAlA DOCIOI/ellt
        A20J-:)007.)· ,                                                            .

                    Type of insurance or bond                                 Limit of liability or bond amount ($0.00)


        Thi~   Agreemelit entered into as 6.fthe day and year first written a~ve.




                                                                                         David L. Morgan, Executive Vice President I Chief
          Rod Lewis, Owner                                                               Operating Officer
          (Printedllome alld title)                                                      (printed name (lilt! title)




        AlA Doi:lilnenl A102"'-,201i1'({onnerly A111'" -1997)•.Copyriilhl@ 1920. 1925.1951. lll58. t961. 1963. 19.61.1974. 1978.1987.1997 and 200711yThe
Init.   Arneri.can Ins.Ulule o.rArchil.~I~. All r!ghl\lreseryecl. ~~Nl~,G,: T~'s AlA" Q~curI!!!n, tsprole~Ie4,.bY.\.I;S.CoilY"'lihn .. awarii! IfilernaJlonal Treaties.
        UnaulhorltedreproduCl/ori or dlsjrlbiJtlonofth!s AlA" Docu.i:nent.i:lrl'ny poHlon of II. may.result In lIe..-:ere ciVil andc:rlmlnal penallles. and wUl be        15
        pr!lsecU,led to lherriaxl!ilurn exlent PClsslbieundeHhe law. Thlsd.ocumenl was prOducedbyAlAsollwareal'20:08:45 oft 0511612012 under Order
        No,128389821IU Which expires ~ln 1~8/~.12.and l!lnoUpr'resale,                                  .'
        U s l i r N o t e s : ( 14ea7l!12ea)
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     16
            EXHIBIT 16

       SBS-TR-BAR CONTRACT
     ADDITIONS AND DELETIONS
C)
              AddItIons and l»Itt/on$ Report for
              AlAe Document A1027111 - 2007
              TlIfa Mdlll_ tnd OtIB8D11a Report. as d&lIlMId on P8IIll f Ilftrle _l8f8d lkIcument. ~ 1le/0I't alllelcI 1118 aIlIher IlIG
              lIdlIed Ie Ille t!lRfllfd f1Iln AM ctcIIurnettlR CIl'dtrto c:empr.\e II•• wei ta .", ted lhll8llUlclr Play haw lIiIlHd to tt lIIleIed hom lIIe
              lllfgIlIlIf AlA lGl. Added IeIt fa aINMn u~. 1Je1illlMf l8Ilt 1& In4ic8lId _ aIICl1fZll\lar Ilne IbrGugh IIle ~1II AlA teld.

              ,.,. TbIs AddlI1'onlIlIIId"QtIelIl1n8 RlqJaIt I8lllO'M- filf IllformtIIDtl ~ 8llIY- ' is nit IncospGrlNeflnto or-urute IfJlt ptIft
              If... ..-at.AIA dacumeRl. TIlls AddIItons and DeldaaI A8plIt _Ils aaslldaleltdo4Umellt _~ 8IDlIlllenllell8lyllJ
              AlA alll\lllela It 16."*7:10 IllIlIfIt1fZ012.


              PAGlE1

             AGRIU!NT . . . . oCtile Seyent!!!!l!!h day af'M!x.m Ihw". Twu ThwsamI TwIIyc

      -.
      :-:




C)

     .::    101m Grable:. FAIA, Jqf1a ~ .An;bi-. fAg.
            222 AusriJI Hladim
            SimA_I", IX U2
            TeJephqte Numbqr; 2t4:l2!CW2
            fa N!!!n"'" 2UH20..3JJ4
            PAGES
                                                                                      .~




   CONTBACfJ]ME; C!!Itrastlif!bal! at all '.4iUaent!y. IlOI1tiD!1S!iQ g with all rr;H., SJ*fl1Rll!!S!;1WM
   Work I" 8!jWdDnc;e wilh!he Ggnl CgIdI'ims. tad cgpsisteflt wilb 8PJM!!!.sgnstru!l!im p;actjgs, SO as J9
   lldUevl:Final CqmgJdioi pf!he Va 91 Ill' bdn !he 7th day pfDegmbsr. 2012.

   ]1t plricJd!!!lel#t! abew slw!l ......." the "C!lI!!iul TIp" fir !bia Aam!MgL 0rIlr.tdqr 4!!.'IJIDI!!ffdra fIIIJl
   lJIl!¥!S IMr tIttM g,cilre ..."" ," I!ff'JImJgm;r BfCDtJI!BcQrO dn/IrI '!UIII«'t1r     .I!!PJt.
   DIe COII!matq'lIha!f aeblm SA_lIal CgmpletiaR 91th! mtire WsD!IQ! Jg dum Pspmhp 07, 20/2.




 C!MJm in die Sq!pe.alWqrk IhafI /nelwfe II . . off%.
 PAeU
 t s.t.4 Rentaft8las ftlrCOJIIraCIur·owned Illoipment shall not ac:ee8~t CW,,"> ot'thestandlrdr. Pllid
at till pf«ce oftbo Projlld.




§ u 1 The CoolDet Sqn is       ,_toW    by 1M CoIltl'actllr nOl to e'llteed Qpe MilUOR"I"1J¥q JM!drcd Dw.ptv=tix
'I'JJougud. Seyenrt:- pgn.m aqd Zmz CS!I!s (S 1.226.074.00), subject to additiou.s - ~ by ClIaoge
Order as providAld in lhtl Comract Doount1U5. SudllBILtionmt sum is I1lfiIrr«l to fa the Qlnllllc:C DacuIIIems lit the
GtlIntntced ~um Pel. . Collis whidl '\YfIUkf CIdISe tbe Guaranteed Mexiawm Price to be ~ maD be paid
by die CenlnIctWwitheut reimburseutmt by l1he OwIler.



Savings shall be $J!/11 W6 to Ibe Owner and 30% to the Conll!lc:tor.
         PAGE.




        &
        • 12.1.J Pro.vided thallllApplicWoa fill' Payment is received by the ~bitect IlCit later _lbc Jadl)r of. ntaldl, the
        O\'IIIllr sIIaIl _e pa]lIIlll8t otthccertificd «nICiI8Il1 to !be OInlntGtGr net later an. tile ,aday oCtile --.m8ftf9. If
        llII Appliatian lOr ~ Is received by the APdIiteet aIcr !he appli_oo . . . . ...."., payracnt shalt llo maa
        by !btl 0vIIIe, not Ialer lIlmJ:!lktt.( ~ day$lAlr !he Ndtkeet _VIS rhe AlIPIiadfaI&lr ~eDt. .

        PAGE 9

.'.              J      Me eke ContfaCtar's Peo. less nlltIinap ofIm.pen:et!t (lfIJHl%).'IIle OtlntraeIor's Fee slleU llo
                       ~ed lIiJ011lbe Cost IItIhc wert lit tho tilt. stated iD SectieD S.l.J 01', Ifthll CGalmteJr'" Fee is
:.:;                   stated 1$ • tfxed lIWJI in !hat sec:tkln, shall be In amaun1ll1af . " . the SIlIDe rad& to lb.tt lkeskum file
..                     IS tJIe Cost orlbe Work ball to II RIlIllIllIbJe estimalo ofdt. problble CtIil oflit\! Work upon its
                       completion;
                 A     Sublralll ~ o~t ( 18.00 %) hm that portion of Ihe Work that the Coall1ct«
                       seff.perftIrms;                                                      .




                       ..
       5 12.2.5 It: s~t 19 final pIIl'Iflellt and It the OMler's rIqVCSt, Ihe CQlJtrMtOl' ilsClll'S COlIS tlegeft1Md in :AItiI-.;
                                         to ~ ~ivul"IK1I1conlerJDiq Work, the GwB                                         Ge&1rerltlIr
       . .hel              Ity
       911& . .9..11 the Sell1flllll9l"s Fee epplieeltlelft     IlIt ! h . _ I " IS     it.'"..      11                         1.
       IiMl ,.,lIleft" IrIIt lIet ill _ _ &ldI. GHI_eeetl

                        II._1.
       ,........ Ie• • s,a,1he _ _ lJ1!eueh _ _ ekltll ~.fllIIIIIwIated
       debiil:lBills tile              te .. ,.HI Ily . . GwBer le"                   -lIJIPf6I--
                                                                        PUee. ..trw S8111l'1l..... has
                                                                                                      eredit
                                                                                                                 el!l • ....,... 18
                                                                                                                     10 lI1e~
                                                                      GeaR.....t"'pdnators!utlllle f!IlJ!!!I!SItJle &lr such 99M




                                                                                                                           TfLQ0215
            PAGeff
                     [!J      0IIn:r (SpetJify)

                     The puti!s mee to wah, !hejr £isht !o a itn &rial y ttl!!Pl/ lII11bll .......... 8J!Sl8!e fIIat • i - sittig
                     wilbegt I iJuy. ip Bexar C!lgnt¥. T!l!!!S. !lIllY decjde I" . . . .




           t1lomal!PUJms
           !W7,(aus~
           SAp A_au 1&2.16
           Tete_. NumfJa:; 210-384-S892
           lu NumHJ': 2/,Q..2Q-161l
           Ms!bBeNum4ler; 2JHpHft6
           amsu Mfr. tpk_lIOlewfseDergy.com
           PAGEft
           Jw.Onsp
           11 Sp;pjg L8pp U
          B9!rJ!I, TIC 1Il!Qtj
          'telephautlium!?pr; I!H8J~n'l3
          FB It!!!Iik; 83lHJ&.l..s308
          MobiIINmpIw; 2tO:18?-lm
          J!l!!ri!A4dr9; ~t




..;-...
~
"~




          PAGe 13

                                                                                               01[03/2012
                                                                                               !!I/03flO12
                                                                                               0l!03Q013
                                                                                               Ol/O](jaOJ2
                                                                                               OJ103I2012
                                                                                               OJI03J20l2
                                                                                               O4IOJtlO!2
                                                                                               fW03J2Q12
                                                                                               !J4lOjJ2012
                                                                                               94/93I2fJ1Z
                                                                                               1W03f2Q13
                                                                                               04lO0/2012


",

".:
                           ~.       .~
                                \




                    PI02
                    PlOt
                    nw.
  '.,.
  .:




         PAGE ,..




".;
        J'Mf£f
        ~iiIiB1ct~~~ ~k!ri-11!,j¢lr60'Uw!!'ijfdl._


.::'




       -=~~
       ~~~3
                                                     •   :   f




                                                                 f
                 ·
             =tvl==%!=~
             PAOe4
                             __
                             .
                                         ,,'·r·JW'~;~·&1!b

                     J!rt4       lit&-     ~

            -
          .....




         '!o'-
......
     ·:.




                ..




                                                        ,...
                                                        ~
                                                    :
                                                .              ,

     .'.:




()
             Mdl!16
            tilA·
            P.fi
                     (!1   .~~)

                     il=~==IQ"rlfmi!Itif l1I:lca 0I1;Y QliifoU r~l!$;:iIjd_.ijat!l_lll!if".'"


            :*~.drin
            P.A~{?




                                                            ,      . .....l! ............ :~.-·-t
                                                                   ~..ii~:ffIli~:a~~A~Wtc ..·~'T.w
                                               ~tq4f~~.~OfCa:=c.1r"'_\~!-~
                                                                                                    ..   _,tfY.~If!Ils·-   &C~)




      4
CJ
     .It




CJ
     "
     ~.




(j




          ;   .
                      . ..   '.   - ...
                  ~1Mt~           '/irl.(lr5"   "
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     17
     EXHIBIT 17

SBS-TRI-BAR CONTRACT
     CONDITIONS
                 -·AIA Document A201™ - 2007
             General Conditions of the Contract for Construction
             for the following PROJECT:
             (Name alld locatiol/ or address)
             Los Cerritos Ftanger
                                                                                                                                      ADDITIONS AND DELETIONS:
             Gounty Road 410
                                                                                                                                      TheaUlhor of this documen.t has
             UvaJde, TX                                                                                                               added Informallon needed for its
                                                                                                                                      compleUoll. The author may also
             THEOWNE~:                                                                                                                have revised the text or the original
             (Name, legal S/a/lls alld address)                                                                                       AlA ~tand!l(d form. An Additions and
             Tri-Bar Ranch Company, Ltd.                                                                                              Daletions Report thai note·s added
             10lQI ReullionPlace, Ste. 1000                                                                                           Inrormatlon as we.llas revisllms tolhe
             San Antonio, TX 78216                                                                                                    standard form text is available (rom
                                                                                                                                      the author and should be reViewed. A
             THE ARCHITECT:                                                                                                           vertlcat fine In the lert margin of this
             (Name. legal slaWs alld address)                                                                                         docum!lntlndlcates where .Ihe author
             Jol1n Grable, FAlA, John Grable Architects, Inc.                                                                         has added necessary inrQrmalion
             222 AlIstinHighway                                                                                                       and Ylh6e the lluthor has added to or
             Sail Antonio, TX 78209                                                                                                   deleted f(lIm the original AlA text.
                                                                                                                                     .This document has Importailtlegal
             TABLE OF ARTICLeS                                                                                                        consequences·, Consullaliollwilh an
                                                                                                                                      allorney Is enco\lraged with respect
             1           GENERAL PROVISIONS                                                                                           to Its complelllinllr modlficalilln.

()           2           OWNER




             AlA Dci!lUm~nt4201T1' - 2()07. Copyright @ ~9~1. ~915. 1918. 1925,1937, 1951.1958, 1961, 1963, 1966, 1970, 1976,1987, 1997 and 2°97 bYThlaAmed~n
     Inlt.   rnsUlule of Architecls. All rights reServed.W,o\R~INc;: Thl~ AlAePocume!l! fsl>li;!!&l;!etl bylJ..S,(;qllyrjljhl Law and tnfernatioiilll 'rreaUes, t1na~lli°rized    1
             tel>r()j:l(jcllon or dllllilliUlibli oftfils AlA~Document;orany portion or/l. mllY resultln~e"~.I        INDEX                                                                               Architect's Adlllinistratiqn ofthe ContraCt
        (Topics and numbers in bold are section lwadings.)                                  3.1,.3,4.2,3;7.4, 15.2,9.4.1,9.5
                                                                                            Architect's Approvals
                                                                                            2.4.1,3.1.3,3.5,3.10.2,4.2.7
        AcceptauceQf Nonconfol'ming WOI'k                                                   Architect's Authority to,Reject Work
        9.6.6,9.9.3, 12.3                                                                   3.5, 4.2.6, 12.1.2, 12.2.1
        Acceptance of Work                                                                  Architect's CiJPyright
        9.6.6,9.8.2,9.9.3,9.10.1, 9.IOj, 12.3                                                1.1.7, 1.5         '
        Access to Wo.;k                                                                     Architect's, Decisions
        3.16,6.2.1, 12.1                                                                    3.7.4,4.2.6,4.2.7,4.2.1 i, 4.2.12, 4.2.13, 4.2.14, 6.3,
        Accident Prevention                                                                 73.7,7.3.9,8.1.3,8.3..1,9.2,9.4.1,9.5,9.8.4,9.9.1,
        10                                                                                  13.5.2, 15.2, 15.3
        Acts and Omissions                                                                  Architec.t's Inspections
        3.2,3.3.2,3.12.8, :3.18, 4.2.3, 8.3.1,9.5.1,10.2.5,                                 3.7.4, 4.U, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
        10.2.8,13.4.2,13.7,14.1,15.2                                                        Architect's [nstructiollS
        Addenda                                                                             3.2.4,3.3.1,4.2.6,4.2.7, 13.5.2
        1.1.1,3.11.1                                                                        Architect's Interpretations
        Additional Costs, Claims far                                                        4.2.11,4.2.12
        3.7.4,3.7.5,6.1.1,7.3.7.5,10.3,15.1.4                                               Architect's Project Representative
        Additional Inspections and Testing                                                  4.2.10
        9.4.2,9.8.3, 12.2.1,13.5                                                            Architect's Relationship'with GQntractor
        Additional Insured                                                                  1.1.2, 1.5, ~.Ij, 3.2.2, 3.2.3.~.2.4, 33.1, 3.4.2,3.5,
        11.1.4                                                                              3.7.4,3.7.5,3.9.2; 3.9;3,3.10,3.11,3.12,3.16,3.18,
        Additional Timet Clnhu,sfor                                                         4.1.2, 4. i .3, 4.2, 5.2, 6.2.2; 7, 8.3.1, 9.2, 9.3,9.4, 9.5,
        3.2.4,3.7.4,3;7.5,3.10.2,8.3.2,15.1.5                                               9.7,9.8,9.9,10.2.6,10.3,11.3.7,12,13.4.2,13,5,15.2
        Admillish'lltionof tbe CCmh'rict                                                    Architect's Relationship ,vithS,lbcontract              Capitalization                                                                  Complilliil;:e with Laws
              1.3                                                                             1.6.1,3.2.3,3.6,3.7, 3.12.10,3.13, 4.1.1, 9.6.4; IQ.2.2,
              Certificate QfSub$tantial Completion                                            ILl, 11.3; 13.1,13.4,13.5.1,13.5.2,13.6,14.1.1,
              9.8.~, 9.8.4, 9.8.5                                                             14.2.1.3, 15.2.8, 15.4.2, 15.4.3
              Cei'tUicates COl' Payment                                                       Concealed or Unknown Conditions
              4.2.1,4.2.5,4.2.9,9.3.3,9.4,9.5,9.6.1,9.6.6,9.7,                                3.7.4, 4.2.a, 8.3.1, 10.3
              9.10.1,9.103,14.1.1.3,14.2.4,15.l.3                                             Conditioils ofthe Contract
              Certificates ofInspectiolJ, Te$tillg' Or Approval                               1.1.1, 6.Ll, 6.1A
              13.$,4                                                                          Consent, Written
             Certificates ofInsurance                                                         3.4.2,.3.7.4,3.12.8,3.14.2,4.1.2,9.3;2, 9.8.5, ~.9.1,
             9.10.2, U.1.3                                                                    9~10.2,9.1().3, 11.3.1,13.2,13.4.2, 15.4.4.2
             Change Ol'del's                                                                  CQl1solidatioll or .Joindel·'
              1.1.1,2.4.1,3.4.2, 3.7.4, 3.~.2.3,~.1 1.1,~.12.8, 4.2.8,;                       15.4.4
             5.2.3,7.1.2,7.1.3; 7.2,7.3.2, 7.3.6, 7.3.9, 7.3.10,8.3.1,                        CONSTRllC!'ION BY OWNER ORIIY
             9.3.1.1,9.10.3,10.3.2, ]J.3.1.2, 11.3.4, 11.3.9,12.1.2,                          SEPARATECONT~CTORS
              15.1.3                                                                          Ll.4,6
             Change Ol'del's, Definition of                                                   COllstmction Change DiJ'ectivc, Definition of
             7.2.1                                                                            7.3.1                               .
             CHANGES IN TIlE WORK                                                             C(lnstl'uctilln c;;J~nnge Directives.
             2.2.],3.11,4.2.8,7,7.2.1,7.3.1,7.4,8.3.1,9.3.1.1,                                1.1.1,3.4.2,3.12.8,4.2.8,7.1.1,7.1.2,7.1.3,7.3,
              11.3.9                                                                          9.3.1.1
             Claims, Defuiilion of                                                            Construction SchedUles, Contractor's
             15.1.1                                                                           3.1.0,3.12.1,3.12.2,6.1.3,15.1.5.2
             CLAIMS AND DISPUTES                                                              Contingent Assignment oC SubcontJ'acts
             3.2.4,6.1.1,6.3,7.3.9,9.3.3,9.10.4,10.3.3, J5, 15A                               5.4, 14.2.2.2       .
             Claims ahdTimelY Assertion ofClaims                                              C'ontinuiilg Contl'net PeJ'fOJ'l11l1nce
             15.4.1 '                                                                         15.1.3
             Claims fol' Additional Cost                                                      Contl'act, DefinitiOll of
             3.2.4,3.7.4,6.1.1,7.3.9; 10.3.2,15.1.4                                           1.1.2
()           qahns for Acldi,tional Time
             3.2.4,3.7.46,"',8.3.2, 10.3.2, IS.I.S
                                                                                              CONTMCT, TERMINATION OR
                                                                                              SUSPENSION OF THE
             Concealed orUnknowlI CQllditioils, Claims fOI'                                   504.1.1, lp.9, 14
             3.7.4                                                                            Contract Administration
             Claims for Damages                                                               3.1.3,4,9.4,9.5
             3.2.4,3.18,6.1.1,8.3.3,9.5.1,9.6.7, 10.3.3, 11.J.l,                              Contract Award and Execution, ConditiollsRelating
             11.3.5,11.3.7,14.1.3,14.2.4,15.1.6                                               to
             Claillls Subject to Arbitration                                                  3.7.1,3.10,.5.2,6.1,11.1.3,11.3.6,11.4.1
             15.3. I, 15.4.1                                                                  Contract Ddc~ll11ents, Copie$ FUnlislied and Use of
             CJeaningUp                                                                       1.5.2, 2,2.5, $.3        .
             3.15,6.3                                                                         COJltJ'actDocnments, Definition of
             Commencement oftlle Work. COllditionsRclating to                                  1.l.J
             2.2.1,3.2.2,3.4.1,3.7.1,3.10.1,3.12.6,5.2.1,5.2),                                Contl'act Sum
             6.2.2, 8.1.2,8.2.2,8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1,                          3.7.4, 3.8, 5.2.3,7.2.7.3,7.4,9.1,9.4.2,9.5.104,9.6.7,
             15.1.4                                                                           9.], 10.3.2, 11.3.1, 14.2.4, 14.3.2, 1.5.1.4, 15.2.5
             Commencement oCtile "'01'1             Contl'actol"s Constl'uctiiln8chedllles                                              Cutting and Patching
             3.10,3.12.1,3.12.2,6.1.3,15.15.2                                                   .3.14,6:2.5
             Contractor's Employees                                                              Daniilgeto Construction ofOwner or Separate
             3.3.2,3.4.3,3.8.1,3.9,3.18.2,4.2.3,4.2.6, 10.2, IQ.~,                               ConllClctors
             11.1.1,11.3.7,14.1,14.2.1.1                                                         3.14.2, 6.204, 10.2.1.2, 10;2.5, lOA, I LLl, 11.3;
             Contracto!,'s Liability Insurance                                                   12.2.4
             11.1                                                                                Damage to the Work
             Contractor's Relationship with Separate Contractors                                 3.14.2, 9.9,1, 10.4,1 .2, 10.2.5, 10.4.1, 11.3.1, 12;2.4
             and Owner's Forces                                                                  Damages, Claims for
             3.12.5,3.14.2,4.204,6, ll.3.7, 12.1.2, 12.2.4                                       3.2.4,3.18,,6. LI, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.l.l.,
             Contractor's Relationship with Subcoiltractors                                      11.35, 11.3.7, 14.1.3, 14.2.4, 15.1.6
             1.2.2, J.3.2,.3.1 8<1,3.18.2,5,9.6.2,9.6.7,9.10.2,                                  Diunages for Delay .
             11.3.1.2, I 1.3.7, I 1:3.8                      .                                   6.Ll, 8.3.3,9.5.1.6; 9.7, 10.3.2
             Contractor's Relationship with the Architect                                        Dale .of Commencemcnt of tbe Worl" Definition of
             1.1.2, 1.5, 3.1.:3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5,                         8.1.2
             3.704,3.10,3.1 1,3.12,3.16,3.18,4.1.3,4.2,5.2,6.2.2,                                Dale ·of Su~stnnthil Completion, Definition of
             7,8.3.1,9.2,9.3,904,9:5,9.7,9.8,9.9, 10.2.6, !Q.3,                                  ~.1.3
             11.3.7,12,13.5,15.1.2,15.2.1                                                        Day, Definition of
             Contractor's Represeiltatiofis                                                      8.1.4
             3.2.1,3.2;2,3.5,3.12.6,6.2.2,8.2..1,9.3.3,9.8;2                                     Decisions of the Architect
             Contractor's Responsibility for Those Performing the                                3.7.4,4.2.6,4.2.7,4.2.11,4.2.12,4.2.13, 15.2,6.3,
             Work                                                                                7.3.7,73.9,8.1.3,8.3.1,9.2,9.4,9.5.1,9;8.4,9.9.1,
             3.3.2, 3.18, 5.3.1 ,6.1.3, 6.2, 9.5.1, 10.2.8                                       13.5.2, 14.2.2. 14,2.4, 15.1, 15.2
             Contractor's.R,eviewofCOlltract pQ(:uments                                          DcCisions til WithhOld Cel'lilkatiojl
             3.2                                                                               .9.4.1,9.5,9.7,14.1.1.3
             COlllractor's Right to Stop the Work                                                Defective or NOl1confofmingWork, Acceptance,
             9.7                                                                                 Rejection and Correction of
             Contractor's Right to Terminate theConlract                                         2;3.1, ~.4.1,3.5, 4.2.6, 6.2.~, 9.5.1, 9.5.2,9.6.6,9.8.2,

()           14.1, 15.1.6
             Contractor's S11bmittals
             3.10,3.11,3.1204,4.2.7,5.:2.1,5.2.3,9.2,9.3,9.8.2,
                                                                                                 9.9.3, 9.10.4; 12.2.1
                                                                                                 Definitions
                                                                                                                                                   .

                                                                                                 1.1, 2.1.1, 3.l.1,3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1,
             9.8.3,9.9.1,9.10.2, 9.1O.3,ll.1.3, 11.4.2                                           I5.LI, 5.1,6.1.2, 7.2.1,'7.3,1, 8.1, 9.1,9.8.1
             Contractor's Superintendent                                                         Delays lind ExtensiQns. of Time
             3.9,10.2.6                                                                          3.2,3.7.4,5.2.3,7.2,1,7.3,1,7.4,8.3,9.5.1,9.7,
             Contractor'!! Supervisi.Qnand Constructioll                                         10.3.2,1004.1,14.3.2, 15.l.S, 15.2.5
             Procedlll'es                                                                        Disputes
             1.2.2,3.3,3.4, 3.12.10, 4.2.2,4.2.7, 6.1.3, 6.2.4, 7.1.3,                           6.3,7.3.9, 15.1, 15.2
             7.3.5,7.3.7,8.2, LO, 12, 14, 15.1.3                                                 DQClllllentsand Samples at the Site
             Contractual LiabUityJnsurance                                                       3.11
             1l.L.1.8,. I 1.2                                                                    I)l'awings, Definition of
             Coordination and Correlation                                                        1.1.5
             1.2,3;2.1,3:3.1,.3.10,3.12.6; 6.1.3, 6.2<1                                          Drawings and Specifications, Use andbwnership of
             Copies Fumished of Drawings and Specifications                                      3.11
             1.5, 2.2.5,3.11                                                                     Effective Dale of Insurance
             Copyrights                                                                          ~.2.2,   11.1.2
             1.5,3.17                                                                            Emcl'gencies
             Correction of Work                                                                  10.4, 14.1.1.2, 15.1.4
             2.3,2.4,3.7.3,9.4.2,9.8.2; 9.8.3, 9.9.1, 12.1.2, 12.2                               Employees, Contractor'S
             COl'l'llJatioq and Intent of the Conh'act Documents                                 3.3.2,304.3,3.8.1,3.9,3.18.2,4.2.3,4.2.6, 10.2,
             1.2                                                                                 I(U.3, J 1.1.1.11.3.7, 14.1,14.2.1.1
             Cost, Definition of                                                                 Eqbipment,Labor, Materials Or
             7.3.7                                                                               1.1.;3,1.1.6,3.4,3.5,3. 8.2,3.8.3,3.12,3,13.1, 3.15.1,
             Costs                                                                               4.2.6,4.2.1,5.2.1,6.2.1,7.3.7,9.3.2,9.3.3,9.5:1.3,
             204.1,3.2.4,3.7.3,3.8.2, 3.15.2,5A2, 6.Ll, 6.2.3,                                   9.1O.2,1O.2.1,lOj.4,14.2.1.1,14.2.1.2
             7.3.3.3,7.3.7,7.3.8, 7.3.9,9.t6.2,10.3.2, 10.3.6,11.3,
             12.1.2,12;2.1, 12.2.4,13.5, 14


             AlA Documenl A201 '" - 2007. Copyrighl@ 1911. 1915; 1918.1925. 1937.1951.1958. 1961.1963. 1966. 1970; 1976, 1987,1997 and 2007bYThe AmeJican
     hllt.   lJistilule or:Atchilecl$. All rights resaili.ed. WARNINQ: ihls AJA"'Docu.rjlenll~prolej:tec!byll.S. Copyrlghl L              Execution and Progress of the \York                                              Insm'allce, BjjUe.I· and Machinel'}'
              1.1.3, 1.2.1, 1.2.2,2.2.3,2.2.5,3.1,3.3.1,3.4.1,3.5,                             11.3.2
              3.7.\,3.10.1, :3.12,3.14,4.2,6:2.2,7.1.3,7.3.5,8.2,                              InsllJ'ance, Contl'actor's Lia!:lilit)'
              9.5.1,9.9.1, IQ.2, 10.3,12.2,14.2,14.3.1,15.1.3                                  n.l
              Extension$ QfTime                                                                Insurall¢e, Eftective Date of
              3.2.4,3.7.4,5.2.3,7.2.1,7.3,7.4,9.5.1,9.7,10.3.2,                                8.2.2, 11.1.2
              10.4.1,14.3;15.1.5, 15.2.5                                                       InsUl'ance, Los$oIUse
              Faihu'e ofPayinent                                                               11.3.3
              9.5.l.3, 9.7,9.10.2, i3.6, 14.1.1.3, 14.2.1.2                                    Insurance, Ownf:!I"s Liability
             Filulty \York                                                                     11.2
             (Sec Det:ective or Nonconforming Work)                                            Insurance, .Property
             Final Cpinplethmand Final Pa)'m~nt                                                10.2.5, 11.3
              4.2.1, 4;2.9,9;8.2,9.10, 11.1.2, I I. 1.3, lL3.1, 11.3.5,                        Insurance, Stored Materials
              12.3.1, 14.2.4, 14.4.3                                                           9.3.2
              Financial Arrangements, Owner's                                                  iNSURANCE AND BONDS
              2.2.1, 13.2.2, 14~ I. 1.4                                                        11
              Fire and Extended Coverage Insurance                                             Insurance Companies, Consent to Partial Occupancy
              11.3.1.1                                                                         9.9.1
              GENERAL PROVISIONS                                                               Intent of the Contract Documents
              1                                                                                1.2.1,4.2.7,4.2.12,4:2.13,7.4
              Governing Law                                                                    liltel·t'$t
              13.1                                                                             13.6
             G\.arantees (See WlIrranty)                                                       Interpretation
             lfa2;ardous MatedaIs                                                              1.2.3,1.4,4.1.1,5.1,6.1.2,15.1.1
              10.2.4,10.3                                                                      Interpretations, Written
             Identification ofSubCoJltrlictors lind Suppliers                                  4.2.11, 4.2.!2, 1,5..1.4
             5.2.1                                                                             Judgment On Finnl AWard
             Indemnification                                                                   15,4.2
             3.17,3.18,9.10.2,10.3.3,10.3.5,10.3.6,11.3.1.2,                                   Labor and Materials, Eqnipmellt
C)           11.:P
             InformationalJd gervicesRequh'ed of the .owner
                                                                                               1.1.3, 1.1.6, 3.4, 3.5;3.8.2, 3.$.3, 3.12, 3.13, 3.15.1,
                                                                                               4.2.(>,4.2.7,5.2.1,6.2.1,7.3.7,9.3.2,9.3.3,9.5.1.3,
             2.1.2,2.2; 3.2.2, 3.12.4, 3.12.10, 6.1.3,6.1.4, 6.2.5,                            9.10.2,10.2.1,10.2.4,14.2.1.1, 14.2.1.2
             9.6.1,9.6.4,9.9.2,9.10.3, JO.3.3, 11.2, 11.4,13.5.1,                              Labor Disputes
             13.5.2,14.1.1.4,14.1.4, 15.1:3                                                    8.3.1
             Initial Decision                                                                  Laws and Regulations
             15.2                                                                              1.5,3.2.3,3.6, 3.7,3.12.H>, 3.13.1,4.1.1,9.6.4,9.9.1,
             InitialDeCision l\Jaker, Definition of                                            10.2.2, 11.1.l,11.3, D.LI, 13.4, 13.5.1,13.5.2,
              U.8                                                                              13.6.1,14,15.2.8,15,4
             Initial Decision Maker, Decisions                                                 Liens
              14.2.2,14.2,4, H.2.1, 15.2.2, 15.2.3,15.204,15..2.5                              2.1.2,9.3.3,9.10.2,9.10.4, 15,2.8
             Initial Decision Maker, ElI.1ent ofAuthority                                      Limitations, Statutes of'
             14.2.2,14.2.4,15.1.3,15.2.1,15.2.2, 15.2.3, 15.2.4,                               12.2.5, 13.7, 15;4,1.1
             15.2.5                                                                            Limitations ofLinbility
             Injury OJ' Dahiage to Person 01" Propel'I)'                                       2.3.1,3.2.2,3.5,3.12.10,3.17,3..18.1,4.2.6,4.2.7,
             10.2.8,1004.1                                                                     4.2.12, 6.2.2, 9..4.2>~M.4, 9.6.7, 10.2.5, IQ.3.3, 11.1.2,
             Inspections                                                                       11.2, 11.3.7, 12.2.5, 13.4.2
             3.1.3,3.3.3,3.7.1,4.2.2,4.2.6,4.2.9,9.4.2,9.8.3,                                  Limitations ofTime
             9.9.2,9.10.1,12.2..1,13.5                                                         2.1.2,2.2,2.4,3.2.2,3.10,3.1 I, 3.12.5, 3.15.1, 4.2.7,
             Instructions to Bidders                                                           5.2, 5.3.1, 5A.J,6.i4, 7.3,7.4,&.2, 9.2, 9.3.1, :9.3.3,
              1.1.J                                                                            9.4.1,9.5,9.6,9.7,9.8,9.9,9.10, 11.1.3, 11.3.1.5,
             Instructions to the Contractor                                                    11.3.6,11.3.10,12:2, U.S, 13.7,14,15
             3.2.4,3.3.1,3.8.1,5.2.1, 7, 8~2.2, 12, 13.5.2                                     Loss Of Use Insurauce
             Instl"llinellts ofSenice, -Definition of                                          1l.3~3
             1.1,7                                                                            Material. Suppliers
             hl$UrallCe            .     ...                                                  1.5,3.12.1,4.2.4, 4.2.6,S.2J,9.3,9A.2,9.6, 9.10.5
             3.18.1, 6.U, 7.3.7, 9.3,2, ~.8.4,9.~.I, 9.10'.2,11                               1\'latel;ials, HaZlIrdlJlls
                                                                                               10.2.4,10.3
             AlA DQc:"menlA201lt·-20.07. c:opyright¢) 1911. 1915,1918, 1925,1.937\1951.1958,19$1,19.63.1966; 197(1. 1976, 19117, 1997 and 2007 by The Ail'Ierican
     hilt.   Instifute orArchilei:t~. A11i1Qhls reservtid' w.:ARNIN DOcument. or:adypoittori of It"may result Insevere.civlJ ~itdcriml(ial pen~ltles.anl! ",ill be prosecuted tg the
             maximum extent p()$slble under Ilia
                          Materials. LabOr. Equipment and                                                   Owner's Authority
             1.1.3, 1.1.6, 1.5.1,3.4.1,3.5.3.8.2,3;8.3,3.12,3.13.1,                            1.5,2.1.1.2.3.l. 2.4.1. 3.4.2. ~.,8.1. 3.12.10. 3.14.2,
             3.15.1,4.2.6,4.2.7,5.2.1,6.2.1,7.3.7.9.3.2.9.3.3,                                 4.1.2, 4.1.~. 4.2.4. 4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1. 6.3,
             9.5.1.3, 9.10.2. 1O~2.1.2, 10;2.4.14.2.1.1, 14.2.1..2                             7.2.1. 7.3~I. 8;2.2.8.3.1, 9.3.1, 9.3.2, 9.5.1. 9.6,4,
             M~ans, Methods. Teclmiql1es, Sequenc¢salld                                        9.9.1,9.10.2, 10.3;2. 11.1.3.1 L3.3.1 I.3.IO, 12.2.2.
             PrOCedllres' 9f conslructitm                                                      12.3.1,13.2.2.14.3.14.4.15.2.1
             3,3.1.3.12.10,4.2.2,4.2.7,9.4.2                                                   Owner's Financial Capability
             Mechallic's Lien                                                                  2.2.1. 13.2.2. 14.1.1.4
             2.1.2, 15.2.8                                                                     OWDIlJ"sLiability InsUrllllce
             Mediation                                                                          11.2
             8.3.1. LO.3.5, 10.3.6.15.2.1. 1.5.2.5, 1?.2.6. 15.3,                              Owner's Relationship with Subcontractors
             15.4.1                                                                             1.1.2, 5:2. 5.3.5.4. 9.6.4. 9.10.2. 14.2.2
             Millol'(::hangcs ill the Work                                                     Owner's R.ight to Cal'l'Y Out the \Vorl!.
             1.1.1.3.12.8,4.2.8, 7.1. 7.4                                                      204.14.2.2
             MISCELLANEOUS PROVISIONS                                                          Owncr's Right to Cle!UI Up
             J3                                                                                6.3              .
             Modifications, Defini.tion of                                                     Owncr's Right to Pel'fQJ'm Construction and to
             1.1.J                                                                             AWal'd Sepal'llte COlltmcts
             Modificatic:ni$ to the contract                                                   6.1
             1.1.1, 1.1.2,3.11,4.1.2,4.2.1,5.2.3,7.8.3.1,9.7,                                  OWllel"s Right to Stop the Worl<
             10.3.2, 11.3.1                                                                    2.3                           .
             MutulllRespoJlsibiIity                                                            Owner's Right t6 S(lspeiJd the Work
             6.2                                                                                14.3
             NODconfol'millg 'Vorl,; Acceptllnccof                                             Owner's Right to Terminate the Contract
             9'(i.6,9.9.3, 12.;3                                                                14.2
             Nqlll;:Qnforluillg Work, Rejection and Correction of                              Ownership and Use ofOm wings, Specifications
             2.3.1,2.4.1. 3.5. 4.2.6~ 6.2.4. 9.5.1, 9.8;2, 9.9.3, 9.10.4,                      and Othcr Insh'umentsof SCI-yicc
             12;2.1                                                                            1.1.1,1.1.6, l.L7,l.£i,2.2.5,3.2.2. 3.11.1, 3.17,

C)           Notice
             2.2.1. 2.:U. 2.4.1. 3.2.4, 3.3.1. 3.7.2,3.12.9. 5.2.1.9:7.
             9.10, 10.2.2, 1l.1.3. 12.2.2.1, 13.3, 13.5.1. 13.5.2.
                                                                                               4.2.12, 5.3.1
                                                                                               PlIr.thii OCCUpllllcyOl' Use
                                                                                               9.6.<>. 9.9. 11.3.1.5
             14.1,14.2. 15.2.8, 15.4.1               .                                         Patching, Cntting and
             Notice, Wdltcn                                                                    3.14,6.2:5              .'
             2.3.1,2.4.1, :3:3.1; 3.9.2.3.12.9.3.12.10. 5.2.l. 9.7,                            Patents
             9.10, 10.2.2. 10.3.11.1.3, 11.3.6. 12.2.2.1, 13.3. 14.                             3.17
             15:2.8, I SA.1                                                                     Payment, Appiications fQJ'
             Notice of Claims                                                                  4.2.5.7.3.9.9.2.9.3.9.4.9.5,9.6.3,9.7.9.8.5.9.10.1.
             3.7.4, 10.2.8.15.1.2, 15.4                                                        14.2.3. 14.2.4,14.4.3
             Notice of Testing and Inspections                                                 Paymcnt, Cel;tifLcates for
             13.5.1 ,13.5.2                                                                    4.2.5,4.2.9,9.3.3,9.4,9.5.9.6.1.9.6.6.9.7.9.10.1.
             .Ob.servations, Contractor's                                                      9.10.3.13.7. 14.1.1.3,14.2,4
             3.2,3.7.4                                                                          Payment, Failurc of
             Oi::cUpatlCY                                                                      9.5.1.3.9.7,9.10.2. 13.6. 14.{.1.3. 14.2.1.2
             2.2.2. 9.6.6. 9.8, 11.3.1.5                                                       Payment. Final
             Orders, Written                                                                   4.2..1.4.2.9.9.8.2,9.10. 1l.J.2, II. L:3. 1IA.l. 12.3.1,
              1.1.1,2.3.3.9.2.7,8.2.2.11.3.9.12.1,12.2.2.1,13.5.2.                             13.7.14.2.4, 14,4.3 .               .
             .14.3.1                                                                           Payment Qond, PcrfQrlill1 nceBimd and
             OWNER                                                                              7.3.7.4,9.6.7.9.10.3.11;4
             2                                                                                  Paymcnts, rrogl'ess
             Omlel', DeflJiiti()n of                                                            9.3,9.6.9.8.5.9.10.3. 13.6. 14.2.3, 15.1.3
             2.1.1                                                                              PA \'1\               Pel'formanceBond and Paymelit Bond                                           R:llles aild Notices for Arbitration
               7.3.7.4, 9.6~7, ~UO.3, 11.4 .                                                15AI
               Permits, Fee!!, Notic.esa.nd Co,npliance with Laws                           Slifetyof Persolis llud Property
               2.~.2, 3.7, 3.13, 7.~.7.4, 1{l;2.2                                           10.2,10.4
               PERSONS AND P~OPElU\"PROTECTION OF                                           Safety pJ'ccnutions and Pl'Ogi'8JllS
               10                                                                           3.;Q, 42.2, 4.2.7, 5.3.1,10.1,10.2, iO.4
               Polychlorinated Biphenyl                                                     Sainples, Pefihition. ()f
                to.3.1                   .                                                  ~.12.3
               Product Data, Definition of                                                  Samples, Shop l)l'awings, Product Data am!
               3.12.2                                                                       3.1 I, 3.12, 4.2.7
               P.·odllct I)ataand Sainple$, Shop I)rawings                                  Samplcs at the Site, DocUlnentsand
               3.1 1, 3.12, 4.i.7                                                           3.t 1
               Progl'ess and Completion                                                     Schedule ofValues
               4.2.2,8.2,9.8,9.9.1,14.1.4,15.1.3                                            9.2,9.3.1
               PI'ogress·Payments                                                           Schedules, Construction
               9.3,9.6,9.8.5,9.10.3,13.6,14.2.3,15.1.3                                      3.10,3.12.1,3.12.2,6.1.3,15.1.5.2
               PI'oject, Definition of                                                      Separate COIl tracts and Contractors
               1.1.4                                                                        J .1.4,3.12.5,3.14.2,4.2.4,4.2.7,6,8.3.1, 12.1.2
               Project Representatives                                                      SllOP DJ'awings, Definition of
               4.2.10                                                                       3.12.1
               pJ'opel'ty Inslll'auce                                                       Shop Dl'il.\vings, Product Data and SamlJles
               1O.2.5,ll.3                                                                  3.11,3.12,4.2.7
               PROTE 'pROPERTY                                       Site, Use Of
               10                                                                           3.13,.6.1.1, 6.2.1
               Regulations and Laws                                                         Site Inspections
               1.5,3.2.3,3.6,3.7,3.12.10,3.13,4.1.1,9.6:4,9.9.1,                            3.2.2,3.3.3,3..7.1,3.7.4,4.2,9.4.2,.9.1 0.1, 13.5
               10.2.2,11.1, 11.4,13.1, 13.4,13.5.1,13.5.2,13.6, 14,                         Site Visits, Architect's
               15.2,8,15.4                                                                  3.7.4,4.2.2,4.2.9; 9.4.2, 9.5.1, 9.~.2, 9.1,0.1,13.5
               Rejection of Work                                                            Special Inspections and Testing
(~)            3.5,4.2.6,12.2.1
             . Releases afid Waivers ofLiens
                                                                                            4.2.6, 12.2.1, 13..5
                                                                                            SpeCifications, DeflnitiI,Jnof
               9.10.2                                                                        1.1.6
              Representations                                                               Spe'eificRtilins
               3.2.1, 3.5,3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2,9.5.1,9.8.2,                    1.1.1,1.1.6,1.2.2,1.5,3.11,3.12.10,3.17,4,2,14
               9.10.1                                                                       Statute of Limitations
              Representative~                                                                13.7,J5.4.1.1
             2.1.1,3.1.1,3.9,4.1.1, 4.2.J, 4;2.2,4.2.lO,5.I.I, 5.1.2,                       StQPping the Work
              13.2.1                                                                        2.3, 9.7, to.3, 14.1
             Responsihility for Those Performing the Work                                   Stored Materials
             3.3.2,3.18,4.2.3,5.3.1,6.1.3,6.2,6.3,9.5.1,10                                  6.2.1,9.3.2, 10.2.1.2, 10.2.4
             Retilinage                                                                     Subcolltradot', Definition of
             9.3.1,9.6.2,9.8.5,.9.9.1,9.1(1.2,9.10.3                                        5.1.1
             Review of Contract Dpcunients aild Field                                       sua   CONTRACTORS
             Conditions by Coiltl'actOl'                                                    5
             3.2,3.12.7,6.1.3                                                               Subcontractors, Work l>Y
             Review ofColltract1lr's$lIb111ittals b)· Owner and                              1.2.2,3.3.2,3.12.1,4.2.3,5.2.3,5.3,5..4,9.3.1.2,9.6.7
             Architect                                                                      Silbconh'actual Relations
             3.10.1,3.10.2,3.11,3.12,4.2,5;2,6.1.3,9.2,9.8.2                                5.3,5.4,9.3..1.2,,9.6,9.10,10.2.1,14.1,14.2.1
             Review of$hop prawings, Product Data and ~i1Jllples                            Submittals
             by Contractor                                                                  3.10,3.11,3.12,4.2;7,5.2.1,5.2.3, 7.D, 9.2,9.3,9.8,
             3.12                                                                           9.9.1,9.10.2,9.10.3,.11.. 13
             Rights llnd Remedies                                                           .Submittal Schedule
             I.i.2, 2.3,2.4,3,$,3.7.4,3.15.2,4.2.6,5.3,5.4,6.1,                             3.10.2,3.12.5,4.2/7
             6.3, 7.3.1, S.3, 9.05.1, 9.7, 10.2.5, ] 0.3, 12.2.2, 12.2.4,                   Subrogation, WaiveI'll ot
             13.4, 14, 15.4                                                                 6.1,1, U.3.7
             Ro)'nHies, Patcn,.ts and Copyrights
             3.17 .
             AlA Document A20t TN_ 2007.9l?pyriglTl@ 1911, 1915. 191~'. HI2S, 19~7. 1951. 1958.1961, 19(;3,1966. 1970. 1976. 1987. 1997 a lid 2007 by The American
      Inll   lilstiluleofArclTilecls. All ri!Jhis r~s"rved, WARNiNG: i'hlsAIA"' Cocumen,t Is Rrotected~y (j.$. CoJiYrlbl\t LawanlllntlJmatloriill Treaties. Unauthorized      7
             repr~Uctlj)n        SiJ~stnntial     CQInpletion                                                       Time Limits
        4.2.9, 8.1.1,8.1.3,8.2.3, 9.4.2,9.8; 9:9..1, 9.10.3, 12.2,                         2.L2,2.2,2.4,.3.2.2,).I(),3.11, 3.12.5,3.15.I, 4.2,
        13.7                                                                               5.2,5.3,5.4,6.2.4,7.3,7.4,8.2,9.2, 9.3.1,. 9.3.3~9;4.l,
        Substantial Completion, Definition of                                              9.5,·9.(i, 9.7, 9.~,9.9, 9.JO, 11.1.3,12.2,13.5, 13.1, 14,
        9.8.1                                                                              15.1.2, 15.4                                             .
        SUl)stituti9n ofSlibcOlitractQr$                                                   'Time Limits on Claims
        5.2.3, 5.2.4                                                                       3.7.4,10.2.8,13.7, 15.J.2
        Substitution ofAtehiteet                                                           Title to Work
        4.1.3                                                                              9.3.2, 9.3.3
        Substitutions ofMaterials                                                          Tnmsmission ofI>llbi in Digital FQ)'m
        3.4.2, 3.5, 7.:3.8                                                                 1.6
        Sub-subcout.-aCfol·, DefilutiQI10f                                                 UNCOVERING AND CORRECTION OF WORI{
        S.1.2                                                                              12
        SUbsurface Conditions                                                              Uncovering ofWOl'J~
        3.7.4                                                                              12.1            .
        Successors and Assigns                                                             Unforeseen Conditions, Concealed or Unknown
        13.2                                                                              .3.7.4, ,$.3.1, 10.3
        Superintendent                                                                     Unit Prices
        3.9,10.2.6                                                                         7.3;3.2,7.3.4
        Supervisi(jn and constl"llction PI'ocediu'es                                       Use ofDocuments
        1.2.2,3.3,3.4,3.12.10,4.2.2,4.2.7, 6.J.3, 6~2.4, 7.1.3,                            L L.1, 1.5,2.2.5, 3.12.6, 5.3
        7j.7, 8.2,'8.3.1, 9.4.2, \0,12,14, 15.1.3                                          Us~    ofSite
        Surety                             .                                               3.13,6.1.1,<>.2.1
        5.4.1.2,9.8.5, .9.1().2, 9.1Q.3, l4,2.2,15;2.7                                     Vnlnes. Schedule or
        guri:ty,   C~>nsel1t   of                                                          9.2,9.3.1
        9.1Q:2, 9.10.3                                                                     Waiver of Claims by the Architect
        Surveys                                                                            13.4.2
        2.2.3                                                                              Waiver ofClaim~ by the Contractor
        Suspension b)-the Ownel' foa' Convenience                                          9.JO.5, 13.4.2, \5.1.6
        14.3                                                                               Waiver ofClaims by the Owner
        Suspel,sion of the W9rk                                                            9.9.3, 9.IO.3,9.10A, 12.2.2.1,13.4.2,14.2.4,15.1.6
        5A.~, 14.3                                                                         Waiver ofConsequel1tial Damages
        Stlspension or Termination ofthe Contract                                          14.2.4, J5.1.6
        5.4.I.l,14                                                                         Waiver ofLiens
        Taxes                                                                              9.1 M, 9.10.4
        3.6,3.8.2.1,7.3.7.4                                                                Wliiversof Subrogation
        Tel·ntinatioll by the Contractor                                                   6.1.1, H.3.7
        14.1, 15.1.6                                                                       WliJ'I'aDty
        Tel'mination by the Owner foa'Cause                                                3.5,4.2.9,9.3.3,9.8,4,9;9.\,9.10.4, J2.2.2,                t:p
        5.4. U, 14.2. 15.1.6                                                               Weather Delays
        Terminatioll by tbe OWI1CI' for Con,-euience                                       15.1.5.2
        14.4                                                                               \"01'1(, Definition of
        Temiinati()n ofth.e Architect                                                      1.1.3
        4.1.3                                                                              Written Co.nsent
        Terntination oftile Contractor                                                     \.5.2,3.4.2, 3;704, 3.12.~, 3.14.2, 4.1.2, 9.3.2, 9.8.5,
        14.2.2                                                                             9.9.1, 9.Joa,9.IQ.3, IM.~, 13.2, 13.4.2,15.4.4.2
        TERMlNATlON OR SUSPENSION OF TIlE                                                  Written rnterpretatjoris
        CONTRACT                                                                           4.2.11,4.2.12
        14                                                                                 Written Notice
        Tests and Illspectiolis                                                            2.3, 2.4, 3.:U, 3.9, 3.12.9, 3.12.\ 0, 5,2.1,$.2.2, 9.7,
        3.1.3~ 3.3.3, 4:2.2, 4.2.6, 4.2.9,9.4.2, 9.8.3, 9:9~2,                             9.1(), 10.2;2, 10.3, J 1.1.3, 12.2,2, \2.2.4, J3;3. 14,
        9.1 0.1, 10.3.2, 11.4.1.1, 12.2.1, 13,5                                            15.4.\
        TIME                                                                               Written Orders
        8                                                                                   t. U, 2;3, 3.9,7,8.2.2,12.\, 12.2, 13.5.2, 14.3.1.,
        Time, Delays !lnd EXtensip.ns 91                                                   15.1.2'                                      .                   .
        3.2.4, 3.7A, 5.2.3, 1.2.l, 7.3.1, 7'04; 8~3, 9.5.1,9.7,
        10.3.2,1004.1,14.3.2, 15.l.5, 15.2.5                              .
        AlA  DocumlJntA201 TU        ~ 2oliT.COpyrlght@ 1911, 1915,1918.1925. 1937. 1951. 1958. 1961, 1963.1966; 1970, 1976. 1987.1~97lii1d2007by The Aini9(il:lin
Inli.   Instillile of Ar'chitects. All rights reserved. WARNING: This AlA"· Doc.llment ~ prQtilllJed lly !-,I;S. C!lPyrl9h~ I,,,w and IntllrnaUo(lal treaties. lJnallth<1r#ed    8
        rilproducl/oltor dlsliitiUtliin pfthliiAIA"·.Ol>¢lltMilt. OJ llnypot!Jon<1fJ~,m;lY i'e~ul\ 11) llevere~lvlland c:rirglnal penaltles,and \'Ill! be proslIc:\\ted to the   .
        malClmum e~entpo$slble Il(ldei-the law. ThIS doeumerihvas produciedbyAIA solll'iare,aI16:38:42cin 05/18/2012 under Order NO;:l.477160119_1\'1hj¢hE!liplres
        Qn 05/17/2013,'and Is nonor resale. .              ' . .. .
        User Notes:                           .                                                                                                              H"""---··....·
          ARTiCLE 1 GENERAL PROVISIONS
          § 1;1 BASIC DEFINITIONS
          § 1;1.1 THE CONTRACT DOCUMENTS
          The Contract Docul1lentsare entime(at~d in the Agreement between the Owner and Contractor (hereinafh~rthe
          A..greement)and cQn!\i~t Qfthe Agreement, qmditions oftheC~>l1tract (General, Supplementary and other Conditions),
          Drawings, SpeCifi~ations, Addenda issued pri¢r to e~eclitii>ri afthe Contract, Qth~rdocum~s listed in the Agreement
          and·Modifications issued after execution ofthe Cohtract A. MiJdificatiQII is (1) Ii writtenalnendment to the Contract
          signed by both parties, (2) a Change Order, (3) a ConstructiM Change pir¢ctive 9r (4) a wrjUen9rder for a minor
          chlUlge in the Work issued by the Architect Unless specifically enumerated in th¢ Agreement, the CQiltract
          Daproduce the indicated results.



In It.
         AJApQC:lJmenl M01 .... ,:",2007~ C.opyrlghl ~ 1911, 1915, 191".1925. 19~7.1951.1958,.1961i 1.963. 1966;1970. ·'976. 1987. 1991 arid 2007 by The Am~ripan
         Inslilule or Archilecis. All !igM!! reser:ved. WARNING: ThisAIA& Doc!1111e"~ls protected ~y. U.S. c:ppy~ghtlaYi ~ild Iht~matl9iial Tte;itlei. Unauthorized             9
         repro:ductlorior dlstdb.uUori ofU!I$A1A'" Oocuniimt, orariy portliii'i of It,ltiiw fllSlJllhl.fH!vere chill and I;rlmil1alpenajlles,.an~ Will \)e prQS~llled to Il)e
         maximum extent Jios$lbll! under-VIe laW. Thls·dlicllmenlWas prOduced byAIAsOf\WarUI.HI:38:42 oil 0.5/1812012 uhderOrder No.34771$011IU wlijchl!lqlires
         on        § 1.2.2 Organization oHhe Specifications into divisions; sections and articles, and arrangement of Dmwings shaU 110t
       cQntrol the Contractor in dividing the Work anlong-Subcontractorsor ill establishing tbe extent ofWork to bI::
       performed by any trade.

       § 1.2.3 Unless otherwise stated in the Contract Docuiuents, words thilt have ,vell-knowil teclmical or conlitrtiction
       industry meanings are used in tile Ccintract DOCWllents in accordance wi.tll such rec()gnized meanings.

       § 1.3 CAPITALIZATION
       TenllS capitalized ill these General Conditions include those that are (l) specifically defined, (2) the titles i:ifnUll'lbered
       ariicles or (3) the titles ofother documents published by the Americim InstiMe of Architects.

       § 1.4 INTERPRETATION
       In the interest ofbnWitythe Contract Documents rrequentlyoillit lilodifYing words such as "all" and "any" and articles
       stIch as "the" and "an," but the fact that a modifier or an article is absent· from one statement and appears in another is
       Ilot intended to affect the interpretation ofeither statement.

       § 1.5 OWNERSHIP AND USE OF DRAWINGS,SPECIFICATIONS AND OTHER INSTRUMENTS OJ: SI:RVIC~
       § 1.5.1 'The Architect and the Architect's cons.ultants shall be deeined th.eauthers and owners ()f their respective
       Instruments ofServi¢e, inCludillg the Drawings and Specifications, and will retain all comllloil law; statutory and oUler
       reserved rights, including copyrights. The Contractor, Subcontractors, Sub-subcontractors, and material or equipment
       suppliers shallllot own or claim a copyrightill tire Instnuuents of Service. Submittal or distribution tomeet 9fticial
       regulatory requirements or for other purposes in cOlmection with thi.s Project is not to be cOllstruedas publicatiQn in
       derogation ofthe Architect's or Architect's consultants' reserved .rights..

       § 1.5.2 Th~ Contractor, S\Jbcontractors, Sub-subcontractQrs and material or equipment suppliers are authorized to use
       and reproduce the blstfUmelits ofService provided to them solely and exclusively· for execution of the Work. AU
       cop!es liladeunder this authorization shall bear the copyright notice,ifany,shown on the Instruments ofService. The
       Contmctor, Subcontractors, Sub-subcontractors, and material or equipment suppliersJnay not li.se thell1struments of
       Service on other projects 01· for additi.ons to this PrQject outside the sCQpeofthe Work withol1nhe speCific written
       con.sent ofthe Owner, Architect and the Archite¢t's cOnsultants.           .

       § l.6TRANSMISSION OF DATA IN DIGITAL FORM
       lfthe parties intend to transmit Tnstnunents ofService or any o.ther information or documentation in digital form, they
       shall endeavor to estabIIslulecessary protocols governing such tmnsn)issiol1s, linless Qtherwisealready provided ill the
       Agreement or the Contract Documents.            ..

       ARTICLE 2 OWNER
       § 2.1 GENERAL
       § 2.1.1 TIle Owner is the person or entity identified as such in the Agreement and is referred to throughout th~ Contract
       Documents as ifsingular in Ullluber.The Owner shaH designate in writing a representative who shnU have e~press
       authority to bind the·Owner with respect to aU matters reqiliring the Owner's approvalgrauthorization, Except as
       otherwise provided in Section 4.2.1, tile Architect does not have such authority. TIle term "Owner" means the Owner
       or the OWner's authorjzed represe9tative.

       § 2.1.2 The Owner shall furnish to the Contractor within fifteen days after receipt ofa written request, information
       necessary and relevant for the Contractor to evaluate, give 110tice ofor enforce mechanic's lien rights. Such
       information shall include a correct statement oftherecord legal title to the prc;>perty on whiGh the Project is located,
       usually referred to as the site, and the Owner.'s in.terest therein.

       § 2.2 INFORMATION AND SERVIC.ES REQUIRED OF THE OWNER
       § 2.2.1 Prioi' to coiiimeliceiilenl ofthe Work,the Contractor may request in writing that the Owner provide rcasOllable
       evidence that the Owner has made financial arrangements to fi!lfill the Owner's Qpligatil>ns under the COI)tract.
       TIlereafter. the Contractor Illay only reqllestsllCh evid~nce if (I) the Owner fails to make payinents to the Cc;>ntractor
       as the Contract Documents require;           ma
                                                   change in tbe Work materially thiulgesthe c::ol1tract Stlil); or (3) the
       Contractor identifies in writing.areasonable concern regarding the Owner's ability to make payment when due. The
       Owner shall filmishsudl ¢vidence as a condition precedent to commencel11entorcontinllatioll aftlle Work or the

       AlA Document A20r.... -2         portion ofthe \\7orkaffected by a material Chail$e. After the ()wner furllishesthe evidellce, thl;\ Owner shall n()t
         materially vary such financial arrangements witllOut prior notice to the Contractor.

         §2.2.2 Except tor permits and tees tbat are tbe responsibility ofthe Contractor under tbe Contract Documents,
         including tbose requir¢d under Section 3.7.1, theO\vnershall ,secure and paY for Ilecessary.approvals, easements,
         assessments ~l1d cllargesrequired for c()nsttuctirk, or any portion thereot: until the cause for stich order has.heen
         elimitlated; however; the right ofthe Owner tO$top the Work shan npt giv(: rise to a duf)io.nthe part ofthe Owner to
         exercise this right for tile benefit oEtlle Contractor or any other person or entity, exceptt(j the ex1ent required by
         Section 6.1.3. .                                            . . .                                    .

         § 2.4 OWNER'S RIGHT TO CARRY OUT THE WOR~
         Ifthe ContraCtor n for the Architect'slidditional s.ervices l1l!\denecessary by such default, neglect or£1ilure. Such
         ac;ti()i1I>Y the Owneralld amounts c~iirge~ to theCdntr(tctor are both subject to pri(jr approvaioftheArchitect. If
         payrtlents theil or thereafter due the ContractiJr are not sufficient to cover SUChaniQullt$;the Contractor'shaU pay the
         difference to the Owner.

         ARTiCLE 3 CONTRACTOR
         § 3;1 G~N~RAL
         § 3.1.1 TIle CoutractQr is the person or entity idtmtified as such in the Agreementaitd is rt~ferred to throughout the
         COhtl'ilct Docurn¢ntslls itsingulariJl nuntber. UieContractor shaU be lawfiilly licensed, ifrequired in thejurisdiction
         where the Project is located. nle Contractor shall designate in writing a representative who shaH have express
         authority to bind the Contractor with respect to all matters under this Contract. 111e term "Contractor"llieans the
         Contractor or the Contractor's authorized representative.

         § 3.1.2 Jbe contractor shall perfprm the Work In accordance ,vith the ContractDocumentll.

         § 3.1.3111e CQntractor shall not be reli.eved of dbligatibils to perfotrrtthe Work ~fi accptdance with the Contract
         Documents either byaetivitiesor duties oftile Architect in the Architect's administration oftheContl'act, or by tests,
         itlspections or approvals required or performed by persons or entities other than the Contractor.




         AlA DocUl1!enl A20P" - 2007. Copyri~hl e1911. 1915. 1918,1925. 1937. 1951. 1956. 1~6.1. 1963,19$6, 1970, 1976, 1987. 11)97 end2Q07 by Thli-MteJican
In It.   Ins~lule-of Afchiie';ls~ All rights reserved. WAR~I!'lG: This. AIAfJQocull1ent Is pro~ected bY\J'S, COPy,ljghrlaw and l!lt~rnall!,nalTrea"tles. Ul)8uthorlzE!d     11
         raprQdiletlori oralstribuUon oftlils AlA" DociJment; or any porllonof It; may resllll fn severe cMI and criiitlnal penaIU'l!•. ~nd \Vlllbe pl'e>seeutedte>. ttie
         m.axlmum eXlenlpossfblo·underthe law. Thl;; dQ¢umenl W;lS prpduced by AIAsoflVJate aI16:38=42 on 0511e12012.underOrdlir No.34n1li0119_1 which ElXj!l(lis
         on 0511712013. and is noHor resale;
         User Notes:                 .                                                                                                                 (150()1l!!9475\
        § 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
        § 3.2.1 Execution oHhe Contract by the Contractorinrepres.entation that tile Contray the ContrnctQr and are not for the
        purpose ofdiscovering errors, omissions; or inconsistencies in the Contract Documents; however, th'e Conlractorsha\l
        promptly report to the Architect any errors, incoilsisteilcies or ol11issions discovered by or made known to the
        Contractor as a request for information in such form as the Architectmay require. Ii isrecognizedthatthe Contractor's
        review is made in the Contractor's capacity as a contractor and Ilot as a licensed design professional, unless oth.erwise
        specifically provided in the Contract Documents.

        § 3.2.3 The Contractor isnot required to ascertain that the Contract DQCuments are in accordance \Vithapplicablt': laws,
        statutes. ordillances. codes. rules and regldations, or lawful orders ofpublic authorities, but theCOlltractor shall
        promptly report to the AI'chitect anynonconforniity discovered by or made known to the Contractor asa request for
        information in such form as the Architect may .require.

        § 3.2.4 If the Contractor believes that additioual cost or time is involved because ofclarifications or h,stl'lu~tiOl\S the
        Archit~t issues in responSe to the Contractor's notiCes or requests for information pursuant to SecdIJlls 3.2.2 or 3.2.3,
        the Contractor shall make Claims as provided in Article 15. If the C()nll"llctor fails to perform the obligations of
        Sections 3.2.2 or 3.2.3. lhe Conll"a"Ctorshall pay such costs al'ld damages to the Owner a"Swould have been avoided if
        the Contractor had performed such obligations. If the Contractor performs those obligations, the Contractor shall not
        be liable to lhe Owner or Architect for damages r€:SuIting from errQrs,inco.lsislencies oromissiollS in tbe Contract
        Documents. for difterences between field meaSIJrl;~ments qr cQnditioils and the Contract Docuinellts.or for .
        nonco.ilformities ofthe Contract Docmnents to applicable laws, statntes, ordiuiiuc¢s.codes,.rules and..regldadQlls. and
        la'lvfitl orders (If public allthorities.

        § 3.3 SUPERVISION             AND CONSTRUCTIONPROGEDURES
        § 3.3.1 The Contractor shall supervise and direct the Work, using the Contractor's best skill and attentiOIl. The
        Contractor shall be solely responsible for, and have CQntrol over,constructiOllmeans, methods. tens ofthe Work linder the Contract, nnless the Contract Documents give
        other specific ill.strllctions c(jllcemilig thesell1atters. Ifthe Contract DOcuments give specific instnlctions concertliug
        construction mealiS, methods, techniques, sequetlc.eSO! procedures. the Conll"actorshalI evaluate the jobsite safety
        thereofand, except as stated below, shall be filItyand solely responsible for the jobsite safety ofsuch means, methods.
        techniques, sequences orprocedures. Ifthe Coniractor detennines that slu;h means, methods, techniques.seql!ences or
        procedures may nol be safe, the Contractor shall give timely writtenllotic.e to the Owner and Architect 'and shall not
        proceed with that PQrtion oflheWork without fi.lrther written iilstructiQns from the Architect. lithe CQntractor is thell
        instructed to proceed with the required .11eal'ls, ii'lethods. tecllliiqucs, sequences or procedures without acceptaJice of
        changes proposed by the COlItractor. the Owner shall be solelyresponsible for any loss or damage arising solely :from
        those 'Owner-required means. methods. techniques, sequences or p r o c e d u r e s . '

        § 3.3.2 the Contractor shall be responsiblt': to the OWner for acts andomiS$ions ofthe Gontractor's employee,s.
        Subcontractors and their ag~nt~ and elllployee~, and other persons or entities performing portions of the Work for. or
        on behalfof, the Contractor or allY orits Subcontractors.

        § 3.3.3 The Contractor shall be respoilsible tor inspection of portions of Work already performed to determine that
        such portions are in proper condition to receive subseqllelit WQrk.

        § 3.4 LABOR AND MATERIALS
        § 3.4.1 Unless otherwise provided in the CQntract D(>clllllenls. the (:Qntrat:lorshall provideandpa:y for lal>eir,
        materials, equipment. tools. construction equipment and nlllchinery, waler, heat, utilities. transportation, and other
        tacilities and services necessary for propel" 'execution and completion ofthe Work, whether temporary or permanent
        and whether or .110t illcorporate(Jor to be incorporated in IbeWork
        AlA Document MOi'" - 2007. eopyiiQnt~.1911. 1915. 1918, 1925, 1937. 195i.'1958. 19S1,19~:l. 1965. 1970. 1975. 1967, 1997 and 2007 by Tlie American
Inll.   InstitUte ..,fArchllects.AU rights reseJVild. WARN1N!3: 'Thls AIA'& Oocument .Is pl'!)leclildby U.S. C..,pyrlgflt Ulwand InterilatlQlial T~aUes. Unauthorized                            12
        tel1~du(:tl0ll\lrlll$lribu~0I1. of tJjls!l!A'" [)ocL!menl~ or. aliy. porl!9n ..,flt) :l11ay rlilslJl~ ill severe ci:,i1anil crfl11lnalpe/lllllles,·al1.!iwil! be prfilSecutlild tq the
        maxlmuri\ extent possible under'tlie law. This dlicumeillwiisproduced byAIA.so!lwareat 16:36:42 on 05/1812012uilderOrder No.347716011.9_1 \'ihich expires
        on 05/17/2013, and is notfor resale.
        User Notes:
        § 3.4.2 Except in tire case orminor changes in the Work authorized by the Architect in accordance with SectioilS
        3.12..8 or 7.4, the Contractor may make substitlltions only with the consent :ofthe Owner, after evaluation by the
        Architect and in accordance with a Chlinge Order or Construction Change Directive.

        § 3.4.3 The Contractor shall enforce strict discipline and gQOdorder among the Contractor's employees and other
        persons carrying out the Work. The Contractor shall ilofpermit employment ofunfit persQJls Qr PCr$ons not properly
        skilled in tasks assigned to them.

        § 3.5WARRANTY
        The ContractQr warrants to the Owner and Architect that materials and equipment filmisbed \Illder the Contract wiJI be
        9f gpod qmility and nen' lllliessthe Cpntract Documents require or permit otherwise. TIle Contrlj.ctor tiJrther warrants
        that the Work will conform to tlie reqilirements ofthe Contract Documents ·and will be free from.defects, except (or
        those inherent in the quality ofthe Work the Contract Documents require or pertuit. Work, materia.!s; 9requipm¢nt not
        conforming to these requirements tllay be considered defective. TIle Contractor's warranty excludes remedy for
        damage or defect caused by abuse, alterations to the Work not executed by the Contractor, improper or insufficient
        Illaintenance, improper operation, or normal wear and tear and normal usage. Ifreqliired by the Architect, the
        Contractor shlj.U tilmi$h satisrnctoryevidence as to the kind and quality of materials and equipment. The terms ofthe
         warranties ofSection 3.5 shall be ill addifion to and not in limitation ofany other warranty Or remedy provided by law,
        equity andlor theColttract Documeilts, and shall be interpreted to require Contract6rat its expense to cllre all defective
        or deficient Work within a period of not less than one (I) year after Final Completion ofthe ProjeCt, orlong~r if
        required by the Contract Documents. The Contractor shall correct such Work promptly lipon receipt ofwrittelll1otice,
        from the Owner. Ifthe Contractor fails to do so within a reasonable time ofnot more thall seven (7) days after receipt
        qfsuch notice, Owner ~llay correct such Workand Contractor sh~11 promptly repay Owner the reasonable cos.t ofs.uch
        corrective work uppn demand. OWtler Illay offset such costs of correction against any payments then or later due
        Contractor. Any corrective work shaH itselfbe warranted by Contractor for a period ofone( I) yellt from the date ~uch
        corrective work is performed. Contractor's warranty obligations do not illcludetherepiiir or correction ofdefeCtive or
        deficient Work caused exclusively by Owuer's abuse, improper operation or maintenance, or normal wear and tear
        under normal usage.                                          ..

        § 3.6 TAXES                                                             . '
        The Contractor shall pay sales, consumer, use and similar taxes for the Work provided by the Cplltractor that are
        legally enacted wllen bids are received or negotiations concluded, whether or not yet effective Or merely schedliled to
        go into effect.

        § 3.7 PERMITS. FEES, NOTICES AND COMPLIANCE WITH LAWS
        § 3.7.1 Unles.s otherWise provided in the Contract D9cuments, the Contractor shallsecnre and pay for tlJebuilding
        perniit aswell as for other pemlits, fees, licenses, and inspectiolls by goverilment ageilcies necessarylcir Proper
        execution and completion oCthe Work that are customarily secured after execution ofthe CQntract and leglJlly required
        at the time bids are received or negotiations concluded.

        § 3.7.2 TIle Contractor shall comply with and givenoticesrequired by applicable Jaws, statlltes, ordinances, codes,
        rules and reg(Jlations, alid lawful orders of public authorities applicable to performance ofthe Work.

        § 3.7.3 Ifthe Contractor performs Work that it knowingly or should have ktiown to be contrary toapplicaple laws,
        statutes, ordinances, codes, rules and regulations, or .1awfidorders of public authorities, the Contnictor shall a'Ssluiie
        appropriate responsibility f'or such Work and shall bear the costs attributable to correction.

        § 3.7.4 Concellied 01' Unlmown Conditions.lfthe C.ontractor encotmters conditions at the site that are (I) subsurface
        or otherwis.e cciilcealed.physical conditions that differ materially frplll those indicated in. the Contract pocmuents  Document•.0; ally porlion of If. may result; hi sev.llre cMI aild criiillhalpeijiilties, illll! Villi be prosecute.d tQ. the
        m;lximum extent possible und!>r the law. This dp       not materially di·fferentfrom those indicated in the Contract Documents and tbat no chan~e in the terms ofthe Contract
       is justified,tlle Architeetllhallpromptly notify the Owner and Contractor in writing, stating the reasons. IfeHher party
       disputes. the Architect's detennination Qr recoliimendatioii, that partylnay proceed as provided in Micl.e 15. -

       § 3.7.5 If, in the course ~fthe Work, the Contractor encounters human remains or reCdgnizesthe e:dsteilce otbllrial
       n'larkers, archaeological sites or wetlands not indicated in the Contract Documents, the Contractor shall immediately
       suspend any operations that would aff'ect them and shall notifY the Owner and Architect. Upon receipt ofsuch l1otice,
       the Owner shall promptly take any action necessary to obtain governmental authorization required to resllllle-the
       operations. TIle Contractor shall continue to suspend such operations untilotherwige msfrl.! 1911.1915.1918.1925,1931,1951. 1955; 1961. 1963.1966.1910; 1976.1987; 1997 andt007 bYTheAmencari
InIt   InstiluleofArchi.lecls. All rights reserVed. WARNING: This AlA~ DAIlumenlls pr(itectEld by U.S.:Cppyright Law alld lnleni.atl         § .3.10.3 The Contractor shall perforlllthe Work ill general accordance with the mostreCent schedules 'Submitted iQ tlte
         Owner aud Architect.

         §3.11 DOCUMENTS AND SAMPLES AT THE SIT!:
         TIle Contractor shall maintainlitthe~ite for the Owner aIle copy dfthe Drawiugs,Specifications, Addenda,. Change
         Orders and other Modifications, in good order and Iharked currently to indicate field changes ~nd selectious made
         dlirhlg construction,and t:me·copy ofapproved Shop Drawings, Product Data, Samples and sil1lil~r required
         submittals. These shall be available to the Architect and ·shall be delivered to the Architect for submittal to the Owner
         upon completion oftheWorkas arecord oCthe Work ascoustructed.

         §3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPL.ES
         § 3.12.1 Shop Drawirigsare drawings, diagram!!, sclledules and other data specially prepared for the Work by tile
         Contractor or a Subcontractor, Sub-subcontractor, manufacturer,liupplier l,')r distributor toiUustraie SOme portion of
         theWolk

         § 3.12.2 Product Data are illustrations, standard schedules, performance charts, instructions, brocliures, dil\grams and
         other informationfumildu:d by the COlltrllctor to illustrate materials or equipment for some portion ofthe Work.

         §3.12.3 Samples are physiCal example!! that ill~l!ltrat~.nlateriills,eqnipmentor workmanship and estllblish standards
         by which the Work wiII bejudged.

         § 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not Contract Documents. TIleir purpose is
         to demonstri\te the WilY by which t1~e Contractor proposes to conform to the information given and the design concept
         expressed in the (;ontract Documents for those portions ofthe Work for which the Contract DOCllments require
         Subulittals. Reviewby tile Architecri$sul?j~ct to theliluitatie relieved Qfrespollsibility for errOrs or omissions in Shop
         Drawings, ProdllctData, Samples orsi.m!jar submittals ~y the Architect's approval thereof.

         §3.12.9 The Contractor shall direct specific attention, in ..;witing or 011 resubmitted Shop Drawillgs.., Product Data,
         Samples or silllilarsubmittals,to revisions other than those requested by the Architect 011 previous submittals. Iii the
         absence QfSllCh \witten nqtice, the Architect's apprQval ofaresubmission shall not apply to stich revisions.


         NApocumentA201"'--2007. CopYliohi@1\l11, 1!!15, W% 1925; 1!!37, 1!!51i1958.1961, 196:!; 1966, 197P, 1976, 1987. 11197 iind 2007 by The Arn:eiican
lillt.   lris.tiluie qr Arc.hilecls. All i1gh!srll.servlld, W~lllflt<>::tflls AlA"' Docl!fIllln~ ISPn:J1ecte~ by U,S. C;:OPyrf9ht Law aild Int~rriali9ilal Treatle~.Uiiautll(jfjzed
         feproductlon ordhitriliiitlon olthls AJAFJ OOCUrililDt,; or any portlanof It,.maY restilltil SjlVete civil and crlmlnalpenalUes, and V:tIIl be proseCtfte" to the            15
         msidmumllXtenl PPsslbl\! under tlielaw. T/lis docUm/ililt was prPQuc.~ by AIAsoflware at 16:3.8:42 on 05/18/2012 under Order No.3477160119~ 1 whiclf.eicPj{i!-~
         on 0511712013. and Is nol ror resale.
         User Notes:·        .
              § 3.12.10 The Contractor shilll not be required to provide professional ,services thaI constitutcthe practice of
              architecture or engineeringunlesssucb services an~ specinclJlly required I.>y the COntract Dpcumentl! for a portioll of
              the Work orull less theC.Qlitractor needs to pl'oviqe suiIities
              for construction means, n1ethods, techniques, sequences and proced~lres.The Contractor shall not required to
              provide prqfessiy such professional. Shop prawhigs WId (llher s~iblnittals related to the Work
              designed or certified by such professiollal, ifprepared by others, shall \>ear sliC;hpr9fessional's written approval wher)
              submitted to the Archit¢Ct. TIie Q\\'iler and the' Architect shall be entitled to refy upon the adequacy, acciIracyaild
              completeness ofthe services,certitlc;ations and approvals performed or provided by such design professionals,
              provided the Owner and Architect have specffied to the Contractor all performance and design criteria tbat such
              services must satisfy. Pursuant to this Section 3.12.10, the Architect will review, approve or take other appropriate
              action on submittals ouly for the limited purpose ofchecking for conformance with information given and tlle design
              concept express~d in the e respoullible' for the adequacy ofthe       '
              performance am! design criteria specified in the COlitract Dcicuillimts.

              § 3.13lJS~ ()F SITE
              rhe Contractor shall confine operations at tbe site to areas permitted by applicable Jaws, statutes, ordinallces, codes,
              rulesand regulations, and lawful ordel's of public authorities and tbe Contract Doc\lIl1~nts and shall not unreasonably
              encumber the site with materials or equipment.

              § 3.14 CUTTING AN,D PATCHING
              § 3.14.111leContractor shaH be,responsible for cutting, fitting or patching required to cdmpletethe Work or to make
              its parts fit together properly. All areas requiring,cutting, fitting andpatching shall be restored to the conClition existigg
              prior 10 the cuttit)~, fitting and patching, unless otlwrwise reqldred by the Clmlract DOCuillents.

C)            § 3.14.2 The ly \vithhold from the Owner or it lleparate contractor tbe Contractor's
              consent to cutting or (lthenvisealtering the Work.                                   '

              § 3.15 CLEANING UP
              § 3.15;1111e Contractor shall keep the premises and surtOlUlding area free ,from acculllulation of waste materials or
              rubbish caused by operations under the Contract. At completion ofthe Work, the C()I1tractor shall remove waste
              materials, mbbish, the Contractor's tools, construction equipment, machinery and surplus materials froin and about
              the Project.                                                                 '        ,

              § 3.15.21ftheClmtractor tails to clean lip as provided in the Contract Documents, the Owner may do so and Owner
              shall be entitled to reimbursement frol11the Contractor.                                      '

              § 3.16 ACCESS TO WORK
              Th tl Contractor shall Provide the O\vuer and,Architect access to. tbe Worl-. inpreparatjoll and progress wherever
              located.

              § 3.17 ROYALTIES. PATENTS AND COPYRIGHTS
              The Contractor shall pay all royalties and license fees. The Contractor shall defend suits or claims for infringement of
              copyrights and patent rights and shall bold the Owneralld ArChitect hannJess from loss on account thereof. ~~lt 1;hall
              not ber,espollsibleforsllch def¢n$e or IQss when a particulijr desigQ,pr9Ce.sS or product ofa particular nUll1llflicturer or
              manufacturers is required ~y tb~ ~Qlltract Docllments, ,or wllere the copydght violations lire contained in Drawings,
              SpeCificatiolls 91' other docunicntsl;repared by tile Owner orArchitect. Ho,vever, ifthe toiltractor has reason to
              believe that the required design, process ,or product is an infringement of' a copyright or a patellt, the Contractor shall
              be responsible for such,loss unless s,uch ih (ormation isproll1ptlyfurnislled to the Arch itect.
              AlA Document A201 m - 2007. copyiighi (?j 1911, 1915. 1918. 1925,1937, Hf51.1956. 1961.19113; 1966, 1970. 1976.1987, 1991 and 2007 by The Afuerican
     11111.   InsliMe of Archilects. Allrilihts reserve!!. WARNING: This AlAI!: Document Is Protllcte!l by Ui~. ~PPYrighU.l\w and lotematlonal Tre             § 3.18 INDEMNIFICATION
             § 3,18,1 The Worl< performed b)' Contl"lldol" shall be at theex~lu~i\'erisl~ofContI'ador, To the fullest extent
             pel'miffed by applicable lilW, ContI'actor shall and does ag;I'ee to indemnify, protect, defend, Rnd hold (orevel'
             harmless tile Owner, affiliated companies ofOwnel'and the offieel's, directors, owners, shareholders,
             etl1ployees and agents thel'eof(colledively the "hldemnitces") fl'9m m,d against all claiuts, damages, losses,
             liens, ¢irliSes of irction, snits, jud.gmellts, an~ expenses, inc1t!di)lg attorneys'and othei' prpfesshmal fees, of an)'
             nature, kind ,ot' descripfign (if anypersgn gr entity, d\i'cctlYQi' iildii'ectl)' ilii$ing out (if, cAused by, 01" I'esulting
             fl'oln (in whole or in part), (8) the Worlt performed hel'eunder,or any pitl't thereof, or (il) any act m:olrtiss.ion
             of the ContI·i1ctot·, any sllb-slJbcontractol', anyone directly or indit'ectly employed by them, orilnytme that they
              contl'Ol 01" exel'cisecoJ;1trolo\'el" (collectively, "the Liabilities"). Thus, theindcmniQ' Obligations of Contractor
             under this Section shall not apply to that portion ,of the elaillls, damages,losses, liens, causes of action, snits,
             judgments, and expenses,inclllding attomeys' 01' other pl'ofessional fees arising ont of 01' relating to property
             damange, fllllnd by the Mer of fact to have heen callsedb)'the negligence of the Indemoitees.

             (Paragraph deleted)
             § 3.18,2 In the event ofany demands, claims, damages, losses, liens, causes ofaction, suits or j~ldgments being
             asserted against the Project or Qwner allegedly based on acts or omissions tha.t may give rise to an Indemnitee's claim
             for indemnification by Contractor under Su~paragraph 15.11, tile ~ontrl\ctor, at its expense, shall assume and conduct,
              on behalfofthe Owner (and the other Indemnitees), with due diligence and in good faith, the defense thereof with
             counsel satisfactory to Owner; provided, hO\vever, that Owner shall have the right, at its option, to b¢ represented by
             advisory counsel ofits own selection and at its own expense. hl the evellt offaililrc by the Contractor to fillly pt:n.orin,
             in accordance with this SubparaWaph 15.12, Owner, at its option, and without relieving Contractor of its obligations
             hertmllder, may so perform, but all cOsts and expenses so incurred by Owner in that event shall be reimbursed by
             Contractor, together with interest on the Slime from the date any such expense was paid by Owner untilreimbursed by
             Cqutractor,at the highest applicable lawful rate ofinterest.                                                               .

             § 3,18.3 In the event there are any legal limitations now or hereafter in effect that may affect the validity or
             enforceability ofthe indemniflcationobligations set forth in this Agreement, such legal limitations are hereby made a
()           part or such indemnification obligati()us by reference and shall operate to amend the Agreement to the minimum
             extent neces~ary to bring the lIPplicable provisions into conformity with the requirements ofsuch limitations, lind as so
              modified, the indemnification obligationsshaU continue in filII force and eftect.

             § 3.18.4 All inde11lJlification obligations set forth hereiil shall survive theterniinatioll ofthis Agreement regardless of
             the reason for termination.

             ARTICLE 4 ARCHITECT
             § 4.1 GENERAL
             § 4.1.1 The Owner shall retain an architect lawfiJlly licensed to practice architecture or an entity lawfidly practicing
             architecture in the jurisdiction where the Project is located, That person or entity is identifie4 as the Architect in the
             Agreement and is referred to throughout the Contract Documents as if singular in number,

             § 4.1.2 Duties, responsibilities and limitations ofauthority ofthe Architect as set forth in the Contract Documents shall
             ilot be restricted, modified or extended withoUt 'written conseut ofthe Owner, Contractor and Architect. Consent shall
             not be unreasonably withheld.

             § 4.1.3 If the employment ofthe Architect is terminated, the Owner Shall enlploya successor architect as to whom the
             Contractor has no reasonable objection and whose status under the Contract Documents shall be'that ofthe Architect.

             § 4.2 ADMINISTRATION OF THE CONTRACT
             § 4.2.1 The Architect will provide administratiol1ofthe C,ontract as described in tht< COlltract Documents and will be
             an Owner's reptesentativeduring constructioll until the date the Architect issues thennal Certificate for PaYllient. The
             Architect will have authority to act 011 behalfoflhe Owner only tothe extent provided ill the Contract Documents.

             § 4.2.2 The Architect will visit the site at intervals appropriate to ihe stage,ofconstruction, or,as otherwise agreed with
             the Owner, to become generally familiar with the progress and quality oHhe portion ofthe Work completed, lind to
             detemline in general ifthe Workpbserved is being perf"ormed in Ii maWler indicatiIlg that the Work, wlien fiJUy
             AlA POClIment, A201 TU - 2007. Copyright @,1911, 1915,1918,1926, 19~7, 1951, 1956, 1961. 1963, 1966. 1970. 19.76, 1987. 1997 and 2007 by The American
     Inll,   Insiiluleof Archilecls. AUrjghls reserved. WARtlING: Wls AlA" Oocumentls pr~ljjcted by U.S,Copy!Hjht Law. andltltatilliUilnlilTreetJes. UijlilllJjPrizeq     17
                                                                                       may
             teptoductlorj or d~tril1iatiilnottills AlAf) Document; or any poJUO!l~t It,                                                                        to
                                                                                            result in severe civil an             completed, \vill be in accordance with the Contract Doeuments. However, the Architect will not be required to make
             exhaustive or continuous on~site illspectionsto check the quality Gr quantity of the Work. TIle Architect will not have
             control over, charge ofi Or responsibility for, thecon!!tructiQn means, methods, techniques, sequences orprocedures, or
             [of the safety precaution!! and pr'ogramsill cOilnection \vith the Wcjrk, s.ince these are solely the C        § 4.2.11 nle Architect will interpretilnd decide mattei's conceming performance under, and requireplent~ ()f; the
        Contract Documents on written request ofeither the Owner or Contractor. The Architect's reSpOJlSe to sllchrequests
        will be made in "Titing,within any time limits agreed upon or otherwise with reasonable promptness,

        §4.2.12 friterpretations and deCisjcllls qftheArchitect 'will be cOllsi$tent with theintcmt of, andreasonably itlferable
        from, theConttact Documents alld will bein writing or in the fQrIQ Qfdtawings. When making such interpretations and
        decisions, the Architect will endeavor to secure faithful performance by both OWner and COntractor, will ilQt shQw
        partiality to either and will not be liable for results of interpretations or decisions rendered in g9bd faith.

        § 4.2.13 TIle Architect's decisions on lllaHersrelatingto aesthetic 'effect will be tinal ifconsistent with the hllent
        expres:sed in the Cc)ntract Documents.                '

        §, 4.2.14 TIie Architect wiII review and respond to requests :for information abQut the ContraCt Documents. The
        Architect's reSpOJlseto such requests will be made in writing within liny time limits agreed upon or othenvisewith
        reasonable promptness. Ifappropriate, the Architect wiII prepare and issue supplemental Drawings lind Specifications
        in response to the requests for information.

        ARTICLE 5 SUBCONTRACTORS
        §5.1 DEFINITIONS
        § 5.1.1 A Subcontractor is a person or entity who h'as a direct contract with the Contractor to perform a pQl'tionofthe
        Work at the site. TIle tenn "Subcontractor" is referred to throughout the Contract DocunieJlts as if shlgular iit l1umber '
        and means a Subcontractor oranallthorized representative of the Subcontractor. TIle term "Subcontractor" does not'
        in,elude a separate contractor or sUbcontra~tors of a separate contractor.                                          '

        § 5.1.2 A$llb,subcontractorisa per$oll or entity ,,,ho hl\s a direct,Qr indirect contract with a Subcontractor to perform
        a portion ofthe Work at the site. TIle term"$ub-subcollttactor" is refe.rred to thrQughquttheO,mtractDQClIments as if
        singular in number and means a Sub.sllbcontractor or an authorized represclitative ofthe Sllb.subcontractor.

        § 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
        § 5.2.1 pnless olherwisestated in the Contract DQC~Il11ents or the biddingrequirelllents, tbe Contractor, as soon as
        practicable 'after award ofthe CQntract, shall :fuI1l~h in Writing to the O\VtlerthrQllgh the Architect the names of
        persolls or elltities (including those who are to fuliiish materials or equlpUwiltfabri¢ate              tor safety of the Subcontractor's Work, which fheContractor, by these IJocuments, asstJmes toward the Owner and
              Architect. Each subcontract agreement shall preserveaud proteqt the dghts ofthe On'J)(~r a11(1 Architect tlllntractor" lil the COlltract.D              § 9.~MUTUAL RESPONSIBILITY
              §6.2.11.be Gont.\'actorshall afford lhe Owner alld$epa(ate cQiltractor$.reasonable ()PP9ltunily (or introducti()n and
              storage oftheir materrals and equipmelltand performance of'their activities, andsl1a[J ¢QiUlect 311d coordinate the
              Contractor'sconstnlctionand operations with theirs as required by the Contract Documents.                       .

              § 6,2.2Ifpart of the Cqntraclor's Work depends fOf proper exec.ution or results upon construction or operations by the
              Owner.or a $eparate contraCtor, theCQntractor shall. prior to proceeding with that po.rtiQtl ofthe Wprk, promptly report
              to the Architect apparent di$crepancies9f Ilefects in§~chotherconstnrction that would render it unsuitable for such
              proper execution alid restllts. FaiIlire or the C()nttactof so to feport shall constitute an. ~cknPwledgni¢iltthatlhe
              Owner's or separate contractor's completed or partially cOlllpleted construction is fit and proper to receive the
              Contractor's Work, except as to defects not then reasonably discoverable.

              § 6,2.3 nle Contractor shall reimburse the Owner for costs the Owner incurs that are payable to a 'separate contractor
              because onhe Contral;tor's delays, intprpperly timed activities. or defective I;onstruc;:tiotl. The Owner shall be
              resp(:lilsible(l the Contractor for co~s the Contractor incurs because ofa separate contractor's delays, il11properlY
              timed activities, damage to the Worle or defective construction.

              § 6.2.4 The Contractor shall promptly remedy damage the Contractor wronglhlly crilises tOCOn'lpJeted or partially
              completed construction or to.property onhe Owner or separate contractors as provided in Section 10.2.5.

              § 6.2.5 The Owner and each separate contractor $hall have the same responsibilities for cutting and patching as are
              etes¢riQ,fd fQr the c:olllractor lil SectlPIl ;3.14.                                          .

              § 6.3 OWNER'S RIGHT TO CLEAN UP
               Ifa dispute arises among theContl'actor, separate contractors and the Owner as to the responsibility under their
              .respective contracls (Qr maintaining the premises lln(Jsurroundingarea fi'ee from wa!itematerials and ntbbish, the
               Owner may clean up and the Architect will allOcilte the cost 31UOng thQse responsible.

              ARTICLE 7 CHANGES IN THE WORK
(~)           § 7.1 GENERAL
              § 7.1.1 Changes in the Work may be accomplished after execution oftile Contract,. and without invalidating the
              Contract, by Change Order, Construction Cl!31lge Directive or order for a minor cll311ge in the Work, subject to the
              Iimitatipnsstated hi this Article 7 and elsewhere in the C9illraCt DQcuments.

              §7.1.2 A ChatigeOrder shall be based upon agreement among the Owner, Contractor and Architect; a Constructilill
              Change Directive requires agreement by theOwneralld Architect and mayor may not be agreed to by the Contractor;
              an order for a minor change in the Wbrk may beissued by the Architect alone.                                    .

              § 7.1.3 Changes in the WQrk$hall be performed under applicable provisions oftile Contract Docunll';nts, and the
              Conh'actor shall J>r9Ceedpromptly, linless otherwise proVided in the Change Order. COJistruction Change Directive or
              order for a minor change in the Work.

              § 7.2 CHANGE ORDERS
              § 7.2.1 ACbange Order is a written instrument prepared by the Architect and signed by ihe Owner, Contractor and
              Architectstatitig their agreement ltponall of the foll()wing:                 ..
                      •1 TIle change in the \VQrk;
                      .2     Th~ arnQunt onhe adjustment, ifany, in the Contrlict Sum; an        § 7.3.2 A Conlitructicil1 Change Directive shall be llSed intlie absence oftot,aIagreement Oil the terltls ofa Change
        Order.

        § 7.3.3 Ifthe Construciion Change Directive provides for an adjustment to the Contract Sum, the adjustment shall be
        based on pne Qftl:u~ fQUowing nwthQds:
                .1    Mutual acceptance Qfa lump sum properly itemized and supported by sufficient substantiating data to
                      permit evaluation;
                .2    Unit prices stated ill the Contract Documents Oi' subsequently agreed upon;
                .3    CoSt to be determined in a manner agreed upon by the parties and a nmtuallyacceplable fixed or
                      percentage. fee; or                   '
                .4 As provided in Se              agreement shall heeffuctiveimmediately and the Architect wi II prepare a Change Otdei'. Change Qrdetsl11ay be
              issued for an or any part ofa COl1structionChange Directive,

              § 7.4MINOR CHANGES IN THE WORK
              TIle Architect bas authority to prder minoe cbljng¢S i~ the Work neit illveilving adjustment iii1l1C Contract Sum or
              extension oIthe ContractTh'ne.and not iilconsisteltt wit!l the illtent ofthe Contract DCicun'lents. Suchchal1ge!!will be
              effected by written order signed by the Architect and shall be binding on the Owner and Contracfpr.

              ARTICLE 8 TIME
              § 8.1 DEFINITIONS
              § 8.1.1 Unless otherwise provided, Contl1lctTin:leis the period oftime, illcluding.authori;l:ed adjustments, allotted in
              the Contract Documents for Substalilial compleli(}nofthe W¢rk.

              § 8.1.2 TIle date of commencement of the Work is the date established in the Agreement.

              § 8.1.3 The date of Substantial Completion is the date certified by the Architect in accordance with Section 9.8.

              § 8.1.4 The term "day" as used in the Contract Document!! shal1meao calendllr day .unless otherwise specifically
              defined.

              § 8.2 PROGRESS AND COMPLETION
              § 8.2.1 Time limits stated itl the Contract DOCUUlentsare ofllle essence of the Contract. By execuliilg tile Agreement
              the Contractor CQl1firnl$ that the Contract Time is a reasonable period for perfonning the Work.

              § 8.2.2 The contractor shall not knowingly, except by agreenlent or instruction ofthe Owner in writing,prematurely
              commence operations on the site or e1sewhel'e prior to the effec.tive date 9fitjsurance required by Article 11 to be
              filrnislled by the Contractor and Owner. TIle date ofcommencement ofthe Work shall not be changed by the effeetive
              date of!!uch in~l1rance.


()            § 8,2.3 The G        § 9.2 SCHEOULE OF VALUES
        Where the Contract is based 011 a stipulilled sum or Guaranteed Mllxinnuu Pdce, the Contractor shall.subl11it to the
        Architect, before. the fil'st Application fe;;r PaylUent,a schedule QfvaluC$ allocating the entire Contract Sum t,o the
        variQlI!;. PQrtiollS Qf the Work and prepared in su~h form and supported by such data to substantiate its accuracy as the
        Architect m~y require. This schedole, unless objected to by the Architect, shall be used as a basis for reviewing the
        Contractor's Applications for Payment,                                                                               '

        § 9.3 APPLICATIONS FOR PAYMENT
        § 9.3.1 Atleast ten days beforethedllt~ estllblishe        I'eqllested by the Owner to substantiate the Cootractor"s.:right to payment, 01' (4) made exanlination to ascertaiJi IlOwor
        for \vhat pllrpOSe the Contractor has uS,ed Uloney previollslypaid on account ofthe Contl·acISulli.

        § 9.5 DECISIONS TO WITHHOLD CERTIFICATION
        § 9.5.1 The Arc:llitect may withhold a Certificate fQr Payilwnt mwhole or in part, to the extent reasonably oecessary to
        protect the Owner, if in the Architect's opinion the representations to t!ie Owner required by~ectiou 9.4.2 C~llnot~e
        made. IftheArchitect is unable to certifY payment in the amount ofthe Applicatioo, the Archit¢ct willnotitYthe
        Cootractorand Owner as provided in Section 9.4. I. Ifthe Contractorand Architect cannot agree on a revisedaitiouitt,
        the Architect will pr9Ulptly issue a Certjficate for Payment fol' the amount for which the Architect is able tomakestlch
        representatioristo the OWiler. The Arcbitect may also withhoJd a Certificate fQr PaYll1eot or, becallse ofsubsequently
        discovered evidence, may !1uUifY the whole Or apart (jea Certificate forPaymerit previously i~l,ed, to such extent.as
        may be necessary in the Architect's opinion to protect the Owner front lo~s for which the Contractor is responsible,
        including loss resulting from actsaild omissions described iii Section 3.3.~, becalise of                      .
                  .1 defective Worknot remedied;
                  .2   ihird party claims filed or reasonable evidence indicating probable filing ofsnch claims wlless security
                       acceptable to the Owner is provided by the Contractor;
                  .3   faillil'e onhe Contractor to make payt'lents properly to Subcontractors or for labor, materials or
                       eqliipment;
                 ..4 reasonable evidence that the Wqrk cannot be completed for the unpaid balance ofthe Contract Sum;
                  .5 damage to the bwneror a separate contractor;
                  .6   reasonable evidence that the Workwill not be completed within the Contract Time, !lnd that the unpaid
                       balance wOliJd not be adequate to cover actual or liquidated damages tor the anticipated delay; or
                  .7   repeated failpre to carry out the Work inaccordallCe with the Contract Documents.

        § 9.5.~ When the a\)overeasons for Withholding certification are removed, certification will be made for amounts
        previously withheld.

        § 9.5.3Ifthe Architect \vithhoJds certification for payment under Section 9.5.1.3, the Owner may, at its. sole option,
        issue joint checks to the Contractor and to any SubcontractQr or material or equipment snppliersto whom the
        Coiltractor failed to nuike paytilept [(If Wol'kproperly perfortiied or material or equipmePt suitably delivered. Ifthe
        Owner makes paYlllelits b)'joint dleck;; the Owner shall noti I)' the Architect arid the Arc.hitect will reflect sllch
        paytl1ent onlhe next Certificate for Paytuent.

        § 9.6 PROGRESS PAYMENTS
        § 9.6.1 After the Architect has issued a Certificatefor Payment, the Ownershallmake'p~ytllent in the manner and
        within the time provide!i in the C:ontrllCtpQcuments, and shall so IwtitYthe Architect. .                       .

        § 9.6.21111': Contractor shall pity each Subcolltractor no later than seven days after receipt of.payment from the Owner
        the amount to which the Subcontractor isenlitled, reflecting percentages acwally retained from payments tl'> the
        Contractor on accollUt of the Subcontractor's portion ofthe Work. TIle Contractor shall, by appropriate agreement
        with each Subcontractor, require each Subcontractor to mal       § 9.6.7 Unless the Contractor provides the Owner With a payment .bQnd in the full pemal sum ofthe Contr!,c.t Sum,
       payments received by the Contractor for Work propedy performed by Sl1bcol.Uractors and suppliers shall be held by
       the Contractor for th()~e SubCOl1trilCl(lrsOr suppliers \VllO performed Work or furilished materials, or both, under
       contraCt with the Contractor for whiCh payment was made by the Owner. Nothing contained herein shall require
       money to be placed in a separate account and not commin~led with money ofthe Contractor, shall create auyfiduciary
       liability or tort liability on the part oftile Contractor for breach oftrustor shall entitle any perl\on or enmy tQ al1l1"'ard
       of punitive damages against the Contractor for breach Qfthe requirements ofthis provision.

       § 9.7 FAILURE OF PAYMENT
       Subject to the provisions ofSection 9.5.1, if the Architect does not issue a Certificate Jor Payment, through no .fuult of
       the Contractor, within seven days after receipt of the Contractor's Application for Payment, orifthe Owner does not
       pay the Contractor within seven days after the dateestabIished in the Contract Documents the amotlnt certified by the
       Architect or awarded by binding dispute resolution, then the Contractor may, upon seven additional days' written
       notice to the Owner and Architect, stop the Work until payment ofthe alllount owing has been received. The Contract
       Time shall be extended appropriately and the Contract Sum $hallbe increased by the amQunt ofthe Contractor's
       reasonable costs ofshut·down, delay and start-up, plus interest as provided for in the Contract Documents.

       § 9.8 SUBSTANTIAL COMPLETION                                                                                       .
       § 9.8.1 Substantial Completion is tbe stage in the progress ofthe Work when the Work or designated portion thereof is
       sufficiently complete in accordance with the Ci1itieso.fthe
       Owner and Contractor for security, maintenance, heat, utilities, damage to the Work and insurance, and shall fix the
       time within which the COlltractorshall finish all items On the list accompanying the Certificate. Warranties reqUired by
       the Contract poculllents shall conunence on the date 'ofSubstantial Completion of the Work or designated portion
       thereof unless otherwise provided in the Certificate ofSubstantial Completion.

       § 9.8.5 TIle Certificate of Substantial Completion shaU be submitted to the·Owner and Contractor for their written
       acceptance ofresponsibilities assigned to them in sUt:h Certificate. Upon SUch acceptant:eaild consent ofstJrety, ifany,
       the Owuer shall make payment ofretainage applying to such Work or designated portion thereof. Such payment shaH
       be adjusted for Work that is incomplete Or not iii accordance with the requiremems of the Contract Documents;

       § 9.9 PARTIAL OCCUPANCY OR USE
       § 9.9.1 The Owner may occupy or use any completed or partially completed portion of the Work at any stage when
       such portion is designated py separate agreement with the Contractor, provided such Occupancy Or uSe is.cQnsellted to
       by the ins'lrer as required under Section 11.:J.l.S andlluthorized by pUblic authorities having jurisdiction over the
       Project. Such partial occupancy or uSe may coit!mence whether or not the portion is substantially complete, provided
       the Owner and Contractor have accepted in writing the responsibilities assigned to each oflhem for payments;
       retaiilllge, ifany, security, maintenance, heat, lltilitie$, damage to the Work andhlsurance, and have agreed in writiug
       concerning the period for corret:tion ofthe Work and commencement ofwarranties required by the C:ontra             a list to the Architect as provided under SectioI19.8.2.Consent of the Contra¢tbr to Partial occupancy qr use sh.all hot
             be unreasonably withheld. The stage ofthe progress ofthe Workshall.be determined by written· agreen\en~ between
             the Ow~wr and Contractor or,uno aweement is reached, by decision of the Architect.

             § 9,9,2 It)IDle4i"tely prior tb suchPlir!i;iloccupancyonise, the qwner, Contractor and Architect shall jointly inspect
             the area to be occupied or portiQJloftlle Work to be lIseo in order tQ4etermine and recQrd the condition qfthe WorlUgations, such as receipts, releases and waivers ofHens, c1aims,security interests or
              ellcumbrancesari$ingout ofthe Goiltract, to the extent and in such form as maybe designated by the Owner. Ira
              Subcontractor refuses to .furnish a release. or waiver required by the Owner, the Contractor mayfhrnish a bond
             satisfactory to the Owner to inden1l1ifytheOwner agaiilst such lien. IfsllCh lien f~nlains 1II1slltisfied after paytilents are
              made, the Contractor shall renmd to the OWl1erall l1Ione)' that the OWI1er may be compelled to pay in discharging $uch
             lien, including all costs and reaSQnable attorneys' fees.                          ..

             § 9.10.3 It; after SUbstantial Completion (lfthe Work, final conlpletion thereof is materially delayed through 110 fault
             ofthe Contractor or by issuance of Change Order~afl:ecting final col11pletioo, lilld the Architect so confirnls,the
             Owner shall, upon application by the Contractor and certification by the Architect, and without termiJ)ating the
             Contract, make payment of the balance due for that portion ofthe Workfullyeompleted and accepted, Ifthe remaining
             balance for Worknot fiJUy completefi or corrected is less than retainage stipulated in the Contract Documents, and if
                                                                                                        of
             bpnds have been (tlmished, the ,vritten consellt ofsurety tp payment the balance due for that portion of the Work
             ftllly completed iLild accepted shilll be SUbmitted by the C()Jltract.or to the Architect pripr to certificatioJl ofsllch
             payment. SUch paymtllltshall be li1adeuilder terms and c(jl1dit~on~govetllil)g final paytilent, except that it shall not
             constitute a waiver ofclaims.

             § 9.10.4 The making of fi nal payment shaH constihite a waiver ofCllIims by the Owner except those arising frOIl1
                      .1   Iieli~, Claims, security ii1tere.st~ or encumbrances ar.ising Ollt of the Contract and unsettled;
                      .2   failllreofthe Worl..!Jnaulhqrjzild .      27
             reprodllctlon.oi:distriliiillon of lhl$ AlA~ Document-or any portlan of ii, may Tesult.ln severa clll'U and criminal penallles. and Will beplllsecuted to the
             roaxlmum ext!,llt poS-l!lble under Ille 1.a\V. This docllmen~W!ls produc~d \)y AlA !ioflv/are.aI1S:38:4.2 C!1i 0J;/I!lf2012 underOrder No.34n160119.:. fwfilch expires
             on 05/17/2013, and. is nC!1 for resale,                                                                                                              .
             User Notes: . .               ..                                                                                                                   (150iliu:"~--
             ARTICLE 10 PROTECTION OF.PERSONS AND PROPERTY
             § 10.1 SAFETY PRECAUTIONS AND PRO!3RAMS
             The C()lltractqrshall be resPQlisible for i:nitillting, maintaitlli\.g and Supc:!rvising all safety pre~autiOlis and programs in
             cOlluectionwith the performance oftlle COiltract.                                                                     .

             § 10.2 SAFETY OF PERSONs AND PROPeRTY
             § 10.2.1 The. COIltractor.shalltake reasonable precautions for safety of, a.lld shall provide reasonable protection to
             prevent damage, injury or loss to                                                     .
                      .1 empl()yees ()n tlw Work and btherpers()Os whq may be affected th~reby;
                      .2    the Work and ntilterials aod equipluent to ~e iilcQf!lorated therein, w4etlwr jn storage cm or off the site;
                            under care, custody Or COlltrpl ofthe Contractor or the Contractor's Slibctmtractors or
                            SUb-subcontractors; and
                      .3    other property at the site or adjacent thereto, such as trees,shmbs, lawns, walks, pavements, roadways,
                            structures and utilities not desiguated (or removal, relocation or replaceme1lt in the c()urSe of
                            construction.

             § 10.2.2 The Contractor shall comply with and give ll()tic~s required bY appUca,ble laws, statutes, ordiltances, codes,
             rules and regulations, ·and lawful orders ofpublic authorities bearing on safety of persons or property or their
             protection from damage, injury or loss.

             § 10.2.3 TIle Contractor shall erect and maintain, as required by el'isth1gc;()ndit\ons andperformanc;e of the Contrnct,
             reasonable safeguards for safety and protection, including posting danger SigilS and otIwr wamillgsstancereported by tbe Contractor and, in the event suclunaterial or
             substance is fmUld to be present, to cause it 10 be rendered harmleSS. lJnles~ Qiher"'J~e reqliire             Documents, the Owner shall fitrnish in "Titiligto the Contractol'·and Ari::hitectthe l}anl(lSand qllalificati611Sofper~Qns
             or entitles who are to perform tests verifying· the presence or absence ofsllch material or substallce or who are to
             perform tbe ta.sk ofremoval or safe containment ofsuch material· or substance. the Contractor and the Ardiltect wil I
             prolllPtly.reply to the Owner in writing stating whether or not either bas reasonable objectjontot!J.e persons or entities
             prop¢se~l?ythe pwn.er. [feither the Contractor or Architect hils an o~jectiQn to a persQll or eilti!yproposed by the
             O\VI~er, the OWner shaH propose another to WItOIll the' Contmctpr an4 the..Architecl have n,Cl reilSQllilble objel;tion.
             When the material or substance has been rendered harmless, Work in the affected area shall reSllme t1pcm written
             agreement ofthe Owner and Contractor. i3y Change Order, the Contract tinle shall he exteiided appfopriatelyand the
             Contmct SUlUshall be increased in the amount ofthe Contmctor's reaSOnable additional costs ofshut-down, delay and
             start-up.

             .§ 10.3.3 TQ lhefuU~t extent permitted by law, the. Owner shall indemnify and. hold harmless the Contractor,
              Subcontractors, Architect, Architect'!! consllitant!!and agents and employees ofariYofthelll.rrom and again!!! ClainlS,
              damages, losses and expenses, including but notliinited to littomeys' fees, arisiJlg Ollt ofor r¢ulting fforn
              performance ofthe Work in the aftected area ifinfact the material or substance presents the risk ofbodily injury or
              death as described in Section 10.3.1 and has not been renderedhamtless, provided that snch claim, damage, loss or
              cl'pense i.s attributable to bodily injury, ~ickness, di$ease or death, or to injury to or destruction oft8ngible property
              (Qther than theWQfk itself), except to the extent thatsuch damage,loss or expense is due to the fault or negligence of
              the party seeking indemnity.

             § 10.3.41he Owner shall nOt be responsible under this Section 10.3 for lllilterials or substances the Gontractor brings
             to the site unless such materials or substances are required by the Contract Documents. The Owner shall be responsible
             for materials or substances required by the Contract DocuUle~lts, except to the extent of the Contractor.s fault· or
             negligence in the use and handling ofsuch materials or substances.

             § 10.3.5 The                    .6      Claims for datnages because otbodily illjury, death pel'atiQriS, shall
        be submitted with tire final Application for Payment as required by Section 9.10.2 and thereafter UpOii renewal or
        replacement ofsuch coverage until the expiration ofthe time required by Section 11.1.2. rilformation concerning
        reduction ofcoverage on account of revised limits or claitllspaid under the General Aggregate, or both, shall be
        furnished by the Contractor with reasonable promptness.

        § 11.1.4 Ule Contractorsh.all cause the cpmmercial liability cQve.rage required by tile Gontrac;t poclllnents to .include
        (l) the Owner, the Architect and the Architect's COllSultants asaddit!ollal insureds for claims caused itl ",hale 01' in part
        by the Contractor's negligent acts or omissions during the Contractor's operations; and (2) tlte Owner as an additional
        insured for claims caused in whole or in part by the Contractor's negligent acts or omissions during the Contractor's
        completed operations.                                                  .

        § 11.2 OWNER'S L.IABILITY INSURANCE
        TIie Owner shall be responsible for purchasilig and milintaitiing the Owner's usual liability· insurance.

        § 11.3 PROPERTY INSURANCE
        § 11.3.1 Unless otherwise provided. the Ownersball purchase audmaintam, m.a cpmpany or COmPllllies lawfillly
        authqri:zed to do blisine,ss in the jllri$dictiQn in which the Project is located, property insurance \\Titten on a builder's
        risk "all-risk" qr equivalent pQlicy fonn iIi the amClllntofthe initial Contract Stllll, plus value ofsubsequent Contract
        Modifications and cost ofll1aterials supplied or installed by others. comprising total value fot the entire Project at the
        site on a replacement cost basis without optional deductibles. Such property ins.uranceshall be maintained, unless
        otherwise provided in the Contract Documents or' otherwise agreed in writitlg by aU persons and.elltities who are
        beneficiaries ofsllch insurance, until fin!\1 PllYlllent has been niade as provided in SectiQn 9.1 Oor until no person or
        entity other than the O\vner has an itlsurable'interest in the property required by this Section 11.3 tel .be covered,
        wbichevet is later. This insurance shall incJudeinterests of the Owner, theConlractor, SubContractors alid
        Sub-subcontractors in ihe P r ( , l j e c t . ·                                                                 .

        § 11.3.1.1 Properly insuranc.e·shall be on an "all-risk" or equivalent policy form and shall include, without limitation,
        insurance agamst tile perils offire (with extended c;overllge) and physical loss or damage inch.1ding. without
         duplication ofcoverllge, theft, valldalism, malicious lllischief,C(,lUapse,eilrthquake. flood. winds(orlll,f,'1ISework,
         testing aild startup, temporary ,bl.1ildingsarid debrisrellloval incltlding demolitiQn occasioned by eitforcement i)fany
        applicable legal r~quirements,and shall cover reasomible compelisation for Architect's aild Contractor's services and
        expenses required. as a result ofsuch insured loss.

        § 11.3.1.2 Ifthe Owuer does not intend t9 purchase such property insurance reql,ired by the Contract and \\~th 1I11 ofthe
        coverages in the amount desct:ibed above; the Owner shall sO inform the Contractor inwriti'lg prior ti;> commencement
        of the Wqrk. TIle CC>i1tractQr lilay then effect insurance that will.protect the interests ofthe C--
        maximum extent posslbteunderllttiliiw. This dOCOmentwas prooueed byAIA software lit 16:38:42 on 05118/2012 under Order No.3477160119.:..1 whjeJo-"
        on 05/17/2013, and IS'nol fot resale.
        ~~                                                                                                                                                ~
                                                                                                                                                 ~~ ....O
         above~ without so ilotifyiIlg the COlltractor in writing, then the .Qwner shl!ll bearlill r¢li~onlible cO$t.s properly
         attributable thereto.                                                                                         .

        § 11.3.1.3 DELETED
        § 11.3.1.4 This property insurauce shall cover portions afthe Work,stored offthe site, and also portions ofthe :\Vork in
        transit.                                                                                                               .

        § 11.3.1.5 Partial occupancy or use in acc()rdance with Section 9.9.shal.1 not c9lm~lence llnti! the inslirance company Of
        companies providing property insurance have consented to such partial occupancy Or use ~y endorsement or
        otherwise. The Owuer and the Contractor shall take reasonable steps to obtain consent orthe insurance company 'or
        cOl11panies al)d shall, without mutual written consent, take no action with respect to partial occupancy or use that
        wOltld cause c;micellation, lapse or reduction of insurance.

        § 11.~.2 BOILER AND MACHINERY INSURANCE
        The Owner shall purchase and maintain bOiler mid machine/y insurance required by the cOntract Documents or by
        law, which shall specifically cover such insured objects during installation mId until final acceptance by the Owner;
        tltis insurance shall include interests of the Owner, Contractor, S1:lbcontractors and Sub-subcontractors in the Work,
        and the Owner and Contractor shall be named insureds.

        § 11.3.3 LOSS OF USE INSURANCE
        TIle Owner, at the OWiier's option, may purchase and maintain SUdl insurance as will insure the Owner against lo!;s of
        use of the Owner'!; properiy due to fire or other hazards, however caused.
        § 11.3.4Ifthe Contractor requests in writing that insurance for risks other than those described hef(~in (lr other speCial
        causes of loss be included .In the property insurance policY, the Owner shall, ifpossibie, include such insurance, and
        the CQ~t thereofshall be charged to the Contractor byappropril!te Change Order.

        § 11.3.5 Ifduring the -Project con~tnlCtiQI1 period the Owner insures propertie.s, real or p~rsonal or both, at at adja              itlsurance proceeds received by the Contractor, and by appropriate agreel11ents,written where legally required for
              validity, shall require Subcontractors to make payments to their Subcsllbcontractorsin sijUilar manner.

              § 11.3.9 Ifrequired in writing by a party in mteresl, the Owner as fiduciary shall, Upon oc¢:urrel1ce of an insured loss,
              give bond for proper performance ofthe Owner's duti~s. TIle cost (ifreqllired IlQnclsshallb¢ charged agl'inst proceeds
              received as fiduciary. The Owner shall deposit in a separate account proceeds so received, which the Owner shall
              distribute iil accordance with such agreement as the parties·in interest Inay reach, or as. determined in accordance with
              the inethod ofbinding dispute resolution selected in the Agreement between the Owner and Contractor.lfafter such
              loss no other special agreement is made and unless the Ownerterlllinates the Contract for convenience, replacement of
              damaged property shall be perfofllled by the Contractor after notification ofa Change in the Work in aCCQrdance with
              Articie 7.                                                                             .

              § 11.3.10 TIle O\\1ler as fidllciary shall have po\ver to adjust and settle a loss with iitsurers unless ()ne ofthe parties in
              interest shall object in writing within five days after occurrence of loss to the Owner's exercise of this power; if'such
              objection is made, the dispute shall be resolved in the manner selected by the Q\\1ler and Contractor as the method of
              binding dispute resolution in the Agreement. If the Owner and Contractor have selected arbitration a.s the method of
              binding dispute resolution, the O\\1ler as fiduciary shall make seulement \vith insurers or, in the case ofa dispute over
              distribution of insurance proceecls, in accordance with the directions oftbe ar\>itrators.

              § 11.4 PERFORMANCE BOND AND PAYMENT BOND
              § 11.4.1 TIle O\\1ler shall have the right to require tile Contractor to furnish bonds coveringmithfill performallce ofthe
              Contract and payment ofobligations arising thereunder as stipulatecl in bidding requirements o.r specifically require             an opportunity to make thecorreetion,the O\Yller waives the rights to req~lire corre¢ti()1l by the Contractor and to IllijJ(1l
             a claim for breach ofwarranty. If the Contractor fails to. correctnonconformins Workwithirt il reasonable tillle during
             that period after receipt ofnotice from the Owner or Architect,theOwuermay correct it in accordance with Section
             2.4.
             § 12.2.~.2 The l;lIle-year perii:jd for corre~tion ofWqrk shall be extended with respect to portions of Work first
             performed after Substantial Completion bY the period ofthne between Substantial Completion alldthe actual
             completion oflhat portion ofthe "Vork.

              § 12.2.2.3 TIle one-year period fOfcorrection of Work shall not be extended by corrective Workperformed by the
             . Contractor .pursuant to this Section 12.2.                                                   .

             § 12.2.3 The Contract(lr shall remove frOJll the site p,brtiQns ofthe Work that are not in accordalll;e with the
             reqliirements of the Contract Documents and are neither cOn:ected by the C6nttacW n9r accepted by the Q'vner.

             § 12.2.4 TIle COlltractor shall bear the cast ofcorrecting destroyed or damaged construction, whether completed or
             partially completed, ofthe Owner or separate contractors caused by the Contractor's correction or removal otWork
             that is not in accordance with the reqilirements of the Contract Oocllnlellts.

             § 12.2.5 Nothiilg Contained in this Section 12.2 shall be construed to establi$h a period .of limiration with respect to
             other obligations the Contractor hilS mider tl.e Contract Documents. Estllblishment of the Qnll-year perilid for
             correction ofWork as described in Section 12.2.2 relates only to the specific obligatioil ofthe Contractor to correct the
             Work, and has no relationship to tbe time witbin which the obligation to comply with the Contract Doctmlents may be
             sought to ~ enforced, nor to the tim!,; within which proceedings may becolllmenced to C$tablish the Contractor's
             liabili~y with respect to the CQntractor's obligations other than specifically to c.orrect the Work.

             § 12.3 ACCEPTANCE OF NONCONFORMING WORK
             Ifthe Owner prefers to accept Work that is not ill accord8l1cewith the requirements ofthe Contract Documents, tl~e
             Owner may do soinstead ofrequiring its removal and correction, in which case the Contract Sum will be redlicedas
()           appropriate and equitable. Such adjustment shall be llffected whether or not final payment has been made.

             ARTICLE 13 MISCELLANEOUS PROVISIONS
             § 13.1 GOVERNING LAW
             The Contract shall begoverlled by tbe law ofthe place where the·Project is located except that, ifthepiirties have
             selected arbitration as the method ofbindingdisp~lte resQlution, the Federal. Arbitration Act shall govern Section IS.4.

             § 13.2 SUCCESSORS AND ASSIGNS
             § 13.2.1 The O\\'ner 3Ild CpntrliCtor respectively bind them'selves, their partners, Silccessors, assigns and legal
             representlitives to covenants, a~eemehts and obligations Contained in tIle Contract bOClllllents. Except as prQvided In
             Section L3.2.2,ncither party to the Contract shaIl assign the Contract as a whole without written COlisent ofthe other.
             Ifeither party attempts to make suchan assignment without 5\Icll consent, that partyshaLJnevertheless remain legally
             re$ponsible for all obligations Illlder the Co/itracl.

             § 13.2.2 TIle Owner may, with.out COl/sent o.f the Gglltractor, assigil the ContrliCt to a lender providing cQnstruction
             financing for the Project, ifthe l¢nder as.sllliles the O\vner's rights and obligations under the contract Ocx:unlent$. The
             Contractor shall execute all consentsreasonablyrequirecl to facilitate SUcll'ilssigllment.

             § 13.3 WRITTEN NOTICE                                                                                .
             ,Willen notice shall be deemed to have been duly $erved if dlllivered in perllon to the individual, toa member of the
             finn or entity, or to all offiqer pfth¢corp9ratilirt for which it was intended; or if delivered at, or sent!>y t,egis~eredor
             certified mail or by courier service proViding proof of delivery to, the last business address lqIo\vn to the party giving
             notice.

             § 13.4 RIGHTS AND REMEDIES
             § 1M.1 Ollties lind pbligati         § 13.4.2 No action or failure to act by the Owner, Architect .I,lT Contractor shaUconstitute a waiver ofa right or duty
         afforded them under the Contract, nor shall stich action or failure to act coilstitllte approval ofor acqlliescellce in a
         breach there lInder, except as Illay be specifically agreed hi writing.

         § 13,5 TESTS AND INSPI;CTIONS
         § 13.5,1 Tests, inspections and approvals ofporlions ofthe Work .shall be.l1lade as required by the Contract
         Documents and by applicable laws, statutes, ordinances, codes, fules and regulatiQlIS :or lawfiJ1 orderll of public
         authorities. Unless otherwise provided, the Cl,lntrilctpr shall makearti\ngelllentHQr such tests, hispections and
         approvals with an independent testing laboratorYQT entity acceptable to theO\vner,or \Vith the appropriate Public
         aUlhQrity, an~ shalllJear all relat¢d cQsts oftests, inspections and approvals. The Contrlictor shall give the Ardtit~t
         timely notice of when and where tests alld inspectioilsare to be made so that the Architect may be present for SliCh
         procedures. The Owner shall bear costs of (I) tests, inspections or approvals that do ilotbecome requirements until
         after bids are received ornegotiatiolls concluded, and (2) tests, inspections or approvals where building codes or
         applicable laws or regulations prohibit the OwnerfrolU delegating their cost to the Contractor.

          § 13.5.2 lfthe Architect, Owner or public authorities having jurisdiction determine that portiQns oHhe WQTk require
          additional tesling, inspection QT appr(:lVal not included lInderSectio/1 13.5.~, the Architect will, UpOll written
        . authoritation from the Owner, instruct the Contractor to make arrangements tor such additional testing, inspection or
          approval by an elltity acceptable to the O\\l1er, and the Contractorshall give timely notice to the Architect ofwhenand
          where tests and inspections are to be made so that the Arehitect may be present for such procedures. Such costs, except
          as provided in Section 13.5.3, shall be at theOwl1er's eXI,el)Se,

         § 13.5.3 Ifsuch procedures forte~ting, iUlipection Qr approval under Sections 13..5.1 and 13.5.2 reveal fuillireofthe
         portions ofthe Work to comply \Vith requirements established by the Coiltract Oocuments, all costs made necessary by
         Such failure including those of repeated procedures and compensation for the Architect'sser"ices and expenses shall
         be at the Contractor's expense.

         § 13.5.4 Required certificates oftesting, inspection I,lr approvalshaU, unless otherwise required by the ContraCt
         DOCll/nents, be secure(j by the ~ontracfl,lr and promptly delivered tei the Archit¢ct.

         § 13.5.5 ifthe Architect is to observe tests, inspections or approvals required by the Contract Documents, the Architect
         will do so promptly and, where practicable, at the normal place of testing.

         § 13.5.6 Tests or inspections condilcted ptlrsulInt to the Contract Documents shall be made promptly to av()id
         unreasonable delay hi the \VQrk.                                                                .

         § 13.6 INTEREST
         Payments due and unpaid under the Contract DOCll.lIlents shall bear interest from the date payment is due at such £oate
         as the parties may agree upon in writing or, in thea~sence tllereQt: at the legal rate preVailil)g from time to time at the
         place where the Project is Il,lCated.

         § 13.7 TIME LIMITS ON CLAIMS
         The Owner and Contractor shall commence all claims and causes ofactil,ln, whelher ill contract, tort, breach of
         wanality or otherwise, againsUhe other arising out ofor related to the Contract in accordance with the requirements of
         theJinal dispute resolutil,lll method selected in the Agreelnent within the Ii me period speci tied byapplica\)le law, but in
         any case not more than JO years aftel' the d~te ofS)Jbstantial CbmpletiQnofthe Work. The Owner lind Contrlictor
         waive all clailllsand causes of action not comnlenced inaccordalice \Vith this Section 13.7.

        ARTICLE 14 TERMINATlbN ORSUSPENSlON OF THE CONTRACT
        § 14.1 TERMINATION BY THE CONTRACTOR
        § 14.1.1 TIle Contractor may terminate theContra AlA" OOc:/lfne'1,I,or lIny p,ort!on ofl\;ma~ reslllt/llseVel1iclv.IJ andcrlmlnalpenatpe~.·andY                     .2      An act ofgovermllent, such as. a declaratiOllofnationalemergencythat requires all Work to be stoppe4;
                     .3      Because the Architect has not issued a Certificate for Payment and has not notified the Contractor orthe
                             reason for withholding certificatiol1/1S provi ac;t orfa~llt ofthe Contractor or a
         Subcontractor or·their agentS or employees or any other persons performing portions ofthe Work tllldercontract with
         the Contractor because the Owner hasrepeatedly tailed to filuill the OWiler's obligations ullder the Contract
         Documents with respect to matters important tothe progressofthe Work, Ihe Contractor luay, ilpon seven additiollal
         days' written notice to tile Owner and IheArchitect. terminate tile Contract and recover frolll Ihe Owner as provided in
         Section 14.1.3.

         § 14.2 TERMINATION BY THE OWNER FOR CAUSE
         § 14.2.1 The O\VJ1er l'riay tenilinate the COlitract if the COntractor
                   .1   repeatedly refuses or fails to supply enough properly skilled workers or proper materials;
                   .2   fails to make paymeut to S.ubcontractors for materials or lahor in accordance with the respective
                        agreements between the Contractor and the Snbcontractors;
                   .3   repeatedly disregards applicable laws, statutes, ordinances,                § 14.3.21l1eCoutnwt Sum ane! Contract Time shall ,Ix: adjusted for increases in the cost aiJd tinleClitised by
               sll:;pension, delaY or interruption a.:;d~cri!led in Section 14.3.1. Adjtistment ofthe Contract Stim s!lall iilclude profit.
               No adjtlstment shall be made to theext¢nt
                         .1     that perforJtlaJice is, \Vas or would have been so suspended, delayed or intertilpted by .another calise for
                                which the Contractoris responsible; or
                         .2     that an equitable adJustment is made or denied under another provision ofthe Contract.

               § 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
               § 14.4.1 The Owner may, at any time, terininat¢ theContmct for the Qwner's convenience gnd witho.ut cause.

               § 14.4.2 Upon receiptofwtiuen notice ('rom the O\wer ofsuch termination for the Owner's convenience, the
               Contractor shall
                        .1   .cease operations as directed by the Owner ill the notice;
                        .2   take actions necessary, or that the O\'i'J1er may direct, for the protection and. preservation ofthe Work;
                             and .
                        .3 except for Work directed to be performed prior to the effective date oftennination s.tilted in thenoth:e,
                             tenninate all existing 'stlbcontracts and purchase orders and enter into no filrther slibcontracts and
                             purchase orders.

               § 14.4.3 In case of such termination for the Owner's convenience, the Contractor shall be entitled to receive payment
               for Work executed, and costs incurred by reason OfSllCh tem1inatioil,along with reasonable overhead and pn.>fit on the
               War! Do~um~nIIJl protected by U.S. Ccpyrigh~ LaW an!l lntemaiJ"llai Treatl~; Unalllho~,!l                  36
               reproll/lctionordisllib"t!pnof ~lsAJAs rioculJ1en~ or anl! pOr1lpn oflt.m~y resu.'! InseveJ'!l' clvl!li(lll.criminal penalties. al'!!l'wllllle pTQSilcl1ledlot!HI
               maximum exteilt possible under. the.law. Tlils !locument was pi'llduce!l'byAI.A soltware lit 1.(;:38:42 on OSI18/2012 U.nder Ol:der No.34771.601'19':1 whichei9llres
               on 05/17/2013, aM is not for resale.                                                                                                               .
               UserN9les:
        § 15.1.6 CLAIMS FOR CONSEQUENTIAL OAMAGES
        The Contractor and Owner waive Claims against each other for cOl)~equential damages arising out ofor relating to this
        Contract, This inutual waiver includes                                                         . .
                 .1    damages inclirred by ·the Owner for rental expenses, for 16ssesofltse, in¢onie, profit, financing,
                       business and reputation, and for loss ofmanagemeiltor employee productivity or ofthe services ofsuch
                       persons; and .                                 .
                 .2    damages incurred by tile Contractor for principal office expenses including the compensation of
                       persoimetstlitioned there, for losses of financing, business and reputation, and for los.s ofprofit except
                       anticipated profit arising diredlyfroll1 the \VQrk.

        TIlis mutuahvaiver is applicable, without limitation, to all consequeiltial d~01ages due to either party's termination in
        accordance with Article 14. Nothing contained in this Section 15.1.6 shall be deemed to pret:ludean award of
        liquidated damages, when applicable, in accordance with the reqliirements oftheContracl Oocuments.

        § 15.2 INITIAL DECISION
        § 15.2.1 Claims, excludinglhose I1rising under Sections 10.3, lOA, 11.3.9, and 11.3.10, shall be referred to the Initial
        Decision Maker for initial decision. TIle Architect will serve a!) the Initial DeCisiQn Maker, lIltJess otherwise inc;lii::ated
        ill the Agreement. Except for those Claims excluded by this Section 15.2.1, an initial decision sluill be reqliired asa
        condition precedent to mediation ofany Claim arising prior to the date final payment is due, unless 3() days have
        passed after the Claim has been referred to thelnitial Decision Maker with no decision having been rendered. Unless
        the Initial Dedi.sio!! Maker andaUaftected parties agree, the Initial Decision Maker will not decide disputes between
        the Contractor and persons or entiti~s other tha(l the Owner.

        § 15.2.2 The Initial Decisioil Maker will review Claims and within teQ days ofthe n::ceipt ofa Chlim tal{e one. or more
        ofthe following actions: (I) requestadditional supporting data from the claimant or a response with $llPPQrtingdata
        from the other party, (2) reject tbe Claim in whole or in part, (3) approve the Claim, (4) suggest a compromise, or (5)
        advise the parties that the Initial Decisi(jn Maker is llllable t()r~olve the Claim if the Iiutial Deci.sion Maker lacks
        sufficiellt infcinnation to evaU~!Ite the merits orthe Claim or iftl,e Initial Decision Milker concludes. that, in the Initial
        becisioll Maker's sole d,iscretion, it would be inappropriate' for the ~litiid Deci.sion Maker to r¢SolVe tlte Claim.

        § 15.2.3 In evaluating Claims; the mitial Decis.ion Maker may, but shall not be obligated to, consult with or seek
        inforIlllltion from either party or from persons withspecialkJlowledge or expertise who may assist the Initial Decision
        l\~laker in rendering a deci!)ic;ll1. lhe Initial Decision Maker may request the Owner to authorize retention of such
        persons al theO\Y1ler's expense.

        § 15.2;4 Ifthe Initial Decision Maker requests a party to provide a response to a C!llhu ()r tQihrnish additional
        sllPporting data, such party shall respond, within ten days after receipt ofsuch request, and shall either (1) provide a
        response on the requested supporting (\ata,(2) advise the Initial DecisionMakeI' when the response or supporting data
        will be furnished or (3) advise the Initial Decision Maker that no sllpporting data will pe furnished. Upon receipt ofthe
        respOllse or supporting data, ifany, the Initial DeCisionMakeI' will dther reject or approve the Claint in whole or in
        part.                                                                                                           ..

        § 15.2.5 The butial Decision Maker will render an initial decision approviilg or rejecting the Claim, or illdicatil'!g that
        the Initial Decision Maker is unable to resolve the Claim.lltisinitial decision shalJ (1) be in writing; (2) state the
        reasons therefor; lInd (3)notiiY the parties and the Architect, if the Archit~t is not serving as the Initial Decision
        Maker, ofany change in the Contract Sum              § 15.2.7 III the event ofa Claim against thl: ContrlictQr, t\JeQwner may,but i~ 110t obligated to, notify the surety, ifany,
             ofthe.nature and amount ofthe C:;laiIu. Iftbe Glahn relates to a.p(jssibility ora C~ntractor'sdemult,the O\Vlier may,
             but is 110t obligated to, notify the surety at'id request the sUl'ely's assistance in resolving the controversy.

             § 15.2.8 Ifa Claim relates to or is thesu~ject ofa mechanic's lien, the party asserting such Claim may proceed in
             accordance with applicable law to comply with. the lien notice or filing deadlillCS.

             § 15,3 MEDIATION
             § 1.5.3.1 Claims, disputes, pI' other matters in cl:mtrpversy-arising Oll.t ofor related to the COiltract except those waived
             as proVided for in Secti9/ls 9.1 0.4,9.10.5, and 15.1.6 shall be subject to mediation as a condition precedennobinding
             dispute resolution.

             § 15.3.2 The parties shalJ endeavor to resolve their Claims by mediation which,. unless the parties mutually agree
             otberwise, shall be administered by the American Arbitration Associationin accordilllce \Vith its construction Industry
             Mediation Procedures in effect on the date oftbe Agreeinent. Arequest foi' mediation shall be made in writing,
             del ivered to the other party to the Ci;llltract, and filed with the perSon or entity adnlinistering the Illediation. The request
             may be made cOIIcurrerit[y with the filing ofbinding dispute resolution proceedings but,in stIch event, mediation shall
             proceed in advance ofbinding dispute resolution proceedings, which shall bestayed pending mediation for a period of
             60 days from the date offilliig, uuless stayed for a longer periodbyagr.eement oftbe parties or court order. Ifan
             arbitration is stayed p.ursuanltQ this Section [5.3.2, the p~rties may nonetheless proceed to the selection ofthe
             arbitrator(s) and agre.e mlon a schedule (or later proceedings.

             § 15.3.31l1eparties shall share the illediator's fee and any filing fees equally. the mediation shall be held in the place
             where the Project is located, un[essanother location is mutually agreed upon. Agreements reached in mediation shalt
             be enforceable as settlementaweements in any court having jurisdiction thereof.

             § 15.4 ARBITRATION
             § 15.4.1.Iftl)e parties have selected lU'bitratiqn as the method for binding dispute resolution 01 the Agreement, any
             Claim subject t9, but n.ot resolved by, mediation shall be Sllbject loarbitratioll which, unless the parties mutually agree
()           otherwise,shall be adluinistei'ed by the American Arbitration Associatlon in accordancewitb its Construction Industry
             ArbitrationRules in effect 011 the date oftbe Agreel11ellt. A demand for arbitration shall be ma by parties to the Agreement shalJ be specificallYenforceabJe under applicable law in any court having
             jurisdiction thereof.

             § 15.4.4 CONSOLIDATION OR JOINDER
             § 15.4.4.1 Either party, atitsso[e discretion, may Consolidate allarl;iitratiollcollitratioll
             permits consolidation, (2) the arbitrations to be COilsolidated sllbstantially involve coml11on qtiestiollS of'law or fact,
             and (3) the arbitrations employ maleriallysimHar pi'oceduralrules alldmethods for selecting arbitrator(s).

             § 15.4.4.2 Either party, at its sale discretion,may include byJoulderpersons or entities substantially involved itl a
             common question of [awol' mct wbose pre$ence-is. required ifcomplete relief is to be accorded inll1'bitration,. provided
             tbat th~ party sought t() bejoiiJ.ed COll$ents inwt'itiilg tO$llcbjoinder. Consent to ar1,litratiQninvt>lving an additional
             AlA Document A20r'" - 2007. Copyright 0 191 h ~91~. J91 il.,192~, 1937,1~51. 1958,1961. 19.6~.19Pll, 1970. 11/76. 1991997 lind ;!OO!./lYThe (llnl1ric:an
     Inil.   Institute of.Archilects~ All rfghtll resllryed.WARNIN$: Thl!! AlA"' [lQjlunrent Is prot~t~ lly.U,ll.Copyrlght.Law ~nd Intem;ttlonaJ Treatlils.Unaulliorizeit        3$
             reproduction ordistrfbuti.)O of thIs A1A"'poClJrn.emjor any port/on of", J:I1ayresult In $e.vere civil and .crlinlillll peila!this, an~ wlll be prosEiCuiedto the
             maxImum extent possible unMrllie I~w. ThIS dO               p,erson or ~lltity lihallnot conlititut~ consent to arbitration of any clain\, dispute or other matter·in q~lestion not
               (Je$cril>ed in the written cc:inseiIt.                              . .

               § 15.4.4.3 The Qwner ~lid CQutT/lct()r grllltt t9 any perSOllClf entitY rriade a p~rty to an arbitrl\tion conducted lUlderthis
               Section 15.4, whether byjoiilderor cOIls'olidliticlil, thesanle rigJ1ts ofjoillder a11dcOllliolidatio!laS the OWIl.erMd
               Contractorullder this Agreement.




()




               AlA Ooculnent A201 .... -2007. Cop~glit<91911,1915,1916,1925, 193?, 19li1. 19li6, 111$1.1963,1966, 1910,197~. 1987,1997 anel 20.07 by The American
     Inil.     Institut!lof N~hlt¢Cts. All rights r~selVed,WARNING: This AlAe DO.cument tsprOtectetibll U.S. COPll~llht law and Illfetnlil)ll"jil Tre~tJ~s. U"iH!thorized                             39
      ,      . rllPtodullUonor tribu\llJll of .tl1lli AlJi,.~ Pllcl!(Ils!11. or anY. poJ'!lpl).!>f It. fl)llllll1$ult;[n !gev.l!re¢lYIlanilcliml.nal psnalUes. an.i1 Will be prosecuted to the
               irilili!/rin\me? Additions and Deletions Report for
       (!)         .   .            TM
 AlA Document A201 - 2007
 ThiS Additions and Deletions Report, as defined on page 1 of the associated document, reproduces below alltextlhe author has
 added to the standard form AlA document In order to complete fl, as well as any text the a1.Jlhor may have added to 1)rdeleted from the
 original AlA text•.Added text is shown underlined. Deleted text is Indicated with a horizontal line through \he .()riglnaJ AlA text.
 Note:-rhis Additions and Deletions Reporlls provided for information purposes only and is not incorporated Into or constilule any part.
 of the associated AlA document. This Additions and Deletions Report and lis associated document were generated slmultaneously by
 AlA software at 16:38,42 on 05/18/2012.



 PAGE 1

 Los Cerritos Hanger
 County Road 410
 Uvalde, TX



 Tri-Bar Ranch Company. Ltd.
 10101 Reunion Place, Ste. 1000
 San Antonio, TX 78216



 John Grable, FAIA, John Grable Architects, Inc.
 222 Austin Highway
 San Antonio, TX 78209

 PAGE 11

  Ifthe Contractor fuils to correct Work that is not in accordance with the requirements of the ContractDocuments as
  required by Section 12,2 ~tedly-fails to carry out Work in accordancewitb the Contract Documents, the Owner
  may issue a written order to tbe Contractor to stop the Work, or any portion thereof, niltilthe. cliuse for slich order has
  been eliminated; however, the right oftlle Owner to stop the Work shaU nqt give rj~e to Ii dl1ty on the part oftheOwnef
. to exercise tlus right for the benefit ofthe Contractor or any other person or entity, except to theextcnt required by
  Section 6.1.3.

 PAGE 13

 The Contractor warrants to the Owner and Architect that materials and equipment furnished under tbe Contract wiH be
 of good quality ilnd new unless the Contract Documents require or permit otherwise. TIle Contractor timher warrants
 that the Work \vill conform to the requirements of the Contract Documents and will be free from defects, except for
 those inherent in the quality ofthe Work the Contract Documents require or permit. Work, materials,or equiplllentuot
 conforming to these requirements may be considered defective. TIle Contractor's warrmlty excludes. remedy for
 damage or defect callSed by abuse, alterations to the Work not ex~uted by the Contractor, improper or insldflcient
 mai\ltenance, improper operation, or normal wear and tear and nonnalusage, Ifrequjred by the Architect,the
 Contractor shall filmisbsatisfact,oryevidence as to tbe kind and quality ofmateriab and equipment; TIle terms of the
 warranties ofSectio1l3.5 shall be in addition to and not in Iinlitatioh ofany other warranty or remedy provided by law,
 equity and/or the Contract Documents, and Shall be interpreted to require Contractor at its expense to cure all defective
 or deficient Work within a period ofnot less than one (1) year after Final Completion onhe Project, or longer if
 required by the Contract Documents. The Contractor shall correct such Work promptly upon receipt ·of\Vi'itten notice
 from the Owner. Ifth.e Contractor fails to do so within a reasonable' time ofnot illore than seven (7) days· after receipt
 ofsuch notice, Owner may correct such Work and Contractor shaH promptly repayOwner the reasonable cost ofsuch
 cortecth;e work upon demand. Owner may offset such costs ofcorrection agaiilst anypaymeilts then or biter due
 Additions and DeJelions Reportfor AlA Documel1t M01 TI. -2007. Copyrighl@1911, 1915, 1918, 1~25. 1937,1951,1958,1951, 1963, 196~,1970, 1916.
 1987, 1997 and 2007 by The American Instilu~ or Archilects. All rights reserved, WARNING: This AiA'J Document IS. proteeiiid by U.s.Copyrlghi La'o\l arijl
 lntemo~ionalTreatlo.s. Unauthorl;:ed repr()duclion or distribution of this A1A>1l Doqu(rlont, Qr any poi1lonof It,may ~~ultin severe.llivll aM criminal
                                                                                                                                                                      1
 penalties, arid will beprostllliltedio the m8:xlmmil e)ilerit possl!lle !lnder tUe law. Thisdpcumenl Yia~pr9duct;oil by AlA software:!111E!:311.:42 QI1 05(18/2012
 under Order No.3477160119~1 whic;h expires on 05/17/2013, and is noUor resale.
 User Notes;
Contractor. Any corrective work shall itself be warranted by Contmctor for a period orone (I ) year from the date StIch
corrective work is perfornied. COlltrador's warranty obligations dOllotinclude the repair or correction ofdefective· Or
deficient Work caused exclusively by Owner's abuse, itriproper operation or lTJainteiiiuwe, or normal wear and tear .
under normal usage.



§ 3.7.31fthe Contractor performs WorkkFlawiFl~ it that it knowingly or should havekno\vu to be contrary to
applicable laws, statutes, ordinances, codes, rules and regulations, or l~wfil1 orders ofpublic authorities, the
Contractor shall aSSIinie appropriate responsibility for Sucl~ Work and shall bear thecQsfsattributable to correction.

PAGE 17

§ 3,18.1 The \Vorl, nerfm'med by Contractor shall be at the exclusive risk of Contl·actol'. To the flillest extcnt
permitted by law the CaRtFiletar shall indemAii)' aail hold harmless the. Qwner, ;\rehiteet,.•:\reltiteet's eoasl:lltaFlts,
ami agelits ami emplayees efaFly of!hem Ham aiid against elaims, damages, lasses ~lRd e?ipeRs.es, iAehlE:Jing but Rat
limited to attarneys' fees, arisiRg aut afar resulting Ham perf(lrmimee efthe WE!rl:c, Pi'O¥ided thilt sllah elaim~ damage,
lass ar eNpeFlseis attributahle ta bodily iajury, siekfless, disease or death, or toiHjury tsElr de$truetiOfl f:)ftangible
property (ether than the Work itself), but enly tethe eNtmt eauseEl by the negligeHtREits or oJflissiaA~ eft~e GO!'itlileter,
a Sul:>eentmetor, applicablclaw, Contl'actol' shall and does agree to indcmnify, J!I'otect, defend, and hold forever
llarmless the Owncr, affiliated companies of Owner and the officers. directors, on'ners, sha I'eliolders,
employees and agents thcreof (collectively tbe"lndemnitees") fi'om and against aU claims, damagcS, losses,
liens. causes of action, suits, judgmcnts,ilnd expenses, including attorneys' and othel' pl'ofessional fees; of any
nature, kind 01' descliption of any person 01' entity, dii'ectlyol' indh;ectly al'isingout of, caused by. 01' I'esulting
fl'OIll (in ,,'hole 01' in Rlwt), (a) the \Vol'l, pel'fol'med Ilel'eundei', or aiiy part' thereof, OI~ (b)auynct 01' ontission
of the Contl'actm', any sub-subcoutmctor, anyone directly 01' indh'ectly enlployed by theli'larili~yel'lefor't'ffll3Se
aets they may be li;tble, regardless af'.'lhetherar IlQl stffihelaim, damage, lesser a~'J3ef\se. is eallsed ifl part by apart)' .
h~del:HBiBed hercuFider. 811clt abligatiol1 shall flet be ~EiAstrued ta Begate" abridge; arredHee oHm rigitts ar abli~ial1s
of iRElemnity that wault! 6ti\erwise aidS! aste a party E)rperS~ ~eseribedi!l this ~e~tleR ;3,l8;them, 01' anyone thnt
thcy contl'Ol 01' exercise contl'ol ovel' (collectivelv, "the Liabilities"). Tbus, the indemnityobligations of
Contractor uudel' this Section sllll11 not 31mly to that portion 'Of tile c1ilims, damnges, losses, liens, causes of
action. suits, judgments, and expenses, including attornevs' or otller p1'ofessionai fees ill'ising out of orrellltiiIg
to propel'tv damange. found by the fl'ier of fact to have been caused by the negiigence of f1lcJndel11nitees.

§ 3.18,2 In claims against aR;' person ar el1tit)'indel'ln~ified{lllder this 8ee*~n3.18 by al'l. empleyeeoftlte Contraetor,
a S\maofltraetar, Rnyol'le direetlyor indireetly elUployed by {!:leAl ora~ne fer .....hase acts tho)' nlas be liable, the
indelnFlifieatioB ebligatiol'llll'lder 'Section 3.IKlshall Fiet I:>e Jimitedbj' a limitation Oil flmElunt $'type efdanlages,
eemflellsatioFi ar llellefits pll)'lIble by or for .he COlltmater or fI 8ulleeatraetor HAder worleers' eeffipenshtieR aets,
disability benefit aets or other employee I:>mefit aets.

§ 3.18.2 IiI the event ofany demands, claims, damages, losses, liens, causes ofaction, suits or judgments being
assel1ed against the Project or Owner allegedly based on acts or mliissibns that ntliy give rise to an Indemnitee's claim
for indemnification by Contmctor under Subparagraph 15,11, the Contractor, at its expense, shall assume and conduct,
on behalfonhe Owner (and the other Indemnitees), with due diligence and in good faith, the defense thereohiith
counsel satisfactory to O\\11er; provided, however, that 0\\11er shall have tile right, at its option, to be represented by
advisory counsel ofits oWn selection and at its own expense~ Iii. the event offilihlTe by the Contractor to nilly perform,
in accordance with this Subparagraph 15.12, Owner, at its option, and ,vithout relieving Contractor of its obligations
hereunder, may so perform, but all costs and expenses so incurred by Owner itt that event shall be reimbursed by
Contractor, together with interest on the same from the date any Stich expense was pai.d by Owner until reiJnb\lrsedby
Contractor, at the highest applicable .Iawfid rate of interest

§ 3.18.3 In the event there are any JegallimitatiOlls nO\\' or hereafter in effect that may affect the validity or
enforceability of the indemnification obligations set forth in this Agreement sucbleglll limitations are hereby made a
part ofsuch indemnification obligations by reterenceand shan operate to amend the Agreement to the minimum
extent necessalY to bring the applicable provisions into conformity \"ith the requirements ofsllch IimitatiOlls,and lis so
1110dified,theindemnification obligations shall continue in filII force and effect.·


Additions and Deletions Report for AlA Document MOl'" - 2007. Copyrighl@ 1911, 1915,1918, 1925, 11137, 1951, 195$,1961, 1963, 191$1$, W;0•. 111711,
1987, 1997 and 2007 by The American InstiMe or Archilei:l~, .A11 Jights' reserVed, WARNING: This AlAf) Documenti!; Rnite~ted by U.8.. Copyright lawand            2
Intematloflal tre;Jlles. Un:jut!Jorlzed reprOllllctlpn or dlslril:llltlon otJ!llsAll\~ Docqinenl, (li"ny pilrtJ:onof It, may·resuilin severe clvlfand crimlna.1
penalties, and villl'be pros~uled to the maxlmumexteiltposslble imderlhe·Jaw. This d § 3.18.4 All indemnification obI igatibns set forth herein sluiIL survive the terminalioil of this Agreement regardless of
'lhe reason, for termination.


PAGl;18
§4.2.3 On tile basis of the $ite visits, the Architect.\vill keep the Owner reasQnablyinf()riltedilbpul the pnigress ljnd
quality ofthe portion ofthe Work completed, andrepQrt to the Owrier (I) known deyia:tions from Ihe COlltract
D9Cl,lfoenls aod from themQsfrecent c;o,tstrllctioll s~hedlde submitted by the Contractor, and (2) defects aud
4eficieticies qbserved in theWork. The Architect will nat be respeHsible fer theCaRtraetar's fuihlre te p~ferm the
',J/ark in aeeerda,F1ee with the FeEIlliremellts aftheCenlraet Deellffil!nts. The Mehiteet."fill net have control over or
charge ofand will not be respollsible for acts or ontissions of the Contractor, Subcontractors, or their l\gents or
employees, Or any other persons or entities performing portions ofthe Work.

PAGE 23

§ 8.2.4 Ownershallllot be liable to Contractor in any manner whatsoever for any delay from causes beyond Owner's
sole and exclusive control. No payment or compensation ofanykind shall be due to theContractorfor damages ofany
kind arising from aliy delay by Owner or others in the cOlllmencement. progress or comPletion ofthe Work. IIff
Contractor is delayed in tlie performance ofthe Work by any aCt or delay ciuiSed by the Owner. Architect. or by
Owner's other contractors performing work o(services excluded under 5.2A, the SlIbstantial COillpletion Date shall be
eXtended by the nUlnber ofdays associated with such delay.



PAGE 26

JfSubject to the provisions ofSection 9.5.1, if the Architect does not issue a Certificate for Payment, through no fault
Qfthe Contractor, within seven days after receiptoftheContractor's Application for Payment, oriftlte (}wne;:r does not
pay the Contractor within seven days:after the;: dattl established in theContrac::t Docl,lluenls the amouittcertified QY the
Architect or awarded by binding dispute resolution, thell the COlltractor may, upon s~ven addit.ional days' ,vritt~n
notice to the Owner and Architect, stop the Worl< until payment pfthe amount owing has been receiVed. The Contract
Time shaH b¢ exten4edappropriately and the Contrli     § 11.3.1.3 If the flFOj3t!i't)' ii'ls,~..tl!leefe~Hlii'~ ~edl\etible~, till:! OWBer. shall payeests Het eovereEl.lJeetlHseefsHeh
     dedHGtiblt!5.      .
     DELETED


     TIle Ownt!r,at (he O\VI1er's option, may purchase and maintain such insurance as will insure the:Owueragainst loss of
     use ofthe Owner's property due to fire or other hazar~, hQwever c.al!sed. The Owner waives all rights afaetioll
     agai'nst tlle.C6tl:traeterfor IllSS l'ifHse oft-be O'i'lller's pr()flerty, melHeling eaflseEJ\i~I}tiallosses ~eto fiFe er ether
     hatards hewe'rereallsed.


     PAGE 32

     The Contractor shall promptly correct Work rejeCted !>y the j'.:ehit~et Architect, or Owner, or failingtocoufoOIl to the
     requireinents of the Contract I)ocllments, whether discovered before j)r after Substwltial CompletiQu and whether or
     not fabricated, installed or completed. Costs ofcorrectiIlgsuch rejected Work, includingadditionlll testing and
     inSIJections, the cost ofuncovering and replacement, alld compensation for the Architect's services and expenses made
     necessary thereby, shall be at the Contractor's expense.




C)




      Additions and Deletlons Report for AlA Doc:umentA201 lU - 2007. copyrigl)i     CertificationtJf Docum~nt's Authenticity
     AIA@ Document D401 TIoI -2003

     I, David L. 'Morgan, hereby certify, lothe ~t ofmy knClwl¢dge, infoi:lUaliClll and belieI,that I created the attached
     final document simultaneously with its iis!!ociatedAdditi,ollnnd I)eletiotls Report lind this certification at 16:3,8:42 on
     05/t8/20 12 under Order No. 3477169 Il~U from AlA {:::(>rttract Documents software and that in preparing the
     at!ache,d final doctJntent I made no changes to the original text of AIA'Ri Document A201™ -2007, Generill
     GontlitiQns c)fthe COJitract (Qf Construction, as published by theAIAin its software, other than those, additi Cll1s and
     deletions shown in the associated AdditiOlis8nd Deletions RepQrt.




     (Signed)




     (rille)




     (Da/ed)


C)




     AlA Document D401 TU - 200a. Copyright@ 1992 a,nd200a by The AmeriClln Insytlllellf Architects. Ail dghts reserved. WARNING: This AIAf> Document Is
     pi'Cltectl1d \ly U.S. qopyrlght L;lW andln!ematlonaITre;lUes. OnauthoriZedi'eprailucUonor dlslrlilliUonofthhiAlA"'OOc\lmenl,of al1Y P9:lt!ol1 of lt, may                1
     fl1sul!ln llev8TlI civil and, crbnlnal Penaltles, arid wlll be prosecuted to the maximum lIxteni 110.$$1,1118 \lrider the law.This,d~u,R1e/rt wl!s prod\l~' t,lyl.llA
     softwaril at' 16':a8:42 on,05/18120'12urider Order Nq.3:47716011$;.1which "J!lIirel' on OS/17i201a. a,Rd is nQl' r()r rl;l~ale.
     Usei' NQtes:                                                                                                                                        (15008 I'OA'"
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     18
      EXHIBIT 18

SBS-TR-BAR SITE MEETING
        MINUTES
Dave Morgan

From:                    Kyle Kieke
Sent:                    Tuesday, January 22, 2013 10:07 PM
To:                      Steve Schiffman; Dave Morgan; Tom Pittman (tpittman@lewisenergy.com)
Cc:                      Jack Green; Bill Leonard
Subject:                 meeting notes - site meeting with Rod Lewis
Attachments:             Site Meeting with Rod Lewis_22 Jan 13.xlsx




Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303




                                                 1
                                Select Building Systems


                                 Los Cerritos Hanger
                                         1378
                                     Site Meetin
Meeting: IV 30 Minutes
Date:    22 Jan 13
Time: 4:00-4:30
Location: Jobsite
Prepared by: Kyle Kieke


Time: TBD
Time: TBD
Location: TBD




                                                                   besquivel@lewisenergy.com

                                           83Q~_81i::92f:iZ_ __~~_~kkieke@sbsworld.net




                          17 Scenic Loop Rd, Boerne, TX 78006
      Select Building Systems




17 Scenic Loop Rd, Boerne, TX 78006
                                                                                                 Select Building Systems




BgclJ~vvi~isc(:Jn_~icl~rjDg. ~lirrlifli3tjflgtl!~~)(i~t:iflggffiC:~~Ri3c:~JO~i3C:C:~rrlIllQclate Ei! ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 A
            EXHmIT 19A

SBS DAILY FIELD REPORT DTD 12/18/2012
                                                            SBS' COISTRUtTlON DAILY PlEIJ) RBPOR'I'
       PROJECT NAME:                                                        1AsCen1tlrs~
       SBS PRQJECTNO.                                                                                               1318
       ARClDTBCT PROJECT NO.
       DAlLYR!PORrND. •.                             I      20              DAY: .   Tuesdqy               DATB:--- ." ~1Z7.i8IZo12
       CONTRACl' DAYS                                                       RBMAININ&DAYS

...    mil                              .. - ..__.                          -_ ......WEATHER
                                                                                      _. - ..... _... ....-:-
                                                                                                       ,
                                                                                                                    mo-·                   ._...... .   PM-
      ISVNNY                            Ix                                                                          SONNY              X
       CLOUDY                                                                                                      CLOUDY
       RAJN---           .... -.   .,                    .. ,    ..... --                                  .. • ~'.- 'RAlN-- . -   -                        _   • .. ....:A •



       TEMP LOW                          411         1l"                                                         TEMP LOW                              f"
       TEMP HIGH                                     F'                                                          TBMPIIIGH                          EM po
                                                                                . WORKFORCE
              ClASSIJllCATJON                        MEN                    HOURS                                   DESCRIPTION
      PROJECTIrIANAGIR                                               0                0
      SUPIIRlN'I7JNDBNT                                              0                0
      SMS                                                           5                 9 CllJlala roOiinoRnsUlmton
      Robmso~    Electric                                           0                 11
      lAc" ConcrBIe                                                 0                0
      r-.sera- PJumblm1                                             0                0
  IConlDtlIn HVAC                                                   0                Cl
      Gallery otSlDnes                                             5                 B CMUwall (J(1flSt/'rJCttot1




                                                                                EQUIPMENT
              DESCRIP110N                                       NtlMIIliR                          DESCRIPTION                                 NUMBER
  l/Qomlfft_                                                        J.                               SC/$sor 11ft.                               1
 ISkvtnak                                                           1                                  lifII~r                                   1

                                               JNSPBCTJONS ITESTINGI VISITORS
IBJ1J £eonanl- SlrIS·. villt fXJ t1rsDertwork CIII/l tiToo alflJlI1YJ:wrIre




                                                                WDRKDBSCRlPTJON SUMMARY
ContiRw QiUwall ctmltl'Uctiolt
10/l101cr roollMllnsulallon co~




                                                         SUBCONTRACTORPBRSONNBJ. ON sm


                                                                                          10f2                                                                                  TR310097
          NolbsrtrJ Ga1am:I. GQ",lY ojStonIJ$                              Luis Fuentes· SMS
          1i~ /lsqrtJve1· Gtlll!t7ofStDnt!I                                julio BIIl']1QgQ .$MS
          Ole Romo - GolJeIJ' oj"Stoftes                                   Bel» Rodr1Jlrle1:- Gczlle1'11 ofStxnres
         ~ GoJana ·GallelYo!Stones
         Martin Rom-SMS
         L1lailmdlv l1Qltlovirto -SMS
         Fidel MoJJtr.urves· SMS
     ..        .__ ....     --.                 .....   .,.._ •..VEIflCLIiS.QN.5I'fl-_..
         SMS-39XNN7                                                    160LFV9 -Superlntmdant
         OSCSR6- f.ialMyofStones                                       I
     I    SUPERINT.IlNDBWT I                             8pIeKlekf/                       IDATE: ..•          I      lZ/J.8!Z012




()




                                                                       2of2
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 B
            EXHmIT19B

SBS DAILY FIELD REPORT DTD 12/1912012
                                                     SBS COIISTRUtTlON DAILY FIELD REPORT
    lPRolECl'lWIEt                                             lAB CerrfIoS fItmRer'
    SRS PROJECT NO.                                                                                      1.378
             •PROJEQ' NP~
    DAJLYlUlPOR'r.NO.                                21        DAY: . .  W~                   DATE: .            (12j19jZOlZ
    CONTRACT-DAYS                             I                RBMAINING DAYS                      -.
                                                                      WEATHER
   'l'IMe- .                            -.    -AM.        ..                                             TIME·                     .-       PM
                                                                                                                          It •__                 ._---
   I~-                    -----              .-       -                                                 mNJ1V
                                                                                                                                    -
    a.OUDY                        X                                                                     CLOUDY
    RAIN                                                                                             RAIN
   TEMP LOW                       liZ         pi'                                                  TEMP LOW                                 F'
 . TBMPHJGH                                   F·                                                   TEMP HIGH                        80      r
                                                                    WORKFORCE
            CLASSlflCA'I10N                   MEN              !HOURS                                    DBSCRIPTION
    PROTHt:rMANAGl/R                                       1             4 Sitevisit
   IsuPERfNi'ENDENT                                        1             9
   'sMa                                                    5             9 Sst crack for mQfll hQ1lJlfll" dom. ril1Jle CfJD
  ~nBlMtrk                                                 Z             8 hrstufl ctmdrdt
   ceCtmcra                                                D             D
  TIXlU SItU' Plam"N                                       D             0
  Conunon WAC                                              0             0
  GiJIlBrYofStunt/8                                        S             8 CNU,,"" constnletton




                                                                    BQUIPMENT
            DBSCRlPTlON                               NUMBIi'R                         DBSCRIPTION                                 NUMBER
 Boomllk                                                1                                Sr:Issor lilt                                  Z
 :rmm.t                                                 J                                Ge/letatOr                                     1

                                                     INSPEC110NS IT85TING/VISITOBS
 izck (;rem- SBS· Sftevflft




                                                      WORK DiSCRJPTJON SOMMA1lY
Ctmtinlle CMU waJJ Q1nstruC£fon
                        al10n complet:8
~,.WfI11et1Jrll rJoolTset
 ~ r,atMd
 \wi nlrrsttJ1ltltlon oimtlln 1umrlertJlors
 Igl PI awriulad condulf: lnstullcmm




                                                   SUBt:ONTRAtTOJlPmsoNNEL ON SITE



                                                                             1of2
 NolbBI'ttJ Galarza' Ga11eJJl o/Stones                    LlIis Fuentes -S/tl9
 'ffUJ/o EstlUlvel· GaUSD' ojStanf!$                      Julio BarrfQga ·SMS
 '(JStJ   Ramo· Ga11sD'oIStones                           Beta Rodrlauq· Gallely of$tolles
 'aime flabrza· GailelVolStones                           :Jerrod Roberfron· REI
 MQlt/n RtJjQs·SMS                                         Rtt:hard Bet811rolT-REI
Ale1turdrD8a1tlDvino' SMS

               .-   _.
NdelMI1ltttZtweI- 5US
                                         -   .   .•VEHlCLEl.QN.SlrE      .--         -.-
SMS·/J9XNN7                                               SBS·(j(JLFV9
RBl·AKD540?                                               BBl·AF79759
05CSR6 - Ga11elyo/Swnes                                   Lt11lIbConstrualon-1OLPL7
J SUPERINTENDENT I                           KtleKieke                  lDATE:             I   12/l.9/Z012




                                                         2of2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 C
~   ..




                     EXHIBIT 19C

         SBS DAILY FIELD REPORT DTD 12/20/2012
                                                         ..
             I
             I
                                                              SBS C:ONSTRUCI1OH DAltYFJEU) REPORT
  ~NAMEI                                                                        1M Cet'rlttisl1lml1.er
   SBSPIIDJECT NO.                                                                                                            1378
   AR                        ,..aOJECT NO..·•· ..             a    •• '


   DAJJ,Y~IIB2ORT. NO.                                            22.· ,. DAY, .,           . 'rrrursdqy      ·DATIl--~112PD/Z01Z-         ,                     .-
   CO                      :.DAU,.____ •..• -1                                  RBMAJNJNGDAYS •.•.•_....:... ~._.: ~:.

 ........                                   ...   - .. 't\¥-:__.:',.              ..
                                                                                       WEATHBR
                                                                                      - - - . ,. .              .. TIME .. ..                  .. ·PM,·
.. SUNNY                                   X                                    HtRhwtnd                          SUNNY       X                     ..
  CLoUD . . ..                                              ..                                                  CLOUDY.. ...                       ........ . .
  ItAIS " ..
                                                                                                                     ,
                                                                                                                        RAIN                         .          ..
  TEMPI W                                  4D          po                                                             TEMP LOW                     F'         ..
  TBMPI              ~H                                po                                                            TEMPBIGH                   59 11"
                                                                                    WORKFORCE
                               CATION                  MEN                      HOURS                                         DESQUPTION
  P-                         OM                                           D                 0
  SUP.                      '//NT                                         .2               9
 SMS             I                                                        5                9 t:ontimltl II_tlrdoortnsmH
 Ra                       'ectrfc                                         2                8 1nIto11 conduft
       ~.
                                                                          0                D
  T8llrU .....       nL
                              binD                                        0                0
                 :4C                                                      0                0
 !Ga1lttrY'oJ 'times                                                      5                8 CMUwall constnu:tlon
 PSI Test I. ~                                                            .2               2 CMUmolttJr'-lt
                 :
                 i
                 :


                     ,
                                                                                      EQUIPMENT
                                     ION                           NUMBER .                                DBSCRIPTION                     NUMB.BR.
 BoomlUt             1                                                     .2                               S.orlilt                          2
~                                                                          :z                               GtlIlIlr'lItOI'                       .2

                                                                   INSPECI1ONS'ITBSTING/VlSlTORS
PSI t8stSIDl' Pled mortar mix / CMl1 block



                     ,
                                                                     WORKDESQdP'I'ION SDMMARY
ContinueCJ IIWIl11construction
ConnutlhG _doorinsta/laJ;foR
Continue 0111 Itead liD1JtlDJl conduIttnswllatlon· slu1u1d c:om»ldB llJ' COB QmI01TOW
lAddtttonalt;            WbIockt1l1lvered to4tw



                     :
                                                            $UBCONTRACfORPBRsoNNBL ON SJTB
                     I
                     i

                     .
                     i

                                                                                                1of2                                                           TR

                     I
 NolbD1 Galar%a • GI111erv ofStfmes                                       LrtisFul11ltes·SMS
HUIlolll hdveJ· GaI1etYoI'Stones                                          1u1ID Banfl1lJa· SMS
 oseRo D' GaUeryO(SflDna                                                  BefD RodrlJmer:- bflllIITIf wStones
11alme~ !arm. Ga11etY of5r:ones                                            Wrod Robertson - REI
Martin ~u...ws         ... .-              ... _-.     _......       ..   RIchard.Et:terho/f.~REI    ..... ... ...
                                                                                                         ~           .. ....... "' .. .
~eJan~ Baldwlno ·SMS                                                      Carlos Remanda· PSI TestLIIbI
Rdel Ma!hrmves·SMS
-        II
SMS-39kNN7
                     --'      -_ .......         ..   VEHfCLES..ON SITB..•. '.
                                                                          SBS·60LFV9
                                                                                                                                     .,



R81-Ad640i                                                                REI·AF19759
A£938'uW.6al1ew ofsiDnes
05CSR6 ~~1Ier.Y ofSt1J1IIIS
I SUP                  lINT    I                ~eRlel!e                                IDATE:               I        12/20/2012
         I

         ~
         ,
         ,
         I




         !I
         ,




             :
                                                                 .
             ~


             i
             i
             I




             :

              !,


                 i
                 :


                 I




                 i
                 I

                                            .
                                                                          2of2

                 I
                 I
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 D
           EXHmIT19D

SBS·DAILY FIELD REPORT DTD 1/2/2013
                                                     SB5 CONSTRucrJON DAlLV PlBLD REPORT
      PROJECT HAMI:                                                 1M cCl7'hD8litmJJer
     SBS PROJECT NO.                                                                                      Ins
     ARCRITBCT PROIICT NO.
     DAILY REPORT NO.                          I      u             DAV;     Iw~                  DATE:              11/1/20J3
     CONTRACT DAYS                             I                    ReMAINING DAVS
                                                                         WEATHER
      TIME                                      AM                                                         TIME                     PM
     SUNNY                                                                                                SUNNY
     CLOUDY                          Jt                                                                a.oVDY               x
      RAIN                                                                                              RAIN
     TEMP LOW                        39         po                                                    TEMP LOW                      F"
     ITDIPHJGH                                  po                                                    TEMP HIGH                  Sf po
                                                                     WORKFORCE
               CLASSIFICATION                   MEN              HOURS                                       DESCRIPTION
     PRO}l1CTMANAGER                                        ()                0
     :SUPERINTENDENT                                        1                 8
     SMS                                                    0                 It
     Robertlon IiIet:trk                                    I                 B InMoN tXJrnluit
     .4"C~                                                  (J                0
     rarn Star PlumIJifID                                   0                 0
     Compttm RVAC                                           0                 0
     GltlhrYofsro-                                          f                 8 QlUwallClOlluruccfon




)
                                                                          80UIPMBNT

    Boom/lit
                DBSCR1PTION                               NUMBER
                                                                ,                           DESQUPnON
                                                                                                  sarwlflt
                                                                                                                                 NUMBBR

                                                                                                                                   ,
                                                                                                                                   2
    ~tnIk                                                       1                                 ~


                                                          INSPECTIONS I TESTINGI VlSJTORS
    'I'oIlt Pfttmoa • ulllll Bnmw· .,'- viIit ItIHthltI with KP1e




                                                           WORK DJISCRIPTION SUMMARV
     PuIJ win lot- DlIeI'Ilrad ",,1lti1lD conduit
    ImmaII COIIduft drflIIs IIIl' tJtIfIDlIlIW wa
    !conttnuc CMUwall tXJllICrlIc:Cicm


                                                                                                             :   .

                                                     SUBCONTRACTOR. PBRSONNBL ON SITE


                                                                                   1012                                                  sas 1558
     NlI1bmo (;altmKl·GallfIY ofSfon..
     lua" Bast'rID •GoJIer;, td'Stlmu
     '10- Romo· GrllleIIIofSbmes
     B,to ~lIt1Z· GoI1elYtl/Sto",.
     Rtc1l«rd 1kt.fJJ'JwI1.1loIMtuo" EIIctrk


                                                      VEHlCLBSON SlTI
     !tSS o GOLFIIt
     RBI·Am'!$')
     ASJ16;g. GaJlfI1...lJfSt1Jn«
     OSCSR6 • 6aller,v ofSton..
     I. SUPBRINTENDBNT I                       I{JleKitIte              IOATE:   I   11212013




                                                                                       SBS 1559
~.                                                            20f2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
(
\




               EXHffiIT 19E

    SBS DAILY FIELD REPORT DTD 1/3/2013
                                                         SBS COJfSTRUCTION DAILY-FIELD REPOR.T
         PROJECT NAME':                                          Los Cel'l'lt.o6llt1nDfII"
        SBSPROjECfNO.                                                                                         1318
        UCHITECl' PROJECT NO.
        DAIfA"'REPORT.'NO: ..              .              25        DAY:      71lllmlqy             DAT&      "-~'1~)20t3          .,   .
        £ONTBACf DAYS                                               RBMAINING DAYS
                                                                         WEATHER
        'I'lMB                                      AM              .                                 .. - - -TIME .-._-                PM--···
       ISlJNN1'            -.     .....        ..   1-    .~



                                                                                                    ...
                                                                                                           SUNNY
                                                                                                           aOUDY'"     ·x
                                                                                                                             -               . .......
        ctOUDV                            X
        RAIN
        TDfP£OW
                                          J{
                                          40        ,.              snow llurrIes                           RAIN
                                                                                                          TEMP LOW                      po
        TBMPHIGH                                    F'                                                    TEMPWGH                 SO po
                                                                        WORKFOKCB
                 CLASSIFICATION                     MIN             BOURS                                     DJiSCRlPTION
       piiim«:r MANAGEB                                        (J              0
       !sUPIlRlNTEND1lN1'                                      1               5
       SItS                                                    Q               0
       Roberaon I1lec:tr/c                                     1               B Install COIIduit
       AceConcmr                                               0               (/

       2mtsSltl1' Plumbl1ll                                    0              0
      CommunHVAC                                               tJ             (J

      CaJIIR'11tJ1Stones                                       6              8 CllUwoU COJUtruaioP/




                                                                         EQUIPMENT
                 DESCRIPTION                              NOMIliR                           DBSCRIPTJON                          .NUMBER
     Boom-1m:·                                                 1                               Sc:iIsGr HIt                        Z
     S/Mrak                                                    1                               GmIerator                           1

                                                          INSPECTIONS J 'l'BSTlNGI VISITORS
     /fB:k &n\m.SBS- 5fta vh1t




                                                           WOBKDISCRIPTION SUMMARY
    PuDwfrtJibr overMrdlitlhtinll CI1Rduft
    1nsto1l CDlltlJrltdrGmIiIr        wa~liflhtimJ-
    Contin", CMUwallQlJI.Struaion

    'SI1NIl crew wltl retum D1I 07 fan




-
\
                                                     SUBCOl'l'J'BACTORPERSONNBL ON SITE



                                                                                    1of2
                                                                                                                                                  TlLOO105
 Nolberto CakJrItl- CaflerY d'$tcnes
 11uan 8as/ITto - till1lifIY D/Stonu
 l'Ote Ramo -GrJ1IN.yDfStII1IJII
 B,to llatb14ua· Galleryofsrrm.
 Rit:1rarrI lkt1Ir1IDfF· Roberlson 8JtI&trlc
 Rlctudo £o1lU· Ga1leJy ofSPzJnes


$BS·60LFV9
                     ..              ....... _.-   -_VEHlCL£S.OJlLSIT£.        - ------   -----...- --   ...   -
REr-AF191S9
AS37679- GaJItIl70fStxmu
OSCSR6- GaJler.JI ojStontlS
I SUPBRlNTBNDBNT ,                                 KJfe Kflflat •          IDATE:   I              1/3/2013




                                                                    2of2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 F
           EXHIBIT 19F

SBS DAILY FIELD REPORT DTD 1/4/2013
                                                 SBS COIlS'flWCTION DAll.Y PlBI.D REPORT
    PROmcrWAME:                                             1M Cen1IllS1ltmRer
    OSPBOIIlCTNo.                                                                                       1378
    ARCIIlTECfPROJECT NO.
    OA1I'3.IU3PJm~o."                             26        DAY.L..... . FrltfoJl            .Q,ATIl:    __ •• 1114/2013 .
    CONTBACf DAYS               ...   JO   r                REMAlRING DAYS               ..   ,

                                                                     WEATHER
    TIME                                   AM                                                        TIME                           PM
   ~                                                                                                SUNNY
   a.oUOy                      X                                                                   CLOUDY             X
   RAIN                        X                                                                     RAIN
   TBMPLOW                     4iI         po                                                     TEMP LOW                          po
   TEMPHIGJl                               po                                                     TEMP HIGH                   45 po
                                                                  WORKFORCE
             CLASSIfIe:.tTlON              MEN              lHOORS                                      DESCRIP'f(ON
  PROITK:rMANAGBR                                      0               0
  SUPBRINTENDENT                                       .I              6
   'MS                                                 0               0
    oberc:rtm B1KtriC                                  .I              5 InstJall c:rmdult
   larConcretlll                                       0               0
  T8llll8 Sfw Plumb/ltll                               ()             0
  CompmnWAC                                            0              0
  (;(J1/eJ11 olSfont!8                                 0              0
  DABSPalnt                                            1              .I




                                                                 EQUIPMENT
             DESCRJPTJON                          NIJMB.BR                           DBSCRIPTION                             NUMBBR.
 Boom/ill;                                             .I                               $d1sDT1JIt                             Z
 S1gIIraIc                                             .I                               GtnfltGtur                             .I

                                                  INSP!CTIONS ITESfINGI VISITORS
PSI- retrl_llanml~ Alhs/CNUblodcllCllllDItt
 DtmIIhian Ro!so • DABSPrl/nt-srr.lIfsit



                                                   WOlUCDESCRIPTIOH SUMMARY
Pull wirefor owrllsad 1tI1btrnt1 condulf
1nsftIl1 c:IlIUiult              mWWflliiQdtlitJhttng
CMUblor:kralnedout

Siie111rewwm mum 1I11 fJ71an


                                                SUBOONTRACl'ORPERSONNBL ON SITE


                                                                          1012
 Rtc1larll lJct;erhaff· REI
 Doll Rosso • DABSPai1lt
 Brian Rorso - DI4Ili Paint




           ... ..   -_ ....-----   ..   -- - .     .    -WHla.ES.ON.SJTB-.-.. · ---_.•. _- - - _.• '" _ _•
SBS - 60lJlV9                                                  DABSPaint- BS56109
REl-Af119159
AS31619-GaiiBivofStxmes
05CSR6· GaJI6l'7o/Stor/e:;
r SUPBRINTENDENT              I                  trrlll KlBks          lDAm:       I               1/4/1900




                                                                20f2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 G
           EXHIBIT19G

SBS DAILY FIELD REPORT DTD 1/7/2013
                                                  SBS CONSTRUCTION DAILY FlBI.D REPORT
    ~ROJECI NAMS:                                             I.ost:BrriIt1s!1tJl1ger
     SBSPRO BCtNO.                                                                                    1318
                 cr PROlBCTNO.
    ~l:.ft.ljPQIl:J:NO .......-                   27         . PAY.~ - _. /ofondtrl           .DATB:-.. --I1/7/Z0J3
    CONTRACtDAVS                                              RBMAINING DAYS
                                                                   WEATHER
   TIME
   SUNNY
                      ... ..   .
                                   X
                                            AM         ..                                     --- -- -TIMB- .
                                                                                                     SUNNY
                                                                                                                -                 PM----..

   CLOUDY-                                                                                          CLOUDY          1{

   RAIN                                                                                             RAIN
   TEMPWW                          4Z       po                                                    TBMPLOW                        pD
   TEMPHiGU                                 po                                                    TEMPmGH                     S9 po
                                                                 WORKFORCE
         CLASSIPICATION                     MIN              HOURS                                    DESCRIPTION
   PROJECTMANAGER                                        0               0
   I$UPBRlNTBNDBN'l                                     1                :l
   SMS                                                  0                0
   RoberIIon I1lIlctrlc                                 1                8 lrntt1Jl conduit
  \4ce Concnrtlr                                        0                0
  TextJS srru P1vlIIJJlnJI                              0                0
  ColflDCUnHVAC                                         0                0
  Gall«r:YofStonu                                       (J               0
  1MBsPrJint                                            0                0




                                                                   EQUIPMENT
             DBSCRIP'l'ION                         NUMBER                               DJlSCRlPTION                     NUMBBR.
 Boom lift                                              J                                 Scluor~                             2
 SkYtrak                                                I                                 tienmJtDr                           J
                                                                                                                         ,a    •••

                                                  INSPEcrIONSITBSrINGI VISITORS

                                        .

                                                   WORKDESCRIPTION SUMMARY
Pull wi~ In6tttlI w/rfpJ/or ovarlI,ad lfghtJfxtllTcs

~t dlflvl1lY fbrinf;erfor D0d8




                                             SUBCONfRACTOR PIlR.SONNEL ON 5lTE



                                                                             1of2                                                     TR-00108
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 H
           EXHIBIT 19H

SBS DAILY FIELD REPORT DTD 1/8/2013
                                                SBS CONSTRUCTION DAILYFIELD REPORT
     PROJECT HAMIl                                     LoB Cerrtto8 NIlMel'
     SBS PROJICI' NO.                                                                                    13'18
    .ARCiilTEtTPROJECT NO.
    DAILY REPORT NO. ..                          28            nAY=..7::'·' - InrUdav          DATE: -'''::•. Il/BP0.f3
    CONTRACT·PAYS                                              REMAINING DAYS
                                                                       WEATIIER
    TIME                                   AM                                                  ---"I'IM£- - - .- -               PM- --
   ISUNlIft..                '.                                                                     SUNNY
    CLOUDY                        X                                                                  a.ovDY          X
    RAIN                          X                                                                  RAIN            X
   1'BMPLOW                       4B      po                                                       TEMl'LOW                   po
   rFBMPBIGB                              JIO                                                      TBMPHIGH                SS po
                                                                   WORKFORCE
             CLASSIFICATION               MEN                  HOURS                                     DESCRQITJON
  !PROJECTMANAGER                                         (J             0
   SUP11RIN'l'BNDINT                                      .%
                                                                         .,
  SMS                                                     0              0
  Robertson BlectriC                                      .%             8 lnJta11 condrJ.(t
  Ace G"ORCl'Btlr                                     0                  0
  Texas 5rtJr PlumIJiM                                0                  0
  COJmJ£lll2RVAC                                      0                  0
  CaJ~o.fSttmes                                       3                  8 hutCMUwaJlcel1s
  DABSPoint                                           0                  0




                                                                    EQUJPMBNT
             DliSClUPTJON                         NUMBBR                                D.IlS£RJPTION                     NUMBER
 Boom lift                                                1                                SciIIorM                         2
 SAYtrak                                                  .%                              tierIerrlIur                      .%


                                                 D1SPECTIONS ITBmNGI VISITORS




                                                   WOltKDBSCRJPT(ON SUMMARY
AddltlrJnQI slllld drllvmJd Ibr CMrf wvllCtJ1/StTuctIon

'IIser1JJfdw1dpsfor~lI6htl'l:tt1:lml1




                                             SUBCONrRACTORPERSONNEL ON STE



                                                                              10f2
.----    RkharrJEet8rlI.off·REI
         ~O$. Romo - Gf1l1,rvofStonu




                                              VEHICLES ON SITE
        SBS-6flLm
        REl-,AF19759

        OSCSR6· GalIfJO'0jSto/te$
        I SUPERlNTBNDBNT I             /(yl,Klek8                JDATE:   I   1/8/2013




                                                    20'2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     19 1
            EXHmlT 191

SBS DAILY FIELD REPORT DTD 1/15/2013
.~
                                                 8BS CONSTRUcnON DAILY FlBLD RBPORT
      PROJECT NAME:                                            £OS Cerrltos HtlNlflr
      S8S PROJBCTNO,                                                                                   1318
      ARCHlT8CT PROJECT NO.
      DAILY REPORT NO.                     I      33           DAY:     /1'IIe.sdq,Io       DATE:             fl/!S/ZOt3
      CONTRACI' DAYS                       I                   REMAINING DAYS
                                                                       WEATHER
      TlMB                                  AM                                                      TIME                      PM
      SUNNY                                                                                        SUNNY             X
      CLOUDY                         X                                                            CLOUDY
      RAIN                                                                                          RAIN
      TEMP LOW                       3'1    po                                                   TEMP LOW                     po
      TBMPHIGH                              po                                                   TEMPH.'H                  58 po
                                                                   WORKFORCE
               a.ASSlPlCATION               MEN                KOURS                                      DESCRIPTION
      PRO/BCTNANA6ER                                     0                0
      IsUPBRINTENDENT                                    1                8
      :SMS                                               ..               5 SfruetllrGl
      RD",,"oll B1«#(c                                   D                D
      AClr ConmlClf                                      0                0
      '&YD, SttIrJllNmbinR                              0                 0
      Comllltm WAC                                      0                 0
      Go1lfr.yo/"StJo_                                  5                 8 CMV woll lIOII5tIIICtfo"
      DAI1f PtIirIt                                     D                 0




                                                                      BQUIPMBNT
                DESCRIPTION                            NUMBBR                             DBSCRIPnON                       NUMBER
                                                          'I                               Scir#JT 11ft                      2
     'SiMnIk                                              1                                 Gttr,mtor                        1

                                                     INSPIC'I1ONS I TBS'l1NGI VISITORS
     Bob Ctl'mllllJm. cas BllleI'DrlM ·lirwl1llit mid fIem1cot WQtkthnlllMl
     Richord· CIS linter.,.",· ,itt l'ilit and6learkalllNlllt thrIluDh




                                                       WORK DESCRlP'l1ON SUMMARY
     W(gnpurlfn JtnrJl,S
     Chd structual IJDIttiDhtMn
                                     ,1cvD_
     CMU wall c:oIIItI'IIctiOIl Norrll




                                                  SUBCONTRACrOR PERSONNEL ON mE


                                                                                10f2                                               SBS 1574
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     19 J
             EXHIBITJ

SBS DAILY FIELD REPORT DTD 1/21/2013
                                   SBS CONSTRUCTION DAILY FlU REPORT
 PROJECT NAMEI                                    IAlI cerrllllSlItI_
SBS PROJECT NO.                                                                       1318
IARCHITBCT PROJECT NO.
DAILY REPORT NO.              I    33             DAY:       114011dcw      DATIl            11jZl/20t3
CONTRACT DAYS                                     llllMAlNJNG DAYS
                                                          WEATHER
TlMB                          AM                                                       TIMB                  PM
SUNNY                    ~                                                            SUNNY         X
CLOUDY                                                                                CLOUDY
RAIN
TBMPLOW                  4B   ,.                                                    RAIN
                                                                                  TEMP LOW                   po
TBMPHIGH                      po                                                  TBMPHIGH                6'1 po
                                                      WORKFORCE
        CLASSIFICATION        MEN                 HOURS                                   DESCRIPTION
PRO/BCTMMW;'R                            0                  0
SUPIlRJNTENDBNT                          1                  7
ISMS                                     0                  0
 Rob.rtIOlI Bf«trk                       0                  0
IAcf CoIlCTl!le                          0                  0
Tau Strlr 1'IumbInJI                     (J                 0
CoJrlllloll WAC                          0                  0
            StoIl«S                      'I                 BCMUwoll~
IM1IS PtIlllt                            0                  0
C.S1fl/Illrpr1#                          4                  11 ,."" ftJml1larlzotIM




                                                        BQUlPMBNT
           DESCRIPTION                  NUMBER                           DESCRIPTION                      NUMBIiR
Boomll/t                                      1                             SCluerlilt                      2
$bmrk                                         I                             G«n8l'llror                     t

                                     INSPIlCrlONS J TBmNGI VISITORS




                                        WORK DIlSCRIPTlON SUMMARY
Contlnw CNlJlWllt~1on mwtIl / ItMIth-'mJrIoM
COSl'nrlIrrIrI# woIW itJJ _In to    tMmuI\In wldr~loJr-lvhlltkn:f




                                   SUBCONTRACfOR PBRSONNBL ON SITE


                                                                 1012                                              sas 1584
               ~DIIt 0rtiM • GoJIqrv oIStonfts                    R1dltm1 Cantu· as 6lJr.rprtre
               Itose Mendola· Gdltry ofSIDIItIS                   Andrew1)10.· CS EnterI/I'IIe
               Franc/ltD Escobar' GIlI'- tJfStDnM                IRa.. Gumwo· cs B!ltAt'IIriIe
               110- Romo' tiafllffYofStona                        CIIrG Wilson • CS ....... ~."'..
               iRiazrdo l.4DG. Gollerv afSrDnG
               /Om Sandin • Galllrv ofSttJMs
               1JuD',lI#surt1D - tiaIlIry ofStontil
                                                           VEHICLES ONSITE
               GDllelyolStvnll ·05CSR6                            cs 6IIbIrprI... CAlif'"
               tiallrrytJ/SttmeI·88'NBP                           CS ERterprtu • .4Z01815
               GIl,             ·CllJ0839

               I SUPlUUNTHNDENT I                     IfyIrHI.                    IDATH:             I   1/19/Z013




...--.......                                                        2of2                                 sas 1585
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 K
             EXHIBITK

SBS DAILY FIELD REPORT DTD 1/22/2013
.~                                                        58S CONSTRUCTION DAILY FJELD RliPORT
              PROmer NAME:                                               l.oI e-ritoBlftI_
              SBS PROJECT NO.                                                                                  1318
              ARCHITECT PROJECT NO.
              DAILY RIPORTNO.                       I       34-          DAYI     ITuudqv            DATE:            11jZZ120J3
              CONTRACT DAYS                                              RBMAINING DAYS
                                                                                WEATHER
              TlM1l                                  AM                                                         TlMI                    PM
             SUNNY                         X                                                                   SUNNY         X
             CLOUDY                                                                                           CLOUDY
             RAIN                                                                                               RAIN
             TEMP LOW
             TEMP HIGH
                                           StJ       po
                                                     po
                                                                                                             TEMP LOW
                                                                                                             TEMP HIGH             6S   ,..p.
                                                                                WORKFORCE
                        CLASSIFICATION               MEN                    HOURS                                 DISCRIPTION
             0ROlBCTMANAGER                                         0             0
             WPIlRlNTIJNDBNT                                        1             9
             iNS                                                    ..            8 InfM'itlrfttmthw
             Rt1bertson !lBeIrf,                                    0             0
             i.4Clt CIInmtf                                         0             0
             TlI'lCO$ SfDr PlumbhItJ                                0             0
             It:omm:tm HVAC                                         0             0
                         ~                                          9             8CNVwrrll~
             1MBSPtllnt                                             0             0
              '.$l!n"".",..                                         ..            8   Conduit inatG/lotion




                                                                                BQUIPMBNT

             80Gmltft
                        DESCRIPTION
                                                                     ,
                                                                  NUMBER                          DlSCRIPnON
                                                                                                    Sd$IOrlllt
                                                                                                                                   NUMBER
                                                                                                                                        2
             lskYtntk                                                   1                            CtnIralQl'                         J

                                                                  INSPECnONS I TBSTINGI VISITORS
             Rod Lewi. - CH'lIt
             Tom I'Il.tm1Jn • £tw/$ BMmIP
             MOJI/Q1 RoIdIoI·l.Iwil EMrm
             Ptlm/lItO/Q"",,,· LewfI BIlmw
             Be               ·l.ew HilmiI'
             CI2rIDs IIm1/111d1z •PSI-llrout rutlQlIlJIIa
                                                                   WORKDBSCRlPnON SUMMARY
             eMU,*," e1twdDn c:ollWl4lre co 20~ c:olJtlltue1OUtII.lflltltloll
             MiIIIt /n,.l1or 1J(W outllt IocQtklns. inIttIN CII'III1ta/Id _   to oI1ke




,.-.....,.                                                                               1of2                                                   SSS 1586
                                        SUBCONTRACfOR PERSONNBL ON SlTB
_Ortiz· Gall,l'YotSfones                                   RIchard Qlnrv' CS Enrmn'b,
 ( # Mflnd~ • GalIerYOfSto/ll$                             Andrew Dia· CS EnNl'Pr/$e
 Frlmcfsco Bscobar· GlIl,.", ofStorts                       Bob QrmWlltll· CS En_rise
'loB Romo· CllIfIlY ofSID_                                 ~WCtmlWQth•CS I!nterDtfse
Rlalrdo l.tJou· Gali,lYOfStDnn                             Jonothlln l/Qldovino· SMS
liM SII1It"'" GtJllmtfJ/Stoner                             Mill"" All/lldora· CrlIJerv olStOlW
llUIn Basurto· G4l1er.ll olStDneJ                          Mariano Ortiz· GalltrYolStDnes
Martin Ro/tn· SMS
wi. FIIenm·S/tfS
AWandro BoIdOlllno ·SNS
                                                   VeHICLES ON SITE
Gt1811'YaJ Storm·OSCSR6                                   CS IJmerprf$ll· CA84918
ealltn10J StDn,,·8IJINBF                                  CS            ·AZ0731S
Gtdle/Y(!J Stones' CIt3OIJ39
SMS·39XNN7
  SUPERlNTBNDENT I                         1O'/e KJe1re                  IDATI;            I     !/ZZI2013




                                                              2of2                                 SBS 1587
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
             EXHIBITL

SBS DAILY FIELD REPORT DTD 1/23/2013
                                                S8S CONSTRUCfION DAILY PlRLO REPORT
 PRO~NAMB:                                                 J.os Cerritos IIImtHfr
 SBS PROIBCT NO.                                                                                    1318
 ARCHITBtt PRQlBCT NO,
 DAILYRBPORT NO,                                JS         DAY:             Wldneldqy     DATH:             rz~3/ZD13
 CONTRACT DAYS                         I                   UMAINING DAYS
                                                                    WEATHBR
 TIMB                                      AM                                                       TIME                  PM
 SUNNY                           Ix                                                                SO"",           X
 CLOUDY                                                                                           CLOUDY
 RAIN                                                                                              RAIN
 TEMP LOW                         54   po                                                        TBMPLOW                  r
 TBMPHIGH                              po                                                        TIMPHIGH               72 po
                                                               WORKFORCE
          CLASSllllCATtON              MIN                 HOURS                                         DISCRlPTION
PROlBCTMANAGER
SUPERlN'J'ENDBN'f
                                                      Q
                                                      1                ,
                                                                       0

isMS                                                  4                8 IntM1orfmml1lll
                                                      (}               0
_RobettIon  Bl«rrie
    t'oIIeI'ek
                                                      0                0
Te.1roISt«r PlvmlJinlJ                                0                0
ComJ*IIIlIl'AC
         SIlInG                                       ,
                                                      0                (J
                                                                       8    C/IItJWtlII~n
IMBSPtIlnt                                            ()               ()

C·SBn~                                                !l               8 Conduit IlIItaUafklll




                                                                  EQUIPMENT
            D8SCRIPTION                              NUMBIR                             DBSCRIPTION                     NUMBER
BDomHlt                                                1                                  ScIJStII'Ift                    2
S1!YtnJIt                                              1                                  GtJNrafOJ'                      1

                                                  INSPECTIONS /TESTINGIVISITORS




                                                     WORK DBSCRIPTION SUMMARY
C/IIU IfCCIcW all ZO' will btr   _ml,.1w   COB aHrlOl'I'Ow,   wm biIDIn CMU COIumHl
Illsmlt ~COIIIi'wfcforwa" DI1C., al'J'craA GPUJ

Wlrs hlltruct«i Iw Tom Pltl:mfln lila Dhane to CtNIrtt intrlrlor IiYImlBtl dw tOlnm2m/i




                                                                              1of2                                               sas 1588
                                     SUBCONTRAcroR PBRSONNBI. ON SITE
 0S6 01&1.· 6allew tJlStxmu                             Jonorhon BaldolllllO' SMS
'lOS6 ",tndom •6Q/1IfY ofSto-                           Alldmv Diu· CS Entel1lNe
Frtnldm 1iIaIlH1r. GtlI/mI oIllonn                      RichDrdOmtu· C9 ElI~
ItJIe Romo • Gallerv ofStollt$
Rlctll'do 1.DDft. Gal"ry oISto1IeS
lose Sanche: • GaIIew oIStones
!/uon &/sam· GaI/mJoIStimII
Martin RoJQS· SMS
Lull Fuentes' SMS
Alejandro BtJldolllno' SMS
                                               VEHICLES ON SITE
GtlIl.ry OJ :stDna· 0SCSR6                            C9 Enllrrprlsf· CAW18
GtI/1e1Y1IJsames•881NBF                               CS Bllrerpr/#· 111.07315
GtIlIe1YOJ StonII6. DR1N113
SMS·39XNN1
  SUPBRINTEHDENT I                      /(yIeKieke                   IDATI:         I   t/Z3/Z013




                                                                                          SSS 1589
                                                          2of2
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 M
           EXHIBITM

SBS WEEKLY REPORT DTD 12/23/2012
                                                    PROJECT #                             1378




      *         SBS Construdion                     PROJECT:                 Los Cerritos Hangar
                                                                   Rod Lewis. ThorIl'f1$ Pittman, Parnak
                P.O. 80x 780849                                    Charkhchl
                                                    Email               John Grable. Matt Martinez
                San Antonio, Texas 78278            DisfrIbution
                                                                        Steve SChiffman, Jack Green



  Contract status Report for the Week Ending:                              23 Dec12

  Submitted By:                                                            KyleKleke
  Date Submitted:                                                          26 Dec12




  Contract Date:                       0513112012      OrigInal Contract Amount:           $1.226,074.00
  Start DaCe:                          0513112012      Approved Change:                          $0.00
 Contratt nme:                          173 days       Cumnt Contl'llCt Amount:            $1,271,208.00
 EstImated Completion Date:            0212812012      Pending Changes:                     $72,144.00
 Total Rain Days:                           7          Pending Contrllet Amount:          $1,271.208.00
 RaIn Days This Week:                       0         Additional Time Required:
                                                                                                  -0



                                   Work Completed This Week
Main hanger dOOrslfr8ck installed
lnafalled 7 COUlSe8 CMU 80Ufh!West walle
exterior walle thru doors set
OVerhead Ilahtilla condUit 76% GomDfete
                               Work to be ComPleted Next Week
'oslaD 7 courses eMU at north waR
ComDlete main overhead Ilahtlna conduit. DUn wife
seam hana/no hi-baY fixtures
                                           ProJect Issues
Change Order" One was submitted on JqlY 7. 2012 etID have not received signed copy
Change Order# 1\vo was submttted on OCtober 4. 2012 8tiJ1 have not rec:eJved 8kmed CODY
Need status of reaulred elecl.rical easement to bealn utDltv 'WOrk
Need stalus of electrical Ghsnae 8DDCOl/81
                                       Ou.tandlng Issues
Remaining RFls sent to Matt MartineZ 05 Dec. De Dec. and 13 Dec
J exterior walk thru door RFI ~n( to Ph! weaver on 1~ Dec   :
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 N
           EXHmITN

SBS WEEKLY REPORT DTD 12/30/2012
                                                                      PROJECTfJ                             1378




                    *         SIS Construction                       PROJECT:                   Loa Cerritos Hangar
                                                                                     Rod l.ewIs, Thomas Pittman, Pamak
                              P.O. Box 780849                                        Charkhohl
                                                                     Email                  John Grable, Matt Martl~
                              San Antonio, Texas 78278               Dlsbibutlon
                                                                                           Steve Schiffman, Jack Green


                Contract Status Report for the Week Ending:                                   30 Dec 12
                Submitted By;                                                                 Kyle Kielce

                Date Submitted:                                                               02 Jan   is


                Contract Date:                         05/3112012        OrigInal Contract Amount:           $1,226,074.00
                StaltDate:                             0513112012       Approved Change:                           $0.00
               Contract nme:                            173 days        Current Contract Amount:            $1,271,208.00
               Estimated Completion Oate:              0212812012       Pending Changes:                      $72,144.00
               Total RaIn Days:                             7           Pending Contract Amount:            $1,271.208.00
               Rain Days This WeeIc:                        0           Addlflona'Tlrne Required:                   0




                                                   Work Completed This Week
              Complete conduft M8 for overhead IIahtlna
              No eMU wOlf< commete dUe to cold weather


                                               Work to be Completed Next Week
              Install 7 courses eMU at north waN beatn CMU behind structural columns
              ComDlete main overtlead Jiahtlna conduit DUll wire
              Seain hanalna ht-bav 1lxtures

                                                            Project Issues
              Change Order # One WS$ submitted on July 7. 2012 stili have not received signed copy
              Chanae Order i# Two was submitted on October 4. 2012 8tIU have not received signed CODY
              Need status of reQuired eIeclricel easement to begin utIDtv work
              Need &tatUI of electrJcal chanae 8DDI'OWI1s - work contlnuina oer oriaJnal drawings


...........
                                      Outstanding 'ssues
Remaining RFls sent to Matt Martinez 05 Dec. 06 Dec and 13 Dec
Exterior walk thl'll door RFl sent to PhIlID Weaver on 14 Dec
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
          EXHIBIT 0

SBS WEEKLY REPORT DTD 1/6/2013
    ~QRT

                                                         PROJECT #                          1378




      *          SBS Construction                        PROJECT:               Los Cenitos Hangar
                                                                        Rod Lewis, Thomas Pittman. Pamak
                 P.O. Box 780849                                        Charkhchl
                                                         EmaU                John Grable, Matt Martinez
                San Antonio, Texas 78278                 Distribution
                                                                            steve SChiffman, Jack Green



   Contract status Report for the Week Ending:                                 06 Jan 13

  Submitted By:                                                                KyleKieke
  Date Submitted:                                                              07 Jan 13




  Contract Defe:                           0513112012       OrIginal Contl'BCt Amount:       $1,226,074.00
  SlartDate:                               0513112012       Approved Change:                       $0.00
  Contract Time:                            173 days        Current Contract Amount:         51,271,208.00
 Eatimated c;omplellon Date:               0212812012       Pending Changes:                  $72.144.00
 Total Rain Days:                              8           Pending ContractAmounf:          $1,271,208.00
 Rain ~ys This Week:                           1           Additional Time Required:                0




                                       Work Completed this Week
 Continue conduit Insfallatlon for e          Oahtina
Pull Wire for all overhead circuits
Additional CMU               on south elevation to 11'
Rain daY FrIdaY 04 Jan
                                  Work to be Completed Next Week
Continue eMU wall constnJcUon
lnatalllnterlor office DOd steel headers
Structural flame punch

                                               Proiect issues
Will address all outstandina Issues durina scheduk!cf meeting 011 07 Jan
                                           outstanding Issues
WIll address all outstandina Issues durina 8Cheduled meeting on 07 Jan.
                                                               PROJECT'                            1378

                    SBS Construdion                                                    Los Cerritos Hangar




         •
                                                               PROJECT:
                                                                              Rod Lewis, Thomas Pittman. Parnak
                    P.O. Box 780849                                           Chafkhchl
                                                               Email
                    San Antonio, Texas 78278                   DistribUtion        John Grable, Matt Mertlnu
                                                                                  Steve Schiffman, Jack Green



      Contract Status Report for the Week Ending:                                     08 Jan 13

      SUbmitted By:                                                                   Kyle K1eke
      Dat_ Submitted:                                                                 07 Jan 13




      Contract Date:                              0513112012       OrIginal Contract Amount          $1.226,074.00
      Start Date:                                 0513112012      Approved Chenge:                        $0.00
      Contract TIme:                               173 days       Current Contnlct Amount:           $1.271,208.00
      EstImated Completion Date:                  0212812012       Pending Changes:                   $72,144.00
      Total RaIn Days:                                8            Pending Contract Amount:          $1,271,208.00
      Rain Days Thl. 'Week:                           1           Addltlonel Time ReqUired:                0




                                             Work Completed This Week
      Continue conduR InstaJlation for              Una
      PUlt Wire for all overhead circuits
      Additional eMU corntl/eted on south elevation to ii'
      Rain d!IV Frldav 04 Jan
                                         Work to be ComDleted Next Week
      Continue CMU wall conalruction
      Install interior office DOd ste.. headerI
      Structural frame Dunch

                                                      ProJect Inues
      Will addl'888 all outatandlno lseuea durina scheduled meetina on 07 Jan
                                                   Outatandlng I.sues
      WIll addre.. an outstandlna Issues durino scheduled meetina on 07 Jan.




.~.
                                                                                                   sas 1425
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 P
           EXHmITP

SBS WEEKLY REPORT DTD 1/13/2013
                                                                       PROJECT'                           1378




                       *         SBS Construction                      PROJECT:                Los cerritos Hangar
                                                                                      Rod L8NI8, Thomas Pittman, Parnak
                                 P.O. Box 780849                                      Charkhchl
                                                                       Email
                                 San Antonio, Texas 78278              Distribution        John Grable, Matt Martinez
                                                                                          Steve Schflf'man, Jack Green



                   Contract status Report for the Week Ending:                               13 Jan 13

                   Submitted By:                                                             KyleKieke
                   Date SIIbmltbtd:                                                          14J8n13




                   Contract Date:                         05/31/2012      OrigiRClI Contract Amount:       $1,226,074.00
                   Start Date:                            0513112012      Approved Change:                       $0.00
..............     Contract Tkne:                          173 days       Current Contract Amount:         $1,271,208.00
                  Estimated Completion Date:              0312212012      Pending Changes:                  $12,144.00
                  Total Rain Days:                           10          Pending COntract Amount:          $1,271,208.00
                  Rain Days This week:                        2          Addfttonal TIme Required:                0




                                                       Work Completed This Week
                 Installed steel headers for Interior oftiees
                 Installed al/ whlos for ovemead lkIhtIna
                 Additional CMU completed on rear elevation to 20'
                 Continue CMU constructIon on north efeVatfon
                                                     Work to be Complebld Next Week
                 CMU to 20' comDlele on north end rear elevations. minus columns
                 Inatall6x8 steeJ tubina In cuDOJa
                 IIl8laD motorized DOWeI'ventl in envefoDe wafl


                 Need status of revised E1eclrical
                                                          .. Project  issues
                                                               submitted 08 Jan 1S
                                                          Outstandlna Issues
                 Pendina RFI.
                 RFI 1 - need flntsh seleclions
                 ~F12 - Shlo ladder shoD     r RFI 5- Need h8OO8r door sections to. order sh886lfllQllnsulatlonfman door




~.
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    19 Q
               EXHIBITQ

     SBS WEEKLY REPORT DTD 1/20/2013



()
                                                                         PROJECT #                            1378




                         *         SBS Construction                      PROJECT:                 los cerritos Hangar
                                                                                         Rod Lewis, Thomas Pittman. Pamak
                                   P.O. Box 780849                                       Charkhchl
                                                                         Email                 John Grable. Malt Martinez
                                   San Antonio, Texas 78278              DJstr1butJon
                                                                                              steve Schjffirlan. Jack Green


                     Contnlct Status Report for the Week Ending:                                 20 Jan 13

                     SUbmItted By:                                                               KyleKieke
                     Date SUbmitted:                                                             21 Jan 13




                     Contract Date:                        0513112012       Orfglnal Contract Amount:           $1.226.074.00
                     Start Date:                           0613112012       Approved Change:                       '0.00
     .-..-......    Conttaot Time:                          173 days        Cul'I'8nt Contract Amount:         $1.271,208.00
                    Estlmafsd Completion Date:             031.2212012     Pending Changes:                      $72.1.....00

(J                  Total RaIn Days:
                    Rain Days This week:
                                                               10
                                                               0
                                                                           Pending Contract Amount:
                                                                           Additional Time Required:
                                                                                                               $1.271,208.00
                                                                                                                      0




                                                      Work Completed This Week
                   ContJnue CMU wall construction
                   InstallllOW8/' louVered vems sf envelooe wall
                   Move trench drain to &! RFI 5-   Need hanger door adona to order sheathlngnnsulatlonlman doo!
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     20
          EXHIBIT 20

C)   TRI-BAR NOTICE TO SBS
        OF TERMINATION
                                     r"'\

                                                                                           ."




       IISBS
     • CONSTRUCTION •              DEVELOPMENT                                                    Jp•o. Box 780849
                                                                                       San Anlonlo, 1X 7~278"()B49


                                                                                                    February 6, 2013

       To:    Vendors, Suppliers and Subcontractors
       Fm:    Jack Green - Project Manager
       Re:    Los Cemtos Hanger Project- Uvalde, Texas

                                                                               Sent VIa Email OIT February 6, 20~


      On February 5, 2013, representatives ofTri-Bar Ranch Company, Ltd. (the "Project Qwner") and Select
      SuDding Systems, Inc. (the ·General Contractor") met to discUss the status ofthe Los cerritos Hanger
      Project In Uvalde. Texas. At that time. the Project Ov.!ner Informed the General Contractor ofthe Project
      Owner's intent to complete the remaining scope ofwork at the Uvalde site utInzing internal construction
      management personnel. The Project Owner determined that ongoing revisions to the Project Design made
      It impraCtIcal for an outside General Contmctorto,effectlvely manage the Project in an efficient manner.

      ks sUch, the Project Owner has exerclsed its option to amend to Scope of Work In the Contract Documents
      to include only that portion ofthe Work completed as of February 6, 2013. The Project Owner has
      Instructed the General Contractor to notifyeach'vendor, supplier and subcontractor to slmDarly ctlase all
      work effecthle February 6, 2013 and to amend to all previously Issued contracts, subcontrac:t5 or purchise
     . commitments accordingly.                                                                 .

()    The General Contractor requests each vendor, supplier and subcontraCtor 'to submit a status update to me
      as ofthe close of business on February Gill and to remove all personnel, equipment and supplies from the
      Uvalde location. The Project Owner intends to purchase al/ materials currently anslte that are dedicated
      for InclusIon In the Project. Please coordinate the transfJ!r ofall materials with Kyle Kleke, Project
      Superintendent, as soon as possible.

      fins/InvoiceS for all work performed and materialstransferred to the Project Owner are due at the offices
      of SBS Co~l'lletion by Friday, February 8", Please submit al/ flnanclal related lnfonnatfon to the attention
      ofJohn Maywald, Vice President of Finance.

      The General COntractor has been assured by the Project Owner that there wHI be a timely review of aU final
      invoices with payment made as soon as possible. Should the Project Owner require the assistance of any
      vendor, supplier or subcontractor with the completion of any work at the Project Site, you will be mntacted
      directly by representatives of the Project Owner.

      Thank: you for your cooperation. Representatives ofSBS Construction and TrI-Bar Ranch Company, Ltd. are
      working together through this amicable transition ~nd requ!!St that each of you do the same. Please direct.




                                      17 Scenic ~op Rd., Boerne, TX 78006
                         830.9815929 Phone'               •              Fax 830.9815308

                                                                                                       SBS 1942
(
     .S8S
     CONSTRUCTION
     Pagellof2



     any inquiries to either Steve.Schiffman, President or DavId Morgan, Executive VIce President ofSelect
     Building Systems. Inc.


     Sincerely,
     17;~lnc.
    Ia~ G2. - Project Manager
     cc:     Steve Schiffman
             Dave MOl'fliln
            John Maywald
                                                                                                        '.




                                                                                                   SBS 1943
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    22 A
            EXHmIT22A

C & S ENTERPRISES, INC. -INVOICE JULy
               252013
              ._---_._._------------------------

                                                           Invoice


                                                          ~-

        ...

       ..naw.1II'l
         -.0......
         DCllDInr            - ..-           ..........
                                             a . ..,' .
       ...
       •t*LI1Iar




      ••




     NIIf. . . . . . . . . . . . . . . . .




~.
     , :
           ---------_.-----_._-----------------

            ..

                                           .''11'"




()     ~




           Thank you tor your. bu8inessl
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    22 B
            EXHffiIT22B

C & S ENTERPRISES, INC. - INVOICE NOV
               112013
                                                                                                     - ,Date
                                                                                                    1lf1l12013
                                                                                                - -          --1-..:...",.,-=""....,.,-,.,--1
                                          ISGgUnca
                                       8tlek:.eA.t a41~~4~e~1I4


                                  BU/'T"_ _ ..                              =
                                  Gw:iercap
                                  10067 Icmca Maltsberger
                                  Sail An&ollio. TX 18216




                                                                                                                I      J6b Name .
                                                                                                               I Lo& OvritosBaqer
                       -           ~         ....      .. A()lf.Iity            :                                      Ariiou~       ,.
            • Ref. submittal tbrPa~af' electti~1 wl!fns of~ I..tls Cerrllos BJnpr. ..dbllowa:                                      0.00
            o TolaI CA\IIl~       AI1lOUDt.   ~          $J 15.163.00                                                              0.00

              TobIJ II8W   con_
              Extlll!l tQ date.                   .$l00J)93.oo
                                      1JIIOUIlt..•.$11S,,256.oo
                                                                                                                                   G.oo
              Drawll for.
              *W'~ in exterIor W8lIs
              "Ho. .tun ¢OIlduf!a
C')           Tobtl DtlIW#J             _     ,J20.  ".
      DIlIW'ilS
      *Trlm-out
   "'Service
   TolaJ Draw #S_•..$2Q.o.oq.OO
   Baranell doe......s13,OS6.00
  • Total Labor It. Material draw #5._ _         _..

   Drawtl6.
   ·Final him-out
  Total Dtaw #6....,$13.0S6.OO
 •'total Lallor &.Mall:J:illl draw 116     _      ..

   Drawin
   .l!xIras
   Tollll Oraw#1..JI~Q.O.O
 • Total Labew &. MlteriaI draw   m      _..__    .
 '.
  Draw'S
  ~iuaI
   TOIBI Dmv'8••$I.924.82
 • Total LIIbor & Material draw #1.               .




Thank you for your business!
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    23 A
               EXHmIT23A

     REI - LIGHTING, GEAR, MATERIALS
       TURNED OVER TO SBS 1/24/2013


CJ
c           )                                                                                    ,)                                                                                                ,     )

        ,
         i~
         l~{


        .:'-/
             ClY.


                r
                              fy1t /)l
                             rll! J)l.
                            7'/fG \)L
                                           MAlEFUAL
                                                dffO.)
                                                   1/-tJ"f )
                                                     (,.N'tP S
                                                                         PRICE    AMOUNT
                                                                                                                                                               ----,-   ,:..
                                                                                                                                                                               ..,..       IDII1l!OFClIIlEI'I
                                                                                                                                                                                            ~;h.J I~~I




          l                 I"tft fPt
          ...                                                                                                                                                      ..
        \0::..               T\'~~      V'5        W
                                                                                                                                                                                       ,
        :''t.                i'lPc     \/'i        H,... lt-----~------------1----I----I
            t                fa..~\     l.1t        ~
            \                 Pe....-a..J LA           IV\.te- ,.'"
            i                Pa.~c.1   '-A -h;Lf"t"
            1
                .            t'f4/-''''1 16-44 ,Z        Alll..iU~ wI
                            e I';; J"eJiJ     J   .,rrl4./; .JII) f... '1~7                                 LAE--.---.....-----.--.------\L MATEFUAL
                                                                                                                                                                                -----+--+-.---I
                            101 IIA               f~.f4l1'~                                  1----
                                                                                                                                                                               IUTALLABOR

                                                                                           > .------+---+---I--+---:.~-----1--4,..
                                                                                                                                i!!!:--1--1

                        "




                                                     _-                                                                                                                                                              ....
                                                                                                 -CIIl(IlIDIIY                         M'lECOIIPIElPI
                                                                                                      . 1                                                                              TAX

                                   )--_...                                                                                                                                                                      ).
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    23 B
         EXHIBIT 23 B

REI - LIGHTING, GEAR, MATERIALS
 TURNED OVER TO SBS 1/24/2013-
            PICTURES
                   . ..
    -      •.

        : !.
        1 ..
           ~
             • •
                I

                 f
                 .
                     I

                     .i
        .
          .
         ~:




{
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    23 C
            EXHffiIT23C

 REI - LIGHTING, GEAR, MATERIALS
TURNED OVER TO SBS 1/24/2013 - VALUE
                                                                                                                                                           ,..t...


  A-                                                                                                                                      ....
I-

     1
         "='
         ~
                      I



                                                                                                                                  .
  It                                                                                                                         Il                  t.I_
                                                                                                      ...                  7_
                                                                                                                                                                     )
          --
           &.-                      I1.1III             IUIII                     II                                                                 II




                          -- - --
                                                                                                            I'               ,

                                                        D.IIIII                             ..         fit                 ~
                                                                                                                                  y
         "8IIlrJDI        f   ••                        II.D8                                        ..,..             .                         ~

                                              I                                                             I




                                  - '- -
                                   -.s_               "D.IIII              "'l1li                                          ..-J                   Inl
                                              I
         i~·                  .•                        OJIII            ~
                                                                                                                                         •• 2.nlI


..-                   .'       .   ~I                   11.l1li •          2.-.l                 -..
                                                                                                            I




             .. ---.
                                              I




                                   -
                                                                                                     .lmI
                                                            . :..



                                  -_
                                                  .                      • tuIlIII               -.                              II               IIIIlI



                                            ..........
                                                                                                   I



         - ---
          .          ........
, 'It.
                          ,                            .11- •
                                                           , ,                                   ..
                                                                                                 "
                                                                                                            r

                                                                    ~1Ir:              A                ~.(!~"

                             ·fi!iiEEl!.. .::-.
                              ..           .. . .                   na                                           ~··             _=--.:;...,..........
                                                                    ..                                                 I11III3         ...            "
                                                                                                                                                                     )
                                                                                    • .t'        C..




          ".   ~   ,.. ....
                       :                                                 .' '::.;:,'..).-.:,t" ,"
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    24 A
         EXHIBIT24A

JOHN GRABLE LTR DTD 12/21/2012
      W/ATTACHMENTS
-.- -




        •..-
        ~
                             ·_---- - ------- -- - -- ----- .
                 ........KIIIIIne. .
            JIinUl$ %023
            JZII!j~"~              __     br8w_ _


    Hl~
   ....._                               car.a    ,..                       ,.,.............fDrOllttlll.....
   ...........          .......,           rn             It       .....

   I. . . . . . . ·      ..,           vau....




    .....
    'Ii

     ThMI·
. - •....."sRisk I
    fniurllICI
                                                                                   NOIE:        I     ...
                                                                                   ..........• wNch           ..

                                            ...............
                                            ...!IICtIDft-           ...
                                                       _-tlllIIIl tIIn
                                                                                   ........ClDde_.,,;1IA 1'hIf
                                                                                   -   _ _ 1ft
                                          .
      • AlA: Document _                   I
                                              -1882
           =n tE*t:.
                                                              ,
- - - -...$ E b d A _ ' , 'f
                                                          ,       ;:-   t'   hi .21   Ii
                                               UP' .,,-


       iik&
       .   "~'IX_f
                                     . . ip'lf
                                         . 'II
      ..... ~...
      ..   . . .. . . . .: - . . .   ,.   I


                                     ~ICJ::=="     ..
                                                ~1It. .




                                                                                                   t




                                                                                           .....
     B   J                     I




.'           _!iii!! ......l.=...
                    ,.    _   ,It
..

     ......
      YAUII '




                                  .
                                  ~




                                  •
                                  I
                                  I
                                  I
                                  f
                                  I


                      .
                      •           ,•  I
                                          .

 ---            .     I
                    ' iI .   .,   I'
                                      1         __
                                              1IU
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    24 B
                EXHIBIT24B

       JOHN GRABLE LTR DTD 12/21/2012
             W/ATTACHMENTS




(


~...
               ,,
               ~    • 'fa




                    ......,.""                      " "..                                     .
                     _      . . . . .t:

               ;     Draw~• • """"'''''''''''''''''''''JC:Mon~1S.
                    ~ no:-th.tthe                         """"'*~.
                                                  PSMII . .. . . -....... -. . . . . . . Ja
                               •• J\kp]1.




------ -- ........ ---- .. -------_._- .... _........ -._- -_ .._- ---_.- .." -_ . -.- -_ ..... _...-   _._ -_.-
                                                                                                           .
                                                         (J          COpy


                                               _ _..

                                                         .. _.....          ---   1   .... _ _

                                                                                                .   •




                   .......,.........,
  tt. .
                   ..            0lnIIMIIn.                                 tIr                _            far       .....
              .............c.                                   JaIin                 ".                                 ..

  11DaIt........        • ...........


  PrqfIct                               $    ....71      ...             .......-pnIJIIc:t......,....
  PrajlItt.                             S ~              ..             .........-.................
  TRtpDriII; .                          •    UJSU2       UOo01          ....
  other......                           $     sasa       ...            CllInInIf·..... ClDt. . .
  1uIIdII'...
  ~
                                        S
                                        $"
                                              ..
                                              750m
                                                         ..
                                                         DINB           _
                                                                                          c:bn1rIdDr'I~
                                                                                          ..........
- f1   .w,-CM           .. ----- --- • Opaa;ao·- "'2ID=Gt-_. -MiiGlif .,iIMtI1 -- . -
  MetlJDDca'......                      $ l....
                                        S tOaOD
                                                        ..
                                                        ...
                                                                        DooI. . . . .~tdIdDi'. . .



                                                        ...
                                                                        ~.wtid6M

                                        t..,..
                                        S.....          ..
                                                        2!JNJ
                                                                        1'I8cIIDn-

                                                                                      -
                                                                                          ..
                                                                                                        .
                                                                                                                  I*IfM:t...-:hJ.




                             p~
                                ~ /0-0• ~
                                             ....      /#6   ~ ~                          ""G
                                                                                  #e"'.,pf. • •
                                                                                                            A?-~r
                                                                                                             ce !
                                  ~J1e~'.



                                                                                                                  1R---
                                                      o

                                    ment G70r ~ 1.
                                    for""'"
                                             .                          ...
                                                                         ..-z.Jt
                                                                        CCINlMCta~
                                             MCIII. .:
                                                                            .,.
                                                                            'fiatt

                                            MYIB1"

1.._....,....                                         _ ..
IOIInIMmII'I
it
t.-.__
:'5, •
     n   5

                 •pir.                          1 . . .0.-.
                                 .......1.........



. __ ....
                                                              ·,P""
.........~1GI1------­
     ---.
... . -   I' ~i
        .,..1»
     .. ILJI.,
     .. 1.-".,...
                       --'I..
                            '.
                                               I         Mdt

    (QIIla'-_ .
  ............-1'          I"
                                                          .....
                        I   .J

       ---.~I-.f------' ..
                                    ,,*-ltfCrIID) -       t    1!M.t1

,.............
.. mAL
    0JlIt4,-u.a:':':--::rr        ~---_


 ....... ".....
 "OI".r=-·~iiiI._---tt:
         Q.IIeS_""-_
                        ..



                                                                                 1
                                                                                                                           -']




                                                                                AfIIILII:A1IOItM'll: 12I2II2Dl2
                                                                                ....... UlSIIJ012
                                                                                ..,a:'·...........1MU




                                                                      •
                                                   ~
                                                                      I....
                                                                          ...
                                    2.. ...

                                    ......
                                               I       UID.:IIl

                                                   .hlUl              :
                                    LMUIlI                            iUl
                                    .&.IIUII               U          :'U
                                                                      ,
                                                                      t
                                      M1.1               11

                                                                      ;




                                                                                                                      ..
                                                         'I!          I

                         ,   &,u:      TJ:                            •f
                                       •                          •
                                                                                                                  ~




                                                                                                           •
                                                                       I




                                       •
                                                                          ~ j




===--.
-...
_i~  ,=, . . . ... .,
                 : ..,
                I;
        1   ~~
        {I'll'
        I ,It:
A   B        '..c   It   I   piG   Il   1
                                                                                       ..
                                                                                  (0. ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
    24 C
                EXHIBIT24C

      JOHN GRABLE LTR DTD FEB 28, 2013



(~)
A            HITEeTS·IIIC

      FebrWlry 28. 2013

     Jack Green
     $elett Buildll'lg Systems,. Inc.
     117 Scenic Loop Rd.
     IBoerne, TX 78006

     Re: Los. Cerritos Hangar
     ProJect terminlltlon procedures for SBS


      ,When Gfacler Cap terminated SBS General Contracting services on February S. 2013 you were asked
      ~ provide us with copies of aIL of your subcontractor contracts, supplier contrae:ts. and arrt
     ;outstandIng issues. Although you agreed to this reqUl5t, to date. WIt have nat received any of this
     'crhical information. We did receive your final df'iIIW application 11 on February 6, 2013 and I
     :assurned that the critICal project coracts and suppuers list would be forth coming the following
     'week, bUt to date. we have net receiVed this Dst that all parties agreed to.

     The c:ottectlve eft'orts of the above-mentioned teIm. IS well. itS the arc:hltect and stn.u:tural
    .engineering team of record have been working to identify these items as we continue to assess aIL of
    .the SBS work. Mr office has bien In touch with Eric at SChulte BUilding Systems. who has been
    ;helpful In assessing the work. diet is In place as well as the existing as - built Contucts. .

    :Jadc.  you may not be lWlIre. but we have discovered saveral defects In work deli..... by SBS.'~i
     :.tIf:!~.·;'~~~~::~~WS_;'j1df·~~·~~                                                          This effort
      toIItlnues and is still underway to complete a detailed list that outlines these defects. how they will
    i be resolved. Today It was determined that the building is a minimum of two Inches out of plumb
      toward the west (or river side) and that a number of the doubte lock seam roof ptillnels are not
    , contiguous as specmed. The diaphragm function of the roof element will be compromised when the
    : building Is pl.umbect and will have to be completely removed and replaced. The practice of installing
    . a roof befOre a bullalng is squared and plumb violates quality industry standards.

    ) llIe Owner will not absorb . , GISt for resolvlng these defects. The costS associated with this and
      any other bUilding spednQtion infraction wilt be deducted ffom any CIUlStandIng draWs requested or
    , due to S8S andlar their supplie's before any payments are released.

  we will resolve these p,.lems quidcly and professionally. To discover these problems after
; enduring repeated delays to the pre-engineered building eleliVIfY Is hard ~o comprehend. We will
  protect tlte Owner in the process and assure that he oats the quality building he is p;lylng for.

     Regards,
     ,J.._ 11 It
. ..:¥rt   J1W'II"~
I     :.}

: John Grable. FAIA
. Cc.. Tom PittnliIn Gee. Stephen s. Schiffman SBS
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
        EXHIBIT 25
c-)
      ATTORNEY FEES




!

~/
                                                                           Page 11



                        ATTORNEY HOURS/ACTIVITY

                 DATE                 ACTIVITY                      TIME

     1-23-2013              Review of Sub-contract           1.25


     1-23-2013              Review of SBS Ltr to REI         0.75


     3-12-2013              Draft Subcontract Lien, Ex. A,   1.50
                            B,C


     3-20-2013              Review of Uvalde Property        1.15
                            Records


     4-2-2013               Notice of Representation to      1.00
                            Defendants SBS and Tri-Bar


     5-2-2013               Draft & Original Petition        2_25



()   5-10-2013              Mail OriginalPetition to
                            Kendall County
                                                             .75



     6-8-2013               Ltr to Kendall County            .75


     6-29-2013              Review of Invoices unpaid,       1.75
                            7/20/2012,12J20/2012,
                            1120/2018


     7-10-2013              Tri-Bar Answeriw-Mtn to          1.00
                            Transfer Venue


     7-19-2018              SBS Transfer Response            1.00


     8-8-2018               REI Discovery Requests           2.50


     8-8-2018               REI Response to Transfer         3.75
                                                      Page, 12


8-3-2013     Attorney Correspondence           1.25


8-3-2013     Delivery to Kendall County        .50


8-19-2013    Receive!Review SBS Discovery      2.50


8-27-2013    Intervention of Schulte Bus.      .75
             System


9-5-2013     ReceiveIReview Tri-Bar            1.00
             Production Response to SBS


10-10-2013   ReceiveIReview Tri-Bar            1.25
             Interrogs to REI


10-10-2013   Deficiency Discovery Correa. to   .75
             Tri-Bar


10-11-2013   Review of SBS Production          3.50
             Responses


11-11-2013   Plaintifrs Request for            1.75
             Admiss:ions


11-11-2013   Deficiency in Tri-Bar Responses   1.50


11-12-2013   Tri-Bar Responses to Request      1.25
             for Disclosure


12-13-2013   Plaintifrs Mtn to Cmpl            3.50
             Discovery


12-13-2013   Mail to Kendall County            .75


1-2-2014     Setting of Hearing                .75


1-23-2014    Rule 11 Ag:m Re. Discovery        1.25
                                                        P a gel 3


(~\   1-24-2014   Rec'd Tli-Bar Rule 11 Agm.     .75


      1-24-2014   Tri.-Bar Supp. Disc.           1.50


      1-27-2014   Tri-Bar Supp. To SBS           1.50


      2-6-2014    Plaintiff's 1st AM» Petition   .75


      2·6-2014    Delivery of Rule 11 Agm        .75


      2-11-2014   Tri-Bar Priv. Log              .50


      2-12-2014   Tri.-Bar Supp. Disc. to SBS    1.50


      2-13-2014   Deficiency Reap. to Tri-Bar    1.75


      2-13-2014   Tri.-Bar Supp. to REI          2.50


      2-21-2014   Tn-Bar Supp. resp to REI       1.75


      3-7-2014    Ltr to Kendall County          .50


      3-7-2014    Plaintiff's let AMD MTN to     2.50
                  CMPL


      3-19-2014   Order Setting Hearing          .75


      4-3-2014    AlO Compelling Discovery       .75


      4-3-2014    2nd AM» Original Petition      1.15


      4-9-2014    Kendall County LTR             .75


      4-16-2014   Notice of Hearing              .75
                                                     P age 14


4-29-2014   Delivery of 2J1d AMD Pet         .50


4-30-2014   Reviewed Costs. Phone of         .75
            Plaintiff


4-30-2014   Reviewed Supplies of Plaintiff   .75


4-30-2014   Tri-Bar Supp. Disclosures &      1.75
            Interrogs


5-7-2014    REI Disclosure Responses         1.75


5-10-2014   Research Tortious Interference   3.50


5-13-2014   Affidavit of J. Robertson        1.50


5-13-2014   MSJ for Plaintiff                36.00


5-13-2014   Kendall County Ltr               .50


5-23-2014   MSJ - Order Setting Hearing      .75


6-2-2014    Tri-Bar Supplemental             1.50
            Production


6-23-2014   Review REI Documents             1.50


7-3-2014    Tri-Bar MSJ Response             2.50


7-3-2014    REI Response to Tri-Bar Mtn      1.50
            for Continuance


7-7-2014    REI Response to Tri-Bar          3.50
            Response


7-7-2014    Ltr to Kendall County            .75
                                                     Page' 5


7-9-2014      Tri-Bar Disclosure Response    1.50
              Revised


7-21-2014     John Grable Correspondence     1.50
              Review


8-19-2014     Communication w/SBS            .50


9-2-2014      Reviewed Projects REI Unable   1.15
              to Pursue


                                             125.7


HEARINGS


3-31·2014     MTNtoCMPL                      6.50


6-3-2014      MTN to Transfer Venue          6.50


7-10-2014     MTN for Summary Judgment       6.50


12-18-2014    MSJ Hearing (Tri-Bar)          8.30


12-23-2014    Trial Exhibit and List         5.75


                                             33.55


EMAILS


5-28-2013     Tome                           .50


6-7-2013      5emails                        2.50


6-27-2013     3 emails                       1.50


6-28-2013    . 5emails                       2.50
                                 Page 16



7-2-2013    Tome          .50




7-8-2013    2emails       1.0


7-9-2013    Tome          .50


7-10-2013   11 emails     5.50


7-13-2013   Tome          .50


7-15-2013   Tome          .50


7-17-2013   Tome          .50


7-24-2013   2emails       1.0


7-25-2013   5emails       2.50


7-29-2013   John Slates   .75


7-30-2013   Client        _50


8-5-2013    4emails       2.0


8-7-2013    Tome          .50


8-8-2013    5emails       2_50


8-12-2013   Client        _50


8-13-2013   Client        .50


8-21-2013   2emails       1.0
                                  P age 17




8-23-2013    3emails       1.50




8-27-2013    From client   .50


9-1-2013     2emails       1.0


9-6-2013     4emails       2.0


9-10-2013    2emails       1.0


9-11-2013    To Client     .60


9-12-2013    To Client     .50


9-15-2013    3emails       1.50


9-24-2013    From Client   .50


9-25-2013    To Client     .50


10-10-2013   3emails       1.50


10-11-2013   7 emu         3.60


10-13-2013   From client   .50


ll-U-2013    To Client     .50


12-13-2013   To Client     .50


1-4-2014     From Client   .50
     1-14-2104   To client         .50


     1-15-2014   To client         .50


     1-16-2014   To Court          .50


     1-27-2014   From Court        .50


     2-3-2014    To Client         .50


     2-5-2014    3emails           1.50


     2-6-2014    8emails           4.00


     2-7-2014    From client       .50


     2-12-2014   4emails           2.00



C)   2-13-2014   15emails          7.50


     3-4-2014    2emails           1.0


     3-7-2014    3emails           1.50


     3-19-2014   3emails           1.50


     3-25-2014   Tome              .50


     4-3-2014    2emails           1.0


     4-4-2014    T.Clark           .50


     4-7-2014    From C. Brazell   .50

     4-9-2014    To C. Brazell     .50
                                      Page 19



     4-12-2014   oemails       2.50




     4-15-2014   From Client   .50


     4-26-2014   2emails       1.0


     4-27-2014   4emails       2.0


     4-28-2014   6emails       3.0


     5-1-2014    To client     .50


     5-6-2014    3emails       1.50


     5-10-2014   To client     .50


()   5-11-2014   From client   .50


     5-12-2014   8emails       4.0


     0-13-2014   oemaill8      2.50


     5-14-2014   4emails       2.0


     0-20-2014   To client     .50


     5-28-2014   To client     .50


     6-18-2014   2emails       1.0


     6-19-2014   2emails       1.0


     6-22-2014   2emails       1.0
6-27-2014   5 emails          2.50


7-2-2014    2 emails          1.0


7-3-2014    To C. Brazell     .50


7-4-2014    From C. Brazell   .50


7-5-2014    From C. Brazell   .50


7-21-2014   2emails           1.0


8-6-2014    From Client       .50


8-8-2014    2 emails          1.0


8-18-2014   2 emails          1.0


8-19-2014   2emails           1.0


8-20-2014   2emails           1.0


8-23-2014   From Client       .50

8-25-2014   2 emails          1.0


8-27-2014   From Client       .50

9-2-2014    To Client         .50




            Total             266.50 ($79.950.00)
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
               EXHIBIT 26

     REI MARKED-UP UPDATED CONTRACT
C)             DRA~NGS
    A                              B     c                                 D                           E                         F                                                           H                                                                                                                       M




                                                                                                                                                                                                                                                                                                           II-+----jg


        --                                   --
                                             ........
                                             o
                                             CAl'"

                                             ere
                                             :::
                                                            HIlflltM.CMS
                                                            O'U'...NCID
                                                                                  ABllEVIAnoNS



                                                                          ........."""""'"
                                                                                                                                           --
                                                                                                                                           """--
                                                                                                                                           CI4
                                                                                                                                           GO
                                                                                                                                           Ofa

                                                                                                                                           ....
                                                                                                                                           ...,
                                                                                                                                           ....
                                                                                                                                           ""
                                                                                                                                                         QIOOCIJoWOIDIlC".
                                                                                                                                                       ""ClIta
                                                                                                                                                         ~CCINIIlo\ICI'l>MflWID
                                                                                                                                                                                                                                        GENERAl NOlES




8                                            ......."""'"
                                             ....
                                             ....                          """"-
                                             ..,---
                                                                                                                                           OU
                                                                                                                                                                                                   :I.      1IlBIlM1Df1!ftWlH1tlIQIlAwt«;S;"lttt'f'dNI'Q!It.COIftICfRhillDCAamtoUOAllOOltrtMt_




                                             .... ---
                                                                                                                                                                                                            ~_QlJIoNlIrf.,WQtOltOl'l/lONSAw.l.~               .."MlOI'"CN
                                                                                                                                                                                                                                                                                                                         i~
                                                                                                                                                                                                                                                                                                                            i      7



                                             .""                                                                                                                                                                                                                                                                 .. J!5 ;
                                                                                                                                                                                                   ,.       _DM_ _ AIl~OtU'NOatW.lCJI'lEll;:AlBl.     H tllAU.JCJEtMllDllEIOSUQI".


                                                                                                                                            ..
                                             ~
                                                                                                                                           WI                                                               UCIWA.... CCMlUCICIl:I.QQUlUGI'la84.pc.CAtI~
                                                                                                                                                                                                                                                       . . . ..veMr.w.~
                                                                                                                                                                                                            trAaI'A"'~8C.I£...-mfCI:"COMU1INGRlICllOtW..CCOMPlWfl'AftM.



                                                                                                                                                                                                                                                                                                                 . J;.. i.
                                                                                                                                                                                                                                                                                                                         %w
                                             :'                                                                                                                                                                                                                                                                  0




                                                                                                                                            .......t
                                                                                                                                                                                                   a.       ae:1ISWI.ell'lSlI!lI'OIMU!fOI~-erHOIl8'IMCIa.         HMtWIIrSlWlNDINJ.w.c.                          0
                                                                                                                                                                                                            I'AIIICIII!Nlf_H:\IlllN"M.t.ruot_lSMl'f~lED.~~~                                                      ~
                                             CAlC           ~"'~~IOrftM5~                                                                                                                                   ~_~uc.AS~lIOcoc::.:lttQIIlt!.ItIIJAWlDClItWlOtOMa1KMlaASI'MIOI'IHr.
                                             ~
                                             riA
                                                                  tHCllI:WI)~1oU
                                                            1HClllSoVOYCllJ.NoftI!I                                                                                                                         """'                                                                                                          ~ ~

                                             ..
                                             I:IIt          ~.'ltSlQQIiIAl"O
                                                                                                                                           \:."                                                             -.
                                                                                                                                                                                                    P. TAlZfIIIf:I

                                                                                                                                                                                                            .......                                                                                              "

                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                                 0       Na
                                                                                                                                                                                                            ..-                                                                                                  " ~~ il
                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                   6
                                             :t
                                             ...                                                                                           ::"
                                                                                                                                           ..........
                                             ...
                                             "'"
                                                                                                                                           ....'"                                                   10. MCCItCNUCfIOHOI"IlIMDISa\AU.l!scewm""MUIllmt:mlCWfFOAIaIlIfPMJAll _ _

                                                                                                                                                                                                    u.
                                                                                                                                                                                                            tIII'H1tO.. ~WlJtIJllIfllCAlC)ne:CCfCI&IIr:flllHDOC:IIJrICHtS,
                                                                                                                                                                                                            ACCI!IS""'-'IIICJIJ.mI4~IOMDCIlIUQfOIl~.HlCIlIa.l\UIQlCIlI,Jn:.
                                                                                                                                                                                                                                                                                                                          II> II
                                                                                                                                                                                                                                                                                                                              II

                                             =
                                                                                                                                           IV          ~ ~. . . . . llIl.lI!!I'm~                                                                                           ACCISIl'AM!ISM\U.

                                                                                                                                           ...""
                                                                                                                                           nGJ           IIWtOIlMUlQllCll.llllllOtu
                                                                                                                                                                                                            .1.QAG(.........SIa~M1M"l'IUO-..omDOClLfUIlG&flllUCW.w.IUlWAJCtOit
                                                                                                                                                                                                            tDCLl'Aftatltlll'O.WD.1llCltI!D1UI1I11a\$\IWJ,"'WlIeIoUICiCOM"ICI'UAADOttIM'~ROM



                                                                                                                                           ..." .......
                                                                                                                                                                                                            atA"'flB."CCmf--.sI4M1tAUb,..".."SIWlMAftDll!SoUlIIAJllGAlH..-.,,'f_


                                             ...~
        g.                                                                                                                                          ,..,....
                                             -.....                                                                                             """"                                                12. "'0~.uommlH)KNaI'OAev.aIQQllJQNSOIlJGIfIIGlIIaIIIl!J.
        ::=0                                                                                                                               "'-"""""'"
                                                                                                                                           1M            ..._                                       IlL .~.1tIIfIDClMSU.nlt7'_CiClIC$erallOlSOC:IlJelOMI'ICf'a"0I'1IIIoootAJfttMfCR
                                                                                                                                                                                                        fICI!I'IAClle-IlN:ll_~"'Nft"OfNrG'H~ClCQt~..uJHOWHort . .
        ""
        ""''''                               :=:,.....                                                                                     UON           IIN.IlDCWIeWISII«lIID                              MCHIl'tIlIIALfl,OQI:f'Wl




                                                                                                                                                    --
5


                                                                                                                                                    --
                                                                                                                                           urs         ~fO\III8lMft.,.
        ""                                   ""'                                                                                                                                                    ',f,.
        .....
                                                                                                                                                                                                            .IICIWtC'At~WII_AS~c::otIULsr,.,...~ac.8WL1l
        ~                   c-.... . .
                                                                                                                                            ..
                                                                                                                                                                                                            AOdIIblO_t\2II'lIIIN.--mNGAl'ftOVB)IaI....A&lAO:IIfCINfJlSl'm.CT.
                                                                                                                                           ~             ~"...



                                                                                                                                           ...
                                             ~                                                                                                                                                      IS, ~.-::ac:asIlWl.I'ILO\IQI)MI'I~AII)PID:iIc.DlIiCDHI:I'NIIOtBIO                           ..




                                                                                                                                                                                                            _.
                                                                                                                                                                                                            CllMPA~_~~"1B:.


        ....""
        '"                                   NC



                                             ....:=
                                             ""
                                                                                                                                           VI'DIIIiOV.......u:fIIIQIBIC.'f~Sl'IKltllMl!
                                                                                                                                           VD:           'WDI'~.acfI                                I&.     VOIMa1Cl1:_IIIEJMIIDClH_CIClfIUC1~IE'tCWIlU>l'IllIt~RalOM                   .._ A



                                                                                                                                           .....
                                                                                                                                                                                                            1WIW.000~JfMII!L~U!le4fRWl"SIBIIAtGMfAWDtASlDOHftIl!MMIftA1IMI.
                                                                                                                                                                                                            IDADMtr"'1WGa;"'MClI'OlINAC'ClClION/al~"NfHlC"MlfCII"'"
        .~                                                                                                                                 '0'                                                      17.     D.OWA1tfDllJWlfGSfl:»~IIIl'JIc.~_ASteIOMDwmI_lO'IIIII.fAC;'\tlIl""lIG




        -................
        =
        "'"                                  i                                                                                             ...
                                                                                                                                           ::?'
                                                                                                                                                                                                            ASMlIb.JItICCIoIIrAl:'a JlWLlE.lIWO'IlIl!tot~.__ I\S"""'OfAU."'AI'ID
                                                                                                                                                                                                            I'flCmCIfWlIlfWlZlIIKftGNffIl!Mi0l'KlW'M!l«SllMmMtlI'O'lGMCIIXIIlIINdC8f1NoWfCS

4


          :
        ......
                                                                                                                                           --       --
                                                                                                                                           _SW lIAlGa.$WllCM

                                                                                                                                           .............
                                                                                                                                                                                                    1f"

                                                                                                                                                                                                    I&.
                                                                                                                                                                                                            ='=~~~--=-':"c:o::'"u::.rJ:.~
                                                                                                                                                                                                            NMAllOMOIDCrWClItZ.. ~Mlt_Je:,~.1G4L

                                                                                                                                                                                                            ~""'A'tI,1IC.
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                            ACElilaQtW,.G8NOfOl'Q&U'.MtOPMfOWM'IrrG:CQIrC.'(I&~IlClliIS.~CMCtI


                                                                                                                                                                                                    2L ~1IIW«:H~~BT""MoQIOHU.IlIIC::IIleAI.ClXII!1lWLHOIt
                                                                                                                                                                                                                                                       .. usm..A~
                                                                                                                                                                                                                                                                                                     •


                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                   4




        .....
                                                                                                                                                                                                            IGSIALCOIOCKlIPWI,.IIlMA:lllIrlol-....afalCUll'.UOK
        g
                                                                                                                                                                                                                                                                                                               ~              ~
                                                                                                                                                                                                    21.     1HICCtIu.CIOIlHW.waMCH~IOlC04llflA1l!WfYlHe~,....0IIt«QlQlrSI'




        .......
                                                                                                                                                                                                            COfrIIAM,&AtIllACNfiIllIIrGCClfIlW'''TMKltII_tr_. .Jl*CIIl:IIttCIKwaKlICe::-:IId. . . . .
        ::;                                                                                                                                                                                                 aQCMIIM. "1IIiUQW.UlI'ftI8l.N1oNIa'Cl5laA"'u.llLllRI!_0f1lW~"'c::oo..­
                                                                                                                                                                                                            1'U.1r:(N.'f.

3

         ~
                                                                                             t        --
                                                                                                   Ild'WE:IPII.QE"I.t'AR'\CIIl
                                                                                                                                                   lEGEND
                                                                                                                                                   .........
                                                                                                                                     CJ" ~..=-....tBra
                                                                                                                                                 ===-lBIIltCQ
                                                                                                                                                                                      -----
                                                                                                                                                                                      =o
                                                                                                                                                                                                                                                                                                            ~ rJJ~
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                            a: ~         ~
                                                                                                                                                                                                                                                                                                                              Ii
                                                                                                                                                                                                                                                                                                                              i
                                                                                             C~~~

                                                                                                                                          _
                                                                                                                                     ~                                                                                                                        ENliftllBVRO.iRliOli

                                                                                             •.. =-~~UM                              ~             =-lUft»1lDWIDT
                                                                                                                                     t=::J" . . . . . CXMiUGINfIIIC:
                                                                                                                                                          ....
                                                                                                                                                                                       @
                                                                                                                                                                                                                                                                e,"1e
                                                                                                                                                                                                                                                                                                            w
                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                 Ilio aW
                                                                                                                                                                                                                                                                                                                 9~ I
                                                                                                   =::c==-~
                                                                                                                                      G            :"~~
                                                                                             II1II ==-~"::v"'A                                                                        (i)                                                                                                                                                                                          K               L             M
                                                                                                                                                                                                                 R£YISIOHS:

                                                                                                                                                                                        GENERAL NOTES:
                                                                                                                                                                                                                11--!-----I9



                                                                                                                                                                                                                --



                                                                                                                                                                                                                               4




                                                                                                                                                                                                                      a:
                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                      z
                                                                                                                                                                                                                 .... ~        3
                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                 ~   g ~I
            ----
                                                                                                        ;;'.-


                                      --                                -......              --~ '"'!!'"- "'"
                                                                                             ~                                 ..., :fl!:                       .-                                               a: II!
                                                                                             ..   ...                            ....                                                                            w  w

                                                                                                                                                                                                                     9 ~5 i~
                                                              Ii'WtfNlJCiH1M1tt..-:clHrN.                           ....                    ~~lIIIlXlUJtVIfTHlHEO::~A11Yf.
            .
                                                                                                           D                    0
            N
                    -~          104H41....J..                                                                                                                                                                    (j 0
2
                                                ,                                                 ".   ..                        ....       ~liQliUIN~fQtn£OlDGHO'
                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                               2

            .....
                    _ow                                        !lIIml                        56                     T        0"        S
                                                                                                                                                                                               .=. =7+           E101
    A   B           c                                                                                                      G                      H                                                       L                M
               c   D   E   G   H   "I             K            M




9                                                         11---t--~--l9

                                        GENERAl NOT!!S;


                                                          --
8
        I

    @-.~
        I
        II.
7


       I
     -J
    l-~­

    I='"~".
    I      I


    I
    A                   o       E                    I             K                                         M
                                                                                                REVISIONS:

                                                                GENERAl NOTES;
                                                                                               11--1.-----19




8
                  !I'
                  II
                            i       i
                                               ,---
                  !I


7


                                               I
6                                          : II
                                           I




                                        =ll~WII
                                                  - - - --(!)




4




                                                                                                       It
                                                                                                       w
3                                                                                                      ~
                                                                                                       «                   3
                                                                                                ~ii:   :I:


                                                         ...                                     ~     ~
                                                                                                       ffi(J ~ I
                                                                                                 ~ 9 ~!
                                                                                                             ~ .
2                                                                                                                ..J   ~
                                                                                                       rn                  2
                                                                                                e"


        (!)~~--
                                                                            IR\
1                                                                      ~~~
                                                                       M711iREf'"       ....                               1
                                                                       ~====:.wm


    A       C           D
                                                                       ==         ........      E201
                                                     I            K               L                         M




                                                                                                             J
    A   B       c                          F                                             H                             l         M
                                                                                                                            RlM:smNS'


9                                                                                                                          11--1-----19
                                                                                                      GENERAL NOJE$:




8
                                  i
                                  I


                                  I
                                               i
                                               I


                                               I
                                                                                                                           --
                                                                                         ----

                    I                                                           I

                    I,                                               I

                                                                                    ~!
                                                                                I
7
                    I
                    I
                                                                     I          1


                    I
                    I
                                                                      I         I
                                                                                    'I
                                                                                     I

                    I                                                I               I
                    •                                                           I    I




                ~
                    I             ~                                  I               I
                                                   ....n



        .
        '; -
             ....
                PH·               I                                  I,
                                                                                I    I


                                                                                     I
        ..:
            :

        ~----
            :
             ~




                         .
                             -----,-----
                                  I



                                  I
                                   I
                                                                  ---I
                                                                                I
                                                                                     I
                                                                                             ----@.



                    ,-            .                                  I          I
                                                                                     I
                                                                                     I

                    I             I                                  I               I
                                                                                     I

                                  i,
                                                                                I



4
                    i,                                                          )
                                                                                I
                                                                                  I·
                                                                                    II
                                                                                                                                        4
                    I
                    ,
                                  i
                                  1
                                                                                I I,II
                                                                                I

                    I
                    I
                                  I
                                  I                   .":.":'..      .. !.' .
                                                                                I d
                    I             I                :>'~:':\::\.. : : :. : :~. <              ----@




1



    A   B       c            o
                                                                                                                            E202
                                                                                                                 K     L         M
    A                                                                                                                                                                                                                                                                          L             M
                                                                                                                                                                                                                                                                                   REVISIONS:




                                                            _._.---                                                                        ~-
                                                                                                                                           ~    ....
                                                                                                                                                         LOAD          LYSIS
                                                                                                                                                                wm.''''''
                                                                                                                                                                .-                  ---       SIIOU                     LYSIS                                G ENEIAL NOTES:

                                                                                                                                                                                                                                                             '=
                            -_
                            --..
                8Ianch Pllnel: MDP

                                                                                           ---
                                                                                           MC.. . . . . NIIo

                                                                                           .....
                                                                                            _ .. .....A
                                                                                                     .A
                                                                                                                                           fW'-




                                                                                                                                           =_.
                                                                                                                                           ~.
                                                                                                                                              ....
                                                                                                                                                                ~=... ... ... ~"=Q
                                                                                                                                                                      .....,... ;          ...
                                                                                                                                                                                    !IIIIlItfOlrt.MMt~'AKS.NOr


                                                                                                                                                                                           .......
                                                                                                                                                                                                                               ...""V..."'"
                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                              .,.,.-
                                                                                                                                                                                                                             ........-                                             --
                                                                                                                                                                                                                                  ..-
                                                -Ii;-
                                                                                                                                                                               ~

                                                                                                                                                                                                                               .....
                                                                                                                                                                                              AWUlUMUCIItII:Mk




                    -- - ._.-.                                        -- - _.-.......· .....-                                              -                         ... - ~!"c:ac::::1'II4t:                                -»
                                                                                                                                                                                          OIC            8   c   D   £       F   G                             H                                       K                      M
                                                                                                                           AEVISIOIlS:
                                                                                                     GENEIAl NOIES:
9                                                                                                                         11-+----19



                                                                                                                          --             8


                                                    =. ...
                                    tlOe. . . . . . .IiItWIl:I!       ~
                                    ~~.ND~.,tlIKII_




7                                                                                                                               o
                                                                                                                                %



                                                                                                                                .
                                                                                                                                o
                                                                                                                                ~

                                                                                                                                !:

6
                                                                                                                                .
                                                                                                                                =
                                                                                                                                o
                                                                                                                                ~




                            -

                                                                                                                                         4




    I
4




                                                r------
                                                1




    I
3                                               I                                                                                        3
                                                I
                                                I       ........ --1==ilf==I---iM1C1C1MWi1lW
                                                I       \MIlICI                  lMI'*'1fNWM1r
                                                I       .......                  .................
                                                f
                                                I
                                                1--
                                                        ~..


                                                       .:::
                                                1_........
                                                                                 ==;
                                                                                 UroaIICIIlMUII'W



                                                                                     -....
                                                                                  ....
1



        A   B                                                                                             K           L
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     27
             EXHIBIT 27

      ON SITE PICTURES TAKEN BY
C~)
                  REI
l
(
(
(
(
(




    •
(
(
(
(




    .,
(
(




    •
(
r




(
(




    J
(
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     28
     ..
             EXHIBIT 28

     TRI-BAR RECEIPT OF LIGHTING
C)              GEAR
tr.                                                                                                                     _




      ')m:                               Bob camwath i Bob Camwath
SUbject: Re: light fixtures left onslte

Bob,

      ., you ball park the cost of the fixtures left on site for Ms. Swisher?

Thanks,

Daniel Boddie I Partner
BoDen, lie I 210.885.9537 celli
11550 I.H~ 10 West, Suite 395A San Antonio. TX 78230


BoDen Legal Disclaimer: This email may contain confidential information. If this email is not Intended for
you, you must not disclose or use the Information contained In It. If you received this email In error, please notify
us immediately via retum email and delete all Information.




From: Jennifer Swisher 
Date: Wednesday, June 26, 2013 4:15 PM
To: Daniel Boddie 
SUbject: RE: Ught fixtures left onslte

 J we have prices for all ofthese? Could we get some from Bob carnwath? We need to see what these fixtures cost so
we wJII know if the lien against us by the electrician are sufficient for not.


                                                                      1
                                                             EXHIBIT 58
     Thanks,




     Lewis EnergyGroup'
     Jennifer Swisher, Construction Coordinator
     10067 Jonas Maltsberger, san Antonio, Tx, 78216
     Email: jswlsherO!ewisenergy.cODl
     Phone: (210) 384-5036
     Cell:     (210) 240-26n



     From: Daniel Boddie [mallto;dan!elb@bodenllc,cpml
     sentI Wednesday, June 26, 2013 10:33 AM
     To: Jennifer SWisher
     SUbJect: Ught fixtures left onslte

     Jennifer,

     lbls is the list from Bob camwath regarding quantities of fixtures left behind at the Jobslte.

     Thanks,

        ~lelBoddie I Partner
        Jen, LLC I 210.885.9537 cell I
C)   J.1SS0 I.H. 10 West, Suite ~95A San Antonio. IX 18230

     BoDen Legal Disclaimer: This email may contain confidential Information. If this email Is not Intended for
     you, you must not disclose or use the Information contained In It. Ifyou receIved this email In error, please notIfy
     us immediately via retum email and delete all information.


     nlE ELECTRONIC TRANSMISSION (AND/OR nlE I:lOClMENTS ACCOMPANYING      m MAY CONTAIN CONADENTIAL IN"ORMATION BELONGING TO
     THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.c. SECTIONS 2510 AND 2521 AND MAY BE
     LEGALLY PRIVILEGED. THIS MESSAGE (AND AN'f ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
     IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL. SUBJECT TO COPYRIGHT OR CONSTITUTES ATRADE SECRET. IF
     YOU ARE NOT THE INTENDED RECIPIENT YOU ARE H:REBV NOTFIED THAT ANY DISSEMINATION. COPYING OR DISTRIBUTION OF THIS MESSAGE,
     OR ALES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTlFY
     LEWIS ENERGY GROUPS LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210.384-3200) AND DESTROY THE ORICiINALMESSAGE. MESSAGES
     SENT TO AND FROM us MAY BE MONITORED. THANK YOUI




                                                                     2
                                                                EXHIBIT 58
     I
     from:                                  C & S Enterprise, Inc. 
     Sent:                                  Monday, January 14, 2013 2:39 PM
     To:                                    TPlttman@lewisenergy.com; mmartinez@johngrable,com
     Cc:                                    sales@c-s-enterprise.com
     Subject:                               Revised estimate for Los Cerritos Hangar
     Attachments:                           ProposaL1840_from_C_S_EnterprlseJnc.pdf

     Tom. taeNia the adders ror the CerfitcJs Hanger project, Bated on the bollum of the odg!nal quote. theae are lhelhlngsl can see lhat
     . . nol the original drawing Ihave.
     Any queatlons please give me a call.

     Thank.,
     BobCamwalh
     o & S Enterprise, Inc.
     210-680..fI629

     . - - - - - - Propoeal Summary - - _•••••_-_••
     Propose!': 1840
     Proposal Dale: 01N                            rise, Inc.
                            elcet~~e~l a~~t4~et.4
              155 Remollllt-SmAlltonIo, TX 78218. (2101 590-6629
                   SIlesdPM-enterprlse.com •_UCIISEa1085
                 .t.,...,
                        lOOlI                     mP     WUIU



                    .~. _~~).~~l~t~
                     lennle BrI",
                      IOO61101lOS Mal!8berRer
                     San Antonio, TX 78216




                                                                             t   ::::{·JQb;r".'m.ex~:~,'·:
                                                                             I Loa Cmllos Hauger
 • Ref. Electrical wlrlq ofJtew Los Cerrkos Hanger lIS follows:                                  0.00
 • Sorvice:                                                                                      0.00
   20'- Duel bBnl
   fiGOA Raled sub ponel "MDP"
   Feeder 10 panel''MDP''
   400A Rated nb ptlDOl "LA"
  Feeder 10 pIlnel "LA"
 oLIghCfag:                                                                                      0.00
  PIOvlde and Inlall-
   II Slnsle poIa 5WItohes
      p


  2-  '-way  IWltehol
  Ligldins OOIItIOls for Higb-Bay lighting In .llftnger area
  I4-Type "DU fixtures
  9-1)pe "FA" filduteS
  I- Typo "PB" IJx1uro
  32- Typo "HAil fixtures
  4. Type "WP" fixtures
  2- 'JY.pe "WW' fIxtmes
  12-1)pe 'VS" fixturca
  .. Type "EM" tIxturos




Continue 10 the Dext page.




Nowaeceplillg a'i mqjor mdit CIlds.




                                                                EXHIBIT 44
 . Duffels:                                                                                                           0.01>
   3· 120V GPI outlets
   1,· 120V \\'111 outlets
   7· WlPoutltlJ In haaierarea
   Power b I- motorized louver
   6- OED I20V OFJ outlets
  Power Co 2- air compressors
 Powor (0 1- waler hoater
  Power to 20 tallol CalIS In IIIlf1&CI' area
oHVAC:                                                                                                                0.00
  Provide power lo-
  3- Air baJdIoJs
  3- Outdoor AIC "nils
  2- BxJI8USt Ilms. Reslrooms
o Penult                                                                                                               0.00
• Bxcludos: *Dataltllfephonc Wiring *Fite Alaml                                                                        0.00
o Total Labor (lIon raxabte)                                                                                      26,360.00
o Total Material                                                                                                  46.36O.OOT
0-

 AdderB for 8ddftfOuaJ wiring per revised drawinlS 11-2-12 as follows: (difference is betYIeellthe 85% and tbe
 JOO% drawlnp)
 Provide and Inata'l-
 .Panel LB and feeder M'"" _ " __                  S4,981.00
 ·Pauol LP RIId 1I=edor_                          ..$S,$75.00
 *l.lnverterPlllllI porlbeel BI02 note3      _ ..S1.SS7.00
 *3·Alroraft power lIDils.._          "'"._         ..$3,9S0.00
 .Power 10 motorized door control panel (ConhQls llol1acIuded) ..$1.215.00
 • J20V power to powered wntIl.UOIlloveas _               _         .$1,575.00
 .Po\ver to 2-1\11      81:1.                    _              _    _ ••Jf11S.oo
 *Power to 2oaddttlonal watemealers (Irlstall hots)       _ _     SI,22S.00
 Total ecldel'1••
              _ ' M •••••N'           n            H        ,     ...121.119.00 (This fnclucla C8XOJI all
 materials only)




This quote is good for 30 days.                                                                        SubTotal    $12,720.00
                                                                                                  Tax (6.126%)      $3,76G.7S




                                                         EXHIBIT 44
~,
(    \




()




         EXHIBIT 44
ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
       EXHIBIT 29

C & S ENTERPRISE 1-14-2013
         QUOTE
                                                                 ;




          Prom:                              Jack Green 
          Sent:                              Monday, January 14, 2013 4:Q4 PM
          To:                                Thomas Pillman
          Subject:                           Re: Electrician


          Will do, currently in a meeting.

          Jack Green
          sas Construction and DeveJopment
          Business DeveJopment
          2J 0-789"1898


          On Jan 14,2013. at 3:54 PM, "Thomas Pittman"  wrote:
                  HeJIo Jack.
                  Give me a call to talk about the electrioian. 11m going into a meeting now and should be out by
                  4:45. We want to make a change.



                  Thomas L. Pittman
                  Dil'eCtor of Construction, Lewis Energy GIp.
                  tpittm'n@lewisener.gy.com
                  WOlle (210) 384-5892
                  cell: (210) 262"J686
                  10067 Jones Maltsberger
                  San Antonio, Tx. 782J 6
                  THE ELECTRONIC TAANSMISSIOH (AtOOR THE DOCUMENTSACCOMPANYIHG IT) MAY CONTAIN CONFIDENTIAL INFOAfMTION
                  BElONGING TO THE SENDER THAT IS PROTECTED J1YTHE ELECl'ROMG COMMUNICATIONS PfWAC'I ACT. 18U.S.Co SECnONS
                  2510AND H2f AND MAYBE LEeALLYPRMl£GED. Me ~ (N4ON4YAS8OCIATEDFILES) IS Ml!NDEDONLY FOR THE
                  USE OF n£ IIClI\IIOlIAL OR ENTIT\' TO WHICH IT ISADDRE88EDANP MAY CONTAIN IfI"ORMATION THAT IS CONFIDENTIAL,
                  SUBJECfTO OOPVRIGHT OR CONSTtTUTES"':TRADE BECAET. F YOU AM NOTTHE INTENDED RECIPIENT YOU ARE tEREBY
                  NOTIFIED THAT NfY DISSEMINATION, COPYING Oft IlISTRl8UTtOMOF THIS MESSAGe, OR FILES ASSOCIAlEDWlTH THIS
                  MESSAGE IS STRICTI.YPRoHI8ITED.1f YOU HAVE RECEIVED TfIS COMMUNlCAl'lON IN ERROR. PLe\SE NOTFY lEWIS
                  eNERGVGROUP'S LEGAL DEPARTMeNT lMMEDlA1'ELY fiV TEl.S'HONe (2t0484-82OO) ANDOESTROY THE ORIGINAL MESSAGE.
                  MesSAGES SENT TOAND FROM US MAY BE MONITOREO. nwa< YOUl




(
~.
     ..
          From:                                   C & SEnterprise, Inc. 
          Sent:                                   Monday, January 14, 2013 2:39 PM
          To:                                     TPlttman@lewisenergy.com; mmartinez@johngrable.com
          Cc:                                     sales@c-s-enterprise.com
          Subject:                                Revised estimate for los Cerritos Hangar
          Attachments:                            Proposa11840_from_C_S_EnterprIseJnc.pdf


          Tom, hete Is the addel'8 for the Cerritos Hanger project, listed on the bottum of the original quote. these are the things I can see that
          ere not \he original drawing I haIIe.
          Any queallons please give me a call.

          Thanks,
          BobCBmw8th
          C & 8 Enterprlae, Inc.
          210-590-6829

          ._•••••••_._-- Proposal summary --._._•••_ ••••
          Proponl tI; 1840
          Proposal Date: 0111412013
          Total: $78,488.76
          The complete version haa been provided a8 an atlachment to this email.




(     .
\-----/
                                   ••e, Inc.
                               Elce~4:e~l C~~~4~et~4
                 15SRllIIount·_ Antonio, TlC78Z18 ·1210) 590<6629
                     MletdPw-e"lerprfse.cotn- LIe. $!Calces
                     .........,.........I..,.............,,~' ""....,.....ft...U
                              ..........11111..........•        ·,,·



                         kRllle Brigs
                         10061 JOIlC8 Maltsberaer
                         S8n Antonio, TX 78216




                                                                                   I:   .:':~ lQ.b~NainiHt~·/
                                                                                   I LoI Cerritos Han,er
                                                                                                      0.00
                                                                                                      0.00




                                                                                                     0.00
C)




     Contilllltl to the next paso.
      ":::;".. :;.;.~~:·;~~i..:.,'-···: .':.~~:':::;.:. .... ~ ....~< . . :",~' •.? ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     30
          EXHIBIT 30

     TRI-BAR VALUATION OF
Cj      LIGHTING GEAR
...                            .....:1                                                                                 _




                                           Bob Camwath i Bob Camwath
SUbject: Re: light fixtures left onslte

Bob,

      .1 you   ball park the cost ofthe fixtures left on site for Ms. Swisher?

Thanks,

Daniel BoddIe I Partner
BoDen, LLC I 210.885.9537 cell I
11550 I.H! 10 West, Suite 395A san Antonio, 1)( 78230


BoDen Legal Disclaimer: This email may contain confidential Information, If this email is not intended for
you, you must not disclose or use the Information contained In It, Ifyou received this email In error, please notify
us immediately via return email and delete all Information.




From: Jennifer Swisher 
Date: Wednesday, June 26, 2013 4:15 PM
To: Daniel Boddie 
Subject: RE: Ught fIXtures left onsite

 J we have prices for all of these? Could we get some from Bob camwath? We need to see what these fixtures cost so
we will know Ifthe nen against us by the electrician are sufficient for not.


                                                                       1
                                                               EXHIBIT 58
     Thanks,




     Lewis EnergyGroup'
     Jennifer Swisher, Construction Coordinator
     10067 Jones Maltsberger, San Antonio, Tx, 78216
     Email: !swlsber'lewisenergy.cQm
     Phone: (210) 384-5036
     Cell: (210) 240·2677



     From: Daniel Boddie [maOtDidanlelb@boc!en!lc.com]
     Sent: Wednesday, June 26, 2013 10:33 AM
     To: Jennifer SwIsher
     SUbject: light fixtures left onslte

     Jennifer,

     This is the list from Bob C8mwath regarding quantities offlxtures left behind at thejobslte.

     Thanks,

       '11e1 BoddIe I Partner
        Jen, LLC I 210,885.9537 cell I
()   ~1550 I.H. 10 West, Suite 395A San Antonio, IX 18230


     BoDen Legal Disclaimer: This email may contain confidential Information. If this email Is not Intended for
     you, you must not disclose or use the Information contained In it. If you received this email in error, please notify
     us Immediately via retum email and delete all information.


                                                                          m
     THE ELECTRONIC TRANSMISSION (ANDIOR THE DOCUMENTS ACCOMPANYING MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
     THE SENDER THAT IS PROTECTEO BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
     LEGALLY PRMI.EGEO. THIS MESSAGE (JM) ANY ASSOCIATED FILES) IS INTENOEDONLY FOR THE USE OF THE 'NDIVIDUALOR ENTITY TO WHICH
     rr IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL. SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
     YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
     OR FILES ASSOQATED wrrH THIS MESSAGE IS STRICTLY PROtfBrrED.IF YOU HAVE RECEIVED THIS OOMMUNICATION IN ERROR, PLEASE NOTIFY
     LEWIS ENERGY GROUPS LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAl. MESSAGE. MESSAGES
     SENT TO AND FROM us MAY BE MONTORED. THANK YOU!




                                                                    2
                                                              EXHIBIT 58
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     31
         EXHIBIT 31

NOV 2 - 4 2012 TRI-BAR EMAILS
From:                              Rod lewis
Sent:                              Friday, November 02, 2012 9:18 PM
To:                                Thomas Pittman; John Grable; Craig Rosenstein
ee:                                'tony@weigandcmc.com'; Garrett Glass; Parnak Charkhchi; Tony Trevino
Subject:                           Re: Uvalde Hangar building delivery


Tony W-Iet's take care of this asap. Give me your opinion and let's make a quick decision.

Garrett- hold all payments to this company until further notice I Thanks.

From: Thomas PIttman
Sent: Friday, November 02, 201209:07 PM
To: 'jgrable@johngrable.com' i Rod Lewis; Craig Rosenstein
SUbject: Re: Uvalde Hangar building delivery

Time to cut the cord. I don't want to hear the next excuse from them. this Is as. If we don't do this now they will
continue to screw us.

From: John Grable [mallto:jgrabJe@johngrable.com]
Sent: Friday, November 02, 2012 08:27 PM
To: Thomas Pittman
ee: Rod Lewlsi Pamak Charkhchlj tony@weigandcmc.com j Matthew Martinez

iubject: Re: Uvalde Hangar building delivery

Thanks Tom
Rod this Initiative has been In progress since we met October 22.

The contract has a check and balance system to protect you



John Grable FAIA

www.lohngrable.com

On Nov 2, 2012, at 8:03 PM, IIThomas Pittman"  wrote:

        Rod, upon delivery they need to give us erection drawings and certification that the building meets the
        specs. We will verify the gauge etc.

        I think we need to terminate the contract with them. I have Neena working on it. They have breached as
        far as I'm concerned. We can finish this ourselves.

        Talk is cheap with them.

        From: Rod Lewis
        Sent: Friday,. November 02, 201207:28 PM
        To: 'jgrable@johngrable.com' 
                                                             1
From:                              Rod Lewis
Sent:                              Friday, November 02, 2012 9:18 PM
To:                                Thomas Pittman; John Grable; Craig Rosenstein
Cc:                                'tony@weigandcrnc.com'; Garrett Glass; Parnak Charkhchi; Tony Trevino
Subject:                           Re: Uvalde Hangar building delivery


Tony W-Iet's take care of this asap. Give me your opinion and let's make a quick decIsion.

Garrett- hold a/l payments to this company until further notice I Thanks.

From: Thomas PIttman
Sent: Friday, November 02, 201209:07 PM
To: 'jgrable@johngrable.com' i Rod Lewis; Craig Rosenstein
Subject: Re: Uvalde Hangar building delivery

Time to cut the cord. I don't want to hear the next excuse from them. this is as. If we don't do this now they will
continue to screw us.

From: John Grable [mallto:jgrable@johngrable.com]
Sent: Friday, November 02, 2012 08:27 PM
To: Thomas Pittman
Cc: Rod Lewis; Parnak Charkhchlj tony@weigandcmc.com ; Matthew Martinez

")ubject: Re: Uvalde Hangar building delivery

Thanks Tom
Rod this initiative has been in progress since we met October 22.

The contract has a check and balance system to protect you



John Grable FAIA

www.lohngrable.com

On Nov 2, 2012, at 8:03 PM, ''Thomas Pittman"  wrote:

        Rod, upon delivery they need to give us erection drawings and certification that the building meets the
        specs. We will verify the gauge etc.

        I think we need to terminate the contract with them. I have Neena working on It. They have breached as
        far as I'm concerned. We can finish this ourselves.

        Talk Is cheap with them.

        From: Rod Lewis
        Sent: Friday,. November 02, 2012 07:28 PM
        To: 'jgrable@johngrable.com' 
                                                             1
To: John Grable
Cc: Parnak Charkhchij 'tony@welgandcmc.com'i
Thomas Plttmanj Matthew Martinez
Subject~ Re: Uvalde Hangar building delivery

Is the metal coming painted the color we want? If not
should we paint it on the ground or in the air? What
color is the metal coming painted? What kind of paint?
Is it a good selection for quality?



From: John Grable [mallto:jgrable@johngrab1e,com]
Sent: Saturdav, November 03, 201201:14 PM
To: Rod lewis
Cc: Parnak Charkhchlj tony@weigandcmc,com
i Thomas Plttmani Matthew
Martinez i Tony Trevino
Subject: Re: Uvalde Hangar building delivery

Ves Rod the building ties It self together Using masonry
and steel frame and cross bracing. Believe for all the
loads including 90 mph wind Lover 360 pretty stout-
but ~ masonry stiffens It up to a stout mass.

Yes Insulated roof and walls to protect interIor contents
when no one at structure.

Cupola and clerestory Windows add cross ventilation
when doors closed.

Masonry walls are upgraded to concrete block backup
for stone exterior - all work together. Low maintenance
system too.

Interior has combination of cmu the D Panel metal
panels above with the exotic Brazilian Angellm wood
siding with low maintenance clear polyurethane sealer
for rich rosewood teak finish as displayed on GC
material wall. Hangar material palette rich and
functional as all three materIal blend well...remlnds me
of the richness that old ocean liners had a century ago
but still modern but timeless

I am so angry we have been tooled around but untrue
statements, Tom Pand I have major backup and
contingency plans to protect this project
and get Into use for the purpose design
We have hammers In both hands now...no more bs
from anyone

No one deserves this sir

John Grable FAIA
                           4
 ·1
 rrom:                              Thomas Pittman 
Sent:                               Saturday, November 03, 2012 9:59 PM
To:                                 Rod Lewis; 19rable@johngrable.coml
Cc:                                 Parnak Charkhchi; 'tony@weigsndcmc.com'
Subject:                            Re: Uvalde Hangar building delivery


Rod best case. We get the building in full they get it and erect It. If they fuck up the erection we hammer them. We take
over the project were golden.

From: Rod Lewis
Sent: Saturday, November 03, 2012 08:56 PM
To: 'jgrabJe@johngrable.com' 
Cc: Parnak Charkhchlj 'tony@welgandcmc.com' i Thomas Pittman
Subject: Re: Uvalde Hangar building delivery

I am ready to move forward with selections now John. Let's proceed as we have discussed and you have Identified.

What I don't understand right now and we should hold for discussion is how we move forward with this project. So
before ordering material, I will have to discuss with Tony Wand Tom how we plan to proceed. This can be done In the
next 48 hours.

Thanks.

irom: John Grable [mailto:jgrable@Johngrable.com]
sent: Saturday, November 03,201206:10 PM
To: Rod Lewis
Cc: Parnak Charkhchli tony@welgandcmc.com i Thomas Pittman
Subject: Re: Uvalde Hangar building delivery

Rod

So glad to hear GG running sweet
Has to be a thrill up there behind the stickl

Material selection deadlines are now as materials need to be ordered and there are lead times on stone that may
require 4 -6 weeks for delivery
Same for clerestory windows
Metal panels are 2 weeks out
Angellm wood In Austin but the sooner you approve I want to go to their warehouse and "cherry pick" the best color and
grains-lengths of 20 no problem for material!

In a nutshell this Is very Important and I want you comfortable with selects- again we can discuss in person M-W If
desired
J will be therel

Thanks


John Grable FAIA
                                                            1
        From:                               John Grable 
        Sent:                               Sunday, November 04, 2012 7:14 AM
        To:                                 Rod lewis
        Cc:                                 Pamak Charkhchi; tony@weigandcmc.com; Thomas Pittman
        Subjed:                             Re: Uvalde Hangar building delivery


        Rod
        104
        I have been operating this way since our 10 -22-12 mtg when you mentioned option 3 as an alternative...

        All efforts have been to prepare for this event and organize project remaining design decisions

        Respectfully



        John Grable FAIA

        www.lohngrable.com

        On Nov 4, 2012, at 5:53 AM, "Rod lewis"  wrote:

,./-\           John- Tony Wand Tom will be getting me all the facts. Until 1decide which route I will take, I suggest you
~-)             don't order anything or commit to any spending of money until you hear from on of them with my
                decision.

                Thanks.

                From: John Grable [mallto:jgrable@johngrable.com]
                Sent: Saturday, November 03, 2012 08:44 PM
                To: Rod Lewis
                Cc: Parnak Charkhchii tQny@wejgandcmc.com ; Thomas Pittman
                Subject: Re: Uvalde Hangar building delivery

                Rod
                This Is great news
                We will proceed after careful discussion on alternative plans per Tom Pittman

                John Grable FAIA

                www.lohngrable.com

                On Nov 3, 2012, at 8:58 PM, "Rod lewis"  wrote:

                          I am ready to move forward with selections now John. Let's proceed as we have
                          discussed and you have identified.

                       What I don't understand right now and we should hold for discussion Is how we move
                       forward with this project. So before ordering material, I will have to discuss with Tony W
                                                                    1
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
          EXHIBIT 32

NOV 26 - 28 2012 TRI-BAR EMAILS
From:                               Thomas Pittman 
Sent:                               Monday, November 26, 2012 10:06 AM
To:                                 jgrable@johngrable.com'
SUbject:                            Fw: uvalde hangar




From: Tony Weigand [mallto:tony@welgandcmc.com]
Sent: Sunday, November 25,201211:03 AM
To: Rod Lewis
ee: Thomas Plttmanj Parnak Charkhchl
Subject: Re: uvalde hangar

Rod,

I'll go visit the project myself this week. I'll also get with Tom and John for a thorough review. We'll get a handle on
what's going on. I'll get back to you asap.

Tony

On Nov 25, 2012, at 8:14, Rod Lewis  wrote:

        Tony- I was out visiting the site last week and have noticed that this project Is really still in slow motion. I
        saw only 3 guys working on erecting the building and it was going very slow. I am also a little surprised at
        the quality of the building. Very thin metal structure, much thinner steel than we have at our other
        hangars. I reallv want to look at what we have to do to strengthen this building to our over-built specs. I
        don't want to have any of my expensive a!rplanes In this structure during a storm and it collapses. I
        guess we can add more cabling or additional metal bracing where we might need it. Let me know your
        thoughts.

        This brings up another subject and that is saving money by lowering quality. I am not a fan of that
        method of saving money. I want the highest quality, mostly overbuilt but for the best price we can get it
        at. I think John G sometimes sacrifices quality for cost. And this Is not my aim. Not in something I will
        directly use or occupy.

        To me what I witnessed over a couple of days last week is stili a shoddy operation. They did not have the
        proper lifting equipment or cranes to make the job go smoothly. And they were basically shimmying the
        metal runners foot bV foot along the trusses to place them, wasting a lot of time. They are not using
        pneumatic or electric tools to tighten the bolts and I would have a concern about that as well. Let's get
        some real supervision and quality control on this project Tony. I am not happy with what I am seeing.


        THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
        BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
        2510 AND 2621 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE
        USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION 'THAT IS CONFIDENTIAL,
        SUBJEC'T TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
        NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
        MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS
        ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE.
        MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOUI
Bob Cardin has reserved the Polatus PC12 for the flight and travel time
to site is about 35 minutes each way.

Respectfully

John





  www.iohngrable.com



From: Tony Weigand rmallto:tooy@wejgandcmc.com]
Sent: Monday, November 26,20122:21 PM
To: Rod leWis
eel John Grable; Parnak Charkhchl; Thomas Plttmao; Matthew Martinez; Bob
CardIn
Subject: Re: Uvalde Hangar flight request site visit

John

Can you delay this trip until Thursday afternoon? I would like to attend
and have other meetings on Wednesday and Thursday am.

Tony
General Manager

00 26 Nov 2012, at 14:12, Rod lewis  wrote:

       10ho- I guess you got the jest of my email to the guys. I
       wlll feel much more comfortable after we get the
       torqued checked out and the metal thickness verified.

       On location of the fueling station that looks good to me,
       but coordinate with Bob Cas he know what we need and
       where we need It.

       On aircraft, you are welcome to fly out in the Cirrus If it is
       still there. If not the Pilatus. Thanks.

       From: John Grable [mallto:jgrable@johngrable.cQrn]
       Sent: Monday, November 26, 20122:28 PM
       To: Rod Lewis
       eel Parnak Charkhchl; Tony Weigand; Thomas Pittman;
       Matthew Martinez
       Subject: Uvalde Hangar flight request site vIsit

       Rod
                                        3
I appreciate your desire to react quickly to Rod's concerns. I hope the review
went well. I expect your report today.

Next time I request to attend a meeting like thlsl I would appreciate more
effort on your part to accomodate my schedule. This project, as are all
projects being executed by GCC on any of Rod's properties, are now part of
my responsibilitIes. You l Tom, and I could have taken this opportunity to
work on a number of different Issues during the flight while ensuring we are
allan the same page in regards to the activities at Uvalde.

Tony


---.--- Original Message --------
SUbject: RE: Uvalde Hangar flight request site visit
From: John Grable 
Date: Man, November 26, 20124:26 pm
To: Tony Weigand 

 Tony

 My apologies but I can only get the Structural Engineer and Tom
 Pittman to the site on Wed at 10 am and cannot reschedule for
 Thursday
 Their schedules are fuJI and We must act quickly to ease Rod's mind on
 these issues- (I know I am preaching to the choir on this one)1
 We can report back to you later on that afternoon or call In at the site to
 you to discuss all that is discovered. I plan on extensive photo
 documentation and scrutiny by all.

If the building proves to be everything that is specified and has passed
not only our reviews - JGA, Ge, and Synergy Engineering as well as the
Schulte Building Systems we are then in a position to decide whether we
want to continue with the less than satisfactory performance of SBS. I
know that Tom Pittman has been pricing completion of the hangar
structure with his group of qualified subs and suppliers so that
a Alternative Plan of action can be presented and considered as a viable
alternative.

The failure of SBS to perform In a timely matter and within the project
schedule has been severely compromised and is a great source of
frustration to Rod as welf as the rest of his team. I know you are
managing many fires throughout Rod's world and our goal here Is not to
upstage anyone in anyway but solve this nagging problem - one way or
another - so Rod can have peace of mind. This project Is supposed to be
a fun endeavor but has turn sour months ago and we have been
laboring to resolve this intolerable Issue.

I trust this Is satisfactory to you...Is there any way you can adjust your
morning schedule to depart with us at Hangar 3 at 8:30 am on Wed. as
we should return by 1 am same day. It sure would be a great for team.

                                        2
;rom:                           John Grable 
Sent:                           Wednesday, November 28, 2012 6:50 AM
To:                             Thomas Pittman
Subject:                        Fwd: Uvalde Hangar flight request site visit


I forgot to copy you
Want to provide you with a heads tip as Rod's interests are injeopal'dy if we don't act quickly to protect his
interests

I am ready to move forward on the alternative plan after i heard SBS has only 4 workers at site yesterday when
they stated they would have 6. They are not performing per their schedule or word.

See you at ten!

J

John Grable FAIA

wwwJohngrable.com

Begin forwarded message:

       From: John Grable 
       Date: November 28~ 2012,6:44:16 AM CST
       To: "tony@weigandc1l1c.com" 
       Subject: Re: Uvalde Hangar flight request site visit

       Tony
       Lets all meet when we return?
       I know this is very important and the iSS\leS on this project are at a critical mass
       Rod is not happy and this is a unacceptable situation that must be resolved immediately
       Please provide a time we can meet on this based 011 your schedule

       Thank you

       John



       Jolm GIable FAlA

       www.joIUlgrable.com

       On Nov 28, 2012, at 6:37 AM, f1tony@weigandcmc.comll  wrote:
              John,


                                                          1
From:                              John Grable 
Sent:                              Wednesday. November 28, 2012 6:38 PM
To:                                Rod Lewis
Cc:                                Parnak Charkhchi; 'tony@weigandcmc.com'; Thomas Pittman; Matthew Martinez
Subject:                           RE: Re:


Yes Rod they are - finally.
Tom P and I "tagged teamed" them at separate times during site meeting like "Junk yard dogs".
They know how unhappy someone can be.
Tom Pstated under no circumstances will we allow only 2 workers on site - only full staff is expectable.

We are still managing this crisis with the above techniques mentioned while formulating a "Alternate Plan BII by pricing
an "in house" GCC takeover solution to get this project done once they make any more mistakes.

Rod on another note...
Hangar building is beautiful and fits well with the land - want this project to be fun and exciting for you - not the way it
has progress thus far with the PEMB building delav.

We are not letting up pressure for one moment on this stubborn dog.
Respectfully

John

      www./ohngrable.com



----Original Message-----
From: Rod Lewis [mailto:Rod@lewisenergy.com]
Sent: Wednesday, November 28, 2012 6:26 PM
To: John Grable
CC: Parnak Charkhchl; ltony@welgandcmc.com'; Thomas Pittman; Matthew Martinez
Subject: Re: Re:

Looks like they are making progress. Than~s for the pies

----- Original Message ~---
From: John Grable [mailto:jgrable@Johngrable.com)
Sent: Wednesday, November 28, 2012 05:12 PM
To: Rod lewis
CC: Parnak Charkhchi; tony@weigandcmc.com ; Thomas Pittman; Matthew Martinez
                           .
Subject: Re: Re:

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT,
18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN

                                                              1
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
      EXHIBIT 33

WORK ALLEGED TO BE REI
Exterior wiring roughed in, wrong wire size. Wire needs to be demolished due to incorrect
Installation.
                                                                                            84
                                               I,




Wire needs to be demolished due to incorrect

                                                    \
                                                        85


                                                        TR_ 01805
Conduit roughed in with wire pulled. Wire pulled at incorrect length and size. Wire needs to be
demolished due to incorrect installation.




                                                                                                  R6
 ROBERTSON
  ELECTRIC
 PLAINTIFF'S
    AND
DEFENDANT'S
   EXHIBIT
     34
        ELECTRIC SUPPLIES ON PROJECT

       DATE        COMPANY                  INVOICE             AMOUNT


11/1412011     City Electric Supply                        $ 30,250.00
                    (Gear Packet
                     Estimate)


10/2212012 -   Crawford                 PO-124-0 1 RECAP   $ 5,250.00
11/0912012


10124/2012 -   Crawford                 PO-124-02 RECAP    $ 15,900.00
12/07/2012


12/05/2012     Crawford                 SOO1640015.001     $ 5,910.76 (lmpaid)


12/17/2012     Crawford                 SOO1776706.001     $ 1,618.98


12129/2012     Elliot Electric Supply   33-06443-01        $    747.00




                                                           $ 23,515.98
                                                           (base raw cost)
       C     :=                                                   Rlch_rC'l         ~r       ...._


'-
       •
       4     $      City Electric Supp~                           2 . 1 . 4 4• • •0 3 . 0 1
                                                                  2 . 1 ... 44. . . .0 4 8 ..
      Quote Ref:            Hangar           Date:   1111412011
      Contractor:       Robertson Electric
           Type            Description        Qty      Lamps          Cost        Ext Cost
                       Subject to Approval
            DL          Fixture w I Lamps     13         Yes
            FA          Fixture w I Lamps      9         Yes
            FB          Fixture w I Lamps      1         Yes
            HA          Fixture w I Lamps     29         Yes
           HAlNL
            WP
                        Fixture w 1 Lamps
                        Fixture w 1 Lamps     4
                                               3         Yes
                                                         Yes                     Ort/I" ",I
           WW
           VS
                        Fixture w 1 Lamps
                        Fixture w I Lamps
                                               2
                                              12
                                                         Yes
                                                         Yes                    til c.,11"'; (}vof(
            EM          Fixture w 1 Lamps     8          Yes
            XA          Fixture w I Lamps      1         Yes
                               Lot                                 $25,300.00   $25,300.00

                      Switchgear Includes

                          Panelboards          2
                          Disconnects         12
                         Ltg Contactors        2
                            Metercan           1

                           Lot Price                               $4,950.00    $4,950.00




                                                                    No Tax      530,250.00



      Quote Ref:                             Date:   11/10/2010
      Contractor:

'-'
                                                                                                                                                          :'   ;

                                                                                                                      Page'l of'l                        i 'i1:,~ ~.;) {.'                 /,",'
                                                                                                                                                                                          .'
                                                                                                                                                                                                   :-,-.
                                                                                                                                                                          i
                                                                                                                                                         ,~) r~    ..         .
                                  eRA 11 FOIl/) EU'emll' SIJI'I'l.)"
                                  0/0" NOUSTON
                                   73~(}         NOIl1I1('(llIl?T
                                  1I(){lSW."'. 'J:\' ~7(J.J1!                                                                                          Erik SCfIi/ldeH'1f1j
                                                                                                                                                       Project Sab
                                                                                                                                                       PH. 713-476..()iH8
           JOB: LOS CERRITOS HANGER                                                                                                                    FAX 713-476-0674



       DATE: 11-.Jull-12                                                                                                                               Price:;. arc EO.B.              ~i)ipping    pnim.    lll1h..'Ss

                                                                                                                                                       npt~d.           SUllicCl H\ tcnns (lilt! ":1.1IJdiljI1l1~
                                                                                                                                                       0I'C"'''')l>rd Ekc'lde Stll~J1y and ",." ;\\'ai1d,k
           TO: ,fERRO!}                                                                                                                                lIpnn n:qik'fil. /\11 tlllnWlinn." ~llC valid
           C'U:ROBERTSON                                                                                                                               I~lr .\('1 d                                        RECAP-GEAR




    r                  "
 Robertson Electric, Incorporated

    "       TECL216U   ."
                                    PO 124-01 RECAP

VENDOR:                CRAWFORD                      PO AMOUNT        $5,250.00
JOB NAME:              LOS CERRITOS-GEAR           CHANGE ORDERS         $0.00
                                                     PO TOTAL       ·$5,250.00
    DATE                            INVOICE           OICEAMT      BALANCE
   10/22/12                         639779.001          $846.76      $4,403.24
   10/24/12                         639779.003          $659.51      $3,743.73
   11/09/12                         639779.005         $3,743.73         $0.00
                                                                         $0.00




                                          Page 1
                                                                                                                            iNVOICE
            If--
                                                                             Locations to serve you:
                                                                             Alice, TX

              /I ".. . . .
                           -iJ~ CRAWFORD
                           L                     ELECTRIC SUPPLY
                                     7390 NORTHCOURT RD
                                                                             Auslin, TX
                                                                             Bryan/College Slation, TX
              ...... ",.,            HOUSTON TX 77040-4379                   Beaumont, TX
            Crawford Electric Supply 713-476.0788 Fax 713-263-1731           Conroe, TX
                                                                             Corpus Christi, TX
                                                                             Dallas, TX
                                                                             Fort Worth, TX
                                                                             Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                             Killeen, TX
                                                                             New Braunfels, TX           P.O. BOX 847160
                                                                             Mission, TX                 DALLAS TX 75284-7160
                                                                             New Orleans, LA
                                                                             San Antonio, TX
                 SOLD TO:
                10901 ABO.374 EOOl5 10029 0569259224 P1220252 0002;0003              SHIPPED TO: 62970
               1111111111111111111111"111111111"11'llm'I"IIIIIII,.II"11111
                                                                                     C12-124 LOS CERRITOS HANGER
                 ROBERTSON ELECTRIC, INC.
                                                                                     C/O ROBERTSON ELECTRIC, INC.
                 231 DERRICK DR                                                      C/O CRAWFORD ELECTRIC
                 HUMBLE TX 77338-5033                                                7390 NORTHCOURT RD
                                                                                     HOUSTON TX 77040-4379




                    "LOT BILLING SOD                                                                          846.76   ea          846.76
                    This Lot consists of:
        Type        Description                                                    Ship Qly
                    Q2C #31805683
                    DU321RB                                                            6
                    DU322RB                                                            2
                    8903LG60V02                                                        1




                                                       THANK YOU FOR YOUR BUSINESS!



                                                                                                 SUBTOTAL                         846.76
 All payments are due by 11/25/12.                                                               S&HCHARGES
                                                                                                 SALES TAX                          0.00
       lmplete terms and conditions please visit
    .. dwww,cescoltcl comJCustomerslCESCQ Cre                                                                                     Locations to serve you:                        INVOICE
             6----i}
                 L C:::I L UJ
                                      CRAWFORD ELECTRIC SUPPLY
                                      7390 NORTHCOURT RD
                                      HOUSTON TX 77040-4379
                                                                                     Alice, TX
                                                                                     Austin, TX
                                                                                     Bryan/College Station, TX
                                                                                     Beaumont, TX
                                                                                     Conroe, TX
             Crawford Electric Supply 713-476.()788 Fax 713·263·1731
                                                                                     Corpus Christi, TX
                                                                                     Dallas, TX
                                                                                     Fort Worth. TX
                                                                                     Houston, TX                 'CRAWFORD ELECTRIC SUPPLY
                                                                                     Killeen, TX
                                                                                     New Braunfels, TX            P.O. BOX 847160
                                                                                     Mission. TX                  DALLAS TX 75284-7160
                                                                                     New Orleans. LA
                                                                                     San Antonio. TX
                    SOLD TO:
                   1292 SP 0.650 E0129 11039 D570515054P1222269 0007:0008                    SHIPPED TO: 62970
                 I111I11111111 hllllllllllll'lllh 11111111111111'11111111111111111
                   ROBERTSON ELECTRIC, INC.
                   231 DERRICK DR
                   HUMBLE TX 77338-5033




                       IILOT BILLING SaD                                                                              659.51   ea          659.51
                       This Lot consists of:
        Type           Description                                                         Ship aty
                       Q2C #31805683
            LA         MH50BE                                                                   1
                       HC4268WP                                                                 1




                                                             THANK YOU FOR YOUR BUSINESS!



                                                                                                          SUBTOTAL                        659.51
 All payments are due by 11/25/12.                                                                        S& H CHARGES
                                                                                                          SALES TAX                          0.00
      :)mplele terms and conditions please visit
     dtwww.cescoltd.comlClIslomerslCESCQ CredjtApplicatjon Q2Q9.odf                                       TOTAL DUE                      659.51


 sonepa,.
             uso


                                                                                                                                    Page 1 of 1
0007:0008
                                                                                                                                            INVOICE
            It-......i
                                                                                             Locations to serve you:
                                                                                              Alice, TX
                                     CRAWFORD ELECTRIC SUPPLY                                 Austin, TX
             '- C::I L UJ            7390 NORTHCOURT RD
                                     HOUSTON TX 77040-4379
                                                                                              Bryan/College Stalion, TX
                                                                                              Beaumont, TX
            Crawford Electric Supply 713-476..Q788 Fax 713-263-1731                           Conroe, TX
                                                                                              Corpus Chrisii, TX
                                                                                              Dallas,TX
                                                                                              Fort Worth. TX
                                                                                              Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                              Killeen, TX
                                                                                              New Braunfels, TX           P.O. BOX 847160      .
                                                                                              Mission, TX                 DALLAS TX 75284-7160
                                                                                              New Orleans, LA
                   SOLO TO:                                                                  .San Antonio. TX
                  18711 AB 0.374 E0035X 10064 0580562131 P1243516 0001:0001                           SHIPPED TO: 62970
              11'111 "h'I"nlllllllllrlllIlIllIll'llllIllhll II 1111111111111 k:~~~
     ~            ROBERTSON ELECTRIC, INC.                                    P~)9'~Vb~~              C12-124 LOS CERRITOS HANGER      ~~
     ~            231 DERRICK DR                                              t.\~,.,.   7            CIO ROBERTSON ELECTRIC, INC. ~
                                                                                                      CIO CRAWFORD ELE9TRIC        ~
                  HUMBLE TX 77338-5033                                         ''"                                       RECAP-LTG




    ,--                "
 RobertsonElectric,Incorporated
    '-                 .-/
           TECL21614

                                  PO 124-02 RECAP

VENDOR:             CRAWFORD                        PO AMOUNT        $15,900.00
JOB NAME:           LOS CERRITOS-LTG               CHANGE ORDERS         $0.00
                                                                   . $lS,9dbJ)0
   DATE                                                            BALANCE
   10/24/12                       639935.001                        $15,064.33
   10/25/12                       639935.003                        $15,009.96
   10/25/12                       639935.005                        $14,332.01
   10/26/12                       639935.007                         $9,357.26
   10/26/12                       639935.009                         $8,285.21
   10/26/12                       639935.011                         $7,350.55
   11/19/12                       639935.013                         $6,873.87
   11/19/12                       639935.015                         $6,140.00
   11/21/12                       640158.001                         $5,910.76
   12/07/12                       640015.001                             $0.00
                                                                         $0.00
                                                                         $0.00




                                        Page 1
                                                                                                 Locations to serve you:                       INVOICE
             6-.--
             '- r: L- i) ::J     IJ,
                                          CRAWFORD ELECTRIC SUPPLY
                                         7390 NORTHCOURT RD
                                      HOUSTON TX 77040-4379
                                                                                                 Alice, TX
                                                                                                 Austin. TX
                                                                                                 Bryan/College Station, TX
                                                                                                 Beaumont, TX
             Crawford Eiectric Supply 713-476-0788 Fax 713·263·1731                              Conroe, TX
                                                                                                 Corpus Christi, TX
                                                                                                 Dallas, TX
                                                                                                 Fort Worth, TX
                                                                                                 Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                                 Killeen, TX
                                                                                                 New Braunfels, TX           P.O. BOX 847160
                                                                                                 Mission, TX                 DALLAS TX 75284-7160
                                                                                                 New Orleans, LA
                                                                                                 San Antonio, TX
                   SOLD TO:
                   1292 SP 0.650 E0129 11038 D570515053 P1222269 0006:0008                               SHIPPED TO: 62970
                 111111111111111"1111111'1111111111111111'11111'1111111111'111111.
                                                                               ,-"       _~~

                                                                                                         C12·124 LOS CERRITOS HANGER
                   ROBERTSON ELECTRIC, INC.                                  /":\';~~}\                  C/O ROBERTSON ELECTRIC, INC.
                   ~t~~~~~~~~ii8-5033                                        {,\~\~
                                                                                 ..-...
                                                                             t,_.;:::~.,., _/~
                                                                                                         C/O CRAWFORD ELECTRIC
                                                                                                         7390 NORTHCOURT RD
                                                                                                         HOUSTON TX 77040-4379




                      IILOT BILLING COOPERLT                                                                                     835.67   ea          835.67
                      This Lot consists of:
        Type          Description                                                                      Ship Qty
                      COOPER LIGHTING
                      QUOTE #331·40676·001
            DL        C6142E                                                                               14




                                                          THANK YOU FOR YOUR BUSINESS!



                                                                                                                     SUBTOTAL                        835.67
 All payments are due by 11/25/12.                                                                                   S&H CHARGES
                                                                                                                     SALES TAX                          0.00
       )mplete terms and conditions please visit
   . :ilwww cescolld.com/Cystomers/CESCQ CreclitAQplicalion Q2Q9 pdf                                                 TOTAL DUE                      835.67


 50nepac
             U$a




                                                                                                                                               Page 1 of 1
J006:0008
                                                                                                                                                           iNVOICE
             It-_.. .i
                                                                                                            Locations to serve you:
                                                                                                            Alice, TX
                                       CRAWFORD ELECTRIC SUPPLY                                             Austin. TX
                 L C::I L UJ           7390 NORTHCOURT RD
                                       HOUSTON TX 770404379
                                                                                                            Bryan/College Station, TX
                                                                                                            Beaumont. TX
             Crawford Electric Sllpply 713-476-0788 Fax 713-263·1731                                        Conroe, TX
                                                                                                            Corpus Christi, TX
                                                                                                            Dallas. TX
                                                                                                            Fort Worth, TX
                                                                                                            Houston, TX
                                                                                                            Killeen, TX
                                                                                                                                        CRAWFORD ELECTRIC SUPPLY
                                                                                                            New Braunfels, TX           P.O. BOX 847160
                                                                                                            Mission, TX                 DALLAS TX 75284-7160
                                                                                                            New Orleans, LA
                                                                                                            San Anlonio, TX
                       SOLD TO:
                       6921 AB 0.374 EOO27X 1005805712331161>12231680001:0003                                       SHIPPED TO: 62970
                 11111111111111111111111111111111111 hlllllllllllllll'llfllll"II~!iii~l~~\fl;'~~\
                                                                                   t i;) fq 1tg,/                   C12-124 LOS CERRITOS HANGER

     Ii .
                       ROBERTSON ELECTRIC, INC.
                       231 DERRICK DR
                       HUMBLE TX 77338-5033
                                                                                    \~·~"··"-:::I
                                                                                      """q,.•,,"",",'
                                                                                                                    CIO ROBERTSON ELECTRIC, INC.
                                                                                                                    C/O CRAWFORD ELECTRIC
                                                                                                                    7390 NORTHCOURT RD
                                                                                                                    HOUSTON TX n040-4379




                          ALOT BILLING COOPERLT                                                         1                                     54.37   ea           54.37
                          This Lot consists of:
        Type              Description                                                                             Ship Qty
                          COOPER LIGHTING
                          QUOTE #331-40676-001
            FB            WN-228T5A-UNV-EBT1-U                                                                        1




                                                              THANK YOU FOR YOUR BUSINESS!



                                                                                                                                 SUBTOTAL                         54.37
 All payments are due by 11/25/12.                                                                                               S &HCHARGES
                                                                                                                                 SALES TAX                         0.00
        amplete terms and conditions please visit   .•
    .••(lwww.cescoltd.com/CustomersICESCQ CredltAoohcatiQo 0209.Ddf                                                              TOTAL DUE                        54.37
       q$
 sonepar
             ll:!o.a



                                                                                                                                                           Page 1 of 1
nnm:nnn:l
                                                                                                                               iNVOICE

              r:: ::I L. i
                                                                                 Locations to serve you:

            6-_..-
             L                   UJ
                                     CRAWFORD ELECTRIC SUPPLY
                                     7390 NORTHCOURT RD
                                     HOUSTON TX 77040-4379
                                                                                 Alice, TX
                                                                                 Austin, TX
                                                                                 Bryan/College Station, TX
                                                                                 Beaumont, TX
            Crawford Electric Supply 713-476-0788 Fax 713·263·1731               Conroe. TX
                                                                                 Corpus Christi. TX
                                                                                 Dallas, TX
                                                                                 Fort Worth, TX
                                                                                 Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                 Killeen. TX
                                                                                 New Braunfels, TX           P.O. BOX 847160
                                                                                 Mission, TX                 DALLAS TX 75284-7160
                                                                                 New Orleans, LA
                                                                                 San Antonio. TX
                   SOLO TO:
                   6921 AB 0.374 EOOZ7 100590571233118 P12Z3168 0002:0003                 SHIPPED TO: 62970
               11"'1 11 "1 1'1·111111·lIlllhllll·IIIII.1I11hll'I'IlIllI'II"111
                   ROBERTSON ELECTRIC, INC.                                              C12·124 LOS CERRITOS HANGER
                                                                                         CIO ROBERTSON ELECTRIC, INC.
                   231 DERRICK DR                                                        CIO CRAWFORD ELECTRIC
                   HUMBLE TX 77338-5033                                                  7390 NORTHCOURT RD
                                                                                         HOUSTON TX 77040-4379




                      "LOT BILLING COOPERLT                                                                       677.95 ea           677.95
                      This Lot consists of:
        Type          Description                                                       Ship Qty
                      COOPER LIGHTING
                      QUOTE #331-40676-001
        WP            XTOR3A-PC1                                                               4




                                                         THANK YOU FOR YOUR BUSINESSl



                                                                                                     SUBTOTAL                        677.95
 All payments are due by 11/25/12.                                                                   s&H CHARGES
                                                                                                     SALES TAX                          0.00
      complete terms and conditions please visit
    /:IIwww.cescoltd comlCustomerslCESCO CreditAoplicatlon 0209.Pdf                                  TOTAL DUE                      677.95


 sonepar
            usa-


                                                                                                                               Page 1 of 1
0002:0003
                                                                                                       Locations to serve you:                               INVOICE
             6---
              L.  I. C::J -il~        CRAWFORD ELECTRIC SUPPLY
                                      7390 NORTHCOURT RD
                                      HOUSTON TX 77040-4379
                                                                                                       Alice, TX
                                                                                                       Austin. TX
                                                                                                       Bryan/College Station, TX
                                                                                                       Beaumont, TX
             Crawford Elech'ic Supply 713-476-0788 Fax 713·263-1731                                    Conroe, TX
                                                                                                       Corpus Christi, TX
                                                                                                       Dallas, TX
                                                                                                       Fort Worth. TX
                                                                                                       Houston. TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                                       Killeen, TX
                                                                                                       New Braunfels, TX           P.O. BOX 847100
                                                                                                       Mission, TX                 DALLAS TX 75284-7160
                                                                                                       New Orleans, LA
                                                                                                       San Antonio, TX
                   SOLD TO:
                   1861 1AT 0.374 E0044X 100670572229422 P1227186 0001:0003                                    SHIPPED TO: 62970
                 111,111"1111'111'11111111,111111111,lrlllll'h il 111 11 1'111'11 111 •.-...
     m
     ~
                   ROBERTSON ELECTRIC, INC.                                      ;{;n't~~~
                                                                                     \~ 't\\,;;)
                                                                                                               C12·124 LOS CERRITOS HANGER
                                                                                                               CIO ROBERTSON ELECTRIC, INC.      /    1~ L L( d   \


             .
                   231 DERRICK DR
                   HUMBLE TX 77338-5033
                                                                                 \
                                                                                     ~-
                                                                                                               C/O CRAWFORD ELECTRIC             L.      '\.~  " r-
                                                                                                               7390 NORTHCOURT RD
                                                                                       -..",........
                                                                                                               HOUSTON TX 77040-4379




                       ALOT BILLING COOPERLT                                                                                          4,974.75   ea                   4,974.75
                       This Lot consists of:
      . Type           Description                                                                           Ship Qty
                       COOPER LIGHTING
                       QUOTE #331-40676-001
            HA         HBL654WHT5-UPL-L5                                                                         32


  -




                                                              THANK YOU FOR YOUR BUSINESS!



                                                                                                                           SUBTOTAL                                   4,974.75
 All payments are due by 12/25/12.                                                                                         S&HCHARGES
                                                                                                                           SALES TAX                                     0.00
     complete terms and conditions please visit
     ./Iwww.cescoltd.com/CustomersICESCQ CreditAppljcatioo Q2Q9.odf                                                        TOTAL DUE                              4,974.75


 sonepar
      "SO

                                                                                                                                                             Page 1 of'1
0001:0003
                                                                                            Locations to serve you:                           INVOICE
             6---     -ilU
             L I: ::I L.               CRAWFORD ELECTRIC SUPPLY
                                       7390 NORTHCOURT RD
                                       HOUSTON TX 77040-4379
                                                                                            Alice, TX
                                                                                            Austin, TX
                                                                                            Bryan/College Station. TX
                                                                                            Beaumont, TX
                                                                                            Conroe, TX
             Cr.1wford Electric Supply 713-476..()78a Fax 713·263·1731
                                                                                            Corpus Christi, TX
                                                                                            Dallas, TX
                                                                                            Fort Worth, TX
                                                                                            Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                            Killeen,TX
                                                                                            New Braunfels, TX           P.O, BOX 847160
                                                                                            Mission, TX                 DALLAS TX 75284-7160
                                                                                            New Orleans, LA
                                                                                            San Antonio, TX
                   SOLD TO:
                   18611 AT 0.374 E0044 100680572229423 P1227186 0002:0003                          SHIPPED TO: 62970
                 1111111111"11111111'ln'l I 11111111111111111111' IIIIIIIIIIIII~I""""'~'~
                                                                             f.~\1f.frl~            C12-124 LOS CERRITOS HANGER
                   ROBERTSON ELECTRIC, INC.\~·\.\\\~                                                C/O ROBERTSON ELECTRIC, INC.
                   231 DERRICK DR""'...l~'
                   HUMBLE TX 77338-5033         .. :_.,/"                                           C/O CRAWFORD ELECTRIC
                                                                                                    7390 NORTHCOURT RD
                                                                                                                                     Jl
                                                                                                                                    l..
                                                                                                                                          d\.-\-')
                                                                                                    HOUSTON TX n040-4379 .




                       "LOT BILLING COOPERLT
                       This Lot consists of:
       Type            Description                                                                Ship Qty
                       COOPER LIGHTING
                       QUOTE #331-40676-001
            FA         2AC-228T5-UNV-L5835-EBT1-U                                                      9




                                                            THANK YOU FOR YOUR BUSINESS!



                                                                                                                SUBTOTAL                             1,072.05
 All payments are due by 12125/12.                                                                              S&HCHARGES
                                                                                                                SALES TAX                            0.00
     complete terms and conditions please visit
     :lIwww.cescoltd.comlCustQmerslCESCQ CreditApplicalion 0209.00f                                             TOTAL DUE                        1,072.05
'-~
 sonep", ...
             us.
                                                                                                                                              Page 1 of 1
0002:0003
                                                                                                                                   INVOICE
            6----i}
              '- C:::I '- UJ
                                        CRAWFORD ELECTRIC SUPPLY
                                        7390 NORTHCOURT RD
                                        HOUSTON TX 77040-4379
           Cmwford Electric Sllpply 713-476.0788 Fax 713·263·H31


                                                                                                    CRAWFORD ELECTRIC SUPPLY
                                                                                                    P.O. BOX 847160
                                                                                                    DALLAS TX 75284-7160

                 SOLO TO:
                 18611 AT 0.374 E0044 100690572229424 PI227186'0003:0003           SHIPPED TO: 62970
              11111111111111 ,11111111I11"lIlllIIllhl'IlIIIlIIIIIII)l1111 11111
                 ROBERTSON ELECTRIC, INC.                                          C12-124 LOS CERRITOS HANGER
                                                                                   C/O ROBERTSON ELECTRIC, INC.
                 231 DERRICK DR
                                                                                   C/O CRAWFORD ELECTRIC         I
                 HUMBLE TX 77338-5033
                                                                                   7390 NORTHCOURT RD           c..   1(' l ~   ''''1
                                                                                   HOUSTON TX 77040-4379               r>'




                    ALOT BILLING COOPERLT                                                                  934.66     ea                  934.66
                    This Lot consists of:
        Type        Description                                                   Ship Qty
                    COOPER LIGHTING
                    QUOTE #331-40676-001
         DL         618111L1                                                        14
         XA         EEX71R                                                           1




                                                          THANK YOU FOR YOUR BUSINESS!



                                                                                             SUBTOTAL                                    934.66
 All payments are due by 12/25/12.                                                           S&HCHARGES
                                                                                             SALES TAX                                     0.00
      complete terms and conditions please visit


--   . 'flwww cescolld comfCuslomersICESCQ CredjtAoplication 0209 Pdf



 sonep.:lr
                                                                                             TOTAL DUE                                  934.66



           .~.




                                                                                                                                   Page 1 of 1
                                                                                                                                                INVOICE
            (.----1
                                                                                      Locations to serve you:
                                                                                      Alice. TX
                                                                                      Austin, TX
                                     CRAWFORD ELECTRIC SUPPLY
               L. C:::I L        Uj  7390 NORTHCOURT RD
                                     HOUSTON TX 77040-4379
                                                                                      Bryan/College Station, TX
                                                                                      Beaumont, TX
            Crawford Electric Supply 713-476-0788 Fax 713·263·1731                    Conroe, TX
                                                                                      Corpus Christi, TX
                                                                                      Dallas, TX
                                                                                      Fort Worth, TX
                                                                                      Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                      Killeen, TX
                                                                                      New Braunfels. TX           P.O. BOX 847160
                                                                                      Mission. TX                 DALLAS TX 75284-7160
                                                                                      New Orleans, LA
                                                                                      San Antonio, TX
                  SOLO TO:
                  9931 ABO.374 E0010 100240584676215 P1250337 0003:0004                       SHIPPED TO: 62970
               1IIIIIIIIIIIIIIII.IIIIIIIIIIIIIIIIIIIIIIIIIIIIh 1111 11 111 1.1 UII.
                                                                                              C12-124 LOS CERRITOS HANGER
                  ROBERTSON ELECTRIC, INC.
                                                                                                                                I        ll..
                  231 DERRICK DR
                  HUMBLE TX 77338·5033
                                                                                              C/O ROBERTSON ELECTRIC. INC.
                                                                                              C/O CRAWFORD ELECTRIC
                                                                                              7390 NORTHCOURT RD
                                                                                                                                c.. II
                                                                                                                                    d'
                                                                                                                                           'f   ~
                                                                                                                                                r
                                                                                              HOUSTON TX 77040-4379




                      "LOT BILLING COOPERLT                                                                            476.68       ea
                      This Lot consists of:
         Type         Description                                                           Ship Qty
                      COOPER LIGHTING
                      QUOTE #331-40676·001
          EM          CC2MRTBK                                                                   8




                                                             THANK YOU FOR YOUR BUSINESS!



                                                                                                          SUBTOTAL                                    476.68
All payments are due by 12/25/12.                                                                         S&HCHARGES
                                                                                                          SALES TAX                                     0.00
        'omplete terms and conditions please visit
.       fwww.cesco!td comICustQmarslCESCQ cres;j;tAppucatlcin 0209 pdf                                    TOTAL DUE                                  476.68
"--.'
sonepar
            usa


                                                                                                                                                Page 1 of 1
                                                                                                                                                        INVOICE
            6----
                                                                                                    Locations to serve you:


              r: -ilq
                                                                                                    Alice. TX
                                                                                                    Austin, TX
                                     CRAWFORD ELECTRIC SUPPLY
              L.        ::::J L.     7390 NORTHCOURT RD
                                     HOUSTON TX 77040-4379
                                                                                                    Bryan/College Station, TX
                                                                                                    Beaumont, TX
            Crawford Electric Supply 713-476-0788 Fax 713-263-1731                                  Conroe, TX
                                                                                                    Corpus Christi, TX
                                                                                                    Dallas, TX
                                                                                                    Fort Worth, TX
                                                                                                    Houston; TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                                    Killeen,TX
                                                                                                    New Braunfels, TX           P.O. BOX 847160
                                                                                                    Mission, TX       '         DALLAS TX 75284-7160
                                                                                                    New Orleans, LA
                   SOLD TO:                                                      ".>                                                                                     Locations to serve yo,,:                                   INVOICE
            6--  -L
            L C:::J          -iJ~    CRAWFORD ELECTRIC SUPPLY
                                     7390 NORTHCOURT RO
                                     HOUSTON TX 77040-4379
                                                                                     Alice, TIC
                                                                                     Austin, TX
                                                                                     Bryan/College Station, TX
                                                                                     Beaumont, TX
            Crawford Electric Supply 713-476-6788 Fax 713·263·1731                   Conroe. TX
                                                                                     Corpus Christi, TX
                                                                                     Dallas, TX
                                                                                     Fort Worth, TX
                                                                                     Houston. TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                     Killeen, TX
                                                                                     New Braunfels, TX           P.O. BOX 847160
                                                                                     Mission, TX                 DALLAS TX 75284-7160
                                                                                     New Orleans, LA
                                                                                     san Antonio, TX
                  SOLD TO:
                  4781 ABO.374 EOO17 10032D586006970P1253231 0002:0002                       SHIPPED TO: 62970
              III hid 1"11"1111111111'111,111111I11111111,111111111111111111.
                                                                                             C12-124 LOS CERRITOS HANGER
                  ROBERTSON ELECTRIC, INC.
                                                                                             C/O ROBERTSON ELECTRIC, INC!
                  231 DERRICK DR
                  HUMBLE TX 77338-5033
                                                                                             231 DERRICK DRIVE .
                                                                                             HUMBLE TX 77338·5033         r   J ~ .L\' \/\)..




  04613520886 SYL CF32DT/EIIN/841/ECO (20886)                                   14             14                      0.00
              FLUORLMP
              TYPE DL
  04613520902 SYL FP281841/ECO (20902)                                          32             32                      0.00
              FLUOR LAMP
              TYPE FA, FB, VS
              S001640158.001
              Subtotal - - - 229.00                                                                                                                    229.24




                                                        THANK YOU FOR YOUR BUSINESS!



                                                                                                         SUBTOTAL                                     229.24
 All payments are due by 12/25/12.                                                                       S&HCHARGES
                                                                                                         SALES TAX                                       0.00
      complete terms and conditions please visit
      /lwww.cesco/1d com/CustQmersICESCQ CrediIAvplicatlon Q209.pdf                                                                                   229.24
,--
       qj
 sonepar
            usa

                                                                                                                                                Page 'I of"
0002:0002
                                                                                                  Locations to serve you:                              INVOICE
            :-::
            6    :::L-UJ
              . . . . .-II
                                 :-J~CRAWFORD ELECTRIC SUPPLY
                                     7390 NORTHCOURT RD
                                     HOUSTON TX 77040-4379
                                                                                                  Alice, TX
                                                                                                  Austin, TX
                                                                                                  Bryan/College Station, TX
                                                                                                  Beaumont, TX
                                                                                                  Conroe, TX
            Crawford Electric Supply 713-476-0788 Fax 713-263-1731                                Corpus Christi, TX
                                                                                                  Dallas, TX
                                                                                                  Fort Worth, TX
                                                                                                  Houston, TX
                                                                                                  Killeen, TX
                                                                                                                              CRAWFORD ELECTRIC SUPPLY
                                                                                                  New Braunfels, TX           P.O. BOX 847160
                                                                                                  Mission, TX                 DALLAS TX 75284-7160
                                                                                                  New Orleans, LA
                                                                                                  San Antonio, TX
                   SOLO TO:
                  2352 SP 0.650 EOOS1 10393 D59524604ll P1271510 0007:0007                                SHIPPED TO: 62970
              11 11111 1 JIIIIIIIIIIIII)IIIIIIIIIIIIII'lIlllIlhllllllllllll'.1III
                                                                                                          C12-124 LOS CERRITOS HAlNGER
                  ROBERTSON ELECTRIC, INC.                                              E~
                  231 DERRICK OR
                  HUMBLE TX 77338-5033
                                                                             ENTEQ        1)
                                                                                P} I¥ /I::>
                                                                                                          C/O ROBERTSON ELECTRIC, INC.
                                                                                                          C/O CRAWFORD ELECTRIC
                                                                                                          7390 NORTHCOURT RD
                                                                                                                                         L ( ~ l...--t 1\\
                                                                                                          HOUSTON TX 77040-4379                0        J




                      IILOT BILLING AMETRIX                                                   1                                  5,910.76 ea                  5,910.76
                      This Lot consists of:
         Type         Description                                                                        Ship Qty
                      QUOTE # 331-40676-001
         VS           VS-SI-C-1-LF-28-1 C-UNV-S-PP12                                                          12


  -...




                                                           THANK YOU FOR YOUR BUSINESS!



                                                                                                                       SUBTOTAL                              5,910.76
 All payments are due by 01/25/13.                                                                                     S&HCHARGES
                                                                                                                       SALES TAX                                 0.00
     r:omplele terms and conditions please visit
    ) "www cesco!td.comICustQroers/CESCQ       CredltAoplicalioo 0209 pdf                                              TOTAL DUE                             5,910.76

 -~
 sonepar
            usa


                                                                                                                                                       Page 1 of 1
0007:0007
                                                                                                Locations to serve you:                            INVOICE
                                                                                                Alice, TX
                                     CRAWFORD ELECTRIC SUPPLY                                   Austin, TX
                                     7390 NORTHCOURT RD                                         Bryan/College Station, TX
                                     HOUSTON TX 77040-4379                                      Beaumont, TX
            Crawford Electric Supply 113-476.0788 Fax 713-263-1731                              Conroe, TX
                                                                                                Corpus Christi, TX
                                                                                                Dallas, TX




.-.
                                                                                                Fort Worth, TX
l1li                                                                                            Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                                KUleen, TX
l1li                                                                                            New Braunfels, TX           P.O. BOX 847160
                                                                                                Mission, TX                 DALLAS TX 75284-7160
                                                                                                New Orleans, LA
                                                                                                san Antonio, TX
                   SOLO TO:
                2352 SP 0.850 EOO!i 1 10393 0595248048 P1271510 0007:0007                                   SHIPPED TO: 62970
               1111111111111111111111111111111111111111111111111111111 11 11 11111 1
                                                                                                        C12-124 LOS CERRITOS HANGER
                   ROBERTSON ELECTRIC, INC.                                       J:''"'El>..           C/O ROBERTSON ELECTRIC, INC.
                   231 DERRICK DR                                              ENTl,4                                                                                                   Locations to serve you:                       INVOICE
                                                                                                   Alice, TX
                                                                                                   AustIn. TX




.-..-.
                                       CRAWFORD ELECTRIC SUPPLY
                                       7390 NORTHCOURT RD                                          Bryan/College Station, TX
                                       HOUSTON TX 77040-4379                                       Beaumont, TX
~.          Crawford Electric Supply 713-476.(1788 Fax 7t3·263·1731
                                                                                                   Conroe. TX
                                                                                                   Corpus Christi, TX
                                                                                                   Dallas, TX
                                                                                                   Fort Worth, TX




  -
                                                                                                   Houston, TX                 CRAWFORD ELECTRIC SUPPLY
                                                                                                   Killeen, TX
                                                                                                   New Braunfels, TX           P.O. BOX 847160
                                                                                                   Mission. TX                 DALLAS TX 75284-7160
                                                                                                   New Orleans, LA
                                                                                                   San Antonio, TX
                   SOLD TO:
                5411 AB 0.374 E0031 10067 D600954580 P1281343 0004:0005                                    SHIPPED TO: 62970
              1'1111'11111111"111,.11""'1111111111'11 I' 1111111111.1,11'11111
                                                                                                           C12-124 LOS CERRITOS HANGER
                   ROBERTSON ELECTRIC, INC.                                           "   .....I
                                                                                                           C/O ROBERTSON ELECTRIC, INC,
                   231 DERRICK DR                                           E.(),rUtA:?"                   231 DERRICK DR.
                   HUMBLE TX 77338-5033                                     \-;;}·cn.'\ d                  HUMBLE TX 77338-5033




   78285636406 ERCAF146TI                                                                   80               80                      99.00   c             79.20
                   3/8 PLN ROD PURLIN CLIP
   76466655210 PRIMES' ATZ38120                                                           320               320                      38.68   c            123.78
                   3/8 X 10 Grip-Rite Zinc All Thread
                   Rod
        972080433 M-TAL JN165                                                             200               200                       3.24   c              6.48
                   3/8-16 ZINC HEX FIN NUT
 't:r.:l9 72080543 M-TALJW119                                                             200               200                       4.35   c              8.70
                   3/8X1-1/4 FENDER WASHER
  98001002001 EMT 012E 1121N EMT CONDUIT 10FT                                             1,000            1,000                     15.77   c            157.70
  05016902022 RAC02022                                                                     100              100                      17.64   c             17.64
                   1/2'"' SS STEEL EMT CPL
  05016902002 RAC02002                                                                    100               100                      15,92   c             15.92
                   1I2nn SS STEEL EMT CONN
  78174700920 BR1920-S                                                                    100               100                       6.53   c              6.53
                   1/2 1H STL EMT STRAP
  05016990232 RAC0232                                                                       50               50                     124.78   c            62.39
                   4S0 2-118DP BOX 1/2&3/4 KO'S
  05016990752 RACO 752                                                                      50               50                      32.38   c             16.19
                   4-IN SO FLAT BLANK COVER
  05016900689 RAC0689                                                                       14               14                     286.77   c            40.15
                   3 112 1 GANGABLE MAS BOX
  78174715408 BRI408-DC2                                                                    30               30                      85.03   c            25.51
                   3/4 SQZ FLEX CONN
  98006006242 PVCFIT 034P FA                                                               20                20                      22.33   c             4.47
                   3/4 PVC COND FEMALE ADAPTER
  78285625208 ERCSCH8                                                                      50                50                      60.13   c            30.07
                   1/2 EMT TO STRUT CLIP
  78285625212 ERC SCH12                                                                    25                25                      62.85   c            15.71
                   3/4 EMT TO STRUT CLIP
  05400743155 3M RIY+JUG                                                              1.000                1,000                     90.33   m            90.33
                                                                                                                       SUBTOTAL
 All payments are due by 01125113.                                                                                     S&HCHARGES
                                                                                                                       SALES TAX
     complete tanns and conditions please visit


'- <73
     lbYww.cescoltd.com/CuslomersICESCQ CredjlApplicatjon 0209.pd(



 $onepor
                                                                                                                       TOTAL DUE                 CONTINUED



             usa


                                                                                                                                                 Page 1 of2
0004:0005
                                                                                            Locations to lJ&I'VEl you:                     INVOICE
                                                                                            Alice. TX
                                                                                            Austin, TX



..,..
                                          CRAWFORD ELECTRIC SUPPLY
                                          1390 NORTHCOlJRT RD                               Bryan/College Slatlon, TX
                                          HOUSTON TX 77040-4379                             Beaumont, TX
~             Crawford Electric Supply 713-476-0788 Fax 713·263·1731                        Conroe, TX




..-
                                                                                            Corpus Christl, TX
                                                                                            Dallas, TX
Ill!IilI                                                                                    Fort Worth, TX
iIIIiI                                                                                      Houston, TX
                                                                                            Killeen, TX
                                                                                                                         CRAWFORD ELECTRIC SUPPLY
                                                                                            New Braunfels, TX            P.O. BOX 847160
                                                                                            Mission, TX                  DALLAS TX 75284·7160
                                                                                            New Orleans, LA
                    SOLD TO:                                                                Sen Antonio. TX
                    5411 AB 0.374 EOO3I 10068 0600954580 P1281343 0005:0005                          SHIPPED TO: 62970
                1-111111" 11"11 1111111111111111111111111111111111111111111111111
                    ROBERTSON ELECTRIC, INC.                                                        C12·124 LOS CERRITOS HANGER
                    231 DERRICK DR                                                                  C/O ROBERTSON ELECTRIC, INC.
                                                                                                    231 DERRICK DR.
                    HUMBLE TX 77338-5033                                                            HUMBLE TX 77338-5033




                     SPRING CONNECTOR REDIYELLOW
                     (500/JUG)
      63972080354 M·TAL JTEKD£                                                      500               500                       8.06   c            40.30
                     10X3/4 HEX TEK SCREW
      Q8002260057 GSTRUT THIN10PG                                                    20                20                      95.02   c            19.00
                     1·5/S"·X13/16"" 14G SLOTTED
'",
                     PRE·GALV 10FT
      1'n:S010022900 WIC THHN 12 STR BlK 500R                                       1,000            1.000                    132.14 m           132.14
      98010022920 WIC. THHN 12 STR RED 500R                                         1,000            1,000                    132.14 m           132.14
      98010022910 WIC. THHN 12 STR WHT 500R                                         1,000            1,000                    132.14 m           132.14
      98010022940 WIC. THHN 12 STR GRN 500R                                         1,500            1,500                    132.14 m           198.21
      98010022945 WIC. THHN 12 STR ORG 500R                                         1,000            1,000                    132.14 m           132.14
      98010022965 WIC. THHN 12 STR PNK 500R                                         1,000            1,000                    132.14 m           132.14




                                                            THANK YOU FOR YOUR BUSINESS!



                                                                                                                 SUBTOTAl                      1,618.98
  All payments are due by 01/25/13.                                                                              S&HCHARGES
                                                                                                                 SALES TAX                        0.00
      /   ~mptete terms and conditions please visit
          1/www,cescoltd,oomIClIs!omersICESCQ CreditAppljcatjon 0209.pdf                                         TOTAL DUE                    1,618.98
-~
  sonepllIr
              usa


                                                                                                                                           Page 2of2
                                                                                                                                                  ORIGINAL
          ELLIOTT ELECTRIC SUPPLY, INC.                                                                                        INV, NO.        33-06443-01          PAGE
            SHIP TO:                                                                                                                                                1
                                                                                                                              DATE
              C12-124 LOS CERRITOS HANGER
                                                                                                CU~TOMER ORDER NO,
              COUNTY RD 410
              UVALDE, TX 78801       Gn~~                                                       FROM
    ',,-                                                                           11 'i1/r?>    Humble
           SOLD TO;
                        6850667
                   ROBERTSON ELECTRIC LLC
                   231 DERRICK DR
                   HUMBLE TX 77338-5033                                                                    ...    ;;     • I.'       '    •• 0
                                                                                                                       ADDITIONAL TERMS ON BACK




    7
    8
    9
10
11
12
13
14
15
16._
17
18
19
20
           Fr;p7"AI;p;D,..;B....Y~..c...:...--'-;:=~::;:-'-;;...:.;;.
        hl...
              2/10/13                                                                                                                                              747. O.

                                                                                                                                                        DUPUCATE
          ELLIOTT ELECTRIC SUPPLY, INC~                                                                                       ,N~NO            33-06443-01         PAGE
                                                                                                                                                                   1
            SHIP TO:                                                                                                          DATE,
              C12-124 LOS CERRITOS HANGER
                                                                                                CttfTOMER ORDER NO,
              COUNTY RD 410
              UVALDE, TX 78801                                                                  FROM
                                                                                                 Humble
           SOLD TO:
                        6850667
                   ROBERTSON ELECTRIC LLC
                   231 DERRICK DR
                   HUMBLE TX 77338-5033
                                                                                                           • ".:fI         ••             II    IIl11
                                                                                                                       ADDITIONAL TERMS ON BACK


  1
 2
 3
 4
 5
 6
 7
 8


1
11
12
13
14
15
IF
,",
18
19

20
                                YL.o....:~..:...;..J.....-.=""";:;:;:-........:
    '!-:I""'"F"""PA""'Ii::'O'=B.....
                                                                                  ~~~.::22i.t.:2J2~
              2/10/13
'-::·~t-__",,-A_ _-----'_ _-----'~_ _-L   ~C'--_ _l.l_ _---.!!O'-----_ _L _ _~_ _-L_ _~_ _---.l_ _---'G~_ _L _ __':'__ _._L _ _-O-_ _- L_ _-=-__~L__ _"____ _..L__ ___=___ ____,l,,~=~M'=_--+_
           I                                   9                          ,,;roc         Sl..ABCOtlfl«1J01NTS,SUOCTAA.4./S-1.

                                                                                                                                                                             Q)OolUWIltlCllNmOC-.'OlNf5!l£: 3/S-:'
                                                                                                                                                                             ::!>H'*'l'!FtUSfURo\!lCHC1!81Jlr.l"T'1Af!,~10"l1/SO-1
                                                                                                                                                                                                                                •
                                                                                                                                                                             •~9AIl r.oNTRUCllCtl JOlHT..';ff OfT....1 ~1S_l
                                                                                                                                       ,--------------------
               0---                                                                                                         ;- -@                              eMU WALL REINFORCING SCHEDULE
                                                                                                                                                                  ~~-:u                      fOOl flOTE    (~)                                       ~            ~.
                                                                                                                                                                 I~   BAAS   :~)   •   ~2·   C.C. erR.    &:   (1)   ,~ ~   •    ~'-8'   C.C. (H)       (3)       110

                                                                                                                                        ~-
                                                                                                                                           "--.
                                                                                                                                        ~;~;   ro   QI\J  ~rEIlPVIl
                                                                                                                                                                  "/U U,H,Q
                                                                                                                                        (37T\'P, S' CUU OO'£R,OIl 'l<1U UJ    A                                                            c                                             o                                                                                                                                                                M
                                                                                                                                                                                                                                                                      REVISIONS:

                                                                                                                                                                                        KEYED FRAMING N                                       SECTION II.
                          Q!lJ1S.T!.Q.NS_I.O BE P RQP..QJ1..N.P.J~D
 1.     State your full name and occupation. address ar~.ljlephon:J1umber.

        ANSWER         (NAME)_~~                    t ' ~&J
                       (OCCUPATI~~ ~
                       (ADDRESS)        3kZ; t?(I2()"~ 7f2. ~o
                       (TELEPHONE iff)    1C7~ '219~ (

 2.    Have you received a Supboena Duces Tecum for the production of documents
 as enumerated herein?
        ANSWER'_-f~~__?c:........                                            _


3.     Are you able to identify these records as the originals or true and correct
copies of the originals?

       ANSWER      J: #1/6;t1c             .f?~? 1 M &(:Z(//;f;.~&v~
                        Cdi29~,

4.     Were these records made and kept in the regular course of your business?

       ANSWER       ~ Abm~ ~


5.      In the regular course of business of your practice, business, or institution, did
the person who signed the records and/or reports either have personal knowledge
of the entries shown on the records and/or reports, or obtain the information to
make the entries from the sources who have such personal knowledge?

       ANSWER       ~ /l/VMe~                   "3?

6.     Were such memoranda or documents then transmitted to your files and
thereafter maintained under your care, supervision, direction, custody, control or
access as custodian of this facility.

       ANSWER        7a-      NVM $($2--          :3

7.     Were the memoranda or documents that were transmitted to your files

                                                             ; DEFENDANT'S
DEFENDANT'S SUBPOENA TO NON-PAHTY-                           I    EX.HIBIT              8
                                                            "j        IIX'
                                                             I!       S
 original entries on the part of the Custodian or other em ployee or member of the
 staff of this facility?

       ANSWER        ~ ;Vv(Vt~~                     ~


8.    Were the records or documents prepared at or about the time of the events
and conditions they record?

       ANSWER        2Pc- /l/vM6€1Z. :3

9.     Were these records kept as described in the previous questions?

       ANSWER        ~         A./U1I4 f3t::i2-    =3

10.     Please hand the original records or copies thereof, as requested in the
Subpoena Duces Tecum, to the Notary Public taking your deposition for attachment
to this deposition. Have you done as requested? If not, why not?



11.   Has anything been removed from or altered in the original records before
making these copies?

       ANSWER_---'-~ M_V_.:.f11....._:...L:~=:.:....____'p""_       _


12.    If you have answered the previous question yes, please state fully and
precisely what alterations were made in the original records and attach copies of
every document removed from the original records.

       ANSWER       ~ /l/UI11r?6JL-~----.-:'?:...-              .    _


13.    Please examine the copies of the original requested records pertaining to the
above individual, before the Notary Public and state whether or not they are true
and correct copies of the original.

       ANSWER~7 If(91/b              Alp    &-?bf20 ~ ,Qv£J #,,::?ri/C ~
            ~0ft!2;:J ..



DEFENDANT'S SUBPOENA TO NON-PARTV-                                                     9
  14.       In the event that no records can be found, are there documents archives (i.e.
  microfiche) or document retention policies which explain their absence? If so,
  please identify who has knowledge of those archives or policies of the above named
  facility.                                 MUr               -r -   -:;z'RI?
          ANSWERa¥4h-~~~1+;Z-t:1!-:;j: f2U I4'!:>Nd.:J ~
i.tf;:M~ (!9V'~r ~ 00 Ihr ~N ANy 7?P,:::.t/McYVI f'tfl2-~/i\)~

  15.    Do you understand that Select Building Systems, Inc., is a party in the case
  referenced above?

         ANSWER_-I{2:...Lt:::.c._"2...r                                  _



  16.   Do you understand that this Deposition on Written questions is being served
  upon you pursuant to a request by Select Building Systems, Inc.'s attorney?
        ANSWER+e.-7                                                      _

  17.    Do you understand that the documents requested in this Deposition on
  Written Questions are being requested pursuant to a subpoena?

        ANSWER          ye-~



 19.   Are the documents you are producing in this Deposition the records, reports,
 statements, or data compilations of you or your company?

        ANSWER         .:::r fk1t.e ;1)0    ~e.JIkt!N~ ~pco~


 20.    Are you a custodian of records for these documents that are being produced?

        ANSWER                    ;)0




 DEFENDANT'S SUBPOENA TO NON-PART\'-                                                        10
                                              (~-",




     I~ t. ~                                                           (Cy&todi~n ef-RccorajWitness), do swear or
     affirm that l11y answers to the above questions are the truth, the whole truth and
     nothing but the truth, so help me God.




     The undersigned Notary Public, do hereby certify the above Enstodiart/Witness was
     duly sworn and the non-stenographic recording of this Written Deposition is a true
     record of the Cug~/Witnesstestimony.

     GIVEN UNDER MY HAND AND SEAL OF OFJ'CE, TJ-IIS J(/l pAY OF                                                         ··.~'1f'1~I/('ln·1 201~~
If~!X!~\ N~:~~~t~i~.~;~l~EoRN~~as
 ;.~. .~.:~.;
.l               My CommISSIon Expires
                                                              . '.            :_~"'~'>7./.i·.:I'" ,; .'*".T                                          Cause No. 13-212

          ROBERTSON ELECTRIC, INC.,                    §          IN THE DISTRICT COURT
                                                       §
                Plaintiff, .                           §
                                                       §
          v.                                           §
                                                                       TH
                                                       §         216        .ruDICIAL DISTRICT
          SELECT BUILDING SYSTEMS, INC.,               §
          TRI-BAR RANCH COMPANY, LTD.,                 §
          And RODNEY R. LEWIS                          §
                                                       §
                Defendants.                            §         KENDALL COUNTY, TEXAS


                      DEFENDANT SELECT BUILDING SYSTEMS, INC.'S (SBS)
                                    TRIAL EXHIIBITS
                                     (March 6, 2015)


          No.   Description

          I.    Change Order No. 1
          2.    Change Order No. 2
          3.    Change Order No.3
          4.    Email to T. Pittman from J. Maywald dated December 28,2012
          5.    Email to T. Pittman from D. Morgan dated January 18,2013
          6.    Email to T. Pittman from D. Morgan dated January 31, 2013
                regarding Change Orders
          7.    SBS Draw Recap
          8.    Email between T. Pittman and J. Grable dated May 19,2013
          9.    D. Bodie email to Tony Weigand dated June 26,2013
          10.   Draw #7 Application dated February 5,2013
          II.   Email to T. Pittman from D. Morgan dated February 6,2013
                wiili letter dmed same dme
.......
          12.   Letter to T. Pittman from S. Schiffinan dated February 15,2013
                with Final Pay App Feb. 18,2013

          DEFENDANT SBS TRIAL EXHIBITS (March 6, 2015) -                                         1
13.   Email to T. Pittman from S. Schiffinan dated February 28, 2013
14.   Letter to J. Green/SBS from John Grable dated February 28,2013
      with attachments
15.   Email to J. Robertson from S. Schiffman dated March 14, 2013
16.   Letter to J. Green/SBS from J. Grable dated March 15,2013
17.   Letter to T. Pittman from SBS dated March 19,2013
18.   Email (string) to D. Morgan from S. Schiffinan w/photos attached
      dated March 15,2013
19.   Email to S. Schiffman from T. Pittman dated March 26,2013
20.   Emails between T. Pittman and J. Grable dated March 19,2013
21.   Email to J. Green & S. Schiffinan dated April 1, 2013
22.   Affidavit Claiming Statutory and Constitutional Mechanic's & Materialman's Lien
      against the Real Property by SBS

23.   Chart of Amounts Remaining to be Paid
24.   Attorney Fee Invoices
25.   Email to T. Pittman from J. Green dated January 14,2013
26.   Email to J. Green from T. Pittman dated January 14,2013
27.   Email to D. Morgan from J. Green dated January 15,2013
28.   Email to J. Green from M. Martinez dated January 9, 2013 - (electrical change)
29.   Email to M. Martinez from K. Kieke dated December 3, 2012
30.   Email to R. Lewis from J. Grable dated November 26, 2012
31.   Email K. Kieke to M. Martinez dated December 4, 2012
32.   J. Grable email dated December 7,2012
33.   Email M. Martinez to J. Green dated March 26,2012
34.   K. Kieke email dated December 10,2012
35.   M. Martinez email dated December 10,2012
36.   V. Anda email dated December 12,2012



DEFENDANT SBS TRIAL EXHIBITS (March 6, 2015) -                                         2
37.   V. Anda email dated December 12,2012
38.   K. Kieke email dated December 13,2012
39.   K. Kieke email dated December 19,2013
40.   J. Grable email dated January 1,2013
41.   K. Kieke email dated January 23, 2013 .
42.   Email to J. Grable from K. Kieke dated January 23,2013
43.   T. Pittman email dated January 23, 2013
44.   Email from K. Kieke dated January 24,2013
45.   Email to J. Grable from R. Lewis dated January 29,2013
46.   Email K. Kieke to M. Martinez dated January 31,2013
47.   Email from M. Martinez to K. Kieke dated January 31, 2013
48.   Email from K. Kieke to Bob Carnwath dated January 31, 2013
49.   Email from K. Kieke to B. Carnwath dated February 1,2013
50.   Email from K. Kieke to T. Pittman/J; Grable dated February 4,2013
51.   Email from M. Martinez to K. Kieke dated February 4,2013
52.   Email from K. Kieke to T. Pittman dated January 29, 2013
53.   Email from K. Kieke to Victor De Anda dated January 30, 2013
54.   Email from J. Green to M. Martinez dated November 12,2012
55.   Email from S. Schiffman to J. Grable et al dated November 14, 2012
56.   Email from J. Grable to T. Pittman/R. Lewis dated November 26,2012
57.   Email from J. Grable to R. Lewis dated December 3, 2012
58.   Email from M. Martinez to J. Grable dated January 23, 2013
59.   Email from R. Lewis to T. Pittman dated January 23, 2013
60.   Email from K. Kieke to J. Grable dated January 30,2013
61.   Email from J. Grable to R. Lewis dated January 30, 2013
62.   Email from J. Green to T. Pittman/J Grable dated October 23,2012
63.   Email from G. Glass and R. Lewis to T. Pittman et al dated Nov. 2, 2012

DEFENDANT SBS TRIAL EXHIBITS (March 6, 2015) -                                  3
64.   Email from D. Boddie to T. Pittman dated June 6,2013
65.   Email from B. Carnwath to 1. Holt dated February 12,2013
66.   Email from T. Weigand to R. Lewis dated November 4,2012
67.   Email from K. Kieke to M. Martinez dated January 22, 2013
68.   Email from K. Kieke to V. De Anda dated January 30, 2013
69.   Email from K. Kieke to J. Grable dated January 31, 2013
70.   Email from K. Kieke to S. Schiffman et al dated February 4,2013
71.   Email from D. Boddie to T. Pittman dated June 8, 2013
72.   Email from V. De Anda to K. Kieke dated January 16,2013
73.   Email from T. Pittman to J. Grable dated February 28,2013
74.   Email from T. Pittman to J. Grable dated March 4,2013
75.   Email from M. Martinez to Erik Key dated February 21,2013
76.   Email from E. Key to M. Martinez dated February 25,2013
77.   Email from E. Key to M. Martinez dated March 5, 2013
78.   Email from M. Martinez to E. Key dated March 5, 2013
79.   Email from M. Martinez to E. Key dated March 6, 2013
80.   Email from M. Martinez to E. Key dated March 6,2013
81.   Email from M. Martinez to E. Key dated March 6, 2013
82.   Email from E. Key to M. Martinez dated March 7,2013
83.   Email from E. Key to M. Martinez dated March 7, 2013
84.   Email from M. Martinez to D. Boddie dated March 8, 2013
85.   Email from M. Martinez to E. Key dated March 19,2013
86.   Email from J. Grable to D. Boddie dated March 21,2013
87.   Email from M. Martinez to D. Boddie dated March 21,2013
88.   Email from Xavier Cantu to E. Key dated March 26,2013
89.   Email from E. Key to X. Cantu dated March 26,2013
90.   Email from M. Martinez to E. Key dated March 28,2013

~DEFENDANT SBS   TRIAL EXHIBITS (March 6, 2015) •                       4
91.   Email from M. Martinez to D. Boddie dated March 28,2013
92.   Email from D. Boddie to X. Cantu dated April 1, 2013
93.   Email from E. Key to T. Pittman dated April 12, 2013
94.   Email from D. Boddie to T. Pittman dated April 15, 2013
95.   Email from K. Kieke to M. Martinez dated December 13,2012
96.   Email from J. Grable to J. Green dated August 9, 2012
97.   Email from 1. Grable to V. De Anda dated August 18,2012
98.   Email from J. Gonzalez to J. Grable dated August 19, 2012
99.   SBS Weekly Job Report dated October 21,2012
100. SBS Weekly Job Report dated November 11,2012
101. SBS Weekly Job Report dated December 9,2012
102. SBS Weekly Job Report dated January 6, 2013
103. SBS Weekly Job Report dated February 3, 2013
104. SBS Daily Field Reports beginning dated December 6, 2012
105. SBS Daily Field Reports beginning dated January 2,2013
106. SBS Daily Field Reports beginning dated February 1,2013
107. Email from J. Grable to R. Lewis dated November 28,2012
108. Email from Parnak Charkhchi to Steve Mowrer dated May 29,2013
109. Email from T. Weigand to R. Lewis dated November 4,2012
110. Email fromJ.Briggs to J. Alonzo dated June 27,2013
111. Email from T. Pittman to J. Grable dated February 28,2013
112. Email from 1. Grable to R. Lewis dated April 17, 2013
113. Email from T. Weigand to J. Grable dated September 17,2013
114. Email from M. Martinez to D. Boddie dated April 2, 2013
115. Email from M. Martinez to D. Boddie dated May 13,2013
116. Email from V. De Anda to K. Kieke dated January 17, 2013
117. FuUsized shop drawings and plans

DEFENDANT SBS.TRIAL EXHIBITS (March 6, 2015)·                        5
  .= AlA
  Change Order
                                      Document G701'" - 2001

  PROJECT (Name tmd address):                    CHANGE ORDER NUMBER: 001                                                            OWNER:~
  Los Cerritos Hanger                            DATE: 7/1012012
  County Road 410                                                                                                               ARCHI1"ECT: [8l :
  Uvalde, TX                                                                                                                  CONTRACTOR: [2J
  TO CONTRACTOR (Name tmd address):              ARCHITECT'S PROJECT NUMBER: SSE-12-o13
                                                                                                                                        FJELD: 0
  Select BuildingSystems, Inc.                   CONTRACT DATE: May 03, 2012
  17 Scenic Loop Rd.                             CONTRACT FOR; General Construction                                                   OlHER:D
  Boern~ TX 78006


 TIie CONTRACT IS CHANGED AS FOLlOWS:
 (In.clutJe. where applicable, any undisputed amount attributable topreviously executed Construction Change Directives)
 Additional Cost associated with Illisingthe building height to accommodate a larger aircraft:
 Masonry - $ 12.700
 Cedar Oadding - $ 6.800
 Metal Building. $ 12.000
 mectrica1- $ 9,800
 Contractor Fee • $ 3,300

 The odginal Guaranteed MaximumPrice was                                                                                    $         1,226,074.00
 The net change by previously authorized Cllange Orders                                                                     $                 0.00
 The Guaranteed Maximum Price prior to this O!ange Ordec was                                                                $         1,226,074.00
 The Guaranteed Maximum Price will be increased by this Qumge Ordec in 1he amount of                                        $            44,600.00
 The new Guaranteed Maximum Price including this Clange Order will be                                                       $         1.270,674.00
 The Contract Time will be increased by Zero (0) days.
 The date ofSnbstantia1 Comple1ionas ofthe date ofthis Olange Ordertherefore~ 121712012

 NOTE: This ChDgeOrderdoesnotincludccbanges in the Contract Sum. ContractTJIDeorGuaranteedMaxhnumJFcewbichhave
 been authorized by Constmction Clange Din:ctive UDtil the cost and time have been agreed upon by both the Owner and
 Contractor, in which case a Clange Order is executed to supersede the Construction 01ange Dhective.

 NOT VALID UNTIL SIGNED BY THE ARCHITECT, CONTRACTOR ANO OWNER.
 10hn Grable Arcbitects, Inc.                      Select Building Systems, Inc.                     'Iii-Bar Ranch Company, Ud.
 ARCHITECT (Fum name)


                                                                                                     ADDRESS

                                                                                                     BY (Signature)

                                                                                                     (JJped name)

                                                                                                     DATE




AlA Document G701'" -2001. Copyright 0 1979, 1987,2000 and 2001 byThe American lns1Ituteof An:hiIects. All rights reserved. WARNING: This AJAe
Document Is protected by U.s. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlAe Document, or any           1
portion of It, may result In severe cJvH and criminal penalties, and will be prosecuted to the maximum extent possible under the law. ThIs document was
produced by AlA 60ftwafe aI 09:31 :13 on (l711 012012 under Order N0.34 160                     On 0511712013. and Is not for resale.
User Notes:                                                                                                                            (1246718009)
    :4AlA Document G701'" - 2001
    Change Order
                                                  CHANGE ORDER NUMBER: 002                                                      lUrim
  A4.d 8-7'8l/2"x~}, ~~twithtwo equal panels
  A&l4-7'8112"x·3~·   '¢C;i:fOii. ~
  &1g'8 break ~ ~'&i~ at eeDter steel columns
  ~!!ls      to be 2x4 ~" ~ S4. thermally broken class n clear anodized aluminum storefront, C2050 series thernla11y broken
  ¥n Clear ~ l!lmDP!'.irD project out windows with bug screen and standaId hardware.
  ~azing to be    1" oa.- W' clear low E, ~" chy air, 1/4" clear tempered glass. Break metal to match.

  ~al       de1ivery4-6 weeks after approved shop drawings.

  ~ ofOmpge: ~~~Q4:PO
  Cootractor Fee: $2,040.00

 The orig4IaJ, ~teed Maximum Price Wl!S                                                                                     $         1,226,074.00
 Th~ net cbangC by previouslY authorized Olange Orders                                                                      $          . 44.600.00
 The ~ Maximum Price pn~to this 01ange OrderWl!S                                                                            $         1,270,674.00
 The
  "
     Guaianteed        Maximum PllceWili
      ' •.•.•..., •. , . . . . . . . . . •. y
                                                 be inCreased b;y this 01ange Ordec in lhe amount of
                                              ,,- ," :
                                                                                                                            $            27,544.00
 'f,ij~:neW~~PriceDicludiDgtbisOlangeOrdecwillbe                                                                           .$         1,298,218.00
 ~.~'Umev@. J1e~ by Zero (0) days.
 uiedateof~:§staniijjl,~~.!lSofthe.dateofthisQlangeOrdC%thereforeis12l7/12

 NOTE: Thi!!~ Ordei~~fuclude changes in the Contract Sum, ContractTJJDe ex Guaranteed Maximum Price wbichhave
 been autIi~ ~~0Il Oumge Directive until the cost and time have been agreed upon byboth the Owner and
 Contractor, in'W1U¢h Case a Qlange Order is executed to supersede the Construction 01an,ge Directive.

 NOT VALID UNTIL SIGNED BY THE ARCHITECT, CONTRACTOR AND                                 O~ER.

                                                                                                       Tri-Bar Ranch Company, Ltd.
                                                                                                       OWNER (Jiinn name)
                                                                                                       10101 ReunionP1ace, Ste 1000
                                                                                                       San Antonio, TX 78216
                                                                                                       ADDRESS

                                                                                                       BY (Signature)
".A~{f..P.LJrJ4J.~rzI,- AlA Document G701'" - 2001
 Chqnge Order
PROJEcT (Na,rM(iJldMdf#S):                      CHANGE ORDER NU~aER:OQ3                                                              OWNER:f81
~,qmtosIf.~                                     PATE: 216113
COunty Road 41 0
                                                                                                                                  AACHITECT: !8J.
UWld¢.1X                                                                                                                        CONTRACTOR:,!8J.
TQ CQNTRAOTOR (Name (wJ ~);                     ARCHlTECT'$PROJECTNUMeeg;S$E-12.-00                                                        FIElD: 0
select huildmgSyStenlS, Inc.                    CONTRACT DATE: May 03,2012
 17~¥.ldQp        Rd.                           CONTRACT FOR: General Constl}lction                                                       OTHER: 0
BOCrne.TX 78006


T~CONTRACTIS CHANGED /J$.FOLLOW$:
~tUde< .Jtere,l1f.'Pl~:a;"~Put(!f(iamount attributable topreviQUS1'y~UJ.edCOIIS(tWft/QlICIUwge~ves)
Chang¢s'tOrice" W~                                                                                         $
T1Ieneulh.by~viOOSly autbori:zed·Cllartge orders'                                                                               $
:the~ MaximumPrice.priortothl$,Cbange.Orderwas                                                                                  $
.~ Guaranteed. Maximu~Price.\V{11 be~bythiso~ Q«ierjn~i~tof                                                                     $
The.J.lCW~M~ P.iicejn9.iudi.~2ithi$;Cban&t:l ~wiit                                 be                                           $
the CQatJ:aet Time Wiltbeineteased byZero(O) days.
~ ~ QfS1!P~tilllCOrilplCti~l$'9fthe .Whidi have
:~~W~Qn ~:>~vemttir~lje.-~and ti~ha.~~~~ byW,th~~:~ll'Supersede th.e~etionC1lll:rtge Direciivll.
NOT-VAUO tJNTlL SlGNEO BY' T.HEARCUITl:CT" CONrRACT.OR :AttO OWHSR:.
hlm ~Atcl.!ifEd;.In¢.                              Sd«tSqildilW ~.fn¢,
AR.AIj ~his..es,.lVe4. WARN~G: TI\I$ AJA~
OOCUl'nel'lt Is protected bYU.$,Copytl9ftt,L~1I nd fritemat;on'.Im.tJes. UilaUthoffzed feprodut;tlon'or'diStributlon:~ thb />JA·~.!'1ent,orany
PQlt~ ~flt'":lay I:llsurtlil:se.~ ...eclvh.'a:n·d;crJmI~lpenalties,:an'htll.l be pl'OSAlcuted to the maximum ~x1ent pO~Ib'eunde;ttfte:law. ih,sdoeumllnt~   1
~ by AJA~eat :t,$:42i~-9n ~2Jt3/2j)fi$' un               -        ....                                                ,(1766262561)




                                                          ;i DEFENDANT'S



                                                         IZ
(jfrom:                                   John Maywald 
.      Sent:                              Friday, December 28, 2012 5:28 PM
       To:                                Thomas Pittman
       Cc:                                Steve Schiffman; Dave Morgan; Jack Green
       Subject:                           Los Cerritos - Draw # 6
       Attachments:                       Draw # 6.pdf


       Mr. Pittman,

       Attached is a copy of our Draw # 6 for the Los Cerritos Project.... The originals will be delivered to John Grable Architects
       on Wednesday, January 2nd •

       As of this day, we still have yet to receive executed Change Orders or payments for the following draws:

    September - Draw # 3 $ 28,286.11
    October - Draw # 4   $ 3,541.66
    November- Draw # 5 $271,597.03



    Can you update me as to the status ofthese items.....

    Thank you.

(-'I
\._/JJohn Maywald
    Vice President - Finance
    Select Building Systems, Inc.
    SBS Construction
    17 Scenic Loop Rd.
    Boerne, TX 78006
    jmavwald@sbsworld.net
    (830) 981-5937 Phone / Fax
    (830) 981-5308 Corporate Fax




                                                          ;;t DEFENDANrS



                                                          I
                                                                EXM.IBIT
                                                                  Lf
   -AlA: Doc.ument G702™ - 1992                                                                                                                                                                                                                                    \                            3-                      JOHN C. MAYWAlD
                                                                                                                                                                                   .-~..........--
   b. 0     % of Stored Material                                                                                                                                                                                                  MY COMMISSION EXPIRES
      (Column F on G703)                                     $.                 --=0.;.:.0""0                                                              Notary PUb;' Q1r).
                                                                                                                                                                                                                                      November 27,2015
   Total Retainage'(Lines 5a + 5b 01' Total in Column Iof G703)                 $_ _-:.;70::.1.,::..04:..;7.:. .1:.. :4                                    MYCOl1lmi~~
6. TOTAL EARNED LESS RETAINAGE                                                                             . $_---:6:.=3.;:;0,'-"42::..;4:....:.2:.:.,5    ARCHITECT'S CERTIFICATE FOR PAYMENT
      (Line 4 Less Line 5 Total) .                                                                                                                         In accordance with the Contract DociUnents, based on on-site observations and the data comprising
7. LESS PREVIOUS CERTIFICATES FOR PAYMENT                                 ;                                    $._----:.49;:..:1=,3..::.;91:.;.;.8;.:..9   this application, the Architect certitles to the Owner that to the best of the Architect's knowledge,
                                                                                                                                                           information and beliefthe Work has progressed as indicated, the quality ofthe Work is in accordance
      (Line 6 from prior Certificate)                                                                                                                      with the Contract Documents, and the Contractor is entitled to payment of the AMOUNT
8. CURRENT' PAYMENT DUE                                                                                    1'--$_ _1_39..:....,0_32_.3§                    CERTIFIED.
9. BALANCE TO FINISH, INCLUDING RETAINAGE                                                                                                                  AMOUNt CERTIFIED                                                          $ ,-:7--;--;;-;:---:;-:-~
      (Line 3 less Lit,Je 6)                                                       $_ _--=5..:.;95:.     A                B                          C                      D          E                                    F                              G                              H                          I
                                                                       WORK COMPLETED                                  TOTAL
                                                                                                     MATERIALS
                                                                   FROM                                             COMPLETED                                                     BALANCE TO         RETAINAGE
ITEM DESCRIPTION OF                     SCHEDULED                                                    PRESENTLY                     %
                                                                 PREVIOUS                                          AND STORED TO                                                    FINISH          (IF VARIABLE
 NO.     WORK                             VALUE                                        THIS PERIOD     STORED                    (G+C)
                                                                APPLICATION                                           'DATE                                                          (C-G)              RATE)
                                                                                                   (NOT IN D OR E)
                                                                   (D+E)                                              (D+E+F)
18        Masonry - CMU                          51,000.00                    0.00             49,000.00           .-         0.00               49,000.00       96.08 %               2,000.00                          0.00
19        Masonry - Stone                        44,000.00                    0.00                  0.00                      0.00                    0.00        0.00%               44,000.00                          0.00
                                                                                                                                                                             -,

20        Mise Metals                             1,000.00                   97.70                  0.00                      0.00                   97.70        9.77%                  902.30                          0.00
21        Rough Carpentry                         8,000.00                    0.00                  0.00                      0.00                    0.00        0.00%                8,000.00                          0.00
22        Cabinets & Millwork                    14,150.00                    0.00                  0.00                      0.00                    0.00        0.00%               14,150.00                          0.00
23        Finish Carpentry                        1,500.00                    0.00                  0'.00                     0.00                    0.00        0.00%                1,500.00                          0.00
24        Cedar Plank Cladding                   24,000.00                  981.18                     0.00                   0.00                  981.18        4.09%               23,018.82                          0.00
          Insulation & Fire
25        stopping                                   2,500.00                  0.00                    0.00                   0.00                      0.00       0.00%                2,500.00                         0.00
26        Caulking & Sealants                        2,500.00                  0.00                    0.00                   0.00                      0.00       0.00%                2,500.00                         0.00
          MetalDoors &
27        Hardware                                   3,600.00                  0.00              2,762.68                     0.00                2,762.68       76.74%                   837.32                         0.00
28        Storefront / Windows                       4,520.00                  0.00              1,019.00                     0.00                1,019.00       22.54%                 3,501.00                         0.00
          Wood Doors &
29        Hardware                                   1,300.00                  0.00                    0.00                   0.00                      0.00       0.00%                1,300.00                         0.00
30        Overhead Door-14'                          3,250.00                  0.00                    0.00                   0.00                      0.,00      0.00%                3,250.00                         0.00
          Metal Stud / Drywall                                                                                                                           -
31        System                                  5,000.00                     0.00                    0.00                   0.00                      0.00       0.00%               5,000.00                          0.00
32        Paint                                  17,500.00                     0.00                    0.00                   0.00                      0.00       0.00%              17,500.00                          0.00
33       Suspended Ceilings                          6,300.00                  0.00                    0.00                   0.00                      0.00       0.00%               6,300.00                  -       0.00
34       Ceramic Tile                                2,500.00                  0.00                    0.00       '-          0.00                      0.00       0.00%               2,500.00                          0.00
35       Carpet & Cove Base                          5,000.00                  0.00                    0.00                   0.00                      0.00       0.00%               5,000.00                          0.00
         Fire Extinguishers &                                                                                                                                                                                        ,
36       Cabinets                                    1,000.00                  0.00                    0.00                   0.00                      0.00       0.00%                1,000.00                         0.00
37       Toilet Accessories                          1,500.00                  0.00                    0.00                   0.00                      0.00       0.00%                1,500.00                         0.00
         Metal Building -
         Including Hangar
38       Doors                                  353,203.00             256,155.24               59,851.50                     0.00             316,006.74         89.47 %             37,196.26                          0.00
39       Stairs                                   6,000.00                   0.00                    0.00                     0.00                   0.00          0.00%               6,000.00                          0.00
40       Plumbing                                54,750.00              20,800.00                    0.00                     0.00              20,800.00         37.99 %             33,950.00                          0.00
AlA Document G703™ -1992. Copyrlght@ 1963, 1965, 1966, 1967,1970, 1976, 1963 and 1992 by The American Institute of Architects. All rights reserved. WARNING: ThiS AlA'" Document Is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA'" Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to                     2
the maximum extent possible under the law. This document was produced by AlA software at 15:15:51 on 12126/2012 under Order No.3477160119_1 which expires on 05/17/2013. and is not for resale.
User Notes:                                                                                                                                                   .                                (1461000614)




                                                                                                                                                                  - - - - - - - - - - - - - -.. _-_ ..               _   ..._----_ .•.   _- .. _-
                        CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                                              **************

      Project: Los Cerritos Hangar
               County Road 410
               Uvalde, TX
      Job No. 12-10-1378

              Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company. Ltd. (maker ofcheck) in
      the sum of $ 139.032.36 payable to Select Building Systems. mc. (payee or payees ofcheck) and when the check has
      been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
      any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
      common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
      related to claim or payment rights for persons in the signer's position that the signer has on the property of
      Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde. TX (location) to the following extent:
      General Contractor (job description).

              This release covers a progress payment for all labor, services, equipment, or materials furnished to the property or
      to Tri-Bar Ranch Company. Ltd. (person with whom signer contracted) as indicated in the attached statement(s) or
      progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

              Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
      the signer.

             The signer warrants that the signer has already paid or will use the funds received from this progress payment to
      promptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
      equipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
      payment request(s).                                                                                          .

      Date: _ _           . . :. /. .=.,~ i4. :. .Z;: _
                                                      . ~ _--', 20   /Z

         _---"'j=r~~~~s~te:::oms~~m~cO::o~rp"""o"'-'ra:tl:ti~·o~n,---_
      on behalf ofsaid    Corporation

                                                                                               ,..
                                             JOHN C. MAYWAlD
                                      MY COMMISSION EXPIRES
                                             November 21,2015


\"J                                                                                                                               1
    Dave Morgan

(~~om:                                       Dave Morgan
(    ~nt:                                    Friday, January 18, 2013 12:02 PM
    To:                                      'Thomas Pittman'
    Subject:                                 RE: SBSjUvalde



    Tom ... by any chance were the pending Change Orders processed and signed at the same time ???

    Dave

    David L. Morgan, III
    Executive Vice President
    Chief Operating Officer
    Select Building Systems, Inc.
      dba SSS Construction
    Phone: (830) 981-5929, extension 1946
    Fax: (830) 981-5308
    E-mail:   dmorgan@sbswor/d.net

    From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
    Sent: Thursday, January 17, 2013 2:04 PM
    To: Dave Morgan
    Subject: Re: SBSjUvalde

    Glad I could help

( _)mt from my iPhone

    On Jan 17,2013, at 1:56 PM, "Dave Morgan"  wrote:

              Tom .. was able to get the Los Cerritos checks just before lunch ... THANKS for your assistance ..,
              Dave

              David L. Morgan, III
              Executive.Vice President

              Chief Operating Officer
              Select Building Systems, Inc.
                dba SBS Construction
              Phone: (830) 981-5929, extension 1946
              Fax: (830) 981-5308
              E-mail:   dmorgan@sbswor/d.net


              From: Dave Morgan
              Sent: Wednesday, January 09, 2013 1:06 PM
              To: Thomas Pittman
              Subject: SBSjUvalde

              Tom ...

              Appreciate the opportunity to meet on Monday ... seems like it was a good meeting ... look
              forward to the continuing dialog on the project and our next meeting on the 22
                                                                                             nd
                                                                                                .~~~~~~_
                                                                                                    ;it DEFENDANT'S



                                                                                                       I
                                                                                                             EXHIBIT·
                                                                      1
                                                                                                               so:
                                                                                                             5l3S
        Thanks for your efforts in trying to get the checks and change orders in time for the meeting ...
        would it be beneficial for me to contact anyone in your organization to see what is holding up
        payment and processing of the documents ... I will be glad to take the pressure off you and talk
!)      to Tony or anyone you suggest ... we just don't run into this situation often and with a new
        relationship I don't want to approach the wrong person but am getting equal pressure on this
        side to resolve this matter as well ...

        Your thoughts and guidance are appreciated ... call anytime on my cell at 210-887-1106 will
        follow whatever course of action you recommend ... thanks in advance for all your help .

        Dave

        David L. Morgan, III
        Executive Vice President

        Chief Operating Officer
        Select Building Systems, Inc.
          dba SBS Construction
        Phone: (830) 981-5929, extension 1946
        Fax: (830) 981-5308
        E-mail:   dmorgan@sbsworldnet

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) is INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRiBUTION OF THIS MESSAGE,
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                              2
  Dave Morgan

 From:                                    Dave Morgan
 '~)nt:                                   Thursday, January 31, 2013 3:55 PM
 .0:                                      'Thomas Pittman'
 Cc:                                      Jack Green; John Maywald; Steve Schiffman
 Subject:                                 Los Cerritos December Application for Payment - #6


 Tom ...

 Can you update SBS on the status of payment of our December Application for Payment that was sent to you on
 December 28, 2012 ...

 Can you also update SBS on the status of the execution of Change Orders #1 and #2 that have been in your possession
 for several months ... SBS has been informed in the past that these Change Orders had been signed, but to date we have
 never received a signed copy ...

 As always, you assistance and prompt response is appreciated ...

 Dave

  David L Morgan, III
  Executive Vice President
  Chief Operating Officer
 Select Building Systems, Inc.
    dba SBS Construction
 ,phone: (830) 981-5929, extension 1946
( j:   (830) 981-5308
'~~o'l18l1: dmorgan@sbsworld.net




                                                                   1
Tri-Bar Ranch Company, Ltd.                         Los Cerritos Hanger
10101 Reunion Place, Ste 100                        County Road 410
San Antonio, TX 78216                               Uvalde, TX



                                     7/31/2012        8/31/2012       9/30/2012        10/31/2012     11/30/2012        12/31/2012     1/31/2013     2/15/2013            2/18/2013
                                      Draw # 1         Draw#2          Draw#3           Draw#4         Draw # 5          Draw#6         Draw#7        Draw#8          Draw # 9 Retainage

Subcontractor / Supplier:
     Ace Concrete                     40,300.00         99,380.00         16,000.00                                                                     18,720.00
     Associated Glass, Ltd.                                                                                                1,019.00      16,204.29       6,684.71
     Compton A/C & Heating                                                                                                                6,420.00       3,788.00
     Dynamic Door & Hardware                                                                                               2,709.65                        845.69
     Gallery of Stone                                                                                                     49,000.00     25,000.00       (2,500.00)
     Guido Lumber                                                                                                                        7,167.83
     KFW Engineers                                        2,177.50
     Robertson Electric                19,180.00                                                           18,880.00      19,710.00      31,480.00
     San Antonio Septic, LLC                                               9,800.00
     Schulte Building Systems                                                                             204,755.24                      9,029.52       8,528.09
     Superior Metal Services                                                                               51,400.00      59,689.00      17,166.54      20,074.46
     Texas Star Plumbing               19,000.00                                          1,800.00                                                         650.00

SBS Construction
     Mobilization                       2,000.00
     Project Superintendent                                                                                   716.38       4,536.73       3,586.98       4,017.53
     Project Manager                    1,156.23         3,491.55           956.78        1,298.52          1,435.14       1,230.11       1,614.23         585.90
     Temporary Facility Costs                              351.81                           357.22          2,000.82       1,033.82         930.47       7,827.14
     Other General Condition Costs                         417.92           603.46                             21.21         518.53         316.51         198.98
     Generator Rental                                                                                                                                    6,100.00
     Travel Costs                        115.23            624.91           375.88                             26.06       2,435.89       2,035.13       2,251.14
     General Liability Insurance                         4,904.00                                                                                       (1,471.20)
     Builder's Risk Insurance                              188.82            377.64         188.82            188.82         188.82        188.82           (33.74)
     Debris Removal                                                                                                          750.00                      1,100.00
     Masonry                                                                                                                                               750.72
     Misc. Metals                                           97.70
     Cedar Plank Cladding                                                   981.18
     Metal Doors & Hardware                                                                                                   53.03
     Metal Stud Framing                                                                                                                     161.94          64.63
     Metal Building                                                                                                          162.50         989.89         397.20
     Contractor Fee                     6,539.04         8,927.61          2,334.07         290.62         22,350.81      11,443.32       9,785.59       6,824.38                           68,495.44

Total Gross Draw                      88,290.50        120,561.82         31,429.01       3,935.18        301,774.48     154,480.40    132,077.74       85,403.63                   0.00
Retainage Held                         (8,829.05)      (12,056.18)        (3,142.90)       (393.52)       (30,177.45)    (15,448.04)   (13.207.77)      (8,540.36)             91,795.28

Net Draw                              7946145'         10850564           2828611         354166      ~   27159703       13903236      11886997           ,
                                                                                                                                                        7686327                9179528     917,952.77

Amount Paid                           79,461.45        108,505.64         28,286.11       3,541]l;        271,597.03
      Payment Date                      9/6/2012       10/22/2012                      1/17/2013
      Check Number                    801188           801265                           801455
Balance Due by draw                         0.00             0.00              0.00           0.00              0.00     139,032.36    118,869.97       76,863.27             91,795.28                 i1 DEFENDANT'S
                   4                                                                                                                                                                                      -  EXH,IBIT
     TOTAL AMOUNT DUE                                                                                                                                                        426,560.88
                                                                                                                                                                                                        ,    7'
John Grable 
To: Thomas Pittman 
Re: Uvalde Hangar showers

not right in my mind to tool around with the working mans paycheck

Sent from my iPad

On May 19, 2013, at 10:22 PM, 'Thomas Pittman II wrote:

 Nothing to worry about my friend

 Thomas L. Pittman
 Director of Construction, Lewis Energy Grp.
 tpittman@lewisenergy.com
 work: (210) 384-5892
 cell: (210) 262-1686
 10067 Jones Maltsberger
 San Antonio. Tx. 78216

 On May 19, 2013, at 9:49 PM, "John Grable ll  wrote:

  Seems like we are back in an SSS grind with us pushing the unpaid
  Does not seem right

  John Grable FAIA

  www.johngrable.com

  On May 19,2013, at 9:47 PM, 'Thomas Pittman"  wrote:

   No he doesn't. Let's earn our keep and keep him out of the daily shit we need to do. He
   doesn't need to know about the crap we do every day

   Thomas L. Pittman
   Director of Construction, Lewis Energy Grp.
   tpittman@lewisenergy.com
   work: (21 Q) 384-5892
   cell: (210) 262-1686
   10067 Jones Maltsberger
   San Antonio, Tx. 78216

   On May 19, 2013, at 9:22 PM, IIJohn G.ril.ab~le~'~'Rod needs to know this
Contrary to ranch ban directive ?!!!

John Grable FAIA

www.johngrable.com

On May 19, 2013, at 9:19 PM, 'Thomas Pittman l1  wrote:

 Ironically crews are pulling off because I can't get them paid. The cheapest best guys
 have to be paid every other week. Steve mower in accounting told me that's not going to
 happen because tiny has to approve everything and he sits on all the invoices tell the
 cows come home.

 Thomas L. Pittman
 Director of Construction, Lewis Energy Grp.
 tpittman@lewisenergy.com
 work: (210) 384-5892
 cell: .(210) 26.2.:1686
 10067 Jones Maltsberger
 San Antonio. Tx. 78216

 On May 19, 2013, at 9:04 PM, I1John Grable l1 wrote:

  He always second guesses everyone
  So sad

  John Grable FAIA

  www.johngrable.com

  On May 19, 2013, at 9:02 PM, I1Thomas Pittman l1 wrote:

   Every project Rod has is macro micro managed. He needs to find someone he trusts
   and let him make all this shit happen. It's not me and damn sure not tiny. Hope he finds
   someone in his future.

   Thomas L. Pittman
   Director of Construction, Lewis Energy Grp.
   tpittman@lewisenergy.com
   work: (21 Q) 384-5892
   cell: (21Q) 262-1686
   10067 Jones Maltsberger
   San Antonio. Tx. 78216
On May 19,2013, at 8:58 PM, "John Grable" wrote:

 Agree on all
 Remembered he likes the the big water pressure
 World class is all about finishing and executing details

 Dont want pas on my back
 Will be W C when we pull off
 No one has done this for him

 We are always there with sudden answers to keep forward progress

 Feel runway lighting lagging too

 John Grable FAIA

 www.johngrable.com

 On May 19,2013, at 8:54 PM, ''Thomas Pittman ll 
 wrote:

  I know that with all my gut and heart. I don 't want the the big dog to get focused on
  details. We need to focus on the big picture. Getting this one of a kind world class
  deal done. Keep him off of the details and focused on the big picture. Neither of us
  need an atta boy at this point. Let's press on to the completion of this project.

  Thomas L. Pittman
  Director of Construction, Lewis Energy Grp.
  tpittman@lewisenergy.com
  work: (210) 384-5892
  cell: (21 Q) 262-1686
  10067 Jones Maltsberger
  San Antonio. Tx. 78216

  On May 19, 2013, at 8:43 PM, IIJohn Grable"  wrote:

   Sent Lingo email
   I am one of the team

   John Grable FAIA

   www.johngrable.com

   On May 19,2013, at 8:42 PM, "Thomas Pittman" 
   wrote:
I have your back. I have my teams back. There's a reason I've always been the
team captain and point man. At the end of the day it's going to be world class. Just
let me be the lead dog. It's all good

Thomas L. Pittman
Director of Construction, Lewis Energy Grp.
tpittman@lewisenergy.com
work: (21Q) 384-5892
cell: (21 Q) 262-1686
10067 Jones Maltsberger
San Antonio. Tx. 78216

On May 19, 2013, at 8:38 PM, "John Grable"  wrote:

 I am all in
 We canf afford to be anything but a team
 Esprit de corp
 Semper fi


 John Grable FAIA

 www.johngrable.com

 On May 19, 2013, at 8:31 PM, "Thomas Pittman" 
 wrote:

  Understood John. It's about protecting the team. It's all good just don't want to
  put Lingo in a bad place. Just like I didn't put Bob C in a hard place. Not a big
  deal. We will move hard on the water service tomorrow and get it done.

  Thomas L. Pittman
  Director of Construction, Lewis Energy Grp.
  tpittman@lewisenergy.com
  work: (21 Q) 384-5892
  cell: !21 Q) 262.:.16.8.6
  10067 Jones Maltsberger
  San Antonio. Tx. 78216

  On May 19, 2013, at 8:26 PM, "John Grable"  wrote:

   I mean all wells and septic are in house ranch subs
   I will push
   Well serves other structures including lodge and future ranch manager per Rod
   last site mtg tour. ..
John Grable FAIA



On May 19, 2013, at 8:07 PM, IIThomas Pittman ll
 wrote:

 I understand but lingo hasn't done shit. He needs to move on it and move
 fast.

 Thomas L. Pittman
 Director of Construction, Lewis Energy Grp.
 tpittman@lewisenergy.com
 work: (210) 384-5892
 cell: (210) 262-1686
 10067 Jones Maltsberger
 San Antonio. Tx. 78216

 On May 19, 2013, at 8:05 PM, IIJohn Grable ll 
 wrote:

  Sounds good
  Will do
  New well was discussed long ago

  John Grable FAIA



  On May 19, 2013, at 7:56 PM, IIThomas Pittman ll
   wrote:

   Hello John. Biggest problem we have is the water supply. I understand
   that Lingo is supposed to handle that. We are way behind the curve getting
   this done. Not only does the well have to be there, maybe it is, but the
   water has to be tested, etc. etc. I'm not going to throw Lingo under the
   bus. Can you touch base with him and see where we are with this before
   we open up a can a worms? Hope Rod doesn't pick up on this. But he
   doesn't miss. Please don't copy Rod when you get with Lingo

   Thomas L. Pittman
   Director of Construction, Lewis Energy Grp.
   tpittman@lewisenergy.com
   work: (210) 384-5892
   cell: (210) 262-1686
   10067 Jones Maltsberger
     San Antonio. Tx. 78216

     On May 19, 2013, at 7:43 PM, "John Grable" 
     wrote:

      Rod

      Not sure if you visited site but please note that All Showers will have 3/4
      inch water lines.

      Daniel Boddie has this task on his work list for the upcoming week.
      Plumber are gathering the fittings.

      Regards

      John Grable FAIA

      www.johngrable.com
      THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
      CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
      PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C.
      SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND
      ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
      ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
      CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
      ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
      DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES
      ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
      THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
      DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
      ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK
      YOU!
   THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
   CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
   PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
   2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
   ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
   WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL,
   SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
   INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING
   OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS
   STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
   PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
   TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO
   AND FROM US MAY BE MONITORED. THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED
BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521
AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED
AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED.'IF YOU
HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY
                 GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY
                 THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK
                 YOU!
              THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
              CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY
              THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND
              MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED
              ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
              CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A
              TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT
              ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED
              WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION
              IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
              TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND
              FROM US MAY BE MONITORED. THANKYOUI
           THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
           CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE
           ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
           LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE
           USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
           INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE
           SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
           DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH
           THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
           ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
           TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND
           FROM US MAY BE MONITORED. THANK YOU!
        THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
        CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE
        ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
        LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE
        USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION
        THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE
        NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR
        DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
        PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS
        ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY
        THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
     THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
     CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
     COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY
     PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
     INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
     CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
     INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR
     DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
     PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY
     GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
     ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
  THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
  CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
  COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED.
  THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
  ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT
  TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
  HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES
  ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
  COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
  BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM
  US MAY BE MONITORED. THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
                 CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
                 COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
                 MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
                 WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT
                 OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED
                 THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
                 MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
                 NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
                 DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




,        /
             I
'----I
  must not disclose or use the information contained in it. If you received this email in error, please notify us immediately
  via return email and delete all information.


 THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
 CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
 COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
 MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
 WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT
 OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED
 THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
 MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
 NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
 DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS
PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT
ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
! .
I, )   Tony Weigand                                                          June 26, 2013 2:54 PM
       To: Daniel Boddie 
       Re: Subcontractor Payment- Los Cerritos
                                                                               ._---,,---------_._--------
       Appreciate that.

       Sent from my BlackBerry 10 smartphone.

       From: Daniel Boddie
       sent: Wednesday, June 26, 2013 12:32 PM
       To: Tony Weigand
       Subject: Re:   S~bcontractor   Payment:;...-:;::Lo:':::s::;Ce::::..rr:,.:::ito:::::s:.......-                  ._ _


       I am trying to strike a deal with Robert to double his crew size on Monday to make up for lost
       time this week. III let you know how it turns out.

        Daniel Boddie I Partner
        BoDen, LLC I 210.885.9537 Cell I
        11550 tH. 10 West, Suite 395A San Antonio, TX 78230

       On Jun 26,2013, at 12:23 PM, Tony Weigand wrote:

        I don't blame him. I'd have pulled off too.

        Tony
        General Manager

        On Jun 26, 2013, at 9:34 AM, "Daniel Boddie"  wrote:

         Tony,

         Citing non payment, United Erectors has left this project to work on other jobs to make payroll
         for the remainder of this week. Robert is planning on having crews onsite Monday, however
         this is a true effect to our schedule and may effect other trades (such as glass/glazing).

         I hope that you understand that I am doing everything that I can to try to get guys here,
         however when something like this does happen, it is my duty to make sure that you are
         informed.

         Thanks,

         Daniel Boddie I Partner
         BoDen, LLC I 210.885,9537 Cell I
         11550 tH. 10 West, Suite 395A San Antonio, TX 78230
                                                                          ,   DEF~NDANT'S'
                                                                          -EXH~~IT
                                                                          I 7P/"7{
                                                                          I

11-10-12

Los Cerritos Hclngar
SaSDrawApplication #4
Los Cerritos Ranch


Gentlemen:

DraWAPPUcation.~i~pproved.    .
SSS hasaHghtdtlvvthis.rnonthasvvorkis,ata standstill untilthe
PEMB is delivered.

SBSscopeofworkis Hmitedtothesepticsystem install. No concrete
was poured for the concrete approach at front of the hangaf. Form and
steelworkisinstaUed -Iocalconcretesupplierwin not provide
concrete unlessitjsC.O~D.Owner holding back draws untilSBS can
deliver PEMB as~~ftments:
      Rod Lewis
      Garrett Glass
     Tom Pittman
     SSS Construction -Jack Green
  John Maywald

  From:                                    John Maywald
 ~l~nt:                                    Tuesday, February 05, 2013 9:10 AM
(
    ,:                                     tpittman@lewisenergy.com
  Cc:                                      Dave Morgan; Jack Green
  Subject:                                 Los Cerritos - Draw # 7
  Attachments:                             Draw # 7.pdf


  Mr. Pittman,

  Attached is a copy of our draw # 7 for the Los Cerritos Project. Originals will be delivered to John Grable Architects on
  Wednesday, February 6th •

 Also, can you give me the status of payment of our December draw.

 Thankyou.

  John Maywald
  Vice President - Finance
  Select Building Systems, Inc.
  SBS Construction
  17 Scenic Loop Rd.
  Boerne, TX 78006
  jmaywald@sbsworld.net
  (830) 981-5937 Phone / Fax
rL830) 981-5308 Corporate Fax
"~)




                                   ;;i DEFENDANT'S
                                       .      EXHIBIT              1                                  SBS 0234

                                   ,              If)
                                              s
(-AlA
~I
 -    Document G702™ .- 1-992
 .:1_'"

Application and Certificate for Payment
TO OWNER:               Tri-Bar Ranch Company, Ltd.                            PROJECT:                         Los Cerritos Hanger                                                     APPLICATION NO: 007
                        10101 Reunion Place, Ste 1000                                                                                                                                                                                                   Distribution to:
                                                                                                                County Road 410
                        San Antonio, TX 78216                                                                                                                                           PERIOD TO: January 31, 2013                                            OWNER:
                                                                                                                Uvalde, TX
                                                                                                                                                                                        CONTRACT FOR: General Construction                                 ARCHITECT: X
FROM        Select Building Systems, Inc.                                    VIA                                John Grable Architects, Inc.                                            CONTRACT DATE: May 03,2012
CONTRACTOR: 17 Scenic Loop Rd.                                               ARCHITECT:                         222 Austin Hwy.         .                                                                                                               CONTRACTOR: X
                                                                                                                                                                                        PROJECT NOS: SSE-12-013 / /
           .Boerne, TX 78006                                                                                    San Antonio, 'IX 78209                                                                                                                             FIELD:
                                                                                                                                                                                                                                                                  OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                                             The undersigned Contractor certifies that to the best ofthe Contractor's knowledge, information and
                                                                                                                                                                 beliefthe Work covered by this Application for Payment has been completed in accordance with the
Application is made for payment, as shown below, in connection with the Contract.                                                                                Contract Documents, that all amounts have been paid by the Contractor for Work for which previous
Continuation Sheet, AIA Document 0703, is attached.                                                                                                              Certificates for Payment were issued and payments received from the Owner, and that current
1. ORIGINAL CONTRACT SUM                                                  $       1,226,074.00                                                                   payment shown herein is now due.
                                                                                                                                                                 CONTRACTOR:~'~ ~
                                                                                                                                                                                                                                               ~
2. NET CHANGE BY CHANGE ORDERS                                                                              $                 72,. :. ;,1. . ;.44.. .;. 0,-,-0
3. CONTRACT SUM TO DATE (Line 1 :l: 2)               ~...............................................       $            1,298,218.00                            By:                                 cyr                            "Date:
4. TOTAL COMPLETED & STORED TO DATE (Colunm 0 on 0703)                                                      $_----"8;;.;.32..\::·AIA: Doc'ument G703™ - 1992
Continuation Sheet
                            1M
AlA Document, G702        1992, Application and Certification for Payment, or G7361M-2009,
                                                                                                                                                   APPLICATION NO: 007
Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
containing Contractor's signed certification is attached.                                                                                          APPLICATION DATE: 01/31/2013
In tabulations below, amounts ·are in US dollars.                                                                                                  PERIOD TO: 01/31/2013
Use Column I on Contracts where variable retainage for line items may apply.
                                                                                                                                                   ARCHITECT'S PROJECT NO' SSE-12-013
      A                B                         C                       D                      E                       F                               G                              H
                                                                       WORK COMPLETED                                                     TOTAL
                                                                   FROM                                         MATERIALS               COMPLETED                              BALANCE TO                 RETAINAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                                              PRESENTLY           %
  NO.     WORK                             VALUE                 PREVIOUS                                         StORED
                                                                                                                    AND STORED TO (G+C)                                          FINISH                  (IF VARIABLE
                                                                APPLICATION             THIS PERIOD                     DATE                                                        (C· G)                   RATE)
                                                                                                    (NOT IN D OR E)    (D+E+F)
                                                                   (D+E)
1         Mobilization                             2,000.00               2,000.00                     0.00                    0.00                2,000.00 100.00 %                           0.00                        0.00
          Project
2         Superintendent                          48,000.00                5,253.11               3,586.98                     0.00 .              8,840.09 18.42 %                   39,159.91.                           0.00
3         Project Management                      10,000.00                9,568.33               1,614.23                     0.00               11,182.56 111.83 %                  -1,182.56                            0.00
          Rental of Temporary                                                                                                                                                         ;~~.~: ..::.. ,-            ~:   .           ",.


          Facilities, Equipment,                                                                                                                                                      ,1;·      ..
4         etc.                                     9,000.00               3,743.67                  930.47                     0.00                4,674.14                           :i   4,325,86                        0.00
          Other General
5         Conditions Costs                         3,000.00               1,561.12                  316.51                     0.00                1,877.63       62.59%               . 1;1'22:37        ... "            0.00
6         Travel                                  12,000.00               3,577.97                2,035.13                     0.00                5,613.10       46.78 %                  6,386.90                        0.00
          General Liability
7         Insurance                                4,904.00               4,904.00                     0.00                    0.00                4,904.00 100.00 %                           0.00                        0.00
          Builder's Risk
8         Insurance                                  1,840.00              1,132.92                 188.82                     0.00                1,321.74       71.83 %                    518.26                        0.00
9         Casual Labor                               1,000.00                  0.00                    0.00                    0.00                     0.00 0.00%                         1,000.00                        0.00
10        Final Cleaning                             1,800.00                  0.00                    0.00                    0.00                     0.00 0.00%                         1,800.00                        0.00
11.       Debris Removal.                          3,500.00                 750.00                     0.00                    0.00                 750.00 21.43 %                         2,750.00                        0.00
12        Surveying & Stak:ing                     2,177.50               2,177.50                     0.00                    0.00               2,177.50 100.00 %                            0.00                        0.00
13        Site Utilities                          16,322.50               9,800.00                     0.00                    0.00               9,800.00 60.04 %                         6,522.50                        0.00
14        Foundation 12" thick                  140,000.00             139,680.00                      0.00                    0.00             139,680.00 99.77%                            320.00                        0.00
          Concrete Paving &
15        Curbs                                   71,000.00              16,000.00                     0.00                    0.00              16,000.00        22.54%              55,000.00                            0.00
16        Mezzanines                               3,800.00                     0.00                   0.00                    0.00                     0.00       0.00%               3,800.00                            0.00
17        Concrete Staining                       18,000.00                     0.00                   0.00                    0.00                     0.00       0.00%              18,000.00                            0.00·

AlA Document G703™ -1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AlA"Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproductlon or distribution of this AlA'" Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to                1
the maximum extent possible under the law. This document was produced by AlA software at 08:51:43 on 02105/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                                                                    (2004169594)


                                                                                                                                                 SBS 0236
     A                B                          C                      D            E                                  F                               G                              H                         I
                                                                       WORK. CO:MPLETED                  TOTAL
                                                                                       MATERIALS
 ITEM DESCRIPTION OF                     SCHEDULED        FROM                                        COMPLETED               BALANCE TO RETAINAGE
                                                                                       PRESENTLY                        %
  NO.     WORK.                            VALUE        PREVIOUS                                     AND STORED   TO            FINISH       (IF VARlABLE
                                                                      THIS PERIOD        STORED                       (G+C)
                                                       APPLICATION                                        DATE                   (C-G)           RATE)
                                                                                     (NOT IN D OR E)
                                                          (D+E)                                         (D+E+F)
18        Masonry - CMU                      51;000.00      49,000.00       3,650.00            0.00        52,650.00 103.24%      -1,650.00           0.00
19        Masonry - Stone                    44,000.00           0.00       8;650.00            0.00         8,650.00 19.66%       35,350.00           0.00
20        MiscMetals                          1,000.00          97.70           0.00            0.00            97.70   9.77%         902.30           0.00
21        Rough Carpentry                     8,000.00           0.00       4,251.64            0.00         4,251.64 53.15 %       3,748.36           0.00
22        Cabinets & Millwork                14,150.00           0.00           0.00            0.00             0.00   0.00%      14,150.00           0.00
23        Finish Carpentry                    1,500.00           0.00           0.00            0.00             0.00   0.00%       1,500.00           0.00
24        Cedar Plank Cladding               24,000.00         981.18           0.00            0.00           981.18   4.09%      23,018.82           0.00
          Insulation & Fire
25        stopping                                 2,500.00                     0.00                   0.00                    0.00                     0.00       0.00%                2,500.00                     0.00
26        Caulking & Sealants                      2,500.00                     0.00                   0.00                    0.00                     0.00       0.00%                2;500.00                     0.00
          MetalDoors &
27        Hardware                                 3,600.00               2,762.68                    0.00                     0.00                2,762.68 76.74·%                        837.32                    0.00
28        Storefront / Windows                     4,520.00               1,019.00                3,501.00                     0.00                4,520.00 100.00 %                         0.00                    0.00
          Wood DOQrs&
29        Hardware                                 1,300.00                     0.00              1,242.96                     0.00                1,242.96       95.61 %                  57.04                     0.00
30        Overhead Door-14'                        3,250.00                     0.00                   0.00                    0.00                    0.00        0.00%                3,250.00                     0.00
          Metal Stud / Drywall
31        System                                   5,000.00                     0.00              1,835.17                     0.00                1,835.17       36.70 %               3,164.83          -          0.00
32        Paint                                   17,500.00                     0.00                  0.00                     0.00                    0.00        0.00%               17,500.00                     0.00
33        Suspended Ceilings                       6,300.00                     0.00                   0.00                    0.00                     0.00       0.00%                6,300.00                     0.00
34        Ceramic Tile                             2,500.00                     0.00                   0.00                    0.00                     0.00       0.00%                2,500.00                     0.00
35        Carpet & Cove Base                       5,000.00                     0.00                   0.00                    0.00                     0.00       0.00%                5,000.00                     0.00
          Fire Extinguishers &
36        Cabinets                                   1,000.00                   0.00                   0.00                    0.00                     0.00       0.00%                1,000.00                     0.00
37        Toilet Accessories                         1,500.00                   0.00                   0.00                    0.00                     0.00       0.00%                1,500.00                     0.00
          Metal Building-                            .
          Including Hangar
38        Doors                                 353,203.00             316,006.74               15,185.95                      0.00             331,192.69        93.77%              22,010.31                      0.00
39        Stairs                                  6,000.00                   0.00                    0.00                      0.00                   0.00         0.00%               6,000.00                      0.00
40        Plumbing                               54,750.00              20,800.00                    0.00                      0.00              20,800.00        37.99 %             33,950.00                      0.00
AlA Document G703™ -1992. CopYright © 1963. 1965. 1966, 1967,1970. 1978. 1983 and 1992 by The Amencan InstItute of Architects. All rights reserved. WARNING: Thls.AIA"' Document Is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA"' Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to
the maximum extent possible under the law. This document was produced by AlA software at 08:51 :43 on 02105/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.                        2
User Notes:                                                                                                                                                                                    (2004169594)

                                                                                                                                             SBS 0237
     A                 B                          C                      D          E                                    F                               G                              H                         I
                                                                        WORK COMPLETED                                  TOTAL
                                                                                                      MATERIALS
                                                                FROM                                                 COMPLETED                                                 BALANCE TO              RETAINAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                                    PRESENTLY                     %
                                                              PREVIOUS                                              AND STORED TO                                                FtNISH               (IF VARIABLE
  NO.     WORK                             VALUE                                        THIS PERIOD     STORED                    (G+C)
                                                            ,APPLICATION                                                DATE                                                      (C-G)                   RATE)
                                                                                                    (NOT IN D OR E)
                                                                (D+E)                                                  (D+E+F)
41        HVAC                                    28,437.00           0.00                        6,420.00                      0.00                6,420.00      22.58 %               22,017.00                      0.00
42        Big Ass Fans                          15,600.00                    0.00                     0.00                     0.00                    0.00        0.00%              15,600.00                        0.00
43        Electrical                           128,800.00               57,770.00                31,480.00                     0.00               89,250.00       69.29 %             39,550.00                        0.00
44        Contractor's Fee                      90,820.00               51,885.47                 6,793.33                     0.00               58,678.80       64.61 %             32,141.20                        0.00
COl       Masonry                               12,700.00                    0.00                12,700.00                     0.00               12,700.00      100.00 %                  0.00                        0.00
COl       Cedar Plank Cladding                   6,800.00                    0.00                     0.00                     0.00                    0.00        0.00%               6,800.00                        0.00
COl       Metal 'Building                       12,000.00                    0.00                12,000.00                     0.00               12,000.00      100.00 %                  0.00                        0.00
COl       Electrical                             9,800.00                    0.00                   0.00                       0.00                   0.00          0.00%              9,800.00                        0.00
COl       Contractor's Fee                       3,300.00                    0.00               1,976.00                       0.00               1,976.00         59.88 %             1,324.00                        0.00
CO2       Storefront/Windows                    25,504.00                    0.00              12,703.29                       0.00              12,703.29         49.81.~            12,800.71                        0.00
CO2       Contractor's Fee                       2,040.00                    0.00               1,016.26                       0.00               1,016.26         49.82 %             1,013.74                        0.00
                                                     0.00                    0.00                   0.00                       0.00                   0.00          0.00'%                 0.00                        0.00
          GRAND TOTAL                       $1,298,218.00             $700,471.39            $132,077.74                      $0.00            $832,549.13         64.13 %          $465,668.87                       $0.00




                                                                                                                                                                                                 SBS 0238

AlA Document G703™ -1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AIAC!> Document Is protected ,by U.S.
Copyright Law and International Treaties, Unauthorized reproduction or distribution of this AlAC!> Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to
the maximum extent possible under the law. This document was produced by AlA software at 08:51:43 on 02105/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
                                                                                                                                                                                                                          3
User Notes:                                                                                                                                                                                     (2004169594)
               CONTRACTOR CONDITIONAL WAIVERAND RELEASE FOR PROGRESS PAYMENTS

                                                          **************
    I
 rroject: Los Cerritos Hangar
          County Road 410
          Uvalde, TX
 Job No. 12-10-1378

         Upon receipt by the signer ofthis document of a check from Tri-Bar Ranch Company, Ltd. (maker oj check) in
 the sum of $ 118,869.97 payable to Select Building Systems, Inc. (payee or payees ojcheck) and when the check has
 been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
 any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
 common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
 related to claim or payment rights for persons in the signer's position that the signer has on the property of
 Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde, TX (location) to the following extent:
 General Contractor (job description).

         This release covers a progress payment fOf all labor, services, equipment, or materials furnished t6 the property or
 to Tri-Bar Ranch Company, Ltd. (person with whom signer contracted) as indicated in the attached statement(s) or
 progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

         Before any recipient ofthis document relies on this document, the recipient should·verify evidence of payment to
 the signer.

            The signer warrants that the signer has already paid or will use the funds received from this progress payment to
   promptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
("jlipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
''r...::yment request(s).                 >                           •




.Date:             ~~               ,20/ 3                .

    _~~~~~~~~.....m~                                                      (CompanyName)

 By: ----z:~~.LL...!~:........,,t:_----!~~-----:-~-- (Signature)

 Its:   -=.~=.;;"'-if..L.---7"'=-~-'-----      (Title)

                                                          ACKNOWLEDGMENT
 STATE OF TEXAS                                       §

 COUNTY OF KENDALL                                    §

        This instrument was acknowledged before I)1e'~nthis the Sf? day of ~                 ' 20 t]                 , by
  David L. Morgan ,the Executive Vice President of Select Building Systems:JllC:G[Texas _C-=.=orp"*"-",o=ra=ti,,,,,o=n_-,
 on behalf of said   Corporation

                                                              ~~4C;;;;;:>                    =---

                                  JOHN C. MAYWALD
                               MY COMMISSION EXPIRES          ~eofTexas
                                  November 27, 2015
                                                                                ~            /VI
                                                              Printed Name:  Dave Morgan

 From:                              Dave Morgan
(-~7t:                              Wednesday, February 06,2013 11:34 AM
 . .I:                              'Thomas Pittman'
 Cc:                                Jack Green; John Maywald; Steve Schiffman
 Subject:                           SBS-Los Cerritos
 Attachments:                       SBS_CONSTRUCTION_20130206_112349.pdf

 Importance:                         High



 Tom ... please note the attached letter ... please let me know if there is anything we can do during the transition ..
 thanks for all your assistance ... Dave

 David L. Morgan, III
 Executive Vice President
 Chief Operating Officer
 Select Building Systems, Inc.
    dba SBS Construction
 Phone: (830) 981-5929, extension 1946
 Fax: (830) 981-5308
 E-mail: dmorgan@sbsworld.net




                                    ;i   DEFENDANT'S
                                            EX"
                                              . I..BIT         1                                          SBS 1933
                                     0


                                             .,l/ \
                                               ./5"
 iilSBS
 CONSTRUCTION              •    DEVELOPMENT                                                     P.O. Box 780849
                                                                                    San Antonio, TX 78278-0849

                                                                                              February 6, 2013

Mr. Tom Pittman
Director of Construction Management
Glacier Cap Construction
10067 Jon~s Maltsberger
San Antonio, Texas 78216

                                              Sent February 6, 2013 via email to:tpittman@lewisenergy.com

Tom,

Steve and Jack informed me last evening of the decision made by you and representatives ofTri-Bar Ranch
Company, Ltd. to complete the remaining scope of work at the Uvalde Hanger Site utilizing internal
management personnel. We are in the process of notifying each of the vendors, suppliers and
subcontractors of your decision and will issue each of them a notice to cease all work effective today,
February 6, 2013.

 We will request that each of them submit a status report to Jack as of the close of business today and that
 they coordinate transfer of any materials to you through an on-site verification process with Kyle.
 We will also request that a final.accounting of all costs incurred to date from each vendor, supplier and
 subcontractor be submitted to our office as of the close of business this Friday. SBS will then prepare a final
 invoice on behalf of SBS and all the vendors, suppliers and subcontractors and submit to your att¢ntion as
.quicklyas possible. As per Steve and Jack's representation of the discussions during their meeting with you,
 we will inform these various entities that we e·xpect a quick review of the final accounting with payment to
 be received from Tri-Bar Ranch Company, Ltd. on a timely basis.

Please do not hesitate to contact me at 830-981-5946 or via email at dmorgan@sbsworld.net should you
have any questions or have any different instructions. SBS will endeavor to make this a smooth transition
and will cooperate with you and your staff throughout this process.

Sincerely,
Select Building Systems, Inc.

~.
David L. Morgan
Executive Vice President

cc:     Steve Schiffman, President
        Jack Green, Project Manager
        John Maywald, Vice President of Finance




                                 17 Scenic Loop Rd.( Boerne( TX 78006
                    830.981.5929     Phone            1flI·           Fax   830.981.5308
                                                                                                      SBS 1934
              mgSBS
              CONSTRUCTION                •   DEVELOPMENT                                                P.O. Box 780849
                                                                                             San Antonio, TX 78278-0849

                                                                                                     February 15,2013

             Mr. Tom Pittman
             Director of Construction Management
             Glacier Cap Construction
             10067 Jones Maltsberger
             San Antonio, TX 78216

                                                                                         Re: Los Cerritos Hanger Project

             Tom,

             Attached as per your instructions are the final invoices and related documents necessary to close out our
             relationship with you on the Uvalde project. I had ·our accounting department gather all the final costs
             and expenses from each subcontractor and supplier so thatwe could prepare this invoice. Sorry that it
             took a few extra days, but, as with SBS, no one was expecting to have to suddenly close out their project
             files on this development.

             As I mentioned during our last meeting, I am disappointed that our relationship ended in the manner in
             which it did. While we accepted the challenge to deal with the various parties involved and to manage
             the ongoing design changes, we at SBS obviously did not meet your expectations or the expectations of
(J           Mr. Lewis. For that, I personally apologize and hope that you realize that we did endeavor and were
             totally committed to complete all the tasks assigned to us. .

             As Jack and I expressed, SBS will cooperate with you throughout the final stage of this process. We have
             called upon our relationships with the various subcontractors and suppliers to amicably close out their
             contracts on this project with minimal additional costs. This was in no small part accomplished but for
             your representation that everyone would be fairly compensated in a timely manner.

             In addition to the final applications for payment and retention, we hdve prepared a recap of the
             outstanding amounts due to SBS and provided a list of all subcontractors so that you can contact any of
             them in the event you desire to continue to utilize their products or services. Upon final payment to SBS,
             we will immediately pay all outstanding invoices so that we can close out the job cost files on the Los
             Cerritos development.

             Please contact me at 21 0-379-7708 should you have any questions onthe information included.

             Sincerely,
             Select Building Systems, Inc.             ~

         ~ SO.. J                                    ..•   J"'~;
             Stephen S. Schiffman,      ~\                 .



     ;j DEFENDANT'S
"-
         -      EXHIBIT                          17 Scenic Loop Rd., Boerrie', TX 78006

     ,               1/5 .            830.981.5929 Phone          II'Jl           Fax 830.981.5308
                                                                                                               SBS 0254
                .Q':i'5c:'1""
               ··· ..:;.)F/:::>   .
Tri·Bar Ranch Company, ltd.                         los Cerritos Hanger
10101 Reunion Place, Ste 100                        County Road 410
San Antonio, TX 78216                               Uvalde, TX



                                     7/31/2012        S/31/2012       9/30/2012         10/31/2012     11/30/2012    12/31/2012     1/31/2013     2/15/2013           2/18/2013
                                      Draw#l           Draw#2          Draw#3            Draw#4         Draw#5        Draw # 6       Draw #7       Draw#S          Draw # 9 Retainage

Subcontractor / Supplier:
     Ace Concrete                     40,300.00         99,380.00         16,000.00                                                                 18,720.00
     Associated Glass, Ltd.                                                                                             1,019.00     16,204.29        6,684.71
     Compton A/C & Heating                                                                                                            6,420.00        3,788.00
     Dynamic Door & Hardware                                                                                            2,709.65                        845.69
     Gallery of Stone                                                                                                  49,000.00      25,000.00      (2,500.00)
     Guido lumber                                                                                                                      7,167.83
     KFW Engineers                                       2,177.50
     Robertson Electric               19,180.00                                                          18,880.00     19,710.00     31,480.00
     San Antonio Septic, LLC                                               9,800.00
     Schulte Building Systems                                                                           204,755.24                    9,029.52       8,528.09
     Superior Metal Services                                                                             51,400.00     59,689.00     17,166.54      20,074.46
     Texas Star ~Iumblng              19,000.00                                            1,800.00                                                    6S0.00

SBS Construction
     Mobilization                       2,000.00
     Project Superintendent                                                                                 716.38      4,536.73       3,586.98       4,017.53
     Project Ma'nager                   1,156.23         3,491.55            956.78        1,298.52       1,435.14      1,230.11       1,614.23         585.90
     Temporary Facility Costs                              351.81                            357.22       2,000.82      1,033.82         930.47       7,827.14
     Other General Condition Costs                         417.92            603.46                          21.21        518.53         316.51         198.98
     Generator Rental                                                                                                                                 6,100.00
     Travel Costs                        115.23            624.91            375.88'                         26.06      2,435.89       2,035.13       2,251.14
     General L1ability Insurance                         4,904.00                                                                                    (1,471.20)
     Builder's Risk Insurance                              188.82            377.64          188.82        188.82         188.82        188.82           (33.74)
     Debris Removal                                                                                                       750.00                      1,100.00
     Masonry                                                                                                                                            750.72
     Misc. Metals                                            97.70
     Cedar Plank Cladding                                                    981.18
     Metal Doors & Hardware                                                                                                53.03
     Metal Stud Framing                                                                                                                  161.94          64.63
     Metal Building                                                                                                       162.50         989.89         397.20
     Contractor: Fee                    6,539.04          8,927.61         2,334.07          290.62      22,350.81     11:,443.32      9,785.59       6,824.38

Total Gross Draw                       88,290.50       120,561.82         31,429.01        3,935.18     301,774.48    154,480.40    132,077.74       85,403.63                   0.00
Retainage Held                         (8,829.05)      (12,056.18)         (3,142.90}       (393.52)    (30,177A5)    (15,448.04)   (13,207.77)      (8,540.36)             91,795.28

Net Draw                              79,461.45        108,505.64         28,286.11        3,541.66     271,597.03    139,032.36     118,869.97      76,863.27              91,795.28

Amount Paid                           79,461.45        108,505.64         28,286.11        3,541.66     271,597.03
Balance Due by draw                         0.00              0.00             0.00            0.00           0.00    139,032.36    .118,869.97      76,863.27              91,795.28

     TOTAL AMOUNT DUE                                                                                                                                                     426,560.88


                                                                                                                                                                                        SBS 0255
                                                                                                                                                              ------------------




             Client:       Tri~Bar   Ranch Company, Ltd.

             Job:          TriBar-Los Cerritos,Uvalde,TX
                           County Road 410
                           Uvalde          TX




Work Performed                            Subcontractor                    Address                                                          Phone            Contact
concrete                                  ACE CONCRETE CO.                 851 IH 35, Suite M               New Braunfels, TX       78130   (830) 660-9442   Dale Witt

Storefront/Windows                        ASSOCIATED GLASS, LTD.           333 W. CEVALLOS                  SAN ANTONIO, TX      78204      (210) 655-5858   Billy Baertich
Big Ass Fan Installation                  BIG ASS FANS COMPANY             2425 Merchant Street             Lexington, KY      40511        (859) 629-6207   Jason Carroll

HVAC                                      COHPTON A/C & HEATING            415 Breesport, Suite 105         San Antonio, TX      78216      (210) 403-2943   Ross Compton

Painting                                  DABS PAINTING                    P.O. Box 120                     Katy, TX   77492                (281) 693-0419   Don Rosso

HM Doors                                  DYNl'.MIC DOOR   &   IlARDWARE   P. O. Box 40785                  Houston, TX     77240           (713) 983-9161

Masonry                                   GALLERY OF STONE, INC.           7113 San Pedro Ave., Suite 304   San Antonio, TX       78216     (210) 872-6070   Ricardo Lopez de Castilla

Densglass                                 GUIDO   L~mER    CO. INC.        8526 Vidor Avenue                San Antonio, TX       78216     (210) 344-8321   Randy Taylor

Rollup Door                               Janus International Corp.        134 Janus International Blvd.    Temple, GA    30179             (770) 562-2850   Pat Nesbitt

Electrical                                ROBERTSON ELECTRIC, INC.         231 Derrick Dr.                  Humble, TX    17338             (281) 441-1304   Jarrod Robertson

Sanitary Sewer                            SAN ANTONIO SEPTIC, LLC          110 Charring Cross               San Antonio, TX       78227     (210) 673-2808   Oscar Lopez

Building Haterials                        SCHULTE BUILDING SYSTEMS         P.   o. Box 609                  Hockley, TX     77447           (281) 304-6111

Pre-Engineered Bldg                       SUPERIOR   ~~TAL     SERVICES    P.O. BOX 781929                  SAN ANTONIO, TX       78278     (8301981-5940    Randy Ferrell

Plumbing                                  TEXAS STAR   PL~mING             PO BOX 2242                      Bandera, TX     78003           (210) 857-1505   Max Mayorga III




                                                                                                                                                                SBS 0256
~
/"=
 .
~..~
  ~.
         AlA: Document G702™ -
                         .



Application and Certificate for Payment
TO OWNER:           Tri-Bar Ranch Company, Ltd.                        PROJECT:                    Los Cerritos Hanger                                      APPLICATION NO: 008
                    lOtOl Reunion Place, Ste 1000                                                                                                                                                                           Distribution to:
                                                                                                   County Road 410
                    San Antonio, TX 78216                                                                                                                   PERIOD TO: February 06, 2012                                           OWNER:
                                                                                                   Uvalde, TX
                                                                                                                                                            CONTRACT FOR: General Construction                                 ARCHITECT: X
FROM        Select BUilding Systems, Inc.                             VIA                          John Grable Architects, Inc.                             CONTRACT DATE: May 03,2012
CONTRACTOR: 17 Scenic Loop Rd.                                        ARCHITECT:                   222 Austin Hwy.       .                                                                                                  CONTRACTOR: X
                                                                                                                                                            PROJECT NOS: SSE-12-013 / /
                    Boerne, TX 78006                                                               San Antonio, TX 78209                                                                                                              FIELD:
                                                                                                                                                                                                                                    OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                 The undersigned Contractor certifies that to the best ofthe Contractor's knowledge, information and
                                                                                                                                     beliefthe Work covered by this Application for Payment has been completed in accordance with the
Application is made for payment, as shown below, in connection with the Contract.                                                    Contract Documents, that all amounts have been paid by the Contractor for Work for which previous
Continuation Sheet, AlA Document G703, is attached.                                                                                  Certificates for Payment were issued and payments received from the Owner, and ~hat current
1. ORIGINAL CONTRACT SUM                                                         $                1,226,074.00                       payment shown here' . now du
2. NET CHANGE BY .CHANGE ORDERS                                                   $_ _;:. . .91=,9. ; . 30;:. . . 0:. . ;. 0 . CONTRACTOR'
3. CONTRACT SUM TO DATE (Line 1 ± 2)                                              $               1,318,004.00 By:
                                                                                                                                    ---;;~
                                                                                                                                                                                                          Date:~.r?d'/3
4. TOTAL COMPLETED & STORED TO DATE (Colunm G on G703)                            $._--=.9.=.;17:... Document is protected by U.S.
Copyright Law.and International Treaties. Unauthorized reproduction· or distribution of this AlA"' Document, or any portion of it, may result in sever~ civil ~nd criminal penalties, and will be prosecuted to                         1
the maximum extent possible under the law. This document was produced by AlA software at 15:21:01 on 02118/2013 under Order No.3477160119_1 which expires on 05/17/2013, and Is not for resale.
User Notes:                                                                                                                                                                                     (1280398681)
\~!AlA Document G703'" -
 Continuation Sheet
 AlA Document, G702™ 1992, Application and Certification for Payment, or G736™-2009;                                                              APPLICATION NO: 008
 Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
 containing Contractor's signed certification is attached.                                                                                        APPLICATION DATE: 02/15/2013
 In tabulations below, amounts are in US dollars.                                                                                                 PERIOD TO: 02/06/2013
 Use Column I on Contracts where variable retainage for line items may apply.                                                                     ARCHITECT'S PROJECT NO' SSE-12-013
     A                 B                         C                      D          E                                    F      G                                                      H                         I
                                                                       WORK COMPLETED                                   TOTAL
                                                                                                      MATERIALS
 ITEM DESCRIPTION OF                     SCHEDULED             FROM                                                  COMPLETED                                                BALANCE TO RETAINAGE
                                                                                                      PRESENTLY                     %
  NO.     WORK                             VALJjE            PREVIOUS                                               AND STORED TO                                               FINISH   (IF VARIABLE
                                                                                        THIS PERIOD    STORED                     (G+C)
                                                            APPLICATION                                                 DATE                                                     (C- G)      RATE)
                                                                                                    (NOT IN D OR E)
                                                               (D +E)                                                  (D+E+F)
 1        Mobilization                             2,000.00       2,000.00                             0.00                   0.00                2,000.00 100.00%                           0.00                    0.00
          Project
2         Superintendent                          18,557.41               8,840.09               4,017.53                     0.00               12,857.62       69.29%                5,699.79                      0.00
3         Proiect Management                      16,812.09              11,182.56                 585.90                     0.00               11,768.46       70.00 %               5,043.63                      0.00
          Rental of Temporary
          Facilities, Equipment,
4         etc.                                    17,858.97               4,674.14               7,827.14                      0.00              12,501.28       70.00%                5,3~7.69                      0.00
          Other General
5         Conditions Costs                         3,000.00               1,877.63                 198.98                     0.00                2,076.61       69.22%                  923.39                      0.00
6         Travel                                  11,234.63               5,613.10               2,251.14                     0.00                7,864,24       70.00%                3,370.39                      0.00
          General Liability
7         Insurance                                4,904.00               4,904.00              -1,471.20                     0.00                3,432..80      70.00%                1,471.20                      0.00
          Builder's Risk
8         Insurance                               1,840.00               1,321.74                  -33.74                     0.00               1,288.00 70.00 %                        552.00                     . 0.00
9         Casual Labor                            1,000.00                   0.00                    0.00                     0.00                   0.00   0.00%                      1,000.00                       0.00
10        Final Cleaning                          1,800.00                   0.00                    0.00                     0.00                   0.00   0.00%                      1,800.00                       0.00
11        Debris Removal                          2.,642.86                750.00                1,100.00                     0.00               1,850.00 70.00 %                        792.86                       0.00
12        Surveying & Staking                     2,177.50               2,177.50                    0.00                     0.00               2,177.50 100.00%                          0.00                       0.00
13        Site Utilities                         12,32.2.50 ".           9,800.00                    0.00                     0.00               9,800.00 79.53 %                      2,522.50                       0.00
14        Foundation 12" thick                  139,680.00             139,680.00                    0.00                     0.00             139,680.00 100.00 %                         0.00                       0.00
          Concrete Paving &
15        Curbs                                  71,000.00               16,000.00              "8,500.00                     0.00               24,500.00       34.51 %              46,500.00                      0.00
16        Mezzanines                              3,800.00                    0.00                 581.30                     0.00                  581.30       15.30 %               3,218.70                      0.00
17        Concrete Staining                      18,000.00                    0.00                   0.00                     0.00                    0.00        0.00%               18,000.00                      0.00
AlA Document G703'M -1992. Copyright © 1963, 1965; 1966, 1967,1970: 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AIAG> Document Is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution ofthis AIAG> Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to            1
the maximum extent possible under the law. This document was produced by AlA software at 15:19:15 on 02118/2013 under Order No.3477160119_1 which expires on 05/17/2013, and Is not for resale.
User Notes:                                                                                                                                                                                    (959464520)

                                                                                                                                              SBS 0258
                                                                                                                                                                                                            ----------




      A                B                         C                      D          E                                    F                              G                              H                         I
                                                                       WORK COMPLETED                                   TOTAL
                                                                                                      MATERIALS.
 ITEM DESCRIPTION OF                     SCHEDULED             FROM                                                  COMPLETED                                    .%          BALANCE TO             RETAINAGE
                                                                                                      PRESENTLY
  NO.     WORK                             VALUE             PREVIOUS                                               AND STORED TO                                               FINISH              (IF VARIABLE
                                                                                        THIS PERIOD    STORED                                                   (G+C)
                                                            APPLICATION                                                  DATE                                                    (C- G).                RATE)
                                                                                                    (NOT IN D OR E)
                                                               (D+E)                                                   (D+E+F)
 18       Masonry - CMU                           57,100.00      52,650.00                         660.72                      0.00              53,310.72        93.36%               3,789.28                     0.00
 19       Masonry - Stone                         54,000.00       8,650.00                      -4,410.00                      0.00               4,240.00         7.85%              49,760.00                     0.00
20        MiscMetals                               1,000.00          97.70                            0.00                     0.00                  97.70         9.77%                 902.30                     0.00
21        Rough Carpentry                          8,000.00       4,251.64                        2,489.00                     0.00               6,740.64        84.26 %              1,259.36                     0.00
22        Cabinets & Millwork                     14,150.00           0.00                            0.00                     0.00                   0.00         0.00%              14,150.00                     0.00
23        Finish Carpentry                         1,500.00           0.00                            0.00                     0.00                   0.00         0.00%               1,500.00                     0.00
24        Cedar Plank Cladding                    24,000.00         981.18                        2,489.00                     0.00               3,470.18        14.46 %             20,529.82                     0.00
          Insulation & Fire
25        stopping                                 2,500.00                     0.00                   0.00                   0.00                      0.00       0.00%               2,500.00                     0.00
26        Caulking & Sealants                      2,500.00                     0.00                   0.00                   0.00                      0.00       0.00%               2,500.00                     0.00
          MetalDoors &
27        Hardware                                 3,608.37               2,762.68                  845.69                    0.00                3,608.37 100.00 % -                        0.00                   0.00
28        Storefront / Windows                     4,520.00               4,520.00                     0.00                   0.00                4,520.00 100.00 %                          0.00                   0.00
          Wood Doors &
29        Hardware                                 1,300.00               1,242.96                     0.00                   0.00                1,242.96       95.61 %                  57.04                     0.00
30        Overhead Door-14'                        3,250.00                   0.00                     0.00                   0.00                    0.00        0.00%                3;250.00                     0.00
          Metal Stud / Drywall
31        System                                  13,105.67               1,835.17               4,970.50                     0.00                6,805.67       51.93 %               6,300.00                     0.00
32        Paint                                   17,500.00                   0.00                   0.00                     0.00 .                  0.00        0.00%               17,500.00                     0.00
33        Suspended Ceilings                           0.00                   0.00                   0.00                     0.00                    0.00        0.00%                    0.00                     0.00
34        Ceramic Tile                             2,500.00                    0.00                  0.00                     0.00                    0.00        0.00%                2,500.00                     0.00
35        Carpet & Cove Base                       5,000.00                    0.00                  0.00                     0.00                    0.00        0.00%                5,000.00                     0.00
          Fire Extinguishers &.
36        Cabinets                                 1,000.00                    0.00                    0.00                   0.00                      0.00       0.00%               1,000.00                     0.00
37        Toilet Accessories                       1,500.00                    0.00                    0.00                   0.00                      0.00       0.00%               1,500.00                     0.00
          Metal Building -
          Including Hangar
38        Doors                                 355,003.00             331,192.69               18,534.58                     0.00             349,727.27        98.51 %              5,275.73                      0.00
39        Stairs                                  6,000.00                   0.00                    0.00                     0.00                   0.00         0.00%               6,000.00                      0.00
40        Plumbing                               54,750.00              20,800.00                  650.00                     0.00              21,450.00        39.18 %             33,300.00                      0.00
AlA Document G703™ -1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The Amencan Institute of Architects. All rights reserved. WARNING: ThIs AlA'" Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution ofthls AlA'" Document, or any portion of It, may·result In severe civil and criminal penaltfes, and will be prosecuted to
the maximum extent possible under the law. This document was produced by AlA software at 15:19:15 on 02118/2013 under Order No.3477160119_1 Which expires on 05/17/2013, and Is nol for resale.                        2
User Notes:                                                                                                                                                                                    (959464520)

                                                                                                                                                        SBS 0259
     A                 B                         C                       D           E                                   F                              G                               H                         I
                                                                        WORK. COMPLETED.                                  TOTAL
                                                                                                       MATERIALS
                                                                   FROM                                               .COMPLETED                                               BALANCE TO              RETAINAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                                     PRESENTLY                     %
  NO.     WORK.                            VALUE                 PREVIOUS                                            AND STORED TO                                               FINISH               (IF VARIABLE
                                                                                        THIS .PERIOD     STORED                    (G+C)
                                                                APPLICATION                                                DATE                                                   (C-G)                   RATE)
                                                                                                     (NOT IN D OR E)
                                                                   (D+E)                                                 (D+E+F)
41        HVAC                                    25,377.00                6,420.00               3,788.00                      0.00              10,208.00        40.23 %              15,169.00                       0.00
42        Big Ass Fans                            18,660.00 .                 0.00                    0.00                     0.00                   0.00         0.00%              18,660.00                       . 0.00
43        Electrical                             128,800.00              89,250.00                    0.00                     0.00              89,250.00        69.29%              39,550.00                         0.00
44        Contractor's Fee                      90,820.00                58,678.80                4,823.60                     0.00              63,502.40        69.92%              27,317.60                         0.00
COl       Masonry .                             12,700.00                12,700.00                    0.00                     0.00              12,700.00       100.00 %                  0.00                         0.00
COl       Cedar Plank Cladding                   6,800.00                     0.00                    0.00                     0.00                   0.00         0.00%               6,800.00                         0.00
COl       Metal Building                        12,000.00                12,000.00                    0.00                     0.00              12,000.00       100.00 %                  0.00                         0.00
COl       Electrical                             9,800.00                    0.00                     0.00 .                   0.00                   0.00         0.00%               9,800.00                         0.00
COl       Contractor's Fee                       3,300.00                1,976.00                     0.00                     0.00               1,976.00        59.88 %              1,324.00                         0.00
CO2       Storefront/Windows                    25,504.00               12,703.29                 6,684.71                     0.00              19,388.00        76.02 %              6,116.00                         0.00
CO2       Contractor's Fee                       2,040.00                1,016.26                 . 534.78                     0.00               1,551.04        76.03 %                488.96                         0.00
C03       Masonry-CMU                            2,000.00                    0.00                2,000.00                      0.00               2,000.00       100.00%                   0.00                         0.00
C03       Foundation 12" thick                  10,220.00                    0.00               10,220.00                      0.00              10,220.00       100.00%                   0.00                         0.00
C03       Generator Rental                       6,100.00                    0.00                6,100.00                      0.00               6,100.00       100.00 %                  0.00                         0.00
C03       Contractor's Fee                       1,466.00                    0.00                1,466.00                      0.00               1,466.00       100.00%                   0.00                         0.00
          GRAND TOTAL                       $1,318,004.00             $832,549.13              $85,403.63                     $0.00            $917,952.76        69.65%            $400,051.24                       $0.00




                                                                                                                                                                                                        SBS 0260


AlA Document G703™ -1992. Copyright@ 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AlAI!> Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlAI!> Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to
the maximum extent possible under the law. This document was produced by AlA software at 15:19:15 on 02118/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
                                                                                                                                                                                                                           3
User Notes:                                                                                                                                                                                      (959464520)
             CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                          **************

Project: Los Cerritos Hangar
         County Road 410
         Uvalde, TX
Job No. 12-10-1378

        Upon receipt by the signer of this document of a check from Tn-Bar Ranch Company. Ltd. (maker of check) in
the sum of $ 76.863.27 .payable to Select Building Systems, Inc. (payee or payees ofcheck) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
 any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
 common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the signer has on the property of
Tn-Bar Ranch Company, Ltd. (owner) located at County Road 410. Uvalde. TX (location) to the following extent:
~General Contractor (job description).

        This release covers a progress payment for all labor, services, equipment, or materials furnished to the property or
to Tri-Bar Ranch Company, Ltd. (person with whom signer contracte.d) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

        Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
the signer.  -'

      The signer warrants that the signer has already paid or will use the funds received from this progress payment to
pmmptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
Upment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
payment request(s).

Date:   .~cf                           ,20 /3

   __~----"S,-,=e'q.l
          "'"',::.=~.=·~?",-,-ysren=t=em=s,,-=In=c=.,--             (Company Name)

By:     ~vr                                                     (Signature)
Its:/~¢ZVOjl€" 1/.;0                                                 (Title)

                                                          ACKNOWLEDGMENT
STATE OF TEXAS                                        §

COUNTY OF KENDALL                                     §

       This instrument was acknowledged before me on this the j t!rray of ~(l.ec,~
                                                                               ro         ,20 J                  t      , by
 David L. Morgan ,the Executive Vice President of Select Building Systems, Inc. a Texas Cor:poration
on behalf of said   Cor:poration


                           JOHN C. MAYWALD
                        MY COMMISSiON EXPIRES              otary Public, State of Texas
                            November 27, 2015
                                                          Printed Name:  -=t4.J
                                                                              C, IYl :1VI~
                                                          My Commission Expires: '-.l!\01- ~'K
                                                                                                                           1
                                                                                                 SBS 0261
                                                                                                                   -
  Application and Certificate for Payment
  TO OWNER:            Tri-Bar Ranch Company, Ltd.                         PROJECT:                   Los Cerritos Hanger                                          APPLICATION NO: 009 Retainage
                       10101 Reunion Place, Ste.1000                                                                                                                                                                               Distribution to:
                                                                                                      County Road 410                                                                                                                        OWNER:
                       San Antonio, TX 78216                                                          Uvalde, TX
                                                                                                                                                                   PERIOD TO: February 06,2013
                                                                                                                                                                   CONTRACT FOR: General Construction                                ARCHITECT: X
  FROM        Select Building Systems, Inc.                               VIA                         John Grable Architects, Inc.                                 CONTRACT DATE: May 03,2012
  CONTRACTOR: 17 Scenic Loop Rd.                                                                      222 Austin Hwy.                                                                                                              CONTRACTOR: X
                                                                          ARCHITECT:                                                                               PROJECT NOS: SSE-12-013 / /
                       Boerne, TX 78006                                                               San Antonio, TX 78209                                                                                                                   FIELD:
                                                                                                                                                                                                                                             OTHER:

  CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                      The undersigned Contractor certifies that to the best ofthe Contractor's knowledge, information and
                                                                                                                                            beliefthe Work covered by this Application for Payment has been completed in accordance with the
 Application is made for payment, as shown below, in connection with the Contract.                                                          Contract Documents, that all amounts have been paid by the Contractor for Work for which previous
  Continuation Sheet, AlA Document G703, is attached.                                                                                       Certificates for Payment were issued and payments received from the Owner, and that cllt'rent
 1. ORIGINAL CONTRACT SUM                                                   $                1,226,074.00                                   payment sh~h . ,               ue.
 2. NET CHANGE BY CHANGE ORDERS                                             $_ _~91:!::,9~30:.:..0:..:.0                                    CONTRACTb~~'~"~~
 3. CONTRACT SUM TO DATE (Line 1 ± 2)                                       $                1,318,004.00                                   BY:~~~~~~~                                         _                 Date:   ~/£&/3
,4. TOTAL COMPLETED & STORED TO DATE (Column Gon G703)                      $_-..:.9.::..:17-",,9..:.;52:::...7:..:.6                       State of: TEXAS
 5. RETAINAGE:                                                                                                                              County of: KENDALL
    a. _0_«Yo of Completed Work                                                                                                             Subscribed and sworn to before
        (Column D + E on 0703)                               $            ---'0:..:..:.0:..::.0                                             me this )61L day of ~ ~ ~ ,)                                                 JOHN C. MAYWAIJJ
    b.   °    % of Stored Material
        (Column F on 0703)                                   $               --.:.0:.;:.0.;;.0                                              Notary Public:   (2:?£"'b. ~ -   .t""'"":)
                                                                                                                                                                                                                      MY COMMISSION EXPIRES
                                                                                                                                                                                                                         November '0, 2015

    Total Retainage (Lines 5a + 5b or Total in Column I ofG703)             $_ _,....-_...:O~.O;.;;.O                                       MYCommiss~:~~
 6. TOTAL EARNED LESS RETAINAGE                                                             . $_----:9....:;1-'-'7,"-95""'2.;..:..7""'6     ARCHITECT'S CERTIFICATE FOR PAYMENT
       (Line 4 Less Line 5 Total)                                                                                                           In accordance with the Contract Documents, based on on-site observations and the data comprising
 7. LESS PREVIOUS CERTIFICATES FOR PAYMENT                                                         $_--:8::=2""6,,,,,15:..;7.:..;.4;.:;.8   this application, the Architect certifies to the Owner that to the best of the Architect's knowledge,
                                                                                                                                            information and beliefthe Work has progressed as indicated, the quality ofthe Work is in accordance
       (Line 6 from prior Certificate)                                                                                                      with the Contract Documents, and the Contractor is entitled to payment of the AMOUNT
 8. CURRENT PAYMENT DUE                    ~                                                 1'-$_ _9_1,'-79_5._281                         CERTIFIED.
 9. BALANCE TO FINISH, INCLUDING RETAINAGE                                                                                                  AMOUNT CERTIFIED                                                          $ ,...-;-;'"7'""':-:-;:----;-:-
         (Line 3 less Line 6)                                               $           4.. .;0-,-0,, , -05_1..;. .2_4                      (Attach explanation ifamount certified differs from the amount applied. Initial allflgures on this
                                                                                                                                            Application and on the Continuation Sheet that are changed to conform with the amount certified.)
  ('RANGE ORDER SUMMARY                                ADDITIONS        DEDUCTIONS                                                          ARCHITECT:
  Total changes approved in previous months by Owner $      91,930.0C $           0.00                                                      By:                                                                  Date:                              _
  Total approved this Month                          $           D.DC $           0.00
                                           TOTALS $                                                                                         This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the Contractor
                                                           91,93D.OC $            0.00                                                      named herein. Issuance, payment and acceptance of payment are without prejudice to any rights of
  NET CHANGES by Chan,ge Order                       $                       91,930.00                                                      the Owner or Contractor under this Contract.
                                                                                                                                                                                                                      SBS 0262

 AlA Document G702'" -1992. Copyright © 1953, 1963, 1965, 1971, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: ThIs AJA                                      Document G703'" - W92
 Continuation Sheet
 AIA Document, G702™ 1992, Application and Certification for Payment, or G736™-2009,                                                               APPLICATION NO: 009 Retainage
 Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
 containing Contractor's signed certification is attached.                                                                                         APPLICATION DATE: 02118/2013
 In tabulations below, amounts are in US dollars.                                                                                                  PERIOD TO: 02/06/2013
 Use Column I on Contracts where variable retainage for line items may apply.                                                                      ARCHITECT'S PROJECT NO' SSE 12-013        -
      A                B                          C                      D          E                                    F                               G                              H                         I
                                                                        WORK COMPLETED                  TOTAL
                                                                                      MATERIALS
 ITEM DESCRIPTION OF                     SCHEDULED        FROM                                       COMPLETED               BALANCE TO RETAINAGE
                                                                                      PRESENTLY                       %
  NO.     WORK                             VALUE        PREVIOUS                                    AND STORED  TO             FINISH      (IF VARIABLE
                                                                      THIS PERIOD       STORED                      (G+C)
                                                       APPLICATION                                      DATE                    (C-G)          RATE)
                                                                                    (NOT IN D OR E)
                                                          (D+E)                                        (D+E+F)
 1        Mobilization                        2,000.00       2,000.00          0.00            0.00        2,000.00 100.00 %          0.00           0.00
          Project
2         Superintendent                          18,557.41               12,857.62                     0.00                    0.00               12,857.62       69.29 %               5,699.79                     0.00
3         Project Management                      16,812.09               11,768.46                     0.00                    0.00               11,768.46       70.00 %               5,043.63                     0.00
          Rental ofTemporary
          Facilities, Equipment,
4         etc.                                    17,858.97              12,501.28                      0.00                    0.00              12,501.28        70.00 %               5,357.69                     0.00
          Other General
5         Conditions Costs                         3,000.00                2,076.61                     0.00                   0.00                 2,076.61       69.22%                 . 923.39                    0.00
6         Travel                                  11,234.63                7,864.24                     0.00                   0.00                 7,864.24       70.00%                3,370.39 .                   0.00
          General Liability
7         Insurance                                 4,904.00               3,432.80                     0.00                    0.00                3,432.80       70.00 %               1,471.20                     0.00
          Builder's Risk
8         Insurance                                1,840.00               1,288.00                      0.00                   0.00                1,288.00 70.00 %                        552.00                     0.00
9         Casual Labor                             1,000.00                   0.00                      0.00                   0.00                    0.00   0.00%                      1,000.00                     0.00
10        Final Cleaning                           1,800.00                   0.00                      0.00                   0.00                    0.00   0.00%                      1,800.00                     0.00
 11       Debris Removal                           2,642.86               1,850.00                      0.00                   0.00                1,850.00 70.00%                         792.86                     0.00
12        Surveying & Staking                      2,177.50               2,177.50                      0.00                   0.00                2,177.50 100.00 %                         0.00                     0.00
13        Site Utilities                          12,322.50               9,800.00                      0.00                   0.00                9,800.00 79.53 %                      2,522.50                     0.00
14        Foundation 12" thick                   139,680.00             139,680.00                      0.00                   0.00              139,680.00 100.00 %                         0.00                     0.00
          Concrete Paving &
15        Curbs                                   71,000.00              24,500.00                      0.00                   0.00               24,500.00        34.51 %             46,500.00                      0.00
16        Mezzanines                               3,800.00                 581.30                      0.00                   0.00                  581.30        15.30 %              3,218.70                      0.00
17        Concrete Staining                       18,000.00                   0.00                      0.00                   0.00                    0.00         0.00%              18,000.00                      0.00
AlA Document G703 ™ - 1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AlA'll Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlAIII Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to          1
the maximum extent possible under the law. This document was produced by AlA software at 15:25:39 on 02118/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                                                                     (1181512298)

                                                                                                                                                     SBS 0263
      A               B                          C                      D          E                                   F                               G                              H                         I
                                                                       WORK COMPLETED                   TOTAL
                                                                                      MATERIALS
 ITEM DESCRIPTION OF                     SCHEDULED        FROM                                       COMPLETED               BALANCE TO                                                              RETAINAGE
                                                                                      PRESENTLY                        %
  NO.     WORK                             VALUE        PREVIOUS
                                                                      THIS PERIOD       STORED
                                                                                                    AND STORED   TO
                                                                                                                     (G+C)
                                                                                                                               FINISH                                                               elF VARIABLE
                                                       APPLICATION                                       DATE                  (C -G)                                                                    RATE)
                                                                                    (NOT IND ORE)
                                                          (D+E)                                        (D+E+F)
 18       Masonry - CMU                      57,100.00      53,310.72          0.00            0.00        53,310.72 93.36 %      3,789.28                                                                          0.00
 19       Masonry - Stone                    54,000.00       4,240.00          0.00            0.00         4,240.00   7.85%     49,760.00                                                                          0.00
20        MiscMetals                          1,000.00          97.70          0.00            0.00            97.70   9.77%         902.30                                                                         0.00
21        Rough Carpentry                     8,000.00       6,740.64          0.00           0.00          6,740.64 84.26%        1,259.36                                                                         0.00
22        Cabinets & Millwork                14,150.00           0.00          0.00           0.00              0.00   0.00%     14,150.00                                                                          0.00
23        Finish Carpentry                    1,500.00           0.00          0.00           0.00              0.00   0.00%      1,500.00                                                                          0.00
24        Cedar Plank Cladding               24,000.00       3,470.18          0.00           0.00          3,470.18 14.46 %     20,529.82                                                                          0.00
          Insulation & Fire
25        stopping                                 2,500.00                    0.00                   0.00                    0.00                     0.00        0.00%               2,500.00                     0.00
26        Caulking & Sealants                      2,500.00                    0.00                   0.00                    0.00                     0.00        0.00%               2,500.00                     0.00
          MetalDoors &
27        Hardware                                   3,608.37             3,608.37                    0.00                    0.00                3,608.37 100.00 %                          0.00                   0.00
28        Storefront I Windows                       4,520.00             4,520.00                    0.00                    0.00                4,520.00 100.00 %                          0.00                   0.00
          Wood Doors &
29        Hardware                                   1,300.00             1,242.96                    0.00                    0.00                1,242.96       95.61 %                  57.04                     0.00
30        Overhead Door-14'                        3,250.00                    0.00                   0.00                    0.00                     0.00       0.00%                3,250.00                     0.00
          Metal Stud I Drywall
31        System                                 13,105.67                6,805.67                    0.00                    0.00                6,805.67       51.93 %               6,300.00                     0.00
32        Paint                                  17,500.00                    0.00                    0.00                    0.00                    0.00        0.00%               17,500.00                     0.00
33        Suspended Ceilings                           0.00                   0.00                    0.00                    0.00                    0.00        0.00%                    0.00                     0.00
34        Ceramic Tile                             2,500.00                   0.00                    0.00                    0.00                    0.00        0.00%                2,500.00                     0.00
35        Carpet & Cove Base                       5,000.00                   0.00                    0.00                    0.00                    0.00        0.00%                5,000.00                 -   0.00
          Fire Extinguishers &
36        Cabinets                                   1,000.00                  0.00                   0.00                    0.00                     0.00        0.00%               1,000.00                     0.00
37        Toilet Accessories                         1,500.00                  0.00                   0.00                    0.00                     0.00        0.00%               1,500.00                     0.00
          Metal Building -
          Including Hangar
38        Doors                                 355,003.00             349,727.27                     0.00                    0.00             349,727.27        98.51 %               5,275.73                     0.00
39        Stairs                                  6,000.00                   0.00                     0.00                    0.00                   0.00         0.00%               6,000.00                      0.00
40        Plumbing                               54,750.00              21,450.00                     0.00                    0.00              21,450.00        39.18 %             33,300.00                      0.00
AlA Document G703™ -1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The Amencan Institute of Architects. All rIghts reserved. WARNING: ThIs AIAf1) Document Is protected by U.s.
Copyright Law and International Treaties. Unauthorized reproduction or distribution ofthls AJAf1) Document, orany portion of It, may result in SeVere civil and criminal penalties, and will be prosecuted to          2
the maximum extent possible under the Jaw. This document was produced by AlA software at 15:25:39 on 02/18/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                                                                   (1181512298)

                                                                                                                                                       SBS 0264
     A                B                          C                      D          E                                    F                               G                              H                         I
                                                                       WORK COMPLETED                                   TOTAL
                                                                                                      MATERIALS
 ITEM DESCRIPTION OF                     SCHEDULED                 FROM                                              COMPLETED                                                BALANCE TO              RETAINAGE
                                                                                                      PRESENTLY                     %
  NO.     WORK                             VALUE                 PREVIOUS                                           AND STORED TO                                               FINISH               (IF VARIABLE
                                                                                        THIS PERIOD     STORED                    (G+C)
                                                                APPLICATION                                             DATE                                                     (C-G)                   RATE)
                                                                                                    (NOT IN D OR E)
                                                                   (D+E)                                               (D+E+F)
41        HVAC                                    25,377.00              10,208.00                     0.00                    0.00             10,208.00        40.23 %             15,169.00                        0.00
42        Big Ass Fans                            18,660.00                     0.00                   0.00                    0.00                  0.00         0.00%              18,660.00                        0.00
43        Electrical                            128,800.00               89,250.00                     0.00                    0.00             89,250.00        69.29%              39,550.00                        0.00
44        Contractor's Fee                       90,820.00               63,502.40                     0.00                    0.00             63,502.40        69.92%              27,317.60                        0.00
COl       Masonry                                12,700.00               12,700.00                     0.00                    0.00             12,700.00       100.00 %                  0.00                        0.00
COl       Cedar Plank Cladding                    6,800.00                    0.00                     0.00                    0.00                  0.00         0.00%               6,800.00                        0.00
COl       Metal Building                         12,000.00               12,000.00                     0.00                    0.00             12,000.00       100.00 %                  0.00                        0.00
COl       Electrical                             9,800.00                    0.00                     0.00                    0.00                   0.00         0.00%               9,800.00                        0.00
COl       Contractor's Fee                       3,300.00                1,976.00                     0.00                    0.00               1,976.00        59.88 %              1,324.00                        0.00
CO2       Storefi:ont/Willdows                  25,504.00               19,388.00                     0.00                    0.00              19,388.00        76.02%               6,116.00                        0.00
CO2       Contractor's Fee                       2,040.00                1,551.04                     0.00                    0.00               1,551.04        76.03 %                488.96                        0.00
C03       Masonry-CMU                            2,000.00                2,000.00                     0.00                    0.00               2,000.00       100.00 %                  0.00                        0.00
C03       Foundation 12" thick                  10,220.00               10,220.00                     0.00                    0.00              10,220.00       100.00 %                  0.00                        0.00
cm        Generator Rental                       6,lDO.00                6,100.00                     0.00                    0.00               6,100.00       100.00 %                  0.00                        0.00
cm        Contractor's Fee                       1,466.00                1,466.00                     0.00                    0.00               1,466.00       100.00 %                  0.00                        0.00
          GRAND TOTAL                       $1,318,004.00             $917,952.76                    $0.00                   $0.00            $917,952.76        69.65%            $400,051.24                       $0.00




                                                                                                                                                                                                  SBS 0265

AlA Document G703 1M -1992. Copyright © 1963, 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The American Institute of Architects. All rights reserved. WARNING: This AlA'" Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA'" Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to           3
the maximum extent possible under the law. This document was produced by AlA software at 15:25:39 on 02116/2013 under Order No.3477160119_1 which expires on 05/17/2013,and is not for resale.
User Notes:                                                                                                                                                                                    (1181512298)
 Dave Morgan

                                    Steve 'Schiffman
                                    Thursday, February 28, 2013 12:00 PM
                                    'TPittman@lewisenergy.com'
 Subject:                           Uvalde Payment


Tom,

In the meeting you talked about getting SBS a closeout check quickly. I called yesterday to inquire about the status. I
know you contacted some of the subcontractors to continue with the project, but we still need to closeout SBS's
subcontracts financially. Please give me an update....Steve




Stephen S. Schiffman, President

 SBS Construction
 17 Scenic Loop Road
 Boerne, Texas 78006
 Office: 830-981-5929
 Fax:    830-981-5308
 Direct Line: 830-981-5945
 c-'~II: 210--379-7708
~)Iail: sschiffman@sbsworld.net




                              .~   DEFENDANT'S
                               =     EXHIBIT
                                                                                                      SBS 1946
                               f
                               E
                                       13
                                    SF')5
                                                            1
ARCHITECTS                       INC

 February 28, 2013

 Jack Green
 Select Building Systems, Inc.
 17 Scenic Loop Rd.
 Boerne, TX 78006

 Re: Los Cerritos Hangar
 Project termination procedures for SBS

 Dear Jack,

 When Glacier Cap terminated SBS General Contracting services on February 5, 2013 you were asked
 to provide us with copies of all of your subcontractor contracts, supplier contracts, and any
 outstanding issues. Although you agreed to this request, to date, we have not received any of this
 critical information. We did receive your final draw application #7 on February 6, 2013 and I
 assumed that the critical project contacts and suppliers list would be forth coming the following
 week, but to date, we have not received this list that all parties agreed to.

 The collective efforts of the above-mentioned team, as well as the architect and structural
 engineering team of record have been working to identify these items as we continue to assess all of
 the SBS work. My office has been in touch with Eric at Schulte Building Systems, who has been
 helpful in assessing the work that is in place as well as the existing as - built conflicts.

 Jack, you may not be aware, but we have discovered several defects in work delivered by SBS. Glacier
 Cap has hired an independent consultant to test and review all as-built conditions. This effort
 continues and is still underway to complete a detailed list that Outlines these defects, how they will
 be resolved. Today it was determined that the building is a minimum of two inches out of plumb
 toward the west (or river side) and that a number of the double lock seam roof panels are not
 contiguous as specified. The diaphragm function of the roof element will be compromised when the
 building is plumbed and will have to be completely removed and replaced. The practice of installing
 a roof before a building is squared and plumb violates quality industry standards.

 The Owner will not absorb any cost for resolving these defects. The costs associated with this and
 any other building specification infraction will be deducted from any outstanding draws requested or
 due to SBS and/or their suppliers before any payments are released.

 We will resolve these problems quickly and professionally. To discover these problems after
 enduring repeated delays to the pre-engineered building delivery is hard to comprehend. We will
 protect the Owner in the process and assure that he gets the quality building he is paying for.

 Regards,
  l4rtJ:!1,)j~
 ( .)
 John Grable, FAIA
 Cc. Tom Pittman GCC, Stephen S. Schiffman SBS


222 J:\ustin   Hignwa~   #:1. San A.ntonio, ]X 78209 p 2:1.0.820.3332 w www.johngrable.com
                                       ;! DEFENDANT'S
                                        =     EXHIBIT

                                       Ii        lf
SBS 1949
Gap



      -




          SBS 1950
          ~--1Shim plate, not
               on drawings.

\
I




    (JJ
    OJ
    (JJ
~_-INotice dip   in roof
     line.




                           SBS 1952
         MissIng Beam,
         prevIously
         installed,
         damaged roof,
         uninstalled.




-
    -



        tW




             SBS 1953
Better Picture of
dip in roof line




                    SBS 1954
SBS 1955
SBS 1956
Notice change
Ipitch
                inJi----
                 _
                           _3>
                                 plans.




                                           large gap,
                                           investigating clips
                                           and their
                                           intended use.




                                          SBS 1957
r picture
and ition
oofing




         SBS 1958
1m proper
placement of
screw.




               SBS 1959
-
    cut improperly




    SBS 1960
-   -   -   -        -- ...
            --   -   -   ---"




                                SBS 1961
        not straight.




.


,   ,




             SBS 1962
SBS 1963
Missing brace
                SBS 1964
Missing bolt




               SBS 1965
-


    Large gap
    between Z Purlins




    SBS 1966
Not attached on
the other side




SBS 1967
~
 ::::-:~~~~~~"';::_ _~lNotice   wave in
                        roof line.




                          SBS 1968
            ::~~~;~~~~IROOfing
""".....~""''C:::;;;:
                          under clips
                          inve stig ati 0 n.




                           SBS 1969
~-"c..,.Jlmproper   end
        dams. Water
         infiltration point




          SBS 1970
___~'-__rlnotenOUgh
_         screws




             SBS 1971
SBS 1972
                        • •

•




                              •




    second roof panel
    splice no screws.




                                  SSS 1974
not fully welded.




    ,

                    SBS 1975
•



                 horrible flashing
                 detail.




    not welded




             .
             •
         •
             •




                                     SBS 1976
~----------~:jlncorect    material
                 for this
                 applicaiton.




                   SBS 1977
Incorrect mate
for this
application.




                 SBS 1978
floating clip,
under
investigation.




    SBS 1979
Dave Morgan

From:                              Steve Schiffman
    ,t:                            Thursday, March 14, 2013 2:34 PM
                                   Jerrod Robertson
Cc:                                Jack Green; Dave Morgan
Subject:                           Re: Los Cerritos Hanger - Notice of Lien




Jerrod ... I wish I had an answer for both of us unfortunately I have placed a number of calls to Tom Pitman and have not
received a return calli think we will know something more next week. if you need to file a lien to protect yourself I
understand...

Have a great day, Steve

On Mar 13,2013, at 8:24 AM, "Jerrod Robertson" wrote:

> Mr. Schiffman,
>
> Good morning.
>
>
>
> Can you please update me on payment status for the los Cerritos Hanger project?
>

>
> As per our last letter dated March 4th (also in exhibit B of the attached documents) we will be filing lien on the above
project this Friday Marcy 15th. The original documents are being sent to your office and Tri Bar Ranch Company as well.
We would like to resolve this prior to filing lein if possible to minimize any further cost / claims to this project.
>
>
>
> Your immediate attention in this matter is greatly appreciated.
>
>
>
> Please feel free to contact us should you have any questions.
>
>
>
> Thank you,
>
>
>
> Robertson Electric, Inc.
>
> Jerrod Robertson

>

                                                             1                                      SBS 1997
>
> 231 Derrick Dr.
>
> Humble, TX 77338

    Jffice: 281-441-1304
>
> Fax: 281-441-1342
>
>
>
> www.relecttx.com
>
>
>
>
>
>
>
> DISCLAIMER:
>
> This electronic message transmission contains information from Robertson Electric, Inc., and this information may be
confidential. If you are not the intended recipient, be aware that disclosure, copying, distribution or use of all or any
portion of the content of this information is prohibited. If you have received this transmission in error, please notify us
as soon as possible bye-mail and delete the original message.
>
>

. ~BIZHUB20130313073531.pdf>
> 




                                                              2
                                                                                                      SBS 199B
ARCHITECTS             -   INC


 March 15, 2013

 Jack Green
 Setect Buitding Systems, Inc.
 17 Scenic Loop Rd_
 Boerne, TX 78006

 Re: Los Cerritos Hangar
 Project deficiencies

 Dear Jack,

 I am writing this letter to alert you to recent discoveries concerning the hangar
 structural foundation_ It appears that the perimeter masonry lug that is required to
 support the 20 -0" tall stone veneer is only 10 inches deep and not the specified 3
                M




 foot depth. We are continuing to excavate around the reinforced concrete
 foundation and are finding this condition to be consistent. Vietor De Anda our
 structural engineer of record is analyzing the situation so that we can retrofit this
 condition in order to support the stone veneer wall as specified.

 Tom Pittman has informed me that you have been inquiring about your outstanding
 draw requests. In view of the fact that we continue to discover deficiencies in your
 construction work it might be best for you to contact your insurance company and
 inform them about these unfolding catastrophic conditions.

 The project has suffered unreasonable delays and to discover the need to back track
 to make this and other flawed conditions previously mentioned correct and whole
 to the project specifications is making this an unbearable hardship. As you recall
 the original project timeline schedule submitted by SBS called for Substantial
 Completion on December 15, 2012.


 Regards,

 ~-'
 John Grable, FAIA
 Cc. Tom Pittman GCC, Stephen S. Schiffman SBS




                                 "
                                 ;l DEFENDANT'S
                                     EXHIBIT


                                 f     Jle
Dave Morgan

                                   Steve Schiffman
                                   Wednesday, March 20, 2013 4:07 PM
                                   'TPittman@lewisenergy.com'
Cc:                                Dave Morgan; Jack Green
Subject:                           SBS_CONSTRUcnON_20130320_1S0751.pdf - Adobe Reader
Attachments:                       SBS_CONSTRUCTION_20130320_1S0751.pdf



Please read the attached letter and let's set a time to meet.

Steve




                                    ~ DEFENDANT'S
                                         EXHIBIT

                                   I       17
                                         :S.1'R
                                                                                        SBS 2006
 Fo4!S$S
 CONSTRUCTION           •   DEVELOPMENT                                                  P.O. Box 780849
                                                                              Son Antonio. lX 782]8-0849



                                                                                       March 19,2013


. Mr. Tom Pittman
 Director of Construction Manogement
 Glacier Cap Construction
 '0067 Jones Moltsberger
 San Antonio, TX 78216
                                                                        Re: Los Cerritos Hanger Project

 Tom:

 The lack of any substantive communication with you since our meeting of February 5, 2013 is not
 only disheartening but also counterproductive. In addition, the communications we hl:lve received
 from Grable ere ~pparently positioning all parties to become involved in a needless litigation.

As you recoil, on February 5 th, representatives of SBS were intending to participate in the next of a
series of regular scheduled meetings with you and representative of Grable to discuss the status of
the various design, construction and financial matters associated with the Los Cerritos Hanger
Proiect. Without prior verbal or written communication of any'sort, SBS was summ'orily informed
that we would no longer be associated with this project. During your brief remarks, you informed
me that SBS would not be provided any due process and assured SBS that all matter ~ould be
handled in a professional manner and that SBS and our various vendors, suppliers and
subcontr~ctorswould be paid promptly.

Taking you at your word and with the assumed common intent of all parties to cooperate, SBS .
immediately began the process of working to gather the final information you hod requested. On
February 19'h, Jock Green contacted you to inform you that our final application for payment and
related documents you requested were ready to be delivere·d. At your instructions, the information
was' delivered to and accepted by. Grable's office on February 20th ,

On February 28!tl, SBS received a letter from Grable (0 copy of which was noted as being provided
to you) wherein Grable noted that:                                  .
    1. The information requested at the February 5 th 'meeting had not yet been delivered even
        though it was in possession of Grable at their office;
    2. That the building was "out of plumb" which is contrary to measurements by SBS, the metal
        building erector and the metal building provider - Schulte;
    3. The udiaphragm function of the roof element will be compromised" is contrary to the
        approved metal building engineering which is not dependent upon the roof as a diaphragm.
Both Jack and I attempted to communicate with you on the substance of that letter, but did not
receive returned phone calls. Assuming that you were intending to complete this close out process in



                               17 Scenic Loop Rd., Boerne, TX 78006
                    830.981.5929   Phone·         I'J            Fox   830.981.5308


                                                                                               SBS 2007
 .5 B 5
. CONSTRUCTION
 Page 2 of3




 an amicable manner os you stated, I felt thot communicating directly with you, representing the
 party to whom we were under contrad, was appropriate.

On March l ol, SBS received an email from Grable with several pictures purporting to indicate issues
with the work performed fa date. It should hove been apparent to all that this is on unfinished, un-
punched project. SBS had offered to you to assist in any manner but was never afforded any
opportunity to return to the project which would have allowed us the opportunity to corred any
agreed upon deficiencies. Utilization of such pictures accomplishes nothing but to point out the
obvious.

On March 6 1ft, you contacted Jock o~d stated that you had not received the information pertaining to
the subcontractors involved on the project. This information was included in the package of
documents that had been delivered to Grable per your instructions. Jock immediately submitted a
copy of the entire package of information to you on that some day. At your request and in the spirit
to be helpful to you, SBS had previously asked each subcontractor and supplier to assist you in any
manner they deemed appropriate.

Throughout the ensuing time frame since February 5 th , both Jock and I have submitted emails and
numerous phone calls to you seeking the C?pportunity to meet and/or discuss the steps you are
requiring to complete this dose out process. No calls have been retumed and no exchange of
information has been ac~mplished with you.

In the most disturbing event to date, by letter dated last Friday, March 15th (a. copy noted as having
been provided to you), Grable issued a veil threat to SBS indicating that we should be contacting our
insurance company on matters associated with the foune;fation for the hanger. The dimensions of
the foundation were extended from the original design specifications as a result of meetings and
discussions with Grable. The foundation was re-formed and inspected prior to pouring. By several
emails among and between SBS, Grable and Victor deAndci on August 18, 2012 and supported by
the Field Observation Report issued by Synergy Structural Engineering, both deAnda and Grable
approved the pour of the foundation that is currently in place. Any representation of an "unfolding
catastrophic condition" is unwarranted based upon the architect's instructions and the architect and
engineers inspections and authorization to pour the foundation.

Tom, SBS has professionally dealt with this project since inception. While there have been issues that
required adjustments by all parties, SBS continued, until your notification on February 56, to commit
to the completion of this project. We take Grable's letter seriously. We continue to be willing to
meet with you to achieve your initial goal of amicably settling all matters associated with your desire
to dose us out of this project. I have suggested in messages left for you that we settle up with all .
vendors~ suppliers and subcontractors;. except for the metal building supplier, in an attempt to limit
the hardship being placed on the entire project. SBS would then work with you and the metal
building supplier to resolve any issues associated with their product. SBS can not stand by and allow
our reputation and relationships with valued vendors, suppliers and subcontractors be tainted by any
parties involved with this project.

The relationships among all parties have been hampered since. inception by lock of substantive
communication and teamwork. As you are aware, it is difficult to effectively manage any


                                                                                                 SBS 2008
 .5 B 5
 CONSTRUCTION
 Pog.3 of 3



 construction project when the payment process is nof reasonable; when authorized change orders
 are not approved and executed timely; and when the project pions and specifications ore continually
 being adjusted. I once cgoin request that we immediately meet to develop and implement a plan to
 settle the matters associated with this proied and fairly and timely pay all parties involved. I can be
 reached anytime at 210·379-7708.


 Sincerely,
 ~Ie.ct Building Systems, Inc.       ~

'~..--:g SO, t:(
 Sfephen S. Schiffman, President
                                     =--?>-L<>.




                                                                                              SBS 2009
    Dave Morgan

    "'rom:                            Steve Schiffman
(
       ,nt:                           Friday, March 15, 2013 4:03 PM
    To:                               Dave Morgan
    Subject:                          UVALDE - Fwd: Ready for Pour




    Have a great day, Steve

    Begin forwarded message:

              From: "Jack Green" 
              To: "Steve Schiffman" 
              Subject: FW: Ready

              PIes BEFORE WE POURED.



              Jack R Green

              LEED Green Associate

              Project ManagerlBusiness Development

              SBS Construction and Development

              17 Scenic Loop Rd

              Boerne, TX 78006



              2 I 0-789- I 898 cell

              830-981-5308 fax



              From: John Grable [mailto:jllrable(@,johnilrable.com]
              Sent: Saturday, August 18,20122:06 PM
              To: PE VICTOR M. DE ANDA Jr.; Tom Pittman; Matthew Martinez; Jack Green
              Subject: Fwd: Ready



              Tes!
                                      I EXrSBIT
                                       ~   DEFENDANT'S
                                                                                        SBS 1999

                                            ~_ _r6
Agree



Jack said they are still straightening crooked steel in trenches



Pour starts Monday at 3 am



John Grable FAJA



WW\\I.johmrrable.com


Begin forwarded message:

 From: "Victor M. De Anda Jr." 
 To: "John Grable" ,johnlZTable.com>
 Subject: Re: Fwd: Ready

 Eveything looks nice and clean!!!



 Victor M. De Anda Jr., P.E.
 Synergy Structural Engineering, Inc.
 901 Victoria Sl. Suite "C"
 Laredo, TX. 78040
 0: 956-753-5860
 F: 956-753-6210
 M: 956-237-7908



 From: John Grable 
 To: PE VICTOR M. DE ANDA Jr. 
 Sent: Sat, August 18,2012 8:29:16 AM
 Subject: Fwd: Ready


 Victor

 Photos from yesterday by Jack Green
 They are pouring Monday am starting at 3 am

                                                                   SBS 2000
                                                  2
     Tom Pittman once to check one more time for piece of mind
     He going today

     jack G returns Sunday evening for pour

     Any concerns?
     John

     Sent from my iPad

     Begin forwarded message:

      From: "Jack Green" SBS 2002
•   SBS 2003
    •

        .
            •
                .- --       ..
•                                SBS 2004
                        I
Stephen S. Schiffman, President
Stephen S. Schiffman, President

SBS Construction
17 Scenic loop Road
Boerne, Texas 78006
Office: 830-981-5929
Fax: 830-981-5308
Direct line: 830-981-5945
Cell:    210-379-7708
Email: sschiffman@sbsworld.net


From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
Sent: Tuesday, March 26, 2013 11:24 AM
To: Steve Schiffman; Jack Green
Cc: Tony Trevino
Subject: Los Cerritos Hangar: Correspondence with LEG Staff

Hello Steve and Jack,
Per the advice of our in-house counsel, Tony Trevino, we are not permitted to discuss the Los cerritos Hangar project with you, or
anyone from SBS Construction, in any manner (to include text messages, voicemail, in person discussions, email, or other written
correspondence).
Any inquiries, requests, or comments directed to us will not be answered, but will be fOl'\varded to Tony Trevino, to be answered by
him.
You can reach Tony Trevino at ttrevino@lewisenergy.com.
Thank you,
Tom Pittman
Director of Construction
THE ELECTRONIC TRANSMISSION (ANDfOR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE
SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT. 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY
PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED
AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL. SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED
RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED \NlTH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HfWERECEIVED THIS COMMUNICATION IN ERROR. PLEASE NOTIFY LEVl.1S ENERGY GR,OUP'S LEGAL
DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
MONITORED. THANK YOU!                                                                      .
                                                                                                                    r




                                                                                                                                ...
                                                    ~
                                                    JDEFENDANT'S
                                                       EXHIBIT
                                                    ~
                                                    H!
                                                             '9
Jolin Grable 
To: Thomas Pittman 
Re: Uvalde Hangar

I will stand there with you my friend

John Grable FAIA

www.johngrable.com

On Mar 19, 2013, at 8:48 PM, "Thomas Pittman" wrote:

 Huge!! Want to keep you out of the impending fight. It's going to happen and it makes my life
 easier taking you out of the mix. Unfortunate, but Schiffman has put me in a position I have no
 other recourse. I have to crush him and I will.

 Sent from my iPhone

 On Mar 19, 2013, at 8:36 PM, "John Grable"  wrote:

  I wanted you to see this

  John Grable FAIA

  www.johngrable.com

  Begin forwarded message:

   From: John Grable 
   Date: March 19, 2013, 8:23:21 PM CDT
   To: Rod Lewis 
   Subject: Uvalde Hangar


   Rod



   I hope you had a good trip.

   I am here to step up to the plate and take some responsibility for the "cluster frack" that SBS
   has caused you.
                Despite great references like Tim Hixson and viewing a number of the completed SBS
                projects - in life there are no guarantees.

                I can assure you that I will guarantee that I will stand tall and continue to work on this great
                project to ensure its successful completion.

                Not only is my commitment to excellence seeded in my deep respect and admiration for you
                but also stems from my roots and the way I was raised - to never start something you
                cannot finish and finish well!



                I will reimburse my fees for the Construction Phase per my contract with you.

                Everyone is hurt and taking some hits as SBS has forced us all to back track on several of
                the hangar project phases.

                The majority of the bad work performed by SBS occurred in a 45 day period once the PEMB
                 was delivered to the site.

                I see greatness coming out of this road block and will stand tall for you in my efforts as part
                of your fine team to reach this goal.



                I also am contributing my set of construction documents for the Hunting Lodge (casa Verde)
                (ten sheets total) to humbly display my enthusiasm for your vision of Los Cerritos and al the
                great things this piece of heaven has to offer.

                I trust this meets with your approval.

                You have a great team assembled and I value their expertise and commitment to you.



                Respectfully



                John




\           '
    '--~/
       
          www.iohngrable.com




     THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
     CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
     COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
     MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
     WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT
     OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED
     THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
     MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
     NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
     DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




CJ
      John Maywald

       From:                              Dave Morgan
I
    r--'\ent:
        ,
                                          Monday, April 01, 2013 11:38 AM
       0:                                 Jack Green; Steve Schiffman
      Cc:                                 John Maywald; Kyle Kieke
      Subject:                            Los Cerritos

      Importance:                         High


      Just received a call back from Tony Trevino (in-house legal counsel) with Lewis Energy Group .. he was returning my calls
      from last week and this morning ... he was pleasant and nice ... said that he had not yet had an opportunity to
      thoroughly review the matter and meet with Tom .. said that he would focus on the matter and committed to call me
      back on Wednesday ... I will follow up if I don't hear from him ...

      David 1.. Morgan, III
      Executive V. P. - Cllief ()pcrating 011iccr
      Select Building Systems, Inc.
         dba SBS Construction
      17 Scenic Loop Road
      Boerne, TX 78006
      Email: dmorgan@sbsworld.net
      Ph: 830-981-5946
      Fx: 830-981-5308




                                      ~
                                      JDEFENDANT'S
                                         EXHIBIT                  1                                         SBS 0275
                                      adl
                                      ~     :st~s
                                                                                          /IOAVIT'   2013001290
                                                                                        15 PGS




                     AFFIDAVIT CLAIMING STATUTORY and CONSTITUTIONAL
                              MECHANICtS & MATERIALMAN'S LIEN
                                        (Original Contractor)
             NOTICE: THIS IS NOT A LIEN. THIS IS ONLY AN AFFIDAVIT CLAIMING A LIEN

            STATE OF TEXAS

            COUNTY OF UVALDE


                   BEFORE ME, the undersigned notary public in and for the State of Texas, personally
            appeared David L. Morgan, who being by me and now duly sworn upon his oath says:

                   "My name is David L. Morgan. I am the Executive Vicewpresident of Select Buildings
           Systems, Inc., hereinafter called "Claimant," and am fully competent and qualified to make this
           Affidavit, and I have personal knowledge of the facts st~ted herein, all of which are true and
           correct. This Affidavit is made to perfect a Statutory and Constitutional Mechanic's and
           Materialman's lien against the real property described below.

                   1.     Claimant has an unpaid claim in the amount of $426,560.88 ("Claim Amount")
           for labor and materials furnished on the construction of improvements at the real, property
           described below. The Claim Amount is, within my personal knowledge, just and true, the same
           is due and unpaid, and all just and lawful offsets, payments and credits have been allowed. The
           Claim Amount is for labor and materials furnished and described below on which a systematic
           record has been kept.

         . - ----2.-·0· . . -The-name-and-lastknown-address-ofthe..owner_oI...r.epute.dQWOcr...CO.w.tler") oft1J.~ __
           real property and improvements on Which this claim is made is: Tri-Bar Ranch Company, Ltd.,
            10101 Reunion Place, Suite 1000, San Antonio, Texas 78216. The general partner of Owner is
           Tercero Navarro, Inc., 10101 Reunion Place, Suite 1000, San Antonio, Texas 78216.

                  3.      Claimant's labor and materials fumished for the· construction of improvements
          on the real property described below are generally described as: the materials, labor and
          equipment required to construct an airplane hanger of approximately 12,800 square feet with
          finish-out of interior, plus co~struction of an adjacent taxiway of approximately 10,000 square
          feet, compete with all site work, utilities, concrete, metal building and roof, electrical, HVAC,
          interior and exterior finishes, floorings, metal stairs, store fronts, doors and hardware,
          windows, drainage, fencing, landscaping, fire safety, masonry, millwork, clean up and signage.
          This Affidavit is a claim by an original contractor.

                 4.     Claimant furnished the aboveoodescribed material, labor and equipment under a
          contract with Owner (Tri-Bar Ranch Company, Ltd.) dated May 17, 2012 whose address is
          10101 Reunion Place, Suite 1000, San Antonio, Texas 78216.

",~)\ Certified COPY.
   PageLof 15
                                                        ~ DEFENDANT'S
   Attest: Ramona Esquivel Hobbs                        i   EXHIBIT
   Uvalde County Clerk

                                                       I       Qt?
                        5.     Claimant is the original contractor - Select Building Systems, Inc., 17 Scenic
                  Loop Rd., Boerne, Tex.as 78006

                        6.      The legal description ofthe real property improved by Claimant under the original
                 contract with Owner is:

                         5,252.257 acres ofland, more or less, situated about 22.4 miles North 33 degrees West of
                 Uvalde, in Uvalde County, Texas, having acreage in various surveys, and being more
                 particularly described in the corrected warranty deed with vendor's lien granted by Rodney R.
                 Lewis and Kimberly S. Lewis to Tri-Bar Ranch Company, Ltd., recorded in the office public
                 records of Uvalde County, Texas on lune 4, 2003 in Volume 506, Pages 263-276, under
                 Document No. 2003001973, and described by Ex.hibit A and B, attached hereto and made a part
                 hereof for aU purposes. The subject property is located in Uvalde County, Texas, and is
                 commonly known as Los Cerritos, County Road 410, Uvalde, Texas. The real property and
                 improvements on it are sought to be charged with Claimant's lien.

                        7.      Claimant is making a claim both for the amount remaining to be paid for work
                 perfonned or materials supplied. The amount jncludes retainage which amount is due and
                 owing.. Claimant's claim is based upon the Contract, a statutory lien under the provisions of
                 Chapter 53 of the Texas Property Code, and a constitutional lien pursuant to· the Texas
                 Constitution, including Article 16, Section 37 ·to secure payment of the Claim Amount. The
                 Claim Amount does not includesny attorney's fees, interest or costs which may be recovered by
                 law.

                       8.     Claimant's address is Select Building Systems, Inc., 17 Scenic Loop Rd., Boerne,
                Texas, 78006.

                         9~          Incompliance-withthe-Texas Property Gode;Claimantis-sending-one copy ofthis
- - - - _: -- - - - -Affidavit-·to-the-Gwner-on-A-pril-l~. 20lJ-via-oonmed-mail,-retum...receipt--requestedto-theJast__ . __ __ _.. . _
                know address.

                       The purpose of this Affidavit is to claim a statutory and constitutional mechanic's and
                materialman's· lien on the above described land and improvem ts.



                                                                       David L. Mo
                                                                       Executive Vice-President of
                                                                       Select Building'Systems, Inc.

                      SUBSCRIBED and SWORN to before me, the undersigned notary public on this the
                day ofApril, 2013 to which witness my hand and seal of office.
                                                                                                                   ae:.
                                          JOHNO. MAVWN-O
                ~ .'
                                        MYCOMMISSION EXPIRES
    /   \,
                      Novnlbllr27, 2015
                           t;   I.




    ~:tfi~~P\516.~~......;;;;;;;::o;;;;;;:;;;;;;;:;;;;;;;;;;~
   Attest: Ramona Esquivel Hobbs
   Uvalde County Clerk
            After Recording, Return To:
            Tom Clark
            Dealey. Zimmennann, Clark & Malouf. P.C.
            3131 Turtle Creek Blvd, Suite 1201
            Dallas. Texas 75219




 . ?ertlfled CoPY.
.'--/lge~of.:..J=S::;;,.-_
  Attest: Ramona Esquivel Hobbs
 Uvalde County CIEJrk
                                                                            f4~..;A.:
                                                                              PIU:P~: io~r '~                                   L9Ui'tJ$'      Hert~>hr"         .....
                                                                                                                           ,       .
      - -
                                                   ..                    J'IEW'lIO'rSS             . :.to :n'Btto~. . . .'
                - •••• - .., ••. -_••.". FMt;:Vli'Y flf ~21S2.~~1.,".ftoi:(li~ot':illn~·,j!ti.ta.tad:ab¢Ut:··~2·:i~~iilt~
                                                                                                                                 ,
                                                                                                                                                                     ',:'" .
      --'           - _        _- -.- N ~;. If or tiVllld6~ 111 UVa1~1t Q(lunt:r f l'e:xas, h"V,f.ns aOl:paga
                                      1n tll:s tOl1owll1g. ot'1.~inAl .u~~Y_1 "                           ,/ .
                                  I!IfflVJlX Bo,         'l\1K!m1ICi" W. '                        Ql1drJlM' ~mt ' , lIQRJJ{l
                                      179                •            394'                "       ~U.e!1l l'or n.'  , 16)..366-
                                      .182             ,'.~t3                     ~            'J!Ultt1f1 P$rkittB.   617~0911
                                     ''''63'\                     , 3c>e                               Auatlil\ l>erkin8                               4'1o.4,a
                                      186                        • 2~«i                        ,~olf1all.\tultlllAti:        36f.11iO
                                      43~,                            n~                       , UVlI1:cle bClhcto), I.llM' , 4,G31
                                      817          ,               1086                       ' tol., S R.lt. 1m. 00.        Cl27 .054
                                      81a                       • 16$1                ,                ,.. 'a. ool'J..lnP                              614."6'
                                     8~9                                                                                       RP..                  5$1.a~4
                                     8 U )/2
                                 tf 1/2 820 •
                                                              "sas'
                                                                   "tI
                                                                II a
                                                              '3.5$ 0
                                                                                               'a.lI:            fl R.R.
                                                                                               ' l\, ;r. nII'vtlt11'Ort
                                                                                               • A. 1S. Cbl.).intJ
                                                                                                                                       00.
                                                                                                                                          .'       14'.998
                                                                                                                                                   '301. ~'1~
                                 $   1/2 8!O                 16U'                                      A" )s. tU.•• lttawilcl\ ·1l1Uldk1.'o~4, At U l~'" :tn1l1F ~••
                                 N.wtt»t, fit vJ:i, dab.'" O1Une'3, '3.PlltlJ a" r(ll;J(¢ded III Vc>1wQ
                                 :lt7 on 1'~'18 311 at 1:he 'Ot:t1a{,,1 1?ObUa J\&QQ2:CSe o~ U1l1.1cs.o
                                'o()\lnty, ~,.,'alld ~';aitl!t 1lO~ (Jat:t:iO\ll_r1:r clea                             . ..
                             ,
                                                                                                                                            ,',

                                             %1141« )la\ttbn (6252.267 AQrett) "~j!lge      a . ..            ..
                                                                .,n :i9"4.0~4li . '-1~;29 tea~ ~o. Cln9}"~ point.,
                                                                               , ,
                                                                                                              "

                                                                                        .        t                                               an
      ,.._ ., .. _._-   --
                                 .
                                     --_.••--.-     _-.. - ..---11
                                                                  , ,)f
                                                                          41·aS-18.E
                                                                          46-1)1"68
                                                                                                  .

                                                                                                 )S
                                                                                                           ..
                                                                                                                   .
                                                                                  290.97 taet ~(I'Jm 1\i1(j:t~' ~!nh,
                                                                                                      ~9~.. :l4. '~(lBt ~(1 ali l!lJ\Vl-il pglntl
                                                                                                                                                      ....
                                                                       JJ·"O:"l-28.~ 62<4',43                                 teed:'
                                                                                                                                              .~n9i.'
                                                                                                                                           tu an ..   pa1l\t.f                          '
                                                                        "                                                                                                                                        1
                                                                                                      ..
                                                                       N 4U-42~~1 ~'g~a.40 teat to an angle pot~~,                        .            .
                                                              ·
                                                                       at fSO-32-41 ,i .cnv!lJ> f'eot.                                 ~l)' ~n 1I~91."            polnt:1                                        I
                                                    , ~' 'if :r"-~Q-lJ~ l! :1iO\37'teet'to all &1lCt1e point,
                                                                                          •           •       ..


                                                           if ~5-o\&-.c3, a 6113.2.0 fC!?-t 'to, an, ang~e 'point'
                                                                          .               '.                '.
                                                                                                                                   •                       1I1




                                                                                                                                                          .'
                                                                                                                                                                  •




                                                                                                                                                                      ..
                                                                                                                                                                                                                 Ii
                                                                      N'~(·1~-2a ~                    ~1~.23 fG~t ti~                           ~n    anglG,~()i~~J                                              1
                                                                      C                         • .,
                                                                                              I.. • I.' ',' I'     •
                                                             ·.H .16-1S3-.~ Jf
                                                                      N '3"49-61 ~ X!l9,~3'~a8t to ab angie
                                                                                         ....                                                                 .
                                                                                                                                                                  point.
                                                                                                                                                                                                      .,         I
                                                                   ·.                  .                           . .'
                                                                                                         .. z-ng).ill.Po1ntl
                                                       .                                    .         &'8Ui67"tClal: tb 4\\\
                                                             ·• N 1.5-0'-.«
                                                             '..
                                                                               '10'.70          l:
                                                                                                                  .
                                                                               .,,:1.6.. tee:t:..t totp ..nan • .pO,tntl
                                                                                                       "
                                                                                                                    smln'tJ  t~                       ~l\~1.

                                                       '.. • H OB-26-lS~ II                                            ~7,                            a~:l.

                                                                   If 04.. :t!>-~8            i: 51~:!54                     tMt       1:~ a~         ang1-. pC)1nt,

                                                                  'II 06"115-49               ~ "ot.~8 ~.et ~                                   itn   8"   $ia.~
                                                                   oedor corner p6.t 1.61: M\       poll\t:. 1.1\ i:ho '               '~1e
                                                                   1.I~~t'f !lout1b Un" ct lIlMt ~U." '4J•.1S1I. _bta-li
                                                                   ot 1.m1,   Ko~ ott "$",a,ck.t#'LbCd lUI ~~ (Il.)
                                                                   of'Se.QOlld ill .:hJ:tt.t:1.Dn he4 i:o Har,y tfat'f;bll
                                                                  ,VUUti9bu fX'OJll Xncfia,r.ou1ee )fawt:on,. c1a1:&4
                                                               aut)' f. ",gllt:a
                                                                  to~ ~he 1ovo~'&O)1thQ~G\:. QO'r:llfl~ o-t "del
                                                                  561i.ii3 ear4 t.r4cl~ Qt 1atld Mel C\n ipi:erJ.QJ:'
                                                                  OI;lJ:nClr;'_Qt .tbltl. PllqOoYl   •              .. _ .. ~_ ...- .• "-' .. "'-" •• _..... " ..... "
                                                                                  llXIll'tf A - ~"8. 1 ot 10




\iertl~ CoP~ 15
M(ge....:!:l-of
Attest: Ramona EsqiJ!vel Hobbs
Uvalde Oounty Clerk .
                      : ..                               ,       l                          •                   ••
                                :S:ndia llll\l'ton (!S2l!2.~S'1 '~ora,,"'~ ~ttVQ 3 ' ' ,
                                                                                                           .
                                                          tf :US-42"4' ): ~t: '1.SS :toe'll pbS. l::h,e' com:$J:
                                                                                                                                          , .

     ....... , _   _.. __ _ -              _.-            (It .n1d gate attt1 ~a t.0mttull ~J.t)~ ~t: .It. JS(I~ •
                                                     • ·-~OQb..ll!\'SlI"'lloa.d ~aGlilOJ1t;,: colflilniilntt' tl 'toh.1
                                                        d.itJ1:ltnae ot: 123.:lb test to II 10" dialllo.ter
                                                         ,,~aa~ ~&t !o~ AI\. b;be;tle po.l.J'ltt                   .
                                                                                                                     ,
                                                          N a~34-24 r, ~3~~16 te~ to ~ 10" d~a~ot~~
                                                       oet t$is fm~UY'             .
                                                     'k. '20-02-24 lLU7,:O{ teet ~l) an 8 f ,'dlueb;rc
                                                      Dd.4~1' !'Oat 1!O~; an lnsr16 po~u,
                                                      If :LO-~4"20 Jr t4?133 teet..1:o ab U. c:l.l. .o~,,~
                                                      li'l8 CJllk tue tor an lntllriol;O ~. o~ add
                                                     .6~r>fJ:t a~. t:'aOtl.,o! 1ltnd .~'''I\ .~);'J.oJ:
                                                      .Qo~ o~· this ~"'intly"                                                                 •
                                                                                                                                 ,
                                                      H 61."3J>-o~1S K ll\)~09 feet: t:o em U"'alQ~e)::
                                                      live otltc t:1'aa tQ!:'       . on             ahql. ~olntJ
                                                      if· 6:J"2~"'03
                                                      oiidd' tlO1:l'I~ po.f:
                                                                               H   an .elftart«ret 't.o.an eN ,~U~Gt:tu:
                                                                                                       tha uppcf:o' SOUt:he.8t:
                                                                                                                                                  •
                                                      oO~lIIr o~         u{J. fJ~ AortS tJ:llof; o~
                                                                              _a14                                                   1~       and
                                                     ."rt. intoriol' oo1'Jl81'
                                                                        '
                                                                               .of 'tbia U1lrvqt
                                                      1t 16""U-21 E 6D<1.31 foist to,all
                                                                                                .
                                                                                                                     811         dilllD.ate):
                                                     .'
                                                      O~llt po~ S-OJ: an.~ .. pol.n~l"
                                                     1f ,.060-00-18-
                                                     oed.u- pcmt
                                                                                     .
                                                                               S'''ts'lI~'''- ~••t-i;o .~_,t1~ ~
                                                                               tQt on ~1.         PO.titi~1• _ _ ._._..._.
                                                                                                                       '
                                                                                                                                     '
                                                                                                                                     ..
                                             .- _._._.J..                                  ,                                                          .

                                                     'K, 05":le-62 B '99.n feet: -1:0 an Bit cUa.8t:~
                                                      oedu- poe&t tot lUI' .t\9'~. poltlt.,
                                                     H       (J~-~:s..a3       M 42& .70'           fe.t to     AU SIS ,dlur_tw
                                                     QO~ pos~ t:~ ~n ,ansjb, ptt1f\t.t                               '   " •
                                                     'K 0;(-:3,1"22 r; 4$lJ9.)'.1 taClf:                   to All. 81t d~t:a1:'t
                                                     oedlU: post     toi: un "nd1e poln'tf                                   ,                             .'
                                                     N 07..36~GO E ~O!S.1i2 t ••t to an                              81f     d!a. .t:~t'
                                                     De4~J:' popt t.or ~t\ IIngla pointo'                                '
                                                      .                    :,.
                                                     If f>3..0t>..01 tf 1.2'1." fRet to an                           8"
                                                                                                                                              .
                                                                                                                                 ft1aJl\e~llIl:
                                                     Dlld,u~ })01Si:           tor. lin ling).. polntl '                                  '
                                                             •       #              '                  •

                                                     If QO":US"12'll ~"O.63 ~dat t,o    liM ~i.eUt'             a
                                                     Ql!4ro: pQSt fOl1 an ang1.9 .pointl "l\(1
                                                     ~ 08~'-6' K 1).~~·t_eb ~o·.,polne ~'thJ
                                                     r.oorcl Hortb 11:ll.$ of sd.                       ·.        ".   "




  A. Certified" COPY. 5
I~ \ge_2-of---.l~_
 Attest: Ramona,Esqulvel Hobbs
 Uvalde County Clerk
                                                                      .
                                                                  .; .,.                                                      ..
                                        . J:nM.~ Jre\"toll (52'1$%.2:>7 Aotlls) ... 1"a~&. '6
                                                            • •                                   •       f.           t              • •

                                                            sald Survey.1(Q, U9 1/2,. Mit th_ ElVit: Una ot
         ...•_.. _    __ •. _" __,.,.,__,,
                                                          : .,1114 'a"llQt UK,                «
                                                                                     2.9-:81:<511. If .tijCU" of ~flY·No." 8"6,
                                                           and      ext.riot' dox-lier ot eM.
                                                         . Alon'1,1:he
                                                                 ',m.
                                                                              .            at
                                                                         r4llord· !tQrth lil1.
                                                                                                      fI~l!lf' •

                                                                                                   llaid IlU1:1ley Irq, .,
                                                                                                                                  .                          .
                                                           81.11 J./2 And 1;"•• record south U.na ot. adl1 IIUrvey
                                                           No. 84(;, BASt. 1>632.00 hat tiQ .. pbil\t OJ) i:h..
                                                           J:6tJorlt H6t1t! line pI:" "aiel survtAy 'NCo,' :LOu. t:or th.
                                               "            raoo~ NO~Qaai:. .co1:nar of .ala ftUl:Vey Na•
                                                           .aU 1/'Z, i:h. r.oorcl sSuth_C\tlt C1ornllll:' at Sl1l:Vay
                                                            No. 8~'6, Al'Id IU\.J.llt.do~ oOl:1\41r ot .t:bif! AurVeYJ
                                        ~EU~1       '      ~onC1"th~              XIloOt-"d BIIS\!. ;Llna 'ot sllid BUJ:VAlY No,
                                                           OU an,48 taoi: ~ ~ l1Qlttt: in tenOlil. em 't1lQ
                                                          JloUtbWClR Uri, o~:~Q~ a34. ot Kalnttt B,P1:'!nl1"
                                                        • SUbll1vuJ.C)~ (\lb);'eOOJ:deG) .foX' .t:1l~ North ~fU."
                                                        I of til'll\: oertdn 13 .. 8151~ AO~. t:~lIbb of llU\~ 46-
                                                          lto~1b.a II. !1'raQ.t: 2 J.n a "e04 tCl      A. NOwton,               0;
                                                          et; we, e~ III trO.~· ,... -                                                ~   .._---.- ..-.       I
                                                                tOJ:       'Iln "1)91,      poin~, ••                                                    •
                                                                S 415"4'-10 JI 8'.67 't'e..t 'to • ro~'fl~~
                                                                ,tor an          6.tlg,le, ~oJ.t\t':                   ,:              .
                                                                s·h,;..ao.. o4 ~ 38.74 ~fI'* ~o A 10" cu.AJIfl1tu
                                                                out:
                                                                   ,
                                                                           Q~t OQ~. \:roil.
                                                                                                      .
                                                                                                              J:ol;' en an$fll"
                                                                9 :l.c:"~"~21'" :lO.AIi t+.at..to ~ t.}\oa post •
                                                                                                                                       .
                                                                                                                                      PQ~t\~.        :             .'

                                                                      .
                                                                fo~ ,~n 6nUl" poS.pf;,

                                                                8 O~~6-a8 » 2~3~a4 tao~ to ~ ~.no. ~a~ ,
                                                                                                        •   •
                                                                                                              .
                                                                                                              ...                          .
                                                            •   ~O): "n .ant/1ft            veunt:, '"
                                                                f,;   U-:i1..2:J. b         n    .4~          ((I6t,       ~o ~ fel1aa poat
                                                                for .~           Iltltri.   pointJ                .          .'
                                                                S 3d..:JIS"':I:L ~ ':.. 0. a~ 1:_t: to'A 20 11 c1blllo~.J:'
                                                                OAk. t:l':'Ae lo~ q,tl AJ19'l- point:l        :
                                                                S 2""42-57 li
                                                                an angle pol~tl...·
                                                                                            '4
                                                                              .~·5 $laet f:o " fen~ pP4ft; for
                                                                                             ., .        . .. _"__                                               _.._. __            _   _      .
                                                                             ~.L'r          Ia ,.. 1'IIJ40 , ot 10




, ~e~l~d CoPY.              •
i-,:Je          of.:.] 5
Attest: Ramona EsquIvel Hobbs
UValde County Clerk
                       ,
                       ,   t'
                                                                 ......                                               •     ",,4":


                                    xncU,a HQwt:orr (fi~6~ t 251 },01'4tl) .. hgli! tt
                                                                                            .     "
                                                                                                                                                       "
                                                                    S    '07~33~~O              W 1~7.;3        ~QGt'~o.a 2~" dl~~bor
                                                                                ,to" Qn'I1\l91Cl p'01t\t",     .    .
       ._              _        -       ..
                                                                    opdar tree
                                                               :' sa~P~-44:::l;  E i4·.~i 'tCl$t to' a tenoe ~oP:t: for
                                                                      ~ng18 pointt,                     ••   ,
                                                                                                           •        '..          •        a

                                                                    S ~-~7-4~ W ~~3.~O'~e~t ~o ~ ~~o~ po~t ~or
                                                                    un- an<1),a point1            '
                                                                                            ",                                    .
                                             I
                                                 ,                'S' 26-2J.tf)l! 11 3.1$8.34- teet b lll\ e~                                      cH.a:l1l~to't'
                                                                 .'Qeclar ['Oat: tOl1 0.1\ ht\9'lG point.,·,
                                                                                                                             "                                           '
                                                                 ,s' 08':'1.0-H ~,"6'1.'1~ J:~o~:ilp' an an ~i.CllllailCl*,
                                                                  all~ar toree to'/: ~ ,,-ngJ.o.S'cr!ne,

                                                     ,.         ,e•!9-36"3B E 350.%0 t4Qt. tQ 11
                                                                                                      I '                            •
                                                                                                                                          tenaa pqlJt to'l:
                                                                 .S..
                                                                 ,M '-~$ po1.nt:ot
                                                                         13~)2~3S.~
                                                                                       ',     ,
                                                                                                 aO.1.a        f~e~~~         a          ~$hC. pcp~ ~c~
                                                                                                                                                            ..

                                                                    em Ilnc;rle polnt!                ,.        •                             ,
                                                                    8 03..1,-6a K u"ill' f.~ t:o Cl'fen~. pOfJt to~'
                                                                    An al!91c.
                                                                          ,    pointl      ' ,        '.
                                                      I,         S '030:-411-02 W 1~'1',11 ~.~t. to aft 811 di&dehe~
                                                     ,I          peaQl" tr.. ~02:"un o«n'jlle l'oin~r
                                                              • S ~i-4a-2.T 11 6;:%1 teQt "bO' a· 12'- di~uter
                                                                out ott CJ9db);, t:!:CI~ tor 'bon "ngb Ffif}t.t
                                                                 S 33:-0\":'" " 3;;.=-6                        ~t. W             an 'ull·~\1....~
                                                                 o.~,tn:a.              an9k po.l~f 1ln4
                                                                                        :fo):' .~
                                                                  a ~S-2&-!l1 w'1~~:3~ .taClt ..tea tui isis 610Gb):'
                                                                 p1noh plnG b:C14t ~oi:' i:h~ It.ale ~@ o~ _dd
                                                                 'J1s:«at 232A ·,uu:l !l\·,lU\~1.6 JI01nt. ot '1:h1a "Il~'
                                'lUatlCKl . , A10nlJ                    'f.~Cl4, in PP2:'t a.~Ong                     -th. aC:Uth.llat ).in- ot
                                                             Ilil&h\ l~HlO' «"e t2:AQ~ pt. last4, in llan a19n9'
                                                             ~h. N'Clt:i!b'll'4l"t: «net' 1folll~ Una '11". lS65 "t,-ma
                                                      .. MU.~ed h~IJI't:h .. ))JUU: JUllhSo~t: lina
                                                      , ot tlpd:-~1nn-.-~aU-·.a~··b:Aab-ot-l-M4-1ie-
                                    . ,-- - - . - aanb.MA....Iu.L-:.J:Il~On~ in; the. Ilto~.qt~ 4••"
                                                        t:o a. A. N,wtion,e£">we, '6tr"n"1'ri4-a).;Dl1,.-tb- - -
                                                     • NoxtMt. .~ aJId 1f.II~ .uno.,or ftaClt: Kp•• ~32,
                                                        US{' ~O" 24', let6. lat f 1ll\lS :215 o~ Wa1U\\~
                                                     .. SPJ:'1t\g~ sPb41v"ion, the: tollOll1hsr (lO\U:ll.• • J
                                                                8 49.:u'~3-9·H ..~ 37.80> t..~,p_a" t:h~ ieooX4
                                                                If•• \l :U.na ()1: IIA1<1. S\l.rVtly HQ. '-(141 Il~ 1:):10 '
                                                              , t:'.C10~ ~~flt, 'Una ot t:utVoy Na, n~ 1./2, tot'                                                                      .'
                                                                ~4 6qutb oOl:nat'.of,ad4 11J.aJP!.Q~. i=.1:IIoClt;
                                                                o~ lQ)l4 U4 the. l1orth6Ut ao~tQ: td! add
                                                     ,          20.{)2.0 1IoQl:8 ~oi:                 ot
                                                                                         l&t\d." C1Qnt.Ul\\Ulg "
                                                         I      i:o,q1. cUatlln06 lot 61.0.28 t6Gt: too an elt AU..
                                                                                                 .
                                                                1l\Oeos:: o.4ar, poat to!; )ut Qpe,rlfl
                                                                s ;ra-U:'23 w ,n. 64'>t,.at t:o Il.. ;l4"  ,   !Xlt1nr A .. 1'8$t 6            ot 10                                  ' ,


                                                                              , .'
  ~ oertW;d Copy ~
~age        of--.:l~.;.;2~
   Attest: Ramona Esquivel Hobbs
   Uvalde County Clerk
                            ,   "
                                                                    "        "
                                                                                                     "                      ,
                                                                                                                             , :
                                                                                                                                .
                                        Xndb Hl!wt:.Ot)'
                                                    , (025.2.257                    },at~~; .: PlIVa:? ,            "
                                                                                                                                           ,

                                                            , 's            ,Ii$l-~O-J." 1i' '3."2.SI~ 'r&Gt ;t:.o '"                    ;1.2" 'dilUU:l::er
                                                               ,~I\);' siiW!P                     tqr ,an       antll~    tJ0IJrl:z

                                                           .
                       ------. -..:..... _._,.---~-.- --:i:.50:'5:&~·f{ W8S.~8
                                                                   Cl$dlJ.~ stul1~
                                                                                                     ..
                                                                                                 .t;.ot:' 61\
                                                                                                                :t~t:.
                                                                                                                f\n~l~

                                                                    S. 4'''~B-l0 W' 238 9:1 tuot: to a. 1~M4 (WaX'
                                                                                                                         tEo' ~. ~~~.

                                                                                                          ang1.e ~(lJ.nt:t
                                                                                                                                .
                                                                                                                          po5.nta
                                                                                                                                                ~illJll6~t;<
                                                                                                                                                   .                   •
                                                                                             .
                                                                   ,10 1' ditllll6ter'o;Mr traG £01:' all
                                                                                                      '

                                                "
                                                           • 6 '·97M01~J.'1 j.r
                                                                   at}, *n91.' P01'J1t;1
                                                                                                     53'>.'e~    ~alSt:' t:a        _
                                                                                                                                     •
                                                                                                                                         ~(lno~ PC#1:
                                                                                                                                           ,,
                                                                                                                                                               J:c)!


                                                                   S 06"08-11 if ~6. 66       to 'a :tenaa poat. tor
                                                                                                                fDA~
                                                                   ~ ll.t\ljJ1o. }:IoJ.nt..' .,'
                                                                                             , " ,              '
                                                               I                 •                 • •••    •
                                                               11 06..:t4...q2 If 11,.13 tee't 1:0 ~ 314 :b:,01\ pLn
                                                                                                         M
                                                               lOatJ(C14 "Sl( ~l):J HaJ:t:lMXR • fOund. 'tQl:. 'tIla
                                                               IQut.hwoat OOJ:'~J: 0:" ~1:b.4b Jb3 A'bet 1:h« I!{)rlh...
                                                               ve,at oorltu ltt                                                                                                                                   ,.
                                             rncUa Newton (152G2.11lS'1 A~ss) .... ~gcr 8 •
                                                                                               ~         .
                                                                  . ex~lor OOl:nll~ ~ thAt. oertain rt1\wub, and tias~ 15.n~
                                                             of! "pel 426,3J6 ,,6~ t~aat ot ).Mtl au4 tlbet     '
                                                        . Hol:tli, korlbw"t, f.t}tt "eat;· l.in. ot ~aob No••
                                                          I ~711 ~.9, 288, 3161~Z~7, '4~, ~d'2'8A, tho
                                                            ,     ~DUOltiM               OOUl:Ie«a.,                               ,
                                                                    , B' '6-0&-30 If                    n .•• u t;'.t t:o M' 8 tt dlu.at:er
                                                                  , • OiIdllX' l-"'-lSl l' .lil3.lJ1
                                                                                                   ..         .   - - - --_.:
                                                                                                              -:eno,a po* .
                                                                                                                           "---
                                                                                                                       ~'fQ~;t.o
                                                                                                                                ~!l\t.,
                                                                                                                                 '-~-" _....-_.

                                                                                                                                       _
                                                                     tOt: An a~10 p~1nt:, • ,:                '.""
                                                                     S lSQ-ll%-.(JIJ'Ww IPD, flO t.",t tc;t A 1!auC41 po~t::
                                                                   ,fc~·  an '6\1910' p,olnt, • :                                                     '
                                                                       ,                          ,                                                                  .               ..
                                                                     S .15O·'·U-ot.' 11 100. 00 't6~t:                            to '-     tcrn~ JlOd~
                                                                     tdJ: A~ lltl91e po1nt:.; ,                                                 ",
                                                            ..       S ""-'tl6-11 M a05.I\4                            CetJt ~ .. ,tenotJ 'po at:
                                                                         . ..
                                                                     tCh:: an etI~6 polnt.J
                                                                                                                  .
                                                                     B 5;-S9-&0 ";'2&6,39 bvt t:<> II tanClfl posrt:
                                                                                                                           •

                                                                     ten:       ~n' MSfl.~ PQ~t,                           ,.                . "          ,..'
                                                                    S 4?",U,,1S0 tf ),81,JO teet.t. to                                 lr. f)" ~llmeu1:
                                                                     o"dar PQJdl to~ _n ~Jl~l. p/)inpt:                                                          ' .
                                                                    S ~O-4t"~5 W~6f).03 't$ai;. "to a ,,~ ~~~&:t:'
                                                                         .
                                                                    osdat',poat              to:r             an'   "Wls Ilointl
                                                                                    ..!ittIB11:·A .. raSI ~ of,,10                         ...................__                 -        .

                                                                            ,        ,

, ." Certified Copy       5                                                                                                                            ..._-----
\'---)age-'l:...of........../ ~
   Attest: Ramona Esquivel Hobbs
   Uvalde County Clerk
                               .
                               '
                                                          ,....                                                  ..
                                                                                                                .~ ....



                                          :rMia.   N~\ll;O". (S2lUM11l7 :t-e~)                 ':   i-A~9    9'                                          •
                                                              :.   ~      2,-2).-!l0 ·D      30!l.J,       fa" t:c>o a        ;/-«It        i1:'on pin
                    ••   .. __ .._•• __    .-.,.. __•. _ _•••. __t~Um1 J)y :..tenoa.. pqat
                                                                                      -    ral:' an angle point:.J
                                                                                                   "".0...... ••••
                                                                   B ~~.SI~04 n,B~.~t                     t08~ ~Q .·~~~oa po~~ ~o~
                                                                   a.n an9).o pointl'                              I              .,


                                                             •s
                                                                   a.J\
                                                                          c)Sl-::L3"2Q M~3!S.. OQ
                                                                           angle po.f.\\\ll '
                                                                                                          ~6~t:.
                                                                                                             ••
                                                                                                                 :\:.CI·lL ~e~t\             po"b        ta~'
                                                                   s· O.-q,~20H 4/l~~O'till't                     t:()    ~ ttlMll,l'OS1:               fe»:'
                                                                   ll~    8nqla ,~.bltf·

                                                                  iI.11"01l-40 '" 3,63.eO fee.t:'tC'l a
                                                                                                                              .fenoe PO"\: tor
                                                                                                                              "
                                                                                                                                                '
                                                                  At!, tlnl1la point:)   ,',          '                                 •
                                                                8 '09-.4'1"26 f: 6&6.39                   fe~d~. ~ ~ ~OtlQd                 pou.t:, tOl:
                                                               .&h ImglG 1Joint:.~:.                               •      •
                                                                  it,'01-1$1>"1>7 1#        ll:ll.  ,i.tut to ,,' 4'; dia.mtlt:.~
                                                                  a~at' po~ ~oX'               lin -tln¢1J pdbit) &Utd'
                                                               ~·lO:la.a8 B lo§.~~·tQ.t      to ~ S/8" i~an pin
                                                                  ait on tho'.nooxt\ pp1{bh Une of slllld.a1.U'Voy
                                                               No.. au lo1: j:he' 6Q\lbbll&tlt. -"'...:tt " bot: '166.&3 ~.et pa- t:\l-
                                                     , reoox4 Horthtlli(at ~o.m.X" ot Sutter .Ho. 81l5, Ab-
 C~)                                                    ets:a,* NO.                l~US, ~. 1\4          -8tQner:, orkilUll
                                                       1.df:L~~.1;L~.!.8 ...1' f ••t: ~.. tb6 ~
                                                    • ~Qu.t:hV$llt qotn9r oCiu«-1J!iWeYltOi-S:Ik" lm                        ..                      ~                                                                    .'
                                                             J:nt11a Newt:on'
                                                                              .-..     (52S~, ~S7 .A~(UI)' - '~!\ge ,.O~
                                                                                                                                  .
                                                                                    J>3.lId 2.111 1:ao~ N ~~. W ot Il tid ~~~ ;t9)lClJ
                                                                                                                                                                          ..
                                                             poat. :l:oX' an a"'116 in' tli. NavtQn 'Retnoh bOUnd~
      ."                      -., . ..__ .- •••• -_•••_-. -; .t~/&11
                                                             1.ron pin                                    ".1:
                                                                              JJ :t,'44.t: 9. ~j)'.H of 11«14 He'llbOn
                                                             1\4noll bOun~' :l:ena. J:OJ: i:he. Rt>l:'th..,.~ OOl:1\Gr
                                                             ot •the No~f:!\Wellt ,-/e at fl'd~ 8l1tV                  ..

                                                                                                                                                        I
            ...-. _.,.- ..•. -"'-- "Prl)P~ftY(lfic1uiltng any lmprovem~i8):
                                                                                                                                                        I
                                1RACT ONE: :Being 565.53 acres of land) m.ore or le~ J;ymg end 'being situated in Uvalde
                                County, Texu, about 20.2 mlles'N 36° W oftho County Seat ~ Uva1d~ contaIning 316.34 acres
                                out of SUlVOY No. 186, A~trdot. No,' 246, Jomb Huffinan; 6.69 aorcs out of Sw:vey No. 182,
                                Abstract No. 393, Austin Perldris: anc1242.50 acres out of Survey No. 183, AbsttaOt No. 36S,
                                                                                                                                                        I
                                Austin Perkins, fOJ: a total of 565.53 aote:l, being more fully described by metes and bounds as
                                followa:
                               DaQINNINO at a 6ft ~at Post set ~ the NW comer ofa Survey No. 186, on 1he east bank of
                               the Nueces RIv.ex;
                               tlffiNCB wIth fence end dong the north line
                               comer;                    ..
                                                                                 of SUO'OY No. 186, '.N 69     0
                                                                                                                   52' E, 2030.6 ~. to

                               :mENCB with fencCfts follows~ S 9° 00' W 109.3 m.; S 00 31 t W, 340,2·vrs.; S 3 0 OS' lU62.3
                               vis.; S -r 41' W, 74.1 VI'8.; S 10 28' W, 248.2 VIS.; S2° 12' 'B 153.6 VrB.; S S" 42' W, 417.8 VIS.j
                                                                                 .
                               S 1$° IS' Wt 23S.SVtS.; S 630 49' W, 109.6 VIS.; S 100 31' W,8S.8vrs.; S 200 43' W, 86.3 vis.;

                              nmN~. lcavlng icn~ N 83"47' W, 96.2 vrs. to corner; S             no
                                                                                               06' W, 108jvrs. to comer; S
                              39" 48' W, 157.1 'Yl1. to comet; S 25" 39' W, 121.1 vts. to ¢OJtIer; S 25° 46' W,238.1 VI'$. to
                              cornet; N 86° 08' W, 211.4 -m;. to comCIj N14° 33· W, 185.0 Ym. to CO(D.et'; N 40° 48' W, 110.6
                              VIS. to comer; N 34° W W71.1 VIS. to comer; N 440 01' W, 208.0 \'18. to comer; N 45 0 lS' W,
                              15S.8 vtS. to corner; if 3241 46' W, 70.6 Vt6. to 10" Cedar,

                              THBNCE whhfenoo S70° 00' W. 24.2 'VTS. to comer;

                              'I1IBNCE.B.820OQ' W. ~1•.9. "!s..- to a. .point on. the
                                                                       -....      -
                                                                                       cast bank of1110Nueoes River;
                                                                                      .....
-     '.      .                                                                                 •                  0.--
                  . . -: - - - 'ilmN'"cg-wttfi llic J1i~cmor the-east-;bank-of Sfiid·tiver.,-tlpStreaD1.-eS-follows:__N-Z° IS' J~,- : _.
                               49.2 vrs.;N 12° 32· W,63.5W8.; N36° 16' W, 99.6 v.ts.; N lOCO 35' W.106.8 VTS.; N21°30' H,
                               72.8vis.; NISO OO'B.S23 vrs.:N20 l1 t B60.0vrs.;N 19047' W,79.7 vt$.;N3.3° 36' W 84.0
                              m.; N 57~ 43' W SS.o 'VIS.; N 15··31' W 206.6 Vl'S.; N 100 48' B 14.1 vrs.; N 3&D.17'· B 38.4
                              vrs.; N·t7" 13' n SSA vrs.: N 4° 45' W 102.5 'VtS.;N 41° 38' W 83.8 "VIS.; N 25° 24' W lO~.9
                             ws;:
                             l'IDINCE'N 36° 14' W41.J vrs. to the plaoe-ofDBGlNNINO:         .          .
                             Surveyed 1wy 13-2S, J9~ by lH1n1ar 1. Koch, LloOnsed Sarte LMd Surveyor. Chain caniers:
                             Al£ M. Lutz and Louis 1. Lutz. Variatio~ 9° 45' East.
                             TOOBTa:BR wrrn, but not limited to, all water rights, claims ftnd permits. and easements
                             potfainlng di:rcetIy to Tnwt One abovo, if atty.

                                                                                                           •        __ ._   _.Ht   ·-·-·   _   _   ..




                                                                                                                      Pago2 of6



    Ii     oertlftr COPY/5
    "--Iage' I      of ~_
      Attest: Ramona esquivel Hobb9
      Uvalde County Clerk
                                     FILED AND RECORDED
                                           OFFICIAL pUBLIC RECORDS


                                         Rall\Tri-Bar Ranch Company, Ltd.                                        Los Cerritos Hanger
10101 Reunion Place, Suite 100                                     County Road 410
San Antonio, Texas 78216                                           Uvalde, Texas
=====================================================================


                                                     Amounts Due          Amounts Paid
                                                         Per                 directly by
                                                     SBS Books            Tri-Bar Ranch
Due to Subcontractors:
       Ace Concrete                                  34,288.00              34,288.00
       Associated Glass                              23,908.00              22,434.30
       Compton A/C                                   10,208.00              10,208.00
       Gallery of Stone/Morrell                      50,500.00               51,249.13
       Texas Star Plumbing                            2,730.00                2,730.00

Due to Subcontractors/unpaid:
       Robertson Electric                         54,996.00
       San Antonio Septic                            980.00
       Schulte Building Systems                   17,557.61
       Superior Metal Services                   102,070.00


Due to SBS:
SBS - Advance to Gallery of Stone                    21,000.00
SBS - Schulte Retainage on Materials                 20,475.52
SBS - Suppliers                                      10,940.92
SBS - General Conditions                             44,809.33
SBS - Contractor Fee                                 32,097.50
                                                     =========
Total Due, but unpaid                                $304,926.88




Remaining Work at time of termination:      $308,121.30 (without Change Orders)
Profit and Overhead on Remaining Work:             8%
        Profit on Work After Termination = $24,649.70.

Remaining Work at time of termination:      $400,51.24 (Change Orders Included)
Profit and Overhead on Remaining Work:             8%
        Profit on Work After Termination = $32,004.10




                                   ~   DEFENDANT'S
                                   J     EXHIBIT
                                   a      ;13,
                                   ~     s s
    DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
/-----\lm C. Clark
I J31 Turtle Creek Boulevard, Suite 1201
. Jallas, TX 75219-5415
  (214) 559-4400


  Invoice submitted to:
  Dave Morgan
  SBS Construction
  P.O. Box 780849
  San Antonio, TX 78278-0849                                                                                .;       I;'    f
                                                                                                      iff   i
                                                                                                            i :
                                                                                                                1o..,.J . ~.~.
                                                                                                                            i.




  May 07, 2013
  In Reference To:   In the matter of Rod Lewis; Our File No. 4023.39
  Invoice #18478



               Professional Services

                                                                                                       Hrs/Rate                   Amount

      4/5/2013 Analyzed contracts; Drafted email on recommendation.                                               0.90             175.50
                                                                                                            195.00/hr

i~~Y10/2013 Reviewed emails; Worked on property description for lien claims.                                      0.80             156.00
l_}                                                                                                         195.00/hr

   4/11/2013 Researched property description, owner and related issues for lien; Reviewed                         2.30             448.50
               other liens; Drafted mechanic's lien and constitutional lien.                                195.00/hr

   4/12/2013 Drafted notice letj:er and request for information; Finalized lien affidavit and legal               1.70             331.50
               description; Teleconference with client regarding same.                                      195.00/hr

   4/25/2013 Researched conflicting venue issue; Teleconference with client; Teleconference                        2.40            468.00
               with Robertson Electric attorney; Followed up on land owner.                                 195.00/hr

   4/30/2013 Teleconference with Dave Morgan and Steve Schifmon regarding how to proceed.                          0.50             97.50
                                                                                                            195.00/hr

               For professional services rendered                                                                  8.60          $1,677.00

               Accounts receivable transactions

   5/7/2013 Payment made from the credit balance on the General Account.                                                          ($351.00)

               Total payments and adjustments                                                                                     ($351.00)


               Balance due                                                                                                       $1,326.00
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
   >~~ C. Clark
:'    11 Turtle Creek Boulevard, Suite 1201
( las, TX 75219-5415
 (214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



June 06, 2013
In Reference To:    In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18529



              Professional Services

                                                                                         Hrs/Rate        Amount

   5/7/2013 Teleconference with attorney for       'contractor; Drafted email on same.      0.40           78.00
                                                                                          195.00/hr

(~~5/2013 Reviewed Petition by Robertson; Worked on cross claim against Lewis.               0040          78.00
                                                                                           195.00/hr
l)                                                                                           0.50
  5/24/2013 Left message for Trevino; Worked on crossclaim.                                                97.50
                                                                                           195.00/hr

  5/30/2013 Drafted email to Tony Trevino; Worked on crossclaim.                             1.10         214.50
                                                                                           195.00/hr

              For professional services rendered                                             2.40        $468.00

              Previous balance                                                                         $1,326.00

             Accounts receivable transactions

  6/3/2013 Payment - thank you. Check #308355.                                                         ($1,326.00)

              Total payments and adjustments                                                           ($1,326.00)


              Balance due                                                                                $468.00
 DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
--~     C. Clark
•..  )1 Turtle Creek Boulevard, Suite 1201
I.  laS, TX 75219-5415
 (214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



July 08,2013
In Reference To:   In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18574



             Professional Services

                                                                                               Hrs/Rate       Amount

  6/4/2013 Worked o'n Third-Party Petition.      -~ ..-::                                         0.90         175.50
                                                                                                195.001hr

(::~5/2013   Finished draft of Third-Party Petition to email to client for review.                 0.80        156.00
                                                                                                 195.00/hr
\'_j
  6/6/2013 Revised Petition with client's revisions; Teleconference with D. Morgan regarding       1.50        292.50
           comments to Petition; Attention to filing and service issues.                         195.00/hr

 6/11/2013 Teleconference with D. Morgan; Teleconference with attorney for Robertson               0.30         58.50
           Electric.                                                                             195.00/hr

 6/18/2013 Worked on discovery to serve.                                                           1.20        234.00
                                                                                                 195.00/hr

 6/24/2013 Followed up on service; Teleconference with attorney regarding Lewis.                   0040         78.00
                                                                                                 195.00/hr

             For professional services rendered                                                    5.10       $994.50

             Additional Charges:

  6/712013 $-Fifing Fee: Kendall County District Clerk.                                                         94.00

 6/27/2013 Pronto Process: Served Tri-Bar Ranch Company - Rodney R. Lewis.                                      60.00

             Total additional charges                                                                         $154.00


             Total amount of this bill                                                                       $1,148.50
Dave Morgan                                   Page    2


                                                 Amount

           Previous balance                      $468.00

           Accounts receivable transactions

6/19/2013 Payment - thank you.                  ($468.00)

           Total payments and adjustments       ($468.00)


           Balance due                         $1,148.50
 DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
 /~"1 C. Clark
:    )1 Turtle Creek Boulevard, Suite 1201
L_.(as , TX 75219-5415
(214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



August 06, 2013
In Reference To:   In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18611



            Professional Services

                                                                                                     Hrs/Rate      Amount

  7/8/2013 Followed up on service of process issues with Lewis; Worked on disclosure                    0040        78.00
            response.                                                                                 195.00/hr

(0"0\9/2013 Reviewed Motion to Transfer, Answer and Counterclaim; Began working on                       0.90      175.50
l)          response.                                                                                  195.00/hr

 7/10/2013 Reviewed emails regarding offers to Robertson Electric; Teleconference with                   0.90      175.50
            client; Worked on response to Motion to Transfer.                                          195.00/hr

 7/12/2013 Drafted and finalized Response to Motion to Transfer Venue; Drafted affidavit in              2040      468.00
            support.                                                                                   195.00/hr

 7/22/2013 Teleconference with client regarding status; Left message for attorney; Reviewed              0.90       175.50   S1)
            lien status; Email to J. Brown regarding status.                                           195.00/hr

 7/25/2013 Email to attorney for subcontractors; Teleconference with attorney;                           1.50       292.50
            Teleconference with client; Reviewed lien records; Worked on discovery.                    195.00/hr

 7/26/2013 Teleconference with D. Morgan regarding status of new subs; Teleconference                    0.30        58.50
            with attorney for Schulte.                                                                 195.00/hr

 7/29/2013 Teleconference with D. Morgan regarding status; Left message for Schulte                      1.50       292.50
            attorney; Worked on discovery.                                                             195.00/hr

 7/3012013 Finalized discovery request; Teleconference with JLJ Brown; Email regarding local
            counsel; Followed up on Schulte; Followed up~       _ _ ..... __   ;,.......: Reviewed
                                                                                                         2040
                                                                                                       195.00/hr
                                                                                                                    468.00   SO
            law on~ - \   ! ~ _ I Teleconference with attorney for Ace Concrete; Drafted email

            with document~
Dave Morgan                                                                               Page       2


                                                                               Hrs/Rate       Amount
                                        Cfu"K
     7/31/2013 Teleconference with J. Qfttehoregarding local counsel role.        0.50           97.50
                                                                                195.00/hr

                For professional services rendered                                11.70     $2,281.50

                Additional Charges:

      7/9/2013 Pronto Process: Service of process on G & R Land Company.                         120.00

     7/19/2013 Federal Express.                                                                    9.25

     7/23/2013 Pronto Process: Service of Process on Defendant Rodney Lewis.                     135.00

                Pronto Process: Service of Process on Robertson Electric.                        135.00

                Total additional charges                                                      $399.25


                Total amount of this bill                                                   $2,680.75

                Previous balance                                                            $1,148.50

                Accounts receivable transactions

(-'\~/2013 Payment - thank you.        Check #308749.                                       ($1,148.50)
"-    )
                Total payments and adjustments                                              ($1,148.50)


                Balance due                                                                 $2,680.75
   DE,l,;LEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
   Tom C. Clark
/'113: Turtle Creek Boulevard, Suite 1201
    i>al/as, TX 75219-5415
   -214) 559-4400


    Invoice submitted to:
    Dave Morgan
    SBS Construction
    P.O. Box 780849
    San Antonio, TX 78278-0849



    September 06, 2013
    In Rt3ference To:   In the matter of Rod lewis; Our File No. 4023.39
    Invoice #18651



                  Professional Services

                                                                                                     Hrs/Rate       Amount

         8/5/2013 Email from and to Jimmie Brown regarding discovery; Reviewed discovery                 0.60        117.00
                  requests.                                                                           195.00/hr

(        817/2013 Teleconference with D. Morgan and S. Schiffmor regarding answers to                    1.30        253.50
(   '\            interrogatories and gathering documents; Worked on responses.                        195.00/hr

 ~) 8/8/2013      Drafted discovery responses; Email to J. Brown regarding letters and photos with       0.70        136.50
                  copies of same.                                                                      195.00/hr

         8/9/2013 Reviewed documents sent by client; Email to attorney for Robertson;                    0.80        156.00
                  Teleconference with client.                                                          195.00/hr

     8/13/2013 Revised interrogatory responses with new information; Researched new witness              0.70        136.50
                  names.                                                                               195.00/hr

     8/14/2013 Finalized discovery responses; Attention to service of same on Defendants with            0.60        117.00
                  production.                                                                          195.00/hr

     8/20/2013 Reviewed Answers from lewis and G&R land Co; Drafted email to client;                     0.50         97.50
                  Followed up on production.                                                           195.00/hr

     8/21/2013 Teleconference with Tom Valega regarding Schulte; Drafted email with                      0.70        136.50
                  documents for intervention.                                                          195.00/hr

                  For professional services rendered                                                     5.90      $1,150.50

                  Previous balance                                                                                 $2,680.75
Da'Je Morgan                                    Page     2


                                                   Amount

           Accounts receivable transactions

8/22/2013 Payment - thank you. Check #309010.    ($2,680.75)

           Total payments and adjustments        ($2,680.75)


           Balance due                           $1,150.50
   DEAlEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
(-'''om C. Clark
i    131 Turtle Creek Boulevard, Suite 1201
. dallas, TX 75219-5415
   (214) 559-4400


  Invoice submitted to:
  Dave Morgan
  SBS Construction
  P.O. Box 780849
  San Antonio, TX 78278-0849



 October 07, 2013
 In Reference To:    In the matter of Rod Lewis; Our File No. 4023.39
 Invoice #18684



               Professional Services

                                                                                               Hrs/Rate       Amount

      9/3/2013 Reviewed response to objections to discovery; Began Motion to Compel.               0.90        175.50
                                                                                                 195.00/hr

(--)9/5/2013 Email regarding Motion to Compel; Drafted letter regarding document production.       0.80        156.00
~.)
                                                                                                 195.00/hr

      9/6/2013 Emails regarding document inspection on Monday.                                     0.20         39.00
                                                                                                 195.00/hr

      9/9/2013 Reviewed opposing party documents; Met with attorneys to begin dialog;              2.70        526.50
               Teleconference with client regarding meeting.                                     195.00/hr

   9/10/2013 Reviewed supplemental interrogatory responses; Reviewed interrogatories and           2.10        409.50
             requests for documents to SBS from TriBar; Email to client; Marked copies of        195.00/hr
             TriBar documents for client.

   9/12/2013 Email to J. Brown regarding discovery; Reviewed email from Kyle regarding             1.40        273.0~·{
             TriBar's claims about Robertson; Reviewed documents produced.                       195.00/hr

   9/17/2013 Began working on Motion for Summary Judgment.                                         1.20        234.00
                                                                                                 195.00/hr

   9/27/2013 Teleconference with D. Morgan regarding discovery responses; Worked on                0.40         78.00
             interrogatory responses.                                                            195.00/hr

   9/30/2013 Drafted responses and objections to Request for Documents and Interrogatories;        2.80        546.00
             Worked on Motion for Summary JUdgment.                                              195.00/hr

               For professional services rendered                                                 12.50      $2,437.50
Dave Morgan                                     Page       2


           Additional Charges :

                                                   Amount

 9/10/2013 Victory Document Service.                   204.59

 9/11/2013 Federal Express.                             12.81

           Total additional charges                $217.40


           Total amount of this bill             $2,654.90

           Previous balance                      $1,150.50

           Accounts receivable transactions

10/2/2013 Payment - thank you. Check #309245.    ($1,150.50)

           Total payments and adjustments        ($1,150.50)


           Balance due                            $2,654.90
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
/~~'n  C. Clark
   .;1 Turtle Creek Boulevard, Suite 1201
   las, TX 75219-5415
(~14) 559-4400



Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



November 12, 2013
In Reference To: In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18723



             Professional Services

                                                                                           Hrs/Rate       Amount

  10/1/2013 Teleconference with attorney for TriBar; Revised discovery response;               1.50        292.50
            Teleconference with D. Morgan.                                                  195.00/hr

 (-")2/2013 Reviewed all client documents for privilege and content.                           1.00        195.00
                                                                                             195.00/hr
(-)
  10/4/2013 Analyzed valuation and damage model from TriBar; Analyzed notice provisions;       2.20        429.00
            Teleconference with client; Analyzed second set of client documents.             195.00/hr

  10/7/2013 Teleconference with D. Morgan and J. Maywals regarding cost numbers; Revised       0.80        156.00
            interrogatories.                                                                 195.00/hr

  10/8/2013 Drafted email regarding documents and demand for additional documents;             0.70        136.50
            Revised and finalized discovery responses.                                       195.00/hr

  10/9/2013 Drafted non-party sUbpoenas for documents to John Grable, Tom Pittman, C&S         3.00        585.00
            Electric, Speedway and BoDen, LLC.                                               195.00/hr

10/11/2013 Teleconference with J. Slates, attorney for Tri-Bar; Reviewed faxes between         0.90        175.50
           Robertson and Tri-Bar's attorneys.                                                195.00/hr

10/18/2013 Conversation with attorney for Tri-Bar regarding mediation and mediators.           0.20         39.00
                                                                                             195.00/hr

10/30/2013 Reviewed Grable documents.                                                          0.70        136.50
                                                                                             195.00/hr

            For professional services rendered                                                11.00      $2,145.00
Dave Morgan                                                                 Page       2
(~\

   )
            Additional Charges:

                                                                               Amount

  10/7/2013 Victory Document Services: Bates labeled and copied documents          992.94

  10/9/2013 On Time Couriers.                                                       11.55

 10/14/2013 Federal Express.                                                        65.42

            Total additional charges                                         $1,069.91


            Total amount of this bill                                        $3,214.91

            Previous balance                                                 $2,654.90

            Accounts receivable transactions

10/28/2013 Payment - thank you. Check #309441.                               ($2,654.90)

            Total payments and adjustments                                   ($2,654.90)


            Balance due                                                       $3,214.91
DEALEY, ZIMMERMANN, CLARK. MALOUF & BLEND, P.C.
;::--", C. Clark
(     )1 Turtle Creek Boulevard, Suite 1201
I ''as, TX 75219-5415
(L: 14) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



December 10, 2013
In Reference To:   In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18766



            Professional Services

                                                                                             Hrs/Rate       Amount

 11/1/2013 Analyzed documents produced.                                                          1.60        312.00
                                                                                              195.00/hr

""("-'\1/2013 Email regarding documents produced and mediation; Reviewed new discovery           0.60        117.00
      )       from J. Brown to Tri-Bar.                                                        195.00/hr

~"I712/2013 Teleconference with client regarding how to proceed; Edited subpoenas to third       1.40
                                                                                               195.00/hr
                                                                                                             273.00
            parties.

11/15/2013 Finalized documents subpoenas for all third parties.                                  1.00        195.00
                                                                                               195.00/hr

11/19/2013 Teleconference with J. Cluck regarding motion; Reviewed emails.                       0.50         97.50
                                                                                               195.00/hr

            For professional services rendered                                                   5.10       $994.50
            Additional Charges:

11/18/2013 Federal Express delivery.                                                                          38.77
11/19/2013 Proto Process: Served subpoenas on C&S Enterprises, Speedway Erection Service Co, Boden"          240.00
           LLC and John Grable.

            Total additional charges                                                                        $278.77


           Total amount of this bill                                                                       $1,273.27
            Previous balance                                                                               $3,214.91
Dave Morgan                                      Page     2


                                                    Amount

            Accounts receivable transactions

12/10/2013 Payment - thank you. Check #309733.    ($3,214.91)

            Total payments and adjustments        ($3,214.91)


            Balance due                           $1,273.27
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
pm C. Clark
(      )1 Turtle Creek Boulevard, Suite 1201
I p s , TX 75219-5415
l",-, .4) 559-4400

Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



January 07,2014
In Reference To:        In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18797



                  Professional Services

                                                                                                   Hrs/Rate       Amount

     12/5/2013 Drafted Motion for Substitute Service on T. Pittman.                                   0.50           97.50
                                                                                                    195.00/hr


r
     -/~.1/2013   Teleconference with attorney for C&S Enterprises; Drafted Motion to Substitute       0.70         136.50
       I          Service on T. Pittman.                                                             195.00/hr

(heJ,/3/2013 Reviewed letter and supplemental production; Emails regarding Motion to Compel            0.90         175.50
                  with Jonathon Cluck; Teleconference with Jimmy Brown regarding Motion and          195.00/hr
                  documents to be produced by Tri-Bar.

    12/16/2013 Teleconference with J. Grables' office regarding subpoena; Email to J. Cluck            2.70         526.50
                  regarding motion; Email to Slates on format of emails; Reviewed Response to        195.00/hr
                  Request for Admissions from Tri-Bar; Reviewed documents produced by BoDen.

                  For professional services rendered                                                   4.80        $936.00

                  Additional Charges:

    12/18/2013 Federal Express.                                                                                      67.60

                  Total additional charges                                                                          $67.60


                  Total amount of this bill                                                                      $1,003.60

                  Previous balance                                                                               $1,273.27

                  Accounts receivable transactions

12/21/2013 Payment - thank you. Check #309865,                                                                   ($1,273.27)
Dave Morgan                                Page     2


                                              Amount


          Total payments and adjustments    ($1,273.27)


          Balance due                       $1,003.60




('l
l_j
   DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
        C. Clark
?,,~''\l1
I.    h Turtle Creek Boulevard, Suite 1201
 ( las, TX 75219-5415
   (L14) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



February 11, 2014
In Reference To:     In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18838



               Professional Services

                                                                                               Hrs/Rate      Amount

 12117/2013 Teleconference with attorney for Tom Pittman.                                          0.10       19.50
                                                                                                 195.00/hr

 ('~0/2013 Emails with J. Cluck regarding changes to motion; Teleconference with opposing          0.30       58.50
 l,)           counsel.                                                                          195.00/hr

 12/21/2013 Reviewed letter from TriBar Withdrawing objections; Teleconference with Jonathan       0.60      117.00
            Cluck regarding how to proceed; Conference regarding mediation.                      195.00/hr

 12/23/2013 Reviewed new documents from TriBarwith repairs identified.                             0.80       156.00
                                                                                                 195.00/hr

      1/8/2014 Teleconference with D. Morgan regardin~                          »related to        0.70       136.50
               lawsuit.                                                                          195.00/hr

   1/14/2014 Teleconference with attorneys for TriBar; Hearing and mediation.                      0.60       117.00
                                                                                                 195.00/hr

   1/24/2014 Reviewed Grable documents and emails.                                                 1.80       351.00
                                                                                                 195.00/hr

               For professional services rendered                                                   4.90     $955.50

              Additional Charges:

   1/21/2014 Victory Document Service.                                                                        189.65

   1/31/2014 Victory Document Service.                                                                         48.23
Dave Morgan                                     Page     2


                                                   Amount
          Total additional charges                 $237.88


          Total amount of this bill              $1,193.38

          Previous balance                       $1,003.60

          Accounts receivable transactions

1/25/2014 Payment - thank you. Check #310069.    ($1,003.60)

          Total payments and adjustments         ($1,003.60)


          Balance due                             $1,193.38.
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tom C. Clark
(\1 Turtle Creek Boulevard, Suite 1201
(.    )}s5·5~~.ic>5~19-5415


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



March 07, 2014
In Reference To:      In the matter of Rod Lewis; Our File No. 4023.39
Invoice #18884



                Professional Services
                                                                                               Hrs/Rate       Amount

      2/5/2014 Teleconference with client regarding status; Reviewed new documents produced.       0.90        175.50
                                                                                                 195.00/hr

     ~~2/2014   Researched notice of cure issue for AlA contract.                                  1.90        370.50
 (     I                                                                                         195.00/hr

 l.)3/2014 Worked on Motion for Summary Judgment; Emails with Jimmie regarding Pittman;            0.80        156.00
                                                                                                 195.00/hr               r-
                Reviewed letters.                                                                                        ~i

                For professional services rendered                                                 3.60       $702.00

                Additional Charges:

     2/13/2014 Federal Express delivery.                                                                        53.46

                Total additional charges                                                                       $53.46


                Total amount of this bill                                                                     $755.46

                Previous balance                                                                             $1,193.38


                Balance due                                                                                  $1,948.84
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tom C. Clark
()1 Turtle Creek Boulevard, Suite 1201
( \~s , TX 75219-5415
\ 4) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



April 08, 2014
In Reference To:    In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #18927



               Professional Services

                                                                                              Hrs/Rate      Amount

      317/2014 Drafted memorandum on recoverability; Reviewed Motion to Compel.                  0.70       136.50
                                                                                               195.00/hr

    /3/10/2014 Email from J. L. Brown regarding motions. (Time between March 10 and March         0.10       19.50
(      ')      15}                                                                              195.00/hr

lJ4/2014 Reviewed letter from TriBar; Researched cases against Pittman and his company.           0.40       78.00
                                                                                                195.00/hr

    3/25/2014 Reviewed letter on Pittman; Drafted email on Pittman issues; Worked on Motion       0.80       156.00
              for Summary Judgment.                                                             195.00/hr

               Conference with counsel regarding construction contract, claims and summary        1.50       292.50
               judgment issues; Reviewed pleadings.                                             195.00/hr

    3/26/2014 Reviewed supplemental discovery responses; Worked on Motion for Summary             2.90       565.50
              JUdgment and amending our discovery responses.                                    195.00/hr

               Reviewed pleadings and discovery responses; Reviewed contracts; Analyzed           2.40       468.00
               summary judgment issues; Strategy conference with counsel regarding summary      195.00/hr
               jUdgment and mediation strategies.

    3/27/2014 Continued research on Texas cases on termination for convenience; Reviewed          2.00       390.00
              amended venue motions and new Supreme Court cases.                                195.00/hr

               Reviewed construction contracts; Analyzed summary judgment issues;                 2.50       487.50
               Conference with counsel regarding summary judgment strategies; Reviewed case     195.00/hr
               Jaw on notice of defects and termination for convenience.
Dave Morgan                                                                                        Page       2


                                                                                        Hrs/Rate       Amount

 3/28/2014 Reviewed legal research; Analyzed summary jUdgment issues; Drafted summary      3.20           624.00
           judgment arguments.                                                           195.00/hr

 3/31/2014 Teleconference with J. Cluck regarding hearing; Researched venue issue.          0.30           58.50
                                                                                          195.00/hr

           Drafted Motion for Summary Judgment.                                             1.00          195.00
                                                                                          195.00/hr

           For professional services rendered                                              17.80      $3,471.00

           Additional Charges: .

 3/31/2014 Victory Document Service. Copies of documents produced by Grable.                           1,200.00

           Total additional charges                                                                   $1,200.00


           Total amount of this bill                                                                  $4,671.00

           Previous balance                                                                           $1,948.84

           Accounts receivable transactions

(~1/2014 Payment - thank you. Check #310401.                                                          ($1,193.38)
l_/2014 Payment - thank you. Check #310507.                                                             ($755.46)

           Total payments and adjustments                                                             ($1,948.84)


           Balance due                                                                                $4,671.00
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tr)m C. Clark
101 Turtle Creek Boulevard, Suite 1201
   .:as, TX 75219-5415
(214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



May 05,2014
!n Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #18964



            Professional Services

                                                                                             Hrs/Rate      Amount

  4/1/2014 Reviewed legal research; Analyzed summary judgment issues; Drafted Motion for        4.50       877.50
           Summary Judgment; Drafted affidavit in support of Motion for Summary Judgment.     195.00/hr

(~~2/2014   Edited and revised Motion for Summary JUdgment.                                      0.90      175.50
                                                                                               195.00/hr
\~)
            Conducted legal research on summary judgment issues; Revised Motion for              2.30      448.50
            Summary Judgment; Revised Affidavits.                                              195.00/hr

  4/3/2014 Conference with counsel regarding summary judgment issues and damages.                0.10        19.50
                                                                                               195.00/hr

  4/4/2014 Conference with counsel regarding summary judgment issues.                            0.10        19.50
                                                                                               195.00/hr

  4/8/2014 Worked on Motion for Summary Judgment affidavits and exhibits.                        0.70       136.50
                                                                                               195.00/hr

  4/9/2014 Worked on Motion for Summary Judgment.                                                2.00       390.00
                                                                                               195.00/hr

 4/10/2014 Finalized Motion for Summary JUdgment.                                                2.20       429.00
                                                                                               195.00/hr

 4/11/2014 Edited and revised Motion and Affidavits; Organized and marked exhibits; Emails       2.80       546.00
            with client regarding same.                                                        195.00/hr

 4/16/2014 Emails regarding mediation and reset to May.                                          0.20        39.00
                                                                                               195.00/hr
Dave Morgan                                                                                          Page       2


                                                                                          Hrs/Rate        Amount

 4124/2014 Drafted and revised Amended Response to Motion to Transfer Venue; Drafted         4.60           897.00
           Amended Affidavit; Drafted Amended Petition; Teleconference with J. Cluck       195.00/hr
           regarding same.

 4/29/2014 Revised Response to Motion to Transfer Venue; Reviewed Amended Petition from       0.60
                                                                                                               ?Ol
                                                                                                            117.00
           Jimmie Brown; Attention to filing of responses.                                  195.00/hr

            For professional services rendered                                               21.00      $4,095.00

            Additional Charges:

 4/15/2014 Certified Mail.                                                                                   33.76

            Total additional charges                                                                        $33.76


            Total amount of this bill                                                                   $4,128.76

            Previous balance                                                                            $4,671.00

            Accounts receivable transactions

4/26/2014 Payment - thank you. Check #310806.                                                           ($4,671.00)

            Total payments and adjustments                                                              ($4,671.00)


            Balance due                                                                                 $4,128.76
(-~'!)EALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
   .fom C. Clark
    3131 Turtle Creek Boulevard, Suite 1201
    Dallas, TX 75219-5415
    (214) 559-4400


   Invoice submitted to:
   Dave Morgan
   SBS Construction
   P.O. Box 780849
   San Antonio, TX 78278-0849



  June 11,2014
   In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
  Invoice #18994



                Professional Services

                                                                                             Hrs/Rate        Amount

       5/2/2014 Drafted Amended Answer to TriBar claims; Drafted Amended Disclosure             1.60          312.00
 (~\            Response.                                                                     195.00/hr

 \, j5/14/2014 Reviewed Jimmie L. Brown's agreement with TriBar.                                 0.60         117.00
                                                                                               195.00/hr

    5/23/2014 Reviewed Motion for Continuance and related documents; Prepared for hearing.       0.80         156.00
                                                                                               195.00/hr

    5/27/2014 Reviewed Reply in Support of Motion to Transfer; Reviewed Response to Motion       0.90         175.50
              for Summary JUdgment.                                                            195.00/hr

    5/30/2014 Prepared for Motion to Transfer hearing.                                           0.90         175.50
                                                                                               195.00/hr

               For professional services rendered                                                4.80        $936.00

               Previous balance                                                                            $4,128.76

               Accounts receivable transactions

    6/3/2014 Payment - thank you. Check #31120.                                                            ($4,128.76)

               Total payments and adjustments                                                              ($4,128.76)


               Balance due                                                                                   $936.00
rf\LEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
(      ih C. Clark
  .J .31 Turtle Creek Boulevard, Suite 1201

  Dallas, TX 75219-5415
  (214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



July 02, 2014
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19016



            Professional Services

                                                                                            Hrs/Rate       Amount

  6/2/2014 Prepared for Motion to Transfer hearing; Prepared for Motion for Summary             3.10        604.50
  .~        JUdgment; Drafted objections; Drafted proposed Orders; Teleconference with J.     195.00/hr
(j          Cluck regarding hearing; Drafted letter on hearing.

"'--~3/2014 Attended Motion to Transfer hearing.                                                4.50        877.50
                                                                                              195.00/hr

  6/6/2014 Worked on Amended Motion for Summary Judgment.                                       0.70        136.50
                                                                                              195.00/hr

  6/9/2014 Revised affidavits of D. Morgan and Steve Schiffman; Revised Motion for              2.70        526.50
            Summary Judgment; Teleconference with D. Morgan regarding events; Revised         195.00/hr
            numbers for Motion for Summary Judgment.

 6/26/2014 Reviewed TriBar's Amended Answer; Followed up with Jimmie Brown.                     0.60        117.00
                                                                                              195.00/hr

 6/27/2014 Emails regarding Motion for Summary Judgment and possible mediation;                 0.50         97.50
           Teleconference with client.                                                        195.00/hr

            For professional services rendered                                                 12.10      $2,359.50

            Previous balance                                                                               $936.00

           Accounts receivable transactions

6/15/2014 Payment - thank you. Check #311263.                                                              ($936.00)

           Total payments and adjustments                                                                  ($936.00)
                          Page    2
(-Jave Morgan
\I                           Amount


                           $2,359.50
            Balance due
  DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
  Tom C. Clark
  3131 Turtle Creek Boulevard, Suite 1201
(~''lllas, TX 75219-5415
:    ) 4) 559-4400


 Invoice submitted to:
 Dave Morgan
 SBS Construction
 P.O. Box 780849
 San Antonio, TX 78278-0849



 August 12,2014
 In Reference To:    In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
 Invoice #19040



               Professional Services

                                                                                         Hrs/Rate       Amount
      7/2/2014 Reviewed Objections to Evidence filed by Tri-Bar.                            0.20          39.00
                                                                                          195.00/hr


'c,.
  )
   717/2014 Reviewed and analyzed Response to SBS' Amended Motion for Summary

   'I
               Judgment; Reviewed Response to Robertson's Motion for Summary Judgment;
               Prepared for hearing.
                                                                                            1.30
                                                                                          195.00/hr
                                                                                                         253.50



  ~ 7/9/2014 Prepared for Motion for Summary Judgment hearing.                               4.40        858.00
                                                                                           195.00/hr

  7/10/2014 Attended and argued Motion for Summary Judgment; Followed up on mediation.       3.50        682.50
                                                                                           195.00/hr

  7/28/2014 Drafted email regarding mediation; Conference with Jimmie Brown regarding        0.60        117.00
            Grable documents; Reviewed documents.                                          195.00/hr

               For professional services rendered                                           10.00      $1,950.00
               Previous balance                                                                        $2,359.50


              Balance due                                                                              $4,309.50
 DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tom C. Clark
;-~1 Turtle Creek Boulevard, Suite 1201
: las,  TX 75219-5415
\ .4) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



September 08,2014
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19072



            Professional Services

                                                                                Hrs/Rate       Amount

 8/19/2014 Emails regarding mediation to set date in September.                    0.20          39.00
                                                                                 195.00/hr

            For professional services rendered                                      0.20        $39.00

II          Previous balance                                                                 $4,309.50

            Accounts receivable transactions

8/18/2014 Payment - thank you. Check #311688.                                                ($2,359.50)
 9/8/2014 Payment - thank you. Check #311825.                                                ($4,309.50)

            Total payments and adjustments                                                   ($6,669.00)


 ~itbalance~                                                                                 ($2,320.50)
DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tom C. Clark
;(~'\Turtle Creek Boulevard, Suite 1201
[j      ,5, TX 75219-5415
(2 .-f j 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



October 03, 2014
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19090



            Professional Services

                                                                                         Hrs/Rate        Amount

 9/10/2014 Drafted mediation paper; Reviewed Robertson's mediation paper.                   2.40          468.00
                                                                                          195.00/hr

 9/16/2014 Prepared for mediation; Email with Slater regarding same.                         1.00         195.00


 C~12014
                                                                                           195.00/hr

            Attended mediation.                                                              7.00       1,365.00
                                                                                           195.00/hr

 9/25/2014 Drafted settlement proposal to J. Brown.                                          0.50          97.50
                                                                                           195.00/hr

 9/26/2014 Emails regarding possible settlement; Teleconference with client to confirm       0.80         156.00
           numbers.                                                                        195.00/hr

            For professional services rendered                                              11.70      $2,281.50

            Additional Charges:

 9/17/2014 Airfare to San Antonio for mediation of case.                                                  302.20

           Total additional charges                                                                      $302.20


           Total amount of this bill                                                                   $2,583.70

           Previous balance                                                                            ($2,320.50)
                        Page    2
Dave Morgan


                           Amount


                           $263.20
          Balance due
 DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tnm C. Clark
r~1 Turtle Creek Boulevard, Suite 1201
\.Ias , TX 75219-5415
(214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



November 06,2014
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19119



            Professional Services

                                                                                              Hrs/Rate      Amount

 10/7/2014 Emails with J. Slates regarding case.                                                 0.20        39.00
                                                                                               195.00/hr

08/2014 Emails regarding case.                                                                   0.40        78.00
                                                                                               195.00/hr

10/16/2014 Teleconference with D. Morgan; Reviewed TriBar Motion for Summary Judgment.            0.60      117.00
                                                                                                195.00/hr

10/17/2014 Drafted email to J. Brown; Drafted email to J. Slates; Teleconference with D.          2.60      507.00
           Morgan regarding strategy; Supplemental discovery; Analyzed damages.                 195.00/hr

10/19/2014 Organized Tri-Bar's Bates numbered production of documents for exhibits; Letter        4.00      360.00
           to J. Slates regarding same.                                                          90.00/hr

10/20/2014 Reviewed and marked Grable emails and Boden emails.                                    4.50      877.50
                                                                                                195.00/hr

10/21/2014 Continued review of Grable emails; Email to J. Brown with proposal; Reviewed           4.50      877.50
           partial response; Formulated plan to settle.                                         195.00/hr

10/22/2014 Teleconference with J. Slates regarding possible settlement; Teleconference with       4.60      897.00
           client regarding same.                                                               195.00/hr

10/23/2014 Drafted Amended Petition against Tri-Bar; Drafted Amended Answer to                    4.40      858.00
           Robertson; Updated discovery responses; Reviewed Martinez documents;                 195.00/hr
           Reviewed NonSuit of G&R Land; Revised Petition.

10/24/2014 Updated discovery responses and continued with exhibits; Emails regarding              3.20       624.00
           continuance and settlement discussions.                                              195.00/hr
Dave Morgan                                                                            Page       2
)
                                                                          Hrs/Rate        Amount

10/27/2014 Continued review of Tri-Bar documents.                             1.30            253:50
                                                                           195.00/hr

10/2812014 Emails regarding settlement and Motion for Summary JUdgment.       0.60            117.00
                                                                           195.00/hr

            For professional services rendered                               30.90      $5,605.50

            Additional Charges:

10/31/2014 Constable, Precinct 3: Service of two trial subpoenas.                             130.00

            Total additional charges                                                      $130.00


           Total amount of this bill                                                    $5,735.50

            Previous balance                                                              $263.20

           Accounts receivable transactions

10/20/2014 Payment - thank you. Check #312189.                                           ($263.20)

           Total payments and adjustments                                                ($263.20)


            Balance due                                                                 $5,735.50
    DEAlEY, ZIMMERMANN, CLARK. MALOUF & BLEND, P.C.
 /,\:,m C. Clark
(    \<31 Turtle Creek Boulevard, Suite 1201
    Dallas, TX 75219-5415
   (214) 559-4400


   Invoice submitted to:
   Dave Morgan
   SBS Construction
   P.O. Box 780849
   San Antonio. TX 78278-0849



   December 05,2014
   In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
   Invoice #19142



               Professional Services

                                                                                               Hrs/Rate        Amount

    11/3/2014 Worked on Exhibit List.                                                              1.80         351.00
                                                                                                195.00/hr

C).1/4/2014 Worked on exhibits; Outlined.               T                                          2.60         507.00
                                                                                                195.00/hr

    11/5/2014 Worked on timeline; Emails regarding new trial setting; Teleconference with D.       1.20         234.00
              Morgan regarding same.                                                            195.00/hr

    1116/2014 Emails regarding trial and hearings.                                                 0.40          78.00
                                                                                                 195.00/hr

   11/20/2014 Teleconference with client regarding Schulte; Drafted email, notice and order.       0.20          39.00
                                                                                                 195.00/hr

               For professional services rendered                                                  6.20      $1,209.00

               Previous balance                                                                              $5,735.50

               Accounts receivable transactions

   11/812014 Payment - thank you. Check #312559.                                                             ($5,735.50)

               Total payments and adjustments                                                                ($5.735.50)

               Balance due                                                                                   $1.209.00
    DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
    Tom C. Clark
('"'\/:,1 Turtle Creek Boulevard, Suite 1201
...   /~IaS , TX 75219-5415
    (214) 559-4400


  Invoice submitted to:
  Dave Morgan
  SBS Construction
  P.O. Box 780849
  San Antonio, TX 78278-0849



  January 12, 2015
  In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
  Invoice #19171



              Professional Services

                                                                                                  Hrs/Rate        Amount

   12/3/2014 Reviewed Motion to Strike; Reviewed notes for trial preparation; Email to J. Brown       1.80         351.00
             regarding case.                                                                       195.00/hr

   t?/15/2014 Reviewed offer; Teleconference with client; Email to opposing party; Researched         2.80         546.00
  -)-'•. .    damages issue; Researched payment issue; Reviewed Reply from Tri-Bar on              195.00/hr
(             Motion for Summary JUdgment.

  12/16/2014 Drafted email to J. Slates regarding hearing and offer; Drafted offer to J. Brown;       2.90         565.50
             ~mail to J. Cluck   5   , BEE       aFollowed up with J. Slates •           ~         195.00/hr
             Issue.

  12/17/2014 Lengthy teleconference with J. Cluck; Teleconference with J. Slates; Reviewed            1.90         370.50
             Reply by J. Brown.                                                                    195.00/hr

  12/18/2014 Teleconference with client and local counsel regarding events at Court; Followed         1.90         370.50
           . up with J. Slates; Drafted email to J. Brown; Teleconference with client.              195.00/hr

  12/31/2014 Reviewed Exhibit List and demand from J. Brown; Worked on SB§ Exhibit List.              0.70         136.50
                                                                                                    195.00/hr

              For professional services rendered                                                     12.00      $2,340.00
            . Previous balance                                                                                  $1,209.00
              Accounts receivable transactions

   1/7/2015 Payment - thank you. Check #312807.                                                                 ($1,209.00)
              Total payments and adjustments                                                                    ($1,209.00)
Dave Morgan                 Page    2


                               Amount


          Balance due        $2,340.00




                        (
  ·ALEY. ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
", ,r,\C. Clark
3t     !Turtle Creek Boulevard, Suite 1201
Dllll~s, TX 75219-5415
(214) 559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



February 04,2015
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19191



             Professional Services

                                                                                                  Hrs/Rate      Amount

   1/5/2015 Drafted Trial Exhibit List; Teleconference with D. Morgan regarding trial                 3.50       787.50
            preparations.                                                                          225.00/hr

 C)12015 Worked on trial exhibits; Telephone call toi             •                                  ·1,50       337.50
                                                                                                   225.00/hr

   1nl2015 Worked on Trial Exhibit notebooks; Teleconference with •           •   j regarding         4.20       945.00
           testimony; Drafted questions; Followed up on trial issues.                              225.00/hr

   1/8/2015 Worked on exhibits for trial.                                                             2.20       495.00
                                                                                                    225.00/hr

   1/9/2015 Organized trial exhibits by witness.                                                      1.80       405.00
                                                                                                    225.00/hr

  1/12/2015 Worked on exhibits for trial; Outlined testimony for witnesses.                           1.80       405.00
                                                                                                    225.00/hr

  1/13/2015 Met with client and witnesses to prepare for trial.                                       8.00      1,800.00
                                                                                                    225.00/hr

  1/14/2015 Analyzed Robertson's exhibits for objections.                                             0.70       157.50
                                                                                                    225.00/hr

  1/16/2015 Analyzed Robertson Electric's exhibits and removed duplications from SBS' Trial           0.80       180.00
            Exhibit notebook.                                                                       225.00/hr

  1/19/2015 Drafted objections and stipulations for Robertson Electric's exhibits; Re-organized       6.50      1,462.50
            SBS' exhibits to remove duplications; Revised Exhibit List; Researched Prompt           225.00/hr
            Pay Act issues; Drafted last offer to J. Slates.
                                                                                                                Page       2


                                                                                                   Hrs/Rate        Amount

   1/20/2015 Drafted email on questions raised by client; Worked on rebuttal exhibits;                 4.90       1,102.50
              Organized witness exhibits; Emails with J. Cluck regarding witnesses; Reviewed        225.00/hr
              Motion to Reconsider; Drafted email on same.

   1/21/2015 Reviewed objections and stipulations on exhibits; Worked on cross examination             1.90         427.50
              questions and documents; Email with client; Email regarding settlement offer.         225.00/hr

   1/22/2015 Reviewed Tri-Bar exhibits; Lengthy teleconference with J. Cluck regarding trial           4.00            900.00
              preparation and witness strategies; Worked on cross examination.                      225.00/hr

   1/23/2015 Prepared for trial; Updated research on key issues; Drafted stipulations on Tri-Bar       3.90            877.50
              exhibits; Email on settlement rejection.                                              225.00/hr

   1/25/2015 Prepared for trial; Multiple emails regarding T. Pittman's motion; Teleconference         2.90            652.50
             with client; Teleconference with local counsel regarding continuance.                  225.00/hr

   1/26/2015 Met with S. Schiffman and D. Morgan to review Tri-Bar exhibits and work on trial          7.00       1,575.00
              preparation.                                                                          225.00/hr

   1/27/2015 Drafted Motion to Strike Exhibits and for Sanctions.                                      1.30            292.50
                                                                                                    225.00/hr

(-'\(30/2015 Worked on Motion to Strike.                                                               2.10            472.50
                                                                                                    225.00/hr
l)
             For professional services rendered                                                       59.00     $13,275.00

             Additional Charges:

  1/13/2015 Southwest Airlines Roundtrip to San Antonio: Trial preparations.                                           442.50

  1/21/2015 Victory Document Service.                                                                                  466.88

  1/23/2015 Witness Fee: Thomas Pittman.                                                                                10.00

             Witness Fee for Jennifer Swisher.                                                                          10.00

             Certified Process Servers: Trial Subpoenas served on Thomas Pittman and Jennifer Swisher in               200.00
             clo John Slates.

             Total additional charges                                                                            $1,129.38


             Total amount of this bill                                                                          $14,404.38

             Previous balance                                                                                    $2,340.00

             Accounts receivable transactions

  A'15/2015 Payment - thank you. Check #313106.                                                                  ($2,340.00)
nile Morgan                                Page    3


                                              Amount


          Total payments and adjustments   ($2,340.00)


          Balance due                      $14,404.38
DEAlEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
Tom C. Clark

      '
   . \1 Turtle Creek Boulevard, Suite 1201
l- -r'~~. TX 75219-5415
(2 . .559-4400


Invoice submitted to:
Dave Morgan
SBS Construction
P.O. Box 780849
San Antonio, TX 78278-0849



March 03, 2015
In Reference To:   In the matter of Rod Lewis (Tri-Bar); Our File No. 4023.39
Invoice #19241



            Professional Services

                                                                                                 Hrs/Rate      Amount

  2/2/2015 Worked on Motion for Sanctions.                                                          1.50       337.50
                                                                                                  225.00/hr

  2/3/2015 Drafted, edited and revised Motion to Strike and for Sanctions; Worked on cross          2.70       607.50
           questions.                                                                             225.00/hr

  ()015 Emails with J. Slates regarding settlement; Researched interest issue; Worked on            2.40       540.00
    .,  witness folders.                                                                          225.00/hr

  2/9/2015 Reviewed 2Im_'.!1lI• •"ij5I1iiiMfor additional exhibits.                                  0.80       180.00
                                                                                                   225.00/hr

 2/10/2015 Prepared cross documents fO~1     a• •1='                                                 2.30       517.50
                                                                                                   225.00/hr

 2/11/2015 Continued to prepare exhibits for trial.                                                  1.90      427.50
                                                                                                   225.00/hr

 2/13/2015 Finalized Motion for Sanctions; Email with J. Brown and J. Slates regarding Motion.       2.10       472.50
                                                                                                   225.00/hr

 2/16/2015 Continued reviewing and organizing."'exhibits.                                            2.10       472.50
                                                                                                   225.00/hr

 2/17/2015 Teleconference with D. Morgan regarding status; Continued organizing                      1.30       292.50
           documents for trial.                                                                    225.00/hr

 2/19/2015 Organized documents fol1l   ;g._ltll.·11!!:II• •F.IT~lwitnesses.                          0.30        67.50
                                                                                                   225.00/hr
Dave Morgan                                                                                                  Page       2


                                                                                                HrslRate        Amount
 (-"'i
 2/~0/2015 Organized documents for:..S.IJJ!!. ....lIIIi• •1....
                                                           :                                        1.10            247.50
                                                                                                 225.00/hr

 2124/2015tiZW'C.k.d.I. . . .Jt¥-t•.• •Ii_. 1.£I!!!i'II
                                                     • • •- -•••-!! documents;
                                                                        ill![
                                                                                                    9.00        2,025.00
              or e on examJna Ion questIons.                                                     225.00/hr

 2125/2015 Edited Motion for Sanctions to add new documents produced; Teleconference                0.90            202.50
           with J. Brown regarding same.                                                          225.00/hr

 2126/2015 Edited and amended Motion for Sanctions; Attention to setting of same for hearing.       0.50            112.50
                                                                                                  225.00/hr

 2127/2015 Emails regarding hearing on sanctions.                                                   0.30             67.50
                                                                                                  225.00/hr                  -


             For professional services rendered                                                    29.20       $6.570.00

            Additional Charges:

 1/21/2015 Federal Express delivery.                                                                                 27.16

 2/23/2015 Witness Fee - Thomas Pittman.                                                                             10.00

 2/2412015 American Airlines Flight to San Antonio.                                                                 616.20

   26/2015 Bexar County Constable: Service of Trial Subpoena on John Grable and Matthew Martinez.                   160.00

            Total additional charges                                                                             $813.36

                                  ..... fIo .......... '   (0   .....


            Total amount of this bill                                                                          $7,383.36

            Previous balance                                                                                  $14,404.38

            Accounts receivable transactions

 3/3/2015 Payment - thank you. Check #313431.                                                                 ($14,404.38)

            Total payments and adjustments                                                                    ($14,404.38)


            Balance due                                                                                        $7,383.36




                                                                                ;   .
~lect    Building Systems, Inc.                                 AP Inquiry - Invoice Register                                             Page
                                                  Invoice Summary for Vendor NUNFIRM THE NUNLEY FIRM, PLLC                 System Date: 01-13-1~
                                                                                                                           System Time:  3:53 pr
                                                                                                                       Record Security: Disable<

                                                                 Invoice            Original       Discount         Amount            Amount
1voice                Description                                 Date               Amount        Offered           Paid              Open
3l~~\!                10428.1     Robertson   Elect              10-11-2013             45.50                          45.50               .00
W(       ;            10428.1     Robertson   Elect              01-10-2014            684.00                         684.00               .00
1021"                 10428.1     Robertson   Elect              02-11-2014          1,729.00                       1,729.00               .00
10310                 10428.1     Robertson   Elect              03-10-2014            199.50                         199.50               .00
10409                 10428.1     Robertson   Elect              04-09-2014            684.00                         684.00               .00
10513                 10428.1     Robertson   Elect             .Ci 5~:l3'·':2014      997.50                         997.50               .00
10613                 10428.1     Robertson   Elect               06-13-2014           114.00                         114.00               .00
10715                 10428.1     Robertson   Elect               07-15-2014         1,444.00                       1,444.00               .00
10821                 10428.1'·   Robertson   Elect ..••         .08-21-2014         1,?~2. 50                      1,282.50               .00
10926                 10428.1     Robertson   Elect               09-26-2014·           85.50                          85.50               .00
n027                  10428.1     Robertson   Elect              10-27-2014          1,710.00                       1,710.00               .00

~port    Totals:                                                                     8,975.50*               .00*   8,975.50*              .00*
    Jack Green
(~~\om:                          Jack Green
,    :mt:                        Monday, January 14, 2013 1:28 PM
    To:                          'Thomas Pittman'
    Cc:                          Dave Morgan
    Subject:                     FW: Hanger Payment - Pay App 2


    Tom,

    See below.

    Please advise as to how you would like me to handle this type of situation. I am sure other vendor/suppliers will be
    sending in notices as well.

    Thanks,

    Jack R Green
    LEED Green Associate
    Project Manager I Business Development
    SBS Construction and Development
    17 Scenic Loop Rd
    Boerne, TX 78006

    210-789-1898 cell
    830-981-5308 fax


           Jerrod Robertson [mailto:jrobertson@relecttx.com]
    Sent: Monday, January 14, 2013 11:49 AM
    To: Jack Green
    Cc: vrobertson@relecttx.com
    Subject: Hanger Payment - Pay App 2
    Importance: High

    Jack,
    Please advise on payment status for Pay App #2 in the amount of $16,628 for the Hanger. Late / lien notices will be sent
    either today or tomorrow by our self and our vendors if payment hasn't been' received .. 1. am trying to avoid this if
    possible. Please advise.

    Please feel free to contact us should you have any questions.

    Thankyou,

    Robertson Electric, Inc.
    Jerrod Robertson

    231 Derrick Dr.
    Humble, TX 77338
    Office: 281-441-1304
      'x: 281-441-1342

    www.relecttx.com                                                   ~      DEFENDANT'S
                                                                        =       EXHIBIT
                                                               1       I15:
                                                                                PZ5
                                                                                'S
DISCLAIMER:
This electronic message transmission contains information from Robertson Electric, Inc., and this information may be
confidential. If you are not the intended recipient, be aware that disclosure, copying, distribution or use of all or any
portion of the content of this information is prohibited. If you have received this transmission in error, please notify us
as soon as possible bye-mail and delete the original message.




                                                             2
    Jack Green
I--~fom:                         Thomas Pittman [TPittman@lewisenergy.com]
l     )nt:                       Monday, January 14,2013 3:52 PM
    10:                          Jack Green
    Subject:                     Electrician


    Hello Jack,

    Give me a call to talk about the electrician. I'm going into a meeting now and should be out by 4:45. We want to make a
    change.




    Thomas L. Pittman
    Director of Construction, Lewis Energy Grp.
    tpittman@lewisenergy.com
    work: (210) 384-5892
    cell: (210) 262-1686
    10067 Jones Maltsberger
    San Antonio, Tx. 78216

   THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
  THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
   LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
   IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
   YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
   OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
(~-"I,NIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
~)\jT TO AND FROM US MAY BE MONITORED. THANK YOU!                                                                  .




                                                      ~   DEFENDANT'S
                                                      =     EXHIBIT


                                                      I      i~
                                                                 1
     Jack Green
r!:.~om:                              Jack Green
I.     mt:                            Tuesday, January 15, 2013 11 :51 AM
     To:                              Dave Morgan
     Subject:                         Re: Hanger Payment - Pay App 2


     He wants me to replace the electrician.

     Jack Green
     210-789-1898

     On Jan 15, 2013, at 10:02 AM, "Dave Morgan"  wrote:

            Jack .. what did Tom have to say about this matter ????? THANKS

            David L. Morgan, ITI
            Executive Vice President
            Chief Operating Otlicer
            Select Building Systems, Inc.
               dba SBS Constmction
            Phone: (830) 981-5929, extension 1946
            Fax: (830) 981-5308
            E-mail:   dmorgan@sbsworld.net

            From: Jack Green
            Sent: Monday, January 14, 2013 1:28 PM
            To: Thomas Pittman
()          Cc: Dave Morgan
            Subject: FW: Hanger Payment - Pay App 2

            Tom,

            See below.

            Please advise as to how you would like me to handle this type of situation. I am sure other
            vendor/suppliers will be sending in notices as well.

            Thanks,

            Jack R Green
            LEED Green Associate
            Project Manager I Business Development
            SBS Construction and Development
            17 Scenic Loop Rd
            Boerne, TX 78006

            210-789-1898 cell
            830-981-5308 fax


            From: Jerrod Robertson [mailto:jrobertson@relecttx.com]
            Sent: Monday, January 14, 2013 11:49 AM
           To: Jack Green
           Cc: vrobertson@relecttx.com                                      ~   DEFENDANT'S
                                                                            =     EXHIBIT

                                                                   1
                                                                            It       7
Subject: Hanger Payment - Pay App 2
Importance: High

Jack,
Please advise on payment status for Pay App #2 in the amount of $16,628 for the Hanger. Late / lien
notices will be sent either today or tomorrow by our self and our vendors if payment hasn't been
received. I am trying to avoid this if possible. Please advise.

Please feel free to contact us should you have any questions.

Thank you,

Robertson Electric, Inc.
Jerrod Robertson

231 Derrick Dr.
Humble, TX 77338
Office: 281-441-1304
Fax: 281-441-1342

www.relecttx.com




DISCLAIMER:
This electronic message transmission contains information from Robertson Electric, Inc., and this
information, may be confidential. If you are not the intended recipient, be aware that disclosure,
copying, distribution or use of all or any portion ofthe content ofthis information is prohibited. If you
have received this transmission in error, please notify us as soon as possible bye-mail and delete the
original message.




                                                     2
Matthew Martinez 
To: Jack Green 
ELEC CHANGE ORDER INFO

_..      ..__.__.._        _              .__.._._._ _   _   _ _ _       __   ~_   _..__   _ __   _ _ _._.._   _.__..__ _!..f.I.t.tac~meIJ.1..1..'S.E:l

HEY JACK, IS THERE ANYTHING YOU COULD SEND US REGARDING THE ELEC.
CHANGE ORDER FROM YOUR SUBS? WE'RE TRYING TO GET JUSTIN TO CLARIFY
SOME OF THE DIFFERENCES IN THE MEP SETS, AND HE WOULD LIKE TO PILE IN ON
THE CHANGE ORDER SUBMITTALS, LET ME KNOW WHAT YOU CAN GIVE US, THANKS!


MATT




                               ~"".~

       MATTHEW M. MARTINEZ, ASSOC. AlA


      222 AUSTIN HVv'Y, SAN ANTONIO, TEXAS 78209


      E: MMARTINEZ@JOHNGRABLE.cO~1


      P: 210·820·3332 EX. 3S


      W: WlhW.lOHNGRAIllLCOM




                                                                     ~   DEFENDANT'S


                                                                     I
                                                                     :     EXHIBIT

                                                                              ~a
From:             Kyle Kieke 
Sent:             Monday, December 3,20125:25 PM
To:               Matthew Martinez 
Subject:          Los Cerritos revised floorplan


Matt,

Need the revised floor plan showing the coves behind the structural columns down both sides of the hanger.
Need to get my mason started laying eMU out here and he's going to need it.




Thanks,

Kyle Kieke
Project Superintendent


          NSTRUCTION
kkieke@sbsworld.net
c: 830-388-9267




                                                   ii· DEFENDANT'S
                                                    "    EXHIBIT
                                                    • dCf
      Thomas Pittman #                 November 26,2012 6:59 PM
      To: John Grable , Rod Lewis 
      Cc: Parnak Charkhchi , tony@weigandcmc.com
      , Matthew Martinez , Bob Cardin 
      Re: Uvalde Hangar flight request site visit



      To expand. Connection bolts are A325 bolts. Standard bolt. 355 ft Ibs of torque. I asked that we have an engineers inspection
      to verify.


      From: John Grable [mailto:jgrable@johngrable.com]
      Sent: Monday, November 26, 2012 06:50 PM
      To : Rod Lewis
      Cc: Parnak Charkhchi; Tony Weigand ; Thomas Pittman; Matthew Martinez ; Bob Cardin
      Subject: RE: Uvalde Hangar flight request site visit




(~J   Rod


      Thank you - we are booked on the Pilatus for Wed @ 8:30 am

      This is a critical juncture for this project.

      We will verify all issues as discuss... a full report with photos will be provided.



      If all items turn out to be per plans and specs we will still call for a 100% testing of all bolt torque
        ratings performed by Schulte BUilding Systems Engineering Department.

      Tom Pittman met with them a couple of weeks ago at site to review all delivered steel
      components and connections. At that time all was satisfactory.



      Knowing that Bob Cardin knows what is required for the fueling station and based on two
      personal meetings with him I now offer 3 scenarios for fuel station location per attached
      drawings. My design instincts gUided by his feedback has prompted these 3 studies to flush out
      best location of fuel station for the present and future uses.

      I am convinced at this time that the fuel station should be located along the side of the hangar
                                                            ~ DEFENDANT'S
                                                            I     EXHIBIT
                                                            !     30
                                                            ~      SBS
. . building and not perpendicular to the front concrete apron as originally shown.
i

    I will study this during the site visit and have a review meeting scheduled with Bob Cardin to
    walk through all 3 schemes for final feedback from him

    Not trying to beat a dead horse...just want it right for you.



    Respectfully



    John




       www.johngragle.cQ.ffi.




    From: Rod Lewis [mailto:Rod@lewisenergy.com]
    sent: Monday, November 26,20122:13 PM
    To: John Grable
    Cc: Parnak Charkhchi; Tony Weigand; Thomas Pittman; Matthew Martinez; Bob Cardin
    Subject: RE: Uvalde Hangar flight request site visit




    John- I guess you got the jest of my email to the guys. I will feel much more comfortable after we
    get the torqued checked out and the metal thickness verified.



    On location of the fueling station that looks good to me, but coordinate with Bob C as he know
    what we need and where we need it.



    On aircraft, you are welcome to fly out in the Cirrus if it is still there. If not the Pilatus. Thanks.
     From: John Grable [ mailto:jgrable@johngrable.com]
     sent:   Monday, November 26, 2012 2:28 PM
     To: Rod Lewis
     Cc: Parnak Charkhchi; Tony Weigand; Thomas Pittman; Matthew Martinez
     Subject: Uvalde Hangar flight request site visit




     Rod



     I am respectfully requesting an early morning flight - Wednesday November 28, 2012 to Los
     Cerritos Ranch for the purpose of my Construction Observation field visit for Matt Martinez and
     myself.

     I have the structural Engineer Victor De Anda and Tom Pittman scheduled to meet us there to
     follow up on the Schulte Building engineering team and SBS that met TP for review of install
     techniques.

     Purpose is to perform a thorough review of install techniques and bolt torque.



     Building specifications call for a more rigid steel frame with the following structural requirements:

1.    LL over 360 more rigi9d requirement due to masonry not metal skin veneer

2.    Winds load design data of 90 mph gusts up to 3 second gusts

3.    International Building Codes (IBC 2009) floor live load of 150 pounds per sq ft

4.    Reinforced concrete foundation using 4000 psi design mix



     This building is not a light weight structure and the height may make the steel appear to light or
     small - we must revivify what Schulte Building Systems has told us



     Will also check on upcoming fuel station location ...

     Have you had a chance to review what I have sent on Friday - trying to provide options that will
     allow proper information for the correct long term decisions
I would like to meet with you this week to review - perhaps prior to my proposed site visit?



Please see break down of building structural components ...

Note that there are structural cmu walls similar to those at LEG Yard that work in tandem to the
Rigid Structural Steel Frame - we could present model to you on computer if you have time to
meet on the fueling station.



Respectfully



John




   www.johngrabkil.com




THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER
THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS
PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT
ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
        From:              Kyle Kieke 
/~
        Sent:              Tuesday, December 4,2012 12:17 PM
(   )
        To:                Matthew Martinez 
        Subject:           Re: Los Cerritos revised floorplan


        Right now we've got 5" behind the structural columns so we should be able to make the coves work.
        Jack was telling me that we're going to use 8" CMU all the way up the wall, recessing according to the
        corbeling and using steel lintels to hold the recessed block.

        I also need specs for the Big Ass Fans so they can be ordered as well as needing locations for the hanger
        door motors so my electrician can run his conduit. Right now I've got one conduit stubbed out on the
        back wall of the south hanger door pocket. My plan is to run a conduit in the recess for the door track
        behind the floor drain to the other pocket, then pour over it when I set the door tracks.

        Thanks,

        Kyle Kieke
        Project Superintendent
        SBS Construction
        c: 830-388-9267
        kkieke@sbsworld.net


        Matthew Martinez  wrote:
(~)
        kyle,
              i will work on the drawings for this spot in particular, it looks like the foundation was poured with enough
        space to accomodate the cmu outboard of the outter edge of the rigid frame based on the location of the
        reinforcing. earlier on in the project, we were planning with jack to do the niches because we thought that we
        didn't have enough foundation for the infill wall s to slide outside of the rigid frame bays. could i get some field
        dimensions of how the portion of the foundation was built. from the photos it looks like we still have the
        oportunity to do the niches, the only question is how much of a niche offset can we get based on what is out in
        the field. just from the pics it looks like we gained about 5" of width in the infill walls. fyi, i am showing 100'-8"
        out to out of the cmu wall across the infill walls and 103'-4" out to out of cmu niches @ the rigid frame bays. let
        me know what you think, and feel free to call with any questions, thanks, we'll talk tomorrow morning.
        -matt


        From: Kyle Kieke [kkieke@sbsworld.net]
        sent: Monday, December 03, 2012 6:25 PM
        To: Matthew Martinez
        Subject: Los Cerritos revised floorplan

        Matt,




        Need the revised floor plan showing the coves behind the structural columns down both sides of the hanger.
        Need to get my mason started laying CMU out here and he's going to need it.




                                                                                                 I
Thanks.




Kyle Kieke

Project Superintendent




kkieke@sbsworld.net

c: 830-388-9267
Matthew Martinez 
To: Kyle Kieke 
Cc: John Grable 
RE: Los Cerritos Hanger RFI 1
                                                                                     5 Attachments, 2.2 ME!


Kyle, please see my responses to the individual items below in all caps, im working on the rest
that done have a response, ill continue to stream this stuff to you as i get info on em.

                 -matt




    MATTHEW M. MARTINEZ, ASSOC. AlA

   222 AUSTIN HWY, SAN ANTONIO, TEXAS 18209


   E: MMARTINEZ@JOHNGRABLE.COM


   P: 210-820-3332 EX. 3S


   W: WVvW.JOHNGRABLE.COM




From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Wednesday, December OS, 2012 3:04 PM
To: Matthew Martinez
Cc: Jack Green
Subject: Los Cerritos Hanger RFI 1




Matt,



As per our earlier conversation today, this is a compiled list of RFls which cover topics
previously discussed. This will just help us both keep track of them.



                                                ~   DEFENDANT'S
                                                :     EXHIBIT

                                                I     s
                                                       .3Jl
    ·.:1      Regarding the flange beams indicated on the Victor's drawings under the cupola. The PEMB
           . engineer determined that these were not required, which is acceptable according to Mr. DeAnda
             according to his email he sent to myself yesterday. COULD WE GET AN ELECTRONIC COPY
             OF THAT CONVERSATION FOR OUR RECORDS, ON THE PLUS SIDE WE'LL HAVE LESS
             VISUAL CLUTTER WITHOUT THOSE WIDE FLANGES...



     2.      Need drawings for cove behind structural columns at all frame lines. I HAVE PRIMED JACK
            AND VICTOR TRYING TO SEE WHAT OPTIONS WE HAVE AS FAR AS WIDENING THE
            LUGS ON EITHER SIDE OF THE RIGID FRAME GRIDS BASED ON THE DIFFERENCE
            BETWEEN WHAT WAS BUILT AND WHAT WE WERE SHOWING IN THE DRAWINGS, IT
            LOOKS LIKE ANOTHER DISCREPENCY BETWEEN THE STRUCTURAL DRAWINGS AND
            ARCHITECTURAL, KIND OF THE SAME DIFFERENCE WITH THE HANGAR DOOR SEE
            ATTACHED EMAIL TO JACK YESTERDAY



     3.      Need soffit details



     4.       Need sections/details showing relationships of interior cupola wall framing, with galvalume
            siding and insulation, where these walls meet the main roofline.
(

     5.      Need locations of main hanger door motors for electrical stub out placement



    6.       Need specs for Big Ass Fans SEE ATTACHED CUT SHEET, WE APPROVED THIS
            SUBMITTAL AND SENT IT TO JACK ...



     7.      Need layout for extra hi-bay lighting SEE MEP SHEET E1 02 FROM BARKER AND
            ASSOCIATES



    8.       Need interior wall elevations and sections, specifically insulation R value, WE WERE
            LOOKING FOR AT LEAST 5.5 11 OF CLOSED CELL SPRAY FOAM



     9.      Need all cabinet specs and elevations (potential lead time requirement)
(D. Need color selections for paint, flooring, etc.



  11. Need to finalize masonry veneer selection in detail



  12. Tom Pittman is telling me he is going to supply the aircraft tie-downs for the taxiway/additional
     parking. Don't know if you were aware of this or not. I AM, HE IS IN TOUCH WITH THE
     SALES REP ...



  13. Drawings for additional plane parking, avgas tanks, etc once they are approved. SEE SITE
     PLAN A100




    Thanks,



     Kyle Kieke



     Project Superintendent

    SBS Construction

    kkieke@sbsworld.net

    C: 830-388-9267

    F: 830-981-5303




                                    BAF ... Power   pdlCi.S.£.KID
                                                                                                                                 DRA1N1NG IS NOT iNTENDW j-'OR
                                                                                                                                 CON5TRUC.TION PURPOSES. CONSUI.T
                                                                                                                                 MECHANiCAl. AND STi/GiNEERS FOR FINAL DESiGN l.A'fOUT.
                                                                                                                                 DRl~"'''''ING   ISSlJGGESTED DESKiN ONt.Y.




                                                                                                                                                 PROJECT

                                                                                                                                     Los Ceritos Hangar




                                                                                                                                      BAF Consultant: JP
                                                                                                                                      Date: 03-26-2012
                                                                                                                                      Drawing By: DB
                                                                                                                                      DWG#: B512-0161

                                                                                                                                     BIG ASS FANS SCHEDULE

                                                                                                                                 BAF01           2 20' POWERFOIL X

                                                                                                                                NOTES:
                                                                                                                                A. VCRIFY EXTENISON TUSE LENGTH AND MOUNTING
                                                                                                                                BRACKET WITH MANUFACTURER PRIOR TO ORDERING.
                                                                                                                                B. SUPPLY WITH POWERFOILAIRFOll$ANDWINGLETS.
                                                                                                                                C. SUPPLY WITH WALL MOUNTED CONTROL PAD RILLY
                                                                                                                                INTEGRATED WITH THE ONBOARD CONTROL
                                                                                                                                D. SU PPLY WITH C·FACED MOTOR AND HERMETICALLY
                                                                                                                                SEALEDGEARBOlt
                                                                                                                                E. SUPPLY WITH FACTORY INSTAUATION AND
                                                                                                                                CORRESPONDING 10 YEAR,. NON·PRORATED PARTS
                                                                                                                                WARRANTYAN01YEARRlLLLABQR.
                                                                                                                                F, CONTACT BIG ASS FANS AT 817·244·3267 FOR PRICING
                                                                                                                                INFORMATION AND FACTORY INSTALLATION SCOPE OF
                                                                                                                                WOO<

                                                                                                                                MINIMUM FAN PlACEMENT REQUIREMENTS:
                                                                                                                                1. BOTTOM OF FAN SHOULD BEAT LEAST 10' AFF
                                                                                                                                2. FANSHOULDBEAT LEAST2'AWAY,INANY
                                                                                                                                DIRECTION, FROM ANY POSSIBL£OBSTRUCTIONS
                                                                                                                                a. FANS SHOULD NOT I*: MOUNTED WITHIN lWO FAN
                                                                                                                                DIAMETERS OF ANY LARGE AIR MOVING EQUIPMENT.




                                                                                     1 It (0.3 m) to 15 It (4.5 m)
                                                                                     Standard 1 It (0.3 ml shown




            f.,!Ce------------------:240.,6097_------------------+I
                  .-
    Model number                       PFX20
    Number and Iype 01 airfoils        10 patented Powerfoilo airfoils
                                                                                       ---



~
                                       Mill finish aluminum or custom color finish
            (standard color)           Powerfoil winglel (safely yellow)
                (as shown)             442 Ibs (200 kg)
    Motor                              2.0 HP (1.5 kw)
    Maximum speed                      47 RPM                                                           X·Soli... Wall Keypad
    Maximum amps                       6.4 A @200-250 V
                                       3.2 A @400-480 V
    Input power and required breaker   200-250 VAC, 50/60 Hz, 1                                                                                  ... _ .... ~ .....   "   - - , - " " - ' " • ''':''''   ~I   ......


   Average power usoge • min/max speed                                       I 60W/1200W.                                                                                                            7,25"


                                                                                                                                                                                                     j
                                                                                                                                                                              8-8                  1184.2 mni
    Purpose-built STOBER Drives gearbox                                          NitroSeal Drive with <11 arc minutes backlosh,
                                                                                 HeliComber· gear technology, SKF tapered roller
                                                                                                                                                                               000
                                                                                 bearings, 2-%" hollow output shoft, Simrite double
                                                                                 IiWped output seals, lifetime synthetic oil, Nitrogen                                     II~~J[!~J§II
                                                                                 fi led and permonenriy sealed
   Controller                                                                    X-Series wall keypad
                                                                                                                                                                          '--3.825" --+-
   Controller connection                                                         Cot5                                                                                            197.2mm)
                                                  l
   Sound level at maximum speed                                                  <55 dBA                                                                                  • Provides full control
                                                                                                                                                                            of all fan functions
   Minimum airfoil clearances required                                           2 ft (0.6 ml on sides. 5 ft (1.5 mJ below ceiling deck
                                                                                                                                                                          • Can be located up
   Certifications                                                                ANSI/Ul507                                                                                 to 1,000 k from fan
                                                                                 CAN/CSA C.22.2 No. 113-0B
                                                                                                                                                                          • Single keypad can
    . Sound leV6/ measured at a blade height of 20 ft and 20 ft horizonlOlfy from center of fan.                                                                            operate unkmited
                                                                                                                                                                            number of fans
CovereJ by one or more of the following U.S. Polen": 6,244,821: 6,589,016; 6,817;835; 6,939,108; 7,252,478; 7,284,960; 7,654,798; D587,799:
D607,988 OM o!hor poren', pending.

  POWERFOIL X FEATURES                                                                                              POWERFOIL X OPTIONS
  • 10 year, non-prorated warranty with factory installation*                                                       • SmortSense365 for year-round automated control
  • NitroSeal Drive'" purpose-built gearbox for increased                                                           • Clear, lockable keypod enclosure
    durability, cooler operation and no maintenance                                                                 • Custom color packages
  • BAS integration without additional communications card                                                          • 100 W Holide light
 • Preinstalled relay kit for fire alarm interfacing                                                                • Security camera
  • Control multiple fans from a single controller without                                                          • 8-ft - 24-ft diameter
    anyadditionol hardware
  • Powerfoil winglet and airfoil
·10 yeor porb, Mlllime olnolls ond hub, 1 yeor lobOl' warranty; certain exclusions opply. See complete warronty for detaIls.




  e                                                                                      800 Wmche,ter Road                              I LeXington
                                                                                                                                                       frBIGASSFAN5
                                                                                                                                                       KY 40505   I
                                                                                                                                                                      WWW.BIGASSFANS.COM
                                                                                                                                                                                       No Equol.
                                                                                                                                                                      877 81G FANS [244 32671
                                                                                                                                                        An ISO 9001 2008 cel "hed company

                                                                                                                                                                                                                                            M
                                                                                                                                                                                                                                      REVISIONS:

                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I

                                                                                                                                                                                                                   ~.         /
                                                                                                                                                                       ~~~84~L
                                                                                                                                                                                                                       '\r/
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                /'/'\,
                                                                                                                                                                                                                    =-=:m~I
                                                                                                                                                                                             ,I                     =~~'
                                                                                                                                                                                         II
                                                                                                                                                                                        I'
                                                                                                                                                                                        II
                                                                                                                                                                                                                -~~::-:!::f
                                                                                                                                                                                        "                                 ,
                                                                                                                                                                                         I                               I


                                                                                                                                                                                                                                      A100
     From:               Matthew Martinez 
     Sent:               Monday, March 26, 2012 3:22 PM
     To:                 'Jack Green' 
     Cc:                 John Grable 
     Subject:            FW: Fan Layout Recommendation Information


     HERES A NUMBER FOR THE FAN ...




                         '"c·
       MATTHEW M. MARTINEZ, ASSOC. AlA
       222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
       E: MMARTINEZ@JOHNGRABLE.COM
       P: 210-820-3332 EX. 35
       W: WWW.JOHNGRABLE.COM


     From: Jeff Proctor [mailto:jproctor@bigassfans.com]
     sent: Monday, March 26, 20123:17 PM
     To: Matthew Martinez
     Subject: RE: Fan Layout Recommendation Information

     As far as budgetary pricing for the 20' Powerfoil X fan if you plugged in $7500 per fan it would cover you for the
()   standard fan. This doesn't include appearance packages, specialty or nonstandard accessories, or installation.
     Please let me know if you need anything else.

     Thank you,



     Jeff Proctor
     Project Design Consultant
     BIG ASS FANS
     (877) BIG-FANS X 4412
     Phone: (859) 967-0533
     Fax: (859) 233-0139
     Email: jproctor@bigassfans.com
     www.bigassfans.com I www.elementfan.com

     * Please note that as of June 1, 2010, all mail addressed to me should be delivered to 800 Winchester Road,
     Lexington, KY 40505. Thank you for updating your address records accordingly.




     The Buyer must ensure that product specifications are consistent with actual field installation requirements. Big Ass Fans
     product recommendations are based on product specifications as transmitted to the company. As such, Big Ass Fans is not
     responsible for inaccuracies between the communicated product specifications and actual field installation requirements. The
     Buyer of the specified products assumes responsibility for the cost of retuming or exchanging specified product where
     specified product does not meet field requirements.
                                                                                                            ~ DEFENDANT'S
                                                                                                             ~    EXHIBIT
                                                                                                            f 33
                                                                                                            H!J
Confidential Statement
NOTICE: This communication and the information attached to or included with this transmission is for the use of the named individual to which it is directed and
DOES contain information that is privileged AND confidential. It is NOT to be transmitted to or received by anyone other than the named addressee (or a person
authorized to deliver it to the named addressee). It is NOT to be copied or forwarded to any unauthorized persons. If you have received this electronics mail
transmission in error, delete it from your system without copying or forwarding it, and notify the sender of the error by replying via email or by calling Delta T
Corporation at (877) BIG-FANS (TOLL FREE), so that our address record can be corrected.




From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Monday, March 26, 2012 4:11 PM
To: Jeff Proctor
Subject: RE: Fan Layout Recommendation InformatioA

JEFF,
       THIS IS A GREAT STARTING POINT, IS THERE ANY PRICING/COST INFORMATION THAT YOU COULD
PROVIDE SO WE COULD UPDATE OUR COSTS SPREADSHEET? ANYTHING YOU COULD GET US WOULD BE GREAT!
THANKS AGAIN,

                                                                              -MATI




   MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM



From: Jeff Proctor [mailto:jproctor@bigassfans.com]
sent: Monday, March 26, 2012 3:04 PM
To: Matthew Martinez
Subject: RE: Fan Layout Recommendation Information

Attached is our recommendation for the Los Cerritos Hangar project in Uvalde, TX as requested. I have included
cutsheets and specifications for the fans shown. Below is a link to the fan's installation guide.

http://www.bigassfans.com/onlineguides/powerfoilx/Welcome.htm

Please let me know if you have any questions or need anything else.

Thank you,


Jeff Proctor
Project Design Consultant
BIG ASS FANS
(877) BIG-FANS X 4412
Phone: (859) 967-0533
Fax: (859) 233-0139
Email: jproctor@bigassfans.com
 www.bigassfans.com I www.elementfan.com

* Please note that as of June 1, 2010, all mail addressed to me should be delivered to 800 Winchester Road,
Lexington, KY 40505. Thank you for updating your address records accordingly.
The Buyer must ensure that product specifications are consistent with actual field installation requirements. Big Ass Fans
product recommendations are based on product specifications as transmitted to the company. As such, Big Ass Fans is not
responsible for inaccuracies between the communicated product specifications and actual field installation requirements. The
Buyer of the specified products assumes responsibility for the cost of retuming or exchanging specified product where
specified product does not meet field requirements.
Confidential Statement
NOTICE: This communication and the information attached to or included with this transmission is for the use of the named individual to which it is directed and
DOES contain information that is privileged AND confidential. It is NOT to be transmitted to or received by anyone other than the named addressee (or a person
authorized to deliver it to the named addressee). It is NOT to be copied or forwarded to any unauthorized persons. If you have received this electronics mail
transmission in error, delete it from your system without copying or forwarding it, and notify the sender of the error by replying via email or by calling Delta T
Corporation at (877) BIG-FANS (TOLL FREE), so that our address record can be corrected.




From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Friday, March 23, 2012 3:31 PM
To: Jeff Proctor
Cc: John Grable; 'jgreen@sbsworld.net'
Subject: RE: Fan Layout Recommendation Information

Jeff, attached is a cad building section and plan, you should be able to discern hts from these drawings, aslo, i
have attached a preliminary elec service drawings from out mep engineers, e202. please let me know if there is
anything else you need.
                                                        thanks for your help,
                                                                                            -matt




   MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM



From: Jeff Proctor [mailto:jproctor@bigassfans.com]
sent: Friday, March 23, 2012 2:05 PM
To: Matthew Martinez
Subject: Fan Layout Recommendation Information

Matthew,

If you could provide a layout of the space you'd like addressed and as much of the following information as
possible I can get together with my applications engineers and we can size the fans and insert them into the
layout to show optimal placement. This is a complimentary service that we offer.

Building dimensions (usually on drawing)
Roof pitch or eve height (if roof structure is sloped)- so that we can account for that with our clearances
Lighting grid- so that we can avoid any strobing effects and account for the lights in our recommendation
Areas of interest (where are the areas you would like fans)
Purpose of fans in those areas (destratification, cooling, ... j
Available power- in order to provide the correct motor configuration and to help us select which fans would be
most appropriate for your application
HVAC ducts and diffuser locations- so that we can account for them with our placement and observe our
clearances
Heating equipment info and locations- so that we can account for them with our placement and observe our
clearances
Other obstructions (cranes, racking, columns, ... j

Thank you,


Jeff Proctor
Project Design Consultant
BIG ASS FANS
(877) BIG-FANS X 4412
Phone: (859) 967-0533
Fax: (859) 233-0139
Email: jproctor@bigassfans.com
 www.bigassfans.com I www.elementfan.com

* Please note that as of June 1, 2010, all mail addressed to me should be delivered to 800 Winchester Road,
Lexington, KY 40505. Thank you for updating your address records accordingly.




The Buyer must ensure that product specifications are consistent with actual field installation requirements. Big Ass Fans
product recommendations are based on product specifications as transmitted to the company. As such, Big Ass Fans is not
responsible for inaccuracies between the communicated product specifications and actual field installation requirements. The
Buyer of the specified products assumes responsibility for the cost of retuming or exchanging specified product where
specified product does not meet field requirements.
Confidential Statement
NOTICE: This communication and the information attached to or included with this transmission is for the use of the named individual to which it is directed and
DOES contain information that is privileged AND confidential. It is NOT to be transmitted to or received by anyone other than the named addressee (or a person
authorized to deliver it to the named addressee). It is NOT to be copied or forwarded to any unauthorized persons. If you have received this electronics mail
transmission in error, delete it from your system without copying or forwarding it, and notify the sender of the error by replying via email or by calling Delta T
Corporation at (877) BIG-FANS (TOLL FREE), so that our address record can be corrected.
       Kyle Kieke #                        December 10, 2012 10:26 AM
       To: Matthew Martinez , John Grable 
       Cc: Jack Green 
       FW: Los Cerritos Hanger - framing question



       Matt/John,



       Here is the correspondence between Victor and I regarding the flange beams under the cupola.



       Thanks,



(~) Kyle Kieke
"-~,




       Project Superintendent

       SBS Construction

       kkieke@sbsworld.net

       C: 830-388-9267

       F: 830~981-5303




       From: Victor M. De Anda Jr. [mailto:victor@synergy-se.com]
       Sent: Tuesday, December 04, 20123:43 PM
       To: Kyle Kieke
       Subject: Re: Los Cerritos Hanger - framing schedule




       The cupula framing was done a little different from our plans, but they made it work by
       doing the column directly on top of the rafters.
                                                                    ;;t DEFENDANT'S
                                                                          EXHIBIT

                                                                    I
                                                                     :I


                                                                    II:
                                                                          .3f
                                                                          S
There is no action required to add these beams



Thanks




Victor M. De Anda Jr., P.E.
Synergy Structural Engineering, Inc.
901 Victoria St. Suite lie II
Laredo, TX. 78040
0: 956-753-5860
F: 956-753-6210
M: 956-237-7908




                                               ----"._---
From: Kyle Kieke 
To: Victor M. De Anda Jr. 
sent: Tue, December 4, 2012 3:25:34 PM
Subject: RE: Los Cerritos Hanger - framing schedule

Victor,



On sheet S-5, drawing 1, you show two flange beams to be supplied by the PEMB manufacturer.
 These flange beams are not on my shop drawings from my PEMB and I need to know if you
are still requiring them. If so, what size do you spec out?



Thanks,



Kyle Kieke

Project Superintendent
   kkieke@sbsworld.net

   c: 830-388-9267


   From: Victor M. De Anda Jr. [ mailto:vidor@synergy-se.com]
   Sent: Monday, December 03,201210:14 AM
   To: Kyle Kieke
   Subject: Re: Los Cerritos Hanger - framing schedule




   Kyle,

   The framing for the offices is in sheets 8-6 and 8-7,

   If you do not have them, plaease ask the Architect for the most current set.



C) Thanks



     Victor M. De Anda Jr., P.E.
     Synergy Structural Engineering, Inc.
  .. 901 Victoria 8t. 8uite lie II
     Laredo, TX. 78040
     0: 956-753-5860
     F: 956-753-6210
     M: 956-237-7908




   From: Kyle Kieke 
   To: victor@synergy-se.com
           Sent: Mon, December 3, 2012 10:06:27 AM
           Subject: Los Cerritos Hanger - framing schedule

           Victor,



           I'm looking for the interior framing schedule for Rod Lewis' hanger but I don't see anything on
           the structurals I have. Can you please forward this information because I need to get it out for
           bid ASAP.



           Thanks,



           Kyle Kieke

           Project Superintendent




(') kkieke@sbsworld.net
'-._~~-'



           C: 830-388-9267



           Those
Matthew Martinez 
To: Kyle Kieke 
Cc: John Grable 
(No Subject)
                                                                                     18 Attachments, 10 MB


KYLE, JOHN ASKED ME TO FOREWARD SOME UPDATED DRAWINGS FOR THE HANGAR,
I HAVE LEFT OUT A COUPLE SHEETS THAT I NEED TO COORDINATE BASED ON YOUR
RFls. I WILL COMPLETE THE PACKAGE AND GET THEM TO YOU. ALSO ATTACHED ARE
THE RENDERINGS THAT SHOW THE SAMPLE STONE WALL HERE IN SAN ANTONIO, AS
WELL AS SOME ATTACHEMENTS THAT WE HAVE SHOWN TO THE CLIENT IDENTIFYING
THE APPROVED MATERIALS FOR THE HANGAR AND THE CONSTRUCTION DRAWINS
FOR THE STONE COURSE, .... TALK SOON, THANKS

                                                         -MATT




   MATTHEW M. MARTINEZ. ASSOC. AlA


  227. ".USTIN HVv'Y, SAN ANTONIO, TEXAS 78209




  P: 210-82(H532 EX. 55


  W: "V\'iWJOHNGRABlE.CO~1




                                                 ;j DEFENDANT'S _ - - - - - - - - - -..- - - - - .
                                                 i      HIBIT
                                                 I
                                                       EX,




                                                       L1£
                                                 II!   SRS"
Victor M. De Anda Jr.         December 12, 2012 11 :25 AM
To: Kyle Kieke , John Grable 
Cc: Jack Green 
Re: Los Cerritos Hanger - questions


Kyle,
Did you mean sheet S-6??

The expansion anchor bolts can be installed instead of the nelson studs since they needed to be
installed when the concrete was poured.
The base plate for the column will need to change to fit inside the wall, the plate can be elongated
along the wall in order to install the anchor bolts and conceal the plate. The plate will need to be at
least 1/4" bigger on each side of the column in order to get a 1/4" fillet weld all around the column to
the base plate. The anchor bolts can be 5/8X8 with a minimum of (2) anchor bolts per column.

You can do the lifts on the CMU grout all the way to the top of the bond beam that is placed every
6'-8"

thanks

Victor M. De Anda Jr., P.E.
Synergy Structural Engineering, Inc.
901 Victoria S1. Suite "C"
Laredo, TX. 78040
0: 956-753-5860
F: 956-753-6210
M: 956-237-7908



From: Kyle Kieke 
To: Victor M De Anda Jr 
Cc: Jack Green 
sent: Wed, December 12, 2012 11:07:24 AM
Subject: Los Cerritos Hanger - questions


Victor,



Is there any way we can get around using nelson studs on the base plates for the structural steel components of the
hanger offices on sheet 8-5? I really don't want to run the risk of messing up the concrete floors by cutting the plates
into the slab.
i   Could we weld some angle footings on these columns and set wedge anchors?



    Also, the general masonry notes on S-1 say we have to pour grout in the CMU walls in 4' lifts. Can we go to 6' lifts
    instead to speed up the process?



    Thanks,



    Kyle Kieke



    Project Superintendent

    SBS Construction

    kkieke@sbsworld.net

    C: 830-388-9267

    F: 830-981-5303

(
        Victor M. De Anda Jr.           December 12, 2012 11 :27 AM
        To: Kyle Kieke 
        Cc: John Grable 
        Re: Hanger office framing conflicts


        You only need 18 ga but it will have to be a structural stud 600S162-43 @ 16" O.c.

        Thanks



        Victor M. De Anda Jr., P.E.
        Synergy Structural Engineering~ Inc.
        901 Victoria St. Suite "e"
        Laredo, TJC. 78040
        0: 956-753-5860
        F: 956-753-6210
        M: 956-237-7908


( ~
 ....

        From: Kyle Kieke 
        To:. Victor M De Anda Jr ; Matthew Martinez 
        Cc: Jack Green 
        Sent: Wed, December 12, 2012 11:15:08 AM
        Subject: Hanger office framing conflicts


        VictorlMatt,



        The architectural drawings are calling for 16 gauge stud walls (A600) but Victor's drawings are calling for 18 gauge (S-
        5). Can you please clarify this?



        Thanks,



        Kyle Kieke



        Project Superintendent

        SBS Construction
kldeke@sbsworld.net

c: 830-388-9267
F: 830-981-5303
Kyle Kieke #                          December 13,2012 10:26 AM
To: Matthew Martinez 
Cc: Jack Green , John Grable 
RE: finalized stone selection



Working on the corbel CMU layout to make sure it will work. Can you tell me how to run the
courses using the various heights of stone? If you can send me a drawing that would be great.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303




From: Matthew Martinez [mailto:mmartinez@johngrable.com]
Sent: Wednesday, December 12, 2012 6:34 PM
To: Kyle Kieke
Cc: Jack Green~ John Grable
Subject: RE: finalized stone selection




TEAM, HERES THE SUMMARY FOR THE STONE VENEER MIX:


                                                 ';,j. DEFENDANT'S
                                                  ;        EXHIBIT
                                                  I
                                                  It
                                                           38
                                                           S'BS
     4 II THK. VENEER @ INFILL WALLS BETWEEN RIGID FRAME BAYS



     12 11 MILL BLOCK @ FIRST CORBELL! BUTRESS BASE @ EACH RIGID FRAME BAY

     8 II MILL BLOCK @ SECOND CORBELL OF BUTRESS

     4 II MILL BLOCK @ THIRD CORBELL OF BUTRESS



     1: SISTEDALE 1I0LD YELLER II L1MESTONE--40% OF SURFACE AREA INCLUDING 100% OF
     FIRST CORBEL 12 II THK. MILL BLOCKS @       BUTRESSES, 24 II LENGTHS AND 12 ", 8
     ",6 11 ,4 II HEIGHTS.

     2: NICOTENE LIMESTONE -- 40% OF SURFACE AREA

             24   II   LENGTHS AND 12 11,8 ",6",4 II HEIGHTS

     3: TEXAS CREME -- 20% OF SURFACE AREA

             24   II   LENGTHS AND 12 ", 8 ",6 ",4 II HEIGHTS


C)
     2- PIECE 4 II VERT. MOVEMENT MASONRY VENEER WALL TIES



     ATTACHED IS VICTOR'S RESOLUTION OF EXPANDING THE LUG WIDTH IN REGARDS TO
     THE DIFFERENCE IN THE AS-BUILT CONDITIONS @ THE MASONRY LUG AT THE RIGID
     FRAME BAYS, THIS WILL GIVE US THE WIDTH AND DEPTH THAT WE'VE BEEN SHOWING
     IN DRAWINGS. I'VE ALSO INCLUDED OUR INTERPRETATION OF THE BUTRESSES WITH
     THIS EXPANSION, LET US KNOW IF THIS CAN BE DONE, ILL KEEP STREAMING THE RFI
     INFO TO YOU ...



     ALSO, ROD WOULD LIKE TO FLIP THE RAMP CONFIGURATION TO THE NORTH SIDE OF
     THE HANGAR, THE TAKE-OFFS SHOULD BE THE SAME BUT WE WOULD LIKE TO ADD
     ANOTHER HEll-PAD ... WE HAVEN'T RECEIVED FINAL APPROVAL FOR THIS BUT IT
     WAS DIRECTED BY HIM SO I WANTED TO GIVE YOU A HEADS UP.



     WE ARE ALSO WORKING ON FINDING A SPOT FOR A RUNWAY LIGHT SWITCH
     CONTROL PANEL, SO THERE WILL BE SOME ADJUSTMENT FOR SOME ELECTRICAL
     CONDUIT IN THE RAMP AND FOR THE CONTROL PANEL, MORE INFO SOON TO COME ..
                                                   -MATT




        MATTHEW M. MARTINEZ, ASSOC. AlA


       222 AUSTIN H'NY. SAN ANTONIO. TEXAS 78209

       E: MMARTINEZ@JOHNGRABLE.COM


       P: 210··820·3332 EX. 35

       W: VMW.JOHNGRAllU'.COM




    From: John Grable
    Sent: Wednesday, December 12, 2012 1:55 PM
    To: Kyle Kieke; Matthew Martinez
    Cc: Jack Green
    Subject: RE: finalized stone selection




    Kyle

\,,_) Good
We have a good idea on mix now

Just the accent beltline is up in the air

We will get this done

Thanks



How is the roof install going - send me some pies!



Thks




   www.johngrable.com




From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Wednesday, December 12, 2012 1:53 PM
To: Matthew Martinez; John Grable
Cc: Jack Green
Subject: finalized stone selection




Just a friendly reminder because I know that both of you have a lot going on. I'd like to have
this mock-up done out here by the end of next week.



Thanks,
Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303
Kyle Kieke #                        December 19, 2012 10:28 AM
To: Matthew Martinez , John Grable 
Cc: Jack Green 
CMU/conduit issue



Could we run two courses of CMU along the original wall line to hide this conduit? We can fill
the cells with grout to create a bench effect and you'll still have the cove going all the way up
minus 16 " off the slab.

The other issue we have is that on the revised MEPs, the outlets are now being shown as
mounting to the face of the structural steel. Only way to do this is to drill into the flange and
mount the box. Two issues with this; Victor has to approve it and the box stands a greater
chance of being knocked off the column because it sticks out so far versus mounting on the
CMU.
'Matthew Martinez 
 To: John Grable , Kyle Kieke
 
 RE: Los Cerritos Weekly Report - 23 Dec

i forwarded the latest and greatest MEP drawings to kyle earlier last month, shortly after our site visit. i don't know if there was a change in the fixture type, but barker had
revisited the light output levels with the higher roof ht, and said is was ok with the original layout

From: John Grable
Sent: Friday, December 28, 2012 5:55 PM
To: Kyle Kieke; Matthew Martinez
Subject: RE: Los Cerritos Weekly Report - 23 Dec

Kyle and Matt

Regarding the high bay light fixtures -I assume you are using the revised (Latest) lighting layout by MEP... assume layout basically same just fixture had some kind of
adjustment?

Please advise
Thanks
John


[cid:image003.jpg@01CDE51C.317309401
    www.johngrable.com


From: Kyle Kieke [mailto:kkieke@sbsworld.net]
Sent: Wednesday, December 26,20128:40 AM
To: tpittman@lewisenergy.com; John Grable; Matthew Martinez
Cc: Steve Schiffman; Jack Green
Subject: Los Cerritos Weekly Report - 23 Dec



Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303




                                                                               ~ 'DEFENDANT'S
                                                                                =       EXHIBIT

                                                                               14fJ
                                                                                 "S S
                                                                                II:
Kyle Kieke #                          January 23, 2013 11 :18 AM
To: Matthew Martinez , John Grable 
FW: meeting notes - site meeting with Rod Lewis



FYSA, my meeting with Rod yesterday. He wants to look at changing some things up, read
down at the bottom of meeting notes.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303




From: Kyle Kieke
Sent: Tuesday, January 22, 2013 10:07 PM
To: Steve Schiffman; Dave Morgan; Tom Pittman (tpittman@lewisenergy.com)
Cc: Jack Green; Bill Leonard
Subject: meeting notes - site meeting with Rod Lewis




Thanks,
Kyle Kieke



Project Superintendent

SSS Construction

kkieke@sbsworid.net

C: 830-388-9267

F: 830-981-5303




Site Meeting.=ls.xJJ..62jgi)
                                                                                                          Select                Systems


                                                                                                           Los Cerritos Hanger
                                                                                                                   1378
                                                                                                               Site Meetin
 Meeting: '" 30 Minutes
 Date:    22 Jan 13
 Time: 4:00-4:30
 Location: Jobsite
 Prepared by: Kyle Kieke


 Time: TBD
 Time: TBD
 Location: TBD




 Tom Pittman - Lewis Energy Group"---_______                                                                            210-384-5892                  tQJttmim@le~i~ne[QY.cQm
  Rod Lewis - Client                                                                                                                                  rL'§;wi~~vyi;?'§;neIgY.cQm
F-P-"ae..:rnc:.: a",kc..: C",-h""ae..:rce:. h""k:. .-i-:L=oe::;.w'-"is"---"'En"'e"'-r;,.gy'--                                                         P""-c"'"h;""g""'K""h-""k-~i@""'J""'§;w'""~-""i~""''§;n''''-e'''"lg;;:c~~~y'"';~'''''C9::;.JJ1'""~~              -1
  Benny Es uivel - Lewis Ener y                                                                                                                       Q~JlUiy~I@'-'§;vyl~n'§;rgy,i=Qm
  Monica Rokhol - Lewis Energy                                                                                                                        mrokhQI@I'§;wi~ene[Qy,cQm
  Kyle Kieke - SBS Construction                                                                                    ----'8=3'-=0-'-3=8=8-'-9=2=6-'-7   -'""kki'§;ke-@~b~vyQ[Ld,neJ




  N/A



FS",it",e--,W..:..e=oa""t:::he",r..:..:--'C"'le=oa"'-r--"a"'n""d-'-m:.:.:ic:.::ld'--   ~                                                                                                                                                                              --\
                                                                                           ~-----------------------------------------------I
 Site Conditions: Clean and orderly                                                         ~                                                                                                                                                                         ---1




                                                                                                    17 Scenic Loop Rd, Boerne, TX 78006                                                                                                                    SBS 1917
                                                                                                              Select            Systems




Resubmitted ship ladder shop drawings for a roval to John Grable Architects                                                          22-Jan-13
Submitted shop drawings for HM Doors, Rollup-=D::..:o'-=o:.:../r,c.;F...:.loo=.=r-=c"'o::::;at=.:in-'.'g,=s            --+__--=O-"-9-=-J-=a:..:..n--=1"'3_ _- f   -'-"'O::-:::   -/-              -1




                                                                                                                                    OS-Dec-12
                                                                                                                                    06-Dec-12
                                                                                                                                    02-Jan-13
                                                                                                                                    03-Jan-13




                                                                                                     17 Scenic Loop Rd, Boerne, TX 78006
                                                                                                                                                                                       SBS 1918
                                                                                 Select             Systems




These minutes reflect the writer's understanding of the issues discussed. These minutes shall become a part of the project record. Any corrections or errors are to be reported to the writer
                                                                    as soon as possible for issuance of corrected minutes.




                                                                                                                                                                     SBS 1919
                                                                         17 Scenic Loop Rd, Boerne, TX 78006
Kyle Kieke                          January 23,2013 2:40 PM
    John Grable ,
Matthew Martinez 
Cc: Jack Green 
Call me after you meet with Rod


I need to know the office configuration because yesterday he wanted to eliminate the office but
keep the bathroom. I 1m framing the other interior pods as I write this email.

Thanks,

Kyle Kieke
Project Superintendent
SBS Construction
c: 830-388-9267
kkieke@sbsworld.net
John Grable 
To: Thomas Pittman , Rod Lewis 
Cc: tony@weigandcmc.com , Parnak Charkhchi
, Monica Rokohl 
RE: More thoughts

Rod and Tom

We are drawing good solutions to your hangar refinements from yesterdays site visit
We will present to you at our 2:30 meeting
I think you will like them

John



    www.johngrable.com



--Original Message--
From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
Sent: Wednesday, January 23, 2013 11 :36 AM
To: Rod Lewis
Cc: tony@weigandcmc.com; Parnak Charkhchi; Monica Rokohl; John Grable
SUbject: Re: More thoughts

I agree and will have an answer for you ASAP

Sent from my iPhone

On Jan 23,2013, at 11:26 AM, "Rod Lewis" wrote:

> This should take care of the problem at hand. Thanks for digging into it and coming up with a reasonable resolution.
>
> On getting things back to 80' opening, let's discuss how that is to be done and what effect that has on the project. I don't want anything that looks scabbed on as you well
know.
>
> --Original Message--
> From: Thomas Pittman
> Sent: Wednesday, January 23,201311:07 AM
> To: Rod Lewis
> Cc: 'tony@weigandcmc.com'; Parnak Charkhchi; Monica Rokohl; John
> Grable
> Subject: Re: More thoughts
>
> Hello Rod,
>
> 1. Agree on the windows and will get with John on that.
> 2. Meeting with Benny on Monday to get a game plan for the capturing the rain run off. Also will get Lingo involved and notified.
> 3. Let us explore the options we have on the office, Rod, and get them in front of you ASAP.
>
> After further review on the hangar door I have found the following: On December 3rd a site report by JGA highlighted the fact that the opening was 75' and the original
intent was to have an 80' opening. SBS said they could modify to give us the 80' opening. To clarify, the clearance we have right now is 76'2" giving us approximately 2'6" on
each side of the 2000LX. Regardless, you were told you would have an 80' opening and you will.
>
> This identifies a fundamental problem... A lack of communication, and I will take this responsibility on myself. As of today, everyone involved will be required to issue
documentation of any supplemental instruction, any field modification, any pending or proposed Change Order or anything that differs from the Construction Documents that
we have. All of these will be in writing and reflected in the CD's. In turn, I will forward these to you and Tony to make sure we are all on the same sheet of paper.
>
> I think we have the production ramping up into the gear it needs to be and will make sure that we continue in that mode. I will also make sure that everyone knows that a
failure. to notify me of any alterations or field modifications could lead to termination.
>
>
>
> Thomas L. Pittman
> Director of Construction, Lewis Energy Grp.
> tpittman@lewisenergy.com
> work: (210) 384-5892
> cell: (210) 262-1686
> 10067 Jones Maltsberger
> San Antonio, Tx. 78216
>
>
>
>
                                                                            ;i DEFENDANT'S
                                                                            I        EXHI.BIT
                                                                             j        43
>
>
> On 1/23/1310:26AM, "Rod Lewis" wrote:
>
» 1) Windows in bedroom- there is the northwest corner of the bedroom
»that we can still frame out for a window. The room might feel better
» with a window in it. What are the thoughts. We can also frame one or
»two out to the inside hangar as well.
» 2) Drainage off the roof. I spoke to Tom and Benny about my ideas
» there to feed the closest tank.
» 3) Office area is too small. What are we going to do there? We can
» use that area for a shower bathroom and build me a separate office
» near the other buildings to the north. Or place a separate building
» to the south to match what is on the north. We can also pull the wall
» in the 3' it is extending into the inside of the hangar.
>
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER
THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT is CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTiTUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
         Kyle Kieke                           January 24, 2013 7:46 AM
         To: texmax52@yahoo.com , Ross
         Compton , Bob Carnwath 
         mechanical rough-ins


         As of this morning, we are on hold for our mechanical rough-ins for the interior hanger areas. I
         was told last night by the owner's rep that there will be significant framing changes coming our
         way. I know I have spoken to each of you about starting next week and I apologize for the
         inconvenience but my hands are tied on this one.



         When I receive new drawings I'll forward as soon as possible so you can update your pricing.



         Thanks,



C-/':.   Kyle Kieke



         Project Superintendent

         SBS Construction

         kkieke@sbsworld.net

         C: 830-388-9267

         F: 830-981-5303
(~':   Rod Lewis #                              January 29, 2013 9:42 PM
       To: John Grable 
       Cc: Parnak Charkhchi , Thomas Pittman
       , Tony Weigand , Matthew
       Martinez 
       Re: Uvalde Hangar living quarter expansion


       John- I like the plan of the upper bedrooms. We can sleep a lot of people now with plenty of bathrooms. I am not quite happy
       with the south side kitchen and living room. Is the recess necessary? If not can we get rid of or minimize the recess.

       Also I have the following ideas;

       1) Make a real bar against the north side of the kitchen wall. Similar to our Chuc skeet range bar. How do we expand this "real
       bar idea "?
       2) Make a kitchen with a real useful island.



       let's discuss further. Thanks for getting on this. I will be around tomorrow after lunch in SA.



c      From: John Grable [mailto:jgrable@johngrable.com]
       sent: Tuesday, January 29, 2013 08:07 PM
       To : Rod Lewis
       Cc : Parnak Charkhchi; Thomas Pittman; Tony Weigand; Matthew Martinez 
       Subject: Uvalde Hangar living quarter expansion



       Rod



       Attached please find proposed living quarter expansion floor plans per our 2-23-13 meeting
       discussions for the Uvalde Hangar.

       Tom Pittman and Raven worked on these ideas Saturday so we could produce these drawings
       for you tonight.

       This is a very cool space now for great airplanes and people!!!!



       Your personal quarters are located on the ground floor

       The break room and shop are now to be converted to kitchen/dininglbar/and media room - we
       can repurpose the shop barn doors and use at the opening from kitchen/dining to close off
(~'I media room if desired

     We propose to back up to your personal bathroom plumbing to provide a powder room/laundry
     room for use for guests when using the kitchen media room (this keeps everyone out of your
     personal bedroom space!)

     Stackable washer/dryer essential to support cleaning requirements for new living quarters that
     originally was located in the shop/storage area.



     The second floor quarters stack nicely above and provide 2 bedroom sleeping quarters with
     shared bathroom

     Each side can sleep 4 comfortably

     We still provide a pull down stair to access the storage loft space above - believe it is wise to
     keep this option open since structural framing specs can support 100 pound per sq ft live loads



     Like the way the hand rail at storage loft "tops ottY? or finishes the two story quarters form and
     ties into the second floor access stairs!!!

C)
     I believe this is a great idea and will allow you to resolve an immediate need for personal/guest
     housing through integration with your new hangar!

     I hope your schedule opens up this week so we can present in person ...

     If you like this design direction we would like to complete drawings for pricing by SBS or GC so
     we can integrate into the ongoing construction!

     The metal stud framing is continuing around this potential change and will complete the upper
     exterior wall framing on top of the cmu walls by Friday.
  www.johngrable.com




THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS
PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT
ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
DESTROY
  ,      THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU]
From:                  Kyle Kieke 
Sent:                  Thursday, January 31, 2013 10:43 AM
To:                    Matthew Martinez 
Cc:                    Jack Green 
Subject:               RE: Hanger revisions


I'm going through the drawings now but the biggest thing so far is plumbing. I have to chip 12' of concrete out
to move drain lines and toilets at the kitchen, powder bath, and at the pilot locker bathroom. Going to be a very
substantial amount of chipping and moving lines. Will need some type of flooring at these areas to cover up the
concrete patches. I'll be working on this throughout the day.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Thursday, January 31, 2013 10:12 AM
To: Kyle Kieke; John Grable
Cc: Jack Green
Subject: RE: Hanger revisions

WE RECEIVED APPROVAL FROM ROD YESTERDAY AFTERNOON, SO WHAT XAVIER SENT WAS FAIRLY COMPLETE
AS FAR AS SCOPE IS CONCERENED, WE'RE PUTIING MORE DETAILED INFO TODAY, CAN YOU LIST WHAT'S ON
YOUR MIND?
                        -MATI




   MATIHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM




From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Thursday, January 31, 2013 10:08 AM
To: John Grable; Matthew Martinez
Cc: Jack Green
Subject: Hanger revisions

John/Matt,
I.m looking over the preliminary drawings Xavier sent me and I've got some questions/suggestions based off of
what I've got on the ground out here. When are you trying to get Rod's final approval because what I'm finding
could affect final decision making.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
                               Matthew Martinez 
         Sent:                 Thursday, January 31, 2013 10:08 AM
    //~
    .     )0:                  'Kyle Kieke' 
         Cc:                   John Grable ; Xavier Cantu 
         Subject:              RE: Los Cerritos's Review Sheets


        WE'RE WORKING ON LINING ALL THAT STUFF OUT TODAY, WE'LL GET YOU AN ORGANIZED SET REAL SOON, KYLE. WE
        JUST WANTED TO GIVE YOU A HEAD START! THANKS,
                                              -MATI




            MATTHEW M. MARTINEZ, ASSOC. AlA
           222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
           E: MMARTINEZ@JOHNGRABLE.COM
           P: 210-820-3332 EX. 35
           W: WWW.JOHNGRABLE.COM




        From: Kyle Kieke [mailto:kkieke@sbsworld.net]
        sent: Thursday, January 31, 2013 10:06 AM
 To: Xavier Cantu
 Cc: John Grable; Matthew Martinez
Object: RE: Los Cerritos's Review Sheets

        Xavier,

        If you could bubble all changes on the finalized revisions that would be extremely helpful. Just want to make sure we
        don't miss anything.

        Thanks,

        Kyle Kieke

        Project Superintendent
        SBS Construction
        kkieke@sbsworld.net
        C: 830-388-9267
        F: 830-981-5303


        From: Xavier Cantu [mailto:xcantu@johngrable.com]
        sent: Wednesday, January 30, 2013 6:47 PM
        To: Kyle Kieke
        Cc: John Grable; Matthew Martinez
        Subject: Los Cerritos's Review Sheets

(        ?od Afternoon Kyle,
    -_J
        Per your request. Please see attached sheets of the Hanger at Los Cerritos's First Floor Plan, Enlarged Floor plans, and 3d
        views for your review. Per Matt, we will be sending this out to Victor and our MEP engineers tomorrow.
    Thank you,




         XAVIER CANTU
           222 AUSTIN HWY #1, SAN ANTONIO, TEXAS 78209
          E: XCANTU@JOHNGRABLE.COM
          P: 210-820-3332 EX. 34
          W: WWW.JOHNGRABLE.COM




I    I

\.J
Kyle Kieke #                   January 31,2013 2:33 PM
To: Bob Carnwath 
revised architectural drawings - for review only




Just to give you an idea of what the changes are. Don't know when I'll get MEP drawings.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303



         lIED\~
           )...
LOS CERRIT .w.!2dfJ2J0ID
--.




      n                                                                                                                                                         n




                                                                                                                                                                o




                     ----------------------------------------------------------------------------------------------
                                                                                                f..--
                                                                       ........- - - - i.' ~----s'1    '1a
                                                                                                   r~~ ~
                                                                                                              2U
                                                                                                               !


                                                                                                                           ""·'tt.l!"



                                             """'_~"""        0
                                             ~~~'i""'""'~_~   l~--------_l¥::~.c. c.:-.: :                        c.
                      -,~~;~;~;;-      -- ,~= -----T~t~~:~
                                                                   /   ..;~     .   fO   ~~~:




      xi(;
                     TRI-BAR RANCH COMPANY
                     LOS CERRITOS HANGAR
                                                                                                                                        II
                                                                                                                                        ~
                                                                                                                                             f-+-+-+-I-I   ~
                                                                                                                                                           ~
          o          UVALDE, TX                                                      222 AUSTltt.HIGHWp.y                                                  '"
                                                                                                                                                                3:




          o   ....
                                                                                SAN ANTONIO, TEXAS 78209
                                                                              10 820 :53:52 F ZIO 820 3334 WJOlflGRABLE.
>                                                                                                                                                             >




n                                                                                                                                                             n




'"
                                                                     =
                                                                LOFTHDROOM



                                                                                                                         reo        ROOM3:SHOWER

                                                                                                                         reo        ROOM 4: WIC

                                                                                                                         TBO        ROOM 4: W/C
                                                                                                                         TBD        ROOM 6: KlTCl-EN

                                                                                                                                    ROOM 11:BA.THROOM
                                                                                                                                    ROOM 11:BA.THROOM


                               o
                       SUNSET
     'e/: I            AREA
     ~




                                                                                                         I-'===!==='===*=:!:=="=====!.J",
'"




                                                                                            ~
                                                                                            "   .
                                                                                                ..         "
                                                                                                           ~
                                                                                                          "o,...
                                                                                                           o
                                                                                                          ;0

                             "                                                                            "~
                           "~,,
                           "'''''''''''''                                                                  ~
                             =

'" 0--



     CD   ~~,,~.~~D PLAN - FIRST FLOOR REAR        (]) ~~~.~~D PLAN - SECOND FLOOR REAR




x
     »
     I\.) ?~
              ~o

              ffi~
            !::it':   Ia
                       ~

                       ~
                           TRI-BAR RANCH COMPANY
                           LOS CERRITOS HANGAR
                                                               ~'~l'ai~5
                                                               In U~i~
                                                               .H~~h~
                                                                o.   ~['I
                                                                                   rIlN_~
                                                                                     A~eHIT'OTg
                                                                                        l;;e:        -
                                                                                                                               ;g

                                                                                                                               i"
                                                                                                                               6
                                                                                                                               ~
                                                                                                                                                        '"~
                                                                                                                                                        In

                                                                                                                                                        ~x
     I\.)                                                       ~ il"~:~fi
                                                                                                                                                        In
                           UVALDE, TX                                              2~ AUSTIN HIGHr'1iY
                       ~
                       ~                                        Hi       .     SAN      TONIO, TEXAS 8209
     0                                                                       108203332 F 210 820 3334 W JOlflGRABLE.C
     A                                               G                                                                           M
                                                                                                                   REVISIONS:




                                                                                                                 PRIClNGlDIOSET




                                                                                                                                       0'     ~
                                                                                                                                     >-~ ~
                                                                                                                                      ~
                                                                                                                                     ~~
                                                                                                                                     !,!!~ ;l
                                                                                                                                     ::Cw ~
                                                                                                                                     ~2'-
                                                                                                                                     1-0
                                                                                                                                       w
                                                                                                     "..
                                                                                                                                     ~z ~
                                                                                                     "..
                                                                                                                                     -
                                                                                                                   ~ «
                                                                                                                   0-
                                                                                                                      0::
                                                                                                                   :2 CJ
                                                                                                                   0 z
                                                                                                                   ()
                                                                                                                   J:
                                                                                                                          :f
                                                                                                                           (f)
                                                                                                                   ()
                                                                                                                           0
                                                                                                                   ~       l'2~



                                                                               '-.
                                                                                                                           0::
                                                                                                     ~             0::     w w-
                                                                                                                           () g
                                                                                                     ;:           ~ (f)~
                                                                                                     CIl
                                                                                                     5--          c::l- S=>
                                                                                                     ~~
                                                                                         I



                                     !                                       1
                                                                                                                  PROJ fer ADDRESS

                                                                                                      (V)        DRAWN;
                                                                                                                 CHECKED:
                                                                                                                 APPROVED:
                                                                                                                 DATE: 1130113
11                                                                                                               SHEET NO.




     A   I   B   I   c   I   D   I   E   I   •   I   G   I   H   I   I   I   J   I   K       I   L          II
                                                                                                                 80-2            M
Kyle Kieke #                    February 1, 2013 9:55 AM
To: Bob Carnwath ,
texmax52@yahoo.com 
Los Cerritos revised architecturals

------_._--                                       ____..                         -....:::5 Attachm~n!~&1..MB

MEP engineer still working on their stuff. This should give you an idea of the additional
requirements.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303




      -.-.-----------.
                                       A700
                                             "
                                       REVISIONS:




                                             "
                                       REVISIONS:




 1==4~--::;=:.~­
-.!l';:=;:;F;7.ll-l- -   - -n.,lf!f+
                  :
       ==~
       --.-
       ....
       =~'":r      .•'   '
              SECTION DETAIL        ® ~~~;>~~3ETAIL       @KITCHEN




                                        f::.".:::;;::-
                                                                                         ~
                                                                                         ::E
                                                                                         0 ~
                                                                                              .
                                                                                              a:

                                                                                              "
                                                                                                                                                                                                                               1-.-1
                                                                                                                                       SHCmER
                                                                                                                                       HEAD
                                                                                                                                                    T


                                                                                                                                                 """"
                                                                                                                                                 hood
                                                                                                                                                     ~FJXtureSdMldUIo
                                                                                                                                                              M"",I""";:"'"'I
                                                                                                                                                                   TaD
                                                                                                                                                                                     -
                                                                                                                                                                                ROOM3: SHOWER



                                                                                                                            .•
                                                                                                                            4A         TDKyle Kieke &'                              February 4, 2013 8:56 AM
To: Steve Schiffman ,
tpittman@lewisenergy.com , John Grable , Matthew Martinez 
Cc: Jack Green 
Los Cerritos Weekly Report - 03 Feb
                                                                                      1 Attachment, 47 KB


Received new interior floorplan/elevation/wall section drawings on Friday. Still awaiting interior
elevations, new door and window schedules, revised MEP and Engineering drawings.



Thanks,



Kyle Kieke



Project Superintendent

SSS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303




1378 Los C . 3.dQC C1Z...KID
Kyle Kieke                                February 4, 2013 9:55 AM
To: Matthew Martinez , John Grable 
Cc: Jack Green , tpittman@lewisenergy.com

revised floorplan questions


Matt/John,



Couple questions regarding the revised interior plans:



 Can we label the bedroomslbaths for clarification?

 Downstairs bedroom, new drawings give dimension of 19' 5" and old drawings give dimension
of 18' 8 V2". This dimension cannot be 19' 5" because of the structural column next to the
armoire area. Please check to make sure this won't conflict with anything (I don't see a problem
with it).

  Why frame the corner of the media room so large around the corner structural column? If this
is a true media room then why not use this space for media equipment, surround sound, etc.
Will this room be pre-wired for surround sound?

 Are all additional bedroom egress windows 2-0x5-0?

 Will the upper mezzanine guardrails and stairs to 2 nd floor be painted?

 Also need updated door/window schedules.

 Plumber is asking for plumbing fixture schedule. This is critical for rough-in.



Trying to get pricing for all of this so the sooner the better.



Thanks,
Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303
Matthew Martinez 
To: Kyle Kieke 
Cc: Thomas Pittman , John Grable 
RE: Los Cerritos Weekly Report - 03 Feb
                                                                                      3 Attachments, 1 MB


Kyle,

      here are some updated plans with more info, and building sections through the back pods.
Unfortunately we are going to have to drop the floor level, we can't make the HVAC systems
work the way the owner has asked or get the ext stairs to work, without dropping the f.f. level to
10' 11-3/4 "

     we are working with rod right now regarding the ext sheathing for the living units, we may
end up doing a mix of angelim and metal siding, just want to give you a heads up, I should have
some interior elevations to you by the end of the day and ill check in with mep and structural for
any updates, thanks

                                                                              -matt




    MATTHEW M. MARTINEZ, ASSOC. AlA


   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209


   E: MMARTINEZf1i)JOHNGRABLE.COM


   P: 210·820·3332 EX. 3S


   W: W,VWJOHNGRABlE.COt-t




From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Monday, February 04,2013 8:56 AM
To: Steve Schiffman; tpittman@lewisenergy.com; John Grable; Matthew Martinez
ee: Jack Green
Subject: Los Cerritos Weekly Report - 03 Feb




Received new interior floorplan/elevation/wall section drawings on Friday. Still awaiting interior
elevations, new door and window schedules, revised MEP and Engineering drawings.



Thanks,



Kyle Kieke



Project Superintendent

S8S Construction

kkieke@sbsworld.net

C: 830-388-9267
F: 830-981-5303



                                                                                                  M
                                                                                           Il.EVISIatS:
      A600




!II
Kyle Kieke &'                            January 29, 2013 9:05 PM
To: tpittman@lewisenergy.com , John
Grable , Matthew Martinez 
Cc: Jack Green 
anchor bolt pictures



I have to re-tap some of the holes because we're hitting reinforcing steel. We should be 100%
tomorrow.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303
From:             Kyle Kieke 
Sent:             Wednesday, January 30, 2013 1:59 PM
To:               Victor M. De Anda Jr. ; John Grable
                  
Cc:               Matthew Martinez ; Jack Green
                  
Subject:          Window framing conflict
Attach:           IMG_20130130_103059_744.jpg; LOS CERRITOS HANGAR_A400_EXT.
                  ELEVS.pdf


Here is the window picture you requested. I just spoke to John and he said that if we need to break up the
windows at the mullions and add supports, that's ok.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
IMG_20130130_103059_744.jpg
LOS CERRITOS HANGAR_A400_EXT. ELEVS.pdf
                                                                                             !lifi.l==,"",,;jx~~=r ;:J~~~f~t'
                                                                                                                                   F,f.lOFT
                                                                                                                                       1"'0
                                                                                                                                   ~~f~C~~:T~~.l.NOS,                   ()
                                                                                                                                   IJlClf\Ttcr




                                                                                                                                         ,-,.
                                                                                                                                          F.F




o                                                                                                                                                                       o




                                                                                                                                                 T,O.W.@RIGID
                                                                                                                                                        FRAME
                                                                                                                                                       -31'·3"




                                                                                                                     I   1 " ' ; - - - I
                      TRI-BAR RANCH COMPANY   ~t~~~~~s
                                              S.~~g;;;'ii·~ ~




                                              liilll!
                      LOS CERRITOS HANGAR
3:

     0                UVALDE, TX
                 ~
                                                                     222 AUSTIN HIGHWAY
                                                                  SAN ANTONIO, TEXAS 78209
     0                                                          10 820 3332 F 210 820 3334 WJOHNGRABLE.C
From:              Jack Green 
Sent:              Monday, November 12, 2012 5:31 PM
To:                Matthew Martinez 
Cc:                Jack Green ; John Grable ;
                   Tom Pittman 
Subject:           Re: RIGID FRAME - WIND BENT CONFLICTS


Aware of this issue, working on remedies, have some answers tomorrow.

Thanks,

Jack Green
SBS Construction and Development
Business Development
210-789-1898


On Nov 12,2012, at 5:17 PM, "Matthew Martinez"  wrote:

     JACK, PLEASE FIND ATIACHED SHOP DRAWINGS, PAGES 14 AND 15 SHOW THE CONFLICT AREAS
     WITH RED ANNOTATIONS. IN SUMMARY, THE CROSS BRACING NEEDS TO INTERSECT WITH THE
     UPPER SPANDREL BEAM, AND THERE ARE SOME MISSALIGNMENTS IN THE BOLT HOLE LOCATIONS
     @THEWIND BENT TO RIGID FRAME CONNECTIONS. ALL PARTIES ARE WORRIED THATTHE SLOTS
     MADE TO ACCOMMODATE THESE ALIGNMENTS MIGHT UNDERMINE THE STRUCTURAL INTEGRITY
     OF THE BUILDING ... WE'RE EVENTUALLY LOOKING FOR SOME DOCUMENTED REMEDIES FROM
     THE PEMB. LET ME KNOW IF YOU HAVE ANY QUESTIONS, THANKS
     -MATI


     
           MATTHEW M. MARTINEZ, ASSOC. AlA
            222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
            E: MMARTINEZ@JOHNGRABLE.COM
            P: 210-820-3332 EX. 35
            w: WWVV.JOHNGRABLE.COM


     
RE (65).msg
From:             Steve Schiffman 
Sent:             Wednesday, November 14,20127:00 PM
To:               John Grable ; Torn Pittman
                  
 Cc:              Matthew Martinez ; Jack Green
                  ; Dave Morgan ;
                  erickk@sbslp.com; Bill Leonard ; Randy Ferrell
                  ; Fred Koetting 
Subject:          RE:


Gentlemen:

I received the email from John. I have called John and talked with Tom. We have had discussions and consulted
with Schulte Building Systems. Along with Jack Green we have assessed comments. We have forwarded letters
from Schulte's engineer in regards to future action to be taken. I have reviewed the erection today along with
our metal building erection team Bill Leonard and Randy Ferrell.

The time period in the specifications has never been enforced by Schulte Building Materials upon SBS
Construction due to the ongoing relationship between the parties and the volume of business SBS does with
Schulte and therefore SBS was not concerned with the time period limitation of the specification. To ease
concern the specification has formally been extended to thirty days by Schulte in the letter forwarded today.
Schulte and SBS have teamed on many projects and neither has used the denotations in the specifications to
circumvent responsibility for justified actions or structural compliance.

SBS in discussion with the erector knew of field modifications prior to correspondence from the architect. SBS
instructed the erection crew to cease further modifications. SBS after learning from the erection crew that
modifications were necessary dispatched Bill Leonard first thing yesterday morning to access the erection and
gather appropriate information to professionally analyze and discuss the erection process with Schulte. SBS
contacted Schulte shortly after the assessment was made and pictures were forwarded to discuss the areas that
had been field modified with Schulte. Without proper photographs and personal review a discussion with
Schulte would have been simply to put Schulte on notice about perceived erection field modifications that are
not considered irregular in the industry.

The two field modifications that have been reflected upon were the misalignment of bolt holes marrying the
wind bents to the taped column and the flange on the wind bent being modified to fit inside the taped column
flange where they marry. Neither have been deemed concerns by Schulte's structural engineer. Nevertheless,
Schulte is arranging their engineer to be on site before week end to visually inspect the modifications and write
a report.

All components when unloaded as normal procedure were segregated by type, inventoried and verified.

The SBS team will wait for Schulte's field assessment and consult with the owner's representatives in regards to
any corrective action/process recommended by the structural engineer and proceed from that point. SBS will
continue the erection process but will not proceed with any future erection discrepancies without giving the
owner representative notice to assess and respond with direction.

Both SBS and Schulte's sole intent is to deliver a quality new structure that will service the owner appropriately
for years to come.
Stephen S. Schiffman, President

SBS Construction
17 Scenic Loop Road
Boerne, Texas 78006
Office: 830-981-5929
Fax:    830-981-5308
Direct Line: 830-981-5945
Cell:   210--379-7708
Email: sschiffman@sbsworld.net



     On Nov 13, 2012, at 4:59 PM, "John Grable"  wrote:

           Jack

           Notifying you that we called Schulte Building Systems just before noon to discuss
           concerns with Eric Keys that the Wind Bents predrilled holes were not aligning up
           and were being field modified (or slotted) to fit by your erection crew. My main
           concern that promted my call was (after reading today on shop drawings that
           contractor had 5 days to alert Schulte of any defects) and that today was last day per
           shop drawing specs that replacement of defected parts were not allowed -I wanted
           know what plan of action you had taken. Eric said he had not heard from you yet and
           would probably call you to discuss this issue.

           Specs also called for no field adjustments to delivered building without contacting
           Schulte and receiving approval for field modifications and since your erection crews
           were doing this without prior consent from PEBM manufacturer (unless someone
           from SBS had contacted another party at Schulte) 1 am alerting you to this fact.

           Has anyone from SBS visited the site and verified that all PEBM building components
           are true and correct to the plans and specifications?

           The Owner is paying for a brand new PEMB and will not accept anything less than
           same. Based on my series of statements and questions above - the Owner wants a
           written plan of action to rectify all known and unknown problems by noon tomorrow.
           Considering how building delivery process history - 1would like to think that all
           building components were inspected and verified immediately after delivery in case
           there were any adjustments to be made based on the Schulte Building System
           specifications outlined on the shop drawings.

           Awaiting your plan of action
           Thank you

           John

  www.johngrable.com
 From:             John Grable 
 Sent:             Monday, November 26,20127:02 PM
 To:               Thomas Pittman ; Rod Lewis
                   
 Cc:               Pamak Charkhchi ; 'tony@weigandcmc.com';
                   Matthew Martinez ; Bob Cardin
                   
 Subject:          RE: Uvalde Hangar flight request site visit


Thank you Tom
Victor De Anda has some other follow up/backup ideas as well
He is satisfied with the PEMB supplier

Best

John




   JOHN GRABLf
   JOHN GRABLE FArA



   www.johngrable.com



From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
sent: Monday, November 26, 2012 6:59 PM
To: John Grable; Rod Lewis
Cc: Parnak Charkhchi; 'tony@weigandcmc.com'; Matthew Martinez; Bob Cardin
Subject: Re: Uvalde Hangar flight request site visit

To expand. Connection bolts are A325 bolts. Standard bolt. 355 ft Ibs of torque. I asked that we have an
engineers inspection to verify.


From: John Grable [mailto:jgrable@johngrable.com]
sent: Monday, November 26,201206:50 PM
To: Rod Lewis
Cc: Parnak Charkhchi; Tony Weigand ; Thomas Pittman; Matthew Martinez
; Bob Cardin
Subject: RE: Uvalde Hangar flight request site visit

Rod

Thank you - we are booked on the Pilatus for Wed @ 8:30 am
This is a critical juncture for this project.
We will verify all issues as discuss...a full report with photos will be provided.
If all items turn out to be per plans and specs we will still call for a 100% testing of all bolt torque ratings
performed by Schulte Building Systems Engineering Department.
Tom Pittman met with them a couple of weeks ago at site to review all delivered steel components and
connections. At that time all was satisfactory.

Knowing that Bob Cardin knows what is required for the fueling station and based on two personal meetings
with him I now offer 3 scenarios for fuel station location per attached drawings. My design instincts guided by
his feedback has prompted these 3 studies to flush out best location of fuel station for the present and future
uses.
I am convinced at this time that the fuel station should be located along the side of the hangar building and not
perpendicular to the front concrete apron as originally shown.
I will study this during the site visit and have a review meeting scheduled with Bob Cardin to walk through all 3
schemes for final feedback from him
Not trying to beat a dead horse ...just want it right for you.

Respectfully

John




   JOHN GRABLf
   JOHN GRABLE FArA
                  1

   www.johngrable.com



From: Rod Lewis [mailto:Rod@lewisenergy.com]
sent: Monday, November 26, 2012 2: 13 PM
To: John Grable
Cc: Parnak Charkhchi; Tony Weigand; Thomas Pittman; Matthew Martinez; Bob Cardin
Subject: RE: Uvalde Hangar flight request site visit

John- I guess you got the jest of my email to the guys. I will feel much more comfortable after we get the
torqued checked out and the metal thickness verified.

On location of the fueling station that looks good to me, but coordinate with Bob C as he know what we need
and where we need it.

On aircraft, you are welcome to fly out in the Cirrus if it is still there. If not the Pilatus. Thanks.


From: John Grable [mailto:jgrable@johngrable.com]
sent: Monday, November 26,20122:28 PM
To: Rod Lewis
Cc: Parnak Charkhchi; Tony Weigand; Thomas Pittman; Matthew Martinez
Subject: Uvalde Hangar flight request site visit

Rod
I am respectfully requesting an early morning flight - Wednesday November 28, 2012 to Los Cerritos Ranch for
the purpose of my Construction Observation field visit for Matt Martinez and myself.
I have the structural Engineer Victor De Anda and Tom Pittman scheduled to meet us there to follow up on the
Schulte Building engineering team and SBS that met TP for review of install techniques.
Purpose is to perform a thorough review of install techniques and bolt torque.

Building   specifications call for a more rigid steel frame with the following structural requirements:
    1.     LL over 360 more rigi9d requirement due to masonry not metal skin veneer
    2.     Winds load design data of 90 mph gusts up to 3 second gusts
    3.     International Building Codes (IBC 2009) floor live load of 150 pounds per sq ft
    4.     Reinforced concrete foundation using 4000 psi design mix

This building is not a light weight structure and the height may make the steel appear to light or small- we must
revivify what Schulte Building Systems has told us

Will also check on upcoming fuel station location ...
Have you had a chance to review what I have sent on Friday - trying to provide options that will allow proper
information for the correct long term decisions
I would like to meet with you this week to review - perhaps prior to my proposed site visit?

Please see break down of building structural components...
Note that there are structural emu walls similar to those at LEG Yard that work in tandem to the Rigid Structural
Steel Frame we could present model to you on computer if you have time to meet on the fueling station.

Respectfully

John




   JOHN GRABLf
   JOHN GRABLE rAtA



   www.johngrable.com




THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510
AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT
OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED.
IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED.
THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510
AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT
OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED.
IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED.
THANK YOU!
From:              John Grable 
Sent:              Monday, December 3,2012 10:46 PM
To:                Rod Lewis 
 tc:               Pamak Charkhchi ; Tony Weigand
                   ; tpittman@lewisenergy.com; Matthew Martinez
                   ; bcardin@lewisenergy.com
Subject:           Uvalde Hangar site visit
Attach:            LOS CERRITOS SITE VISIT_11-28-12.pdf


Rod

Attached please find my report for the Uvalde Hangar site visit.
Please note the smaller hangar door size as originally requested by Don Wilson but reviewed and not identified as a
problem by Bo Cardin or TP or JGA based on actual aircraft dimensions - (highlighted in yellow)

Best

John




  JOHN GRABLE
           !   I

  JOHN GRABLE FAH\


  www.johngrable.com
LOS CERRITOS SITE VISIT_11-28-12.pdf
,r\
(,    LOS CERRITOS SITE VISIT - 11/28/12
      Attending: Bob Cardin LEG, Tom Pittman GCC, Jack Green & Kyle (superintendant) SBS, Victor De Anda
      SSEI, John Grable - Matt Martinez JGA

      RAMP LAYOUT
         •  CURRENT 100 X 100' CONCRETE APRON FORMED AND REINFORCING STEEL IN PLACE - NO NEED
             FOR CONDUIT FOR ELECTRICAL LIGHTING OR PLANE TIE DOWNS. BC RECOMMENDS WE
             INCREASE THE WIDTH OF THE CONe. RAMP BY 50' X 100'@ NORTH AND 50' X 120' ON SOUTH
             FOR HELO LANDING PAD WITH 20' SQUARE GRID WITH FLUSH MOUNTED ROLL-OVER BOlLARD
             LANDING LIGHTS - THIS ALLOWS FOR SAFE NOCTURNAL LANDINGS WITH SAFE DISTANCE FROM
             HANGAR. PROVIDE 6 MOORING STATIONS, THREE @ EACH OF THE FLANKING NORTH AND
             SOUTH END OF THE RAMP EXTENSIONS. LOCATE 2 TANK FUELING STATION ON SOUTH END-
             TANK CAPACITY TO BE 2K OR 4 K GALLON CAPACITIES - (SEE ATTACHED DRAWINGS).

         •   FORGED CAST IRON MOORING EYES LOCATED AT THE 2 FLANKING SO' WIDE APRON
             EXTENSIONS ARE TO BE CAST IN THE CONe. FOR THE MOORING STATIONS-MANUFACTURED
             BY NEENAH FOUNDRY.

                                                                                                        i
                                                                                                        !
                                                                                                        1



(
                                         !

                                         ,J




                                                                                          •
                                                                                         e::;.
                                     I
                                    I
                                                                                 ..
                                                                                                                  ',"'"

                                                                           '~" ..~ ,,.
                                                                           ..;.,:.,..


                                                                  fHI                               "
                                                                                                 ," ;ir~,   :'l




                                                                                                 j
                                                                                                 1
LANDING/RUNWAY LIGHTING
   •   BOB CARDIN HAS INITIATED THE GENERAL REQUREMENTS FOR RUNWAY LIGHTS:

          o   WHITE LIGHTS FOR THE RUNWAY PROPER

          o   BLUE LIGHTS FOR THE TAXI-WAY

       WE HAVE IDENTIFIED THAT THERE IS FUTURE CONDUIT UNDER RUNWAY IS INSTALLED FOR THIS
       LIGHTING AT NORTH AND SOUTH ENDS.


RIGID FRAME ERECTION
          •   VICTOR DE ANDA, P.E. IS SATIFIED WITH PEMB UPON VISUAL INSPECTION, AND WILL
              COMPILE REPORT BASED ON SAID INSPECTION ON 11/27/12

          •   VICTOR APPROVED THE PRE-DRILLING OF HOLES IN LATERAL WALL GIRTS, PRIOR TO
              C.M.U. INSTALLATION WHICH ALLOWS EXPANSION ANCHORS TO BE COURSED INTO
              C.M.U. WALL

          •   T P DIRECTED THAT INSTALLED WIND BENT FRAME 6" F.F. TO EXTEND DOWN TO
              FINISH FLOOR LEVEL - A FLAT STEEL PLATE WILL RECEIVE THE EXTENDED FLANGE ON
              CONCRETE FLOOR.

          •   JGA WILL COORDINATE THE ADDITION OF A GALVANIZED METAL PANEL SOFFIT TO
              ENCLOSE THE CURRENTLY EXPOSED OVERHANGS ON BOTH THE RAKE AND EAVE
              OVERHANGS FOR PRICING AND APPROVAL - TO MINIMIZE ANY OPPORTUNITY FOR
              NESTING CRIDERS.

          •   AN INDEPENDENT TESTING LAB WILL TEST ALL BOLT TORQUEING SEDINGS TO VERIFIY
              THAT PEMB CONFORMS TO ALL STRUCTURAL DESIGN SPECIFICATIONS.

          •   WHEN ORIGINALLY DESIGN FORMER GCC DON WILSON DIRECTED THAT HANGAR DOOR
              TO OPEN 80' CLEAR - THE PEMB HAS CONFIGURED THE DOOR TO OPEN AT 75'. SBS
              STATED THEY WOULD PROVIDE HANGAR DOOR POCKET EXTENSIONS OF 2'-6" AT EACH
              END PER SSEI SUPLEMENTAL DRAWINGS. HANGAR DOOR WAS RAISE FROM 22' TO 26'
              WHEN THE BUILDING HEIGHT WAS RAISED 4 'IN HEIGHTTO HOUSE THE NEWLY
              PURCHASED 2000LXs - WITH A WINGSPAN OF 70'.2.5' CLEAR AT EACH WING END IS
              SATIFACTORY PER BC AND SEES NO NEED TO CHANGE 75' WIDE OPENING TO 80'.


          •   THE HANGAR WILL NOT ACCOMMODATE THE FALCON 7X, AS THE WINGSPAN IS ABOVE
              83' IN LENGTH AND THE TAIL IS 26'-1", THE HANGAR DOOR AS ROUGHED -IN IS 75' AND
              26' TALL-SO ADJUSTING THE FUNCTIONAL WIDTH DIMENSION SERVES NO FUNCTION.

SITE INFRASTRUCTURE LOGISTICS:
          •   GCC TO INITIATE TESTING OF THE QUALITY AND FLOW RATE OF THE EXISINTG WATER
          WELL LOCATED TO THE SOUTH OF THE GREEN RANCH HAND HEADQUARTERS TO VERIFY
          HANGAR CAN BE SERVED
          •   SBS TO INITIATE TESTING OF SOILS AT PROPOSED NEW RAMP EXPANSION WINGS AND
          PROPOSED REAR DRIVE LEADING UP TO HANGAR REAR OVERHEAD COIL DOOR - THE
          SLOPED EDGE OF THIS RAISED COMPACTED FILL BASE IS TOO STEEP FOR ACCESS DRIVE
          APPROACH REQUESTED EARLIER BY ROD.

          •   GCC TO FINALIZE ELECTRICAL EASEMENT ISSUE SO LOCAL UTILITY CAN INSTALL NEW
          SINGLE PHASE UNDERGROUND SERVICE TO HANGAR.

STRUCTURAL ENGINEERING REPORT:

          •   VICTOR DE ANDA IS WORKING ON HIS REPORT BUT OVERALL WAS PLEASED WITH ALL
              ATRIBUTES OF THE PEMB INCLUDING QUALITY OF MANUFACTURE AND STRUCTURAL
              INTEGRITY. SBS DELIVERED SHULTE BUILDING SHOP DRAWINGS THAT WERE SIGN AND
              SEALED BY THEIR IN HOUSE STRUCTURAL ENGINEER. VICTOR IS REVIEWING THEM THIS
              WEEK.

          •   VICTOR'S RESEARCH OF THE COMPANY PROVED THAT THEIR CREDENTIALS WERE UP TO
              ALL INDUSTRY STANDARDS AND HE WAS IMPRESSED BY THE MANY DECADES THIS
              COMPOANY HAS BEEN IN BUSINESS.

MATERIAL SElCTION PALETTE:

              •   JGA TO FORWARD EXTERIOR MATERIAL PALLETIE SELECTIONS AS APPROVED BY RL
                  TO SBS INCLUDING THE FOLLOWING:

                      o   CMU INFILL WALLS

                      o   EXTERIOR LIMESTONE - 3 TYPE MIX - SISTERDALE, NICOTENE, & TEXAS
                          CREME BLEND WITH GERMAN SMEAR JOINT

                      o   ANGELIN HARDWOOD FOR OFFICE POD INFILL

                      o   PEMB RIGID FRAME PAINT COLORS MINIMUM (2)- DARKER VALUE FOR
                          MAIN STRUCUTRE AND LIGHTER SHADE FOR SECONDARY STRUCTURE




                                               ROOF EAVE OVERHANG
HANGAR CLERESTORY




HANGAR DOOR POCKET
From:                     Matthew Martinez 
Sent:                     Wednesday, January 23, 2013 9:20 AM
To:                       John Grable 
Cc:                       Thomas Pittman 
Subject:                  FW: Uvalde Hangar site visit
Attach:                   LOS CERRITOS SITE VISIT_II-28-12.pdf


DOOR ISSUE WAS HIGHLIGHTED IN YELLOW, SEE ATIACHED, THIS WAS SUBMITIED ON THE 3 RD OF DEC.




      MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM




From: John Grable
sent: Wednesday, January 23, 2013 9: 18 AM
To: Matthew Martinez
Subject: FW: Uvalde Hangar site visit




  JOHN GRABLf         C            i";


   JOHN GRABLE FAiA



   www.johngrable.com



From: John Grable
sent: Monday, December 03, 2012 10:46 PM
To: Rod Lewis
Cc: Parnak Charkhchi; Tony Weigand; tpittman@lewisenergy.com; Matthew Martinez; bcardin@lewisenergy.com
Subject: Uvalde Hangar site visit

Rod

Attached please find my report for the Uvalde Hangar site visit.
Please note the smaller hangar door size as originally requested by Don Wilson but reviewed and not identified
as a problem by Bo Cardin or TP or JGA based on actual aircraft dimensions - (highlighted in yellow)

Best
John




  JOHN.GRABLf
  JOHN G.RABLE FA11I


  www.johngrable.com
LOS CERRITOS SITE VISIT_11-28-12.pdf
LOS CERRITOS SITE VISIT - 11/28/12
Attending: Bob Cardin LEG, Tom Pittman GCC, Jack Green   & Kyle (superintendant) SBS, Victor De Anda
SSEI, John Grable - Matt Martinez JGA


RAMP LAYOUT
   •   CURRENT 100 X 100' CONCRETE APRON FORMED AND REINFORCING STEEL IN PLACE - NO NEED
       FOR CONDUIT FOR ELECTRICAL LIGHTING OR PLANE TIE DOWNS. BC RECOMMENDS WE
       INCREASE THE WIDTH OF THE CONe. RAMP BY 50' X 100'@ NORTH AND 50' X 120' ON SOUTH
       FOR HELO LANDING PAD WITH 20' SQUARE GRID WITH FLUSH MOUNTED ROLL-OVER BOLLARD
       LANDING LIGHTS - THIS ALLOWS FOR SAFE NOCTURNAL LANDINGS WITH SAFE DISTANCE FROM
       HANGAR. PROVIDE 6 MOORING STATIONS, THREE @ EACH OF THE FLANKING NORTH AND
       SOUTH END OF THE RAMP EXTENSIONS. LOCATE 2 TANK FUELING STATION ON SOUTH END-
       TANK CAPACITY TO BE 2K OR 4 K GALLON CAPACITIES - (SEE ATTACHED DRAWINGS).

   •   FORGED CAST IRON MOORING EYES LOCATED AT THE 2 FLANKING 50' WIDE APRON
       EXTENSIONS ARE TO BE CAST IN THE CONe. FOR THE MOORING STATIONS-MANUFACTURED
       BY NEENAH FOUNDRY.
LANDING/RUNWAY LIGHTING
   •  BOB CARDIN HAS INITIATED THE GENERAL REQUREMENTS FOR RUNWAY LIGHTS:

          o   WHITE LIGHTS FOR THE RUNWAY PROPER

          o   BLUE LIGHTS FOR THE TAXI-WAY

       WE HAVE IDENTIFIED THAT THERE IS FUTURE CONDUIT UNDER RUNWAY IS INSTALLED FOR THIS
       LIGHTING AT NORTH AND SOUTH ENDS.

RIGID FRAME ERECTION
          •  VICTOR DE ANDA, P.E. IS SATIFIED WITH PEMB UPON VISUAL INSPECTION, AND WILL
              COMPILE REPORT BASED ON SAID INSPECTION ON 11/27/12

          •   VICTOR APPROVED THE PRE-DRILLING OF HOLES IN LATERAL WALL GIRTS, PRIOR TO
              C.M.U. INSTALLATION WHICH ALLOWS EXPANSION ANCHORS TO BE COURSED INTO
              C.M.U. WALL

          •   T P DIRECTED THAT INSTALLED WIND BENT FRAME 6" F.F. TO EXTEND DOWN TO
              FINISH FLOOR LEVEL - A FLAT STEEL PLATE WILL RECEIVE THE EXTENDED FLANGE ON
              CONCRETE FLOOR.

          •   JGA WILL COORDINATE THE ADDITION OF A GALVANIZED METAL PANEL SOFFIT TO
              ENCLOSE THE CURRENTLY EXPOSED OVERHANGS ON BOTH THE RAKE AND EAVE
              OVERHANGS FOR PRICING AND APPROVAL - TO MINIMIZE ANY OPPORTUNITY FOR
              NESTING CRITIERS.

          •   AN INDEPENDENT TESTING LAB WILL TEST ALL BOLT TORQUEING SETIINGS TO VERIFIY
              THAT PEMB CONFORMS TO ALL STRUCTURAL DESIGN SPECIFICATIONS.

          •   WHEN ORIGINALLY DESIGN FORMER GCC DON WILSON DIRECTED THAT HANGAR DOOR
              TO OPEN 80' CLEAR - THE PEMB HAS CONFIGURED THE DOOR TO OPEN AT 75'. SBS
              STATED THEY WOULD PROVIDE HANGAR DOOR POCKET EXTENSIONS OF 2'-6" AT EACH
              END PER SSEI SUPLEMENTAL DRAWINGS. HANGAR DOOR WAS RAISE FROM 22' TO 26'
              WHEN THE BUILDING HEIGHT WAS RAISED 4 'IN HEIGHT TO HOUSE THE NEWLY
              PURCHASED 2000LXs    WITH A WINGSPAN OF 70'.2.5' CLEAR AT EACH WING END IS
              SATIFACTORY PER BC AND SEES NO NEED TO CHANGE 75' WIDE OPENING TO 80'.

          •   THE HANGAR WILL NOT ACCOMMODATE THE FALCON 7X, AS THE WINGSPAN IS ABOVE
              83' IN LENGTH AND THE TAIL IS 26'-1", THE HANGAR DOOR AS ROUGHED -IN IS 75' AND
              26' TALL - SO ADJUSTING THE FUNCTIONAL WIDTH DIMENSION SERVES NO FUNCTION.

SITE INFRASTRUCTURE LOGISTICS:
           • GCC TO INITIATE TESTING OF THE QUALITY AND FLOW RATE OF THE EXISINTG WATER
          WELL LOCATED TO THE SOUTH OF THE GREEN RANCH HAND HEADQUARTERS TO VERIFY
          HANGAR CAN BE SERVED
          •   SBS TO INITIATE TESTING OF SOILS AT PROPOSED NEW RAMP EXPANSION WINGS AND
          PROPOSED REAR DRIVE LEADING UP TO HANGAR REAR OVERHEAD COIL DOOR - THE
          SLOPED EDGE OF THIS RAISED COMPACTED FILL BASE IS TOO STEEP FOR ACCESS DRIVE
          APPROACH REQUESTED EARLIER BY ROD.

          •   GCC TO FINALIZE ELECTRICAL EASEMENT ISSUE SO LOCAL UTILITY CAN INSTALL NEW
          SINGLE PHASE UNDERGROUND SERVICE TO HANGAR.

STRUCTURAL ENGINEERING REPORT:

          •   VICTOR DE ANDA IS WORKING ON HIS REPORT BUT OVERALL WAS PLEASED WITH ALL
              ATRIBUTES OF THE PEMB INCLUDING QUALITY OF MANUFACTURE AND STRUCTURAL
              INTEGRITY. SBS DELIVERED SHULTE BUILDING SHOP DRAWINGS THAT WERE SIGN AND
              SEALED BY THEIR IN HOUSE STRUCTURAL ENGINEER. VICTOR IS REVIEWING THEM THIS
              WEEK.

          •   VICTOR'S RESEARCH OF THE COMPANY PROVED THAT THEIR CREDENTIALS WERE UP TO
              ALL INDUSTRY STANDARDS AND HE WAS IMPRESSED BY THE MANY DECADES THIS
              COMPOANY HAS BEEN IN BUSINESS.

MATERIAL SELCTION PALETTE:

              •   JGA TO FORWARD EXTERIOR MATERIAL PALLETIE SELECTIONS AS APPROVED BY RL
                  TO SBS INCLUDING THE FOLLOWING:

                      o   CMU INFILL WALLS

                      o   EXTERIOR L1MESTONE-3 TYPE MIX-SISTERDALE, NICOTENE, & TEXAS
                          CREME BLEND WITH GERMAN SMEAR JOINT

                      o   ANGELIN HARDWOOD FOR OFFICE POD INFILL

                      o   PEMB RIGID FRAME PAINT COLORS MINIMUM (2)- DARKER VALUE FOR
                          MAIN STRUCUTRE AND LIGHTER SHADE FOR SECONDARY STRUCTURE




                                             ROOF EAVE OVERHANG
HANGAR CLERESTORY




HANGAR DOOR POCKET
Re Corrugated Panels (221).msg
From:            Rod Lewis 
Sent:            Wednesday, January 23, 2013 11 :27 AM
To:              Thomas Pittman 
Cc:              'tony@weigandcmc.com'; Parnak Charkhchi ;
                 Monica Rokohl ; John Grable
                 
Subject:         RE: More thoughts


This should take care of the problem at hand. Thanks for digging into it and coming up with a
reasonable resolution.

On getting things back to 80' opening, let's discuss how that is to be done and what effect that has on the
project. I don't want anything that looks scabbed on as you well know.

-----Original Message-----
From: Thomas Pittman
Sent: Wednesday, January 23, 2013 11 :07 AM
To: Rod Lewis
Cc: 'tony@weigandcmc.com'; Pamak Charkhchi; Monica Rokohl; John Grable
Subject: Re: More thoughts

Hello Rod,

1. Agree on the windows and will get with John on that.
2. Meeting with Benny on Monday to get a game plan for the capturing the rain run off. Also will get
Lingo involved and notified.
3. Let us explore the options we have on the office, Rod, and get them in front of you ASAP.

After further review on the hangar door I have found the following: On December 3rd a site report by
JGA highlighted the fact that the opening was 75' and the original intent was to have an 80' opening.
SBS said they could modify to give us the 80' opening. To clarify, the clearance we have right now is
76'2" giving us approximately 2'6" on each side of the 2000LX. Regardless, you were told you would
have an 80' opening and you will.

This identifies a fundamental problem... A lack of communication, and I will take this responsibility on
myself. As oftoday, everyone involved will be required to issue documentation of any supplemental
instruction, any field modification, any pending or proposed Change Order or anything that differs from
the Construction Documents that we have. All of these will be in writing and reflected in the CD's. In
tum, I will forward these to you and Tony to make sure we are all on the same sheet of paper.

I think we have the production ramping up into the gear it needs to be and will make sure that we
continue in that mode. I will also make sure that everyone knows that a failure to notify me of any
alterations or field modifications could lead to termination.



Thomas L. Pittman
Director of Construction, Lewis Energy G
tpittman@lewisenergy.com
work: (210) 384-5892
cell: (210) 262-1686
10067 Jones Maltsberger
San Antonio, Tx. 78216




On 1/23/13 10:26 AM, "Rod Lewis"  wrote:

> 1) Windows in bedroom- there is the northwest comer of the bedroom
>that we can still frame out for a window. The room might feel better
>with a window in it. What are the thoughts. We can also frame one or
>two out to the inside hangar as well.
>2) Drainage off the roof. I spoke to Tom and Benny about my ideas there
>to feed the closest tank.
>3) Office area is too small. What are we going to do there? We can use
>that area for a shower bathroom and build me a separate office near the
>other buildings to the north. Or place a separate building to the south
>to match what is on the north. We can also pull the wall in the 3' it
>is extending into the inside of the hangar.

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.c. SECTIONS
2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED
WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK
YOU!
Kyle Kieke                          January 30, 2013 8:23 AM
To: John Grable ,
Matthew Martinez 
Cc: Jack Green 
steps for extending door pockets


 Pour additional slab footing and cut existing slab to allow for bottom door track extension.

 Install two additional heavy steel columns which will form new pocket end wall.

 Install additional lateral framing between new columns and existing structure.

 Remove old end wall framing and cable cross braces and move all pieces to new end wall.

 Install rafter extensions and purlins for additional roofing

 Extend lower and upper door track.

 Remove 13 roof sheets (per side), re-roll and install longer roof sheets.



Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303
 From:             John Grable 
 Sent:             Wednesday, January 30, 2013 11:33 AM
 To:               Rod Lewis ; Tom Pittman
                   
 Cc:               Matthew Martinez ; Parnak Charkhchi
                   
Subject:           FW: steps for extending door pockets


Rod

Tom Pittman and I had a conference call with Kyle regarding the steps required to make right the original spec
for an 80 foot wide door.
Kyle has submitted the procedure as listed below.
These adjustment are not "scab -on" fixes but brand new additional components and will not affect the look
and functionality of the hangar structure.

This will not result in any additional cost to you - SBS will pay for this out of their own pocket since this was the
original specification.
Kyle Kieke stated he estimates it will take 3 weeks to complete these adjustments abut is waiting for the metal
building supplier to confirm delivery of the additional steel columns that are located in the back of the interior of
the hangar door pocket.




   JOHN GRABLE
   JOHN GRABLE fArA


   www.johngrable.com



From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Wednesday, January 30, 2013 8:23 AM
To: John Grable; Matthew Martinez
Cc: Jack Green
Subject: steps for extending door pockets

          Pour additional slab footing and cut existing slab to allow for bottom door track extension.
          Install two additional heavy steel columns which will form new pocket end wall.
          Install additional lateral framing between new columns and existing structure.
          Remove old end wall framing and cable cross braces and move all pieces to new end wall.
          Install rafter extensions and purlins for additional roofing
          Extend lower and upper door track.
          Remove 13 roof sheets (per side), re-roll and install longer roof sheets.

Thanks,

Kyle Kieke
Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
 From:              Jack Green 
 Sent:              Tuesday, October 23,20126:45 PM
 To:                Thomas Pittman ; John Grable 
 Subject:           1378 Los Cerritos Hangar Week Ending 121023
 Attach:            1378 Los Cerritos Hangar Week Ending 121023.pdf


Tom/John,

Please see the attached report.

I feel a little clarification is warranted regarding our draws;
Draw one was submitted on July 27 th for work that was completed during the month of July, this was paid on 9/6/2012.
Draw two was submitted on August 31 st for work that was completed during the month of August, this was paid on
10/19/2012.
Draw three was submitted on September 29 th for work completed during the month of September, this payment is still
pending.

Steve misspoke on regards to the number of payments that have been paid, but the implication that SBS is ahead of its
draws is neither fair nor accurate, only work that has been completed has been drawn against.

The delay in payment on draw number two has caused problems in regards to maintaining a project schedule, mostly with
the pouring of the remainder of the concrete, we only have one supplier to work with and now they have requested all
payments COD. I am still trying to negotiate this with the supplier and will keep you informed of my progress, the
outcome of these negotiations will determine a pour date.

I am receiving my first load of steel for the building on Thursday {10/25/2012}. Skytrack is being delivered tomorrow and I
will be onsite Thursday to observe the material delivery.

Let me know if you have any questions.

Regards,



Jack RGreen
LEED Green Associate
Project Managerl Business Development
SBS Construction and Development
17 Scenic Loop Rd
Boerne, TX 78006

210-789-1898 cell
830-981-5308 fax
From:               Jack Green 
Sent:               Tuesday, October 23,20126:45 PM
To:                 Thomas Pittman ; John Grable 
Subject:            1378 Los Cerritos Hangar Week Ending 121023
Attach:             1378 Los Cerritos Hangar Week Ending 121023.pdf


Tom/John,

Please see the attached report.

I feel a little clarification is warranted regarding our draws;
Draw one was submitted on July 27 th for work that was completed during the month of July, this was paid on 9/6/2012.
Draw two was submitted on August 31 st for work that was completed during the month of August, this was paid on
10/19/2012.
Draw three was submitted on September 29 th for work completed during the month of September, this payment is still
pending.

Steve misspoke on regards to the number of payments that have been paid, but the implication that SBS is ahead of its
draws is neither fair nor accurate, only work that has been completed has been drawn against.

The delay in payment on draw number two has caused problems in regards to maintaining a project schedule, mostly with
the pouring of the remainder of the concrete, we only have one supplier to work with and now they have requested all
payments COD. I am still trying to negotiate this with the supplier and will keep you informed of my progress, the
outcome of these negotiations will determine a pour date.

I am receiving my first load of steel for the building on Thursday (10/25/2012). Skytrack is being delivered tomorrow and I
will be onsite Thursday to observe the material delivery.

Let me know if you have any questions.

Regards,



Jack R Green
LEED Green Associate
Project Manager IBusiness Development
SBS Construction and Development
17 Scenic Loop Rd
Boerne, TX 78006

210-789-1898 cell
830-981-5308 fax
From:             Garrett Glass 
Sent:             Friday, November 2,2012 10:28 PM
To:               Rod Lewis 
Cc:               Thomas Pittman ; John Grable
                  ; Craig Rosenstein ;
                  tony@weigandcmc.com; Parnak Charkhchi ;
                  Tony Trevino 
Subject:          Re: Uvalde Hangar building delivery


10-4

On Nov 2,2012, at 9:17 PM, "Rod Lewis"  wrote:

       Tony W- let's take care of this asap. Give me your opinion and let's make a quick decision.

       Garrett- hold all payments to this company until further notice! Thanks.


       From: Thomas Pittman
       Sent: Friday, November 02,201209:07 PM
       To: 'jgrable@johngrable.com' ; Rod Lewis; Craig Rosenstein
       Subject: Re: Uvalde Hangar bUilding delivery

       Time to cut the cord. I don't want to hear the next excuse from them. this is BS. If we don't do this
       now they will continue to screw us.


       From: John Grable fmailto:jgrable@johngrable.com]
       Sent: Friday, November 02, 201208:27 PM
       To: Thomas Pittman
       Cc: Rod Lewis; Parnak Charkhchi; tony@weigandcmc.com ; Matthew
       Martinez 
       Subject: Re: Uvalde Hangar building delivery

       Thanks Tom
       Rod this initiative has been in progress since we met October 22.

       The contract has a check and balance system to protect you



       John Grable FAlA

       www.johngrable.com

       On Nov 2,2012, at 8:03 PM, "Thomas Pittman"  wrote:

              Rod, upon delivery they need to give us erection drawings and certification that the
              building meets the specs. We will verify the gauge etc.

             I think we need to terminate the contract with them. I have Neena working on it.
They have breached as far as I'm concerned. We can finish this ourselves.

Talk is cheap with them.


From: Rod Lewis
Sent: Friday, November 02,201207:28 PM
To: 'jgrable@johngrable.com' 
Cc: Parnak Charkhchi; 'tony@weigandcmc.com' ; Thomas
Pittman; 'mmartinez@johngrable.com' < mmartinez@johngrable.com>
Subject: Re: Uvalde Hangar building delivery

Tony/Tom/John- if this company in Hockely Texas is that swamped, I am concerned
that we are going to receive the quality of metal structure that we ordered. Who can
verify the thickness of the iron and the wind load of the structure. I would hate to put
up a half-assed structure at this time. Let's make double and triple sure as I will have
very very expensive airplanes inside this structure.

Let me know how you will assure yourselves we are not getting screwed on this
structure. This is like a bad dream!!


From: John Grable [mailto:jgrable@johngrable.com]
Sent: Friday, November 02,201205:33 PM
To: Rod Lewis
Cc: Parnak Charkhchi; 'tony@weigandcmc.com' ; Thomas
Pittman; Matthew Martinez 
Subject: Uvalde Hangar building delivery

Rod

Following up on our last discussions regarding rigid building frame delivery for the
Uvalde Hangar discussed during our meeting October 22,2012:

BOTTOM LINE AFTER VERIFYING TODAY @ 4 PM WITH ERIC KEYES- BUILDING
SALESMAN WITH BUILDING SUPPLIER SHULTE BUILDING SYSTEMS that on TUESDAY
11-6-12 - FOUR -FIVE TRUCKS WILL BE LOADED WITH REMAINING BUILDING
COMPONENTS AND DELIVERED TO UVALDE SITE ON WED 11-7-12.
SBS HAS INFORMED TOM PITTMAN AND I THEY ARE SENDING OUT EQUIPTMENT TO
SITE TO BEGIN THE IMMEDIATE ERECTION OF THE RIGID BUILDING FRAME.


With building delivery and erection at Uvalde site for Wed/Thursday next week
outlined below is proactive backup plan to ensure timely completion of Hangar
Structure.
Outline of Tom Pittman and JGA immediate response to the chronic misinformation
for specific building delivery dates provided by SBS after our discussions during 10-22-
12 meeting to prepare for Option #3 (Glacier Cap take over construction)
        1. Ascertain real schedule of building delivery schedule - not "inconsistent
             and incorrectD delivery dates provided by SBS.
                  a. Answer: JGA made direct contact with Building Supplier - Shulte
                      Building Systems located in Hockley, Texas. After numerous
                      conversations with the salesman Eric Keys 281-304-6111
                      regarding exact building delivery dates versus dates provided by
                                  SBS productions schedules were completely different than what we
                                       have been informed by SBS Contractors. Building supplier stated
                                       over commitment on their part has exceeded their capacity to
                                       provide a timely delivery of building product. Their response was
                                       honest and straight forward leaving us befuddled by SBS
                                       responses to specific delivery dates.
                      2.      Call to action by TP and JGA that simple truthful answers by Schulte
                             Building Systems were better than ones provided by SBS on delivery
                             dates - JGA delivered Construction Documents to TP who has released to
                             skillful and qualified subs and suppliers for pricing for same scope of work
                             as contracted by SBS.



              Rod

              We are moving forward to provide you options as we continue to press SBS to
              perform as negotiated - discussed - and contracted for. Payment status to SBS foir
              work performed is not overdrawn or payed. We want to proivide more options to
              protect and complete this great project without any further delays and mis
              information received by SBS..

              Respectfully

              John

              PS
              Office sending up to date Construction Documentslater today
               I am available to discuss if required but we have a proactive game plan moving
              forward to protect your interests

              
                www.johngrable.com


             THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
             CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
             COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY
             PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
             INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
             CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
             INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR
             DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
             PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS
             ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY
             THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510
AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM
US MAY BE MONITORED. THANK YOU!
'From:                               Daniel Boddie 
Sent:                                Thursday, June 06, 2013 4:38 PM
To:                                  Thomas Pittman
Subject:                             FW: Invoice from Morrell Masonry Supply Inc
Attachments:                         uvalde.pdf; Inv_21704_from_Morrell_Maso.pdf



Can we put this on your amex again? This should be what we need to finish the job (both invoices combined)

Thanks,

Daniel Boddie I Partner
BoDen, LLC I 210.885.9537 Cell I
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230


From: Jay Warnke 
Date: Wednesday, June 5, 2013 4:46 PM
To: Daniel Boddie 
Subject: Fwd: Invoice from Morrell Masonry Supply Inc




Jay Warnke I Project Manager
BoDen, LLC I 210.701.5558
11550 IH 10 West I Suite 395A
San Antonio I TX 78230

BoDen Legal Disclaimer: This email may contain confidential information. If this email is not intended for you, you must not
disclose or use the information contained in it. If you received this email in error, please notify us immediately via return email
and delete all information.




Begin forwarded message:

          From: "Silvia Rodriguez" 
          Date: June 5,2013,4:44:26 PM CDT
          To: 
          Subject: Invoice from Morrell Masonry Supply Inc

          «lnv_21704_from_MorreILMaso.pdf»
          Hello jay,

          Your total will be $3486.00. This is between 2 tickets since it will be
          two deliveries. The warehouse manager has scheduled this to be delivered
          on Friday pending payment. Please provide payment so we can move forward
          on this order. If you have any questions, please feel free to contact
          me.

          Thanks
Silvia Rodriguez
Office Manager
Morrell Masonry Supply Co.
Main: 210-641-0500
Cell: 210-632-1158
Fax: 210-641-1141




                             2
     Morrell Masonry Supply Inc - San Antonio
                                                                                                                               Invoice
     5830 Rocky Point Drive
     San Antonio, TX 78249                                                                                          Date            Invoice #

     Phone #        210-641-0500                                                                                   6/5/2013           21705

     Fax #          210-641-1141
       Bill To                                                                      Ship To

     Cash Sale                                                                   Los Cerritos Ranch
                                                                                 Airport Hanger Country Rd. 410
                                                                                 Uvalde, TX
                                                                                 Conact: Daniel B.
                                                                                 210-882-2364




         P.O. No.                Terms               Rep           Ship Date          Ship Via             FOB                 Completed By:

           Daniel             Due on receipt         Jose           6/5/2013         Our Truck            Origin                    Sil

         Quantity                  Item                               Description                            Price Each             Amount

                      360 Block 8" x 8" X 16" Block 8" x 8" x 16" (90/pallet)(I6 pallets)                               1.23               442.80T
                        4 Pallet Fee-Customer Pallet Fee-Customer                                                      12.00                48.00T
                        1 Freight             Freight and Delivery Charges                                            364.00               364.00
                                              Sales Tax                                                                                     40.50


'>



/




        25% restocking fee on all approved returns, all returns subject to managers approval. No custom or special ordered items can be
                            returned. All returns will be for in-store credit only, no cash. No returns after 30 days.


                                                                                                  Total                                   $895.30


                                                                                                  Balance Due                             $895.30
        Morrell Masonry Supply Inc - San Antonio
                                                                                                                                  Invoice
        5830 Rocky Point Drive
        San Antonio, TX 78249                                                                                          Date            Invoice #

        Phone #        210-641-0500                                                                                   6/5/2013           21704

        Fax #          210-641-1141

          Bill To                                                                      Ship To

        Cash Sale                                                                   Los Cerritos Ranch
                                                                                    Airport Hanger Country Rd. 410
                                                                                    Uvalde, TX
                                                                                    Conact: Daniel B.
                                                                                    210-882-2364




            P.O. No.                Terms               Rep           Ship Date          Ship Via             FOB                 Completed By:

              Daniel            Due on receipt          Jose           6/5/2013         Our Truck            Origin                    Sil

            Quantity                 Item                                Description                            Price Each             Amount

                       1,440 Block 8" x 8" x 16" Block 8" x 8" x 16" (90/pallet)(16 pallets)                               1.23              1,771.20T
                          16 Pallet Fee-Customer Pallet Fee-Customer                                                      12.00                192.00T
                           I Administrative Fees Administrative Fees                                                     101.53                101.53
                           I Freight             Freight and Delivery Charges                                            364.00                364.00
                                                 Sales Tax                                                                                     161.97
"


    /




           25% restocking fee on all approved returns, all returns subject to managers approval. No custom or special ordered items can be
                               returned. All returns will be for in-store credit only, no cash. No returns after 30 days.


                                                                                                     Total                               $2,590.70


                                                                                                     Balance Due                         $2,590.70
Bob Carnwath 
To: Jeff Holt 
FW: Los Cerritos Hangar Architectural, MEP, and Structural Drawing Set




Jeff, here are the original drawings Tom sent me.




From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
Sent: Wednesday, October 31,201211:15 AM
To: Bob Carnwath; Jeff Holt; Jerry Taliaferro
Subject: FW: Los Cerritos Hangar Architectural, MEP, and Structural Drawing Set




We may be taking over this project and finish it in house. The foundation is poured and the PEMB should be delivered in
two weeks. Can you give me a price for the balance of the project. I would like the numbers as soon as possible. Thanks.




Thomas L. Pittman

Director of Construction, Lewis Energy Grp.

tplttman@lewisenergy.com

work: (210) 384-5892

cell:   (210) 262-1686

10067 Jones Maltsberger

San Antonio, Tx. 78216
From:             Tony Weigand 
Sent:             Sunday, November 4,2012 1:32 AM
To:               Thomas Pittman 
Cc:               Rod Lewis ; John Grable ;
                  Pamak Charkhchi 
Subject:          Re: Uvalde Hangar building delivery


Rod

I'll call Tom tomorrow then send you a note. Since I haven't been involved in this project, I have some
catching up to do before I feel comfortable agreeing to a plan to move forward either with or without
this contractor.

Tony

On Nov 3, 2012, at 21 :59, Thomas Pittman  wrote:

       Rod best case. We get the building in full they get it and erect it. If they fuck up the erection we
       hammer them. We take over the project were golden.


       From: Rod Lewis
       Sent: Saturday, November 03, 201208:58 PM
       To: 'jgrable@johngrable.com' 
       Cc: Parnak Charkhchi; 'tony@weigandcmc.com' ; Thomas Pittman
       Subject: Re: Uvalde Hangar building delivery

       I am ready to move forward with selections now John. Let's proceed as we have discussed and you
       have identified.

       What I don't understand right now and we should hold for discussion is how we move forward with
       this project. So before ordering material, I will have to discuss with Tony Wand Tom how we plan
       to proceed. This can be done in the next 48 hours.

       Thanks.


       From: John Grable [mailto:jgrable@johngrable.com]
       Sent: Saturday, November 03,201206:10 PM
       To: Rod Lewis
       Cc: Parnak Charkhchi; tony@weigandcmc.com ; Thomas Pittman
       Subject: Re: Uvalde Hangar building delivery

       Rod

       So glad to hear GG running sweet
       Has to be a thrill up there behind the stick!

       Material selection deadlines are now as materials need to be ordered and there are lead
       times on stone that may require 4 -6 weeks for delivery
       Same for clerestory windows
Metal panels are 2 weeks out
Angelim wood in Austin but the sooner you approve i want to go to their warehouse and
"cherry pick" the best color and grains-lengths of20 no problem for material!

In a nutshell this is very important and I want you comfortable with selects- again we can
discuss in person M-W if desired
I will be there!

Thanks


John Grable FAIA

www.johngrable.com

On Nov 3,2012, at 5:04 PM, "Rod Lewis"  wrote:

      Yea I flew her yesterday evening. She is running great!

      John- What is the deadline to choose the materials?

      Tom/Tony- we need to discuss movement forward and how that will be handled.


      From: John Grable [mailto:jgrable@johngrable.com]
      Sent: Saturday, November 03, 201203:54 PM
      To: Rod Lewis
      Cc: Parnak Charkhchi; tony@weigandcmc.com ; Thomas
      Pittman
      Subject: Re: Uvalde Hangar building delivery

      Rod


      We can use 24 gauge
      The profile makes this surface perform armor like!

     The wood warms up and adds richness to the interior space
     Will help with acoustics control as well...
     If something runs into the wood damage is minimized with this forgiving
     surface

     I can meet with you anytime Monday thru Wednesday on this or anything else

     Thanks
     John Grable FAlA

     Saw GG flying yesterday around 5:30
     Beautiful in the air!

     www.johngrable.com
On Nov 3, 2012, at 3:44 PM, "Rod Lewis"  wrote:

     I will try to look at samples and make a final decision. But I don't see a
     problem with the wood inside the hangar. And on the D panel what
     gauge are we considering using?


     From: John Grable [mailto:jgrable@johngrable.com]
     sent: Saturday, November 03,201203:10 PM
     To: Rod Lewis
     Cc: Parnak Charkhchi; 'tony@weigandcmc.com'
     ; Thomas Pittman
     Subject: RE: Uvalde Hangar building delivery

     Rod

     Here are the materials and renderings for the Hangar
     All materials low maintenance and durable
     Love the exotic wood Angelim from Brazil
     The Galvanized metal D Panel will mellow into a nice pewter grey

     John

     John



     
        www.johngrable.com



     From: Rod Lewis [mailto:Rod@lewisenergy.com]
     sent: Saturday, November 03,2012 1:19 PM
     To: John Grable
     Cc: Parnak Charkhchi; 'tony@weigandcmc.com'; Thomas Pittman;
     Matthew Martinez
     Subject: Re: Uvalde Hangar bUilding delivery

     Is the metal coming painted the color we want? If not should we paint it
     on the ground or in the air? What color is the metal coming painted?
     What kind of paint? Is it a good selection for quality?



     From: John Grable [mailto:jgrable@johngrable.com]
     sent: Saturday, November 03,201201:14 PM
     To: Rod Lewis
     Cc: Parnak Charkhchi; tony@weigandcmc.com
     ; Thomas Pittman; Matthew Martinez
     ; Tony Trevino
     Subject: Re: Uvalde Hangar building delivery

     Yes Rod the building ties it self together Using masonry and steel frame
     and cross bracing. Believe for all the loads including 90 mph wind Lover
     360 pretty stout - but - masonry stiffens it up to a stout mass.
Yes insulated roof and walls to protect interior contents when no one at
structure.

Cupola and clerestory Windows add cross ventilation when doors
closed.

Masonry walls are upgraded to concrete block backup for stone exterior
- all work together. Low maintenance system too.

Interior has combination of cmu the D Panel metal panels above with
the exotic Brazilian Angelim wood siding with low maintenance clear
polyurethane sealer for rich rosewood teak finish as displayed on GC
material wall. Hangar material palette rich and functional as all three
material blend well. .. reminds me of the richness that old ocean liners
had a century ago but still modern but timeless

I am so angry we have been tooled around but untrue statements. Tom
P and I have major backup and contingency plans to protect this project
and get into use for the purpose design
We have hammers in both hands now...no more bs from anyone

No one deserves this sir

John Grable FAIA

www.johngrable.com

On Nov 3,2012, at 12:54 PM, "Rod Lewis" 
wrote:

      John- I think the steel building will work. It is a little light I
      think. But we can look at how masonry structure will help
      add strength as well as possibly add cabling. Is the building
      finished on the inside and insulated? Is the portion that is
      masonry also sheathed in metal?

      Thanks.


      From: John Grable [mailto:jgrable@johngrable.com]
      Sent: Saturday, November 03, 2012 10:05 AM
      To: Rod Lewis
      Cc: Parnak Charkhchi; 'tony@weigandcmc,com'
      ; Thomas Pittman; Matthew
      Martinez ; Tony Trevino
      Subject: RE: Uvalde Hangar building delivery

      Rod

      Building dimension depth is 120'-7" overall to center of
      steel columns (front to rear) - that requires 5 columns to
define the four 30 foot bays
The building dimension width is 98"-6" to center line of
steel columns (left to right) that requires 6 columns to
define the five 20'-)" bays

The wall heath is 31' 3" with a 2:12 roof pitch that tops
out at the ridge height at 38'-8 - X +- - the cupola sitting
on top of the ridge is 5'-2" making the total building height
of 43'-10"

It is a large and tall structure

John




   www.johngrable.com



From: Rod Lewis [mailto:Rod@lewisenergy.com]
Sent: Friday, November 02,2012 10:20 PM
To: John Grable
Cc: Parnak Charkhchi; 'tony@weigandcmc.com'; Thomas
Pittman; Matthew Martinez; Tony Trevino
Subject: Re: Uvalde Hangar building delivery

Guys- I think I might want to use this building for a farm
building like a warehouse on the ranch. Then we can order
a new building from Varco Pruden who is a real company.
We will order through Gary Ley to get the building at cost.
What is the dimension of the building again John?


From: John Grable [mailto:jgrable@johngrable.com]
Sent: Friday, November 02, 2012 08:08 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com
; Thomas Pittman; Matthew
Martinez 
Subject: Re: Uvalde Hangar building delivery

Rod

Rest assured
Building is Lover 360 design
We have not paid for structure and you have not only the
three of us reviewing we have the structural design team

We will protect and move forward and serve your needs

We are preparing a proactive game plan
The bottom line is we have a building delivered on site mid
week...if there is any fault with structure it is rejected ..
Steps thus far on approval process adhered to all specs...

Timely delivery not satisfactory
We will protect your interests

John Grable FAIA

www.johngrable.com

On Nov 2, 2012, at 7:28 PM, "Rod Lewis"
 wrote:

      Tony/Tom/John- if this company in Hockely
      Texas is that swamped, I am concerned that
      we are going to receive the quality of metal
      structure that we ordered. Who can verify
      the thickness of the iron and the wind load of
      the structure. I would hate to put up a half-
      assed structure at this time. Let's make
      double and triple sure as I will have very very
      expensive airplanes inside this structure.

      Let me know how you will assure yourselves
      we are not getting screwed on this structure.
      This is like a bad dream!!


      From: John Grable
      [mailto:jgrable@johngrable.com]
      Sent: Friday, November 02, 2012 05:33 PM
      To: Rod Lewis
      Cc: Parnak Charkhchi;
      'tony@weigandcmc.com'
      ; Thomas Pittman;
      Matthew Martinez
      
      Subject: Uvalde Hangar building delivery

      Rod

      Following up on our last discussions
       regarding rigid building frame delivery for
      the Uvalde Hangar discussed during our
      meeting October 22, 2012:

      BOTTOM LINE AFTER VERIFYING TODAY @ 4
      PM WITH ERIC KEYES - BUILDING
      SALESMAN WITH BUILDING SUPPLIER
      SHUlTE BUILDING SYSTEMS that on
      TUESDAY 11-6-12 - FOUR -FIVE TRUCKS
WILL BE LOADED WITH REMAINING
BUILDING COMPONENTS AND DELIVERED
TO UVALDE SITE ON WED 11-7-12.
SBS HAS INFORMED TOM PITTMAN AND I
THEY ARE SENDING OUT EQUIPTMENT TO
SITE TO BEGIN THE IMMEDIATE ERECTION
OF THE RIGID BUILDING FRAME.

With building delivery and erection at Uvalde
site for Wed/Thursday next week outlined
below is proactive backup plan to ensure
timely completion of Hangar Structure.
Outline of Tom Pittman and JGA immediate
response to the chronic misinformation for
specific building delivery dates provided by
SBS after our discussions during 10-22-12
meeting to prepare for Option #3 (Glacier
Cap take over construction)
         1. Ascertain real schedule of
             building delivery schedule - not
             "inconsistent and incorrect.
             delivery dates provided by SBS.
                 a. Answer: JGA made
                      direct contact with
                      Building Supplier -
                      Shulte Building Systems
                      located in Hockley,
                     Texas. After numerous
                      conversations with the
                     salesman Eric Keys 281-
                      304-6111 regarding
                     exact building delivery
                     dates versus dates
                      provided by SBS
                      productions schedules
                     were completely
                     different than what we
                     have been informed by
                     SBS Contractors. Building
                     supplier stated over
                     commitment on their
                     part has exceeded their
                     capacity to provide a
                     timely delivery of
                     building product. Their
                     response was honest and
                     straight forward leaving
                     us befuddled by SBS
                     responses to specific
                     delivery dates.
        2.      Call to action by TP and JGA that
               simple truthful answers by
               Schulte Building Systems were
               better than ones provided by SBS
               on delivery dates - JGA delivered
               Construction Documents to TP
               who has released to skillful and
               qualified subs and suppliers for
               pricing for same scope of work as
               contracted by SBS.



Rod

We are moving forward to provide you
options as we continue to press SBS to
perform as negotiated - discussed - and
contracted for. Payment status to SBS foir
work performed is not overdrawn or payed.
We want to proivide more options to protect
and complete this great project without any
further delays and mis information received
by SBS..

Respectfully

John

PS
Office sending up to date Construction
Documentslater today
 I am available to discuss if required but we
have a proactive game plan moving forward
to protect your interests


  www.johngrable.com


THE ELECTRONIC TRANSMISSION (AND/OR THE
DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
CONFIDENTIAL INFORMATION BELONGING TO THE
SENDER THAT IS PROTECTED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED.
THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
ENTITY TO WHICH IT IS ADDRESSED AND MAY
CONTAIN INFORMATION THAT IS CONFIDENTIAL,
SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE
SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT
YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT
IMMEDIATELY BY TELEPHONE (210-384-3200) AND
                            DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT
                            TO AND FROM US MAY BE MONITORED. THANK YOU!
                     THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS
                     ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
                     BELONGING TO THE SENDER THAT IS PROTECTED BY THE
                     ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
                     2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE
                     (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF
                     THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
                     CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
                     COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
                     INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
                     DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR
                     FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF
                     YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
                     NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
                     BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE.
                     MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
                     THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS
                     ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
                     BELONGING TO THE SENDER THAT IS PROTECTED BY THE
                     ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
                     2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE
                     (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF
                     THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
                     CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
                     COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
                     INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
                     DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR
                     FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF
                     YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
                     NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
                     BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE.
                     MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
              THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
              CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
              PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C.
              SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
              ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
              TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL,
              SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
              INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
              COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
              MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
              ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
              BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
              SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
              THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
              CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
              PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C.
              SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND
              ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
              ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
              CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
              ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
              DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES
              ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
              THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
              DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
              ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK
              YOU!


       THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
       CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
       COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY
       PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
       INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
       CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
       INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR
       DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
       PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS
       ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY
       THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY
ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED
FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY
CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR
DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT
IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM
US MAY BE MONITORED. THANK YOU!
From:             Kyle Kieke 
Sent:             Tuesday, January 22, 2013 11:59 AM
To:               Matthew Martinez ; John Grable
                  
Subject:          FW: Los Cerritos Hanger submittals - ship ladders
Attach:           Q5352FCIR.pdf


Matt/John

Take a look at these revised drawings for final approval. Note that they lowered the stair angle to 57 degrees
and added some treads.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303


From: Faith Carosi [mailto:fcarosi@fsindustries.com]
sent: Tuesday, January 22, 2013 9:00 AM
To: Kyle Kieke
Subject: RE: Los Cerritos Hanger submittals

Hello Kyle,

Please see attached for your revised ships ladder quote, please review quote and contact me with any questions
or changes you may have. I also have enclosed a link to our OSHA stair page for your review, the stair design
may be more comfortable for your application.

Thank you,



Technical Sales
FS Industries Inc.
1-800-421-0314 ext. 1048

From: Kyle Kieke [mailto:kkieke@sbsworld.net]
sent: Monday, January 21, 2013 10:25 PM
To: Faith Carosi
Cc: Jack Green; Matthew Martinez; John Grable
Subject: FW: Los Cerritos Hanger submittals



Please see attached shop drawings with revisions noted b the architect. Please contact me with any questions
you may have.
Thanks.

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
Sent: Monday, January 21, 2013 5:00 PM
To: Kyle Kieke
Cc: John Grable
Subject: RE: Los Cerritos Hanger submittals

I SIGNED THEIR APPROVAL SHEET AT THE END OF THE SUBMITIAL, WE EXTEDED THE "RUN" TO 94-1/2" AS
ALLOWED BY THE FLOORPLAN, THANKS




   MATIHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTlNEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 3S
   W: WWW.JOHNGRABLE.COM




From: Kyle Kieke [mailto:kkieke@sbsworld.net]
Sent: Monday, January 21, 2013 3:57 PM
To: John Grable; Matthew Martinez
Cc: Jack Green
Subject: FW: Los Cerritos Hanger submittals

Here are the submittals I sent back on the 9th .

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkie ke@sbsworld.net
C: 830-388-9267
F: 830-981-5303


From: Kyle Kieke
Sent: Wednesday, January 09,2013 6:14 PM
To: 'John Grable'; 'Matthew Martinez'
Cc: Tom Pittman (tpittman@lewisenergy.com); Jack Green
Subject: Los Cerritos Hanger submittals

Forgot transmittal letters and added some additional submittals as well.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
c: 830-388-9267
F: 830-981-5303
Q5352FCIR.pdf
    REV. NOTE - **-43                                                  REVISION OF:
    QUOTE #: Q5352FCIR                                                 DATE/TIME:   01-22-2013 - 09:42:45

                                                 * * STOR-DECK MEZZANINES * *
                                                                     PO BOX 72659
                                industries                       PROVIDENCE, RI 02907
                                                        PHONE (800)421-0314   FAX (401)421-5679

                                                                    WWW.FSINDUSTRIES.COM
CUSTOMER:         SBS CONSTRUCTION
                                                        PROJECT:

          ATTN:   KYLE 830-388-9267

STAIR QUOTATION - PHYSICAL DESCRIPTION:


QTY        NAME        HEIGHT     WDTH X LGTH (IN. )        WT EA.     TYPE          DRAWING        PRICE EACH

    2      STR-1     138      36                              156      SHIP          CM810          $   2521.00
           BLK BAR GRATING 8 9/16 IN.
           56.70 DEGREES     COLOR: GRAY PAINT

    2      EXTSTR-1 138       36 X 36                          34      EXT           XT554          $    549.67
           BLK BAR GRATING 8 9/16 IN.
                             COLOR:   GRAY PAINT

0

        ICING TOTALS
r,r::T MATERIAL COST F. O. B. PROVIDENCE RI                                                         $   6141.32
SPECIAL CHARGES -                                                                                   $      0.00
INSTALLATION COST - NOT QUOTED                                                                      $      0.00
ESTIMATED FREIGHT COST - NOT QUOTED                                                                 $      0.00
TOTAL SHIPPING WEIGHT -        348 (CLASS 85 - ITEM #105300)

TOTAL QUOTED PRICE                                                                                  $   6141. 32

QUOTE SUBMITTED BY: FAITH CAROSI
o
PAYMENT TERMS & DELIVERY
STANDARD TERMS ARE:  DEPOSIT REQUIRED WITH PROGRESS PAYMENTS
PRESENT LEAD TIME (DELIVERY) ON THIS PRODUCT IS APPROXIMATELY                            4-5   WEEKS AFTER
RETURN OF SIGNED APPROVAL DRAWINGS.
o




        DISCLAIMER**
    FS INDUSTRIES ASSUMES NO RESPONSIBILITY OR LIABILITY FOR COMPLYING WITH ANY FEDERAL, STATE, OR LOCAL BUILDING
    CODE REQUIREMENTS.  FS INDUSTRIES DOES NOT IMPLY OR ACCEPT RESPONSIBILITY FOR CONFORMANCE TO ANY CONSTRUCTION
    SPECIFICATIONS OR REQUIREMENTS OTHER THAN THOSE SPECIFICALLY STATED ABOVE.
CUSTOMER:                                                                JOB NO:                                   FS INDUSTRIES ENGINEERED STEEL PRODUCTS
            SBS CONSTRUCTION                                              Q5352FCIR               M:   Q               P.O. BOX 72659 PROVIDENCE, RI 02907     CM810
PROJECT:                                                                 COLOR:                            DESCRIPTION:
                                                                            GRAY PAINT                                         STR-l

                                                                                                                                                       01-22-2013 - 09:42:45
  A STAIR HEIGHT =               @ 56.70 DEGREES                     138
                                                                                                                                                      FLAT LENGTH
  B SHOP USE ONLY                                                  ILL             30.2
                                                                                                                                             3 7/8
  C SHOP USE ONLY                                                  I STUB          15.4           MAKE: _2_SET(S)
  D RISER HEIGHT =                                                   9 7/8
                                    RUN =       6 1/2
  E BOTTOM OF TREAD ENDPLT TO FLOOR                                  7 3/8

  F TREAD TYPE =                      I   BLK BAR GRATING 8 9/16 IN.                                                                r
                                                                                                                                   36"          DETAIL A
  G TREADS NEEDED =                                                  26

  H TREAD WIDTH =                                                    36
  I TREAD DEPTH           =                                          8 9/16
                                 7/16" HOLE \                         r7/16"Xl 3/8" SLOT

                                                                            ~
                                 F~~~IgF        --t (
                                                \, TREAD END PLATEJ

                                                               !     ) 'H' .H.Ht·H   2   f   2"


                                                                                                                  ~MCI0X8.4#
                                                               I

                                      ~          j+-       4j
                                   1 1/8               4 1/2
                                                                                                                     CHANNEL

                                                                                                                                    A
           DISCLAIMER:
           FS INDUSTRIES ASSUMES NO LIABILITY OR RESPONSIBILITY
           FOR DETERMINING IF THIS STAIRWAY IS IN CONFORMANCE
           TO ANY FEDERAL, STATE, AND/OR LOCAL BUILDING CODES.
           IT IS THE RESPONSIBILITY OF THE PURCHASER AND END
           USER TO VERIFY (WITH LOCAL AUTHORITIES) THIS
           STAIRWAY'S SUITABILITY AND CODE CONFORMANCE FOR
           ITS INTENDED USAGE.                                                                                     9 7/8


           THIS DRAWING CONTAINS CONFIDENTIAL DESIGNS AND INFORMATION                                              9 7/8
           WHICH ARE THE PROPERTY OF FS INDUSTRIES. THIS DRAWING AND THE
           INFORMATION CONTAINED HEREIN MAY NOT BE DISCLOSED OR
           DUPUCATED IN WHOLE OR IN PART. UTILITZED IN ANY WORK OR USED
           FOR MANUFACTURE OF DESIGNS WITHOUT THE PRIOR WRmEN                                                                       94 1/2

                                                                                                           ~I
           PERMISSION OF FS INDUSTRIES.
                                                                                                                           FLOOR LAGS
                                                                                                                            BY OTHERS
 TYP. DRAWING· NOT TO SCALE
                                                                                   LEVEL 1 SHIPS LADDER - STANDARD RAIL
 Appd.                  Date: - - - - Rev: 10/4/10                                                                                                                  CM810
    CUSTOMER:
                SBS CONSTRUCTION
                                                                               JOB NO:
                                                                               Q5352FCIR              M:Q
                                                                                                                        FS INDUSTRIES ENGINEERED STEEL PRODUCTS
                                                                                                                            P.O. BOX 72659 PROVIDENCE, RI 02907                       CM811
                                                                                                                                                                                                -
    PROJECT:                                                                   COLOR:                         DESCRIPTION:
                                                                                GRAY PAINT                                          STR-l END PLATE

                                                                                                                                                             01-22-2013 - 09:42:45
                              TOP END PLATE-LEFT                                                                                          TOP END PLATE-RIGHT
                               3/8" x 2" x 12 3/8                                                                                          3/8" X 2" x ] 2 3/8
                                                                                         MOUNTING HARDWARE
                         W' HOLES               2 3/16"                                      BY OTHERS
                                    U~

                               3    r-~ 1                                                A
                                                                                         LLJ
                                                                                             A    TOP OF LADDER     B
                                                                                                                    L3
                                                                                                                        B




                                                 +11
                                    5                          12 3/8                                                                  12 3/8                       5

                                    3-J~'-'-'                                                                                                           + ~-';}8-
[
                               4

                                    ~L...-:"V\
                                    1 3/16"   ~l ~        from back of chan.
                                                                                                                                             11
                                                                                                                                 from back of chan.   ~
                                                                                                                                                        N-;--~
                                                                                                                                                                14 1 3/16"

                                        SECTION "A-A"                                                                                         SECTION "B-B"



                         BOTTOM FOOTPLATE - LEFT                                                                                        BOTTOM FOOTPLATE - RIGHT
                             114" X 2" X 10 3/4"                                                                                             114" X 2" X 103/4"

                             HOLE


                                   r- ~l      23/16"                                                                                                  2 3/16"
                                                                                                                                                      ~

                                                                                                                                                      r?-i
                                                                                                                                                                        9/16" HOLES




                                                                                                                                             f -f---t--l
                                                                                                                                                       .!
                     '"'''
                                                                                                                                                                        3"

                                   t---         ~
                                   r---~+ 1
                                                          10


                                                               %"
                                                                                                                                          10l%"         +-
                                                                                                 BOTTOM OF LADDER
                                   4%"                                                                                                                                  4%"

                                                                                                                                                -/1i~:
                                    k
                                                                                         C   C                      D    D
                                                                                         ~                          ~                                                    !
                                     SECTION "C-C"                                                                                                    SECTION "D-D"
                                                                               LEVEL 1 SHIPS LADDER END PLATES
     Appd.              Date: - - - - Rev: 7/16/10                                                                                                                                            CM811
CUSTOMER:                                                      JOB NO:                                FS INDUSTRIES ENGINEERED STEEL PRODUCTS
            SBS CONSTRUCTION                                   Q5352FCIR               M:Q                P.O. BOX 72659 PROVIDENCE, RI 02907                        XT554
PROJECT:                                                       COLOR:                        DESCRIPTION:
                                                                 GRAY PAINT                                           STR-l CROSSOVER/EXTENSION

                                                                                                                                                      01-22-2013 - 09:42:45
                                                              OVERALL LENGTH

                                                                                                                                                                  MAKE: _ 2 _
                                                                 130 1/2
                                                                                        *Note: Stairs are not included with the crossover shown on this drawing.
                                                                                                They are drawn as typical for configuration clarification and overall dimensions only.
                                                                                                Actual stairs are quoted and detailed separately.



        OAL
            1                                                 PLAN VIEW                                                                                f
                                                                                                                                                    TREAD
       WIDTH                                                                                                                                        WIDTH
                                           +-TREADS +           ..... DECK -+
      40                                                                                                                                            36
                                                                                                                                                                   END PLATE:
                                                                                                                                                                   3/8" x 2" x 10"
            _l_ _ ~=±=::=============I-                                                                                                                L
                                                                                                                                                                                         r
                                   1 W'x14 GA. SQ.
                                  TUBE RAIL TYP.     TJ            20"
                                                                                                                                                    %" HOLES
                                                                                                                                                                         -f     t

                                                                                                                                                                                5"     10"



                                                                                                                                                                         =il
                                                                                               42"

                                                                      I
 STRNAME:           STR-1
                -~"""-=-:""":;:'----
                                                                    15"

                                                                                                                                                                           I"



                                                                                                                                                                   VIEW "A-A"
                                                                                 IOx8.4# STRUCTURAL
                                                                 UNDER           CHANNEL TYP.
                                                               CLEARANCE                                                                         STRHEIGHT

                                                                  128                                                                                 138




                                                          I
                                                                                  -j
                                           STAIR RUN               SPAN
                                                                                                                                   NOTE: STAIRS/EXTENSION MUST BE LAGGED
                                           4 1/2       ~~        36                                                                         (LAGS NOT PROVIDED)

                                                                 130 1/2

  TYP. DRAWING· NOT TO SCALE                                  OVERALL LENGTH

 Rev: 02/08/10                                                                  SIDE ELEVATION                                                                                       XT554
CUSTOMER:                                              JOB NO:                         FS INDUSTRIES ENGINEERED STEEL PRODUCTS                      -
            SBS CONSTRUCTION                           Q5352FCIR        M:Q                P.O. BOX 72659 PROVIDENCE, RI 02907       CAlOO
PROJECT:                                               COLOR:                  DESCRIPTION:
                                                          SEE IND SHEETS                                CUSTOMER APPROVAL SHEET

                                                                                                                          01-22-2013 - 09:42:45
                                   CHECK THE FOLLOWING PRINTS CAREFULLY
                    APPROVAL IS REQUIRED FOR MUTUAL PROTECTION OF PURCHASER AND SELLER

                                                                   Satisfactory and      APPROVED for fabrication       UNSATISFACTORY
  Component       Description                    Dwg#              APPROVED                WITH CHANGES                  Requires revised print
                                                                    for fabrication              as indicated           with changes as indicated


  STR-1           SHIPS LADDER - STD              CM810                  D                           D                            D
  EXTSTR-1        EXTENSION                       XT554                  D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
                                                                         D                           D                            D
       SIGNATURE                                                              TITLE                                                  _

       PRINTED NAME                                                           DATE

 *Signed approval sheet must be received prior to fabrication

 Rev: 1/29/10                                                                                                                                CAlOO
From:             Kyle Kieke 
Sent:             Wednesday, January 30, 2013 1:59 PM
To:               Victor M. De Anda Jr. ; John Grable
                  
Cc:               Matthew Martinez ; Jack Green
                  
Subject:          Window framing conflict
Attach:           IMG_20130130_103059_744.jpg; LOS CERRITOS HANGAR_A400_EXT.
                  ELEVS.pdf


Here is the window picture you requested. I just spoke to John and he said that if we need to break up the
windows at the mullions and add supports, that's ok.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
IMG_20130130_103059_744.jpg
From:            Kyle Kieke 
Sent:            Thursday, January 31, 2013 10:08 AM
To:              John Grable ; Matthew Martinez
                 
Cc:              Jack Green 
Subject:         Hanger revisions


John/Matt,

I'm looking over the preliminary drawings Xavier sent me and I've got some questions/suggestions based off of
what I've got on the ground out here. When are you trying to get Rod's final approval because what I'm finding
could affect final decision making.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
From:             Kyle Kieke 
Sent:             Monday, February 4, 2013 8:56 AM
To:               Steve Schiffman ; tpittman@lewisenergy.com; John
                  Grable ; Matthew Martinez
                  
Cc:               Jack Green 
Subject:          Los Cerritos Weekly Report - 03 Feb
Attach:           1378 Los Cerritos Hangar Week Ending 130203.doc


Received new interior floorplan/elevation/wall section drawings on Friday. Still awaiting interior elevations,
new door and window schedules, revised MEP and Engineering drawings.

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
c: 830-388-9267
F: 830-981-5303
 From:                                Daniel Boddie 
 Sent:                                Saturday, June 08, 2013 12:38 PM
To:                                   Thomas Pittman
Subject:                              Re: Los Cerritos Liens



Hopefully this helps, my comments below in RED. I will get you numbers for the electrical and concrete in a complete
package for your use.

Daniel Boddie I Partner
BoDen, LLC I 210.885.9537 Cell I
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230



BoDen Legal Disclaimer: This email may contain confidential information. Ifthis email is not intended for
you, you must not disclose or use the information contained in it. If you received this email in error, please notify
us immediately via return email and delete all information.




From: Thomas Pittman 
Date: Friday, June 7, 2013 2:27 PM
To: Daniel Boddie 
Subject: FW: Los Cerritos Liens

I need your help on the following, first let me say that this is for your eyes only and will not be sent to anyone.

I need to get a value of the fixtures that left there and a percentage complete from C & S.

Lets talk about the concrete work. The bigg'est problem I have is with the exterior grade beam.

Compton HVAC look at my comments and elaborate.

We will be in contact with the stone people.




Thomas L. Pittman
Director of Construction, Lewis Energy Grp.
tpittman@lewisenergy.com
work: (210) 384-5892
cell: (210) 262-1686
10067 Jones Maltsberger
San Antonio, Tx. 78216



      Weston Sharples 
Date: Fri, 7 Jun 2013 12:18:17 -0500
                                                                 1
To: Tony Trevino 
Cc: Lewis Energy Group Lewis Energy Group 
Subject: Los Cerritos Liens

Tony,

In connection with Jennie's summary of the liens in the above-referenced matter, the following is a more detailed discussion
of each following my conversation with Tom this morning:

     1.   Robertson Electric-
                      Robertson was terminated by SBS at our instruction 45-60 days before we terminated SBS - Tom will
                     research and locate any documentation ofthe termination process.
                     The $60,996.00 they are claiming is half of their scheduled value for the entire project - Tom thinks that
                     on the date of termination Robertson was no more than 25% done with their work. I would venture to
                     say that this is about right. They scrambled to get an incomplete light fixture package onsite as well
                     some underground feeds. They had very little rough in done-nothing in the living areas, and the high bay
                     lights were piped in. They didn't have any of the gear or panels onsite and nothing piped in for data.
                     Robertson claims they had fixtures on site - Tom will research and confirm what fixtures were actually
                     out there and determine their approximate value. Bob is going to provide us a value of the fixtures onsite
                     as well as a detailed inventory of the fixtures left behind.
                     We paid SBS on a draw for work performed by Robertson - Tom will research to determine what money
                     was paid and whether any amount that was paid should be credited toward the amount claimed in the
                     lien.

    2.    Ace Concrete Company-

                     Work was generally ok, but at least one instance exists where work did not conform to spec and required
                     rework by current contractor - Note: it is unclear whether this was Ace's unilateral mistake or whether
                     mistake derived from SBS's poor performance. This grade beam mistake cost the project 17,500
                     (labor, rebar, epoxy and equipment only). They also screwed up the footing extensions and
                     the pilaster sizes. RMJ is going to provide a broken out cost for all of this work. I will add the
                     concrete material prices to RMJ's price for a complete package.
                     Amount claimed consists of change orders (approximately $15,000.00) that we did not approve, and 10%
                     retainage against total contract amount which we probably owe - Tom will determine what the total
                     amount of retainage claim is in order to identify the amount, if any, we should pay. If I had to venture
                     to guess, I would say that this is an SBS mistake. Base                     Claim is for $10,208.00 - According to Tom, a portion of this is for an exhaust fan left at the site which
                     does not conform to spec - Tom will identify the value of the fan. -This seems a little high as holts was
                     able to provide 2 fans for $7,564.00. The only other work they did was install the side wall louvers.
                     Workmanship was unacceptable, but unclear whether their error was unilateral or the result of SBS's
                     poor performance.

    5.   Gallery of Stone/Morrell-

                     Both should be paid, but we need to see contract between SBS and Gallery in order to determine the
                     correct amount which should be paid - i.e. we are unclear on whether the $31,504.13 claimed by Morrell
                     as the supplier is part of Gallery Stone's sub contract claim or separate - While we wait on the contract
                     from Gallery, Tom is going to research and determine an approximation of the total amount we think we
                     owe.

Tom, if you see anything I missed, please let us know.



Weston W. Sharples
Senior Legal Counsel
Lewis Energy Group
10101 Reunion Place Suite 1000
San Antonio, TX 78216
Phone: 210-384-5017
wsharples@lewjsenergy.com




THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOU!


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18
U.S.c. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION
THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED
RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES
ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                                3
 From:           Victor M. De Anda Jr 
 Sent:           Wednesday, January 16,2013 5:57 PM
 To:             Kyle Kieke 
 Cc:             John Grable 
 Subject:        Re: Inspect eMU construction?


Kyle,
I been having a very tough week with two deadlines for this Friday, please send me
pictures of the block erection.

The following items need to be checked when erecting the CMU (this is what I typically
see that the masons do not do right):

01.- Lap of the rebar needs to be 40db for a #5 is 25" lap on vertical and horizontal.
02.-Grouting needs to be done at the bond beam with enough length on the vertical rebar
to do the next lap. The lift of the grout should not exceed the distance between bond
beams.
03.- Follow the schedule on the plans for the lintels.
04.- Have a clean joint at all expansion joints and stop the horizontal bond beam
reinforcing at the joint and provide smooth dowels to connect across the joint.
05.- Provide comer bars at bond beam location at all comers.

If you follow these simple guidelines, you should be okay.

Thanks




WE JUST MOVED TO OUR NEW OFFICE!!!!!!!!

Victor M. De Anda Jr., P.E.
Synergy Structural Engineering, Inc.
6909 Springfield Ave. Suite 105
Laredo, TX. 78041
0: 956-753-5860
M: 956-237-7908




From: Kyle Kieke 
To: Victor M. De Anda Jr. 
sent: Mon, January 14, 2013 9:14:08 AM
Subject: Inspect CMU construction?

The crew will be here all week, do you want to come out?

Thanks,

Kyle Kieke

Project Superintendent
SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303
from:                             Thomas Pittman 
Sent:                             Thursday, February 28, 2013 7:35 PM
To:                               John Grable
Subject:                          Hangar


Looks like we're going to have to take the roof off before we can rack the building to plumb. Usually this would have
been done prior to the roof going on. Another example of poor workmanship

Sent from my iPhone
THE ElECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT,
18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGAllY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FilES ASSOCIATED WITH THIS MESSAGE IS STRICTlY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
MONITORED. THANK YOU!




                                                            1
Jhomas Pittman                                                 March 4, 2013 5:50 PM
50:
John Grable Matthew Martinez 
   ERICKK@SBSLP.COM 
(No Subject)

                                                                 2




   MATfHEW t4,   ~1ARTINEZ,   ASSOC AlA


  222 AUSTIN HWY,   SA!~   :\NTONiO, TtXf~5 73209




  Vi: WWW.JOHNc;RABLf.COM
From:                  Erick Key 
Sent:                  Monday, February 25, 2013 9:51 AM
To:                    Matthew Martinez 
Subject:               RE: LATERALL WALL GIRT UPDATE




The spandrels cannot be removed but they can be moved. After the engineer looked at the picture, his question
was, can you move them to the bottom of the window opening?
This would allow for them to be moved easier due to not having the x-bracing connection to deal with.

Call me with any questions.

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Monday, February 25, 2013 9:22 AM
To: Erick Key
Subject: LATERALL WALL GIRT UPDATE

GOOD MORNING ERICK, JUST WANTED TO CHECK IN, I COULD REALLY USE AN UPDATE ON INFO YOU MAY HAVE
REGARDING THE RAISING OR REMOVAL OF THE GIRTS WE DISCUSSED ON THURSDAY, THANKS
       -MATI




   MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 3S
   W: WWW.JOHNGRABLE.COM
Erick Key 

Uvalde Hanger


Matt,



What were the findings from Speedway on the building.   I am waiting to hear back from them so
I can go to the engineer just one more time.



Please advise,



ERICK KEY

SCHULTE BUILDING SYSTEMS

17600 BADTKE ROAD

HOCKLEY, TX 77447

877-257-2534

Project[]
                       Matthew Martinez 
Sent:                  Tuesday, March 5, 2013 9:46 AM
                       'Erick Key' 
Subject:               RE: Uvalde Hanger


HEY ERICK,
            I JUST SPOKE WITH DANIEL AND WE SHOULD BE EXPECTING A SYNOPSIS FROM SPEEDWAY SOON, AND THEN
DANIEL WOULD LIKE TO PUT TOGETHER A CONFERENCE MEETING IN REGARDS TO THEIR FINDINGS. ILL LET YOU KNOW
AS SOON AS I HEAR SOMETHING. WAS THEIR ANY HEADWAY ON GETIING US SOME WRITIEN DIRECTIONS/PERMISSION
ON SLIDING THE WALL GIRTS MOVED DOWN? ALSO, I KNOW ONE OF THE CONCERNS OF THE NEW GC WAS THE "OUT
OF PLUMB" NATURE OF THE RIGID FRAME, WHAT IS YOUR INDUSTRY'S STANDARD FOR TOLERANCE TO VERTICAL FOR
THESE MAIN FRAMES?
                      TALK TO YOU SOON, THANKS
                                              -MATI




   MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM




      Erick Key [mailto:ErickK@SBSLP.COM]
Sent: Tuesday, March OS,   2013 8:53 AM
To: Matthew Martinez
Subject: Uvalde Hanger

Matt,

What were the findings from Speedway on the building. I am waiting to hear back from them so I can go to the engineer
just one more time.

Please advise,

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]
From:              Matthew Martinez 
Sent:              Wednesday, March 6, 2013 8:20 AM
To:                erickk@sbslp.com
 abject:           FW: Los Cerritos Structural pictures
Attach:            Structural Issues discovered 2.27. 13.pdf


Eric, here's the documentation of the issues that the inspectors bound with the building in particular the roofing
system, john and I will call in a bit, thanks


Sent from MobileMatt




-------- Original message --------
From: John Grable 
Date:
To: Matthew Martinez 
Subject: FW: Los Cerritos Structural pictures




       OHN GRABLf
               .,         10"




   JOHN GRABLE FIUA




   www.johngrable.com




From: John Grable
sent: Friday, March 01, 2013 5:56 PM
To: Jack Green (jgreen@sbsworld.net)
Cc: Tom Pittman ; Stephen S. Schiffman (sschiffman@sbsworld.net)
Subject: FW: Los Cerritos Structural pictures




Jack
I wanted to share with you these images as the inspection reports are start to file in.

    are not finish with all the investigative research - this is still in process.

All payment requests are on hold until replacement/repair costs are identified.




Will continue to keep you apprised of the situation




John




  JOHN. GRABLf
           l   I

  JOHN GRABLE FA!A




  www.johngrable.com
Structural Issues discovered 2.27.13. pdf
SBS 1949
.5~:::::d::- .... -=---~..:::s ~ ~ ­   .. =ks-=
~~~~7"'7~~

                             Gap




                                                  SBS 1950
     Shim plate. not
     on drawings.




en
OJ
en
~~~-,
        Notice dip in roof
        line.




                       -~    --


                                  SBS 1952
Missing Beam,
previously
installed,
damaged roof,
uninstalled.




 -


     SBS 1953
Better Picture of
dip in roof line




                    SBS 1954
SBS 1955
SBS 1956
INOtice cilarJ9a in   ~_~~::"""'---ISi:rew. not   on
pitch.
                                     plans.




                                               large gap.
                                               investigating clips
                                               and their
                                               intended use.




                                              SBS 1957
r picture
anditian
aating




       SBS 1958
1m proper
placement of
screw.




               SBS 1959
cut improperly




 SBS 1960
              ---
-=-~~--~
  .::::....
          -




                    SBS 1961
~~~r----------~-----__ Inot straight.




                      .
                          '-.-.
                          . .-    -
                      .-.:.




                                      SBS 1962
~_--:~---:-~   I   Nonn altgnment




                         - •
                          ""




                                SBS 1963
Missing brace
                SBS 1964
Missing bolt




               SBS 1965
Large gap
between Z Purlins




 SBS 1966
Not attached on
the other side




SBS 1967
---, roof
     Notice wave in
          line.




     SBS 1968
• •iiIi~~;:-;,;;=~~--1Roofingclips
                      under
                      investigation.




                         SBS 1969
Improper end
dams. Water
infiltration point




  SBS 1970
.~~~~~~~~~~~notenOUgh
~              screws




                 SBS 1971
SBS 1972
SBS 1974
not fully welded.




                    SBS 1975
•



                horrible flashing
                detail.




    nolwelded




          ,




                                    SBS 1976
~~...J Incorect   material
      for this
      applicaiton.




         SBS 1977
Incorrect mate
for this
application.




                 SBS 1978
floating clip,
under
investigation.




     SBS 1979
Circle C.msg
                      Matthew Martinez 
Sent:                 Wednesday, March 6, 2013 3:39 PM
To:                   'Erick Key' 
Subject:              RE:4:00pm


THANKS ERICK, I ALSO LEFT A MESSAGE WITH YOUR RECEPTIONIST,
               DANIEL WOULD LIKE TO PRICE OUT WHAT A NEW ROOF, ACCESSORIES, I.E. CLlPS, RIDGE CAPS ETC
WOULD COST. MATERIAL AND DELIVERY. AND OF COURSE, WE HAVE TO REQUEST THAT YOU IMPROVE THE
LEAD TIME BY ANY MEANS POSSIBLE. TALK TO YOU SOON, THANKS
                         -MATI




      MATTHEW M. MARTINEZ, ASSOC. AlA
     222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
     E: MMARTINEZ@JOHNGRABLE.COM
     P: 210-820-3332 EX. 3S
     W: WWW.JOHNGRABLE.COM




From: Erick Key [mailto:ErickK@SBSLP.COM]
sent: Wednesday, March 06, 2013 3:36 PM
To: Matthew Martinez
Subject: 4:00 pm

4   0/ clock   is good

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]
                    Matthew Martinez 
Sent:               Wednesday, March 6,2013 4:16 PM
To:                 'Erick Key' 
Subject:            RE: 4:00pm


NO NOT A PROBLEM, YOU LEARN SOMETHING NEW EVERY DAY ... ILL GET BACK TO YOU ON THAT ...




    MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM




From: Erick Key [mailto:ErickK@SBSLP.COM]
sent: Wednesday, March 06, 2013 4:14 PM
To: Matthew Martinez
Subject: RE: 4:00 pm

Sorry for that....just a list of material needed to finish the job.

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Wednesday, March 06, 2013 4:14 PM
To: Erick Key
Subject: RE: 4:00 pm

I GODA PLEAD IGNORANCE ON THIS ONE, BUT BY CUT LIST, DO YOU REFER TO MEMBERS/PIECES THAT ARE IN-
PLACE VS. WHAT MEMBERS ARE STILL PENDING FOR DELIVERY AND/OR NEEDED FOR REPLACEMENT?




   MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
   E: MMARTINEZ@JOHNGRABLE.COM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLE.COM
From: Erick Key fmailto:ErickK@SBSLP.COM]
sent: Wednesday, March 06, 2013 4:08 PM
To: Matthew Martinez
Subject: RE: 4:00 pm

Matt,

Is Daniel going to produce the cut list for the new roof?

Please advise.

Thanks,

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Wednesday, March 06, 2013 3:39 PM
To: Erick Key
Subject: RE: 4:00 pm

THANKS ERICK, I ALSO LEFT A MESSAGE WITH YOUR RECEPTIONIST,
               DANIEL WOULD LIKE TO PRICE OUT WHAT A NEW ROOF, ACCESSORIES, I.E. CLIPS, RIDGE CAPS ETC
WOULD COST. MATERIAL AND DELIVERY. AND OF COURSE, WE HAVE TO REQUEST THAT YOU IMPROVE THE
LEAD TIME BY ANY MEANS POSSIBLE. TALK TO YOU SOON, THANKS
                         -MATI




      MATTHEW M. MARTINEZ, ASSOC. AlA
     222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
     E: MMARTINEZ@JOHNGRABLE.COM
     P: 210-820-3332 EX. 3S
     W: WWW.JOHNGRABLE.COM




From: Erick Key [mailto:ErickK@SBSLP.COM]
sent: Wednesday, March 06, 2013 3:36 PM
To: Matthew Martinez
Subject: 4:00 pm

4   0' clock   is good

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]
  From:          Erick Key 
  Sent:          Thursday, March 7, 2013 4:48 PM
. To:            Matthew Martinez 
   ubject:       Material Tolerances
  Attach:        4557_OO1.pdf




Attached are the tolerances we work with in material.

Thanks,

 ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]
4557_OOl.pdf
                             Table 10.1
                   Cold-formed Structural Members

                     Formed Structural Members
                    Dimension                    Tolerances
                                           +                       -
                        D                3/16"                  3/16"
                        B                3/16"                  3/16"
Geometry                d                 3/8"                   1/8"
                       81                  3°                     3°
                       ()z                 5°                     5°
                       E1                 1/8"                   1/8"
                       b                  1/8"                   1/8"
                       E3                 1/8"                   1/8"
  Hole                 S1                1/16"                  1/16"
Location               Sz                1/16"                  1/16"
                        F                 1/8"                   1/8"
                       p                  1/8"                   1/8"
         Lenqth (L)                       1/8"                   1/8"
         Camber (C)                            1/4" x L (ft)/10
   Minimum Thickness (t)                       0.95 (Design t)




                                  12                                       IASIMBI004
                                                                        August 10,2012
                                           Figure 10.1
                                 Cold-formed Structural Members




 D
        ~......-t


                         I   n=rd
          ~
 E3       ~._-_.
                                                   p
H
       -+ 4-                                                      -+-
        +i+                                                       -+ I t
                                                                        I



 E2     IIS2!
~.". __    "I
        ._.~   ..   __   .~--"_."" ..•   -   L (Lengthl
                                                                            '"




                                                       13                      fAS/MB/004
                                                                            August 10, 2012
                            Table 10.2
                   Built-up Structural Members



                   Built-up Structural Members
                   Dimension                          Tolerances
                                                  +                    -
                       a                    3°_ 1/4" Max       3°-1/4" Max
                       b                         1/4"                1/4"
                       d                        3/16"               3/16"
                       e                         1/8"                1/8"
                       c                                  0/72"
                       f                                  0/72"
                      E1                         1/8"                1/8"
                      E2                         1/8"                1/8"
         ~..          E3                         1/8"                1/8"
                      S1                        1/16"               1/16"
                      S2                        1/16"               1/16"
                       F                         1/8"                1/8"
         Lenqth (L)                              1/4"                1/4"
         Sweep (S)                         Runway Beams 1/8" x L(ft)/10
                                           All Other members 1/4" x L(ft)/
                                                           10
         Camber (C)                                  1/4" x L(ft)/ 10
                      N1                         1/8"                1/8"
                      N2                        3/16"               3/16"
                      G1                        1/16"               1/16"
Splice                G2                        1/16"               1/16"
Plates                     Up to 24/1            1/8"                1/8"  -_....
               H           24" to 48"...
                                 ._-_.~
                                                3/16"               3/16"
                           Over 48"              1/4"                1/4"
                       J                         1/4"                1/4"




                                14                                          IASIMBI004
                                                                         August 10,2012
                     Figure 10.2(a)
              Built-up Structural Member




        , a
                             ..,.; r
              'i. 01 f1.ng. ~-~:~
                                       b
                                       ,



                                                                                          o




1=========11 ~
                                                      A         : - -••• ~ •.,   I
                                 _~••- _ .   ,..~,-       ..'                    1...,.

                  d

                                 ~::::.===~




                        Section AA




                            15                                                                   IAS/MB/004
                                                                                              August 10, 2012
       Figure 10.2(b)
Built-up Structural Member




                                 1   J




                       H--
                             i




            16                              /AS/MB/004
                                         August 10, 2012
Erick Key #                                                          3
    Matthew Martinez 
Erection Tolerances

                                                                                                  !                                                                                           !nc suosuruuon or orner warlung pmmll III      Pl;JilIllllt:U wr Clii>C or rcrt:lCW';C,
                                                                                           provided they are based upon the above definitions.
                                                                                                    The tolerances on Structural Steel erectioll shall be in accordance with
                                                                                           the requirements in Sections 7.13.1 through 7.13.3.




7:"l'
 .•••




7. . . .




7.13.    Erection Tolerances
         Erection tolerances shall be defined relative to member working points a
         working lines, which shall be defined as follows:

         (a) For members other than horizontal members, the member work point sha
             be the actual center of the member at each end of the shipping piece.
         (b) For horizontal members. the working point shall be the actual centerline
             the top flange or top surface at each end.
         (c) The member working line shall be the straight line that connects
             member working points.

        Code ofStemdard Practice for Steel Buildings alld Bridges, March 18, 2005       Code o!,Standard Practice/c)r Steet Buifdings Gild Bridges, March 18, 2005
                '\MERICAN INSTITUTE OF STEEL CONSTRUCTION                                       AlvIERICAN INSTITUTE OF STEEL CONSTRUCTION
16.3-44
                                                                                                                                                                                          16.3-4
                                                                                                    When PI.Umhing columns. app.IY.Ie t~mpa. ra!Ure adjustment. at a rate
                                                                                                    oU/alh. par 10              change of 150 F (2 mm pel' 10000 mm
                                                                                                    for. (lach change of          .        temperall.lre attha time of
                                                                                                    I:!rootlon and the watklnS mperatura.


                 oI
                                                                                               ~                                                           I
                                                                                                                                Length - - - - - - .       'i-I-- Length--t
                                                                                                     Center to canter             adjacent~                                I
                                                                                                                                                                Center of rigidity


                                                                                                                                                           I.
                                                                                                     columns subject to mill and
                                                                                           I         fabrication tolerances
                                                                                           a
                                                                                     1i.
                                                                                   -, '0 0'T    .                                               1':   To
                                                                                                                                                                         /0 0li
                                                                                                                                                                            Ta       Tt



                                                                                                -;r.
                                                                                    Jlj}~~I:'I-"::-t"
                                                                                                                            ~~
                                                                                                                            ~
                                                                                                                                                                 ~~r
                                                                                      l---     Establishe.d Column Lines--r--_-,-"'-'-                                  _

                                                                                                      .~..,...-r~..,..B..,..u-ild-in-g-L-ine-     ------v"----
                                                                                                    Figure C-7.2. Tolerances in plan location ofcolumn.
                                                               I
                                                               t
                                                                                  The tolerances on position and alignment of member working points and
                                                                                  working lines shall be as described in Sections 7.13.1.1 through 7.13.1.3.

                                                                              1.1. For an individual coluum shipping piece, the angular variation of the working
                                                                                  line from a plumb line shall be equal to or less than 1/500 of the distance
                                                                                  between working points, subject to the follOWing additional limitations:
                                                                                  (a) For an individual column shipping piece that is aqiacent to an elevator
                                                                                       shaft, the disIJlacement of member working points shall be equal to or less
                                                                                       than 1 in. [25 rnm] from the Established Column Line in the first 20 stories.
                                                                                       Above this level, an increase in the displacement of 1/32 in. [1 mrn] is
                                                                                       pennitted for each additional sto!y up to a ma;'(imum displacement of 2 in.
                                                                                       [50 rnm] from the Established Column Line.
                                                                                 (b) For an exterior individual column shipping piece, the displacement of
                                                                                      member working points from the Established Column Line in the fIrst 20
                                                                                      stories shall bi:) equal to or less than 1 in. [25 mm] toward and 2 in. [50 mm]
              Figure C-7.1. Effects ofdifferential column shortening.                 away from the bUilding line. Above this level, an increase in the
                                                                                      displacement of 1/16 in. [2 mrn] is permitted for each additional sto!y up to
                                                                                     a ma.ximum displacement of2 in. [50 mm] tOward and 3 in. [75 mm] away
                                                                                     from the building line.



          orStandard Practice/or Steel Buildings and Bridges, March 18,2005
                                                                              Code ofStandard Practice for Steel BuildinKs and Bridzes. March I R. 20()16.3-46                                                                                                                                                                       16.3

                                                                                                         this horizontal envelope of 1/2 in. [13 mm] is permitted for each additi<
                                                                                                         100 ft [30:0(.)0 m] in length up to a maximum width of3 in. [75 mm].
                                                               Established Column Lines




                                                                                                     (d) For an exterior column shipping piece, the displacement of mem
                                                                                                         working points from the Established Column Line, parallel to the build
                                                                                                         line, shall be equal to or less than 2 iu. [50 rom] in the first 20 star
                                                                                                         Above this level, an increase in the displacement of 1116 in. [2      rum:
                                                                                                         permitted for each additional story up to a maximum displacement of 3
                                                                                                         [75 rom] parallel to the building line.
                                                                                             7.13.1.2. For members other than column shipping pieces, the following limitations sl
                                                                                                     apply:         -

                             0= Toleran~ required by manufacturer
                                                                                                     (a) For a member that consists of an individual, straight shipping piece with
                               of wall UOits plus survey tolerances.                                     field spliye~i other than a cantilevered member, the variation in alignm
                                                                                                         shaH be acceptable if it is caused solely by variations in column alignm
                   Figure C-7.3. Clearance required to accommodate fascia.                               andlor primary supporting member alignment that are within
                                                                                                         permissibl~ :v;~riations for the fabrication and erection of such members..
                                                                                                     (b) For a member that consists of an individual, straight shipping piece t
                                                                                                         connects to a column, the vaJiation in the distance from the mem
                                                                                                         working point to the upper finished splice line of the column shall be eq
                                                                                                         to or less thanplus 3/16 in. [5 mm] and minus 5/16 in. [8 rom].
                                                                                                     (c) For a member that consists of an individual shipping piece that does'
                                                                                                         connect to a column, the variation in elevation shall be acceptable if i1
                                                                                                         caused solely by the variations in the elevations of the supporting memb
                                                                                                         within the permissible variations for the fabrication and erection of the
                                                                                                         members.
                                                                                                     (d) For a member that consists of an individual, straight shipping piece and t
                                                                                                         is a segmegt;of a field assembled. unit containing field splices betwt
                                                                                                         points of support, the plumbness, elevation and alignment shall
          (c) For an exterior individual column sh.ipping piece, the member v
                                                                                                         a;cceptabler,i,f the lll1g:ular v.ariation of the working line from the p
              points at any splice level for multi-Tier buildings and at the tops of col                 alignment 'is equal to or less than 11500 of the distance between worki
              for single~ Tier buildings shaJ1.£al1 within a horizontal envelope, parallel               points.     '
              the building line, that is equal to or less than 1 1/2 in. [38- rom] wide
              buildings up to 300 ft [90 000 rom] in length. An increase-in the width



              ofStandard Practice for Steel Buildings and B~~~?"e~, ~~~~_18, 2005                  Code ofStandard Pt:acticefor Steel Buildings and Bridges, lviarch 18, 2005
16.3-48
                                                                                                                                                                                                                     16.3-
                                                                 bf max +_h_
                                                                    2    1000

                                                                              Mfnimum clearance
                                                                              envelope



                                                                              dmax   h
                                   ...J
                                                                            -2-+15i5'O


                                                                                                                  36th FL
                                   ...J
                                                                                                                                                                                    SOOL
                                                                                                                                                                                              1
                                                                                                                  5Iope1/1S·..............}4%.tI
                                                                                                                  per story                                    Individual pieces within envelope defined at left
                                                 L
                                                      .1.    L
                                                                                                                  20thFL
                                                                                                                                                                                      \
                                      For enclosures or attachments that                                                                                                                  f           Braced Point
                                      may follow column alignment.
                                                                                                                  Plumb--~_                                             l          "II
                                                                                                                                                                                                      U1000
                                                                                                                                                                            [ ]

                                                                                                                                                       I
                                                                                                                  Elev. Varias                         I
               Minimum clearance
               envelope                                                 Envelope of actual location
                                                                        of working points to Established
                                                                        Column Llne. See Fig. G-7.5
                                                                                                                                                       ! §g>
                                                                                                                                                       I
                                                                                                                                                                                     ,\               Braced Point
                                                                                                                 5 1ope 500
                                                                                                                         1                         l :2m':;                           /
                                                             =,     rEstablished Column Line
                                                                                                                                                       I



                                                                                                                                                   ~
                                                                                                                                                                  Between brace points (usually stories)
                                                                                                                 Elev. Varies




                                                                         ~I
                                                                                                                                                   I
                                                                                                                                                   I


                                                                                                                        1
                                                                                                                 Slope 500'--....~
                                                                                                                                                   I
                                                                                                                                                   I                           J...+..-_ Established Column linE
                                                                                                                                                   I

                                                                                                                                                                                                         1
                                                                                                                                                   r                                              Slope 500
                                                                                                                                                   I
                                                      ~---- Established Column Line                                                                I
                                             L           L                                                                                         I
                                          For enclosures or attachments that                                             Envelope within which all
                                          must be held to prec1se plan location.                                         working points must fall.               1/4"         II          1/4"
                                                                                                                                                               [6mmJ                 [6mm 1
                    L ;: Actual center to canter of columns;: plan dimensions! column                                                                             Tolerance on location
                          cross section tolerance of columns! beam length tolerance.                                                                              of W.P. at base.
                    T a;: Plumbness tolerance away from building Una (varies, see Fig. c-7.5)
                                                                                                                  1'lote: The pjumt! Ilo~ tl1roughthe bas~ worldog point fur an Indlvld
                    Tt;: Plumbness tolerance toward building line (varies, see Fig. C07.S)
                                                                                                                  Wl.th plumbnas~t9Ie.
                                                                                                                                               .. 9. p~c1se. PI.Cll1 locatio!') caUSeSact
                                                                                                                  18.. not ns.ce.ss,.6.rll.Y. tn                    be.                      7,13.1,1. ... Illy
                                                                                                                                                                                      accuracies In I      f tha
                    Tp = Plumbness tolerance parallel to building line (=Ta)
                                                                                                                  EstabUshed COlumn a, foundati                                anchor rods beyond thaEmctor's control

    FigUl'(   7.4. Clearance required to accommodate accumulated column tolerance.
                                                                                                           Figure C-7.5.Exterior column plumbness tolerances normal~ilding line.
      Code:ojStandard Practice for Steel Buildings and Bridges, March 18,7°05                              Code ofStandard Practice for Steel Buildings and BridKes, M.ar~h 18. 2005
16.3-50
                                                                                                                                                                                                      16.3-5:

                                          _____            ['--_8~ldingLine

              Established
              Column Lines
                               l'                                                                                         (g) For a member that is fully assembled in the field in an unstressed condition


                             I
                                                                                                                              the same tolerances shall apply as iffuHy assembled in the shop.
                                                                                   -i;::-=--==--
                             ::::f:==---":====-+====-=:::;:::;:+;:-;::;::;;;::::;:c-~
                 ~!                       _----:'---_-'-r_E~tablishad Column ln~                    -+__                 (h) For a member that is field-assembled, element-by-element in place


                 1!~r
                                                                                                                             temporary support shall be used or an alternative erection plan shall be
                                                                                                                             submitted to the Owner's Designated Representatives for Design ane
                                                                                                                             Construction. The tolerance in Section 7.13.1.2(d) shall be met in the
                                                                                                                             suppmied condition with working points taken at the point(s) of temporal)
                        !                                                                                                    support.
                        L      Maximum envelope for worl16.3-52                                                                                                                                                                          16.3-5:




                          500                                           500                7.13.3. Prior to placing or applying any other materials, the Owner's Designatec
                     11                            ~
                                _....- - - - - - -....                                             Representative tor Construction shall deternline that the location of the

            "",~                                                 .                 +               Structural Steel is acceptable for plumbness, elevation and alignment. The
                                                                                                   Erector shall be given either timely notice of acceptance by the Owner'i
                                                                                                   Designated Representative for Construction, or a listing of specific items thai
                                                                                                   are to be corrected in order to obtain acceptance. Such notice shall be renderec
                                                                                                   promptly upon completion of any part of the work and prior to the start of work
                                                                                                   by other trades that may be supported, attached or applied to the Structural Steel
                                                                                                   frame.
                                                                                           7.14.     Correction of Errors
                                                                                                     The correction of minor misfits by moderate amounts of reaming, grinding,
                                       + Support Points                                              welding or cutting, and the drawing of elements into line with drift pins, shall be
                                                                                                     considered to be norma] erection operations. Errors that cannot be corrected
                                       •   Field SplIces
                                                                                                     using the foregoing means, or that require major changes in member or
              Figure C-7.7. Alignment tolerancesj()r members with field splices.                     Connection configuration, shall be promptly reported to the Owner's Designated
                                                                                                     Representatives for Design and Construction and the Fabricator by the Erector,
                                                                                                     to enable the responsible entity to either correct the error or approve the most
                                                                                                     efficient and economical method of correction to be used by others.




7.13.2. In the design of steel structures, the Owner's Designated Representative fQr
        Design shall provide for the necessary clearances and adjustments fO,r n:ate:IaI
        furnished bv other trades to accommodate the mill tolerances, fabncatIOll                    Cuts, Alterations and Holes for Other Trades
        tolerances m;d erection tolerances in this Code for the Structural Steel frame.              Neither the Fabricator nor the Erector shall cut, drill or otherwise alter their
                                                                                                     work, nor the work of other trades, to accommodate other trades, unless such
                                                                                                     work is clearly specified in the Contract Documents. When such work is so
                                                                                                     specified, the Owner's Designated Representatives for Design and Construction
                                                                                                     shall furnish complete inf()rnmtion as to materials, size, location and number of
                                                                                                     alterations in a timely manner so as not to delay the preparation of Shop and
                                                                                                     Erection Drawings.
                                                                                                     Handling and Storage
                                                                                                     The Erector shall take reasonable care in the proper handling and storage of the
                                                                                                     Structural Steel during erection operations to avoid the accumulation of excess


          Cod~ ofStandard Practice for Steel Buildings and Bridges, March 18, 2005                 Code qfStandard Practice for Steel Buildings and Bridges,           18,2005
                   Matthew Martinez 
Sent:              Friday, March 8, 2013 10:27 AM
To:                'Daniel Boddie' ; 'Thomas Pittman'
                   
Cc:                John Grable 
Subject:           METAL BLDG AND MATERIAL TOLERANCES
Attach:            4557_OO1.pdf; 4556_001.pdf


TEAM, PLEASE FIND ATIACHED PDFS OF ALLOWABLE TOLERANCES FOR MATERIALS AND PEMB ERECTION
STANDARDS SUPPLIED BY SCHULTE, THANKS
       -MATI




  MATIHEW M. MARTINEZ, ASSOC. AlA
  222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
  E: MMARTINEZ@JOHNGRABLE.COM
  P: 210-820-3332 EX. 3S
  W: WWW.JOHNGRABLE.COM
4557_OOl.pdf
                               Table 10.1
                    Cold~formed Structural Members

                     Formed Structural Members
                    Dimension                    Tolerances
                                           +                        -
                       D                 3/16"                   3/16"
                       B                 3/16"                   3/16"
Geometry                d                 3/8"                    1/8"
                       81                  3°                      3°
                       82                  5°                      5°
                       E1                 1/8"                    1/8"
                       E2                 1/8"                    1/8"
                       E3                 1/8"                    1/8"
  Hole                 S1                1/16"                   1/16"
Location               S2                1/16"                   1/16"
                       F                 1/8"                     1/8"
                       p                 1/8"                     1/8"
         LenQth (L)                       1/8"                    1/8"
         Camber (C)                            1/4" x L (ft)/ 10
   Minimum Thickness (t)                       0.95 (Design t)




                                   12                                       IAS/MB/004
                                                                         August 10, 2012
                                           Figure 10.1
                                 Cold-formed Structural Members




 o                                                      D
       --llI>41-                              Table 10.2
                     BUilt-up Structural Members



                     Built-up Structural Members
                     Dimension                         Tolerances
                                                   +                -
                          a                 3°_ 1/4" Max       3°-1/4" Max
                          b                      1/4"               1/4"
                          d                     3/16"              3/16"
                          e                      1/8"               1/8"
                          c                               0/72"
                          f                               0/72"
                         E1                      1/8"               1/8"
                         E2                      1/8"               1/8"
         _.,--           E3                      1/8"               1/8"
                         S1                     1/16"              1/16"
                         S2                     1/16"              1/16"
                         F                       1/8"               1/8"
            Lenqth (L)                           1/4"               1/4"
            Sweep (S)                      Runway Beams 1/8" x L(ft)/10
                                           All Other members 1/4" x L(ft)/
                                                           10
           Camber (C)                                1/4" x L(ft)/10
                         N1                      1/8"               1/8"
                         N2                     3/16"              3/16"
                         G1                     1/16"              1/16"
Splice                   G2                     1/16"              1/16"
Plates                        Up to 24"          1/8"               1/8"
                 H            24" to 48"        3/16"              3/16"
                              Over 48"           1/4"               1/4"
                         J                       1/4"               1/4"




                                  14                                       IASIMBI004
                                                                        August 10,2012
              Figure 10.2(a)
       Built-up Structural Member




                    .".; f.., b

              Figure 10.2(b)
Built-up Structural Member




        -+-
F!:~---"+"'-




            16                  IASIMBI004
                             August 10, 2012
                                                                                         The substitution of other working points is pennitted for ease of reference,
                                                                                         provided they are based upon the above definitions.
                                                                                                  The tolerances on Structural. Steel erection shall be in accordance with
                                                                                         the requirements in SectiOns 7.13.1 through 7.13.3.




7.13.    Erection Tolerances
         Erection tolerances shall be defined relative to member working points a
         working lines, which shall be defined as follows:

         (a) For members other than horizontal members, the member work point shu
             be the actual center of the member at each end of the shipping piece,
         (b) For horizontal members, the working point shall be the actual centerline
             the top flange or top surface at each end,
         (c) The member working line shall be the straight line that connects tt
             member working points.

        Code o.(Standard hactice for Steel Buildings and Bridges, March 18, 2005        Code olStandard Practice jiJr Steel Buildings Clnd Bridges, March 18,2005
                AMERICAN INSTITUTE OF STEEL CONSTRUCTION                                        :'\MERJCAN INSTlTUTI:': OF STEEL CONSTRUCTION
16.3-44
                                                                                                                                                                                                          16.3-45
                                                                                                                                   Whenplumbing columns, apply;a temperature adjustment at a rate
                                                                                                                                   of1/8m. per 100 ft. fcreach chang&of 15 PF [2 mm per 10 OOOmm
                                                                                                                                   for each Change of 1So CJ between the temperature at the time of
                                                                                                                                   erection and lJ\e worklng temperatura.


                          o                                           ®
                          I                                               ! l
                          I.


                     Y-Ill ------.
                     11
                                   Splice elevation shown in Design DraWings



                               Finish Une
                                                                     rr   rI
                                                                           T,I, - - , ' - -

                                                                                     .!
                                                                                              ~~-;-
                                                                                               l
                                                                                                                               r------             Length   ------·..,..1-
                                                                                                                                                                              r-,   Length--i

                                                                                                                                                                                    Center of rigIdity

                                                                                                                                                                                                I
          ~I
                                                        Finish Line :I


                                                                                                                                                                             I,                     orr
                                                                                               I

                                                                                                          l
                                                                                               It
           Lr-L                                                                               1a   "0
                                                                                                    16.3-46                                                                                                                                                                                    16.3-

                                                                                                                      this horizontal envelope of 1/2 in. [13 rom] is permitted for each additiOl
                                                                                                                      100 ft [30:0'00 m] in length up to a maximum width on in. [75 nun].
                                                                     Establi~hed    Column LInes




                                                                               p~lJ!de
                                                                               WIt  $IottCOiflOP!iOM
                                                                                            nOles-and J


                                  ~
                                                                               or sims 0 accoi'ri0d8le
                                                                               tolerances.                        (d) For an exterior column shipping piece, the displacement of mero1:
                             i.          ,,_OW"
                                   plus tolerances
                                                     .I~
                                                                                                                      working points from the Established Column Line, parallel to the buildiJ
                                                                                                                      line, shall be equal to or less than 2 in. [50 rum] in the first 20 stOril
                                                                                                                      Above this level, an increase in the d~splacement of 1/16 in. [2 rum]
                                                                                                                      permitted for each additional story up to a maximum displacement of 3 i
                              If facia joints are sel from nearest column                                             [75 mm] parallel to the building line.
                              fi . h line. allowt5/8ln. [16mml for vertical
                                        ent, The entity responsible for the facia                         7.13.1.2. For members other than column shipping pieces, the following limitations   sh~
                                         ust allow for progressive shorlenlng
                              of steel columns.                                                                   apply:

                              D= ToleranCli\s required by manufacturer
                                                                                                                  (a) For a member that consists of an individual, straight shipping piece witho
                                  of wall Units plus survey tolerances.                                               field splices; other than a cantilevered member, the variation in alignme
                                                                                                                      shall be acceptable if it is caused solely by variations in column aligmne
                   Figure C-7.3.Clearance required to accommodate fascia.                                             and/or primary supporting member alignment that are within tJ
                                                                                                                      permissibl~ Y'J.riations for the fabrication and erection of such members. ~
                                                                                                                  (b) For a memb~i: that consists of an individual, straight shipping piece th
                                                                                                                      connects to a column, the vmiation in the distance from the memb
                                                                                                                      working point to the upper finished splice line of the column shall be equ
                                                                                                                      to or less than plus 3/16 in. [5 mm] and minus 5/16 in. [8 rum].
                                                                                                                  (c) For a member that consists of an individual shipping piece that does n
                                                                                                                      Connect to a column, the variation in elevation shall be acceptable if it
                                                                                                                      caused solely by the variations in the elevations of the supporting membe
                                                                                                                      within the permissible variations for the fabrication and erection of tho:
                                                                                                                      members.
                                                                                                                  (d) For a member that consists of an individual, straight shipping piece and th
                                                                                                                      is a segrneg~~pf a field assemble,! unit containing field splices betwe{
                                                                                                                      points of support, the plumbness, elevation and alignment shall 1
          (c) For an exterior individual colunm shjpping piece, the member
                                                                                                                      ~~eptapler"if the UBg:ular variation of the working line from the pl~
              points at any splice level for multi-Tier buildings and at the tops of cotlLlmrl$
                                                                                                                      alignment 'is equal to' or less than 1/500 of the distance between workin
              for single~Tier buildings shall fall within a horizontal envelope, parallel                             points.
              the building line, that is equal to or less thail 1 1/2 in. [38~ rom] wide
              buildings up to 300 ft [90 000 mm] in length. An increase~in the width



              ofStandard Practice jor Steel Buildings and Bridges, March 18, 2005                               Code ofStandard Pr:acticefor Steel Buildings and Bridges, M        18,2005
                 AMERICAN INSTITUTE-OF STEEL CONSTRUCTION                                                                  AMERICAN INSTITUTE OF STEEL CONSTRUCTL-::11'T
16.3-48
                                                                                                                                                                                                                                                  16.3-4'
                                  bf max               h                   bf max            _h_
                                  -z-+15OOl                            !               -I-
                                                                                                                                                          l - - Established

                                                                                                                                                                  ~~Iumn
                                                                              2              1000
                                                           I--J--+_l.--.o--r                                                             r '. Line
                                                                                                                                               i   3".
                                                                                                     Minimum clearance
                                                                                                     envelope                     [75mmJ~[50mmJ
                                                                                                                                                                                                         Splice


                                                                                                    dmax  h
                                                                                                    -2-+15Oii
                                                                                                                                                                                 I
                                                                                                                                                                                ,,
                                                                                                                                                                             I,
                                                                                                    dmax    h                   36th FL.                                        I
                                    ...J                                                            -2-+1'000
                                                                                                                                                                             I  I
                                                                                                                                                                                                                  500L
                                                                                                                                                                                                                           1
                                                                                                                                                                                I
                                                                                                                                Slope 1/16"~-¥',M.-'J
                                                                                                                                per stOI'l                                  I,                  Individual pieces within envelope defined at left
                                              _--::::...--;.\I..
                                                            L                     L
                                                                                                                                                                                                                       \
                                                                                                                                20th FL.
                                                                                                                                                                            I                                                      Braced Point

                                                                                                                                                                                                       L~f
                                       For enclosures or attachments that
                                       may follow column alignment.                                                                                                         ,
                                                                                                                                                                            I


                                                                                                                                Plumb--~~.,4.4
                                                                                                                                                                            I                          L~                          U1000


                                                                                                                                                                                                      L~':\-_---~::: Point
                          bfmax      h
                                     bfmax+_h_+ TpT.                          .                                                    [50 mm !.-')2=-"-+::,.qLj--1!.....· [25 mm               J
                          -2-+1000+~, 2    1000                               !                                                                                         I,
                                                                                                                                Elev. Varies                                I
                  Minimum dearance
                  envelope         ~
                               - -__\'\'\Iil~
                                           \Z:~E~~l
                                                                ,Tp Tp,
                                                      Envelope of ~ctuallocatiof) ed
                                                      of working pomts to Establish
                                                                                                                     .
                                                                                                                                                                        I
                                                                                                                                                                        ;
                                                                                                                                                                                     :g
                                                                                                                                                                                     :::i
                                                                                                                                                                                                                   \
                              ~                   'Column Une. See Fig. G-7.5                                                                                           I             0>
                                                                                                                                                                                     :§                                \           Braced Point
              dmax  h +,..                                                                                                            1                                1 ':;
                                                                                                                               Slope 500 ---lL74H                                                                  /
              -2-+1000 'p                                                                                                                                               I            ro
                                                                                      -Established Column Line

                                                                                                                                                                    ,~
                                                                                                                                                                                                   Between brace points (usually stories)
                                                                                                                               EJev. Varies
                                                                                                                                                                    I

                                                                                             ...J

                                                                                                                               Slope 5 6 0 - "
                                                                                                                                                                    I,
                                                                                                                                                                    I
                                                                                                                                                                                                                           Established Column LIne


                                                                                                                                                                   II
                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                               Slope 500
                                                                   ~----               Established Column Line                                                     I
                                                       L                  L                                                                                        r
                                      lIIl   ••
                                                             •i•
                                              For enclosures or at1achments thet                                                       Envelope within which all
                                              must be held to predse plan locaUon.                                                     working points must fail.                                  1/4'--W-1/4"
                                                                                                                                                                                                [6mmJ              (6mmJ
                       L = Actual center to center of columns'" plan dimensions "± column                                                                                                         Tolerance on location
                           cross section tolerance of columns t beam length tolerance.                                                                                                            of W.P. at base.
                      Ta = Plumbness tolerance away from building line (varies, see Fig. C-7.S)
                                                                                                                                Note: The plumb line iliroughthe base working point for an Individual column
                      Tt = Plumbness tolerance toward bUilding line (varies, see Fig. G-7.5)                                    is not necessarily the precise plan location because Sect 7. i 3.1.1 deals only
                       TP = Plumbness tolerance parallel to building line (=Ta)                                                 with pJumbness tolerances and does not inclUde inaccuracies in locellon of the
                                                                                                                                Established Column Line, foundations and anchor rods beyond the Erector's control

    Figure C-7.4. Clearance required to accommodate accumulated column tolerance.                                        Figure C-7.5.Exterior column plumbness tolerances normal to building line.
          C    ?fStandard Practice for Steel Buildings and Bridges, March 18, 2005                                       Code ofStandard Practice for Steel Buildings and Bridges, Marc!, 2005
                 AMERICAN INSTITUTE OF STEEL CONSTRUCTION                                                                       AMERICAN INSTITUTE OF STEEL CONSTRUCnON
16.3-50
                                                                                                                                                                                                                                16.3-51
                                                                      Building LIne




              Eslablisned--+------l-----+------J-----!
              Column Lines                                                                                                                          (g) For a member that is fulIy assembled in the field in an unstressed condition
                                                                                                                                                        the same tolerances shall apply as iffuHy assembled in the shop.             '

                                                                                                                                                    (h) For a member that is field-assembled, element-by-element in place,
                          777.,?/;-p;,===/=/1b7=7:J7)==~/'7:~ .~..,.,r77./777??77?7:J7)~==Tl:=~7?(
                        7,/                                                                                          1'7",                              temporary support shall be used or an alternative erection plan shall be
                  ~ ':ll v        /   J~.J//f,jf'   #/' #/.f/ ...                                                                                       submitted to the Owner's Designated Representatives for Design and


                    I
                      \T--    I        I
                                                                                                                                                        Construction. The tolerance in Section 7.13.1.2(d) shall be met in the
                                                                                                                                                        supported condition with working points taken at the point(s) of temporary
                                                                                                                                                        support.
                              L       Maximum envelope for working points of all columns at any given elevation
                                      E=11/2 in. [38 mm I for up to 300 ft. [90000 mm I of lengtti; add 1/2 In.
                                      [ 13 mm I for each 100 fI:. [30000 mm I of length wIth 3 in. [75 mm J max. tolar.

                    [
                                      Column plumbness tolerance - See Figures C·7.4 end Co7.5

                                  + Indicates column working points
                                      At any splice elevation, envelope "E" is located within the limits Ta and Tt
                                      At any sp/[ce elevation, enVelope WE" may be locatad offsatfrom the
                                        corresponding envelope at the adjacent splice elevations, above and
                                        below, by an amount not greater than   sbo of the column length.
                                                                                                                             "   . . .J • • • .J.    For members that are identified as Adjustable Items by the O"vner's Designated
           Figure C-7.6. Tolerances in plan at any splice elev.ation ofexterior columns.                                                            Representative for pesign in the Contract Documents, the Fabricator shall
                                                                                                                                                    provide adjustable" G,onnections for these members to the supporting Structural
                                                                                                                                                    Steel frame. Otheny~se, the Fabricator is permitted to provide non-adjustable
          (e) For a cantilevered member that consists of an individual, straight shipping                                                           Connections. When: Adjustable Items are specified, the Owner's Designated
              piece, the plumbness, elevation and alignment shall be acceptable if the                                                              Representative tor Design shall indicate the total adjnstability that is required
              angular variation of the working line from a straight line that is extended in                                                        for the proper anJPmlent of these supports for other trades. The variation in the
              the plan direction from the working point at its supported end is equal to or                                                         position and aligI1m~l1t of Adjustable Items shall be as follows:
              less than 1/500 of the distance from the working point at the free end.
          (f) For a member of irregular shape, the plumbness, elevation and aligmneut                                                               (n) The var[at!Cln in the vertical distance from the upper finished splice line of
              shall be acceptable if the fabricated member is within its tolerances and the                                                             the nearest column to the support location specified in the Structural Desi£m
              members that support it are within the tolerances specified in this Code.                                                                 Drawings shall be equal to or less than plus or minus 3/8 ill. [10 mm].     '"
                                                                                                                                                    (b) The variation in the horizontal distance from the established finish line at
                                                                                                                                                        the particular floor shall b~ equal to 9r less than plus or minus 3/8 in. [10
                                                                                                                                                        mml·            ".
                                                                                                                                                (c) Th~ variation ll.,vertical and horizontal alignment at the abutting ends of
                                                                                                                                                    Adjustable Items shall be· equal to or less than plus or minus 3/16 in. [5
                                                                                                                                                        mm].



              '{Standard Practice for Steel Buildings and Bridges, March 18,2005                                                           Code ofStandard Practice for Steel Buildings and Bridges, Marc.              }2005
                 AMERlCAN INSTITUTE OF STEEL CONSTRUCTION                                                                                         AMERlCAN INSTITUTE OF STEEL CONSTRUCnON
16.3-52                                                                                                                                                                           16.3-53

                                                  500

          +~~

                                                                                          7.13.3. Prior to placing or applying any other materials, the Owner's Designated
                                                                                                  kepresentatlve for Construction shall determine that the location of the
                                                                                                  Stl1lctura] Steel is acceptable for plumbness, elevation and aliglID1ent. The
                                                                                                  Erector shall be given either timely notice of acceptance by the Owner's
                                                                                                  Designated Representative for Construction, or a listing of specific items that
                                                                                                  arc to be cotTected in order to obtain acceptance. Such notice shall be rendered
                                                                                                  promptly upon completion of any part of the work and prior to the start of work
                                                                                                  by other trades that may be supported, attached or applied to the Structural Steel
                                                                                                  frame.
                                                                                          7.14.     Correction of Errors
                                                                                                    The correction of minor misfits by moderate amounts of reaming, grinding,
                                      + Support Points                                              \I/elding or cutting, and the drawing of elements into line with drift pins, shall be
                                                                                                    considered to be normal erection operations. Errors that cannot be corrected
                                      It Field Splices
                                                                                                    using the foregoing means, or that require major changes in member or
            Figure C-7. 7. Aligl1J1leni tolercmcesfor members with field splices.                   Connection configuration, shall be promptly reponed to the Owner's Designated
                                                                                                    Representatives for Design and Construction aJld the Fabricator by the Erector,
                                                                                                    to enable the responsible entity to either correct the error or approve the most
                                                                                                    efficient and economical method of correction to be used by others.




7.13.2. In the design of steel stmctures, the Owner's Designated Representative for
        Desiq,n shall provide for the necessary clearances and adjustments for material
        fi.lmi~hed by other trades to accommodate the mill tolerances, fabrication                  Cuts, Alterations and Holes for Other Trades
        tolerances and erection tolerances in this Code for the Structural Steel frame.             Neither the Fabricator nor the Erector shall cut, drill or otherwise alter their
                                                                                                    work, nor the work of other trades, to accommodate other trades, unless such
                                                                                                    work is clearly specified in the Contract Documents. When such work is so
                                                                                                    specified, the Owner's Designated Representatives for Design and Construction
                                                                                                    shall fumish complete infonnation as to materials, size, location and number of
                                                                                                    alterations in a timely manner so as not to delay the preparation of Shop and
                                                                                                    Erection Drawings.
                                                                                                   Handling and Storage
                                                                                                   The Erector shall take reasonable care in the proper handling and storage of the
                                                                                                   Structural Steel during erection operations to avoid the accumulation of excess


               Standard Practice jar Steel Buildings Clnd Bridges, March 18, :?O05                Code (~f Standard Praciicefor Sieel Buildings and Bridges, MarcJ        )2005
               ArvlERICAN INSTITUTE OF STEEL CONSTRUCTION                                                  A1'viERJCAN INSTITUTE OF STEEL CONSTRUCTION
 Matthew Martinez r'f"h   1   3   2
 (FYDIBOHF23SPDLT)/cn=Recipients/
 cn=mmartinez.johngrable.com_aa5dd8392>
    Erick Key 
 RE: Material Tolerances

                                                                                              41<8


 HEY ERICK, I HAD A QUESTION REGARDING THE MOTOR FOR THE HANGAR DOORS, IS
 THAT SOMETHING TYPICALLY INCLUDED IN THE METAL BUILDING? IF NOT HOW
 COULD I GO ABOUT DEFINING A SPEC FOR THAT? IS THERE A MANUFACTURER OR
 SOMETHING YOU OR YOUR ENGINNER COULD SPEC, SINCE IT'S A SCHULTE DOOR?




     MATTHEW M. MARTINEZ, ASSOC. AlA


    222 AUSTIN HVVY, SAN Ai>.lTONJO. TDU.. S lfG09




 From: Erick Key [mailto:ErickK@SBSLP.COM]
 sent: Thursday, March 07, 2013 4:48 PM
 To: Matthew Martinez
 Subject: Material Tolerances




. Matt,



 Attached are the tolerances we work with in material.



 Thanks,
ERICK KEY

SCHULTE BUILDING SYSTEMS

17600 BADTKE ROAD

HOCKLEY, TX 77447

877-257-2534

Project[]
John Grable 
To: Daniel Boddie 
Cc: Matthew Martinez 
Re: Off the top of my head


Daniel
Matt is calling Schulte Building Systems to verify proper door dimensions
We will have an answer this am
Plan on moving out

Sent from my iPad

On Mar 21, 2013, at 9:10AM, "Daniel Boddie"  wrote:

 We have the south side paving extension formed up at 50 1• Rebar is onsite. Please advise
 quickly as the longer we wait- the more cost we are going to incur.

  Daniel Boddie I Partner
  BoDen, LLC I 210.885.9537 Cell I
  11550 I.H. 10 West, Suite 395A San Antonio. TX 78230

 On Mar 21,2013, at8:58 AM, Matthew Martinez wrote:


  hey Daniel, now that I think about it we never accounted for the possible 3 feet of extension
  for the door pockets because we never knew the actual number, so now would be the time to
  move the outside lines of the side ramps out 3 feet to accommodate for that pocket
  expansion. This will make the overall width of the ramps 53 feet, but I don't think thafs hurting
  anything. Let me know what you think

  Sent from MobileMatt
             Matthew Martinez 
Sent:        Thursday, March 21, 2013 1:53 PM
To:          danielb@bodenllc.com
Subject: Re: LATERALL WALL GIRT UPDATE


I wanted to try to get you an accurate direction, but we agreed to say "top of girt flush w/ bottom of clerestory
window sill" unless the rough opening hasn't been framed, in which case we can say "aligned w rear wall high girts"
and then we can adjust the window size ..



Sent from MobileMatt




-------- Original message --------
From: Daniel Boddie 
Date: 03/21/2013 13:48 (GMT-06:00)
To: Matthew Martinez 
Subject: Re: LATERALL WALL GIRT UPDATE



Did we ever get a final elevation on this?


From: Matthew Martinez 
Date: Tuesday, February 26, 2013 11:27 AM
To: Erick Key 
Cc: Daniel Boddie 
Subject: RE: LATERALL WALL GIRT UPDATE

ERICK,
        THIS IS DEFINITELY DOABLE, WE WOULD LIKE TO PROPOSE TO MOVE ALL SIDE WALL HIGH SPANDRELS
TO ALIGN WITH THE HIGH SPANDRELS ON THE HANGAR BACK WALL. SHOP DRAWINGS SHOW A CL HT. OF 27'-
6", SO WE WOULD LIKE TO SET ALL GIRTS TO THIS HEIGHT. I, SUBBMITING THIS EMAIL WITH AN RFI WE
RECEIVED FROM THE GC, WE HAVE TO ASK FOR SOME SIGNED APPROVAL AND DIRECTIONS FOR THIS
ADJUSTMENT FROM SCHULTE'S ENGINEER TO GET THIS GOING. THANKS FOR YOUR HELP ERICK, TALK TO YOU
SOON.
         THANKS
                       -MATI
         SEE ATIACHED PIC OF THIS CONDITION AND A GRAPHIC SHOWING THE ALIGNMENT.




     i'tlATTHEW M. i'tlARTINEZ, ASSOC. AlA
    222 AUSTIN HWY, SAN ANTONiO. TEXAS 78209
    E: MMARTIN'EZ@JOHNGRABLE.COM
    P: 210-820-3332 EX. 35
    W: WWWJOHNGRABLE.COM
From: Erick Key [mailto:ErickK@SBSLP.COM]
sent:   Monday, February 25, 2013 9:51 AM
To: Matthew Martinez
Subject: RE: LATERALL WALL GIRT UPDATE

Matt,

The spandrels cannot be removed but they can be moved. After the engineer looked at the picture, his question
was, can you move them to the bottom of the window opening?
This would allow for them to be moved easier due to not having the x-bracing connection to deal with.

Call me with any questions.

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Matthew Martinez [mailto:mmartinez@johnqrable.com]
sent:   Monday, February 25, 2013 9:22 AM
To: Erick Key
Subject: LATERALL WALL GIRT UPDATE

GOOD MORNING ERICK, JUST WANTED TO CHECK IN, I COULD REALLY USE AN UPDATE ON INFO YOU MAY HAVE
REGARDING THE RAISING OR REMOVAL OF THE GIRTS WE DISCUSSED ON THURSDAY, THANKS
       -MATI




    MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY. SAN ANTONIO, TEXAS 78209
   E: MMARTINEZtiV.lOHNGRABLLCOM
   P: 210-820-3332 EX. 35
   W: WWW.JOHNGRABLLCOM
From:              Xavier Cantu 
Sent:              Tuesday, March 26, 2013 11 :02 AM
To:                ErickK@SBSLP.COM
Cc:                Matthew Martinez 
Subject:           Door Leaf at Hanger Door.
Attach:            SBS - DIAGRAM l.jpg; SBS - DIAGRAM 2.jpg


Good Morning Eric,

Please see attached diagrams.

We need your approval for changes that are required for the door leafs at the Hanger. We want the metal
paneling to horizontal and not vertical, as it is currently shown.

Can you approve our changes and if required, make the appropriate suggestions?

Thank you,




  XAVIER CANTU
   222 AUSTIN HWY #1, SAN ANTONIO, TEXAS 78209
   E: XCANTU@JOHNGRABLE.COM
   P: 210-820-3332 EX. 34
   w: WVVVV.JOHNGRABLE.COM
SBS - DIAGRAM 1.jpg
                                                                                     r-r(




HORIZONTAL Z PURLINS ROTArE[)~=---+­   HORIZONTAL Z PURLINS ROTATED ~:::----+-+-+­
TO VERTICAL TO SUPPORT                 TO VERTICAL TO SUPPORT
HORIZONTAL METAL PANEliNG              HORIZONTAL METAL PANELING
SBS - DIAGRAM 2.jpg
                    TO RUN HORIZONTAL ~




L._   :~-~;:;;;~,
      o
From:                 Erick Key 
Sent:                 Tuesday, March 26,2013 11:30 AM
To:                   Xavier Cantu 
Cc:                   Matthew Martinez 
Subject:              RE: Door Leaf at Hanger Door.


Xavier,

The material to fill in on the hanger doors is already on site. The door can be left as is with the extra material
being added.

Let me know if I can help.

ERICK KEY
SCHUljE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Xavier Cantu [mailto:xcantu@johngrable.com]
sent: Tuesday, March 26, 2013 11:02 AM
To: Erick Key
Cc: Matthew Martinez
Subject: Door Leaf at Hanger Door.

Good Morning Eric,

Please see attached diagrams.

We need your approval for changes that are required for the door leafs at the Hanger. We want the metal
paneling to horizontal and not vertical, as it is currently shown.

Can you approve our changes and if required, make the appropriate suggestions?

Thank you,




  XAVIER CANTU
   222 AUSTIN HWY #1, SAN ANTONIO, TEXAS 78209
   E: XCANTU@JOHNGRABLE.COM
   P: 210-820-3332 EX. 34
   W: WWW.JOHNGRABLE.COM
Matthew Martinez 0=mex02/ou=Exchange Administrative Group                      #   !\{I,;:::,r"Vl   3
(FYDIBOHF23SPDLT)/cn=Recipients/
cn=mmartinez.johngrable.com_aa5dd8392>
  . Erick Key 
    Daniel Boddie 
spandrel beam adjustment



Erick, I don't believe there are any further issues at this point that we want to put in front of your
engineer, so we would like to solicit official written permission from your engineer to adjust the
height of the spandrel beams in the hangar as follows:

                     The side wall purlins will be places below the sill of the clerestory windows of the
                     center bays, this actual dimension a.f.f. will be determined by as built framing
                     conditions on site

                     The rear wall purlins will be adjusted accordingly to be in line with the side wall
                     purlins ' final ht. a.f.f.

Please see attached detail of the proposed condition, let me know if you have any questions,
thanks

                                                      -matt




   MATTHEW M. MARTINEZ, ASSOC. AlA


  1.7.2 AUSTiN HVV\'. SAN Ai.JTON!O. H:X/''s nl:!09
    A




6              T.OW. @ RIGID :--=;r:r::'1   J ..   ,.   F·······,~~.,'~,~,
                                                                                   >-
                                                                                   Z                   6

            ~31'-3" FRAM~ ~~·h'~"·:'::
                                                                                   ct~
                                                                                   o
                                                                                   o
                                                                                   I
4
                                                                                   o                   4
                                                                                   Z
                                                                                   «
                                                                                   a:
                                                                                   a: x W
                                                                                   «I-_!;;:
                                                                                                       3

                                                                                   COWl-
                                                                                        lOCI)

                                                                                   a:~~
             ASI-5 SPANDREL BEAM ADJUSTMENT                                        1-::;0              2

        1    SCALE: 3/8"   = 1'-0"                                                 PROJECT ADDRESS


                                                                                 CHECKED:
                                                                                 MTE:       00-00-00

1                                                                                                      1
                                                                                   ASI-S
    A                                  o                E                    H
                                    F    G       H




8




7




6
                                                       z>-                     6

                                                       «
                                                       0..
                                                       ~
5
                                                       o                       5

                                                       o
                                                       I
                                                       o
4
                                                       z                       4

                                                       «
                                                       a:
3                                                      a:xw                    3
                                                       «1-1-
                                                          -                   Matthew Martinez 
Sent:              Thursday, March 28,2013 1:37 PM
To:                'Daniel Boddie' 
Subject:           hangar door leaf


Daniel,
          I talked to eric, he's saying that the infill members were cut to size and delivered with all mounting clips,
          etc. for the door, and recommends that they be used, but im sure you've done your due diligence and
          took inventory of whats out there         he doesn't seem to think that adding metal stud members will
          compromise the design of the door .

          On another note, im sure we have an erector on board, so I think we should move ahead with ordering
          the materials for the pocket door extensions, how do you want to go about this, should we solicit these
          members from shulte, because I know there was talk about letting the erector get a hold of it ...




   MATTHEW M. MARTINEZ, ASSOC. AlA
  222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
  E: MMARTINEZ@JOHNGRABLE.COM
  P: 210-820-3332 EX. 35
  W: WWW.JOHNGRABLE.COM
 From:              Daniel Boddie 
 Sent:              Monday, April 1, 2013 11:08 AM
 To:                Xavier Cantu 
 Cc:                Matthew Martinez 
 Subject:           Re:DoorLeafatHangerDoo~



Xavier/ Matt,

I went and checked onsite, we have a bundle of light gauge channels (14) that are stamped with Door pocket on
them. We do not have any 10" z purlins.

Please advise.

Daniel Boddie I Partner
BoDen, LLC I 210.885.9537 Cell I
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230


From: Xavier Cantu 
Date: Tuesday, March 26, 2013 3:01 PM
To: Daniel Boddie 
Cc: Matthew Martinez 
Subject: FW: Door Leaf at Hanger Door.



Daniel,

Please see Erick's response below to the attached diagram and email we sent him.

The diagrams includes our suggestions to the horizontal paneling.




   XAVIER CANTU
    222 AUSTIN HWY #1, SAN ANTONIO, TEXAS 78209
    E: XCANTU@JOHNGRABLECOM
    P: 210-820-3332 EX. 34
    w: WWVV.JOHNGRABLE.COM



From: Erick Key [mailto:ErickK@SBSLP.COM]
sent: Tuesday, March 26, 2013 11:30 AM
To: Xavier Cantu
Cc: Matthew Martinez
Subject: RE: Door Leaf at Hanger Door.

Xavier,

The material to fill in on the hanger doors is already on site. The door can be left as is with the extra material
being added.

Let me know if I can help.

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]


From: Xavier Cantu [mailto:xcantu@johnqrable.com]
Sent: Tuesday, March 26, 2013 11:02 AM
To: Erick Key
Cc: Matthew Martinez
Subject: Door Leaf at Hanger Door.

Good Morning Eric,

Please see attached diagrams.

We need your approval for changes that are required for the door leafs at the Hanger. We want the metal
paneling to horizontal and not vertical, as it is currently shown.

Can you approve our changes and if required, make the appropriate suggestions?

Thank you,




  XAVIER CANTU
   222 AUSTIN HWY #1, SAN ANTONIO, TEXAS 78209
    E: XCANTU@JOHNGRABLECOM
   P: 210-820-3332 EX. 34
   w: WII\I\N.JOHNGRABLE.COM
\Erick Key #                                                                   April 12, 2013 4:23 PM
 To: IIltpittman@lewisenergy.com lll 
 Cc: IIDANIELB@BODENLLC.COM II 
 Proposal on replacement material


Tom,

Attached is the proposal for the replacement material for the hanger in Uvalde. Please have the erector verify quantities and
materials.

I can have this material delivered the week of the 22 nd .

To be able to do this we have to get all of the outstanding balances that are owed to Schulte Building Systems for this job paid
for. We need to get this resolved before any fabrication can take place.

Let me know how you want to proceed.

Thank you,

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Project[]
                                                                                             .,.'....        .:/                   ,   .. ,

                                                                                      PLEASE NOTE: THIS ORDER WILL NOT                                              Quote No.                   Quote Date:
                                                                                      BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                      THE FOLLOWING INFORMATION                                                     88611                       04/12113

                                                                                      1. SIGNED CONFIRMAnON OF THE QUOTATION
           BUILDING COMPOfJENTS
                                                                                      2. JOBSITE INFORMATION
  A DIVISION OF SCHULTE BUILDING SYSTEMS,    L.I:~
    17600 BADTKE RD, HOCKLEY, TX 77447                                                   A. WRITTEN DIRECTIONS TO THE JOSSrrE                                            Load Date:          TSD
     PHONE: 281.213.6100 FAX: 281.213.6101                                               B. THE PHYSICAL ADDRESS
            1.866.749.COMP(2667) «                                                       C. CONTACT NAME AND PHONE NUMBER
  SoldTo: GLACIERCAP CONSTRUCTION                                                       Ship To: LOS CERRITOS
          10067 JONES MALTSBERGER                                                                COUNTY ROAD 410
          SAN ANTONIO, TX 78216                                                                  UVALDE, TX 78802
          United States                                                                          United States
          Phone: (210) 384-5892 Fax: (210) 375-0823                                              Phone: 210-262-1686 Fax: 210-375-0823


 Salesperson                 Customer     Tamis                                       «< Purchase Order Number <                                                                                                                                                      \",




    I'
                                                                                                       01          THIS ORDER WILL NOT                          Quote No.               'Quote Date:
                                                                                                       BE PROCESSED BY SBS UNTil WE HAVE
                                                                                                       THE FOLLOWING INFORMATION                                88611                       04/12/13
                                                                                                                                                                                                              ..
                                                                                                       1. SIGNED CONFIRMATION OF THE QUOTATION
            BUILDING COMPO"'NTS
                                                                                                       2. JOBSITE INFORMATION
  A DIVISION OF SCHULTE BUILDING SYSTEMS,            LF1.•
    17600 BADTKE RD, HOCKLEY, TX 77447                                                                      A. WRITTEN DIRECTIONS TO THE JOBSITE                     Load Date:         TBD
     PHONE: 281.213.6100 FAX: 281.213.6101                                                                  B. THE PHYSICAL ADDRESS
            1.866.749.COMP(2667)                                                                            C. CONTACT NAME AND PHONE NUMBER
           I"le~e                                                                                       Sq. Feet         Total Units     Total             I"uncn
Line #     Mark     Description                                               aty'                                       of Material     Weight
                                                                                         Length         Per Sheet                                     LE            TE      UnitPr(ce          Total i'rice
                    ANGLE 3 X 3 X 14GA RED OXIDE X 20
  10                SPANDREL ANGLE TO BE CUT IN FIELD                          3             20' 0"                  0         60.0000       85                                 LOOOO FT                 60,00
                   STRUCTURAL CRANE BEAM #20 LB RAIL
                   #20 LBRAll
                   NO PAINT - BLACK
                   CRANE BEAM
  11     DOOR RAIL 20 # DOOR RAIL 20# DOOR RAIL                                 1            20'0"                   0        400,0000       400                               0.7500 LBS               300.00
                    STRUCTURAL ANGLE CLIP ANGLE
                    SEE BELOW
                    Color:RED OXIDE
                    ANGLE 2 1/2" X 2-114" X 1/4" 0'-2" LONG
  12      PM-l0     DOORSTOPS                                                  16                 2"                 0         16.0000        16                               2.0000 L8S                32.00
                    WAREHOUSE BUYOUT 50' ROLL EPDM RUBBEF
  13                GASKET 1/8" X 6" WIDE                                       2                                    0          2.0000                                         91.5000 EA               183.00
                    WAREHOUSE BUYOUT 10 GAUGE FLAT BAR 1"
  14       BAR      WIDE TO ATTACH EPDM                                        24            10' 0"                  0        240.0000       120                                6,0000 EA               144.00
                    WAREHOUSE BUYOUT 1i8" X 10" X 27' LONG
  15     GASKET     EPDMGASKET                                                  4                                    0          4.0000                                        126,0000 EA               504.00
                    12-24 X 1-1/4 SELF DRILLING HWH TEK 5 WIO
  16                WASHER PLAIN                                              300                                    0        300.0000            5                            151.5000 M                45.45

  THE FOLLOv\1NG S8S STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATIONIORDER                                                                             Sub-Total                5,850.77
  FINAL ACCEPTANCE OR RE.JECTION OF THIS QUOTATIONIORDER SHALL ONLY BE MADE BY AN AUTHORIZED
  EMPLOYEE OR AGENT THE PRICE IS SUBJECTTO CHANGE IF NOT SHIPPED V'IITHIN 30 DAYS OF tHE ORDER                                 Total Weight
  DATE. SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES. LENGtH. COLORS. QUANTITIES.
  ETC. REQUIRED IN THIS QUOTATIONIORDER, PLEASE REVIEWTHIS QUOTATIONIORDER CAREFULLY, YOUR                                        5525.132                                                         1,100.00
                                                                                                                                                                            Freight
  SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OFTHIS QUOTATIONIORDER. lFTHE ORDER IS
  CANCELLEO AFTER A SIGNED CONFIRMATION HAS BEEN MADE. THE CUSTOMER V'IILL BE RESPONSI8LE FOR                                                                            Tax Amoun                     503.94
  ALL ENGINEERING. DRAFTING OR PRODUCTION COSTS INCURRED ATTHE TIME OF CANCELLATIOt-!

   AGREED AND ACCEPTED BY;
                                                                                                                                                                              Total                7,454.71
   COMPANY NAME                                                                      DATE

   BY:                        ~~                                        ..,.._~.,   TITLE:                  ..,..-_ _..,..-




Print Date: 04112113           16:06:20                                                                                                                                                 Page 2
                                                                                                                                                       Master Rev Level:                      0
                                                                                               PLEASE NOTE: THIS ORDER WILL NOT                    Sales Order No.            Order Date:
                                                                                               BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                               THE FOLLOWING INFORMATION                           79497                          12/18/12
                                                                                               1. SIGNED CONFIRMATION OF THE QUOTATION
               BUILDING COMPONENTS
     A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                               2. JOBSITE INFORMATION                              Load Date: 12/20/12
                                                                                                A. WRITIEN DIRECTIONS TO THE JOBSITE
        17600 BADTKE RD, HOCKLEY, TX 77447                                                      B. THE PHYSICAL ADDRESS
        PHONE: 281.213.6100 FAX: 281.213.6101                                                   C. CONTACT NAME AND PHONE NUMBER
                 1.866;149.COMP(2867)
     Sold To: SELECT BUILDING SYSTEMS                                                              Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                             TBD
              BOERNE, TX 78006                                                                              UVALDE, IX 78801

                     Phone: 830-981-5929 Fax: 830-981-5308                                                     Phone: Fax:



 Order Entered By                   Customer      Terms                                            Purchase Order Number             Contact                    Ship Via

              Erick Key                 888003             NO COD REQUIRED                                        1                                                    ZONE 6 MILK RUN




L#              Piece                                                                              Sq. Feet     Total Units      Total        Punch
         R#     Mark      Description                                 Qty        Length            Per Sheet    of Material      Weight     LE      TE        Unit Price            Total Price
     1                    STRUCTURAL SQUARE TUBING COLUMN
                          3x3x3/16
                          Color:RED OXIDE
              TS-1        TS-1                                              4     11' 11-1/4"              0           340.00        340                             1.0000 LBS               340.00

     2                    STRUCTURAL RECTANGULAR TUBING
                          RAFTER
                          10 x 6x 1/4
                          Color:RED OXIDE
              TS-2        TS-2                                               1            12' 6"           0            331.00       331                             1.0000 LBS               331,OC
     3                    STRUCTURAL RECTANGULAR TUBING
                          RAFTER
                          10 x 6x 1/4
                          Color:RED OXIDE
              TS-3        TS-3                                               1            10' 5"           0            280.00       280                             10000 LBS                Z80.0C

     4                    lEE 12 X 2-3/8 X 2-1/8 14GA RED OXIDE             54            15' 2"           0            823.50      3.513   None     None             2.6500 FT              2,182.26

     5                    ZEE 12 X 2-3/8 X 2-1/8 14GA RED OXIDE             18            11' 5"           0            20700        881    None     None             26500 FT                548;SE




Print Dat~:o.4/15/13                08:48:54                                                                                                                                Page 1
                                                                                                                                                  Master Rev Level:
                                                                                               ~
                                                                                                                                                                                  -
                                                                                               PLEA",...: NOTE: THIS ORDER WILL NOT       Sales Order No.        Order Date:
                                                                                               BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                               THE FOLLOWING INFORMATION                   79497                 12/18/12
                                                                                               1. SIGNED CONFIRMATION OF THE QUOTATION
          BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                               2. JOBSITE INFORMATION                      Load Date: 12/20/12
                                                                                                A. WRITIEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447
                                                                                                B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101
             1.866.749.COMP(2667)                                                               C. CONTACT NAME AND PHONE NUMBER

THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                Sub·Total         $            3,681.83
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS, QUANTITIES,
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY, YOUR
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
                                                                                               I   Total Weight (lbS)1         5,346.11   Freight           $                  400.00
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE, THE CUSTOMER WILL BE RESPONSIBLE FOR                                                 Sales Tax         $               336.75
ALL ENGINEERING, DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION

AGREED AND ACCEPTED BY:
                                                                                                                                          Total             $            4,418.58
COMPANY NAME                                                                  DATE                           _

BY:                                          ------                         TITLE;                           _




Print Date: 04/15/13          08:48:54                                                                                                                          Page 2
                                                                                                                                                                  Master Rev Level:                  0
                                                                                                    PLEASE NOTE: THIS ORDER WILL NOT                      Sales Order No.            Order Date:
                                                                                                    BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                    THE FOLLOWING INFORMATION                              79756                        01/02/13
                                                                                                    1. SIGNED CONFIRMATION OF THE QUOTATION
            BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS. LoP.
                                                                                                    2. JOBSITE INFORMATION                                 Load Date: 01/03/13
                                                                                                     A. WRITTEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD. HOCKLEY, TX 77447                                                               B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                            C. CONTACT NAME AND PHONE NUMBER
             1.866.749.COMP(2667)

     Sold To: SELECT BUILDING SYSTEMS                                                                   Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                                  TBD
              BOERNE. TX 78006                                                                                   UVALDE, TX 78801

                 Phone: 830-981-5929 Fax: 830-981-5308                                                              Phone: Fax:

                                                                                                                    Kyle
 Order Entered By              Customer         Terms                                                   Purchase Order Number                 Contact                    Ship Via

           Erick Key                 8B8003             COD - COMPANY CHECK                                             Kyle                                                  ZONE 6 MILK RUN




L#           Piece                                                                                      Sq. Feet        Total nits        Total         Punc
      R#     Mark      Description                                           Qty       Length           Per Sheet       of Material       Wei ht     LE        TE      Unit Price         Total Price
                       STRUCTURAL ANGLE PERIMETER ANGLE
                       4x4x1/4
           A-1         Color:RED OXIDE                                             7            40~O"           0              1,848.00      1,848                          09500 LBS              1,755.6

THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                                Sub-Total           $                1,755.60
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE. SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES. LENGTH. COLORS. QUANTITIES.
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR                  Total Weight (lbS>!                  1,848.01     Freight              $                   400.00
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE. THE CUSTOMER WILL BE RESPONSIBLE FOR                                                                 Sales Tax           $                    177.84
ALL ENGINEERING. DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION


AGREED AND ACCEPTED BY:
                                                                                                                                                          Total                $               2,333.44
COMPANY NAME                                                                   DATE                                 _

BY:                                                                   ~_     TITlE:                                 _




Print Date:_04/15/13             08;49:15                                                                                                                                           Page 1
             "
                                                                                                                                                                    Master Rev Level:
                                                                                                   PLEA",,,, NOTE: THIS ORDER WILL NOT                      Sales Order No.            Order Date:
                                                                                                   BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                   THJ;: FOLLOWING INFORMATION                              80065                         01/16/13
                                                                                                   1. SIGNED CONFIRMATION OF THE QUOTATION
             BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, loP.
                                                                                                   2. JOBSITE INFORMATION                                    Load Date: 01/17/13
                                                                                                    A. WRITIEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447                                                              B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                           C. CONTACT NAME AND PHONE NUMBER
             1.866.749.COMP(2667)

     Sold To: SELECT BUILDING SYSTEMS                                                              Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                             TBD
              BOERNE, TX 78006                                                                              UVALDE, TX 78801

                 Phone: 830-981-5929 Fax: 830-981-5308                                                               Phone: Fax:


 Order Entered By               Customer        Terms                                              Purchase Order Number                     Contact                       Ship Via

            Erick Key                 888003            1/2% 10 Days, Net 30 Days                                        Kyle                                                   ZONE 6 MILK RUN




L#            Piece                                                                                     Sq. Feet                                        Pl.\fiCh
       R#     Mark      Description                                           Qty        Length         Per Sheet                                   LE             TE    Unit Price         Total Price
                        5/8" X 1-1/2" A325 HIGH STRENGTH
                        STRUCTURAL BOLT WITH A194 HEAVY HEX
                        NUT ZINC-BRONZE                                             75                           o                   75.00   24                               93,6500 C               70.2

THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                                 Sub-Total            $                    70.24
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN   30 DAYS OF THE ORDER

                                                                                                                                              2~4~.8I
DATE. SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS, QUANTITIES,
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR              T_o_t_al_w_ei_g_ht_(_lb_S_)I-I
                                                                                                  1_'                                                   1---------+---------1
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE, THE CUSTOMER WILL BE RESPONSIBLE FOR                                                                  Sales Tax            $                     5.79
ALL ENGINEERING, DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION


AGREED AND ACCEPTED BY:
                                                                                                                                                           Total                $                    76.03
COMPANY NAME                                   ~~                               DATE                                 _

BY:                                        ~                             ~ TITLE:~                           ..,.._-




Print Date: 04/15/13            08:49:30                                                                                                                                              Page 1
                                                                                                                                                                    Master Rev Level:                      0
                                                                                                     PLEASE NOTE: THIS ORDER WILL NOT                           Sales Order No.           Order Date:
                                                                                                     BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                     THE FOLLOWING INFORMATION                                  80066                         01/16/13
                                                                                                     1. SIGNED CONFIRMATION OF THE QUOTATION
               BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                                     2. JOBSITE INFORMATION                                     Load Date: 01/17/13
                                                                                                      A. WRITTEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447                                                                B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                             C. CONTACT NAME AND PHONE NUMBER
             1.866.749,COMP(2667)
     Sold To: SELECT BUILDING SYSTEMS                                                                    Ship To:    ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
                   17     SCENIC LOOP RD                                                                             TBD
                   BOERNE, TX           78006                                                                        UVALDE, TX            78801

                   Phone:     830-981-5929 Fax: 830-981-5308                                                         Phone:       Fax:



 Order Entered By                 Customer       Terms                                                   Purchase Order Number                     Contact                   Ship Via

              Erick Key                 888003           1/2% 10 Days,   Net 30 Days                                  Kyle                                                         ZONE 6 MILK      RUN




L#              Piece                                                                                    Sq. Feet     10..... "" .....      Total           Punch
         R#     Mark      Description                                       Qty        Length            Per Sheet    of Material           Weight        LE      TE       Unit Price           Total Price
     1                    CEE 6 X 2.5 16GA RED OXIDE                          236        10' 1-314"              0             2,419.00        5.722     None    None             1.4700 FT              3,555.9~
     2                    CEE 6 X 2.5 16GA RED OXIDE                              4             20' 0"           0                 80.00           191   None    None             1.4700 FT               117.6C

     3                    CHANNEL 6.125 X 3 16GA RED OXIDE                        10            20'0"            0               200.00            477   None    None             1.4700 FT               294.0C

     4                    CHANNEL 6.125 X 3 16GA RED OXIDE                        4             16' 0"           a                 64.00           152   None    None             1.4700 FT                   94:01:

     6                    CHANNEL 6.125 X 316GA RED OXIDE                         4             12' 0"           0                 48.00           114   None    None             1.4700 FT                   70.SE

     6                    CHANNEL 6.125 X 3 16GA RED OXIDE                        4             24'0"            0                 96.00           229   None    None             1.4700 FT               141.1::

     7                    12 X 1 SELF DRILLING HWH CARBON SCREW
                          WIO WASHER PLAIN                                   2500                                0             2,500.00             45                            37.5000 M                   93.7~




Print Date:
         r--"
              04/15/13            08:49:48                                                                                                                                              Page 1
                                                                                                                                                  Master Rev Level:
                                                                                                                                                                                   -
                                                                                               PL:EA~o:: NOTE: THIS ORDER WILL NOT         Sales Order No.        Order Date:
                                                                                               BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                               THE FOLLOWING INFORMATION                   80066                  01/16/13
                                                                                               1. SIGNED CONFIRMATION OF THE QUOTATION
                                                                                               2. JOBSITE INFORMATION                      Load Date: 01/17/13
                                                                                                A. WRITTEN DIRECTIONS TO THE JOBSITE
                                                                                                B. THE PHYSICAL ADDRESS
                                                                                                C. CONTACT NAME AND PHONE NUMBER

THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                Sub-Total          $            4,367.04
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS, QUANTITIES,
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THiS QUOTATION/ORDER IF THE ORDER is
                                                                                               I Total Weight (Ibs) I          6,932.31   Freight            $                  400.00
CANCELLED AFTER A SIGNED CONFIRMATiON HAS BEEN MADE, THE CUSTOMER WiLL BE RESPONSiBLE FOR                                                 Sales Tax          $                  393.28
ALL ENGINEERING, DRAFTiNG OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION

AGREED AND ACCEPTED BY:
                                                                                                                                          Total              $             5,160.32
COMPANYNAME_·                                                                 DATE                           _

BY:                                                                ---'_ TITLE:..                        _




Print Date: 04/15/13          08:49:48                                                                                                                           Page 2
                                                                                                                                                                   Master Rev Level:                  0
                                                                                                    PLEASE NOTE: THIS ORDER WILL NOT                       Sales Order No.            Order Date:
                                                                                                    BE PROCESSED BY SSS UNTIL WE HAVE
                                                                                                    THE FOLLOWING INFORMATION                               80140                         01/17/13
                                                                                                    1. SIGNED CONFIRMATION OF THE QUOTATION
               BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P,
                                                                                                    2. JOBSITE INFORMATION                                  Load Date: 01/17/13
                                                                                                     A. WRITTEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447                                                               B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                            C. CONTACT NAME AND PHONE NUMBER
             1.866.749,COMP(2667)

     Sold To: SELECT BUILDING SYSTEMS                                                                   Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                                  TBD
              BOERNE, TX 78006                                                                                   UVALDE, TX 78801

                    Phone: 830-981-5929 Fax: 830-981-5308                                                               Phone: Fax:



 Order Entered By                   Customer       Terms                                                Purchase Order Number                    Contact                  Ship Via

              Erick Key                  888003            1/2% 10 Days, Net 30 Days                                        Kyle




L#              Piece                                                                                   Sq. Feet            Tota Units       Total        Punc
         R#     Mark      Description                                       Qty        Length           Per Sheet           of Material      Wei ht    I..E    TE       Unit Price          Total Price
                          STRUCTURAL ANGLE PERIMETER ANGLE
                          3 x 3 x 1/4
              A-1         Color:NO PAINT - BLACK                                                40'0"           0                   196.00       196                         0.9500 LBS

     2                    STRUCTURAL ANGLE PERIMETER ANGLE
                          4 x 4 x 1/4
              A-2         Color:NO PAINT - BLACK                                                40'0"           0                   264.00       264                         0.9500 LBS


THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                                 Sub-Total            $                    437.00
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MAOE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES. LENGTH, COLORS, QUANTITIES,
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
                                                                                                   I    Total Weight (lbSII                      460.01    Freight              $                    100.00
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE. THE CUSTOMER WILL BE RESPONSIBLE FOR                                                                  Sales Tax            $                     44.30
ALL ENGINEERING, DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION


AGREED AND ACCEPTED BY:
                                                                                                                                                           Total                $                    581.30
COMPANY NAME                                                                  DATE                                      _

BY:                                                                         TITLE:                                  _




Print Date: q4/15/13                    08:50:05                                                                                                                                     Page 1
                                                                                                                                                             Master Rev Level:
                                                                                                                                                                                                          -
                                                                                                 Pi::EA;,;.:: NOTE: THIS ORDER WILL NOT                  Sales Order No.                Order Date:
                                                                                                  BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                                                                                                                                 ,...
                                                                                                                                                                                                                 ,...
                                                                                                  THE FOLLOWING INFORMATION                              80319                          01/23/13                 ....o                                                                                                                                                 Master Rev Level:              o
                                                                                               PLEASE NOTE: THIS ORDER WILL NOT           Sales Order No.        Order Date:
                                                                                               BE PROCESSED BY SSS UNTIL WE HAVE
                                                                                               THE FOLLOWING INFORMATION                  80319                  01/23/13
                                                                                               1. SIGNED CONFIRMAnON OF THE QUOTATION
          BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                               2. JOBSITE INFORMATION                     Load Date: 01/24/13
                                                                                                A. WRITTEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447                                                          B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                       C. CONTACT NAME AND PHONE NUMBER
             1.866.749.COMP(2667)

THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                               Sub-Total          $            2,567.08
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS. QUANTITIES,
ETC REQUIRED IN THIS QUOTATION/ORDER. PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
                                                                                               I   Total Weight (Ibs)   I     3,148.41   Freight            $                  400.00
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE, THE CUSTOMER WILL BE RESPONSIBLE FOR                                                Sales Tax          $                  244.79
ALL ENGINEERING, DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION.

AGREED AND ACCEPTED BY:
                                                                                                                                         Total              $            3,211.87
COMPANY NAME                                                                  DATE                             _

BY:                                                                         TITLE:                         _




Print Date: ()4/15/13         08:50:25                                                                                                                          Page 2
                                                                                                                                                                   Master Rev Level:
                                                                                                                                                                                                             -
                                                                                                       'PLEA~..; NOTE: THIS ORDER WILL NOT                     Sales Order No.            Order Date:
                                                                                                        BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                        THE FOLLOWING INFORMATION                              80323                      01/23/13
                                                                                                        1. SIGNED CONFIRMATION OF THE QUOTATION
               BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                                        2. JOBSITE INFORMATION                                 Load Date: 02101/13
                                                                                                            A. WRITTEN DIRECTIONS TO THE JOBSITE

                                                                                                                                                                                                  ~
    17600 BADTKE RD, HOCKLEY, TX 77447                                                                      B. THE PHYSICAL ADDRESS
    PHONE: 281.213.6100 FAX: 281.213.6101                                                                   C. CONTACT NAME AND PHONE NUMBER
                  1.!ll!!?,749.COMP{26S,!,)

     Sold To: SELECT BUILDING SYSTEMS                                                                       Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                                      TBD
              BOERNE, TX 78006                                                                                       UVALDE, TX 78801

                    Phone: 830-981-5929 Fax: 830-981-5308                                                                Phone: Fax:

                                                                                                                         HANGER DOOR
 Order Entered By                    Customer             Terms                                             Purchase Order Number              Contact                       Ship Via

              Erick Key                  888003                   COD - COMPANY CHECK                               HANGER DOOR




L#              Piece                                                                                       Sq. Feet      Total Units      Total          Punch
         R#     Mark      Description                                          Qty        Length            Per Sheet     of Material      Weight       LE      TE         Unit Price         Total Price

     1                    CEE 10 X 2.516GA RED OXIDE                                 8      2' 11-1/2"               0             40.00        75      None    None              2.0100 FT              80AC

     2                    CEE 10 X 2.516GA RED OXIDE                                 12            16' 0"            0            192.00       612      None    None              2.0100 FT             385.9,

     3                    LGC-7 2 X 4 X 7.75 14GA RED OXIDE ANGLE
                          CLIP                                                       92                              0             92.00       101                               1.2500 EA              115.0C

     4                    DOOR CAP TRIM Gauge and Material:24ga
                          Galvalume
                          Girth:1' 4-112"
                          Bends:6
                          Strippable Film:No
                          Mitered:None
              DOOR        Color:Clear Acrylic Galvalume                              16            13' 2"            0            210.66       278                                1.5855 FT             334.01

     5                    FL-51 26GA HEAD TRIM "U" PANEL
                          GALVALUME -ACRYLIC COATED                                   4            21' 0"            0             84.00        2>1                               0.9180 FT                 77.11

     6                    12-24 X 1-1/4 SELF DRILLING HWH TEK 5 WIO
                                                                                                                                                                       \
                          WASHER PLAIN                                           250                                 0            250.00            4                            151.5000 M                 37.8c

     7                    12 X 1 SELF DRILLING HWH CARBON SCREW
                          WIO WASHER PLAIN                                       250                                 0            250.00            4                             37.5000 M                  9.38

     B                    PBD PANEL 26 GA GALVANIZED
                          •..............•...•••..·GALVANIZED



Print Date: 04/15/13                  08:50:45                                                                                                                                          Page 1
                                                                                                                                                                  Master Rev Level:                     1
                                                                                                     PLEASE NOTE: THIS ORDER WILL NOT                       Sales Order No.            Order Date:
                                                                                                     BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                     THE FOLLOWING INFORMATION                              80323                          01/23/13
                                                                                                     1. SIGNED CONFIRMATION OF THE QUOTATION
           BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, loP.
                                                                                                     2. JOBSITE INFORMATION                                 Load Date: 02/01113
                                                                                                      A. WRITTEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 77447
    PHONE: 281.213.6100 FAX: 281.213.6101
             1.866S49.COMP(;l667
                                                                                                      B. THE PHYSICAL ADDRESS
                                                                                                      C. CONTACT NAME AND PHONE NUMBER                                                           [2J
L#         Piece                                                                                         Sq. Feet            Total Units      Total      Punch
      R#   Mark     Description                                                Qty        Length         Per Sheet           of Material      Wei ht   LE      TE      Unit Price            Total Price
           PBD                                                                       82        20' 11"           o                 1,715,16                                   61.9600 EA              5,080.7


THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                                Sub-Total              $                6,120.42
FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS. QUANTITIES.
ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR
SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS OUOTATION/ORDER IF THE ORDER IS
                                                                                                    I Total Weight (lbS)I _ _~__1l_1_05_._61              Freight                $                    400.00
CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE, THE CUSTOMER WILL BE RESPONSIBLE FOR                                                                 Sales Tax              $                    537.94
ALL ENGINEERING. DRAFTING OR PRODUCTION COSTS INCURRED AT THE TIME OF CANCELLATION

AGREED AND ACCEPTED BY:
                                                                                                                                                          Total                  $                7,058.36
                                                                                                                                                              Master Rev Level:
                                                                                                                                                                                                        -
                                                                                                 PLEA~", NOTE: THIS ORDER WILL NOT                        Sales Order No.            Order Date:
                                                                                                  BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                  THE FOLLOWING INFORMATION                               80608                      01/31/13
                                                                                                  1. SIGNED CONFIRMATION OF THE QUOTATION
                BUILDING COMPONENTS
 A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                                  2. JOBSITE INFORMATION                                  Load Date: 02/01/13
                                                                                                   A. WRITIEN DIRECTIONS TO THE JOBSITE
    17600 BADTKE RD, HOCKLEY, TX 71447
    PHONE: 281.213.6100 FAX: 281.213.6101
             1.866.749.COMP(2667)
                                                                                                   B. THE PHYSICAL ADDRESS
                                                                                                   C. CONTACT NAME AND PHONE NUMBER                                                          [2]
     Sold To: SELECT BUILDING SYSTEMS                                                                 Ship To: ROD LEWIS LOS CERRITOS HANGAR BUILDING-SHIP TO
              17 SCENIC LOOP RD                                                                                TBD
              BOERNE, TX 78006                                                                                 UVALDE, TX 78801

                    Phone: 830-981-5929 Fax: 830-981-5308                                                         Phone: Fax:



 Order Entered By                  Customer       Terms                                               Purchase Order Number              Contact                       Ship Via

               Erick Key                 5B5003           COD - COMPANY CHECK                                     KYLE K.                                                     ZONE 6 MILK RUN




L#               Piece                                                                                Sq. Feet     Total Units       Total           Punch
          R#     Mark      Description                                   Qty        Length            Per Sheet    of Material       Weight         LE     TE        Unit Price          Total Price

     1                     CHANNEL 6.125 X 314GA RED OXIDE                     6             20' 0"           0             120.00       342       None     None             1.7600 FT             211.2C

     :2                    CHANNEL 6.125 X 3 14GA RED OXIDE                    8             15' 0"           0             120.00       342       None     None             1.7600 FT             211.2C

     3                     ANGLE 2 X 4 X 14GA RED OXIDE X 20                    5            20' 0"           0             100.00       142                                 1.1000 FT             110.00

     4                     CEE 6 X 2.5 14GA RED OXIDE                          32      2' 9-3/4"              0             160.00       257       None     None             1.7600 FT             281.6C

     5                     12-24 X 1-1/4 SELF DRILLING LONG LIFE TEK 5
                           WITH WASHER PLAIN                               100                                0             100.00            :l                            147.6500 M                 14.17

     6                     12 X 1 SELF DRILLING HWH CARBON SCREW
                           WIO WASHER PLAIN                                250                                0             250.00            4                             31.0000 M                   7.7f.




Print Date: 04/15/13                08:51:01                                                                                                                                       Page 1
                                                                                                                                                          Master Rev Level:             1
                                                                                                       PLEASE NOTE: THIS ORDER WILL NOT           Sales Order No.        Order Date:
                                                                                                       BE PROCESSED BY SBS UNTIL WE HAVE
                                                                                                       THE FOLLOWING INFORMATION                   80608                 01/31/13

                  BUILDING COMPONENTS
         A DIVISION OF SCHULTE BUILDING SYSTEMS, L.P.
                                                                                                       2. JOBSITE INFORMATION    .
                                                                                                       1. SIGNED CONFIRMATION OF THE QUOTATION

                                                                                                        A. WRITIEN DIRECTIONS TO THE JOBSITE
                                                                                                                                                   Load Date: 02/01/13

                                                                                                                                                                                 ~
            17600 BADTKE RD, HOCKLEY, TX 77447                                                          B. THE PHYSICAL ADDRESS
            PHONE: 281.213.6100 FAX: 281.213.6101                                                       C. CONTACT NAME AND PHONE NUMBER
                     1.866.749.COMP(2667)

        THE FOLLOWING SBS STANDARD TERMS AND CONDITIONS OF SALE ARE A PART OF THIS QUOTATION/ORDER                                                Sub-Total         $                  836.52
        FINAL ACCEPTANCE OR REJECTION OF THIS QUOTATION/ORDER SHALL ONLY BE MADE BY AN AUTHORIZED
        EMPLOYEE OR AGENT THE PRICE IS SUBJECT TO CHANGE IF NOT SHIPPED WITHIN 30 DAYS OF THE ORDER
        DATE SBS IS NOT RESPONSIBLE FOR THE DETERMINATION OF THE GAUGES, LENGTH, COLORS, QUANTITIES,
        ETC REQUIRED IN THIS QUOTATION/ORDER PLEASE REVIEW THIS QUOTATION/ORDER CAREFULLY YOUR
        SIGNATURE HEREON CONSTITUTES FULL ACCEPTANCE OF THIS QUOTATION/ORDER IF THE ORDER IS
                                                                                                       I   Total Weight (lbS)1         1,092.11

        CANCELLED AFTER A SIGNED CONFIRMATION HAS BEEN MADE, THE CUSTOMER WILL BE RESPONSIBLE FOR                                                 Sales Tax         $                   69.01
        ALL ENGINEERING, DRAFTING OR PRODUCTION COSTS INCURRED ATTHE TIME OF CANCELLATION


        AGREED AND ACCEPTED BY:
                                                                                                                                                  Total             $                  905.53
        COMPANY NAME                                                                  DATE                              _

        BY:                                     - - - - - ' - - - - - - - TITLE:                                    _




        Print Date:.. 04/15/13
                      ..
                      "   ~,
                                      08:51:01                                                                                                                          Page 2
,_,f'
From:                            Daniel Boddie 
Sent:                            Monday, April 15, 2013 11:46 AM
To:                              Thomas Pittman
Subject:                         Re: Invoice amounts past due for Los Cerritos



We are probably going to use 80323 since its already onsite. But we still lack the vinyl pieces for the doors...

The other stuff is all laying in the giant pile of metal next to the hangar. Rod instructed lingo to put it
somewhere safe on the ranch to use at some point in the future...


Daniel Boddie I Partner
BoDen, LLC 1210.885.9537 Celli
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230

On Apr 15, 2013, at 11 :41 AM, Thomas Pittman  wrote:

       Do we need any of this? It's out of spec anyway

       Thomas L. Pittman
       Director of Construction, Lewis Energy Grp.
       tpittman@lewisenergy.com
       work: (210) 384-5892
       cell: (210) 262-1686
       10067 Jones Maltsberger
       San Antonio, Tx. 78216

       Begin forwarded message:

               From: Erick Key 
               Date: April 15, 2013,11:31:29 AM COT
               To: 'Thomas Pittman' 
               Cc: notes 
               Subject: RE: Invoice amounts past due for Los Cerritos

               Tom,

               No sir, none of this was used for the hanger pockets that I know of. It was mainly for
               the interior buildouts and sheeting the hanger doors which was not a part ofthe original
               building contract.

               We did not know what panel was being used until Select Building Systems ordered the
               panels for the hanger doors.

               Orders #79497/ #79756/ #80065/ #80066/ #80319/ and #80608 look to be material that
               was used to build the interior rooms inside the building.



                                                           1
Order #80323 was for the structural pieces to mount the panels horizontally and for the
panels to cover the hanger doors.

Order #80140 was used for perimeter angle on the interior buildings or was used to
span the gap between the spandrel beams and block walls.



ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
Projid[73935]


From: Thomas Pittman [mailto:TPittman@lewisenergy.com]
Sent: Monday, April 15, 2013 11:03 AM
To: Erick Key
Subject: Re: Invoice amounts past due for Los Cerritos
Importance: High

What is this for Erick? Is this to fix the hanger pockets? Or is this something left over from
the main building?




Thomas L. Pittman
Director of Construction, Lewis Energy Grp.
tpittman@lewisenergy.com
work: (210) 384-5892
cell: (210) 262-1686
10067 Jones Maltsberger
San Antonio, Tx. 78216



From: Erick Key 
Date: Mon, 15 Apr 2013 13:47:59 +0000
To: Lewis Energy Group Lewis Energy Group 
Cc: notes 
Subject: Invoice amounts past due for Los Cerritos

Tom,

Attached is the past due invoices on what is owed by Select Building Systems on the
hanger project.
I will send you the detailed orders on another e-mail.

Thank you,

ERICK KEY
SCHULTE BUILDING SYSTEMS
17600 BADTKE ROAD
HOCKLEY, TX 77447
877-257-2534
                                               2
        Projid[73935]
        THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
        CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
        COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED.
        THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
        ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT
        TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
        HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES
        ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
        COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
        BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM
        US MAY BE MONITORED. THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
2510AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE
USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL,
SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS
ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE.
MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                     3
. . 'Kyle Kieke &'                December 13, 2012 2:40 PM
     fa: Matthew Martinez 
     Cc: Jack Green 
     RE: Ext doors



 Probably going to be an issue with the doors but I won't know until I talk to the LEG rep. I
 ordered the exterior doors last Thursday because I need them to build the CMU walls.
 Hopefully it won't be a problem but we may have to order new doors because they are bored for
 standard hardware (no door schedule).



 Thanks,



 Kyle Kieke



 lproject Superintendent

 SBS Construction

 kkieke@sbsworld.net

 C: 830-388-9267

 F: 830-981-5303




 From: Matthew Martinez [mailto:mmartinez@johngrable.com]
 Sent: Thursday, December 13, 2012 11:09 AM
 To: Kyle Kieke
 Subject: RE: Ext doors




 i can track the contact down, but the "what II is for access control hardware that LEG uses for all
 their facilities, i dont think Rod wants to keep track of keys for all these buildings ... i believe he
 has a magnetic badge for the card reader on doors of most of his buildings ...
      MATTHEW M. MARTINEZ, ASSOt. AlA


     222. AUSTiN HWY. SAN />,i>JTGNIO, Tt:Xli.5 78)0';1




  From: Kyle Kieke [ r.J.}Qill;Q;ckkl~:@ll~iQd@Qj;J
  sent: Thursday, December 13, 2012 11:05 AM
  To: Matthew Martinez
. Cc: Jack Green
  Subject: Ext doors




On your floor plans you denote consulting the "Leg Security Consultant" regarding all 3 exterior
doors. Any idea what for and do you have contact information?



Thanks,



 Kyle Kieke



 Project Superintendent

SBS Construction



C: 830-388-9267

 F: 830-981-5303
From:             John Grable 
Sent:             Thursday, August 9,20126:33 PM
To:               Jack Green 
Subject:          Fwd: Los Cerritos Ranch Hangar Field Report
Attach:           FR001 D2012.08.09 PN12013.pdf; ATTOOOO1.htm


Hi Jack
Victor is first to report in

John Grable FAIA

'v.'!vl/w.johngrable.com

Begin forwarded message:

      From: "Victor M. De Anda Jr." 
      To: "John Grable" 
      Subject: Los Cerritos Ranch Hangar Field Report



      Victor M. De Anda Jr., P.E.
      Synergy Structural Engineering, Inc.
      901 Victoria St. Suite "C"
      Laredo, TX. 78040
      0: 956-753-5860
      F: 956-753-6210
      M: 956-237-7908
FR001 D2012.08.09 PN12013.pdf
                                          SYNERGY STRUCTURAL ENGINEERING, INC.
                                                            901 Victoria St. Suite "C" Laredo, TX. 78040
                                                     (956) 753-5860 (fax) 753-6210 synergy@synergy-se.com
                                                               TBPE Firm Registration No.: F-7661

 FIELD OBSERVATIONS REPORT
 PROJECT NAME:           Los Cerritos Ranch Hangar- Uvalde, TX.

 PROJECT NO.:            SSE-12-013                           TIME OF DAY:   9:00 A.M.

 FIELD REPORT NO.:       001                                  WEATHER:       86°F

 REPORT DATE:            August 9, 2012                       REPORT BY:     Victor M. De Anda Jr., P.E.

 SUBJECT:                Foundation Reinforcing Observation

COMMENTS:




Picture #3: Rebar lap okay on slab.



Site Visit Total Time:   1.00    Hrs.                                                                      Review By:   VDA


                         SYNERGY STRUCTURAL ENGINEERING, INC.                                                       Laredo, TX.
   Project:        Los Cerritos Ranch Hangar- Uvalde, TX.                                                           Page
   Project No.:    SSE-12-013                                                                                       20f2




Picture #7: Trench and reinforcing for drain is in place.



Additional comments:
    1. Provide support at slab reinforcing not to exceed 4 ft centers.
   2. Clean all debris from trenches and slab before pour.
   3. Repair all punctures on moisture barrier with pressure sensitive tape.
   4. Align grade beam reinforcing and tie to slab steel.
   5. Clean mud from rebar at grade beam drop at trench drains.
   6. Complete the saw cut control joints in a period not to exceed 12 hrs after the pour. Depth of saw cut control joints
        shall be at a minimum 2" deep.
   7. Do not pour in temperatures exceeding 900 F without taking precautions for hot weather concreting.




                               SYNERGY STRUCTURAL ENGINEERING, INC.                                           Laredo, TX.
From:             John Grable 
Sent:             Saturday, August 18,20122:06 PM
To:               PE VICTOR M. DE ANDA Jr. ; Tom Pittman
                  ; Matthew Martinez ; Jack
                  Green 
Subject:          Fwd: Ready


Tes!
Agree

Jack said they are stilI straightening crooked steel in trenches

Pour starts Monday at 3 am


John Grable FAIA

www.johngrable.com

Begin forwarded message:

        From: "Victor M. De Anda Jr." 
        To: "John Grable" 
        Subject: Re: Fwd: Ready

        Eveything looks nice and clean!!!



      Victor M. De Anda Jr., P.E.
      Synergy Structural Engineering, Inc.
      901 Victoria St. Suite "C"
      Laredo, TX. 78040
      0: 956-753-5860
      F: 956-753-6210
      M: 956-237-7908



      From: John Grable 
      To: PE VICTOR M. DE ANDA Jr. 
      Sent: Sat, August 18,20128:29:16 AM
      Subject: Fwd: Ready


      Victor

      Photos from yesterday by Jack Green
      They are pouring Monday am starting at 3 am

      Tom Pittman once to check one more time for piece of mind
      He going today
jack G returns Sunday evening for pour

Any concerns?
John

Sent from my iPad

Begin forwarded message:

From: "Jack Green" Jorge Gonzalez                August 19, 2012 11 :00 AM
 ro: Thomas Pittman 
Cc: John Grable ,
jgreen@sbsworld.net 
Re: los Cerritos

Guys it rained 1 1/2 in this morrning I have a guy there and he said its very wet I!!
I'll be there late today. I'll send Some pies
Sent from my iPhone

On Aug 18, 2012, at 5:22 PM, "Thomas Pittman" wrote:

> The foundation looks good. Couple of minor details that Jack and I talked about. We are good to go.
>
> FYI guys, so I get a call from Lingo and he tells me about how the sheriff was tailing methewhole way and how I missed theturn ... 1said WTF over... how do you know
that? So be careful out there Lingo and God are watching you!
>
> See you Monday morning!
>
> I have friends all over too Lingo so you better watch out!! Haha!
>
  >
  > Thomas L. Pittman
  > Director of Construction, Lewis Energy Grp.
  > tpittman@lewisenergy.com
  > work: (210) 384-5892
  > cell: (210) 262-1686
  > 10067 Jones Maltsberger
  > San Antonio, Tx. 78216
  >
  THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER
  THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
  MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
  INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
. HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
'PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
'TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
   WEEKL Y REPORT
                                                          PROJECT #                                1378

                5BS Consf'rud1orrn                        PROJECT:                    Los Cerritos Hangar
                                                                           Rod Lewis, Thomas Pittman, Parnak
                P.O. Box 780849                                            Charkhchi
                                                          Email
                San Antonio, Texas 78278                  Distribution            John Grable, Matt Martinez

                                                                                 Steve Schiffman, Jack Green



  Contract Status Report for the Week Ending:                                       10/21/2012

  Submitted By:                                                                     Jack Green

. Date Subrrlitted:                                                                 10/23/2012




 Contract Date:                             05/31/2012        Original Contract Amount:              $1,226,074.00
 Start Date:                                05/31/2012        Approved Change:                            $0.00
 Contract Time:                              173 days         Current Contract Amount:               $1,271,208.00
 Estimated Completion Date:                01/30/2012         Pending Changes:                        ·$72,144.00
 Total Rain Days:                                6            Pending Contract Amount:               $1,271,208.00
 Redn Days This Week:                            0           Additional Time Required:                         0




                                       .Work Completed This Week
Rebar for pavinQ and septic system installed week endinQ 9/30/2012


                                   Work to be Completed Next Week
Partial delivery of PEMB on Thursday 10-25-2012, layout steel.

                                                 Project issues
ChanQe Order # One was submitted on July 7,2012 still have not received siqned COpy
Chanqe Order # Two was submitted on October 4, 2012 still have not received siqned copy
The continual delay of not receiving signed and approved change orders will delay the project, as both of
these change orders reflect items that have a substantial lead time. Change order two has a specific lead
time from approved shop drawinqs which cannot be processed without a siqned/ approved change order.
                                            Outstanding Issues
Still waiting on modeling of wood selections for interior siding, still waiting on approval of exterior wall
selection-masonrv and steel exterior.
   WEEKL Y REPORT
                                                          PROJECT #                                1378

                SBS C©nmrudi©n                            PROJECT:                    Los Cerritos Hangar
                                                                           Rod Lewis, Thomas Pittman, Parnak
                P.o. Box 780849                                            Charkhchi
                                                          Email
                San Antonio, Texas       78278            Distribution            John Grable, Matt Martinez

                                                                                 Steve Schiffman, Jack Green



  Contract Status Report for the Week Ending:                                       10/28/2012

  Submitted By:                                                                     Jack Green

 Date Submitted:                                                                    10/23/2012




 Contract Date:                             05/3112012        Original Contract Amount:              $1,226,074.00
 Start Date:                                05/3112012        Approved Change:                            $0.00
 Contract Time:                              173 da~s         Current Contract Amount:               $1,271,208.00
 Estimated Completion Date:                01/30/2012         Pending Changes:                        $72,144.00
 Total Rain Days:                                6            pending Contract Amount:               $1,271,208.00
 Rain Days This Week:                            0           Additional Time Required:                     0




                                       Work Completed This Week
Rebar for paving and septic system installed week endina 9/30/2012
Received first load of steel for proiect, more loads to follow next week as steel is out of production.

                                   Work to be Completed Next Week
Begin steel erection, deliver more equipment, and continue steel delivery.

                                                 Project issues
Chanae Order # One was submitted on Julv 7,2012 still have not received sianed COpy
Chanae Order # Two was submitted on October 4, 2012 still have not received sianed COpy
                                             Outstanding Issues
Still waiting on modeling of wood selections for interior siding, still waiting on approval of exterior wall
selection-masonry and steel exterior.
Stiff working with concrete contractor to negotiate cod/ pour date.
  WEEKL Y REPORT
                                                          PROJECT #                                1378

                SBS C©I!1$fnudkJlI!1                      PROJECT:                    Los Cerritos Hangar
                                                                           Rod Lewis, Thomas Pittman, Parnak
                P.O. Box 780849                                            Charkhchi
                                                          Email
               San Antonio, Texas 78278                   Distribution            John Grable, Matt Martinez

                                                                                 Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                        11111/2012

 Submitted By:                                                                    . Jack Green

 Date Submitted:                                                                    11/9/2012




 Contract Date:                             05/31/2012        Original Contract Amount:              $1,226,074.00
 Start Date:                               05/31/2012        APproved Change:                             $0.00
 Contract Time:                              173 days        Current Contract Amount:                $1,271,208.00
 Estimated Completion Date:                01/30/2012        Pending Changes:                         $72,144.00
 Total Rain Days:                                6           Pending Contract Amount:               $1,271,208.00
 Rain Days This Week:                           0            Additional Time Required:                     0




                                       Work Completed This Week
Rebar for pavina and septic system installed week endino 9/3012012
Deliverv of PEMB, beoin steel erection.

                                   Work to be Completed Next Week
Continue Steel erection.

                                                 Project issues
Chanae Order # One was submitted on July 7, 2012 still have not received signed copy
Change Order # Two was submitted on October 4, 2012 still have not received signed copy
                                             Outstanding Issues
Still waiting on modeling of wood selections for interior siding, still waiting on approval of exterior wall
selection-masonry and steel exterior.
Still workino with concrete contractor to neootiate cod/ pour date.




                                                                                                          TR 00160
  WEEKL Y REPORT
                                                          PROJECT #                                1378

                SBS Conmrudion                            PROJECT:                    Los Cerritos Hangar
                                                                           Rod Lewis, Thomas Pittman, Parnak
                P.o. Box 780849                                            Charkhchi
                                                          Email
                San Antonio, Texas 78278                  Distribution            John Grable, Matt Martinez

                                                                                 Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                        11/17/2012

 Submitted By:                                                                      Jack Green

 Date Submitted:                                                                    11/21/2012




 Contract Date:                            05/31/2012         Original Contract Amount:              $1,226,074.00
 Start Date:                               05/31/2012        Approved Change:                             $0.00
 Contract Time:                             173 days          Current Contract Amount:               $1,271,208.00
 Estimated Completion Date:                01/30/2012         Pending Changes:                        $72,144.00
 Total Rain Days:                               6             Pending Contract Amount:               $1,271,208.00
 Rain Days This Week:                           0            Additional Time Required:                         0
                                                                      .




                                       Work Completed This Week
Layout and erection of PEMB


                                   Work to be Completed Next Week
Continue Steel erection.

                                                 Project issues
Chanae Order # One was submitted on July 7, 2012 still have not received siQned copy
Chanae Order # Two was submitted on October 4, 2012 still have not received sianed copy
                                             Outstanding Issues
Still waiting on modeling of wood selections for interior siding, still waiting on approval of exterior wall
selection-masonry and steel exterior.
Minor Issues with detailing on building, issues have been resolved.
  WEEKLY REPORT
                                                     PROJECT #                             1378

               SBS Coro$frudaofil                    PROJECT:                  Los Cerritos Hangar
                                                                     Rod Lewis, Thomas Pittman, Parnak
               P.o. Box 780849                                       Charkhchi
                                                     Email
               San Antonio, Texas 78278              Distribution          John Grable, Matt Martinez

                                                                          Steve Schiffman, Jack Green



 Contract status Report for the Week Ending:                                 11/2512012

 Submitted By:                                                               Jack Green

 Date Submitted:                                                             11/21/2012




 Contract Date:                         05/3112012       Original Contract Amount:          $1,226,074.00
 Start Date:                            05/31/2012      Approved Change:                          $0.00
 Contract Time:                          173 days        Current Contract Amount:           $1,271,208.00
 Estimated Completion Date:             01/30/2012       Pending Changes:                     $72,144.00
 Total Rain Days:                            6          Pending Contract Amount:            $1,271,208.00
 Rain Days This Week:                        0          Additional Time Required:                  0




                                    Work Completed This Week
Continue with steel erection. Per conversation with Tom Pittman on 11/21/2012, we are suspending work on
site until Monday due to the Thanksqivinq weekend.


                                Work to be Completed Next Week
Continue steel erection.

                                             Project issues
Chanqe Order # One was submitted on July 7,2012 still have not received siQned copy
Chanae Order # Two was submitted on October 4, 2012 still have not received siQned copy
                                         Outstanding Issues
Moving forward with Uvalde Concrete (Supplier) trying to schedule for end of next week to pour remaining
concrete.
  WEEKL Y REPORT

                                                       PROJECT #                             1378




     *         SIBS    C@!i1stru~ti()n                PROJECT:                   los Cerritos Hangar
                                                                      Rod Lewis, Thomas Pittman, Parnak
               P.O. Box 780849                                        Charkhchi
                                                      Email
               San Antonio[ Texas 78278               Distribution           John Grable, Matt Martinez

                                                                            Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                   09 Dec 12

 Submitted By:                                                                 Kyle Kieke

 Date Submitted:                                                               10 Dec 12




 Contract Date:                          05/31/2012       Original Contract Amount:            $1,226,074.00
 Start Date:                            05/31/2012        Approved Change:                          $0.00
 Contract Time:                           173 days        Current Contract Amount:            $1,271,208.00
 Estimated Completion Date:             01/30/2012        Pending Changes:                      $72,144.00
 Total Rain Days:                            6            Pending Contract Amount:            $1,271,208.00
Rain Days This Week:                         0           Additional Time Required:                   0




                                     Work Completed This Week
Steel erection of hanger substantially complete except for main hanger door. All roofing sheets have been
rolled and will beQin installation Monday, 10 December 2012


                                 Work to be Completed Next Week
Install roofinglinsulation. CMU block work will commence alonq with electrical overhead conduit installation

                                              Project issues
Change Order # One was submitted on July 7, 2012 still have not received signed copy
Change Order # Two was submitted on October 4, 2012 still have not received siQned COpy
Need status of required electrical easement to begin utility work
                                         Outstanding Issues
RemaininQ RFls sent to Matt Martinez 05 Dec 12
  lWEEKL WREPORT                      u_n          n    n         n      unn                            n      ····{'--c_om_m_e_nt...=[j:...;11
                                                                                                            ••••                              :....:   -'

                                                       PROJECT #                            1378
                                                                                                                   .-
     ~         SBS C©ll1ls'ltli"l!1I(C'ltU©l1l'il      PROJECT:                 Los Cerritos Hangar
     ~                                                                 Rod Lewis, Thomas Pittman, Parnak .
               P.Q. Box 780849                                         Charkhchi
                                                       Email
               San Antonio, Texas 78278                Distribution
                                                                             John Grable, Matt Martinez

                                                                            Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                   16 Dec 12

 Submitted By:                                                                 Kyle Kieke

 Date Submitted:                                                               17 Dec 12




 Contract Date:                          05/31/2012         Original Contract Amount:        $1,226,074.00
 Start Date:                             05/31/2012         Approved Change:                       $0.00
 Contract Time:                             173 days        Current Contract Amount:         $1,271,208.00
 Estimated Completion Date:              0212812012         Pending Changes:                   $72,144.00
 Total Rain Days:                              7            Pending Contract Amount:         $1,271,208.00
 Rain Days This Week:                          0            Adqitional Time Required:               0




                                     Work Completed This Week
Roofinolinsulation 90% complete and will finish bv COB Mondav, 17 Dec
CMU wall installation has beoun

                                 Work to     be Completed Next Week
Hanger door/track will be installed
CMU wall proiected to be at 10' bvend of coming week
Exterior walk thru doors to be set
Overhead electrical conduit installation to begin
                                               Project issues
Change Order #; One was submitted on Julv 7, 2012 still have not received signed copy
Change Order #; Two was submitted on October 4, 2012 still have not received signed copy
Need status of required electrical easement to begin utility work
                                          Outstanding Issues
Remainino RFls sent to Matt Martinez 05 Dec, 06 Dec, and 13 Dec
Exterior walk thru door RFI sent to Philio Weaver on 14 Dec
   WEEKL Y REPORT

                                                     PROJECT #                          1378


               SBS     Con§tru(;ti~ti1               PROJECT:                Los Cerritos Hangar
                                                                    Rod Lewis, Thomas Pittman, Parnak
               P.O. Box 780849                                      Charkhchi
                                                     Email
               San Antonio, Texas 78278              Distribution        John Grable, Matt Martinez

                                                                        Steve Schiffman, Jack Green



  Contract Status Report for the Week Ending:                              23 Dec 12

 Submitted By:                                                             Kyle Kieke

  Date Submitted:                                                          26 Dec 12




 Contract Date:                         05/31/2012      Original Contract Amount:         $1,226,074.00
 Start Date:                            05/31/2012      Approved Change:                       $0.00
 Contract Time·:                         173 days       Current Contract Amount:          $1,271,208.00
 Estimated Completion Date:             0212812012      Pending Changes:                   $72,144.00
 Total Rain Days:                           7           Pending Contract Amount:          $1,271,208.00
 Rain Days This Week:                       0           Additional Time Required:               0




                                    Work Completed This Week
Main hanger doorsltrack installed
Installed 7 courses CMU southlwest waifs
Exterior walk thru doors set
Overhead IiqhtinQ conduit 75% complete
                                Work to be Completed Next Week
Install 7 courses CMU at north wall
Complete main overhead fighting conduit, pull wire
SeQin hanClinCl hi-baY fixtures

                                             Project issues
Change Order # One was submitted on July 7, 2012 still have not received signed copy
Change Order # Two was submitted on October 4, 2012 still have not received signed copy
Need status of required electrical easement to beClin utilitv work
Need status of electrical change approval
                                         Outstanding Issues
Remaining RFls sent to Matt Martinez 05 Dec, 06 Dec, and 13 Dec
Exterior walk thru door RFI sent to Phili Weaver on 14 Dec
  WEEKL Y REPORT

                                                    PROJECT #                              1378

               SBS Con§truction                     PROJECT:                   Los Cerritos Hangar
                                                                    Rod Lewis, Thomas Pittman, Parnak
               P;O. Box 780849                                      Charkhchi
                                                    Email
               San Antonio, Texas 78278             Distribution            John Grable, Matt Martinez .

                                                                           Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                  30 Dec 12

 Submitted By:                                                                Kyle Kieke

 Date Submitted:                                                              02 Jan 13




 Contract Date:                        05/31/2012       Original Contract Amount:           $1,226,074.00
 Start Date:                           05/31/2012       Approved Change:                          $0.00
 Contract Time:                         173 days        Current Contract Amount:            $1.271,208.00
 Estimated Completion Date: .          02128/2012      Pending Changes:                       $72,144.00
 Total Rain Days:                             7        Pending Contract Amount:             $1,271,208.00
Rain Days This Week:                          0        Additional Time Required:
                                                                                                   °

                                   Work Completed This Week
Complete conduit runs for overhead Iiqhtinq
No CMU work complete due to cold weather


                                Work to be Completed Next Week
Install 7 courses CMU at north wall. beqin CMU behind structural columns
Complete main overhead lighting conduit, pull wire
Beqin hanqinq hi-bay fixtures

                                              Project issues
Chanqe Order # One was submitted on Julv 7, 2012 still have not received siqned copy
Change Order # Two was submitted on October 4, 2012 still have not received signed copy
Need status of required electrical easement to beqin utility work
Need status of electrical change approvals - work continuing per original drawings
                                       Outstanding     ~ssues
Remaininq RFls sent to Matt Martinez 05 Dec, 06 Dec, and 13 Dec
Exterior walk thru door RFI sent to Philio Weaver on 14 Dec
Kyle Kieke #                                January 2, 2013 9:43 AM
To: Steve Schiffman , Jack Green
, tpittman@lewisenergy.com , John Grable

Los Cerritos Weekly Report - week ending 121230
                                                                            1 Attachment, 49 KB




Thanks,



Kyle Kieke



Project Superintendent

SBS Construction

kkieke@sbsworld.net

C: 830-388-9267

F: 830-981-5303




1378105   c..   a,doc   ~
   WEEKL Y REPORT
                                                          PROJECT #                           1378




     *          S8S Con§tructi~n                          PROJECT:                 Los Cerritos Hangar
                                                                          Rod Lewis, Thomas Pittman, Pamak
                P.O. Box 780849                                           Charkhchi
                                                          Email
                San Antonio, Texas 78278                  Distribution         John Grable, Matt Martinez

                                                                               Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                      06 Jan 13

 Submitted By:                                                                   Kyle Kieke

 Date Submitted:                                                                  07 Jan 13




 Contract Date:                             0513112012       Original·Contract Amount:          $1,226,074.00
 Start Date:                                0513112012       Approved Change:                        $0.00
 Contract Time:                             173 days         Current Contract Amount:           $1,271,208.00
 Estimated Completion Date:                 02/28/2012       Pending Changes:                    $72,144.00
 Total Rain Days:                               8            Pending Contract Amount:           $1,271,208.00
 Rain Days This Week:                           1            Additional Time Required:                   0




                                       Work Completed This Week
Continue conduit installation for emergency lighting
Pull wire for all overhead circuits
Additional eMU completed on south elevation to 11'
Rain day Friday 04 Jan
                                   Work to be Completed Next Week
Continue CMU wall construction
Install interior office pod steel headers
Structural frame punch

                                                Project issues
Will address all outstanding issues during scheduled     meetin~   on 07 Jan
                                            Outstanding Issues
Will address all outstanding issues during scheduled meetinQ on 07 Jan.
  WEEKL Y REPORT

                                                      PROJECT #                            1378




     *         SBS C{))!i1stru«:tiolrn                PROJECT:                  Los Cerritos Hangar
                                                                       Rod Lewis, Thomas Pittman, Parnak
               P.O. Box 780849                                         Charkhchi
                                                      Email
               San Antonio, Texas 78278               Distribution          John Grable, Matt Martinez

                                                                           Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                  13 Jan 13

 Submitted By:                                                                Kyle Kieke

 Date Submitted:                                                               14 Jan 13




 Contract Date:                         05/31/2012       Origin"!.l Contract Amount:         $1,226,074.00
 Start Date:                            05/31/2012       Approved Change:                         $0.00
 Contract Time:                          173 days        Current Contract Amount:           $1,271,208.00
 Estimated Completion Date:             03/2"2/2012      Pending Changes:                     $72,144.00
 Total Rain Days:                           10           Pending Contract Amount:           $1,271,208.00
 Rain Days This Week: .                      2           Additional Time Required:                    0




                                    Work Completed This Week
Installed steel headers for interior offices
Installed all whips for overhead Iiahtinq
Additional CMU completed on rear elevation to 20'
Continue CMU construction on north elevation
                                Work to be Completed Next Week
CMU to 20' complete on north and rear elevations, minus columns
Install 6x8 steel tubinq in cupola
Install motorized power vents in envelope wall

                                             Project issues
Need status of revised Electrical change pricing submitted 08 Jan 13
                                         Outstanding Issues
Pending RFls
RFI 1 - need finish selections
RFI 2 - Ship ladder shop drawinas - 5 week lead time, need approval bv 18 Jan 13
RFI 4 - Need structural steel paint color
I RFI 5 -   Need hanger door sections to. order sheathinglinsulation/man door
   WEEKL Y REPORT

                                                    PROJECT #                            1378


                 SBS    C~nstnl!~ti(}}n             PROJECT:                  Los Cerritos Hangar
                                                                   Rod Lewis, Thomas Pittman, Pamak
                 P.O. Box 780849                                   Charkhchi
                                                    Email
                 San Antonio, Texas 78278           Distribution          John Grable, Matt Martinez

                                                                          Steve Schiffman, Jack Green



  Contract Status Report for the Week Ending:                               20 Jan 13

 Submitted By:                                                              Kyle Kieke

 Date Submitted:                                                             21 Jan 13




 Contract Date:                        05/31/2012       Original Contract Amount:          $1,226,074.00
 Start Date: .                         05/31/2012      Approved Change:                         $0.00
 Contract Time:                         173 days       Current Contract Amount:            $1,271,208.00
 Estimated Completion Date:            03/2212012      Pending Changes:                     $72,144.00
 Total Rain Days:                          10          Pending Contract Amount:            $1,271,208.00
 Rain Days This Week:                       0          Additional Time Required:                 0




                                    Work Completed This Week
Continue CMU wall construction
Install power louvered vents at envelope wall
Move trench drain to accommodate main hanqer door track

                                  Work to be Completed Next Week
Frame interior pods
Beqin framinq envelope walls on top of CMU walls and install Dens Glass


                                            Project issues
Electrical subcontractor status
                                        Outstanding Issues
Pendinq RFls
RFI 1 - need finish selections
RFI 2 - Ship ladder shop drawinqs - 5 week lead time, need approval by 18 Jan 13
RFI 4 - Need structural steel paint color
I RFI 5 -   Need hanger door sections to order sheathinglinsulation/man door
  WEEKL Y REPORT

                                                      PROJECT #                              1378




     *         SiBS C(}!i1strru({:tion                PROJECT:                   Los Cerritos Hangar
                                                                      Rod Lewis, Thomas Pittman, Pamak
               P.O. Box 780849                                        Charkhchi
                                                      Email
               San Antonio, Texas 78278               Distribution           John Grable, Matt Martinez

                                                                            Steve Schiffman, Jack Green



 Contract Status Report for the Weel< Ending:                                  27 Jan 13

 Submitted By:                                                                 Kyle Kieke

 Date Submitted:                                                               28 Jan 13




 Contract Date:                          05/31/2012       Original Contract Amount:            $1,226,074.00
 Start Date:                             05/31/2012       Approved Change:                          $0.00
 Contract Time:                           173 days        Current Contract Amount:             $1,271,208.00
 Estimated Completion Date:             03/2212012        Pending Changes:                      $72,144.00
 Total Rain Days:                            10           Pending Contract Amount:             $1,271,208.00
 Rain Days This Week:                        0           Additional Time Required:                     0




                                     Work Completed This Week
CMU walls complete to 20'
Begin CMU columns
Interior apartment pod framinq complete - remaining internal framing on hold until further notice
Begin framing envelope walls
                                Work to be Completed Next Week
Continue envelope wall framinq and Dens Glass
Con tinue CMU column construction
Stone veneer mock-up
Pour main ramp
                                             Project issues
Need approved revised drawings for change order pricing
                                         Outstanding Issues
PendinQ RFls
Resubmitted ship ladder shop drawings on 22 Jan - awaiting final approval
  WEEKL Y REPORT

                                                      PROJECT #                          1378


               SBS Constru{:ti{)!l1                   PROJECT:                Los Cerritos Hangar
                                                                     Rod Lewis, Thomas Pittman, Parnak
               P.O. Box 780849                                       Charkhchi
                                                      Email
               San Antonio, Texas 78278               Distribution        John Grable, Matt Martinez

                                                                         Steve Schiffman, Jack Green



 Contract Status Report for the Week Ending:                                 03 Feb 13

 Submitted By:                                                              Kyle Kieke

 Date Submitted:                                                            04 Feb 13




 Contract Date:                          05/31/2012      Original Contract Amount:         $1,226,074.00
 Start Date:                             05/31/2012      Approved Change:                       $0.00
 Contract Time:                           173 days       Current Contract Amount:         $1,271,208.00
 Estimated Completion Date:              03/22/2012      Pending Changes:                   $72,144.00
 Total Rain Days:                            10          Pending Contract Amount:         $1,271,208.00
 Rain Days This Week:                         0          Additional Time Required:               0




                                     Work Completed This Week
CMU wall sections anchored to structural steel frame
Framed 50% envelope walls, needed to re-enqineer framinq to accommodate clearstory windows
Interior apartment pod decking complete
Beqin CMU columns to 20'
Initial stone mock-up incorrect, will ship new material for mock-up to be completed next week
Uvalco Concrete batch plant still down
                                 Work to be Completed Next Week
Take-offs and revised pricing for interior changes
Continue CMU columns
Remaining framing at cupola
Measure c1earstory/cupola windows
New stone mock-up will be complete for approval
                                              Project issues
Received new architectural drawinqs on 01 Feb
                                          Outstanding Issues
None at this time
                      Outstanding Issues
I None at this time
                                               SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                          Los Cerritos Hanger
   SBS PROJECT NO.                                                                              1378
   ARCffiTECT PROJECT NO.
   DAILY REPORT NO.                      I     11         DAY:      Thursday         DATE:             /12/6/2012
   CONTRACT DAYS                                          REMAINING DAYS
                                                               WEATHER
                                    ..
  TIME                                   AM .                                                TIME                             PM
  SUNNY                       X                                                             SUNNY             X
  CLOUDY.                                                                                  CLOUDY
  RAIN                                                                                       RAIN
  TEMP LOW                    40         FO                                               TEMP LOW                            FO
  TEMPffiGH                              FO                                               TEMP HIGH                     74    FO
                                                              WORKFORCE
             CLASSIFICATION              MEN              HOURS                                 .DESCRIPTION
  PROJECT MANAGER                                    0              0
  SUPERINTENDENT                                     1             9
  SMS                                                7            10 Install roojing/insulation
  Robertsone Electric                                0             0
 Ace Concrete                                        0             0
  Texas Star Plumbing                                0             0
 Compton HVAC                                        0             0




                                                               EQillPMENT
             DESCRIPTION                        NUMBER                          DESCRIPTION                         NUMBER
 Boom lift                                            1                            Sdssorlijt                             1
SlgTtrak                                             1                             Generator                              1
40 ton crane                                         1                          Roofing machine                           1
                                                INSPECTIONS / TESTING/ VISITORS
BillLeonard-SMS-roojing
Chris Fruedenrich - SMS -'roofing
Rod Lewis - Client
Amanda Lewis - Client


                                                    WORK DESCRIPTION SUMMARY
Rolling roofsheets- approximately 40% complete by COB


Walkedjob with Mr. Lewis, answered severalgeneralquestions about project related to· door locations, additional plane
parking areas, and possibly adding a walk through door in the main hanger door. Mr. Lewis did not bring up any concerns
about project during this walk through




                                              SUBCONTRACTOR PERSONNEL ON SITE



                                                                        1of2
 Martin Rojas - SMS
 Luis Fuentes - SMS
 Fidel Montanyes - SMS
Alejandro Baldovino - SMS
 ulio Barriaga - SMS



                                       VEHICLES ON SITE
Superintendent- 60L FV9                       DSMS - 39XNN7
                                              R
U SUPERINTENDENT            I   Kyle Kieke                IDATE:   I   12/6/2012




                                                  2of2
                                                  SBS CONSfRUCTION DAlLY FIELD REPORT
     PROJECT NAME:                                           Los Cerritos Hanger
     SBS PROJECT NO.                                                                                 1378
     ARCHITECT PRQJECT NO.
     DAlLYREPORT.NO. .. ...                       19         DAY: ____. Monday          DATE:_ _ _ 112/17/2012
     CONTRACT DAYS                                           REMAINING DAYS
                                                                  WEATHER
     :r.JME---·· -   ~--   .. ..- ...
                              ~
                                            AM········                                          T-IME    _.        .._ . w··_·   -PM                    -
     SUNNY                              X                                                      SUNNY     X
     CLOUDY                   ..                                                           .. CLOUDY                                      -   ..
     RAII\l-: -."--    .... - -
              . . .. -._.                   - - .-
                                                 _..__-
                                                      .--                              ·-.--::-RJUN---:-                         -~-




     TEMP LOW . .__ •. o. 4S                FO                                               TEMP LOW                            F.:'..            ..
     TEMP HIGH                              FO                                              TEMP HIGH                     72 FO
                                                                 WORKFORCE
            CLASSIFICATION                  MEN              HOURS                                   DESCRIPTION
 PROJECTMANAGER                                         0              0
 SUPERINTENDENT                                         0              0
 SMS                                                    5              9 Complete main roof/insulation
 Robertsone Electric                                    0              0
 Ace Concrete                                           0             0
 Texas Star Plumbing                                    0             0
 Compton HVAC                                           0             0
 Gallery ofStones                                       4             8 CMU wall construction




                                                                  EQUIPMENT
            DESCRIPTION                            NUMBER                          DESCRIPTION                         NUMBER
Boom lift                                                1                            Scissor lift                          1
Skytrak                                                  1                            Generator                             1


                                                   INSPECTIONS: / TESTING/ VISITO~




                                                       WORK DESCRIPTION SUMMARY
Continue CMUwall construction
Main hanger roof/insulaiion complete, begin cupola roofing




..
                                                 SUBCONTRACT.OR PERSONNEL ON SITE



                                                                           1of2
 Nolberto Galarza - Gallery ofStxmes                            Luis Fuentes - SMS
 Hugo Esquivel- Gallery ofStones                                Julio Bamaga - SMS
  ose Romo - Gallery ofStones
,Jaime Galarza - Gallery ofStones
 Martin Rojas - SMS
Alejandro Baldovino - SMS
Fidel Montonyes - SMS
                                       -   --        - \ffiHI.CLES O.N.SITE
SMS-39XNN7
OSCSR6 - Gallery ofStones
R-=-$UPMI~'rJ;;~p'~NT-1      .                  Kyle Kieke-                   I-DA.'rE-.- - /   12/17/2012




                                                                 2of2
                                                       SBS C·ONSTRUCTION DAILY FIELD REPORT
     PROJECT NAME:                                                     Los Cerritos Hanger
     SBS PROJECT NO.                                                                                                    1378
     ARCHITECT PROJ~CT NO.
     DAILYREP.ORT.NO.-. - --..                    I     20         DAY: ,. .. -..- Tuesday                   DATE: -_ ----112/18/2012
     CONTRACT DAYS                                                 REMAINING DA,YS
                                                                           WEATHER
--- . -T-IME                    -     --     - -AM                 -   -.. - -      -~_.
                                                                                                                       'FIME                   .   -      --PM                            -
    SUNNY._.     .-   ~   ...   X          -- .                    ~   ~   "--          -    -    --     -   .        SUNNY                X             -.
    CLOUDY.                                                                                                  ..   .. CLOUDY    -'   ~'-'


    RAIN-·--------·---                            -~-----                                                    ~___::=_--~'RAIN--~~~
                                                                                                                                                              -- _.- ....
                                                                                                                                                                  -'           ,.:~.:..
                                                                                                                                                               - .
    TEMP LOW                    40.               FO                                                              TEMP LOW                                    F   O
                                                                                                                                                                      .

    TEMP HIGH                                     FO                                                              TEMP HIGH                             80 FO
                                                                       WORKFORCE                                                                                          ..
               CLASSIFICATION                     MEN              HOURS                                                DES~RIPTION
   PROJECTMANAGER                                             0                     0
   SUPERINTENDENT                                             0                     0
   SMS                                                        5                     9 Cupola roofing/insulation
   Robensone Electric                                         0                     0
   Ace Concrete                                               0                     0
   Texas Star Plumbing                                        0                     0
   Compton HVAC                                               0                     0
   Gallery ofStones                                           5                    8 CMUwall construction




                                                                                 EQUIPMENT
               DESCRIPTION                               NUMBER                                        DESCRIPTION                                     NUMBER
  Boom lift                                                    1                                         Scissor lift                                    1
  Skytrak                                                      1                                         Generator                                       1


                                                         INSPECTIONS / TESTING/ VISITO~
  Bill Leonard - SMS - site visit to inspect work and drop offhardware




                                                             WORKDESCRIPTIQN SUMMARY
 Continue CMUwall construction
 Cupola roofing/insulation complete




                                                       SUBCONTRACTOR PERSONNEL ON SITE



                                                                                           1of2
    Nolberto Galarza - Gallery ofStones                                                                     Luis Fuentes - SMS
    Hugo Esquivel- Gallery ofStones                                                                         Julio Barr/aga - SMS
     ose Romo - Gallery ofStones                                                                            Beto Rodriguez - Gallery ofStones
    !Taime Galarza - Gallery ofStones
    Martin Rojas - SMS
    Alejandro Baldovino - SMS
    Fidel Montonyes-SMS

          --    .-.-     _..... .
                                ~~   ..   -.   •   •••• _ .   oJ   •• , • • _   • •__ ._"-..   _JlEHl(:LES ON-SitE
SMS-39XNN7                                                                                                  60LFV9 - Superintendent
    OSCSR6 - Gallery ofStones                                                                           ~
!     SUPERINTENDENT                      I                                               Kyle Kieke                     IJ;>ATE:   "- -·-1     12/18/2012




                                                                                                            2of2
                                                                    SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                                                       Los Cerritos Hanger
   SBS PROJECT NO.                                                                                                           1378
   MQIIIECT .r.R9JE~r.NQ,                               ...    ..       ....   :

   DAILY REPORT NO•. .. ,.-                            ..            21                DAY:·. .. Wedensday DATE:              112/19/2012
   CONTRACT-DAYS                                                                       REMAINING DAYS. '. .'. . . ...  .-
                                                                                                                  ".'._- - ..
                                                                                              WEATHER
  U~U'~
              .
              ~   ---_ .. ---- -_ ....        _.-.            AM     .. '.     -   "   .  ..   .. . .   . . ... .., :':TIME- .. .- .. -        .   '.'"       ·PM···   .. -

  .SUNNY .                                    .'   .      ..                                      ...                   SUNNY .         %.
   C.LOUDY             . .   ..          X                                                                             CLOUDY
  RAIN                                                                                                                 . RAIN
                                                                                                                                                                          -
  TEMP LOW                               62                   FO                                                      TEMP LOW                          FO
  TE~PHIGH                                                    po                                                     TEMP HIGH                       80 FO
                                                                                             WORKFORCE
            CLASSIFICATION                                    MEN                      HOURS                              DESCRIPTION
 PROJECTMANAGER                                                                1                 4 Site visit
 SUPERINTENDENT                                                                1                 9
 SMS                                                                           5                 9 Set trackfor main hanger doors, ridge cap
 Robertson Electric                                                            2                 8 Install conduit
 Ace Concrete                                                                  0                 0
 Texas Star Plumbing                                                           0                 0
 Compton HVAC .                                                                0                 0
 Gallery ofStones                                                              5                8 CMUwal1 construction




                                                                                             EQUIPMENT
            DESCRIPTION                                                NUMBER                                   DESCRIPTION                    NUMBER
Boom lift                                                                      1                                  Scissor lift                            2
Skytrak                                                                        1                                  Generator                               1


                                                                      INSPECTIONS / TESTING/ VISITORS
Tack Green - SBS - Site visit




                                                                             WORK DESCRIPTION SpMMARY
Continue CMU wall construction
Cupola roofing/insulation complete
Exterior walk thru doors set
Roofseamed
Begin installation ofmain hanger doors
Begin overhead conduit installation



                                                                    SUBCONTRACTOR PERSONNEl;ON SITE



                                                                                                     1of2
No/berto Galarza - Gallery ofStones                                   Luis Fuentes - SMS
Hugo Esquivel- Gallery ofStones                                      Julio Bamaga - SMS
Tose Romo - Gallery ofStones                                          Beto Rodriguez - Gallery ofStones
lJaime Galarza - Gallery ofStones                                    lJerrad Robertson - REI
Martin Rojas - SMS                                                    Richard Ecterhoff- REI
Alejandro Baldavino - SMS
Fidel Montanyes - SMS
                      . ..
                      ~_     _-_._._---   .~   ."   _____... v.EHICLES...oN-SITE.
SMS-39XNN7                                                           SBS-60LFV9
REI -AK05407                                                         REI - AF79759
05CSR6 - Gallery ofStones                                            Lamb Construction -10L PL7
  SUPERlNTENDENT              I                       Kyle Kieke                    IDATE:          I     12/19/2012




                                                                      2of2
                                                      SBS CONSTRUCTION DAILY FIELD REPORT
      PROJECT:NAME:                                          Los Cerritos Hanger
      SBS PROJECT NO.                                                                               1378
      ARCHITECT-P-R0JECTNO.··,· ..                    ,.   .. ,.

      DAILY-RERORT. NO.                                22·· ..  DAY: .' .. ·Thursday    ·DA1'E:-----,.,.112j20j2012-                                           . ..

      CONTRACT..DAYS _.._- -_ ... _..1                                                                . .,.- . . .
                                                                REMAINING DAYS _.•...... .... -- ..- ....
                                                                        WEATHER
      -T-IME               _.- -       . - -.   ".Mi:"~ _.~'_..   .'       . . .'              .... TIME-          ...     "    . PM·-                .               -
..    SUNNY                        X                            High wind                             SUNNY            X
      CLOUDY     . .,                                                                               CLOUDY. . -"                    •   ~   p ••• -   ..
                                                                                                             "


                                                                                                - RAiN                                  -               ..
     RAIN'" :
     TEMP LOW                      40             FO                                            TEMP LOW                            FO                    ..
     TEMPHI~H                                     FO                                            TEMP HIGH                      59 F"
                                                                      WORKFORCE
             CLASSIFICATID,!'!                    MEN           HOURS                                   DESCRIPTION
      PROJECTMANAGER                                               0      0
     SUPERINTENDENT                                                1      9
     SMS                                                           5      9 Continue hanger door install     .'


     Robertson Electric                                            2      8 Install conduit
     L4.ce Concrete                                                0      O.
     Texas Star Plumbing                                           0      0
     Compton HVAC                                                  0      0
     Gallery'o/Stones                                              5      8 CMUwall construction
     PSI TestLab                                                   1      2 CMU mortor test




                                                                       EQUIPMENT
             DESCRIPTION                                   NUMBER                     DESCRIPTION                          NUMBER
Boom lift                                                    1                          Scissor lift                            2
Sk;ytrak                                                           1                    Generator                               1


                                                           INSPECTIONS / TESTING/ VISITORS
PSI testsampled mortar mix j CMU block




                                                             WORKDES~RIPTION SUMMARY

Continue CMUwal1 construction
Continue hanger door installation
Continue overhead lighting conduitinstallation - should complete by COB tomorrow
Additional CMU block delivered today




                                                     SUBCONTRACTOR PERSONNEL ON SITE .



                                                                               1of2
 Nolberta Galarza - Gallery ofStones                                                       Luis Fuentes - SMS
 Hugo Esquivel- Gallery ofStones                                                           Julio Barriaga - SMS
 lose Ramo - Gallery ofStones                                                              Beta Rodriguez- Gallery ofStones
Ifaime Galarza - Gallery ofStones                                                         ~errod Robertson - REI
 Martin Rojas ~.sMS     .. .       ..                 ~.   ---       ..    _ . ~ _ .



                                                                                        .. Richard.Ecterhoff··REI   . -,--"   ...   .'   _.   _.   ~   ..   .
 Alejandro Baldovino - SMS                                                                 Carlos Hernandez - PSI Test Labs
 Fidel Montanyes· SMS
 •.                       ---- .......           ..                       VEHICLES.ON SiTE......                                                            .'- .

 SMS-39XNN7                                                                                SBS-60LFV9
                 . -, ...... - .        -... -
                                          ~            ,.-..-                     .--
'REI--AK0540i- -                                                                           REI - AF797S9
AL93811- Gallery ofstones
OSCSR6 - Gallery ofStones
           NTENDENT            I                                Kyle Kieke                              IDATE:            I              12/20/2012




                                                                                            2of2
                                                                                                    !
                                                                                                        I




                                                     SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECt NAME:                                             Los Cerritos Hanger
  SBS PROJECT NO.                                                                                                      1378
  JWCf.I~TEq.PROJECT-~Q•... "-.              ,.,. --.... .   ..   .,.., ... "   .
  DAILY. REPORT NO; ...                            ·24           DAY: .       Wednesday .. DATE:· . ... /1/2/2013
                                                                                           ,-,                                                         ..

  CONTRACT-DAYS. .                      .. -                     REMAINING DAYS .::.:._ ...........              .-
                                                                         WEATHER
  TIME·..:.:.._~.:..· _.... _.. ...  ..     . AM· ..:.::. ::: ::    . _._-- .       -- - - - ... _ :.:...:.-::TIME ..._....=-_ -------- - -- PM:_ :.:.....__
                                                                                    ~            -~--                                                            ..

                                                                                                         . SUNNY                             -. _.' _..
                                               ..... ..- -
                                                                      -                    -                                                      . __ .
                                                                                                                                                         --~-




                                                                                                                                                          . ..
  CLOUDY                            X                    "
                                                                                                      . -CLOUDY              ·X
  RAIN                                                                                                       RAIN
  TEMP LOW                          39        po                                                       TEMP LOW                              FO
                                                O
  TEMP HIGH                                   F                                                       TEMP HIGH                          50 FO
                                                                      WORKFORCE
             CLASSIFICATION                  MEN                 HOURS                                        DESCRIPTION
 PROJECT MANAGER                                             0             0
 SUPERINTENDENT                                              1             8
 SMS                                                         0             0
 Robertson Electric                                          1             8 Install conduit
 Ace Concrete                                               0              0
 Texas Star Plumbing                                        0              0
 Compton HVAC                                               0              0
 Gallery a/Stones                                           4              8 CMU wall construction




                                                                                        . EQUIPMENT
           DESCRIPTION                                       NUMBER                                         DESCRIPTION                NUMBER
BoomIift                                                                 1                                    Scissor lift                  2
Skytrak                                                                  1                                    Generator                     1

                                              .INSPECTIONS / TESTING/ VISITORS
Tom Pittman - Lewis Energy - site visit meeting with Kyle




                                               WO:BK DESCRlPTION SUMMARY
Pull wirefor overhead lighting conduit
Install conduit drops/or emergency wallpack lighting
Continue. CMU wall construction




                                                  SUBCONTRACTOR PERSONNJ    Nolberto Galarza - GalleT]! afStones
!Juan Basurto - Gallery ofStones
Irose Ramo - Gallery ofStones
    Beto Rodriguez - Gallery ofStones
    Richard-Ecterhaff-Robertson Electric                     - . _ .......   .   .   ...        . ..   ..    .          . ..      ...




    --_   ..   _.-   .-   .   -_.   - ..   ......   __ ...     . __ . ____VEHICLES.pNSIT.E .._ .... _.....   ....                       .
SBS-60LFV9
REl- AF79759
A537679- Gallery ofStones
OSCSR6 - Gallery ofStones
U    SUPERINTENDENT                        I                         Kyle Kieke                 IDATE:              I          1/2/2013




                                                                                      2of2
                                                       SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                              Las Cerritos Hanger
   SBS PROJECT NO.                                                                                                  li78
   ARCHITECT PROJECT NO.
   DM:J:;:Y~REPORT:-NO;-:-::-::-:c.. -:-:....        . ··25 - ... DAY:· .      Thursday .            DATE: ·"·::-=-::-/1/3/2013             .-   .   -           . ..
                                -. . .
   CONTRACT DAYS·. .. - .. . . -                                     REMAINING DAYS ...                               ....

                                                                          WEATHER
   TIME-'-· ...                                 AM      . _..
                                                           ..
                                                            '
                                                                :                                    -:-:----:-:--:TIME·---                          PM--
  SJU~U'J{"~. ~._.,.                    .   .                   -,                                  "'..... ,.   " SP.N1'JY....    - ....    ~




                                                                                                                                                     -- ._.. -
                                                                                                                                                                    ..
                                                                                                                                                                 -- - -.
  CLOl;JDY                         X                                                                - ... ···CLOUDY---- X
  RAIN.                            X                                 snow flurries                                 RAIN
  TEMP LOW                         40           P                                                                TEMP LOW                            FO
  TEMP HIGH.                                    po                                                               TEMP. HIGH                 SO po
                                                                         WO.RKFORCE
          CLASSIFICATION                        MEN                  HOURS                                           DESCRIPTION
 PROJECTMANAGER                                                 0               0
 SUPERINTENDENT                                                 1               5
 SMS                                                            0               0
 Robertson Electric                                             1               8 Install conduit
 Ace Concrete                                                   0               0
 Texas Star PlTimbing                                           0               0
 Compton HVAC                                                   0               0
 Gallery ofStones                                               6               8 CMU wall construction




                                                                           EQUIPMENT
            DESCRIPTION                                  NUMBER                              DESCRIPTION                             NUMBER
Boom lift                                                       1                              Scissor lift                                      2
Skytrak                                                         1                              Generator                                         1

                                                        INSPECTIONS / TESTING/ VISITORS
Tack Green - SBS - Site visit




                                                           WORK DESCRIPTION SUMMARY
Pull wire for overhead lighting conduit
Install conduit drops for emergency wallpack lighting
Continue CMU wall construction

Steel crew will return on 07Jan




                                                     SUBCONTRACTOR PERSONNEL ON SITE



                                                                                     1of2
  Nolberto Galarza - Gallery ofStones
 .Tuan Basurto - Gallery ofStones
 ose Romo - Gallery ofStones
 Beto Rodriguez - Gallery ofStones
Richard Ecterhoff- Robertson Electric                                                  -
Ricardo Lopez- Gallery ofStones


, "   .. -       .   -~-
                           ..... -   .....   _-          VEHicLES..oN..5ITE
SBS-60LFV9
REI - AF79759
AS37679- Gallery ofStones
05CSR6 - Gallery ofStones
/I SUPERINTENDENT                I                Kyle Kieke ,                IDATE:       I   1/3/2013




                                                                  2of2
                                                       SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                                      Los Cerritos Hanger
  SBS PROJECT NO.                                                                                                   1378
  ARCHITECT PROJECT NO.
  ~~                         ......
                              _.... - ...              26            .DAY-,--~-.::.... Frid.ay        .PA.T:.E: _..::.. ___ -11/4/2013
                  ". -'.: .. - ...... , ..                           REMAINING DAyS " -           .~.-  '.' .' -' - .... .....
                                                                           WEATHER
                                             AM                                                                     TIME                        PM   ..   ... .
  !TIME'
   ~                 .   '                   ..   '          ,   -                                    ",   .. ,   _,.SUNNY       ..
  CLOUDY                         X                                                                                 CLOUDY             X
  RAIN                           X                                                                                  RAIN
  TEMP LOW                       40          FO                                                                   TEMP LOW                      FO
  TEMP HIGH                                  FO                                                                   TEMP HIGH                4S   FO
                                                                         WORKFORCE
             CLASSIFiQlTION                  MEN                     HOURS                                           DESCRIPTION
   PROJECT MANAGER                                           0                    0
   SUPERINTENDENT                                            1                    6
   SMS                                                       0                    0
   Robertson Electric                                        1                    5 Install conduit
, lAce Concrete                                              0                    0
   Texas Star Plumbing                                       0                    0
  Compton HVAC                                               0                    0
  Gallery ofStones                                           0                    0
  DABS Paint                                                 2                    1




                                                                            EQUIPMENT
             DESCRIPTION                                NUMBER                                   DESCRIPTION                              NUMBER'
 Boom lift                                                       1                                Scissor lift                              2
 Skytrak                                                         1                                Generator                                 1

                                                        INSPECTIONS /            TE~TING/ VISITORS
PSI -'retrieve sample cubes/CMU block sample
Don/Brian Rosso - DABS Paint - Site visit




                                                            WORK DESCRIPTION SUMMARY
Pull wire for overhead lighting conduit
Install conduit drops for emergency wallpacklighting
CMU block rained out

Steel crew will return on 07Jan




                                                      SUBCONTRAl,:TOR PERSQNNEL ON SITE



                                                                                       1of2
      Richard Ecterhoff- REI
     Don Rasso - DABS Paint
     Brian Rosso - DABS Paint




     -   .- .... -.-   .•.   -              VEHICLES·ON.5ITE--
     SBS-60LFV9                                   DABS Paint- B556109
     REI - AF79759
     AS37679- Gallery afStones
     05CSR6 - Gallery ofStones
II       SUPERINTENDENT          I   Kyle Kieke               IDATE:    I   1/




                                                   2of2
                                                SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                                 Los Cerritos Hanger
   SBS PROJECT NO.                                                                                       1378
   ARCillTECT PROJECT NO.
      r..Y-REPOR.I-l\t(),-:::: ~;-~--:-          27                      _.>
                                                                 DAY=::::-..  Monday          :-!JA~E:-:=-.-;:-::;::-11/7/2013
   CONTRACT DAYS                                                 REMAINING DAYS
                                                                         - WEATHER
   TIl\:IE··- -._-       -
                        . _.              -AM-- ,_.    .. - ..                                         TIME-                              P.M   --   -

   SUNNY                          X                                                                   SuNNY.
   CW.UDy. .- ..                               ...... -   -                                          CLOU-!JY .-            X
  RAIN                                                                                                 RAIN
  TEMP LOW                        42      FO'                                                       TEMP LOW                              FO
  TElVlPHIGH                              FO                                                        TEMP HIGH                     S9      FO
                                                                     WORKFORCE
            CLASSIFICATION                MEN                    HOURS                                    DESCRIPTION
  PROJECTMANAGER                                          0                0
  SUPERINTENDENT                                          1                2
  SMS                                                     0                0
  Robertson Electric                                      1               8 Install conduit
 lAce Concrete                                            0                0
  Texas Star Plumbing                                     0               0
 Compton HVAC                                             0               0
 Gallery ofStones                                         0               0
 DABS Paint                                               0               0




                                                                      EQUIPMENT·
            DESCRIPTION                            NUMBER                              DESCRIPTION                               NUMBER
Boom lift                                                 1                               Scissor lift                                2
Skytrak                                                   1                               Generator                                   1
                                                                                                                                 _.       .'
                                                  INSPECTIONS / TESTING/ VISITORS




                                                      WORK DESCRIPTION SUMMARY
Pull wire, install whipsfor overhead lightfixtures

Steel deliveryfor interior pods




                                               SUBCONTRACTOR PERSONNEL ON SITE



                                                                               1of2
                                                              SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                                                     Los Cerritos Hanger
   SBS PROJECT NO.                                                                                                              1378
   ARCHITECT PROJECT NO.
                                                 -.
  ~AYS
                                            ~.
                                                                 28                  JM:Y:' .....__.. : Tuesday      JJA:l'E:    •... ··11/8/2013
                                                                                     REMAINING DAYS
                                                                                               WEATHER
  TIME                                                AM'" .... ..                                                              TIME                    PM
  SJJ~.¥..... _.~~,,~ .._:.. c.. ...                  ..   ~..   . ,                                                           SUNN.Y
  CLOUDY                               X                    .......   ....       "
                                                                                                                      . _.... CLOUDY...        X
  RAiN                                 X                                                                                        RAIN           X
  TEMP LOW                             48             FO                                                                     TEMP LOW                   FO
  TEMP HIGH                                           FO                                                                    TEMP HIGH                55 F O
                                                                                            WORKFORCE
            CLASSIFICATION                            MEN                            HOURS                                      DESCRIPTION
  PROJECT MANAGER                                                            0                    0
  SUPERINTENDENT .                                                           1                    7
  SMS                                                                        0                    0
 Robertson Electric                                                          1                   8 Install conduit
 Ace Concrete                                                                0                   0
 Texas Star Plumbing                                                         0                   0
 Compton HVAC                                                                0                   0
 Gallery ofStones                                                            3                   8 Grout CMU wall cells
 DABS Paint                                                                  0                   0




                                                                                            EQUIPMENT
            DESCRIPTION                                           NUMBER                                          DESCRIPTION                       NUMBER
Boom lift                                                           1                                               Scissor lift                      2
Skytrak                                                             1.                                              Generator                         1


                                                                 INSPECTIONS / TESTING/ VISITORS




                                                                      WO~DESCRIPTIONSUMMARY
Additional sand deliveredfor eMU wall construction


Installed whipsfor overhead lightfixtures




                                                            SUBCONTRACTOR PERSONNEL ON SITE .



                                                                                                      1of2
Richard Ecterhaff· REI
!Jase Ramo - Gallery afStones




                                      VEHICLES ON.SITE
SBS-60LFV9
REI - AF79759


05CSR6 - Gallery ofStones
 SUPERINTENDENT             I   KyIeKieke                IDATE:   I   1/8/2013




                                              2of2
                                              SBS CONSTRUCTION DAILY FIELD REPORT
  !PROJECT NAME:                                           Los Cerritos Hanger
   SBS PROJECT NO.                                                                                     1378
  MP:Q:n;C.T PROJECT NO.
  DAILY.REPORT NO.                   I         29          DAY:             Wednesday     DATE:               11/9/2013
  CONTRACT DArS                                            ~NINGP~¥.~
                                                                   WEATHER
  TIME---.---- .__.       --          AM_       ..                                                 . TIME                       P-M--
  SUNNY                                              ...                                           SUNNY
  tioU.i;)Y                    X                                                                  CLOUDY             X
  RAIN                                                                                                 RAIN          X
  TEMP LOW                     Sl     F"                                                       TEMP LOW                         FO     -
  TEMP HIGH                           F   O
                                                                                               TEMP HIGH                   67   FO -


                                                               WORKFORCE·
            CLASSIFICATION            MEN                  HOURS                                       DESCRIPTION
 PROJECTMANAGER                                       0                 0
 SUPERINTENDENT                                       1                 8
 SMS                                                  4                 6 Instoll pod headers, repair door track
 Robertson Electric                                   2                 8 Install overhead conduit
                                                                   ..
 Ace Concrete                                         0                 0
 Texas Star Plumbing                                  3                 4 Move drain @ hanger door
 Compton HVAC                                         0                 0
 Gallery ofStones                                     6                 8 Continue CMUwal1 construction
 DABS Paint                                           0                 0




                                                                  EQQIPMENT
            DESCRIPTION                         NUMBER                               DESCRIPTION                          NUMBER
Boom lift                                              1                                Scissor lift                        2
Skytrak                                               1                                 Generator                           1


                                                INSPECTIONS / TESTING/ VISITORS




       -
                                                    WORK DESCRIPTION SUMMARY
Continue CMU wall construction rear elevation
Pull wire and install whipsfor overhead conduit
Install interior office podsteel headers
Repair main hanger door track
Move drain line athanger doors to allowfor door track




                                              SUBCONTRACTOR PERSONNEL ON SITE



                                                                            1of2
Richard Ecterhoff- REI                              Alejandro Baldovino - SMS
ITerrod Robertson - REI                              Fidel Montanyes -SMS
Irose Romo - Gallery ofStones                       Luis Fuentes - SMS
Nolberto Galarza - Gallery ofStones                 Jona~onBaldorino-SMS

Amunfo Santos - Gallery ofStones                    Max Mayorga - Texas Star Plumbing
Jose Sanchez - Gallery ofStones                     John Mayorga - Texas Star Plumbing
Beto Rodriguez - Gallery ofStones                   Oscar - Texas Star Plumbing
Tuan Basurto - Gallery ofStones
                                             VEHICLES ON SITE
SBS-60LFV9                                          Gallery ofStones - 63FKG8
REI -AF79759                                        REI - AK05407
SMS-534ST9                                          Texas Star-
OSCSR6 - Gallery ofStones                           Texas Star-
                                      Kyle Kieke                 IDATE:           I      1/9/2013




                                                     2of2                                           TR 001-13.
                                                    SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                           Los Cerritos Hanger
   SBS PROJECT NO.                                                                                     1378
   ARCHITECT PROJECT NO.
   DAILY.:REP.ORT_NO.
   . - . ..   .       .._...         -               30              DAY:. .' Friday          DATE:                11/11/2013
   CONTRACT DAYS ..                                                  REMAINING DAYS
                                                                           WEATHER
   TIME                                  AM                                                   .....    TIME- .. --_ ..-                 PM····-          '.0 _ _ -




  $JJ1i!~.                               . -'", .....-      _.....
                                                                                              -'-     ~lJl\l:.NY             X                       .    -
  CLOUDY                     X                                                                      . CLOUDY.        .. ..              ., -.. - . -. -.-. ..
                                                                                                                                                            ~




  RAIN                                                                                                 RAIN
  TEMP LOW                   42          po                                                         TEMP LOW                         FO
  TEMP HIGH                              FO                                                         TEMp HIGH                     67 FO
                                                                         WORKFORCE
          CLASSIFICATION                 MEN                         HOURS                              DESCRIPTION
 PROJECT MANAGER                                            a               a
 SUPERINTENDENT                                             1               8
 SMS                                                        4               9 Install pod headers, repair door track
 Robertson Electric                                         1               4 Install overhead conduit
 Ace Concrete                                               0               0
 Texas Star Plumbing                                        0               0
 Compton HVAC                                               0               0
 Gallery ofStones                                           6               8 Continue CMUwall construction
 DABS Paint                                                 0               a




                                                                         EQUIPMENT
            DESCRIPTION                                  NUMBER                          DESCRIPTION                             NUMBER
Boom lift                                                    1                             Scissor lift                            2
 kytrak                                                      1                             Generator                               1


                                                         INSPECTIONS / TE$TING/ VISITORS




                                                          WORK DESCRIPTION SUMMARY
Continue CMU wall construction rear elevation
Pull wire and install whipsfor overhead conduit
                                                                                                                                       .. .......
Install interior office pod steel headers
Repair main hanger door track




                                                 SUBCONT~CTOR PERSONNEL                    ON SITE



                                                                                1of2
    Richard Ecterhoff- REI                               Alejandro Baldovino - SMS
                                                         Fidel Montanyes -SMS
     ose Romo - Gallery ofStones                         Luis Fuentes - SMS
    Nolberto Galarza - Gallery ofStones                 Jona~onBmdo~no-SMS
    Amunfo Santos - Gallery ofStones
    Jose Sanchez - Gallery ofStones
    Beto Rodriguez- Gallery ofStones
    ITuan Basurto - Gallery ofStones
                                                 VEHICLES ON SITE
    SBS-60LFV9                                          Gallery ofStones- 63FKG8
    REI-AF79759
    SMS-S34ST9
    OSCSR6 - Gallery ofStones
~     SUPERINTENDENT            I         Kyle Kieke                  IDATE:         I   1/11/2013




                                                         2of2
                                             SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                          Los CerritosHanger
  SBS PROJECT NO.                                                                                        1378
  ARCHITECT PROJECT NO.
                                                         J}A~: ... _.. ... IMondqy
  DAIJ;.XmWPBT NQ, ., ...
  CONTRACT.DAYS __ ... _._..
                                    -'        32
                                                         REMAINING. DAYS             ...
                                                                                           .p.~rt:;_

                                                                                            ....   ...   '
                                                                                                             _ ..... . 11/14/2013


                                                                   WEATHER
  TIME                                  AM                                                            TIME                                PM   ._-
  SuNNY .                                                                                            SUNNY                   X
  CLOUDY                     X                                                                      CLOUDY
  RAIN                                                                                                RAIN
  TElYIPLOW                  3S         FO                                                         TEMP LOW                             po
  TEMP HIGH                             FO                                                         TEMP HIGH                         57 po
                                                             WORKFORCE
            CI4SSIFICATION              MEN              HOURS                                               DESCRIPTION
 PROJECTMANAGER                                     0                0
 SUPERINTENDENT                                     1                8
 SMS                                                3                8 Structuralframe punch
 Robertson Electric                                 0                0
 Ace Concrete                                       0                0
 Texas Star Plumbing                                0                0
 Compton HVAC                                       0                0
 Gallery ofStones                                   5                7 CMUwall construction
 DABS Paint                                         0                0




                                                               r:QUIPMENT
            DESCRIPTION                        NUMBER                                DESCRIPTION                                    NUMBER
Boom lift                                            1                                 Scissor lift                                   2
Skytrak                                              1                                 Generator                                      1


                                               INSPECTIONS / TESTING/ VISITORS




    -                                              WORK DESCRIPTION SUMMARY
Align purlin straps
Checkstructual bolt tightness
CMU waIl construction North elevation




                                             SUBCONTRACTOR PERSONNEL ON SITE·



                                                                          1of2
Alejandro Baldovino - SMS
Firjel Montanyes -SMS
Tonathon Baldovino - SMS
rose Romo - Gallery ofStones
Amunfo SantOs - Gallery ofStones
Jose Sanchez - Gallery ofStones
Beto Rodriguez - Gallery ofStones
IJuan Basurto - Gallery ofStones
                                           VEHICLES ON SITE
SBS-60LFV9
SMS-S34ST9
Gallery ofStones - OSCSR6


~                                   Kyle Kieke                IDATE:   I   1/14/2013




                                                   2of2
                                                  SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                                Los Cerritos Hanger
   SBS PROJECT NO.                                                                                        1378
   ARCHITECT PROJECT NO.
   DAILY REPORT NO.                                   33        DAY:          ITuesdqv       DATE:               11/15/2013
   CONTRACT.DAYS                        I                       REMAINING DAYS _                           ..
                                                                     WEATHER
  TIME·                                  AM·                                                 .-     . TIME                          PM'
  SUNNY                                                                                              SUNNY              X
  CLQUDY              ....   - X         .....   -'                                                C,LOQDY
  RAIN                                                                                                RAIN
  TEMP LOW                       37     FO                                                        TEMP LOW                          FO
                                            O
  TEMP HIGH                             F                                                         TEMP HIGH                    58   FO


                                                                    WORKFORCE
            CLASSIFICATION              MEN                     HOURS                                     DESCRIPTION
  PROJECT MANAGER                                           0             0
 SUPERINTENDENT                                             1             8
 SMS                                                        4             5 Structuralframe punch
 Robertson Electric                                         0             0
 Ace Concrete                                               0             0
 Texas Star Plumbing                                        0             0
 Compton HVAC                                               0            0
 Gallery ofStones                                           5            8 CMU wall construction
 DABS Paint                                                 0            0




                                                                       EQUIPMENT
            DESCRiPTION                                NUMBER                            DESCRIPTION                          NUMBER
Boom lift                                                   1                              Scissor lift                         2
Skytrak                                                     1                              Generator                            1


                                                      'INSPECTIONS j TESTINGj VISITORS
~ Camwath - C&S Enterprise - site visit and electrical walkthrough
Richard - C&S Enterprise - site visit and electrical walk through




                                                           WORK DESCRIPTION SUMMARY
Align purlin straps
Check structual bolt tightness
CMU wall construction North elevation




                                                 SU:BCONTRACTOR PERSONNEl. ON SITE



                                                                               1of2
Alejandro Baldovino - SMS                         Luis Fuentes - SMS
Fidel Montanyes -SMS
~na~onBcldorino-SMS
'ose Romo - Gallery ofStones
Amunfo Santos - Gallery ofStones
Jose Sanchez - Gallery ofStones
Beto Rodriguez- Gallery ofStones
~uan Basurto - Gallery ofStones
                                          VEHICLES ON SITE
SBS-60LFV9
SMS-534ST9
Gallery ofStones - 05CSR6
Gallery ofStones - 881NBF
                                   Kyle Kieke                  IDATE:   I   1/15/2013




                                                  2of2
                                          SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                  Los Cerritos Hanger
  SBS PROJECT NO.                                                                          1378
  ARCffiTECT J>ROJECT NO•.
  DAILY REPORT NO.                        34              DAY:      Wednesday      DATE:             11/16/2013
  ~()NT.:R.ACT))AYS                                       REMAINING DAYS
                                                               WEATHER
  TIME                               AM    ~   _...-.--                           .._ .. _... TIME                      PM
  SUNNY                     X                                                            SUNNY              X
  CLOUDY                                                                                CLOUDY
  RAIN                                                                                    RAIN
  TEMP LOW                  24      FO                                                 TEMP LOW                       FO
  TEMPffiGH                         fO                                                 TEMPHI'GH                   SS FO
                                                          WORKFORCE
          CLASSIFICATION            MEN               HOURS                                 DESCRIPTION
 PROJECT MANAGER                                    1       4 Site visit
 SUPERiNTENDENT                                    1              8
 SMS                                               0              0
 Robertson Electric                                0              0
 Ace Concrete                                      0              0
 Texas Star Plumbing                               3              4 Move drain at main hanger door
 Compton HVAC                                      0              0
 Gallery ofStones                                  4              8 CMUwall construction
 DABS Paint                                        0             0




                                                              EQQI,PMENT
            DESCRIPTION                        NUMBER                         DESCRIPTION                         NUMBER
Boom lift                                           1                           Scissor lift                        2
Skytrak                                             1                           Generator                           1


                                                INSPECTIONS / TESTING/ VISITORS
Rod Lewis - Client - site visit
Tom Pittman - Lewis Energy - site visit and meeting withJack Green and Kyle Kieke
Tack Green - SBS - site visit and meeting with Tom Pittman



                                               WORK DESCRIPTION SUMMARY
Continue CMU wall construction north elevation
Trench drain moved ~ 6" to accommodate hanger door track




                                         SUBCONTRACTOR PERSONNEL O.l\l SITE



                                                                      1of2
 Max Mayorga - Texas Star Plumbing
IJohn Medley - Texas Star Plumbing
 OscarAmos - Texas Star Plumbing
.rose Ramo - Gallery ofStones
Ricardo Lopez - Gallery ofStones
Jose Sanchez - Gallery ofStones
Beto Rodriguez - Gallery ofStones
lJuan Basurto - Gallery ofStones
                                            VEHICLES ON SITE·
SBS-60LFV9                                         Gallery ofStones -
SMS-534ST9                                         Texas Star Plumbing - 88PRL7
Gallery ofStones - 05CSR6                          Texas Star Plumbing - T610B2
Gallery ofStones - 881NBF
                            I        Kyle Kieke                  IDATE:           I   1/16/2013




                                                    2of2
  I                                         SBS CONST~UCTION DAILY FIELD REPORT
  IPROJECT'NAME:                                          Los Cerritos Hanger
   SBS PROJECT NO.                                                                                  1378
   ARCHITECT PROJECT NO,                    ..       ..
   DAILY REPORT NO.                          35           DAY:          Thursday       DATE:               . 11/17/2013
   C.QN:JJlACT Di\YS                                      ~MAINING DAYS
                                                                  WEATHER
  TIME                                 AM .                                            .·---··-TIME..- - -                      FM-.--.,--
  SUNNY                       X                                                                SUNNY     ·x
  CLOUDY                                                                                      CLOUDY
  RAIN                                                                                          RAIN
  TEMP LOW                    40       FO                                                   TEMP LOW                          FO
  TEMP HIGH                            F"                                                   TEMP HIGH                      68 FO
                                                              WORKFORCE
            CLASSIFICATION             MEN                HOURS                                     DESCRIPTION
 PROJECTMANAGER                                     0               0
 SUPERINTENDENT                                     1               8
 SMS                                                0               0
 Robei-tson Electric                                0               0
 Ace Concrete                                       0               0
 Texas Star Plumbing                                0              0
 Compton HVAC                                        0             0
 Gallery ofStones                                   .7             8 CMUwall construction
 DABS Paint                                         0              0




                                                                 EQUIPMENT
            DESCRIPTION                          NUMBER                            DESCRIPTION                            NUMBER
Boom lift                                            1                               Scissor lift                           2
Skytrak                                              1                               Generator                              1


                                                 INSPECTIONS / TESTING/ VISITORS




                                                   WORK DESCRIPTION SUMMARY
Continue CMU wall construction /JOrtil elevation
DensGlass delivered




                                            SUBCONTRACTOR PERSONNEL ON SITE



                                                                        1of2
!jose Drtiz - Gallery ofStones
Tose Mendoza - Gallery ofStones
Francisco Escobar - Gallery ofStones
IJose Romo - Gallery ofStones
Ricardo Lopez- Gallery ofStones
Jose Sanchez- Gallery ofStones
~uan Basurto - Gallery ofStones
 --.   -   ._   ...   _ .. ....   ..   ..   ..   ..   "   .   ..     -   .,. VgijlCLES ON SITE             -    -<   -   •• _-   ._-   .   -
SBS-60LFV9                                                                          Gallery ofStones - 36YZH8
SMS-534ST9
Gallery ofStones - 05CSR6
Gallery ofStones - 881NBF
       PERINTENDENT ,                                              Kyle Kieke                    -'DATE:        ,                              1/17/2013




                                                                                    2of2
                                                SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                            Los Cerritos Hanger
   SBS PROJECT NO.                                                                                  1378
   ARCmTECT PROJECT NO.
   pAILX RE!:'ORT NO.                           36          DAY:      Friday           DAT~:               /1/18/2013
   CONTRACT DAYS                                            REMAINING DAYS
                                                                 WEATHER
  TIME .. . .. ..
              "            -   ...        AM                                                   ··TIME·· .      ..             PM
                  '   '.

           ..
  Sm\iNY                             X                                                            SUNNY             X
  CLOUDY                                          ..                                   .   .     (:LQ.Qpy                      .   ..   . .
  RAIN                                                                                              RAIN
  TEMP LOW                           38   FO                                                   TEJ.\1PLOW                     FO
  TEMP HIGH                               FO
                                                                                               TEMP HIGH                 60   FO
                                                                 WORKFORCE
            CLASSIFICATION                MEN              . HOURS                                  DESCRIPTION
  PROJECT MANAGER                                      0              0
  SUPERINTENDENT                                       1             5
  SMS                                                  0              0
  Robertson Electric                                   0              0
 Ace Concrete                                          0             0
 Texas Star Plumbing                                   0             0
 Compton HVAC                                          2             4 Install power vents
 Gallery ofStones                                      7             8 CMU wall construction
 DABS Paint                                            0             0




                                                                 EQUIPMENT
            DESCRIPTION                          NUMBER                           DESCRIPTION                           NUMBER
Boom lift                                              1                             Scissor lift                         2
Skytrak                                                1                             Generator                            1


                                                 INSPECTIONS / TESTING/ VISITORS




                                                     WORK DESCRIPTION SUMMlWY
Continue CMU wall construction north / south elevations
Installed 4 power vents in envelope wall




                                               SUBCOl\lTRACTOR PERSONNEL ON SITE·



                                                                          1of2
 !Jose Ortiz - Gallery ofStones                                             Mario Andretti - Compton HVAC
 IJose Mendoza - Gallery ofStones                                           Chris Pinson - Compton HVAC
  Francisco Escobar - Gallery ofStones
 .rose Ramo - Gallery ofStones
 Ricardo Lopez - Gallery ofStones
Jose Sanchez- Gallery ofStones
.ruan Basurto - Gallery ofStones
                                   - .-.   _.- -- -   .. __ ..   ..YEHICLES ON SITE ...                     ... . ..
SBS-60LFV9                                                                 Gallery ofStones - CA30839
SMS-S34ST9                                                                 Compton HVAC- BZ324S3
Gallery ofStones - OSCSR6
Gallery ofStones - 881NBF
~ SUPERINTENDENT            I                              Kyle Kieke                     IDATE:        I              1/18/2013




                                                                            2of2
                                           SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                           Los Cerritos Hanger
  SBS PROJECT NO.                                                                             1378
  ARCHITECT PROJECT NO.                                                                       -
                                     I      3             PAY::.    .. /Saturday      DATf:.:· ....   . /1/19/2013
  CONTRACT DAYS                                           REMAINING DAYS
                                                                   WEATHER
  TIME .               _..            AM. _ .     .                                           TIME                         PM
  SUNNY                      X        ..- . - -                                              SUNNY             X
  CLOUDY                                                                                    CLOUDY
  RAIN                                                                                        RAIN
  TEMP LOW                   43       P                                                    TEMP LOW                      FO
  TEMP HIGH                           fO                                                   TEMP HIGH                  60 FO
                                                               WORKFORCE
         ·CLASQFICATION               MEN                 HOURS                                   D~SCRIPTION

 PROJECT MANAGER                                      0             0
 SUPERINTENDENT                                       0             0
 SMS                                                  0             0
 Robertson Electric                                   0             0
 Ace Concrete                                         0             0
 Texas Star Plumbing                                  0             0
 Compton HVAC                                         0             0
 Gallery ofStones                                     7             8 CMU wall construction
 DABS Paint                                           0             0




                                                               EQUIPMENT
            DESCRIPTION                         NUMBER                             DESCRIPTION                       NUMBER
Boom lift                                         1                                  Scissor lift                      2
SkJ'trak                                          1                                  Generator                         1


                                             INSPECTIONS / TESTING/ VISITORS




                                                WORK DESCRIPTION SUMMARY
Continue CMU wall construction north / south elevations




                                                                                                                           ..
                                           SUBCONTRACTOR PERSONNEL ON SITE




                                                                        1of2
1J0se Ortiz· Gallery ofStones
Irose Mendoza - Gallery ofStones
Francisco Escobar - Gallery ofStones
 ose Romo - Gallery ofStones
Ricardo Lopez· Gallery ofStones
Jose Sanchez - Gallery ofStones
~uan Basurto - Gallery ofStones
  ......   ....   .,                          VEHICLES ON SITE            ..       - ..   w+·   •
                                                                                                    '.   .' -
Gallery ofStones - OSCSR6
Gallery ofStones - B81NBF
Gallery ofStones - CA30B39


                            I          Kyle Kieke                IDATE:        I                    1/19/2013




                                                      2of2
                                              SBS CONSfRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                                   Los Cerritos Hanger
  SBS PROJECT NO.                                                                                          1378
  ~CHITECT PROJECT NO.
  DAILY REPORT NO.                              33                DAY:      Monday            DATE:               11/21/2013
  CONTRACT DAYS                                                   REMAINING DAYS
                                                                       WEATHER
  TiME                                 AM                                                                 TIME·                      PM
  ~QNNY                   ...   x         .......    "    -   ~
                                                                                                 ___ ... _~UN~. _.. __ x             ........... -- .. _--
  CLOUDY                                                                                                CLOUDY .....
  RAIN                                                                                                    RAIN
  TEMP LOW·                     48     F c1                                                         TEMP LOW                       FO
  TEMP HIGH                            F"                                                           TEMP HIGH                   67 FO
                                                                      WQRKFORCE
            CLASSIFICATION             MEN                        HOURS                                    DESCRIPTION
 PROJECT MANAGER                                              0             0
 SUPERINTENDENT                                               1             7
 SMS                                                          0             0
 Robertson Electric                                           0             0
 Ace Concrete                                                 0            0
 Texas Star Plumbing                                          0            0
 Compton HVAC                                                 0            0
 Gallery ofStones                                         7                8 CMU wall construction
 DABS Paint                                               0                0
 C-S Enterprise                                           4                3 Jobsite familiarization




                                                                       EQUIPMENT
       . . DESCRIPTION                              . NUMBER                             DESCRIPTION                           NUMBER
Boom lift                                                     1                             Scissor lift                         2
Skytrak                                                       1                             Generator                            1

                                                    INSPECTIONS j TESfINGj VISITORS




                                                         WORK DESCRIPTION SUMJ.\1ARY
Continue CMU wall construction north / south elevations
C-S Enterprise walkedjob again to familiarize themselves with electrical already in place




                                              SUBCONTRACTOR PERSONNEL ON SITE



                                                                                1of2
    !rose Ortiz - Gallery ofStones                        Richard Cantu - CS Enterprise
    ~ose Mendoza - Gallery ofStones                      . Andrew Diaz - CS Enterprise
    Francisco Escobar - Gallery ofStones                 Ray Guerrero - CS Enterprise
    TOS.e Ramo   - Gallery ofStones                       Chris Wilson - CS Enterprise
    Ricardo Lopez - Gallery ofStones
    Jose Sanchez - Gallery ofStones
    IJuan Basurto - Gallery afStones
                                                  VEHICLES ON SITE        ..
    Gallery ofStones - 05CSR6                            CS Enterprise - CA84978
    Gallery ofStones - 881NBF                            CS Enterprise - 4Z07315
    Gallery afStones - CA30839


I    SUPERINTENDENT             I          Kyle Kieke                  IDATE:             I   1/19/2013




                                                          2of2
                                               SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT lVAME:                                          Los Cerritos Hanger
   SBS PROJECT NO.                                                                               1378
   ARCHITECT PROJECT NO.
   !D!ULY REPORT NO.                            34         DAY:            Tuesaay      DATE:             11/22/2013
   CONTRACT DAYS                                           REMAINING DAYS
                                                                   WEATH;ER
   TIME . ..                              AM     ..                                      ..._- .. _..·TIME--------           PM .. - ...
   SUNNY                        X                                                              SUNNY                 X
   CLOUDY                                                                                     CLOUDY                                  ..
   WN                                                                                           RAIN
  ItEMP LOW                     so        FO                                                 TEMP LOW                        fO
   TEMP HIGH                              FO                                                 TEMP HIGH                    65 FO
                                                                  WORKFORCE
             CLAS$WICATION               MEN               HOURS                                  DESCRIPTION
  PROJECT MANAGER                                      0             0
  SUPERINTENDENT                                       1             9
  SMS                                                  4             8 Interiorframing
  Robertson Electric                                   0             0
  Ace Concrete                                         0             0
  Texas Star Plumbing                                  0             0
  Compton HVAC                                         0             0
  Gallery a/Stones                                     9             8 CMUwall construction
  DABS Paint                                           0             0
  CoS Enterprise                                       4             8 Conduitinstallation




                                                                  EQUIPMENT
             DESCRIPTION                          NUMBER                             DESCRIPTION.                        NUMBER
 Boom lift                                          1                                  Scissor lift                        2
 Skytrak                                            1                                  Generator                           1


                                                 INSPECTIONS / TE~INGI.VISITORS
Rod Lewis - Client
 Tom Pittman - Lewis Energy
Monica Rokhol- Lewis Energy
Parnak Charckhi - Lewis Energy
BennyEsquivel- Lewis Energy
Carlos Hernandez - PSI - grout testsamples
                                                      WORK DESCRIPTION SUMMARY
CMU rear elevation complete to 20~ continue south elevation
!,Adjust interior 110Voutlet locations, install overhead power to office




                                                                           1of2
                                       SUBCONTRACTOR PERSONNEL ON SITE
lJose Ortiz- Gallery ofStones                            Richard Cantu - CS Enterprise
rose Mendoza - Gallery ofStones                         Andrew Diaz- CS Enterprise
Francisco Escobar - Gallery ofStones                     Bob Camwath - CS Enterprise
Tose Romo - Gallery ofStones                            Jay Camwath - CS Enterprise
Ricardo Lopez - Gallery ofStones                        Jonothan Baldovino - SMS
Jose Sanchez - Gallery ofStones                         Miguel Mendoza - Gallery ofStones
Juan Basurto - Gallery ofStdnes                         Mariano Ortiz - Gallery ofStones
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
                                                 VEHICLES ON SITE
Gallery ofStones - 05CSR6                               CS Enterprise - CA84978
Gallery ofStones - 881NBF                               CS Enterprise - AZ07315
Gallery ofStones- CA30839
SMS-39XNN7
  SUPERINTENDENT            I             Kyle Kieke                 IDATE:              I   1/22/2013




                                                         2of2
                                                       SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                               Los Cerritos Hanger
  SBS PROJECT NO•.                                                                                      1378
  ARCI:IITECT PROJECT NO.
  DAlLY REPORT NO.                                     35            DAY:       Wednesdqy     DATE:              11/23/2013
  CONTRACT DAYS                                                      RE.MAINING DAYS
                                                                           WEATHER
  TIME                                                                                                   . 'TIME'        .. ,             PM'·
                                     AM
  SUNNY:_ _..        _..        .X        "
                                                                                                           SUNNY                X
  CLOUDY                   ..         ~       .   '.     .........                               .........CLOUDY . ,   .....-             ... ... -_........ ..
                                                                                                                                            ~~




  RAIN                                                                                                      RAIN
  TEMP LOW                      54   FO                                                                TEMP LOW                           po
  TEMP HIGH                          po                                                               TEMP HIGH                      72   FO
                                                                     WORKFORCE
          CLASSIFICATION             MEN                         HOURS                                   DESCRIPTION
 PROJECT MANAGER                                               0       0
 SUPERINTENDENT                                                1             9
 SMS                                                          4              8 Interiorframing
 Robertson Electric                                           0              0
 Ace Concrete                                                 0              0
 Texas Star Plumbing                                          0              0
 Campton HVAC                                                 0              0
 Gallery ofStones                                             7              8 CMU wall construction
 DABS Paint                                                   0              0
 C-S Enterprise                                               2              8 Conduit installation




                                                                         EQUIPMENT
            DESCRIPTION'                                NUMBER                           DESCRIPTION                                NUMBER
Boom lift                                                      1                           Scissor lift                               2
Skytrak                                                        1                           Generator                                  1


                                                        INSPECTIONS I TESTING/ VISITORS




                                                 WORK DESCRIPTION SUMMARY
CMUsections to 20' will be complete by COB tomolTo~ will begin CMU columns
Install overhead conduitfor wall packs, aircraft GPUs

Was instructed by Tom Pittman via phone to cease interiorframing due to impending changes




                                                                                 1of2
                                       SUBCONTRACTOR PERSONNEL ON SITE
IJose Ortiz- Gallery ofStones                          Jonathan Baldovino - SMS
!rose Mendoza - Gallery ofStones                        Andrew Diaz - CS Enterprise
Francisco Escobar - Gallery ofStones                    Richard Cantu - CS Enterprise
'ose Ramo - Gallery ofStones
Ricardo Lopez - Gallery ofStones
Jose Sanchez - Gallery ofStones
Juan Basurto - Gallery ofStones
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
                                                VEHICLES ON SITE
Gallery ofStones - 05CSR6                              CS Enterprise - CA84978
Gallery ofStones - 881NBF                              CS Enterprise - AZ07315
Gallery ofStones - DR1N713
SMS-39XNN7
 SUPERINTENDENT             I            Kyle Kieke                  IDATE:             I   1/23/2013




                                                        2of2
                                                SBS                                        SUBCONTRACTOR PERSONNEL ON SITE
rose Ortiz - Gallery ofStones                          Jonothan Baldovino - SMS
rose Mendoza - Gallery ofStones                        Andrew Diaz - CS Enterprise
Francisco Escobar - Gallery ofStones                    Richard Cantu - CS Enterprise
;Tose Romo - GaZZeryofStones
Ricardo Lopez - Gallery ofStones
Jose Sanchez - Gallery ofStones
Juan Basurto - Gallery afStones.
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovina - SMS
                                                VEHICLES ON SITE
Gallery ofStones - 05CSR6                              CS Enterprise - CA84978
Gallery ofStones - 881NBF                              CS Enterprise - AZ07315
Gallery ofStones - DR1N713
SMS-39XNN7
  SUPERINTENDENT            I            Kyle Kieke                  IDATE:             I   1/24/2013




                                                        2of2
                                      SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                 Los Cerritos Hanger
  SBS PROJECT NO.                                                                  1378
  ARCHITECT PROJECT NO.
  DAlLY REPORT NO.                     37       DAY:     IFridqy          DATE:           11/25/2013
  C:;ONTRACT DAYS                               REMAINING DAYS
                                                     WEATHER
  TIME                           AM                                                 TIME                     PM
  SUNNY                                                                            S'O"NNY       X
  CLOQQY           ."   .   X                                              . .    CI.PUDY
  RAIN                                                                              RAIN
  TEMP LOW                  60   FO                                              TEMP LOW                    FO
  TEMP HIGH                      F"                                              TEMP HIGH              79 P
                                                    WORKFORCE
            CLASSIFICATION       MEN            HOURS                               DESCRIPTION
  PROJECTMANAGER                            0             0
 SUPERINTENDENT                             1             6
 SMS                                        4             9 Frame envelope walls
 Ace Concrete                               0             0
 Texas Stor Plumbing                        0             0
 Compton HVAC                               0             0
 Gallery ofStones                           0            0
 DABSPaint                                  0            0
 CoS Enterprise                             0            0




                                                     EQUIPMENT·
            DESCRIPTION                 NUMBER                        DESCRIPTION                      NUMBER
Boom lift                                   1                           Scissor lift                     2
Skytrak                                     1                           Generator                        1


                                       INSPECTIONS f TESTfNGf VISITORS




                                      ..     WQM: ])ES(:RIPTION ~l!M~Y
Install bottom channelforframed envelope walls
Purlinsfor mezzanine delivered




                                                              1of2
                            SUBCONTRACTOR PERSONNEL ON SIrE
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
jonomanBaldovino-SMS




                                     VEHICLES ON SITE
SMS-39XNN7
SBS-60LFV9



 SUPERINTENDENT         I     Kyle Kieke                IDATE:   I   1/25/2013




                                             2of2
                                                       SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                                         Los Cerritos Hanger
   SBS PROJECT NO.                                                                                              1378
   ARCHITECT PROJECT NO.
  ~:rNO.                                                38               DAY:      Saturday        DATE:               11/26/2013
                  AYS                                                    REMAINING DAYS
                                                                              WEATHER
  TlME···-- .. -- .-.. __    .~     -
                                  .. .            AM··                                                      TIME                          PM
  s.IiNNY                                                                                                  S,UN:NY .. X                           _
                                                                                                                                           '._ .. . ....
  GLQl)P-Y  ..       .....    ...        X        . .. -.. .
                                                        ~
                                                                .   -.                              .,....CLOUOY. . .-.   ~




  RAIN.                                                                                                     RAIN
  TEMP LOW                               SO       FO                                                     TEMP LOW                         FO
  TEMP HIGH                                       po                                                    TEMP HIGH                    73 po
                                                                              WORKFORCE
            CLASSIFICATION                        MEN                    HOURS                                  DESCRIPTION
  PROJECT MANAGER                                                   0              0
 SUPERINTENDENT                                                     0              0
 SMS                                                                4              8 Frame envelope walls
 Ace Concrete                                                       0              0
 Texas Star Plumbing                                                a             a
 Compton HVAC                                                       a             a
 Gallery ofStones                                                   a             0
 DABS Paint                                                         a             0
 CoS Enterprise                                                     a             0




                                                                              EQUIPMENT
            DESCRIPTION                                     NUMBER                             DESCRIPTION                          NUMBER
Boom lift                                                           1                            Scissor lift                         2
Skytrak                                                             1                            Generator                            1


                                                            INSPECTIONS / TESTING/ VISITORS




                                              "
                                                               WORK DESCRIPTION SUMMARY
Begin envelope wallframing and dens glass installation
Continue installing CMU wall brackets




                                                                                       1of2
                               SUBCONTRACTOR PERSONNEL ON SITE
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
Jonothan Baldovino - SMS




                                         VEHICLES ON SITE
SMS-39XNN7




 SUPERINTENDENT            I      Kyle Kieke                IDATE:   I   1/26/2013




                                                 2of2
                                                SBS CONSTRUCTION DAILY FIELD REPORT
            PROJECT NAME:                                   Los Cerritos Hanger
            SBS PROJECT NO.                                                                        1378
            ARCHITECT PROJECT NO.
            DAILY REPORT NO.                     39         DAY:      Monday          DATE:               11/28/2013
            CONTRACT DAYS                                   REMAINING DAYS
                                                                 WEATHER
                                                                                                             ,
        TIME ....              . ..
                                           AM                                                     TIME                       PM
       SUNNY                                                                         .. -   . ...S.l!NNY._ ..._ X            .. _.. "-    ._. ---
       CLOUDY                         X                                                         CLOUDY .. .                              ....
       RAIN                                                                                        RAIN
       TEMP LOW                       60   FO                                               TEMP LOW                         FO
       TEMP HIGH                           FO                                               TEMP HIGH                   78   FO
                                                                WORKFORCE
               . CLASSIFICATION            MEN              HOURS                                  DESCRIPTION
   PROJECT MANAGER                                     0              0
  SUPERiNTENDENT                                       1              7
 ·SMS                                                  4             8 Frame envelope walls
  Ace Concrete                                         0             0
  Texas Star Plumbing                                  0             0
  Compton HVAC                                         0             0
  Gallery ofStones                                     0             0
  DABS Paint                                           0             0
  CoS Enterprise                                       0             0




..
                                                                 EQUIPMENT
                 DESCRIPTION                      NUMBER                          DESCRIPTION                          NUMBER
 Boom lift                                              1                           Scissor lift                         2
 Skytrak                                                1                           Generator                            1


                                                 INSPECTIONS / TESTING/ VISITORS
Tom Pittman - Lewis Energy Group




     .. ,                                             WORK DESCRIPTION SUMMARY
Continue envelope wallframing and dens glass installation




                                                                          1of2
                               SUBCONTRACTOR PERSONNEL ON SITE
Martin Rojas-SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
Jonothan Baldovino - SMS




                                         VEHICLES ON SITE
SMS-39XNN7
SBS-60LFV9



 SUPERINTENDENT            I      Kyle Kieke                IDATE:   I   1/28/2013




                                                 2of2
                                              SBS CONSTRUCTION DAILY FIELD REPORT
   PROJECT NAME:                                          Los Cerritos Hanger
   SBS PROJECT NO.                                                                                  1378
   ARCHITECT PROJECT NO.

                                                          ~qy
   DAILY REPORT NO.                              40                                    DATE:               11/29/2013
                YS
                                                                 WEATHER
   TIME                                  AM                                                    TIME                              PM
   SUNNY                                                                                      SUNNY
   CLOUDY                      X                                                             CLOUDY               X
   RAIN                                                                                        RAIN
   TEMJ?LOW                    60        FO                                                 TEMP LOW                             FO
   TEMP HIGH                             FO                                                 TEMP HIGH                      80    FO,
                                                              WORKFORCE
             CLASSIFICATION             lVJ.EN            HOURS .                                   DESCRIPTION
  PROJECTMANAGER                                      0             0
  SUPERINTENDENT                                      1             9
  SMS                                                 4            8 Frame envelope walls
  Ace Concrete                                        0            0
  Texas Star Plumbing                                 0            0
  Compton HVAC                                        0            0
  Gallery ofStones                                    4            9 Anchor CMU walls
  DABSPaint                                           0            0
  C-S Enterprise                                      0            0




                                                               EQUIPMENT
             DESCRIPTION                          NUMBER                         DESCRIPTION                            NUMBER
 Boom lift                                            1                              Scissor lift                            2
 Skytrak                                              1                              Generator                               1

                                                 INSPECTIONS / TESTING/ VISI:rORS
 Bill Leonard - SMS




                                                  _WORK DESCRIPTION SUMMARY
Additional cement/rebar deliveredfor CMU walls
Set anchors for CMU walls, various locations which need to be re-drilled due to anchor bolt hitting reinforcing steel inside wall
Frame envelope wall at rear ofhanger

John Grable needs to submit revised drawings to clientfor approval, should have drawings by end ofthis week




                                                                        1of2
                                       SUBCONTRACTOR PERSONNEL ON SITE
Martin Rojas - SMS
Luis Fuentes - SMS
Alejandro Baldovino - SMS
JonothanBaldovmo-SMS
rose Romo - Gallery ofStones
Jose Sanchez - Gallery ofStones
Juan Basurto - Gallery ofStones
Francisco Escobar - Gallery ofStones



                                                 VEHICLES ON SITE
SMS-39XNN7
SBS-60LFV9



 SUPERINTENDENT           I               Kyle Kieke                IDATE:   I   1/29/2013




                                                         20f2
                                        SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                Los Cerritos Hanger
  SBS PROJECT NO.                                                                          1378
  ARCHITECT PROJECT NO.
  DAILY.REPORT NO.                      41             DAY:      Wednesday        DATE:             11/30/2013
                                                       REMAINING DAYS
                                                            WEATHER
  TIME- --- -- _.- ... - _.-      AM·    ... _., .-.                               -- ... - --TIME -_..   ~_.   --                 PM -----"
  SUNNY                      X                         Windy                                SUNNY                    Windy
  CLOUDY                                                                                   CLOUDY
  RAIN                                                                                       RAIN
  TEMP LOW                   48   FO                                                    tEMP LOW                                 FO
  TEMP HIGH                       FO                                                    TEMP HIGH                             61 FO
                                                           WORKFORCE
          CLASSIFICATION          MEN                  HOURS                                DESCRIPTION
 PROJECTMANAGER                                  0                0
 SUPERINTENDENT                                 1                 9
 SMS                                            4                 9 Frame envelope walls
 Ace Concrete                                   0                 0
 Texas Star Plumbing                            0                 0
 Compton HVAC                                   0                0
 Gallery o/Stones                               7                9 eMU columns, stone mock up
 DABS Paint                                     0                0
 CoS Enterprise                                 0                0




                                                               EQUIPMENT
            DESCRIPTION                  NUMBER                               DESCRIPTION                                    NUMBER
Boom lift                                        1                              Scissor lift                                   2
Slgrtrak                                         1                              Generator                                      1

                                         INSPECTIONS / TESTING/VISITORS .




                                                 WO;RK D~SCRIPTION SUMMARY
Continue eMU columns
Stone veneer mock up - incorrect mix ratio, ordering additional material
Install purlins over apartment area
re-tap CMU anchor bolt holes as needed




                                                                      1of2
                                      SUBCONTRACTOR PERSONNEL ON SITE
 Martin Rojas - SMS                                    Jesus Perez - Gallery ofStones
 Luis Fuentes - SMS
Alejandro Baldovino - SMS
Jonothan Baldovino - SMS
Irose Romo - Gallery ofStones
rose Sanchez- Gallery ofStones
Juan Basurto - Gallery ofStones
Francisco Escobar- Gallery ofStones
Ricardo Lopez - Gallery ofStones
Saul Cardenza - Gallery ofStones
                                                VEHICLES ON SITE
SMS-39XNN7                                             Gallery ofStones - P09NNH
SBS-60LFV9
Gallery ofStones - BT381S0
Gallery ofStones - OSCSR6
  SUPERINTENDENT           I             Kyle Kieke                 IDATE:              I   1/30/2013




                                                        2of2
                                          SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                          Los Cerritos Hanger
  SBS.PROJECT·N.O.                                                                                '1378
  ARCHITECT PROJECT NO.
  DAILY REPORT NO.                            42         DAY:'. .. Thursday          DATE:                11/31/2013
  CONTRACT DAYS                                          REMAINING DAYS
                                                                WEATHER
  TIME······· .. -._-                AM                                                      TIME                            PM
  SUNNY                      X                           Windy                              ~llN.N¥.. .. _-    .                -.........   ~.   -
  CLOUDY ......                                                                            CLOUDY
  RAIN                                                                                       RAIN
  TEMP LOW                  35       FO                                                   TEMP LOW                         FO
 !TEMPHIGll                          po                                                   TEMP HIGH                     62 po
                                                             WORKFORCE
            CLASSIFICATION           MEN                 HOURS                                     DESCRIfTION
 PROJECT MANAGER                                     0              0
 SUPERINTENDENT                                      1              9
 SMS                                                 4              9 Frame envelope walls
 Ace Concrete                                        0              0
 Texas Star Plumbing                                 0              0
 Compton HVAC                                        0              0
 Gallery ofStones                                   4              9 CMU columns
 DABS Paint                                         0              0
 C-S Enterprise                                     0              0




                                                                 EQUIPMENT
            DESCRIPTION                        NUMBER                           DESCRIPTION                            NUMBER
Boom lift                                            1                             Scissor lift                          2
Skytrak                                              1                             Generator                             1

                                              INSPECTIONS / TESTING/ VISITORS




                                                   wollli: DF;S(:RIPTION SUMMARY
Continue CMU columns
Insmll purlins/ decking over apartment area
Continue envelope wallframing




                                                                        1of2
                                       SUBCONTRACTOR PERSONNEL ON SITE             ~
 Martin Rojas - SMS
 Luis Fuentes - SMS
 Alejandro Baldovino - SMS
Jonothan Baldovino - SMS
!rose Romo - Gallery ofStones
Jose Sanchez - Gallery ofStones
Juan Basurto - Gallery ofStones
Francisco Escobar - Gallery ofStones



                                                 VJ:iHICLES ON SITE
SMS-39XNN7
SBS-60LFV9
Gallery ofStones - 881NBF
Gallery ofStones - OSCSR6
 SUPERINTENDENT             I             Kyle Kieke                  IDATE:   I




                                                          2of2
                                                 SBS CONSTRUCTION DAILY FIELD REPORT
    PROJECT NAME:                                               Los Cerritos Hanger
    SBS PROJECT NO•.                                                                                    1378
    ARCHITECT PROJECT NO.
   'DAILY REPORT NO.                    1         43            DAY:      Friday           DATE: ..            . 12/1/2013
    CONTRACT DAYS                                               REMAINING DAYS
                                                                     WEATHER
   TIME·---·       .   _._- --_.        AM       ...   ._-._-                                           TIME ..                    PM   . ..

   S.UNNY                          X                                                                suNNY               X
   CLOUDY.. ..         ..                                                                          CLOUQY
   RAIN                                                                                             RAIN
   TEMP LOW                        S4   F"                                                        TEMP LOW                         FO
  ITEMPH;IGH                            FO                                                        TEMp·HIGH                   7S fO
                                                                    WORKFORCE
            CL.!\SSIFICATION            MEN                     HOURS                                   DESCRIPTION
  PROJECT MANAGER                                           0             0
 SUPERINTENDENT                                             1            7
 SMS                                                        4            4 Interior pod decking
 Ace Concrete                                               0            0
 Texas Star Plumbing .                                      0            0
 Compton HVAC                                               0            0
 Gallery ofStones                                           4            8 CMU columns
 DABS Paint                                                 0            0
 CoS Enterprise                                             0            iJ

                                             :




                                                                     EQUIPMENT
            DESCRIPTION                                NUMBER                         DESCRIPTION                            NUMBER
Boom lift                                                   1                            Scissor lift                          2
Skytrak                                                     1                            Generator                             1


                                                   INSPECTION$ / TESTING/ VISITORS




                                                       .,



                   ..
                                                       WORK DESCRIPTION SUMMARY
Continue CMU columns
Install purlins / decking over apartment area

Received revised interior drawingsfrom John Grable &Associates, will begin change order pricing                ,




                                                                              10f2
                                       SUBCONTRACTOR PERSONNEL ON SITE
 Martin Rojas - SMS
 Luis Fuentes - SMS
 Alejandro Baldovino - SMS
 Tonothan Baldovino - SMS
 Tose Romo - Gallery ofStones
IJose Sanchez - Gallery ofStones
 Tuan Basurto - Gallery ofStones
Francisco Escobar - Gallery ofStones



                                                 VEHICLES ON SITE
SMS-39XNN7
SBS-60LFV9
Gallery ofStones - 881NBF
Gallery ofStones - OSCSR6
 SUPERINTENDENT             I             Kyle Kieke                IDATE:   I   2/1/2013




                                                         2of2
                                              SBS CONSTRUCTION DAILY FIELD REPORT
   !PROJECT NAME:                                        Los Cerritos Hanger
    SBS P.ROJECT NO.                                                                                 1378
   ARCHITECT PROJECT NO.
   DAlLY REPORT NO.                            44        DAY:           Mondqy         DATE:                12/4/2013
   CONTRACT DAYS                                         REMAINING DAYS
                                                              WEATHER
   TIME-·_· ..... ._-    -_. _.,         AM·· .. ...                                   ..         TIME                                 PM        _.' ..

   SuNNY                           X                                                             SUNNY              X
   CLOUDY                                                                                       CLOUDY
  RAIN                                                                                            RAIN
  TEMP LOW                         56    FO                                                    TEMP LOW                                FO
  TEMP HIGH                             FO                                                     TEMP HIGH                            77 FO
                                                                WORKFORCE
            CLASSIFICATION              MEN              HOURS                                       DESCRIPTION
  PROJECT MANAGER                                    0              0
  SUPERINTENDEN,T                                    1              8
  SMS                                                4              4 Cupolaframing
 Ace Concrete                                        0              0
  Texas Star Plumbing                               0               0
  Compton HVAC                                      0              0
 Gallery ofStones                                   0              0
 DABS Paint                                         0              0
 CoS Enterprise                                     0              0




                                                                EQUIPMENT
            DESCRIPTION                         NUMBER                            DESCRIPTION                                      NUMBER
Boom lift                                         1                                 Scissor lift                                     2
Skytrak                                           1                                 Generator                                        1


                                                INSPECTION~ / TESTING/ VISITORS
Steve Schiffman - site visit




     .'-' .. _ .. ....-._.. ,. -- ................-.. ......wQ!lli.PF.;$~B1I:'J.IQt(SQJ.\1~Y    .,               .......   - ...        -
                                                                                                                                      . .. ...    ...   ~




Install cupola tube steelframing members




                                                                        1of2
From:            John Grable 
Sent:            Wednesday, November 28,20126:38 PM
To:              Rod Lewis 
                 Parnak Charkhchi ; 'tony@weigandcmc.com'; Thomas
                 Pittman ; Matthew Martinez
                 
Subject:         RE:Re:


Yes Rod they are - finally.
Torn P and I "tagged teamed" them at separate times during site meeting like "junk yard dogs".
They know how unhappy someone can be.
Torn P stated under no circumstances will we allow only 2 workers on site - only full staff is expectable.

We are still managing this crisis with the above techniques mentioned while formulating a "Alternate Plan B"
by pricing an "in house" GCC takeover solution to get this project done once they make any more mistakes.

Rod on another note...
Hangar building is beautiful and fits well with the land - want this project to be fun and exciting for you - not
the way it has progress thus far with the PEMB building delay.

We are not letting up pressure for one moment on this stubborn dog.
Respectfully

John

Jww.johngrable.com



-----Original Message-----
From: Rod Lewis [mailto:Rod@lewisenergy.com]
Sent: Wednesday, November 28,20126:26 PM
To: John Grable
Cc: Parnak Charkhchi; 'tony@weigandcmc.com'; Thomas Pittman; Matthew Martinez
Subject: Re: Re:

Looks like they are making progress. Thanks for the pics

----- Original Message -----
From: John Grable [mailto:jgrable@johngrable.com]
Sent: Wednesday, November 28,201205:12 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com ; Thomas Pittman; Matthew
Martinez 
Subject: Re: Re:

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
'"'ONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED
JY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521
AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED
AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU
"":rAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S
 .,EGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
    Steve Mowrer

    from:                             Parnak Charkhchi
  ···S~nt:                            Wednesday, May 29, 2013 3:42 PM
                                      Steve Mowrer
   Subject:                           FW: Invoice Approvals


   Working on signature for those 2 checks


   From: Rod Lewis
  Sent: TuesdaYr May 28 r 2013 10:24 PM
  To: Parnak Charkhchi
  Subject: Re: Invoice Approvals

  These can be paid. Thanks.


  From: Parnak Charkhchi
  Sent: TuesdaYr May 28 r 2013 05:17 PM
  To: Rod Lewis
  Subject: Fw: Invoice Approvals

  PIs see below

 They are on the conference table outside your office




 From: Steve Mowrer               '.
 Sent: Tuesday, May 28r 2013 12:42 PM
 To: Parnak Charkhchi .
 Cc: Garrett Glass
 Subject: Invoice Approvals

 Parnak,

 J have the following invoices that need Rod's signature:


    1.     RMJ Construction for   $80,000.00 (Check attached since over $50k for Rod's signature)
    2.     United Erectors for    $61,229.86 (Check attached since over $50k for Rod's signature)
    3.     MBCI for                 $42,341.01
    4.     AG Masonry for          $30,000.00
    5.     Holts Mechanical for   $25,000.00
    6.     BoDen for               $22,000.00

Total Invoices                     $260r570.87

These are all for the Los Cerritos Hangar job.




Steve
                                                            1
From:              Tony Weigand 
Sent:              Sunday, November 4, 20127:38 AM
To:                Rod Lewis 
Cc:                Thomas Pittman ; John Grable
                   ; Pamak Charkhchi ;
                   Tony Trevino 
Subject:           Re: Uvalde Hangar building delivery


Understood. I'll get to work on it.

Tony

On Nov 4,2012, at 5:51, Rod Lewis  wrote:

       That sounds good Tony W. Let's get all the facts together to present to me for a final decision after
       you are finished talking to Tom. As always I will need a chronological order of events along with costs
       along the way.

       I will also need to know the following;
       1) Where we are now on scheduling and where we should have been.
       2) Spent to date versus scheduled spend to date.
       3) What have we gotten for our money to date. What should we have gotten.
       4) Estimated contractor profit to date.
       5) Tony T should get us terms ofthe contract and termination clause language. I think Neena may
       have reviewed this contract.
       6) Options to move forward and cost to the company of changing contractors midstream.

       Where we fucked this up and how to keep this from happening again. Write new company policy and
       procedures for GCC to prevent this from happening again.

       Thanks.


       From: Tony Weigand [mailto:tony@weigandcmc.com]
       Sent: Sunday, November 04, 2012 12:31 AM
       To: Thomas Pittman
       Cc: Rod Lewis; jgrable@johngrable.com ; Parnak Charkhchi
       Subject: Re: Uvalde Hangar bUilding delivery

       Rod

       I'll call Tom tomorrow then send you a note. Since I haven't been involved in this project, I
       have some catching up to do before I feel comfortable agreeing to a plan to move forward
       either with or without this contractor.

       Tony

       On Nov 3, 2012, at 21:59, Thomas Pittman  wrote:

              Rod best case. We get the building in full they get it and erect it. If they fuck up the
              erection we hammer them. We take over the project were golden.                             ~     DEFENDANT'S

                                                                                                         I1%



                                                                                                         Do
                                                                                                                 EjHIBIT
                                                                                                                  _D9_
                                                                                                                 50s
From: Rod Lewis
Sent: Saturday, November 03, 2012 08:58 PM
To: 'jgrable@johngrable.com' 
Cc: Parnak Charkhchi; 'tony@weigandcmc.com' ; Thomas
Pittman
Subject: Re: Uvalde Hangar building delivery

I am ready to move forward with selections now John. Let's proceed as we have
discussed and you have identified.

What I don't understand right now and we should hold for discussion is how we move
forward with this project. So before ordering material, I will have to discuss with Tony
Wand Tom how we plan to proceed. This can be done in the next 48 hours.

Thanks.


From: John Grable [mailto:jgrable@johngrable.com]
Sent: Saturday, November 03,201206:10 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com ; Thomas
Pittman
Subject: Re: Uvalde Hangar building delivery

Rod

So glad to hear GG running sweet
Has to be a thrill up there behind the stick!

Material selection deadlines are now as materials need to be ordered and there
are lead times on stone that may require 4 -6 weeks for delivery
Same for clerestory windows
Metal panels are 2 weeks out
Angelim wood in Austin but the sooner you approve i want to go to their
warehouse and "cherry pick" the best color and grains- lengths of 20 no problem
for material!

In a nutshell this is very important and I want you comfortable with selects- again
we can discuss in person M-W if desired
I will be there!

Thanks


John Grable FAIA

www.johngrable.com

On Nov 3, 2012, at 5:04 PM, "Rod Lewis"  wrote:

      Yea I flew her yesterday evening. She is running great!
John- What is the deadline to choose the materials?

Tom/Tony- we need to discuss movement forward and how that will be
handled.


From: John Grable [mailto:jgrable@johngrable.com]
Sent: Saturday, November 03, 2012 03:54 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com ;
Thomas Pittman
Subject: Re: Uvalde Hangar building delivery

Rod


We can use 24 gauge
The profile makes this surface perform armor like!

The wood warms up and adds richness to the interior space
Will help with acoustics control as well...
If something runs into the wood damage is minimized with this
forgiving surface

I can meet with you anytime Monday thru Wednesday on this or
anything else

Thanks
John Grable FAlA

Saw GG flying yesterday around 5:30
Beautiful in the air!

www.johngrable.com

On Nov 3, 2012, at 3:44 PM, "Rod Lewis" 
wrote:

      I will try to look at samples and make a final decision. But I
      don't see a problem with the wood inside the hangar. And on
      the D panel what gauge are we considering using?


      From: John Grable [mailto:jgrable@johngrable.com]
      Sent: Saturday, November 03,201203:10 PM
      To: Rod Lewis
      Cc: Parnak Charkhchi; 'tony@weigandcmc.com'
      ; Thomas Pittman
      Subject: RE: Uvalde Hangar building delivery

      Rod

      Here are the materials and renderings for the Hangar
      All materials low maintenance and durable
Love the exotic wood Angelim from Brazil
The Galvanized metal D Panel will mellow into a nice pewter
grey

John

John




   www.johngrable.com



From: Rod Lewis [mailto:Rod@lewisenergy.com]
Sent: Saturday, November 03,2012 1:19 PM
To: John Grable
Cc: Parnak Charkhchi; 'tony@weigandcmc.com'; Thomas
Pittman; Matthew Martinez
Subject: Re: Uvalde Hangar bUilding delivery

Is the metal coming painted the color we want? If not should
we paint it on the ground or in the air? What color is the
metal coming painted? What kind of paint? Is it a good
selection for quality?



From: John Grable [mailto:jgrable@johngrable.com]
Sent: Saturday, November 03,201201:14 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com
; Thomas Pittman; Matthew
Martinez ; Tony Trevino
Subject: Re: Uvalde Hangar bUilding delivery

Yes Rod the building ties it self together Using masonry and
steel frame and cross bracing. Believe for all the loads
including 90 mph wind Lover 360 pretty stout - but -
masonry stiffens it up to a stout mass.

Yes insulated roof and walls to protect interior contents
when no one at structure.

Cupola and clerestory Windows add cross ventilation when
doors closed.

Masonry walls are upgraded to concrete block backup for
stone exterior - all work together. Low maintenance system
too.

Interior has combination of cmu the D Panel metal panels
above with the exotic Brazilian Angelim wood siding with low
maintenance clear polyurethane sealer for rich rosewood
teak finish as displayed on GC material wall. Hangar material
palette rich and functional as all three material blend
well... reminds me of the richness that old ocean liners had a
century ago but still modern but timeless

I am so angry we have been tooled around but untrue
statements. Tom P and I have major backup and contingency
plans to protect this project
and get into use for the purpose design
We have hammers in both hands now... no more bs from
anyone

No one deserves this sir

John Grable FAIA

www.johngrable.com

On Nov 3,2012, at 12:54 PM, "Rod Lewis"
wrote:

      John- I think the steel building will work. It is a
      little light I think. But we can look at how
      masonry structure will help add strength as
      well as possibly add cabling. Is the building
      finished on the inside and insulated? Is the
      portion that is masonry also sheathed in metal?



      Thanks.


      From: John Grable
      [mailto:jgrable@johngrable.coml
      Sent: Saturday, November 03, 2012 10:05 AM
      To: Rod Lewis
      Cc: Parnak Charkhchi; 'tony@weigandcmc.com'
      ; Thomas Pittman;
      Matthew Martinez
      < mmartinez@johngrable.com>; Tony Trevino
      Subject: RE: Uvalde Hangar building delivery

      Rod

      Building dimension depth is 120'-7" overall to
      center of steel columns (front to rear) - that
      requires 5 columns to define the four 30 foot
      bays
      The building dimension width is 98"-6" to
      center line of steel columns (left to right) that
      requires 6 columns to define the five 20'-)"
      bays
The wall heath is 31' - 3" with a 2:12 roof pitch
that tops out at the ridge height at 38'-8 - X +-
- the cupola sitting on top of the ridge is 5'-2"
making the total building height of 43'-10"

It is a large and tall structure

John




   www.johngrable.com



From: Rod Lewis
[mailto: Rod@lewisenergy.com]
Sent: Friday, November 02,2012 10:20 PM
To: John Grable
Cc: Parnak Charkhchi; 'tony@weigandcmc.com';
Thomas Pittman; Matthew Martinez; Tony
Trevino
Subject: Re: Uvalde Hangar building delivery

Guys- I think I might want to use this building
for a farm building like a warehouse on the
ranch. Then we can order a new building from
Varco Pruden who is a real company. We will
order through Gary Ley to get the building at
cost. What is the dimension of the building
again John?


From: John Grable
[mailto:jgrable@johngrable.com]
Sent: Friday, November 02,201208:08 PM
To: Rod Lewis
Cc: Parnak Charkhchi; tony@weigandcmc.com
; Thomas Pittman;
Matthew Martinez
< mmartinez@johngrable.com>
Subject: Re: Uvalde Hangar building delivery

Rod

Rest assured
Building is Lover 360 design
We have not paid for structure and you have
not only the three of us reviewing we have the
structural design team

We will protect and move forward and serve
your needs

We are preparing a proactive game plan
The bottom line is we,have a building delivered
on site mid week...if there is any fault with
structure it is rejected ..
Steps thus far on approval process adhered to
all specs...

Timely delivery not satisfactory
We will protect your interests

John Grable FAIA

www.johngrable.com

On Nov 2,2012, at 7:28 PM, "Rod Lewis"
 wrote:

      Tony/Tom/John- if this company
      in Hockely Texas is that swamped,
      I am concerned that we are going
      to receive the quality of metal
      structure that we ordered. Who
      can verify the thickness ofthe iron
      and the wind load of the
      structure. I would hate to put up a
      half-assed structure at this time.
      Let's make double and triple sure
      as I will have very very expensive
      airplanes inside this structure.

      Let me know how you will assure
      yourselves we are not getting
      screwed on this structure. This is
      like a bad dream!!


      From: John Grable
      [mailto:jgrable@johngrable.com]
      sent: Friday, November 02,2012
      05:33 PM
      To: Rod Lewis
      Cc: Parnak Charkhchi;
      'tony@weigandcmc.com'
       ;
      Thomas Pittman; Matthew
      Martinez
      
      Subject: Uvalde Hangar building
      delivery

      Rod

      Following up on our last
      discussions regarding rigid
building frame delivery for the
Uvalde Hangar discussed during
our meeting October 22, 2012:

BOTTOM LINE AFTER VERIFYING
TODAY @ 4 PM WITH ERIC KEYES
- BUILDING SALESMAN WITH
BUILDING SUPPLIERSHULTE
BUILDING SYSTEMS that on
 TUESDAY 11-6-12 - FOUR -FIVE
 TRUCKS WILL BE LOADED WITH
REMAINING BUILDING
COMPONENTS AND DELIVERED
TO UVALDE SITE ON WED 11-7-
12.
SBS HAS INFORMED TOM
PITTMAN AND I THEY ARE
SENDING OUT EQUIPTMENT TO
SITE TO BEGIN THE IMMEDIATE
ERECTION OF THE RIGID
BUILDING FRAME.

With building delivery and
erection at Uvalde site for
Wed/Thursday next week
outlined below is proactive
backup plan to ensure timely
completion of Hangar Structure.
Outline of Tom Pittman and JGA
 immediate response to the
chronic misinformation for
specific building delivery dates
provided by SBS after our
discussions during 10-22-12
meeting to prepare for Option #3
(Glacier Cap take over
construction)
         1. Ascertain real
             schedule of building
             delivery schedule-
             not "inconsistent and
             incorrect. delivery
             dates provided by
             SBS.
                 a. Answer: JGA
                      made direct
                      contact with
                      Building
                      Supplier -
                      Shulte
                      Building
         Systems located
             in Hockley,
             Texas. After
             numerous
             conversations
             with the
             salesman Eric
             Keys 281-304-
              6111
                regarding
               exact building
               delivery dates
               versus dates
               provided by
               SBS
               productions
               schedules
               were
               completely
               different than
               what we have
               been
               informed by
               SBS
               Contractors.
               Building
               supplier
               stated over
               commitment
               on their part
               has exceeded
               their capacity
               to provide a
               timely
               delivery of
               building
               product. Their
               response was
               honest and
               straight
              forward
               leaving us
               befuddled by
               SBS responses
              to specific
               delivery
               dates.
2.    Call to action by TP
     and JGA that simple
     truthful answers by
     Schulte Building
              Systems were better than
                  ones provided by SBS
                  on delivery dates-
                  JGA delivered
                  Construction
                  Documents to TP who
                  has released to skillful
                  and qualified subs
                  and suppliers for
                  pricing for same
                  scope of work as
                  contracted by SBS.



     Rod

     We are moving forward to
     provide you options as we
     continue to press SBS to perform
     as negotiated - discussed - and
     contracted for. Payment status to
     SBS foir work performed is not
     overdrawn or payed. We want to
     proivide more options to protect
     and complete this great project

()   without any further delays and
     mis information received by SBS..

     Respectfully

     John

     PS
     Office sending up to date
     Construction Documentslater
     today
      I am available to discuss if
     required but we have a proactive
     game plan moving forward to
     protect your interests

     
       www.johngrable.com


     THE ELECTRONIC TRANSMISSION
     (AND/OR THE DOCUMENTS
     ACCOMPANYING IT) MAY CONTAIN
     CONFIOENTIAL INFORMATION
     BELONGING TO THE SENDER THAT IS
     PROTECTED BY THE ELECTRONIC
     COMMUNICATIONS PRIVACY ACT, 18
     U.S.C. SECTIONS 2510 AND 2521 AND MAY
     BE LEGALLY PRIVILEGED. THIS MESSAGE
     (AND ANY ASSOCIATED FILES) IS
     INTENDED ONLY FOR THE USE OF THE
              INDIVIDUAL OR ENTITY TO WHICH IT IS
              ADDRESSED AND MAY CONTAIN
              INFORMATION THAT IS CONFIDENTIAL,
              SUBJECT TO COPYRIGHT OR
              CONSTITUTES A TRADE SECRET. IF YOU
              ARE NOT THE INTENDED RECIPIENT YOU
              ARE HEREBY NOTIFIED THAT ANY
              DISSEMINATION, COPYING OR
              DISTRIBUTION OF THIS MESSAGE, OR
              FILES ASSOCIATED WITH THIS MESSAGE
              IS STRICTLY PROHIBITED. IF YOU HAVE
              RECEIVED THIS COMMUNICATION IN
              ERROR, PLEASE NOTIFY LEWIS ENERGY
              GROUP'S LEGAL DEPARTMENT
              IMMEDIATELY BY TELEPHONE (210-384-
              3200) AND DESTROY THE ORIGINAL
              MESSAGE. MESSAGES SENT TO AND
              FROM US MAY BE MONITORED. THANK
              YOU!
       THE ELECTRONIC TRANSMISSION (AND/OR THE
       DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
       CONFIDENTIAL INFORMATION BELONGING TO THE
       SENDER THAT IS PROTECTED BY THE ELECTRONIC
       COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
       2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
       MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED
       ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
       WHICH IT IS ADDRESSED AND MAY CONTAIN
       INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
       COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
       ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
       NOTIFIED THAT ANY DISSEMINATION, COPYING OR
       DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED
       WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU
       HAVE RECEIVED THIS COMMUNICATION IN ERROR,
       PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
       DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-
       3200) AND DESTROY THE ORIGINAL MESSAGE.
       MESSAGES SENTTO AND FROM US MAY BE MONITORED.
       THANK YOU!
       THE ELECTRONIC TRANSMISSION (AND/OR THE
       DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
       CONFIDENTIAL INFORMATION BELONGING TO THE
       SENDER THAT IS PROTECTED BY THE ELECTRONIC
       COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
       2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS
       MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED
       ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
       WHICH IT IS ADDRESSED AND MAY CONTAIN
       INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
       COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU
       ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
       NOTIFIED THAT ANY DISSEMINATION, COPYING OR
       DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED
       WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU
       HAVE RECEIVED THIS COMMUNICATION IN ERROR,
       PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
       DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-
       3200) AND DESTROY THE ORIGINAL MESSAGE.
       MESSAGES SENT TO AND FROM US MAY BE MONITORED.
       THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS
ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND
MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED
FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE
SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT
IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE
ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
MONITORED. THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS
ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521
AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
                     ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL
                     OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
                     INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
                     CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED
                     RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
                     COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED
                     WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
                     THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY
                     GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-
                     3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND
                     FROM US MAY BE MONITORED. THANK YOU!


              THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
              CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
              PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS
              2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
              ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
              WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL,
              SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
              INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING
              OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS
              STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
              PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
              TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO
              AND FROM US MAY BE MONITORED. THANK YOU!


       THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN
       CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
       COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED.
       THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
       ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT
       TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU
       ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR
       FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
       COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT
       IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT
       TO AND FROM US MAY BE MONITORED. THANK YOU!


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT,
18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT
THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
MONITORED. THANK YOU!
   From:            Jennie Briggs 
  Sent:             Thursday, June 27, 2013 6:15 PM
...To:              Javier Alonso ; Matthew Martinez
                    
 Subject:           RE: what we have for weekly reports, more to follow


Thanks, Javier!
This is all very helpful!

Have a great weekend,
Jennie

From: Javier Alonso [jalonso@johngrable.com]
sent: Thursday, June 27, 2013 6:06 PM
To: Matthew Martinez; Jennie Briggs
Subject: RE: what we have for weekly reports, more to follow

Jennie,

T.Pittman sent John an email on 01.29 requesting John provide SBS 72 hour notice. Unfortunately John did not ever
send that 72 hour notice as far as I can find in our email records. The next official letter John wrote to SBS was on
3.15.2013 outlining SBS defaults in work (at which point SBS had all ready been terminated). If you refer to the timeline
we produced, which I have attached here, you will see that date listed. I have also attached a .zip folder with the emails
referenced in the timeline (including the two emails discussed above). Please let me know if we can provide any
additional information, thank you.



Javier




   JOHNGRABLf

From: Matthew Martinez
sent: Thursday, June 27, 2013 5:02 PM
To: Jennie Briggs
Cc: Javier Alonso
Subject: RE: what we have for weekly reports, more to follow

No prb, javi is working on digging that email up, he worked with john on putting some of that stuff together ...




    MATTHEW M. MARTINEZ, ASSOC. AlA
    222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
    E: MMARTINEZ@JOHNGRABLECOM
    P: 210-820-3332 EX. 35
    W: WWW.JOHNGRABLE.COM
From: Jennie Briggs [mailto:JBriggs@lewisenergy.com]
sent: Thursday, June 27, 2013 4:43 PM
~~:   Matthew Martinez
  . . bject: RE: what we have for weekly reports, more to follow

Sweet biz, MM. Thanks a million!
Don't forget the 72 hour warning email!
Many thanks,
JB


From: Matthew Martinez [mailto:mmartinez@johngrable.com]
sent: Thursday, June 27, 2013 4:07 PM
To: Jennie Briggs
Subject: what we have for weekly reports, more to follow




      MATTHEW M. MARTINEZ, ASSOC. AlA
      222 AUSTIN HVVY, SAN ANTONIO, TEXAS 78209
      E: MMARTINEZ@JOHNGRABLE.COM
      P: 210-820-3332 EX. 35
      w: WWW.JOHNGRABLE.COM

      ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
      SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL
MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!
Thomas Pittman '"           February 28,2013 1:22 PM
To: John Grable 
Cc: Jennie Briggs 
Fwd: Grable Letter to SBS - edited




Sent from my iPhone

Begin forwarded message:

 From: "Jennie Briggs 
                                   II

 To: "Thomas Pittman 1I 
 Subject: Grable Letter to SSS - edited


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS
PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR
CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT
ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND
DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                    1-'0
            February)'!t. 2013 -        DRAFT FOR REVIEW
     til"  .,Jack Green '7
     ... !V~_~-~
        )   17 Scenic Loop Rd.
            Boerne, TX 78006

            Re: Los Cerritos Hang,ef      1~tt~. ('
            Project termination procedures f~r~BS

            Dear Jack,

            When         r Cap terminated SBS G      l     Co~ting services on       Januar~,
                                                                                           2013, you
            were asked to provide us with copies of all of your subcontractor contracts, supplier
            contracts, and any outstanding issues. To date.,we have not received any of this critical
            information. We did receive your final draw application #7 on February 6, 201~and
            assumed that the critical project contacts and suppliers list WOuld/lfl?~ming the
            following wee~but todate-re have not received this list as all parties ag~ to.

            The rollertiv" "ffort" of th" "hov"""""ot;on"ri t""m."" wpll "" thp "rrhit"rt 'Inri   ...- -- ..    -       -                                  ~--       --                    - -- _.
          _-_.. _.. _.. _.... - --_.- ... _.... - ..-- ._-... .. - .. ... - _._ .... __.. .. _... ....
                                                                                       '


  engtneertng team of record have been working to ildentify these items as we continue to
  assess all of the SBS work. My office has been in touch with Eric at Schulte Building
  Systems~who has been helpfuL in assessing the work that is in place as well as the existing
  as - built conflicts.

  Jac~you   may not be aware, but we have discovered several defects in work delivered by
  SBS. Glacier Cap has hired an independent consultant to test and review all as-built
  conditions. This effort continues anq is still underway to complete a detailed list that
  outlines these defects,~ow they will be resolved and at what cost.

  The Owner will not absorb any cost for resolving these         iSSUe!i>aZ~e
                                                                   costs associated             w~
;?!se will be deducted from any payments requested or due to SB5 anqlor their suppliers.

  We will resolve these problems quickly and professionally. We will protec.C:t:                    t
  the process and assure that he gets the quality building he is paying for. ~.:AJ'
  Regqrds,                                                                                      l   #le' Owntv'?
  John Grable, FAIA
                                          ......................   _-_._--




         ARCHITECTS                  -   INC


                     1...'1>
          Febtuary~ 2013 -      DRAFT FOR REVI EW
Ln       ,Jack Green 1
r'ID~ .'SBSComractlm             .   ~
     J    17 Scenic Loop Rd.
          Boerne, TX 7800.6

          Re: Los Cerritbs Han~
          Project termination procedures for

          Dear Jack,                                                   I'                     .' ft b61
          WhenGr Cap terminated SBS G eral                             Co~ting
                                                                  services on        Januar~,
                                                                                         2013, you
          were asked to provide us with copIes of all of your subcontractor contracts, supplier
          contracts, and. any outstanding issues. To date..we have not receiv€!d any of thiscritlcal
          information. We did receiVe your finaL draw application #7 on FebrLlary 6, 2013.tand
          assumed thi:lt the critical project contacts and suppliers list wau             ming the
          follOWing wee\but to date,re have not received this listas aU parties a

          The coLlectiveeffofts of the above"'fl1etltioned team~as well as tlie architect atldstructural
          engineering team of record have been working to l,!identifythes€! items as we continue to
          assess all of the SBS work. My office has been in touch with Eric at Schulte Building
          System~who has been heLpfuL in ass,€ssing the work that is in place as well as the existing
          as .,. . builtconft.icts.

          Jac~you   may not be aware, but we have discovered severaL defects in work deUveredby
          SBS. Glacier Cap has hired an independent consultant to test and review aU as-built
          conditions. This €!ffort continues and is still ImderWay to complete a d€!tailed list that
          outlines these defeets1~owtheywill be resolved and atwhat cost.

                               ab~orb any cost for resolving these issue~                                 ~
         ;to
          The Owner will not                                                     d   e costs associated
                Will be d,,"Utteal'rom any payments roque.,ea pr due to S8, ""%r \heirsuppller~

          W.e will resolve these problems quickly and professionally. We will         prot.ec'~.WiS.
         the process and assure that he gets the quality building he is paying for.          ~.
          Regards,                                                                                        l4J,l
         John Grable, FAIA
                 John Grable 
Sent:            Wednesday, April 17, 2013 9:18 PM
To:              'Rod Lewis' 
Cc:              'Tony Weigand' ; Tom Pittman
                 ; 'Parnak Charkhchi'
                 ; MMartinez@johngrable.com
Subject:         reimburse professional fees & unbilled professional fees
Attach:          El Jardin Casa Verde Hunting Lodge_Invoice_01.pdf; Cerritos
                 Hangar_Invoice_07.pdf; LTR_ROD L_4-17-13.pdf


Rod

After the GC project management meeting at GC offices Tony Weigand requested that I write you this letter.
Please see attached.

Respectfully

John




       OHN GRABLE
       ~                  ,t



  JOHN GRABLE rArA


  www.johngrable.com
RCHITECTS              -   INC

April 17, 2013


Rod Lewis
10101 Reunion Place, #1000
San Antonio, Texas 78216


RE: Reimbursement of professional fees
    Donation of professional fees


Dear Rod,

This letter serves to recap my conversation with you during our meeting at your office on
4-5-13. I am reimbursing and donating the following professional fees for the following
two projects.

1. Construction Phase - Los Cerritos Hangar: $12,144.00

2. Design and Complete Construction Documents
  Casa Verde Hunting Lodge: $18,350.00

This is my way of expressing my commitment to you for the SBS Contractor mishandling
of the Uvalde Hangar. I believe the project is back on track and will be of great value and
service for you.

Over the past 4 years I have delivered design documents and have not billed for my
professional fees for the following projects:

3. EI Jardin Airport Master Plan
        • Control Tower
        • Observation canopy
        • Hangar #2

4. Chuc Compound
      • Dining Hall Facility

When we first met back in December of 2005 I clearly stated that before I earn your
money - I will earn your respect. I was taught that actions speak louder than words.

Respectfully,




~
~-.-J
John Grable, FAIA
EI Jardin Casa Verde Hunting Lodge_Invoice_Ol.pdf
                                                                                                                          INVOICE
                                                                                                                             00001
  !A   R   C   H   ! TEe   T S     !   N C


                                                                                                                          4/17/2013
Bill To:                                                                       From:

Tri-Bar Ranch Company Ltd.                                                     John Grable Architects
10067 Jones Maltsberger Rd.                                                    222 Austin Highway, Suite 1
San Antonio, TX 78216                                                          San Antonio, TX 78209


PROJECT NAME
          Invoice #                          00001                   Labor Cost               $18,350.00
          Client                 Tri-Bar Ranch                       Reimbursables
          Project                Casa Verde' Hunting Lodge
                   Phase         SD/DD




                                 Services for Project Provided Pro-Bono                       ($18,350.00)
                                 Total Fees Paid                                                    $0.00


From March 18, 2013 through April 16,2012
SUMMARY OF WORK PERFORMED
Description                                                   Qty.                     Rate                      Amount
Principal                                                      32               $175.00                       $5,600.00
Architect                                                        o              $105.00                           $0.00
Technical                                                     150                $85.00                      $12,750.00
Clerical                                                        o                $45.00                           $0.00

                                                              182                                            $18,350.00

SUMMARY OF REIMBURSABLES
Description                                                   Cost              Mark-Up                          Amount
Printing (In House)                                          $0.00                      0%                        $0.00
Travel                                                       $0.00                      0%                        $0.00
Communication                                                $0.00                      0%                        $0.00
Consultants                                                  $0.00                      4%                        $0.00

                                                                                                                  $0.00

PROJECT STATUS




                       liMP                          IISD              liDO                     CD                  CA


Thank you for the opportunity to work on your project.

Regards,
                                                                                                  INVOICE
                                                                                                       00001


DETAILS OF WORK PERFORMED
Phase      Employee Task                                  Date   Qt.         Rate             Amount
CD         JG          design, communications, meetings                 32          $175.00       $5,600.00

CD         MM          model                                            16           $85.00       $1,360.00
CD         KS          model                                           134           $85.00      $11,390.00
CD         JA          model                                             o           $85.00           $0.00

                                                                       182                      $18,350.00

DELIVERABLES
3D-1 Perspective Views
3D-2 Perspective Views
3D-3 Perspective Views
A100 - Proposed Expanded Site Plan
A101 - Proposed Site Plan
A200 - First Floor - As Built
A201 - First Floor - Proposed
A230 - First Floor - Proposed Room Finish
A260 - Door and Window Schedual
A300 - Building Sections
A400 - Building Elevations - As Built
A401 - Building Elevations - Proposed
A700 - Interior Elevations
A701 - Interior Elevations
D100 - Demolition Plan
E100 - Electrical Plan
Cerritos Hangar_Invoice_07.pdf
                                                                                                              INVOICE
                                                                                                                 00007

                                                                                                              4/17/2013
Bill To:                                                         From:

Tri-Bar Ranch Company Ltd.                                       John Grable Architects
10067 Jones Maltsberger Rd.                                      222 Austin Highway, Suite 1
San Antonio, TX 78216                                            San Antonio, TX 78209

PROJECT NAME
          Invoice #        00007                     Labor Cost                 $29,750.00
          Client       Tri-Bar Ranch                 Reimbursables
          Project      Los Cerritos Hangar
           Phase       CDICA




                       TOTAL FEES billed to date:                               $117,331.50
                       TOTAL REIMBURSABLES billed to date:                          $319.00



From February 1,2013 through March 31,2013
SUMMARY OF WORK PERFORMED
Description                                   Qty.                       Rate                       Amount
Principal                                        0                 $175.00                         $0.00
Architect                                       0                  $105.00                         $0.00
Technical                                     350                   $85.00                    $29,750.00
Clerical                                        0                   $45.00                         $0.00

                                              350                                             $29,750.00


SUMMARY OF REIMBURSABLES
Description                                   Cost                 Mark-Up                          Amount
Printing (In House)                          $0.00                     0%                            $0.00
Travel                                       $0.00                     0%                            $0.00
Communication                                $0.00                     0%                            $0.00
Consultants                                  $0.00                     4%                            $0.00

                                                                                                     $0.00

PROJECT STATUS




    0%        10%       20%        30%          40%        50%           60%       70%        80%       90%     100%
               II MP                iiIISD                 IliDD                     CD                LkCA


Thank you for the opportunity to work on your project.
                                                                                                            INVOICE
                                                                                                                  00007
     ARCH,TECTS          lNC



DETAILS OF WORK PERFORMED (IN CONTRACT SCOPE)
Phase      Employee Task                                   Date      Qt.                Rate             Amount
CD         JG       design, communications, meet                                    o          $175.00            $0.00

CD         MM          model, coordination, revisions                              14           $85.00      $1,190.00
CD         XC          model, coordination, revisions                              11           $85.00        $935.00
CD         JA          model, coordination, revisions                               0           $85.00          $0.00

                                                                                   25                      $2,125.00

DETAILS OF WORK PERFORMED (ADDITIONAL SERVICES*)
Phase      Employee Task                                   Date      Qt.                Rate             Amount
CD         JG       design, communications, meet                                    o          $175.00            $0.00

CD         MM         model, coordination, revisions                           117              $85.00     $9,945.00
CD         XC         model, coordination, revisions                           208              $85.00    $17,680.00
CD         JA         model, coordination, revisions                                o           $85.00         $0.00

                                                                              325                         $27,625.00

           *Additional Services Include:        New Auxiliary Building
                                                New Two Story Housing Finish-Out
                                                AV-GAS Fueling Station
                                                Ramp Extension
                                                Helo Pad
                                                Runway Lighting

DELIVERABLES
A 100 Site Plan
A 200 Floor- Cupola Plans
A 220 Enlarged Floor Plans
A 300 Building Sections
A 400 Exterior Elevations
A 500 Wall Sections
A 600 Interior Wall Section
A 601 Interior Wall Sections
A 700 Interior Elevations
A 701 Interior Elevations
A 702 Interior Elevations
A 940 Roof Plan
Color Study
New Scope 3D Views
New Scope A 220 Enlarged Floor Plan
New Scope A 700 Interior Elevations
SD 2 Supplimental Drawings
Los Cerritos Hangar - ASI 1
Los Cerritos Hangar - ASI 2
Los Cerritos Hangar - ASI 4
Los Cerritos Hangar - ASI 4.1
Various RFls
                                                                                            INVOICE
                                                                                              00007
       ARCHiTECTS          !NC



PREVIOUS BILLS PAID TO DATE (IN CONTRACT SCOPE)
      Invoices paid to date       Reimbursables         Fees paid to date            Date
Retainer
Bill 1          $85,097.00                   $97.00           $85,000.00     07.19.2012
Bil12            $8,471.00                   $36.00            $8,435.00     09.27.2012
Bill 3           $7,265.00                   $30.00            $7,235.00     10.18.2012
Bill 4           $8,506.50                   $24.00            $8,482.50     02.14.2013
Bill 5           $4,250.00                   $66.00            $4,184.00     02.14.2013
Bill 6           $4,061.00                   $66.00            $3,995.00     02.14.2013
Bill 7                                                             $0.00
Bill 8                                                             $0.00
Bill 9                                                             $0.00
Bill 10                                                            $0.00
Bill 11                                                            $0.00
Bill 12                                                            $0.00
Bill 13                                                            $0.00
Bill 14                                                            $0.00
Bill 15                                                            $0.00
Bill 16                                                            $0.00
Bill 17                                                            $0.00
Bill 18                                                            $0.00
Bill 19                                                            $0.00
Bill 20                                                            $0.00

Total         $117,650.50              $319.00            $117,331.50
BASIC SERVICE CAP FEE                                   $121,440.00
Return Construction Phase (%10)                            ($12,144.00)
Also Includes Free Services for los Cerittos 'Casa Verde'
            Hunting lodge See Separate Bill                ($18,350.00)

PREVIOUS BILLS PAID TO DATE (ADDITIONAL SERVICES*)
        Invoices paid to date     Reimbursables         Fees paid to date           Date
Bill   5          $3,272.50                                    $3,272.50     02.14.2013
Bill   6          $5,057.50                                    $5,057.50     02.14.2013
Bill   7                                                           $0.00
Bill   8                                                           $0.00
Bill   9                                                           $0.00
Bill   10                                                          $0.00

Total             $8,330.00                  $0.00             $8,330.00

             *Additional Services Include:            New Auxiliary Building
                                                      New Two Story Housing Finish-Out
                                                      AV-GAS Fueling Station
                                                      Ramp Extension
                                                      Helo Pad
                                                      Runway Lighting
LT~ROD   L_4-17-13.pdf
From:             Tony Weigand 
Sent:             Tuesday, September 17,2013 9:02 AM
To:               John Grable 
Cc:               Garrett Glass 
Subject:          RE: past due invoices for John Grable Architects
Attach:           Laundry Facility Invoice 01.pdf; Cerritos Hangar_Invoice_07.pdf; Reception and
                  Laundry Center Invoice 02.pdf


John,

Are the three attached invoices the only ones you have outstanding?

Tony

From: John Grable [mailto:jgrable@johngrable.com]
sent: Monday, September 16, 2013 7:14 PM
To: Garrett Glass; Tony Weigand
Subject: past due invoices for John Grable Architects

Garrett and Tony

I trust that you both are well.
I am sending 3 invoices for professional serves rendered.

Please note that there are two invoices for the LEG Laundry and Reception Facility

Invoice #1 is for $14,364.50 and dated 8-7-13 for 3 design options
Invoice #2 is for $3,471 and dated 9-14-13 for the selected version now under construction

Please note
Invoice #7 dated 4-17-2013 is for the Uvalde Hangar $17,606.00 and is for additional services for
new outbuildings and expanded scope of work as listed




Please note
Included in Invoice #7 dated 9-14-13 is for the Uvalde Hangar JGA Returned Construction Phase Fee
of ($12,144.00) as outlined in my 4-17-13 letter to Rod

Please note
For Invoice #1 dated 4/17/2013 for the Los Cerritos Casa Verde Hunting Lodge JGA Provided Pro-Bono
Services for Project ($18,350.00) as outlined in my 4-17-13 letter to Rod

Please note that the attached letter to Rod dated 4-17-13 reimburses the following fees: • • •~~i!!!!!'1
1. Construction Phase - Los Cerritos Hangar: ($12,144.00)                                 ~DEF~tip)~"T'S


                                                                                           I~"F
2. Design and Complete Construction Documents Casa Verde Hunting Lodge: ($18,350.00)
This totals to $30,494.00

I know we have been dealing with personnel changes and I feel I have stepped up to the plate when
required for Rod's best interests.
I would like to now the current procedure for timely payment invoicing and who to copy for my
invoices.
As a small business there are so many projects to float so that I can dedicate the time required to
serve Rod's best interests
It is always a pleasure working with Rod's team but I know what to expect so I can formulate my
business plan

Parnak has requested that we provide submittals to complete a number of projects for Rod and
respectfully I would direction from you all on how I must submit to successfully receive payment

Thank you for your help in this matter

Respectfully

John Grable FAIA



   JOHN GRABLf
   JOHN GRABLE fAiA


   www.johngrable.com


THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION
BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510
AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE
INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO
COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL
DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM
US MAY BE MONITORED. THANK YOU!
Laundry Facility Invoice 01.pdf
                                                                                                                     INVOICE
                                                                                                                       00001
  if>. !'l (   H   ;   r    f.'   C   T SIN C

                                                                                                                     8/7/2013
Bill To:                                                                      From:

Lewis Energy Group                                                            John Grable Architects
10101 Reunion PI #1000                                                        222 Austin Highway, Suite 1
San Antonio, TX 78216                                                         San Antonio, TX 78209

LAUNDRY FACILITY
         Invoice #                             00001                          Labor Cost               $14,322.50
                       Client            Lewis Energy Group                   Reimbursables
                       Project           Laundry Facility
                       Phase             MP/SD




                                                       TOTAL FEES Paid to Date:                              $0.00
                                                       TOTAL REIMBURSABLES Paid to Date                      $0.00

NOTE: Invoice includes work performed and deliverables for three separate design options

From July 02, 2013 through July 31, 2013
SUMMARY OF WORK PERFORMED
Description                                                   Qty.               Rate                    Amount
Principal                                                       17            $175.00                  $2,975.00
Architect                                                           o         $105.00                      $0.00
Architectural Intern                                         133.5             $85.00                 $11,347.50
Clerical                                                            o          $45.00                      $0.00

                                                            150.5                                    $14,322.50


SUMMARY OF REIMBURSABLES
Description                                                   Cost               Mark-Up                    Amount
Printing (In House)                                         $42.00                   0%                     $42.00
Printing (ARC)                                               $0.00                    0%                     $0.00
Travel (0 mi x 0.565 $/mi)                                   $0.00                    0%                     $0.00
Communication                                                $0.00                  20%                      $0.00
Consultants                                                  $0.00                  20%                      $0.00

                                                                                                            $42.00

PROJECT STATUS




    0%                     10%           20%     30%          40%       50%           60%     70%    80%       90%   100%
                            IIIIMP                 IIIISD               IIIIDD                 CD             ~CA


Thank you for the opportunity to work on your project.
Regards,
                                                                                                     INVOICE
                                                                                                        00001

DETAILS OF WORK PERFORMED            (DESIGN OPTION 1)
Phase      Employee Task                               Date       Q1.             Rate             Amount
SOlDO      JG       Oesign, Communication                                   16           $175.00     $2,800.00

SO/DO      MM         Model, Meetings                                       30            $85.00     $2,550.00
SO/DO      XC                                                                0            $85.00         $0.00
SOlDO      JA         Model                                                  6            $85.00       $510.00
SO/DO      KS         Model                                                 65            $85.00     $5,525.00

                                                                          117                      $11,385.00

DETAILS OF WORK PERFORMED            (DESIGN OPTION 2)
Phase      Employee Task                               Date       Q1.             Rate             Amount
SOlDO      JG       Design, Communication                                  0.5           $175.00       $87.50

SO/DO      MM         Model, Meetings                                         6           $85.00      $510.00
SO/DO      XC                                                                 0           $85.00        $0.00
SO/DO      JA         Model                                                 1.5           $85.00      $127.50
SO/DO      KS         Model                                                  9            $85.00      $765.00

                                                                            17                      $1,490.00

DETAILS OF WORK PERFORMED            (DESIGN OPTION 3)
Phase      Employee Task                               Date       Q1.             Rate             Amount
SO/DO      JG       Design, Communication                                  0.5           $175.00       $87.50

SO/OD      MM         Model, Meetings                                        5            $85.00      $425.00
SO/DO      XC                                                                0            $85.00        $0.00
SO/DO      JA         Model                                                  3            $85.00      $255.00
SO/DO      KS         Model                                                  8            $85.00      $680.00

                                                                          16.5                      $1,447.50


DELIVERABLES
AlOO   -
       Site Plan (Design Option 1)
Al01   -
       Site Plan (Design Option 2)
A102   -
       Site Plan (Design Option 3)
A200   -
       Floor Plan (Design Option 1)
A201   -
       Floor Plan (Design Option 2)
A202   -
       Floor Plan (Design Option 3)
A240   -
       Roof Plan (Design Option 1)
A241   -
       Roof Plan (Design Option 2)
A242   -
       Roof Plan (Design Option 3)
A400   -
       Exterior Elevations (Design Option 1)
MOl - Exterior Elevations (Design Option 2)
A402 - Exterior Elevations (Design Option 3)
A500 - Building Sections (Design Option 1)
A501 - Building Sections (Design Option 2)
A502 - Building Sections (Design Option 3)
301 - Persepective Views (Design Option 1)
302 - Persepective Views (Design Option 2)
303 - Persepective Views (Design Option 3)


NOTE: Invoice includes work performed and deliverables for three separate design options
                                                                                          INVOICE
 ~~unH~~~~G. ~I1 . BJf~.~ . ~~
   'A   R CHI   T   (   C T S     l N C
                                                                                            00001


PREVIOUS BILLS PAID TO DATE
            Total paid to date             Reimbursables      Fees paid to date    Date
Retainer*             WAIVED                                             $0.00
Bill 1                                                                   $0.00
Bil12                                                                    $0.00
Bill 3                                                                   $0.00
Bill 4                                                                   $0.00
Bill 5                                                                   $0.00
Bil16                                                                    $0.00
Bil17                                                                    $0.00
Bill 8                                                                   $0.00
Bil19                                                                    $0.00
Bill 10                                                                  $0.00
Bill 11                                                                  $0.00
Bill 12                                                                  $0.00
Bill 13                                                                  $0.00
Bill 14                                                                  $0.00
Bill 15                                                                  $0.00
Bill 16                                                                  $0.00
Bill 17                                                                  $0.00
Bill 18                                                                  $0.00
Bill 19                                                                  $0.00
Bill 20                                                                  $0.00

Total                           $0.00               $0.00                $0.00

                                          *Retainer to be Credited to Final Bill
Cerritos Hangar_Invoice_07 .pdf
                                                                                                                INVOICE
 . . a.OH..N GRA.B..Lf .                                                                                           00007

                                                                                                                4/17/2013
Bill To:                                                            From:

Tri-Bar Ranch Company Ltd.                                          John Grable Architects
10067 Jones Maltsberger Rd.                                         222 Austin Highway, Suite 1
San Antonio, TX 78216                                               San Antonio, TX 78209

PROJECT NAME
               Invoice #       00007                    Labor Cost                $29,750.00
               Client      Tri-Bar Ranch                Reimbursables
               Project     Los Cerritos Hangar
               Phase       CDICA
                                      Returned rnn                                                                                                                            INVOICE
                                                                                                                                  00007
     'A   R C   ii    T   £   C T ;;       N C



DETAILS OF WORK PERFORMED (IN CONTRACT SCOPE)
Phase      Employee Task                                                   Date      Qt.                Rate             Amount
CD         JG       design, communications, meet                                                    o          $175.00            $0.00

CD                   MM                model, coordination, revisions                              14           $85.00      $1,190.00
CD                   XC                model, coordination, revisions                              11           $85.00        $935.00
CD                   JA                model, coordination, revisions                               o           $85.00          $0.00

                                                                                                   25                      $2,125.00

DETAILS OF WORK PERFORMED (ADDITIONAL SERVICES*)
Phase      Employee Task                                                   Date      Qt.                Rate             Amount
CD         JG       design, communications, meet                                                    o          $175.00            $0.00

CD                   MM                model, coordination, revisions                          117              $85.00     $9,945.00
CD                   XC                model, coordination, revisions                          208              $85.00    $17,680.00
CD                   JA                model, coordination, revisions                               o           $85.00         $0.00

                                                                                              325                         $27,625.00

                     *Additional Services Include:              New Auxiliary Building
                                                                New Two Story Housing Finish-Out
                                                                AV-GAS Fueling Station
                                                                Ramp Extension
                                                                Helo Pad
                                                                Runway Lighting

DELIVERABLES
A 100 Site Plan
A 200 Floor- Cupola Plans
A 220 Enlarged Floor Plans
A 300 Building Sections
A 400 Exterior Elevations
A 500 Wall Sections
A 600 Interior Wall Section
A 601 Interior Wall Sections
A 700 Interior Elevations
A 701 Interior Elevations
A 702 Interior Elevations
A 940 Roof Plan
Color Study
New Scope 3D Views
New Scope A 220 Enlarged Floor Plan
New Scope A 700 Interior Elevations
SO 2 Supplimental Drawings
Los Cerritos Hangar - ASI 1
Los Cerritos Hangar - ASI 2
Los Cerritos Hangar - ASI 4
Los Cerritos Hangar - ASI 4.1
Various RFls
                                                                                         INVOICE
 .UDHN
   ARCHiTECTS
                       B1I . .
                         ,NC
                                                                                           00007


PREVIOUS BILLS PAID TO DATE (IN CONTRACT SCOPE)
      Invoices paid to date      Reimbursables        Fees paid to date           Date
Retainer
Bill 1          $85,097.00                 $97.00           $85,000.00     07.19.2012
Bill 2           $8,471.00                 $36.00            $8,435.00     09.27.2012
Bil13            $7,265.00                 $30.00            $7,235.00     10.18.2012
Bil14            $8,506.50                 $24.00            $8,482.50     02.14.2013
Bil15            $4,250.00                 $66.00            $4,184.00     02.14.2013
Bil16            $4,061.00                 $66.00            $3,995.00     02.14.2013
Bill 7                                                           $0.00
Bill 8                                                           $0.00
Bill 9                                                           $0.00
Bill 10                                                          $0.00
Bill 11                                                          $0.00
Bill 12                                                          $0.00
Bill 13                                                          $0.00
Bill 14                                                          $0.00
Bill 15                                                          $0.00
Bill 16                                                          $0.00
Bill 17                                                          $0.00
Bill 18                                                          $0.00
Bill 19                                                          $0.00
Bill 20                                                          $0.00

Total         $117,650.50              $319.00            $117,331.50
BASIC SERVICE CAP FEE                                   $121,440.00
Return Construction Phase (%10)                            ($12,144.00)
Also Includes Free Services for Los Cerittos 'Casa Verde'
            Hunting lodge See Separate Bill                ($18,350.00)

PREVIOUS BILLS PAID TO DATE (ADDITIONAL SERVICES*)
      Invoices paid to date      Reimbursables        Fees paid to date           Date
Bill 5           $3,272.50                                   $3,272.50     02.14.2013
Bil16            $5,057.50                                   $5,057.50     02.14.2013
Bil17                                                            $0.00
Bil18                                                            $0.00
Bill 9                                                           $0.00
Bill 10                                                          $0.00

Total            $8,330.00                 $0.00             $8,330.00

           *Additional Services Include:            New Auxiliary Building
                                                    New Two Story Housing Finish-Out
                                                    AV-GAS Fueling Station
                                                    Ramp Extension
                                                    Helo Pad
                                                    Runway Lighting
Reception and Laundry Center Invoice 02.pdf
                                                                                                       INVOICE
. . . . u.nH.~ GRAB..L[ .
  'ARCH1TECTS            tNC
                                                                                                          00002

                                                                                                       9/14/2013
Bill To:                                                     From:

Lewis Energy Group                                           John Grable Architects
10101 Reunion PI #1000                                       222 Austin Highway, Suite 1
San Antonio, TX 78216                                        San Antonio, TX 78209

RECEPTION and LAUNDRY CENTER
            Invoice #          00002                         Labor Cost                    $3,435.00
            Client      Lewis Energy Group                   Reimbursables
            Project     Reception and Laundry Center
            Phase       MP/SD




                                       TOTAL FEES Paid to Date:                        $14,322.50
                                       TOTAL REIMBURSABLES Paid to Date                    $42.00

NOTE: Invoice includes work performed and deliverables for three separate design options

From August 01,2013 through August 31,2013
SUMMARY OF WORK PERFORMED
Description                                  Qty.                Rate                        Amount
Principal                                      7              $175.00                      $1,225.00
Architect                                      0              $105.00                          $0.00
Architectural Intern                          26               $85.00                      $2,210.00
Clerical                                       0               $45.00                          $0.00

                                              33                                       $3,435.00


SUMMARY OF REIMBURSABLES
Description                                Cost               Mark-Up                        Amount
Printing (In House)                      $36.00                    0%                        $36.00
Printing (ARC)                            $0.00                    0%                         $0.00
Travel (0 mi x 0.565 $/mi)                $0.00                    0%                         $0.00
Communication                             $0.00                  20%                          $0.00
Consultants                               $0.00                  20%                          $0.00

                                                                                             $36.00

PROJECT STATUS




   0%         10%       20%      30%       40%         50%           60%     70%     80%         90%    100%
                                                                                            INVOICE
  tA   R CHi   TEe   T $-    !   N C                                                           00002

DETAILS OF WORK PERFORMED                (DESIGN OPTION 1)
Phase          Employee Task                           Date   Qt.        Rate             Amount
SD/DD          JG           Design, Communication                    7          $175.00     $1,225.00

SO/DO          MM           Model, Meetings                          6           $85.00       $510.00
SD/DD          JA           Model                                    o           $85.00         $0.00
SD/DD          KS           Model                                   20           $85.00     $1,700.00

                                                                    33                      $3,435.00


DELIVERABLES
Parametric Model
A100 - Site Plan
A200 - Floor Plan
A240 - Roof Plan
A260 - DoorlWindow Schedule
A261 - Room Finish Schedule
A400 - Exterior Elevations
A500 - Building Sections
A700 - Interior Elevations
A701 - Interior Elevations
3D1 - Perspective Views
                                                                                        INVOICE
~~~U~OHbL~GR.AB~L.E~
  1"    R C H   !   TEe   T   S   INC
                                                                                          00002


PREVIOUS BILLS PAID TO DATE
            Total paid to date           Reimbursables      Fees paid to date    Date
Retainer*             WAIVED                                           $0.00
Billl             $14,364.50                     $42.00         $14,322.50
Bill 2                                                                 $0.00
Bill 3                                                                 $0.00
Bill 4                                                                 $0.00
Bil15                                                                  $0.00
Bill 6                                                                 $0.00
Bill 7                                                                 $0.00
Bil18                                                                  $0.00
Bill 9                                                                 $0.00
Bill 10                                                                $0.00
Bill 11                                                                $0.00
Bill 12                                                                $0.00
Bill 13                                                                $0.00
Bill 14                                                                $0.00
Bill 15                                                                $0.00
Bill 16                                                                $0.00
Bill 17                                                                $0.00
Bill 18                                                                $0.00
Bill 19                                                                $0.00
Bill 20                                                                $0.00

Total                $14,364.50                  $42.00          $14,322.50

                                        *Retainer to be Credited to Final Bill
 From:               Matthew Martinez 0=mex02/ou=Exchange Administrative Group (FYDIBOHF23SPDLT)/cn=Recipients/cn=mmartinez.johngrable.com_aa5dd8392>
 Sent:               Tuesday, April 2, 2013 2:08 PM
 To:                 'Daniel Boddie' 
 Subject:            FW: Column plumb-Los Cerritos


   .lthis suffice?




From: Victor M. De Anda Jr [mailto:victor@synergy-se.com]
Sent: Tuesday, April 02, 2013 2:03 PM
To: Matthew Martinez
Subject: Re: Column plumb-Los Cerritos

LOOKS VERY GOOD, ruST ADD THE PRIMER

THANKS




Victor M. De Anda Jr., P.E.
Synergy StmcturaJ Engineering, Inc.
6909 Springfield Ave. Suite 105
Laredo, TX. 78041
0: 956-753-5860
M: 956-237-7908




From: Matthew Martinez 
   Victor M. De Anda Jr 
     Tue, April 2, 2013 1:51:21 PM
         FW: Column plumb-Los Cerritos

Victor, Daniel's asking for written blessing, these (email below) are some adjustments you verbally blessed to help square the building up, let us know what you think, thanks
                                                                         -Matt




   JOHNORAJLf

From: Daniel Boddie [mailto:danielb@bodenllc.com]
Sent: Tuesday, April 02, 2013 12:28 PM
To: Matthew Martinez
Subject: Column plumb-Los Cerritos

Matt,

Can you have Victor bless this for us? He gave us a verbal when he was onsite on how to do it, just need a written confirmation, please.

We cut a slot in the base plate of the column, moved it and welded a plate to stabilize the base plate.
Daniel Boddie I Partner
BoDen, LLC 1210.885.9537 Celli
11550 LH. 10 West, Suite 395A San Antonio, TX 78230
From:            Matthew Martinez 
Sent:            Monday, May 13,2013 7:53 PM
To:              Daniel Boddie 
Subject:         Re: paint selections


Hey daniel, how are you procuring the marerial for the gutter, is that comming from shulte? The reason
im asking is that the previous gc told us we could specify a shape, and they could break it to that shape,
if the new erector is taking care of it how do we go about specifying the dims/shape? Let me know what
you think, talk to you tomorrow ..




Sent from Samsung tablet



-------- Original message --------
From: Daniel Boddie 
Date: 0511312013 2:47 PM (GMT-06:00)
To: Matthew Martinez 
Subject: Re: paint selections


Do you have samples of the angelum and tri motor paneling?

From: Matthew Martinez 
Date: Friday, May 10, 2013 11:26 AM
To: Daniel Boddie 
Subject: RE: paint selections

Can we pick a spot in the hangar, like the southwest corner, where we have all the materials coming together,
main steel, secondary steel, angelim, corrugated,and gyp in the media .. and get whatever we can mocked up,
so we see everything working together ... that's john and mine's first thought for a mock up location ...
      Victor M. De Anda Jr &'           January 17, 2013 3:11 PM
········To: Kyle Kieke 
      Cc: John Grable 
      Re: Gap between CMU and spandrel beam
  .                             ._.__._.       .._.__.....•_..__..   ..               .         ._ _.. 1 Af.achment. 292 KB


  Kyle,
  See attached alternate anchorage detail

  thanks




  WE JUST MOVED TO OUR NEW OFFICE!!!!!!!!

 Victor M. De Anda Jr., P.E.
 Synergy Structural Engineering, Inc.
 6909 Springfield Ave. Suite 105
 Laredo, TJe. 78041
    956-753-5860
    956-237-7908




 From: Kyle Kieke 
 To: Victor M. De Anda Jr 
 sent: Thu, January 17, 2013 10:57:22 AM
 Subject: Gap between eMU and spandrel beam
 Victor,

 John Grable had us extend the slab out 4" for the lugs on the sides of the hanger. We didn't take this into accountf~'
 the PEMB so now we have a 4-5" gap between the two at 20' AFF. I need a design for some type of clip to fill this gap
 and attach our anchor bolts to. I need yo be able to shim this as well as needed.
                ri!RGYSTRUClUlMLFNGll:v'EFRING;/NC.                                            Project No.:             IZ- - Cl2
                   a01, V1CTORtA!iT. S\,IITE,':C:'LAR!?'<>. TX. ~                              Date".         f:>. lJ'..,   1'1
                            {$5617S3-sllEO (fax) T53-6210                                                        '1-_   Z .-
                       :rBPEFlri~=~~;O.'F'1""                                                  Design By;              AA:
Project,Name:

                                                                             .~   '.: " ., ..




                                                                    .: ..,    .'       ~   .




                                                                "1, -rq/".H ':r!IrJ'G
                                                          ,•,·t;:..~?r'!;.'f.< {fir. )<1, ~,(p "~\
                                                               .~~~:;~.~.
                                                                    'f;o"~~~4\~
                                                            ·qH:,k.1i-1~V4.¥·t\ tbt1~
                                                              '.' ,w~ Dt!·~W~\«:i.,
                                                              ,,,,~,.v,"!>~~.: ..., ,'.' '

                                                              '~,,·:·:t;.ili~~~                                                   .
From:              Matthew Martinez 
Sent:              Thursday, July 26,20125:58 PM
To:                Jack Green 
Cc:                John Grable ; Thomas Pittman
                   
Subject:           FW:Re:
Attach:            approved as noted metal building 2012_07_26.pdf


JACK, PLEASE FIND NOTED AND APPROVED SHOP DRAWINGS FROM VICTOR, WE ARE VERIFYING THE
DIMENSIONS ON OUR COPY AS VICTOR ASKS ON THE FIRST PAGE, THANKS
         -MATI




    MATTHEW M. MARTINEZ, ASSOC. AlA
    222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
    E: MMARTINEZ@JOHNGRABLE.COM
    P: 210-820-3332 EX. 35
    W: IMNW.JOHNGRABLE.COM




From: Victor M. De Anda Jr. [mailto:victor@synergy-se.com]
sent: Thursday, July 26, 2012 4:50 PM
To: Matthew Martinez
Subject: Re:

Matt,
Attached please find the metal building shop drawings, please review the dims

thanks



Victor M. De Anda Jr., P.E.
Synergy Structural Engineering, Inc.
901 Victoria St. Suite "C"
Laredo, TX. 78040
0: 956-753-5860
F: 956-753-6210
M: 956-237-7908


._-------~-~------_.                                 ---_._---_._._-----------_.-
From: Matthew Martinez                           ~    DEFENDANT'S
To: Victor M. De Anda Jr. 

                                                                           !
                                                                           :i


                                                                           ;
                                                                                  EXHIBIT
                                                                                   1/9
                                                                                   SI6S
Cc: John Grable ; Jack Green 
sent: Tue, July 24, 2012 3:56:22 PM
Subject: FW:

VICTOR,
      PLEASE FIND ATTACHED SUMBITTALS AND JACK COMMENT BELOW, THE CRITICAL
ITEM THIS WEEK TO REMAIN ON SCHEDULE IS THE ANCHOR BOLT PATTERN FOR THE RIGID
FRAME COLUMNS, THANKS
        -MATT




    MATTHEW M. MARTINEZ, ASSOC. AlA
    222 AUSTIN HWY, SAN ANTONIO, TEXAS 78209
    E: MMARTINEZ@JOHNGRABLE.COM
    P: 210-820-3332 EX. 35
    W: VVWW.JOHNGRABLE.COM




From: Jack Green [mailto:jgreen@sbsworld.net]
Sent: Tuesday, July 24,20123:50 PM
To: John Grable; Matthew Martinez
Cc: Thomas Pittman
Subject:

Please find the attached. As we discussed the changes we made last week are not incorporated on
this set. Can you forward to Victor also.


Thanks,

Jack R Green
LEED Green Associate
Project ManagerlBusiness Development
SBS Construction and Development
17 Scenic Loop Rd
Boerne, TX 78006

210-789-1898 cell
830-981-5308 fax
approved as noted metal bUilding 2012_07_26.pdf
     __.._ _._"            .."._._..c...__·                       .__   ._._~~~~_cc_~_~.

                                                                                                                                           - - - - - - -..- - - - -..- - . - - - - - - - -..- - - - - - - - - - - - - - . , - - " " " '........."""'---..;r;-;=;:;----,
                                                                                                                                                                                                                                                                                                         DR.AWING INDEX
                                                                                                                                                                                                                                                                                            ISSUE  PAO£                OESCRIF'WN
                                                                                                                                                                                                                                                                                              A Cl (I" 2       COVER'f'AGt
                                                                                                                                                         SCHULTE BUILDING SYSTEMS                                                                                                             A C2 '" 2        NO~l'~




                                                                               SBS
                                                                                                                                                                         17600 8ADTKE ROAD
                                                                                                                                                                        HOCKLEY, TEXAS 77447
                                                                                                                                                                          281-304-6111 office
                                                                                                                                                                            281-304~6113            fax
                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                             A

                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                   nOf~
                                                                                                                                                                                                                                                                                                   r2C1'-4
                                                                                                                                                                                                                                                                                                   rJ(t'-,.
                                                                                                                                                                                                                                                                                                               ANCHOR' ROO:PlAN/B~ Pl.ATE ,on
                                                                                                                                                                                                                                                                                                               SUOINC-DOOR:    A.8.
                                                                                                                                                                                                                                                                                                               ~OO:ROO-lltACTlcm
                                                                                                                                                                                                                                                                                                                                      PlAN/srcnc:.ws

                                                                                                                                                                                                                                                                                             •     f.1: OF4    ANCttOR RODR£ACllONS



                                                                                                                                                                                                                                                                                              ••   £lor
                                                                                                                                                                                                                                                                                                   E2   1$"
                                                                                                                                                                                                                                                                                                              ROCF fRAMING' PlAN
                                                                                                                                                                                                                                                                                                              somT.PlAN
                                                                                                                                                                                                                                                                                             A     £3 tf      mAliEmoss-;srCllON
                                I BUILDING              DESCRIPTION                                                                                                                                                                                                                          A     (F''''''l:JIll=--~-~---------- ---I~-=-;:===============-=-=·:::··-:::·-:::-:::-
 I, Th. -"Ihf.i.~.'" tb... dmotr.ll"' ~ih« ~'Of lI...m¢l... f« lhio'tNld'''1I .........'.K:lu...
                                                                                                                                                                                                                                         . :.::.-=.-:::--:::.--==..: :-.: :-: :-.-==.: :.-.: -: :::-.:::--------'~"r====================-==.===::::""-----'-'-
                _gn..,ol,._d,
                              I,    nOl-"lPon""",-l«_-lIITllt'ao_Orr!h.Io"'Iir~.~_M             n:u..o..,":11Cri                     P.,.kingUit:12:l45                                                                                                                                                                                               STJlAIGHT Bill OF lAOII.;I)··S!IORl fORM -OltIOINAl. liOT NEOOTIAIHE
                                   lilt InlJl«'tklrlof «ac:la;l: wmponer,t. LQ(ISMI1MllllllTMl.
                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                        UIlItJl;R                             'I'IUQf,U\tIlW.
                                   N\~        b _lot to    Pf~
                                                                                                                                                                                                                                                                                                                                      ==;;;iiii:'---"L-_-=,JD~-~~:~lti~Hl;!onkllQ~
                                                                  odequgtll t10blllydurlng ....,;tk:n.: B,omo-
                               .                \o,~. ,.t4,mY:flllIlClt, We                    Ship To: LUIS MARTINEZ                                                                                                                                                                                                                                                               1tal'
                                                                                                                                              5llCd -----  ----- . ' : ' " , '                                                                                                                                                                                                                                                                                                &.O.tlr~(

S. ·OJ-.an'lng",Q pw:l3l..-d ...m--.-w...-.nlloll;hlgcu;.m.I<4may ..liit, lhlHQ'Idltron dou m>t
Cffadth"fir\hih-O( .ltud.... a1 ~I:',I",t'>,
;~!por~;;n.-n9M lo-th.... dr~.,                                                                                                                    "'JIl.",-"'.. tcTlC"                                                       If'"     :lo.I

    g, ~~·~::.~O\~~..                    d_ly'·hdloote.i
                                                                                                                                                                      Il,WlU.i""ltJI.~.OP.,"{Il~"'>;t;..                                                      ~':l                                ~~
'!{.~..tc""'tt'':                                                 ,.,
                                                                                                                                                                                                                                                  '"                  In.'!Ilr;                                           '1.1'
                                                                                                                                                                                                                                                                               ,..    ~"


                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                   '-1
                                                                                                                                                                                                                                                          '"
                                                                                                                                                                                                                                                           .         lUf'l
                                                                                                                                                                                                                                                                     u.~
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                      ~"'
                                                                                                                                                                                                                                                                                      *~
                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                          '.
                                                                                                                                                                      r• .;t'~~:':lJIn'U~ ••E ~""_'-" p ..... U1l~1!T
                                                                                                                                                                      ITOll'.·""
                                                                                                                                                                      ",,>ffClllSUlu..;Ua\l"
                                                                                                                                                                                                                                                                                                                                           ..       _--. .... . "'_
                                                                                                                                                                                                                                                                                                                                        ""' .. ..-... ......
                                                                                                                                                                                                                                                                                                                                        ~     ~"""'
                                                                                                                                                                                                                                                                                                                                                           _~~
                                                                                                                                                                                                                                                                                                                                                                ~,_
                                                                                                                                                                                                                                                                                                                                                                               -.......-_..._-- _"..--.........
                                                                                                                                                                                                                                                                                                                                                                              ~,                             ~-
                                                                                                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                     ""'m~- C127443
                                                                                                                     00\_-  ABC COiSTRUCTlON
                                                                                                                                                                                                                        ~tiij
                                                                                                                                                                                                                          ,r'"
                                                                                                                                                                                                                          ,I




                                                                                                                     l
                                                                                                                                  PARTtW.lt:.                D£OOl!FT!(lII'
                                                                                                                                                                                                   1IIIImm!l~B~lIl11l
                                                                                                                                                                                         BVI",DING·5
                                                                                                                                                                                                        WlCtil           Qrr·
                                                                                                                                                                                                                                      OrlmD-     C126431 ... 12345                                                                              """"-
                                                                                                                                                                                                                                      ".~.-      ABC CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                RF1·1
                                                                                                                                  L.t:FTElIf1Mll. W(l,\'",I'GRSIDalALll',Io.m:L                       H'         9-112';;:
                                                                                                                                  lfJ:1 f/la.w.t:!&:nA..'P£JlrStDfli~tPMfl                            13'        9,1/2- 2
                                                                                                                                  l[fTmW.ll.26.B,•. PiP.S10Cf(J.U..             PJJlt~                '~2'       1i-.l12· 2



                                                                                                                                                                                                                                 ....,...- 12345
                                                                                                                                                                                                                                                                                                 1IIIIIIIIiiWillmllllilimli
                                                                                                                                                                                                                                                                                                        • Cl;ls-431.
                                                                                                                                                                                                                                                                                                                                                                        1I11111111lilifiml l l l l l l li
                                                                                                                                                                                                                                                                                                                                                                                    ."t.11::/;OU3•




                                                                                         For field Issues. coh1oct· Customer
                                                                                         Service Deporlmenfat281-3:04-6,111
                                                                                                                                                                                                                    BUNDLE LABEL EXAMPLES
                                                                                                                                                                                                                                                                                                                        bAlL
                                                                                                                                                                                                                                                                                                                       7 20 '1.
                                                                                                                                                                                                                                                                                                                                      -       0£SCRlI"1O{
                                                                                                                                                                                                                                                                                                                                  fl)tPf.RWlT--.t.·APPROYN..           "RD
                                                                                                                                                                                                                                                                                                                                                                                    PIECE LABEL               EX~~
                                                                                                                                                                                                                         Dia·-'




             .!:71>+r---------~                                  ~_"'''''''-:!.·rolo·(J"·~OO'IJW'




                                                                                                                                                 1---==='---'----ffi::;,,fi'---qt;¥:1:::,,.,_ . ~"?'''I.i!-:~------j
                                                                                                                                                                                                      .~
                                                                                                                                                                                                                           dll~jd
                fii '-:-::=j= -                                                                                                                                                   [ !...
                                                                                                                                                                                    ffi                                    {~
                                                                                                                                                                                                      !·· •.
                                          -"~     :::   "'j."".c.: . ..~- -" ~"t::_"··                                 7lf ----.:: : .: : '. "                                                                    3~·
                                                                                                                                                                                                                  ~'.

                                                                                                                                                                                                                  ,"
                I
                I
                             LUIlEOfM.F.'tw.W{
                                 00f90E   nANG(
                                                                                                           1
                                                                                                           .                                                                                                                      ~
                                                                                                                                                                                                                                      I
                L·"
                I
                I
                    zz.}':
                                                                                                                                                        SECTION "Au
                                                                                                                                                                               ocr,,-
                                                                                                                                                                                                                         """'

                I
                I                                                                                                                                                                   -'go
                                                                                                                                                                                           ,.
                                                                                                                                                                                        ","'.                     ]
d •
Qi
                r'f---o~~'\¥'"
~o ~.~g ,,!, .' .L.
                                                                                         nf\)
                                                                                          ·~I!~. ...
                                                                                          '.li.\.\. ..     I~
                                                                                                                                                                                                                         OC1Al

                                                                                                                                                                                                                         """'
   ~; 4-i:'


                                                                                                                                                                                                                         ocr"



                                                                                                                                                                                                      ~
                b _:.::::.:.-=-= ±                :. _ ~"'i?:::'::::.i== =---'" _ ".=-±.. ---2 .:. _ -
                                                                                                                                                                 NOTE II!                       • ,
                                                                                                                                                    CUSTOMER PlEASE \!R1FY ALL DiMENSIONS
                                                                                                                                                         ON RETURN M>PROVAL ORAYolNGS
                                                                                                               A
                                                                                                         (l'tP·U,JiJ

                                                                                                                                                                                                  ANCHOR ROD PROJECTION




                                                                                                                                                                                                          ANCHOR ,RODS (BY· OTHERS)


                                                               ANCHOR ROD PLAN
                                                        NOll:AIIB4M Plot• • 1&_0' (IHSH flOOfl)
                                                                                                                                                                                                                                                                                                             1)'-1\"


                                                                                                                                                                                                                   19'-3"                                                                    ! ,'. ,,-
                                                                                                                                                                                                                                                                                           ~~
                                                                                                                                                                                                                                                                                              I


                                                                                                                                                                                                                       '    ..... .........
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                     ~---3
                                                                                                    .....   ..
                                                                                                     m," ,.,...m"               .. m~..
                                                                                                                                   "'               "'         • ~        _   ~
                                                                                                                                                                                  .     . ~ ..". "..
                                                                                                                                                                                                           iii
                                                                                                                                                                                                                 .~    ..      "-~.               -~.   ~ ...... m:O... ... ~.......Q....         - " .•    -"..       __al-llll:
                                                                                                                                                                                                                                                    .
                                                                                                                 ",                                                                      1!I··"·m
                                                                                                                                                                                                                  II                  IIII               II       II         II         II .11               II
                                                                                                                                                                                          - ..- .• -..,F         ',",                                   .....                          ·D.·.·....·
                                                                                                                                                                                                                                                                . ,,,........ Of"'· • ..          ·         -"·'1''''''':'1 :
                                                                                                                                                                                                       - +-                                                     . ..J!=" .. .         .!:'±.                      • ~-=t:.::j:!::l


                                                                                                                                                                                                                                                                                                           'A'~
,'.          _ _22!.:1'-....             -4~l>t4:..·                                                                   &:"l::·-1!!'' ':JCl£ml",U                                                                                                                                                         .~-~--_._-
                                                                                                                                  RIGID FRAME:                          BASIC COlUMN REAC~ONS (k )                                                                                                                                           NOTES FOR REACTIONS
                                                                                                                                                                                                                                                                                  __\llnd_L1_--
         ~t - t - - - - - - - - - - - - - - - - - - - - - - - - = t t - - C P l U
                                                                                @M N UNE                                          frame
                                                                                                                                  !Joe
                                                                                                                                              Column
                                                                                                                                              line
                                                                                                                                                              --....:.Dead----
                                                                                                                                                              Haril        Vert
                                                                                                                                                                                         ,,-CoIloterol;-
                                                                                                                                                                                         Heri:        Veti
                                                                                                                                                                                                                        ······-··,Uve'·-~·-·~·..,
                                                                                                                                                                                                                       tio:-i2          Vt!d
                                                                                                                                                                                                                                                    _.- --5ooiir"..".._-
                                                                                                                                                                                                                                                    Horll       Vert:             Horiz    Ved
                                                                                                                                  5.          B                2.9          7.7             6.2        '2'>               9.0            2O.B         2.1       '0.2             _14.7    cJJ.3                                                                                                  96.5
                                                                                                                                  ~'C                         ~2:9             7.7        --fi.2           125          "'·9,0           20.8       ...2;1      10.2              -0.5    -2~.6
                                                                                                                                                                                                                                                                                                                                                                                           " 123.0
                                                                                                                                                                                                                                                                                                                                                                                           .. 32.0/32.0
                                                                                                                                  Frame       Cdumn           ...- WindJ.2----           --Wind_R2.,..--               ---lnW'mdl--                 ---LriWiod2;"-               --Sei.o;mic.J,-                    --:Seismic-R-
                                                                                                                                  line        line            Hariz     Vert             Honz             Vert         Hafiz   Vert                 Horii         Vert           Horiz           Vert               Hom           Vert                                                     ~. 2'0/.5 2.0
                                                                                                                                  5.         B             -1.12          --204~O         2.0            -H.3           -6.1           -35.2        -4.5         C25.9            -Q.6           -0.4                0.6            0.4.-
                                                                                                                                                                                                                                                                                                                                                                                           -    6.0
                                                                                                                                  5*         C              ,,-2.0        -14,-$          13.2           _24.0           6"            c35.2          ~,5        c25.9            ";'0.6              0:4             (16          -OA                                                     = 20.0
                                                                                                                                  Froi'ne     Column          -':"..,lllSeis-~··'"       -L\\lNOU2E-                   -lWiNOU'2E"                  -L\llNO:l.L2E-               _L"N02.Jl2E-                       -:nUNB;.,.SlJ.-
                                                                                                                                                                                                                                                                                                                                                                                           =   12.0
                                                                                                                                                                                                                                                                                                                                                                                           =' 3.5
                                                                                                                                  Line        tne             Herlz        Ved           Hora.            Vt!rt        Horil  Vert                  Horil      Vert              Hom     VerI                       Hedz      Vert                                                         = 90.0
                                                                                                                                  5-         B                  0.0        c4.1           -0.'             -3.3        -0.6    -O.B                  ....0.1   ~J.3              cO.B     cO.6                        3.0           5.9                                                    • IBC      ~
                                                                                                                                  5.                            0.0        _4J             O.B             -0.6           0.1           -3.3            0.6    _0.6                0.1           ..,.3.3            -3.0            3.B
                                                                                                                                             C                                                                                                                                                                                                                                             = C
                                                                                                                                                                                                                                                                                                                                                                                           • C
                                                                                                                                  Frome      COlumn           ~F1UNB-Sl-R-                                                                                                                                                                            !mporlollC1! Wind                    ""·'1.00
                                                                                                                                  Line        line            Horiz        Vert                                                                                                                                                                       Import once .·SeismiC                ='1.00·
                                                                                                                                  5-         B                 3.0          3.8                                                                                                                                                                       Seismic De.sign Colegoi)'            =',A
                                                                                                                                  5.         C                -3.0          5.9
                                                                                                                                  From.      Column           ----Oead---'-              ..,.CoIloterol-               .._--UYe;..·..._··           - ....-,..;.Snow----         --Wind_L1--"                       --WmLR'I---                  10   Description
                                                                                                                                  Une        Line             Iloriz VerI                Horiz        Vert             Horiz      V.rt              Hor!.t        Vert           Ho..iz          Vert               Horii  vert
                                                                                                                                  2          B                  4.3   10.1                2.3                5.3         4.5             to.4         to           5.2.          -6.6            -'6.2              -0.5  -12.5
                                                                                                                                                                                                                                                                                                                                                      DLtCL+U
--_.~-~~~ ..    _---------------_.                                                                                                2          C                 -4.3   10.0               -2.3                5.3        _4.5             lOA         "'1.0         5.2             ~.5           -12.5                6.6 -16.2
                                                                                                                                                                                                                                                                                                                                                      O.600L+-'M.1
                                                                                                                                                                                                                                                                                                                                                      O.6ODI.:t'ftR1
                                                                                                                                  Frome      Column           - ... Wind.n-"..~          ..,...,.Wind...R2;",:":,,,"   -..,.;..L.tiW'lf'Id1--       -':"-LnWind2;"-              ,,;,,;"Seismiu-                    -:-.Sei!lmic;.,.R-
                                                                                                                                                                                                                                                                                                                                                      ~.60Dl"'LnWndl:+lVdND1.J.:2E
RIGID FRAME:              MAXIMUM REAC~ONs. ANCHOR BOLTS,                  k BASE PLAltS                                          lin.        U""             Horlz
                                                                                                                                                              --5.B
                                                                                                                                                                          Vert
                                                                                                                                                                          ':'11.5
                                                                                                                                                                                         H"II             Vert
                                                                                                                                                                                                          ''';;7/J
                                                                                                                                                                                                                       Horlz
                                                                                                                                                                                                                        cJ.O
                                                                                                                                                                                                                                        Vert        HOfI2
                                                                                                                                                                                                                                                     _2.2
                                                                                                                                                                                                                                                              Vert               Hor1:           Veft
                                                                                                                                                                                                                                                                                                 cO.2
                                                                                                                                                                                                                                                                                                                    Horiz        V.rt
                                                                                                                                                                                                                                                                                                                                                      0.6OOL+          L\llNOLR2E
                                                                                                                                  2          B                                               0.3                                      ..,.11.2                 -6.6               ~O~3                               0.3             0.2
                    ....-.... -.-.-.. COliJmnR~ctlOllS (k )
                   -,                                                                                                             2          C                cO.3         -7.9            5:8           -11.5           J.O          -11.2           2;2          -6.B           -0.3            0.2                0.3           ·-0.2              O.6OOl+
  frm    cor                                                                                                                                                                                                                                                                                                                                          0.6001.'
                   load Hme»"         .' V       Load Hmn            V
                                                                                               1I'~~J'1:91~n\)
                                                                                                    Thiel< G(~)I                                                                                                       -L~N02J.2E"                  -L\llN02..Jl2E-              -f2UNB_51..J'-                     -f2UNB-5l...Jl-                   DL,*Cl-to.          75VrR2~'O.75WS
  line   lhe        DH                 VmoxlOH                      Vmin
                                                                                               -_._------                         Frome:
                                                                                                                                  line
                                                                                                                                  2
                                                                                                                                              C(l/urnn
                                                                                                                                             hifit
                                                                                                                                                           -L\\lNDU2E-
                                                                                                                                                           Horli
                                                                                                                                                              -0.1
                                                                                                                                                                   Vert
                                                                                                                                                                           -L7
                                                                                                                                                                                         -L\\lNOU'2E-
                                                                                                                                                                                         Hotii
                                                                                                                                                                                          -0.4
                                                                                                                                                                                                 Vert:
                                                                                                                                                                                                  -0,3
                                                                                                                                                                                                                       Hom
                                                                                                                                                                                                                        -0.1
                                                                                                                                                                                                                                        Vci'l
                                                                                                                                                                                                                                        -1.7
                                                                                                                                                                                                                                                    Horiz
                                                                                                                                                                                                                                                    -0.4
                                                                                                                                                                                                                                                               Vert
                                                                                                                                                                                                                                                               -(U
                                                                                                                                                                                                                                                                                 Horiz
                                                                                                                                                                                                                                                                                   1.5
                                                                                                                                                                                                                                                                                         Vert
                                                                                                                                                                                                                                                                                          2.9
                                                                                                                                                                                                                                                                                                                    Horiz
                                                                                                                                                                                                                                                                                                                      1.5
                                                                                                                                                                                                                                                                                                                            Vert
                                                                                                                                                                                                                                                                                                                              1.9
                             9.B       ·23.4              -9.9      "20.1        4     1.000   8.000   19.00     0.6250.0         2          C                 0.4         -0,3            P:l    -1.1                   0,4            -0.3          0.1      -1.7               "1.5    1.9                        -1.5     2.9
                             9.8-'20.1                    -9,8       23:4-       4     1.000   6:000   '19"00    0.625      0:0                               ----Oe<>d----              ":CoIlaterQl-                 _... ,,;,,'-1I~--"'-         ---';";'SnOW-'---            --W.k                    BASt PUltS
                   llXJd: Hm';dumnvReoctlt:l ~mtn


                                                                                                                                                         1                                                                      1
                                            k
  Frm    COl                                                         V          Anc....B:olt    BaseJ'late(iri} .....    Grout
  line   Line       10      H         ¥max        10          H     Vmin        Qly, Die       ~lBngth          Thiel<   .~
                             1l;7      20.1               -4.2       -7.9              1.000   12.00   19.00     0.625      0.0

                             4.2        -7..9             -1l;7      20.0        41.000        12.00   19.00     0.825      0.0
                            -B.7        20.0               4.2       -7,9                                                                             OL       t,c.OK                                                      Ol      13.0,1(
                                                                                                                                                                 ,-:!J..!...                                                  ".
                                                                                                                                                                                                                       DI.+lIl!--
                                                                                                                                                  fX..+lIl.l"OK                                                                       J.oK


                                                                                                                                          MAX. EW COlUMN REACTIONS                                        MAX- EW. COLUMN REACTIONS
                                                                                                                                                 AT LINE 6

                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                     AT LINE 1


                                                                                                                                                                                                                                                                             ~   .=.       lin

                                                                                                                                                                                                                                                                                           A      1
                                                                                                                                                                                                                                                                                                      ....lt

                                                                                                                                                                                                                                                                                                            ..L
                                                                                                                                                                                                                                                                                                                             lUl:fW'ltW

                                                                                                                                                                                                                                                                                                                  ..!2L1'llIIfl.lAPl'ROVR.
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             "
                                                  ·
FRAiJEUi.!'ii'E                 I
                                     1'- •             Yf-o'




                 -,                ,_n
                     ______       ~ L _ _




                 I~,-                ,_
                          -       ~.1;-                                                           RFJ-I


                                                                                                                    (-1                           (-1

                                                                          '," I, I, I' I,         111"'"                                                                                I
                                                                                                                                                                                        I
                 Rf+-2        I                                Iffh-2 1                                                                                                                 10](25112
                                                                                                                                                                                        ,omZ12
                                                                                                                                                                                        ltl2SEt2
                                                                                                                                                                                        10.~12
                                                                                                                          CVPOL'! ROOf FRAMING PLAN                                     10.25f.12
                                                                                                                                                                                        10;25E1-4
                                                                                                                                                                                        10,:25£14
                                                                                                  Wl0z27                                                                                lo.2SE12
                                                                                                                                                                                        10.~11
                                                                                                                                                                                        1Q.2!£14
                                                                                                                                                                                        10.25£14
                                                                                                                                                                                        lo.~14


                                                                                                  "',..,       .~                                                                       10.25£:12


                                                                                                           J   1                                                                co-,
                                                                                                                                                                                        10.25£12
                                                                                                                                                                                        10.2&11

                                                                                                                                                                                        CD0500
                                                                                                                                                                                        ~m
                                                                                                                                                                                C8'-J
                                                                                                                                                                                ca-,
                                                                                                                                                                                co-.
                                                                                                                                                                                C8~S


                                                                                                                                                                                CO-'
                                                                                                                                                                                        CIlO5OO
                                                                                                                                                                                        C8QJ1S
                                                                                                                                                                                        ceo)13
                                                                                                                                                                                CO-'    ,••>1'
                      ,                                                                                                                                                         CO-'
                                                                                                                                                                                <2-'-10
                                                                                                                                                                                        COO""
                                                                                                                                                                                        C8025(J

                 ,,4-,


      ,~




                                                                                                                     CUPOLA fRAME CROSS-SECTION
                                                                                                                    ---·~TLJNES3. 4&         5 --


                                                                                                                                                ~~'~;~e
            '-1                                                                                                                                 ~ll~ M'ks"'"          ...."
                                                                                                                                                REV. PSU SOFfIT
                                                                                                                                                OS"x5·.."","-WBE-STRUT
                                                                                   t~l~l¥.·                                                       ("TTACtl WI BCllS   o PEAK)
                                                                                       1~1   UGr:1 3ft'                                     Ii! ~l,,"l~ "'PL'f,&""J5




 . - --
~..
             . ----
           ...                                 . --- ...
                                             ~..
                     TDl55Y/02




I
h

I§
~'iliil'+----I ...
       ~




                                               ..._...   _~




                                 110.   t~tt                 ~_             ...
                                 A.7               rUi   PERVT II: AI'f'fiOYN.
                                                                        ,"b...
                                                                          "
                                                                                                    J.•

                                                                                 ·.\Iti···&Wiit. 1I'~Q'




""'" FUlOR




             _2!!!!!i.f!1~A!MMSE·.1ELE!£·
                MAIN                    ~VA"-T1""'O~N_·._FRAME LINE I
                                                                               . .,..
                                                                             If.     I    .-        1 x          ..    ,
                                                                      9is    10 x 5/16· ••2.8       10 X   J/tf' X 93.5
                                                                     -48;2
                                                                    200.2    I) 1:5/.16° Ie 193:2   6 x   3/e"   x:201.0
                                                                    240,0
                                                                    120.0    : =,~i;~\l~O           6x    1/.":o:J~.O

                                                                                                    10 X J~~x,93.S
                                                                     46.2
                                                                      '~5    ~8~~:F;:~:9            10.'0: .}/a~ ,",2.1.2




MAIN FRAME ELEVATJON: fRAME LINE 2




                                      OATt
                                     7 0 12
                                                 -  llaCRl~n;Il4
                                              ro:t PERWll. mROVAl
                                                                    IY
                                                                    1tD
                                                                        __
~~~~======;=======r--~~~----_··_····_·_·_-_·_------_·_· ·_--.----~--,.,.."""'"""'......-~~~~~.

                                                                                                 I,    ....41
                                                                                                 1()   ~   1/2·   1I:   U5
                                                                                                 8 II If).- lI'200.6
                                                                                                 lit; 1/4- Jt,J~O

                                                                                                 ~g ~ VA: ~~i151




                                                MAIN FRAME ELEVAnON: FRAME LINE 3
                                                      -_.   __..__..   _-_._----~."'~~




       .,
f.B.   ....   +
       ;i




                  MAIN FRAME ELEVATION: FRAME LINES 4 & 5




                                                                             IIQ,
                                                                              A     1
                                                                                        DIllt
                                                                                                12.
                                                                                                         -    tltSI:Rll'nc:tI
                                                                                                      rCIt'PERtIIl.t APPROVAL
                                                                                                                                BY
                                                                                                                                ~




                                         18I
                                         o
                                                                              9,16
                                                                                         _.ll.
                                                                                       Ir~_1!~·
                                                                                                 "'ll): -42.8                ".
                                                                                                                          i9J.6
                                                                             "'.
                                                                            ,02..
                                                                            2-40.0
                                                                                       6ii1/.4-'.195.4
                                                                                       6.111/4"'. J51.9
                                                                                                                6'x S/16"PROVAL
                                                                            O'f
                                                                            Rf)


                                                                                     ---
                                                                                     ISBS

L-   .._.   ._.._"_.   ...   _
                                                                                                                                                                                                                                   E-I
                                                                                                                                                                                                                                   £.,.2
                                                                                                                                                                                                                                   H
                                                                                                                                                                                                                                   ..,.E-'
                                                                                                                                                                                                                                   CHO
                                                                                                                                                                                                                                   ..,,,
                                                                                                                                                                                                                                   C.,.11
                                                                                                                                                                                                                                   G-13
                                                                                                                                                                                                                                   "'-I




                                                      SIDEWALL      mA~ING: FRA~E   LINE C




                                                                                                            SECTION "K                                                                 SECTION "S"
                                           NOT£:
                                           BQ,llllHJJl(N'1 cu.-TO

                                              *..,
                                                                                                             ff                                                                              dl
                                           RIm FRAJi€ClL'Ml}I
                                           (2)    il~·-.u2nl(llts
                                           SP.AQ:D.4'.,.O.l; OJ::




                                                                                                (".~~r-r                                                                                     r;r i                   ~~:.,,"".
                                                                                                                                                                                        -It
                                      a .dli"n.NGS
                                       9
                                                                                                   :j;~;,.~
                                      y.~-oO




                                                                                                                                                                              ~-::'
                                                                                                                 :~;.:':
                                                                                                 II' QfU-        "':';7l

                                                                                             (BY OTII£RS)    •                     .   . -. _ 9200REL._-sr.t.M                                ;,~:~~~;
                                                                                                             _;;~~~~                   -FtNKt:   9A~                             ~      .. ;;.~,,;
18                                                                                                               i~;;~~.       _       •~'""Qi ~c.                                          - . . . . .,.   -,
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 >
                                                                                                                 ,   ;,~~;.~
                                                                                                                                                                                                                 "MN08OO'RAfTl'H

                             ~""'''                                                                         SECTION "C'                                                                       SECTION "D·
_ _~~       ..cl9".=L-,...   ~                                                                                                                                                 ..-
                                                                                                                                                              0,1:11:              ~1Dt

                                                                                                                                                          7             2   rm PERMT &: N'f'ROV&
        WINO BElIr DEfAt.
                                                                                                                                                                                                                                                                        .........._...._--_._._.",.",,,,,.



                                                                                                           m
EX!\!'
          j..-1=4--..l0:-_-4---........ll1=JL-_
                       4''';''                  _                                             +                          -==_____                                                                                                                                                                            W12x16
                                                                                                                                                                                                                                                                                                             ,,-
                                                                                                                                                                                                                                                                                                             Wl4d2
                                                                                                                                                                                                                                                                                                             1\1hlG
                                                                                                                                                                                                                                                                                                             W14d2
                                                                                                                                                                                                                                                                                                             R01250


                                                                                                                                                                                   b
                                                                                                                                                                                   >\



                                                                                                        ~~~'~~                 ""~~,                                               ~
                                                                                                                                                                                            ..J!l
                                                                                                                           .




               ITtfRJ       hr--..__.               T1~T-+-T-T-~~' lili-T-T--[i/:~:::::::::o-:":::::::'d":l-T-T-.1.·-ri'l-T-T--1
                                      rl..i;:.i;;;l"J

                              It-I-~
                              ~'-.----~~---1--~---~-------_Il_+_-                                            (ft)I-roo   tt;yof)=sfm'"
                              I

            J---
          flrrl
                            J
                        rtF:..1                              flf;";'l
                                                                        --------.------_-_""'---_-----_-
                                                                                          ~~l
                                                                                                                                       -"'" ------------_- )
                                                                                                                                       RF!"'"1                  Pf4-'1




                                                                                                                                                                                                                If
                                                                                    SIDEWALL FRAMING: FRAME UNE B




                                                                                                                                                                                                                 r~~·
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                    18";=+ !"    t . - ','
                                                                                                                                                                                                                 I       j0!l'-Of.o.c:
                                                                                                                                                                                                                                          -~G(fIl~t£
                                                                                                                                                                                                                                                     "'''''''''''''''

                                                                                                                                                                                                                 U
                                                                                                                                                  SECllON 'A"                                                   SECllON"B"



                                                                                            NOlt:
                                                                                           '6lX.l'ltflDllOf1CQ..;Ttl
                                                                                           flfGeFRMl:ca...w:ru
                                                                                           (2}'t·•• 'Hlo~ A32.5: DOUS
                                                                                           sPACED 04'1 o.c.
                                                                                                                                                                                                                     d1
                                                                                                                                                                                                                     i I                                ~~"""
         8"i:I4"nJICS
             ~.tt8




                                  "                                                "
                                                                                          .. ""
                                                                                          S'IM'flMllS




                                                                                                                                                  SECllON "C"
                                                                                                                                                                                                         IUoSCMll

                                                                                                                                                                                                      (8'f.OntDtS)

                                                                                                                                                                                                                     tt
                                                                                                                                                                                                                     -

                                                                                                                                                                                                                     .
                                                                                                                                                                                                                         :.::(.:;.;



                                                                                                                                                                                                                         :':'~:
                                                                                                                                                                                                                         :~:;.~;

                                                                                                                                                                                                                         '~i~,>';


                                                                                                                                                                                                                              """


                                                                                                                                                                                                                         SECllON"O"
                                                                                                                                                                                                                                          •   .
                                                                                                                                                                                                                                              "


                                                                                                                                                                                                                                                     'MMO.8DUIW"1£R




                                                                                                                                                                         m.   A.    1     '''' 2       -   """"""
                                                                                                                                                                                                    fOOP£illfT.APPROVAl               .
                                                                                                                                                                                                                                      "       !SBS
                                                        WtD·BENTOETAL                                                                                                                                                                         ....
                                                                                                                                                                                                                                              ""'"
                                                                                                                                                                                                                                                                 -~--_   ..   _ _ __.    ..
                                                                                                                                                                                                                                                                                        ",~~~..---,




                                                                                                                                                                                                                                                                                        £.:.9   10.25£14-
                                1'-0                                                                                                                                                                                                                                                    £-10    10.25£14
                                                                                                                                                                                                                                                                                        G-21    101M2
                                                                                                                                                                                                                                                                                        G-26    Yllh10


                                                                                                                                                                                       ep
                                                                                                                                                                              ~
                                                                                                                                                                              I Ii or .""'AW<

                                                                                                     I
                                                                                                                                                                              1
                                                                                                                                                                              itz::"
                                                                                                                                                                     •' S1U05--h '1'
                                                                                                                                                                   (BYOlttERSJ!
                                                                                                                                                                                 '. " :
                                                                                                                                                                                       ..... .
                                                                                                                                                                                               ..
                                                                                                                                                                                                    ~  5I'ANORfI. OWl




                                                                                                  ""~·I'\ V /   \
                                                                                                                    \
                                                                                                                        \    I
                                                                                                                                 I
                                                                                                                                     I
                                                                                                                                                                              ii i          . _05'-.. O.c.
                                                                                                                                                                                               n...mG£ BRAe(


                                                                                                     1
                                                                                                     I                      J\
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                                                              k..J

            X----I
          llf1-H)I   !if1-101
                                                                                                         I
                                                                                                     RfI-10l
                                                                                                             (~~l                RrJ-IOI
                                                                                                                                         I
                                                                                                                                                                             SECTION "A"                                                                                  SECTION "C"




       ~                                                                                         ~~
SIDEWALL ELEVATION: FRAME liNE A                                                       SIDEWAll ELEVATION: FRAME LINE D




                                                                                                             11':"6~




                                                                                                                                             1   2·D-.
                                                                                                                                                   12




                                                                                                                                                   r-s
                                                                                                                                                                                                                                                SlD. GUTlIR
                                                                                                                                                                                                                        EAVE-S1RUr



                                                                                                                                                     ~

                                                                                                                                                           ~ '~"
                                                                                                                                                                                                                                             N01tIll
                                                                                                                                                     '~"                                                                       CUSTOi.IERPl.£Ast~~OEWAU.P,AHEl
                                                                                                                                                                                                                               THIO:N£SS .



                                                                                                                                                                                                                                                                     SECTION"e"


          l.. __-", ".'·'.-·_ _l'-__-'...                                     " 'IlUl-'~ k-~-"""""·......·_~l
                                                 ...!JOII:IO!!:""'!8!!""!!!.W(!!.!
                                              !!f=j                           ...
                                                                                                                                                                                                     SECTION "0"



                                       ENOWALL .ELEVATIoN: FRAME LINE 2
                                                                                                 ,"b...                                                                     -I
                                                                                                                                                                          EC-2
                                                                                                    "                                                                     crl
                                                                                                                                                                          G-2
                                                                                                                                                                          0.3

       ..                                                                                                                                                                  (}-1~
                                                                                                                                                                          G_15
                                                                                                                                                                           ~16




'"
{
    ~----
                                                                                                                                               JIll'\·,":'~wrll'~llO.lS
                                                                                                                                               ~"/+lI't't'W/U!l SlOT
                                                                                                                                               \\:tb18·SHOf'mn
                                                                                                                                               TO :.(W ca.lMN
                                                                                                                                            *·c.a..... t
            ~..,---f-~~"                                /r-.


                                                         ENDWAl.l FRAMING: FRAME llo~_;'2-




                                                                                                                                                                                                                                                                                                             ~·"11"lrltB




              r
                                                                                                                                                                                                                                                                                 6~"'· F\»ICf.S
                                                                                                                                                                                                                                                                                 -Ht·x11~·e
                                                                                                                                                                                                                                                                                 6rl\"11.ANC£S
                                                                                                                                                                                                                                                                                 *,-1l11lt- YO
                                                                                                                                                                                                                                                                                 &,,-nANGf.5
                                                                                                                                                                                                                                                                                 ~"1l11"''flEB


                                                                                                                                                                                                                                                                       ..........,,
                                                                                                                                                                                                                                                                                 W'lOx12
                                                                                                                                                                                                                                                                                 8J2Sl\2
                                                                                                                                                                                                                                                                       .......    ,
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                 8X2Sl12
                                                                                                                                                                                                                                                                                 BX25l12

                                                                                                                                                                                                                                                                       ......"" """"
                                                                                                                                                                                                                                                                                 WlO>:12
                                                                                                                                                                                                                                                                                    ""51;"
       t-J"
                                                                                                                                                                                                                                                                       ..." .,"",
                                                                                                                                                                                                                                                                       c-,.2CO
                                                                                                                                                                                                                                                                                 6XJ~-4
                                                                                                                                                                                                                                                                                 8lOSCl4



  .                                                                                                                                                                                                                                                                    ........."""
                                                                                                                            G-20jG-25
                                                                                                                                                                                                                                                                                 12XJ5Cl-4
  :;                                                                                                                                                                                                                                                                             12X35CH

                                                                                                                                                                                                                                                                       ..."
                                                                                                                                                                                                                                                                       G-24      12X35CH
                                                                                                                                                                                                                                                                                 11X35C14




                                                                                                                                                                                                                   ~
                                ----I'·----·-'O--·------~I--·-
                                    [&-3                f.C-.4
                                                                 .... . . ; ... --·--...;---I.------·-----
                                                                                      EG-5:
                                                                                                                   -"I-------------I
                                                                                                                    EC-4           cc""a                                                                  111.. "'·-
                                                                                                                                                                                                          fl·· _~
                  ,s....   It'-6.~~4.-------------''l!J.I.=!-'!Lif-''~'''1-!!!.8.''C!'O!!f''·!!!G'-----.--------...1. ~,r-•. ,t-,.      ..
                                                                                                                                                                                                            ~I
                                                                                                                                                                                              "S1UOS.'-jl.,
                                                                                                                                                                                                          IKn.:     .•..       .. "'''''''''.,,,


                                                                     ENDWALL FRAMING: FRAME LINE 1
                                                                                                                                                                                            {BYOltlCRS}


                                                                                                                                                                                                          LI    fF1.AtaBRACl
                                                                                                                                                                                                                             .s·-~oo                    U-----1 .       I
                                                                                                                                                                                                                                                        Ij              :~r~



              r ~H:1
                                                                                                                                                                                                                                                                      -+Y:::1;-I$AJ.r;
                  JS_A·

                                                                                                                                                                                                          SECTION 'A"
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                            -(2) ~1b.llrl·AJ~
                                                                                                                                                                                                                                        :llWSOA.CW------l-t
                                                                                                                                                                                                                                           (BYOlKRS)    I               I
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                              MUS I: lli" PlAtt

                                                                                                                                                                                                                                                        l.              I
                                                                                                                                                                                                                                                              ----jr   J


r;==-;;;~-'r(r-                                                                                                                ITT~ ~
                                                                                                                                                                                                                                                              SECTION "C'

                                                                                    1\               I

                                     I
                                     I                                                                                                       I
                                      I                                                                                                      I
                                                                                                                                                  trot   Fat'CW

                                     II
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                                   (S,(01lftRS)


                                      I                                                                                                      I


                                     I                                                                                                 I                               ,,                                     SECTION 'B"
                                      I
                                      I                                                                                                      ,
                                                                                                                                             I


              _______ u L.. . -                        --_--_-_--_----~_-~~---                                    __              -----L---l     _~         ~
                                                                                                                                                                       !
                                                                                                                                                                  __ L.l




                                                                     ENDWALL SHEETING: FRAME LINE 1
                                                                           a-G,I,'Pl3RpAMQ.:- NMo:l std   ector
                                                                                                                                                                   ~'~
                                                                                                                                                                            Il(l.

                                                                                                                                                                            1t:72012
                                                                                                                                                                                    DA.1t
                                                                                                                                                                                                                       .".
                                                                            •••_ ••••••••_ ...;"'-'0   ~---_... _-------r--~~--




                                                                                                       B"1t1\"F1»fC(S
                                                                                                       l'l."x11».w\ll£ll:

                                                                                                 ~.




                \-"~_~---Jf1NIl!U'F\I!~':==~~~I~~~~::~                                             ,,:,-·FmT.1'tMI




                                                                N.ll9"J.',"pJ".~.lr!                                        [~JII.\I!
                            SECX»ID,f'ClIR



                                                   ,,-if    l
SECTION   ·x·                                 SEC1ION."Y·

                         -----               ~--   -_.----_._---
                                                    ..................,   _   _---~




                                          !r-CW .
                                          (SYO"'"




                            12·~




              .100"-0



               SECOhQ-PW1

SECTION ·Z·
                                   1-0"
......_----_..   __   ._--_._~--~-_._   .._--~~~---~--------~---

                                                                                                                                                                     [Co."l
                                                                                                                                                                     EC.;.a




                                   i
                                                                                                                                                                     CC-9




                                                                                                                                                                 r
                                                                                                                                                                     EC-10
                                                                                                                                                                     £C-l1




                                         '3'-,' "'_,'   ~"'.,----------...-"~~...-"~~lm"".-'-"l ..                           "--~~-----------."..·~ll._",>,-,'
                                                                                                     '-":"""',.-!!!...-"OPEIl"..
                                                                                                                              "'

                                                                                      INTERIOR fRAME ELEVAlION: FRAME liNE 2
                                                                                               SPANORn.fI£AMJrIOT-SHO'IlN FOR..!l.ARITY




                                                                                     GUIDE BEAM PLAN: BETI\£EN LINES 1 & 2
                                     .
                                1/Tl-ll/4"
                                ,,,,..
                                ""
~.k~
~~am
_8
 fjP.1/4




     Mid-Span Support O.m!L                                       Int.rIor H.adtr j,~ To stub Column O..t.-                                        (xlerior Header In.l To Stub Column D4t




                                                                                                                                       After Completed InstallaliaDAnd All nnol
                                                                                                                                       Adjustm.nlsHa•• Been Modo For Plum Lov.l.
                                                                                                                                       Field W.1d Siolled Connedlons As por Shown.

                 H,gder/Gutde System Support   cross   Sectlqll                                         Heoder-Weldlng- Requiremenls




                                                                                                                                                                      JIQ.    DAn:
                                                                                                                                                                      A      12012   roo
- -..--.-
     1'- •
           . ----.-.-.-------~"'r"'~~----~~-~_r~--~--                                                            ----~--r------------r-----------_r_----




                                                                                                                                                                                                                  ll.h-t'x 4'. 3{14'-




                                                                                                                      r---smr~r--:CD::------~
                                                                                                                      f-""8·,.,S"'li:-.--f-"""'CS"'·-''''I''"1.75-+-..,C''6-'-''''8'"'.2,.....'
                                                                                                                            10" SIRe              ClO ,15.3                 C8 x '11.5                            snl£                      CD                        (i)
                                                                                                                            12·SIi.               CI2 '20.7                 Cl0 x 15.3




                                                       -
                                                                                                                                                                                                                10'Slii.               Cl0 x 15.3               ca, 11.5
                                                                                            Top leu" WlUTIbloy                                                                                                               1e -+-·"C1"'2''''x::-20'''."'.7"!--"C1;;;0"x'-tK
                                                                                                                                                                                                          !---'1;;;2·C-;S"'Ii7::                                            5"'i.3-i
                                                                                                 1... ·'""1
                          Botlom
                                                (...
                                      Truu Wt!ul w..tb Wheel- Pockel                                                              1@..1run -GUidt- Support p,roll
                                                                                                                                                                                                                             Top-Truss GuidI llflfgil

                        1IlTIt, _ _
                        tIIlantO>
                                           .:-~!Irldodt




                                                    -_IWr(.)
                                                                              Ol_..
                                                              .. dIIfalt'I,....

                                                                       -V.,.--_
                                                                                  OU'IaIl
                        JQro:kt1lr.I_~IItlIln;Cl>rltUI)'DiIr......UOO'..........,-.l•
                            . . Itt-'-SMoI. t.(' ...................




                                                                                                                                                                                                  APPROVAl.       "
                                                                                                                                                                                                                 RO
Wffi
..
. •.
    Ii..ffi'---··Ei.~·.::~'."'/f~J.:.
       . . . . .SlIO,ftlWd.)
                             ~
                                               . .
                                                              .'.
                                                                       ..
                                                                                                   f4lll1_11~
                                                                                                   1/4"-1',-1'
                                                                                                   otro.c.
                                             -"""-                                            \0
                           .t!!!lJgr
 N:~Moia _~
          __'IddMld
 ~-Qldbottom\l1'
                  m           lllt-dIi« ~1llI flmlllM'kE:oI.ed CD 'iirrnW.$:few ~_jt'_O:_c.
G),Sllldt   Sin-'m 17" o.c.
                                                                                                                                                                 flddpt'll'lfrk
0,... ""'"                                                                                                                                                      LZ1/r-aIf2.£1/4.~

                                                                                                                    ,"MI'~            .~
                                                                                                                                                                JliIdwdotlcbtafl
                                                                                                                                              W14Hftder,fIe,n




                                                          ~~
                                                                                                                                                      _ _L"J:"-_.
                                                                                                                                              ,-''-1-'-;--'--1                     " R«('

                                                           f;;t::"'~~E:J
                                                                                                                                          I

                                         I                             ~ -'""'mJ~- -               L


                                                                                               1

                                                                                                                                  I       I



             SoH" SAdlOn At Opl!lning Hegder                                                           Poor, System -Sofflt Section                 System, BegmSeq!...




                                    tICI-A'=L~---_lJl:::U~-- --_J1::;j,t_--l-~-
                                               1                                                                     !!




                                         -                            8l'.;tD"CI.£AR OPEN!NC

                               21'-15"                                        g'-6--                                 -'21"'.·"·
                                                                                                                             ..       _


                                                             SOfFIT PLAN: BETWEEN LiNES 1 It 2
                                                                         alGA Ilf>BlJscmt
                                                                                                                                                                                                   "'' ' 'J:]
                                                                                                                                                                                              flQ'l')fCGbm _
                                                                                                                                                                                                                      ..

                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                ..!db

                                                                                                                                                                                                                                rrr •. • TlW



      1kb:-1} .Al1acll inpI '1/IIWlrW.."....   _/i ..... Gt~-~ frtS,
           '}~~"")\'.



                                               (""'"
                                        J~lr_"lr"J
                                         \j-_                                                                                                                                                              E!POO300.ffidge'R9lI



                                                ..~~-P5B
                                                  ;,..-~                                                                                                                                                                                                           ·UJ
        E  .
               r.. 'tr.'."" .....
                 .....




               ~r"",,*~
                           .... """"
                           -.t~!G'


                                                        Ditilf'".

                                                                               ~
                                                                                                             . S1.,LN

                                                                                                                              HoI«2"Mk·                      ~2·I,[n.l




                                                                                                                                                                      'rcJ
                                                                                                                                                                       ).. "-' ' ' ' '
                                                                                                                                                                                                                                                         (2)~.---:tflk-"
                                                                                                                                                                                                                                                         M .......
                                                                                                                                                                                                                                                           Silf(:101     ,,"    __




                                              ~
                                                                                                   'L
                                                                                                                               earooe{'Rqke f1qsh             ~



                                              ~,..,~ ,. ...., ~~u.
                                               P'cr>8(11d' -               -t(:.         tr        -8'




                                                                               ~
                                                                                 •••-.        •-         .•.•••
                                                                                                                              "}-~tE~':.I::'
                                                                                                                               ~_{241
                                                                                                                                             ~)Pq>'"
                                                                                                                                      ~-'--I2}:(~                     <0                                                                                 oo,••   ~Ji '~~:;;~-
                                                                                                                                                                                                                                                        Mott: TIOi.Lq1                 Mol.(:   rllf\",-

                                                                                                                                                                                                       Rwl,f'Idi




                                              -"-~."""'~;
                                              UlrrlIierSln...
                                                 (I'-o,c,)

                                                 "PIlR'NPlM
                                                                            .f



                                                                           -~




Wind CoIumntirmd Ero!Jlf Oemjl         S070                                                                           101 J....~R=ldtl=.=p=ar=ap=.=t=k=Fq="=ia=T=ri~m=·~lq~p.~_LT~0~8~6~"""-=pg~n~.I::t~n~dla~p=Q=e=ta=i!::-::·~VS:-:21~6~_.L:T~0~1:7~1.~ ...~T~rim=·~L~ap~.::.-=.~s!=gn~da=nl~r~ro=f1It~_ _.LT~0~8:5~

                                                                       ~
                                                                       ' ~
                                                                ~
                                                                      ..   .
                                                                ...

                                                        1lIfilf.A~                 ,~_-SlfIl1:l.N


                                                                 .             (Mlt«rbwi [m,t .NMi4)




                                                 ~
                                                  ........                  ... ,.. "                    '.
                                                       I)etoI0A'..                                                ~_Lfti

                                                                                   ""'1'"sz..,"'""




                                                                                                                                                                                                                                                                                                           TD155Y
                                                                    IllS"            I II   ~




~_lbt-.utJliq-ncim·~f«.Ibt,~                                                                                                                .·~WllIllmIPlktI
                                                                                                              ••   ~lIl\tlRPofRlllLMgtll




Masonry .and Openlrjm P!tgjls - BeIQwEaye           TS-324/VS';"216. Standgrd Trim. O,toil           RJd$io Detgil     VS-216
                                            TD24Q                                            TD291




      .Sll!dlIlllJlakl Olio!! - YS-216
       siftbd ...·-~· ... II),YOdH)                                                                         TD154Y




                                                                                                                                           .".           ecHUL.TE enJA...OtNQ B"'I"ST1!!!!MS
                                                                                                                                                              l~~•. ::i"~~rl.';1~.n
                                                                                                                                                                     rXl.:   ,:111.30UllJ




                                                                                                                                                 .....
                                                                                                                                                 .....
    .,                                                                                                                                                                                     0"  _.-
                                                                                                                                                                                            - --
    •
                                                                                                                                   SCHULTE BUILDING SYSTEMS
                                                                                                                                                  17600 8.l.OT'KE RO.I.ll
                                                                                                                                                                                           ... ---
                                                                                                                                                                                           ••
                                                                                                                                                                                           .,.
                                                                                                                                                HQCl(l..E'Y TEXAS 77447
                                                                                                                                                  Z81-~6111 offICe
                                                                                                                                                   281-304-8113 lox
                                                                                                                                                                                           .,.
                                                                                                                                                                                           '''I' ,     -- -
                                                                                                                                                                                                       -~

                                                                                                                                                                                                       -..,""-
                                                                                                                                                                                           o•
                                                                                                                                                                                           .,
                                                                                                                                                                                           .,
                                                                                                                                                                                                 .
                                         IBU LOING orseR PilON I                                                                                                                           .,
                                                                                                                                                                                                 .
                                                                                                                                                                                          ..••.....,
                                  sac,            IJ '''_1. llt-t. It:IJ             s;.on, .wL                                                                                            .,


                       __
                   IIUIJ.()!H(;          (fII!O                               fJ!,
                   IIVIUJII/G SIZC: fJII!!i. II      r.... 'f=j   , ".... fA         SUN'f:, l.t!L-           p/,)m.   !I!!I 4HO    w_      Nl>IIIo\l!Q!j




                                      .... _------_
                   MJlIJ>IIIC SIZe, (M, Cl           T-,o. W... , t-l Ul.            stl!
                   _O/HG~                                                            ~




                                                                      .... -_ .....                           -
                                           IJAI£_                                                             ~                                               ~~",

                                                                                                                                                                                      ·· -..
                             ~                           AI/f' _ L IIC1U rtJ fUNS)



               -.....:__
                  :.':.:.-.........
                           ::... .:"--...-
               _ _ _ _ .. _ , _ .
                                    - =:         ..::::-:.:---=..:;:::;::;..-..:::=...
                                                     t:.::::".."="" ~,;......
                                                                          -.-
                                                                                         _~
                                                                                              .. _ - . - no   .... a.- _            ..... .,.. ____
                                                                                                                                                              .--,._...-
                                                                                                                                                              ~-
                                                                                                                                                                                       ·..
                                                                                                                                                                                           ~"



                                                                                                                                                                                       ·· .,.,
               -_.
               =::"'~-=.::..~=='~-
                   ,.O:'L==~
                   .... _ _ (t)
                   _ _ _ ...... «:1
                                              ._--
                                                         - ----,-
                                                              ~­
                                                                                                              ~

                                                                                                              =                  ----
                   -"" ....
                  ---                                                                     ..
                          -~~
                          -~-
.-
                  ;;;     ;;.                                            ?; .
                                                                                      - - ::;:;
                  --      =:

                                      ...........       ...
                                                                                      ~




                                                                                      :
                                                                                       .- :=
                          :
                                      .....
                                      ...........
                                                    -                        -        -. -
                                                                                      - -_. -
                                                                                          ~



     -                                         --
                                             _---
                                      .......... _ _

                                      ....
                                                                             ~   if
                                                                                      • i
                                                                                               =
                                                                                                   •   -                                  .-
                                      -------

             - - C127443
             --.~
                 ~      -&mn...
                                             J.
                                         u!e W22              UIII
                                                              ~~-
                                                                                                           ....   _--
                        .11........
                 ~III"'IHI         ••_

                        . " ... , . . . . .
                                                              .....
                                                              1..
                                                              fJt"
                                                                         I




                                                                                   ---
                                                                                 -- C126431
                                                         -
                                                        .., .011".~
                                                                     I
                                                                                                              ---12345
                                                        ..
                                                        q'
                                                                     .
                                                                     .
                                                                                 _ . ABC CONSTRUCTION
                                                                                                                  --- RF1-1
                                                                             -_. 12345
                                                                                                                        -n-IR
                                                                                                                            l'I[e( LAm pwt",c


                                                                                                                        :
         1'·"'--- I                                                                                                         .'_CU_
                                                                                                                               -~



                                                                                                                               •
                                                                                                                                                                                                                 p
                                                                                                                                                                                                                  -
                                                                                                                                                                                    ~ttt
                                                                                     r,-~ OF GRJOj                                                                  L___
                  ..~
                                                                                                                                    .sJ.'


                                                                                                                                                                                     .JInJJ ~~3
                                                                                     lTO                  3(6")
                                                                                                                                                                    I
                                                                                                                                                   ~=~              b-r.~ ~:.,:~
                                                                                                           -....... Cil


                                                                                                                   Ift"~                               ,
                                                                                                                                                                         --
                                                                                                                                                                         """ ' r                            .. '--                        ~


                                                                                                                                                                             ..-- ~[~
                                                                                                                                                                                                                 ~~
                                                                                                                                                                         .~
                                                                                                                    :                       •
                                                                                                                           "....,.          •
I   "'t
                   ,,
                           0

                               "~L"=W~":>A ,i
                                                                                                                                                                                                                   ~
                                                                                                                                        ,,
                                                                                                  0


                               "                                                "
                                                                                                                                                            I
                                                                                                                                                                :l.IS1IMIl1UA.!l1OfT
                                                                                                                                                                                                II
                                                                            ~.;!;
                                                                                30' F~~ I.JKOF GRID
                                                                                1TOG       3(6")
                                                                                             '----
                                                                                                                   :


                                                                                                                    Lb
                                                                                                                                -
                                                                                                                                .Jj)1                    _._--_ --
                                                                                                                                                           ~-_._----
                                                                                                                                                                     -
                                                                                                                                                        -----_ ... -:: ~
                                                                                                                                                            ~=:"=-_-:..":'=s ..
                                                                                                                                                                                 .  .
                                                                                                                                                                                   """" --      -                      i'
                                                                                                                                                                                                                                . . , ... ,1




                  ~                                                                                                             'f                     _                  _
                                                                                                                                                       ":,,::,,.o:-..=-:.-=.
                                                                                                                                                            ... ...-.-
                                                                                                                                                            =.:.'":':~-::-.~                        _ _ IJr          Il1lO5)




                                                            ....
                                                               ~~        ....       u'
                                                                                       ,y.-\
                                                                                      s·~~· .>~
                                                                                       b"""o:V
                                                                                                                                "-~-
                                                                                                                                 i!!!!l}, !!l::!l!!'.: ,
                                                                                                                                Gl:~.=:=;:~..~,..
                                                                                                                                                        --_._-----
                                                                                                                                                         -                 . IBBS --=- = -
                                                                                                                                                                                        ..                        --B
                                                                                                                                D-
             £-K




                                                        .-
    .; .. _...-0.':
      ~

                         =;u-
                         "' ...   _-

                      "'-- 1;  ~  I •
                                                 fa.-
                                                                ~~
                                                                 ..,..-4
                                                                             ·W



                             .                                     .....            EREC'1ON NOTES:




                                                          '.'            '~
                                                                                   . - . _ _ -_l"Il                  .u~




                      ~ ~. -                              ,r      - .                                     .1OU;. _ _ lnE..
                                             M                                     .IIIRI_........
                                                                                            __
                                                                                   1.1D~..n...
                                                                                   .I.,"~.'CI"'-
                                                                                                       vr"_"""_-.swa
                                             .. ..                    ....         ...-."..-.        .-:sr ... _ _ ...   fIl:flI_ItII: _ _ lYnIO.
                                                                ).-
                                  . --   ,
                                                     ))


                                                                                   ......
                                                                                  ~~".";:'=:=;:_';'S;i:'



I
L
     ••   R   •                                                                                                                                                   I   ~   ~    •




                                                    ----_                         .. -          _•.. - •.. _.- - _.._--_....•                                __.__ .
1-
                                                                i!l                        i9                       ill               iii!!
                                                     - 'Iii 8 • 'Ii'f lJ ' "Iii 8                                          ""In ~
                                                                                                                                                   I'
                                                                                                                           •
                                                     • "I" ~ . "Ii' ~ I . ·I i ' ~                                             'I i' ~                                1
                                                                                                                                                                                   ~ II
                                                    ... '.'1 -.. '·'1 I ·"·'·'1 .. -'.il
                                                    e' ,I-It! !" l'lf I ~ ~t!! I-It I 1= =I-It I
                                                    ~, ~ 1                                       ·ii""·~c·~: ..!~e
                                               ••                                                                                                            •            'e
._1M3"         12




                                              r--t---
                                             ~~ ~
                                                                                                                  ,-
                                                                                                                  ,.
                                                                                                                  ~


                                                                                                                  ,-
                                                                                                                     --...'" -...---... -- ..... -- ...... ----......... --.. ...... ......
                                                                                                                  R1:;() fRN,IE:
                                                                                                                        ~
                                                                                                                                   U
                                                                                                                                   _...u-
                                                                                                                                          ...
                                                                                                                                           OJ
                                                                                                                                                   ..,....... l
                                                                                                                                        $\llC CQ,IMl lIUn:JIJ (lo



                                                                                                                                                    ••
                                                                                                                                                                    ~

                                                                                                                                                                    U   U    U    OJ
                                                                                                                                                                                       ---u>-
                                                                                                                                                                                       ~    _u
                                                                                                                                                                                       ---...-
                                                                                                                                                                                                 --...-
                                                                                                                                                                                                 u   ~




                                                                                                                     -... ...----... ......... ... ... - ... - ...
                                                                                                                                                   --.v-
                                                                                                                                                    .,              ~~       ~-
                                                                                                                                                                                                 ~~

                                                                                                                  -- --
                                                                                                                  ~     ~
                                                                                                                                   -u      ~                  ~     u   ~.   OJ             U    U   U
                                                                                                                  "                                                 ..-..-


                                             ,r
                                                                                                                                          -        ~~                        ~         -.-.m-
                                                                                                                  ~     ~
                                                                                                                                   U       _u                           ~    U    ~         ~
                                                                                                                  "                                 U               U                  U

                                                                                                                  "                        "
                                                                                                                  NOltS FCA REAClKWS

                                                                                                                                                    o    U.
                                                                                                                                                    . -~
                                                                                                                                                    •
                                                                                                                                                    oU
                                                                                                                                                         U
                                                                                                                                                          U


ReO FR.ulE:.
  _
  __
       011
       Uoo
                         _ _ JI[.ICfDI5,. .otOlOt 81n,
                toooI _-,,~l.-
                    !..._._~ !..._,_~ ~~ ~~
                                                         It

                                                         "
                                                              lilSll'UD
                                                                -...w                      {Oof
                                                                                      __ ~ ~
                                                                                                          _
                                                                                                                                                    0
                                                                                                                                                    o


                                                                                                                                                    .,
                                                                                                                                                      ...
                                                                                                                                                    oK ..
                                                                                                                                                         U
                                                                                                                                                        ...
                                                                                                                                                         U



  ..
  10
       "GIlD
       __
                    •l   12
                           ,.&
                           ..,    -o.t
                                   1"    •
                                         ~
                                              _:1-1
                                               l.&
                                                      .v
                                                      _u
                                                                 •   1150   t.o:;II   Ill.s.      o.Slf       U
                                                                                                                                                    ..0'0'"
                                                                                                                                                    .~
                                                                                                                                                                                       Hrr
                                                                                                                                                                        

                                                                                                                                                     11        <4
                                                                                                                                                                            1



             "
              : : I I :
            t! I    I

             : [ l I I
             f       "
             : I I : I
                      I
                         ,
                             ,


                             I
                                 --
                                   ,
                                       .i        /1
                                                    ,,
                                                          1"
                                                                ,
                                                          , t........ ,
                                                            /,v           ,
                                                                           '
                                                                     ......'

                                                                                                      ,
                                                                                                      I
                                                                                                          " 4-
                                                                                                          "
                                                                                                              I
                                                                                                                  ~.




                                                                                                                        ...
                                                                                                                              I~

                                                                                                                               ,
                                                                                                                               ,
                                                                                                                                       "..~!tf+!@
                                                                                                                                             !   fliiiiiii=J    (1AU   ~
                                                                                                                                                                       --+-
                                                                                                                                                                            FQM;    'lM



                                                          .... :          ,,                                                                                            I

                                                                                                ..
             ,   I   •   I   I




        I
        t ~
             I

             I
                 I

                 '.
                     I



                 : : : :
                         ,

                             I
                                                               , --      ~,



                                                                          I
                                                                                            on-./.l"""" :....::.
                                                                                            ./1
                                                                                                      '
                                                                                                      I    1'--;:_J
                                                                                                                               . J
                                                                                                                               I



                                                                                                                                                                                                     -:=ii1
        : : : : : :
        I    "           I   I
                                 -,                       ,   -".,        , ,, ,,
                                                                                            - I
                                                                                                     +., . . 1-..                                                                                    -
-       , I ,
             I   I




        : I : : : :
        , , ,
                     I   I



                                              l . . /,"   ,~,
                                                               ,-
                                                                         ~,


                                                                          I
                                                                          I
                                                                               ,, ,,
                                                                                ,
                                                                                ,, ,
                                                                                            _.1 ..
                                                                                             /,
                                                                                                      , ,-
                                                                                                             , ......
                                                                                                                               '
                                                                                                                               ,                                r:;::---~       ----
                                                                               , ,                            ,,
    ~::
        I    ,




        : : : I
                 I   I   I   ,
                                  I
                         :: -': t;
                                 ..........          1         I" ....
                                                                                , ,
                                                                               :, :,
                                                                                              .- ,            r,;;:

                                        *' , :~
                         I   :




                                                                                                                              -.~--'l--ko'
          "                  !                                                         ,-
                                                                                                             r!
    ,
                         ~~-
                                 ,                                                                        --iP
                                                                                                                   .... -
                                                                                                              .... ~""
                                                                                                                                                                                  lIIhf.~
                                                                                                                                                                                  l:lIlI!o-O:~'-""
                                                                                                                                                                                  111 Ord.."
                                                                                                                                                                                  III ..... _ ·__
                                                                                                                                                                                       _"-..J.~


                                                                                                                              ... ~"                                              .~"l)..r~1             :f...
"I,r
                                                                                    ,
                                                                                             ,i,1
                                                                            iJ      f4

                                                                          -
'\ 1


       ~             ;-                                                                             ~~AWBACl(
                                                                                                        0'''"
                 ,11'111111111111 kill 11111 11111 1111I III ,
                                                  •
                                                                                                    =~ONAf04
                 ~ROHT~&.OC             "'-{
                       0'''"
                 ~~SIONS ON ARQi
                     "' .....
                                           WEO~~T I
                                                                                                    /
               ~                                        l.DED IN PfK>JECT       I
                                r:-                                   .-
                     -+
                 ---- ---------

                                                   ~
                                                                      =---
                                                                                         I~'"
 p,"7L                                        .NClUOED IN p~~h              I
                                                          0"'"'       ,
                                                    uoeo IN PFlOJECT        I
                        •         •
                                          -'
                                                      • •         .
              1IIIIIIIIIIIIIII'tTlIIIIIIIIIIIII,IIIIII
   .......
                                           _
                                   ........ .........
                                       :;omll'\,M
                                                               ~
                                                                              ~          )1'''
~,

~
~
     ...... -.-..
              .,
- ..'"···· .-=:     f ,,   t:l~
                                          ..   .
                                               ~   -
                                                   :J:1   .•.-,_.
                                                          '».'
                                                                    ....
                                                                    H·     .
                                                                            .~

                                                                           ,'.::it
                                                                            .~
                                                                                         .. .•.
                                                                                         ::·:rt'~
                                                                                              :=:
 .
         ~                                         ~      .~                 ~



~     '": • •• ==
~
          •
 ....-==-(1.:0         •
 .--~C"ro._
                            -'if'




                                    _.•
                                                                                     •




                                                                                               . cd
    ...... "" . ,
       .·-
                                      :-
                                                                                                                  -    10;
                         ~


~      ! : ::=.~
                              f       <
                                           r:'.
                                                                                            ..::::..... --
                                                    ~','::.
                                                       .:~
                                                                  .,   .0»




                                    E:J
                                    ~1-----;-......._




 O~
  C.....UJSTONE VENEER
       UES FUll HT. WHEN
      EHT TO COLUMN GRID
INTESEC11ONS: A-1:2, 8-1:6, C-1:6
   00.1:2, SEE ARCH SHEET
     FOR HORlZONTAl DtMS_
                          --         ~.

                                     'j
                                                                                                             ...


                                                                                                             ••
                                                                                                             ...
                                                                                                                   .. .. ....
                                                                                                             ........
                                                                                                                   .4Ul

                                                                                                                  ~.~
                                                                                                                   •1St.
                                                                                                                   .4Ul
                                                                                                                                ~




                 -~-I,'
              . @"~~~7 ~
                 f------.I-


                                                                                                      E::l
                                                                                                      ~

                       I )u---....----=~==F.==!-UTI,_;::.rTc--.                                       ~M'MLl.1        I

 ore
                               +-                WJN rulE
                                                              '!....   ~   ...1._
                                                            f! NIIIg!; ERA.,.       'f!fS   4 It ;;
                                                                                                             ~
  C.M.U./STONE VENEER
  ONTlNUES FUU HI- WHEN
    ACENT TO COlUMN GRID
INTESECTIONS: A·1:2, 8-1:fi. e-1;6
   00-1:2, SEE ARCH SHEET
     FOR HORIZONTAl. OlMS.
                                                                                                             .,            -
        .. -
    •
                                        ••    .4U     t.   ,Ilol
                                        •• l/I':  .
                                        •• t/O" ...   ::::t:r:=
                                        to '/!:.
                                        •• vo- . ..   ::::::::~




   no
  C.M.UJSTONE VENEER
 QNTlNUES RJU. HT. WHEN
iAl'JAaENT TO COlUMt~ GRID
NTESECTION5: A--1:2. 8-1:6, C-1:6
                                    :
 '0 0-1;2,. SEE ARCH SHEET
     FOR HORIZOffTAL DIMS.
                                                                                                                            ~12O'a.. TOCLOF           I
                                 ~                                                                        r'               r _   E·W COlUMNS
                                                                                                                                                                       ~                                        m :ll!I
                                                                                                                                                                                                                a- =:-
                                                                                                                                                                                                                  ::JIll
                                                                                                                                                                               W
                                                                                                                                                                                                                    ;::
                                  +<
                                                                                                                                                                I              ~TOCLOF
                                                                                                                                                                                            os 1 102   l
                                                                                                                                                                                                                ~




                   e-- ,                                     -       --            --            ,                  -      -     -     -         --         - ,
                                                 '-:.--                        -....--                          -                             l..t~       ~..t' ,            ,,
              ••
                                 ,
                                                                                            '-
                                                                                            /
                                                                                                     -, ... , ...
                                                                                                     ....... ~lt"r                ---
                                                                                                                           -- ....-                                            I,
~,   OT'0t-:
 .Id.U.
                   -1I                                  ,                      --f -                                 ---
                                                                                                                                                          ..:..+
                                                                                                                                                                   ' ll!2J
                                                                                                                                                                             •
                                                                                                                                                                             I,,
                                 ,
                                 ,                       I~TOT.O.
                                                                               ~
                                                                                                --'---                                        ___________L
                                                                                                                                                                   ,
                                 L ---
                                 -
                                                         CM.U.

                                                                          -                     --------
                                                                                                ZJ!Sl
                                                                                                                        ---------------
                                                                                                             f'¥p ~!IIE C
                                                                                                                                                                   - ---
 ---=f                                         --                -         ~                                                       rt---.                                         If
                                                                                                                                 =-1]' :                                ._~
                                                                                                                                        :~
                   1---------->~                                                                   '")....J1;2O'Cl TOClOFl




                                                                                                             U2O'TOT. OJ
                                                                                                             nc.M.U.   I




             ..
                                                                                              SfC1lJl OJ,"

                    /'
             r\.--M""   r ......
                                                      •
                                   ~ IUG,--!-.+-......J
                                                          •
                                                              -
                                                              .._._-
                                                              --,--_-..
                                                              (II      ..,.




......" :=
                                                      i
                                                                                                               . =- ~I-T ---
                                                                                                          --
                                                                                                           . ,... roc.




                                                                                     =              ...   --- ....,
                                                                                                                         I
                                                                                                                              ----
                 -- '"                         ='                  TO
                .0•
                 .M.U.




    .,,----=':===....'::':::-=;---------   ------------~------------~-------------

IN'OTE:
  C,M.UJSTCNE VENEER
     INUES FUll tfT. WHEN
  JACENT TO COlUMN GRID
fNTESEcrIONS: 1\-1:2, 6-1:6, e-1;6
AND 0-1:2, SEE ARCH SHEET
    FOR HORIZONTAl DIMS.



                                                                                               .-

                                                                                     &rOOO'~                       I
                                                                                           ~            --....:>INCII......--
                                                                                                  eoHOA.. . .

                                                                                       :   ,§~§        -=~

                                                                                                                .. . -...
                                                                                                                ---

                                                                                                                                _J
                                                                                                 ._-
                                                                                              -- --
                                                                                                 ---
                                                                                              -§;--
                                                                                                       ~~­



                                                                                                       ~-




                                                                                               ..--,
                                                                                                   -
                                                 •                                             t:=
                                                                                               .. -
                                                                                               --
                                                                                               ~




                                                                            _.-
                                                                            --
                                                         rrl·_-
                                                      ..,-=~.
!
,
      I)Ck""
         Yvo>
       ~ .'
j____________
             /)              1    _
                                      i
                                      :
                                      I
                                      J_
                                           ---
                                           ~-
                                                     ",,,=
                                                             ..


                                                                  T
                                                                            --
                                                                       :0:,""




 "
                                                                                      '9W:         _



            ......   _._.-
        OO*!J. 9£[BQ 11lM 1M: ,                                   : ~
                                                                    Bas
                                                                    ---           -          - ---
                                                                      ...
                                                                                     !SEE OVHG.
                                                                                     IARTICUlAnoN ON
                                        SEEOVHG.                               CL          SHEETA940




..........                                         ......... 'In'


                                   --                                                   -
                           -   -


                                                                     I-   I-



                                                                          m
                                                                          , . .'~~(i-~
                                                                                   --
   --                                                 --                        ~.

                                                               I ... i ,-, i. I .. I-1,1
             '''''''' or
D'




[
                                  20' TO T.O. C.M.U.

2fJ TO T_O.C.M.U.
        L




                    :
                        ... . ,
                                      -
~--
~-
-..
          --

  ,,'$   s-dQM   ........... r. .. QtneM




                                                       ~
                                                                     ... lW
                                                       ,....t...,..w~W
                                                              _ _ "'F-_t-.
                                                       fWl 'NII!WW   c-e-. ,. .....
                                       .............
                                                                                      :
          _. -                                                 .·c_
                                                                                  ~ i····~ +
                                                       i               , I                                      l'
                   I)                                "ar- I/.~'·· --,~                                                           F\?
                                                     V'.II '
                                     ... ~l.'
                          I~ lJ,                                         ~                                                       I-M-
          ~X             ~     ~~                                        ~
                                                                                  ~~                                              ... ~.f'.".,_
                                                                                                                                                         --0




     ~ ~                                                                            ......                           ..
                                                                                                                                 ........                  ....
                                                                                                  ,_-:air:1O_                               "-
                                               ""V:".=
                                                    ...
                                                                                             -.
                                                                                                                 -
           """__ ._ .. ....
                                                 ;-
.... ... - ..
_ _ _ • _ _ 100.




                              .
                                  -
                                          -    l-


                              ~       I
                                          -. .--
                                           oW
                                                    I
                                                                                                          _..--_.....
                                           .              -.
                                                          ...
                                                          _.,,,...
                                                          .. .. .,-
        .....,MtpWn                                          _.........
                                                                 ..... ..
                                                                    ,                             -!el .......




                                                                            ....t« ... wM:
     @ - _.. ,,&<
     (i) _ _ cr ...

                                                                                                                        2,~          __                                        ~H~~
  _  .......-
  -.----.,._
   .._-_.- _....            ..
                                                                                                         ~~'
                                                                                                          -tr......
                                                                                                            -i:Ji iM-7. d '
                                                                                                                    '''>I'       t   H
                                                                                                                                          ~..
                                                                                                                                                ,l
                                                                                                                                                    r..




                                                                                                                                                              --
                                                                                                                                                          .-:.:.:
                                                                                                                                                                         --D
                      t~H
                                                                                                                                                          I

                  . . ¢-~~
        ._---
       _..... _.
                      t;.:
                                                                                                               _   .. _
                                                                                                                          "
                                                                                                                              ,.~.
                                                                                                                              .........
                                                                                                                                     ..   T.~
                                                                                                                                                ,   ~

                                                                                                                                                    I A?
                                                                                                                                                    ~"\._-
                                                                                                                                                        _



. . . . . . . . . &d- . . . . . . I5Ol02   ~                        ISIHQ8   eo· 1M'"   r,..   r;w"                .... - M t f . . .                         I SD50 I   I ..

                                                                                                                                                                                   --
                                                                                                                                                                                9J' ........ '*-   lsosa




                                                 ~
                                                      -- .¢-

             ----
                                           iT
                                           ~ ..i:=
                                                           :.."t"
                                                           or'OOQ



     -.
     _~

                        . . --                             ~H




             ......_-
                      •.-                            bd


r+ • ""   he. fee te»+-          I SD66     r..w ..... w            ISO'56


                                                                                                                                                                                     :
                                                                                                      ~::c:.   :-=::":':3E-:-
                                                                                                      oE'ioro
•




         --                                      - -_..
                                                 \to-:;';;b ~_                                                     -
       E-- --::t:.:                                       ..... -...Jrn~_
                                                 """ l...";-
                                                             -"
                                                                     ~:Jf




                                                                                 --
                                                             .....,
                                                              .~

                                                                                                                   ".. ~".
                                                                                                                                            f'LEASE PROVIO
                                                               .~                                                       t "I:'...,            l TRIM
                                                                                                                    ,
                                                                                                                   -.-
                                                                                                                                             PTIONS G


    . . _!Jbj--                            '"'
                                                  .......... _,"",.      ""
                                                                               _ , . . , ..... -!kIll        rom
                                                                                                                        -'.---
                                                                                                                                            CORNERS



                                                                                                                                          PLEAS         10


                        .Jf@l.                                                                          --...---
                                                                                                                                          MAXIMUM OIMENSION
                                                                                                                                          Of ROOF PANel
                  •        .. -_.-
                                                                                                        :=0-                              BEYONOClIP
                                                                                                     _




                                                    __   ::/U~='

                                                                      .-----
                                                                                  _ _ _ _ 00
                                                                                ... In _    -p-tlf

                      ~"""""''''''''''''                                '"                                  '"                       '"
                                 '- ---
                                l:J
                                                         "'-"m-::=
                                                        .~~§;..


                                  ------
       .
1_._-.__.               _-_ _-_
                ... . - ....                                                                                                                               ... __ .-
                                                                                                                                             ._....-....._ _- -
~




                                                                                                                                              ~~._--_




                                                                                                                                             ._---_    .
~'=":':"'.==:::=:..~..:."":'.:

._-_~::~:?.!i:....~'Z"==::-
           _...-. _-_ . .
            __.._._ -
                                __                                                                                                           .=~:."'"'::1.~':=-=':.-:--=.-:.
~
    t
        :
            '
                .
                    :
                        .
                            -
                                                                                                                                              ~-
:..-:.'::=::".:•••••0::•..:':.e." .......
                                       4PH
                                                 "'"
                                                               TD!li
                                                                        ._ ...   _....._ _--
                                                                         'knw4?:,.• ",_Mf-N
                                                                                          .....     TD98                                          f=rrin ref     fe
                                                                                                                                                                                  roliO




                                                                            -_._.._-_.
                                                                                                              . . •• _ _ . . . . . N



E"'tt'tt ... Gp                                                                  ....... 9H.n-zu   IDIs.4X   Hre   T     w.n-P'                  '""" ....... 'jtsfw -   !$.-ni   11l1sa
                                                                                                                                       """
                                -   1Hj!M-i11   rolll         Tt)l~2X
                                                                                                                                                          ~
                                                                                                                                                        I
                                                                                                                                                        !I
                                                                                                       .:====-....

                             TD2..
                                     --_ ....--_.-
                                      l'1=:P'l'n-
                                                    tu
                                                         J1"   W
                                                               --   rtn91. __ ...-.... __ .....
                                                                                                  ",W-'5=U'
                                                                                                  _                  TDI57
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       J


                                                                                                                                                       1
                                                                                                                                                        I

     1M     .....
      ':::~....     -
                                                                                                                                                       /I
                    '5=I!1
                                                                                                      T"54




                                                                                                                                    ...      - /I
                                                                                                                                          ~_..-




                                                                                                                             S!2§          "';..
                                                                                                                                            .--...
                                                                                                                                           ~_




i
1,          _
                                                                                                                                    ----
                                                                                                                                                   I
                                                                                                                                                   I
                                                  CAUSE NO. 13-212

           ROBERTSON ELECTRIC, INC.                      §                     IN THE DISTRICT COURT
                                                         §
           v.                                            §
                                                         §                    216 TH JUDICIAL DISTRICT
           SELECT BUILDING SYSTEMS,                      §
           INC., TRI-BAR RANCH CO., LTD.,                §
           And G & R LAND COMPANY, INC.                  §                  KENDALL COUNTY, TEXAS

                          TRI-BAR RANCH COPMPANY, LTD., ROD LEWIS AND G&R
                               LAND COMPANY, INC.'S TRIAL EXHIBIT LIST

          Tri-Bar Exhibit                              Description                          I Admitted     Not
              Number         I                                                                           Admitted
            Tri-Bar 001                          SBS Pay Application No. 001
            Tri-Bar 002                          SBS Pay Application No. 002
            Tri-Bar 003                          SBS Pay Application No. 003
            Tri-Bar 004                          SBS Pay Application No. 004
            Tri-Bar 005                          SBS Pay Application No. 005
            Tri-Bar 006                          SBS Pay Application No. 006
            Tri-Bar 007                          SBS Pay Application No. 007
            Tri-Bar 008                          SBS Pay Application No. 008
            Tri-Bar 009                          SBS Pay Application No. 009
           Tri-Bar 0010                        Robertson Pay Application No.3
           Tri-Bar 0011                        Robertson Pay Application No.4
           Tri-Bar 0012                        Robertson Pay Application No.5
           Tri-Bar 0013                        Robertson Pay Application No.6
           Tri-Bar 0014           Subcontract Between Select Building Systems and Select
                                                     Management Systems
           Tri-Bar 0015          Texas Secretary of State Documentation regarding Select
                                  Management Systems, Inc. dba Superior Metal Services
           Tri-Bar 0016          3/31/2012 Texas Franchise Tax Public Information Report
                                             for Select Management Services, Inc.
           Tri-Bar 0017             6/1/2003 Select Management Systems, Inc. Assumed
                                                        Name Certificate
           Tri-Bar 0018            SBS Subcontract Document Request - Superior Metal
                                                           Services
           Tri-Bar 0019                           Hangar Deficiency Legend
                                  NOTE: All documentation referenced in and supporting
                                 the calculations in the Hanger Deficiency Legend will be
                                 sent to lead counsel for SBS and Robertson via overnight
                                                             mail.
           Tri-Bar 0020             10/18/2013 Los Cerritos Hangar Deficiencies Report
           Tri-Bar 0021          10/18/2013 Los Cerritos Hangar Corrective Action Report
           Tri-Bar 0022              3/6/2013 Speedway Erection Service Company Los
                                               Cerritos Hangar Inspection Report
           Tri-Bar 0023                  5/2/2013 BoDen LLC Hangar Defect Report
/,   I'    Tri-Bar 0024                      5/17/2012 Los Cerritos Hangar Al 00
\\~~
Tri-Bar Exhibit                         Description                          IAdmitted I     Not
    Number                                                                                 Admitted

 Tri-Bar 0025                 5/17/2012 Los Cerritos Hangar A300
 Tri-Bar 0026           4/3/2012 Los Cerritos Hangar S-l through SD-1
 Tri-Bar 0027          6/26/2012 Los Cerritos Hangar S-l through SD-1
 Tri-Bar 0028          GlacierCap Management, LLC SBS Subcontractor
                                          Payment Stubs
 Tri-Bar 0029                   SBS Subcontractor Lien Releases
 Tri-Bar 0030             Schulte Building Systems PEMB Drawings
 Tri-Bar 0031              9/19/2012 J. Green PEMB Delay Narrative
 Tri-Bar 0032     9/19/2012 Email from J. Grable to S. Schiffman RE: Los
                                             Cerritos
 Tri-Bar 0033                    SBS Original Project Schedule
 Tri-Bar 0034      9/11/2012 Email from J. Green to J. Grable re: Schedule
 Tri-Bar 0035               9/11/2012 SBS Revised Project Schedule
 Tri-Bar 0036             10/5/2012 J. Grable Weekly Progress Report
 Tri- Bar 0037             11/2/2012 Email from J. Grable to J. Green
 Tri-Bar 0038       11/2/2012 Email from J. Grable to R. Lewis re: Uvalde
                                    Hangar building delivery
 Tri-Bar 0039       11/12/2012 Email from J. Grable to J. Green re: RIGID
                             FRAME - WIND BENT CONFLICTS
 Tri-Bar 0040       11/13/2012 Email from T. Pittman to J. Grable re: Los
                                             Cerritos
 Tri-Bar 0041             11/13/20 12 Emai I from J. GrabIe to J. Green
 Tri-Bar 0042      11/14/2012 Email from S. Schiffman to J. Grable re: Los
                                             Cerritos
 Tri-Bar 0043         11/28/2012 Email from J. Grable to T. Pittman Fwd:
                              Uvalde Hangar flight request site visit
 Tri-Bar 0044      11/14/2013 Email from C&S Enterprise to T. Pittman re:
                            Revised estimate for Los Cerritos Hangar
 Tri-Bar 0045       1/17/2013 Email from V. DeAnda to K. Kieke Re: Gap
                                between CMU and spandrel beam
 Tri-Bar 0046        1/29/2013 Email from T. Pittman to J. Grable re: SBS
 Tri-Bar 0047     1/30/2013 Email from J. Grable to R. Lewis FW: steps for
                                     extending door pockets
 Tri-Bar 0048           2/5/2013 Los Cerritos: Hangar Meeting Minutes
                              (Substitute for Robertson Exhibit 12)
 Tri-Bar 0049      2/12/2013 Email from J. Maywald to J. Green RE: Final
                                      Invoice-Los Cerritos
 Tri-Bar 0050     2/28/2013 Email from T. Pittman to J. Grable re: Hangar
 Tri-Bar 0051       3/1/2013 Email from J. Green to D. Morgan Fwd: Los
                                   Cerritos Structural Pictures
 Tri-Bar 0052         3/1/2013 Email from D. Morgan to J. Green re: Los
                                   Cerritos Structural pictures
 Tri-Bar 0053         3/6/2013 Email from M. Martinez to D. Boddie RE:
                                  Footings field measurements
 Tri-Bar 0054        3/12/2013 Email from M. Martinez re: Field Shots of
                                       Formwork Pre-pour
Tri-Bar Exhibit                             Description                         Admitted      Not
    Number                                                                                  Admitted

 Tri~Bar   0055         3/13/2013 Email from M. Martinez to V. DeAnda re:
                                              Pictures
 Tri-Bar 0056                 SBS Photographs SBS 0590 - SBS 0616
 Tri-Bar 0057          Email from D. Boddie to T. Pittman FW: sidewall fans
 Tri-Bar 0058        Email from B. Carnwarth to D. Boddie re: Light Fixtures
                                             left onsite
 Tri-Bar 0059                 Slates Harwell Attorney Fee Statements
 Tri-Bar 0060         Goode Casseb Jones Riklin Choate & Watson Attorney
                                          Fee Statements
 Tri-Bar 0061        Email from J. Grable to J. Green FW: Submittal #3 Rebar
                            Placement Shop Drawings with Attachment
 Tri-Bar 0062         7/1112013 Email from J. Briggs with Robertson Electric
                                         Lien Adjustment

 Tri-Bar 0063                   SBS Weekly Reports (June 2012)
 Tri-Bar 0064                    SBS Weekly Reports (July 2012)
 Tri-Bar 0065                  SBS Weekly Report August 12,2012
 Tri-Bar 0066                 SBS Weekly Reports (September 2012)
 Tri-Bar 0067                 SBS Weekly Report November 4,2012
 Tri-Bar 0068                  SBS Daily Reports (November 2012)
 Tri-Bar 0069                  SBS Daily Reports (December 2012)

        Tri-Bar reserves the right to introduce any exhibit listed in the Trial Exhibit Lists of

 Robertson Electric, Inc. and Select Building Systems, Inc.

                                              Respectfully submitted,

                                              SLATES HARWELL, LLP


                                              By:   /s/ John W. Slates
                                                      John W. Slates
                                                      State Bar No. 00794646
                                                      Colbie Brazell
                                                      State Bar No. 24050157

                                              1700 Pacific Avenue, Suite 3800
                                              Dallas, TX 75201-4761
                                              (Telephone) (469) 317-1000
                                              (Telecopier) (469) 317-1100

                                              ATTORNEYS FOR DEFENDANT TRI-BAR
                                              RANCH COMPANY, LTD.
Tri-Bar Exhibit
    Number
                                           Description                        IAdmitted I     Not
                                                                                            Admitted

                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been

 forwarded to all counsel via email on this 14th day of March 2015.

                                                         /s/ Colbie Brazell
DEFENDANT1S
  EXHIBIT
     1
                                               Document G702™                                                               1992
Application and Certificate for Payment
TO OWNER:                Tr-Bar Ranch Company, Ltd.                                   PROJECT:                  Los Cerritos Hangar                              APPLICATION NO: 001                                                             Distribution to;
                         10101 Reunion Place, Ste 1000                       San                                County Road 410                                                                                                                         OWNER:
                                                                                                                                                                 PERIOD TO: July 31,2012
                         Antonio, TX 78216                                                                      Uvalde, IX,
                                                                                                                                                                 CONTRACT FOR: General Construction                                                 ARCHITECT: X
FROM        Select Building Systems, Inc.                                      VIA                              John Grable Architects, Inc,                     CONTRACT DATE: May 03, 2012                                                    CONTRACTOR: X
CONTRACTOR: 17 Scenic Loop Rd,                                         Boerne, ARCHITECT:                       222 Austin Hwy.                                  PROJECT NOS: SSE 112/013
            TX 78006                                                                                            San Antonio, TX 78209                                                                                                                          FIELD:
                                                                                                                                                                                                                                                             OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                      The undersigned Contractor certifies that to the best of the Contractor's knowledge, information and
                                                                                                                                          beliefthe Work covered by this Application for Payment has been completed in accordance with the
Application is made for payment, as shown below, in connection with the Contract.                                                         Contract Documents, that all amounts have been paid by the Contractor for Work for which previous
Continuation Sheet, AlA Document G703, is attached.                                                                                       Certificates for Payment were issued and payments received from the O"mer, and that current
1. ORIGINAL CONTRACT SUM                       ,                                 $                   1,226,074.00                         payment shown he . is now due.
2. NET CHANGE BY CHANGE ORDERS                             ,       _.... $                                             0"-'-.0.;. ;. 0    CONTRACTOR: ;y,,,..,.,, .r y . r
3. CONTRACT SUM TO DATE (Line 1 ± 2)                               _             $                   1,226,074.00                         By: -c:-~~~~6z::~~=-~
4. TOTAL COMPLETED & STORED TO DATE (Column G on 0703)                           $,_ _...:8",8",.2""90",,.)=-0                            StateQf:exas
5. RETAJNAGE:                                                                                                                             County. of: Kendall .
   a. ~% qfCompleted Work                                                                                                                 Sub~cribed and swornt() ~'                                                             JOl-lNC,MAyW.a,uk· •
      (Column D + E on 0703)
        °
                                                             $.         . :::8:.;:,8:,::;29::.;,.0::,;:5                                  me tllis  a. 7~aY,Of ~                 ~ I~                                      •MY'COMMlSSioN1:X#t'RES
   b.       % of Stored Material
                                                                                                                                                                                                      ~~;;;;;;;;;;;;;;;;;;;;;;;;NQvumbel:~;;;;;Zl;;;;;.20i,;;;1;;;;;5 ~II
      (Column F on G703)                                     $,-,.
   Total Retainage (Lines 5a + 5b or Total in Column I of G703)
                                                                                 ~O"".O~O
                                                                                 $,                      8::.1,.:; 82::;:9:.:.;.0:.:;.5   ~~t1~:~·· "'ll:~,:r-
6. TOTAL EARNED LESS RETAINAGE                                                                              $           79,461.45
      (Line 4 Less Line 5 Total)                                                                                                          In accordance with the Contract Documents, based on on-site observatiolls and the data comprising
                                                                                                                                          this application, the Architect certifies to the Owner that til the best of the Architect's knowledge,
7. LESS PREVIOUS CERTIFICATES FOR PAYMENT                                                         '"        $                   0.00      information and beliefthe Work has progressed as indicated, the quality ofthe Work is in accordance
      (Line 6 from prior Certificate)                                                                                                     with the Contract Documents, and the Contractor is entitled to payment of the AMOUNT
8. CURRENT PAYMENT DUE                                                                                   I$             79,461A~          CERTIFIED.
9. BALANCE TO FINISH, INCLUDING RETAINAGE                                                                                                 AMOUNT CERTIFIED »               _       H       »
                                                                                                                                                                                       H.H . .        .,.•••, _      $.,,-:',...,..-;---;;-.".-_ _;-:-_
        (Line 3 less Line 6)                                                           $           1,146.612.55                           (Attach explanation if amount certified differsfrom the amount applied. Initial allfigures on this
                                                                                                                                          Application and on the Continuation Sheet/hat are changed /0 confol'm with the amoulli certified.)
rHANGEORDERSUMMARY                                    ADDITIONS       DEDUCTIONS                                                          ARCHITECT.:
 otal changes approved in previolls months by Owner $         0.0 $            0.0                                                        By:                                                                          Date:                                                _
 otal approved this Month                           $         0.0 ,1)          0.0
                                                                                                                                          This Certificate is not negotiable. 'TIle AMOUNT CERTIFIED is payable only to the Contractor
                                          TOTALS $            0.0 ,1)          0.0                                                        named herein. Issuance, payment and acceptance of payment are without prejudice to any rights of
NET CHANGES bv Change Order                         $                          0.0                                                        the Gvmer or Contractor \lllder tlris Contract.
                                                                                                                                                                                                                                    SBS 0486

AlA DoclllllontG702''' -1992,Cop)'riglll C195$.1963. 1$55,1971,1978.19~;l~1992 by TheAmOOcan InSUl4\e olAlcillllOds, All rillll1sr.ilrved. WARNING: Thill AlA" DocUjIlenll&prolectedby. U.s.
(:op,yrlght Law andlntemational T1eaUes. Unauthorized leproduction ordl~trlbullonofthl~ AlA" Document, or allY pot1lon e>f1l:, matresultinsevera ".Ivil and "tlmi!J'!1 penallles, and Wlllbl>pll>llecuted to                                                        1
the mWmumextent l'QSslbleunderthe law. Thls cIOl'umanl \'\/!IS prQd~bYAlA,s~re al16:43:52Cfl ~7J26f2012 unde,'Q[dor N!>-3W160119_1 wh1l:h eNllr~ lin 05l17i:2013,and is notJ.Ol' resale,               .
U~r t!otes'                                                                                                                                                                                (109422ll140)
                                     Document G703™                                                1992
 Continuation Sheet
 AlA. Docurnent, G702™--1992, Application and Certification for Payment, or e13(j1'M--2009)                                                       APPLICATION NO: 001
 Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
 containing Contractor's signed certification is attached.                                                                                        APPLICATION DATE: 07131/2012
 In tabulations below, amounts are in US dollars.                                                                                                 PERIOD TO: 07/31/2012
 Use Column I on Contracts where variable retainage for line items may apply.                                                                     ARCHITECT'S PROJECT NO: SSE-I 2-01 3
      A                B                         C                     'D          E                                   F                               G                              H                           1
                                                                       WORK COMPLETED                                   TOTAL
                                                                                                      MATERIALS
                                                                 FROM                                                COMPLETED                                                 BALANCE TO            RETAINAGE
  ITEM DESCRIPTION OF                    SCHEDULED                                                    PRESENTLY                                                    %
                                                               PREVIOUS                                             AND STORED TO                                                FINISH             (IF VARIABLE
   NO.     WORK                            VALUE                                        THIS PERIOD     STORED                                                   (G+C)
                                                              APPLICATION                                                DATE                                                     (C-G)                 RATE)
                                                                                                    (NOT IN D OR E)
                                                                 (D +E)                                                (D+E+F)
 1         Mobilization                              2,000.00           0.00,                    2 OClO.OO .                  a.oo                2,000.00 100.00 %                         0.00                      O.O!!J
           Project
 2         Superintendent                         48,000.00                     0.00                 0.00                     0.00                    0.00        0.00%              48,000.00                        0.00
 3         Project Management                     10,000.00                     O.OO!             1156.23                     0.00                1,156.23       11.56%               8,843.77                        0.00
           Rental ofTelTIporary
           Facilities, Equipment,                                                                                                                                                                             .
 4         etc.                                      9,000.00                   0.00                   0.00                   0.00                      0.00 '     0.00%               9,000.00         ·'1           0.00
           Other General
 5         C!,))lditions Costs                       3,000,00                   0.00                  0.00                    0.00                     0.00        0.00 %              3,000.00                       0.00
 6         Travel                                 12.000.00                     0.00                115.23                    0.00                   115.23        0.96%              11,884.77                       0.00
           General Liability
 7         Insurance                                 4,904.00                   0.00                   0.00                   0.00                      O.OC!      0.00 %              4,904.00                       0.00
           Builder's Risk
 a         Insurance                                 1,840.0~                   0.00                   0.00                   0.00                   0.00         0.00%               1840.00                         0.00
 9         Casual Labor                           1000.00                       0.00                   0.00                   0.00                   0.00         0.00%               1,000.00                        0.00
 10        Final Cleanin.e:                       1 800.00                      0.00                   0.00                   0.00                   0.00         0.00%               1,800.00                        0.00
 11        Debris Removal                         3,500.00                      0.00                   0.00                   0.00                   0.00         0.00%               3500.0Q                         0.00
 12        Surveying & Staking                    1,000.00                      o.od                 0.00                     0.00                   0.00         0.00%               1000.00                         0.00
 13       Site Utilities                         17,500.00                      0.00                 0.00                     0.00                   0.00         0.00%              17,500.00                        0.00
 14       Foundation 12" thick                  140,000.00                      0.00            40,300.00                     0.00              40,300.00        28.79 %             99,700.00                        0.00
          Concrete Paving &
 15       Curbs                                   71,000.00                    0.00                    0.00                   0.00                     0.00        0.00%             71,000.00                        o.oa
 16       Mezzanines                               3800.00                     0.00                    0.00                   0.00                     0.00        0.00%              3,800.00                        0.00
 17       'Concrete Staining                      18000.00                     0.00                    0.00                   0.00                     0.00        0.00 %            18,000.00                        0.00
                                                                                                                                                                           .
 AlA Document G703 T• _1992. Copynghl © 1953, 1955, 1955, 1957,1970, 1978 1983 and 1992 by The Amencan Institute of ArchllecLs. All rights reserved. WARNING: ThiS AlA Documenl's protected by U.S.
                                                                         1
 Copyright Law and International Treaties. Unauthorized reproduction or distribution ofthis AlA- Document, orany portion of It, may res,ult in severe civil and crimlnal penalties, and will be prosecuted to              1
 the maximum extent possible under the law. This document was produced by AlA sonware aI16:46:40 on 07/26/2012 under Order No.347716D119_1 which expires on 05/17/2013, and is nol for resale.
 User Notes:                                                                                                                                                                            (1781744710)

                                                                                                                                                           SBS 0487



()                                                                                                         (J
     A                 B                         C                      D           E                                  F                              G                              H                          I
                                                                       WORK. COMPLETED                       TOTAL
                                                                                           MATERlALS
                                                               FROM                                       COMPLETED               BALANCE TO RETAINAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                         PRESENTLY                        %
                                                             PREVIOUS                                    AND STORED TO              FINISH       (IF VARlABLE
  NO.     WORK                             VALUE                           THIS PERlOD       STORED                      (G +C)
                                                            APPLICATION                                       DATE                  (C - G)          RATE)
                                                                                         (NOT IN D OR E)
                                                               CD +E)                                       (D+E+F)
18        Masonry - CMU                          51,000.00            0.00          0.00            0.00            0.00   0.00%      51,000.00            0.00
19        Masonrv - Stone                        44,000.00            0.00          0.00            0.00            0.00   0.00%      44,000.00            0.00
20        MiscMetals                              1,000.00            0.00          0.00            0.00            0.00   0.00%        1,000.00           0.00
21        Rough Carpentry                         8,000.00            0.00          0.00            0.00            0.00   0.00%        8,000.00           0.00
22        Cabinets & Millwork                    14,150.00,           0.00          0.00            0.00            0.00   0.00%      14,150.00            0.00
23        Finish CarpentrY                        1,500.00            0.00          0.00            0.00            0.00   0.00 %       1,500.00           0.00
24        Cedar Plank Cladding                   24,000.00            0.00          0.00            0.00            0.00   0.00%      24,000.00            0.00
          Insulation & Fire
25        stopping                                 2,500.00                    0.00                   0.00                    0.00                     0.00       0.00%               2,500.00                      0.00
26        Caulking & Sealants                      2,500.00                    0.00                   0.00                    0.00                     0.00       0.00%               2.500.00                      0.00
          MetalDoors &
27        Hardware                                 3,600.00                    0.00                   0.00                    0.00                     0.00       0.00%               3,600.00                      0.00
28        Storefront / Windows                     4,520.00                    0.00                   0.00                    0.00                     0.00       0.00%               4,520.00                      0.00
          Wood Q.QQr.~.&                               .   .                     •..                                                                                     ..                    ..
29        Hardware                                 1,300.00                    0.00                   0.001                   0.00                     0.00       0.00%                1,300.00                     0.00
30        Overhead Door-I4'                        3,250.00                    0.00                   0.00                    0.00                     0.00       0.00%                3,250.00                     0.00
          Metal Stud / Drywall
31        System                                   5,000.00                    0.00                   0.001                   0.00                     0.00       0.00%               5,000.00                      0.00
32        Paint                                   17,500.00                    0.00                   0.00                    0.00                     0.00       0.00%              17,500.00                      0.00
33        Suspended Ceilings                       6,300.00                    0.00                   0.00                    0.00                     0.00       0.00 %              6,300.00                      0.00
34        Ceramic Tile                             2,500.00                    0.00                   0.00                    0.00                     0.00       0.00%               2500.00                       0.00
35        Carpet & Cove Base                       5,000.00                    0.00                   0.00                    0.00                     0.00       0.00%               5,000.00                      0.00
          Fire Extinguishers &
36        Cabinets                                   1,000.00                  0.00                   0.00                    0.00                     0.00       0.00%                1,000.00                     0.00
37        Toilet Accessories                         1,500.00                  0.00                   0.00                    0.00                     0.00       0.00%                1,500.00                     0.00
          Metal Building -
          Including Hangar
38        Doors                                 353,203.00                     0.00                 0.00                      0.00                    0.00        0.00 %            353,203.00                      0.00
39        Stairs                                  6,000.00.                    0.00                 0.00                      0.00                    0.00        0.00 %              6,000.00                      0.00
40        Plumbing                               54,750.00                     0.00            19,000.00                      0.00               19,000.00       34.70 %             35,750.00                      0.00
AlA Document G703'· -1992. Copynghl © 1963. 1965, 1966, 1967,1970, 1978, 1983 and 1992 by The Amerlcan IrIsIltUleQ(Archllec:\$. All rIghts reserved. WARNING: ThIS AlA'" Document IS protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or dis'tribution ofthis AlA" Document, or"ny portiOIl oUt. may rest.lll in severe civil and criminal penalties, and will be prosecuted to              2
the maximum extent possible under lhe law. This document was produced by AlA software aI16:46:4D.on0712li1ZD12under,Or;3477160119_1 which expires on 05117/2013, and is nol/or resale.
User Notes:                                                                                                                                                                                 • (1781744710)

                                                                                                                                                  SBS 0488
     I,




     A                B                         C                       D          E                                   F      G                                                       H                         I
                                                                       WORK COMFLETED                                  TOTAL
                                                                                                     MATERIALS
                                                                  FROM                                              COMPLETED                                                BALANCE TO RETAINAGE
 ITEM DESCRIPTION OF                    SCHEDULED                                                    PRESENTLY                     %
  NO.     WORK                                                  PREVIOUS                                           AND STORED TO                                               FINISH   (IF VARIABLE
                                          VALUE                                        THIS PERIOD     STORED                    (G+C)
                                                               APPLICATION                         (NOT IN D OR E)     DATE                                                     (C- G)      RATE)
                                                                  (D+E)                                               (D+E+F)
41        HVAC                                 28,437.00                       fLOO                   o.od                   0.00                    0.00         0.00%              28~437.00                       0.00
42        Bill: Ass Fans                       15600.00                        0.00                 0.00                     0.00                    0.00         0.00%             15600.00.                        0.00
43        Electrical                          128,800.00                       0.00            19,180,00                     0.00               19,180.00        14.89 %           109620.06                         O.OC)
44        Contractor's Fee                     90820.00                        O.oq             6,539.04'                    0.00                6.539.04         7.20%             84,280.9(1                       0.00
                                                    0.00,                     0.00                  0.00                     0.00                    0.00         0.00%                  0.00                        0.00
          GRAND TOTAL                       $1226074.00                      $0.00            $88,290.50                    $0.00              $88290.50          7.20%         $1 137.783.5Q                       $0.00




                                                                                                                                                                                                          SBS 0489


AlA Document G703 T. -1992. Copyrighl © 1963, Hl6S, 1966, 1967,1970,1978, 1963a"d 1992. by The American Inslilule of Archilecls. All rights reserved. WARNING: This AlA-Document is protee:ted by U.S.
Copyright Law and International Treaties. Unauthorized reproduc;tion Of distribution of this PJA~ Document, or any portion orit, may result In severe civil and criminal penalties, and will be prosecuted to            3
the maximum extent possible under the law. This documenl was produced by AlA software aI16:46:40 on 07/26/2012 under Order No.3477160119_1 which expires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                                                             (1761744710)
                                  CONTRACTOR RELEASE FORM.
                         CONDITIONAL "\"\1 AIVER AND RELEASE UPON PAY1\1ENT


    Upon receipt by Select Building Systems, Inc. of a check from the Owner in the sum of
    Seventy-nine Thousand Four HUlidredSixtv-one& 45/100 Dollars ($ 79.461.45) payable to Select
    Building Systems, Inc., and when the check has been properly endorsed and has been paid by the bank
    upon which it is ch'awn, this document becomes effective to release any mechanic's lien, any state or
    federal statutory bond right, any private bond right, any claim for payment and any rights under any
    similar ordinance, mle or statute related to claim or payments rights for persons in the undersigned's
    position, that the undersigned has on the job of Los Cerritos Hangar located at County Road 410.
    Uvalde. TX to the following extent. Tlris release covers a complete payment for labor, services,
    equipment, and/or materials fumished to the j ob site or to Select Building Systems, Inc. or one of its
    subcontractors or suppliers through July 31. 2012 only, and does not cover any retention or items
    fumished after said date.

    Before any recipient of the document relies on it, said party should verify evidence of payment to the
    lmdersigned.

    The undersigned warrants that he either has already paid or will use the monies he receives £i'om this
    payment to promptly pay ill full all of Iris laborers, subcontractors, materialmen and suppliers for all work,
    materials, equipment andlor services provided for or to the above referenced project up to tlle date of this
    warver.


c           #
    Date:


                                                  By:
                                                           WIi
                                                          Select Building Systems. Inc.

                                                            t.m.. ••..
                                                                    ~ Nm"~
                                                                 ...~ ~
                                                         David L. Morgan,
                                                  Title: Executive Vice President

    The above person has personally appeared before me on tIris date, and is known to me as an officer or -
    owner of the corporation or business refen'ed to above, and I have witnessed Iris signature.

    Name of Notary:

    Notary Signature:

    Date:

    Place Notary Seal Here:


                        JOHN C. MAYWALD
                    MY COMMISSION EXPIRES
                        November 27,2015




                                                                                                     SBS 0490

                                                    EXHIBIT 1
                                                                                REQUEST FOR PM r MENT


          From: Select Building Systems, Inc.                             To:   Tri-Bar Ranch Company, Ltd.                                    Invoice: 137800001
                P. O. Box 780849                                                10101 Reunion Place, Ste 1000                                  Invoice: 137800001
                San Antonio, TX 78278-0849                                      San Antonio, TX 78216                                     Invoice date: 7/31/2012
                                                                                                                                    Period ending date: 7/31/2012


          Contract For:

          Request for payment:
          Original contract amount                            $1,226,074.00
                Approved changes                                      $0.00                                              Project: 1378
                Revised contract amount                                            $1,226,074.00                                  Los Cerritos Hanaer
          Contract completed to date                                                  $88,290.50                  Contract date: 5/17/2012
                Add-ons to date                                       $0.00
                Taxes to date                                         $0.00
                                                                                                                       Architect:
                Less retainage                                    $8,829.05
rn              Total completed less retainage                                        $79,461.45                          Scope:
X               Less previous requests                                $0.00
:::c
OJ              Current request for payment                                           $79,461.45
=i Current billing                                                                    $88,290.50
....10.         Current additional charges                            $0.00
                Current tax                                           $0.00                           CHANGE ORDER SUMMARY                           ADDITIONS           DEDUCTIONS
                Less current retainage                            $8,829.05                           Changes approved In prevIous
          Current amount due                                                                          months bv Owner
                                                                                     $79,461.45
                                                                                                      Total approved this Month
          Remaining contract to bill                          $1,146,612.55                                                             TOTALS
                                  .                                                                   NET CHANGES        bY Change Order
          I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the. actual value of the accomplishment under the terms of the
          Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
          contractor has paid all amounts previously billed and paid by the owner.                                                                                                            . ,
          CONTRACTOR:                 Select Building Systems, Inc.                   State Of Texas                             . County Of Kendall
          By:                ~                ------                  __              Subscribed and' sworn to before me this              day of _ - - - - - .                  .....
          Date:_~      _ _~                                           _               Notary Public
                                                                                      My commission expires:

                                                                                                                                                                           SBS 0491




                 o                                                                                    ()                                                                                 l)
         Los Cenitos Hangar
         Cost Worl{sheet                                                               Draw on AlA forms (3 Originals)

                              SOY                                                                            Change         Revised        Total Costs     Draw # I
         Phase Code           ltem#                                                    Budget                Orders          BUd£let        To-Date         Costs

         15-400                  40   Plumbing                                                54,750.00                       54,750.00        19,000.00     19,000.00
         15-500                  41   HVAC                                                    28,437.00                       28,437.00                           0.00
         11-999                  42   Big Ass Fans                                            15,600.00                       15,600.00                           0.00
         16-010                  43   Electrical                                             128,800.00                      128,800.00        19,180.00     19,180.00
                                 44   Contractor's Fee                                        90,820.00                       90,820.00         6,539.04      6,539.04

                                                         TOTALS                           $1,226,074.00            $0.00   $1,226,074.00     $88,290.50     $88,290.50

                                                             Percent ofCost Complete                                       $1,135,254.00      $81,751.46         7.20%




......




                                                                                                                                                     SBS OSn.1




             (            \

             \        )
                  '---~
                                                                                    ()
                                                                                    \       /

                                                               REQUEST FOR PA .....NT DETAIL

       Project: 1378 1 Los Cerritos Hanger             Invoice: 137800001               Invoice: 137800001           Period Ending Date: 7/31/2012      Page 2 of 3 Pages


          Item 10                  Description                      Total           Previously                 Work            Completed        %        Retainage
                                                                   Contract         Completed                Completed          To Date        Comp
                                                                   Amount                                                                                 Balance
                                                                                      Work                     This
                                                                                                               Period
                  1   Mobilization                                       2,000.00                                2,000.00           2,000.00   100.00          200.00
                  2   Project Superintendent                          . 48,000.00
                  3   Project Management                                10,000.00                                1,156.23           1,156.23    11.56           115.62
                  4   Temporary Facilities/Equipment                     9,000.00
                  5   Other General Conditions                           3,000.00
                  6   Travel                                            12,000.00                                  115.23             115.23     0.96            11.52
                  7   General Liability Insurance                        4,904.00
                  8   Builder's Risk Insurance                           1,840.00
                  9   Casual Labor                                       1,00000
                 10   Final Cleaning                                     1,800.00
                 11   Debris Removal                                     3,500.00
m                12   Surveying & Staking                                1,000.00
><
::I:             13   Site Utilities                                    17,500.00
IlJ              14   Foundation - 12" Thick                           140,000.00                               40,300.00          40,300.00    28.79         4,030.00
-I               15   Concrete Paving & Curbs                           71,000.00
~                16   Mezzanines                                         3,800.00
                 17   Concrete Staining                                 18,000.00
                 18   Masonry - CMU                                     51,000.00
                 19   Masonry - Stone                                   44,000.00
                 20   Misc Metals                                        1,000.00
                 21   Rough Carpentry                                    8,000.00
                 22   Cabinets & Millwork                               14,150.00
                 23   Finish Carpentry                                   1,500.00
                 24   Cedar Plank Cladding                              24,000.00
                 25   Insulation & Fire Stopping                         2,500.00
                 26   Caulking & Sealants                                2,500.00
                 27   Metal Doors & Hardware                             3,600.00
                 28   Storefront & Windows                               4,520.00
                 29   Wood Doors & Hardware                              1,300.00
                 30   Overhead Door - 14'                                3,250.00
                 31   Metal Stud & Drywall System                        5,000.00
                 32   Paint                                             17,500.00
                 33   Suspended Ceilings                                 6,300.00



                                                                                                                                                        SBS 0492
                                                          REQUEST FOR PP .           NT DETAIL

Project: 1378 1 Los Cerritos Hanger               Invoice: 137800001            Invoice: 137800001           Period Ending Date: 7/31/2012      Page 3 of 3 Pages



   Item 10                     Description                     Total           Previously              Work            Completed         %       Retainage
                                                              Contract         Completed             Completed          To Date        Camp
                                                              Amount                                                                              Balance
                                                                                 Work                   This
                                                                                                       Period
             34   Ceramic Tile                                      2,500.00
             35   Carpet & Cove Base                                5,000.00
             36   Fire Extinguishers & Cabinets                     1,000.00
             37   Toilet Accessories                                1,500.00
             38   Metal Building & Hangar Doors                   353,203.00
             39   Stairs                                            6,000.00
             40   Plumbing                                         54,750.00                            19,000.00          19;000.00    34.70         1,900.00
             41   HVAC                                             28,437.00
             42   Big Ass Fans                                     15,600.00
             43   Electrical                                    . 128,800.00                            19,180.00          19,180.00    14.89         1,918.00
             44   Contractor's Fee                                 90,820.00                             6,539.04           6,539.04     7.20           653.91




                                                                                                                                                 SBS 0493



                   Totals                                       1,226,074.00                            88,290.50          88,290.50                  8,829.05
i:!iSBS
COI'-lSTRUCTIOt'-l   •   DEVELOPMEI'-lT                                             P.O. Box 780849
                                                                        San Antonio, TX 78278-0849




                               Tri-Bar Ranch Company, Ltd.


                                       Los Cerritos Hangar
                                        County Road 41 0
                                            Uvalde, TX


                                          Draw. # 1
                                         July31,2012


                                       Schedule of Value
                                          Item # 14


                                  -Foundation 12// Thick
                                      $ 40,300.00




                                                                                       SBS 0494
                           17 Scenic Loop Rd., Boerne, TX 78006
                830.981.5929   Phone          f,M          Fax   830.981.5308



                                           EXHIBIT 1
Jul   25   12 03: 18p                  Ace Concrete Co                                                                                8306083488                                                               p.3




                                                                                                                                         .   ~          '   ,
                                         ......n.;'.J..Vl"';
                           .-_;:r::~.J...·                      .r.aJ.'fLJ     \....,!:.,r,.!..J.zJ.\....._"1..J..!:.J   .r:ur'.. .    !:.t"".... .l.t J,Sn.l



            ..t'v.:              ::;~~.c.;C'J        '::>'Ul~DING                     5l-S~;i.vjSI                 :i:NCw
                                 F.O ..        :3GL~           'iouo4~
                                 ~Ai~        lu~TONI            0,           :LE:~J.;oL5         'i 0 L'7 0 -Go 4 ~

           FROi-1;                           Ace Com:rete Co
                                             851 S.IH 35
                                             Suite M
                                             Nt::w B(;1Unl&ls TX 78130



           PROJECT;           L~.s            Cervi:lM.su ~~fr
           DATE;       :rt!l..\~ 2$ \2..612-                                          Draw # or Invoice #                                                   _----.l2~.~4;.~'"'"'
                                                                                                                                                                             .. ~"":,,....l.\_-=:=....
                                                                                                                                                                                                          ~.
           1.         ORIGINAL               CONTR~CT                    Al"iOUNT                   .              .     .                          • $---=Z~tlu,..I•..!!!!.'S-=..5-=D...!!-._ _
           2.         NET CHANGE                 EX CHANGE ORDERS.                                                                                          $_-_·~~O~··~·.'-"=                                  ___


           3.         CONTRACT SUl'1 TO DATE                                                                                                        •       $~Zo:....\~l......._5..w:5~04__
                                                                                                                                                                                         ....._ _
           4.         TOTAL COMPLETED TO DATE.                                                                                                                                     p:::..;0:::..0~0;!.
                                                                                                                                                    • $_........;...A...!-.O=:;........                          _
           S.         LESS 10% RETAINAGE                                                                                                                            . .• ·=.J,;.l.e.e...e.l::...rvo...!:.
                                                                                                                                                                                               ~.':':-'....-     _

                                                                                                                                                                                                     e-
           8.         GROSS AMOUNT THIS DRAW                                                 0      •                                               o       $_ _Lt..!..:O=....:2=O=O::....··~_. _
           9.         LESS 10% RETAINAGE .•                                           0                                                             • .$ (_ _4...::..;:;..O..,...?..:::O--::--~_
           10.        NET DUE THIS DRAW . .                                                                                                         •       .$~:a      •.. ~~z......:'1~O_O-'...:-' _
                                                                                                                                                               ......"(;....;:


           SIGNATURE :------....--------ft                                                                   -
           DESCRIP.T
                   ....J..0. " O.F . WO.RK:?7C
                                           .•.• ' .                     tJ.·.hft!\r'M £ ~~ VJolk.~.
            ¥Z..=fA.o MCUlf(! f1h~
                                                                                                                                                                           t
                                                                                 .
                                                                                                                                                 EOR SBS DSE;ONL¥

                                                                                                                                 Cornrnitln,...ont ~ 2'Z..
                                                                                                                                  Job :Ii- .IA. (30 ";' 1!S ..
                                                                                                                                                                               $'-
                                                                                                                                 PhaseC£t:30-Q Cat ~C> '"
                                                                                                                                 ]I..mount"fo. ~
                                                                                                                                 Retaina9~' •. ZOP!Y
                                                                                                                                 SBs.oraw
                                                                                                                                 A'pJi)r'-oval;!),.
                                                                                                                                                             *
                                                                                                                                                        . _~.~
                                                                                                                                                   ,.fl.,....  _




  Page 19 of 24   or Select Building Systems, Inc. Subcontract
                                                                                                                                                                                                    SBS 0495
                                                                                                                                                                                                                          (~
                                                                                                                                                                                                                          \,-~

                                                                                                        EXHIBIT 1
      =10 ~   ~   e
      B~=J1I;;l\!J~

      CONSTRUCTIOt'1      e   DEVELOP/\!lEI'1T                                            P.O. Box 780849
                                                                              San Anlonio, TX 78278-0849




                                     Tri-Bar Ranch Company, Ltd.


                                         Los Cerritos Hangar
                                          County Road 410
                                                Uvalde, TX


                                                 Draw # 1
                                              July 31, 2012


                                             Schedule of Value
                                                Item # 40


                                                 Plumbing
                                               $ 19,000.00




>.'




                                                                                          SBS 0496

                                 17 Scenic Loop Rd., Boeme, TX 78006
                      830.981.5929   Phone          ~M           Fax   830.981.5308


                                                 EXHIBIT 1
                                                   EXHI3I T   f1   D-.1 "

                           ]QPLIChTION AND CERTI?ICATEFOR PAY1'1ENT

         TO:                    S.:2L2CT BUILDING SY.3TE:1VJS I INC.
                                 ? . 0 . 30X 78.0.84 9
                               . SJ'J\I pJ~TONIO, 'TEXAS      78278-0.849

         FROli1:
                                (~;i!W=J

                                  ill~. 1~&tA!CIt:/..


         PROJECT:               ,jp.:ff ·a~/ea;s- .~A/~JS!?---
         DATE:        .t;/~/;·-;lDr:Vl#
                          Jf
                                                                         or Invoice #

                   QRIG:r.NAI" CONTRACT AMOUNT,                      .
         2.      .NE':I'       CHPJ~GE     BY CHAN·GE 'ORDERS.
         3.        CONTRACT 5U1'1 TO              DA.TE
                .TOTAL COMPLETED TO DATE.
                   LESS 1.0% RETAIlgAGE
                   LESS         PREVIOUS NET REQUEST3
                ~NET       _



         8.      GROSS           AMOUNT,     T.HIS DRAW
        9.       LE$S 10% RETf.,;Il'iiAGE
        10.     .NET DUE T.RI S             pPJ;~:iI.




                                                                                  .FOIl S'aS .O:SE.ONL'.I'




T'8ge 19 of24 ofSelec, Building Systems, Inc. Subcontract
                                                                                                             SBS 0497

                                                               EXHIBIT 1
     CONTINUATION SHEET
 - - - - - - - - - - - - - - - - - - - - - ' - - - - - - - - - - - ~-.--
                                                                                                                                                      ,\I'I'L1C.\'IIClI. llXI t:

                                                                                                                                                                      I'FP,II \1) '1 I,',

                                                                        WORK. (Or-WI-GTE\)
                                                                                                                                                             [--'-,
      sov                                                                                                      TLll/,1.                                           I
     lTliH                                       SClIEDUl.EO     PROM PREVIOUS                              COMl'lF.J ;;f)                                               11\1 ,'liT
       #         IJESCI1.IJYrION Or- WORI<         VAl.UE         A[lPLIeA TlOt~S    TillS I'ERIOD           TO DAlE                                l'OkU'l.IHE          IlJrl~~I':':-lf        HI~I   \1::.\IJ[


                                                                                                              rt1J       _\.."'         (.1-'
                                                                                                                     "       -5.-   ~

                                                                                                                                                                  I
                                                                                                                                                                  I

",                                                                                                                                                           -~-              --                  -        .~
pl~--1---------I-----I------1-----+-----+-----                                                                                                                               .. -._~L.-=                __I
~I-,'--l-------...,--f-----II-----.I-----I-----+---~----I;                                                                                                                                                     .....I




                                                                                                                                                !                                                                   !
     I---I-------j~-'I---I--_j_-__t~._t----,.I--.---=--I
                                                                                                                                                                                                                    I



     ~-~~~-~-~~~-,~--f-~·-- ---~:~~                                                                                                                                                                                      ::l'




     1-'--1'-----------/------)------+------11-------,---                                                                                                                                                      •• I
                                                                                                                                                I
     1--I--------l---,....~--'---Ir---__r----i---!-c-------,'                                                                                                                                                       I
     ~-~-~--~-~---~·--~~I--~-~----I--·,~·                                                                                                                                                   l            -~t

     L-_..L...          TOTALS               ..!-...           -'--             ....-JL-             -'--                               ~                             ,_.,             ..   i           --'
                                                                                                                                                                                                                        (""I




                                                                                                                                                                                       SBS 0498
i~   SBS
CONSTRUCTION   •   DEVELOPMENT                                                 P.O. Box 780849
                                                                    San Antonio, TX 78278-0849




                          Tri-Bar Ranch Company, Ltd.


                                  Los Cerritos Hangar
                                   County Road 410
                                      Uvalde, TX


                                      Draw # 1
                                    July 31 , 201 2


                                  Schedule of Value
                                     Item # 43


                                       Electl-ical
                                     $ 19,180.00




                                                                               SBS 0499
                      17 Scenic Loop Rd., Boerne, TX 78006
           830.981.5929   Phone           roM         Fax   830.981.5308



                                         EXHIBIT 1
Application and Certificale for Payment                                                                                                                                 Page 1
To:                      SBS Construction Inc.                                     Project:           Los Cerritos l'langer                                             Application No:
                          17 Scenic Loop Rd
                          Boerne, TX 78006                                                                                                                              Period To:'                      07/31/12

From:                    Robertson Electric, Inc:                                  Via (Architect):                                                                   Arch Project No:                          o
                         131 Derrick Dr.                                                                                                                               GC Project No:                    C12-124
                         Humble, TX 77338
                         (281) 441-1304
Contracl For'           S128,BOO 00                                                                                                                     Contract Dale:             5 - Feb - 06
Contraclors Applio"Upo for Payment                                                                          Application is made for payment, as showobeJow;lhoonneclion with the contract

Change Order Summary
Change Orders Approved In                          Additions      Deductions
                                                                                                       I    Continuation sheet attached.

                                                                                                            1. Original Contract Sum................................_........................       $128.800.00
Previous II/lonths By Owner                                                                                 2. Net Change by Change Orders............................................                    $0.00
Tolal                                                     0.00                0                             3. Contract Sum To Dale (line 1 +1- 2) .....................................            $128,BOO.00
Approved This Month                                                                                         4. Tolal Completed and Stored To Date..................................                  $19,180.00
Il'Ivmoer                IpaTe   Approvea                                                                       (Column G)
                         Pending                          0.00                                              5. Retalnage:
                                                                                                       I,       a. 10.0% of completed work                        $1,918.00


t·JetChange     By
                          Totals
                      Ch                                                                              Robertson Electric. Inc.                                                                                                   Pag::.to' 5
                                                                                   231 Derrick Dr.
                                                                                      Humble. TX 77338
                                                                                        281-441-1304


        Application and Certificate for Payment                                       Los Cerritos Hanger                                          Application No:                                  1
        Contractor's signed certificate is attached.                                                Project           Nd.                          Applicalion Date:                      07/20/12
        In tabulations below. amount are staled to the nearest dQllar.                         C12-124                                             Period To:                             07/31/12
                                                                                                                                                   Architecls Project No:

         A               8                             c                    D          e:                         F                                     H                                  J
        Item    Descnplion of Work                  Sclledule           Work Compleled(D+E)                                       Total
                                                     Value                From       This                Material;            Completed
                                                                        Previous     Period              Presenlly            And Slored            PeF.... -t}~        Balance         Relainage
                                                                       Aoollcalions                      Stored'               To Dale               (GIC)              To Finish
               o5urancefMobilizalionisubmitai          $12;800               0.00         7,68ll;OO                                     7.660             '60~~               5;120             768

         2 Slab Rouch-in                               $11.500               0> O!        l1S001OO                                     ·.'11~500        10     ,.
                                                                                                                                                              t5,i
                                                                                                                                                                                    0          f15~

          3 OisttibulionIFeedElfs                      $13000                0: 0              0.00                                           ()             0%              13000                  0

         4 UG SaO/ice Conduit                           $5.000                0.00             0.00                                           o              0%               5:000                 0

          5 Liriht Flldim:i1lnslali                    S32.000                0.00              O~OO.                                         o              0%              32,000                 0

~         6    GesrlElluioment install                 $14000                 0.00             0.00                                           o                ,.
                                                                                                                                                             0·'             14000                  0
:::I:     7 Branch Conduit and Wire                     $:37 DOe              0.00              0.00                                          o              0%:             37000                  0
                                                                                                           ....
OJ
-I        8 Temporary. Power                               $2:500             0.00              0.00                                                         O·~              2500                  0
....:
          9    DeviceTrirn Out                             $1.000             0.00              0.00                   t.                     o              03/0             1000                  ()

         10                                     I               $0            0.00              0.00                                           o             OOL   'D               0               0
          11                                                    :1>0          0:00              0.00                                                         0%                     0               0

                                                                SO            0.00              0.0.0                                          Q             0%                     ~               c

          29 TOTAL                                     $128,800               tl.OO       19180.00                     0:00             19.1$0              15%             109..620.          1;118
                                                                                                                              Submil1ed By:        ~      ."'1'i.~
                                                                                                                              Tille:               ~kettsorl
                                                                                                                              Dale                                         712012012




                                                                                                                                                                                                    SBS 0501
     Los Cerritos Hangar
     Cost Worksheet                                                                      Draw on AlA f!ll'nls (3 Originals)


                              SOY                                                                                 Change      Revised      Total Costs     Draw# I
     Phase Code               Item #                                                     .Budget                  Orders      Budget        To-Date         Costs

                                  I    rvJobilization                                            2,000.00                       2,000.00                          0.00
     01-041                       2    Project Superintendent                                   48,000.00                      48,000.00                          0.00
     01-012                       3    Project Management                                       10,000.00                      10,000.00        3,156.23      3,156.23
     01-500 RE / TPE              4    Rental of Temporary Facilities, Equipment, etc.           9,000.00                       9,000.00                          0.00
     01-500 EXP                   5    Other General Conditions Costs                            3,000.00                       3,000.00                          0.00
      \7-001                      6    Travel                                                   12,000.00                      12,000.00          1\5.23        115.23
     01-760 GL                    7    General Liability Insurance                               4,904.00                       4,904.00                          0.00
     01-760 BR                    8    Builder's Risk Insurance                                  1,840.00                       1,840.00                          0.00
     01-545 CL                    9    Casual Labor                                              1,000.00                       1,000.00                          0.00
     01-710 SUB                  10    Final Cleaning                                            1,800.00                       1,800.00                          0.00
     01-545 DEB                  11    Debris Removal                                            3,500.00                       3,500.00                          0.00
     01-330                      12    Surveying & Staking                                       1,000.00                       1,000.00                          0.00
     02-732 SAN /02-665 FIR      13    SiLe Utilities                                           17,500.00                      17,500.00                          0.00
     03-300 FOU                  14    foundation 12" thick                                    140,000.00                     140,000.00       40,300.00     40,300.00
~    02-520 PAY                  15    Concrete Paving & Curbs                                  71,000.00                      71,000.00                          0.00
J:   03-300 MEZ                  16    Mezzanines                                                3,800.00                       3,800.00                          0.00
m    03-300 sm                   17    Concrete Staining                                        18,000.00                      18,000.00                          0.00
=i   04-001 CMU                  18    Masonry - CMU                                            51,000.00                      51,000.00                          0.00
~    04-001 STO                  19    Masonry - Stone                                          44,000.00                      44,000.00                          0.00
     05-500                      20    Misc Metals                                               1,000.00                       1,000.00                          0.00
     06-110                      21    Rough Carpentry                                           8,000.00                       8,000.00                          0.00
     06-410                      22    Cabinets & Millwork                                      14,150.00                      14,150.00                          0.00
     06-200                      23    Finish Carpentry                                          1,500.00                       1,500.00                          0.00
     06-115                      24    Cedar Plank Cladding                                     24,000.00                      24,000.00                          0.00
     07-200                      25    Insulation & Fire stopping                                2,500.00                       2,500.00                          0.00
     07-900                      26    Caulking & Sealants                                       2,500.00                       2,500.00                          0.00
     08-101                      27    MetalDoors & Hardware                                     3,600.00                       3,600.00                          0.00
     08-410                      28    Storefront / Windows                                      4,520.00                       4,520.00                          0.00
     08-201                      29    Wood Doors & Hardware                                     1,300.00                       1,300.00                          0.00
     08-331                      30    Overhead Door-14'                                         3,250.00                       3,250.00                          0.00
     09-111                      31    Metal Stud / Drywall System                               5,000.00                       5,000.00                          0.00
     09-900                      32    Paint                                                    17,500.00                      17,500.00                          0.00
     09-511                      33    Suspended Ceilings                                        6,300.00                       6,300.00                          0.00
     09-301                      34    Ceramic Tile                                              2,500.00                       2,500.00                          0.00
     09-680                      35    Carpet & Cove Base                                        5,000.00                       5,000.00                          0.00
     10-522                      36    Fire Extinguishers & Cabinets                             1,000.00                       1,000.00                          0.00
     10-800                      37    Toilet Accessories                                        1,500.00                       1,500.00                          0.00
     13-121                      38    Metal Building - Including Hanga:· Doors                353,203.00                     353,203.00                          0.00
     05-510                      39    Stairs                                                    6,000.00                       6,000.00                          0.00
                                                                                                                                             SBS 0502
DEFENDANT1S
  . EXHIBIT
     2
t
    •


                                               Document G702™                                                                 - 1992
        Application and Cerlificate for Payment
        TO OWNER:            Tr-Bar IDuloh Company, Ltd.                        PROJECT:                           Los Cel'rit!llillilriger                                 APPLICATION NO: 002                                           Distribution to:
                             10101 Reunion Place, Ste 1000                                                         County Road 410                                          PERIOD TO: August 31, 2012                                           OWNER:
                             San Antonio, TX 78216                                                                 Uvalde, TX
                                                                                                                                                                            CONTRACT FOR: General Construction                              ARCHITECT: X
        FROM        Select Building Systems, Inc.                               VIA                                John Grable Architects, Inc.                             CONTRACT DATE: May 03, 2012                                  CONTRACTOR: X
        CONTRACTOR: 17 Scenic Loop Rd.                                          ARCHITECT:                         222 Austin Hwy.                                          PROJECT NOS: SSE /12/ 013
                    Boerne, TX 78006                                                                               San Antonio, TIC 78209                                                                                                          FIELD:
                                                                                                                                                                                                                                                 OTHER:

        CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                          The undersigned Contractorllert!fiestblit to'thebest of the Cop.tractor'skI!owledge, information and
                                                                                                                                                      beliefthe Work covered by this Application for Payment hasbeenCODlp)eted in accordance with the
        Application is made for payment, as shown below, in connection with the Contract.                                                             Contract Documents, thatanafD9l,illlshavC'~'Jl8id iJy:thllContraetortbr Work for which previous
        Continuation Sheet, AIA Document G703, is attached.                                                                                           Certificates for ·Payment W!lfC issull.dllDd paymentsre.::,8.:.;85:.;.:.2;;;;.3                                                    me this 7~ . day of oe.('7e...-.lI="'iItl!~                                  JOHIi ({. MAYWALD
             b. _0__% of Stored Material                                                                                                                                                                                        MY COMMISSION EXPIRES
                (Column F on G703)                          $                  --"0;;,.:.0;.:.0                                                       Notary Public:                                                                Noven-ber 27,2015
             Total Retainage (Lines 5a + 5b or Total in Column IofG703)                       "                 $_ _....:2"'0'"',8~8"'5c::::.2::=;3   My'Co~~'                            ~>7~        ~
        6. TOTAL EARNED LESS RETAINAGE                                                                          $_--=1.::.;87"",,9:.;::67.:.:.0=9     ARCHircrs CERTIFICATE FOR PAYMENT
              (Line 4 Less Line 5 Total)                                                                                                              In accordance with the Contract Documents, based on on-site observations and the data comprising
                                                                                                                                                      this application, the Architect certifies to the Owner that to the best of the Architect's knowledge,
        7. LESS PREVIOUS CERTIFICATES FOR PAYMENT                           "             "._ '". $_ _7;,.=:9J;;,4.::.;61:.;.,;.4~5
                                                                                                                                                      information and beliefthe Work has progressed as indicated, the quality ofthe Work is in accordance
              (Line 6 from prior Certificate)                                                                                                         with the Contract Documents, and the Contractor is entitled to payment of the AMOUNT
        B. CURRENT PAYMENT DUE .."            " ".." "                                                      1_$__IO_8'-,5_05_.6 ~                     CERTIFIED.
        9. BALANCE TO FINISH, INCLUDING RETAINAGE                                                                                                     AMOUNT CERTIFIED                                                       :.. $~'":"'"""~ _ _~_
              (Line 3 less Line 6)                                               $_ _...:I.L:!0:.::.3~8,:.::.10;.,;6;,;;;.9. .:1                      (Attach e;.C




              AlA Document G703" - 1992
     Continuation Sheet
     AlA Document, (:iV02'M"'1992, Application and Certification for Payment, orG73'6"f&L2·n
      A                 B                         C                      D          E                                  F                               G                             H                          I
                                                                        WORK COMPLETED                                 TOTAL
                                                                                                     MATERlALS
                                                                   FROM                                             COMPLETED                                                BALANCE TO             RETA1NAGE
   ITEM DESCRlPTION OF                    SCHEDULED                                                  PRESENTLY                     %
                                                                 PREVIOUS                                          AND STORED TO                                               FINISH              (IF VARlABLE
    NO.     WORK                            VALUE                                       THISPERlOD     STORED                    (G+C)
                                                                APPLICATION                                             DATE                                                    (C -G)                 RATE)
                                                                                                   (NOT IN D OR E)
                                                                   (D+E)                                              (D+E+F)
 18         Masonry - CMU                         51,000.00              0.00                         0.00                    0.00                     0.00       0.00%              51,000.00                      O.oq
 19        Masonry· Stone                         44,000.00              0.00                         0.00                    0.00                     0.00       0.00%              44000.00                       0.00
 20        Mise Metals                             1,000.00              0.00                        97.70                    0.00                    97.70       9.77%                 902.30                      0.00
 21        Rough Carpentry                         8,000.00              0.00                         0.00                    0.00                     0.00       0.00 %              8000.00                       0.00
 22         Cabin~ts& Millwork                    14,150.00              0.00                         0.00                    0.00                     0.00       0.00%              14,150.00                      0.00
 23        Finish Carpentry                        1,500.00              0.00                         0.00                    0.00                     0.00       0.00%               1500.00                       0.00
 24        Cedar Plank Claddine                   24,000.00              0.00                         0.00                    0.00                     0.00       0.00%              24,000.00                      0.00
           Insulation & Fire
 25        stopping                                 2500.00                     0.00                   0.00                   0.00                     0.00       0.00%                2,500.00                     0.00
 26        Caulking & Sealants                      2500.00                     0.00                   0.00                   0.00                     0.00       0.00%                2,500.00                     0.00
           MetaIDoors &
 27        Hardware                                 3,600.00                    0.00                   0.00                   0.00                     0.00       0.00%                3600.00                      0.00
 28        Storefront I Windows                     4,520.00                    0.00                   0.00                   0.00                     0.00       0.00%                4,520.00                     0.00
           Woor} pQors &
 29        Hardware                                 1,300.00                    0.00                   0.00                   0.00                     0.00       0.00%                1,300.00                     0.00
 30        Overhead Door-14'                        3,250.00                    0.00                   0.00                   0.00                     0.00       0.00%                3,250.00                     0.00
           Metal Stud I Drywall
 31        System                                  5,000.00                     0.00                   0.00                   0.00                     0.00       0.00%               5 000.00                      0.00
 32        Paint                                  17,500.00                     0.00                   0.00                   0.00                     0.00       0.00%              17,500.00                      0.00
 33        Suspended Ceilings                      6,300.00                     0.00                   0.00                   0.00                     0.00       0.00%               6,300.00                      0.00
 34        Ceramic Tile                            2,500.00                     0.00                   0.00                   0.00                     0.00       0.00%               2,500.00                      0.00
 35        Carpet & Cove Base                      5,000.00                     0.00                   0.00                   0.00                     0.00       0.00%               5,000.00                      0.00
           Fire Extinguishers &
 36        Cabinets                                 1,000.00                    0.00                   0.00                   0.00                     0.00       0.00%                1,000.00                     0.00
 37        Toilet Accessories                       1,500.00                    0.00                   0.00                   0.00                     0.00       0.00%                1,500.00                     0.00
           Metal Building -
           Including Hangar
 38        Doors                                353,203.00                    0.00                     0.00                   0.00                    0.00        0.00%             353,203.00                      0.00
 39        Stairs                                 6 000.00                    0.00                     0.00                   0.00                    0.00        0.00%               6 000.00                      0.00
 40        PlumbinE:                             54,750.00               19,000.00                     0.00                   0.00               19,000.00       34.70 %             35,750.00                      0.00
 AlA Document G703'" -1992. Copyngh\© 1963. 1965,1956,1967,1970,1978,.1983 and 1992 byTheAmencan Inslitute of Archllects. All rights reserved. WARNING: This AlA" Documenlls protecled by U.S.
 Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA~ Document, or any portion afit, may result in severe civil and criminal penalties, and will be prosecuted to              2
 lhe maximum extenl possible under the law. This document was produced by AlA software a( 10:31:00 on 0910712012 under Order No.3477160119_1 which expires on 05117/2013, and is not for resale.
 User Noles:                                                                                                                                                                                  (1516451631)

                                                                                                                                                        SBS 0506
     A                B                         C                       D          ET                                  f       G                                                      H                         I
                                                                       WORK COMPLETED                                   TOTAL
                                                                                                      MATERIALS
                                                                  FROM                                               COMPLETED                                               BALANCE TO RETAINAGE
 ITEM DESCRIPTION OF                    SCHEDULED                                                     PRESENTLY                     %
  NO.                                     VALUE                 PREVIOUS                                            AND STORED TO                                              FINISH  ,
                                                                                                                                                                                         (IF VARIABLE
          WORK                                                                          THIS PERIOD     STORED                    (G+C)
                                                               APPLICATION                          (NOT IN D OR E)      DATE                                                   (C-G)        RATE)
                                                                  (D+E)                                                (D+E+F)
41        HVAC                                  28,437.00                    0.00                  0.00                      0.00                   0.00          0.00%              28,4;37.00                      0.00
42        BiR Ass Fans                          15600.00                     0.0(1                 0.0(\                     0.00                   0.00          0.00%              15,600,OQ                       0.00
43        Electrical                           128,800.00               I9,180.0()                 0.00                      0.00              19,180.00         14.89 o/c          109620.00                        O.O()
44        Contractor's Fee                      90,820.00                6,539.04              8,947,61                      0.00,             15466.65,         17,03 %             75,353.35,                      O.OQ
                                                     0.00                    0.00                  0.00                      0.00                   0.00          0.00%                     o.od                     0.00
          GRAND TOTAL                       $1,226,074.00              $8S,290.:50          $120 561.8~                     $0.00            $208,852.32         17.03 %        SI,OI7221.68                        $0.00




                                                                                                                                                                                                      SBS 0507


AlA Dooument G703"" -1992. Copyright © 1963. 1965. 1966,1967,1970,1978.1963 and 1992 by The American Institute of Archilecls. All rights reserved. WARNING: This AlA" Document Is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA" Document, or any portion of It, may result In severe civil and criminal penalties. and will be proseculed to            3
the maximum extent possible under the law. This dooument was produced by AlA sOflware aI10:31:00 on 09107/2012 under Order No.3477160119_1 which expires on 05/17/2013, and Is not for resale.
User Notes:                                                                                                                                                                                   (1516451631)




u                                                                                                         ( )'-
                               CONTRACTOR RELEASE FORM
                      CONDITIONAL WAIVER AND RELEASE UPON PAYMENT


Upon receipt by Select Building Systems, Inc. of a check fro111 the Owner in the sum of
One Hundred Eiwt Thousand EiveHundred Five &. 64/100 Dollars ($ 108.505.64) payable to Select
Building Systems, Inc., and when the check has been properly endorsed and has been paid by the bank
upon which it is drawn, this document becomes effective to release any mechanic's lien, ~ll1Y state or
federal statutory bond right, any private bond right, any claim for payment and any rights under any
similar ordinallce, rule or statute related to claim or payments rights for persons in the l.U1dersigned's
position, that the l.U1dersigned has on the job of Los CelTitos HanQar located at Count" Road 410.
Uvalde, TX to the following extent. This release covers a complete payment for labor, services,
equipment, and/or materials fUl11ished to the job site or to Select Building Systems, Inc. or one of its
subcon1Tactors or suppliers through August 31. 2012 only, and does not cover any retention or items
fumished after said date.

Before any recipient of the document relies on it, said party should verify evidence of payment to the
undersigned.

The wldersigned WalTants that he either has already paid or will use the monies he receives from this
payment to promptly pay in full all of his laborers, subcontractors, materialmen alId suppliers for all work,
materials, equipment and/or services provided for or to the above referenced project up to the date ofthis
waiver.

Jaw:     #Z
                                                 By:

                                                         David L. Morgall,
                                                  Title: Executive Vice President

 The above person has personally appeared before me 011 tlus date, and is 1<110111'n to me as all officer or
.owner of the corporation or business referred to above, and I have witnessed Ius signatm-e.

Nanle ofNotalY:

Notal")' Signatm-e:

Date:

Place Notary Seal Here:
                                            JOHNC.MAYWALD
                                          MY COMMISSION EXPIRES
                                             November 27, 2015




                                                                                               SBS 0508

                                                    EXHIBIT 2
                                                                           REQUEST FOR PAYMENT
                                                                                                                                                                                       -j


      From: Select Building Systems, Inc.                            To:   Tri-Bar Ranch Company, Ltd.                                     Invoice:   137800002
            P. O. Box 780849                                               10101 Reunion Place, Ste 1000                                   Invoice:   137800002
            San Antonio, TX 78278-0849                                     San Antonio, TX 78216                                      Invoice date:   8/31/2012
                                                                                                                                Period ending date:   8/31/2012


      Contract For:

      Request for payment:
      Original contract amount                          $1,226,074.00
          Approved changes                                       $0.00                                               Project: 1378
          Revised contract amount                                             $1,226,074.00                                   Los Cerritos Hanaer
 . Contract completed to date                                                   $208,852.32                  Contract date: 5/17/2012
            Add-ons to date                                      $0.00
            Taxes to date                                        $0.00
                                                                                                                   Architect:
            Less retainage                                 $20,885.23
~           Total completed less retainage                                      $187,967.09                          Scope:
:I:         Less previous requests                         $79,461.45
III         Current request for payment                                          $108,505.64
-I Current billing                                                              $120,561.82
I\)         Current additional charges                          $0.00
            Current tax                                         $0.00                             CHANGE ORDER SUMMARY                           ADDITIONS          DEDUCTIONS
            Less current retainage                         $12,056.18                             Changes approved In prevIous
                                                                                                  months bv Owner
      Current amount due                                                       $108,505.64
                                                                                                  Total approved this Month                              1,177.50          -1.177.50
      Remaining contract to bill                        $1,038,106.91                                                     TOTALS                         1177.50           -1177.50
                                                                                                  NET CHANGES by Change Order

      I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
      Contract (and all authoriZed changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
      contractor has paid all amounts previously billed and paid by the owner.

      CONTRACTOR:             Select BUilding Systems, Inc.                       State Of Texas                                County Of Kendall
      By:             -----                                      _                Subscribed and sworn to before me this               day of                   •            _
      Oate:                                                      _                Notary Public
                                                                                  My commission expires:


                                                                                                                                                                       SBS 0509




              u
                                                                  REQUEST FOR PA            NT DETAIL

      Project: 1378 1 Los Cerritos Hanger                 Invoice: 137800002           Invoice: 137800002           Period Ending Date: 8/31/2012       Page 2 of 3 Pages



         Item ID                      Description                      Total          Previously              Work           Completed         %         Retainage
                                                                      Contract        Completed             Completed         To Date         Camp        Balance
                                                                      Amount            Work                  This
                                                                                                              Period
                    1    Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00           200.00
                    2    Project Superintendent                           48,000.00
                    3    Project Management                               10,000.00       1,156.23              3,491.55           4,647.78    46.48           464.78
                    4    Temporary Facilities/Equipment                    9,000.00                               351.81             351.81     3.91            35.18
                    5    Other General Conditions                          3,000.00                               417.92             417.92    13.93            41.79
                    6    Travel                                           12,000.00         115.23                624.91             740.14     6.17            74.01
                    7    General Liability Insurance                       4,904.00                             4,904.00           4,904.00   100.00           490.40
                    8    Builder's Risk Insurance                          1,840.00                               188.82             188.82    10.26            18.88
                    9    Casual Labor                                      1,000.00
                   10    Final Cleaning                                    1,800.00
                   11    Debris Removal                                    3,500.00

~                  12
                   13
                         Surveying & Staking
                         Site Utilities
                                                                           2,177.50
                                                                          16,322.50
                                                                                                                2,177.50           2,177.50   100.00           217.75

~                  14    Foundation - 12" Thick                          140,000.00      40,300.00             99,380.00         139,680.00    99.77        13,968.00
to
=i                 15    Concrete Paving & Curbs                          71,000.00
I\)                16    Mezzanines                                        3,800.00
                   17    Concrete Staining                                18,000.00
                   18    Masonry - CMU                                    51,000.00
                   19    Masonry - Stone                                  44,000.00
                   20'   Mise Metals                                       1,000.00                                97.70              97.70     9.77              9.77
                   21    Rough Carpentry                                   8,000.00
                   22    Cabinets & Millwork                              14,150.00
                   23    Finish Carpentry                                  1,500.00
                   24    Cedar Plank Cladding                             24,000.00
                   25    Insulation & Fire Stopping                        2,500.00
                   26    Caulking & Sealants                               2,500.00
                   27    Metal Doors & Hardware                            3,600.00
                   28    Storefront & Windows                              4,520.00
                   29    Wood Doors & Hardware                             1,300.00
                   30    Overhead Door - 14'                               3,250.00
                   31    Metal Stud & Drywall System                       5,000.00
                   32    Paint                                            17,500.00
                   33    Suspended Ceilings                                6,300.00



                                                                                                                                                       SBS 0510
                                                                               ·   .
                                                          REQUEST FOR PP               ::NT DETAIL

Project: 1378 1 Los Cerritos Hanger               Invoice: 137800002               Invoice: 137800002           Period Ending Date: 8/31/2012      Page 3 of 3 Pages



   Item 10                     Description                     Total           Previously                 Work            Completed         %       Retainage
                                                              Contract         Completed                Completed          To Date        Comp       Balance
                                                              Amount             Work                     This
                                                                                                          Period
             34   Ceramic Tile                                     2,500.00
             35   Carpet & Cove Base                               5,000.00
             36   Fire Extinguishers & Cabinets                    1,000.00
             37   Toilet Accessories                               1,500.00
             38   Metal Building & Hangar Doors                  353,203.00
             39   Stairs                                           6,000.00
             40   Plumbing                                        54,750.00            19,000.00                              19,000.00    34.70         1,900.00
             41   HVAC                                            28,437.00
             42   Big Ass Fans                                    15,600.00
             43   Electrical                                     128,800.00            19,180.00                              19,180.00    14.89         1,918.00
             44   Contractors Fee                                 90,820.00             6,539.04            8,927.61          15,466.65    17.03         1,546.67




                                                                                                                                                   SBS 0511



                  Totals                                        1,226,074.00           88,290.50          120,561.82         208,852.32                20,,885.23




    ()                                                                         I
                                                                               \~----./
                                                                                         )
    Los Cerritos Hanga,"
    Cost WOI'[csheet                                                                       Draw on AlA forlt1s (3 Originals)
                                                                                                                                                                              8/31/2012
                             SOV                                                                                Reallocation         Owner        Revised       Total Costs   Draw # 2
    Phase Code               Item #                                                        Budget              Change Orders      Change Orders   Budget         To-Date        Costs

                                   1     Mobilization                                              2,000.00                                          2,000.00      2,000.00          0.00
    01-041                         2     Project Superintendent                                   48,000.00                                         48,000.00                        0.00
    01·012                         3     Project Management                                       [0,000.00                                         [0,000.00      4,647.78      3,491.55
    01-500REITPE                   4     Rental of Temporary Facilities, Equipment, etc.           9,000.00                                          9,000.00        351.81        351.8 [
    01·500 EXP                     5     Other General Conditions Costs                            3,000.00                                          3,000.00        417.92        417.92
    17-001                         6     Travel                                                   [2,000.00                                         12,000.00        740.14        624.9[
    01-760 GL                    7       General Liability Insurance                               4,904.00                                          4,904.00      4,904.00      4,904.00
    01·760 BR                    8       Builder's Risk Insurance                                  1,840.00                                          1,840.00        188.82        188.82
    01-545 CL                    9       Casual Labor                                              1,000.00                                          1,000.00                        0.00
    01-710 SUB                  10       Final Cleaning                                            1,800.00                                          1,800.00                        0.00
    01·545 DEB                  II       Debris Removal                                            3,500.00                                          3,500.00                        0.00
    01-330                      [2       Surveying & Staking                                       1,000.00           1,177.50                       2,177.50      2,177.50      2,177.50
    02-732 SAN /02-665 FIR      13       Site Utilities                                           17,500.00          (1,177.50)                     16,322.50                        0.00
    03-300 FOU                  14       Foundation 12" thick                                    \40,000.00                                        140,000.00    139,680.00     99,380.00

~   02-520 PAV
I 03-300 MEZ
                                15
                                16
                                         Concrete Paving & Curbs
                                         Mezzanines
                                                                                                  71,000.00
                                                                                                   3,800.00
                                                                                                                                                    71,000.00
                                                                                                                                                     3,800.00
                                                                                                                                                                                     0.00
                                                                                                                                                                                     0.00
    03·300 STN                  17       Concrete Staining                                        18,000.00                                         [8,000.00                        0.00
lIJ
    04-001 CMU                  18       Masonry - CMU                                            51,000.00                                         51,000.00                        0.00
-I 04-00[ STO                   [9       Masonry - Stone                                          44,000.00                                         44,000.00                        0.00
I\)
    05·500                      20       Mise Metals                                               1,000.00                                          1,000.00         97.70         97.70
    06-110                      21       Rough Carpentry                                           8,000.00                                          8,000.00                        0.00
    06-410                      22       Cabinets & Millwork                                      14,150.00                                         14,150.00                        0.00
    06-200                      23       Finish Carpentry                                          1,500.00                                          1,500.00                        0.00
    06-115                      24       Cedar Plank Cladding                                     24,000.00                                         24,000.00                        0.00
    07·200                      25       Insulation & Fire stopping                                2,500.00                                          2,500.00                        0.00
    07-900                      26       Caulking & Sealants                                       2,500.00                                          2,500.00                        0.00
    08-101                      27       MetalDoors & Hardware                                     3,600.00                                          3,600.00                        0.00
    08-410                      28       Storefront / Windows                                      4,520.00                                          4,520.00                        0.00
    08-201                      29       Wood Doors & Hardware                                     1,300.00                                          1,300.00                        0.00
    08-331                      30       Overhead Door-14'                                         3,250.00                                          3,250.00                        0.00
    09-111                      31       Metal Stud / Drywall System                               5,000.00                                          5,000.00                        0.00
    09-900                      32       Paint                                                    17,500.00                                         17,500.00                        0.00
    09·5 I I                    33       Suspended Ceilings                                        6,300.00                                          6,300.00                        0.00
    09-30 I                     34       Ceramic Tile                                              2,500.00                                          2,500.00                        0.00
    09-680                      35       Carpet & Cove Base                                        5,000.00                                          5,000.00                        0.00
    10-522                      36       Fire Extinguishers & Cabinets                             1,000.00                                          1,000.00                        0.00
    10-800                      37       Toilet Aceessorie~                                        1,500.00                                          1,500.00                        0.00
    13-121                      38     . Metal Building - Including Hangar Doors                 353,203.00                                        353,203.00                        0.00
    05-510                      39       Stairs                                                    6,000.00                                          6,000.00                        0.00
    15·400                      40       Plumbing                                                 54,750.00                                         54,750.00     19,000.00          0.00
                                                                                                                                                                                             '.
                                                                                                                                                                SBS 0512
Los Cerritos Hanga!-
Cost Wol'ltsheet                                                                  Draw on AlA forms (3 Originals)
                                                                                                                                                                    8/3112012
                       SOY                                                                            Reallocation       Owner         Revised        Total Costs   Draw # 2
Phase Code             Item #                                                     Budget             Change Orders    Change Orders     Budget         To-Date        Costs
                                                                                                                                                  I

15·500                     41   HVAC                                                     28,437.00                                        28,437.00                        0.00
11-999                     42   Big Ass Fans                                             15,600.00                                        15,600.00                        0.00
16-010                     43   Electrical                                              128,800.00                                       128,800.00     19,180.00          0.00
                           44   Contractor's Fee                                         90,820.00                                        90,820.00     15,466.65      8,927.61

                                                   TOTALS                            $l,226,074.00            $0.00           $0.00   $1,226,074.00   $208,852.32   $120,561.82

                                                       Percent of Cost Complete                                                       $1,135,254.00   $193,385.67        17.03%




                                                                                                                                                       SBS 0513




     ( ) '~
                                       GLACIERCAP
                                           COI~STRUCTION




       UNCONDITIONAL WAIVER AND RELEASE UPON PROGRESS PAYMENT


 The undersigned has been paid and has received a progress payment in the sum of $ 10R5ft5.64             for
 labor, services, equipment, or material furnished to GlacierCap Construction, LLC              on the job of
 Los Cerritos Han<1ar located at lJvalc1e. Tx .. and does hereby release any mechanic's lien, stop notice or
bond right tbat the undersigned llas on the above referenced job to the fan owing extent. This release covers
 a progress payment for labor, services, equipment or materials furnished by      Select Ruildil1<1 SYstems.
~ through 8/31/2012 only and does not cover auy retention retained before or after the release date;
extras furnished before the release date for which payment has not beellreceived; extras or items furnished
after the release date. Rights based upon work pelformed or items furnished under a written change order
which has been fully executed by the parties prior to the release date are covered by this release unless
specifically reserved by the claimant in this release. This release of any mechanic's lien, stop notice, or
bond right shall not otherwise affect the contract rights, inclUding rights between parties to the contract
based upon a rescission, abandonment, or breach of the contract, or the right of the undersigned to recover
compensation for furnished labor, services, equipment, or material covered by this release if that furnished
labor, services, equipment, or material was not compensated by tile progress payment.




~
.>,/:i~Vf'


NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES
THAT YOU HAVE BEEN PAID FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT
IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT, EVEN IF YOU HAVE NOT BEEN
PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.


Return to:
GlacierCap Construction, LLC
10067 Jones Maltsberger Rd
San Antonio, TX 78216



                                                                                                SBS 0514


                                             EXHIBIT 2
     - AlA Document G702™ - 1992
    Application and Certificate for Payment
    TO OWNER: .            Tri-Bar'RanChCompaa)'. tid.                              PROJECT:           Los Cerritos Hanger                                       APPLICATION NO: 003                                               Distribution to:
                           10101 Reunion Place, Ste 1000                                               County Road 410                                                                                                                    OWNER:
                                                                                                                                                                 PERIOD TO: September 30, 2012
                           San Antonio, TX 18216                                                       Uvalde, IX
                                                                                                                                                                 CONTRACT FOR: General Construction                                 ARCHITECT: X
    FROM        Select Building Systems, Inc.                                       VIA                John Grable Architects, Inc.                              CONTRACT DATE: May 03,2012                                        CONTRACTOR: X
    CONTRACTOR: 11 Scenic Loop Rd.                                                  ARCHITECT:         222 Austin Hwy.                                           PROJECT NOS: SSE 1121 013
                Boerne, TX 18006                                                                       San Antonio, IX 18209                                                                                                               FIELD:
                                                                                                                                                                                                                                          OTHER:

    CONTRACTOR'S APPUCATIONFOR PAYMENT                                                                                                     TIle undersigned Contractor certifies that to the best ofthe Contractor's knOWledge, information and
                                                                                                                                           beIieflhe Work covered by this Application for Payment has been completed in accordance with the
    Application is made for payment, as shown below, in connection with the Contract.                                                      Contract Documents, that all amounts have been paid by the Contractor for Work for which previolls
    Continuation Sheet, AlA Document G703, is attached.                                                                                    Certificates for Payment were issued and payments received from the Owner, and that current
    1. ORIGINAL CONTRACT SUM          "                   ,..'.. -,         ,0    $   1,226,074.00                                         payment shown beltj''lW'i:;'~iJRJ~
    2. NET CHANGE BY CHANGE ORDERS '             .,     , ,.."., ,...." ",.".,.,. $..        -,0.;,.;.0",-0                                CONTRACTO, •
    3. CONTRACT SUM TO DATE (Line 1 ± 2)                            "     "       $   1,2?6,074.00                                         By: --",="e';iiq!..c::.::......=t~of;t.:;.-~-.!:._~­
    4. TOTAL COMPLETED & STORED TO DATE (Colunm G on G703)                                           $~--'2:...;4"'"0,o::Z"'81"'.3~3       State of· .exu
    5. RETAINAGE:                                                                                                                          County of: Kendall
          a.       ~% of COOlpieted Work                                                                                                   Sllbscribed and sworn to before                                                 JOHN C. MAYWALD
             (Column D + E on G703)                                 $'--_--=2:....:4>.:,0=.;28;::..1:..::.3                                me this >..,~~aYOf~~                          J?9'o-                         MY COMMISSION EXPIRES

                                                                                                                                                                ~
          b. _0_ _% of Stored Material                                                                                                                                                                                     November 27, 2015
             (Column F on 0703)                                     ~,--                     --=O;;,:,O""O                                 NotaryPuj)llc.
          Total Retainage (Lines 5a + 5b or Total in Column I of 0703)               " $_ _.. ;2;:.. 4""0,-,2;.. ;8.. ;.1, , 3             My COmmi$$~,;t;.;:url:~~~Q
    6. TOTAL EARNED LESS RETAINAGE                                                                    $           216,253.20               ARCHITECT'S CERTIFICATE FOR PAYMENT
          (Line 4 Less Line 5 Total)                                                                                                       In accordance with the Contract Documents, based on on-site observations and the data comprising
    7. LESS PREVIOUS CERTIfiCATES fOR PAyMENT ,                                                       $           187,967.09               this application, the Architect certifies to the Owner that to the best of the Architect's knowledge,
                                                                                                                                           information and beliefthe Work has progressed as indicated, the quality ofthe Work is in accordance
          (Line 6 from prior Certificate)
    8. CURRENT PAYMENT DUE .,          ,.._ ,..., _ ,.•.•,                      _                  r$               28,286.111'
                                                                                                                                           with the Contract Documents, and the Contractor is entitled to payment of the AMOUNT
                                                                                                                                           CERTIFIED.
    9. BALANCE TO fiNiSH, INCLUDING RETAlNAGE                                                                                              AMOUNT CERTifiED _ ..-.......-                   -    ,              .,."" $~:-;-"';';"-:::---.....,c:---
          (Line 3 less Line 6)                                                       $        1,009,820.80                                 (.4ltach explanation if amount certified differs from the amolU,t applied. Initial alifigures on Ihis
                                                                                                                                           Application and on the Continuation Sheet that are changed 10 coriform with the a/llount certified)
      HANGE ORDER SUNIMARY                                                    ADDITIONS       DEDUCTIONS                                   ARCHITECT:
    rrotal changes approved in previous months by Owner                     $         0,0($            0.0                                 By:                                                   _
                                                                                                                                                                                                                Date: _~~~-----
      otaJ aDoroved this Month                                              $         O.OC '$          0.0.
                                              TOTALS                        $         0.0($            0.0                                 This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the Contractor
                                                                                                                                           named herein. Issuance, payment and acceptance of payment are without prejudice to any rights of
    NET CHANGES bv Change Order                                             $                          0.0                                 the Owner or Contractor under this Contract.
                                                                                                                                                                                                                             SBS 0515

                                                                                                                                               or
    AlA [)ocument Gioz~ -1SSZ. Copyright © 1953, 1963.1965. 1971, 1578, 1983 an~ 1992 by The American Institute Archllects. All rights reserved, wARNING: This AJA"[)(lcument is protecte~ by U.s.
    Copyright Law and International Treaties_ Unauthorized reproduction ordistrib'ution ofthls AIA~ Document, or any portion of it, may result [n severe civil and criminal penalties. and will be prosecuted to                               1
    the maximum extent possible under th.a (aw~ This document was produced by AlA software at 11:09:13 on 10/01/2012 under Order No.3477160119_1 which expires on 05/1712013, and is not for resale.                                           '
     User Notes:                                                                                                                                                                                                    (1467111471)




      "
                                                                                                                                           ~
                                                                                                                                                    ,

(              \                                                                                                                       r
                                                                                                                                       (                )
\              )                                                                                                                       ~                /
                                                                                                                                                            I


"'---'     /
                                                                                                                                               ~/
DEFENDANT1S
  EXHIBIT
     3
            j

   (        )   /


..

           -AlA Document G703" - 1992
       Continuation Sheet
       AlA Document, G702",",f-1992, Application and Certification for Payment, or G736Thf"';'2(}(}9,                                                     APPLICATION NO: 003
       Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
                                                                                                                                                          APPLICATION DATE: 09/30/2012
       containing Contractor's signed certification is attached.
       In tabulations below, amounts are in US dollars.                                                                                                   PERIOD TO: 09/30/2012
       Use Column I on Contracts where variable retainage for line items may apply.                                                                       ARCHITECT'S PROJECT NO: SSE-12-013
            A                B                          C                      D          E                                    F                               G                               H                      I
                                                                              WORK COMPLETED                                  TOTAL
                                                                                                             MATERIALS
                                                                        FROM                                                COMPLETED                                                 BALANCE TO              RETAINAGE
        ITEM DESCRIPTION OF                     SCHEDULED                                                    PRESENTLY                                                    %
                                                                      PREVIOUS                                             AND STORED TO                                                FINISH               (IF VARIABLE
         NO.     WORK.                            VALUE                                        THIS PERIOD     STORED                                                   (G+C)
                                                                     APPLICATION                                               DATE                                                      (C-G)                   RATE)
                                                                                                           (NOT IN D OR E)
                                                                        (D +E)                                                (D+E+F)
       1            Mobilization                            2,000.00        2,000.00                          0.00                    0.00                2000.00 100.00 %                           0.00                 0.00
                    Project
       2            Superintendent                       48,000.00                  0.00                     0.00                     0.00                     0.00        0.00%              48 000.00                   0.00
       3            Project Management                   10,000.00               4647.78                   956.78                     0.00                 5,604.56       56.05 %              4,395.44                   0.00
                    Rental of Tem porary
                    Facilities, Equipment,
       4            etc.                                    9,000.00                351.81                    0.00                    0.00                   351.81        3.91 %               8648.19                   0.00
                    Other General
       5            Conditions Costs                      3,000.00                  417.92                 603.46                     0.00                 1021.38        34.05 %               1978.62                   0.00
       6            Travel                               12,000.00                  740.14                 375.88                     0.00                 1 116.02        9.30%               10 883.98                  0.00
                    General Liability
       7            Insurance                               4,904.00              4,904.00                    0.00                    0.00                 4,904.00 100.00 %                          0.00                0.00
                    Builder's Risk
       8            Insurance                            1,840.00                  188.82                  377.64                     0.00                  566.46 30.79 %                      1,273.54                  0.00
       9            Casual Labor                         1,000.00                    0.00                    0.00                     0.00                    0.00   0.00%                      1,000.00                  0.00
       10           Final Cleaning                       1,800.00                    0.00                    0.00                     0.00                    0.00   0.00%                      1,800.00                  0.00
       11           Debris Removal                       3500.00                     0.00                    0.00                     0.00                    0.00   0.00%                      3,500.00                  0.00
       12           Surveying & Staking                  2,177.50                2,177.50                    0.00                     0.00                2,177.50 100.00 %                         0.00                  0.00
       13           Site Utilities                      16,322.50                    0.00                9,800.00                     0.00                9800.00 60.04 %                       6,522.50                  0.00
       14           foundation 12" thick               140,000.00              139,680.00                    0.00                     0.00              139,680.00 99.77%                         320.00                  0.00
                    Concrete Paving &
       15           Curbs                                71,000.00                     0.00             16000.00                       0.00              16000.00         22.54%               55,000.00                  0.00
       16           Mezzanines                            3,800.00                     0.00                 0.00                       0.00                  0.00          0.00%                3,800.00                  0.00
       17           Concrete Staining                    18,000.00                     0.00                 0.00                       0.00                  0.00          0.00%               18000.00                   0.00
       AlA D~cument G703 ~ -1992. Copyright@ 1963. 1965, 1966, 1967,1970, 1976, 1983 and 1992 by The American Inslitute or Archllects. All rights reserved. WARN'NG:~li.Ii>."-~!l.Utll~lIti$Pl'Qtec~,,~by         U.S.
       COPYClghllaw and International Treaties. Unauthorized reproduction or distribution of this AlA~ Document, or any portion of it, may result in severe c'vJ' a~,d,admln:at,p,,~aU~.,a,n~~,wiU ,~'p,fq~.,c;u~,,j to          1
       the ma~imum extent possible under Ule law. This document was produced by AlA software at 11: 12:36 on 1010112012 under Order No.3477160119 1 which expires on 05/1712013, and Is nOl for resale.
       U~er Notes:                                                                                                        .                          -                                               (1799908414)


                                                                                                                                                    SBS 0516
  A-                B                         C                       D           E                                  F                               G                              H                          I
                                                                     WORK. COMPLETED                                 TOTAL
                                                                                                   MATERIALS
                                                                FROM                                              COMPLETED                                                 BALANCE TO             RETAINAGE
ITEM DESCRIPTION OF                   SCHEDULED                                                    PRESENTLY                     %
                                                              PREVIOUS                                           AND STORED TO                                                FINISH              (IF VARIABLE
 NO.     WORK.                          VALUE                                        TInS PERIOD     STORED                    (G+C)
                                                             APPLICATION                                              DATE                                                     (C-G)                  .RATE)
                                                                                                 (NOT IN D OR E)
                                                                (D +E)                                              (D+E+F)
18        Masonry .. CMU                       51,000.00               0.00                        0.00                     0.00                      0.00       0.00%              51,000.00                      0.00
19        Masonry - Stone                      44000.00                0.00                        0.00                     0.00                      (l.OO      0.00%              44,000.00                      0.00
20        MiscMetals                            1,000.00              97.70                        0.00                     0.00                    97.70        9.77%                 902.30                      0.00
21        Rough Carpentry                       &000.00                0.00                        0.00                     0.00                     0.00        0.00%               8000.00                       0.00
22        Cabjn~ts & Millwork                  14,150.00               0.00                        0.00                     0.00                     0.00        0.00%              14,150.0Q                      0.00
23        Finish Carpentry                      1,500..00              0.00                        0.00                     0.00                     0.00        0.00%               1,500.00                      0.00
24        Cedar Plank Cladding                 24,000.00               0.00                      981.18                     0.00                   981.18        4.09%              23,018.8:2                     0.00
          Insulation &. Fire
25        stopping                                2500.00                    0.00                    0.00                   0.00                      0.00       0.00·%              2,500.00                      0.00
26        Ca~;lking & Sealants                    2500.00                    0.00                    0.00                   0.00                      0.00       0.00%               2,500.00                      0.00
          MetalDoors &
27        Hardware                                3600.00                    0.00                    0.00                    0.00                     0.00       0.00%                3600.00                      0.00
?8        Storefront I Windows                    4,520.00                   0.00                    0.00                    0.00                     0.00       0.00%                4,520.00                     0.00
          Wood Doors &
')9       Hardware                                1,300.00                   0.00                    0.00                   0.00                      0.00       0.00%                1,300.00                     0.00
30        Overhead Door-14'                       3250.06                     O.ca                   0.00                    O.OQ                     0.00       0.00%                3250.00                      0.00
          Metal Stud I Drywall
31         System                                5,000.00                     0.00                   0.00                    0.00                     0.00       0.00%               5,000.0(])                    0.00
32         Paint                                17,500.00                     0.00                   0.00                    0.00                     0.00       0.00%              17,500.00                      0.00
33        Suspended Ceilings                     6,300.00                     0.00                   0.00                    0.00                     0.00       0.00%               6,300.00                      0.00
34         Ceramic Tile                          2500.00                      0.00                   0.00                    6.00                     0.00       0.00%               2500.00                       0.00
35         Carpet & Cove Base                    5,000.00                     0.00                   0.00                    0.00                     0.00       0.00%               5 000.00                      0.00
           Fire Extinguishers &
36         Cabinets                               1,000.00                    0.00                   0.00                    0.00                     0.00       0.00%                1,000.00                     0.00
37         Toilet Accessories                     1 500.00                    0.00                   0.00                    0.00                     0.00       0.00%                1,500.00                     0.00
           Metal Building -
           Including Hangar
 88        Doors                              353,203.00                    0.00                     0.00                    0.00                   0.00         0.00%             353,203.00                      0.00
 39        Stairs                               6000.00                     0.00                     0.00                    0.00                   0.00         0.00%               6 000.00                      0.00
 40        Plumbing                            54,750.00               19,000.00                     0.00                    0.00              19,000.00        34.70 %             35,750.00                      0.00
AlA DocumentG703'" -1992. Copyngh\ (5)1963,1965,1966.1967,1970,1976,1983 and 1992 by The Amencan InsUtute of Archllecls. All FIghts reserved. WARNING: ThIs A1A~II Document             '5 protected by U.S.
copyright Law and International Treaties. Unauthorized «production or distribution of this A1A~ Document, or any pprtlon of it, may result In severe civil and criminal penalties, and will be prosecuted to
th' maximum extent possible under the law. This document was produced by AlA software at 11:12:36 on 10/0112012 under Order No.3477160119_1 which expires on OS/17/2013, and is not for resale.                           2
Us.rNotes:                                                                                                                                                                                   (1799906414)


                                                                                                                                               SBS 0517



      )                                                                                                              )
     I
                                                                                                            ()

     A                B                         C                      D          E                                    F                              G                              H                          I
                                                                      WORK COMPLETED                                   TOTAL
                                                                                                     MATERIALS
                                                                  FROM                                              COMPLETED                                                BALANCE TO             RETAINAGE
 ITEM DESCRiPTION OF                    SCHEDULED                                                    PRESENTLY                                                   %
                                                                PREVIOUS                                           AND STORED TO                                               FINISH              (IF VARIABLE
  NO.     WORK                            VALUE                                        THIS PERIOD     STORED                                                  (G+C)
                                                               APPLICATION                                              DATE                                                    (C - G)                RATE)
                                                                                                   (NOT IN D OR E)
                                                                  (D+E)                                               (D+E+F)
4\       HVAC                                  28,437.00                    0.00                   0.00                      0.00                   0.00          0.00%             28,437.00                        0.00
42       Bi<> Ass Fans                         15,600.00                    0.00                   0.00                      0.00                   0.00          0.00%             15.600.00                        0.00
43       Electrical                           128,800.00               19,180.00                   0.00                      0.00              19,\80.00         14.89%            109,620.00                        0.00
44       Contractor's Fee                      90,820.00               15,466.65               2,334.07                      0.00              17800.72          19.60%             73019.28                         0.00
                                                    0.00                    0.00                   0.00                      0.00                   0.00          0.00%                  0.00                        0.00
         GRAND TOTAL                       $1,226,074.00             $208,852.32             $31,429.01                     $0.00            $240,281.33         \9.60%           $985,792.67                       $0.00




                                                                                                                                                                                                 SBS 0518


AlA Document G703"" -1992. Copyright@1963, 1965, 1966, 1967,1970, 1976, 1963 and 1992 by The American InstitUl" oT Archilecls. All rights reserved. WARNING: This AlA'" Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AlA" Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to               3
the maximum extent possible under lhe law. This document was produced by AlA software at 11 :12:3B on 10/0112012 under Qrder No.3477160119_1 which expires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                                                                   (1799906414)
            CONTRACTOR CONDITIONAL WAI'ii'ER AND RELEASE FOR PROGRESS P AYl\1ENTS

                                                 ********** ****
Project: Los Cerritos Hangar
         County Road 4 J O'
         Uvalde, TX
Job No. 12-]0-1378

        Upon receipt by the signer of this document of a check from Tri-Bar Ranch Companv. Ltd. (maker oj check) ill
the sum of $ 28.286.1 ] payable to Select BuiJdin!! Svstems. Inc.    (payee or payees ~f check) and when the clleck has
been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
any mec1lanic's lien right, any right arising fi'Olll a payment bond that complies with a state 01' federal statute, any
common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the signer has on the property of
Tri-Bar Ranch Company. Ltd. (owner) located at Count\' Road 410. Uvalde. TX (location) to the fonowing extent:
General Contractor (job description).

        This release covers a progress payment for aJllabor, services, equipment, or materials furnished to the property 01'
to Tri-Bar Ranell Company. Ltd. (person with whom signer contracted) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

        Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
the signer.

         The signer wan-ants that the signer has already paid or will use the funds received from this progress payment to
  "omptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
    lipment, 01' services provided for or to the above referenced project in regard to the attached statement(s) or progress
;;dyment request(s).
                                                                                                                                         (J
Date:       ~                   ,20 /Z

   _.....J~~~~~~~~u~"'--'-~                                 (Company Name)

By: --:r==~~--7:..L...-r--------r--.:--(Signature)



                                                ACKNOWLEDGMENT
STATE OF TEXAS                              §

COUNTY OF.      Jb~
                                                                                  ~=r-'~"""--"~_--" 20                    Id-   >   by
                                                             ---                                                                        REQUEST FOR PA nvlENT


        From: Select BUilding Systems, Inc.                      To:    Tri-Bar Ranch Company, ltd.                                       Invoice: 137800003
              P. O. Box 780849                                          10101 Reunion Place, Ste 1000                                     Invoice: 137800003
              San Antonio, TX 78278-0849                                San Antonio, TX 78216                                        Invoice date: 9f30f2012
                                                                                                                              Period ending date: 9f30f2012


    Contract For:

     Request for payment:
    Original contract amount                          $1,226,074.00
        Approved changes                                        $0.00                                              Project: 1378
        Revised contract amount                                              $1,226,074,00                                  Los Cerritos Hanaer
    Contract completed to date                                                 $240,281.33                  Contract date: 5/17f2012
       Add-ons to date                                         $0.00
       Taxes to date                                           $0.00
                                                                                                                 Architect:
rn         Less retainage                                 $24,028.13
~          Total completed less retainage                                      $216,253.20                          Scope:
!;!:!      Less previous requests                       $187,967.09
-I         Current request for payment                                          $28,286.11
c..>Current billing                                                             $31,429.01
      Current additional charges                               $0.00
      Current tax                                              $0.00                            CHANGE ORDER SUMMARY                           ADDITIONS           DEDUCTIONS
      Less current retainage                               $3,142.90                            Changes approved In prevIous
                                                                                                                                                       1,177.50          -1,177.50
    Current amount due                                                                          months bv Owner
                                                                               $28,286.11
                                                                                                Total approved this Month
    Remaining contract to bill                        $1,009,820.80                                                     TOTALS                         1177.50           -1177.50
                                                                                                NET CHANGES by Change Order
    I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
    Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
    contractor has paid all amounts previously billed and paid by the owner.

    CONTRACTOR:             Select BUilding Systems, Inc.                       State Of Texas                                County Of Kendall
    By:                    ~'--                               ~
                                                                                Subscribed and sworn to before me this               day of                   ,           _

    Date:                                         ~----                         Notary Public
                                                                                My commission expires:


                                                                                                                                                                   SBS 0520
                                                                REQUEST FOR PA'-            IT DETAIL

  Project: 1378 / Los Cerritos Hanger                   Invoice: 137800003            Invoice: 137800003           Period Ending Date: 9/30/2012       Page 2 of 3 Pages



        Item 10                     Description                      Total           Previously              Work            Completed         %        Retainage
                                                                    Contract         Completed             Completed          To Date        Comp        Balance
                                                                    Amount             Work                  This
                                                                                                             Period
                   1   Mobilization                                       2,000.00       2,000.00                                 2,000.00   100.00           200.00
                   2   Project Superintendent                           48,000.00
                   3   Project Management                               10,000.00        4,647.78                956.78           5,604.56    56.05           560.46
                   4   Temporary Facilities/Equipment                     9,000.00         351.81                                   351.81     3.91            35.18
                   5   Other General Conditions                           3,000.00         417.92                603.46           1,021.38    34.05           102.14
                   6   Travel                                           12,000.00          740.14                375.88           1,116.02     9.30           111.60
                   7   General Liability Insurance                        4,904.00       4,904.00                                 4,904.00   100.00           490.40
                   8   Builder's Risk Insurance                           1,840.00         188.82                377.64             566.46    30.79            56.64
                   9   Casual Labor                                       1,000.00
                  10   Final Cleaning                                     1,800.00
                  11   Debris Removal                                     3,500.00
                  12   Surveying & Staking                               '2,177.50       2,177.50                                 2,177.50   100.00,          217.75
                                                                                                                                                              980.00
m                 13   Site Utilities                                   16,322.50                              9,800.00           9,800.00    60.04
><
:::I:
                  14
                  15
                       Foundation - 12" Thick
                       Concrete Paving & Curbs
                                                                       140,000.00
                                                                        71,000.00
                                                                                       139,680.00
                                                                                                              16,000.00
                                                                                                                                139,680.00
                                                                                                                                 16,000.00
                                                                                                                                              99.77
                                                                                                                                              22.54
                                                                                                                                                           13,968.00
                                                                                                                                                            1,600.00
OJ                16   Mezzanines                                         3,800.00
-I                17   Concrete Staining                                18,000.00
(.-)
                  18   Masonry - CMU                                    51,000.00
                  19   Masonry - Stone                                  44,000.00
                  20   MiscMetals                                         1,000.00          97.70                                    97.70     9.77              9.77
                  21   Rough Carpentry                                    8,000.00
                  22   Cabinets & Millwork                              14,150.00
                  23   Finish Carpentry                                   1,500.00
                  24   Cedar Plank Cladding                             24,000.00                                981.18             981.18     4.09             98.12
                  25    Insulation & Fire Stopping                        2,500.00
                  26   CaUlking & Sealants                                2,500.00
                  27   Metal Doors & Hardware                             3,600.00
                  28   Storefront & Windows                               4,520.00
                  29   Wood Doors & Hardware                              1,300.00
                  30   Overhead Door - 14'                                3,250.00
                  31   Metal Stud & Drywall System                        5,000.00
                  32   Paint                                            17,500.00
                  33   Suspended Ceilings                                 6,300.00


                                                                                                                                                    SBS 0521
                                                          REQUEST FOR PAY"            T DETAIL

Project: 1378 1 Los Cerritos Hanger               Invoice: 137800003           Invoice: 137800003           Period Ending Date: 9/30/2012       Page 3 of 3 Pages



   Item 10                     Description                     Total          Previously              Work            Completed        %         Retainage
                                                              Contract        Completed             Completed          To Date        Comp        Balance
                                                              Amount            Work                  This
                                                                                                      Period
             34   Ceramic Tile                                     2,500.00
             35   Carpet & Cove Base                               5,000.00
             36   Fire Extinguishers & Cabinets                    1,000.00
             37   Toilet Accessories                               1,500.00
             38   Metal Building & Hangar Doors                  353,203.00
             39   Stairs                                           6,000.00
             40   Plumbing                                        54,750.00      19,000.00                                19,000.00    34.70          1,900.00
             41   HVAC                                            28,437.00
             42   Big Ass Fans                                    15,600.00
             43   Electrical                                     128,800.00      19,180.00                                19,180.00    14.89          1,918.00
             44   Contractor's Fee                                90,820.00      15,466.65              2,334.07          17,800.72    19.60          1,780.D7




                                                                                                                                               SBS 0522



                  Totals                                       1,226,074.00     208,852.32             31,429.01         240,281.33                  24,028.13
           · ,
Los Cerritos Hangar
Cost Worl(Sheet                                                                  D.·aw on AlA   fOJ"OIS   (3 Origillals)
                                                                                                                                                                             9/30/2012
                      SOY                                                                                  Reallocation         Owner          Revised        Total Costs    Draw # 3
Phase Code            Item #                                                     Budget                   Change Orders      Change Orders      Budget         To-Date         Costs

16-0l0                    43   Electrical                                              128,800.00                                                128,800.00      19,180.00          0.00
                          44   Contractor's Fee                                         90,820.00                                                 90,820.00      17,800.72      2,334.07

                                                  TOTALS                            $1,226,074.00                    $0.00            $0.00   $1,226,074.00    $240,281.33    $31,429.01


                                                      Percent of Cost Complete                                                                $1,135,254.00    $222,480.61        19.60%




                                                                                                                                                                SBS 0524
EXHIBIT 3
DEFENDANT1S
  EXHIBIT
     4
                                                                                                                    (j,      /


     ,

  : AlA Document G702™                                                                                       1992
Application and Certificate for Payment
TO OWNER:             Tri-Bar Ranch Company, Ltd.                           PROJECT:               Los C~jtQS Ha!lgCr                            APPLICATION NO: 004                                                Distribution to:
                      10101 Reunion Place, Ste 1000                                                County Road 410                               PERIOD TO: October 31, 2012                                                 OWNER:
                      San Antonio, IX 18216                                                        Uvalde, TX
                                                                                                                                                 CONTRACT FOR: General Construction                                   ARCHITECT: X
FROM        Select Building Systems, Inc.                                   VIA                    John Grable Architects, Inc.                  CONTRACT DATE: May 03, 2012                                       CONTRACTOR: X
CONTRACTOR: 11 Scenic Loop Rd.                                              ARCHITECT:             222 Austin Hwy.                               PROJECT NOS: SSE-12-013/ /
            Boerne, TX 78006                                                                       San Antonio, TX 7&209                                                                                                      FIELD:
                                                                                                                                                                                                                             OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                      The l.llldcrs!gne.dGontraCllprcel;tines t1lattoth~besloftbeContractor's knowledge,in(Qrmation and
                                                                                                                          ileliefthe WQrkC4Vl1red by this ApJ?lieation fur faYJllenthas ~nCC)mplctedinaocordanc;e with the
Application is made for payment, as shown below, in connection with the Contract.                                         COntractPo(l\lInenlS.th~t81btmQ\IIll$lpIve.~npaid\)ytheContraetorfor Work for wbich previous
Continuation Sheet, AlA Document G103, is attached.                                                                       O\rtifieat~s fQr PaYJllcnt v,'el"C iSSJlClcland paYJllents received from the Owner, and that current
1. ORIGINAL CONTRACT SUM                                                    $            1,226,014.00                     payment shown herein is~n:.llo"",""""""",
2. NET CHANGE BY CHANGE ORDERS .._                        _       _........ $                 --.;O~.O"""'O

3. CONTRACT SUM TO DATE (Line I ± 2)                                        $            1,226,014.00                     CON.T
                                                                                                                          By:_.. RA=C~TO:R~:~~~~~~dJ~~_
4. TOTAL COMPLETED & STORED TO DATE (Colunm G on G103)                      $_ _-=2..;. 44:.ducUon ordl.$IbuUon oflhJaAlA'"DOGI!men!,oraw porll"" alit, may ....."Itl..."~.,.                                      Document G703™ -1992
 Continuation Sheet
 AIAOocumeii(G702™--1992, Application and Certification for Payment, or Gi.36lM-2009,                                                          APPLICATION NO: 004
 Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
 containing Contractor's signed certification is attached.                                                                                     APPLICATION DATE: 10/3I12012
 In tabulations below, amounts are in US dollars.                                                                                              PERIOD TO: 10/31/2012
 Use Column I on Contracts where variable retainage for Hne items may apply.                                                                   ARCHITECT'S PROJECT NO' SSE-12-013
      A               B                         C                      D          E                                  F       G                                                     H                         I
                                                                      WORK COMPLETED                                  TOTAL
                                                                                                    MATERIALS
                                                                  FROM                                             COMPLETED                                              BALANCE TO              RETAINAGE
 ITEM DESCRIPTION OF                    SCHEDULED                                                   PRESENTLY                     %
                                                                PREVIOUS                                          AND STORED TO                                             FINISH               (IF VARIABLE
  NO.     WORK                            VALUE                                       THIS PERIOD     STORED                    (G+C)
                                                               APPLICATION                                             DATE                                                  (C-G)                   RATE)
                                                                                                  (NOT IN D OR E)
                                                                  (I) + E)                                           (D+E+F)
 1        .MobiH:i.ation                            2,000.OQ             2,000.00                    0.00                   0.00                :2 000.00    100.00 %                    0.00                    0.00
           Project
 2         Suoerintendent                        48,000.00                   Q.OO                  0.00                     0.00                     0.00       0.00%              48,000.00                     0.00
 3         Proiect Management                    10.000.00               ~;604.56               1298.52                     0.00                (),9Q3.08      69.03 %              3096.92                      0.00
           Rental ofTemporary
           Facilities, Equipment,
 4         etc.                                     9,000.00               351.81                 357.22                    0.00                  709.03        7.88%               8,290.97                     0.00
           Other General
 ;5        Gonditions Costs                       3;000.00               1021.31\                    0.00                   0.00                1021.38        34.05 %              1978.62                      0.00
 6         Travel                                12,000.00               1,116.0Z                    0.00                   0.00                1116.02         9.30%              10,883.98                     0.00
           General Liability
 7         1nsurap.ce                               4,904.00             4,904.00                    0.00                   0.00                4,904.00 100.00 %                         0.00                   0.00
           Builder's Risk
 ~         Insurance                              1,840.00               566.46                   188.82                    0.00                 755.28 41.05 %                     1084.74                      0.00
 9         Casual Labor                           1000.00                  0.00                     0.00                    0.00                   0.00   O.OO%,                    1,000.00                     0.00
 10        Final Cleaning                         1800.00                  0.00                     0.00                    0.00                   0.00   0.00%                     1,800.00                     0.00
 11        Debris Removal                         3,500.00                 0.00                     0.00                    0.00                   0.00   0.00%                     3500.00                      0.00
 12        SmveyinJ!: & Stakini!                  2,177.50              2177.50                     0.00                    0.00               2,177.50 100.00 %                        0.00                     0.00
 13        Site Utilities                        16322.50               9800.00                     0.00                    0.00               9800.00 60.04%                       6,522.50                     0.00
 14        Foundation 12" thick                 140,000.00            139680.00                     0.00                    0.00             139680.00 99.770/,                       320.00                     0.00
           Concrete Paving &
 15        Curbs                                 71,000.00              16,000.00                    0.00                   0.00              16,000.00        22.54 IX            55,000.00                     0.00
 16        Mezzanines                             3,800.00                   0.00                    0.00                   0.00                   0.00         0.00 IX             3,800.00                     0.00
 17        Concrete Stainin l!                   18 000.00                   0.00                    0.00                   0.00                   0.00         0.00 %             18,000.00                     0.00
 AlA Document G703 no -1992, Copynghl @ 1963, 1965, 1966, 1967,1970, 1978, 1983 end 1992 by The Amencan Insblule of Architects. All nghts Illserved. WARNING: ThIS AlA~ Document Is protected by U.S.
 Copyright Law and IntemaUonal Treaties. Unauthorized reproduction ordlstrJbution ofthls AJA~ Document, Dr any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to          1
 the maximum extent possible under the law. This document was produced by AlA software at 09:47:58 on 11/0112012 under Order No.3477160119_1 which el\
    .

             A                  B                       C                     D          E                                  F                              G                             H                         I
                                                                             WORK COMPLETED                                 TOTAL
                                                                                                           MATERlALS
                                                                         FROM                                             COMPLETED                                                BALANCE TO          RETAINAGE
         ITEM DESCRlPTION OF                    SCHEDULED                                                  PRESENTLY                     %
                                                                       PREVIOUS                                          AND STORED TO                                               FINISH           (IF VARIABLE
          NO.     WORK                            VALUE                                      THIS PERlOD     STORED                    (G+C)
                                                                      APPLICATION                                            DATE                                                     (C- G)              RATE)
                                                                                                         (NOT IN D OR E)
                                                                         (D+E)                                              (D+E+F)
        18         Masonry - CMU                        51,000.00              0.00                         0.00                   0.00                   0.00        0.00 %            51,000.00                      0.00
        19         Masonry - Stone                      44,000.00              0.00                         0.00                   0.00                   0.00        0.00%             44,000.00                      0.00
        20         Misc Metals                           1,000.00             97.70                         0.00                   0.00                  97.70        9.77%                902.30                      0.00
        21        ,Rol.Jgh Carpentry                     8,000.00              0.00                         0.00                   0.00                   0.00       .0.00%              8,000.00                      0.00
        22        Cabinets & Millwork                   14,150.00              0.00                         0.00                   0.00                   0.00        0.00%             14,150.00                      0.00
        23        ,Finish Carpentry                      1,500.00              0.00                         0.00                   0.00                   0.00        0.00%              1,500.00                      0.00
        24        Cedar Plank Claddine                  24,000.00            981.18                         0.00                   0.00                 981.18        4.09%             23018.82                       0.00
                  Insulation & Fire
        25        stopping                               2500.00                     0.00                   0.00                   0.00                    0.00       0.00%               2,500.00                     0.00
        26         Caulking & Sealants                   2,500.00                    0.00                   0.00                   0.00                    0.00       0.00%               2,500.00                     0.00
                  MetaIDoors &
        27        Hardware                               3,600.00                    0.00                   0.00                   0.00                    0.00       0.00%               3,600.00                     0.00
        28         Storefront / Windows                  4,520.00                    0.00                   0.00                   0.00                    0.00       0.00%               4,520.00                     0.00
                 , WQQ.c!.P..9..9fS .5; t9~.1967.1970.197~. 1983Il~d199~
                                                                                                                                                                               .
                                                                                                  by The Amenean Inslltute of Archllec1s. All rights reserved. WARNING: ThIS AI.A Documenlls protected by U.S.
        Copyright Law and Intemallonel TreaUll$. Unauthorized reproductionordlstribuUanofthls AlA'" Document, or any portion of II; may result In severe civil and criminal penalties, and will be proseculed 10              2
        Ihe maximum extent possible under Ihe law. This documenl was produced by AlA software al 09:47:58 on 11/01/2012 under Order No.3477160119_1 which expires on 05/17/2013, and is not lor resale.
        User Noles:                                                                                                                                                                              (1313359958)

                                                                                                                                                   SBS 0527
     1.

"


         A                 B                        C                      D            E                                 F                               G                              H                          I
                                                                          WORK COJV1PLETED                          TOTAL
                                                                                                       MATERIALS
                                                                      FROM                                        COMPLETED                                                     BALANCE TO              RETAINAOE
    ITEM DESCRlPTIONOF                      SCHEDULED                                                  PRESENTLY                 %
                                                                                                                                                                                                       (IF VARIABLE
                                                                    PREVIOUS                                     AND STORED TO (G+C)                                              FINISH
     NO.     WORK.                            VALUE                                       THIS PERIOD    STORED                                                                    (C-O)                   RATE)
                                                                   APPLICATION                                       DATE
                                                                                                      ~OTINDORE)
                                                                      (P+E)                                         (D+E+F)
    41       HVAC                                    2~,4j'7.00                  0.00                     0.00                   0.00                    0.00        0.00%              28.437.00                        0.00
    42       BigAss Fans                            15600.00                     0.00                     0.00 '                 0.00                    0.00        0.00%              15600.00                         0.00
    43       ,Electrical                           12&,800.00               19,180.0Q                     O.OQ                   0.00               19,180.00       14.89%             109.620.00                        0.00
    44       contractor's, Fee,                     90820.00                17800.72                290.62                       0.0(1              ~8,O91.34       19.92   %           72 728.6§-                       0.00
                                                         0.00                    0.00                 0.00                       0.00                   0.00         0.00%                   O.OQ                        O.oei
             ,GRAND TOTAL                      $1,2?6,O74.00            $240281.33                $3935.1&                      $0.00           $244,;216.51        19.92 %          $981857.49                         $0.00




                                                                                                                                                                                                         SBS 0528


    MA Document G703'" -1992. Copyright e 1963. 1965, 1966. 1967.1970, 1978, 1983 and 1992 byTh. Am.!rican Insmute of Archllects. MI righlS reserved. WARNING: This MA'" Document Is protected by U.S.
    Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AJA~ Document. or any portion of liJ may result in severe civil and criminal penalties, and will be prosecuted to                3
    the maximum extent possibl. under Ihe law. This document was produced by AlA software at 09:47:58 on 11/01/2012 under Order No,3477160119_1 which e""ires on 05/17/2013, and is nol for resale.
    User Noles:                                                                                                                                                                                  (1313359958)




                                                                                                             o
               CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                                  **************
Project: Los Cerritos Hangar
         County Road 410
         Uvalde, TX
Job No. 12-10-1378

        Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (maker of check) in
the sum of $ 3,541.66 payable to Select Building Systems, Inc. (payee or payees oj check) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the signer has on the property of
Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde, TX (location) to the following extent:
General Contractor (job description),

        This release covers a progress payment for alll.abor, services, equipment, or materials furnished to the property or
to Tri-Bar Ranch Company;Ud, (person with whom signer contracted) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

        Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
the signer.

          The signer warrants that the signer has already paid or will use the funds received from this progress payment to
    •mptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
: "';luipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
payment request(s).

Date:               /t1;{
                      7
                                        ,20 /Z.


BY-:_~=s=el"7.':=
         •. .• 'F:••••:;:;:~"••;;:i:=•.."••"i:iS~r:=ems=
                                                    .=.•"'"In""'····""c:....------'--(-S-~:::my   N=,)
Its: ;>pttzc;PtltE          i I?                                                   (Title)

•                                                                ACKNOWLEDGMENT
 STATE OF TEXAS                                       .§

COUNTY OF ~AA=t.L                                      §

           This instrument was liCknOwle.d}ed before me on this the 3 \adaxof                            OG~   ,20 t ~    ,by
 't)&?~D 1. d\en.§.AtJ                        .the~~             up.             ofW~ ~'U>/"'q.~                a Texas
 CENbfQtLeetrsri>                       ,Qn behalf of said            C&Ii~ ~.                           .


                              JOHN C. MAyWMJ)                      Not'      Public, State of Texas
                           MY COMMISSiON EXPIRES
                                                                                                               SBS 0529
                                                                                         ~.t,,~/rM:yl.J')~
                               NovemberZl,2015
                                                                   Printed Name:
                                                                   My Commission Expires: £I'P')Ii>, ..
                                                                                                                            1



                                                                          EXHIBIT 4
                                                                         REQUEST FOR Ph.           I~ENT



  From: Select Building Systems, Inc.                              To:   Tri-Bar Ranch Company, Ltd.                                      Invoice:   137800004
        P. O. Box 780849                                                 10101 Reunion Place, Ste 1000                                    Invoice:   137800004
        San Antonio, TX 78278-0849                                       San Antonio, TX 78216                                       Invoice date:   10/31/2012
                                                                                                                              Period ending date:    10/31/2012


  Contract For:

  Request for payment:
  Original contract amount                            $1,226,074.00
      Approved changes                                        $0.00                                                Proiect: 1378
      Revised contract amount                                                $1,226,074.00                                  Los Cerritos Hanaer
  Contract completed to date                                                   $244,216.51                  Contract date: 5/17/2012
           Add-ons to date                                     $0.00
           Taxes to date                                       $0.00
                                                                                                                 Architect:
           Less retainage                                 $24,421.65
           Total completed less retainage                                      $219,794.86                          Scope:
           Less previous requests                        $216,253.20
           Current request for payment                                            $3,541.66
OJ
-iCurrent billing      .                                                          $3,935.18
~     Current additional .charges                              $0.00
      Current tax                                              $0.00                            CHANGE ORDER SUMMARY                           ADDITIONS            DEDUCTIONS
      Less current retainage                                 $393.52                            Changes approved in previous
                                                                                                                                                      1,177.50          -1,177.50
                                                                                                months bvOwfler
     Current amount due                                                         $3,541.66
                                                                                                Total approved this Month
     Remaining contract to bill                        $1,006,279.14                                                   TOTALS·                        1177.50           -1177.50
                                                                                                NET CHANGES by Change Order

     I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
     Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
     contractor has paid all amounts previously billed and paid by the owner.

     CONTRACTOR:             Select Building Systems, Inc.                      State Of Texas                                County Of Kendall
     By:                                                       _
                                                                                Subscribed and sworn to before me this                day of                ---'.           _

     Date:                                     -_-_-_                           Notary Public
                                                                                My commission expires:



                                                                                                                                                                    SBS 0530




                                                                                                 (J
                                                              REQUEST FOR PA            H DETAIL

       Project: 1378 I Los Cerritos Hanger            Invoice: 137800004           Invoice: 137800004           Period Ending Date: 10/31/2012      Page 2 of 3 Pages


          Item 10                 Description                      Total          Previously              Work            Completed         %       Retainage
                                                                  Contract        Completed             Completed          To Date        Comp       Balance
                                                                  Amount            Work                  This
                                                                                                          Period
                   1 Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00            200.00
                  2  Project Superintendent                           48,000.00
                  3  Project Management                               10,000.00       5.604.56              1,298.52           6,903.08    69.03           690.31
                  4  Temporary Facilities/Equipment                    9,000.00         351.81                357.22             709.03     7.88            70.90
                  5  Other General Conditions                          3,000.00       1,021.38                                 1,021.38    34.05           102.14
                  6  Travel                                           12,000.00       1,116.02                                 1,116.02     9.30           111.60
                  7  General Liability Insurance                       4,904.00       4,904.00                                 4,904.00   100.00           490.40
                  8  Builder's Risk Insurance                          1.840.00         566.46                188.82             755.28    41.05            75.52
                  9  Casual Labor                                      1,000.00
                 10  Final Cleaning                                    1,800.00
                 11  Debris Removal                                    3,500.00
m                12  Surveying & Staking                               2,177.50       2,177.50                                 2,177.50   100.00           217.75
><
::I:             13  Site Utilities                                   16,322.50       9,800.00                                 9,800.00    60.04           980.00
IJJ              14  Foundation - 12" Thick                          140,000.00     139,680.00                               139,680.00    99.77        13,968.00
-I               15  Concrete Paving & Curbs                          71,000.00      16,000.00                                16,000.00    22.54         1,600.00
~                16  Mezzanines                                        3,800.00
                 17  Concrete Staining                                18,000.00
                 18  Masonry - CMU                                    51,000.00
                 19. Masonry - Stone                                  44,000.00
                 20  Mise Metals                                       1,000.00          97.70                                    97.70     9.77              9.77
                 21  Rough Carpentry                                   8,000.00
                 22  Cabinets & Millwork                              14,150.00
                 23  Finish Carpentry                                  1,500.00
                 24  Cedar Plank Cladding                             24,000.00         981.18                                   981.18     4.09             98.12
                 25  Insulation & Fire Stopping                        2,500.00
                 26  Caulking & Sealants                               2,500.00
                 27  Metal Doors & Hardware                            3,600.00
                 28  Storefront & Windows                              4,520.00
                 29. Wood Doors & Hardware                             1,300.00
                 30 Overhead Door - 14'                                3,250.00
                 31 Metal Stud & Drywall System                        5,000.00
                 32 Paint                                             17,500.00
                 33 Suspended Ceilings                                 a,300.00



                                                                                                                                                 SBS 0531
                                                          REQUEST FOR PA           . H DETAIL

Project: 1378 I Los Cerritos Hanger               Invoice: 137800004            Invoice: 137800004           Period Ending Date: 10/31/2012     Page 3 of 3 Pages



   Item 10                    Description                      Total           Previously              Work            Completed         %       Retainage
                                                              Contract         Completed             Completed          To Date        Comp       Balance
                                                              Amount             Work                  This
                                                                                                       Period
             34   Ceramic Tile                                     2,500.00
             35   Carpet & Cove Base                               5,000.00
             36   Fire Extinguishers & Cabinets                    1,000.00
             37   Toilet Accessories                               1,500.00
             38   Metal Building & Hangar Doors                  353,203.00
             39   Stairs                                           6,000.00
             40   Plumbing                                        54,750.00       19,000.00              1,800.00          20,800.00    37.99        2,080.00
             41   HVAC                                            28,437.00
             42   Big. Ass Fans                                   15,600.00
             43   Electrical                                     128,800.00       19,180.00                                19,180.00    14.89        1,918.00
             44   Contractor's Fee                                90,820.00       17,800.72                290.62          18,091.34    19.92        1,809.14




                                                                                                                                                SBS 0532


                  Totals                                        1,226,074.00     240,281.33              3,935.18         244,216.51                24,421.65
        L?s Cerritos Hangar
        Cost Worksheet                                                                       Draw on AlA forms (3 Originals)
                                                                                                                                                                 10/31/2012
                                  SOY                                                                            Reallocation         Owner        Revised       Total Costs    Draw # 4
        Phase Code                Item #                                                     Budget             Change Orders      Change Orders   Budget         To-Date        Costs

                                       I   Mobilization                                              2,000.00                                         2,000.00       2,000.00         0.00
        01-041                         2   Project Superintendent                                   48,000.00                                        48,000.00                        0.00
        01-012                         3   Project Ma~agement                                       10,000.00                                        10,000.00       6,903.08     1,298.52
        01-500 RE 1TPE                 4   Rental of Temporary Facilities, Equipment, etc.           9,000.00                                         9,000.00         709.03       357.22
        01-500 EXP/SAF                 5   Other General Conditions Costs                            3,000.00                                         3,000.00       1,021.38         0.00
        17-001                         6   Travel                                                   12,000.00                                        12,000.00       1,116.02         0.00
        01-760 GL                      7   General Liability Insurance                               4,904.00                                         4,904.00       4,904.00         0.00
        01-760 BR                      8   Builder's Risk Insurance                                  1,840.00                                         1,840.00         755.28       188.82
        01-545 CL                      9   Casual Labor                                              1,000.00                                         1,000.00                        0.00
        01-710 SUB                    10   Final Cleaning                                            1,800.00                                         1,800.00                        0.00
        01-545 DEB                    11   Debris Removal                                            3,500.00                                         3,500.00                        0.00
        01-330                        12   Surveying & Staking                                       1,000.00          1,177.50                       2,177.50       2,177.50         0.00
        02-732 SAN 1 02-665 FIR       13   Site Utilities                                           17,500.00         (1,177.50)                     16,322.50       9,800.00         0.00
        03-300 FOU                   14    Foundation 12" thick                                    140,000.00                                       140,000.00     139,680.00         0.00

~
        02-520 PAY                   15    Concrete Paving & Curbs                                  71,000.00                                        71,000.00      16,000.00         0.00
        03-300 MEZ                   16    Mezzanines                                                3,800.00                                         3,800.00                        0.00
::I:    03-300 STN                   17    Concrete Staining                                        18,000.00                                        18,000.00                        0.00
OJ      04-001 eMU                   18    Masonry - CMU                                            51,000.00                                        51,000.00                        0.00
-I      04-001 STO                   19    Masonry - Stone                                          44,000.00                                        44,000.00                        0.00
,J:o.   05-500                       20    Mise Metals                                               1,000.00                                         1,000.00          97.70         0:00
        06-110                       21    Rough Carpentry                                           8,000.00                                         8,000.00                        0.00
        06-410                       22    Cabinets & Millwork                                      14,150.00                                        14,150.00                        0.00
        06-200                       23    Finish Carpentry                                          1,500.00                                         1,500.00                        0.00
        06-115                       24    Cedar Plank Cladding                                     24,000.00                                        24,000.00         98 U8          0.00
        07-200                       25    Insulation & Fire stopping                                2,500.00                                         2,500.00                        0.00
        07-900                       26    Caulking & Sealants                                       2,500.00                                         2,500.00                        0.00
        08-101                       27    MetalDoors & Hardware                                     3,600.00                                         3,600.00                        0.00
        08-410                       28    Storefront 1 Windows                                      4,520.00                                         4,520.00                        0.00
        08-201                       29    Wood Doors & Hardware                                     1,300.00                                         1,300.00                        0.00
        08-331                       30    Overhead Door-I 4'                                        3,250.00                                         3,250.00                        0.00
        09-111                       31    Metal Stud 1 Drywall System                               5,000.00                                         5,000.00                        0.00
        09-900                       32.   Paint                                                    17,500.00                                        17,500.00                        0.00
        09-511                       33    Suspended Ceilings                                        6,300.00                                         6,300.00                        0.00
        09-301                       34    Ceramic Tile                                              2,500.00                                         2,500.00                        0.. 00
        09-680                       35    Carpet & Cove Base                                        5,000.00                                         5,000.00                        0.00
        10-522                       36    Fire Extinguishers & Cabinets                             1,000.00                                         1,000.00                        0.00
        10-800                       37    Toilet Accessories                                        1,500.00                                         1,500.00                        0.00
        \3-121                       38    Metal Building - Including Hangar Doors                 353,203.00                                       353,203.00                        0.00
        05-510                       39    Stairs                                                    6,000.00                                         6,000.00                        0.00
        15-400                       40    Plumbing                                                 54,750.00                                        54,750.00      20,800.00     1,800.00
        15-500                       41    HVAC                                                     28,437.00                                        28,437.00                        0.00

                                                                                                                           SBS 0533
Los Cerritos Hangar
Cost Worksheet                                                                   Draw on AlA forms (3 Originals)
                                                                                                                                                          10/31/2012
                      SOY                                                                               Reallocation        Owner          Revised        TotalCosls     Draw # 4
Phase Code            Item #                                                     Budget                Cbl!!!ge Orders   Change Orders     Budget          To-Date        Costs

11-999                    42   BigAssFaos                                                  15,600.00                                         15,600.00                         0.00
16-010                    43   Electrical                                                 128,800.00                                        128,800.00       19,180.00         0.00
                          44   Contractor's Fee                                            90,820.00                                         90,820.00       18,091.34       290.62

                                                  TOTALS                            $1,226,074.00                $0.00            $0.00   $Ci26,074.00    $24-4,216.51    $3,935.18


                                                      Percent of Cost Complete                                                            $1,135,254.00    $226,125.17       19.92%




                                                                                                                                                          SBS 0534
DEFENDANT1S
  EXHIBIT
     5
                                                                                                                                                  (~
                                                                                                                                                                                                                                                                             (\
                                                                                                                                                                                                                                                                             \\            !
                                                                                                                                                  \ )                                                                                                                                  /
                                                                                                                                                      ./




\..iAIADocument G702                                                                                                D
                                                                                                                                        1992
Application and Certificate for Payment
TO OWNER:               Tri-Bar Ranch Company/Ltd.                                PROJECT;                             Los CerrltosRanger                                        APPLICATION NO: 005                                                           Distribution to:
                        10101 Reunion Place, Ste 1000                                                                  County Road 41 ()                                                                                                                               OWNER:
                                                                                                                                                                                 PERIOD TO: November 30, 2012
                        San Antonio, TX 78216                                                                          Uvalde, TX
                                                                                                                                                                                 CONTRACT FOR: General Construction                                              ARCHITECT: X
FROM        Select Building Systems, Inc.                                        VIA                                   John Grable Architects, Inc.                              CONTRACT DATE: May 03, 2012                                                  CONTRACTOR: X
CONTRACTOR: 17 Scenic Loop Rd.                                                   ARCHITECT:                            222 Austin Hwy.                                           PROJECT NOS: SSE-12-0BI I
            Boerne, TX 78006                                                                                           San Antonio, TIc 78209                                                                                                                            FIELD:
                                                                                                                                                                                                                                                                        OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                              The undersigned Contractor certifies thatto the best ofthe Contractor's knowledge, information and
                                                                                                                                                  beliefthe Work covered by this Application for Payment has been completed in accordance with the
Application is made for payment, as shown below, in connection witb the Contract                                                                  Contract Documents, that all amounts have been paid by the Contractor for Work for which previous
Continuation Sheet, AlA Document G703, is attached.                                                                                               Certificates for Payment were issued and payments received from the Owner, and that current
1. ORIGINAL CONTRACT SUM ~"."~",."",,,, •., ,_,,.,,_,,,,••,,,,,,,.,,,,,,,,............. $                1,226,074.00                             payment shown hereinjj'rtilJ.-eiiilt'.......",
2. NET CHANGE BY CHANGE ORDERS                                                          $                        -'0:;.;..:.0:..;.0
3. CONTRACT SUM TO DATE (Line 1 ± 2)         ,       _        _~._                      $                1,226,074.00                             By: --:~......"f'I!::6I "i>/;..7c...l'..'                            ~21,2015


    :ot~~::::::~:~~:t:ri:                     or Total in Column I        OfG70~·-)- ~   ..-...-...-...••.-..-$..:O:.:.;.O::..::;0    ~~:5';9:IO ~~=~~~                                                                       1.\;;.=~:.. ......; ; ; ; ;ol.:"; ; ; ; ; ; ; ; ; ;~J&
6. TOTAL EARNED LESS RETA1NAGE _ _       "               ,. "_"",,......                                          $                  491,391.89    ARCHlfi:Ci'S CERTIFICATE FOR PAYMENT
      (Line 4 Less Line 5 Total)                                          .                                                                       In accordance with the Contract Documents, based on on-site observations and the data comprising
7• LESS PREVIOUS CERTIFICATES FOR PA"vMENT ......." ........._ ...,\0..." .....                                   ..                 219,794.86   this application theAr                         .. llf·.~~to the best of the Architect's knowledge,
                                                                                                                                                                       .. cbi~~~.li~ to'tI!.e()wn.·
                                                                                                                 ''''._--,=",-,.:...:.:.=         information and beJict11ieWorkbaspl.'OUesl!!\d!l$indi~. tlIe.quaiity ofthe Work is in accordance
      (Line 6 from prior Certificate)                                                                                                             with the ContlactDocuments; an.d .,thc ContIactor is entitled to payment of the AMOUNT
8., CURRENT PAYMENT DUE ~ _.:_             __                      __                                        I$                      271,597.0~   CERTIFIED.
9. BALANCE TO FINISH. INCLUDING RETAINAGE                                                                                                          AMOUNT CERTIFIED              __                  - - - - -. $.'"7':...,....,~---,-;-:-
     (Line 3 less Line 6)                                                          $._ _--'7""3...
                                                                                                4."'6"'82::..1:.:1                                (Attach explanation if amount certified differs from the amount applied Initial allfigw-es on this
                                                                                     -                                                            Application and on the Continuation Sheet that are changed to conform with the amount certified.)
 HANGE ORDER SUMMARY                                                         ADDITIONS      DEbUCTIONS                                            ARCHITECT:
 otal changes approved in previous months by Owner                        $          0.01 $          O.O!                                         By: _ _       ~                                                 .,.......               Date:                                   _
 otal aDoroved this Month                                                 $'         O.Ol $          0.01
                                         TOTALS                           $                                                                       This Certificate is not negotiable. The AMOUNT CERTIFmD is payable only to the Contractor
                                                                                     0.01 $          O.O!
                                                                                                                                                  named herein. Issuance, payment and acceptance of payment are without prejudice to any rights of
NET CHANGES bv Chanl!e Order                                              $                                                                O.O(   the Owner or Contractor under this Contract.
                                                                                                                                                                                                                                                             SBS 0535

AlAIlD!l\lme~1 Gl~)lio;" 1$$~C9P~ghlC> 1~, 1~63.1se~. 1911.197~. 19a38/1ll1~~2byTl1eAmeJiCf!llliJsllllJle"'~~AIIrl{JlIls"",fVlId.\Vl\R~NG:TtiI~ A1A·DciG\llt\enl~prll~eI bYO'~'
C..opyrilihll,aW a/lcll~b1mal!ona' T...!Ilies.Un"'..tl1l>~c1 ..procl..!1U0n C1rd1sllit!utll1n oflhl~.A1A· PO~lJ/IIllllt,o, any.pllrt~nCJflt, may ",..Illlln ..vo,'" civllenel ~rlmlnel penallies,lll1dwlll beJlroseeuted to                                                  1
lltemaxfmumoXlentpossible under U1e law. Thla·~WlIs~ by AL\sO/lYiel8 ltI 18:17:22 lin 1~~12under,QJdofN9,347-7160119.:.ctwtioh:flllllll8S.lJII 05{1712()13.and,ls.noUlJI'ltis81e.
Us.rNoles:                                                                                                                                                                                    .                               .                (1802251114)
         AlA Document G703'" -1992
Continuation Sheet
AlA Document, G.7Q2lM':"199:2,Application and Certification for Payment, orG736#L20Q~.                                                            APPLICATION NO: 005
Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
containing Contractor's signed certification is attached.
                                                                                                                                                  APPLICATION DATE: 11I30/2012
In tabulations below, amounts are in US dollars.                                                                                                   PERIOD TO: 11/30/2012
Use Column I on Contracts where variable retainage for line items may apply.                                                                      ARCHITECT'S PROJECT NO' SSE-12-013
     A                B                          C                      ]j         E                                    F                               G                               H                                 I
                                                                       WORK COMPLETED                                    TOTAL
                                                                                                      MATERIALS                                                                    BALANCE TO
                                                                   FROM                                               COMPLETED                                               i.                         RETAINAGE
ITEM DESCRIPTION OF                     SCHEDULED                                                     PRESENTLY                                                    %
                                                                 PREVIOUS                                           .AND STORED TO                                                   FINISH             (IF VARIABLE
 NO.     WORK                             VALUE                                         THIS PERIOD     STORED                                                   (G+C)
                                                                APPLICATION                                              DATE                                                         (C-G)                 RATE)
                                                                                                    kNOT IN D OR E)
                                                                   (P+E)                                                (D+E+F)
1        Mobilization                                2,000.00             2,000.00                     0.00                    0.00                2,000.00 100.00 %                            0.00                           0.00             ,.,
         Project
2        Sunerintendent                          48,000.00                    0.00                  716.38                     0.00                 716.38         1.49%               47,283.6Z                               0.00
3        Proiect Manae:ement                     10,000.00                6,903.08                1,435.14                     0.00                8338.22        83.38.%                1,6~1.78            .~.              .0.00 :
         Rental of Temporary                                                                                                                                                                ;           ,     :
         Facilities, Equipment~                                                                                                                                                                              :<                         ,:"'.
4

5
         etc.
         Oth~r General
         Conditions Costs
                                                     9,000.00

                                                   3,000.00
                                                                            709.03

                                                                          1021.38
                                                                                                 2,000.82

                                                                                                     21.21
                                                                                                                               0.00

                                                                                                                               0.00
                                                                                                                                                   2709.85

                                                                                                                                                   1042.59
                                                                                                                                                                  30.11 %

                                                                                                                                                                  34.75 %,
                                                                                                                                                                                         629'0.15 •

                                                                                                                                                                                        1,957.41
                                                                                                                                                                                                .. .,       ..   :"",-'
                                                                                                                                                                                                                               0.00

                                                                                                                                                                                                                               0.00
6        Travel                                   12,000.00               1,116.02                   26.06                     0.00                1 142.08        9.52%               10,857.92                               0.00
         General Liability
7        Insurance                                   4904.00              4,904.00                     0.00                    0.00                4904.00 100.00 %                             .0.00                          0.00
         Builder's Risk
8        Insurance                                   1,840.00              755.28                   188.82                     0.00                 944.10 51.31 %                        895.90                               0.00
9        Casual Labor                                1,000.00                0.00                     0.00                     0.00                   0.00   0.00%                       1000.00                               0.00
10       FinaJ Cleanine:                             i 800.00                0.00                     0.00                     0.00                   0.00   0.00%                       1800.00                               0.00
11       Debris Removal                           3,500.00                   0.00                     0.00                     0.00                   0.00   0.00%                       3500.00                               0.00
12       Surveyin~ & Stakin~                      2,177.50               2177.50                      0.00                     0.00               2,177.50 100.00 %                         0.00                               0.00
13       Site Utilities                          16,322.50               9,800.00                     0.00                     0.00               9800.00 60.04%                         6522.50                               0.00
14       Foundation 12" thick                   140 000.00             139,680.00                      O,OQ                    0.00             139,680.00 99.77%                         320.00                               0.00
         Concrete Paving &
15       Curbs                                    71,000.00              16000.00                      0.00                    0.00               16,000.00       22.54 %              55,000.00                               0.00
16       Mezzanines                                3,800.00                    0.00                    0.00                    0.00                    0.00        0.00%                3,800.00                               0.00
17       Concrete Stainine:                       18,000.00                    0.00                    0.00                    0.00                    0.00        0.00%               18 000.00                               0.00
!\lA Document 13703'" -1992. Copyright@1963. 1965. 1966. 1967.1S111, 1978, 1,963 "nd 1992by The American Insmute 01 ArchlteCts.!\l1 rights res"lVed. WARNING: ThISM",'OoGumenlls protecled by u.s.
Copyright Law and International Treaties. Unauthorized reproduc.ticn or distribution ofthls AlAlI) Document. or any portion of It, may result in severe civil and criminal penalties. and will be prosecuted to
the maximum extent possible under the law. This document was produced by AlA software al16:16:23 on 1210312012 under Order No.3477160119_1 which expires on 0511712013, and is not for resale.                                     1
User Notes:                                                                                                                                                                             (1987399802)

                                                                                                                                                   SBS 0536


                                                                                                              (J'
                                                                                                              \......
                                                                                                                                                                                                                       n

     A                B                          C                      D          E                                   F                              G                              H                          I
                                                                       WORK COMPLETED                                  TOTAL
                                                                                                     MATERIALS'
                                                                   FROM                                             COMPLETED                                                BALANCE TO             RETAINAGE
 IT)::M DESCRIPTION OF                   SCHEDULED                                                   PRESENTLY                     %
                                                                 PREVIOUS                                          AND STORED TO                                               FINISH              (IF VARIABLE
  NO.       WORK                           VALUE                                       THIS PERIOD     STORED                    (G+C)
                                                                APPLICATION                                             DATE                                                      (C-G)                RATE)
                                                                                                   (NOT IN D OR E)
                                                                   (D+E)                                              (D+E+F)
18       Masonry - CMU                           51,000.00               0.00                         0.00                    0.00                    0.00        0.00%              51,000.00                      0.00
19       Masonry - Stone                         44 000.00               0.00                         0.00                    0.00                    0.00        0.00%              44000.00                       0.00
20       MiscMetals                               1,000.00              97.70                         0.00                    0.00                   97.70        9.77%                 902.30                      0.00
21       Rough Caroentry                          8,000.00               0.00                         0.00                    0.00                    0.00        0.00%               8,000.00                      0.00
22       Cabinets & Millwork                     14,150.00               0.00                         0.00                    0.00                    0.00        0.00%              14,150.00                      0.00
23       Finish Caroeptrv                         1,500.00               0.00                         0.00                    0.00                    0.00        0.00%               1,500.00                      0.00
24       CCdar Plank Claddinl!                   24,000.00             981.18                         0.00                    0.00                  981.18        4.09%              23 018.82                      0.00
         Insulation & Fire
25       stopoing                                  2,500.00                    0.00                   0.00                    0.00                     0.00       0.00%               2.500.00                      0.00
26       Caulking & Sealants
         MetalDoors &
                                                   2,500.00                    0.00                   0.00                    0.00                     0.00
                                                                                                                                                                        ..
                                                                                                                                                                  O.oooi.             2,500.00            ~         0.00

27       Hardware                                  3,600.00                    0.00                   0.00                    0.00                     0.00       o.od%               3,600.00                      0.00
28       Storefront I Windows                      4,520.00                    0.00                   0.00                    0.00                     0.00       0.00.%              4,520.00            I
                                                                                                                                                                                                                    0.00
         Wood poors &
29       Hardware·                                   1,300.00                  0.00                   0.00                    0.00                     0.00       0.00%                1300.00                      0.00
30       Overhead Door-14'                         3,250.00                    0.00                   0.00                    0.00                     0.00       0.00%                3,250.00                     0.00
         Metal Stud I Drywall
31       System                                   5,000.00                     0.00                   0.00                    0.00                     0.00       0.00%               5,000.00                      0.00
32       Paint                                   17,500.00                     0.00                   0.00                    0.00                     0.00       0.00%              17,500.00                      0.00
33       Susoended Ceilings                       6,300.00                     0.00                   0.00                    0.00                     0.00       0.00%               6300.00                       0.00
34       Ceramic Tile                             2500.00                      0.00                   0.00                    0.00                     0.00       0.00%               2500.00                       0.00
35       Caroet & Cove Base                       5,000.00                     0.00                   0.00                    0.00                     0.00       0.00%               5,000.00                      0.00
         Fire Extinguishers &
36       Cabinets                                    1,000.00                  0.00                   0.00                    0.00                     0.00       0.00%                1,000.00                     0.00
37       Toilet Accessories                          1,500.00                  0.00                   0.00                    0.00                     0.00       0.00%                1,500.00                     0.00
         Metal Building -
         Including Hangar
38       Doors                                  353,203.00                   0.00             256,155.24                      0.00            256,155.24        72.52%               97,047.76                      o.od
39       Stairs                                   6000.00                    0.00                   0.00                      0.00                  0.00         0.00%                6000.00                       0.00
40       Plumbing                                54,750.00              20,800.00                   0.00                      0.00             20,800.00        37.99%               33,950.00                      0.00
AlA Document G703'" -1992. CopynghllSl 1963. 1965, 1966. 1967,1970, 1978.1983 and 1992 byThe Amencan InstllUle of Archllects. All rights reserved. WARNING: ThIS MAo, Document 's protected by U.S.
Copyright Law and Intemat;onal Treaties. Unauthorized reproduction or distribution of this AJAi&l Document, or any portion afli, may result in severe civil and criminal penalties. and will be prosecuted to          2
lhe maximum extent possible'under lhelaw. This document was produced by AlA soflware at 16:18:23 on 12103/2012 under Order No.3477160119_1 which e""ires on 05/17/2013, and is not for resale.
User Notes:                                                                                                                                            .                                      (1967399802)


                                                                                                                                             SBS 0537
     A                B                          C                      D          E                                   F                               G                            ·H                            I
                                                                       WORK COMPLETED                                 TOTAL
                                                                                                     MATERIALS                                                                                        RETAINAGE
                                                                  FROM                                              COMPLETED                                                 BALANCE TO
ITEM DESCRIPTION OF                     SCHEDULED                                                    PRESENTLY                     %
                                                                                                                                                                                                     (IF VARIABLE
                                                                PREVIOUS                                           AND STORED TO (G+C)                                          FINISH
 NO.     WORK                               VALUE                                      THIS PERIOD     STORED                                                                    (C-G)                   RATE)
                                                               APPLICATION                                             DATE
                                                                                                   (NOT IN D OR E)
                                                                  (D+E)                                               (D+E+F)
41       HVAC                                    28437.00                   0.00                       0.00                    0.00                  0.00    0.00%                   28,437.00                         0.00
42       Big Ass Fans                            15600.00                   0.00                     0.00                      0.00                  0.00    0.00%                   15600.00                          0.00.
43       Electrical                             128,800.00             19,180.()Q               18,880.00                      O.OG             38,060.00 29.55 %                    90,740.00                         0.00
44       Contractor's Fee                        90,820.00             18091,34                 22,350.8~                      O.OQ             40442.15 44.53 %.                    50;377.85                         0.00'
                                                        o.od                0.00                   0.0                           CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                                              **** *** * ***** *
        Project: los Cerritos Hangar
                  County Road 410
                 Uvalde, TX
        lob No. 12-10-1378

                Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (make1' of check) in
        the sum of $ 271,597.03 payable to Select Building Systems, Inc. (payee 01' payees ofcheck) and when the check has
        been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
        any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
        common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
        related to claim or payment rights for persons in t11e signer'S position that the SigI1er has on the property of
        Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde, TX (location) to the following extent:
        General Contractor (job description).

                This release covers a progress payment for all labor, services, equipment, or materials furnished to the property or
        to Tri-Bar Ranch Company, Ltd. (person with whom signa contracted) as indicated in the attached statement(s) or
        progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

                Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
        the signer.

                The signer warrants that the signer has already paid or will use the funds received from this progress payment to
        "~omptly  pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
            }ipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
        ;"'yment request(s).

        Date: __--!..,z;.le;.,;.
                             . __
                                  I
                                      "]'~                   ~. 20l.!-
        BY-:-A""":""el""eC9m""i.··.··P':,..·""
                                •• :'fr87'          ~
                                            . • • stems""'--e""y
                                              ·':i;;··
                                                  •• • .•• .... r.'In"".""c·:-------(-S;;~:;
                                                                  .                               ..
                                                                                                   y Nome)


        Its:      ~mLt6 V,p                                                             (Title)
                  ./
                                                                              ACKNOWLEDGMENT
        STATE OF TEXAS                                                    §

        COUNTY OF KENDALL                                                 §

               This instrument was acknowledged before me on this the     of                  ~day            ~~             ,20 /.;:1"., by
         David L. Morgan, the Executive Vice President of Select Building Systems, Inc.                             a Texas Corporation
        on behalf of said   Corporation



                                                                               otary Public, State of Texas
(   .
    ~                                        JOHN C. MAYWALD
                                      MY COMMISSION EXPIRES
                                                                    I:
                                                                     ..
                                                                                               .--.:--
                                                                              Printed Name: ~.6WC..&1~~
                                             Novembllr 27, 2015
                                                                              My Commission Expires: /f~~~,;Jf)J~
                                                                                                                                           1

                                                                                                              SBS 0539

                                                                                   EXHIBIT 5
                                                                           REQUEST FOR PA:Y'MENT


     From: Select Building Systems, Inc.                             To:   Tri-Bar Ranch Company, Ltd.                                      Invoice:   137800005
           P. O. Box 780849                                                10101 Reunion Place, Ste 1000                                    Invoice:   137800005
           San Antonio, TX 78278-0849                                      San Antonio, TX 78216                                       Invoice date:   11/30/2012
                                                                                                                               P'i"riod ending date:   11/30/2012


     Contract For:

     Request for payment:
     Original contract amount                          $1,226,074.00
       . Approved changes                                      $0.00                                                Project: 1378
         Revised contract amount                                              $1,226,074.00                                  Los Cerritos Hanaer
     Contract completed to date                                                 $545,990.99                  Contract date: 5/17/2012
        Add-ons to date                                        $0.00
        Taxes to date                                          $0.00
                                                                                                                  Architect:
        Less retainage                                    $54,599.10
m       Total completed less retainage                                          $491,391.89                          Scope:
~          Less previous requests                        $219,794.86
OJ         Current request for payment                                          $271,597.03
-I Current billing                                                              $301,774.48
01         Current additional charges                          $0.00
           Current tax                                         $0.00                             CHANGE ORDER SUMMARY                            ADDITIONS          DEDUCTIONS
           Less current retainage                         $30,177.45                            IGhanges approved in prevIous
                                                                                                                                                        1,177.50          -1,177.50
                                                                                                Imonths bv ()wnp.r
     Current amount due                                                        $271,597.03
                                                                                                 Total approved this Month
     Remaining contract to bill                          $734,682.11                                                      TOTALS                        1177.50           -1177.50
                                                                                                  NET CHANGES by Change Order

     I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
     Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
     contractor has paid all amounts previously billed and paid by the owner.

     CONTRACTOR:             Select Building Systems, Inc.                       State Of Texas                                County Of Kendall
     By:                                                      ,..-.,...,         Subscribed and sworn to before me this                day of                  ,            _

     Date: ~                  ___.              ------                           Notary Public
                                                                                 My commission expires:


                                                                                                                                                                    SBS 0540
                                                             REQUEST FOR PA :.         .'H DETAIL

     Project: 1378 f Los Cerritos Hanger             Invoice: 137800005           Invoice: 137800005           Period Ending Date: 11/30/2012     Page 2 of 3 Pages



        Item 10                    Description                    Total          Previously              Work           Completed         %        Retainage'
                                                                 Contract        Completed             Completed         To Date         Comp       Balance
                                                                 Amount            Work                  This
                                                                                                         Period
                  1 Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00          200.00
                  2 Project Superintendent                           48,000.00                               716.38             716.38     1.49           71.64
                3   Project Management                               10,000.00       6,903.08              1,435.14           8,338.22    83.38          833.82
                4   Temporary Facilities/Equipment                    9,000.00         709.03              2,000.82           2,709.85    30.11          270.98
                5   Other General Conditions                          3,000.00       1,021.38                 21.21           1,042.59    34.75          104.26
                6   Travel                                           12,000.00       1,116.02                 26.06           1,142.08     9.52          114.21
                7   General Liability Insurance                       4,904.00       4,904.00                                 4,904.00   100.00          490.40
                8   Builder's Risk Insurance                          1,840.00         755.28                188.82             944.10    51.31           94.40
                9   Casual Labor                                      1,000.00
               10   Final Cleaning                                    1,800.00
               11   Debris Removal                                    3,500.00
m                                                                                                                             2,177.50 ·100.00            217.75
><
J:
               12
               13
                    Surveying & Staking
                    Site Utilities
                                                                      2,177.50
                                                                     16,322.50
                                                                                     2,177.50
                                                                                     9,800.00                                 9,800.00   60.04            980.00
OJ             14   Foundation - 12" Thick                          140,000.00     139,680.00                               139,680.00   99.77         13,968.00
-I             15   Concrete Paving & Curbs                          71,000.00      16,000.00                                16,000.00   22.54          1,600.00
01             16   Mezzanines                                        3,800.00
               17   Concrete Staining                                18,000.00
               18   Masonry - CMU                                    51,000.00
               19   Masonry - Stone                                  44,000.00
               20   Mise Metals                                       1,000.00          97.70                                    97.70     9.77             9.77
               21   Rough Carpentry                                   8,000.00
               22   Cabinets & Millwork                              14,150.00
               23   Finish Carpentry                                  1,500.00
               24   Cedar Plank Cladding                             24,000.00         981.18                                   981.18     4.09            98.12
               25   Insulation & Fire Stopping                        2,500.00
               26   Caulking & Sealants                               2,500.00
               27   Metal Doors & Hardware                            3,600.00
               28   Storefront & Windows                              4,520.00
               29   Wood Doors & Hardware                             1,300.00
               30   Overhead Door - 14'                               3,250.00
               31   Metal Stud & Drywall System                       5,000.00
               32   Paint                                            17,500.00
               33   Suspended Ceilings                                6,300.00



                                                                                                                                                SBS 0541
                                                          REQUEST FOR PA'             JT DETAIL

Project: 13781 Los Cerritos Hanger                Invoice: 137800005            Invoice: 137800005            Period Ending Date: 11/30/2012      Page 3 of 3 Pages



   Item 10                     Description                     Total           Previously              Work             Completed         %        Retainage
                                                              Contract         Completed             Completed           To Date        Comp        Balance
                                                              Amount             Work                  This
                                                                                                       Period
             34   Ceramic Tile                                     2,500.00
             35   Carpet & Cove Base                               5,000.00
             36   Fire Extinguishers & Cabinets                    1,000.00
             37   Toilet Accessories                               1,500.00
             38   Metal Building & Hangar Doors                  353;203:00                            256,155.24          256,155.24    72.52        25,615.52
             39
             40
                  Stairs
                  Plumbing
                                                                   6,000.00
                                                                  54,750.00       20,800.00                                 20,800.00    37.99         2,080.00
                                                                                                                                                                      ..
             41   HVAC                                            28,437.00
             42   Big Ass Fans                                    15,600.00
             43   Electrical                                     128,800.00       19,180.00            .18,880.00           38,060.00    29.55         3,806.00
             44   Contractor's Fee                                90,820.00       18,091.34              22,350.81          40,442.15    44.53         4,044.23




                                                                                                                                                 SBS 0542


                  Totals                                        1,226,074.00     244,216.51            301,774.48          545,990.99                 54,599.10
                                                                                                                                                                         /
                                                                                                                                                                         r
                                                                                                                                                                         \




  Los Cerritos Hangar
  Cost Worksheet                                                                      Draw on AlA forms (3 Originals)
                                                                                                                                                          1lI30/2012
                            SOY                                                                           Reallocation         Owner        Revised       Total Costs    Draw # 5
  Phase Code                Hem #                                                     Budget             Change Orders      Change Orders   Budget         To-Date        Costs

                                I   Mobilization                                              2,000.00                                         2,000.00       2,000.00             0.00
  01-041                        2   Project Superintendent                                   48,000.00                                        48,000.00         716.38           716.38
  01-012                        3   Project Management                                       10,000.00                                        10,000.00       8,338.22         1,435.14
  01-500 RE ITPE                4   Rental of Temporary Facilities, Equipment, etc.           9,000.00                                         9,000.00       2,709.85         2,000.82
  01-500 EXP/SAF                5   Other General Conditions Costs                            3,000.00                                         3,000.00       1,042.59            21.21
  17-001                        6   Travel                                                   12,000.00                                        12,000.00       1,142.08            26.06
  01-760 GL                     7   General Liability Insurance                               4,904.00                                         4,904.00       4,904.00             0.00
  01-760BR                      8   Builder's Risk Insurance                                  1,840.00                                         1,840.00         944.10           188.82
  01-545 CL                     9   Casual Labor                                              1,000.00                                         1,000.00                            0.00
  01-710 SUB                   10   Final Cleaning                                            1,800.00                                         1,800.00                            0.00
  01-545 DEB                   II   Debris Removal                                            3,500.00                                         3,500.00                            0.00
  01-330                       12   Surveying & Staking                                       1,000.00          1,177.50                       2,177.50       2,177.50             0.00
  02-732 SAN I 02-665 FIR      13   Site Utilities                                           17,500.00         (1,177.50)                     16,322.50       9,800.00             0.00
  03-300 FOU                   14   Foundation 12" thick                                    140,000.00                                       140,000.00     139,680.00             0.00
~02-520PAV                     15   Concrete Paving & Curbs                                  71,000.00                                        71,000.00      16,000.00             0.00
::J:03-300 MEZ                 16   Mezzanines                                                3,800.00                                         3,800.00                            0.00
-03·300STN                     17   Concrete Staining                                        18,000.00                                        18,000.00                            0.00
~04-001 CMU                    18   Masonry - CMU                                            51,000.00                                        51,000.00                            0.00
-104-001 STO                   19   Masonry. Stone                                           44,000.00                                        44,000.00                            0.00
01 05-500                      20   MiscMetals                                                1,000.00                                         1,000.00          97.70             0.00
    06-110                     21   Rough Carpentry                                           8,000.00                                         8,000.00                            0.00
    06-410                     22   Cabinets & Millwork                                      14,150.00                                        14,150.00                            0.00
    06-200                     23   Finish Carpentry                                          1,500.00                                         1,500.00                            0.00
    06-115                     24   Cedar Plank Cladding                                     24,000.00                                        24,000.00         981.18             0.00
    07-200                     25   Insulation & Fire stopping                                2,500.00                                         2,500.00                            0.00
    07-900                     26   Caulking & Sealants                                       2,500.00                                         2,500.00                            0.00
    08-101                     27   MetalDoors & Hardware                                     3,600.00                                         3,600.00                            0.00
    08-410                     28   Storefront I Windows                                      4,520.00                                         4,520.00                            0.00
    08-201                     29   Wood Doors & Hardware                                     1,300.00                                         1,300.00                            0.00
    08-331                     30   Overhead Door-14'                                         3,250.00                                         3,250.00                            0.00
    09-111                     31   Metal Stud I Drywall System                               5,000.00                                         5,000.00                            0.00
    09-900                     32   Paint                                                    17,500.00                                        17,500.00                            0.00
    09-511                     33   Suspended Ceilings                                        6,300.00                                         6,300.00                            0.00
    09-301                     34   Ceramic Tile                                              2,500.00                                         2,500.00                            0.00
    09-680                     35   Carpet & Cove Base                                        5,000.00                                         5,000.00                            0.00
    10-522                     36   Fire Extinguishers & Cabinets                             1,000.00                                         1,000.00                            0.00
    10-800                     37   Toilet Accessories                                        1,500.00                                         1,500.00                            0.00
    13-121                     38   Metal Building - Including Hangar Doors                 353,203.00                                       353,203.00    256,155.24        256,155.24
    05-510                     39   Stairs                                                    6,000.00                                         6,000.00                            0.00
    15-400                     40   Plumbing                                                 54,750.00                                        54,750.00      20,800.00             0.00
    15-500                     41   HVAC                                                     28,437.00                                        28,437.00                            0.00
    11-999                     42   Big Ass Fans                                             15,600.00                                        15,600.00                            0.00
                                                                                                                 SBS 0543
Los Cerritos Hang~'r
Cost Worksheet                                                                     Draw on A.IA forms (3 Originals)
                                                                                                                                                          11130/2012
                       SOY                                                                              Reallocation       Owner          Revised         Total Costs    Draw # 5
Phase Code             Item #                                                      BlJdget             Change Orders    Change Orders      Budget          To-Date        Costs

16-010                     43   Electrical                                               128,800.00                                        128,800.00        38,060.00     18,880.00
                           44   Contractor's Fee                                          90,820.00                                         90,820.00        40,442.15     22,350.81

                                                   TOTA.LS                            $1,226,074.00             $0.00            $0.00   $1,226,074.00    $545,990.99    $301,774.48

                                                        Percent of Cost Complete                                                         $1,135,254.00     $505,548.84        44.53%




                                                                                                                                                                                       .   I




                                                                                                                                                         SBS 0544
DEFENDANT1S
  EXHIBIT
     6
n                                                                                                                                                                                                                                                                                ~)/
                                                                                                                                                                                                                                                                                 \
                                                                                                                                                                                                                                                                                     "--'"




           ALA Document G702" -1992
Application and Certificate for Payment
TO OWNER:             TIi-Bar Ranch Company, Ltd.                            PROJECT:                       Los Cerritos Hanger                                                       APPLICATION NO: 006                                                 Distribution to:
                       10 to I Reunion Place, Ste 1000                                                      County Road 410                                                           PERIOD TO: December 31, 2012                                               OWNER:
                      San Antonio, TX 78216                                                                 Uvalde, TX                                                                                                                                        ARCHITECT: X
                                                                                                                                                                                      CONTRACT FOR: General Construction
FROM                   Select Building Systems, Inc.                        VIA                             John Grable Architects, Inc.                                              CONTRACT DATE: May 03, 2012                                        CONTRACTOR: X
CONTRACTOR: 17 Scenic Loop Rd.                                              ARCHITECT:                      222 Austin Hwy.                                                           PROJECT NOS: SSE-12-0l3! !
                       Boerne, TX 78006                                                                     San Antonio, TX 78209                                                                                                                                         FIELD:
                                                                                                                                                                                                                                                                        OTHER:

CONTRACTOR'S APPLICATION FOR PAYMENT                                                                                                                            The undersigned Contractor .certifies !lmHo!!le beStof~ C                                    Document G703™                                          - 1992
Continuation Sheet
AlA Document, G702™ -1992, Application and Certification for Payment, or G736™-2oo9,                                                             APPLICATION NO: 006
Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
                                                                                                                                                 APPLICATION DATE: 12/28/2012
containing Contractor's signed certification is attached.
In tabulations below, amounts are in US dollars.                                                                                                 PERIOD TO: 12/31/2012
Use Column I on Contracts where variable retainage for line items may apply.                                                                     ARCHITECT'S PROJECT NO' SSE-12-013
     A                B                         C                       D          E                                   F                               G                              H                          J
                                                                       WORK COMPLETED                                  TOTAL
                                                                                                     MATERIALS
                                                                  FROM                                              COMPLETED                                                BALANCE TO              RETAlNAGE
ITEM DESCRIPTION OF                     SCHEDULED                                                    PRESENTLY                                                    %
 NO.     WORK                             VALUE                 PREVIOUS                               STORED
                                                                                                                   AND STORED TO
                                                                                                                                                                (G+C)
                                                                                                                                                                               FINISH               (IF VARIABLE                ,
                                                                                       THIS PERIOD                      DATE                                                   (C -G)                   RATE)
                                                               APPLICATION                         (NOT IN D OR E)
                                                                                                                                                                                                                                'j


                                                                  (D+E)                                               (D+E+F)
1         Mobilization                              2,000.00             2000.00                      0.00                    0.00                2000.00       100.00 %                     0.00                    0.00
          Project
2         SlIperintendent                        48000.00                   716.38               4,531$.73                    0.00                5,253.11       10.94 %             42,746.89                       0.00
3        _Project Management                     10,000.00                8,338.22               1,230.11                     0.00                9,51$8.33      95.68 %                431.67                       0.00
          Rental ofTemporary
          Facilities, Equipment,                                                                                                                                                                                                I
4         etc.                                      9000.00               2709.85                1 033.82                     0.00                3743.67        41.60 %               5256.33                       0.00
          Other General
;i        Conditions Costs                          3,000.00              1042.59                  518.53                     0.00                1,561.12       52.04%                1,438.88                      0.00
6         Travel                                 12,000.00                1,142.08               2,435.89                     0.00                3577.97        29.82 %               8,422.03                      0.00
          General Liability
                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                !
7         Insurance                                 4,904.00              4,904.00                    0.00                    0.00                4904.00       100.00 %                     0.00                    0.00
          Builder's Risk
8         Insurance                               1.840.00                 944.10                  188.82                     0.00               1132.92 61.57%                          707.08                      0.00
9         Casual Labor                            1,000.00                   0.00                     0.00                    0.00                   0.00   0.00%                      1,000.00                      0.00
10        Final Cleaning                          1,800.00                   0.00                    '0.00                    0.00                   0.00   0.00%                      1,800.00                      0.00
11        Dehris Removal                          3,500.00                   0.00                  750.00                     0.00                 750.00  21.43 %                     2,750.00                      0.00
12        Survc;1ying & Staking                   2,177.50               2,177.50                     0.00                    0.00               2,177.50 100.00 %                         0.00                      0.00
13        Site Utilities                         16,322.50               9,800.00                     0.00                    0.00               9,800.00 60.04%                       6522.50                       0.00
14        Foundation 12" thick                  140,000.00             139680.00                      0.00                    0.00             139,680.00 99.77 %                       320.00                       0.00
          Concrete Paving &
15        Curbs                                  71,000.00              16,000.00                     0.00                    0.00               16,000.00        22.54 %             55000.00                       0.00
16        Mezzanines                              3,800.00                   0.00                     0.00                    0.00                    0.00         0.00%               3,800.00                      0.00
17        Concrete staining                       18000.00                   0.00                     0.00                    0.00                    0.00'        0.00%              18,000.00                      0.00

AlA Document G703'M -1992. Copyright@1963, 1965. 1966.1967,1970,1978.1983 and 1992 by The American Instilule of Architects. All rights reserved. WARNING: Thls~' Dooumentis protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution oftllis AIA~ Document, or any portion of It, rnay result In severe civil and oriminal penalties, and will be prosecuted to              1
the maximum extent possible under the law. This document was produced by AlA software at 15: 15:51 on 12128/2012 under Order No.3477160119_1 which expires on 05117/2013, and is not for resale.
User Notes:                                                                                                                                                                                    (1481000814)

                                                                                                                                            SBS 0546



o                                                                                                            o
                                                                                                      ···n
      A                B                         C                      D          E                                    F'                             G                               H                      I
                                                                       WORK COMPLETED                             TOTAL
                                                                                                 MATERIALS
                                                                   FROM                                         COMPLETED              BALANCE TO RETAINAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                               PRESENTLY                       %
                                                                 PREVIOUS                                      AND STORED TO             FINISH        (IF VARIABLE
  NO.     WORK                             VALUE                                THIS PERIOD        STORED                      (G+C)
                                                                APPLICATION                                        DATE                   (C - G)          RATE)
                                                                                               (NOT IN D OR E)
                                                                   (D+ E)                                         (D+E+F)
 18       Masonry - CMU                          51,000.00                0.00       49,000.00            0.00       49000.00 96.08 %         2,000.00           0.00
 J9       Masonry - Stone                        44,000.00                0.00            0.00            0.00            0.00   0.00%      44,000.00            0.00
120       MiscMetals                              1,000.00              97.70'"           0.00            0.00           97.70   9.77%          902.30           0.00
21        Rough Carpentry                         8,000.00                0.00            0.00            0.00            0.00   0.00%        8,000.00           0.00
22        Cabinets & Millwork                    14,150.00                0.00            0.00            0.00            0.00   0.00%      14,150.00            0.00
23        Finish Carpentry                        1,500.00                0.00            0.00            0.00            0.00   0.00%        1,500.00           0.00
24        Cedar Plank Cladding                   24,000.00             981.18             0.00            0.00          981.18   4.09%      23,018.82            0.00
          Insulation & Fire
25        stoppina                                 2,500.00                    0.00                    0.00                    0.00                     0.00       0.00%                2,500.00                  0.00
26        Caulking & Sealants                      2,500.00                    0.00                    0.00                    0.00                     0.00       0.00%                2,500.00                  0.00
          MetalDoors &
27        Hardware                                   3,600.00                   0.00             2,762.68                      0.00                2,762.68       76.74 %                 837.32                  0.00
28        Storefront f Windows                       4,520.00                   0.00             1 019.00                      0.00                1,019.00       22.54%                3,501.00                  0.00
          Wood Doors &
29        Hardware                                   1,300.00                   0.00                   0.00                    0.00                     0.00       0.00%                1,300.00                  0.00
30        Overhead Door-14'                          3.250.00                   0.00                   0.00                    0.00                     0.00       0.00%                3,250.00                  0.00
          Metal Stud f Drywall
31        System                                   5,000.00                     0.00                   0.00                    0.00                     0.00        0.00%               5,000.00                  0;00
32        Paint                                   17,500.00                     0.00                   0.00                    0.00                     0.00        0.00%              17,500.00                  0.00
33        Suspended Ceilimzs                       6,300.00                     0.00                   0.00                    0.00                     0.00        0.00%               6300.00                   0.00
34        Ceramic Tile                             2,500.00                     0.00                   0.00                    0.00                     0.00        0.00%               2500.00                   0.00
35        Carpet & Cove Base                       5000.00                      0.00                   0.00                    0.00                     0.00        0.00%               5,000.00                  0.00
          Fire Extinguishers &
36        Cabinets                                   1,000.00                   0.00                   0.00                    0.00                     0.00        0.00%                1,000.00                 0.00
37        Toilet Accessories                         1,500.00                   0.00                   0.00                    0.00                     0.00        0.00%                1,500.00                 0.00
          Metal Building -
          Including Hangar
38        Doors                                 353,203.00             256,155.24               59,851.50                      0.00             316,006.74        89.47 %              37,196.26                  0.00
39        Stairs                                  6,000.00                   0.00                    0.00                      0.00                   0.00         0.00%                6000.00                   0.00
40        Plumbing                               54750.00               20,800.00                    0.00                      0.00              20,800.00        37.99%               33,950.00                  0.00
                                                                                                                                                                            .
AlA Document G703 T101 -1992. Copynghl © 1963. 1965, 1966, 1967,1970,1978,1983 and 1992 byTheAmencan Institute 01 Architects. All rights reserved. WARNING: This AlA Document IS protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this /lJA'" Op~ument. or any portion of it, may result In severe civil and criminal penalties. and will be prosecuted to          2
the maximum extent possible under the law. This document was produced by AlA software aI15:15:51 on 12/28/2012 under Order No.3477160119_1 Which expires on 0511712013, and is nol for resale.
User Notes:                                                                                                                                                                                     (1481000814)

                                                                                                                                        SBS 0547
     A                B                         C                      D          EI                                  F                              G                              H                      I
                                                                      WORK COMPLETED                         TOTAL
                                                                                           MATERIALS
                                                             FROM                                         COMPLETED               BALANCE TO RETAINAGE
ITEM DESCRIPTION OF                     SCHEDULED                                          PRESENTLY                        %                     (IF VARIABLE
                                                           PREVIOUS                                      AND STORED TO              FINISH
 NO.     WORK                             VALUE                           THIS PERIOD        STORED                       (G+C)
                                                          APPLICATION                                         DATE                   (C - G)          RATE)
                                                                                         (NOT IN D OR E)
                                                             (D+El                                          (D+E+F) .
41       HVAC                                  28,437.0Q!           0.00            0.00            0.00             0.00   0.00%      28437.00             0.00
42       Big Ass Fans                          15600.00             0.00            0.00            O.O@             0.00   0.00%      15600.00             0.00
43       Electrical                           128,800.00       38060.00        19710.00             0.00        57770.00 44.85 %       71,030.00            0.00
44       Contractor's Fee                      90,820.00       40442.15        11,443.32            0.00        51,885A? 57.13 %       38934.53             0.00
                                                     0.00           O.(lO           0.00            0.00             0.00   0.00%            0.00           0.00
         .GRAND TOTAL                      $1,226,07.4.00    $545,990.99     $154,480.40           $0.00      $700,471.39 57.13 %   $525,602.61            $0.00




                                                                                                                                                                                                 SBS 0548


AlA Documeni G703'M -1992. Copyright ~ 1963, 1965, 1966, 1967,1970, 1976,' 1963 and 1992 by The American Inslitute of Archilecls. All rlghl. reserved. WARNING: This AI",e,DocumenlIs protected by U.S.
Copyrighl Law and International Trealles. Unauthorized reproduclion or distribution of this AJA~ Document, or any porlion ofll, may result In severe civil and criminal penalties, and will be proseculed to   3
the maximum extent possible under the law. This document was produced by AlA software ailS: 15:51 on 12/26/2012 under Order No.3477160119_1 which expires on 05/17/.2013. and is nol for resale.
User Noles:                                                                                                                                                                                  (1461000614)




o                                                                                                         u
               CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                                   ****** * ** *****
Project: Los Cerritos Hangar
         County Road 410
         Uvalde, TX
Job No. 12-10-1378

        Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (maker of check) in
the sum of $ 139,032.36 payable to Select Building Systems, Inc. (payee or payees ofcheck) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the signer has on the property of
Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde, TX (location) to the following extent:
General Contractor (job desC1·iption).

        TIns release covers a progress payment for all labor, services, equipment, or materials furnished to the property or
to Tri-Bar Ranch Company, Ltd. (petson with whom signet contracted) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

        Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
the signer.

       The signer warrants that the signer has already paid or will use the funds received from this progress payment to
   ~mpt1ypay in full all of the signer's laborers, subcontractors, matelialmen, and suppliers for all work, materials,
   ipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
payment request(s).

Date:   --":"/.-"ii1,,-~='2-,,-!_--,>. 20fl-
BY-:7-~--"s""e];:eO"'ct"::::~U~1:~.~~in~
                                   .. ~:""
                                         •..•""s""~te",.m··
                                                        .•. ",.s:>..,Ib.~.~C''--------(S-i~:~;anY   Nom,)


Its:   ~t/n ~ E I..~                                                                (Title)

                                                                  ACKNO'WLEDGMENT                                     ..   ~,




STATE OF TEXAS                                           §

COUNTY OF KENDALL                                        §

       This instrument was acknowledged before me on this the £ d a y of ~13--;r<          , 20 C..)....... , by
  David L. Morgan , the Executive Vice President of Select Building Systems. Inc. a Texas Corooration
on behalf of said   Coworation




                           JOHN C. MAYWALD
                        MY COMMISSION EXPIRES                       Printed Name: _1>4::-:';"_ _...-,_+,---::;;;"-
                            November27,2015
                                                                    My Commission Expires: --:.-=-r"""'-~"-"
                                                                                                                                1

                                                                                                                     SBS 0549

                                                                            EXHIBIT 6
                                                                          REQUEST FOR Pi-dMENT


       From: Select Building Systems, Inc.                         To:     Tri-Bar Ranch Company, Ltd.                                       Invoice:    137800006
             P. O. Box 780849                                              10101 Reunion Place, Ste 1000                                     Invoice:    137800006
             San Antonio, TX 78278-0849                                    San Antonio, TX 78216                                        Invoice date:'   12/31/2012
                                                                                                                                 Period ending date:     12/31/2012


       Contract For:

       Request for payment:
       Original contract amount                          $1,226,07.4.00
           Approved changes                                      $0.00                                                Project: 1378
           Revised contract amount                                             $1,226,074.00                                   Los Cetritos Hanaer
       Contract completed to date                                                $700,471.39                   Contract date: 5f17/2012
             Add-ons to date                                     $0.00
             Taxes to date                                       $0.00
                                                                                                                    Architect:
             Less retainage                                 $70,047.14
             Total completed less retainage                                      $630,424.25                           Scope:

~IIJ
                                                                                                                                                                                        i'
             Less previous requests                        $491,391.89
             Current request for payment                                          $139,032.36
-I Current billing                                                               $154,480.40
c»           Current additional charges                          $0.00
             Current tax                                         $0.00                             CHANGE ORDER SUMMARY                           ADDITIONS            DEDUCTIONS
             Less current retainage                         $15,448.04                            IGhanges approved In prevIous
                                                                                                                                                          1,177.50          -1,177.50
       Current amount due                                                                          months bv Owner
                                                                                $139,032.36
                                                                                                   Total approved this Month                              3,060.00          -3,060.00
       Remaining contract to bill                          $595,649.75                                                     TOTALS                         4237.50           -4237.50
                                                                                                   NET CHANGES by Change Order

       1hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
       Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
       contractor has paid all amounts previously billed and paid by the owner.

       CONTRACTOR:             Select Building Systems, Inc.                      State Of Texas                                 County Of Kendall
       By:                     ------                       ----.,.               Subscribed and sworn to before me this                day of                   ,;           _

       Date: _~                ~--                                _                Notary Public
                                                                                   My commission expires:


                                                                                                                                                                      SBS 0550




              o                                                                                    o
                                                                 REQUEST FOR PI           :NT DETAIL

      Project: 1378 / Los Cerritos Hanger                Invoice: 137800006           Invoice: 137800006           Period Ending Date: 12/31/2012      Page 2 of 3 Pages



         Item ID                     Description                      Total          Previously              Work            Completed        %         Retainage
                                                                     Contract        Completed             Completed          To Date        Camp        Balance
                                                                     Amount            Work                  This
                                                                                                             Period
                    1   Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00            200.00
                    2   Project Superintendent                           48,000.00         716.38              4,536.73           5,253.11    10.94            525.31
                    3   Project Management                               10,000.00       8,338.22              1,230.11           9,568.33    95.68            956.83
                    4   Temporary Facilities/Equipment                    9,000.00       2,709.85              1,033.82           3,743.67    41.60            374.36
                    5   Other General Conditions                          3,000.00       1,042.59                518.53           1,561.12    52.04            156.11
                    6   Travel                                           12,000.00       1,142.08              2,435.89           3,577.97    29.82            357.80
                    7   General Liability Insurance                       4,904.00       4,904.00                                 4,904.00   100.00            490.40
                    8   Builder's Risk Insurance                          1,840.00         944.10                188.82           1,132.92    61.57            113.28
                    9   Casual Labor                                      1,000.00
                   10   Final Cleaning                                    1,800.00
                   11   Debris Removal                                    3,500.00                               750.00             750.00    21.43             75.00
                                                                                                                                                               217.75
~
                   12   Surveying & Staking                               2,177.50       2,177.50                                 2,177.50   100.00
                   13   S'ite Utilities                                  16,322.50       9,800.00                                 9,800.00    60.04            980.00
:J:                     Foundation - 12" Thick                          140,000.00     139,680.00                               139,680.00    99.77         13,968.00
                   14
to                 15   Concrete Paving & Curbs                          71,000.00      16,000.00                                16,000.00    22.54          1,600.00
-I                 16   Mezzanines                                        3,800.00
0)
                   17   Concrete Staining                                18,000.00
                   18   Masonry - CMU                                    51,000.00                            49,000.00          49,000.00    96.08          4,900.00
                   19   Masonry - Stone                                  44,000.00
                   20   Misc Metals                                       1,000.00          97.70                                    97.70     9.77              9.77
                   21   Rough Carpentry                                   8,000.00
                   22   Cabinets & Millwork                              14,150.00
                   23   Finish Carpentry                                  1,500.00
                   24   Cedar Plank Cladding                             24,000.00         981.18                                   981.18     4.09             98.12
                   25   Insulation & Fire Stopping                        2,500.00
                   26   Caulking & Sealants                               2,500.00
                   27   Metal Doors & Hardware                            3,600.00                             2,762.68           2,762.68    76.74            276.27
                   28   Storefront & Windows                              4,520.00                             1,019.00           1,019.00    22.54            101.90
                   29   Wood Doors & Hardware                             1,300.00
                   30   Overhead Door - 14'                               3,250.00
                   31   Metal Stud & Drywall System                       5,000.00
                   32   Paint                                            17,500.00
                   33   Suspended Ceilings                                6,300.00



                                                                                                                                                    SBS 0551
                                                         REQUEST FOR PI            ~NT     DETAIL

Project: 13781 Los Cerritos Hanger               Invoice: 137800006            Invoice: 137800006              Period Ending Date: 12/31/2012       Page 3 of 3 Pages



   ItemlD                    Description                      Total           Previously              Work               Completed        %          Retainage
                                                             Contract         Completed             Completed             To Date        Comp         Balance
                                                             Amount             Work                  This
                                                                                                      Period
            34   Ceramic Tile                                     2,500.00
            35   Carpet & Cove Base                               5,000:00
            36   Fire Extinguishers & Cabinets                    1,000.00
            37   Toilet Accessories                               1,500.00
            38   Metal Building & Hangar Doors                  353,203.00      256,155.24             59,851.50            316,006.74    89.47         31,600.67
            39   Stairs                                           6,000.00
            40   Plumbing                                        54,750.00       20,800.00                                   20,800.00    37.99           2,080.00
            41   HVAC                                            25,377.00
            42   Big Ass Fans                                    18,660.00
            43   Electrical                                     128,800.00       38,060.00             19,710.00             57,770.00    44.85           5,777.00
            44   Contractor's Fee                                90,820.00       40,442.15             11,443.32             51,885.47    57.13           5,188.57




                                                                                                                                                  SBS 0552



                  Totals                                       1,226,074.00     545,990.99             154,480.40           700,471.39                  70,047.14
     Los Cerritos Hangar
     Cost Worksheet                                                                      Draw on AlA forms (3 Originals)


                             SOY                                                                             Reallocation        Owner        Revised       Total Costs    Draw 116
     Phase Code              Item #                                                      Budget             Change Orders     Cbange Orders   Budget         To-Date        Costs

                                   I   Mobilization                                              2,000.00                                        2,000:00      2,000.00           0.00
   01-041                        2     Project Superintendent                                   48,000.00                                       48,000.00      5,2~3.11      4,536.73
   01-012                        3     Project Management                                       10,000.00                                       10,000.00      9,568.33      1,230.11
   01-500 RE/TPEIMATIPC          4     Rental of Temporary Facilities, Equipment, etc.           9,000.00                                        9,000.00      3,743.67      1,033.82
   01-500 EXP/SAF                 5    Other General Conditions Costs                            3,000.00                                        3,000.00      1,561.12        518.53
   17-001                        6     Travel                                                   12,000.00                                       12,000.00      3,577.97      2,435.89
   01-760GL                      7     General Liability Insurance                               4,904.00                                        4,904.00      4,904.00           0.00
   01-760 BR                     8     Builder's Risk Insurance                                  1,840.00                                        1,840.00      1,132.92         188.82
   01-545 CL                      9    Casual Labor                                              1,000.00                                        1,000.00                         0.00
   01·710 SUB                    10    Final Cleaning                                            1,800.00                                        1,800.00                         0.00
   01-545 DEB                    11    Debris Removal                                            3,500.00                                        3,500.00        750.00        750.00
   01-330'                       12    Surveying & Staking                                       1,000.00         1,177.50                       2,177.50      2,177.50           0.00
   02-732 SAN I 02-665 FIR       13    Site Utilities                                           17,500.00        (1,177.50)                     16,322.~0      9,800.00           0.00
~ 03-300 FOU                     14    Foundation 12" thick                                    140,000.00                                      140,000.00    139,680.00           0.00
   02-520 PAY                    15    Concrete Paving & Curbs                                  71,000.00                                       71,000.00     16,000.00           0.00
:c 03-300 MEl                    16    Mezzanines                                                3,800.00                                        3,800.00                         0.00
Di 03-300 STN                    17    Concrete Staining                                        18,000.00                                       18,000.00                         0.00
-I 04-00 I CMU                   18    Masonry - CMU                                            51,000.00                                       51,000.00     49,000.00     49,000.00
0) 04-00 I STO                   19    Masonry - Stone                                          44,000.00                                       44,000.00                         0.00
   05-500                        20    Misc Metals                                               1,000.00                                        1,000.00          97.70          0.00
   06-110                        2[    Rough Carpentry                                           8,000.00                                        8,000.00                         0.00
   06-410                        22    Cabinets & Millwork                                      14,150.00                                       14,150.00                         0.00
   06-200                        23    Finish Carpentry                                          1,500.00                                        1,500.00                         0.00
   06-115                        24    Cedar Plank Cladding                                     24,000.00                                       24,000.00        981.18           0.00
   07-200                        25    Insulation & Fire stopping                                2,500.00                                        2,500.00                         0.00
   07-900                        26    Caulking & Sealants                                       2,500.00                                        2,500.00                         0.00
   08-101                        27    MetalDoors & Hardware                                     3,600.00                                        3,600.00       2,762.68     2,762.68
   08-410                        28    Storefront I Windows                                      4,520.00                                        4,520.00       1,019.00      1,019.00
   08-201                        29    Wood Doors & Hardware                                     1,300.00                                        1,300.00                         0.00
   08-331                        30    Overhead Door- I4'                                        3,250.00                                        3,250.00                         0.00
   09-111                        31    Metal Stud I Drywall System                               5,000.00                                        5,000.00                         0.00
   09-900                        32    Paint                                                    17,500.00                                       17,500.00                         0.00
   09-511                        33    Suspended Ceilings                                        6,300.00                                        6,300.00                         0.00
   09-301                        34    Ceramic Tile                                              2,500.00                                        2,500.00                         0.00
   09-680                        35    Carpet & Cove Base                                        5,000.00                                        5,000.00                         0.00
   10-522                        36    Fire Extinguishers & Cabinets                             1,000.00                                        1,000.00                         0.00
   10-800                        37    Toilet Accessories                                        1,500.00                                        1,500.00                         0.00
   13-121                        38    Metal Building - Including Hangar Doors                 353,203.00                                      353,203.00    316,006.74     59,851.50
   05-5 I0                       39    Stairs                                                    6,000.00                                        6,000.00                         0.00
   [5-400                        40    Plumbing                                                 54,750.00                                       54,750.00     20,800.00           0.00
                                                                                                                     SBS 0553
             ..... :
Los Cerritos Hangar
Cost Worksheet                                                                    Draw on AIA forms (3 Originals)

                       SOy                                                                            Reallocation        Owner          Revised        Total Costs    Draw # 6
Phase Code             Item #                                                     'Budget            Change Orders     Change Orders     Budget·         To-Date         Costs

15-500                    41    HVAC                                                     28,437.00        (3,060.00)                       25,377.00                          0.00
11-999                    42    BigAssFans                                               15,600.00         3,060.00                        18,660.00                          0.00
16-010                    43    Electrical                                              128,800.00                                        128,800.00      57,770.00      19,710.00
                          44    Contractor's Fee                                         90,820.00                                         90,820.00      51,885.47      11,443.32

                                                   TOTALS                            $1,226,074.00            $0.00             $0.00   $1,226,074.00   $700,471.39    $154,480.40

                                                       Percent of Cost Complete                                                         $1,135,254.00    $648,585.92        57.13%




                                                                                                                                                           SBS 0554
                                            Document G702™ -1992
Application and Certificate for Payment
TO.OWNER:              Trl,Bll£:Rjmqh Company, Ltd.                               PROJECT:                  Los Cerritos Hanger                                          APPLICATION NO: 007                                            Distribution to:
                       IO 10 I Reunion Place, Ste 1000                                                      County Road 410                                              PERIOD TO: January 31, 2013                                              OWNER:
                       San Antonio, IX 78216                                                                Uvalde, IX
                                                                                                                                                                         CONTRACT FOR: Geneml Construction                                ARCHITECT: X
FROM        Select Building Systems, Inc.                                         VIA                       John Grable Architects, Inc.                                 CONTRACT DATE: May 03, 2012                                   CONTRACTOR: X
CONTRACTOR: 17 Scenic Loop Rd.                                                    ARCHITECT:                222 Austin Hwy.                                              PROJECT NOS: SSE-l2-0J3/ /
            Boerne, TX 78006                                                                                San Antonio,     78209      n            /-~'\
            I             )

                '----_.--)




                /"---""'''\

                (             ')
                \~--j



EXHIBIT 6
DEFENDANT1S
  EXHIBIT
     7

        •   I
                                                                                                       /~
                                                                                                      (       /
                                                                                                                  )


                                                                                                   1992
 Continuation Sheet
 AlA bocument, G702™-1992, Application and Certification for Payment, or G7361M-2009,                                                            APPLICATION NO: 007
 Project Application and Project Certificate for Payment, Construction Manager as Adviser Edition,
                                                                                                                                                 APPLICATION DATE: 01/31/2013
 containing Contractor's signed certification is attached.
 In tabulations below, amounts are in US dollars.                                                                                                PERIOD TO: 01/31/2013
 Use Column ron Contracts where variable retainage for line items may apply.                                                                     ARCHITECT'S PROJECT NO: SSE-12-013
     A                 B                         C                      D          E                                    F                              G                              H                          I
                                                                       WORK COMPLETED                                  TOTAL
                                                                                                     MATERIALS
                                                                   FROM                                             COMPLETED                                                BALANCE TO                   RETArNAGE
 ITEM DESCRIPTION OF                     SCHEDULED                                                   PRESENTLY                      %
                                                                 PREVIOUS                                          AND STORED TO                                               FINISH                    (IF VARIABLE
  NO.     WORK                             VALUE                                       THIS PERIOD     STORED                    (G +C)
                                                                APPLICATION                                            DATE                                                    (C- G)                        RATE)
                                                                                                   (NOT IN 0 OR E)
                                                                   (D+E)                                              (D+E+F)
 I        Mobilization                               2,000.00             2,000.00                     0.00                   0.00                2,000.00 100.00 %                               0.00               0.00
          Project
2         Superintendent                          48,000.00               5253.11                3,586.98                     0.00                8,840.09 18.42 %                    39,159.91                      0.00
3         Project Management                      10000.00                9,568.33               1,614.23                     0.00               11,182.56 111.83 %                   -1,182.56                      o.bo
          Rental ofTemporary                                                                                                                                                          ,
                                                                                                                                                                                      : ':   ~.
                                                                                                                                                                                                    f
          Facilities, Equipment,
4         etc.                                       9,000.00             3743.67                   930.47                    0.00                4,674.14       51.93'%              ,: 4,325,86                    0.00
          Other General
5         Conditions Costs                         3,000.00               1,56I.I2                 316.51                     0.00                1,877.63       62.59 %                  1,1'22.37                  0.00
6         Travel                                  12,000.00               3577.97                2,035.13                     0.00                5,613.10       46.78 %                  6386.90                    0.00
          General Liability
7         Insurance                                  4,904.00             4,904.00                     0.00                   0.00                4904.00 100.00 %                                0.00               0.00
          Builder's Risk
8         Insurance                               1,840.00               1,132.92                   188.82                    0.00               1,321.74 71.83 %                           518.26                   0.00
9         Casual Labor                            1000.00                    0.00                     0.00                    0.00                   0.00   0.00%                         1,000.00                   0.00
10        Final Cleaning                          1,800.00                   0.00                     0.00                    0.00                   0.00   0.00%                         1,800,00                   0.00
11        Debris Removal .                        3,500.00                 750.00                     0.00                    0.00                 750.00 21.43 %                         2,750.00                   0.00
12        Surveying & Staking                     2,177.50               2,177.50                     0.00                    0.00               2,177.50 100.00 %                            0.00                   0.00
13        Site Utilities                         16,322.50               9,800.00                     0.00                    0.00               9800.00 60.04 %                          6,522.50                   0.00
14        Foundation 12" thick                  140,000.60             139,680.00                     0.00                    0.00             139,680.00 99.77 %                           320.00                   0.00
          Concrete Paving &
15        Curbs                                  71,000.00              16,000.00                     0.00                    0.00               16,000.00       22.54 %              55,000.00                      0.00
16        Mezzanines                              3,800.00                   0.00                     0.00                    0.00                    0.00        0.00%                3 800.00                      0.00
17        Concrete Staining;                     18,000.00                   0.00                     0.00                    0.00                    0.00        0.00%               18000.00                       0.00
AlA Document G703"" -1992. CoPyn9hl © 1963. 1965, 1966, 1967.1970, 1.978. 1983 and 1992 byThe Amencan Instotute of Archltecls. All rights reserved. WARNING: ThiS AlA- Document ,s protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AJA CI Document, or any portion afit, may result in severe civil and criminal penalties, and will be prosecuted to          1
the maximum extent possible under the law. This documenl was produced by AlA software at 08:51 :43 on 0210512013 under Order 1',10.3477160119 1 which expires on 0511712013. and is not for resale.
User Notes:                                                                                                                                    -                                               (2004169594)


                                                                                                                                              SBS 0556
      A                  B                      C                      D          E                                    F                              G                              H                          I
                                                                      WORK COMPLETED                                  TOTAL
                                                                                                     MATERIALS
                                                              FROM                                                  COMPLETED                                                BALANCE TO             RETAINAGE
 ITEM DESCRIPTION OF                    SCHEDULED                                                    PRESENTLY                                                   %
                                                            PREVIOUS                                               AND STORED TO                                               FINISH              (IF VARIABLE
  NO.     WORK                            VALUE                                        THIS PERIOD     STORED                                                  (G+C)
                                                           APPLICATrON                                                 DATE                                                     (C-G)                  RATE)
                                                                                                   (NOT IN D OR E)
                                                              (D+E)                                                   (D+E+F)
18         Masonry - CMU                         51 000.00      49,000.00                       3650.00                       0.00              52,650.00      103.24 %              -1,650.00                      0.00
19         Masonrv • Stone                       44,000.00           0.00                        8;650.00                    0.00                .8 650.00  19.66 %                  35,350.00                       0.00
20         Misc Metals                            1,000.00          97.70                             o.od                   0.00                   97.70    9.77%                      902.30                       0.00
:41        R()qgh'~PAAtn-"                        8 000.00           0.00                       4,251.64                     0.00                4,251.64 . 53.15 %                   3 748.36                      0.00'
~          C@iri~& Millwork                      14,150.00           0.00                           0.00                     0.00                    0.00    0.00%                   14,150.00                      0.00
~3.        FiJti$ft ClU:PM6;)r                    1 500.00           0.00                           0.00                     0.00                    0.00    0.00%                    1,500.00                      0.00
24         Cedar Plank Cladding                  24,000.00         981.18                           0.00                     O.OD                  981.18    4.09%                   23,018.82                      0.00
           IQll~lIti(!Jl& Fire
25         st-oppipJt.                              2,500.00                   0.00                   0.00                    O.ol! ~.                 0.00       0.00%               2500.00                        0.00
i2~        ¢3l,llkitlg.& Sealants                   2,500.00                   0.00                   0.00                    0.00                     0.00       0.00%               2500.00                        0.00
           MetalDoors &
27         Hardware                                 3,600.00             2,762.68                  0.00                       0.00               2,762.68. 76.74 %                       837.32                      0.00
~8         storefront I Windows                     4,520.00             1,019.00               3501.00                       0.00               4,520.00 100.00 %                         0.00                      0.00
           Wood Doors &
29         Hardware                                 1,300.00                   0.00              1,242.96                     0.00                1,242.96      95.61 %                   57.04                      0.00
30         Overhead Door-14'                        3,250.00                   0.00                  0.00                     0.00                    0.00       0.00%                 3,250.00                      0.00
           Mlltlll Stud I Drywall
31         sY$~                                   5,000.00                     0.00              1,835.1 7                    0.00                1,835.17      36.70 o/c             3,]64.83                        0.00
In         Paint                                 17,500.00                     0.06                  0.00                     0.00,                    0.00      0.00%               17500.00                         0.00
33        . $~~"~l1ge~\                                                                                                           (j                                                                                                            (~
(   /                                                                                                                                                                                                                      \       )




             A                B                          C                     D          E                                   F                              G                              H                          I
                                                                              WORK COMPLETED                                  TOTAL
                                                                                                            MATERIALS                                                                                      RETAINAGE
                                                                          FROM                                             COMPLETED                                               BALANCE TO
         ITEM DESCRIPTION OF                    SCHEDULED                                                   PRESENTLY                                                   %
                                                                        PREVIOUS                                          AND STORED TO                                              FINISH               (IF VARIABLE
          NO.     WORK                            VALUE                                       THIS PERlOD     STORED                                                  (G+C)
                                                                       APPLICATION                                             DATE                                                   (C - G)                 RATE)
                                                                                                          (NOT IN D OR E)
                                                                          (D+E)                                              (D+E+F)
        41        HVAC                                  28,437.00                   0.00              6,420.00                      0.00               6,420.00 22.58 %                    22,017.00                        0.00
        42        Big Ass Fans                          15,600.00                   0.00                  0.00                      0.00                   0.00   0.00%                    15,600.00                        0.00
        43        Electrical                           128,800.00              57,770.00             31,480.00                      0.00              89250.00 69.29 %                     39,550.00                        0.00
        144       Contractor's Fee                      90,820.00              51,885.47              6,793.33                      0.00              58,678.80 64.61 %                    32,141.20                        0.00
        COl       Masonry                               12,700.00                   0.00             12,700.00                      0.00              12,700.00 100.00 %                        0.00                        0.00
        COl       Cedar Plank Claddin~                   6,800.00                   0.00                  0.00                      0.00                   0.00   0.00%                     6,800.00                        0.00
        COl       Metal Building                        12,000.00                   0.00             12,000.00                      0.00              12,000.00 100.00 %                        0.00                        0.00
        COl       Electrical                             9,800.00                   0.00                  0.00                      0.00                   0.00   0.00%                     9,800.00                        0.00
        COl       Contractor's Fee                       3,300.00                   0.00              1,976.00                      0.00               1,976.00 59.88 %                     1,324.00                        0.00
        CO2       Storefront/Windows                    25,504.00                   0.00             12,703.29                      0.00              12,703.29 49.81 %                    12,800.71                        0.00
        CO2       Cantractor's Fee                       2,040.00                   0.00              1,016.26                      0.00               1,016.26 49.82%                      1,023.74                        0.00
                                                             0.00                   0.00                  0.00                      0.00                   0.00   0.00%                         0.00                        0.00
                  GRAND TOTAL                       $1,298,218.00            $700,471.39           $132077.74                      $0.00            $832,549.13 64.13 %                  $465,668.87                       $0.00




                                                                                                                                                                                                       SBS 0558


        AlADollII/1\llIltGil'03'M-19112.~P)'lighl Cl1963, 19&5, 1966. 1ll67,f970. 1S:78, 1988 _1992 by The American Institute or Architects. All rights reserved. WARNING: This AlA" Document Is protected by U.S.
        CqPyrlghtl"a\V~"d~nte",a~Qn~1 Tr'ls(lell. U"alllhorl~d'",pro.llucliQP DrdlSlributlQnofthls AlA" Document, or any pDrtlon of it, may result in severe civil and criminal penalties. and will be prosecuted to           3
        Ih.e maidmum exlllni pO$~lble under lI1e law, Tl1lsl\0ClJIll1lS11 Wll$Cpr~bY AIAsoftwarB at 08:51:43 on 02105/2013 under Order No.3477160119_1 which expires on 05/17/2013, and is nOl forresale.
        UserNQtn:                                                                                                                                                                                    (2004169594)
           CONTRACTOR CONDITIONAL WAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                         * * * ** ****** * **
 Project: Los Cerritos Hangar
          County Road 410
          Uvalde, TX
 Job No. 12-10-1378

        Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company. Ltd. (maker of check) in
the sumof $ 118.869.97 payable to Select Building Systems, Inc. (payee or payees ofcheck) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release
any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the signer has on the property of
Tn-Bar Ranch Company, Ltd. (owner) located at County Road. 410, Uvalde, TX (location) to the following extent:
General Contractor (job description).

        This release covers a progress payment fa;' all labor, services, equipment, or materials furnished t6 the property or
to Tri-Bar Ranch Company, Ltd, (person with whom signer contracted) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

        Before any recipient ofthis document relies on this document, the recipient should verifY evidence of payment to
the signer.

        The signer warrants that the signer has already paid or will use the funds received from this progress payment to
  . mptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
""uipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
 payment request(s).

Date: ~       ~A,--
                . ._._~~.        ~;20~
   _J~~~~~~~U1~                                     ~~            (Company Name)

By: ~~~~~~~~~L..~---:~r--.(Signature)

Its: ~:a!-f,!L...c...'----I.:...£,...!'=~~-:t;~~....;;..---- (Title)

                                                        ACKNOWLEDG:M:ENT
STATE OF TEXAS                                      §

COUNTY OF KENDALL                                   §


  David   ~~i~:;:me~~:as ;::c::~:~~~eb;~~:~d::tono~i~::~d:~s~Texas c~~~;~on                                             , by

on behalf of said           C0~oration



                                JOHN C. MAYWALD               :Public, State of Texas
                              MY COMMISSION EXPIRES
                                 Nov9mbarl1, 2015                       ",..--
                                                         Printed Name:                                                                    REQUEST FOR f-'AYMENT


From: Select BUilding Systems, Inc.                          To:    Tri-Bar Ranch Company, Ltd.                                       Invoice:   137800007
      P. O. Box 780849                                              10101 Reunion Place, Ste 1000                                     Invoice:   137800007
      San Antonio, TX 78278-0849                                    San Antonio, TX 78216                                        Invoice date:   1/31/2013
                                                                                                                          Period ending date:    1/31/2013

Contract For:

Request for payment:
Original contract amount                          $1,226,074.00
    Approved changes                                 $72,144.00                                                Project: 1378
    Revised contract amount                                             $1,298,218.00                                   Los Cerritos Hanaer
Contract completed to date                                                $832,549.13                   Contract date: 5/17/2012
   Add-ons to date                                        $0.00
   Taxes to date                                          $0.00
                                                                                                             Architect:
   Less retainage                                    $83,254.91
   Total completed less retainage                                         $749,294.22                           Scope:
      Less previous requests                        $630,424.25
      Current request for payment                                          $118,869.97
Current billing                                                            $132,077.74
   Current additional charges                              $0.00
   Current tax                                             $0.00                            CHANGE ORDER SUMMARY                           ADDITIONS            DEDUCTIONS
   Less current retainage                             $13,207.77                            Changes approved In prevlo~s                          4,237.50           -4,237.50
Current amount due                                                                          months bv Owner
                                                                         $118,869.97
                                                                                            Total approved this Month                            72,144.00
Remaining contract to bill                          $548,923.78                                                     TOTALS                       76381.50            -4237.50
                                                                                            NET CHANGES by Change Order                          72,144.00

I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
contractor has paid all amounts previously billed and paid by the owner.

CONTRACTOR:             Select Building Systems, Inc.                       State Of Texas                                County Of Kendall
By:                                                     _
                                                                            Subscribed and sworn to before me this               day of                   ,,           ~


Date: _ - -                       -              ----                       Notary Public
                                                                            My commission expires:



                                                                                                                                                               SBS 0560
                                                                    REQUEST FOR P.          -=:NT DETAIL

         Project: 1378 / Los Cerritos Hanger .              Invoice: 137800007           Invoice: 137800007           Period Ending Date: 1/31/2013       Page 2 of 3 Pages



            Item 10                     Description                      Total          Previously              Work           Completed         %         Retainage
                                                                        Contract        Completed             Completed         To Date         Comp        Balance
                                                                        Amount            Work                  This
                                                                                                                Period
                       1   Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00           200.00
                       2   Project Superintendent                           48,000.00       5,253.11              3,586.98           8,840.09    18.42           884.01
                       3   Project Management                               10,000.00       9,568.33              1,614.23          11,182.56   111.83         1,118.25
                       4   Temporary Facilities/Equipment                    9,000.00       3,743.67                930.47           4,674.14    51.93           467.41
                       5   Other General Conditions                          3,000.00       1,561.12                316.51           1,877.63    62.59           187.76
                       6   Travel                                           12,000.00       3,577.97              2,035.13           5,613.10    46.78           561.31
                       7   General Liability Insurance                       4,904.00       4,904.00                                 4,904.00   100.00           490.40
                       8   Builder's Risk Insurance                          1,840.00       1,132.92                188.82           1,321.74    71.83           132.16
                       9   Casual Labor                                      1,000.00
                      10   Final Cleaning                                    1,800,00
                      11   Debris Removal                                    3,500.00         750.00                                   750.00    21.43            75.00
                      12   Surveying & Staking                               2,177.50       2,177.50                                 2,177.50   100.00           217.75
                      13   Site Utilities                                   16,322.50       9,800.00                                 9,800.00    60.04           980.00
~                     14   Foundation - 12" Thick                          140,000.00     139,680.00                               139,680.00    99.77        13,968.00
:::r:                 15   Concrete Paving & Curbs                          71,000.00      16,000.00                                16,000.00    22.54         1,600.00
OJ                    16   Mezzanines                                        3,800.00
--I                   17   Concrete Staining                                18,000.00
......                18   Masonry - CMU                                    51,000.00      49,000.00              3,650.00          52,650.00   103.24         5,265.00
                      19   Masonry - Stone                                  44,000.00                             8,650.00           8,650.00    19.66           865.00
                      20   Misc Metals                                       1,000.00          97.70                                    97.70     9.77             9.77
                      21   Rough Carpentry                                   8,000.00                             4,251.64           4,251.64    53.15           425.16
                      22   Cabinets & Millwork                              14,150.00
                      23   Finish Carpentry                                  1,500.00
                      24   Cedar Plank Cladding                             24,000.00         981.18                                   981.18     4.09             98.12
                      25   Insulation & Fire Stopping                        2,500.00
                      26   Caulking & Sealants                               2,500.00
                      27   Metal Doors & Hardware                            3,600.00       2,762.68                                 2,762.68    76.74           276.27
                      28   Storefront & Windows                              4,520.00       1,019.00              3,501.00           4,520.00   100.00           452.00
                      29   Wood Doors & Hardware                             1,300.00                             1,242.96           1,242.96    95.61           124.30
                      30   Overhead Door - 14'                               3,250.00
                      31   Metal Stud & Drywall System                       5,000.00                             1,835.17           1,835.17    36.70           183.52
                      32   Paint                                            17,500.00
                      33   Suspended Ceilings                                6,300.00

                                                                                                                                                         SBS 0561




            ()                                                                          c:)                                                                         (
                                                                                                                                                                    \
                                                                                                                                                                        "'--
                                                                                                                                                                            )   \
          "
                                                              REQUEST FOR F           ENT DETAIL

         Project: 1378 / Los Cerritos Hanger          Invoice: 137800007           Invoice: 137800007           Period Ending Date: 1/31/2013      Page 3 of 3 Pages


              Item 10               Description                    Total          Previously              Work            Completed         %       Retainage
                                                                  Contract        Completed             Completed          To Date        Comp       Balance
                                                                  Amount            Work                  This
                                                                                                          Period
                   34 Ceramic Tile                                     2,500.00
                   35 Carpet & Cove Base                               5,000.00
                   36 Fire Extinguishers & Cabinets                    1,000.00
                   37 Toilet Accessories                               1,500.00
                   38 Metal Building & Hangar Doors                  353,203.00     316,006.74             15,185.95         331,192.69    93.77       33,119.27
                   39 Stairs                                           6,000.00
                   40 Plumbing                                        54,750.00      20,800.00                                20,800.00    37.99         2,080.00
                   41 HVAC                                            25,377.00                             6,420.00           6,420.00    25.30           642.00
                   42 Big Ass Fans                                    18,660.00
                   43 Electrical                                     128,800.00      57,770.00             31,480.00          89,250.00    69.29         8,925.00
                   44 Contractor's Fee                                90,820.00      51,885.47              6,793.33          58,678.80    64.61         5,867.89
m                C01a Masonry                                         12,700.00                            12,700.00          12,700.00   100.00         1,270.00

~                C01b Cedar Plank Cladding
                 C01c Metal Building
                                                                       6,800.00
                                                                      12,000.00                            12,000.00          12,000.00   100.00         1,200.00
ai               e01d Electrical                                       9,800.00
=i               C01e Contractor Fee                                   3,300.00                             1,976.00           1,976.00    59.88           197.60
......                                                                                                                                     49.81         1.270.33
                 C02a Storefront / Windows                            25,504.00                            12,703.29          12,703.29
                 C02b Contractor Fee                                   2,040.00                             1,016.26           1,016.26    49.82           101.63




                                                                                                                                                   SBS 0562



                        Totals                                     1,298,218.00     700,471.39            132.077.74         832,549.13                 83,254.91
                        (;
                        \                                                                                                                                                              J
                                                                                                   M.';'"
         Los Cerritos   Il'lingar
         Cost Worksheet                                                                        Draw on AlA forms (3 Originals)
                                                                                                                                                                        113112013
                                    SOY                                                                               Reallocation         Owner         Revised        Total Costs        DrawN 7
         Phase Code                 Item #                                                     Budget                Change Orders      Change, Orders   Budget          To-Date            Cos.ts

                                         1   Mobilization                                                 2,000.00                                          2,000.00       2,000.00              0.00
         01-041                         2    Project Superintendent                                      48,000.00                                         48,000.00       8,840.09          3,586.98
         01-012                         3    Project Management                                          10,000.00                                         10,000.00      11,182.56          1,614.23
         01-500 REITPEIMATIPC           4    Rental of Temporary Facilities, Equipment, etc.              9,000.00                                          9,000.00       4,674.14            930.47
         01-500 EXP/SAF                 5    Other General Conditions Costs                               3,000.00                                          3,000.00       1,877.63            316.51
         17-001                         6    Travel                                                      12,000.00                                         12,000.00       5,613.10          2,035.13
         01-760 GL                      7    General Liability Insurance                                  4,904.00                                          4,904.00       4,904.00              0.00
         01·760 BR                      8    Builder's Risk Insurance                                     1,840.00                                          1,840.00       1,321.74            188.82
         01-545 CL                      9    Casual Labor                                                 1,000.00                                          1,000.00                             0.00
         01~710 SUB                     10   Final Cleaning                                               1,800.00                                          1,800.00'                            0.00
         01-545 DEB                     11   Debris Removal                                               3,500.00                                          3,500.00         750.00              0.00
         01-330                         12   Surveying & Staking                                          1,000.00          1,177.50                        2,177.50       2,177.50              0.00
         02-732 SAN I 02-665 FIR        13   Site Utilities                                              17,500.00         (1,177.50)                      16,322.50       9,800.00              0.00
         03-300 FOU                     14   Foundation 12" thick                                       140,000.00                                        140,000.00     139,680.00              0.00
         02-520 PAY                     15   Concrete Paving & Curbs                                     71,000.00                                         71,000.00      16,000.00              0.00
         03-300 MEZ                     16   Mezzanines                                                   3,800.00                                          3,800.00                             0.00

~
         03-300 STN                     17   Concrete Staining                                           18,000.00                                         18,000.00                             0.00
         04-001 eMU                     18   Masonry - CMU                                               51,000.00                                         51,000.00      52,650.00          3,650.00
:::I:    04-001 STO                     19   Masonry· Stone                                              44,000.00                                         44,000.00       8,650.00          8,650.00
a:J      05-500                         20   MiscMetals                                                   1,000.00                                          1,000.00          97.70              0.00
-I       0'6-110                        21   Rough Carpentry                                              8,000.00                                          8,000.00       4,251.64          4,251.64
-...I'   06-410                         22   Cabinets & Millwork                                         14,150.00                                         14,150.00                             0.00
         06-200                         23   Finish Carpentry                                             1,500.00                                          1,500.00                             0.00
         06·115                         24   Cedar Plank Cladding                                        24,000.00                                         24,000.00          981.18             0.00
         07·200                         25   Insulation & Fire stopping                                   2,500.00                                          2,500.00                             0.00
         07-900                         26   Caulking & Sealants                                          2,500.00                                          2,500.00                             0.00
         08-101                         27   MetalDoors & Hardware                                        3,600.00                                          3,600.00        2,762.68             0.00    ;
         08-410                         28   Storefront / Windows                                         4,520.00                                          4,520.00        4,520.00         3,501.00
         08-201                         29   Wood Doors & Hardware                                        1,300.00                                          1,300.00        1,242.96         1,242.96
         08·33 I                        30   Overhead Doqr-14'                                            3,250.00                                          3,250.00                             0.00
         09-111                         31   Metal Stud I Drywall System                                  5,000.00                                          5,000.00        1,835.17          1,8~5.[7
         09-900                         32   Paint                                                       17,500.00                                         17,500.00                             0.00
         09-511                         33   Suspended Ceilings                                           6,300.00                                          6,300.00                             0.00
         09-301                         34   Ceramic Tile                                                 2,500.00                                          2,500.00                             0.00
         09-680                         35   Carpet & Cove Base                                           5,000.00                                          5,000.00                             0.00
          10-522                        36   Fire Extinguishers & Cabinets                                1,000.00                                          1,000.00                             0.00
          10-800                        37   Toilet Accessories                                           1,500.00                                          1,500.00                             0.00
          13-121                        38   Metal Building' Including Hangar Doors                     353,203.00
                                                                                                                                     SBS 0563             353,203.00     331,192.69         15,185.95
         05-510                         39   Stairs                                                       6,000.00                                          6,000.00                             0.00
          15-400                        40   Plumbing                                                    54,750.00                                         54,750.00      20,800.00              0.00
         15-500                         41   HVAC                                                        28,437.00         (3,060.00)                      25,377.00       6,420:00          6,420.00
Los Cerritos   Ha:(fgar
Cost Worksheet                                                                                Draw on AlA forms (3 Originals)
                                                                                                                                                                       1131/2013
                          SOY                                                                                        Reallocation       Owner          Revised         Total Costs    Draw # 7
Phase Code                Item #                                                              Budget                Change Orders    ChanJ;e Orders    Budget           To-Date         Costs

11-999                       42     Big Ass Fans                                                        15,600.00         3,060:00                        18',660.00                         0.00
16-010                       43     Electrical                                                         128,800.00                                        128,800.00      89,250.00      31,480.00
                             44     Contractor's Fee                                                    90,820.00                                         90,820.00      58,678.80       6,793.33
04·001 CMU                   CO I   Mason!)' - CMU                                                                                         6,350.00        6,350.00       6,350.00       6,350.00
04-001 STO                   CO 1   Mason!)' • Stone                                                                                       6,350.00        6,350.00       6,350.00       6,350.00
06-115                       COl    Cedar Plank Cladding                                                                                   6,800.00        6,800.00                          0.00
13-121 MAT                   CO I   Metal Building - Including Hangar Doors                                                               12,000.00       12,000.00      12,000.00      12,000.00
16-010                       COl    Electrical                                                                                             9,800.00        9,800.00                          0.00
                             COl    Contractor's Fee                                                                                       3,300.00        3,300.00       1,976.00       1,976.00
08-410                       C02    Storefront 1 Windows                                                                                  25,504.00       25,504.00      12,703.29      12,703.29
                             C02    Contractor's Fee                                                                                       2,040.00        2,040.00       1,016.26       1,016.26




                                                          TOTALS                                 $1,226,074.00               $0.00       $72,144.00   $1,298,218.00    $832,549.13    $132,077.74

                                                      Percent of Cost Complete - Original K                                                           $1,135,254.00     $733,474.78        64.61%
                                                  Percent of Cost Complete - Change Orders                                                               66,804.00       37,403.29         55.99%




                                                                                                                                                                          SBS 0564
                                                                         REQUEST FOR PAnvlENT
                                                                                                                                                     ~~n' r-;:=:,\\ . . . . •.
                                                                                                                                                     '-..\:::&7.fl.·. ~'/;11' ~::.:j   "~.,,
                                                                                                                                                         ·"""~'U                           !.J


     From: Select Building Systems, Inc.                          To:    Tri-Bar Ranch Company, Ltd.                                     Invoice: 137800008
           P. O. Box 780849                                              10101 Reunion Place, Ste 1000                                   Invoice: 137800008
           San Antonio, TX 78278-0849                                    San Antonio, TX 78216                                      Invoice date: 4/1/2013
                                                                                                                              Period ending date: 4/1/2013


  Contract For:

     Request for payment:
  Original contract amount                             $1,226,074.00
     'Approved changes                                    $91,930.00                                               Proiect: 1378
      Revised contract amount                                                   $1,318,004.00                               Los Cerritos Hanaer
  Contract completed to date                                                     $917,952.76                Contract date: 5/17/2012
           Add-ons to date                                       $0.00
           Taxes to date                                         $0.00
                                                                                                                 Architect:
           Less retainage                                  $91,795.27
rn         Total completed less retainage                                        $826;157.49                        Scope:
~          Less previous requests                        $749,294.22
tD         Current request for payment                                             $76,863.27
-1Current billing                                                                  $85,403.63
...... Current additional charges                               $0.00
       Current tax                                              $0.00                            CHANGE ORDER SUMMARY                          ADDITIONS                  DEDUCTIONS
       Less current retainage                               $8,540.36                            Changes approved In previous
                                                                                                                                                     96,167.50                     -4,237.50
                                                                                                Imonths bv Owner
     Current amount due                                                          $76,863.27
                                                                                                 Total approved this Month
     Remaining contract to bill                          $491,846.51                                                       TOTALS                    96167.50                      -4237.50
                                                                                                   NET CHANGES by Change Order                       91,930.00

     I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
     Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, Ltd. relating to the above referenced project. I also certify that the
     contractor has paid all amounts previously billed and paid by the owner.

     CONTRACTOR:             Select Building Systems, Inc.                        State Of Texas                              County Of Kendall
     By:                     ---             ---            --                    Subscribed and sworn to before me this              day of _ _~~~-''--                               -

     Date: ,...-.~~~~~_~~_~~~~_~~-                                                Notary Public
                                                                                  My commission expires:


                                                                                                                                                                                 SBS 0565




             ()
                                                                REQUEST FOR PA'           IT DETAIL

        Project: 1378/ Los Cerritos Hanger             Invoice: 137800008           Invoice: 137800008           Period Ending Date: 4/1/2013       Page 2 of 3 Pages



           Item 10                 Description                      Total          Previously               Work           Completed            %   Retainage
                                                                   Contract        Completed             Completed          To Date        Comp      Balance
                                                                   Amount            Work                  'This
                                                                                                           Period
                  1   Mobilization                                      2,000.00       2,000.00                                 2,000.00   100.00          200.00
                  2   Project Superintendent                           48,000.00       8,840.09              4,017.53          12,857.62    26.79        1,285.76
                  3   Project Management                               10,000.00      11,182.56                585.90          11,768.46   117.68        1,176.84
                  4   Temporary Facilities/Equipment                    9,000.00       4,674.14              7,827.14          12,501.28   138.90        1,250.12
                  5   Other General Conditions                          3,000.00       1,877.63                198.98           2,076.61    69.22          207.66
                  6   Travel                                           12,000.00       5,613.10              2,251.14           7,864.24    65.54          786.42
                  7   General Liability Insurance                       4,904.00       4,904.00             -1,471.20           3,432.80    70.00          343.28
                  8   Builder's Risk Insurance                          1,840.00       1,321.74                -33.74           1,288.00    70.00          128.79
                  9   Casual Labor                                      1,000.00
                 10   Final Cleaning                                    1,800.00
                 11   Debris R\=lmoval                                  3,500.00         750.00              1,100.00           1,850.00    52.86          185.00

~                12
                 13
                      Surveying & Staking
                      Site Utilities
                                                                        2,177.50
                                                                       16,322.50
                                                                                       2,177.50
                                                                                       9,800.00
                                                                                                                                2,177.50
                                                                                                                                9,800.00
                                                                                                                                           100.00
                                                                                                                                            60.04
                                                                                                                                                           217.75
                                                                                                                                                           9aO.00
:::J:
                 14   Foundation - 12" Thick                          140,000.00     139,680.00                               139,680.00    99.77       13,968.00
OJ
                 15   Concrete PaVing & Curbs                          71,000.00      16,000.00              8,500.00          24,500.00    34.51        2,450.00
-i               16   Mezzanines                                        3,800.00                               581.30             581.30    15.30           58.13
.....            17   Concrete Staining                                18,000.00
                 18   Masonry - CMU                                    51,000.00      52,650.00                660.72          53,310.72   104.53        5,331.07
                 19   Masonry - Stone                                  44,000.00       8,650.00             -4,410.00           4,240.00     9.64          424.00
                 20   Mise Metals                                       1,000.00          97.70                                    97.70     9.77            9.77
                 21   Rough Carpentry                                   8,000.00       4,251.64              2,489.00           6,740.64    84.26          674.06
                 22   Cabinets & Millwork                              14,150.00
                 23   Finish Carpentry                                  1,500.00
                 24   Cedar Plank Cladding                             24,000.00         981.18              2,489.00           3,470.18    14.46          347.02
                 25   Insulation & Fire Stopping                        2,500.00
                 26   CaUlking & Sealants                               2,500.00
                 27   Metal Doors & Hardware                            3,600.00       2,762.68                845.69           3,608.37   100.23          360.84
                 28   Storefront & Windows                              4,520.00       4,520.00                                 4,520.00   100.00          452.00
                 29   Wood Doors & Hardware                             1,300.00       1,242.96                                 1,242.96    95.61          124.30
                 30   Overhead Door· 14'                                3,250.00
                 31   Metal Stud & Drywall System                       5,000.00       1,835.17              4,970.50           6,805.67   136.11          680.57
                 32   Paint                                            17,500.00
                 33   Suspended Ceilings                                6,300.00


                                                                                                                                                    SBS 0566
      ,..
                                                                    REQUEST FOR PA'I          .T DETAIL

  Project: 1378 1 Los Cerritos Hanger                      Invoice: 137800008           Invoice: 137800008           Period Ending Date: 4/1/2013          Page 3 of 3 Pages



            Item 10                    Description                      Total          Previously              Work            Completed            %      Retainage
                                                                       Contract        Completed             Completed          To Date
                                                                       Amount            Work         .        This
                                                                                                                                                Comp        Balance
                                                                                                               Period
                      34   Ceramic Tile                                     2,500.00
                      35   Carpet & Cove Base                               5,000.00
                      36   Fire Extinguishers & Cabinets                    1,000.00
                      37   Toilet Accessories                               1,500.00
                      38   Metal Building & Hangar Doors                  353,203.00     331,192.69             18,534.58         349,727.27     99.02         34,972.73
                      39   Stairs                                           6,000.00
                      40   Plumbing                                        54,750.00      20,800.00                650.00          21,450.00     39.18          2,145.00
                      41   HVAC                                            25,377.00       6,420.00              3,788.00          10,208.00     40.23          1,020.80
                      42   Big Ass Fans                                    18,660.00
                      43   Electrical                                     128,800.00      89,250.00                                89,250.00     69.29          8,925.00
                      44   Contractor's Fee                                90,820.00      58,678.80              4,823.60          63,502.40     69.92          6,350.25
                C01a       Masonry                                         12,700.00      12,700.00                                12,700.00    100.00          1,270.00
                C01b       Cedar Plank Cladding                             6,800.00
~               C01c       Metal Building                                  12,000.00      12,000.00                                12,000.00    100.00          1,200.00
:I:             C01d       Electrical                                       9,800.00
OJ              C01e       Contractor Fee                                   3,300.00       1,976.00                                 1,976.00     59.88            197.60
-I              C02a       Storefront 1 Windows                            25,504.00      12,703.29              6,684.71          19,388.00     76.02          1,938.80
~               C02b       Contractor Fee                                   2,040.00       1,016.26                534.78           1,551.04     76.03            155.11
                C03a       Masonry - CMU                                    2,000.00                             2,000.00           2,000.00    100.00            200.00
                C03b       Foundation 12" Thick                            10,220.00                            10,220.00          10,220.00    100.00          1,022.00
                C03c       Generator Rental                                 6,100.00                             6,100.00           .6,100.00   100.00            610.00
                CO3d       Contractor Fee                                   1,466.00                             1,466.00           1,466.00    100.00            146.60




                                                                                                                                                         SBS 0567


                           Totals                                       1,318,004.00     832,549.13             85,403.63         917,952.76                   91,795.27




               o
                                                                          REQUEST FOR PAYMENT


      From: Select Building Systems, Inc.                           To:   Tri-Bar Ranch Company, Ltd.                                      Invoice: 137800009
            P. O. Box 780849                                              10101 Reunion Place, Ste 1000                                    Invoice: 137800009
            San Antonio, TX 78278-0849                                    San Antonio, TX 78216                                      .invoice date: 4/2/2013
                                                                                                                               Period ending date: 4/2/2013

      Contract For:

      Request for payment:
      Original contract amount                          $1.226,074.00
          Approved changes                                 $91,930.00                                               Proiect: 1378
          Revised contract amount                                             $1,318,004.00                                  Los Cerritos Hanaer
      Contract completed to date                                                $917,952.76                  Contract date: 5/17/2012
            Add-ons to date                                      $0.00
            Taxes to date                                        $0.00
                                                                                                                  Architect:
~           Less retainage                                       $0.00
:J:         Total completed less retainage                                      $917,952.76                          Scope:
OJ          Less previous requests                        $826,157.49
-I          Current request for payment                                           $91,795.27
...... Current billing                                                                  $0.00
          Current additional charges                            $000
          Current tax                                           $0.00                            CHANGE ORDER SUMMARY                           ADDITIONS           DEDUCTIONS
          Less current retainage                          -$91,795.27                            Changes approved in previous                                             -4,237.50
                                                                                                                                                      96,167.50
      Current amount due                                                                         months bv Owner
                                                                                $91,795.27
                                                                                                 Total approved this Month
      Remaining contract to bill                          $400,051.24                                                     TOTALS                      96167.50            -4237.50
                                                                                                  NET CHANGES by Change Order                         91,930.00
      .'
      I hereby certify that the work performed and the materials supplied to date, as shown on the above represent the actual value of the accomplishment under the terms of the
      Contract (and all authorized changes thereof) between the undersigned and the Tri-Bar Ranch Company, ltd. relating to the above referenced project. I also certify that the
      contractor has paid all amounts previously billed and paid by the owner.

      CONTRACTOR:             Select Building Systems, Inc.                      State Of Texas                                County Of Kendall
      By:                     ----                            ~
                                                                                 Subscribed and sworn to before me this                day of                   1            _


      Date:                                                     _                Notary Public
                                                                                 My commission expires:



                                                                                                                                                                     SBS 0568
                                                                      REQUEST FOR        p~        JT DETAIL

         Project: 1378 / Los Cerritos Hanger                 Invoice; 137800009               Invoice: 137800009           Period Ending Date: 4'2/2013       Page 2 of 3 Pages



            Item 10                      Description                      Total           Previously                 Work            Completed        %       Retainage
                                                                         Contract         Completed                Completed        • To Date        Comp      Balance
                                                                         Amount             Work                      This
                                                                                                                     Period
                       1    Mobilization                                      2,000.00          2,000.00                                  2,000.00   100.00
                       2    Project Superintendent                           48,000.00         12,857.62                                 12,857.62    26.79
                       3    Project Management                               10,000.00         11,768.46                                 11,768.46   117.68
                       4    Temporary Facilities/Equipment                    9,000.00         12,501.28                                 12,501.28   138.90
                       5    Other General Conditions                          3,000.00          2,076.61                                  2,076.61    69.22
                       6    Travel                                           12,000.00          7,864.24                                  7,864.24    65.54
                       7    General Liability Insurance                       4,904.00          3,432.80                                  3,432.80    70.00
                       8    Builder's Risk Insurance                          1,840.00          1,288.00                                  1,288.00    70.00
                       9    Casu'al Labor                                     1,000.00
                      10    Final Cleaning                                    1,800.00
                      11    Debris Removal                                    3,500.00          1,850.00                                  1,850.00    52.86
                      12    Surveying & Staking                               2,177.50          2,177.50                                  2,177.50   100.00

~
                      13    Site Utilities                                   16,322.50          9;800.00                                  9,800.00    60.04
                      14    Foundation - 12" Thick                          140,000.00        139,680.00                                139,680.00    99.77
::I:                  15    Concrete Paving & Curbs                          71,000.00         24,500.00                                 24,500.00    34.51
OJ                    16    Mezzanines                                        3,800.00            581.30                                    581.30    15.30
-I                    17    Concrete Staining                                18,000.00
......                                                                                          53,310.72                                53,310.72   104.53
                      18    Masonry - CMU                                    51,000.00
                      19    Masonry - Stone                                  44,009·00           4,240.00                                 4,240.00     9.64
                      20    Misc Metals                                       1,000.00              97.70                                    97.70     9.77
                      21    Rough Carpentry                                   8,000.00           6,740.64                                 6,740.64    84.26
                      22    Cabinets & Millwork                              14,150.00
                      23    Finish Carpentry                                  1,500.00
                      24    Cedar Plank Cladding                             24,000.00           3,470.18                                 3,470.18    14.46
                      25    Insulation & Fire Stopping                        2,500.00
                      26    Caulking & Sealants                               2,500.00
                      27    Metal Doors & Hardware                            3,600.00           3,608.37                                 3,608.37   100.23
                      28    Storefront & Windows                              4,520.00           4,520.00                                 4,520.00   100.00
                      29    Wood Doors & Hardware                             1,300.00           1,242.96                                 1,242.96    95.61
                      30    Overhead Door - 14'                               3,250.00
                      31    Metal Stud & Drywall System                       5,000.00           6,805.67                                 6,805.67   136.11
                      32    Paint                                            17,500.00
                      33    Suspended Ceilings                                6,300.00



                                                                                                                                                              SBS 0569


                                                                                              (/-"
              ('-----_./)
                       \




                                                                                              \"j
             "

                                                                    REQUEST FOR PI :        NT DETAIL

           Project: 1378/ Los Cerritos Hanger              Invoice: 137800009           Invoice: 137800009           Period Ending Date: 4/2/2013       Page 3 of 3 Pages



                 Item 10                Description                     Total          Previously              Work            Completed            %   Retainage
                                                                       Contract        Completed             Completed          To Dale        Camp      Balance
                                                                       Amount            Work                  This
                                                                                                               Period
                      34   Ceramic Tile                                     2,500.00
                      35   Carpet & Cove Base                               5,000.00
                      36   Fire Extinguishers & Cabinets                    1,000.00
                      37   Toilet Accessories                               1,500.00
                      38   Metal Building & Hangar Doors                  353,203.00     349,727.27                               349,727.27    99.02
                      39   Stairs                                           6,000.00
                      40   Plumbing                                        54,750.00      21,450.00                                21,450.00    39.18
                      41   HVAC                                            25,377.00      10,208.00                                10,208.00    40.23
                      42   Big Ass Fans                                    18,660.00
                      43   Electrical                                     128,800.00      89,250.00                                89,250.00    69.29
                      44   Contractor's Fee                                90,820.00      63,502.40                                63,502.40    69.92
m                   C01a   Masonry                                         12,700.00      12,700.00                                12,700.00   100.00
X                   C01b   Cedar Plank Cladding                             6,800.00
::I:                C01c   Metal Building                                  12,000.00      12,000.00                                12,000.00   100.00
OJ                  C01d   Electrical                                       9,800.00
-I                  C01e   Contractor Fee                                   3,300.00       1,976.00                                 1,976.00    59.88
........           'C02a   Storefront 1 Windows                            25,504.00      19,388.00                                19,388.00    76.02
                    C02b   Contractor Fee                                   2,040.00       1,551.04                                 1,551.04    76.03
                    C03a   Masonry - CMU                                    2,000.00       2,000.00                                 2,000.00   100.00
                    C03b   Foundation 12" Thick                            10,220.00      10,220.00                                10,220.00   100.00
                    C03c   Generator Rental                                 6,100.00       6,100.00                                 6,100.00   100.00
                    C03d   Contractor Fee                                   1,466.00       1,466.00                                 1,466.00   100.00




                                                                                                                                                         SBS 0570


                           Totals                                       1,318,004.00     917,952.76                               917,952.76
EXHIBIT 7
DEFENDANT1S
  EXHIBIT
    8
 (
  /~~


_.-    /
      -'"--.,...----                                                                                                                                                    .--~-------.,----                            .-
                                                                                                                                                                                                                                         n.
                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                 -~



                   ;\.




                                                      Document G702™ -.1992
            Application and Certificate for Payment
            TO OWNER:             Tri-Bar Ranch Company, Ltd.                             PROJECT:             Lo.!iCeirltos Hanger                               API'LICATIO~ NO: 008                                       Distribution to:
                                  10101 Reunion Place, Ste 1000                                                County Road 4]0                                                                                                      OWNER:
                                  San Antonio, TX 78216                                                        Uvalde, TX
                                                                                                                                                                  PERIOD TO: February 06, 2012
                                                                                                                                                                  CONTRACT FOR: General Construction                           ARCHITECT: X
            FROM        Sclect BUilding Systems, Inc.                                    VIA                   John Grable Architects, Inc.                       CONTRACT DATE: May 03, 2012
                                                                                                               222 Austin Hwy.       .                                                                                      CONTRACTOR: X
            CONTRACTOR: 17 Scenic Loop Rd.                                               ARCHITE.CT:                                                              PROJECT NOS: SSE-]2-013 1 1
                                  Boerne, TX 78006                                                             San Antonio, TX 78209                                                                                                  AELD:
                                                                                                                                                                                                                                     OTHER:

            CONTRACTOR'S APPLICATION FOR PAYMENT
           Application is made for payment, as shown below, in connection with the Contract
           Continuation Sheet, AlA Document G703, is attached.
           1. ORIGINAL CONTRACT SUM                                                                 $          1,226,074.00
           2. NET CHANGE BY .CHANGE ORDERS ,....................................................... $_-.;9:..:1z.;;.,9=..;30;;.:;.0",,0
           3. CONTRACT SUM TO DATE (Line I == 2)                                                    $          1,3]8,004.00
           4, TOTAL COMPLETED & STORED TO DATE (Colunm G on G703) •._                               :Ji_--,-91;;,;.7-,,-,9=52=.7~6
           5. RETAINAGE:
              a. 10 % ofCOInpieted Work
                                                                                                                                                                                                                      JOHN C. MAYWALD
                 (Column'D+EonG703)                                           $                  91,795.28.                                                                                                         MV COMMISSION EXPIRES
              b. 0     % ofStored Material                                                                       .'                                                                                                    Novembar21.2015
                 (Column F on G703)                                           $                         0.00.
              Total Retainage (Lines 5a + 5b or Total in Column I of 0703)                          $                91,795.28
            6. TOTAL EARNED LESS RETAINAGE               ,                                    $              826.157.48                   ARCHITECT'S CERTIFICATE FOR PAYMENT
                  (Line 4 Less Line 5Total)                                                                                               "'.1l~~~with~~~CIlts,.~.()IlCll·~1l,c:.9Il~9D~.8nII.~d.lllacomprising
           .7. LESS PREVIOUS CERTIFICATES FOR PAyMENT...................................... $_~74.:.;;9A:.2:..94:.::.22::.                thisllppli~CIl. ~ .wn~!l¢rtifi~tolltl:()wJu:( 11lat ~l? t~b.e.Sfpft~N:Chi~S knowledge,
                                                                                                                                          bifi:lnllalio\l\lllllbe1illfthe~~~~·inliiC!lled;.tneCJuaJl~oftheWol)c~Jnaccordance
                  (Line 6 from prior Certificate)                                                                                         witll 'the Conb'allt   DOCuin~ BAli tJ\e.CQntnJC~·i$ entitlllii   to iP~ of thll          AMOUNT
            8. CURRENT PAYMENT DUE __".__ ._~_.,;_._.....                                 I..::..$....:----"76,:;.,.-,..-..,....,.-....,...,-:-----------------------------------~.~-_ .....




                                             Document G703™ - 1992
     Continuation Sheet
     AlA Document, G702tij"'!1l~ Application and Certification for Payment, or G736iM"'Z1.111 ..1 'WI1k:hfllll'l~0Il1W17J201l"Md 1.'llIltfOlo,.a,
     User Notes:                                                                                                                                                                                                    (959464520)




                                                                                                                                                                                                                                                •• '   l-r.~




()                                                                                                                                                                                                                                              o
       A               B                         C                      D           E                                  F                              G                              H                         I
                                                                       WORK. COMPLETED                              TOTAL
                                                                                                     MATERIALS.
 ITEM DESCRIPTION OF                     SCHEDULED                FROM                                           COMPLETED                                                  BALANCE TO              RETAINAGE
                                                                                                     PRESENTLY                  %
  NO.     WORK.                                                 PREVIOUS                                        AND STORED TO                                                 FINISH               (IF VARIABLE
                                           VALUE                                       TIllS PERIOD   STORED                  (G+C)
                                                               APPLICATION                                          DATE                                                       (C-G) .                 RATE)
                                                                                                    (NOT~DORE)
                                                                  (D+E)                                            (D+E+F)
18         Masonry - CMU                         57,100.00          52,650.00                      660.72                     0.00              53,310.72       93.36%               3,789.28                      0.00
19         Masonry - Stone                       54,000.00           8650.00                    -4410.00                      0.00               4240.00         7.85%              49760.00                       0.00
20         Mise Metals                            1,000.00              97.70                        0.00                     0.00                  97.70        9.77%                 904-30                      0.00
21         ROtll!:h CarpentrY                     8 000.00           4,251.64                    2,489.00                     0.00               6740.64        84.26%               1259.36                       0.00
22         Cabinets & Millwork                   14,150.00               0.00                        0.00                     0.00                   0.00        0.00%              14150.00                       0.00
23         Finish Caroentry                       1 500.00               0.00                        0.00                     0.00                   0.00        0.00%               1500.00                       0.00
24         Cedar Plank Cladding                  24,900.00             981.18                    2489.00                      0.00               3,470.18       14.46%              20 529.82                      0.00
           Insulation & Fire
25         stoppinl!:                              2500.00                     0.00                   0.00                    0,00                     0.00       0.00%               2,500.00                     0.00
26         Caulkinl!: & Sealants                   2,500.00                    0.00                   0.00                    0.00                     0.00       0.000/<             2,500.00                     0.00
           MetalDoors &
').7       Hardware                                3,608.37               2762.68                  845.69                     0.00               3,608.37 100.000/<                        0.00                    0,00
:28        Storefront I Windows                    4,520.00               4,520.00                   0.00                     0.00               4,520.00 100.00%                          0.00                    0.00
           Wood Doors &
29         Hardware                                1,300.00               1,242.96                    0.00                   0.00                1,242.96       95.61 %                 57.04                      0.00
30         Overhead Door-14'                       3,250.00                   0.00                    0.00                   0.00                    0.00        0.00%                3250.00                      0.00
           Metal Stud I Drywall
31         System                                 13,105.67               1,835.17               4,970.50                    0.00                6,805.61       51.93 %              6,300.00                      0.00
32         Paint                                  17500.00                    0.00                   0.00                    0.00·                   0.00        0.00%              17500.00                       0.00
33         suspended Ceilings                          0.00                   0.00                    0.00                   0.00                    0.00        0.00%                   0.00                      o.od
34         Ceramic Tile                            2500.00                    0.00                    0.00                   0.00                    0.00        0.00%               2500.00                       0.00
35         Carpet & Cove Elase                     5,000.00                   0.00                    0.00                   0.00                    0.00        0.00%               5,000.00                      0.00
           Fire Extinguishers &.
36         Cabinets                                1000.00                     0.00                   0.00                   0.00                      0.00       0.00%               1000.00                      0.00
37         Toilet Accessories                      1500.00                     0.00                   0.00                   0.00                      0.06       0.00%               1500.00                      0.00
           Metal Building -
           Including Hangar
38         Doors                                355,003.00            331 192.69               18534.58                      0.00             349n7.27          98.51 %              5.275.73                      0.00
39         Stairs                                 6 000.00                  0.00                   0.00                      0.00                   0.00         0.00%               6000.00                       0.00
40         Plwnbing                              54,750.00             20800.00                  650.00                      0.00              21,450.00        39.18 %             33300.00                       0.00
AlA DocumentG703'" -1992. COPYi19ht© 1963.1965,1966,1967,1970,1978,1883 and 1992by1heAmeri""" 1nstilIIle"'~~rl,ghts._I'\'ed.;.wARN1~G:ThI"A1A·Doc:\I-IIt"'Jl",I~edby,u.s.
Copyright Law and International Treaties. Unauthorized reproductIon ordistnDulion ofthl~ /4A· !locumelll,!)I'~!lYl'Oltkmof,It;,lIlIIY.,.sult1n S1IV'''UIVQ~ !'I'iIr1/l!a1P@llllllJs, ~l;IwiII~pros~1IlecI to          2
tho maximum extont possible undo.. the law. This dccumenl was produced by AlA software aI1li:t9:16CJ1lIl2l1~13l111"'" Otd4!rNr;>,341711l1l119.J Wh\ch!'~"*~ CJIl1l5tl7~3oaod ~Illll(!lfI1ll!I!If),
User Noles:                                                                                                                                                                                    (959464520)
        A                B                        C                    D          E                               F                            G                            H                       I
                                                                      WORK COMPLETED.                           TOTAL
                                                                                                 MATERIALS
                                                              FROM                                          .COMPLETED                                              BALANCE TO            RETAINAGE
      ITEM DE.SCRIPTION OF                SCHEDULED                                              PRESENTLY                 %
                                                            PREVIOUS                                       AND STORED TO                                              FINISH             (IF VARIABLE
       NO.      WORK                        VALUE                                    TIDSPERIOD    STORED                (G+C)
                                                           APPLICATION                                          DATE                                                   (C-G)                  RATE)
                                                                                                ~OTINDORE)
                                                              (D+E)                                            (D+E+F)
     41       HVAC                               25377.00        6420.00                      3,788.00                  0.00            10,208.00 40.23%                  15,169.00                      0.00
     42       Bie:Ass Fans                       18,660.00.          0.00                         0.00                  0.00                 0.00   0.00%                 18660.00                      :0.00
     43       Electrical                        128800.00       89,7~0.00                         0.00,                 0.00            89,250.00 69.29%                  39;550:00                      0.00
                                                                                                                                                          ."
     44       Contractor's Fee                   90,820.00      58678.80                      4,823.60                  0.00            63502AO 69.92%                    27317.60                       0.00
     COl      Masonry .                          12700.00       12700.00                          0.00                  0.00            12700.00 100.00 %                       0.00                     0.00
     COl      Cedar Plank Claddinj1 .             6800.00            0.00                         0.00                  0.00                 0.00   0.00%                  6.800.00                      0.00
     COl      Metal Building                     12000.00       12000.00                          0.00                  0.00            12000.00 ,100.00%                       0.00                     0.00
     COl      Electrical                          9800.00            0.00                         0.00                  O.OQ                 0.00, 0.00%                   9800.00                       0.00
     COl      Contractor's Fee                    3300.00        1976.00                          0.00                  0.00             1,976.00 59.88%1                  1,324.00:                     0.00
     CO2      Storefront/Windows                 25504.()0      12703.29                      6,684.71                  0.00            19,388.00 76.02%                   6116.00                       0.00
     CO2      Contractor's Fee                    2040.00        1016.26                      • 534.78                  0.00             1,~51.04  76.03%                     4&8.96                     0.00
     C03      Masonry-CMU                         2,000.00           0.00                    2000.00                    0.00             2,000.00 100.00%                       O.OQ                     0.00
     C03      Foundation 12" thick               10220.00            0.00                   10220.00                    0.00            10 22Q.00 100.00%                       0.00                     0.00
     em       Generator Rental                    6100.00            0.00                    6100.00                    0.00             6,100.00 100.00%                       0.00                     0.00
     C03      Contractor's Fee                    1,466.00           0.00                    1,466.00                   0.00             1,466.00 100.00%                       0.00                     0.00
              GRAND TOTAL                    $1,318,004.00    $832,549.13                  $85,403.63                  $0.00          $917,952.76 69.65%                $40(),O51.24                    $0.00




     AlA Doc~ment G703'" -1992. Copyrlght@1963, 1965, 1966. 1S67,1S70, Isi8,1983 and 1892'l>YJheAme~Jl18lIlllleol:f\!dlJ'-ABrlgllls~WARHIN~1lIIsAlA· ~1l\I.t"~ Ily,~.~
     Copyright Law and Intematlonal Trea~es. Unauthorized reproduction or distribution ofthlsjUA· ,~"Cl!'~nY'P\l~II"'lti~~l!ltln,::;eV~,C!lvJJlIII4      C!rlnIlrnII p~              CONTRACTOR CO~ITIONALWAIVER AND RELEASE FOR PROGRESS PAYMENTS

                                                  **************

 Project: Los Cerritos Hangar
          County Road 410
          Uvalde, TX
 Job No. 12-10-1378

          Upon receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (maker of check) in
  the sum of $ 76.863.27 payable to Select Building Systems. Inc. (payee or payees ofcheck) and when the check has
  been properly endorsed   and
                             has been paid by the bank on which it is drawn, this document becomes effective to release
  any mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any
  common law payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
  related to claim or payment rights for persons in the signer's position that the signer has on the property of
  Tri-Bar Ranch Company, Ltd. (owner) located at County Road 410, Uvalde. TX (location) to the following extent:
 -General Contractor (job description).

         This release covers a progress payment for all labor, services, equipment, or materials furnished to the property or
 to Tri-Bar Ranch Company, Ltd. (person with whom signer contracted) as indicated in the attached statement(s) or
 progress payment request(s), except for unpaid retention, pending modifications and changes, or other items furnished.

         Before any recipient ofthis document relies on this document, the recipient should verify evidence of payment to
 the signer.  -'

    .      The signer warrants that the signer bas already paid or will use the funds received from this progress payment to
   : romptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers for all work, materials,
,,:::Jquipment, or services provided for or to the above referenced project in regard to the attached statement(s) or progress
   payment request(s).

 Date:~J'
    .                            .20 /~

 By~~~~.f:l           .. ~:i)~:§j.~
                                . !:!l.~JjJn~c1:..' ------(S-i;:::;an     y
         .••l!!"tti;!il·!!j                                                   Name)


 Its:   /).   t. ~ ~/)V€ v:~                                   (Title)

                                                  ACKNOWLEDGMENT
 STATE OF TEXAS                             §

 COUNTY OF KENDALL                          §

        This instrument was acknOWledged before me on this the I ~ay of ~tMAaA.
                                                                         tB               , 20 3                   t     , by
  David L. Morgan, the Executive Vice President of Select Building Systems, Inc. a Texas Corporation
 on behalf of said   Corporation


                       JOHN C. M~YWAlIJ
                     ~ COMMISSION EXPIRES            otary P~blic, State of Texas
                       November 27, 2015

                                                   Printed Name: .  :tlW ~.~-=
                                                                       C,
                                                                         jJ:=
                                                   My Commission Expires:'
                                                                                                                            1




                                                        EXHIBIT 8
EXHIBIT 8
DEFENDANT1S
  EXHIBIT
     9
~AIA                                          Document G702™                                                               19~2
 Application and Certificate for Payment
TO OWNER:                Tri.~1ll' ~com~Y,I.ld.                                      PROJECT:               ~QlrrilQS~                                         APPLICATION NO: 009 RCtalmigc                                  Distribution to:
                         IOI!>1 ReWliun Place, StelOOO                                                      County Road 41()                                                                                                            O~
                         San Antonio, IX 78216,                                                                                                                PERIOD TO: February 06,2013
                                                                                                            Uvalde, IX
                                                                                                                                                               CONTRACT FOR: General Co~slruClllln                              ARCHITECT:X
FROM        Select Building Systems, Inc.                                           VIA                     Jobn Grable Architects. Inc.                       CONTRACT DATE: May 03, ~() 12                                 OONTRACTOR;X
CONTRACTOR: 17 Srenic Loop Rd.                                                      ARCHITECT:              222 Austill Hwy.                                   PROJECT NOS: SSE·IM13 I I
            Boerne, TX 78006                                                                                San Antonio, TX 78209                                                                                                        ~,~:

                                                                                                                                                                                                                                        OTHER:
CONTRACTOR'S APPLICATION FOR PAYMENT
Application is llllldc fur payment, as shown below, in connection with 'tlie Contract.
Continuatioll Sheet, AlA Doew:ncot G103, is attat;hed.                                '
1. ORIGINAL CONTRACT SUM                i i                                   ;          ;....... $    1,226.014.00
2. NET CHANGE BY CHANGE ORDERS                 _................................................. $,_ _.:..;91:!,,:,,9~30:::::.0:.::.0
3. CONTltACT SUM TO DATE(Line 1 ±.2)               __....""."....._ ....., "",.,. $                    1.318,(104,00
4. TOTAL COMPLETED & STORED TO DATE (Column G on ('i703) ,....... $,_---'9."'.1:.:,1"".9.::.:52::..7:..:,6
50 RETAINAGE:
   a, ._0_% ofComple1eQ W(lrk.
       (Column D + E on G703)                                              $~ _ _---:O~.O:.::.O                                                                                                                     JOHN C.MAYWAlD
                                                                                                                                                                                                                 MY COMMISSION EXPIRES
   Ii. _0_% l1fStored Material                                                                                                                                                                                      Novsmbel'27. 2015
       (Column F on 0703)                                                  $                        0.00
   Total Retainage (Lines !ill + 5b or Tot,d in Column I of 0103)                                 $           --'0:.:,.0:..;:.0
6. TOTAL ,EARNED LE~~ RETAINAGE:_.;;.; _     "              m               S     911.952.76
      (Lintl4 Less Line 5 Total)
7. LESS PREVIOU~ CERT1FioATES FOR PAYMENT .,._..........,....._ ........... S     826,157AS
      (LillC 6 from ptior:Certi ficale)
8. CURRENT PAYMENT QUE                .,. ,_                                     '91.79S.2.§           1:$
9. BALANCE TO FINISH, INCl.UDlNG RETAINAGE
      (Line 3 less line 6)                              $              400.051.24

  HANGE ORDER SUMMARY                                                          ADDITIONS         PliPUCTIOt                                    Document G703™                                      -1~~2
  Continuation Sheet
  AIA Document, 0702ThI_ J992, Application and Certification :for Payment; or G736™-2009,                                                 APPLICATION NO: 009 Rdainage
  'Project Application llnd Project Certificate for Payment, ConstiUclion MiIllJiger as Adviser Edition,
  contain.jng Contractor's signed cetti.ficatloTi is attached.                                                                            APPLICATION QATE: 02118/2013
   rn tabulations below, amoUhts are in US dollars.                                                                                      PERIOD TO: 02/06l2Q 13
  Use Column Ion. Contracts where variable retainage for line items may apply.                                                           AR.CHITECT'S PROJECT NO: SSE·12·0 13
        A                 B                    C     .               D                     E                     F                           G                    H

                                                                                                                                                                   BALANCE TO                   RETAIN AGE
   ITEM      DESCRIPTION OF             SCHEDULED
                                                                                                                                                                             filNISfl           (IF VARIABLE
    NO.          WORK                     VALUE-
                                                                                                                                                                             (C .Q)                 RATE)


                                                                       2 O()O:OO                 0.00                  0.00               .2 OOO.no 100.00 %                            0.00'            0.00

                                                                                                 0.00                  0.00              12,857.62     .6~.29%                  5,699.79                 0.00
  3                                                                   11,76&.46                   0.00                 0.00              It,768A6       70.00%                  5.043.63                 0.0l)
            ReiltalofTemporary
            Facilities, EqUipment,
  4         etc.                                17.858.97             12,501.28                  0.00                  0.00              12501.28' 70.\)0%                      5,357.69                 0.00
            Other Geneml
  5         Con ditions Costs                                          Z.076.61                  0.00                  0.00               2.016.61 69.22%                         92:1.39

                                                                                                                                                                    .
                                                                                                                                                                        '"


  6         Travel                                                                                0.01)                0.00               1,864.24 '. 70.00%                    3,370.39                 O,OQ
            geherll.lI..iabiUty
            msurance                               4,904.00            3,432.80                  0.00                  9.00               3,432.80      70.00%                  1,411. 20                0.00
            Builder's Risk.
            InsurwlCl=,                                                                           0.00                 0.00               1,288·0Q      70.00%                    552.0Q
  9                                                                         0.00                  0.00                 0.00                    0.00      O.OQ%                   1000,00
  10                                                                                              0.00                 0.00                   0.00       0.00%                   I,BOO.OO                0.00
  11        Debris Removal                       .2.642.86             1850.00                    0.00                 0.00               1,850.oQ      70.00%                    192.86                 0.00
  12        SllTveying &. Staking                 2..177.50            2,171.50                   0.00                 O.Ol>              2,171.50 100.00%                              Q.OO
  13        Site Utilities                       12,322.50                                        0.00                 0.00               9800.00 79.53 %                       2m-SO
  14        Foundation 12" thick               139680.l>O            139,680.00                  0.00                  0.06             139.~l!(MlO 100.00 %                            0.00
            Concrete Paving &
   15       Curbs                               71,000.00            24,500.00                    0.00                 0.00             24,5{)0.00      34.51 %                46,500.00
  16        Mezzanines                             3800.00               581.30                                        0.00                 581.30      15.30%                  3,218.70                 0.00
  17        Concrete Staining                   18,000.00                   0.00                  0.00                 0.00                   0.00       0.00%                 l$l)()O;OO                1I.DO
  /IdA DocumehtQi~". ... l~¢o,,~iit@ 1963, 19S5, 1966, 1.li61,1970.1!l711•• 19B3 a.d 1992 by The I\lnerir;eIilriauMa:a:'~""''''''!Mlrlll~","IYlld.W~N"'G:~:AfA"~~~",p"'I.et.dliiu.,1l,.
  Copyright Law and ~nal T~ I,Jn"utl1omel'lJl!lPAldIlCllo"ol"~rlbutlon OfthIG,AI~· 'D      A                     B                       C                       D          E                                      F                               G                                H
                                                                           WORK COMPLETED
                                                                         FROM                                                                                                         BALANCE TO RETAINAGE
  ITEM DESCRIPTION OF                      SCHEDULED                                                                                                                       %
                                                                                                                                                                                        FlNISH   (IF VARIAB.LE
   NO.     WORK                                VALUE                PREVIOUS                TIiIS PERIOD                                                                (G+C)
                                                                                                                                                                                         (C-G)       RATE)
                                                                   APPL,IG4'l1QN
                                                                         (1)+E)
18         Masonrv - CMU                            57,100.00               53,310.72                       0.00                    0.00                53 ;nO.72        93.36%                3.789.28                   0.0.(\
19         Masonry -Stone                           54000.00                 4,240.00                       0.00                    0.00                 4.240.00         7.85%               49760.00                    0.00
20         Mise Metals                               1,000.00                   97.70                       0.00                    0.00                    91.70         9.77%                  902.30                   0.00
21                                                   8,000..00               6,740.64                       0.00                    0.00                 6,740.64        84.26%                1,259.36                   0.00
22.        ¢a.bill~ & Mi!lw~k                       14,150.00                    0.00                       0.00                    0.00                       O.Op       0.00%               14,159,00                   0.00
23         finish Carp~try                           1 500.00                    0.00                       0.00                    0.00                     0.00         0.00%                1500.00                    O,QO
24         Cedar Pl1l11k Cill.ddin~                 240QO.OO                 3,470.18                       0.00                    0.00                 3,470.18        14.46%               20,529.82                   0.00
           JIlSJ1la.1lliln & Fire
25         ~ppi.ng                                    2,500.00                     0.00                     O.QO                     a.oo                     ·0.00       0./)0%                                          0,(10
           CaulkmR & Sealants                         2,500.00                     0.00                     0.00                    0.00                       0.00       0,00%                 2500.00                   0.00
           MetalDoors {k,
27         Hard\VlMe                                                                                                                 0·00                :3 60.8.37    100.00 %                      0,00                 0.00
28                                                                            4520.00                       0.00                     0.00                4,520.!IQ 100.00 %                          0.00
           WoodPQl:li'$.&
29         Hllrd\\'1il'e;                                                                                   0.00                    0.00                 1,2.42.96       95.61 %                    57.04                 0.00
30         Overhead Door-14'                          3250.00                      0.00                     0.00                    0.00                       0.00       0.000/,               32,50.00                  O.po
           Met!!l StI!d I Drywall
31         Svstem                                                             (j~805.67                     0.00                    0.00.                6,805.67        51.93 %                6.300.00                  0.00
           Paint                                    17,SOO,()O                      0.00                    0.00                  . 0.00                       0.(10      0.00%               17,500.00
33                                                         o.ou                     0.00                    0.00                    0.00                       0.00       0,00 %                      0.00                0.00
34                                                    2.5.06:66                     0.00                    0.00                     0.00                      0.00                             2 soo.no                  0.00
3S        Cam~& Cove B.lI$e                                                         0.00                    0.00                    0.00                       0.00       0.00%                 5,000.00                  0.00
          Fire Extinguishers &
36         c:abincts                                    1.000.00                   0.00                     0.00                    0.00                       0.00        0.00%                I.,OOQ,QO                 0.00
37        Toilet Accessories                            1 SOO.OO                   0.00                     0.00                    0.00                       0.00       0.0.0%                1500,00                   0.00
          Metal Building -
           lncluding Hangar
38         Doors                                   355,003.00              349727.27                        0.00                     0.00             349,727.27         98.51 %                5,'1.75.73                0.00
39        Stairs                                     6 000.00                    0.00                       0.00                    0.00                     0.0.0        0.00 %               6 000.00                   0.00
40        Plumbing                                  54,7S0.0Q               21,450.00                       0.00                    0.00                21,450.00        39.J8 D/ci           33,300..0Q                  0.00
AlA Document G7D3.... -1992. Copyright@1963, 1965, 1966.1957.1970,1978. ·1983 and 1992."ylh8.Milll'k:iln ,na1llu1il~'AI'Q\I~,M dgil........MlII.1IltI\RNI~ Tl:tJa,..".I'~"t I. p~~ "y !l.S.
Copynght law and htl.malional Trea.li••• Unauthol'1zed reproduction or dfstribu1l9n 01l1l1s />JAel:lQgllmellt or,1I)' !",~OJJt,.may ",.BII.llI.II"",.ru1YIl.
                                                                                                                                                         ..,nd. etlmIn". p~.'.'.''.'trS~.,.,!eennld WIll be~.   . . tl>        2
I/Je maximum exlent posslble under thl law. This document was produced by AlA software aI16:1!5:a9 on 02I1812Oc13undel'0i'CIeI'Nl!;M77:160119_1"l1lcb~Cl"'t:!l!I17~3.lIl!lIl. noUor resafe.
Uur Notes:                                                                                                                                                                                               (11~151:229a)
·v.· · · · · · ·
 '..


  .
       .


       .   '
               ..   ',.   .     "   •.....
                                        .




                                    A                  B                  c                  D     (,   E              F                      G
                                                                                            WORK COMPLETED
                              ITEM. DESCRIPTION OF                     SCHEDULED           FROM                                                        %
                                                                                                                                                                  BALANCETQ          mAIlltA.                              CONDmONAL WAIVER AND RELEASE ON FINAL PAYMENT


    Project: Los Ceo'itos Hangar
             COl!nty Road 4"l O·
            Uvalde, TX
    Job No. 12-10.. 1378


            On receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (maker ofoheck) in the
    sum of$ 91,795.28       payable to Select Building Systems. Inc.      (payee or payees of check) and when the check has
    been properly endorsed and has been paid 'by the 'bank on which ·it is dra:wn, this document becomes effective to release
    any mechanic's lien right. any right arising from Be payment bond that complies with a state or feder&l si:atute, ·8,n1
    common taw payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute
    related to claim or payment rights for per.:sOris in the signc;;r's p.ositron that the signer ,has on the property 'of
    Tri-Bar Ranch Company, Ltd.       (owner) located at Count)' Road 410, Uvalde, TX (location) to the following c>..'tent:
    General Contractor (job description),

            This release covers the fmal payment to the signer for all labor, services.• equipment, or materials furnished to :the
"   property or to Tri-Bar Ranch Company. Ltd. (person with whom signer contra.cted).

            Before any recipient of this document relies on this document, the recipient should verify evidence of payment to
    ~~                                                                                                                               ,



           The signer warrants lhat the signet has alr~y' paid or will use the funds received from this pTO~esspaymenf 1'0
    promptly pay in full all of the signer's laborers, subcontractors, mater-ialmen, and suppliers for aU work, material'
    equipment,or services provided for or to the. above referenced proJect up to the date ofthis waiver and release.

    pateWtltJ//,3
                         ~~!!!!-                                       (Company Name)

       :fi~~~~~~~                   __--,.,. ,            ~(Signaiure)
    --'-':~~:...&!~.L~~!£!!.:..!C-                           (Title)


    State ofTe~as                    §
                                     §
    County of Kendall                §

             BEFORE ME, the undersigned authQrity, on this day personally appeared David L. Morgan. known to me to
    be the person whose name is subscribed to the foregoing instrument and.acknowledged to me that be/she is the
     Executive Vice President of            Select Building Systems. Inc.       ,and that he/she executed this instrument on behalf
    of said corporati.on. as its act and deed, for the purposes and c()Dsideration therein expressed.

            GIVEN under my hand and seal of office, this the      le~      day of   ~ ,--2slll

                         ..~                          N~hlIe~~~T2e~x=as====:':':'-


                                                          EXHIBIT 9
EXHIBIT 9
DEFENDANT1S
  EXHIBIT
    10
      Robertson Electric, inc.                                                                                  LETTER OF TRANSMITTAL
      231 Derrick Dr.
      Humble, TX 77338
      (281) 441-1304
      '''Q1) 441-1342                                                                                     DA'I'E:     12/18/2012 \JOB NO:                C12-124
                                                                                                                     A¢4!ounting
      TO:           SUS Construction Inc.                                                                 R&:         Los Cerritos      Hanger
                    17 SC~!.1i~ .!A?~P Rd _                                                                          High'Miy55 and County Rd 410
                    J?oerne, TX 78006                                                                   I'----=--=-....,....-..,..;...--=~             _-_.
                    Phone: 281-441-9124                                                                              Fax: @ jobsite
                    Fax: 281-441-9126                                                                                F~~-@: office
      WE ARE SENDING YOU:                                X         Attached _ _ Under separate cover via

                   Shop Drawings                                   Prints                                 Plans                 _ _ Samples                      Specs
                   Copy of letter                                  Change Order

           COPIES                   DATE                      NO.                                                 DESCRIPTION
      ..       1                 12/18/12                      3               December                   Invoic~pr9gress         Billing                     $17,739.00
     ...._ ..-. ---'-1---'- -'--"f'---"_.~....- - - " - - - - - - - - - - - - - . -.....


                     ._..    "--~       ..----.---r__-. _.---.-..00                    "_.
                                                                                                 - - - _.. , - - - - - - - - - ' - - - - ' - - - - - ' _..
                                                                                              ._ _'--'-                     .
                                                                                                                                                             _--_._--
                                                                                                                                                              ..•...
                                                                                                                                                                      .-
     . ", , '" .._......__._--j,----+-----------_.-


C) 'I-..-      -------f-_         ~~_~=.-.---L.--~.---
                 •.••.••. . . L - - .            __...         -...__'__.-._-
                                                                  1-         -=--=--=--=-~-=-~
                                                                                            -==--~=-=-~--=-~.-
     THESE ARE TRANSMITTED as checked below:

           X       For approval                                       Approved as submitted                                Resubmit __ copies for approval
                   For your use                                       Approved as noted
                                                                                                                     ---
                                                                                                                     _._ _ Submit _  copies for distribution
                   As requested                                       Returned for Corrections                                  Return __ corrected prints
                   For review and comment



     REMARKS:


                            ....        _..... _.   __   •.
                                             --_.__ ._--_._..-
                                                              _--~----
                                                                                                             ---_._-----'---~-                          --_..
                                                                                                             ..     _.-- - - - - - - - -

     RECEIVED BY:                                                                                          SIGNED: _ _-=--,-___
     DATE:                                                                                                           Jerrod Robertson

                                                                                                          COpy TO:   AIR Correspondence File




                                                                                       EXHIBIT 10
                                  INVOICE
Robertson Electric, Inc.
231 Derrick Dr.
Humble, TX 77338
(281) 441-1304
(281) 441-1342

SOLD TO:                                        Project Info:

  SSS Construction Inc.                                 Los Cerritos Hanger
  17 Scenic Loop Rd                                     Highway 55 and County Rd 410
  Boerne, TX 78006
                                                        Project No.      C12-124




  Estimated Contract Amount       $128,800.00
  Plus: Change Orders                  .$0.00
  Adjusted Contract Amount

       45% Completed To Date
                                  $128,800.00

                                   $57,770.00
                                                                                       C)
  Less          10% Retention       $5,777.00
  Total Less Retention             $51,993.00
  Less: Previous Applications      $34,254.00




  TOTAL AMOUNT DUE THIS INVOICE                             $17,739.00   I



  NOTE: If payment amount differs from invoice amount,
        please notify us immediately.




                                                                                       ()
                                   EXHIBIT 10
    Application and Certificate for Payment                                                                                                                                  Page 1
    To:                           SBS Construction Inc.                                   Project            Los Cerritos Hanger                                             Application No:                                  3
                                  17 Scenic Loop Rd                                                          Highway 55 and County Rd 410
                                  Boerne, TX 78006                                                                                                                           Period To:                              12/31/12

    From:                         Robertson Electric, Inc.                                Via (Architect):                                                                  Arch Project No:                                  o
                                  231 Derrick Dr.                                                                                                                            GC Project No:                          C12-124
                                  Humble. TX 77338
                                  (281) 44M304
    Contract For'              $12880000
                                                                                            ,                                                                 Contract Date'               5 Feb 06                  -    -
    Contr(jctors Appllc.ation forPavmenl                                                                        Application is made for payment, as shoVllnhelow; iilconnectiol1with the contract
                                                                                                                Continuation sheet attached.
    Change Order Summary
    Change Orders Approved In                           Additions       Deductions                               1. Original Contract Sum.........................................................             $128,800.00
    Previous Months By Owner                                                                                    2. Net Change by Change Orders..................................._........                           $0.00
    Total                                                       0.00                 0                          3. Contract Sum To Date (line 1 +/- 2).....................................                    $128,800.00
    Approved This Monttl                                                                                        4. Total Completed and Stored To Date..........,......................,.                        $57,770.00
    Numner            luale ",pproveo                                                                                (Column U)
                       Pending                                   0.00                                            5. Retainage:


l    ~                Totals
                                  .                              0.00               0
                                                                                                                    a. 10.0% of completed work
                                                                                                                     (Column D + E)
                                                                                                                    b. 0.15% of stored materials
                                                                                                                                                                                    $5,777.00

                                                                                                                                                                                         $0.00
:::; ~et Change By ChanlJe Orders                                0.00            0.00                                (Column F)
                                                                                                                Total Retamage (line 5a + 5b or
OJ
                                                                                                                   Total in Column I)                                                               .            $5,777.00
-I
~CERTIFICATEOF            THE SUBCONTRACTOR: I hereby certify that the work                                     6. Total Earned Less Retainage.•,.,                    ;     , ;·             ,.•,•..           $51,993.00
Qlerformed and the materials supplied to date, as shown on the                                                     (Line 4 less line 5 total)
    above, represent the adual value of accomplishment under the terms                                          7. Less Previous Billed                                                   .                     $34,254.00
    of the Contract (and all authorized changes thereto) between the
    undersigned and SBS Construction. relating to the above                                                      8. Current Payment Due              ,.,                   , ;                    .             $17,739.00
    referenced project.                                                                                          9. Balance to Finish Plus Retainage                       ;   ,                , .             $76,807.00

    I also certify that payments, less applicable retenUon, have been made                                       AMOUNT DUE THIS REQUEST {L:.ine 8)                                                             $17,739.00
    through the period covered by previous payment received from the
    contractor, to (1) all my subeontradors (sub-contractors) and (2) for all                                                   Robertson Electric, Inc.
    materials and labor used In or in connection with the performance                                                           SubcontraCtor
    of the ContracL I further certify I have complied with Federal. State, and
    Local laws, including Social SecurIty laws and Unemployment compensation
    laws and Workmen's CompensatIon laws insofar as applicable to
    the performance of this Contract.
                                                                                                                          By:
                                                                                                                                -----------
                                                                                                                                Jerrod Robertson I President
                                                                                                                                                                                              Date:                12/18/2012




    Conditioned only upon payment of the amount of this request. and In order                                    State of TX    County of Harris
    \0 induce such payment, the undersigned does hereby waive, release, and                                      Subscribed and sworn before me ttlis _th day of                                        ....   _
    relinqUish all claim or right of lien which the undersigned may now have
    upon the premises above described. and undersigned further promises                                          Notary Public:;:                                                         ---
    to indemnify and hoi.! harm·less the Owner and Contractor from any liens or
    claims of lien of 2   ":"   :/.-.all parties for the furnishing of labor, materials                          My G' .. ::~    ,ion expires~.·..                                      ~_
    or services on thE>     >.~": :·~t for, by or through the undersigned, or any of Its
    subcontractors or suppliers through and IncludIng the date of this request.
                                                                       RoberlSo"         'ric, Inc.                                                                                          11 of 1
f'                                                                             231.       of.
                                                                              Humble," . 1338
                                                                               281-441-1304


     Application and Certificate for Payment                                  los Cerritos Hanger                                    Application No:                                   3
     Contractor's signed certificate isattached.                                               Project No.                           Application Dale:                          12/16/12
     In tabulations below, amount are slaled to the nearest dollar.                   C12-124                                        Period To:                                 12/31/12
                                                                                                                                     Architects Projecl No:

      'A"            B                            c              DIE                                  F                  G                                      r                J
     Item    Description of Work              Schedule        WOJtGompleti;Kt (O+E)                                 Total
                                               Value           From          This               Material          Completed
                                                              Previous      Perfod              Presentlv         And Stored          Per - 0/0         Balance              Relainage
      1 InsuranceJMcibilizali6n/Submllal          $12800        ''7680:00         5 120:00 '                             12800            toO%                          0          1 260

      2     Slab Rouah-in                      .... $1T500                            0.00                               11500            100%                          0            1150
                                                                                         .
      3 OisfribufionlFeeders                      $13.000             0.00           . 0;00                                    '0            0%                 13000                   0
      4 UG SeIViceConduit                          $5000              (roo             0.00                                      o           00/0                   6000                0

      5 l.iohlFixture/lnstali                     $32.000      12'160.00          2.240.00                         ...   14400             45%                  1'7;60(\             1440

      l) GearlEouinmentinstall                                  6 720.00 · O . O C                                           6120          48%                      7280              672

      7 Branch COndYiLalidWife "                  ,$37:000            -0.00      11100:00                                11100             30%                  25900                1110

      8 • Terrloorarv Power                        $2500                                                                     1.250         50%                      (250              125

      9 ' Device Tiini'Out
                                   .   "

                                                   $1000.             0:00             0.00                                      o        ·····0%                    MOO                0

      10                                                $0            OlOO             0,00                                                  0%                         0               0

      11                                                $0            0.00             0.00                                                  0%                         0               0

      29 'ferAL                                  $128;80Q                        19,710.0Cil              0.00           57,770
                                                                                                                                 °         45%                      71 030           5,777

                                                                                                                 Submitted By:

                                                                                                                 TiUe:               Jerred Robertson
                                                                                                                                     Robei1soD E1eclIic, Inc.
                                                                                                                 Dale                                      1211812012
DEFENDANT1S
   \.




  EXHIBIT
        11
     Robertson Electric, Inc.                                                        LETTER OF TRANSMITTAL
     231' Derrick Dr.
     Humble, TX 77338
     (281) 441-1304
     (''''1) 441.1342                                                            DAm;      1/21/2013 IJO~~Oi_ C12-124
 (            i
                                                                                 AT'l'1'k Accounting. ,_
 "TO:             SBS Construction Inc.                                          RE: .... J.o~ Ce((itos Hanger            , __, _...• _.,
                  ri SS.~~!c~2!,Rd               ..~ ""_' _                                Highway 55 and G9l;!l'lty~,~ ~1 0
               ~                                  INVOICE
Robertson Electric, Inc.
                                                                                       (j
231 Derrick Dr.
Humble, TX 77338
(281) 441-1304
(281) 441-1342

SOLD TO:                                        Project Info:

  SBS Construction Inc.                                 Los Cerritos Hanger
  17 Scenic Loop Rd                                     Highway 55 and County Rd 410
  Boerne, TX 78006
                                                        Project No.       C12-124




  Estimated Contract Amount       $128,800.00
  Plus: Change Orders                   $0.00
  Adjusted Contract Amount        $128,800.00

         69% Completed To Date     $89,250.00
  Less          10% Retention       $8,925.00
  Tota! Less Retention             $80,325.00
  Less: Previous Applications      $51,993.00




 TOTAL AMOUNT DUE THIS INVOICE                              $28,332.0°1




  NOTE: If payment amount differs from invoice amount,
        please,notify us immediately.




                                                                                       o
                                     EXHIBIT 11
Application and Certificate for Payment                                                                                                                                                          Page 1
To :                 SBS Construction Inc.                                                                    Project:           Los Cerritos Hanger                                             Application NQ:                     4
                     17 Scenic; Loop Rd                                                                                          Highway 55 and County Rd 410
                   . Boerne, TX 78006                                                                                                                                                            Period To:                   01/31/13

 From:                                  Robertson Electric, Inc.                                              Via (Architect):                                                                  Arch Project No:                     o
                                        231 Derrick Or.                                                                                                                                          GC Project No:               C12-124
                                        Humble, TX 77338
                                        (281) 441-1304
 Contract For:            $12880000                                                                                                                                               Contract Date'             5-Feb-Q6
 Contraclors Agolicalion for Payment                                                                                                Application is made for paymElnt. as shownbelow~incof1nection with the contract
                                                                                                                                    Continuation sheet attached.
 Change Order Summary
 Change Orders Approved In                                             Additions          DeduCtions                                 1. Original Contract Sum............................" ............................   $126,800.00
 Previous Months By Owner                                                                                                            2. Net Change by Change Orders................................,...........                 $0.00
 Total                                                                           0.00                     0                          3. Contract Sum To Date (line 1 +-1- 2).....................................         $128,800.00
 Approved This Month                                                                                                                 4. Total Completed and Stored To Dale..................................               $89,250.00
 l'lUmDer          IUatePlpprOlfea                                                                                                       (Column G)
                    Pending                                                      0.00                                                5. Retainage:
                                                                                                                                         a. 10.0% of completed work                                  $8,925.00
n                                        ,                                                                                                (Column 0 +- E)
k                  Totals                                                        0.00                   0                                b. 0.15% of stored materials                                        $0.00
~ ~et Change By Change Orders                                                    0.00                0.00                                 (Column F)
OJ                                                                                                                                   Total Retamage (Line 5a + 5b or
-I                                                                                                                                      Total in Column I)           ·                 ""."                      ~ .        $8,925.00
:!ERTIFICATE OF THE SUBCONTRACTOR: I hereby certify that the wDrk                                                                    6. Total Earned Less Retainage                    ,•.••,                         .    $80,325.00
 perfDrmed and the materials supplied to date, as shown on the                                                                          (Line 4 less line 5 total)
 above, represent the actual value of accomplishment under the terms                                                                 7. Less Previous Billed                                    "            .             $51,993.00
 of the Contract (and all authorized changes thereto) between the
 undersigned and SBS Construction. relating to the abDve                                                                             8. Current Payment Due.••••,                                                     .    $28,332.00
 referenced project.                                                                                                                 9. Balance to Finish Plus Retainage                                              .    $48,475.00

 I also certify that payments, less applicable retention. have been made                                                             AMOUNT Due-THIS REQUEST (Urie 8)
 through the period covered by prevlous plIyment re                                                                                                                            Robertso       0    '.   ric, Inc.                                                                                 ,4014
                                                                                                                                    231 L'"    Jr.
                                                                                                                                   Humble, TX 77338
                                                                                                                                     281-441-1304


 Application and Certificate for Payment                                                                                           Los Cerritos Hanger                                        Application No:                             4
 Contractor's signed certificate is attached.                                                                                                       Project No.                               Application Date:                   01/21/13
 In tabulations below, amount are stated to the nearest dollar,                                                                                C12·124                                        Period To: •                        01/31/13
                                                                                                                                                                                              Architects Project Nm

    A                             B                                                           c                        Oil            E                    "F                     G               H····           I                J
 Iterrl1)esctiption 6fW6i1C                                                           Schedlile                    .WDEFENDANT1S
  EXHIBIT
    12
                 Robertson Electric, Inc.                                                                 LETTER OF TRANSMITTAL
                 231 Derrick Dr.
                 Humble, TX 77338
                 (281) 441-1304
                 '~81) 441-1342                                                              DATE:
                                                                                              ...;....;..;.· ...·.....;;.;. . .b ' _
                                                                                                                                         21612(H3 HOB NO:
                                                                                                                                       . . . . . . . . . :~_.• _ . . . . .        •
                                                                                                                                                                                                     C12-124
                                                                                             Am:
                                                                                             ~--.-_.----_._--_
                                                                                                                                 Accounting
                                                                                                                                          ...
             TO:         SBS Constru~tion Inc.                                               Itt:'                               Los Cerritos Hang~
                         17 Scenic Loop Rd
                                                                    *--~.
                                                                                                                                 Highway 55 and Co~nt~.R~. ~~9 ..._
                         Boerne, TX 78006
                         Phone: 281-441-9124
                         Fax: 281·441·9126

             WE ARE SENDING YOU: ~Attached -----" Under separate cover via

                         Shop Drawings
                         Copy oftetter
                                                    Prints
                                              _._ _ Change Order          -_.   __ _._-
                                                                                     .••.
                                                                                             Plans
                                                                                                                              ---_.--..,.--
                                                                                                                                                                                      Samples       _ _ Specs



                  COPIES           DATE            NO.                                                              DESCRlPTION
                    r             02/06/13           5                 February
             ,          .__ '-0._------                        I                                                                                               -'-.~_'_                 __      ~    - ~ ~ - _ . - -




             ••.. -, -' ... -- --.''- _        "-- _....                    ***l)ettlo....,.b"j-J"'j-Zl--,.·n--,...r!-.•._ *-"'------------.-----.-.-
             _            __ ,.,,_.. _                   _.., .__ _.__._.          _~~=~_L_                                                                     .__ ..

                                                                                                                                                                  ._--------.._---.-.--
C)                 --·---I-------f,....;.----t-----------'------·..· ----·· ..... ..
                                             ..... ....__ .-   -.  -~~------------------------~_.-




             THESE ARE TRANSMITTED as checked below:

             .~~_ .. For approval                              Approved as submitted                                                                        Resubmit __ copies for approval
                        For your use                           Approved as noted                                                                            Submit __ copies for distribution
                        As requested                           Retumed for Corrections                                                                      Return __ corrected prints
                        For review and comment
                                                                                                                              ---

             REMARKS:
                        ...   _-_._._...   _--~----,-..---


                                                                                                                                                           _
                    '




                                                                                            -~~_                                ...-             ...                  ...    _.   "~'-'"




            -----~-----_.~--                                                                   .. -
                                                                      .~~~-~--------~~~'-~_._-_.                                                                                                           _.

             RECEIVED BY:
            DATE:
                                                                                                S1GNED'~,....S::::.~==.=:.                                                                  ....::s_·
                                                                                                                                                                                                   -.:!.


     ;:.:   ..
                                                                                             COPYTO:                            AIR Correspondence File




                                                                               EXHIBIT 12
                                       INVOICE
Robertson Electric, lnc.
                                                                                             .'
                                                                                                  ()
231 Derrick Dr.
Humble, TX 77338
(281) 441-1304
(281) 441-1342

SOLO TO:                                             Project Info:

  sas Construction Inc.                                      Los Cerritos Hanger
  17 Scenic Loop Rd                                          Highway 55 and County Rd 410
  Boerne, TX 78006
                                                             Project No.           C12-124




  Estimated Contract Amount            $128,800.00




                                                                                                  o
  Plus: Change Orders                        $0.00
  Adjusted Contract Amount            $128,800.00

         74% Completed To Date          $95,250.00
  Less          10% Retention            $9,525.00
  Total Less Retention                  $85,725.00
  Less: Previous Applications           $80,325.00




  TOTAL AMOUNT DUE THIS INVOICE                                      $5,400.00 (




  NOTE: If payment amount differs from invoice amount,
             please notify us immediately.




                                                                                                  ()
                                       EXHIBIT 12
 Appli cation and Certificate for Payment                                                                                                                                Page 1
 To:                       SBS Construction Inc.                                  Project:           Los Cerritos Hanger                                                 Application No:                                5
                           17 Scenic Loop Rd                                                         Highway 55 and County Rd 410
                           Boerne, TX 78006                                                                                                                               Period To:                             02/06/13

 Frorn :                   Robertson Electric, Inc.                               Via (Architect):                                                                       Arch Project No:                               o
                           231 Derrick Dr.                                                                                                                                GC Project No;                         C12·124
                           Humble, TX 77338
                           (281) 441·1304
 Contract For'           $128'800'00
                             '."                                                                                                                     Contract Date'
                                                                                                                                                                 .                 .
                                                                                                                                                                                  5F&tr06       .
 CQnt~Ctors Application for Payment                                                                     Application is made for payment. as shown oelow, in connection with the contracf
                                                                                                        Continuation sheet attached.
 Change Order Summary
 Change Orders Approved In                       Additions      Deductions                               1. Original ContraCt Sum ....,.••.•.......••·.....................,.·................             $128,800.00
 Previous Months By Owner                                                                               2. Net Change by Change Orders.............................................                              $0.00
 Total                                                  0.00                 0                          3. Contract Sum To Date (line 1 +/- 2)........................................                     $128.800.00
 Approved This Month                                                                                    4. Total Completed and Stored To Date..................................                             $95,250.00
 Numcer            IUaIe Approvea                                                                             (Golumn G)
                    pending                             0.00                                            5. Retainage:
                                                                                                             a. 10.0% of completed work'                                       $9,525.00

                    Totals
                           .                             0.00               0
                                                                                                              (Column 0 + E)
                                                                                                             b. 0.15% of stored materials                                             $0.00
I61et Ghang~ BYGhanll~Ordel"S                            0.00            0.00                                 (Column F)
:::I:                                                                                                    Total Retalnage (Line 5a + 5b or
OJ                                                                                                          Total in Column 1).•.,.,•••,•.,." ,                    ,.,    :.,." , ;·.,         ,_.,.            $9,525.00
4RTIFICATE OF THE SUBCONTRACTOR: I hereby certify that the work                                          6. Total Earned Less Retainage                                        ,                       .       $85,725.00
..pertormed and the materials supplied to date, as shown on the                                             (Line 4 less line 5 total)
I)l,ove, reprl!5ent the actual value of accomplishment under the terms                                   7. Less Previous Billed                                          ,    ,         .                     $80,325.00
 of the Contract (and all authorized changes thereto) between the
 undersigned and SBS Construction. relating 10 the above                                                 8. Current Payment Due           :.,.;.•...•.•,••,.:     ,             ,.,,'~, ••.,.••."'.             $5,400.00
 referenced project.                                                                                     9. Balance to Finish Plus Retainage.,.·.,.,          ,',..;             ;        ;..~ ..              $43,075.00

 J also certify thai payments, less applicable relenllon, have been made                                 AMOUNT DUE THIS REQUEST (U"'8)                                                                         $5,400.00 .
 through the period covered by previous payment received from the
 contractor, to (1) all my subcontractors (sub-contractors) and (2) for all
 malerials and labor used in or in connection with the performance
 of the Contract. I further certify I have compiled with Federal, State. and
 Local laws. including Social SecurIty laws and Unemployment compensaUon                                          By:                                                                        Date:                Z/6{Z013
                                                                                                                        -i:;IIl~~L.....----
 laws and Workmen's Compensation Laws Insofu as applicable to
 the performance of this Contract.

 Conditioned only upon payment of the amount of this request, and In order                               State of TX    County of Harris
 to induce such payment, the undersigned does hereby waive, release, and                                 Subscribed and sworn before me this _th day of_.                                                  _
  relinquish all claim or right of lien which the undersigned may now have
 upon the premises above described, and undersigned further promises                                     Notary PubUc:'-                     -.,.._-.,.._ _-.,.._--                               _
 to indemnify and hold harm-Jess the Owner and Contractor from any liens or
 claims of lien of ar" '. -1 all parties for the furnishing of labor, materials                          My   Co~    --lssion expires:'--                                            _
 or 'services on th    :;:. :" !for, by or through the undersigned, or any of its                                       .J

 subcontractors or, .. ;;;Iers through and Including the date of this request.
                                                                                             Robertson .,,·...ctric. Inc.                                                                                                     ~"lJelof1
                                                                                                     231                  )r.
                                                                                                    Humb.,                 338
                                                                                                      2614. .•.:!O4


                          Application and Certificate for Payment                                   Los Cerritos Hanger                                                      Application No:                             5
                          Contractor's signed certificate is attached.                                            Project No.                                                Application Date:                     02/06/13
                          In tabulations below. amount are stated to the nearest dollar.                    C12-124                                                          Period To:                            02/06113
                                                                                                                                                                             Architects Project No:
                           A"                 B                             c            o                   e.                               E                  G                H
                          iten)    Description of Work                   Schedule     Work'Compf~eiiI(O+E)                                                      'fotal
                                                                          Value         From            This                               Material        Completed
                                                                                      Previous.        PerlOc1                             Presently     'AndStoIed           Per. %         Balance            Retainage
                                  1000000fiCi:llMObiliZation/Slibmital      $12800     12800JlQ                     0.00                                          12800           100%                  a             1 280

                                                                            $11500     11..500.00                                                                 11.500          100%                  a            1.150

                                                                                                                    0.00                                                 0,           0%            TODe                 0
                                                                             $5.000          0.00                                                                        00%                        5.000                Q

                           5 LialifFixtutellnstali                          $32 00(25.600:00                        0,00                                          256QO            8DlI/.,        , 6400             2560
                                                                           , $14000     9100.00                     0:00                                                                            4900               910
                           7' BffinchCondl.lifandWinl                       $37000    '2T750:0(                                                                  '27,75l'l75%                       !J250             2775
                           8 Temnorarv]i!ower                                $2.50Q    . 2:500:00                                                                    2500         100%                      0          250

                                                                             $1.000          0:00                                                                        o            0%            1.000                 0

                           10 Demobilizino                                   $6000           0.00                                                                    6.000        100%                      0          600

                           11                                                   $0           0.00                                                                        o            0%                    0             a
                           29 TOTAL                                        $128,800    89,250.00         6,OOO.OQ                                 0.00            95,25074%_ 33,550                                   9,525
                                                                                                                                                         SubmiltedBy:        f'       J f/
                                                                                                                                                                              11-' ,.
                                                                                                                                                         nUe:                ,JelrJdRobertslJO
                                                                                                                                                                             Robertson ~Inc.

                                                                                                                                                         Dale                                    216/2013




     ~....
,(                \
                      I                                                                                       /~
                                                                                                              :                        )
\                 .                                                                                           \
                                                                                                                  \,,,,-.......---,J
 ""-........-/1
DEFENDANT1S
  EXHIBIT
    13
             Robertson Electric, Inc.                                                                                                     LETTER OF TRANSMITTAL
             231 Derrick Dr.
/~           Humble, TX 77338
(    ;       (281) 441·1304
             '~81) 441-1342                                                                                                       ;OATE:              .    21(j!2()13 \JOB NO:                        C12-124
                                                                                                                                  ATTN;·· "AcCQunifng                                .
                                                                                                                                 I----..-;.......-;.........:......""'--'=---..,...~--                 ---"        ••
             TO:       SBS Construction Tnc:...__.....                                                                            RE:                 Los Ce!~tos H~~~er
                       17 Scenic Loop Rd                                                                                                              f-! ighw~y.~5_~!:,.~.S;~~~t.¥...'39..~~.9~ ..                     .. _
                       Boerne, TX 78006
                       .Phone..:}~ 1-~.~:9.124                                                                                     - -.......Fax:    @jobsite
                                                                                                                                             ....:......'---'~c.....;.~------~ •...••.•,..•.., .• -.' •.--.-

                       Fax: 281-441-9126                                                                                                              Fax: @office

         WE ARE SENDING YOU:                                X Attached                        Under separate cover via

                       Shop Drawings                                 Prints                                                       Plans                                               Samples                    Specs
                       Copy of letter                                Change Order

              COPIES               DATE                    . NO;                                                                               DESCRIPTION
                   1        1_0..;-:;2:;.-.,/O;..;6.;..;/1;...:;.3_1-_6:"'~-1   _,.:.;F...;,e...;.b...;.ru:...a.:..;.;r~Y,--. _ _...;,I:...n_VO:...l:...·c..:.e_-P_r_o"",gr_e_ss_B_il_li_n.=                                  INVOICE
Robertson Electric, Inc.
231 Derrick Dr.
Humble, TX 77338
(281) 441-1304
(281) 441-1342

SOLD TO:                                        Project Info:

  585 Construction Inc.                                 Los Cerritos Hanger
  17 Scenic Loop Rd                                     Highway 55 and County Rd 410
  Boerne, TX 78006
                                                        Project No.         C12-124




  Estimated Contract Amount       $128,800.00
  Plus: Change Orders                   $0.00
  Adjusted Contract Amount        $128.800.00

       74% Completed To Dale       $95,250.00
  Less           0% Retention           $0.00
  Total Less Retention             $95,250.00
  Less: Previous Applications      $85,725.00




  TOTAL AMOUNT DUE THIS INVOICE                                 $9,525.00   I



  NOTE: If payment amount differs from invoice amount,
        please notify us immediately.




                                  EXHIBIT 13
           \~
 Application-and Certificate for Payment                                                                                                                     Page 1
 To :                      SBS Construction Inc.                                  Project:           Los Cerritos Hanger                                     Application No:                       6
                           17 Scenic loop Rd                                                         Highway 55 and County Rd 410
                           Boerne, TX 78006                                                                                                                  Period To:                     02/06/13

 From:                     Robertson Electric, Inc.                               Via (Architect):                                                          Arch Project No:                       a
                           231 Derrick Dr.                                                                                                                   GC Project No:                 C12-124
                           Humble, TX 77338
                           (281) 441-1304
 Contract For:                 $ 128,801U)0                                                                                                                  Contract Date:                 5-Feb-06
                                                                                                         Application is made fOr payment, as      ShownbefoW, iii connection with the contract
                                                                                                         Continuation sheet attached.
 Change Order Summary
 Change Orders Approved In                      Additions       Deductions                              1. Original Contract Sum.......................•.._                     ..     $128.800.00
 Previous Months By Owner                                                                               2. Net Change by Change Orders                                            .           $0.00
 Total                                                  0.00                 0                          3. Contract Sum To Date (line 1 +1- 2)                                     .   $128,800.00
 Approved This Month                                                                                    4. Total Completed and Stored To Date                 ,                   .     $95,250.00
INumoer             U3te Mpprovea                                                                           (Column G)                                      .
                    Pending                             0.00                                            5. Retainage:
                                                                                                            a. 10.0% of completed work                                    $0.00
                                                                                                             (Column D + E)
 _                         Totals                       0.00                 o                              b. 0.15% of stored materials                                  $0.00
                                                        0.00·            0.00                                (Column F)
:::I:                                                                                                   Total Retainage (line 5a + 5b or
OJ                                                                                                         Total in Column I}                                     ,   "           .           $0.00
...q::RTIFICATE OF THE SUBCONTRACTOR: I hereby certify that the work                                    6. Total Earned Less Retainage                                            .     $95,250.00
~rformed and the      materials supplied to date, as shown on the                                          (Line 4 less line 5 total)
~ove, represent the ac;tuaJ value of accomplishment under the terms                                     7. Less Previous Billed                                           .             $85,725.00
  of the Contract (and all authorized changes thereto) between the
  undersigned and SBS Construction. relating to the above                                                8. Current Payment Due                                                   "      $9,525.00
  referenced project.                                                                                    9. Balance to Finish Plus Retainage                              ,.,      .    $33,550.00

  I also certify that payments, less applicable retention. have been made                                AMOUNT DUE THIS REQUEST (Line 8)                                                  $9,525.00
  through the period covered by previous payment received from the
  contractor. to (1) all my subcontractors (sulH:ontractors) and (2) for all                                           Robertson Electric, Inc.
  materials and labor used In or in connection with the performance                                                    SUbcontractor




                                                                                                                       ~
  of the Contract. I further certify I have complied with Federal. State, and                                                 ~
                                                                                                                              ..•....... ~
  local laws. inclUding Social Security laws and Unemployment compensation                                       By:                     _.                                Date:            2/6/2013
  laws and Workmen's Compensation Laws Insofar as applicable to                                                        r-R~dent
  the performance of this Contract.


  Conditioned only upon payment of the amount of this request, and In order                              State of TX   County of Harris
  to induce such payment. the undersigned does hereby waive. release. and                                Subscribed and swom before me this _th day of                                 _
  relinqUish all claim or right of lien which the undersigned may now have
  upon the premises above described, and undersigned fu·rther promises                                   Notary Public:,                 --                                     _
  to indemnify and hold harm·less the Owner and Contractor from any liens or
 claims of lien of ar'   ·,1 all parties for the furnishing of labor. materials                          My   c{'~   -'                                                                                                 Robertsor -            .:-tric, Inc.                                                                                               'e 1011
                                                                                                         231'          'r.
                                                                                                        Humbll:      . 338
                                                                                                          281-441 C1304


Application and Certificate for Payment                                                                 Los Cerritos Hanger                                                  Application No:                                   6
Contractor's signed certificate is attached.                                                                          Project No.                                            Application Dale:                        02/06/13
In tabulations below, amount are staled to lhe nearest dollar.                                                  C12-124                                                      Period To:                               02/06/13
                                                                                                                                                                             Architects Project No:
   AB                                                               c                      01                    E                         F                 G                    H                                    J
 IferT!' Q~c.tiptiOnofWork                                 SchedulE!             WorkCOlnlllefeo (D+E)                                            Total
                                                              Value                 From                 This               Material          Compleled
1'-:::--+.=c~====;:--.".....-::::---.--.:-+_-:;=-=-;;f,--.!..P~re~vitio;?u~s=,_...:P...:e:::.r~iQ;d~:'I--.:.P~re:::s~e::nt~lIvY.....LlA:.!:nd~~S~tO::.;red~~~" ~p..:;e;r~-f.%fr+----,B~a:::la::::n~ce:::::"'-:::I   Retainage
 . 1 ,lrisut8nCEllMbbllizationISubmital                         $12800             12 800.00                    0.00                                  12 800            100%                                  0           1.280
                                                                                                                                                 ",
   2 Slab Roudh+ill                                                 $11,50£            t1. SOO.OC                     0.00                                       11 SOl           100%                                     U50

   3 Distributioll/FeederS .                                         $7000                      0.00                  0.00        .    ~   ~                           (')         . 0%                 7 000                  o
   4 tJG ServlceCQnduit                                              $5.000                     0000                  0.00                                             o              0%                5000                   o
   5 'LicihtF'ool.iteJlhstall          ~                         . $32'OQO'            25600.00                       0.00                                   ~   25600             80%                  6400               2560

   6 GearlEauirii'rienllnStall                                      S14000               9100:0C                       0.00.                                      9'1'00                                4900                910

   7 Branch Conduit and Wire .                                      $37,000            27750.00                        0.00                                      27.750            75%                  9,250              2.775

   'S TemD.orarvPower                                                 $2,500             2.500.00                      0>00                                       2.5(1)          100%                        o             250

                                                                      $1000                     0.00                   o.ao                                            o              0%                 1 oDe                 o
   10 Demobil;zina                                                    $6.000             6000.00                       0.00                                       (WOO            100%                         o            600
  11                                                                        $0                  0:00                   0.00 .                                          o              0'*                                      o
  29 TOTAL                                                        $128.800 ~~          9~r250.0~                      (1.00                    0.00              95.250            14%                  3:f55Q             9,1>25



                                                                                                                                                                             Robertson Electric, Inc.

                                                                                                                                                      Date                                          21612013
DEFENDANT1S
  EXHIBIT
    14 .
·n          I
            \
                                                                        SUBCONTRACT
                                                                                                                      12-10-1378 #2315



                                                                             Between

                                                   SELECT BUILDING SYSTEMS, INC. ("Contractor")
                                                            dba SBS CONSTRUCTION        .

                                                                                And

                                             SELECT MANAG?:MENT SYSTEMS, INC.                        ("Subcontractor")

                                 This Subcontract agreement is made as ofthe 30th day of October , 2012 , by and between
                         Select Building Systems, Inc., located.at 17 Scenic Loop Road. Boemery TX 78006 ("Contractor") and
                          Select Management Systems; Inc., P,O~ Box-7819Z9. SanAntonig, IX 78278 ("Subcontractor") as follows: .

                         WHEREAS:

                                 1.01.    The Contractor has or fs ~bout Wenter into a contract with Tn-Bar Ranch Company, Ltd., 10101
                         Reunion Place. Ste, 1000. San Antonio. TX 78216 ("Owner");

                                 1.02      The Contractor has agreed to perfonn certain labor and furnish certain material for the erection,
                        construction and completion of: Los Cerritos Hanger. County Road 410. Uvalde. TX78801 (Legal Description


o               /
                    y
                        attached hereto as Exhibit "A") (the ''Project'');

                                1.03    The Project is to be cons1:rqcted and completed as per the plans and specifications prepared by
                        . John Grable Architects. 222 Austin Hwy,. San Antonio. TX 78209 (the "Architect");

                                ~,04
                                                                                                                                ,

                                        the Contractor and Subcontractor desire to contract with reference to part ofllie Proj~ct upon the
                        followmg tenns and conditions:                                                         .
                                                                                                               ....
                                                               ARTICLE 2 - ~COPE OF WORK

                                 2.01
                                                                                                                             -
                                        Subcontractor shall furnish and pay for all necessary labor, materials, equipment, superviSion,
                        use fees, permits, licenses, insurance and sales taxes and perform, in and on the Project, iIi a good and
                        workmanlike manner, and in strict compliance with all of the Contract Documents and all additions,
                        amendments and deletions thereto, all ofthe work necessary for the satisfactory completion ofthe part ofthe
                        Project described below:                        .


                                Provide a1l1al>or, tooI$, matenals,f#luipment. supervision.usefe{;§' pemilis,licenses,saIesmxesand'
                        insurancellecessarytoaccompIishanmeta1:buildingerectionwork asreqUiredfor acoW!lete job. toinclllde.
                        but not be limited to:

                            1. Install all clear span main framing members and all related secondary framing. This will m.clude
                               columns, rafters, beams, door & window framing, wall girts and roof purlins.
                            2. Install all strl,lctural framing and decking.
                            3. Jnsta.ll of Hangar sliding door is included in this subcontract
                            4. Install of ships-ladders and all nec~ssary frammg is included in this subcontract.
                            S. Install framing at the cu;pola and all required bracing and roof panels and flashings.


i
~J
    /
        .
                        Page 1 of 24 of Select Building Systems, Inc. Subcontract . . ...

                                                                                              SBS 0409
                                                                                                                           v.. .     Initials:
                                                                                                                                          G.t.
                                                                                                                                 V      SUB

                                                                          EXHIBIT 14
         ,
         j
                                                                                                        12-10-1378 #2315
                   6. Install ,standing seam roof and provide assistance with roofing machine operation- (panels)
                       complete with clips, etc.
                                                                                                                                   o
                   7. Install all roof and wall insulation as required. .
                   8. Install all exterior siding with offsets, trims, and downspouts complete.
                   9.. Install all base trim, closures, top trim, gutters and downspouts with 1-112" hole at each
                       downspout.
                   10. Install all soffit panels and related flashings perthe plan locations.
                   11. Install all flashings and trim associated with wall and/or roof penetrations.
                   12. Install all walk & roll up doors.                                                     .
                   13. Materials, forklift and/or man lift to be provided by this subcontractor, as required to complete this
                       subcontract. White tire only on finished floor.
                   14. Job must be cleaned and organized daily. Without nqticecontractor reserves the right to supply
                       labor for subcontractor to comply with job organization and cleanliness. Contr'actor will back
                       charge any subcontractor for this labor as necessary. Subcontractor agrees to be back charged for
                       contractor supplied clean up personnel pertaining to the subcontractor's segment of work.



                   SiiIic91ttraeto,s!Uill                                                                                              12-10-1378 #2315
                                    ARTICLE 3 - CONTRACT DOCUMENTS

           3.01    The Contract Documents for this Subcontract consist of this Agreement and all Exhibits
  attached hereto, the drawings, the plans, the speci:.ffcations; all addenda issued prior to and all modifications
  issued after execution ofthis Agreement. These documents form the "Subcontracf' and are considered a part
  of this Agreement as iffu!Jy set forth herein.

          3.02     The Contract Documents also include the Bidding Requirements and General Conditions.

          3.03    ·Subcontractor represents that it has examined and is familiar with the Contract Documents. A
 copy ofthe above referenced Contract Docume~ts· wPich are applicable to the Work arid Project are available
 to the Subcontractor UpoJl request by Subcontractorto Contractor in writing as provided herein. It shall be no
 defense that Subcontractor has not seen one or more ofthe Contract Documents where Subcontractormade no
 written request for copies ofsame. '.

         -3.04       The Work must be performed and complet~ in strict confonnity with the Contract
 Documents. Subcontractor shall be bound to Contractor by all,ofthe terms and conditiop.s of the Contract
 Documents and assumes toward the Contractor.all obligations and responsibilities which Contractor under the
 Contract Documents assumes toward the Owner with respect to Subcontractor's Work. Subcontractor agrees
 not to violate any terms, covenants or conditions ofthe Contract Documents, and will commit no act which will
 cause the Contractor to be in breach ofthe Contract Documents. Subcontractor further igrees to comply with
 any additional specifications, drawings or explanations furnished by the Architect, engineer or Contractor to
 detail and/or' illustrate the work to be done.

            3.05    Ifthe Owner, for any reason"authorized under the Contract Doc~ents, termiUates the contract
  between Owner and Contractor, Contractor shall have the right to terminate this Subcontract. In the event the .
. Contractor tenninates this. Subcontractunder this provision,.Subcontractor shall not be entitled to recover a.tfy
  damages frOI!). Contractor, whether direct, acfua~, delay, incidental or .c?nsequential, EXCEPT to the extent
  Contractor recovers and receives payment from the Owner for any d,irect' cost for labor and materials (not
  profit) incUrred by Subcontrac.tor in the prosecution ofits Work prior to the date oftermination. Subcontractor
.shal1llot'be entitl~t() recover any further amounts from Contractor as a result of any such termination,
  including "but:nc:>tllinifed to lost profits, incidental damages, delay damages, consequential dl\,illages, or any
  QthercIatt1ageatn6tll1t

          3.06    Plan Details: Drawings jprovided by John Grable Architects, •Inc. dated 1/3/2012
                  . .

  ,                            ..
  Prints and specification shall be provided on-site by authorized SES representative. No plans, prints, or
        specifications are included with this document, other than those details outlined in Article 2.

                           The above listed plans are subject to revision by the Engineers,
                            Architects or other professionals associated with this Project.
                                Revised Plans will supersede,the Plans listed herein.

                                    ARTICLE 4 - TIME IS OF THE ESSENCE

          4.01   The Work shall be commenced by Subcontractor on or before October 29 th             2012.
 Subjectto adjustments authorized in writing by the Contractor, the Work shall be substantially completed not _
 later than December 25th , 2012 (the "Time for Performance").
                               I                                                                 SBS 0411
Page 3 of24 of Select Building Systems, Inc. Subcontract
                                                                                                        /.Initials:
                                                                                                  .-"-!J.-.. . G:€.
                                                                                                      *       SUB

                                                  EXHIBIT 14
                                                                                                        12-10-1378 #2315
                      4.02    The Time fer Performance by the Subcontractor is of the essence. Subcontractor
             acknowledges the completion date for the Proj ect as noted in the Contractor Documents. Subcontractor agrees
             to perform its Work in the areas, at the times, and on the days, including make up for lost days, weather delays
             or to maintain the necessary job progress as directed by the Contractor's Job Superintendent. Subcontractor
             shall work weekends or extended hours and provide all necessary equipment to perform the Work and maintain
             progress, at no extra charge, to make up for lost days, weather delays or to maintain necessary j'ob progress·as
            'dir~cted by the Contractor's Job Superintendent

                    4.03    No extension oftime will.be valid without the Contractor's written consent after claim made
            by the Subcontractor in accordance with Paragraph 8.09. At the Contractor's sole ap.d absolute discretion, the
            Time for Performance may be extended, for any reason or no reason, without invalidating any part of this
            Agreement and without subjecting Contractor to any liability under this Agreement, except'as expressly
            authorized herein. Any extension of Time for Performance must be in writing and signed by the Contractor.
            No verbal extension oftime Will be recognized, regardless ofthe source.                                  . - •.

                                                ARUCLE 5 - CONTRACT AMOUNT

                    5.01  rp.e Contractor shall pay the SubcontractorIor the Work performed, 'Subjec~ to adjustments
            and     other  applicable     provi$ions    of· this     Subcontract, . the    Contract       Sum     of
;1            OneH:pndred:;rhiIty.SevfiI1;TnOgd:OBeHUildt#11liJiW !two,andQQllQQbdU,am($ 13-7,132.00 ).
            (Note: Contract Sum includes all sales taxes, use fees,.permits, labor, material, equipment, rentals, and all other
            expenses of any kind necessary for Subcontractor to satisfactorily complete the Work)
ir'..•.I'    ,~~:. 5.02 Within ten (10) days from Subcontractor's execution hereof and before any payments are
[I          made hereunder, SubcontrliCtor, u~g foIID,s provided by Contractor, shall submit to Contractor the
            following: (i) a true and correct list (name, address, phone number and description ofservice or material) ofall
            suppliers and any subcontractors which SUbcontractor~4S:t.g9,r~1l$e~p~oJ?ltdl\gJ:heWori.i~nmryg
iI
I
            all labor, suppliers of material, and rental of equipD1~~ljibit·~.&.J;lg.(il)ll:f@'anq.~er            ~.
            schedule ofvalues for all items ofWork included iIJjtb:i$Stt]l9Q~~W:1dClbi~'~~~'doWn and~
I
            as to the value oflabor and cost ofmateri~lfor each item (the "Subcontractor's Schedule ofValues")(Exhibit
            "G"). Subcontractor shall provide to Contractor, upon Contractor'-s request atany time, sufficient evidence as
            to the correctness of the Subcontractor's Schedule of Values. When approved by Contractor, the
            Subcontractor's Schedule of Values may be used by the Contractor for computation of partial paYJ:l1ents'
            hereunder. ff, however, the Contractor should, at any time, determine, in Contractor's sole and absolute
            discretion, that the Subcontractor's Schedule of Values is incorrect:. inflated, understated. or does not
            accurately reflect the true value of the Work, or portions thereoftherem descn'bed, Contractor shall have the
            right to revise the Subcontractor's Schedule ofValues to reflect what Contractor believes is the correct value,
            and the revised schedule shall be utilized as the basis for computation of partial payments thereafter.

                       5.03    On ~r before the 15th of each month or otherwise as.directeo. by Contractor, Subcontractor.
            shall present to Contractor an estimate of the Work completed by it prior to the date of the estimate for
            payment which must be presented, on the forms, supplied by Contractor ("Application and Certificate for
            Payment" attached hereto as Exhibits ''D-l & D-2"). Subcontractor's Request for Payment shall be based upon
            the Subcontractor's Schedule ofValues or revised schedule as applicable; and shall state, with respect to each
            ite!fi, the percentage of work completed on that item for which payment is requested.

                   5.04      Contractor shall review Subcontractor's Request for Payment Subcontractor understands that
            Contractor is relying upon Subcontractor's Request for Payment in making COlitractor's aI?plic~tion for
                                      I

            Page 4 of24 of Select Building Systems, me. Subcontract
                                                                                                                I(j
                                                                                                                iIr,
                                                                                                                 •.,.,'.·
                                                                                                                             1iiitialS:'
                                                                                                                            { g.C.
                                                                             SBS 0412                                 . &&      SUB

                                                         EXHIBIT 14
(j                                                                                              12-10-1378 #2315
      'paymentto the Owner. Contractor may reject or approve items on the Request for Payment, or Contractor may
       conditionally approve all or part of Subcontractor's·Request for Payment. If Subcontractor's Request for
      Payment is approved or conditionally approved by Contractor and fs received by the Contractor timely,
       Contractor shall pay Subcontractor, less 10 % retainage ("Retainage") on Or about the 15 th ofthe following
      month, or at such time as Subcontractor satisfies the conditions upon which approval was based, such as
      completion ofcertain items or repairs of certain items identified by Contractor as provided in Paragraph 8.02.
      If there is a dispute over any item not approved or 'not paid by Contractor to Subcontract9r based upon the .
      percentage of completion, cost of repair, or other applicable charge against the Work, said dispute will be
      resolved by the Architect in the Architect's sole and absolute discretion, as provided herein. The obligation of
      the Contractor to pay tb,e Subcontractor is expressly conditioned upon the Contractor receiving fundS from the
      Owner which cover the portion ofthe Work covered by the Request for Payment. THE SUBCONTRACtOR
      IS NOT ENlTILED TO ANY PAYMENT UNLESS AND UNTIL THE CONTRACTOR RECEIVES
      PAYMENT FROM THE OWNER, and then, Subcontractor is only entitled to payment subject to withholding
      as provided herein.

               5.05     Subcontractor may make a Request for Paynient for materials or equipment not yet
      incorporated into the Work, but which are delivered and suitably stored at the site or some other insured
      location, on the condition that Subcontractor identify the material or equipment, its quantitY, and the cost of
      same. Subcontractor shall obtain Contractor's written consent to have delivered, store, and Request Payment
      for said materials at least 20 days before said materials are delivered.

              5.06     Before issuance ofthe payments identified above, Subcontractor shall be required to verifY to



o
     Contractor, and supply evidence as required by Contractor, that Subcontractor has paid for all labor and
     material, equipment, and all bills, payrolls, fees permits and all other known indebtedness connected with
     Subcontractor's Work for which payment is being received, and shall release and hold the Contractor har.mless
     frOPl any ill claims which Subcontractor may have against Contractor up to that time, m.cluciing but not limited
     to claims for delay. Such verification and release shall be on a form supplied by the Contractor.· Falsification
     of such verification shall be grounds for immediate termination ofthis Subcontract.

               5·.07   Thirty days after this Subcontract is fully completed and performed by the Subcontractor and
     after the. Subconfractor delivers, to the Contractor, a binder containing "as builf' drawings, warranty
     information, equipment operating manuals, and other documents of the like, the Subcontractor will make
     request for final payment in the same manner as provided above. Final payment shall be made after the Work
     and the aforementioned "binder" is accepted in writing by the Contractor. The Subcontractor shall execute a"
     complete release of any and all· claims against the Owner, Architect and Contractor prior to issuance of.any
     :final payment. Notwithstanding any provision in this Subcontract to the contrary, final payment will not be
     issued until 30 days after the Work has been accepted and approved by Contractor or Architect, ifrequired as
     provided herein. .

              5.08    The Subcontractor shall make prompt payment to anyone furnishing labor, materials, services,
     or equipment to the Subcontractor for the Project. Such prompt payment is ofthe essence. In all cases ofnon-
     payment \?y the Subcontractor, the Contractor is authorized, at the Subcontractor's sole expense, to make such
     payment. All payments so made by Contractor, and all expenses incurred by Contractor in making such
     payments, inclliding but not limited to attorneys fees for lien releases, shall be applied against the next Request
     for Payment or deducted from any progress payment yet to be paid. In making such payments and discharging
     such "liens, Contractor shall not be required to adjust or determine any claims or disputes between the
     Subcontractor and the laborer, mechanic, or materialman, nor shall Contractor be required to withhold any
     money or take iIDY action to protect Subcontractor or any of Subcontractor's rights. Should any lien or claim
                                       i

     Page 5 of24 of Select Building Systems, Inc. Subcontract .

              .::.':..
                                                                        SBS 0413

                                                      EXHIBIT 14
                                                                                                              12-10-1378 #2315
                  develop, whether during the Time for Performance or after final payment, Subcontractor shall promptly pay to
                  the Contractor (within 10 days after demand) all monies that may be required in discharging such lien or claim,
                                                                                                                                            o
                  and shall reimburse the Contractor for all losses, expenses, including reasonable attorneys fees, it may incur or
                  sustain as a result thereof

                         5.09     Regardless ofthe terms of payment provided herein, Contractor shall be pennitted to retain
               • from payments due to Subcontractor an amount sufficient to cover: (i) any required Retainage, plus (li) an
                 amount sufficient to satisfy all delinquent obligations ofthe Subcontractor.for labor; materials, equipment, or
                 services furnished or to be furnished by Subcontractor, plus (iii) an amount sufficient to cover the cost to
                 complete any item or to repair, replace, fix or cure any work perfonned by Subcontractor. The'amount, which
                 Contractor may retain 1,l1lder subpart (ii) and (iii), shall be determined by Contractor in its discretion, with any
                 dispute over the amoUnt to be decided by the Architect in accordance with paragraph 8.02,

                          5.10     Effect ofPavment No payment, either partial or final, made under this Subcontract shall be
                                                                                                a
                  construed to be an acceptance of defective Work or improper materials or waiver of any right ofCon,tractor
                  hereunder, and no partial payment shall be evidence ofperformance, in whole or in part, or this Subcontract or
                  any of Subcontractor's obligations hereunder.
                                                                                   ',.


 ,I,                                                ARTICLE 6 - BONDING REQUlRE:MENTS


 T     !
                          6.01 . No bonding required. Signed, verified, and notarized affidavits ofpayment and releases will
                  be required with the delivery of all draws and before issuance of each checlc. (See Exhibits "l3" .and "c'')




 .'
  ji ~
                                                              ARTICLE 7 - INSURANCE

                           7.01 Prior to starting work, the Subcontractor shall obtain the r~quired insurance from a responsible-
                  insurer, and shall furnish satisfactory evidence to the Contractor that the Subcontractor has co;m.plied with the
                                                                                                                                            C)
 11.              requirements ofthis Article and the Contract Docmnent:s:
  !J
                           Special Provisions:_--,N~/,,""A:!o.-:"'" _ _"'--                      -..,...-----'-----,----

                          .SilbcGlltragtOtsha11 lia\!e theirinsutanee'agcmtJcompgylW7WAAll1 ~ot~listtni
                 'S~1~1l1111diri'g~ ••Ine.~'anaJ:i:l:ra¢1:Ot Will enterthe'JWpie¢t ijte),

                          7.02      Subcontractor shall purchase and maintain such insurance as will protecf it 'and Contractor
                  from claims under laws which protect worker from injuries on the job, including but not limited to Worker's
                  Compensation Insurance, disability insurance, disability benefits, and other similar in~urance to protect
                  workers of the Subcontractor or those who are injured by the Subcontractor. Subcontractqr shall also obtain
                  insurance covering public liability, property damage, fire, casualty, and,coverage for any damages caused by
                  Subcontractor atising out of Subcontractor's Work with extended coverage up to the minimum limits Qfthe
                  amount state                                                                                                12-10-1378 #2315
      to protect against theft, conversion; breakage, misuse, accidental damage, or other perils, conditions or
      damages. As a consequence, Subcontractor hereby yvaives all rights it has against the Contractor, the
      ATchitect, other subcontractors, the Owner, and any other person or entity for damages arising out of, or
      relating to,.any matter, event or condition which was or could have been covered by Subcontractor's msurance
      as provided in this Article.                                            .

               7.04     In the event of.a loss suffered by Contractor, as a result of acts ofthe subcontractor or their
       agents, which is covered by insurance obtained by Subcontractor, Contractor shall be entitled to said insurance
       proceeds up to the amount of its loss. IN THE EVENT lHAT SUBCONTRACTOR FAJLS TO OBTAIN
       INSURANCE FOR ANY MATTER REFERENCED IN THIS ARTICLE 7, OR SAID IN'SURANCE
       LAPSES, OR FOR ANY REASON SAID IN'SURANCE DOES NQTPAY A CLAIM, SUBCONTRACTOR
     , HEREBYlNDEMNIFIES AND HOLDS CONTACTORHARMLESS FROM ANY DAMAGES, CLAIMS,
       OR LOSSES WHICH CONTRACTORMAY SUFFER OR INCUR., AND AGREES TO PAY TIlE SAME,
       m:CLUDThTG ALL COSTS, EXPENSES AND ATTORNEYS FEES TO ENfORCE TIIOSE RIGHTS.

                              ARTICLE 8 - SUBCONTRACTOR RIGliTS AND DUTIES

                8.01     No Subcontracting' The Subcontractor shall not assign this Subcontract, rior subcontract the
     . whole or portions ofthis Subcontract, without the prior written consent ofthe Contractor.. The Subcontractor
       shall not assign any amountS due or to become due under this Subcontract without prior written notice to the
       Contractor. '

              8.02    Satisfaction Clause All work by Subcontractor shall be done to the satisfaction of the
     Contractor and Architect. If the Subcontractor decides to dispute, challenge or contest any matter under

()   Articles 2, 3, or 5, Subcontractor shall do so promptly, but in no event later th!iD 48 hours after the
     Subcontractor receives or becomes aware ofthe matter (whichever occurs first). To challenge the matter, the
     Subcontractor shall, within the time stated above, notifY the Architect in writing ofthe nature ofthe dispute,
     stating the Contractor's position and the Subcontractor's position, and asking for a determination as to the
     disputed issues. The Architect will provide the Contractor with copies of aJ,l documents submitted by
     Subcontractor, and Contractor shall make a response, either in writing or verbally. After receiving the
     Contractor's response, the Architect shall make a decision regardiJig the dispute. In all disputes relating to the
     correctness of construction, meaning and requirements ofthe specifications and drawings, the percentage of
     completion, the aqJ.ounts and necessity of repairs, and the value of work performed, the decision of the
     Architect shall be final and binding on the Subcontractor. Failure of the Subcontractor to timely request a
     determination shall operate as acceptance by the Subcontractor of Contractor's position, and shall operate to
     waive Subcontractor's right to challenge rthe.correctness of the position ofthe Contractor at ,a later date.
                                                                                                  '




             8.03     Subcontractor's Duties        Without limiting any' other requirement or obligation of the
      Subcontractor, Subcontractor:

              a.      ; Shall promptly, submit all shop drawings and samples,.' data and
                        specifications as to materials to be used as may be required by Contractor,
                        Architect or the Contract Documents so as not to delay any work on the
                        Project; .

              b.       Shall ;keep informed as to the progress of the Project and shall have all
                       required workmen and equipment available and all necessary materials
                       fabricated, assembled, delivered and ready for installation so as to
                                       I      "

     Page 7 of24 of Select Building Systems, Inc. Subcontract

                                                                                                      .   ~~........
                                                                                                      • .• .     . Initl.'a.ls:
                                                                                                                       S'.C.
                                                                          SBS 0415                                     SUB

                                                     EXHIBIT 14
    •   ,'t



                               commence and prosecute its work as soon as the progress ofilie Project will
                               pennit, and when requested, shall furnish satisfactory evidence that
                                                                                                          12-10-1378 #2315                          o
                               preliminary arrangements have been made; .

                       c,     Shall commence its work at the earliest time the progress ofthe Proj ect will
                              permit and in any event not later than 3 days after written notice to do so
                              from Contractor, shall prosecute its work, including all changes and
                              additions thereto, rapidly, continuously, and uninterruptedly, and shall
                              complete all of its work, including changes and additions, so as not to
                            " interfere with or d~laythe completion of the Project;

                       d.      Shall cooperate and coordinate its work with Contractor and the other
                               subcontractors to avoid delay of or interference with any work of the
                               Contractgr or other subcontractors;

                       e;       If directed by the Contractor, shall prosecute its work in such sequence and
                                at such locations as may be directed by Contractor to maintain and expedite
                                the progre,ss ofthe Project as a whole, and Contractor shall have the :qghtto
                                establish and determine the schedule under which the Subcontractor shall
                                perform its work. If Subcontractor is required to work overtime or additional
                                shifts in order to meet the schedule ofthe Contractor, the cost thereof shall
                              , be solely the responsibility of the Subcontractor and Subcontractor shall
                                have no -claim against the Contractor for any additional expense;

                      f.       Shall be liable to the Gontractor for all extra costs, expenses and damages of
                               any nature which may be ,incurred by Contractor as a result of any delay or
                               hindrance of the Project or of the Work or of the work of any other
                                                                                                                                                    C)
                               subcontractor; and, without limiting the foregoing, iI any delay or hindrance
 .1
 ,t
                               by the Subcontractor shall result ~ or render the Contractor liable for
                               damages to the .Owner, another· subcontractor or any other entity,
                               Subcontractor shall be liable to Contractor for the entire amount of such
                               damages and for all other extra costs and expenses incurred by Contractor,
                               and Contractors.hall have the right to offset such damages, costs and
                               expenses against any payments due to the Subcontractor under this

        I                      Subcontract;

 ,I                   g.       Shall, at all times, ~an the Project with competent and adequate,supervision
                               and a sufficient number of skilled and competent worlanen and sufficient
 I                             equipment, materials, supplies to perform its Work;
.i
                      h.       Shall be solely responsible for complying with the Immigration RefeID1 and
                               Control Act of 1986, for complet;ing and maintaining "Employment
                               Eligi,bility Verification" docUmentation (INS Form 1-9) on all persons who
                               perform work for the Subcontractor on the Project, arid shall be solely
"                              responsible fOT complying with all applicable health and safety standards,
                               Federa!, state and local, pertaining to its Work, its personnel and equipment,
                               and shall pay and be held liable for all fines, liens, and other costs associated
                               with Violation of any provision in Article 8. Safety is the rule, not the
.

                                                                                                                                                    o
\
              Page 8 of24 of Select Building Systems, Inc, Subconttact
                                                                                                                                        Initials:


                                                                                                                   ~
                                                                                                                        ",.



                                                                                 SBS 0416                          i~ ~
                                                                                                                   .
                                                                                                                       ;'
                                                                                                                              ••   •.
                                                                                                                                           G.C.
                                                                                                                                        'SJ}B


                                                            EXHIBIT 14
                                                                                          12-10-1378 #2315
                  exception;

          i       Shall comply with all laws, ordinances, rules, regulations and orders ofany
                  public authority bearing on the perform~ce ofthe Work, including but not
                  limited to all Department of Labor, Occupational Safety and Health Act
                  ("OSHA"). Subcontractor shaH secure and pay for all permits and
                  governmental licenses, fees and inspections necessary for the proper
                  execution and completion ofth~ Work;

         j.       Shall pay for all materials, equipment and labor used in, or in connection
                  with, the performance of this Subcontract, and shall furnish satisfactory
                  evidence, when requested by the Contractor or Architect to verify
                  compliance with this requirement;

         k.       Shall, on a daily basis, keep the premises free from accumulation of waste
                  materials or mbbish 'arising out of the operations 'of Subcontractor.
                  Subcontractor shall move excess material promptly from one work area t        I
         I                                                                                               12-10-1378 #2315
                                                                                                                                                       C-)
                                                                                                                                                       ,--~-----




              date the Contractor makes the request. If the Subcontractor fails to provide the price withui the time,
              C()n~nII,a.y ixlsert8n amountfol"tlleGhangeeinitsclumg¢Otdet~1b.e,Qwnet,;andSUb~I1tractor~¥                                          .
              ~eestopertonn·tbeQhan~forthe·~insElrtedbyth6c.ontra~to1m~theclu!n$~Order.. lfS~ntr.aotor
              s~ksto.pmorm.anyWolkwhich devilli6SfrOrnt1ieen~~~.:p1an$.in an.ywa.~~ribeoP:tra,*>r must have
             ··anysu,chP'!9,po.seCi ~~~igrJ.ed'bythePrOj~ctErism~, i.b:AdditiOli~;1la"lingth~~r'spriorwrittell
         ,    authorization for the change.

        '/           &.07 Wrltil1g1\egtrl:fedfOrPayment Except as may beSp¢ettlc.ally ~!i:~Iy~ in writing
             tq the@JitrarY)COn~tor~n~'beliaQlecfor any changes in or additi0:nto$jj.~~~WClrkor for any
        '.   extra c6sts~diby'SuQ()~rJS a~ ofany such change'oraddit~(:~Iliin,any~c:)l1I1ltm:~ss ofthat
             which Subcontractor or Contractor shall recover and collect from Owner. Please Take Note: it does not'
             matter how many witnesses hear the Contractor make an alLeged verbal agreement to pay for a change; ifthere
             is no written Change Order in compliance with this section, Subcontractor shall not be entitled to any
             compensation for the change, addition or revision.                                               .

                        8.08  Claims By Subcontractor Subcontractor shaH make all claims promptly to the Contrac~or for
              additionalcosts, dama~e to pl"()perty, material or equipment." delay damages (subject to pr<>visions relating
              ~iflQa1ly~)~atla:·ejtt6nsiansOftim~j;p~~, however, that Subcontractor shall present its claims in
              wr.itii1gta Go.I1~lwitlUnSll&1imeaswm~~Contractor a reasonable opportunity. to review such
              ~1lI@s\(atl~31'b~~,da.:ys}e,nd~the~;:tt>the Architect andlor Owner within the time permitted
             by,t1te~~:po~,.rfS~~Il1:taCtOi"fai1St6~ent any such claim timely to Contractor, same shall
              bih~OJl~Iusively:~«tip1lav~'tleen Waiyea:m116evm will Contractor be liable to Subcontractor for any



                                                                                                                                                       o
              costs, damage to property, materi81 or. equi,pment, or any other expenses except to the extent that Contractor
             recovers and collects· said amount from the Owner or the responsible party. Please Take Note:
             'CONTRACTOR SHALL NOT BE LIABLE OR RESPONSIBLE FORANY DAMAGE TO OR LOSS
              OF SUBCONTRACTOR'S WORK, MATERIALS OR PROPERTY UNLESS SAME SHALL BE
             SOLELY CAUSED BY THE DIRECT NEGLIGENCE OF CONTRACTOR, ITSEL;F.

                     8.09    Limited Claims for Deiay, 10 agr~eing to complete its Work, Subcontractor represents that it
             has taken into consideration ahd made allowances for all ordinary delays and hindrances incidental to the
             Work, including butnotlimitedto delays ofcairiers, delays in fabrication or delivery ofmaterial or equipment.,
             ~aijabilU,y~~en'oIrmat~ and¢b.@.g~\additions and dele.~ons to or from its Work or the work of "
             Qtlt~aAA tAAt it~ eo~ofthe,fact thatuu~>~ C9~t:D()cuments,Contractor is required to
             ¢Ompl~1l1e~J~w,itbmao~~medperi                                                                                           12-10-1378 #2315
                   b.       Demonstrate to the Contractor in. writing, and verbally if
                            requested, that Subcontractor could not have anticipated or
                            avoided theDelay ofWork and that Subcontractor has and
                            will use all available means to minimize the consequences
                            thereof

                  8.09.2 Subcontractor agrees that it ~hall not be entitled to nor will it claim any cost
         reimbursement, compensation or damages of any kind for any Delay ofWork except to the
         extent that Contractor is entitled to a corresponding cost reimbursement, compensation or
         damages from the Owner under the Contract DocumeI).ts for such Delay of Work, and then
         only to the extent of the amount, if any, which Contractor, on behaif of Subcontractor,
         actually receives from the Owner on account of such Delay of Work. The amount, if any,
         that the Subcontractor may receive from the amount recovered from the Owner shall be
         limited to any changes or additions to the Work received therefore by the Contractor from the
         Owner. Subcontractor shall not be entitled to any additional compensation resulting
         therefrom. In adqition, Subcontractor shall be responsible for paying, in. advance, all costs
         and expenses, including reasonable attorneys fees, for Cpntractor to submit and pursue such
         claims against the Owner, and shall sign any and all agreements required to be sigtied by the
         Contractor regarding the submission of the claim, and settlement of same, ip.cluding any
         releases required.

         8,10     Indemnification To the fullest extent permitted by law the Subcontractor shall fully
and completely indemnify and hold harmless the Contractor, Surety, the Owner, the Architect and all
of their agents and employees from and against all claims, damages, losses and expenses including but
not limited to, attorney's fees, arising out of or resulting from the performance oUhe Subcontractor's
wOJ;k under, in connection with, in the course of, or incidental to the ~ubcoiJ.tractor'sWork under this
~ubcoJ:!.tract, or in connection herewith (regardless of any concurrent fault, cause or negligence of
Contractor) or any breach of or failure to comply with any ofthe provisions oftbis Subcontract or the
Contract Documents by Subcontractor. In entering into this Subcontract, Subcontractor understands
and agrees to indemnify and hold harmles~ Contractor, Owner and Architect from the consequences of
Subcontractor's own negligence and actions of Subcontractor's employees, agents, officers and
representative~....


                   8.10.1 Subcontractor shall also indemnify and hold harmless Contractor,
          Surety, Owner and Architect from any claim, damage, loss or expense which is
          attributable to bodily injury, sickness, disease, or death, or to injury to or destruction of
          tangible property, including the loss of use resulting therefrom arising out of or
        , resulting from the perfonnance oftne Subcontractor's work under, in connection with,
          in the course of, or incidental to the Subcontractor's Work under this Subcontract, or in '
          connection herewith (regardless. of any' concurrent fault, cause or negligence of
          Contractor) or any breach of or failure to comply with any of the provisions of this
          subcontract or th,e Contract .Documents by Subcontractor. In entering into this
         Subcontract, Subcontractor un                                                                                                   12-10-1378 #2315
                  Surety, Owner and Architect from any claim, damage, loss or expense which is
                  attributable to or arises from work performed by the Subcontractor, or any supplier of
                  the Subcontractor, or any of Subcontractor's agents, that is not performed in
                  accordance with the Contract Documents regardless of cause or any concurrent or
                  contributing fault of Contractor. In entering into this Subcontract, Subcontractor
                  understands and' agrees to indemnify and hold harmless Contractor, Owner and
                  Architect from the consequences of Subcontractor's own negligence and actions of
                  Subcontractor's employees, agents, officers and representatives.

                          8.10.3 In any and all claims against 'the Contractor, the Owner, the Architect or any
                 of their agents or employees by any employee of the Subcontractor, anyone directly or
                 indirectly employed by it, or anyone for whose acts it may be liable, the indemnification
                 obligation under this Paragraph 8.10 shall not be limited in any way by any limitation on the
                 amount or type of damages, compensation or benefits payable by or for the Subcontractor
                 under workers' or workmen's compensation acts, disability benefit acts or other employee
                 benefit acts.                         . ,                                    .

                   8.11    Surface Preparation If Subcontractor deemS thatthe surface's or worHCl which 'its Work is to
         be applied or affixed, including grading, is unsatisfactory or unsuitable, Subcontractor must provide Contractor
         with '?'ritten notification of said condition before taking any remedial action or other proceeding with the
    i    Work, otherwise, Subcontractor shall be fully and solely responsible and liable for any and all expense, loss,
    I    damages and costs associated or resulting from said condition, and Contractor shall be relieved of any and all
 '1      liability in connection therewith.
    !

                    8.12      Subcontractor's Remedies        Ifthe Coritractor does not pay the Subcontractorthrough no .
I
f.f'       fault ofthe Subcontractor, within 7 (seven) days from the time payment should be made as provided in herein,
.\         the Subcontractor may, without prejudice to any other remedy he may have, upon 7 (seven) additional days
           written notice to the Contractor, stop his work until payment of the amount owing has been received., If the
        ,. Subcontractor has not timely complied with the provisions ofParagraph 8.02, Subcontractor shall be deemed to
           have waived the rights stated in this paragraph,.and any stoppage ofwoIk will be considered amateri,al breach
"
           of the'Contract Documents.                                                 .
?

                                                  ARTICLE IX - Contractor
                                                                                            -
                                                                                           '-lf~

                 9.01     Rights'and Responsibilities        The Contractor shall be bound to the Subcontraptor by the"-
         terms ofthis. Agreement.

                 9.02    Services Provided by the Contractor        The Contractor shall cooperate with the
         Subcontractor in scheduling and performing its work to avoid conflicts or interference in the Subcontractor's
         work, and shall expedite written responses to submittals made by the Subcontractor. As soon as practicable
         after execution of the Subcontract, the Contractor shall provide the Subcontractor a copy of the estimated
        'progress schedule ofthe Contractor's entire work which the Owner/Contractor has prepared and submitted for
        the Contractor's and the Architect's information, together with such additional scheduling details as will enable
        the Subcontractor to ·plan and perform its work properly. It is the responsibility and obligation of'the
        Subcontractor"to examine the progress schedule and to keep Contr~ctor informed ofany changes which might
        be necessary 'to keep Subcontractor on schedule. The Subcontractor shall be notified of any. subsequent
        changes in the progress schedule and the additional scheduling details. If Subcontractor does not'receive a,
        progress schedule, or cannot perform the Work within the progr,ess schedule, or notices any deficiencies or




                                                                                                                                   o
        P.age 12 of24 of Select Building Systems, I:oc. Subcontract


                                                                                                        .
                                                                                                            aoeIIri.ti
                                                                                                             .          . a.l.
                                                                                                                       G.C.
                                                                                                               ..::;". SUB
                                                                                                                           S. :.


                                                                            SBS 0420

                                                        EXHIBIT 14
                                                                                                           12-10-1378 #2315
                                                                              s
               problems. with the progress sched'c11e, it is the Subcontractor' r~sponsibility to notify the Cootractor in writing
               of same. Failure of Subcontractor to provide written notice of same will result in waiver by Subcontractor of
               any complaint about the progress of the'Project or the progress schedule at a later time.

                         9.03     Remedies for Breach If the Subcontractor, at any time in the opinion of the Contractor,
                refuses or defaults or negiects to CaIry out the Work in accordance with the Contract Documents, Or becomes
              . insolvent, bankrupt or unable to pay its bills when due, or if Subcontractor fails to provide sufficient men or
                materials or supervision to diligently complete the Work (to be determined in Contractor's sole discretion),
                Contractor, after 3 (three) caleI1-dar days written notice to Subcontractor o{such failure, refusal, default or
                neglect, may provide any such labor, materials, tools, or equipm.ent and deduct the cost thereof from any
                money due to the Subcontractor, and/or Contractor may also terminate Subcontractor's right to proceed with its
               Work or any part of the Work, and/or terminate the Subcontract and finish the work by whatever method
                Contractor may deem expedient, all in Contractor's sole and absolute discretion. Subcontractor shall be liable
               for all costs and expenses associated with finishing the Work, whether by Contractor or by other subcontractors
               hired by ContractQr.
    ......
     ~-
         -
     ......                      9.03.1 Measure ofDamages In the event that this Subcontract is terminated for any
                       re~on, regardless offault, the parties agree that the measure of damages shall be ll$ follows:
                       (1) if the unpaid balance ofthe Contract Sum exceeds the expense offinishing the Work; such
                       excess shall be paid to the Subcontractor, or (2) ifthe expense of finishing the Work exceeds
                       the unpaid balance of the Contract Sum,.the Subcontractor shall pay the difference to the
                       Contractor. In addition, Subcontractor shall be liable for any expenses ofContractor relating
                       to extended project overhead, corporate· office overhead, profit, Contractor's legal fees, any.



o                      liquidated damages payable by Contractor, all rental charges and other costs incurred in
                       completing the Work. In calculating damages hereunder, the Subcontractor shall have no
                       claim for unpaid labor performed or materials provided.

                                9. Q3.2 No Payment Due In the event oftermiD.ation for any reason, the Contractor                        ~~~'-
                       may withhold sufficient amounts from any such payment for Work satisfactorily completed to
                       cover any loss which Contractor may suffer as a result of the failure of Subcontractor to
                       satisfactorily fulfill its obligations hereunder. Acceptance ofpayment upon termination by the
                       Subcontractor shall waive any further rights of Subcontractor against Contractor. Nothing'
                       herein shall limit Contractor's rights to damages as a result of Subcontractor's fatIure to fulfill
                       his obligations hereunder.

                                                    ARTICLE X - Working Conditions

                       10.01     Special working conditions and labor matters applicable to this Project:

                               100% Hard Hat, 100% Safety Glasses, Glass Containers Are Prohibited.


                                                ARTICLE XI Miscellaneous Provisions

                      11.01 Terms used in this Agreement which are defined in the Conditions ofthe Contract shall
              have the meanings as designated in AIA Document A201, General Conditions ofthe Contract for
              Construction.


                                                I
              Page 13 of24 of Select Building Systems, Inc. Subcontract
                                                                                                                  6'
                                                                                                                  _--.-_G.C.
                                                                                                                             Initials:

                                                                                                                    ~L:.L·-s~
                                                                                SBS 0421
                                                               EXHIBIT 14
                                                                                         12-10-1,378 #2315
         11.02 If Contractor shall employ lip. attorney to enforce any provision of thi9 Subcontract, assert
a claim against the Subcontractor, to investigate, respond to or settle any claims by any party or third party
relating in any way to the Work. or to defend against any claims asserted by Subcontractor or on            .
Subcontractor's behalf, Subcontractor shall pay to Contractor the amount of attorneys fees, costs and
expenses incurred by Contractor, and all such amounts may be deducted or paid with any funds owing
from Contractor to Subcontractor.

       . 11.03 This Subcontract shall be deemed perfonnable in part in Boerne, Texas. Payment is due
and payable in Boerne, l'exas. The parties agree that Boerne, Texas is an acceptable and convenient
location to resolve any disputes, and hereby consent and agree that any dispute arising hereunder shall be
resolved in Kendall County, Texas. The parties further agree, regardless of the site ofthe Project, that
Texas law shall govern all aspects ofthis Subcontract.

         11.04 The Subcontractor represents that in the event of any claim or damage arising under this
Subcontract, the said Subcontractor can be adequately compensated by money damages. Subcontractor
hereby waives any and all other rights and remedies to which it might otherwise be or beCome entitled,
save only for its claim to money damages. Subcontractor 11.ereby !lgI'ees to waive any right to seek or
recover incidental, consequential and punitive damages against, throuib, or from Contractor.

         11,05 This Subcontract and the Contract Documents, insofar as they relate in any way to the
Work. constitute the ~ntire agreement be~een the parties hereto, !IDd it is expressly understood and agreed
that there are no other verbal or written agreements between the parties. This Subcontract may only be
amended or modified in writing and in accordance with the terms and provisions her~of.
                            ,..                                                                 .
          11.06 Notices All notices, requests, and other demands referenced or provided hereunder must
be in writing, and, to the extent required to be given to the Contractor, shall be made by ha.i:J.d delivery, by
facsii:nile transnnssion or by firSt class United States mail to the address shown pn the first page of this
Subcontract, or at such other place as designated in writing by Contractor. !fto Subcontractor, all notices
shall be made by hand deliv~ry. or by certi:fi.ed mail to
                                                       . the address shown below or as otherwise provided in
writing by SUbc~ntractor.

         11.07 .The Contract Sum shall not be subjectto adjustment due to fluctuations in I)laterial costs, labor
rates, or other market conditions; either anticipated or unforeseen. The Subcontractor shall perform due
diligence during the bidding. and estimating of the Work to ensure that the Contract Sum is sufficient.
compensation for satiSfactory completion ofthe Scope ofWork. Equitable adjustment(s) to the Contract Sum
resulting from changes to or deyiations from the Scope ofWork listed herein shall be subject to the terms and
provisions hereof.      .                                            .




                                                                                                                    .;",




Page ~ 4 of 24 of Select Building Systems, Inc. Subcontract·


                                                                 SBS 0422
                                                                                                                           o
                                              EXHIBIT 14
                   This Agreement entered into    as ofthe-day.and year first written above.
           SELECT BUll.,DING SYSTEMS, INC.                            SELECT MANAGEMENT SYSTEMS, INC.
          CQN'l'RA~
               ···OR                                                  SUBCONTRACTOR

          By;
              7S;;;:;:;;:
                         ;:L    ~
                                                                      By:   '------"o:~:::::
                                                                                      ~ .•••..•::::::
                                                                                                  •..:....                            -=....
                                                                                                       .••._•.. •.•. _.._•.......;:._ _

                                                                                                    Signature I Titl.
                                                                                                                                         =:::-._




          =J.t.~~~Jp                                                  =_k l.tttifJ,~
          Date:        I~                                             Date:                lt2 \3Q(
                                                                                                \
                                                                                                    1u               ~.


          Contact Info:                                               Contact Info:
                                                                                 '.
          Job Site:.                             _                    Office: ~~....I.:(8~3~0).L-:9=8""'-1-.;=c5=-94~:O'--­
          Job Site Fax:.                             _                Fax: ~_----1(=83=O""_) 9",-,8. =1-=-5=94"'""8=---_

          Gorp. Office: (830) 981-5929                                Mobile:                                                              _

          Corp. Fax:       (830) 981-5308                             Contact: _---..,..B=::.l"""U..."L=e:=o=:b.ar""'·=d                   _




Page 15                                                                                                                        r---""'"
                                                                                                                       ( )
                                                                           EXHIBIT ,"A"

                                                        LEGAL DESCRIP:TION OF PROPERTY




                                                                                          ~   .....

         !
         f


         I
         !
         I
         I
         1
                                                TBIs  PAGE l:NT.EN'I'IONALI.,YI.J3Fr BLANK
                                                 .1ft .           ..' ' .              .
         !
         I
!"       f
                                                                                                                       ()
.    "




                                                                                                         '~,':,
                                                                                                            "';'I. •




             Page 16 of24 ofSelect Building SysteJ:l?S, Inc. Subcontract                              SBS 0424         o
                                                                     EXHIBIT 14
                                                                     EXHIBIT JIB"
                                       CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENTS


             Project,                                    _
             Job No.                                    .-;...

                    Upon receipt by the signer ofthis document ofa check from Select Building Systems, Inc. (maker 0/check) in the sum
            of$                        payable to                   .                       (payee orpayees o/check) and when the check
            has been properly endorsed and has been paid by·the bank on which it is drawn, this document becomes effective to release any
            mechanic's lien right, any right arising from a payment bond that complies with a state or federal statute, any common law
            payment bond right, any claim for payment, and any rights under any similar ordinance, rule, or statute related to claim or
            payment rights . for persons in the signer's, position that the signer has on the property of
                                              .                                                                         (owner) lqcated at
            _ _ _--------~----                                                       __.,_----___:''':'(location)to the following extent
            __--...                     .....                                      -------~(job                 description),
                      This release covers a progress payment for all labor, services, equtpment, or materials furnished to the property or to
             Select Building Systems, Inc. (person with whom signer contracted) as indicated in the attached Statement(s) or progress'
             payment request(s), except for unpaid retention, pending modifications and changes, qr other items furnished.
                      Before any recipient ofthis document relies on this document, the recipient should verify evidence ofpayment to the
             signer.
                      The signer warrants that'the signer has alTeady paid or will use the funds received from this progress payment to
             promptly pay in:full all ofthe signer's laborers, subcontractors, materialnien, and suppliers for all work, materials, equipment, or
(/)        , services provided for or to the above referenced project in regard to-the attached statement(s) or progress payment request(s).

\ __././            3:
                         ---'--------
            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (CompanyName)

            By:                                                      (Signature)
            -'-'-                                       ~----(Tit1e)




            State of...,                        _   §
                                                    §
            County of                           _   §

                   BEFORE Iv.IE, the undersigned authority, on this day personally appeared                              •known to me to be
           the person whose name is subscribed to the foregoing instrument and acknowledged to me that he/she is the
           _ _ _ _~---_bf·                                                           • and that he/she executed this instrument on behalfof
           said oorporation as its act and deed, for the purposes and consideration therein expressed.

                         GIVEN under my hand and seal of office, this the _.          day of                    >_ __'_




                                                                   Notary Public, State of                               _




           Page 17 of24 of Select Building Systems, Inc. Subcontract                                                            SBS 0425

                                                                       EXHIBIT 14
                                                                       EXHiBIT"C"
                                                                        NOTICE:
                   This document waives rights unconditionally and states that you have been paid for giving up those
           rights. It is prohibited for a person to require you to sign this document if you have not been paid the paymeI
           amount set forth below. If you have not been paid, use a conditional release form.


                                         UNCONDITIONAL WAIVER AND RELEASE: ON FINAL PAYMENT

           Project: _....-                               _
           Job No.....                    ..--               _

                    The signer of this document has been paid in full for all labor, services, equipment, or materials :furnished to
           Property or'to                                                           (person with whom signer contracteri) on ~e proper!::
           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-:--                                                     --".          -' (owner)locatf
           "--~~_ _..;-...                     -          -      -----------~""'---'-{lopatiQfl.)to the following ex
            __....,....-~-"""""""7""'O'---_____=-::""7"""~~_:__..,.__'""'7'"!"'""'"""__::_::~.""':.:_
                                                                                               .. _ _--:-~. (l                                                                     EXHIBIT "D-l"
                                 APPLICATION AND CERTIFICATE FOR PAYMENT
                   TO:              SELECT BUILDING SYSTEMS, INC.
                                    P.O. BOX 780849 .
                                    SAN ANTONIO, TEXAS 78278-0849
                   FROM:
                                    (name)


                                    (street address)

                                    (city, state, rip)


                   PROJECT':
                   DATE:                                       Draw # or Invoice #
                                                                                  ,    '~   ..
                   1.
                   2.
                           ORIGINAL CONTRACT AMOUNT . .
                           NET CHANGE BY CHANGE ORDERS.
                                                                              ·····.                    $

                                                                              ·                         $
                  3.       CONTRACT SUM TO DATE                                                         $
                  4.       TOTAL COMPLETED TO DATE.    .                      · · ·                     $
(-,,\             5.       LESS 10% RETAINAGE                                                           $(                      }
\,., )            6.       LESS. PREVIOUS NET REQUESTS
                                                                              · · ·              ·      $(                      )
                  7.       NET. . . . . .                                     · · · · ·                 $


                  8.       GROSS AMOUNT THIS DRAW.                                                    . $--------:--
                  9.       LESS.IO% RETAINAGE    ..••                                                • • $ (,----,-----
                  10.      NET DUE THIS DRAW .                                                          $--------
                 .SIGNATURE :                                             _
                  DESCRIPTION OF WORK:                                                                 ~-----_




                                                                                                     FORSBS mSE ONLY
                                                                                      Commitment· # .               ~_
                                                                                      Job #
                                                                                      Phase =======-C:::'"a'"'7t- __-_-_-_-_
                                                                                      Amoullt
                                                                                      Retaina'::ge-=--------
                                                                                      SBS Draw i                       _
                                                                                      A  roval



                                                                                                                         SBS 0427
         Page 19 of24 of Select Building Systems, Inc. Subcontract


                                                                     EXHIBIT 14
                                                                                                       APPLICATION NO:

                                                                                                    APPLICATION DATE:

                                                                           .                                  PERIOD TO:

                                                          WORK COMPLETED
 SOY                                                                                  TOTAL
ITEM                              SCHEDULED     FROM PREVIOUS              .       COMPLEfED          %        BALANCE
  #        DESCRIPTION OF WORK      VALUE        APPLICATIONS         THISPERlOD    'TO DATE       COMPLETE    rOFINISH         RETAINAGE
                                          "
                                                                  ,

                                                                       ,       .                                          '.
       -




                    ,
                                    '.   .,




                                                                                                                                      ,




                                                                                               -




                TOTALS
A!:'PLlCAnON FOR PAYMENT - CONTINUATION SHEET



                                                                                                                               SBS 0428
                         ._-------,-~-..,.-----     ..   - ..
                     EXHIBIT"E"                              SBS    omOS tJSE ONLY
                                                             Increase to Budget? YIN              O'         Phase             _      Amount         _


 SUB.coNTRACTOR
 CHANGE ORDER
                                                             Change order to
                                                             Owner I Customer?        YIN         o          CO #                  Amount_----



 Project Name & Address:                                                                                             Change Order #                                     _

                                                                                                                     Contract # _ _-'--                              _

                                                                                                                     SSS Job#
                                                                                                                     SSS Phase Code

 You are directed to make the fol/owing changes in this Contract:
  (Provide detailed explanation w/breakdown or attach backup)
                                                                                                     \.
                                                                                                                                         '.


 Chtritle ordtT midt b';~~.11jSiliJ.'OIntTatf/8rpfior f4.$uq~nf4                                    No.t11t1lJJfwttil~11j BOTIItheContTfldtJt Ilildsw,.
                                                                         >§t&film'iiilbJiosYstenl:f.lni:..
  . Vr~or. Signature ofthe Contractor indicates his agreement herewith, inc1uding any alIjustmen1 inlhe ConJraa Sum or Contl'aet TIme. Subcontractor 1tlIl)I not
      'against this Change Order until signedSubcontraa alll!. Change Orda are re,cetVedfrom Select Building Systems,Inc.;, and release ofjilnds 1tlIl)I be subject to
   ..ptance oClhe Change Order bv the gropertv OwnerlCliertt.
The original (Contract Sum)(Guaranteed. Maximum Cost) w a s $ .                                                                                           ~          _
Net change by previously authorized Change'Orders              $.,                                                                                        _..:..-:..__
Net {Cont~~ct Sl,Im}(Guaranteed Maximum Cost) prior to this Change Order was                                                   $;..;...~                          -,--_
The (Contract Sum){Guaranteed Maximum Cost) will be (increased)(decreased)
  (unchanged) by this Change Order                                                                                             $               -:--_:.-             _
The new (Contract Sum){Guaranteed Maximum Cost) including this Change Order
  will be                                                                                                                      $.~,                                 _
The Contract Time will be (increased)(decreased){unchanged}'by                                                                                                    Days
The Date of Substantial Completion as of the date of this Change Order therefore is
AUTHORIZED:                                                                    £



                                                                                                       SSS Construction
SUB-CONTRACTOR                                                                              CONTRACTOR

                                                                                                  Boerne, Texas 78006
Address                                                                                     Address

!3y._,_ _'::-'                                                  _                           By.                        ---"-                                  _
Date.                                                           _                           Date._ _--.-                                                  _

  ..                                                   I
                                                                                                                                                  PROCESSED
                                                                                                                                         Suoerintendent   I
                                                                                                                                         Proiect Manaoer  I
                                                                                                                                         Contracts        I

Page 21 of24 of Select Building Systems, Inc. Subcontract
                                                                                                  SBS 0429

                                                                         EXHIBIT 14
 ,
 I·




                                                                                             Exhibit "F"

                                                                       Supplier / Subcontractor List
                                                                                             For

                                                      _ _ _- _ , _ - - -_ _---,(Company Narp.e) for
                                                      contract dated·~-_ _- - - - - - - - - - - _ _ . ,

 j'
!
;

             Supplier / Subcontractor                      Address, City, State, Zip                       Phone                         Description of
                        Name                                                                                                             Material / Work




J
.... ,




         (Make additional cop~es of this page ifnecessaIy. You may use this form or a form ofyour design as long as it, provides the required, information.)




                                                                                                                                         SBS 0430
         Page 22 of24 of Select Building Systems, Inc. Subcontract

                                                                            EXHIBIT 14
                                                                                Exhibit "G"

                                                                        Schedule of Values
                                                                                     For

                                               _ _...."....                             ..,.-._---:.    rI'                                                                                                                                                    ~l
                                                                                                                                                           (         \
     li                                                                                                                                                    \,~   l
    i:'I,
            SELECT BUll..DlNG SYSTEMS, INC.                                             (830) 981-5929 Phone
    I,      P.O. BOX 780849                                                             (830) 981-5308 Fax
    I       SAN ANTONIO, TX 78278-0849'
    I'                                                                   SUBSTITUTE W-9
    i
    I,      Company Name

    ,       Company Address
!
            City, state, Zip


            To:      OUR SUPPLIERS OF GOODS AND SERVICES
             "

            The Internal Re~enue Service has released more stringent 1099 reporting requirements; consequently, it has become necessary to
            obtain the tax identification number (either Social Security number of sole proprietor, or individuals; or Employer Identification .
            number for other entities) for 'each vendor with whom we do business. Please assist us by completing the info:rm.ation at the ,bottom of
            the page and return this form to us at the address above as soon as possible,·                                   "

            A $50 penalty may be imposed by the IRs and ~e are required.by law to deduct Backup Withholding' of28% for each invoice we pay
            for service, labor, rents, fees and similar items if yOU! taxpayer identification number is not provided.     ,.
    I'
I
!           Please contact the INTERNAL REVENUE SERVICE directly to answer any questions' you may have concerning this request.

            Business or Trade                                          Taxpayer ill # or SS #             (If using a 88#, Print the
                                                                                                          Name ofthe Il).dividual
            1.       ()      COlporation                                                                  to whom the S8# belongs) ,
            2.       ()      Partnership
            3.       ()      Indiyidual / Proprietorship (SS#)
            4.       ()      Other


            My company provides SELECT BUILDiNG SYSTEMS, lNC. with:

            ( ) Merchandise                       ( ) Sexyice                  ( ) Other

~    !
            Under Penalties ofperjury, I certify that:
lV\                                                              ! ,
"\I
jl
            1.           )      The number shown on this fonn is my correct taxpayer ID # and
iJ
    ~I
            2.           )      I am not subject to backup withholding because: (a) I am exempt
                                         from backup withholding, or (b) I have not been notified by the Internal Revenue Service that I am subject
                                         to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified
                                         me that I am no longer subject. to backup withholding.                                "

            Signature:

            Printed Name ofPerson Signing:

            Date:




                                                                                                                              SBS 0432
            Page 24 of24 of Select Building Systems, Inc. Subcontract

                                                                           EXHIBIT 14
DEFENDANT1S
  EXHIBIT
    15
                      BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                                                        Page 1 of 1



                      TEXAS SECRETARY of STATE
                      NANDITA BERRY
                       UCC I Business Organizations              I   Trademarks      I   Notary   I   Account     I   Help/Fees    I   Briefcase    I
                      Logout
                                                    BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
                       Filing Number:                139625300               Entity Type:             Domestic For-Profit Corporation
                       Original Date of Filing:      April 8, 1996           Entity Status:           In existence
                       Formation Date:               N/A
                       TaxlD:                        17427660687             FEIN:
                       Duration:                     Perpetual
                       Name:                         SELECT MANAGEMENT SYSTEMS, INC.
                       Address:                      17 SCENIC LOOP RD
                                                     BOERNE, TX 78006 USA

                           REGISTERED                                                                                                  ASSOCIATED
                             ~                FILING HISTORY                             MANAGEMENT          ASSUMED NAMES              ENTITIES

                                                                                                                      Name
                        Assumed Name                       Date of Filing    Expiration Date      Inactive Date       Status    Counties
                        SUPERIOR METAL SERVICES            June 13,2003      June 13,2013         June 13, 2013       Expired   All Counties


                       I Order II Return to Search

0. - :-
    ,   ~:;:   '-:'
                       Instructions:
                        it To place an order for additional information about a filing press the 'Order' button.




                      https:/ldirect.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=an&:Spagefrom=...                          1115/2015
                                                                            EXHIBIT 15
BUSINESS QRGANIZATIONS INQUIRY - VIEW ENTITY                                                                     Page 1 of 1



TEXAS SECRETARY of STATE
NANDITA BERRY
 UCC I Business Organizations             I   Trademarks   I   Notary   I   Account    I   Help/Fees       I   Briefcase   I
Logout
                             BUSINESS ORGANIZATIONS INQUIRY· VIEW ENTITY
 Filing Number:               139625300              Entity Type:           Domestic For-Profit Corporation
 Original Date of Filing:     AprilS, 1996           Entity Status:         In existence
 Formation Date:              N/A
 TaxlD:                       17427660687            FEIN:
 Duration:                    Perpetual
 Name:                        SELECT MANAGEMENT SYSTEMS, INC.
 Address:                     17 SCENIC LOOP RD
                              BOERNE, TX 78006 USA

 ~~~~~==:~=-=:=:=====~====~='=::~:==:===~~~~==~A~S~S~OC~14ATfjE~Q~1
 II"""AGENT   FILING HISTORY NAMES  MANAGEMENT ASSUMED NAMES ENTITIES

  Name                                 Address                                             Inactive Date
  David L Morgan III                   17 Scenic Loop Rd
                                       Boeme, IX 78006 USA


 I Order I r Return to Search I

 Instructions:
  • To place an order for additional information about a filing press the 'Order' bu~on.
                                                                                                                               o



                                                                                                                               I




                                                                                                                               (J
https://direct.sos.state.tx.us/corpjnquiry/corp_inquiry-entity.asp?:S:filing_number=139625... 1/15/2015
                                                     EXHIBIT 15
                 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                                                        Page 1 of 1



                 TEXAS SECRETARY of STATE
                 NANDITA BERRY
                  UCC I Business Organizations              I   Trademarks        I   Notary   I   Account    I   Help/Fees   I   Briefcase    I
                 Lqgout
                                              BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
                  Filing Number:               139625300                  Entity Type:             Domestic For-Profit Corporation
                  Original Date of Filing:     April 8, 1996              Entity Status:           In existence
                  Formation Date:              N/A
                  TaxlD:                       17427660687                FEIN:
                  Duration:                    Perpetual
                  Name:                        SELECT MANAGEMENT SYSTEMS, INC.
                  Address:                     17 SCENIC LOOP RD
                                               BOERNE. TX 78006 USA

                       REGISTERED                                                                                                 ASSOCIATED
                         AGENT         FILING HISTORY             NAMES               MANAGEMENT          ASSUMED NAMES            ENTITIES

                   Last Update         Name                          Title                          Address
                   July 28, 2012       STEPHEN S SCHIFFMAN           PRESIDENT                      P.O. BOX 781929
                                                                                                    SAN ANTONIO. TX 78278 USA
                   July 28, 2012       STEPHEN S SCHIFFMAN           DIRECTOR                       P.O. BOX 781929
                                                                                                    SAN ANTONIO, TX 78278 USA
                   July 28, 2012       DAVID L MORGAN III            SECRETARY                      P.O. BOX 781929
                                                                                                    SAN ANTONIO, TX 78278 USA
                   July 28,2012        DAVID L MORGAN III            DIRECTOR                       P.O. BOX 781929
                                                                                                    SAN ANTONIO, TX 78278 USA


                 I Order II Return to Search I

                 Instructions:
                  • To place an order for additional information about a filing press the 'Order' button.




i
\           I
    "'~./



                https:lldirect.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefro...                           1/15/2015
                                                                 EXHIBIT 15
EXHIBIT 15
DEFENDANT1S
  EXHIBIT
    16
                                                                                                  00012280308                                         Filing Number: 139625300
         1e0701 12-07-11
         m012                                                           Texas Franchise Tax Public Information Report
                                                                                                                                                                                                                               N
         Vsr. 3 • O            05·102                   To be filed by Corporations, Umlted Uabfllty Companies (LLC) and RnanclaJ Institvtlons                                                                                 o
                                                                                                                                                                                                                               ClCl
                               (Rev,9-1113O)               This report MUST be signed and filed to satisfy franchise tax requirements                                                                                          C)


                               • Tcode          13196                                                                                                                                                                          ....
                                                                                                                                                                                                                               Coo>

            , Taxpayer number                                                                 • Report year              You have ~ertaln rights under Chapter 552 and 559. Government COde, ~
                                                                                                                         to review, request, and correct Information we have on file about you. :
              17427660687                                                                        2012                    Contact us at (SOD) 252-1381 or (512) 463-4600.                        C)

        ITaxDBYer nemo              SELECT MANAGEMENT SYSTEMS,                                              INC.
          MellIng add......                                                                                                                                        Seono\aly of Slate (SOS) flle number or
        I   17 SCENIC LOOP RD                                                                                                                                      Comptrnllsr flle numb.,
        I CllY BOERNE                                                         IStale     TX                        I Z1PCode 780061 P1u.4                        I 0139625300
        o
        I Prlncl"eJ"IlI08olbuoln... 17 SCENIC
                                                                    BOERNE, 'l'X 78006
                                                                    LOOP JUl, BOERNE. '1'X 78006
                                                                                                                                                              I
                   Chocl< boK ~ 1 _ .... CUlTel\1I'I no ch_!Iom o......lou. vea, \I no Inlormollon 18 dlsoll1VecI, comololelhe ooollcobleinlonmollon In SeclIOIl8A, B sncI c.
        I Prlnol"alolt!oe 17 SCENIC LOOP RD.
                         Officer, director and member information is reported as of the date a Public Infonmation
                         Report is completed. The information is updated annually as part of the franchise tax
    Please sign belowl report. There is no requirement or proceclure for suppl.menting the information as
                         officers, directors, or members change throughout the year.                                                                                             *1742766068712*
    SECTION A Name. title and mailing acldress of each officer. director or member.
     Neme
      S'l'BPHEN S. SCHIFFMAN
                                                             l1~e

                                                               PRESIDENT
                                                                                                 Director
                                                                                                        YES
                                                                                                                Torm
                                                                                                                ""pJI8~on
                                                                                                                                         I00                                     mmddyy


     Mallingodd""'o
      p.O. BOX 781929
     Name
                                                             City
                                                               SAN ANTONIO
                                                             n~e
                                                                                                 Director
                                                                                                                Stale
                                                                                                                 TX
                                                                                                                Term                    I00                                      m m d d Y Y
                                                                                                                                                                                             I ZlP Code
                                                                                                                                                                                              . 78278

      DAVID L. MORGAH. IIl:                                   SECRETARY                                         eKpl",Uon
                                                                                                        YES
     Melling odd...o
      P.O. BOX 781929
                                                             CIIy
                                                              SAN ANTONIO
                                                             nue                                IDJreotor
                                                                                                                Slale
                                                                                                                 TX
                                                                                                                Term                                                             mmddyy
                                                                                                                                                                                             I ZlP Code
                                                                                                                                                                                              . 78278
(JNeme                                                                                                          ""pll8~on


                                                                                                                                                                                             I
                                                                                                  DYES
     Meilingedcl....                                         Cily                                               Slale                                                                          ZIP Codo




       I                                                                                                I                                     I
        SECTION B Entel the information required for each corporation or lLC,1f anY,ln which this entity owns an Interest of 10 percent or mora.
            Nome 01 owneel (ouboldloryl corpolllilon or IImlled 1I0blllly company                         Slato 0' farmeUon                     T..... 50s file number, II any        I   Pon:enlage ~f OWnBtS~IP

       I    Neme 01 ownod (.ut>eidlelY) corporatlon or IImlled 1101>1111)1 compony                      I ~tale 01 fDrmotIon                  I T _ 50S fllo number, If any           I   P"""'lage 01 ownOlShlp


        SECTION C Enter the Information required for each corporation or llC,lf any, that owns an Interest of 10 percent or mora in this entity or limited
                  liability company.
            Neme 01 owneel (pareIlQ corpo18Uon or IImlleellloblllly compeny
           SELECT BUILDING SYSTEMS, INC.
                                                                                                        State of farmeUon
                                                                                                        ITX                                 I
                                                                                                                                            TOl<8S 50s file number, If any
                                                                                                                                             0136363500
                                                                                                                                                                                      I
                                                                                                                                                                                    Pen:enlego 01 own_hlp
                                                                                                                                                                                                   100.00
          RegI.tered agent and 1091._ oftlce .....""Uy on file. (S88 Inowollono II you need to meke changeo)                               o Checlc box Ifyou need farms,to chongo
                                                                                                                                             the reglslenlcf .gent or raglelered oftlce InlormaUon.
         Agent: DAVID L. MORGAN , I I I
         Office: 17 SCENIC LOOP RD                                                                                I CIIv BOERNE                                        I
                                                                                                                                                                     Slate TX            IZlPCode 78006                    .
        The ebo.olnformallon 10 required by SecUon 171,203 01 lI1e Tax Code lor each col'pOlIIUon or limited llablilty company thet fll.. eT_ Franchl.o TOll Report Use ocIdl~onal.h8815
        for 5ooIlono A, S, and C, If n",,",,""'Y. TholnlormoUon will bOBYelleblo far public In'pect)on.

            I doclon> thot tho Infl>rma~on In thl' document and ony otteehmentole we end com>ct to the best 01 my knowledge and bellol, os 0' tIlo dole bolow, ond tIlol 0copy 01 till. report has
       I    been malled to eacll pelion ~an officer, dlRlClor Dr member and who I. nol currenUy employed by lhlo, ore ..,Jatecl, corporallon or limited liability compony.

       I~:~~
        ~
                                    ~·cvr"               ,   ,                       ,
                                                                                                   In;XEC VP
                                                                                                   "
                                                                                                                                         lo~~
                                                                                                                                           .                       '        1i830e)n98i~5929
                                                                                                                                                                                 ,    .        ,   ,   '   "   ,   ,




                                                                                                                                                                                                                       o

                                                                                                                                                            11111/11111111111111111111 "' 111/111111 1111/
                                                                                                                                                                                     1019


                                                                                                          EXHIBIT 16
DEFENDANT'S
  EXHIBIT
    17
                                                                                       FILED
                                                                                 'n the Office of the
            Office of the Secretary of State                                 secretary of State of Texas
            Corporations Section
            P.O. Box 13697                                                           JUN 13 2003
            Austin, Texas 78711·3697                                            corporalions Section


                ASSUMED NAME CERTIFICATE
         FOR FILING WITH THE SECRETARY OF STATE
1.   The name of the corporation, limited liability company, limited partnership, or
     registered limited liability partnership as stated in its articles of incorporation, articles
     of organization, certificate of limited partnership, application for certificate of
     authority or comparable document is
     SELECT MANAGEMENT SYSTEMS, INC.
2.   The assumed name under which the business or professional service is or is to be
     conducted or rendered is
     SUPERIOR :METAL SERVICES
3.   The state, country, or other jurisdiction under the laws of which it was incorporated,
     organized or associated it STATE      OF TEXAS                                      and the

     address of its registered or similar office in that jUrisdiction is
     13409 NWMILITARY HWY., SUITE 300, SAN ANTONIO, TX 78231
4.   The period, not to exceed 10 years, during which the assumed name will be used is
     10 YEARS
S.   The entity is a (check one):
     A.
        I2l Business Corporation                  0 Non-Profit Corporation
        [J Professional Corporation               0 Professional Association
        [J Limited Liability Company              [J Limited Partnership
        o   Registered Limited Liability Partnership
     B. If the entity is some other type business, professional or other association that is
     incorporated, please specify below (e.g., bank, savings and loan association, etc.)


6.   If the entity is required to maintain a registered office in Texas, the address of the
     registered office is 13409 NW MILITARYHWY., SUITE 300, SAN ANTONIO,
     TEXAS 78231                                  and the name of its registered agent

     at such address is DAVID 1. MORGAN

     The address of the principal office (if not the same as the registered office) is




                                           EXHIBIT 17
7.      H the entity is not required to or does not maintain a registered office in Texas, the
        office address in Texas i5\--                      ........                      ---



        and if tbe entity is not incorporated, organized or associated under the laws of Texas,
        tbe address of its place of business in TexasiS:-.__- - - - _ - - - - - - -__........_


        and the office address elsewbereis      ------------------


8.     The county or counties where business or professional services are being or are to be
       conducted or rendered under slIcb assumed name are (if appUcable, use tbe
       designation "ALL" or "ALL EXCEPT")
        ALL


9.     The undersigned, if acting in the capacity of an attorney-in-fact of tbe entity, certifies
       that the entity has duly authorized the attorney-In-fact in writing to execute this
       document.

                                                                                                    o



Form No. 503
Revised 1)199




                                                                                                    o
                                              EXHIBIT 17
DEFENDANTIS
  EXHIBIT
    18 .
                                                      Subcontract Document Request
                                                                                                                                                             Metal Building Erection

      Project Information:          SBS Job #: _-=13,-,,7:Wd~H~wy!J;.,l·
                                                                                                       '"-"5""-5                                                                    ---,.

                                    City, State, Zip:_ _---'U"'-v!.!!a"""ld~e,~T.:e ....
                                                                                                                  s                                       ____

                                    Addtess:"'--                                                                    ~                                 _

                                    City, State, Zip:                                                                        _

                                    Gontact                                       ---------
                                    Contact Phone Numbers:                                                                                                   Fax

                                                                                     _ _.;.:.M"",ob"."i=le                                                          .....
                                                                                                                                                                      P""'ag=er

                                                                                                                                    Residence
      ARTICLE I - The Work

                      Provide labor, tools, materials, equipment, pumps and insurance to
      Detailed Scope of Work:
C_)   complete all concrete work, to include. but not be limited to:

            1)           Install all clear span main framing members and all related secondary framing. This
                         will include columns, rafters, beams, door & window framing, wall girts and roof
                         purlins.
           2)            Install all structural framing and decking.
           3)            Install of Hangar sliding door is included in this contract.
           4)            Install of shipsladders and all necessary framing is included in this contract.
           5)            Install framing at the cupola and all required bracing and roof panels and flashings.
           6)            Install standing seam roof and provide assistance with roofing machine operation
                         (panels) complete with clips, etc.
           7)            Install all roof and wall insulation as required.
           8)            Install all exterior siding with offsets, trims, and downspouts complete.
           9)            Install all base trim, closures, top trim, gutters and downspouts with 1-1/2" hole at
                         each downspout.
           10)           Install all soffit panels and related flashings per the plan locations.
           11)           Install all flashings and trim associated with wall and/or roof penetrations.
           12)           Install all walk & roll up doors.
           13)           Materials, forklift and/or man lift to be provided by this subcontractor, as required to
                         complete this contract. White tire only on finished floor
           14)           The project is to be kept clean and orderly at all times.
           15)           Subcontractor shall clean up daily.

                                                                                          Page 1 of3                                                                              SBS 0668

                                                                                    EXHIBIT 18
            16)                      Compliance with all amlieableAIJA,OSHAandloea1safetyregp.1atioIls is inclUded.
            17)                      Subcontractor shall provide MSDSiHa2i11at sheets to project superintendent.
            18)                     Bard hats and leather footwear arere€JJulred for allpel1sonnelatalltimes.
            19)                     All work is: to becofnpleteda:s per the contract documents ands all City, County, State
                                    and Trade codes.
           20)                      Subcontractor shall have an Engl'isnspealdng, Ol'lrsite.Ioreman:,who shall check.i11
                                    with the superintendent each morning.
           21)                      Subcontractor shall work with thesuperintel1dent for the timely completion of this                              ,-        _.       ....                             .. . . . •



                                    project.
           22)                      Intent of this scope ofwork. is that there he no change orders. This contract is for a
                                    c.ompleteprofect, i.n.spected,tested, and ready for the next trade.
(attach additional
 sheets as necessary)




ARTICLE II - The Contract Documents

ContractDOcU1lients:'-::--                                        ~Po..!l]an!!!!·i2..sdat!:!l;,·~ed~;.;:;,.;3!::l.2~Ou:.12!i!.L';•..2!seal••                 ARTICLE IV - The Contract Sum & Payment

                 Contract Arnount.                                  e -',"'"13=..2=--_ _----"'In''''c~lu~d~e:2..s,!±al!, -l~ap~D~I""icc:!ab~I""e'_'S"'a""le~s~T~ax""e"""'s.
                                                             . =.lo37'

                      S Phase Code:                                   Phase                                                      Amount

                                13-121                        $137,132__                                             $137,132.                                --

                 Contract Type:                              Fixed Price                           Cost Plus,                                                                 _

                 Retention %:._----'1""0"'-0/("-0_---'"(M~im""·m"""'um""_"0<=.f ....1""'0"""'%)
                 Schedule of Values:,...'                                                                                                                                                                         _
                 (attach additional
                  sheets as necessary)



                 Requested Draw and Payment Schedule:.                                                                                                                                       -,-                  _
                 (if diff~rent than Monthly Draw Schedule,
                 Subject to Approval)
                 (attach additional sheets as necessary)


                 ARTICLE            vm: - Contractor
                 Liquidated Damages (if any):                                                                                                                                                                 _


                 ARTICLE IX - Working Conditions

(~:'~~~~~~~~-----------------------------------
~-------/    '




                 ARTICLE X - Miscellaneous Provisions
                 Miscellaneous Provisions (ifany):.                                                                                                                                                               _




                                                                                                                                                                                                   SBS 0670
            ...
              ...



                                                                                                                                                                                  Subcontractor:                  _
                                                                                                                                               Page 300

                                                                                                                                         EXHIBIT 18
             o
EXHIBIT 18
DEFENDANT1S
  EXHIBIT
    19
Type           Subcontractor        Deficiencies                                                                        Corrective Action                                                                    Invoice If    Cost to Correct Photos of Deficiencies             Photos of Corrective Action
                                    Roofing System not installed per plans and specifications, and did not create a
PEMB Labor United Erectors          waterproof structure upon completion                                                Remove and Install roof insulation and new roof sheets                               3995 & 3402        $103,729.00                         1-27                                   1·12
PEMB Labor United Erectors          Building Erected out of plumb by 2"                                                 Level and plumb building                                                             3986                 $5,000.00                      42 &4B                              12,13 & 20
PEMB Labor United Erectors          Hangar Door Frame above was out of alignment with door track.                       Remove and Re-install hangar doors                                                   3988                 $5,000.00                   42 & 44-46                                     18
                                    Angle supports for door tracks installed incorrectly and caused door track to
PEMB   Labor   United Erectors      bend and break.                                                                     Re·align hangar door rails with new angles                                           3988                 $3,000.00                   3D ,31 & 38                            18,24 & 25
PEMB   Labor   United Ereetors      Lateral wind bracing beams located in front of windows.                             Lower all beams: 37SBl; 38SB1; 34SB2L; 34SBR2R                                       3986                $10,000.00                            40                               14& 15
PEMB   labor   United Erectors      Lateral wind bracing beams located in front of windows.                             Re·attach both beams 37S81 at column line S & 4 for winds rods                       3986                 $5,000.00                       28&40                                 14& 15
PEMB   labor   United Erectors      Lateral wind bracing beams located in front of windows.                             Attach beams 335B1 and 36Sbl with two clips, one welded to beam                      3986                $10,000.00                       28&40                                 14& 15
PEMB   labor   United Erectors      Door tracks were improperly aligned                                                 Fix all of top framing for hangar door to roJI on correct bottom track               3988                 $5,000.00                        29,38                                     18

PEMB labor United Erectors          Misc. area's through out building lacked complete installation of specified bolts. Check all bolts and install missing bolts                                             3988                 $2,000.00                    44,45&46

PEMB labor United Erectors          Door pockets were modified in field by SBS due to incorrect foundation size.        C/O # 1 Fabrication of pocket doors                                                  3995                 $5,500.00                    42,60- 62                                        18

PEMB labor     United   Erectors    Door pockets were modified in field by SBS due to incorrect foundation size.        remove all material at door pockets, replace with new material                       3988                 $5,000.00                    42,60- 62                                 24,25
PEMB labor     United   Erectors    Unspecified materials used at pilots office.                                        Install columns and rectangular tube at pilot office                                 3988                 $5,000.00                                                                  14
PEMB labor     United   Erectors    Unspecified materials used at kitchen.                                              Install columns and rectangular tube at living quarters                              3988                 $5,000.00                                                                  19
PEMB labor     United   Erectors    Building Erected out of plumb.                                                      Re-install wind rods in south and north sidewalls                                    3988                 $5,000.00                             28                           14,15 & 16
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 3996887 - Roof sheets                                                      3996887             $1,385.22                S, 6, 9,11 & 14                             1,6·8 & 11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 3978735 - Roof Sheets & Rake support                                       3978735            $22,443.08                           11,14                          1,5,6·8 & 11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 4048039 - Roof Sheets, Eve plates, Screws, & Tape Seal                   4048039               $4,602.17                 7,8, 18, 22, 23                                    1-11
                                                                                                                        Invoice # 3978734 - Roof Sheets, Rake Trim, 2x4 Angle, Eve Plates, Ridge Flashing,
PEMB                                Roofing System not installed per plans and specifications, and did not create a     Gutter, Down Spout, Misc. Screws, Roof Clips, Tape Seal, Backhoe plates, Misc.
Material       MBCI                 waterproof structure upon completion                                                Roof accessories                                                                   3978734              $19,897.94                7, 18, 21, 22, 23                                   1-11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 3991125 - Ridge cap                                                        3991125               $378.88                           15,16                             1,9&11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 3996712 - Ridge hip fix                                                    3996712               $405.83                           1&3                               1,9&11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 4025105 - Hand Crimp                                                       4025105               $265.22
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 4024889 - Seamer Rental                                                    4024889               $990.49                            1-27
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof structure upon completion                                                Invoice # 4009549 - Ridge and closer strips                                          4009549               $167.05                           1,3,4                            1·4&9·11
PEMB                                Roofing System not installed per plans and specifications, and did not create a
Material       MBCI                 waterproof strueture upon completion.                                               Invoice # 3989474· Roof Clips                                                        3989474             $2,235.90                              10                                    1-11
Concrete
labor          RMJ                  Improper location of grade beam and foundation                                      Brick lug and Grade Beam                                                                                 $11,500.00                          64-70                                   21·23
Concrete
labor          RMJ                  Improper location of grade beam and foundation                                      Door Track Extensions                                                                                     $4,000.00               60, 64, 65 & 72                                   24& 25
Concrete
labor          RMJ                  Improper location of grade beam and foundation                                      Pilaster Extensions                                                                                       $2,000.00                          66·70                                   21·23
Concrete
labor          RMJ                  Improper location of grade beam and foundation                                      Epoxy Dowels at Existing                                                                                  $2,500.00                         76& 77                                   21-23
Concrete
Material       OGJ                  Improper location of grade beam and foundation                                      Concrete Footings                                                                    6104                $6,365.10                    64-70&72                                       21-23
Concrete
Cutting        Texas Curb Cut       Concrete level poured too high to accomidate final materials.                       Saw Cut and remove concrete for trench drain                                         137923               $8,118.75                         81 &82                                  26& 27
               Central Back Hoe &                                                                                       Trench Drain - use existing trench drains and purchasing additional channels and
Plumbing       Utility              Incificiant amount of material left on site by SBS.                                 extension frame system per engineer.                                                 CBU-002             $13,718.11                         81 &B2                                  26& 27
HVAC           Holts Mechanical     Fan Provided by SBS was too large to fit into opening of cupola                     Purchase new fans because SBS provided incorrect materials.                          C/O #1               $7,564.00                                                                     19
                                    Wireing installed by SBS was undersized and under rated to accomidate               Remove existing wiring to 120V wall outlet in hangar area, and replace with larger
Electrical     C&S Enterprise       electrical load.                                                                    wire to allow for voltage drop                                                       1123700              $1,875.00                          84·86
                                    Wireing installed by SBS was undersized and under rated to accomidate               Reconfigure wall outlets and j-boxes for powered lovers in masonry block walls in
Electrical     C&S Enterprise       electrical load.                                                                    hangar area to reflect engineered drawing                                            1123700              $1,525.00                          84·86

Electrical     c&S Enterprise       Wiring for light fixtures placed in incorrect locations                             Relocate fixtures in Hangar area to reflect engineered drawings in hangar area       1123700              $1,135.00                          B4·86                                      19




                                                                                                                                                      EXHIBIT 19
Demolition   Mesquite Interiors   Framing system installed by SBS did not meet engineered specifications.   Demolition of existing light gauge framing                                11108       $19,662.00   49-59
Consulting
Fee          Speedway Erection    Identification of specific deficiencies.                                  Determine extent of corrective actions required to complete the hangar.   13-0308     $11,032.00

Total                                                                                                                                                                                           $317,995.74




                                                                                                                                         EXHIBIT 19

                                                                                                                                             (~
                                                                                                                                              "-.."..-/!
DEFENDANT1S
  EXHIBIT
    20
                          )
                                                ..




Lewis Energy Gr ul




Los Cerritos              angar
Deficiencies
 Jennifer Swisher
 10/18/2013




                                  Lewis Energy Group
                     EXHIBIT 20
Inside of ridge show gaps that will allow water to penetrate appears ridge i only crew to roof sheets.




                                                  EX         20                                          01721
Roof heet to long/close together at this condition. Normally there is a 4' to 6 gap No expansion wiJl be allowed,
no back LIp plate present.                                                                                          2

                                                       EXHIBIT 20
Gap at ridge closure will allow water to enter wrong clo ure used, wrong tape eal used.
                                                                                                  3

                                                              20                          01723
                                                                 )




Wrong closure piece used at ridge cap. will allow water entry during wind driven rain event. .
                                                                                                            4

                                                         EXHIBIT 20                              TR 01724
Roof sheets not eamed properly roof sheets pulled apart at bottom.

                                                                     5

                                                   EX        20
              6

EXHIIBIT 20
arg void due to improper eave flashing.

                                                                 7

                                          E)   f20   ~   01727
Large void due to improper eave flashing. Field fabricated flashing i.l1stalled incorrectly.




                                                                                               8

                                                      EXHIBIT 20
Roof sheets trimmed back at cupola beam, no trim present. Roof sheets burned from welding beams. It is
unknown if work wa pelformed by certified welder.
                                                                                                         9

                                                             r 20
Three different type of roof clips found on site metal building drawings call out' High Floating' Clips.
                                                                                                           10

                                                      EXHIBIT 20
                II


o   EX   r 20
                                                                   )




Shows roof drop off at front end wall.   al11e condition at both sides of building due to improper field fabrication of
shortened door pockets.
                                                                                                                          12

                                                          EXHIBIT 20
---~ I Clos   r views of roof drop off.
                                                           13

                                          EX   ,r 20   01733
Most of roof is one full length sheet some laps are used for unknown reason. Laps are not in
accordance with the drawings and pecifications.                                                14

                                                      EXH~BIT20
Ridge cap end lap lacks fasteners. Documents specify 14-16 fasteners. This shows maybe 6.

                                                                                                  15

                                                     E>:     T20                            1 01735
Wrong closure and tape seal used at ridge.




                                                                 16

                                             EXHIBIT 20   TR 01736
Gap due to wrong closure used will allow water to enter.
                                                                 17

                                                           T20
                                                              l




Drawings specify eave plate hould be u ed atthi condition in lieu of roof clip.

                                                                                         18

                                                       EXHIBIT 20                 TR 01738
Roof sheets not aligned and no trim or gutt rs.
Drawings
                                                             19

                                                  EX   T20
                                                       )




rim missing, roof sheet cut and bent over rake.

                                                                      20

                                                  EXHIBIT 20   TR 01740
No trim or gutter present, roof sheet bent up and over rake.

                                                                        21

                                                      E)       iT" 20
                    22

EXHIBIT 20   TR 01742
Close view of roof dip, screws at end of standing seam panel, eave plate missing/not in tailed. Different size clip
causing deformation of roof sheets.
                                                                                                                      23

                                                        E)
Closer view of roof lop change at front end wall due to hortening of pocket doors. The geometry of the
roof lop was miss calculated when door pocket where field modified.
                                                                                                         24

                                                  EXHIBIT 20
Roof lope change at front end wall due to shortening of pocket doors.

                                                                        25

                                                       E)      1 20
R   r dip   appro imatel 4' at front end wall du t impr p r fj Id modification of pock t do r fram   .
                                                                                                                26

                                                       EXHIBIT 20                                        TR 01746
Roof dip approximately 4' at frond end wall due to improper field modification of pocket door frame.
                                                                                                       27

                                            E)     'jT 20
EXHIBIT 20
Laser indicated LIpper door track OLlt of alignment LIp to I Y2 '.




                                                                     29

                                                    T20
EXHIBIT 20   TR 01750
T20
Purlin stitch bolts missing and loose throughout the project.   ee example above.
                                                                                           32

                                             EXHIBIT 20                             TR 01752
Purlins not attached, no purlin stitch bolt present, appear additional purlin is missing.
                                                                                            33

                                           E)      T20
Door stop angles not welded to track crewed on appear out of light gauge material.

                                                                                            34


                                       EXHIBIT 20                                    TR 01754
    Mid pan sllpport beam installed backwards attachment clip ClIt off and re-welded I 3/8
    out! try to align upper door track. Will need to be re-done when building is plumb.
                                                                                                     35


o                                                  if 20                                     ~   01755
eam at cupola welded at t p r beam nI unkn \   11   if p ..form d by a celtified   eld r.

                                                                                                   36

                                    EXHIBIT 20                                              TR 01756
olullln at pocket door wa added n t at til t P b It mi
                                                         37

                                        E      T20
Door track will need to be realigned, pas ibly removed and replaced. Laser indicated Lipper door track out of
alignment up to I Y:2'.
                                                                                                                38

                                           EXHIBIT 20
E'   T20
EXHIBIT 20
)   )T 20
Hangar door and pock t door columns out of plumb, incorrectl field modifi
footing door pockets where shortened to match the concret poured in plac .
                                                                                    42

                                        EXHIBIT 20                           TR 01762
E"   'T20
Bolts missing/loose at hangar door, X-Bracing also missing.
                                                                     44

                                         EXHIBIT 20           TR 01764
Bolts missing/loose at hangar door, X-Bracing also mis ing.

                                                                    45

                                        E'      T20           q 01765
Bolt missing/loo e on hangar door concrete should have been poured prior to in tailing.

                                                                                          46

                                          EXHIBIT 20
Lower spandrel beam at end wall needs to be cut loose and reattached. Bolts not attached to fully grouted cell in the
eMU block.
                                                                                                                        47

                                            EX         20
                                                                 -




The super structure was erected out of plumb, end wall columns          48
lean two inche towards we 1. Note gap at bottom of column
top of column.      EXHIBIT 20                                   TR 01768
Fram ing installed at the incorrect elevation per the architectural plans_ Kyle with SBS noted that
they needed to lower the fi-aming 6.5" in an onsite meeting with Daniel Boddi and Tom Pittman.
Thifi-aming does not meet the architectural criteria for metal tud framing. The drawing noted
this framing to be 16 gao Galvanized framing. The substitution of this material wa not reque ted
and not approved by the owner or architect.



                                                                                                           49

                                           E          20                                              L01769
The Purlins used as joists were bent to accommodate cross bracing tbu com prom ising structural
stability at these location. h office. kitchen It1 dia room and pilots area were not engineered
and not approved by tbe owner or JGA.



                                                                                                  50

                                          EXHIBIT 20
Photo of the bent ptlrlin on   ing wa
pUl'lin .




                                              5\
                                E>      T20
Spacing of the purlins did not match the architectural drawings.
box beam headers did not exist to frame the openings.




                                                                   52
                                       EXHIBIT 20
Missing Double purlin at the inside corner.




                                    E)        T20
Additional photo of the modification to the purlins to accommodate the bracing creating a weak
point in the structure.


                                                                                                 54

                                         EXHIBIT 20
    Incorrect type of steel framing. The Architectural drawings show a layout that does not match
    the way this work is.



                                                                                                    55


o                                                    f20
Light gauge framing above the eM U walls. Double stud columns were not utilized in the
construction of the windows. Headers were not used in the construction of the windows.



                                                                                                56

                                     EXHIBIT 20                                          TR 01776
Spacing of the purlins installed not per the architectural drawings. Installed at 2' DC not 16".




                                                                                                             57
                                         EX       T20                                              I 01777
Additional area showing the incorrect spacing of the framing above the eMU walls. Framing
installed to set back on the CMU thus causing a possible leak area. Framing should have been set
back so that dens glass sheathing would be flu sh with the exterior face ofthe CM U wall as per the
architectural details




                                        EXHIBIT 20                                                    TR 01778
Third area showing incorrect spacing of the light gauge framing above the eMU walls. This framing
does not meet the 16ga galvanized metal stud specs per the architectural drawings.




                                                 T20
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                                  60
                                        EXHIBIT 20                                            TR 01780
                                                                                              I




Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                    T20
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                                  62
                                         EXHIBIT 20                                           TR 01782
o
J ,


      EXHIBIT 20
o   E2   T20   l 01785
                         65
EXHIBIT 20
   67

1 01787
             )




EXHIBIT 20
o
             \




EXHIBIT 20
o
 \




             Note eMU



                        72

EXHIBIT 20
Architectural drawings show at 9'2",



                                                 73


                                       ]_0'793
Slab depression measurement. Architectural drawings show 9'_2 JJ •


                      l.
                                                    -"·W~'C'


                                                               .~.
                                                                                  ,
                                                                                ...!
                      ',', ,                  ," .\t'r:-
        ...r~:'
                        I               '. ',.: -    '" ,:.'   '   ,

            .,.,...
        ....
       ~. ~
           I,         o4' .,
                            ··f
                      },I " , '.:;,'
                                    ..... ,'
                                          /'
                                     • .; .

                                                                                       74
        .... -_.
                       ~l;';'" :
                      ~--~        .....
                                                                   EXHIBIT 20
o
EXHIBIT 20
u   E)
EXHIBIT 20
El   T20
EXHIBIT 20
Trench drain set incorrectly, too high above concrete. Concrete poured incorrectly, need positive
slop on the drain, concrete near drain will have to be removed.


                                                                                                        81
                                            E)      if 20                                           1,-01801
Trench drain set incorrectly, too high above concrete. Concrete poured incorrectly, need positive
slop on the drain, concrete near drain will have to be removed.




                                            EXHIBIT 20
u   E; .)T20
Exterior wiring roughed in, wrong wire size. Wire needs to be demolished due to incorrect
installation.
                                                                                             84

                                         EXHIBIT 20                                         TR 01804
              85

E)   jJ" 20
Conduit roughed in with wire pulled. Wire pulled at incorrect length and size. Wire needs to be
demolished due to incorrect installation.




                                                                                                    6

                                              EXHIBIT 20                                          TR 01806
DEFENDANT1S
  EXHIBIT
    21
-




    Los Ce             i   0       a ga
    Co rect·v                  ct·on
    J nnlfer SWisher
    10/18/2013




                                            L   G Olp
                               EXHIBIT 21
             2



EXHIBIT 21
)   Ell
             4




EXHIBIT 21
                5




()   EY   J21   1_°'697
             6




EXHIBIT 21
              7




u   E)   P1
              ,-! 01699
             8



EXHIBIT 21
             9



E)'   r 21
             10



EXHIBIT 21
                11




u   EY   r 21
             12



EXHIBIT 21
           13



EY   J21
             14



EXHIBIT 21
              15




u   E~   21
             16



EXHIBIT 21
            17



EY   T 21
             18




EXHIBIT 21
                 19



()   E)   T 21
             20



EXHIBIT 21
    .'.




                   21




u         E\ J21   )_01713
             22



EXHIBIT 21
               23




    EY   T21
)
 ,




             24



EXHIBIT 21
   7




       25



T 21
27
DEFENDANT1S
  EXHIBIT
    22
Speedway Erection                                                             7135 Eckhert Road

 Service Company                                                              San Antonio, Texas 78238
                                                                              210-681-5066 fax 210-681-6837
                                                                              www.speedwayerection.com
DATE:                      6 March 2013

SUBJECT:                   Los Cerritos Hangar Inspection

ATTN:                      Daniel Boddie, BoDen, LLC

During a non-destructive inspection of a partially erected Metal Building outside of Uvalde, the following
deficiencies were noted, and need to be repaired for the building to be completed. Due to the non destructive nature
of this inspection, this is not a comprehensive or complete list of deficiencies, and additional work may be required to
complete this project. This inspection only noted the Metal Building, no other trades were inspected.


        Scope of work:
 Metal building size: 102'x121'x32' 2:12 Double Slope
 Remove roof and insulation                                                                                I
 Remove Clerestory structure/roof
 Install missing strut spacers and purlins
 Install missing purlin stitch bolts and rafter bolts
 Rack over and plum building
 Weld new clips to spandrel beams
 Modify pipe struts at hangar door
 Modify door pockets
 Remove hangar doors and upper door track
 Remove bottom hangar door track
 Reinstall hangar door tracks and extensions
 Install hangar door cable bracing, plum doors
 Sheet and trim hangar doors
 Remove and replace (8) upper spandrel beams
 Install new roof and insulation
 Install soffit at overhangs and clerestory
 Install wall sheets above eMU walls, above hangar doors and back end wall
 Install interior liners above CMU walls, above hangar doors and back end wall
 Install Mezzanine decking and framing for 2nd and 3rd floor mezzanines
 Sheet partial living quarter exterior walls
 Install (2) straight stairs to 2nd floor of mezzanine
 Install guard rail at 3rd floor of mezzanine
 Rake Trim, Gutters and downspouts


 Note: Based on non-destructive inspection, additional repairs may be needed after work commences




                                     Making Our Mark Through Excellence in Safe!y
                                                      EXHIBIT 22
Speedway Erection Service Company

August 26, 2013
Page2of2


Materials needed to be ordered and fabricated to complete project:

Roof Sheets and associated screws, fasteners, closures, clips, tape seal.


Wall Sheets and associated screws, trims, flashings, tapes and seals as required


Hangar door sheets, fasteners bracing, screws, bolts, fasteners, rubber closures as specified.


Soffit panels, trim fasteners, closures and seals.


Rake trim, gutters, downspouts and associated caulking, rivets, straps and fasteners.


Mezzanine angles, decking and screws, fasteners, etc.


Interior liner panels and associated screws, trims, flashings, seals as required.                       ( ')
Clips for spandrel beams on sidewalls, anchors at all spandrel beams possible flange brace tie downs.

Roof and Cupola Insulation package.


Unknown Quantity of assorted connection bolts that are missing, not present throughout structure.



Note: Based on non-destructive inspection, additional repairs may be needed after work commences.




                                                                                                        ()
                                                 EXHIBIT 22
OSHA is making this document, the Notice ofProposed Rulemaking (NPRM) for Occupational Exposure to
Respirable Crystalline Silica, available for infonnational purposes only. This document has been submitted for
publication in the Federal Register. Until the date of publication, the NPRM can be found at
www.osha.gov/silica/npnn.pdf.Afterpublication, the NPRM can be accessed from www.osha.gov/sili.ca
or through the Federal Register website at ~.fedcralrcgistQL.gQ.Y.




DEPARTMENT OF LABOR
Occupational Safety and Health Administration

29 CFR Parts 1910,1915, and 1926

[Docket No. OSHA-2010-0034]

RIN 1218-AB70

Occupational Exposure to Respirable Crystalline Silica

AGENCY: Occupational Safety and Health Administration (OSHA), Department of Labor.

ACTION: Proposed rule; request for comments.

SUMMARY: The Occupational Safety and Health Administration (OSHA) proposes to

amend its existing standards for occupational exposure to respirable crystalline silica. The

basis for issuance of this proposal is a preliminary determination by the Assistant Secretary

of Labor for Occupational Safety and Health that employees exposed to respirable crystalline

silica face a significant risk to their health at the current permissible exposure limits and that

promulgating these proposed standards will substantially reduce that risk.

        This document proposes a new permissible exposure limit, calculated as an 8-hour

time-weighted average, of 50 micrograms of respirable crystalline silica per cubic meter of

air (50 Ilg/m3). OSHA also proposes other ancillary provisions for employee protection such

as preferred methods for controlling exposure, respiratory protection, medical surveillance,

hazard communication, and recordkeeping. OSHA is proposing two separate regulatory texts

- one for general industry and maritime, and the other for construction - in order to tailor

requirements to the circumstances found in these sectors.




                                            EXHIBIT 22
DEFENDANT1S
  .EXHIBIT
     23
                                                                                        II "50 11-1 10 \IV Sui;e 39SA
                                                                                        SOli I'J,Ionio, h,)(ClS ?823Q
                                                                                                    P I L ]lJ·iWS-9537




    Los Cerritos Hangar                                                                                 BoDen LLC
    Uvalde, TX
    Legal Review Meeting (onsite)-Agenda                                                                May 2, 2013
    Call In Info: N/A      Pass ID #: N/A        Host ID#:    NI A

    Attendees: Daniel Boddie danielb@bodenllccom                       - BoD
                   Tom Pittman      tj2ittman@lewisenergy.com          -LEG
                   Matt Martinez    rDmClrtjll~~@JQhngr9l:>,-~.,corn   -JGA
                   John Grable      jgr,ap.le@lQDDgrCl.l?le-,-cQJn     -JGA

    Distribution: all attendees and the following:

    Abbreviations:               JGA-John Grable BoD-BoDen LLC
                                 LEG- Lewis Energy

    Mtg. # and Item:                                                                  Action Required By:

         Foundation (Concrete)
    1.01- Grade Beam Issue:

      • Forms Moved last minute, Grade beam did not move.
                  o Brick lug was not supported.
(
      • Engineered solution-12"x12" grade beam around the entire perimeter.

    1.02 Brick Lug Extension:

       • Brick lugs were poured at incorrect sizes to accommodate 12" Stone veneer.
       • Due to extension of lugs, doorframe needs to be relocated.

    1.03 Door Pocket:
        • Hangar door pocket made to accommodate 76'-4" wingspan. Design intent was to
           acconunodate 80' wingspan. Drawings showed accommodate 81'+ wingspan.


         Structure (Masonry, light gauge framing, Steel & Roofing)

    2.01- Structural Steel:

      • Building "racked" 2" toward the west.
                    a Building was out of plumb beyond industry standard steel tolerances. Reference MBCI
                       packet.
      • Missing Misc. bolts and connections.
                    a Reference photos in Speedway report.
      • Door Pocket re-fabricated in field to accommodate incorrect concrete placement.




                                                       EXHIBIT 23
                                                                                     J loSt) IH JU W. SUite ;3'1:)/'1
                                                                                     Son I\nlonio, Texos 78230
                                                                                              p I 21   a·ass
                                                                                                          9537




Los Cerritos Hangar                                                                                    BoDen LLC
Uvalde, TX
Legal Revif,lw Meeting (onsite)-Agenda                                                                 May 2, 2013
Call In Info: N/A        Pass ID #: N/A       Host ID#:   N/A


2.02 Masonry:

    • Missing bond beam in certain places.
    • Cracks in mortar joints
           o Separation between CMU block and mortar.

2.03 Light Gauge Framing

    • Framing installed at living areas was not installed per the architectural documents.
    • Framing specifically called out on structural drawings as 6" 14ga. Galvanized framing.
           o Framing installed was red steel, light gauge.
    • Framing installed above CMU was light gauge red framing. Not per plans/specs.

2.04 Roofing

   •   Reference Speedway report.
   •
   •
   •
       Rolled onsite, and installed incorrectly
       Seamed incorrectly.
       Used incorrect clips/ several different clips.
                                                                                                                        ()
   •   Used incorrect screws.
   •   Left out end damns.
   •   Left out angle at rakes.
   •   Incorrect fastener pattern.
   •   Incorrect closure strips.
   •   Incorrect tape used at closure strips.
   •   Laps found in 2 locations. Laps installed incorrectly.




                                                   EXHIBIT 23
DEFENDANT1S
  EXHIBIT
    24
DEFENDANT1S
  EXHIBIT
     25
m
><
I
                    BLDG. SECTION·SHORT

OJ
-i
tv
01




                                          a:
                                          «
                                          (9
                                          z
                                          «
                                          I
                                          (J)
                                          o
                                          t:    X
                                          a:    f-
                                          a:    w
                                          w     0
                                          o -'
                                          9~

     BLDG SECTION-LONG
     SCALE   3·;\6·-~ ".0',
DEFENDANT1S
  EXHIBIT·
    26
                                           "1l:u~"~
                                           blbopa%pQliOcI~
                                           n:vH~l1le~

                                           ;r:;.~~=~         8
                                            J:l¢4fur~

                                               ....-,.
                                             ~U(~




F,llNTElS:



G.I'IlB-MANUFACTUIU!D SUPERSTRUCfURE




    ~ll!NQTESw»                        _

                                             8-1
                                  a:::
                                  ~
                                  Z
                                  ~
                                  en
                                  g
                           !a i52
                           ffi    a:::
                           ...J
                                  w
                                 l2
                                  U
                           c en "Cl!!
                           ~ g           :¥



@':!fPfl-ANGLBArQPfMNO:>


                             8-2
             "'I1l.b~k«bllCld
             bd»9ClP'J"'Qqfi¢riw
             mitwlUldalb:l~
             olVkUKOoA.W;tJr.,
             P..B.9'2641,l1!:1llOflOt!e




                    -"
               uac:dfOl"~~
                 ~jXp:c.::cl1




~GSCHEDULE




               8-3
®~,~.~~ANDMETALS11JDWALLCONNECl10N
       ..f!L.. i~.P~

     ~~?~RlGroFRAMEELEVATION                                                         RF~l

                                        @                    @
                                                                                                                                                 -
                               r_"                                                             _.'                                 .;.   ~




                                                            ..-"-                               1.
                                                                                                      . . . r .. ···::·:~:=
                                                                                                                          _!L...


     ._"''''''',
                                                              :~=~=:::::       . -_... ....                                              <
      :,;;;:" ...",;1 r:;;>..-                                                                                                           ."y.-
                                                 li '''-'
                                                                                                                                                     ..•..y
                                            Y'




                                    l            \
                                                                                              \".'"

     ••HU('.'•......                                                ...•..........    ...                               .._i ...

     ,::;.n";:I                                                                                                                                                                                          M




                                                                                                                                                                               -n:J.I~ba::lit.Mld
                                                                                                                                                                                bUo~oIk.ltatw
                                                                                                                                                                               ~ViiIldcr~~
                                                                                                                                                                               1IfVkb' Id. Do Allda k ..
                                                                                                                                                                               P.B.Yl64J.killMl.lnbt
                                                                                                                                                                                I&'dfar~

                                                                                                                                                                                      ........:
                                                                                                                                                                                   biddll:lrIOfpcm:h




                                                                                                                                                                                                           4




                                                                                                                              ~~l:g:JSTBBAJUNGOHS!BBL   BEAM
;c,~~."' __~~I-~.~~~.~._._~_._.~_._.~..-   _-~   ~ _ ..........•.__.•.._~-.~._.··;.···········~·-~~~·-r===i···~~·_-·   ·< ®                                    ~~~~~~~~!   I


                                                 CD

                                                                                                                                                                                8-6
                                                                                                                                            "'Ibi&~.~
                                                                                                                                            far1bof'Ulll'*lat~
                                                                                                                                            RYicw IllllbIbl:Clltaily
                                                                                                                                            ofVk:mKDaADdD.k..
                                                                                                                                            PA 92D'Il,ILUJlllUObc
                                                                                                                                              IIlCdb~
                                                                                                                                                llldlhleCl£p:miI
                                                                                                                                                    1""l"G-"




                                         @~I~~ALSTUDNON-BEARING WALL ELEVATION                    CD~~~ALSTUDTOTRACK.ATTOPORBTMOPWALL
                                                                                          I




                                         ®~I~~~AL STIJD AT CONCRETE SLAB ON GRADE




                                                                                                           1/
                                                                                                          !,j~.                        "-
                                                                                                                            II        ~~~
                                                                                                                "",,- .%>

                                                                                                      ~                          L,




®~rV:~ AND MEfAL STIJD WALL CONNECTION   @~'fcYP,""",7E7.~~",AL'-"1"". ,",c~~O~RNE~=:R~       _
                                                                                                                                              8-7
                        (
                        ::          ~,:

                                          L;
                             "'-,

                      ~~r           It:




ROD LEWIS
LOS CERRITOS HANGAR
Address
DEFENDANT1S
  EXHIBIT
    27
~




                  0

                  ©
                      :Jl
                      e
@
                      ~



            CD
    ~~::.9NPLAN
@~~.:V~AND METAL STUD WAll C0NNECI10N
                         """"   ..""",'.        ~.N             ~C~
                                                                                on',,'

                                                                                ~   .•.                       ~.N




                                                        lr~~:::::....",.",
                                                                                 .L                                  -'L"
                                                                                                    ,   ,.,....,:::::::
      ;!:.e:
      "."
                                 ,   ..
                                                                             \".u.~llU.I   (,I'll


                                     i

               '.. ")+                                . ".,.~                                                       ".,., .
      ~~~ RlOID FRAME ELEVATION RF·2
                   (P!                    (Ci                                                                                 ®




en.
I
                     ROD LEWIS
                     LOS CERRITOS HANGAR
                     Address
01
8-6
@~I~~,~AL STUD NON-BEARING WAll. ELEVATION   CD~I~AL.~ALS1UDT01RACKATTOPORBTMOFWAll.




®~I~~~ALSTUDATCONCRETESLABONGRADB




                                                                                       8-7
~QRADB BEAMATSPRBAPJ:QQTJNQ
DEFENDANT1S
  EXHIBIT
     28
    GLACIERCAP MANAGEMENT, LLC                                                                  801597
      DATE        INVOICE NO.     COMMENT                          AMOUNT      DISCOUNT       NET AMOUNT


\
    02106113   r 93              OS CERRITOS HANGAR                10,208.00      0.00     10,208.00




                      6

                                                                               TOTAL:
Check: 801597             04f10/13     COMPTON AIR CONDITIONING & HEA                     10,208.00




                                                      EXHIBIT 28
  G'·ACIERC,\P MANAGEMENT, LLC                                                                    801814
    DATE          INVOICE NO.     COMMENT                            AMOUNT      DISCOUNT       NET AMOUNT /   ~

  07/12113      1291             RIBAR RANCH - LOS CERRITOS HANGAR   23,720.15      0.00     23,720.15
                                                                                                                 )




                                              #¢..   (t(
                                                     . ,./
                                             F\ .,•. \H \
                                              .    e
                                                            S····




                                                                                 TOTAL:
Check: 801814             08/16/13     ASSOCIATED GLASS                                     23,720.15




                                                                                                           (~)




                                                                                                         C)
                                                       EXHIBIT 28
    GLACu;nf:AP MANAGEMENT, LLC                                                                   801874
-    , DATE        INVOICE NO.     COMMENT                          AMOUNT      DISCOUNT       NET AMOlJNT

    08/13/13    1$49              OS CERRITOS HANGAR                 6,238.65      0.00       6,238.65




                                                            d
                                        /\odrr:; 0. (p/\G




                                                                                TOTAL:
Check: 801874             09/06/13     ASSOCIATED GLASS                                    6,238.65




                                                                                                  TR-01564
                                                                                                     ,
                                                       EXHIBIT 28
                                                                                               302128       /~
  TRIBAR RANCH COMPANY, LTD.                                                                                     \
                                                                                                                 !
    DATE        INVOICE NO.     COMMENr··                         AMOUNT      DISCOUNT       NET AMOUNT \
                                                        .
  08112113    3Q&12            os· CERRITQS HANGAR                19,745.00      0.00     19.745.00




                                                                              TOTAL:
Check: 302128            08/12/13    GALLERY OF STONE                                    19,745.00




                                                                                                           C)




                                                                                                           C)
                                                     EXHIBIT 28                                      -.
                                                                                                TR 01567
     TRISAR RANCH COMPANY, LTD.                                                                       302129
       DATE     ,    JNVOIGE NO.     'COMMENT                          AMOUNT       DISCOUNT        NET AMOUNT
 ]

     08/12/13       308t~C::O           --
                                   • ~S CERRITOS HANGAR                 36,204.13      0,00      36,204.13




                                                                                    TOTAL:
Check: 302129                08/12f13        MORRELL MASONRY SUPPLY, INC.                      36,204.13




                                                          EXHIBIT 28
EXHIBIT 28
DEFENDANT1S
  EXHIBIT
     29
             UNCONDITIONAL WAIVER AND RELEASE UPON FINAL PAYMENT




  The undersigned has been paid in full for aI/labor, services, equipment or material furnished to
   Tn·Bar Ranch Company. LTD. on the job of Los Cerritos Hangar located at 55 County Road
  410. Uvalde. Uvalde Coynty, Texas, in the amount of $10.208,00 and does hereby waive and
  release any right to a mechanic's lien, stop notice, or any right against a labor and material bond
  on the job, except for disputed claims for extra work.

 DATED:

 __S:.L..-j!   ~J I d-D 1.3
 compton HVAC



 ~~L
[Print Name]

     (JA ),,JefL-
[TitleI

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES
THAT YOU HAVE BEEN PAID FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT
IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT,




Return to:
GlacierCap Management, LLC
10067 Jones Maltsberger Rd
San Antonio, TX 78216
Fa?,: (210) 384·5031




                                         EXHIBIT 29
     UNITED ERECTORS
     PO eox 631'003
    San Antonio, T&xas 7S268
    office (210) 521~8.:351
        {210} 521-l84~


                                         tNVO~ce




                                                                       '*
                                                              1NVO~ce. 3402
                                                             Job: lO$ Cemtos Ranch
                                                             Tt'!J1'!1$: Upon Rece!l't
                                                             USA NO. 11-457




    labor to complet~ follo,Wfng ""'(l1'!< ~_~
      ~$;
      1. Remove 5eCOlld hal root aM                 00 ~ off
      2. install second: half r          UNCONDfTIONAL WAIVER AND RELEASE UPON P~OGRESS PAYMENT


   The undersignt:d has been P'lid llnd Oa.> recelved a progress payment in tho: ,um of.., :!2-;l.•H,,)i)             t'fir
   lalxlr. ,e",·k:e~. ~uipmcJlt, or material furnished to          Tri-BIorr Rlineh C"mp3g v, LTD        lm the job of
   tQ;; imWl? fhlli'ill' iocate1'i at ~ (''''''0[.) Rood .UJ), (, );llde. L~lIlue ( !ll!nntt:3jl~ aad docs hereby
   releas~ any mechanic's Iien.$lop notlccorbondrigJlttliut,h ihe contt8c!Qll$¢d upon ,tl"l:s                                                                                                                 (
                                                                                                                     ~\
                                                                                                                 .
                                                                                                                 \
                                                                                                                      )
                                                                                                                      .
                            CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT


      ~.r?Je;t: t!i~(Q~!t!iLQL
      Job No. N/A


             On receipt by the signer of this document of a check from Tri-Bar Ranch Company, Ltd. (maker

   of check) in the sum of $19,745.00 payable to Gallery of Stone (payee or payees of check) and when the
  check has been properlv endorsed and has been paid bV the bank on which it is drawn, this document
  becomes effective to release any mechanic's Hen right, any right arising from a payment bond that
  complies with a state or federal statute, any common law payment bond right, any claIm for payment,
  and any rights under any similar ordinance, rule, or statute related to claim or payment rights for
  persons in the signer's position that the signer has on the propertv of Tri-Bar Ranch Company, Ltd.
  (owner) located at 55 CR 410, Uvalde County, Texas (location) to the following extent Los Cerritos

 Hanger Uob description), including but not limited to the Affidavit Claiming Mechanic's and

 Materialman's Lien dated AprilS, 2013, recorded as Document No. 2013001314, Real Property Records

 of Uvalde County, Texas.


           This release covers the final payment to the signer for all labor, services, equipment, or

 materials furnished to the property or to Tri-Bar Ranch Company, ltd. (person with whom signer
 contracted),


           Before any recipient of this document relies on this document, the recipient should verify
evidence of payment to the signer.

           The signer warrants that the signer has already paid or will use the funds received from this final

payment to promptly pay in full all of the signer's laborers, subcontractors, materialmen, and suppliers

fOi   all work, materials, equipment, or services provided for or to the above referenced project up to the
date ofthis waiver and release.


Date      7 August 2013




                                                {Signature}

                                                    (Title)

                                                                                                                 o
                                                    EXHIBIT 29
                            CONDITIONAL WANER AHO               R~W\Se   ON ANAL ?AYMEN-T


      Project: Los Cerritos Hangar

     Job No. NItA


             On receipt by the signer      err this document of a ched< from Tn-Bar Ranch. Company, Ltd~ (maker
     of check) in the sum of $34,188J)0 {.ta\IClb!e to Ace Conc~e:te CornBall! (payee Gf payees af         theal and
     when the check has !;leen properl'y endQfs.ed and has be:en paid by the bank on whidl it Is d.rawl'\, this
  document becomes effective to ref~ :.nrq mf*:oatlic':s !i~n right, an'\( rIght arising from a payment bond
 that "emplies with ~ 5ata or feQE1ral statute; any ,smrnOrl law payment bood right, any daim f~r
 p:i;tymenc, and any rights under any similar ordinaries, rute, O~ statute (,::fated to claim      Of   payment rights
 for persons in tha signer's. position that the slgi1er hTHE STATE Of TEXAS      §

COUNTY Of ,"'w·,·v   I :
      This ill5trument was ad~l}e.wle.tfgji!d bef~ me, tne oodersignerl notary pol:»ilt. on thea. day ef
November, lOB, by     .t:',#             .; f)&(             of A.ee Coocrete Cet'n~r.lY, on b.ehalf of
Ace Concrete Company.




                                                           ~     ............ ~
                                                                tt:le State efT~




                                             EXHIBIT 29
                                                                              RE!:.E>lSe:




                                  FULL AN1:l :ANAL REl:,EASE OF
                         MECHANIC'S ANJ}MA~MAN'8 LIEt'f

  Date:        Angust 19', 2013

  Claimant:    MORRELL MASONRY SlJtPLY,           mc t             CONDl1TONAL WAIVER ANn RELJ!:ASE ON FIN"ALPA ThIENT

    Project: Los Cerritos Hangar

    Job No, N/A.

            On receipt by the s.ignet or ilii,g dQcwnent of a c:heek from Gladereap




  GladerCap Man:agement" LLC (o.wner) to<1l\1'fteci at 405 CR 410 (lo     7.k: sr~ ~ .,,I#C.     (Company l:tame)

By   #7 ¢']. '*'? ,.:9i (Si~ilfl1te)    /b1,1.x /J/1~ 'T~~
frl.~~                      (Title)




                         EXHIBIT 29
EXHIBIT 29
DEFENDANT1S
  EXHIBIT·
     30
                                                                                                                                                                                                                                                                                                 DRAWING INDEX
                                                                                                                                                                                                                                                                                   ISSUE        PAC(                     O£SCR1PI1ON
                                                                                                                                                                                                                                                                                     ,.,   Cl« 2             COVER PAG£
                                                                                                                                                             SCHULTE BUILDING SYSTEMS                                                                                                A.    C2 CF 2           NOTES PAGE:




                                                                               SBS
                                                                                                                                                                               17600 BADTKE ROAD
                                                                                                                                                                              HOCKLEY, TEXAS 77447                                                                                         F1Of4
                                                                                                                                                                                                                                                                                           F2 Of ..
                                                                                                                                                                                281-304-6111 office                                                                                        f3   a:   0(
                                                                                                                                                                                281--304-6113 fax

                                                                                                                                                                                                                                                                                                            ROOF F'R.'JUID Pl..AH
                                                                                                                                                                                                                                                                                                            SOfTITPWI
                                                                                                                                                                                                                                                                                                            fRAWE CROSS-SECTION
                             IBUILDING            DESCRIPTION             I                                                                                                                                                                                                                                 fRAlE: CR0S5-se:CTlON
                                                                                                                                                                                                                                                                                                            mAId( CfWSS-S£CllON
     BUILDING SIZE:: (BLDG. A) 98'-6, 122'-6 x 32'-0 £.H.                               SLOPE:: 1&11.-                                                                                                                                                                                                      fRME Cll:OSS-S(CTlON
                                                                                                                                 PAt~EL       TRIM ANp fRAMING INfORMATION                                                                                                                                  fRAU£: CROSS-SECTION
     BUILDING SIZE:: (BLDG. B) 9'-0, 13'-6 , 29'-9 £.H.                                 SLOPE:: ~
                                                                                                                                 Roor PANELS                                                                                                                                                                SlD€WAU. D.£VATIOO
     BUILDING SIZE:: (BLDG. C) 7'-10, 60'-B , 6'-2 LH.                                  SLOPE:: ~
                                                                                                                                 Gr~; c~.g~'f£jft- COlOR: l.led. Bronte (K)'lCf') ~~::



                                                                                                                                                                                                                                        g8t~l"mi~il$t·
     BUILOING SIZE::                                                                    SLOPE::                                                                                                                                                                                            [10 Of
                                                                                                                                                                                               CUTltR STANOARD:                         COlOR: NtmI SId Color
                (BUILDING DIME:NSIONS ARE: NOMINAL, RE:FE:R TO PLANS)                                                                                              TYP£:                                                                                                                   Ell Of           OOWAU. El£VAllON
                                                                                                                                                                                                                                        ~8i:. ~:~m:~:;
                                                                                                                                 IF STANDING SEAM:           CUP             HIGH FLOATING     CUnER HIGH CAPACITY:
                                                                                                                                                                                               Dowt~SPOUT:                                                                                 £12 Of           OOWAU. EL£VATlON
This i, to ccrtlfy that this structure III cNIlligned lJt~ilin9 the loads indicated cnd applied QlI requited by the building
                                                                                                                                                                                               VALLEY GUTTER:
                                                                                                                                                                                               HEADER:
                                                                                                                                                                                                                                        COlOR:
                                                                                                                                                                                                                                                          i§2ji"
                                                                                                                                                                                                                                        COlOR: Hegd SId Cclw                               £13 CF           EtIDWAU S£C'llONS

                                                                                                                                                                                                                                        g8t8i:. m: cU"
cod" $hollln betaw. The certification Is limited to the structural cksiqn of tho framing and cov«lng porta manufactured                                                                                                                                                                    E140f            ENOWAU. SfCTIOHS
                                                                                                                                                                                                                                                 ~:~
                                                                                                                                 WAll PANELS                                                   SIlli
by the bU~dln9 ffiooufocturer and Is IIpU:]fIe(J In the contract. Acces$l)fY ltetM such 0$ doou, windo...., IOUvenl.                                                                           JAMB:
tronsl:tJcent POtlclll. and venUotorll or. not induded. A1lH) e>:.eh,Jded oro oth« portlli of the project (lot provided by the                                                                                                                                                             (15 Of           IUTERlOO mAW.: ru:V./OODE BWI Pl.AN
                                                                                                                                 TYPE;     ..e.wL-   GAUGE: ~ COLOR; «red SId t&lor            BASE TRIM:                               COlOR: Need Std Co/or
bu~din9 monutocturer IIUch o. foundotiooli, mOlonry wolls, ffillchooieol JlQUipment and eflx:t]on of the building_ The
                                                                                                                                                                                               CORNER:                                  COlOR: Need Sid Color                              £16  «           I£AO€RjOOOC D£TAL CCtiN.
buUdk'lq =houkl be erected on 0 properly desiQl1cd foundation in  ond 5(11)
    SeIsmIc Design CategQly
    B03ie Seismic-fO(ce-R~i3tin9 S~tem(s} ..
                                                        lOfl9ltudinal         Lateral
                                                        2..2--Kip'~Klpli
    Total Desk)n Bo" Shear (\I)
    Seismic Response Coefficient(s) (Cs)
    Ruponse Modification foctor(s) (R)
    Analy:lls Procedure: EQUivalent   lateral Force
                                                        =-
                                                        _'.0__ =-
                                                               _'_0__
.. Ordinary Steel COrlcefltrically Braced frome(s} and/or Ordinary Steel Moment Frome(lI)




                                                                                                                                                                                               ~ \ ~ +0 ~f'1 O\""'-~.
                                                                                                                                                                                                                                                                   Ir-R-EGlS
                                                                                                                                                                                                                                                                        - .-TRA-TlO-N-.-F--12-SS-2-1

                                                                                                                                                                                                                     ltO.    DA'lt
                                                                                                                                                                                                              ~       A     110 12
                                                                                                                                                                                                              ....
                                                                                                                                                                                                              " ,                                                  ro:wmttCO'o'£R PACE                            sa

                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                   ,.,,.,.
                                                                                                                                                                                                                                                                           ROO I..EWS lOS CERRITOS IVmAJl
                                                                                                                                                                                                                                                                                                                  .....
                                                                                                                                                                                                                                                                                                            a.oo. Q,Q:lIO



                                                                                                                                                  EXHIBIT 30
_...
L  na""",Ih\rt~\lMtIt.-~"tlI.MQl<>lt~~lolr""'d




,-
:t     Thlll:cl~rl'Klf'JUhlc\ut1l/'S,,~.or~lnwtnIdlnthell9 c~l.. lUll' for th.lntp«:tlo!'l Of .,..;t"; ~tllo ~ acma.
3, T~l' l>l. c ~
                                                                                                       lhlt
                                                                                                       fot
                                                                                                              ~tit en)' ~ to u-. g-QlO~
                                                                                         ell   ct the mGNol*Wrw                                  h;a   """"""tI1   kl..."...ted lI,a
~"""
~:":dtl~Gtc;';j~~I~~~~m:.:.c~q «-n                                     with Ir4irnH                                                                                                                                                                                                                         _ef',.oc_"'PUUlI'T»l.y~ MtlKl 00 tM ~ Mt In eoro~.M 1M ,........ ornI '~WMIIlU of u..                                                                                                                                                                                                                            ltt.....,~_llfWllt.«lu-l:QIW1·b~ on manuMctut... I.1f'ffiI. ~ljy                                                                                                                                                                                                                        c,wMlQU·

~~:=:;,:=~~..n~~~~:--~~~o.d.Nl)t¢t)on.
rr m.-.
      rNnof~ ~ S\bnltted. 1iowMIt. ITII.JllIfiXturf,rooa 001 ClIXCfIt ~ elf ~Iont:
t.o~!tOdlKlIkf'm&0I'ld~Ulctmd~ .• ''*l109 ~_··mallIflxtWw·c:ndlb;



WOYl'XlWlMJ;l
   ~ rnooubehlAt hQ o«mm~t to monIIfod.urw ~y ~ ~J' lMt CG"l be
Th!lIl
TIM ~ U\lhtw1t lllId ~bol of dl.lo.!                                                                        e,r-,

                                                                                                       ~                ~
                                                       [ [l
                                                         ..                                            r=o:--i
                                       rTlt:C\fJ
                                                                                                                                      i

                                                                                                { ..
                                      OlIrsocrAU.
                                                                                                  ..
                                                                                       J'
                                      OfCWU<                              :

                                      ...                                              ..
                                                                                       2ll'
                                                                                                                                     ~



                                                                                       "                        mg' ,


                             SECTION "A"                              WJHL,
                               W[Sl:CTIOH            OCTAl. Fe
                                                     Db- J 4"
                                                                                              "''''- •
                                                                                              "..,'

                                                                         nb                              ~




                                                         .a:..
                                                            2ll'
                                                                 J'


                                                                 .
                                                                        j]
                                                                        •• ! ]
                                                                 "
                                                                      1~.JillJJ
                                                                                              OC1"'-
                                                                                              "..,

                                                                                                               n
                                                                                                         ill1~
                                                                                a"Tlt(cw
                                                                          ~OOP.jlO[fACt                  .r                  5"
                                                                          o   OfCWU<
                                                                                                       ___       X X    ._   4'• •   ~••
                                                      '1:::
                                                                                                                             "
                                                                 SECTiON "A"
                                                                                                       ~
                                                                      .....,"""'"             OC1Al.fl




I
I


b..:_==-~
                                      NOTE !!!
                         CUSTOMER PLEASE VERifY ALl DlMENSI()i$
                              00 RElURN N'PROVAL DRA"INGS




                                                                               ..
                                                                       ANCllDR ROll PROJ£C1lO!l
                                                                                                              ""'"*

                                                                              ~
                                                                                  '*      IOtTalCf
                                                                               ."'1"'  .. ~.~tE
                                                                              .;"                                n',"
                                                   (~
                                                                                                                                                                                                                                                                                                  Cf>             n',,'
                                                                                                                                                                                                                                                                                                                              (9
                                                                                                                                                                                 "
                                            ,',"                                                              ,d,~                                                                                                               ..   ',,'                                                            I ,','




        .
            'ir=~~ Ir
                                             ~ ~


                                                             -                  .--                 -
                                                                                                              -
                                                                                                                  ,I

                                                                                                                  I,                                                                                                                           ....
                                                                                                                                                                                                                                                       r       lWLl
                                                                                                                                                                                                                                                                                                .1:



                                                                                                                                                                                                                                                                                                      t                                     ,

]
                                                                                                                                                                                                                 -~--
                                                                                                                                                                                                                                           ,




                                                                                                                                                                                .".                                                                                                                                                 ~ !~ ~
                                             Q                                    Q       Q             Q


                                                                                                                                                                                                '..,..' ....
                                                                                                                                            Q      ,                                                                        ,Q                 Q   •
   b    ,
   >~

(j)-
        •




        .:
          "~
           , - -: I?-?
                                  II
                               ,.",.   --
                                             II         II   II   ,   '   ..II ....II .....II   '
                                                                                                        II         II       ."
                                                                                                                             ::;;-._.-
                                                                                                                                           'I!I'
                                                                                                                                           --_._-
                                                                                                                                                       • ..,..   't!l"   -.r-         'I!I'

                                                                                                                                                                                                            .-.F
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                            '   ...                            II       II   II
                                                                                                                                                                                                                                                                             ....   ....II ....II
                                                                                                                                                                                                                                                                                          '           '
                                                                                                                                                                                                                                                                                                          II      Ilmf
                                                                                                                                                                                                                                                                                                                                    ~
             "I
                                       I-"-- .     r::r'         " -=II-                 -                              -                                                                                               c--            ,                   ,
                                                                                                                                                                                                                                                                    -        . -Il=-'         't::-!:.'              '!-=F-=J±!

                        1,,1;;:1 .'~                                            ,f-                                         l.Ill:   ,fRAME UtlES;      1 2 .3 4 5 6
                                                                                                                                 RIGID FRAME:                         BASIC COlUMN REACTIONS (k )                                                                                   NOTES FOR REACTIONS

           f                                                                                                ~      COlUIdN UNE
                                                                                                                                 frome
                                                                                                                                 line
                                                                                                                                 5·
                                                                                                                                           Column
                                                                                                                                           lne
                                                                                                                                           B
                                                                                                                                                           ----Deod----
                                                                                                                                                           Hora
                                                                                                                                                            2.9
                                                                                                                                                                        Vert
                                                                                                                                                                         7,7
                                                                                                                                                                                 -Collaterol-
                                                                                                                                                                                 Horiz
                                                                                                                                                                                   6.2
                                                                                                                                                                                           Vorl
                                                                                                                                                                                            12.5
                                                                                                                                                                                                     ----Live----
                                                                                                                                                                                                     HOi'll
                                                                                                                                                                                                      9.0
                                                                                                                                                                                                                Ved
                                                                                                                                                                                                                20.B
                                                                                                                                                                                                                        ----Sl'Iow----
                                                                                                                                                                                                                        Hod:
                                                                                                                                                                                                                          2.1
                                                                                                                                                                                                                                  Vert
                                                                                                                                                                                                                                  10.2
                                                                                                                                                                                                                                           --WiI'!d_Ll---
                                                                                                                                                                                                                                           Hodz
                                                                                                                                                                                                                                          -14.7
                                                                                                                                                                                                                                                    Vert
                                                                                                                                                                                                                                                   -33.3
                                                                                                                                                                                                                                                                  --Wmd.J(I---
                                                                                                                                                                                                                                                                  Horiz
                                                                                                                                                                                                                                                                    0.5
                                                                                                                                                                                                                                                                         V,d
                                                                                                                                                                                                                                                                        -23.6
                                                                                                                                                                                                                                                                                       ~:d~1o~~t~asd~e:::~~ on
                                                                                                                                                                                                                                                                                            ~~h(~
                                                                                                                                                                                                                                                                  H,7   -33.3                                                          98.5
                                                                                                                                 5.        C               -2.9          7.7      -6.2      12.5     -9.0        20.8    -2.1     10.2     -0.5    -23.6                                                                              123.0
                                                                                                                                                                                 --Vilod-.l'2---     ---loW,,",dl--     ---lnWind2--      --Seismlc.-L-           --Seism~.J(-
                                                                                                                                                                                                                                                                                            Eove   He     t (It)                :    32.0/ 32.0
                                                                                                                                 frome     Column          --Wind,J.2---
                                                                                                                                 line      line            Hera     V",          HMjZ      V",       """,     V"t       Horiz     Vert    Horiz    V"I            Horiz      Vorl           §:~ ~= (~r;r/f         )            ;;. 2.0/5 2.0
                                                                                                                                 50
                                                                                                                                 5.
                                                                                                                                 Frome
                                                                                                                                           B
                                                                                                                                           C
                                                                                                                                           Column
                                                                                                                                                          -13.2
                                                                                                                                                           -2.0
                                                                                                                                                                   -24.0
                                                                                                                                                                   -14.3

                                                                                                                                                           ---ln5eis---
                                                                                                                                                                                   2.0
                                                                                                                                                                                  13.2
                                                                                                                                                                                          -14.3
                                                                                                                                                                                           -24.0

                                                                                                                                                                                 -lWiN01.J.2£-
                                                                                                                                                                                                     -6.1
                                                                                                                                                                                                       6.1
                                                                                                                                                                                                             -35.2
                                                                                                                                                                                                             -35.2

                                                                                                                                                                                                     -l'MN01...R2E-
                                                                                                                                                                                                                        -4.5
                                                                                                                                                                                                                          4.5
                                                                                                                                                                                                                                 -25.9
                                                                                                                                                                                                                                 -25.9
                                                                                                                                                                                                                        -LVilND2.J.2E-
                                                                                                                                                                                                                                           -0.6
                                                                                                                                                                                                                                           -0.6
                                                                                                                                                                                                                                                     -0.4
                                                                                                                                                                                                                                                      0.4
                                                                                                                                                                                                                                          -L"N02-.1'2E-
                                                                                                                                                                                                                                                                    0.6
                                                                                                                                                                                                                                                                    0.6
                                                                                                                                                                                                                                                                  -FlUNB_SLL-
                                                                                                                                                                                                                                                                              0.4
                                                                                                                                                                                                                                                                             -0.4           Cof1otefall~SI
                                                                                                                                                                                                                                                                                            Roof live l sf
                                                                                                                                                                                                                                                                                            Frame live loa psi
                                                                                                                                                                                                                                                                                                                   \            .=     6.0
                                                                                                                                                                                                                                                                                                                                      20.0
                                                                                                                                                                                                                                                                                                                                      12.0
                                                                                                                                 line
                                                                                                                                 5.
                                                                                                                                           Un.
                                                                                                                                           B
                                                                                                                                                           Horiz
                                                                                                                                                            0.0
                                                                                                                                                                   Vert
                                                                                                                                                                   - ....1
                                                                                                                                                                                 Horb
                                                                                                                                                                                  -0.1
                                                                                                                                                                                          V"I
                                                                                                                                                                                           -3.3
                                                                                                                                                                                                     Heriz
                                                                                                                                                                                                     -0.8
                                                                                                                                                                                                                V",
                                                                                                                                                                                                                -0.6
                                                                                                                                                                                                                        Horil
                                                                                                                                                                                                                        -0,1
                                                                                                                                                                                                                                  Vert
                                                                                                                                                                                                                                  -3.3
                                                                                                                                                                                                                                          Horil
                                                                                                                                                                                                                                          -0.8
                                                                                                                                                                                                                                                   V"t
                                                                                                                                                                                                                                                    -0.6
                                                                                                                                                                                                                                                                  HOC'!z
                                                                                                                                                                                                                                                                    3.0
                                                                                                                                                                                                                                                                         Vorl
                                                                                                                                                                                                                                                                           5.9
                                                                                                                                                                                                                                                                                            ~:J ~~ (t~~h )                      =     3.5
                                                                                                                                                                                                                                                                                                                                     90.0
                                                                                                                                           C                                       0.8      -0.6      D.l       -33       0.8     -0.6     0.1      -3.3           -3.0    3.B              Wind Code                           "" IBC 09
                                                                                                                                 50                         0.0    -4.1                                                                                                                     EllpoStlre                          =C
                                                                                                                                 frame     Column         -flUNB_SL...R-
                                                                                                                                                                                                                                                                                            Oooed/Op",                          =C
                                                                                                                                                                                                                                                                                            Importance Wind                     =. 1.00
                                                                                                                                 line      Line           Horiz    Veri
                                                                                                                                                                                                                                                                                            ~:~5;~%~egory
                                                                                                                                                                                                                                                                                                                                =.   1.00
                                                                                                                                 5.        B                3.0           3.8                                                                                                                                                   • A
                                                                                                                                 50        C               -3.0           5.9
                                                                                                                                 Frome    Column          ----Oeod----           -CoI1oteral-        ----li~---··       ----Snow----      --W,,",dJ.l---          --WrldYl---          10   Description
                                                                                                                                 Un<      Line            Horiz  V""             Hariz      V"t      Hortz:     V",     Horjl     'Iert   Horiz    V",I           Horj-z     V""
                                                                                                                                 2        8                 4.3         10.1      2.3        5.3       4.5       tOA      1.0      5.2    -6.6    -16.2           -0.5      -12.5
                                                                                                                                 2        C                -0           10.0     -2.3        53      -4.5        10.4   -1.0       5.2      0.5    -12.5           6.6      -16.2      1    Dl-+CL"lL
                                                                                                                                                                                                                                                                                       2    O.6OOltM.l
                                                                                                                                 Frome    Column          --iYlnd.-L2---         --Wind.Jt2---      ---LnYill1d1--      ---wWlnd2--       --Selsmlc..l-           --St'ismlc...R-      3    0.6OOlt'MH
RIGID FRAME:                 I.4AXII.4UI.l R£ACllONS, ANCHOR BOlTS,   &. BASE PlAlES                                             L~e      line            Horiz.   Vert          Horiz   Yorl       HOOz      V"t       Hofiz  Vert       Horiz     V"t           Horil      V,d       4    0.600ltlnWndt+L'MN01,J.2£
                                                                                                                                 2        B                -5.8        -11,5      0.3       -7.9    -3.0     -11.2      -2.2      -6.6     -0.3     -0.2           0.3        0.2      5    o. 6QOl.f-l.nWf'ldl -+ L'MN01-R2E
                    - - - Column Reactions (k )                                                                                  2        C                -0.3         -7.9      5.8      -11.5      3.0      -11.2     2.2      -6.6     -0.3         0.2        0.3       -0.2      6    D.6OOt.tYlfl2tWS
  Frm     Col       lood Hmox   II     lood Hmin                  V         Anc.-.BoIt       Bose-Plate (in)            Groot                                                                                                                                                          7    0.600l+VR+LnWnd2
  line    Lne         10       N        VmOl<     10     N       Vmin       Qly 0"          WfRAME UtIES:       12
                                                                                                                     RIGID FRAME:                     BASK: COlUMlI REACTIONS (k )




                                                  H
                                                                6                                                    Frome       Column      ----Oeod----        -Coilotc(Ol-         ----live----      ----Snow----      --WmdJ.l---        --Wmd.-Rl---
                                                   o            C                                                    Line        Line        Horlz      Vert     Hcr1z         Vert   HOOz      Vert    HOfl2     Vert    Her]z Vert         Hodz     Vert
                                                                         OlUMN UN[                                   10          A/D            0.0      0.7       0.0          0.4    0.0        1.3    0.0       0.3    -1.2       -1.3     1.6     -1.2
                                                                                                                     Frome       Column      -_\'(mdJ.2---       --\'(md.Jl2cc-       ~-~LnWll'ldl--    ---{nW'llld2-:-   --Selsmic,J.-      --Selsmic-R-
                                                                                                                     line        Une         Horiz   Vert        Hoc!z    Vert        Henz      Vert    Horiz     Vert    Her!z    Vert      Hor!z    vert
                                                                                                                     10          A/D         -2.1     -0.7        0.7      -M          1.6       -9.4     0.7      -8.6     0.0      0.0       0.0     0.0
                                                                                                                     Frome       Column      ---LnSeia---        -LIWIOLL2E-          -L\\1N01.Jl2E-    -L\\1N02J.2E-     -LI\1N02...R2E-
                                                                                                                     line        Line       Hor!z    Vert        H-onz   Vert         HQdz      Vert    Horiz    Vert     Horiz      Vert
                                                                                                                     1.          A/D         0.0        -1.5      0.0    -0,3           0.0      -0.1    0.0      -0,3      0,0       -0.1
                                                                                                                     1·      frame lines:                1 2



                                                                                                                     NOTES FOR REACTIONS

                                                                                                                                                                       13.0
                                                                                                                                                                   "     9.0
                                                                                                                                                                      29.8/ 32.0
                                                                                                                                                                   " 2.0
                                                                                                                                                                       2.5
RIGID FRAME:               MAXIMUM REACTIONS, ANCHOR BOlTS, & 8ASE PlATES                                                                                          :   6,0
                                                                                                                                                                   " 20.0
                                                                                                                                                                         5.0
   frm    C6I       load   Hmo;oIUmn VReoct~~(k   ~min    V         Anc.J3olt                                Grout                                                     90.0
   line   line          IDH        VmQl(lOH              Vmin       Qty  Oio                                  (in)                                                 $ IBC 09
                                                                                                                                                                   : C
                                    -0.8          -2,1   -0.3        4     0.750     6.000   10,50   0.500     0,0                                                 :   C
   1-     A OR 0             1.6                                                                                                                                   :   1.00
                             0.7     7.6           1.6   -9.3
                                                                                                                                                                   "   1.00
                                                                                                                                                                   •   A
   1-     frome [ines:     1 2
                                                                                                                            10    Description

                                                                                                                                  DtfCL+LL                                                                         BRACED BAY REACTIONS
                                                                                                                                  0.601JL·\\I.l                                                                      (AT U~IES A " D)
                                                                                                                                  0.6OOl.\\Rl
                                                                                                                                  0.601JL'\\1.2
                                                                                                                                  0.6ool"nWndl      ,                                                                                                                                                                                                                                                                                                                              • ,.
         1"-6"
                                                                                                                                                                                                                                                                                                                         "'"      ~~::
         1'- •                                                                                  120'-ro 0 Cf rnoWAll C«Ul.IH
                                                                                                                                                                                                                                                                                                                         "'"          "
     I
                             U'_'                                                                                               ~'-    .                                      ,) '-.'
                                                                                                                                                                       \'-'     5'_''''"
                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                          [11-2
                                                                                                                                                                                                                                                                                                                          EB-J
                                                                                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                                                                     wtOXl2
                                                                                                                                                                                                                                                                                                                                     W10X12

                                                                                                                                                                              I "                                                                                                                                          p-,

                                                                                                                                                                                                                                                                                                                    rr     p-,       10;05212




                                                                                                                                                                                                     I' 1l
                                                                                                                                                                                                                                            yj-Q'                                                                                    1005212
                                                                                                                                                                                                                                                                                                                           P-J       lQX25ZH
                                                                                                                                                                         RrI-101flf.l:)OI                                                                                                                                 P-<        10:0511-\

                                                 'H
                                                                           /!!~n",) 'H                                                     ,-,                                                                                                                                                                            P-'
                                                                                                                                                                                                                                                                                                                          P-6
                                                                                                                                                                                                                                                                                                                          P-'
                                                                                                                                                                                                                                                                                                                                     1005216
                                                                                                                                                                                                                                                                                                                                     10X25Z12
                                                                                                                                                                                                                                                                                                                                     10>:25216

                                                                                                                                                                                                            ".-_------":~o!L:':: --.-----"'£="-'--,,'--~"
                                                                                                                                                                                                                                                                                                                          P-8        10X25Z12
                                                                                                                                                                                                                                                                                                                          P-,        lQX25Z16
                                                                   /             '_H                                                                                                                                                                                                                                      P-1Q
                                                                                                                                                                                                                                                                                                                           P-ll
                                                                                                                                                                                                                                                                                                                                     10X25116
                                                                                                                                                                                                                                                                                                                                     l0X25ZH
                                                                                   -,                            I~,-                                                                                                                                                                                                     P-12       10X25ZH
                         ,;.:;;;J, -                                                                                        - I::;{,:r                                                               K ~§                                   ~l- - t - t- -I-" ~~br-+-                                                     P-13
                                                                                                                                                                                                                                                                                                                          P-14
                                                                                                                                                                                                                                                                                                                                     1005112
                                                                                                                                                                                                                                                                                                                                     1005112
                                        1    j§- J                                                                                                                                                   J                                      £-13                                              £-12
                                                                                                                                                                                                                                                                                                                          P-15
                                                                                                                                                                                                                                                                                                                          P-lli
                                                                                                                                                                                                                                                                                                                                     10X25ZH
                                                                                                                                                                                                                                                                                                                                     10X25114
                                                                                                                                                                                                                                                                                                                          P-17       10X25116
                                                                                                                                                                                                                                            £-13                                              £-12                        P-1B       10;(25116
                                                                                                                                             " II I I I            r   I'"        II       W1M2                                                                                                                           P-19
                                                                                                                                                                                                                                                                                                                          P-20
                                                                                                                                                                                                                                                                                                                                     10X,25Z16
                                                                                                                                                                                                                                                                                                                                     10X25Z14

     "'-'            1                               Rfl-21
                                                               I
                                                                       /   /'I            >,
                                                                                          1 '                    Rfl-Z 1                                                                                                                                                                                                  P-21
                                                                                                                                                                                                                                                                                                                          P-"
                                                                                                                                                                                                                                                                                                                                     10X25Z12
                                                                                                                                                                                                                                                                                                                                     10X25212

                                                      /
                                                          /1                                        I', ,               I
                                                                                                                        I                                                                                                                                                                                                 £-,        lO,2!£12
                                                                                                                                                                                                                                                   CUPOLA ROOf fRAMING PLAN                                               £-2        10.2~12
                                                                                                                                                                                                                                                                                                                          £-,        10.25E12
                                                          ',I               't''''''''!''           1/                                                                                                                                                                                                                    H          1O.25E14


t.        i      : : : : :                                     I ' .... I                 1·/' I
                                                                                         ..,/       I
                                                                                                                                                           I   I   1
                                                                                                                                                                                                               17
                                                                                                                                                                                                                                                                                                                          ,-,
                                                                                                                                                                                                                                                                                                                          £-5        10.25£14
                                                                                                                                                                                                                                                                                                                                     10.&12
                                                                                                                                                                                                                                                                                                                                     10,25£12
                                                               I           '"        ,                                                                                                                       ,r-                                                                                                          E-7
                                                                                                                                                                                                                                                                                                                          E-B        10-25£14
                         i              i    i
          i                        i                         1 Ol/'v(
                                                            ,(
                                                                                         "i'~'J     1
                                                                                                                                                                                                                                                                                                                          £-9
                                                                                                                                                                                                                                                                                                                          [-10
                                                                                                                                                                                                                                                                                                                          [-11
                                                                                                                                                                                                                                                                                                                                     10.&14
                                                                                                                                                                                                                                                                                                                                     10.25[14
                                                                                                                                                                                                                                                                                                                                     10.&12
     "f             1D155\'JD2




                          rn   71'   IllS.   1J8J5

EXHIBIT 30
                            In!   T     OiBot   Int   1   010   l   th
                                                                                                   t.'"
                                                                                               1         l(     I      J:      •                         It             x' 4.
                                                                                               10        l(   5/16-   lC    .2,8                    10   J:   Va-:I: 93.5
                                                                                               6 x 5/15" x 193.2                                    6 l( 3/8" ,;.201.0
                                                                                               6 x 1/4- It 108.0                                    & x 1/4· x .}$,O
                                                                                               fO l(S()r;·XX21i::
                                                                                                     X
                                                                                                                                                    10   I    31Jf':.   J:   93.5
                                                                                                10   x 5/16" x :162.9                               10,,3/8" l24!.2




                                                  -fl.-lOO




                                                                                                                                                                             2'-!1"




                               F.a                                            F>.




                                                                                                                                                             ,-""'"
                                                                                                                                                             (BY OTlOS)




                                                                                             _t"=(_~
                                                                                                                       ,,_..1 II.
                                                                                                                                            0

                                     MAIN FRAME ELEVA1l0N, FRAME UNE 2




                                                                         "
                                                                         '"
                                                                                     sas
                                                                                    I----
                                                                                                                      t9CHUL.:re            8tJIL.OINOl, EI"'t"e'Tl!!M
                                                                                                                                   Inoo~~~~!:j:;g~47
                                                                                                                                     ....
                                                                                    IICI::lPD:FRAME CROSS-S£CTlOH                               •




                                             EXHIBIT 30
                                                                                               ""'"-,                              1    If     1      lC
                                                                                                                                                                          ,.-
                                                                                                                                                                          10   l(                41
                                                                                                        0.250      U5              10   If   5/16"    l(    42.6          10   l(   1/2·   If   93.5
                                                                                                        o.J75      45.3
                                                                                                        0.250     200.2            6xS/W             l(    193.2          6 x 1/2")1; 200.6
                                                                                                                                   ~ ; VA;·,; xl~fo
                                                                                                        0.100     120.0                                                   6 x 1/4" J( 355.0
                                                                                                        0.164     2ID.O
nANG[   BRAC£S~   ran (I oc 2)                                                                                                                             ~2.8
 (:)~~(2)11rOSidfi
                                                                                                        0.375
                                                                                                        0.250
                                                                                                                       .w.J
                                                                                                                       915
                                                                                                                                   10)( 5/16·
                                                                                                                                   10 x 5/10" x :!M.e
                                                                                                                                                      l<
                                                                                                                                                                          18 ; ~: ~ ~}1~2
6 - 2X2XI!8                                                                                                            •




                                                                                                                                                                   ,'h-
                                                                                                                                                                     "


                                                                                                                                                                    ~


                                                                                                                                                                    1
                                                                                                                                                                    "
                                                                                                                                                                          b
                                                                                                                                                                          ~




                                                                                                                                                                    ..
                                                                                                                                                                    ~




                                                       ,,'. ,"'.
                                                       """",/-
                                                                                                          - .. _.,1 "             ~II "
                                 -
                                 "
                                     (~                                                                                       (
                                                                                                                                             "-~

                                          MAIN FRAME ELEVATION: FRAME LINE 3




                                                                               ..,' 7 "''' 2                    "
                                                                                                                Ill>




                                                   EXHIBIT 30
SfUC(   PlATE I: lUI TNlLE

.....      r
            Qt1
            ,,   Bot tol   ,. ,"Olo     l    h                                                                  x          x 41
51'-1
51'-2
            , ,
                  6
                  6
                       2 A325
                       2 >325
                                51.::   i· 3j4•                                                            10   x 1/2" X 93.5
51'-'                  2 .".            2"                                                                 8xl/2:x2OO,6
                                                                                                           6 x 1/4"   l(   355:0

                                                                                                           18: ~:~~~r2




                                                  rB                                                 rB.




                                                       MAIN FRAME ELEVATION: fRAME UNES 4 & 5



                                                                                                .,
                                                                                                '"


                                                                    EXHIBIT 30
                                                                                                                        •        ~~".=§.- r                                                                             J!HT


                                                                                                                                i----"""'---r~'·'
                                                                                                           1f!t-r OOT-TO-«.JT Cf' rw   ('.((~



                                                                                                                                                J!HT
                                                                                                                                                                                                            ¥i1
        I------=--r-=-------~-r------..l~"l:'-.-:.- - - -:- - - =-. ,- =: - - .p. - ~ :- ~r=: - -: .- - . ;:-I- : .-=- : .iril-~---::.----..;:-I----=--=--::.):r~;:-"-"I--.___,-....,.-...,._-.,._-I-+r-....;..Jioli..._+r__H
                                        ........ '............ .... ............ ...-/
                                                                                                                          !.                                                                                                  =::==n====~
                                                                                                                                                                                                                                                                                      £-1
                                                                                                                                                                                                                                                                                      £-2
                                                                                                                                                                                                                                                                                      £-.
                                                                                                                                                                                                                                                                                      £-3

                                                                                                                                                                                                                                                                                      -~-~-~.::~"~""::',::..,-,-,-"'_-'l--+--fS'(Jj'             rcR~O=)JJ!mi.1"-0 ---1--1-------,

                                                                ............                G- 1               ..............


                                                                                                                                                                                        1.J;JI~Ji
                                                                                                                                                2;12
                                                                                                                                                                                                                      [@]


    I~===========__'_Il+---
                          Cf'£N                                                     fUl   ;~~=s,e" 1H< C»Ll                                                                                                       I
    I                                                                                                                                                                                                             I


    Lx
    K"-.
           --------------~~-.----.------.--~L--------------x-----------L Rf2-.x                                                                                       Ff1~"


                                                                                           SIDEWAll FRAMING: FRAME UNE C




                                                                                                                                                                   SECTION "A"                                                     SECTION "8"

                                                                               "''''
                                                                               lKlT1NJ 00fI CCl.. TO
                                                                               RlCl)f'RI,i,ECCt..llllH




                                                                                                                                                                                                                                            di
                                                                               (2) til"' I,*·,u:s oot.'B
                                                                               Sf'J.C[l), 4'-Ot   o.c.




                                                                                                                                                         ('t=~-+:!
                                                                                                                                                             ..                                                                                                      ~",.


                                                                                                                                                                                                                                    -It
                                                                                                                                                                     :}.~::                ~                                                l.•",:l!
                                                                                                                                                                                                                                            ?;'~~:                   SPN«>REl.~

                                                                                                                                                       (DY   O~~     ~:~:~~:;                     S>NOlIl. OCAW
                                                                                                                                                                                                                                            t::~5i,
                                                                                                                                                                     ~;?:;~,
                                                                                                                                                                     ••.,::._~,:
                                                                                                                                                                                   '-   FVWL SAAC£
                                                                                                                                                                                        0 ~'-Ot                          (BY='~':;:
"                                                                                                                                                                    ~:-~;,'~,
                                                                                                                                                                                                  o.c.
                                                                                                                                                                                                                                                ..
                                                                                                                                                                          ~,,".<
                                                                                                                                                                                                                                                               lfl1I;(I   DT IW1D!

                                                                                                                                                                   SECTION "CO                                                              SECTION "0"



           WH)     BENT DETAR-
                                                                                                                                                                                                                          --
                                                                                                                                                                                                                      FOR PUMTt:N'PtltWAl.            '"JlD   !§f}§


                                                                                                                                EXHIBIT 30
                                                                                                                                                                                                                                                                          ~

rW~..                              r                      .~ m~Mr=·,                                                                r                 .,                     :1                                                                              '-2
                                                                                                                                                                                                                                                             ....'-5E-J
                                                                                                                                                                                                                                                              H
                                                                                                                                                                                                                                                              C-lO
                                                                                                                                                                                                                                                                          11).25£\2
                                                                                                                                                                                                                                                                          10.25£12
                                                                                                                                                                                                                                                                          10.25£12
                                                                                                                                                                                                                                                                          10.&'4
                                                                                                                                                                                                                                                                          .,..,2
                                                                                                                                                                                                                                                                          W12J;1&
                                                                                                                                                                                                                                                                                      I
Iff                                            1i
                                                                                                                                                                                                                                                              G-lI
                                                                                                                                                                                                                                                              0-12
                                                                                                                                                                                                                                                              0-"
                                                                                                                                                                                                                                                                          ""'"
                                                                                                                                                                                                                                                                          .,..,2
                                                                                                                                                                                                                                                                          lIl12xlG


              I          I           I                                                                                                                                                                                                                       Rll-1        R01250




c====r=~~?f~?7=-~fr-~fr~?~~~~~fr~~t~~?~~r~?~=P:
  I          :   ~   "B"         'A'   H                                                                    ........... /,---                          n..YlOC   6MCE                 I


  I          I                             OPfN fa:i lot:T...... 5TVOS NKM.16'-O
                                                       (OYOl>£RS)                                ~jI0~~~~~----_~,,_
                                                                                                                                                                                 ":
                                                                                                                                                                                      !


      @'QD   ~I                                                                             ~~
                           -~
               ,                                                                                                                   - - " "                                            I
                                                           ,"                                                                             I     I     I           I      I            I
             I       "C'                                                                                          >/ID.llUJ,l
                                                                                                                                              (SYOTMERS)'.,,-_w;                                                           ;)}.~;
                                                                                                                                                             t:~?~i;           fW;IX      OOAC£               w.sot.RY     ,.~~<
                                                                                                                                                             :.,~.;~<         • S'-Ot O.c.                 (BY Oll£JlS)    ;~:>
                                                                                                                                                             :,~;-~;
                                                                                                                                                                 '11,-




                 "                                                    "                                                                                   SECTION "C"                                                      SECTION '0"




                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                        n




                           WN:> BENT DETAL



                                                                                                                           EXHIBIT 30
                                                                                                              .....---,
~-----------------------------------------------------------------------"~-"---------------""---,-"""""-,,-y,1_

                                                                                                                                                                                                                                                               E-9    IO.25EH
                                         1'-0                                                                                                                                                                                                                  E-10   10.25£1-4
                                                                                                                                                                                                                                                               G-21   WlOll12
                                                                                                                                                                                                                                                               G-2S   Vi&:10



                                                                             2'-J"                                                                        
                                                                                                                                                 ~
                                                                                                                                                 I I fCfW....URN.lf:
                                                                                                                                                 r-, I

                                                                                                                                                 i~:
                                                                                                                                                 I -
                                                                                                                                                                 -,£'T-"UJ"

                                                                                                                                    .. S1\IOS--+-,
                                                                                                                                  (BY OlH!JlS) !   I:                  "'''''''''- """

                                                                                                                                                 ii   i         """''''''''
                                                                                                                                                                H-o.O-C-

                                                                                                                                                 U
                                                                                                                                                 SECTION "A"                                                     SECTION "B"                     SECTION "C"
                    r----I                                                                1----1
                  Ilfl-lOl   fI:fI-IOl                                                RfI-IOl     Rfl-IDl



                ~                                                                    ~
        SIDEWALL ELEVATION: FRAME LINE A                                   SlDEWALIL ELEVATlON: FRAME LINE D




                                                                              r 1    ""
                                                                                          13';"             ,.~
                                                                                                             12




                                                                                                             2'-3'




                                                                                                                  ~




                                                                                                                  ~
                                                                                                                      ~ "1-1                                                                                                                   ·biS 1•

                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                           o


                                                                                                                                                                                                                                               SECTION T


                                                                                                                                                                       SECTION "0"



                                                ENDWALIL ELEVATlON: FRAME LINE 2
                                                                                                                                                                    ~~~...:='~
                                                                                                                                                                                         NO.
                                                                                                                                                                                         A     7
                                                                                                                                                                                                   Col.'lE

                                                                                                                                                                                                             2
                                                                                                                                                                                                                     -   ~lXlII

                                                                                                                                                                                                                  fOOf'£JMT .t N'PROVAL
                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                          "
                                                                                                                                         [2J

                                                                                                                                         o
                                                                                                                               EXHIBIT 30
     r1
       _J'B~
            _________   !f_~J·       _
                                           - ---=--1
                                              lQ'-{J"


                                                'co
                                                           --
                                                                 "'-0"0/0   ::rr""" mUll             r :.' N_.~---
                   n----                                                                                                             H .. i
                                                                                                                                               It::§"
                                                                                                                                                                                                                                  MJ"xU" llEB




                                                                                                              r
                                                                                                                                                                                                                          [C-,    6dlo"fl.AWG£S
                                                                                                                              ut                                                                                                  MJ"x11~'e

                       ~<
                                          ll1                                             21)[-0 !f2"                  jfH!
                                                                                                                                                                                                                          £c-.    """""",,
                                            -·1/r--                                                                                                                                                                               J\I·ll.m~·WflJ
                                                                                                                                                                                                                          [C-'    "","""""
                                                                                                                                                                                                                                  ~"1I11''IlEIl


                        "                                                                                                                    rD...
                                                                                                                                                "                                                                          C-'
                                                                                                                                                                                                                           G-5
                                                                                                                                                                                                                           c-<
                                                                                                                                                                                                                                  ...."
                                                                                                                                                                                                                                  8X25212
                                                                                                                                                                                                                                  8X25212


      t-J"                                                                                                                                                        t-$'
                                                                                                                                                                                                                           0-1
                                                                                                                                                                                                                           0-8
                                                                                                                                                                                                                           0-11
                                                                                                                                                                                                                           0-18
                                                                                                                                                                                                                                  ...."
                                                                                                                                                                                                                                  8X25212
                                                                                                                                                                                                                                  lOOSCl'
                                                                                                                                                                                                                                  lOOSCl.
                                                                                                                                                                                                                           0-19   lOOSCl.
                                                                                                                                                                                                                           0-'"   1ro5Cl<
                                                                                                                       G-ZO/C-2S                                                                                           0-"    W'llM2
                                                                                                                                                                                                                           0-22   "'''5eH
                                                                                                                                                                    ~                                                      0-2J
                                                                                                                                                                                                                           0-2<
                                                                                                                                                                                                                           0-'"
                                                                                                                                                                                                                                  12X3SCl<4
                                                                                                                                                                                                                                  12XJ5C14
                                                                                                                                                                                                                                  17J                                                                                                                     -,
                                                                                                                          '-7




                                                                                            ~~~~*~~~-J["~:J~~~:W'
                                                                                                                                                               SITG. .NG£,    fttot. P8U S!»lT

                                                                                                                                           '-t-                  [
              .,,'"




SECTION "2"




                      EXHIBIT 30
                                                                                                                                                                                                                                           EC;;;7   wax1S
                                                                                                                                                                                                                                           EC..,8   'MIX1S
                               13'-§"                                                                                                                                                                                                      EC-9     ~i18




                   r
                                                                                                                                                                                                                                           EC-10    VI8x18
                                                                                                                                                                                                                                           EC-ll    wadS




                              42"
                               12
                                                                                               _--e::::c::::t:-              -.:J.::~-
                                                                            _-:r--:::r::~ ::::__        -----             ---                  -~--::-:::I: -=:r::::.::.r~'::_-:r--
....-----..-:::-_-r-:::-~..."
                         ..~::c:::: ---:::-I-- - - - - - - -                                                                                 - - - - - - - - : _ : - -~~=-               ..---J.:::::_,------.
         2';..JtrC----        I     --                                //                                  //                               ,,/                                -_    I ---'--.~.:::. ":J'   t-3·
        I--- ~                I r :r,1==c::_c:_E!!l-~.1!.·=c::_c::_:-_=-=-~_c::_-=-=-=-=-_~_~J:-=-_-._=-=-_::=.!:.:-:_:-:_=-=~_""~_~'-,,=~k-:_,J_~=--=_C::_:-_=-~-~~~C::_==~1 i I                     ~ -=-=-
                                                                                                                                                                                                      II
                                                                                                                                                                                 i I                          ~
                    1,1 ,,'                  ,,'               1,'                                                                                                                                                :           :



      ;;        II                I                                                                                                                                         :                         :1
                II               ,                                                                                                                                         I I I                      II
        I---HII                 I
                                ,
                                                                                                                                                                                 Ii
                                                                                                                                                                                  I ,
                                                                                                                                                                                                     HII
                                                                                                                                                                                                           -
                    II                                     ,                                                                                                                                                          I       ,   II
                    II                                     I                                                                                                                                                          I       I   II
                    II                                 ,                                                                                                                                                              I       I   II
                    "                                  ,                                                                                                                                                              I       I   II
                    "                                  I                                                                                                                                                              I       I   II
                    II                             I                   I                                                                                                                                      I           I   I   II
                    II
                    II                             ' L L
                                                   I
+-~~~---~~-------~----I------------r--------------I----------
                                                           -,-------------I---~--------~-----+~~~
                                                                                                                                                                                                                          II II   II
                                                                                                                                                                                                                                  II

                                                                     EC-7               EC-8                         EC-9                                      EC-10                                     rt-ll




                    >-
                               IS-'"        ~1!"-."'----------------'81'-=.-:.!!'
                                        "".="-,o:.":=:=r
                                                                               ..
                                                                                  ~=6"
                                                                                                                '--"ClEAA                                                                                 ~~J"""-6£'
                                                                                                                      ...." ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' - - - - - - - - - - - - - - - - - - - - - '••
                                                                                                                                                                                                         -    ~:I_-'l""'-""" __   _


                                                                                                 INTERIOR FRAME ElEVAnON: FRAME LINE 2
                                                                                                          SPN«lREL SEAM HOT SH()IMol fOR Q..WTY




                                                                                                GUIDE BEAM PLAN: BETWEEN LINES 1 & 2


                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                      RD
Wld-Spon SiPI'M IltkJII                                   Interior Header 8M To stub CaWooo Det.                                         Exterior   HoodM au To   Stub Column Ott.




                                                                                                                            After Completed Instollotioo And All Flnol
                                                                                                                            AdJusfments fkJ" Been Wode For Plum level,
                                                                                                                            Field Weld S10Hed Conn",Hon. As per Shown.

              HegdtrlGuidt System SuPPOrt Cross Section                                        Hw4tr Welding RtoYiremtnfs




                                                                                                                                                              A    7
                                                                                                                                                                       tM,t(

                                                                                                                                                                               12
                                                                                                                                                                                        -    onowllOM
                                                                                                                                                                                    roo I"EmllT 6:APf'RO'''''!   "
                                                                                                                                                                                                                 "
       1'- •   (   .   1'-.




! .:                                                                                                                                                                       flbt,',~:1W                      ~
l"dt.• kvjn '" lIMp..ad CflIM lb1lr SUt   Of _ _   CD Vm1boetSt.:rftatl:t'QC.
CD SlIldi $cr.-a l2"o.c                                                                                                                        .... ..-
G)Pilfldac...-,
                                                                                                                                              L21/ra,rr./'-1b
                                                                                                                                               f"lDjw/dbbtQINCA tll'YSTe.MS
                                                                                                                         .",                                    li'600~~~m~H
                                                                                                                                                                              1M   2t1~.l'J




                                                                               EXHIBIT 30
                                                                                                                                                                                         ""'''M15'ItXIV~
                                                                                                                                                                                                   .....
                                                                                                                                                                                      1_ ......
    Q$kh::nk tAI lll'ImfW:%!




                                        c--
  ~Il        Mto:!l~.~~./G""«pdu                           .. ~
        2)   ~rrilf.C,Joq"'"   h .....




                                Gi1   't-J .
                                      /"1"-_,,,,)
                                              {1 lit X .(lIi)




                                            --
                                         i:;;"
                                                                                                                                                               _.
B..f Uplift and Woll Suction SIrgp Def"n,                   S0102                 .....
                                                                       strut purllo god Sporn Pttqll   SO108 Girl J.   Hot IloiIld Endwell Column C.noeclj9n   S044
                                                                                                                                                                                                  --
                                                                                                                                                                                        Eave Strut at Inf,rior Column
                                                                                                                                                                                                                        S058




Cobia   or Rod    Brott   to   frome     Coooecljon             5066     Egye roM! Supoort Dtfqll      S0156




                                                                                                                                                                      ~
                                                                                                                                                                            ...
                                                                                                                                                                            A     7
                                                                                                                                                                                                                        SCHUL."T1!! EtULOtNO tiJ"'t'8TE!MS.
                                                                                                                                                                                                                               "flO)"'=- rAJ:;
                                                                                                                                                                                                                                          ~~~.z:='
                                                                                                                                                                                                                                        Hl.:lOUU'


                                                                                                                                                                      """
                                                       ~
                                                                        .. I!tl,J1·l'rl

              t                                                                                                               ~
                                                                                                                               %)l.q,fcsW;.\rl
                           'ff."" ....                  .~~Qts                                                                ("'l
                  L.--.I
                  ~               ...
                                .r-~5ef,I.
                                        "",,"                                                                                                    (2)li«d$T                                                                                                                                                                 .                 /'
                                                                                                                                                            ~
                                                                                                                                                               ._ ,-'~~>
                                                                                                                                                                                 " .,.a.
                                                                                                                                                                     ,
                                                                                                                                                                                         .......
                                                                                                                                                               ~~"'l


                                                                                                                                                      t=~MIIIl'*.-.t~Wfli(dQ'd~..nxa.d"""

                                                                                                                                                      l~~~Mt~~~f1a~«t;~~
                                                                                                                                                      J. r - t l Pf9 1Mb·lnto lMli6)t nI. '"'"   '*'-
                                                                                                                                                      ..
                                                                                                                                                           .......
                                                                                                                                                           ~~t.t.wdoIt'*"'9"'            . . ~ta. .. ftcq:tiIM~




 Downspout 10 Gutter Atiochment OttoH                  DownsDOUf .strop "HQChmant 0e101l - PeR                                                                   Exoonsion Eod Cgo        Ammblr
                                        T095   T096   ..         ll/'rx$J/f'~_
                                                                                                  T098                                        T099                                                         TOll0




[,ponvon RIdge Cop - Is-mtvs-216                                                                          High Em TronsUion PttoJ! - VS-216
                                                                                                                                                                Roof     Pantl   Stcllpns - VS-216
                                                                                                 T0154X                                       T0156                          Tril>ltlpk lll Soom           T0158




                                                                                                                                                                                    IY

                                                                                                                                                                                    '"


                                                                                       EXHIBIT 30
   .. ~"1m>=
 JiIrrl;i«San
 (It'ae.) :




       ~~

Masonry   and ORen Trim   Otto!!s -   Stlow Eaye   10240   rs-3204jys-216 StooeJord Trim Petgl!   T0291    Rjdge Detail - YS-216         T0157




       Starting Rake Poton - YS-216
          S~fIiI&.-~"(O\~)                                                                                      TD154Y




                                                                                                                                   NO.
                                                                                                                                   A
                                                                                                                                         W,l£
                                                                                                                                         702
                                                                                                                                                    -   CIOCflIf'1lOH
                                                                                                                                                 Fm PENTa: N'ffU1V11.   "
                                                                                                                                                                        '"   !§BS
                                                                                                                                                                                    ecHUL.Te BUU.....J:::)tN SYSTEMS
                                                                                                                                                                                        l7eOO~ ~.»u~iS1~7
                                                                                                                                                                                               '»I;   U\~11U




                                                                                                          EXHIBIT 30
DEFENDANT1S
  EXHIBIT
    31
September 19. 2012

As requested the following is a narrative of the process the PEMB has taken since
contract. This recap includes the dates and tasks talked about by Steve Schiffman in
our meeting Monday a week ago. It also notates for the record dates of other
occurrences that have affected the time line.

Los Cerritos PEMB Schedule

May 17th : Meeting with owner receiving commitment to go to contract. Mr. Lewis
executed the contract sUbject to attorney review and issued instructions to proceed.
Discussion was held on the eave height of the ridged frame structure in relation to the
tail height of a newer plane that was to be accommodated. Although it was the intention
based on Mr. Lewis's commitment to the contract to issue a purchase order on the
metal building immediately, the analysis of the newer plane requirements put this in
abeyance.

May 21 st: Owner's attorney with held contract signature page until contract legal ease
was completed

May 31st: Contract executed signature page signed by all parties received

June 15th: Receive instructions and height to raise rigid frame structure eave to
accommodate newer plane.

June 21 st : Completed discussions with the building manufacturer in regards to eave
height change

June 21 st: Issued purchase order to the bUilding manufacturer

July 7th : Released order for embeds based on information to date

July 25th : Received the PEMB shop drawings


July 31 st: Received shop drawing approval with notation that they were SUbject to other
architectural revisions. Manufacturer requests notification of any other changes.

Aug 6th : Change of block wall height forwarded to manufacturer for load and reaction
analysis

Aug 8th : Manufacturer responded to reaction and load analysis of the wall height
change

Aug 10th : Manufacturer instructed to start detailing shop drawings




                                      EXHIBIT 31
August 20th thru August 23rd: Poured foundation

Aug 24th: Anchor bolt as built survey completed and provided to manufacturer for
detailing

September 20th : Anticipated date for detailing to be completed and building main frame
to go into manufacturing

October 15th : The anticipated date that building main frame will be delivered to site.

We are working towards getting the paving prepped and poured in the next few weeks
and the septic system is scheduled to be installed at the end of this weeklbeginning of
next. The remaining trench drains are to be set by Monday.

Respectfully submitted,

Jack Green,
Project Manager
DEFENDANT1S
  EXHIBIT
    ·32
                                                                                                     Page 1 of 4


From:                    John Grable [jgrable@johngrable.com]
Sent:                    Wednesday, September 19, 2012 8:36 PM
To:                      Steve Schiffman; Jack Green
Cc:                      Matthew Martinez
Subject:                 RE: Los Cerritos




From: John Grable
Sent: Wednesday, September 19, 20124:28 PM
To: John Grable
Subject: Re: Los Cerritos

Steve and Jack

Thanks you for the report!

I am thinking this must have been a real challenge as it has been 10 days since we met to discuss the
project schedule changes at GC offices.
We knew from the following events that a revision in the original project schedule was eminent after a positive
Uvalde site visit with Rod on August 9th Jack stated that the building delivery was 3-4 weeks away -
then on September 7th the building delivery was now another 4-5 weeks away and was counter to
everything I had been told up to that date.

We just need a record to reflect reasons why - as the history of feedback since May - have certain events have
affected the schedule and the answer has always been - no we are on track with original schedule -this is then
recorded in my weekly reports. I needed your help to explain this sudden change 4-112 months into an 8
month project after being told schedule has not change.

Did not leverage your draw request as I had already submitted that for approval without your written
response - my original request to Jack was to explain the sudden change in the project schedule during
this draw request approval process by including your written explanation. But I could not wait any
longer and moved forward.                                                                  .
As you can probably imagine this was a big shock to Tom and I and we were just trying to manage this
important detail change from our end of the table....that is all!

Thank you for your offer to assist in changeover of material board but I was not so inclined to go throw
another painful episode to get this produced as I assumed you needed all that time to deliver this report.
This is why Torn and I took charge of the material sample wall change over to promote a positive flow
of information to the client. We know how important it is to stay ahead of the process with respect to
flow of positive information and do not want to deal with repercussions if we don't.

I will be sending you additional information for pricing of the new wood siding material as the ply boo
has been rejected due to poor performance of product.
We believe we have a good alternative for our client and are excited for him to review for approval.

Thank you for working hard on pushing your metal building supplier to deliver this critical path item t
Glad you are committed to the project!

Is it safe to say that for the month of September SBS field work for the project includes:
1. remaining tench drains are to be set
                                                                                                SBS 0686

file:IIZ:\Los Ceritos\Grable memos\RE Los Cerritos.htm                                                 9116/2013

                                                  EXHIBIT 32
                                                                                            Page 2 of4


2. water curing and foundation form boards removed
3. septic system to be installed
4. conducting inter office operations toward getting paving prepped and poured in the next few weeks
(not the concrete apron at the front door)

Thank you for all your hard work and dedication
Best
John


Sent from my iPad

On Sep 19, 2012, at 9:35 AM, "Steve Schiffman" wrote:

      John,

      I will be glad to get you guys any information requested and also to continue working with
      you guys on the site material mock up. Please understand that Jack is still in the lead as
      project manager and he supplied both you and Tom with the updated schedule that was
      requested in the meeting. If you want a narrative then I will have Jack provide one. That is
      simple. It is unnecessary to iterate your interpretation of my responsibilities and to tie a
      simple report to the draw. Tom does not have to take over any perceived SBS
      responsibilities. No requests have been received to my knowledge for any assistance. I will
      discuss this directly with Tom. Communicate what is needed with reasonable time to
      respond and we will do so. SBS will gladly provide anything necessary to service the
      project or your firm. We have been working daily with our supplier to make things happen
      on the building fabrication and to reduce time lines of construction. SBS has a vested
      interest in doing so.

      Call me for any further discussion.schedule

      Steve

      Stephen S. Schiffman
      President - SBS Construction
      17 Scenic Loop Road
      Boeme, Texas 78006
      210.379.7708


      On Sep 18,2012, at 11:07 PM, "John Grable" wrote:


              Gentlemen
              We processed the draw request and co #2
              Stephen
              Since you took the lead on schedule adjustment changes
              Please address in writing exactly what you stated in meeting with Tom and I

              Jack was silent as you did all the talking
              I want you to put in writing exactly what you said
                                                                                            SBS 0687


file://Z:\Los Ceritos\Grable memos\RE Los Cerritos.htm                                        9/16/2013

                                                  EXHIBIT 32
                                                                                             Page 3 of4


            We are on high center until you perfOlID
            You took the lead in scheduling meeting not Jack

            Tom is making changes to site material mock up so you can focus full attention
            to this past request

            Respectfully

            John

            John Grable FAIA

            www.johngrable.com

            Begin forwarded message:

                   From: Thomas Pittman 
                   Date: September] 8,20126:25:58 PM CDT
                   To: John Grable 
                   Subject: Los Cerritos

                   Hello John,

                   I am in receipt of your letter from Jack Green regarding the
                   schedule response. However, it still does not address what we are
                   looking for. Let me try to make this clear. I want a detailed
                   written explanation as to what the specifics were that impacted the
                   schedule regarding the PEMB building. It simply needs to be the
                   same response and reason we heard from them in our last meeting.


                   The rain delays and the supplier issues are academic as to the
                   impact of the PEMB delivery. We recognize these delays to an
                   extent and understand how they can impact the schedule but we
                   still need to have a record of the delays on the PEMB. This is not
                   meant to be a negative thing or an attempt to assess blame. It is
                   simply something we need to have in our files as a form of
                   documentation. Furthermore, in doing this we can have a record of
                   why there was a delay because of changing the building size etc. I
                   don't want to have to reconstruct this at the end of the project when
                   we are asked why we missed the original completion date.

                   I'm sure SBS will do everything possible regarding making up
                   days on the schedule. Please keep this email between us. I don't
                   mind you sharing concerns with SBS but his email needs to remain
                   confidential.

                   I hope this helps.

                   Regards.

                                                                                           SBS 0688


file://Z:\Los Ceritos\Grable memos\RE Los Cerritos.htm                                        9/16/2013

                                               EXHIBIT 32
                                                                                                  Page 4 of4



                  Thomas L. Pittman
                  Director of Construction, Lewis Energy Grp.
                  tpittman@lewisenergy.com
                  work: (210) 384-5892
                  cell: (210) 262-1686
                  10067 Jones Maltsberger
                  San Antonio, Tx. 78216

                  THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY
                  CONTAIN CONFIDENTIAL INFORMATION BELONGING TO THE SENDER THAT IS
                  PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT. 18 U.S.C.
                  SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY
                  ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIViDUAL OR ENTITY
                  TO WHICH IT is ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFiDENTIAL,
                  SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. iF YOU ARE NOT THE
                  INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
                  COPYING OR DISTRIBUTION OF THIS MESSAGE, OR FILES ASSOCIATED WITH THIS
                  MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THiS COMMUNICATION IN
                  ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY
                  BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
                  SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                                                                SBS 0689


file://Z:\Los Ceritos\Grable memos\RE Los Cerritos.htm                                             9/16/2013

                                              EXHIBIT 32
                                                                                                          Page 10f2


From:                          John Grable Ugrable@johngrable.comj
Sent:                          Friday, October 19, 2012 7:27 PM
To:                            Jack Green; Steve Schiffman; Tom Pittman
Subject:                       Uvalde Hangar

What are you guys doing?
No responses
No reports
No performance
Need too discuss tonight when i land from Chicago!!!!

Taking off now

John Grable FAIA

www.johngrable.com

Begin forwarded message:

        From: Rod Lewis 
        Date: October 19, 2012, 7:21:58 PM CDT
        To: John Grable 
        Cc: Thomas Pittman , Parnak Charkhchi
        , IIItony@weigandcmc.com'" 
        Subject: Re: Cowboy House - Additional Drawings

        I will be standing by John. I also went by Uvalde today to check on progress. We still have not
        poured the slab to ramp area. I was asked to sign another draw request, but don't understand
        what they are drawing upon as there has been barely any progress since the original slab was
        poured I'm guessing 45 days ago now at least.

        Can you explain why I would be asked to pay additional monies now? Thanks.


        From: John Grable [mailto:jgrable@johngrable.com)
        sent: Friday, October 19, 201206:58 PM
        To: Rod Lewis
        Cc: Thomas Pittman; Pamak Charkhchi
        Subject: Cowboy House - Additional Drawings

        Rod,

        Conference in Chicago very productive and inspiring, team continuing to move forward on single
        Cowboy Housing. I have attached additional drawings which show development of project,
        including cost efficient removal of Main Kitchen Laundry east porch as discussed in previous
        emails. The complex is really developing, bare necessities combined with elemental materials will
        tie together beautifully with the land!!!

        will send renderings showing material pallet as well as additional images from Terrell Hills project
        showing stucco finish

        Respectfully,
                                                                                                    SBS 0690


file:IIZ:\Los Ceritos\Grable memos\Uvalde Hangar..htm                                                      9116/2013

                                                    EXHIBIT 32
                                                                                                        Page 2 of2


      John




         JOHN GRABLf
         JOHN GRABLE fA.lA
         ;;2;' .k.uslm HIo'q
                    It] San        {\111011 If.\., TX i5~"09
         D 210.820.l3~Z        I      2)0,320.333"1
         www.johngrable.com


      THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
      INFORMATION BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY
      ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED
      FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
      INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT
      THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OFTHIS
      MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
      COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
      TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
      MONITORED. THANK YOUl




                                                                                                   SBS 0691


file://Z:\Los Ceritos\Grable memos\Uvalde Hangar..htm                                                     9/16/2013

                                                               EXHIBIT 32
DEFENDANT1S
 . EXHIBIT
    33
                        Task Name
                        ·SingleSlory'fiingir (t 2,BO'Ofsqu.;:eri
                                                                                                   Dur.>lion
                                                                                                    1"iedays
                                                                                                                  .\a"
                                                                                                                   Th'u'oU2S'112
                                                                                                                                      Finish
                                                                                                                                   'Mon f2fjiJ12
                                                                                                                                                                                    ear
                             Genua. CondHlons                                                        31 days        Wild 6/2112       Frifi/22112
                                  Recelvo nOtice to proceed and          s9n contract                  Soars       TI,u5fJ1/12       Mon 6/04112
                                  Prepare lind submlt project schedule                                 20ays        \tVed5J2112       Thu513112
                                  Prepare and submit sdledule of values                                2deys       Thu5131/12            frlS11112
                                 otXzln building peT'l'Ol\s.                                           20ays        Tue615l12        V'JedSI6/12
                                  Submit preliminary Shop drawings                                      2wks       Mon 6/11/12        Frj 6/22112
                             long Lead Procul'1!!ment                                                Uday-s:       11'lU~6/12        TueltrTIt2:                             27%
                                 Submit shop drawings and ortle-rlong lead lteffi:l,· steel             2wks        Wed 512i12      Tue s115ff21
                                 Submit ShOp drawings and            long lead Items- slorefront        2wks       Thu"J26112        Wed 519112
                                 Submit sl'1Cp drowlngs and Older long lead Itams w plumblllQ           2wks       Tue 5129/12      Men    6/11112 ~
                                 Submit shop drawings and order tong lead lIems • electrlc              2wks       :ruc5f29112      Man G/11/12!

         " ..
      "-jr'-'
                v
                    '            Submit shop dl1lwkl\JS and order long leed items - HVAC
                                 Detail. fabtlcate and detivcr steel
                                                                                                        2wks
                                                                                                      12wks
                                                                                                                   Tue 5129/12
                                                                                                                  wed 5/1.'12
                                                                                                                                    Mon 6111/12'
                                                                                                                                     Tue&nt12
         15                 Mobilize on Site                                                          5day$         rue G/5/12      Mon 6t11112
      10--                       lnstaillemporary power                                                 1 <
:c
        23
      -2'.,f
                                 P"""""finllll1ltalltUe   to   toilel rooms                                        1wk       Tus6/19/12       MOn 6125112


        ..
        41
                                Clean masonry
                                Clean tollel room 1110
                                                                                                        1 wk
                                                                                                        1wk
                                                                                                                  VlJed 9126/12
                                                                                                                  Tue 6126/12
                                                                                                                                    lue 1012112
                                                                                                                                    Mon 7/2112'


      -..-                  PavIng
                                ins\al\ Wf'Cl"ele taxi«.y
                                                                                                      tidays
                                                                                                      :)onys
                                                                                                                   MotlMi/12
                                                                                                                   Mon'aJ6J12
                                                                                                                                     Frr 8110/12'
                                                                                                                                    WedB!&I12
                                                                                                                                                                               Q%




                                                                                                                                                          Page 1




                                                                                                                                                                        SBS 0699
                   _ _ mdMmfrontclowtU

                        Install interior stud walb and drywall
                        InstaU Interlor doors and hardwere
                                                                            DuraUon
                                                                            ,. -2dayi
                                                                               25 days
                                                                                 3 wI<>
                                                                                  1 wk
                                                                                           -
                                                                                          -WMikr-
                                                                                           Wc    wed llf7/12      Tue
             10         Inslall ceiling tile                                     2 wI<>   Wed 11121112        Tue 12/·4112:
             61         P8fntConerete~oors                                       2 wi<>   \'M11121/12        Tue 1214112'
                        Install hardware and aCO!ssorics                          1wk      Wed 11f7112      Tue 11/13112;
                   Plumbfng                                                    15 days    Wed101Z4I12       Tue 11/13/12
                        Rough·tn pfuml,}lng In dfywcll walts                      1 wi<   YVed 10124/12     Tue1013Of12,
                        Set plumbing fIldures and 1rlm                            1 wi<   Wed 10131/12       Tuel1~2'
                        Flush, lesL BOO clean    sHP!ng and rodures               1wk      1Ned11f1J12      Tue11113112;
                   Eluetrlc:al                                                121 days.    Too 1/12112      Tuo 11121112:
                        Rough-In eledrtealln misonry waNs                         lwk       Tuo6l12112       Mon 6/18112
m                       Rough4n eleetricalln dry.vall walls                       lwk     lJVe:d 10/24112   Tue 10130112;

><
:::I:
                        PuU wire In oondulland set area transformers
                        In5toll.nd lermlnG'to eiedrlcaldevices
                                                                                  1 wk
                                                                                 2 wi<>
                                                                                          'Ned 10131112
                                                                                           Wed 11f7112
                                                                                                              Tue 1116112:
                                                                                                            Tue 11120112 1
                        Mak.e electl1ca1 termlnlll!on~ for HVAC equipment        1 day     \/Vad11m12        Wed 11nN21
(II
                        Inslalllight f\)1ufUs - tost ood clean                    1 wk    Wed 11121/12      Tue 11/271121
-I                 Heltlng and Ventilating. AC                                 SO days     Wed 9126f12       Tue 1214112!
                        Rough-In mectnanIcll1n m.1sonry walls                     1wk      lMKt 912G/12      Toe 1012112 1
W
W                       Rough-I" mectlllnical In drywnn walls                     1wk      Wed 9120/12       Tue 1012/12!
                        Install duct In btJlk:Ung cllase                          lwk      Wed 1013/12       Tue 1019/12;
                        Set tiVAC trim end test and balance system               2m.      \\led 11/21/12     Tue 12J4/12 1
                   Flnat Clean-up and Oc.c.upancy                              35 dlya    Wlllld10/24112    Toe 12111/1% I
                        Install carpet                                             lwk    lJ'kd 10124/12    Tue 1O/3Q/12
                        FmalClean                                               "days     W.d 10131/12       Mon 11/5112
                        ~                  !
      10   10     lTis,kt-lamo:                                                                                                                 ~P!'-
                                                                                              ~             Slart             Finish             I!l2 I!l2   MG                          1113
      f            skijjlii slory'HilnSO,"/f:i;'''i ''lW!rOil'                                -lit-diy"   "'Th'1J:ti26/12   Mon'12J3'1112
                       General ConditIons                                                       33 days      Wed 6/2112       Fri 6/22112.;
           .. /             Receive nollce to proceed and sign contract                          3 days     Thu5131112        Mon 6/4/12'
                            Prepare and subm~ project schedule
           !3                                                                                    2 days      Wed5f2/12        Thu 51J112 I
           ./               Prepare and submit schedule of values                                2 days     Thu 5131/12         Fri6/1J12\
                            Obtain bulkilng permtls                                              2doys        Tue615/12
           ../                                                                                                                Wed 616/12'
           ../              Submit prcnmlnary shop drawings                                      2wks       Mon 6/11/12       Fti 6/22J12!
                       Long lead Procurement                                                   1-4 days     Tho 4126'12       TLle 117I12
           @j               Submit shop drawings and order long 1e8d ttems        ~   steel      2wks        WedSl2J12       Tue 5/15/12
     10    E3               submll Shop d~lngs and long lend Items ~ storefron!                  2wk'       Thu .126/12       Wed 5"'12:
     11    ..,/             Submit shop drawings and ardor long lead Items· p!umblng             2wks       TucS12.I1112     Mon6111/12;
     12    ../              Submit shop drawings /Jnd order long Iesd kerns ~ eledJ1c            2wks       Tue 5129"2      Moo 6/11/12'
     13                     SUbmit shOpdrawings and order long lead Items· HVAC                             TueSl2ef12
           ./                                                                                    2w""                       MOI16111/12:
     14                     OeUlil, fabrlc:lle and deliwr steel                                 12wks      ~d5/16112          TucSf1l12
     15                Mobllizo on Site                                                         5duys        TUll E/S/t2    Man 6111/12:
     16                     Inslall temporary power                                               t day      Tue6/5I12        Tue6f5f12     i

     17    ..,/             Inslalllcmporarywulerservicu                                        2 days       Tue615J12       V\lcd6t6/12 ,
     16                     Set up site office                                                  2 days       TllU6fi112        Frt6lBf12i
     19                     StIW"""Qf"lcl _ _                                                    1 day     Moo 6/11/12      Mon6111112
     20                Site Grading and UUlltiet                                               21 days      Tue (/1%112      Tue 7110112;
     21    ~                Rough grade site (cut and l'iIQ                                     2.4wks      TU86/12112      Wcd6127112 I

m    22                     InstaU storm drainage                                               3 days.     111u5126/12       M011712112 i

><
I
     23
     24
                            Purlonn flllar :;~e grading
                            ElCl..1 building batter boards lind layout bUilding
                                                                                                2 days
                                                                                                  lwk
                                                                                                             Mon 7/2112
                                                                                                            Wed7W12
                                                                                                                              Tue 713112
                                                                                                                             Tue 7110112
                                                                                                                                            ,
     25                Foundations                                                             25day$      Wud7/11112        Tue 4/14/12    I
OJ   26                     Excavate foundations                                                  1 wk     \fI.Ibd7/11112    Tue7f17112

-I   27                     Form column p1!lr3 and spread foundations                           3dlly$     Wed 7116112        Fri7/20/12
                            Rough-In electric 8M Plumbing                                       Gdays       Tua 7/17/12      Tu07124(12
W    2'    8
                            Set reinforclng .lind llllchor bolts                                           Mon7f23112       Wed 7125/12
W    2'                                                                                         3dllyS
     30                     Pour column piers and roundallons:                                  5 days      Thu 7126/12      Wed 611/12;
     31                     Inspect pietS 000 founclallons                                      2 days       ThuBI2J12         Frl813/12
     32                     S1I1p-r>l     10
     49"
           !   Tas~Name
                       ins\itrt cOncretedrtYes
                                                                              I   Ournl1on
                                                                                       :tCiays.
                                                                                                   Start
                                                                                                     -'Thu819/12-~
                                                                                                                                          .~      ).W   mow.
     so           WindOVl wall and store froot c:tO$Ufl!!                            25 days       WedSl2Gt12        Tut 1G130f12
     51                I"stan interior stud walls and drywall                           3wk:s      \Ned 1013/12      Tuel0123112
     52                Inslan /nlel1tJr dot:ir.l 3nd hardw1ro                            lw.      ~dl0J24f12         Tue 1013Dn2
     S>                Install store front doors and hlll'l::1Waro                      2wkS       Wed 9126112         TUl'tl0J9/12
     54           BUilding Fil\ta:hf!s                                               30 days      Wid 1012.4/12       Tue 12J.tI1Z
     55                lMWI~I1I1ll_ll!l11                                                1 w'     \'Ved lOJZ<1/12    Tue 1Of.30/12
     se                Paint wafls and woodwork                                          1 w'     wed 10J31N2         Tue 11/8112;
     57                fnsta~   conduit at ceiling plenum $paoe                          lwk      wed 10124112       Tue 10130/12
     5B                Install dud 10 ceiT'mg plenum space                               1   w.   Wed 10131/12        Tue 11161t2
     59                Instal! ceiling grid                                            Zwt;s       Wed l1nJ12        Tue 11120112·
     60                Ins!s" ceiling me                                               2w'"       Wed l1f21112        Tue 12141f2;
     61                P4inlCcncrtlefoot':s                                            2wks       Wed 11121/12        Tuel214112 1
     62                lMWI!lot1lwI!Olltld~                                              lwk      "Wed 1117112       ~Tue   11/13/12,
     63           PIUfllblog                                                         15 days      WlIld 10124112     Tue 11113112
     B,               Rough,,!n plumbing In drywall waRs                                 lwk      V>kd lM!-tJ12      Tuo t0130112'
     .5               Soll'bnbln!l ~ Iltld ll!l11                                        lwk      \Ned   10131/12     Tue l1Ja112
     6.                Flush. test• .ond dean piping and fIXtures                        1 wk      Wed 1111112       Tue 11/13112;
     67           e"'ctrfca!                                                        121 days       TUG     Gf12112   Tile 11/27112
     ••                Rough-In 4ledrical In mllSonry .....ans
                       Rough-tn (!lectricalln drywall walls
                                                                                         lwk        TueG/12/12        Mon6l10112

m    69
     70                pun wire In eondurt and set area trnnsrormem
                                                                                         1wk      Wed 10124N2
                                                                                                  Wed 10131N2
                                                                                                                     Tue 10130112
                                                                                                                      Tue 11/6/12 ~
><
                                                                                         lwk
     71                Install and terminate eledlical de'kes                           2_         VYed llnl12       Tue 11120112'
J:   72                Make eledrlcallenninalkms for HVAC equipment                     1 day      Wel111nl12         VVcd 1 1m12 ~
                                                                                                                                      t
to   73                lMWIll!Il11lblU!ti·~lUlIl_                                        lwk      lJIled11121t12     Tue 11f27112 '
     7'           Heeting and VentUatlng ~ AC                                        60 days       Wed 9126112        Tue12J41U·
-i   75                Rough-In mecharncalln maSollty wafls                              1 wk      \/'kd9f26J12        Tue 1012112
W    76                Rough-In meclronfcalln drywall wallS                              lwk       wedQI26112         Tue 10J2112
W    77                Install duct In building chase                                    , wk      Wed 1013112         Tue 10/9/12
     76                Set KVAC tom and test nOd balance system                         2wks      'Ned 11121/12       Tue 1214/12
     79           Flnal Cle:an.up lind OCcupancy                                     3S days      Wed 101%4112       1\.16121111U
     BO                Inslall carpel                                                    1wk      Vied 1012-1/12     Tue 10130112:
     81                Anal Cltan                                                      4doys      Wed 10131112        Mon 11/5112 ~
     82                RcTTiQV\1 debris from buliding and do tlnel dean-up             4days       wed 1215/12       Mon 12/10112"
                                                                                                                     Tue 12111(12
     .3
           S           SubslanUeI completion dole                                       1 dey      Tue 12111112
     64           Complete      Flnallns~ctlon,                                        3 days     Tue 12111112       lhu 12/13/12
     86                Perfl>(ffi architect's Inspection                                t day     TU612111/12        Tue 12111'12",
     66                Pcdonn 1oC31 building agency Inspedlon                           1 day     Wed 12112/12       VVcd '2112112
     '7                Perfonn Are Marshars Inspection                                  1 day     Thu 12113/12       Tl1u12113112;
     66           Complete punch list kerns from un InspedklnS                          2wks        Fri 12114/12     Thu 12127/12 l
     69           ObtaIn certificato of occupancy                                      2 days       Frl12r.26/.12    Mon 1213111:2                                  PO%
     90           Issue fJllol eOlTlfl4etion documents Including warranties             1 day       Frt 12128(12      Fr112128112                                   ~O%




                                                                                                                                               Page 4




                                                                                                                                                               SBS 0702
DEFENDANT1S
  EXHIBIT
     34
 From:                              ~.
 Sent:                              Tuesday, September 11, 2012 6:48 PM
 To:                                ~
Cc:
Subject:                            Schedule
Attachments:                        Schedule Revised by SSS 9-10-12.pdf



John/Tom,

Please see revised schedule,   lISmg• •liiD~mars:~i;!nel!j!J~lElIt~~liYIiEf!1JiJ:UI'
Let me know if you have any questions.

Thanks,

Jack R Green
LEED Green Associate
Project Manager IBusiness Development
SBS Construction and Development
17 Scenic Loop Rd
Boerne, TX 78006

 '10-789-1898 cell
630-981-5308 fax




                                                               1



                                                         EXHIBIT 34
DEFENDANT1S
 . EXHIBIT
     35
                            IratkName
                              Singl~ StOfy tt3ftQ4f (1UOO) squme ft
                                                                                                                                             51."
                                                                                                                                              Thu4l2/J{l~
                                                                                                                                                                        Finish
                                                                                                                                                                   W'31tl?            _llI4i'~
                                         Prepare and submit project schedule                                                                  \Vlld5>2i12               Thu 513/12
                                         Prepare and submit schedule 01 values                                                                Thu5l3t112                 Frl6/1l12
                                         Oblaln bUilding permlls                                                                               TwtSt'5f12           Wed 6/6/12
                                         SUbmit preliminary Shop drawings                                                                    MonG/11/12                 FrI6i2:2/12
                                   Long lead PrO'.:utumtln\                                                                126 dINS?         ThtJ 4/26112         Tho 1MBI12
                                         Submit ~hop drawings and order fong lead items· sleul                             S1 d5Ys?            Frl6/1S112               friB.'2411l!
                                                  A.lbc height 01 bulkilfY,J                                                 5 days? '         Fd6l1!Y12            TIlU6i21112
                                                  Isstit! building purchi1:'.ic order                                          1 day          Tue7f24/12            Too 7124/12
                                                  AecQive shop drawings                                                      5""",1'         Wed '7/2S!12'-         T~1J31i12
          13      ../                             Change mol design                                                           3llay>           lOOn 8!5112          Wed818il2
                                                                                                                                                                                                                                                                                                    -100"
          14
          15
                  ..,I
                  B
                                               AnchQr belt sUfvev/as-built
                                         Submh ShQP drawings illld ior,g ioild :tOlTel· 51orefront
                                                                                                                              2""             Thu ij/2al 12
                                                                                                                                              ihutee!                                                                   FrlBJ24112         Thu lot1tv1Z
       2"0                         Mobilize on Site                                                                                           1u06(5/12 ,'-       """,ilni"l!
          21                            lnstaillemporary fXlWet                                                                                Tue"6l5/12          "Tu06l5,112
       -2'2-                            Install lempOlary water serviC"                                                                        Too 61'5112
                 ..,I                                                                                                         20>\'$                                WodQ.'6!12
         Zl                             SC1l.Jpsi'lC o lfiCC                                                                  ~llay>           Tho 6,7112                FrtGi8t1~
                                        Set Unc and grade benchmark:;                                                          1 day         r-.ion6f11/12         """'611m2
m                                  Site Grading i'md U1iHties                                                               21 day:> I.      Tuu 6(12112           TUD 7/i0/12


><
::r:
                                        Rmlgh grade site (cvt and fiKl~
                                        IMlalls!onTl jalnw,.J
                                                                                                                                                                                              Page 1
                                                                                                                                                                                                       MiloS'lone                 •


                                                                                                                                                                                                       ::::: Progress :l::'lIi:!!II:;O,:,jH:Ili1:h,:hll:I':""
                                                                                                                                                                                                                                                                Project Summ                                   -
                          CklanlOllm roomtila
                     Paving
                          lrrstall concrow laxtviay
                          lr.slall concreie drives
                                                                                                                                           4115     4/22:'4/29   5t6   Si13   ~So'27   6!3   6110   6ft7   6f24   7/1   71a   1 7/15 I' 7/22   7129   a:5   8112




                     Window weiland store iront clOlWres
                          InStall interior stlO waWs and drywall



                      Building Finishes
                          Install milMlolk and wood trim
                          Palnl    walls and woOdwork
                         01mtal1 cendUit'atcclbng         plenumspacit
                           Ill3lall dUd in ceiling pkmum'spacc-


                          lnslalfcclrtng tile
                          Paint Concrete floors
                          IrtSlail hardware and acc-:essor'ies"
                      Plumbing
                                                                     0

                           Rough·!n plumbing in dI)WaM ;.ve                                             1 wi<
                           Sel HVAC 111m and test and balahCe system
                      Final Clean-up and Occupancy
                           tnstallCafpl;l
                           FinaiC!can
                           Remove di>brls from buildil'\J'and do final cloan·l.P~
                           Substantial completion date
                      Complote Final tnspe..:t1ons
                           Perlorm architect's insPection
                           Perform local buflding agCfl~ inspection
                           Perform   FirS   Marshal's Inspection
  93                  CcrnplCiC punch lis1ltems frum ailinspe(.iklns
  94                  Obtain ce'riHiC
                                                                                                                                                  Page 2
                                              Nor;cmb¢!                        Oecembet                        J~                                 Follc
                         Ult14      1Ml   llk'28   H/o!   l11n 1 1lfta   1 ft25t2.JZ    1219   1211&   '1V23 !12130     tin    1tiS   '120    1127    2'3       2110                                                          4114
                                                                                                                                               .... 19%




       ju--------.               W%




m
><
::r:
[II
-I
w
C1l




       I-llIIII------•• O
                     %




                 T                                                                 1
                         Critical

                         CldcalSp\il

                         Crrttcal Plcgress
                                                                    lusk

                                                                    S~i:

                                                                    raskProgrcS$
                                                                                                             Basellna

                                                                                                             e
                                                                                                                                                          Mlestone
                                                                                                                                                                              •
                                                                                                                                                          Summiliy Proyft.'Ss ffiTjJjJTJ1TiDjIillfr

                                                                                                                                                          Summary             ,                ;
                                                                                                                                                                                                      Pro,!f!Cl Summar/

                                                                                                                                                                                                      External Tasks
                                                                                                                                                                                                                          •



                                                                                                                                                                                                      ExternalMlfeslana . .
                                                                                                                                                                                                                               •     Dead!ino




                                                                                                                                             Page 3
                                                                      1219· 1'2tt&   1~J2),   12130      1/6    1/13     1120    1127   2t3   V10    mY   V24   3f3:       Yto     ~1·3i'24        3l.1f   4f7   4114   .et2t   4!26       5/12   5119   5126   612   6i9




                                                                      0%




                       ~       C:fm;;----------!-----jj

                                                                                                           .... 0%




                                                                                                                                                                                                                                       "
                                                      Tas«                                    Baseline                                   Milestone                               Pro1&Cl Summary                        Oeadlino
Projec:: Commercial ConstrUCIion
                                   CrilicalSpiit                                              6aselino Split


                                                                                                                                                          •
Dale: Tuc 9ft 1/12
                                   CriticalProorcss   Task Progress                           Basohne Milestone      0                   Summ.ary                      •         Ellfomal Milestone •

                                                                                                                                Paoe4
DEFENDANTIS
  EXHIBIT
    36
 ARCHITECTS                                           INC
WEEKLY PROGRESS REPORT

Projecf: Los CerrilosHangar- UVALDE, TEXAS                                                                           Oale Issued: 10.05.2012
SUbjecl; PROJECT CONSTRUCTION PROCESS REPORT 117 • Week Ending 10·05·12
Presem: CompilaUon or numerous conversaUons with !he follol'llng learn members:
Rod Lewis - Tam Pillman - Lingo Gonzales - (lEG - Gee- TBR)
John Grable, FAIA-JGA
MaN Martinez, JGA Project Caplain - (JGA)
Jack Green, Construction Manager· SBS Construction - (S8S)
Don Balker PE - Don Barker end Assodales
Victor DeAnda PE - Synergy Structural Engineering, Inc. {SSE, Inc)




             1.    Draw Applfcation #003 has been approved for the amount of $28,286.11 SBS has provide a conditional lien waiver
                   which is validated upon receipt of Tri Bar payment check.
             2.    Change Order 1/2 to add two rows of the upper clerestory windows has been signed by JGA based upon email approval
                   by Rod on Tuesday September 4,2012. Window frame finIsh for fixed and operable is mill finished aluminum to blend
                   in with metal siding material that will be galvanized metal we are also presenting galvalum for profile options not
                   available but preferred profile for consideration. JGA invoice for services And SBS Draw Request and CO #2 was JGA
                   hand deliver to TP GCC on Friday. See attachements.




            3.    SBS stated still on target for main steel Frame delivery to site on October 15, 2012. This matches current updated
                  schedule. Erection will begin the same week of delivery.
            4.    Rod has approved the exotic hardwood Angelhn Pedra 5/4 x 6 inch boards as presented on the hangar material wall
                  mockup. Product will be sealed with SW spar polyurethane. Wood material Is scheduled for interior use only for the one
                  story office and slapping quarter walls.




                                                                      EXHIBIT 36
             5.   SBS and JGA gathering metal siding profiles for Hangar material wall mockup. Rod has stated he would like to see
                  galvanized metal used for a more traditional hill country look. We are also presenting galvalum metal for siding profiles
                  not available in galVilnized




            6.
                  Tom and Iare eXcltedabout fhis ll1etalpanel profile as agreat candidate for the hill country look we are maintaining
                  for the new hangar. Belleve this is a "reverse roll u -panel "that can be produced In galvanized and galvalum material.
                  SBS and JGA both have larger samples in the works from two sources so can get one or the other by the upcoming mid
                  week
            7.    l:O,nqetewillbe poured for Hangar doodrontapron.(rbar steeUsjn place) as soon as local concrete supplier (only and
                  small business concrete supplier around) has been paid for last foundation pour.
      Respectfully
      John Grable FAIA

Distribulion: Rod Lewis, Tom Pillman, Parnak
Pfepared By: John J, Grable FAIA                                                                                      Date Issued: 10,05,2012

                                                                                              222 Austin Highway #1        Tel: 210.822.3332
                                                                                              San Antonio TX, 78209        Fax: 210.822.3334




                                                         EXHIBIT 36
DEFENDANT1S
  EXHIBIT
    37
From:                                               John Grable 
Sent:                                               Friday, November 02, 2012 4:25 PM
To:                                                 'Jack Green'
Cc:                                                 Thomas Pittman



Jack

Received your draw request it 4
Light draw for +- $3,500....

l.See no request for concrete for concrete pour for the hangar apron? ..
We have had one rain this month ...steel in place and paid for is rusting
When are you going to pour concrete?
2. thanks for phone call update regarding building delivery scheduled for Wed Nov 7, 2012.
SBS sending equipment out this week for steel erection immediately upon building delivery
As discussed have narrowed metal panel selection to 0 Panel 26 gauge Galvanized and have requested approval from
Owner
Need updated shop drawings from you on PEB from Shulte - want to track down roof trim and soffit details.
Please verify steel erection begins this week.
3. Are you getting letter from Shulte Building Systems regarding delays - especially the chronic revised and missed
delivery dates you provided Tom Pittman and myself.

Thank you

John




  UOHN GRABLt
  I~ ~ CHI 1 ( CIS                  •   INC

  JOHN CitABLE FAIA
  21.7. A\I$lin   H."~ It I $~n   AntonIO, TX i'8Z0\)
  P 210.820,3332                  '210,820,3334
  www.johngrable.com




                                                                    EXHIBIT 37
DEFENDANT1S
  EXHIBIT
    38
 From:                             John Grable 
 Sent:                             Friday, November 02, 2012 5:34 PM
 To:                               Rod Lewis
 Cc:                               PCharkhchi@lewisenergy.com; 'tony@weigandcmc.com'; tpittman@lewisenergy.com;
                                   Matthew Martinez
 Subject:                          Uvalde Hangar building delivery



 Rod

Following up on our last discussions regarding rigid building frame delivery for the Uvalde Hangar discussed during our
meeting October 22, 2012:

BOTTOM LINE AFTER VERIFYING TODAY @ 4 PM WJTH ERIC KEYES - BUILDING SALESMAN WITH BUILDING SUPPLIER
SHULTE BUILDING SYSTEMS that on TUESDAY 11-6-12 - FOUR -FIVE TRUCKS WILL BE LOADED WITH REMAINING
BUilDING COMPONENTS AND DELIVERED TO UVALDE SITE ON weD 11·7·12.
SBS HAS INFORMED TOM PITTMAN AND I THEY ARE SENDING OUT EQUIPTMENT TO SITE TO BEGIN THE IMMEDIATE
ERECTION OF THE RIGID BUILDING FRAME.

With building delivery and erection at Uvalde site for Wed/Thursday next week outlined below is proactive backup plan
to ensure timely completion of Hangar Structure.
Outline of Tom Pittman and JGA immediate response to the chronic misinformation for specific building delivery dates
provided by SBS after our discussions during 10-22-12 meeting to prepare for Option #3 (Glacier Cap take over
~onstruction)
         1. Ascertain real schedule of building delivery schedule - not "inconsistent and incorrect" delivery dates
            provided by SBS.
                 a. Answer: JGA made direct contact with Building Supplier • Shulte Building Systems located in
                     Hockley, Texas. After numerous conversations with the salesman Eric Keys 281-304-6111 regarding
                     exact building delivery dates versus dates provided by SBS productions schedules were completely
                     different than what we have been informed by SBS Contractors. Building supplier stated over
                     commitment on their part has exceeded their capacity to provide a timely delivery of building
                     product. Their response was honest and straight forward leaving us befuddled by SBS responses to
                     specific delivery dates.
         2. Call to action by TP and JGA that simple truthful answers by Schulte Building Systems were better than ones
            provided by SBS on delivery dates - JGA delivered Construction Documents to TP who has released to skillful
            and qualified subs and suppliers for pricing for same scope of work as contracted by SBS.



Rod

We are moving forward to provide you options as we continue to press SBS to perform as negotiated - discussed - and
contracted for. Payment status to SBS foir work performed is not overdrawn or paved. We want to proivide more
options to protect and complete this great project without any further delays and mis information received by SBS..

Respectfully

lohn

PS




                                                    EXHIBIT 38
office sending up to date Construction Documentslater today
I am available to discuss if required but we have a proactive game plan moving forward to protect your interests




  JOHN DEFENDANT1S
  EXHIBIT.
    39
From:                                   John Grable 
Sent:                                   Monday, November 12, 2012 8:24 PM
To:                                     Jack Green
Cc:                                     Matthew Martinez; Jack Green; Tom Pittman
Subject:                                Re: RIGID FRAME - WIND BENT CONFUCTS


Jack

Thanks again and please no more field modifications as these remedies will not be accepted. Looking forward to Schulte
Building Systems official response.

John

John Grable FAIA

www.joMngrable.com

On Nov 12, 2012, at 5:30 PM, "Jack Green"  wrote:

        Aware of this issue, working on remedies, have some answers tomorrow.

        Thanks,

        Jack Green
        SBS Construction and Development
        Business Development
        210-789-1898


        On Nov 12,2012, at 5:17 PM, "Matthew Martinez" wrote:

               JACK, PLEASE FIND ATTACHED SHOP DRAWINGS, PAGES 14 AND 15 SHOW THE
               CONFLICT AREAS WITH RED ANNOTATIONS. IN SUMMARY, THE CROSS BRACING NEEDS
               TO INTERSECT WITH THE UPPER SPANDREL BEAM, AND THERE ARE SOME
               MJSSALIGNMENTS IN THE BOLT HOLE LOCATIONS @ THE WIND BENT TO RIGID FRAME
               CONNECTIONS. ALL PARTIES ARE WORRIED THAT THE SLOTS MADE TO ACCOMMODATE
               THESE ALIGNMENTS MIGHT UNDERMINE THE STRUCTURAL INTEGRITY OF THE BUILDING
               •.. WE'RE EVENTUALLY LOOKING FOR SOME DOCUMENTED REMEDIES FROM THE
               PEMB. LET ME KNOW IF YOU HAVE ANY QUESTIONS, THANKS
               -MATT

               
                   ~1,\'lTIIE\\' ~l. ~IAltTINEZ,
                                             ASSOC. AJA
                   222 AUSTIN HIVY. SAN ANTONIO. TEXAS 78209
                   E: MMARTlNEl1ii'lOIlNGRJ\ ULE.COM
                   P: 210-820-3332 EX. 3,
                   \1'; WWW IOHNGRARI ECO,,!



               




                                                         EXHIBIT 39
DEFENDANT1S
  EXHIBIT
    ·40
From:                              Thomas Pittman 
Sent:                              Tuesday, November 13, 20123:30 PM
To:                                John Grable
Subject:                           Los Cerritos



John,

The condition at the Wind Bents has me concerned. I'm not apposed to slotting girts to allow cross bracing to pass through,
but field modifications to the Wind Bents is unacceptable. We will not accept any field modified components other then
modifying girts or purlins, and only to a minor extent.

I expect to see a plan of action no later then noon tomorrow to rectify this problem. Contractually we bought a new PEMB,
not one to be modified on site.



Thomas L. Pittman
Director of Construction, Lewis Energy Grp.
tpittman@lewisenergy.com
work: (210) 384·5892
cell: (2iD) 262-1686
10067 Jones Maltsberger
San Antonio, Tx. 78216

 rHE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
 fHE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT. 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL DR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-364-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOUI




                                                     EXHIBIT 40
DEFENDANT1S
  EXHIBIT
    41 .
                                                                                                       Page 1 of3


  From:                        John Grable Ugrable@johngrable.com]
 sent:                         Tuesday, November 13, 2012 10:44 PM
 To:                           Jack Green
 Cc:                           Tom Pittman; Steve Schiffman; Matthew Martinez
 Subject:                      Re:

 Jack

 Thanks
 My concern is that i contacted Eric before you and after we talked he said he would call you. That would be
 around noon time as you stated.

 I am glad you told erectors to cease making modifications but my concern is why they did so in the beginning?
  No SBS management was present at site when field modifications were initiated.

 Modifications to date do not represent a brand new PEMB as contracted for.

 Needless to say all are apprehensive at best based on performance of initial erection especially after lengthy
 delays of delivery and performance to date in actions to erect delivered structure.

 To my knowledge i have been instructed to receive no later than noon tomorrow written response from you and
 Schulte Building Systems on plan of action to remedy modification actions performed outside of shop drawing
 specifications. Owner expects a brand new PEMB not one modified outside of shop draWing specifications.

 Thank you

John Grable FAIA

 www.;ohngrable.com

On Nov 13, 2012, at 7:27 PM, "Jack Green ll  wrote:

         John,



         I understand the concern, I think we have had a miscommunication, I spoke with Erick at Schulte
         around lunchtime today, at the same time SBS personnel were onsite documenting the field
         modifications that have occurred. I was alerted of the modifications on Monday prior to your
         email and instructed the field crew to stop with any modifications until instructed otherwise.




        I have been on the phone with Erick and have been assured that the modifications thus far are
        typical with accepted industry practices and have in no way compromised the integrity of the
        structure.



        We have verified that the components for the bUilding do match the shop draWings in quantity.
        The steel to steel connections are normally accessed as the building is being assembled, we are
        currently working through this process.

                                                                                                   SBS 0692


file://Z:\Los Ceritos\Grable memos\gRAble.                                                              9/16/2013

                                                   EXHIBIT 41
                                                                                                      Page 2 of3



       I will have a letter from Schulte addressing your concerns to you as soon as I receive it.



       Has there been any decisions on our change orders and wall finish selections? I need to release
       materials in order to keep progressing on the project.

       Regards,



       Jack Green
       210-789-1898

       On Nov 13,2012, at 4:59 PM, "John Grable"  wrote:

             Jack

             Notifying you that we called Schulte Building Systems just before noon to discuss
             concerns with Eric Keys that the Wind Bents predrilled holes were not aligning up
             and were being field modified (or slotted) to fit by your erection crew. My main
             concern that promted my call was (after reading today on shop drawings that
             contractor had 5 days to alert Schulte of any defects) and that today was last day per
             shop drawing specs that replacement of defected parts were not allowed -I wanted
             know what plan of action you had taken. Eric said he had not heard from you yet and
             would probably call you to discuss this issue.

            Specs also called for no field adjustments to delivered building without contacting
            Schulte and receiving approval for field modifications and since your erection crews
            were doing this without prior consent from PEBM manufacturer (unless someone
            from SBS had contacted another party at Schulte) I am alerting you to this fact.

            Has anyone from SBS visited the site and verified that all PEBM building components
            are true and correct to the plans and specifications?

            The Owner is paying for a brand new PEMB and will not accept anything less than
            same. Based on my series of statements and questions above - the Owner wants a
            written plan of action to rectify all known and unknown problems by noon tomorrow.
            Considering how building delivery process history -I would like to think that all
            building components were inspected and verified immediately after delivery in case
            there were any adjustments to be made based on the Schulte Building System
            specifications outlined on the shop drawings.

            Awaiting your plan of action
            Thank you

            John



            
               www.johngrable.com
                                                                                                    SBS 0693


file://Z:\Los Ceritos\Grable memos\gRAble.htm                                                            9/16/2013

                                                  EXHIBIT 41
DEFENDANT1S
  EXHIBIT
    42
Dave Morgan

  .)m:                             Steve Schiffman
Sent:                              Wednesday, November 14, 2012 7:00 PM
To:                                'John Grable'; Tom Pittman
Cc:                                Matthew Martinez; Jack Green; Dave Morgan; 'erickk@sbslp.com'; Bill Leonard; Randy
                                   Ferrell; 'Fred Koetting'
Subject:                           RE: Los Ceritos


Gentlemen:

I received the email from John. I have called John and talked with Tom. We have had discussions and consulted with
Schulte Building Systems. Along with Jack Green we have assessed comments. We have forwarded letters from
Schulte's engineer in regards to future action to be taken. I have reviewed the erection today along with our metal
building erection team Bill Leonard and Randy Ferrell.

The time period in the specifications has never been enforced by Schulte Building Materials upon SBS Construction due
to the ongoing relationship between the parties and the volume of business SBS does with Schulte and therefore SBS
was not concerned with the time period limitation of the specification. To ease concern the specification has formally
been extended to thirty days by Schulte in the letter forwarded today. Schulte and SBS have teamed on many projects
and neither has used the denotations in the specifications to circumvent responsibility for justified actions or structural
compliance.

-qs in discussion with the erector knew of field modifications prior to correspondence from the architect.  SBS
   tructed the erection crew to cease further modifications. SBS after learning from the erection crew that
fnodifications were necessary dispatched Bill Leonard first thing yesterday morning to access the erection and gather
appropriate information to professionally analyze and "discuss the erection process with Schulte. SBS contacted Schulte
shortly after the assessment was made and pictures were forwarded to discuss the areas that had been field modified
with Schulte. Without proper photographs and personal review a discussion with Schulte would have been simply to put
Schulte on notice about perceived erection field modifications that are not considered irregular in the industry.

The two field modifications that have been reflected upon were the misalignment of bolt holes marrying the wind bents
to the taped column and the flange on the wind bent being modified to fit inside the taped column flange where they
marry. Neither have been deemed concerns by Schulte's structural engineer. Nevertheless, Schulte is arranging their
engineer to be on site before week end to visually inspect the modifications and write a report.

All components when unloaded as normal procedure were segregated by type, inventoried and verified.

The SBS team will wait for Schulte's field assessment and consult with the owner's representatives in regards to any
corrective action/process recommended by the structural engineer and proceed from that point. SBS will continue the
erection process but will not proceed with any future erection discrepancies without giving the owner representative
notice to assess and respond with direction.

Both SBS and Schulte's sole intent is to deliver a quality new structure that will service the owner appropriately for years
to come.




Stephen S. Schiffman, President
                                                                                                     SBS 1887



                                                       EXHIBIT 42
SBS Construction
 ... Scenic Loop Road
   ~erne, Texas 78006
Office: 830-981-5929
Fax:     830-981-5308
Direct Line: 830-981-5945
Cell:    210--379-7708
Email: sschiffman@sbsworld.net




      On Nov 13, 2012, at 4:59 PM, "John Grable"  wrote:

             Jack

             Notifying you that we called Schulte Building Systems just before noon to discuss
             concerns with Eric Keys that the Wind Bents predrilled holes were not aligning up and
             were being field modified (or slotted) to fit by your erection crew. My main concern that
             promted my call was (after reading today on shop drawings that contractor had 5 days
             to alert Schulte of any defects) and that today was last day per shop drawing specs that
             replacement of defected parts were not allowed -I wanted know what plan of action
             you had taken. Eric said he had not heard from you yet and would probably call you to
             discuss this issue.

             Specs also called for no field adjustments to delivered building without contacting
             Schulte and receiving approval for field modifications and since your erection crews
             were doing this without prior consent from PEBM manufacturer (unless someone from
             SBS had contacted another party at Schulte) I am alerting you to this fact.

             Has anyone from SBS visited the site and verified that all PEBM building components are
             true and correct to the plans and specifications?

             The Owner is paying for a brand new PEMB and will not accept anything less than same.
             Based onrny series. of statements and questions above" th~O\Nner..wants a written plan
             of action to rectify all known and unknown problems by noon tomorrow.
             Considering how building delivery process history-I would like to think that all bUilding
             components were inspected and verified immediately after delivery in case there were
             any adjustments to be made based on the Schulte Building System specifications
             outlined on the shop drawings.

             Awaiting your plan of action
             Thank you

             John



             
                www.johngrable.com




                                                        2
                                                                                                SBS 1888



                                                 EXHIBIT 42
DEFENDANT1S
  EXHIBIT·
     43
;rom:                           John Grable 
Sent:                           Wednesday, November 28, 2012 6:50 AM
To:                             Thomas Pittman
Subject:                        Fwd: Uvalde Hangar flight request site visit


I forgot to copy you
Want to provide you with a heads up as Rod's interests are in jeopardy if we don't act quickly to protect h.is
interests

I am ready to move forward 011 the alternative plan after i heard SBS has only 4 workers at site yesterday when
they stated they would have 6. They are not performing per their schedule or word.

See you at ten!

J

John Grable FAlA

wwwJohngrable.com

Begin forwarded message:

        From: Jolm Grable 
        Date: November 28, 2012, 6:44: 16 AM CST
        To: "tolly@weigandcmc.com" 
        Subject: Re: Uvalde Hangar flight request site visit

        Tony
        Lets all meet when we return?
        I know this is very important and the issues on this project are at a critical mass
        Rod is not happy and this is a unacceptable situation that must be resolved immediately
        Please provide a time we can meet on this based on your schedule

        Thank yOll

        Jolm



        John Grable FAIA

        www.jolmgrable.com

        On Nov 28, 2012, at 6:37 AM, "tony@weigandclllc.com"  wrote:

               John,


                                                          1




                                                   EXHIBIT 43
I appreciate your desire to react qUickly to Rod's concerns. I hope the review
went well. I expect your report today.

Next time I request to attend a meeting like this, I would appreciate more
effort on your part to accomodate my schedule. This project, as are all
projects being executed by GCC on any of Rod's properties, are now part of
my responsibilitIes. You, Tom, and I could have taken this opportunity to
work on a number of different issues during the flight while ensuring we are
all on the same page in regards to the activities at Uvalde.

Tony


------- Original Message --------
Subject: RE: Uvalde Hangar flight request site visit
From: John Grable 
Date: Mon, November 26,20124:26 pm
To: Tony Weigand 

 Tony

 My apologies but I can only get the Structural Engineer and Tom
 Pittman to the site on Wed at 10 am and cannot reschedule for
 Thursday
 Their schedules are full and We must act quickly to ease Rod's mind on
 these issues - ( I know I am preaching to the choir on this one)l
 We can report back to you later on that afternoon or call in at the site to
 you to discuss all that is discovered. I plan on extensive photo
 documentation and scrutiny by all.

If the building proves to be everything that is specified and has passed
not only our reviews - JGA, Ge, and Synergy Engineering as well as the
Schulte Building Systems we are then in a position to decide whether we
want to continue with the less than satisfactory performance of SBS. I
know that Tom Pittman has been pricing completion of the hangar
structure with his group of qualified subs and suppliers so that
a Alternative Plan of action can be presented and considered as a viable
alternative.

The failure of SBS to perform in a timely matter and within the project
schedule has been severely compromised and is a great source of
frustration to Rod as well as the rest of his team. I know you are
managing many fires throughout Rod's world and our goal here is not to
upstage anyone in any way but solve this nagging problem - one way or
another - so Rod can have peace of mind. This project is supposed to be
a fun endeavor but has turn sour months ago and we have been
laboring to resolve this intolerable issue.

I trust this is satisfactory to you ...is there any way you can adjust your
morning schedule to depart with us at Hangar 3 at 8:30 am on Wed. as
we should return by 1 am same day. It sure would be a great for team.

                                         2




                                EXHIBIT 43
Bob Cardin has reserved the Polatus PC12 for the flight and travel time
to site is about 35 minutes each way.

Respectfully

John





   www.;ohngrable.com


From: Tony Weigand [mallto:tony@weigandcmc.com]
Sent: Monday, November 26, 2012 2:21 PM
To: Rod Lewis
ee: John Grable; Parnak Charkhchi; Thomas Pittman; Matthew Martinez; Bob
Cardin
Subject: Re: Uvalde Hangar flight request site visit

John

Can you delay this trip until Thursday afternoon? I would like to attend
and have other meetings on Wednesday and Thursday am.

Tony
General Manager

On 26 Nov 2012, at 14:12, Rod Lewis  wrote:

       John- I guess you got the jest of my email to the guys. I
       will feel much more comfortable after we get the
       torqued checked out and the metal thickness verified.

       On location of the fueling station that looks good to me,
       but coordinate with Bob C as he know what we need and
       where we need it.

       On aircraft, yOll are welcome to fly out in the Cirrus if it is
       still there. If not the Pilatus. Thanks.


       From: John Grable [mailto:jgrable@johngrable.com]
       Sent: Monday, November 26, 2012 2:28 PM
       To: Rod Lewis
       Cc: Pamak Charkhchi; Tony Weigand; Thomas Pittmani
       Matthew Martinez
       Subject: Uvalde Hangar flight request site visit

       Rod
                                          3




                                    EXHIBIT 43
I am respectfully requesting an early morning flight-
Wednesday November 28, 2012 to Los Cerritos Ranch for
the purpose of my Construction Observation field visit for
Matt Martinez and myself.
I have the structural Engineer Victor De Anda and Tom
Pittman scheduled to meet tiS there to follow up on the
schulte Building engineering team and SBS that met TP
for review of install techniques.
Purpose is to perform a thorough review of install
techniques and bolt torque.

Building specifications call for a more rigid steel frame
with the following structural requirements:
    1. LL over 360 more rigi9d requirement due to masonry
       not metal skin veneer
    2. Winds load design data of 90 mph gusts up to 3
       second gusts
    3. International Building Codes (IBe 2009) floor live load
        of 150 pounds per sq ft
    4. Reinforced concrete foundation using 4000 psi design
        mix

This building is not a light weight structure and the height
may make the steel appear to light or small- we must
reviVify what Schulte Building Systems has told us

Will also check on upcoming fuel station location ...
Have you had a chance to review what I have sent on
Friday - trying to provide options that wilt allow proper
information for the correct long term decisions
I would like to meet with you this week to review-
perhaps prior to my proposed site visit?

Please see break down of building structural
components...
Note that there are structural emu walls similar to those
at LEG Yard that work in tandem to the Rigid Structural
Steel Frame we could present model to you on
computer if you have time to meet on the fueling station.

Respectfully

John




                                  4




                          EXHIBIT 43

   www.fohngrable.com




 THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS
 ACCOMPANYING In MAY CONTAIN CONFIDENTIAL INFORMATION
 BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND
MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED
FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE
SECRET. IF YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY
NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS
MESSAGE, OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR,
PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT
IMMEDIATELY BY TELEPHONE (210-364-3200) AND DESTROY THE ORIGINAL
MESSAGE. MESSAGES SENT TO AND FROM US MAY BE MONITORED. THANK
YOUI




                                   5




                           EXHIBIT 43
EXHIBIT 43
DEFENDANT1S
  EXHIBIT·
     44
from:                                  C & S Enterprise, Inc. 
Sent:                                  Monday, January 14, 2013 2:39 PM
To:                                    TPittman@lewisenergy.com; mmartinez@johngrable.com
Cc:                                    sales@c-s-enterprise.com
Subject:                               Revised estimate for Los Cerritos Hangar
Attachments:                           ProposaU840_froln_C_S_EnterpriseJnc.pdf


Tom, here is the adders for the Cerritos Hanger project, listed on the bollum of the original quote. these are the things I can see that
are not the original drawing I have.

Any questions please give me a call.


Thanks,
Bob Carnwath
C & S Enterprise, Inc.
210-590-6629


....................-... Proposal Summary -.------     .
Proposal # : 1840
Proposal Date: 01/14/2013
Total: $76,466.75
The complete version has been provided as an attachment to this email.




                                                         EXHIBIT 44
                               rlse Inc..     g

                             £It,ilJ,:''e.~l Cc~ilJ,~eiclJ,

              155 Remount - San Antonio, TX 78218 • (210) 590·6629
                   sales@C-s-enlerprlse.com -liCit SEC21085
                 '1,..Jr.tdtJoJ~tTml""put~oflwW....,jf\jttjth:~,.o.".UIS1 ....."lrtT.OUU
                            (JOO) JqJ-                                                                                                                                       Page 2 of2

 ~:;,:::,*~==",~r~3=;~~~,k,,:,JI:,=E['I".2,~2~,'f"~~==~ill
                                                       ~~ij!2~II~~:=',,2,~,~2ir,'~",~'="'~~lli!=,~~,,'''Sj,,:
   . Outlets:                                                                                                                            0.00
     3- I20V OFf outlets
     17- 120V wall outlets
     7- \VIP outlets in hanger area
     Power for I· motorized louver
     6- OED l20V OFI outlets
     Power to 2· air compressors
     Power to 1- water healer
    Power to 2· Largei fans in hanger area
  • HVAC:                                                                                                                                0.00
    Provide power to-
    3- Air handlers
    3- Outdoor AlC units
    2- Exhaust fans- Restrooms
  • Permit                                                                                                                               0.00
  • Excludes: *Data/telephone Wiring *Fire Alarm                                                                                         0.00
  • Total Labor (non taxable)                                                                                                       26,360.00
  • Total Material                                                                                                                  46,360.00T

   Addcrs for additional wiring per revised drawings 11-2-12 as follows: (difference is between the 85% and the
   100% drawings)
   Provide snd install-
   *Panel LB and feeder.                             $4,987.00
   *Panel LF and feeder                               $5,575.00
   * I-Inverter pauel per sheet EI02 notc3         $1,557.00
   *3-A ircraft power unils                            $3,950.00
   "Power to motorized door control panel (Controls not inctnded) $1,275.00
   *120V power to powered ventilatiolllovers                           $1,575.00
   *Power to 2·Tug chargers                                                $975.00
   *Power to 2·additiollal waterheaters (Instant hots)               $1 ,225.00
   Total adders                                                        $21,119.00 (This includes tax on all
   materials only)




                                                                                                          SubTotal                   $72,720.00
This quote is good for 30 days.
                                                                                                      Tax (8.125%)                    $3,766.75
                                                                                      ;.:~~'   ....     '.,;~'   ...:."   .   .~,




Accepted By                                                       Accepted Date

Now accepting all major credit cards.




                                                           EXHIBIT 44
EXHIBIT 44
DEFENDANTIS
  EXHIBIT
    45
Kyle Kieke
   ,m:                    Victor M. De Anda Jr [victor@synergy-se.com]
-
To: Victor M. De Anda Jr 
Sent: Thu, January 17, 2013 10:57:22 AM
Subject: Gap between eMU and spandrel beam

Victor,

John Grable had us extend the slab out 4" for the lugs on the sides of the hanger. We didn't take this into
account for the PEMB so now we have a 4-5" gap between the two at 20' AFF. I need a design for some type of
clip to fill this gap and attach our anchor bolts to. I need yo be able to shim this as well as needed.




                                                        1                              SBS 0719



                                                   EXHIBIT 45
DEFENDANTIS
  EXHIBIT ..
    46 .
 From:                               Thomas Pittman 
 Sent:                               Tuesday, JanualY 29. 2013 10:13 AM
 To:                                 John Grable
Subject:                             SBS


Hello John,

I continue to be underwhehned with the performance of SBS. I went yesterday and they had only 4 masons working. After
repeated requests, and threats for that matter, SBS has yet to man the project properly in my opinion. Consequently, I want
you to issue a 72 hour request to SBS in writing stating, that we are giving you a 72 hour notice, that you man the project
properly or we will terminate the contract for cause.

I understand they are waiting on us for the revised framing of the interior partitions but that has nothing to do with the critical
path that continues to suffer. I expect to see your letter at the end of the day.

Respectfully,




Thomas l. Pittman
Director of Construction, Lewis Energy Grp.
tpittman@lewisenergy.com
work: (210) 384-5892
 ,ell: (210) 262-1686
10067 Jones Maltsberger
San Antonio, Tx. 78216

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGI\LLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED ~ECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
OR FILES ASSOC/ATEDWlTH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOur




                                                        EXHIBIT 46
DEFENDANT1S
  EXHIBIT
     47
 From:                                            John Grable 
 Sent:                                            Wednesday, January 30, 2013 11:33 AM
 To:                                              Rod Lewis; Tom Pittman 
Cc:                                               Matthew Martinez; Parnak Charkhchi
Subject:                                          FW: steps for extending door pockets



 Rod

Tom Pittman and I had a conference call with Kyle regarding the steps reqUired to make right the original spec for an 80
foot wide door.
Kyle has submitted the procedure as listed below.
These adjustment are not "scab -on" fixes but brand new additional components and will not affect the look and
functionality of the hangar structure.

This will not result in any additional cost to you - SBS will pay for this out of their own pocket since this was the original
specification.
Kyle Kieke stated he estimates it will take 3 weeks to complete these adjustments abut is waiting for the metal building
supplier to confirm delivery of the additional steel columns that are located in the back of the interior of the hangar
door pocket.




   UOHN GRABLb
   fA R C " I I l e t S          -   INC

   JOHN GllABlE t'A1A
   :!~? At'WIl H,''Y "1 San !\11!SBS Construction
kkieke@sbsworld.net
C: 830-388-9267
F: 830-981-5303




                           2




                      EXHIBIT 47
DEFENDANT1S
  ·EXHIBIT
    48
     Meeting Minutes
                                                                                                       ,
     LOS CERRITOS: HANGAR MEETING
     Date: FEBRUARY 5, 2013
     Time:   2:00 Pl-l   0




     PLACE: GCC OFFICES
     MEETING CALLED BY: TOM
     IN ATTENDANCE: STEVE, JACK, KYLE, JOliN,
     TOH,


    TP: BRIEFLY. MET WITH ROD. HE WANTS TO TERMINATE THE CONTRACT. SO, HE
    WANTS TO FIND OUT WHERE YOURE AT, MAKE AS AMIABLE AS POSSIBLE. I KNOW
    YOU HAVE ADDITIONAL MATERIAL NEED TO BE PAID FOR. WE'LL PAY YOUR FEE
    THAT YOU'RE DUE. AS SOON AS POSSIBLE. HE CAME OUT YESTERDAY. DID YOU
    SEE HIM?
    KYLE: NODS.
      TOM:
      STEVE:FELT  OKAY.  THAT      WE GAVE
                               WE'RE            EVERY C~~(~~:'V~~~E~~~~~~~i~~~;~~O'q~i$r;l
                                         DISAPPOINTED.
     TOM: DISAPPOINTED TOO. WE HAVE TO                                                     WHAT KIND
     OF CLIENT WE HAD. WE NEED TO MAKE
     JOHN: WE'RE NEXT.
     STEVE: WE DON'T WISH THAT. WE WOULD
     J?p.()C:~13131 . ~I~J~..'.I?Q .K~()~ rm~'.I?!!:I:t'.WOULD
    {CQNpi;[!,RtlC'.l? ~ OlilF'():Rf.MAlilY':R:EtZ\.SOlil.S .• j
     TOM: DON'T WANT TO MAKE THIS A REAL PUBLIC THING. KEEP IT ON THE DOWN
     LOW FOR BOTH OF US. TOO LATE TO APPEAL.
     STEVE: HAVE TO ASK.
     TOM: WOULD HAVE ASKED THE SAME THING. NO UNCERTAIN TERMS THIS MORNING
     WITH ROD. IF WE CAN, LET'S FIND OUT WHERE WE ARE, ANYTHING
     OUTSTANDING. ALL BILLS THAT YOU'RE OWED. ALL PAYMENTS THAT YOU'RE
     OWED.
     JACK: SOME ISSUE WITH WHAT WE'VE DONE NOT IN CONTRACT. CHANGE ORDER.
     TP: NOT BE A PROBLEM. WWANT TO PROTECT YOU ON THIS.
     STEVE: WE WANT TO BE FAIR TOO.
     TONY: SORRY I'M LATE.
     TOM: JUST INFORMED THAT WE'RE TERMINATING AND THAT WE'RE GOING TO BE
     FAIR. TWO OUTSTANDING DRAWS AND CHANGE ORDERS NOT PROCESSED. WILL GET
     PROCESSED AND PAID. TRY TO WORK WITH WHOMEVER YOU HAVE CONTRACT WITH
     IF THEY WANT TO CONTINUE OR IF THEY WANT TO LEAVE.
    STEVE: WE'LL BE GLAD TO FORWARD THEIR CONTRACTS TO SEE SCOPE OF WORK
    AND WHAT FINANCIAL OBLIGATIONS ARE.
    TOM: I'D LIKE TO SEE THAT. I GUESS WE BOTH OF SOME HOMEWORK TO DO,
    BUT TO CONTINUE WITH MEETING IS MOOT.




L
                                            EXHIBIT 48
r·,   STEVE: DO WE DEAL DIRECTLY WITH YOU?
                                                                              ,
      TON: CONFIRMS.
      STEVE: MAY TAKE TIME TO FIGURE OUT WHERE WE ARE WITH SUBCONTRACTORS.
      NEGOTIATION SOMETHING OUT WITH THEM UNLESS YOU'RE GOING TO CONTINUE.
      CONTINUE WITH CONTRACTS WOULD BE LESS PROBLEMS BECAUSE WE WOULDN'T
      HAVE TO DEAL WITH THEM ON FINANCIAL PROCESS.
      TOM: BEEN THROUGH IT BEFORE.



                                                  ~M'rn~r~. WE'VE GOT TO

      MAINTAIN A CERTAIN PROCESS AND A CERTAIN QUALITY FOR ROD, AND HE
      WANTS TO CHANGE. SO WE'RE GOING TO MAKE A CHANGE. IF YOU COULD GET
      WITH ME ON THAT AS SOON AS POSSIBLE. WE'LL GET PAYMENT DONE AS SOON
      AS POSSIBLE.
      STEVE: CAN WE SIGN RELEASES?
      TOM: ABSOLUTELY. CONTRACTUALLY, WE DON'T HAVE TO PAY YOU UNTIL
      PROJECT IS FINISHED. WE AREN'T GOING TO DO THAT. WE DON'T FEEL LIKE
      THAT IS A GOOD BUSINESS DECISION FOR EITHER OF US. I DON'T WANT TO
      START POSTURING ONE WAY OR THE OTHER. FINISH IT IN A BUSINESS-LIKE
      MANNER.
      STEVE: WE ARE CAPABLE OF DOING THAT. I'LL LET DAVE MORGAN TAKE IT
      FROM HERE SINCE HE HANDLES THAT END OF OUR HOUSE.
      TONY: WE'LL NEED COMPLETE ACCOUNTING OF ANY MATERIALS FOR THE JOB.
      TOM: TALKED ABOUT THAT.
      STEVE: WE CAN GET YOU THAT.
      JACK: WE CAN WORK THROUGH THAT.
      JOHN: DID YOU GET CONFIRMATION FROM SHELTE ON COLUMNS?
      KYLE: HAVE ON SITE BY FRIDAY.
      JOHN: THE PROCESS THAT WILL START TO BUTTON THAT UP.
      KYLE: UVALDE CONCRETE BATCR PLANT IS STILL DOWN. OPEN NEXT WEEK. NO
      GUARAN~EE.
      TONY: IS THAT PART OF PROBLEM?
      KYLE: ONE OF SEVERAL DIFFERENT THINGS. CAN'T DO FOOTINGS, RAMP.
      THEY'RE ONLY GAME IN TOWN.
      JOHN: ONLY CONCRETE FOR MILES.
      JACK: ONLY ONE THAT CAN POUR THE JOB. WE WERE THEIR BIGGEST POUR.
      JGA: 300 YARDS?
      JACK: 400.
      STEVE: ON FAIR BASIS, CONTINUE TO GIVE ALL INFO YOU NEED FOR ANYTHING
      IN FUTURE.
      TONY: WHAT DID YOU DECIDE ON INTERIM? WORK WITH THEM?
      TOM: DON'T SEE ANY BENEFIT IN THAT TONY. I THINK WE'RE AT A POINT
      WHERE WE CAN MAKE CLEAN SPLIT. WE NEED TO DO DAMAGE CONTROL AND SEE
      WHO/WHAT'S GOING TO HAPPEN. WE'LL FIGURE IT OUT. THAT'S IT.

      ###




L
                                   EXHIBIT 48
DEFENDANT1S
  EXHIBIT
     49
John Maywald

  om:                             John Maywald
Sent:                             Tuesday, February 12, 2013 3:55 PM
To:                               Jack Green; Dave Morgan
Cc:                               Randy Ferrell; Steve Schiffman
Subject:                          RE: Final Invoice - Los Cerritos


I will be here.

John Maywald
Vice President - Finance
Select Building Systems, Inc.
SBS Construction
17 Scenic Loop Rd.
Boerne, TX 78006
jmaywald@sbsworld.net
(830) 981-5937 Phone I Fax
(830) 981-5308 Corporate Fax




    om: Jack Green
...ent: Tuesday, February 12, 2013 11:37 AM
To: Dave Morgan
Cc:   John Maywald; Randy Ferrell; Steve Schiffman
Subject: Re: Final Invoice - Los Cerritos

Hit the send button too soon, all sub cost has been received, making sure all expenses are in. How does 9:30 in
the morning work for everybody.

Jack Green
210-789-1898

On Feb 12, 2013, at 11 :22 AM, "Dave Morgan"  wrote:

         We need to get the final accounting for Los Cerritos to Tom Pittman asap ... I think the best way
         is for all of us to get in a room, look the door, turn off cell phones and go through each piece
         together so John can assemble into a final invoice we need FINAL bills from all subs to get this
         done - they were supposed to be here last Friday I understand that Jack is still working on
         that part of the puzzle ... Randy needs to gather all the info on SMS as I understand that there
         were a lot of costs assigned to SMS that should not have been in their arena .., we can work out
         the internal pieces but need to know how to present to Tom ...

         Jack - you are in charge ... let us know when you will have all the info from all the subs and
         when we can all meet ... sooner the better ...


                                                           1                                    SBS 0246




                                                     EXHIBIT 49
High Priority!!!!

Dave

I)""id L. \Iorgao. III
Executive Vice Pn:sieJent


ChicrOperal;ug Officer
Select Building S~'stcms1 Inc.
   £lila SBS Construction
Phone: (830) 981-5929, extc",;oll 1946
F~x: (830) 981-5308

E-mail:   dmorgon@sbsworldnet




                                               2      SBS 0247




                                         EXHIBIT 49
   .   ..




DEFENDANT1S
  EXHIBIT
   . 50
from:                             Thomas Pittman 
Sent:                             Thursday, February 28, 2013 7:35 PM
To:                               John Grable
Subject:                          Hangar


Looks like we're going to have to take the roof off before we can rack the building to plumb, Usually this would have
been done prior to the roof going on. Another example of poor workmanship

Sent from my iPhone
THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL
INFORMATiON BELONGING TO THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT,
18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF YOU ARE NOT THE
INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION Of THIS
MESSAGE, OR filES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY
TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES SENT TO AND FROM US MAY BE
MONITORED. THANK YOU I




                                                    EXHIBIT 50
DEFENDANT1S
 . EXHIBIT
     51
pave Morgan
  )
  Jm:                            Jack Green
Sent:                            Friday, March 01, 2013 6:20 PM
To:                              Dave Morgan
Subject:                         Fwd: Los Cerritos Structural pictures
Attachments:                     image003Jpg; ATI273410.htm; Structural Issues discovered 2.27.13.pdf; ATI27341l.htm



FYI, can I send a response asking if the problem is with the building can we proceed with paying the other
subcontractors? Or should we wait until Monday and make fOlmal?

Jack Green
210-789-1898

Begin forwarded message:

       From: John Grable 
       Date: March 1, 2013, 5:55:33 PM CST
       To: "Jack Green Ggreen@sbsworld.net)" 
       Cc: "Tom Pittman " , "Stephen S.
       Schiffman (sschiffman@sbsworld.net)" 
       Subject: FW: Los Cerritos Structural pictures

       Jack

       I wanted to share with you these images as the inspection reports are start to file in.
       We are not finish with all the investigative research - this is still in process.
       All payment requests are on hold until replacement/repair costs are identified.

       Will continue to keep you apprised of the situation

       John




                                                             1
                                                                                                  SBS 1948



                                                    EXHIBIT 51
m
><
:::I:
OJ
-I
C1I
......




         SBS 1949
SBS 1950
m
x::I:
iii
=i
CJ1
.....




        (j)
        OJ
        (j)
        .....
        (0
        01
        .....
m
><
::I:
co
-I
01
~




       SBS 1952
                            Missing Beam,
                            previously
                            i6~tal\ed,
                            q;lmaged roof,
                            n   installed .




                   .. W.I




*~~ .~.   J   "reS' ._'.~.
                      "'"




                                  SBS 1953
m
><
::r:::
lD
-I
01
-""




         SBS 1954
SBS 1955
m
X
I
to
=i
01
.....




        SBS 1956
 large gap,
 investigating clips
 and their
 intended use.




SBS 1957
m
X
:::I:
OJ
-I
CJl
.....




        SBS 1958
S8S 1959
m
><
I
     cut improperly
CD
-l
01
~




     SBS 1960
SBS 1961
         not straight.


m
X
I
OJ
-I
C1l
......




              SBS 1962
SBS 1963
Missing brace
                SBS 1964
m
><
:r:
OJ
-1
01       Missing bolt
......




                        SBS 1965
m
><
:I
OJ
-t
c.n
...lo.
         Large gap
         between Z Purl ins




         SBS 1966
      Not attached on
      the other side



m
X
:J:
OJ
-f
01
~




      SBS 1967
 Notice wave in
 roof line.




S8S 1968
Roofing clips
under
investigation.




SBS 1969
Improper end
dams. Water
infiltration point




 SBS 1970
      not enough
      screws



m
><
::c
ID
-t
en
~




        SBS 1971
SBS 1972
notice change in
pitch.




SBS 1973
SBS 1974
m
X
::I:
OJ
-i
CJ1
~




       SBS 1975
m
><
I
OJ
-I
C1I
...a.




        SBS 1976
Ineoreet material
for this
applicaiton.




 SBS 1977
SBS 1978
floating clip,
under
investigation.




    SBS 1979
DEFENDANT1S
  ·EXHIBIT
     52
Dave Morgan

    Jom:                           Dave Morgan
Sent:                              Friday, March 01, 2013 6:41 PM
To:                                Jack Green
Subject:                           Re: Los Cerritos Structural pictures




Still think we need to have the answers to the areas of Grabels letter.

Sent from my HTC EVa 4G LTE exclusively from Sprint

----- Reply message -----
From: "Jack Green" 
To: "Dave Morgan" 
Subject: Los Cerritos Structural pictures
Date: Fri, Mar 1, 2013 6:22 PM




FYI, can I send a response asking ifthe problem is with the building can we proceed with paying the other
subcontractors? Or should we wait until Monday and make formal?

   ;k Green
_.10-789-1898

Begin forwarded message:

> From: John Grable 
> Date: March I, 2013, 5:55:33 PM CST
> To: "Jack Green (jgreen@sbsworld.net)" 
> Cc: "Tom Pittman " , "Stephen S. Schiffman
(sschiffman@sbsworld.net)" 
> Subject: FW: Los Cerritos Structural pictures
>
> Jack
>
> I wanted to share with you these images as the inspection reports are start to file in.
> We are not finish with all the investigative research - this is still in process.
> All payment requests are on hold until replacement/repair costs are identified.
>
> Will continue to keep you apprised of the situation
>
>John
>



>     www.johngrable.com
>

                                                              1                                  SBS 1980



                                                        EXHIBIT 52
Dave Morgan

  .>m:                           Jack Green
Sent:                            Tuesday, March 05, 2013 1:07 PM
To:                              Dave Morgan
Subject:                         Fwd: Tri-Bar Ranch / Los Cerritos Hangar


Any suggestions?

Jack Green
210-789-1898

Begin forwarded message:

         From: Kristan Neil 
         Date: March 5,2013, 12:53:43 PM CST
         To: Jgreen@sbsworld.net
         Subject: Tri-Bar Ranch I Los Cerritos Hangar

         Jack,
          I am getting in contact with Lewis Energy to get these open invoices paid on this job. Do I have
         your permission to forward them a copy of the invoices that we made out to SBS? I just need the
         okay from you before we do that so we can avoid sending out intents. Thanks.



         Respectfully,
         Kristan Nell
         A~sociatedGlass, LTD.
         333 VV. Cevallos
         San Antonio, Texas 78204
         Phone: 210-655-5858
         Fax: 210-655-6433




                                                           1                                       SBS 1981



                                                  EXHIBIT 52
DEFENDANT1S
  EXHIBIT
   ,




       53
 1rom:                                        Matthew Martinez 
 !
Jent:                                         Wednesday, March 06, 2013 10:46 AM
Subject:                                      RE: Footings field measurements



ILL CHECK THE SUBMITIALS AGAIN, BUT ALL WE APPROVED WAS THE SPEC "VS-216, 24 GA." UNDER: PANEL, TRIM AND
FAMING INFORMATION ROOF PANELS, ON THE SCHULTE SHOP DRAWINGS, WE DON'T HAVE ANY ROOF SUBMITIALS
FROM SBS ...




    MATnlEW M. MAinlNEL ASSOC. AtA
   7.22 ,\lISTIN HWY. SAN I\NTONto. HeX!\:) 7B20 i)
   L: ~IM!\.BJ!~hY,(1')OJJtKH~AIHE.!;:Q~!
   P:              EX, 35
   \Vf WWW.JOllNCRAIlLE.COM



From: Daniel Boddie [mailto:danielb@bodenllc.com]
Sent: Wednesday, March 06, 2013 10:39 AM
To: Matthew Martinez
Subject: Re: Footings field measurements

 lotJhmg was approved by JGA correct?


Daniel Boddie I Partner
BoDen, LLC I 210.885.9537 Celli
11550 LH. 10 West, Suite 395A San Antonio, TX 78230

On Mar 6,2013, at 10:24 AM, Matthew Martinez  wrote:

        THANKS FOR THIS INFO DANIEL, I JUST TALKED TO ERICK KEY, AND THEY DID NOT SUPPLYTHE ROOF
        WITH THE PEMB PACKAGE, THEY SPEC'D THAT ROOF FOR THE ENGINEER TO DO THE LOAD CALeS, SBS
        PURCHASED THE MATERIAL AND ROLLED THE PANELS THEMSELVES I BELIEVE



        
               MATTHEW 1"1. MARTINEZ. ASSOC AlA
              222 !\U~1T1N flWY ;::'.\~ ANTONiO, TEXAS !()20;)
             E: ~~~~J.!::!ill>MllLD2M
             P: < ".,,"'J..'" 0 .•
             w· \VWWJ()f[NGl/;1i\t.E.COlvI


        From: Daniel Boddie [mailto:danielb@bodenllc.com]
        Sent: Tuesday, March 05, 2013 9:42 PM
        To: Matthew Martinez
        Subject: Footings field measurements

        Sorry this took so long...Busy Day...



                                                                     1

                                                                 EXHIBIT 53
SW Corner
CMU 5'-11" @ south face
Lug 5'-5" @ South Face
CMU 5'·4" @ West Face
Lug 6'-1/2" @ West Face

NW Corner
CMU 5'-3 1/2" @ West Face
Lug 5'-8 1/4" @ West Face
CMU 5'-11" @ North Face
Lug 5'-4 3/4" @ North Face

Thanks,

DB




                                 2
                             EXHIBIT 53
DEFENDANT'S
  EXHIBIT·
    54
                             Matthew Martinez < mmartinez@johngrable.com>
  'It:                       Tuesday, March 12, 2013 3:19 PM
.....bject:                  Emailing: IMG_1462, crooked steel beam, IMG_1458
Attachments:                 IMG_1462Jpg; crooked steel beamJpg; IMG_1458Jpg


HERE ARE SOME FIELD SHOTS OF THE FORMWORK PRE-POUR .•. JUST FYI




                                                    1




                                            EXHIBIT 54
EXHIBIT 54
EXHIBIT 54
EXHIBIT 54
DEFENDANT1S
  EXHIBIT
   , 55
  ''''Im:                                 Matthew Martinez < mmartinez@johngrable.com>
      )t:                                 Wednesday, March 13,2013 10:43 AM
",ubject:                                 RE: Pictures



Thanks victor, that makes sense. Team, see direction below ...




      AllCHITJl:C'I'$·               INC
       MATTHEW M. MARTINEZ, ASSOC. AlA
      222 AUSTIN HWY. SAN ANTONIO, TEXAS 78209
      E MMA~TINEZ0JjOHNGRABLE.COM
      P: 210-820-3332 EX 35
      W WWW.)OHNQRABI.ECQM



From: Victor M. De Anda Jr [mailto:victor@synergy-se,coml
Sent: Wednesday, March 13, 2013 10:32 AM
To:    Matthew Martinez
Subject: Re: Pictures

Matt,
Attached please find the detail that was previously submitted as part of the lug extension. They
  11 need to pour all the way down to the bottom of the grade beam

Thanks




WE JUST MOVED TO OUR NEW OFFICE!!!!!!!!

Victor M. De Anda Jr., P.E.
Synergy Structural Engineering, Inc.
6909 Springfield Ave. Suite 105
Laredo, TX. 78041
0: 956-753-5860
M: 956-237-7908




 '¥om: Matthew Martinez 
   j: John Grable ; Victor M De Anda Jr 
Cc: Daniel Boddie 


                                                                1




                                                      EXHIBIT 55
Sent: Wed, March 13,2013 10:13:25 AM
Subject: FW: Pictures

Team,
         attached are some pictures taken by Daniel of as-built conditions of the hangar foundation, and as you can see,
  ~ lug of the pilasters havd no foundation below approx. 10". We'd like to solicit any input for structural implications,
repair, or reinforcement of this area, to get us back to normal.
         My first thoughts are:
                   We are planning to widen the footprint of the pilaster to support a wider stone veneer in this area, can
we use this pour, properly reinforced as spec'd, to support this cantilevered lug. Is it as simple as doweling into it to
continue load transfer? Please advise all, thanks
                                                                        -matt




   AflCHITI~:rS                   lOle:
    MATTHEW M. MARTINEZ, ASSOC. AlA
   222 AUSTIN HWY. SAN ANTONfO. TEXAS 78209
   E: MMArnlNEZ@)JOHNGRABLE.CQM
   P: 210-820-3332 EX. 35
   W: WWWJOHNGRABLECOM



From: Daniel Boddie [mailto:danielb@bodenllc.com]
Sent: Wednesday, March 13, 2013 9:53 AM
To: Matthew Martinez
Subject: Pictures




                                                             2




                                                    EXHIBIT 55
EXHIBIT 55
   9




EXHIBIT 55
EXHIBIT 55
  01




EXHIBIT 55
EXHIBIT 55
Daniel Boddie I Partner
BoDen, LLC 1210.885.9537 Celli
 t 550 l.H. 10 West, Suite 395A San Antonio, TX 78230




                                                   13




                                         EXHIBIT 55
DEFENDANT1S
  EXHIBIT
     56
m
X
:r:
OJ
-I
01
(J')




       SBS 0590
SBS 0592
m
X
::r:
OJ
-I
01
c»
m
><
I
CD
-I
CJ1
en




      SBS 0596
m
><
::I:
OJ
--I
01
en
SSS 0599
m
><
:::r:
til
-I
0'1
0)
SBS 0601
m
X
:r:
OJ
-I
CJ1
(J)
SBS 0603
m
><
:r:
OJ
-I
C1I
0)




                 '.




      SBS 0604
m
><
:::c
OJ
-I
CJ1
0)
                                                    I
                                                I
                                                I
                                               I
                                              I
                                             I
                                            I
                                           I
                                          I
                                         I
                                        I
                                       I
                                      I
                                     I
                                    I
                                   I
                                  I
                                 I
                                I
                               I
                              I
                             I
                            I
                           I
                          I
                         I
                        I
                       I
                      I
                     I
                    I
                   I
                  I
                 I
                I
               I
              I
             I
            I
           I
          I
         I
        I
       I
      I
     I
    I
   I
  I
 I
I
           I
            I
             I
              I
               I
                I
                 I
                  I
                   I
                    I
                     I
                      I
                       I
                        I
                         I
                          I
                           I
                            I
                             I
                              I
                               I
                                I
                                 I
                                  I
                                   I
                                    I
                                     I
                                      I
                                       I
                                        I
                                         I
                                          I
                                           I
                                            I
                                             I
                                              I
                                               I
                                                I
                                                 I
                                                  I
                                                   I
                                                    I
SBS 0608                                             I
                                                      I
                                                       I
SBS0609
m
X
::I:
OJ
-i
C.11
0)




       SBS 0610
                  ,   j
m
><
::r:
OJ
-I
C11
0>




       SBS 0612
I
 I
  I
   I
    I
     I
      I
       I
        I
         I
          I
          I
           I
            I
             I
              I
               I
                I
                 I
                  I
                   I
                    I
                     I
                      I
                       I
                        I
                         I
                          I
                           I
                            I
                             I
                              I
                               I
                                I
                                 I
                                  I
                                   I
m
><
::J:
CD
-f
C1I
0>
EXHIBIT 56
DEFENDANT1S
  EXHIBIT
    57
From:                              Daniel Boddie 
Sent:                              Thursday, May 16, 2013 10:27 PM
To:                                Thomas Pittman
Subject:                           FW: sidewall fans
Attachments:                       Holt sidewall fans - Submittal.pdf


Has jeff talked to you about these?

I think I mentioned to you that the existing fan would not fit in the coupla as it was too big (the one left behind by SBS).
In speaking with Jeff, it sounded like you knew about it. Just wanted toverifyS.

Daniel Boddie I Partner
BoDen, LLC I 210.885.9537  Cell I
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230 




On 5/16/13 3:32 PM, "Jeff Holt"  wrote:

>I'fease see the attachment.
>
>Regards,
>
>Jeff Holt I Project Manager
>P: 210.661.7500 I F: 210.662.9122 I C: 210.843.5723
>E: jeff@holtsmechanical.com
>A: 5522 Rittiman I San Antonio, TX 78218
>
>Holts Mechanicals Legal Disclaimer: This email may contain confidential
>information.
>If you are not the intended recipient, you must not disclose or use the
>information contained in it. If you received this email in error,
>please notify us immediately by return email and delete the document.
>
>
>-----Original Message-----
>From: thomaso@mechreps.com [mailto:thomaso@mechreps.com]
>Sent: Friday, May 10, 2013 10:08 AM
>To: Jeff Holt
>Subject: sidewall fans
>
>see attached




                                                              1




                                                  EXHIBIT 57
DEFENDANT'S
  EXHIBIT
    58
""c:.'                                                                           ......                                _


     ")m:                                  Bob Carnwath 
         nt:                               Wednesday, June 26,2013 5:02 PM
Subject:                                   Re: Light fixtures left onsite



Yes, the cost on what was left behind was around $10,000.00

Bob Carnwath

155 Remount San Antonio, TX 78218
bob@c-s-enterprise.coml phone #210-995-2185 Ifax #210-967-6613
www.c-s-enterprise.com
C&S Enterprise supports thefundraising initiative: Web: www.limelightproducts.net

Electrical Contractor



From: Daniel Boddie [mailto:danielb@bodenllc.com]
Sent: Wednesday, June 26, 2013 04:54 PM
To: Jennifer Swisher ; Bob carnwath
Subject: Re: Light fixtures left onsite



     .1   you ball park the cost of the fixtures left on site for Ms. Swisher?

Thanks,

Daniel Boddie        I Partner
BoDen, LLC I 210.885.9537 Cell I
11550 I.H. 10 West, Suite 395A San Antonio, TX 78230



BoDen Legal Disclaimer: This email may contain confidential information. If this email is not intended for
you, you must not disclose or use the information contained in it If you received this email in error, please notify
us immediately via return email and delete all information.




From: Jennifer Swisher 
Date: Wednesday, June 26,2013 4:15 PM
To: Daniel Boddie 
Subject: RE: Light fixtures left onsite

 ) we have prices for all of these? Could we get some from Bob Carnwath? We need to see what these fixtures cost so
we will know if the lien against us by the electrician are sufficient for not.


                                                                       1
                                                               EXHIBIT 58
Thanks,




Levvis EnerQv GI/CUD'
                ..lI;,..,lor'   .l.

Jennifer Swisher, Construction Coordinator
10067 Jones Maltsberger, San Antonio, Tx, 78216
Email: jswisher@lewisenergy.com
Phone: (210) 384-5036
Cell: (210) 240-2677



From: Daniel Boddie [maifto:danielb@bodenllc.com]
Sent: Wednesday, June 26, 2013 10:33 AM
To: Jennifer Swisher
Subject: Light fixtures left onsite

Jennifer,

This is the list from Bob Carnwath regarding quantities of fixtures left behind at the jobsite.

Thanks,

   ...iel Boddie I Partner
    >en, LLC I 210.885.9537 Cell I
.L1550 I.H. 10 West, Suite 395A San Antonio, IX 78230

BoDen Legal Disclaimer: This email may contain confidential information. If this email is not intended for
you, you must not disclose or use the information contained in it. If you received this email in error, please notify
us immediately via return email and delete all information.



THE ELECTRONIC TRANSMISSION (ANDIOR THE DOCUMENTS ACCOMPANYING In MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE,
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384·3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                                 2
                                                           EXHIBIT58
DEFENDANT'S
  EXHIBIT
    59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEIN     XX-XXXXXXX



                                                     August 7, 2013

                                                                                        Invoice No.               62
                                                                                     Reference No.    2050-0001   JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                 Professional Services

For services rendered for period through 07/31/2013 in connection with:
SBS Construction

                                                                                       Hours                  Amount
07/02/2013     CB         Review and analyze all client documents; review               5.30                 1,325.00
                          and analyze Robertson and SBS pleadings;
                          strategy regarding formulating response to
                          Robertson and SBS claims; be in Ie al research to


07/02/2013     JS         Review SBS Answer, Cross Claim and Third Party                2.90                 1,116.50
                          Claims, review file in relation to documents
                          relevant to responding to same; analysis of issues
                          related to venue; review contracts in relation to
                          same; coordinate with Colbie Brazell on additional
                          research in relation to same; prepare for and
                          _ a t e in call with Wes Sharpie regarding
                                                   ; further motion to transfer
                          venue analysis; correspondence to counsel for
                          Robertson regarding issues with claim; review
                          corres ondence from Wes Shar les

                                   ; follow up correspondence to counsel for
                          Robertson regarding motion to transfer venue;
                          review additonal corres ondence from Wes
                          Shar les
                                                   ; review
                                      received from Wes Sharples.
07/03/2013     CB         Continue legal research regarding ability to transfer         6.40                 1,600.00
                          case to Bexar or Hidalgo counties on mandatory
                          venue grounds; draft motion to transfer venue,
                          original answer, and cross-claim against SBS;
                          review and analyze documents in case file in
                          connection with drafting same; revise and edit




                                                     EXHIBIT 59
2050-0001                                                                              Invoice No:          62
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:     08/07/2013
                         same; receive and review additional client
                         documents including lien analysis and SBS draw
                         requests.                                                                                (
 07/03/2013   JS         Telephone conference with Wes Sharples                 0.50                    192.50 '"
                         regarding follow up issues on motion to transfer
                         venue and strategy for proceeding; coordinate with
                         Colbie Brazell on preparing answer and motion to
                         transfer venue; correspondence to Wes Sharples
                         regarding follow up issues in relation to same.
 07/08/2013   CB         Revise and edit Tri-Bar motion to transfer venue,      0.60                    150.00
                         answer, and counter-claim; finalize same for filing;
                         file and serve same.
 07/08/2013   JS         Review and revise answer and motion to transfer        1.30                    500.50
                         venue prepared by Colbie Brazell; coordinate filing
                         of same; telephone conference with Wes Sharples
                         regarding update on status and issues with
                         Robertson Electric; review summary of costs in
                         relation to electrical scope of work and potential
                         claims for defective work against Robertson;
                         extended telephone conference with counsel for
                         Robertson Electric regarding issues in case,
                         potential for settlement and request for pay
                         applications; correspondence to Wes Sharples
                         regarding request for complete copy of
                         construction file; follow up correspondence to
                         counsel for Robertson regarding various issues
                         related to settlement;
 07/09/2013   JS         Review correspondence from Wes Sharpels                0.70                    269. 50(~~"')
                         regarding additional informaton on Tri-Bar position
                         on amounts owed to Robertson; various                                                    ~   /
                         correspondence with counsel for Robertson
                         regarding the parties positions on liability and
                         settlement; review invoices and other
                         documentation received from Robertson counsel
                         and initial analysis of same; correspondence to
                         Wes Sharpels transmitting same.
 07/10/2013   JS         Extended correspondence with counsel for               0.40                    154.00
                         Robertson setting forth positions on liability and
                         settlement issues; various follow up
                         correspondence regarding same.
 07/12/2013   CB         Review and analyze client documents, including         0.30                     75.00
                         project file.
 07/15/2013   CB         Review and analyze construction file; review and       3.90                    975.00
                         analyze invoices produced by Robertson; analysis
                         and legal research regarding validity of Robertson
                         and SBS liens; draft brief memorandum
                         summarizing status of documentation of
                         termination and notice of SBS defective work prior
                         to termination.
 07/16/2013   CB         Continue reviewing and analyzing client documents      0.80                    200.00
                         and documents informally produced by Robertson
                         regarding Robertson's claim on unpaid invoices;
                         begin draw and pay application document analysis
                         regarding SBS's claim for damages.


                                                                                                              u
                                                   EXHIBIT 59
2050-0001                                                                              Invoice No:           62
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:     08/07/2013
07/16/2013    JS          Review summary of document review prepared by         0.80                    308.00
                          Colbie Brazell; analysis of issues related to
                          Robertson Electric claims;
07/17/2013    CB          Conduct reconciliation and analysis of all SBS pay    1.50                    375.00
                          applications and change orders paid/unpaid to
                          ascertain damages amounts claimed by SBS for
                          use in damages model; conference call with W.
                          Sharples regarding strategy for responding to
                          Robertson lawsuit and damages analysis; strategy
                          regarding potentially filing motion to dismiss
                          Robertson's tortious interference with contract
                          claim; brief research regarding deadline to file
                          motion to dismiss; strategy regarding drafting
                          answer to lawsuit for G&R and R. Lewis.
07/17/2013    JS          Review correspondence from Wes Sharples and           1.20                    462.00
                          Tony Trevino regarding status of matter; prepare
                          for and participate in conference call with Wes
                          Sharples regarding Robertson issues and other
                          pending issues; meeting with Colbie Brazell
                          regarding follow up issues;
07/18/2013    CB          Review and analyze Robertson/SBS subcontract          0.70                    175.00
                         for use in evaluating Robertson's tortious
                         interference claims; conference call with W.
                          Sharples regarding preparing answer and defenses
                         on behalf of G&R and R. Lewis; strategy regarding
                         drafting answers; begin drafting answers.
07/18/2013    JS         Telephone conference with Wes Sharples                 0.60                   231.00
                         regarding answering on behalf of other owner
                         parties and strategy for proceeding; coordinate with
                         Colbie Brazell on analysis of tortious interference
                         issues and contractual provisions in subcontract
                         and SBS contract relevant to same;
07/22/2013    CB         Read and analyze SBS's response to motion to           2.30                   575.00
                         transfer venue and cases cited in connection with
                         same; draft motion to transfer venue, answer, and
                         verified denial for R. Lewis and G&R; revise and
                         edit same.
07/22/2013    JS         Review and analysis of SBS response to Motion to       0.60                   231.00
                         Transfer Venue and cases cited in same.
07/24/2013    JS         Review correspondence from Jimmie Brown                1.10                   423.50
                         regarding status of settlement issues;
                         correspondence to Wes Sharples regarding same;
                         review correspondence from Wes responding to
                         same and correspondence to Jimmie Brown
                         regarding same; review follow up correspondence
                         from Jimmie Brown regarding same and forward
                         same to Wes Sharples; review draft answers and
                         motions to transfer venue for Rod Lewis and G&R
                         Land Company and revise and edit same;
                         correspondence to Wes Sharples transmitting draft
                         answers; various follow up correspondence with
                         Jimmie Brown regarding proposed settlement
                         meeting.
07/24/2013    CB         Strategy regarding arguments to utilize in replying    0.50                    125.00
                         to SBS's response to motion to transfer venue;




                                                   EXHIBIT 59
2050-0001                                                                              Invoice No:            62
Tri-Bar Ranch Company, Ltd.                                                          Invoice Date:    08/07/2013
                         brief legal research regarding evidence required to
                         prove venue facts,
 07/25/2013   CB         Conference call with W. Sharples regarding               0.90
                         finalizing R. Lewis and G&R verified answers;
                         research secretary of state website to determine
                         proper individual to verify G&R answer; revise G&R
                         answer with updated verification information; begin
                         drafting correspondence to opposing counsel
                         regarding analysis of Robertson's damages and
                         scheduling settlement conference,
 07/25/2013   JS         Telephone conference with Wes Sharples                   0.30                    115.50
                         regarding Robertson meeting issues and answers
                         for G&R and Lewis.
 07/29/2013   CB         Perform detailed analysis of all Robertson pay           2.90                    725.00
                         application amounts claimed compared to work
                         actually performed per Tri-Bar; draft
                         correspondence to counsel for Robertson detailing
                         invalidity of Robertson pay application amounts
                         claimed; re-calculate Robertson retainage amounts
                         owed for use in correspondence to Robertson's
                         counsel; research regarding elements of tortious
                         interference claim.
 07/30/2013   JS         Review correspondence from Wes Sharples                  0.70                    269.50
                         regarding Morrell Masonry issues; telephone
                         conference with Wes Sharples regarding same;
                         review property code in relation to same and
                         potenial for interpleader; follow up telephone
                         conference with Wes Sharples regarding same;
                         initial review of discovery served by SBS and
                         coordinate with Colbie Brazzel regarding
                         responses to same.
 07/31/2013   JS         Review and revise Settlement Agreement;                  0.40                    154.00
                         correspondence to Wes Sharples regarding same.
 07/31/2013   JS         Review and analysis of revised form of settlement        0.60                    231.00
                         agreement received from Wes Sharples; extended
                         telephone conference with counsel for Morrel
                         Masonry regarding settlement issues; telephone
                         conference with Wes Sharples regarding same;
                         Total Fees                                              38.20               $11,183.50
                                                                               Quantity                  Amount
 07/09/2013   JS         Kendall County District Clerk                           35.00                    35.00
 07/13/2013   JS         Certified Mail Postage                                  13.02                    13.02
                         Total Disbursments                                      86.22               $11,231.52



                         Total Amount Due on this Invoice                                            $11,231.52 1




                                                   EXHIBIT 59
2050-0001                                                                     Invoice No:           62
Tri-Bar Ranch Company, Ltd.                                                  Invoice Date:   08/07/2013

                              Timekeeper Summary


 Timekeeper Name                        Hours            Rate      Amount
 John Slates                            12.10          385.00    $4,658.50
 Colbie Brazell                         26.10          250.00    $6,525.00
 Totals                                 38.20                   $11,183.50




                                                EXHIBIT 59
                                             Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEI N XX-XXXXXXX



                                                    September 9, 2013

                                                                                        Invoice No.                142
                                                                                     Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                   Professional Services

For services rendered for period through 08/31/2013 in connection with:
SBS Construction

                                                                                       Hours                      Amount
 08/01/2013    JS         Draft revised language for settlement agreement               0.50                      192.50
                          and forward same to Wes Sharples; review follow
                          ~  corresg.on.d.e.nc.e
                                               from Wes Sharples.
                          •         •        ; revise and edit settlement;
                          correspondence to counsel for Morrell regarding
                          same; review proposed changes to form of
                          settlement agreement received from counsel for
                          Morrell and respond to same.
 08/02/2013    CB         Begin drafting objections and responses to SBS                0.90                      225.00
                          request for production.
 08/05/2013    JS         Telephone conference with Karalynn Cromeens                   0.90                      346.50
                          regarding settlement agreement language; follow
                          up correspondence regarding same; telephone
                          conference with Wes Sharples regarding
                                                  ; follow up with Karalynn
                          Cromeens regarding same; draft correspondence
                          to Karaynn Cormeens with proposed language on
                          same; review revised language proposed by
                          Karalyn Cromeens; correspondence to Wes
                          Sharples regarding               review response to
                          same; revise and edit settlement agreement to
                          include representation on claims paid; review
                          ~pondence from Wes Sharel,es regarding
                          _                                  • telephone
                          conference with counsel for Morrell regarding
                          same; revise and edit summary of Robertson
                          issues and forward to counsel for Robertson;
 08/05/2013    CB         Continue drafting objections and responses to                 4.10                  1,025.00
                          SBS's re uest for reduction, includin i


                                                                                                                         L)/-   "



                                                       EXHIBIT 59
 2050-0001                                                                                   Invoice No:         142
Tri-Bar Ranch Company, Ltd.                                                              Invoice Date:     09/09/2013



                           prod~ction, and request for admission;
                           drafting.
                                                                     be.
                                                          begin drafting discovery
                           to SBS, including interrogatories, request for


                                    for use in drafting discovery and preparing
                           outline and strategy for SBS's corporate
                           representative deposition.
 08/06/2013    JS          Review correspondence from counsel for                     0.20                     77.00
                           Robertson regarding potential meeting; review
                           correspondence from counsel for Morrell regarding
                           execution of settlement agreement; review
                           corres ondence from Wes Shar les re arding
                                                                            ; follw
                           up correspondence regarding same.
 08/07/2013    JS          corresyondence with Wes Sharples regarding                 0.60                    231.00
                                                ; correspondence to counsel for
                           Robertson regarding settlement issues; review
                          correspondence from counsel for Morrell regarding
                          status of execution; forward same to Wes
                          Sharples; telephone conference with Wes
                          Sharwes regarding
                                        ; follow up tele hone conference with
                          Wes Shar les re ardin
                                                                       egarding
                          same; review and analysis of Robertson's
                          response to motion to transfer venue; review
                          Robertson's discovery requests; coordinate with
                          Colbie Brazell regarding preparing responses to
                          same
; 08/07/2013   CB         Finish drafting responses to SBS's request for              3.10                    775.00
                          production; revise and edit same; receive and
                          analyze Robertson response to Tri-Bar motion to
                          transfer venue; receive and analyze Robertson
                          discovery to Tri-Bar and begin drafting responses
                          to same.
 08/08/2013    JS         Telephone conference with Wes Sharples                      0.30                    115.50
                          regarding                             ; coordinate with
                          Colbie Hale regarding same.
 08/08/2013    CB         Strategy regarding drafting discovery to SBS and            0.20                     50.00
                          Robertson and other outstanding case issues.
 08/09/2013    CB         Conduct research regarding elements and                     5.40                  1,350.00
                          defenses to tortious interference claim; read and
                          analyze cases regarding same; analysis of tortious
                          interference case law as applied to facts of case as
                          developed to date; draft memorandum
                          summarizing research and analysis of same.
 08/12/2013    CB         Perform research regarding "major transaction"              3.70                    925.00
                          and performance of contract venue analysis; read
                          and analyze cases regarding same; begin drafting
                          first amended motion to transfer venue and
                          alternative motion to sever SBS's claims; brief
                          research regarding severance standard for use in
                          draft motion.
 08/13/2013    CB         Continue reading and analyzing cases regarding              2.30                    575.00
                        . venue based on major transaction and venue




                                                      EXHIBIT 59
2050-0001                                                                               Invoice No:          142
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:      09/09/2013
                         selection clauses; continue drafting amended
                         motion to transfer venue and motion to sever;                                             (--~~
                         analysis of Robertson invoices and case
                         documents
                                                                       ; draft
                         brief memorandum to J. Slates summarizing
                         results of analysis of same.
08/13/2013    JS         Review correspondence from Jimmie Brown                 0.40                    154.00
                         regarding potential settlement; corespondence to
                         Wes Sharples regarding _ . ; review and revise
                         summary of research; correspondence forwarding
                         same to Wes Sharples
08/14/2013    CB         Receive and brief review of SBS's responses to          0.10                     25.00
                         Robertson's first set of request for production and
                         interrogatories.
08/15/2013    JS         Review SBS's discovery responses to Robertson           0.30                    115.50
                         Electric and analysis of same.
08/15/2013    CB         Strategy regarding drafting discovery to SBS and        0.10                     25.00
                         Robertson.
08/19/2013    CB         Finalize and file R. Lewis and G&R motion to            2.90                    725.00
                         transfer venue and original answers; continue
                         drafting Tri-Bar first amended motion to transfer
                         venue, incorporating additional case law research
                         and venue arguments; read and analyze case law
                         in connection with drafting same.
08/20/2013    CB         Draft first amended motion to transfer venue;           6.00                  1,500.00
                         revise and edit same; draft affidavit in support of                                       /~-~~---,




                                                                                                          77.00~~_ )
                         motion to transfer venue.
08/20/2013    JS         Telephone conference with counsel for Roberston         0.20
                         regarding potential meeting; review and revise
                         responses to SBS request for production;
08/21/2013    JS         Extended telephone conference with Jimmie Brown         0.30                    115.50
                         regarding issues in case and potential telephone
                         conference with clients to discuss potential
                         settlement;
08/26/2013    CB         Draft objections and responses to Robertson's           3.80                    950.00
                         interrogatories and request for production ("RFp");
                         strategy regarding drafting comprehensive case
                         memorandum; review and analyzes SBS's
                         response to Robertson's interrogatories and RFP;
                         draft and transmit correspondence to counsel for
                         SBS regarding obtaining documents produced by
                         SBS in response to Robertson RFP.
08/26/2013    JS         Review and revise responses to SBS discovery;           2.10                    808.50
                         draft requests for production to SBS; draft
                         interrogatories to SBS; draft requests for
                         production to Roberstson; draft interrogatories to
                         Robertson;
08/27/2013    JS         Correspondence with Wes Sharples regarding              1.20                    462.00
                         _ ; te'phone conference with Wes Sharples
                         regarding         ; reviewing draft discovery and
                         further revision and editing of same;
                         correspondence forwarding same to Wes Sharples;
                         review and revise responses to Robertson                                                  /-
                                                                                                                        --
                                                                                                                             "-


                                                                                                               lJ
                                                    EXHIBIT 59
2050-0001                                                                                       Invoice No:            142
Tri·Bar Ranch Company, Ltd.                                                                   Invoice Date:     09/09/2013
                         discovery requests; correspondence to Wes
                         Sharples regarding _ .
08/27/2013     CB        Receive and review Schulte Building's petition in                 3.10                    775.00
                         intervention; finish drafting responses to Robertson
                         interrogatories and RFPs; begin drafting responses
                         to Roberston and SBS request for disclosure.
08/27/2013     CB        Draft                                                             0.30                     75.00


08/28/2013     JS                                                                          0.60                    231.00


08/28/2013     CB                                                                          1.00                    250.00


                         responses.
08/29/2013     CB        Review and analyze documents produced by SBS                      1.10                    275.00
                         in response to Robertson discovery requests.
08/30/2013     CB        Draft and edit responses to SBS request for                   3.80                        950.00
                         disclosure; review and identi all documents



08/30/2013     JS        Review notes related to amount of settlement offer            0.20                         77.00
                         to make to Robertson;
08/30/2013     JS        Review notes of pay application analysis to                   0.20                         77.00
                         determine correct settlement amount and
                         coordinate with Colbie Brazell in relation to same.
                         Total Fees                                                   49.90                   $13,555.00
                                                                                    Amount
08/19/2013     JS        Postage                                                      12.62
08/26/2013     JS        Kendall County District Clerk - filing fee                  35.00
                         Total Disbursments                                                                         47.62

                                                                                                              $13,602.62

                         Total Amount Due on this Invoice                                                     $13,602.62 1




                                Timekeeper Summary


 Timekeeper Name                              Hours                   Rate       Amount
 Colbie Brazell                                41.90            250.00       $10,475.00
 John Slates                                    8.00            385.00         $3,080.00
 Totals                                        49.90                         $13,555.00




                                                       EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEIN     XX-XXXXXXX



                                                   October 15, 2013

                                                                                        Invoice No.                215
                                                                                     Reference No.    2050-0001     JS



Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 09/30/2013 in connection with:
SBS Construction

                                                                                       Hours                      Amount
09/02/2013     JS         Review Schulte Building Systems petition in                   0.30                      115.50
                          intervention and analysis of issues related to same.
09/03/2013     CB         Finalize and serve responses to SBS's request for             0.80                      200.0r      .~)
                          production.
09/03/2013     JS         Review revised form of responses to SBS requests              0.20                       77.00 -,--.-
                          for production; coordinate with Colbie Brazell on
                          service of same.
09/04/2013     JS         Review cOiiondence from Wes Sharples                          0.30                      115.50
                          regarding                         I and coordinate
                          with Colbie Brazell regarding same; review various
                          correspondence regarding same.
09/04/2013     CB         Revise and edit responses to Robertson request                0.60                      150.00
                          for production and interrogatories; exchan e
                          emails with W. Shar les re ardin


09/05/2013     JS         Various correspondence regarding discovery                    0.20                       77.00
                          responses to SBS.
09/05/2013     CB         Exchange multiple communications with client                  0.50                      125.00
                            rou re ardin
                                               ; finalize and serve Robertson
                          discovery responses.
09/06/2013     JS         Review various correspondence regarding                       0.20                       77.00
                          Robertson discovery and final form of same.
09/06/2013     CB         Receive and review correspondence from T. Clark               0.60                      150.00
                          regarding document production status; draft and
                          transmit response to same; receive and analyze
                          additional information and documents from T.
                          Weigand to assist in supplementing interrogatory




                                                    EXHIBIT 59
2050-0001                                                                               Invoice No:         215
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     1011512013
                          responses.
09/09/2013    CB          Review, analyze, and prepare all documents for         6.20                  1,550.00
                          production for in-person review by T. Clark;
                          conference with T. Clark regarding document
                          production contents and logistics; draft Robertson
                         supplement interrogatory responses; review and
                         analyze SBS contract valuation analysis, SBS
                         deficiency report, and job transaction detail report
                         to aid in drafting interrogatory responses and
                         compiling damages model; draft and transmit
                         correspondence to J. Brown regarding
                         supplemental interrogatory responses and status of
                         document production; finalize and serve
                         supplementary interrogatory responses; continue
                         compiling lists of documents needed for
                         production.
09/09/2013    JS         Coordinate with Colbie Brazell on issues for            0.30                    115.50
                         document production to SBS.
09/10/2013    CB         Revise, finalize, and serve first request for           1.70                   425.00
                         production and interrogatories on SBS; draft and
                         transmit correspondence to counsel for Schulte
                         enclosing all recently served discovery.
09/19/2013    CB         Revisions to amended motion to transfer venue,          0.80                   200.00
                         includin draftin


09/20/2013    JS                                                                 0.40                    154.00



09/20/2013    CB                                                                 0.30                     75.00



09/23/2013    JS                                                                 0.10                     38.50


09/23/2013    CB                                                                 0.70                    175.00


09/24/2013    JS                                                                 1.10                   423.50




09/24/2013    CB                                                                 1.30                   325.00

                                                               ; continue
                        compiling damages analysis; review of change
                        orders and SBS draws to reconcile with damage
                        claim.
                        Total Fees                                              16.60                 $4,568.50




                                                   EXHIBIT 59
2050-0001                                                                           Invoice No:          215
Tri-Bar Ranch Company, Ltd.                                                       Invoice Date:   10/15/2013

                                                                           Amount
 09/25/2013    JS        Federal Express                                     23.05
                         Total Disbursments



                         Total Amount Due on this Invoice                                         $4,591.551




                               Timekeeper Summary


 Timekeeper Name                           Hours               Rate     Amount
 Colbie Brazell                               13.50          250.00   $3,375.00
 John Slates                                   3.10          385.00   $1,193.50
 Totals                                       16.60                   $4,568.50




                                                                                                               l)
                                                      EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEIN     XX-XXXXXXX



                                                   November 8, 2013

                                                                                        Invoice No.                 309
                                                                                     Reference No.    2050-0001      JS



Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                 Professional Services

For services rendered for period through 10/31/2013 in connection with:
SBS Construction

                                                                                       Hours                      Amount
10101/2013     JS         Teleph.one conference with Wes Sharples                       0.40                      154.00
                          regarding
                          telephone conference with counsel for SBS
                          regarding same.
10104/2013     JS         Correspondence to opposing counsel transmitting               0.20                       77.00
                          initial damages analysis;
10108/2013     JS         Review correspondence from counsel for SBS                    1.60                      616.00
                          setting forth position on settlement; prepare for and
                          participate in extended tele hone conference with
                          clients regarding                    n; review
                          contract in relation to
                                                                       ; review
                          updated summary on amounts due received from
                          SBS; anal sis of issues related to
                                                                         ,
                          coordinate with Giselle Gafford reg additonal
                          research on same; telephone conference with
                          Tom Clark regarding timing of document
                          production.
10109/2013    JS          Review and analysis of SBS responses to requests              0.30                      115.50
                          for production and interrogatories and forward
                          same to clients; review subpoena to third parties
                          received from counsel for SBS; forward same to
                          clients;
10109/2013    GG          Review and analysis of SBS's responses to                     0.20                       54.00
                          Tri-Bar's Request for Production of Documents and
                          Interrogatories.
10/10/2013    JS          Telephone conference with counsel for SBS                     0.50                      192.50
                          regarding discovery issues; correspondence to




                                                     EXHIBIT 59
2050-0001                                                                           Invoice No:          309
Tri-Bar Ranch Company, Ltd.                                                    Invoice Date:      11/08/2013
                         Wes Sharples regarding"; review
                         corres ondence from Wes Shar les regarding.




 10/10/2013   GG                                                             2.20                    594.00



                                  ; Analysis of case law re: same.
 10/11/2013   JS         Review correspondence from counsel for              0.20                     77.00
                         Robertson regarding discovery issues; telephone
                         conference with counsel for SBS regarding
                         document production issues;
 10/16/2013   GG         Research re ardin                                   3.20                    864.00



                                     Analysis of case law re: same;
                         Reserach Memo to J. Slates re: same.
 10/16/2013   GG         Receipt and analysis of documents produced by       0.50                    135.00
                         SBS in response to Tri-Bar's RFPs; Analysis of
                         collection of documents produced by Grable.
 10/16/2013   JS         Review research erformed b Giselle Gafford on       0.20                     77.00

                                                   and analysis of issues


10/16/2013    JS
                         related to same; coordinate with Giselle Gafford
                         regarding follow up issues in relation to same.
                         Selected review of documents produced by            0.60
                                                                                                           (
                                                                                                     231.00 '-- .-/
                                                                                                                      )
                         architect;
10/17/2013    JS         Coordinate with Giselle Gafford on document         0.80                    308.00
                         review issues and related discovery issues;
                         telephone conference with Jimmie Brown
                         regarding outstanding discovery issues; telephone
                         conference with Tom Clark regarding same;
                         continue review of selected architect documents.
10/17/2013    GG         Strategy regarding document review, document        0.60                    162.00
                         production, and discovery responses; Analysis of
                         pleadings and discovery responses.
10/18/2013    JS         Correspondence with Wes Sharples regarding          0.20                     77.00
                                          ; telephone conference with
                         counsel for Robertson regarding mediation issues.
 10/21/2013   JS         Initial review of documents received from Wes       0.40                    154.00
                         Sharples;~econference with Wes
                         Sharples _ _; coordinate with Giselle Gafford
                         regarding review of same;
10/23/2013    GG         Coordinate Tri-Bar's supplemental production of     0.20                     54.00
                         documents including Tri-Bar's supplemental claims
                         documentation and Grable documents.
10/24/2013    GG         Research re ardin                                   3.60                    972.00




                                                  EXHIBIT 59
2050-0001                                                                              Invoice No:           309
Tri-Bar Ranch Company, Ltd.                                                          Invoice Date:   11/08/2013
                         A201 Commentary re: same.
 10/29/2013    GG        Review SBS documents and client files for               0.50                    135.00
                         Robertson Electric Pay Applications Nos. 1-2;
                         Email correspondence to client
                         Total Fees                                             16.40                 $5,049.00



                                                                              Amount
09/05/2013     JS        Certified Mail Postage                                 12.22
10/31/2013     JS        Litigation support vendors                            162.38
                         Total Disbursments                                                             $174.60



                         Total Amount Due on this Invoice                                            $5,223. 6   °1




                               Timekeeper Summary


 Timekeeper Name                             Hours             Rate        Amount
 Giselle Gafford                              11.00          270.00      $2,970.00
 John Slates                                   5.40          385.00      $2,079.00
 Totals                                       16.40                      $5,049.00




                                                      EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                    FEIN    XX-XXXXXXX



                                                   December 13, 2013

                                                                                        Invoice No.                396
                                                                                     Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                 Professional Services

For services rendered for period through 11/30/2013 in connection with:
SBS Construction

                                                                                       Hours                      Amount
 11/05/2013    CB         Review, analyze, and flag key documents in SBS                4.90                  1,225.00
                          document production (2,013 pages); revise,
                          finalize, and serve responses to SBS and
                          Robertson request for disclosure; brief review of
                          summary of AlA legal analysis regarding key
                          contractual provisions; locate and analyze SBS
                          daily and weekly project reports; brief review of
                          additional documents produced by J. Grable and
                          W. Sharples; brief tele hone conference with W.
                          Shar les re ardin

 11/05/2013    JS                                                                       0.40                      154.00

                                           ; coordinate with Colbie Brazell on
                          various follow up issues; coordinate document
                          review issues and other pending issues.
 11/06/2013    JS         Review daily reports received from Colbie Brazell;            0.30                      115.50
                          coordinate with Colbie Brazell regarding additional
                          issues in relation to same; review correspondence
                          from opposing counsel regarding request for daily
                          reports.
 11/06/2013    CB         Review and analyze SBS daily and weekly reports;              0.70                      175.00
                          draft and transmit email to W. Sharples
                                                 ; draft and transmit email to T.
                          Clark regarding verifying possession of all SBS
                          daily and weekly reports; receive and review
                          response from T. Clark to same.
 11/07/2013    CB         Receive and brief review of Tri-Bar email                     0.20                       50.00
                          correspondence flash drive; receive and respond to
                          correspondence from T. Clark verifying production




                                                      EXHIBIT 59
2050-0001                                                                               Invoice No:         396
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     12/13/2013



\! 11/08/2013   CB                                                               0.80                    200.00



 11/08/2013     DJ                                                               0.40                     60.00

 11/11/2013     JS                                                               0.20                     77.00


 11/11/2013     CB                                                               0.70                    175.00




 11/12/2013     CB                                                               1.60                    400.00


 11/15/2013     JS                                                               0.30                    115.50


 11/18/2013     JS                                                               0.20                     77.00


 11/18/2013     CB                                                               1.30                    325.00




 11/19/2013     JS                                                               0.20                     77.00



 11/20/2013     CB                                                               0.30                     75.00


 11/21/2013     JS                                                               0.60                   231.00




                                      ; teleP.ho.n.e.c.o.n.fe.r.e.nce with Wes
                        Sharples regarding
 11/21/2013     CB      Receive and review correspondence from SBS's             1.40                    350.00
                        counsel regarding discovery issues; perform
                        analysis of production of settlement documents
                        with subcontractors; draft email summarizing status
                        of production of subcontractor settlement
                        documents; prepare additional subcontractor
                        settlement documents for production; .hone
                        conference with W. Sharples re:




                                                   EXHIBIT 59
2050-0001                                                                                     Invoice No:          396
Tri-Bar Ranch Company, Ltd.                                                                 Invoice Date:   12/13/2013
                                                        ; begin drafting
                         responses to SBS counsel re: discovery issues.
 11/21/2013   JS         Tele hone conference with Neena Sin h regarding               0.70
                                                                     ; revise
                         and edit same; correspondence transmitting same;
                         analysis of nondisclosure issues in relation to
                         release of Morrell Masonry settlement agreement
                         to opposing counsel; review Morrell Masonry
                         settlement; correspondence to counsel for Morrell
                         regarding nondisclosure issues.
 11/26/2013   CB         Receive and review correspondence from T. Clark               0.30                      75.00
                         regarding supplemental document production;
                         investigation into status of supplemental
                         production.
                         Total Fees                                                   15.50                 $4,226.50



                                                                                    Amount
 09/25/2013   JS         Blend Document Technologies - #                            211.09
                         26296--Litigation support vendors
 10109/2013   JS         Thomson Reuters - #828364254. Online                       196.77
                         research
 10/10/2013   JS         Thomson Reuters - #828364254. Online                        29.33
                         research
 10/16/2013   JS         Thomson Reuters - #828364254. Online                        52.35
                         research
 10/24/2013   JS         Thomson Reuters - #828364254. Online                        51.28
                         research
 10/24/2013   JS         Certified Mail Postage                                      12.62
 10/28/2013   JS         Platinum IDS - #39280                                      162.38
 11/12/2013   JS         Certified Mail Postage                                      12.62
 11/18/2013   JS         Certified Mail Postage                                       6.97
                         Total Disbursments                                                                   $735.41



                         Total Amount Due on this Invoice                                                   $4,961.91 1


                                 Timekeeper Summary


   Timekeeper Name                                Hours'          Rate            Amount
   Colbie Brazell                                 12.20         250.00          $3,050.00
   Debbie Jones                                    0.40         150.00             $60.00
   John Slates                                     2.90         385.00          $1,116.50
   Totals                                         15.50                         $4,226.50




                                                                                                                      l)
                                                     EXHIBIT 59
                                             Slates Harwell LLP
                                                  1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                                Telephone: (469)317-1000      Fax: (469)317-1100
                                                   FEI N XX-XXXXXXX



                                                    January 15, 2014

                                                                                      Invoice No.                 445
                                                                                   Reference No.    2050-0001     JS



 Tony Trevino
 Lewis Energy Group
 10101 Reunion PI, Ste 1000
 San Antonio, TX 78216

                                                 Professional Services

 For services rendered for period through 12/31/2013 in connection with:
 SBS Construction

                                                                                     Hours                      Amount
  12/02/2013    CB                                                                    0.20                       50.00

') 12/09/2013   CB                                                                    0.70                      175.00


 12/10/2013     CB                                                                    0.40                      100.00


 12/11/2013     CB                                                                    0.10                    25.00
 12/13/2013     CB                                                                    4.40                 1,100.00




 12/16/2013     JS                                                                    0.40                      154.00



 12/16/2013     CB                                                                    0.60                      150.00




                                                     EXHIBIT 59
                                                                              Invoice No:         445
                                                                            Invoice Date:   01/15/2014
                                                                        0.20                    77.00
                                                                                                50.00(·~ /",
12/17/2013     CB                                                       0.20


12/17/2013     JS                                                       0.20                    77.00



12/17/2013     CB                                                       0.40                   100.00




12/19/2013     JS                                                       0.40                   154.00


12/19/2013     CB                                                       3.30                   825.00




12/30/2013     JS                                                       0.20                    77.00

                                                                                                         r
                                                                                                             .
                                                                                                             "

                                                                                                                         \
                    Total Fees                                         11.70                $3,114.00\                       )
                                                                                                                         /
                                                                                                                     ,
                                                                                                                 "




                                                                     Amount
12/11/2013     JS   Certified Mail Postage                            14.74
12/16/2013     JS   Certified Mail Postage                             5.01
                    Total Disbursments                                                         $19.75



                    Total Amount Due on this Invoice                                        $3,133.751

                           Timekeeper Summary


 Timekeeper Name                         Hours           Rate     Amount
 Colbie Brazell                          10.30         250.00   $2,575.00
 John Slates                                 1.40      385.00    $539.00
 Totals                                  11.70                  $3,114.00




                                                EXHIBIT 59
                                               Slates Harwell LLP
                                                  1700 Pacific, Suite 3800
                                                     Dallas, TX 75201
                                Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                    FEIN     XX-XXXXXXX



                                                       February 5, 2014

                                                                                          Invoice No.                 520
                                                                                       Reference No.    2050-0001      JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                    Professional Services

For services rendered for period through 01/31/2014 in connection with:
SBS Construction

                                                                                         Hours                  Amount
 01/02/2014    JS         Coordinate with Colbie Brazell on document                      0.20                       77.00
                          production issues.
\ 01/02/2014   CB         Exchange telephone calls and em ails with SBS's                 1.60                      400.00
                          local counsel re: discovery conference; review and
                          analyze documents produced by C&S and BoDen
                          in response to SBS subpoena.
 01/08/2014    CB         Draft response to Robertson motion to compel.                   2.20                      550.00
 01/09/2014    CB         Calculate discovery answer deadlines for use in                 0.70                      175.00
                          motion to compel and brief research regarding
                          same; continue drafting response to motion to
                          compel.
 01/10/2014    CB         Draft and transmit email to W. Shar les re:                     0.40                      100.00

                                                            receive and brief
                          revie.w.of.aiiid.diiit.io.n.a.1.cl.ie.n.t.documents
                                                                     for production.
 01/13/2014    CB         Extended telephone conference with counsel for                  5.10                 1,275.00
                          SBS regarding Tri-Bar's responses to all of SBS's
                          requests for rOQuction; draft memorandum to W.
                          Shar les



                                                               ; continue
                          drafting response to Robertson motion to compel.
 01/13/2014    JS         Analysis of                 in advance of call with             0.70                      269.50
                          Wes Sharples; telephone conference with Colbie
                          Brazell and Wes sharliiliiling .                I
                                                           ; review summary




                                                        EXHIBIT 59
2050-0001                                                                               Invoice No:          520
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:      02/05/2014

                         r
                         of pending discovery issues and l i l i i i i i l i d
                            Colbie Brazell and analysis of
                                                ; teliPhone conference with
                         Wes Sharples regarding            .
01/14/2014    JS         Review various correspondence with Jimmie               0.20                     77.00
                         Brown regarding pending motion to compel.
01/14/2014    CB         Calculate and calendar deadline for discovery           5.30                  1,325.00
                         period to close pursuant to Texas Rule of Civil
                         Procedure 190.3 (Level 2); continue drafting
                         response to motion to compel; finalize and serve
                         supplemental document production containing
                         post-SBS pay applications; draft correspondence
                         to J. Brown regarding supplemental document
                         production; receive lengthy correspondence from J.
                         Brown regarding discovery objections; draft
                         response to same.
01/14/2014    CB         Review and analyze Tri-Bar responses to                 0.10                     25.00
                         Robertson request for production to aid in drafting
                         response to motion to compel.
01/15/2014    JS         Review further correspondence with Jimmie Brown         0.20                     77.00
                         regarding motion to compel issues.
01/15/2014    CB         Finish drafting response to Robertson motion to         2.40                    600.00
                         compe.l; e a r emails with W. Sharples
                         regarding                                 .
01/16/2014    CB         Draft and transmit email to W. Sharples re:             0.30                     75.00
                                                 ; receive and review email
                         from J. Smith re: motion to compel hearing.                                               .'
01/17/2014    CB         Extended tele hone conference with W. Shar les          3.50                    875.00(
                         re ardin
                                                                                                                            )
                                                                                                                   ..
                                                                     ; receive
                         and review correspondence from J. Brown
                         regarding objections to discovery responses; draft
                         proposed responses to objections and transmit to
                         W. Sharples; receive and review correspondence
                         fromSBS regarding motion to compel.
01/17/2014    JS         Review correspondence from Jimmie Brown                 0.20                     77.00
                         regarding discovery dispute; coordinate with Colbie
                         Brazell on strategy to take with respect to same.
01/20/2014    CB         Draft detailed correspondence to counsel for            4.80                  1,200.00
                         Robertson and counsel for SBS itemizing and
                         addressing outstanding discovery issues; receive
                         and review multi Ie emails from W. Shar les
                         re ardin
                                           ; receive and review
                         correspondence from SBS re uestin
                         receive and review
                         from W. Sharples and prepare same for
                         production.
01/20/2014    JS         Review draft correspondence to SBS and                  0.30                    115.50
                         Robertson on outstanding discovery issues;
                         coordinate with Colbie Brazell regarding same.
01/21/2014    CB         Telephone conference with J. Cluck re: revisions to     0.30                     75.00
                         request for production responses and motion to
                         compel; draft and transmit brief update to W.

                                                                                                               (   ~/
                                                                                                                        /


                                                    EXHIBIT 59
    2050-0001                                                                              Invoice No:          520
    Tri-Bar Ranch Company, Ltd.                                                          Invoice Date:    02105/2014
                             Sharples re:
    01/22/2014    CB         Multiple telephone conferences with J. Brown             2.50                   625.00
                             regarding outstanding discovery issues; draft first
                             revised responses to SBS request for production;
                             draft list of outstanding document issues; draft and
                             transmit correspondence to J. Brown and J. Cluck
                             regarding supplemental document production;
                             finalize and serve revised discovery responses.
    01/23/2014    CB         iliiPhone conference with W. Sh~rples re: .              2.00                   500.00
                                                            ; receive and review
                             proposed Rule 11 agreement regarding discovery
                             from J. Brown; attention to various outstanding
                             discovery issues.
    01/24/2014    CB         Receive and review correspondence from J. Brown          0.10                    25.00
                             regarding Rule 11 Agreement.
    01/27/2014    CB         Receive and review correspondence from J. Brown          0.30                    75.00
                             regarding diSCOViillEute and motion to compel
                             hearing; receive                            I   from
                             W. Sharples and coordinate uploading of same for
                             use in review/production;
    01/2812014    CB         Begin drafting privilege log responsive to SBS and       0.70                   175.00
                             Robertson request for same; review and analyze
                             recent client document production for privilege and
                             responsiveness.
    01/29/2014    CB         Begin revising responses to Robertson discovery,         4.40                 1,100.00
                             including interrogatories, request for production,
                             and request for disclosure; review and analysis of
                             BoDen document production in response to SBS
(                            subpoena; begin reviewing and categorizing
                             documents for production in response to Robertson
                             request for production; draft log detailing various
                             document productions produced by Tri-Bar.
    01/31/2014    CB         Detailed review of additional client emails to           3.80                   950.00
                             analyze for privilege and responsiveness; finish
                             drafting privilege log; perform brief legal research
                             regarding applicability of various privileges in
                             connection with drafting same; continued review of
                             BoDen document production to identify responsive
                             documents produced by BoDen not included in
                             Tri-Bar document roduction; draft email to W.
                             Shar les



                             Total Fees                                              42.30               $10,818.00



                                                                                    Amount
    01/14/2014    JS         Certified Mail Postage                                  29.25


                             Total Disbursments                                                              $29.25




                                                       EXHIBIT 59
2050-0001                                                                           Invoice No:             520
Tri-Bar Ranch Company, Ltd.                                                       Invoice Date:      02/05/2014

                                                                                         , . . . . - - - - - - - - , ,/~'-~
                         Total Amount Due on this Invoice                                          $10,847. 2S   I(
                                                                                                                  \
                                                                                                                          ,



                               Timekeeper Summary


 Timekeeper Name                           Hours              Rate      Amount
 Colbie Brazell                            40.50            250.00   $10,125.00
 John Slates                                1.80            385.00     $693.00
 Totals                                    42.30                     $10,818.00




                                                                                                                 Co)
                                                   EXHIBIT 59
                                                    Slates Harwell LLP
                                                  1700 Pacific, Suite 3800
                                                     Dallas, TX 75201
                                 Telephone: (469)317-1000       Fax: (469)317-1100
                                                    FEIN     XX-XXXXXXX



                                                                March 11, 2014

                                                                                                           Invoice No.                616
                                                                                                        Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                          Professional Services

For services rendered for period through 02/28/2014 in connection with:
SBS Construction

                                                                                                          Hours                      Amount
02/01/2014     CB         Receive and review~pondence from W.                                              0.10                       25.00
                          Shrles.~garding _

 02/03/2014    CB         Review and analyze documents produced by                                         4.40                 1,100.00
                          Speedway Erection in response to SBS subpoena;
                          continue drafting first revised responses to
                          Robertson request for production, request for
                          disclosure, and interrogatories; continue review
                          and analysis of client documents to determine
                          documents to be withheld for privilege; finish
                          drafting privilege log; coordinate with D. Jones
                          regarding location and organization of all previous
                          document productions; draft comprehensive list
                          identifying all previous SBS document productions;
                          .d.ra.ft.a.n.dillltrlllan.s.m.·.,t.eiim.a.ilito.W•.Sharples regarding
                          •                                                  ; draft list identifying
                          categories of documents requested by Robertson.
 02/03/2014    JS          Review draft privilege log and attention to status of                           0.20                       77.00
                          various other pending issues.
02/04/2014     JS          Review correspondence regarding pending                                         0.10                       38.50
                          discovery issues.
 02/04/2014    CB          Draft withholding statements to SBS and                                         1.50                      375.00
                           Robertson; finalize privilege logs to SBS and
                           Robertson; draft correspondence to SBS and
                           Robertson serving withholding statements and
                          privilege logs; draft correspondence to SBS
                           regarding supplemental document production;
                          finalize and serve supplemental document
                           production; receive and respond to email from W.
                           Sharples                                       I


                                                                 EXHIBIT 59
2050-0001



 02/05/2014   CB
                         i_.
Tri-Bar Ranch Company, Ltd.


                         Review and analyze all of Tri-Bar's
                         previously-produced documents in order to identify
                                                                                2.80
                                                                                       Invoice No:
                                                                                  Invoice Date:
                                                                                                            616
                                                                                                     0311112014

                                                                                                        700.00(/-/~-"

                         documents responsive to Robertson's requests for                                         \
                         production; revise and edit responses to Robertson
                         request for production; prepare documents for
                         production.
 02/06/2014   CB         Coordinate with vendor regarding document              0.80                    200.00
                         production to Robertson; review and analysis of all
                         documents to be included in Robertson document
                         production; continue finalizing responses to
                         Robertson discove~ceive and review
                                               _    from W. Sharples.
 02/10/2014   CB         Finish drafting revised responses to Robertson         2.60                    650.00
                         discovery; finalize all documents for production in
                         response to Robertson requests for production;
                         draft correspondence to all counsel regarding
                         revised responses; serve all revised discovery
                         responses.
02/13/2014    CB         Receive and review correspondence from J. Brown        2.60                    650.00
                         regarding objections to revised discovery
                         responses; analyze same and draft summary to W.
                         ~s regarding
                         _ ; review and analyze documents produced
                         by SBS to ascertain all lien notices ~
                         Robertson; brief analysis regarding _ _
                         _               ; telePQone conference with W.
                         iharples rei~ding •                                                                      /   'j
02/14/2014    CB         Receive and review                                     0.70
                                                                                                              (
                                                                                                        175.00 ' ...-./
                                                                                                                          )
                                       ill from W. Sharples; prepare
                         additional documents regarding correspondence
                         from Robertson for production; draft and transmit
                         correspondence to J. Brown regarding
                         supplemental document production.
02/17/2014    JS         Review and revise motion to transfer venue.            0.10                     38.50
02/17/2014    CB         Strategy regarding responding to J. Brown              0.10                     25.00
                         correspondence regarding Tri-Bar's discovery
                         responses.
02/18/2014    JS         Review cases cited in amended motion to transfer       1.10                    423.50
                         venue; revise and edit draft amended motion to
                         transfer venue.
 02/18/2014   JS         Telephone conference with Wes Shar les                 0.20                     77.00
                         re ardin
                                           and coordinate with Colbie Brazell
                         regarding same.
02/18/2014    CB         Begin drafting revisions to first amended motion to    0.30                     75.00
                         transfer venue.
 02/19/2014   JS         Correspondence with opposing counsel regarding         0.20                     77.00
                         scheduling mediation.
 02/19/2014   CB         Strategy regarding selecting mediator and              0.30                     75.00
                         scheduling mediation; telephone call to Judge
                         Brown office regarding potential mediation dates;
                         strategy regarding revisions to motion to transfer




                                                    EXHIBIT 59
2050-0001                                                                                     Invoice No:          616
Tri-Bar Ranch Company, Ltd.                                                                 Invoice Date:   03/11/2014
                         venue based upon Robertson's filing of first
                         amended petition.
 02/20/2014     CB       Coordinate availability for mediation dates with               0.10                     25.00
                         potential mediator Brown, T. Clark, and J. Slates.
 02/21/2014     CB       Receive and review lengthy correspondence from                 0.40                    100.00
                         J. Brown regarding discovery complaints and
                         various case issues.
 02/24/2014     CB       Draft and transmit correspondence to counsel                   1.40                    350.00
                         regarding scheduling of mediation; draft revisions
                         to motion to transfer venue; perform additional
                         legal research regarding motion to transfer venue;
                         strategy regarding response to J. Brown




                         _.
                         correspondence.
 02/25/2014     CB       Draft revised motion to transfer venue and affidavit           3.20                    800.00
                         in support; finalize same for filing; draft and
                         transmit correspondence to W. Sharples regarding


                         Total Fees                                                    23.20                 $6,056.50



                                                                                     Amount
 02/04/2014     JS       Package Shipping                                              18.10
 02/06/2014     JS       EliteDocuTech - #41136. Litigation support                   101.81
                         vendors
 02/10/2014     JS       Package Shipping                                              17.40
. 02/14/2014    JS       Certified Mail Postage                                        17.00
                         Total Disbursments                                                                   $154.31



                         Total Amount Due on this Invoice                                                   $6,210.81 1




                               Timekeeper Summary


  Timekeeper Name                            Hours                Rate            Amount
  Colbie Brazell                              21.30             250.00          $5,325.00
  John Slates                                     1.90          385.00           $731.50
  Totals                                      23.20                             $6,056.50




                                                         EXHIBIT 59
                                            Slates Harwell LLP
                                                1700 Pacific, Suite 3800
                                                   Dallas, TX 75201
                               Telephone: (469)317-1000       Fax: (469)317-1100
                                                   FEIN    XX-XXXXXXX



                                                      April 3, 2014

                                                                                      Invoice No.                694
                                                                                   Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 03/31/2014 in connection with:
SBS Construction

                                                                                                                Amount
03/03/2014     CB         Read and analyze brand new case issued by                                             225.00
                          Texas Supreme Court favorably interpreting "major
                          transaction" venue provision for purposes of venue
                          arguments; incorporate case into first amended
                          motion for summary judgment.
 03/04/2014    JS         Review revised draft of amended motion to transfer          0.20                       77.00
                          venue.
 03/05/2014    CB         Draft and transmit correspondence to T. Clark and           0.10                       25.00
                          W. Sharples regarding finalizing mediation dates.
 03/05/2014    JS         Coordinate with Colbie Brazell on mediation                 0.10                       38.50
                          scheduling issues.
03/06/2014     JS         Various correspondence with client and opposing             0.20                       77.00
                          counsel regarding mediation scheduling.
 03/06/2014    CB         Exchange multiple communications with proposed              0.30                       75.00
                          mediator, W. Sharples, and opposing counsel
                          regarding scheduling upcoming mediation.
 03/07/2014    CB         Continue exchanging correspondence with counsel             3.80                      950.00
                          and mediator re ardin mediation schedulin and
                          pricing; draft                                  or
                          W. Sharples; draft damages analysis; receive and
                          review first amended motion to compel; receive
                          and review correspondence from J. Brown re:
                          motion to compel and settlement; exchan e em ails
                          with W. Shar les re:

 03/07/2014    JS         Review                         prepared by Colbie           0.30                      115.50
                          Brazell for client; review correspondence from
                          Jimmie Brown regarding hearing on motion to
                          compel.

                                                                                                                         ()
                                                     EXHIBIT 59
2050-0001                                                                               Invoice No:          694
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     0410312014
 03/10/2014    CB        Prepare for telephone conference with W.                2.90                    725.00
                         Shar les, includin

                                                  ; read and analyze
                         Robertson motion to compel and begin drafting
                         response to same; draft and transmit
                         correspondence to J. Brown regarding setting
                         hearin date on motion to compel; revise and edit
                                                        re uested b W.


 03/10/2014    JS                                                                0.60                    231.00


                                           ,
 03/12/2014    CB        .hone conference with W. Sharwes r e : p                0.20                     50.00

 03/13/2014    CB        Revise affidavit in support of motion to transfer       0.80                    200.00
                         venue; continue coordination among various
                         parties regarding scheduling mediation; review and
                         analyze various contractual provisions in
                         connection with motion to transfer venue.
 03/18/2014    CB        Draft and transmit email to W. Shar les re ardin        0.20                     50.00

                                                    ; brief conference with J.
                         Slates regarding strategy for drafting response to
                         motion to compel.
) 03/18/2014   CB        Continue efforts to finalize mediation schedule with    0.10                     25.00
                         parties and mediator.
 03/19/2014    CB                                                                0.40                    100.00




 03/19/2014    CB        Confirm mediation date with all parties and             0.20                     50.00
                         mediators; draft and transmit notice of mediation to
                         T. Clark.
 03/19/2014    CB        EXCha~ge.le em ails with W. Shiiis                      0.30                     75.00


 03/19/2014    CB
                        iiIi        ; receive and review mediation packet.
                         Draft and transmit email to T. Clark re: inclusion of   0.20                     50.00
                         Robertson and Schulte at mediation; strategy re:
                         drafting correspondence to J. Brown re motion to
                         compel.
 03/20/2014    JS        Various correspondence regarding pending                0.20                     77.00
                         discovery issues.
 03/20/2014    CB        Receive and review notice of hearing on Robertson       0.20                     50.00
                         motion. to .yel; forward same to W. Sharples
                         regarding                                  .
 03/21/2014    CB        Begin drafting correspondence to J. Brown               0.30                     75.00
                         regarding motion to compel.
 03/24/2014    CB        Draft detailed correspondence to J. Brown               5.90                  1,475.00
                         regarding mediation and motion to compel; draft
                         response to Robertson first amended motion to




                                                    EXHIBIT 59
2050-0001                                                                              Invoice No:          694
Tri-Bar Ranch Company, Ltd.                                                          Invoice Date:   04/03/2014
                         compel; revise and edit same; receive and review
                         R. Lewis affidavit for motion to transfer venue;
                         strategy regarding timing for filing motion to
                         transfer venue and requesting hearing dates.
 03/25/2014   CB         Receive and review notice of hearing on motion to        3.70                  925.00
                         compel from J. Brown; receive and review
                         correspondence from T. Clark regarding T. Pittman
                         contact information; perform investigation into
                         various lawsuits filed against T. Pittman and
                         continue efforts to obtain contact information;
                         strategy regarding response to motion to compel;
                         begin revising responses to request for disclosure
                         and response to motion to compel.
 03/26/2014   CB         Receive and review request for disclosure from           5.50                 1,375.00
                         Schulte to Tri-Bar and R. Lewis; revise motion to
                         compel response and file same; finalize and file
                         first amended motion to transfer venue; draft
                         second revised request for disclosure responses
                         including T. Pittman contact information and serve
                         same; draft correspondence to T. Clark regarding
                         lawsuit information provided regarding T. Pittman;
                         begin preparing for motion to compel hearing,
                         including reading and analyzing all discovery
                         responses previously served in case; tele hone
                         conference with W.Shar les re ardin
                                                                     ; strategy
                         regarding arguments to present at motion to
                         compel hearing.
                                                                                                              (
 03/26/2014   JS         Review various correspondence regarding                   1.40                 539.00\
                         discovery issues; correspondence with client                                             '. ,       /

                         regarding . .; correspondence to counsel for
                         SBS regarding same; analysis of impact of Tom
                         Pittman issues on case; .hone conference with
                         Wes Sharples regarding                     ; analysis
                         of issues related to motion to compel hearing;
 03/27/2014   CB         Draft order denying motion to compel; calculate           2.70                 675.00
                         and calendar discovery close and expert
                         designation deadlines; begin preparing for hearing
                         on motion to compel, including creating hearing
                         binders and other key documents for use at
                         hearing.
 03/27/2014   DJ         Update document production chart in preparation           0.30                  45.00
                         for hearing on Motion to Compel.
 03/28/2014   CB         Continue preparing for motion to compel hearing,          0.60                 150.00
                         including reading and analyzing relevant case law
                         and identifying all documents withheld as
                         privileged.
 03/30/2014   JS         Travel from Dallas TX to Boerne TX via San                3.60                1,386.00
                         Antonio for hearing on motion to compel including
                         preparation for hearing.
 03/31/2014   JS         Prepare for and attend hearing on motion to               6.90                2,656.50
                         compel and return travel to Dallas TX from Boerne
                         via San Antonio.
                         Total Fees                                               43.10              $12,567.50 .-

                                                                                                                  (      j
                                                                                                                             )


                                                     EXHIBIT 59
    2050-0001                                                                             Invoice No:           694
    Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     04/03/2014



                                                                                  Amount
    03/03/2014     JS        Thomson Reuters - #829338788                          66.75
    03/24/2014     DJ        Thomson Reuters - #829338788                          40.45
    03/26/2014     DJ        Special Delivery Service, Inc. - #447672             247.25
    03/26/2014     DJ        Special Delivery Service, Inc. - #447672             105.50
    03/28/2014     DJ        Thomson Reuters - #829338788                          33.01
                             Total Disbursments                                                             $492.96



                             Total Amount Due on this Invoice                                           $13,060.46 1




                                   Timekeeper Summary


     Timekeeper Name                             Hours              Rate      Amount
     Colbie Brazell                               29.30          250.00     $7,325.00
\
     Debbie Jones                                  0.30           150.00      $45.00
     John Slates                                  13.50          385.00     $5,197.50
     Totals                                       43.10                    $12,567.50




                                                          EXHIBIT 59
                                           Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000      Fax: (469) 317-1100
                                                  FEIN      XX-XXXXXXX



                                                      May6,2014

                                                                                       Invoice No.                783
                                                                                    Reference No.    2050-0001     JS



Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 04/30/2014 in connection with:
SBS Construction

                                                                                      Hours                      Amount
 03/30/2014    CB         Travel to Boerne for motion to compel hearing and            3.30                      825.00
                          continue preparing for motion to compel hearing.
                                                                                                                          /
                                                                                                                              '\
03/31/2014     CB         Continue preparing for motion to compel hearing;             7.00                 1,750.00(                     I
                          attend motion to compel hearing; conference with                                                        /
                                                                                                                                      i
                                                                                                                              /
                          all party attorneys regarding discovery dispute and
                          scheduling mediation; travel from motion to compel
                          hearing.
 04/01/2014    JS         Telephone conference with Wes Shar les                       0.20                       77.00
                          re ardin

04/01/2014     CB
                          disclosure;ear
                          Begin drafting responses to Schulte request for

                          Sharples re:
                                                corr:iif0ndence with W.
                                                                                       0.10                       25.00


04/02/2014     CB         Draft Rule 11 Agreement regarding discovery                  0.30                       75.00
                          dispute with Robertson
04/03/2014     CB         Draft and transmit correspondence to all counsel             1.90                      475.00
                          regarding setting hearing date on motion to transfer
                          venue; draft and transmit correspondence to all
                          counsel regarding proposed mediation dates; draft
                          and transmit correspondence to J. Brown regarding
                          Rule 11 agreement; draft and transmit
                          corres ondence to W. Shar les regarding
                                                            ; receive and
                          review proposed agreed order from J. Brown
                          regarding discovery dispute; receive and review
                          correspondence from J. Brown regarding
                          mediation, settlement, and hearing date
                          scheduling; strategy regarding scheduling
                          mediation; coordination with mediator's office




                                                    EXHIBIT 59
2050-0001                                                                               Invoice No:         783
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     05/06/2014
                          regarding potential alternative mediation dates.
04/04/2014    CB          Receive correspondence from T. Clark regarding         0.30                     75.00
                          motion to transfer venue hearing; draft and transmit
                        . correSjOnd~nCe to W. Sharples regarding

04/07/2014    JS         Telep~one conference with Wes i l i l i s               0.20                     77.00
                         regarding
                         coordinate with Colbie Brazell regarding same.
04/07/2014    CB         Execute and transmit agreed order and calendar          0.70                    175.00
                         deadline to respond to same; draft and transmit
                         correspondence to J. Brown regarding agreed
                         order and mediation scheduling.
04/08/2014    CB         Draft and finalize order setting motion to transfer     0.60                    150.00
                         venue hearing; communicate with clerk regarding
                         setting same; continue efforts to coordinate
                         mediation date amongst parties.
04/09/2014    CB         Revise and supplement responses to Robertson            2.90                    725.00
                         discovery; receive and review email from J. Brown
                         regarding mediation.
04/10/2014    JS         Analysis of issues related to mediation; coordinate     0.40                    154.00
                         with Colbie Brazell regarding same; analysis of
                         issues related to motion to transfer venue; review
                         correspondence to clients regarding revised
                         discoverry.
04/10/2014    CB         Continue revising responses to Robertson                0.40                    100.00
                         discovery, including drafting revised verification;
                         draft and transmit email to W. Sharples re:

04/14/2014    CB         Phone call to T. Clark regarding mediation;             0.20                     50.00
                         strategy conference with J. Slates regarding
                         mediation.
04/15/2014    CB         Exchange emails Wit~ W. Sharples regarding              0.10                     25.00

04/15/2014    JS         Correspondence with counsel for SBS regarding           0.20                     77.00
                         mediation and including Robertson in mediation.
04/16/2014    CB         Receive and review email communications from W.         0.30                     75.00
                         Sharples and J. Brown regarding mediation;
                         forward notice of hearing to all parties; calendar
                         respondent's deadline to respond to motion to
                         transfer venue.
04/16/2014    CB         Receive and brief review of SBS's motion for            0.50                    125.00
                         summary judgment; conference with J. Slates
                         regarding mediation and summary judgment
                         motion; email to all counsel regarding mediation.
04/17/2014    JS         Review order setting hearing on motion to transfer      0.10                     38.50
                         venue.




                        -
04/18/2014    CB         Exchange email communications with W. Sharples          0.40                    100.00

                                    ; revise interrogatory responses regarding
                         verification upon personal knowledge.
04/22/2014    JS         Teleph.one conference with Wes Sharr'es                 0.30                    115.50
                        . .~ng




                                                    EXHIBIT 59
2050-0001                                                                            Invoice No:          783
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:   05/06/2014
 04/22/2014   CB         Receive email from W. Shar.es re~arding       .        0.50                  125.00
                                                                                                                    ~'-
                                                      ; receive and revIew
                                                                                                            ("
                         correspondence from SBS counsel regarding
                         setting motion for summary judgment for hearing;
                                                                                                            .
                                                                                                            \



                         tele hone conference with W. Shar les re arding

                                   ; strategy regarding summary judgment
                         hearing setting.
 04/23/2014   CB         Receive and review email communication from            0.30                   75.00
                         SBS counsel regarding scheduling summary
                         judgment hearing; draft correspondence to all
                         counsel regarding scheduling mediation; exchange
                         additional email communications with T. Valega
                         regarding scheduling mediation.
04/24/2014    JS         Various correspondence regarding discovery             0.60                  231.00
                         responses; analysis of issues related to same;
                         telephone conference with Wes Sha.
                         regarding _       follow up regarding      .
04/24/2014    CB         Draft and revise Tri-Bar responses to Robertson's      0.90                  225.00
                         request for disclosure, request for production, and
                         interrogatories; tele~hone conference with W.
                         Sharples regarding
04/25/2014    CB         Revise, finalize, and serve responses to Robertson     1.10                  275.00
                         request for production, request for disclosure, and
                         interrogatories and Shulte request for disclosure.
04/27/2014    CB         Receive and review correspondence from J. Brown        0.10                   25.00
                         regarding mediation and summary judgment.                                                  .-
                                                                                                                "
04/29/2014    CB         Read and analyze SBS motion for summary                4.20                1,050.00(
                         judgment; begin extensive researching, reading,
                         and analyzing of case law regarding SBS motion
                         for summary judgment in order to prepare for
                         drafting response; receive and read SBS response
                         to Tri-Bar motion to transfer venue; receive and
                         read SBS supplemental responses to Tri-Bar's
                         interrogatories; receive and read SBS amended
                         cross-claim against Tri-Bar; receive and read
                         Robertson second amended petition.
04/30/2014    JS         Review SBS's amended response to motion to             0.40                  154.00
                         transfer venue and analysis of issues raised in
                         same.
04/30/2014    CB         Continue research for use in response to SBS           1.40                  350.00
                         motion for summary judgment; telephone call to
                         mediator regarding scheduling mediation;
                         conference with J. Slates re: various case issues,
                         including strategy for response to motion for
                         summary judgment and motion to transfer venue.
04/30/2014    JS         Review various pleadings filed by SBS and              0.40                  154.00
                         coordinate with Colbie Brazell regarding same.
                         Total Fees                                            30.30               $7,953.00




                                                   EXHIBIT 59
2050-0001                                                                                   Invoice No:         783
Tri-Bar Ranch Company, Ltd.                                                               Invoice Date:   05/06/2014
                                                                                   Amount
 03/31/2014    CB        Colbie Brazell - Boerne, TX for hearing 3/30-31/14        215.14
03/31/2014     JS        Slates - Boerne, TX for hearing 3/30-31/14               1,029.10
04/25/2014     JS        Certified Mail Postage                                       7.82
                         Total Disbursments                                                               $1,252.06



                         Total Amount Due on this Invoice                                                 $9,205.061




                               Timekeeper Summary


 Timekeeper Name                             Hours              Rate            Amount
 Colbie Brazell                               27.50          250.00           $6,875.00
 John Slates                                   2.80          385.00           $1,078.00
 Totals                                       30.30                           $7,953.00




                                                      EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000      Fax: (469) 317-1100
                                                   FEI N   XX-XXXXXXX


                                                     June 10, 2014

                                                                                       Invoice No.                862
                                                                                    Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 05/31/2014 in connection with:
SBS Construction

                                                                                      Hours                      Amount
05/02/2014     CB         Perform research on                                          2.10                      525.00
                                • • • • for use in response to SBS
                          motion for summarillment; draft
                                                      to W. Sharples; read
                          and anal ze federal and Texas case law re arding


05/05/2014     CB         Receive and brief review of SBS's responses to               0.20                       50.00
                          Robertson's request for disclosure; receive and
                          review SBS's first amended answer to Tri-Bar's
                          cross claim.
 05/05/2014    JS         Review various correspondence regarding pending              0.90                      346.50
                          discovery issues; review amended answer; review
                          amended petition; coordinate with Colbie Brazell
                          regarding pending issues with motion for summary
                          judgment and other issues.
 05/05/2014


 05/06/2014


 05/09/2014
               CB


               JS


               CB
                          _
                                            0_
                          Strategy conference regarding MSJ response and
                          motion to transfer venue reply brief; begin
                          preparing motion to transfer venue reply brief.
                          Review research                              2
                                                       ; coordinate with Colbie
                          Brazell on strategy for proceeding.
                          Receive and review corres ondence from W.
                                                                                       0.80


                                                                                       0.70


                                                                                       0.20
                                                                                                                 200.00


                                                                                                                 269.50


                                                                                                                  50.00
                          Sharples regarding
                          draft and transmit response to same.
 05/12/2014    CB         Conference call with W. Shar les and T. Weigand              6.60                  1,650.00
                          re ardin
                                                          ; continue legal
                          research and analysis for use in response to SBS




                                                     EXHIBIT 59
2050-0001                                                                                   Invoice No:          862
Tri-Bar Ranch Company, Ltd.                                                             Invoice Date:     06/10/2014
                         motion for summary judgment.
05/13/2014    JS         Analysis of issues related to filing motion to              0.20                     77.00
                         continue summary judgment hearing and motion to
                         strike summary judgment evidence and telephone
                         conference with Colbie Brazell regarding same.'
05/13/2014    CB         Draft motion for continuance of SBS summary                 6.60                  1,650.00
                         judgment; draft Objection to Defendant Select
                         Building System ("SBS")'s Summary Judgment
                         Evidence and Motion to Strike, including detailed
                         analysis of admissibility of all MSJ evidence
                         submitted by SBS and legal research in connection
                         with same.
05/14/2014    CB         Receive and review Robertson's motion for                   6.40                  1,600.00
                         summary judgment; receive correspondence from
                         J. Brown regarding scheduling T. Pittman
                         deposition; draft and revise motion to strike SBS's
                         summary judgment evidence; draft and revise
                         special exception to SBS motion for summary
                         judgment; continue drafting motion to continue and
                         response to SBS motion for summary judgment;
                         exchange email communications with J. Grable
                         re ardin

05/15/2014    CB         Telephone conference with J. Grable and M.                  6.60                  1,650.00
                         Martinez re ardin

                        begin drafting affidavits for use in MSJ response;
                        continue drafting MSJ response and legal research
                        in connection with drafting same.
05/16/2014    CB        Continue drafting MSJ response; revise, edit,                5.40                  1,350.00
                        finalize and file motion to strike and special
                        exceptions.
05/16/2014    JS        Review motion to strike MSJ evidence and special             0.80                    308.00
                        exceptions to MSJ and revise and edit same;
                        coordinate with Colbie Brazell regarding finalizing
                        same.
05/19/2014    CB        Finish drafting response to SBS motion for                   5.40                  1,350.00
                        summary judgment; begin legal research for use in
                        motion to transfer venue reply brief.
05/20/2014    OJ        (Linda) Review and analyze documents for MSJ                 0.70                    105.00
                        response exhibits.
05/20/2014    CB        Review and analyze case documents and begin                  8.50                  2,125.00
                        preparing exhibits to motion fo~
                        ~eceive and review _ _
                        _ _ provided by W. Sharples; review case
                        documents regarding payment to SBS• • • • •
                        subcontractors and draft
                                                        ; draft affidavits of J.
                        Grable, T. Pittman, and D. Boddie; tele hone
                        conference with D. Boddie regarding                ; draft
                        and transmit email to J. Grable regarding
                        exchange multi Ie emails with W. Shar les
                        re ardin




                                                      EXHIBIT 59
2050-0001                                                                            Invoice No:         862
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:   06/10/2014
 05/21/2014   CB         Revise T. Pittman affidavit; ~phone conference          5.10
                         with W. Sharples regarding _
                         _         draft affidavit of S. Mowrer; continue
                         review and analysis of documents for use as
                         summary judgment exhibits; continue analysis of
                         damages model; telephone conference with M.
                         Martinez of JGA regarding finalizing affidavit;
                         continue drafting motion to continue; continue
                         working on motion to transfer venue reply brief.
 05/21/2014   DJ         (Linda) Review and analyze documents for MSJ            1.80                 270.00
                         response exhibits.
 05/21/2014   JS         Analysis of issues related to supporting summary        0.40                 154.00
                         judgment evidence and coordinate with Colbie
                         Brazell regarding same.
05/22/2014    CB         Finish drafting motion to continue; continue drafting   7.90               1,975.00
                         reply brief to motion to transfer venue; multiple
                         extended telephone conferences with Grable and
                         Martinez re: finalizing affidavits; revise Grable and
                         GlacierCap affidavist; finalize and file Motion to
                         continue; correspond with court clerk regarding
                         setting various motions for hearing; exchange
                         email communica.ti.o.ns.w.ith W. Sharples regarding
                                            •          ; email to D. Boddie
                         regarding status of finalizing affidavit.
 05/23/2014   CB         Continue drafting motion to transfer venue reply        4.50               1,125.00
                         brief; exchange multiple communications with D.
                         Boddie, W. Sharples, and J. Grable regarding

 05/24/2014   CB
                         -                I         I          .
                         Finish drafting reply brief supporting motion to        1.40
                                                                                                           (
                                                                                                      350.00\       )
                                                                                                                /
                         transfer venue; revise and edit same.
 05/25/2014   CB         Revise and edit response to SBS motion for              1.80                 450.00
                         summary judgment to correspond with finalized
                         affidavit cites; continue compiling exhibits for
                         response.
 05/27/2014   CB         Revise, finalize, and file MSJ response and motion      6.80               1,700.00
                         to transfer venue reply brief; receive order setting
                         Robertson MSJ for hearing; communicate at length
                         with D. Boddie regarding obtaining notarized
                         signature on affidavit; draft correspondence to
                         counsel re; scheduling Pittman deposition.
 05/28/2014   CB         Exchange correspodence with counsel regarding           0.10                  25.00
                         scheduling Pittman deposition.
 05/29/2014   CB         Begin drafting proposed orders on all motions set       0.50                 125.00
                         for hearing on June 3; communicate with T. Clark
                         regarding scheduling T. Pittman deposition.
 05/29/2014   DJ         (Linda) Draft Orders Granting Tri-Bar's Motion to       0.40                  60.00
                         Strike, Motion for Continuance, Motion to Transfer
                         Venue and Special Exception and Order Denying
                         SBS' Motion for Summary Judgment for June 3
                         hearing.
 05/30/2014   CB         Draft                                                   0.70                 175.00

                                 ; begin analysis and strategy regarding
                         response to Robertson MSJ.




                                                    EXHIBIT 59
2050-0001                                                                             Invoice No:           862
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:     06/10/2014

                         Total Fees                                            83.50                $20,990.00



                                                                             Amount
04/29/2014     JS        Thomson Reuters - #829532753                         147.31
05/12/2014     JS        Thomson Reuters - #829710377                          24.79
05/14/2014     OJ        Thomson Reuters - #829710377                           4.63
05/21/2014     JS        Certified Mail Postage                                18.10
05/22/2014     OJ        Thomson Reuters - #829710377                         102.08
OS/23/2014     OJ        Thomson Reuters - #829710377                          93.12
05/27/2014     OJ        Thomson Reuters - #829710377                          15.52
05/27/2014     OJ        Special Delivery Service, Inc. - #452441             153.25
05/27/2014     OJ        Special Delivery Service, Inc. - #452441              39.27
                         Total Disbursments                                                            $598.07



                         Total Amount Due on this Invoice                                           $21,588.07 1




                               Timekeeper Summary


 Timekeeper Name                             Hours              Rate      Amount
 Colbie Brazell                               77.60           250.00   $19,400.00
 Debbie Jones                                  2.90           150.00     $435.00
 John Slates                                   3.00           385.00    $1,155.00
 Totals                                       83.50                    $20,990.00




                                                      EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEIN     XX-XXXXXXX



                                                      July 8,2014

                                                                                        Invoice No.                951
                                                                                     Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                 Professional Services

For services rendered for period through 06/30/2014 in connection with:
SBS Construction

                                                                                       Hours                      Amount
 06/02/2014    CB         Prepare for venue and MSJ hearings; receive and               8.80                 2,200.00
                          review correspondence from T. Clark regarding
                          pulling MSJ hearing; telephone conference with J.
                          Cluck regarding venue hearing; travel to San
                          Antonio while continuing preparing for hearing,
                          including drafting argument outline.
06/02/2014     JS         Travel to Boerne for hearing on motion to transfer            2.60                 1,001.00
                          venue.
 06/03/2014    JS         Prepare for and attend hearing on motion to                   5.10                  1,963.50
                          transfer venue; return travel to Dallas, TX from
                          same.
 06/03/2014    CB         Prepare for and argue motion to transfer venue at             5.60                  1,400.00
                          hearing; return travel to Dallas.
 06/04/2014    CB         Receive and review correspondence from J.                     3.40                      850.00
                          Brown; conference call with W. Sharples regarding
                                        ; research and anal ze case law on
                                                              for use in motion
                          for summary judgment a ainst Robertson; brief
                          research regarding

 06/04/2014    JS                                                                       0.50                      192.50


 06/05/2014    CB                                                                       0.80                      200.00




 06/06/2014    CB                                                                       3.70                      925.00




                                                     EXHIBIT 59
                                                                              Invoice No:         951
                                                                         Invoice Date:      07/08/2014



06/06/2014   JS                                                        0.80                    308.00




                            ; telephone conference with Wes
                  Sharples regarding same;
06/09/2014   CB   Continue rea. an~ analyzing case law regarding       2.20                    550.00
                                       or use in MSJ response.
06/10/2014   CB   Tele hone conference with W. Shar les re ardin       1.40                    350.00




06/12/2014   JS                                                        0.20                     77.00


06/13/2014   CB                                                        0.10                     25.00

06/17/2014   CB                                                        4.60                  1,150.00




                         ; draft objections and motion to strike SBS
                  first amended motion for summary judgment
                  evidence; begin drafting motion to reset SBS
                  hearing on first amended motion for summary
                  judgment; revise correspondence to J. Brown
                  regarding request for deposition of Robertson
                  corporate representative.
06/17/2014   JS   Review SBS Subcontract with Robertson for issues     1.90                    731.50
                  for MSJ and discovery; review correspondence
                  from Jimmie Brown regarding request for
                  deposition; draft response to same; review
                  Tri-BarISBS contract for issues for motion for
                  summary judgment; coordinate with Colbie Brazell
                  on research to

                  review email from Colbie Brazell summarizing
                  researt on same; be.viewing cases relative
                  to                            and motion for
                  summary judgment regarding same.
06/18/2014   JS   Review correiondence r e . selection of              0.10                     38.50
                  local counsel                          I
06/18/2014   CB   Continue research regarding                          4.90                  1,225.00
                          ; draft and transmit email to W. Sharples
                  regarding same; draft motion to strike Robertson
                  summary judgment evidence; continue drafting
                  response to Robertson motion for summary
                  judgment.




                                            EXHIBIT 59
2050-0001                                                                             Invoice No:         951
Tri-Bar Ranch Company, Ltd.                                                      Invoice Date:      07/08/2014
 06/19/2014   CB         Receive order setting SBS amended motion for          5.50                  1,375.00
                         summary judgment for hearing; receive email from
                         J. Brown regarding same; draft and exchanr
                                                                                                             (   ,r--_/-'""",
                                                                                                                                 .

                         emails with W. Shar les re arding
                                                       ; continue drafting
                         response to Robertson motion for summary
                         judgment and continue legal research in
                         connection with drafting same.
 06/19/2014   JS         Review correspondence regarding amended               0.20                     77.00
                         motion for summary judgment and evidence
                         needed to support response to same.
 06/20/2014   CB         Draft response to Robertson motion for summary        5.40                  1,350.00
                         judgment and perform legal research in connection
                         with drafting same.
 06/23/2014   CB         Finish drafting response to Robertson motion for      5.30                  1,325.00
                         summary judgment; revise and edit same; revise
                         and edit motion to strike Robertson summary
                         judgment evidence.
 06/23/2014   JS         Review and revise draft response to motion for        0.60                    231.00
                         summary judgment; review and evaluate motion to
                         strike Robertson motion for summary judgment
                         evidence.
 06/24/2014   JS         Correspondence to counsel for Robertson               0.60                    231.00
                         regarding discovery issues; further review of
                         response to m~gment; analysi
                         s of e v i d e n c e . _ _ . ;
                         corespondenc~to Wes Sharples regarding

                                                                                                                             \
 06/24/2014   CB         Draft T. Pittman affidavit for use in response to     3.10                                      /
                                                                                                                             J

                         Robertson motion for summary jUdgment ("MSJ");
                         revise MSJ response to correspond to affidavit
                         cites; begin preparing exhibits to response for
                         filing; draft and transmit email to W. Sharples
                         regarding                   strate conference with
                         J. Slates re arin


                         brief legal research regarding
 06/24/2014   JS         Analysis of issues with evidence presented in         0.40                    154.00
                         motion to strike and coordinate with Colbie Brazell
                         regarding same; strategize with respect to oral
                         argument on motion for summary judgment.
 06/25/2014   CB         Draft amended answer to Robertson and SBS             1.10                    275.00
                         claims to assert additional affirmative defenses;
                         finalize, file, and serve same; draft response to
                         SBS amended motion for summary judgment.
 06/26/2014   CB         Exchan e emails with W. Shar les re ardin             0.10                     25.00


 06/26/2014   JS         Review correspondence regarding response to           0.10                     38.50
                         motion for summary judgment and Pittman
                         affidavit.
 06/27/2014   CB         Draft response to SBS first revised motion for        0.40                    100.00
                         summary judgment; exchange multiple emails with




                                                    EXHIBIT 59
2050-0001                                                                                   Invoice No:            951
Tri-Bar Ranch Company, Ltd.                                                               Invoice Date:     07/08/2014
                         W. Shar les and John Grable associates re arding


06/27/2014     JS        Review correspondence regarding evidence to                   0.40                    154.00
                         support response to motion for summary judgment;
                         review correspondence from Jimmie Brown
                         regarding discovery issues; review correspondence
                         from Jimmie Brown regarding setlement
                         negotiations.
06/30/2014     CB        Continue drafting response to SBS revised motion              5.70                  1,425.00
                         for summary judgment; telephone conference with
                         W. Sharples, T. Pittman, and J. Grabl~ regarding
                                                           ; revise T.
                         Pittman affidavit for Robertson summary judgment
                         response; additional document review and analysis
                         re ardin

06/30/2014     JS        Review various correspondence regarding pending           0.20                         77.00
                         issues with motion for summary judgment.
                         Total Fees                                               75.80                   $20,799.50



                                                                                Amount
06/02/2014     JS        Thomson Reuters - #829903077                             63.63
                         Total Disbursments                                                                    $63.63



                         Total Amount Due on this Invoice                                                 $20,863.131




                               Timekeeper Summary


 Timekeeper Name                            Hours              Rate          Amount
 Colbie Brazell                               62.10          250.00     $15,525.00
 John Slates                                  13.70          385.00        $5,274.50
 Totals                                       75.80                     $20,799.50




                                                      EXHIBIT 59
                                           Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000     Fax: (469) 317-1100
                                                   FEI N   XX-XXXXXXX



                                                    August 12, 2014

                                                                                      Invoice No.               1030
                                                                                   Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 07/31/2014 in connection with:
SBS Construction

                                                                                     Hours                      Amount
07/01/2014     JS        Review revised response to SBS amended motion                0.60                      231.00
                         for summary judgment and amended motion to
                         strike summary judgment evidence; coordinate with
                         Colbie Brazell regarding same.
07/01/2014    CB         Finish drafting response to SBS first amended                3.30
                         motion for summary judgment; exchange email
                         ~ndence with W. Sharples regarding.
                         _           receive and review executed affidavit of T.
                         Pittman for use in response to Robertson motion
                         for summary judgment.
 07/02/2014    CB        Revise response to Robertson motion for summary              3.80                      950.00
                         judgment; begin preparing exhibits to SBS and
                         Robertson summary judgment responses; finalize
                         responses for filing; draft order setting motions to
                         strike for hearing; communication with court clerk
                         regarding setting motions to strike for hearing;
                         finalize, file, and serve motions to strike; begin
                         drafting revised responses to Robertson request
                         for disclosure.
 07/03/2014    CB        Revise response to SBS first amended motion for              0.90                      225.00
                         summary judgment; finalize and file responses to
                         SBS and Robertson summary judgment motions;
                         draft correspondence to counsel serving
                         responses.
 07/07/2014    JS        Analysis of issues for hearing on motions for                0.30                      115.50
                         summary judgment and local counsel; review
                         fourth supplemental responses to requests for
                         disclosure; review corres ondence to


                                                                                                                       C)
                                                     EXHIBIT 59
2050-0001                                                                                Invoice No:        1030
Tri-Bar Ranch Company, Ltd.                                                         Invoice Date:      08/12/2014
07/07/2014    CB         Receive and read Robertson's response to                 2.60                    650.00
                         Tri-Bar's motion to continue motion for summary
                         judgment; exchange emails with J. Brown
                         regarding same; finish drafting revised responses
                         to request for disclosure; finalize and serve
                         disclosure responses; telephone interview with R.
                         Mosty, potential local counsel; strater conference
                         with J. Slates reiding

07/08/2014    CB        Telephone conference with F. Jones regarding              2.90                    725.00
                        representation as local counsel and multiple
                        follow-up emails regarding engagement of
                        services; review F. Jones notice of appearance;
                        receive and read J. Brown MSJ reply brief; brief
                        legal research regarding follow-up to arguments
                        asserted in reply brief; tele hone conference with
                        W. Shar les re ardin
                                                          begin compiling
                        MSJ hearing binders; began identifying key case
                        law for use at hearing.
07/08/2014    JS        Further analysis of                        and            0.20                     77.00
                        telephone conference with Wes Sharples
                        regarding same.
07/09/2014    JS        Travel to San Antonio and prepare for hearing on          5.90                  2,271.50
                        motion for summary judgment including review of
                        all relevant cases.
07/09/2014    CB        Prepare for Robertson and Tri-Bar summary                 5.10                  1,275.00
                        judgment hearings, including compiling hearing
                        binders and highlightinglannotating relevant
                        caselaw; draft orders on all pending motions set for
                        hearing on 7/10; conference with J. Slates
                        regarding
                        compile service evidence and case law to rebut
                        Robertson's argument that summary judgment
                        evidence not timely filed.
07/10/2014    CB        Prepare for summary judgment hearings; review             2.10                    525.00
                        and execute engagement letter for local counsel;
                        review and analyze all discovery responses to aid
                        in strategy for trial and deposition preparation; draft
                        and serve fifth revised responses to request for
                        disclosure, including additional witnesses and
                        • .conference with J. Slates regarding _

07/10/2014    JS         Continued preparation for hearing on SBS and             8.20                  3,157.00
                         Robertson motions for summary judgment; meeting
                         with local counsel prior to hearing; meeting with
                         Tony Trevino and local counsel following hearing;
                         return travel from San Antonio including analysis of
                         issues related to ongoing discovery; strategy for
                         trial and work need to prepare for trial; review all
                         discovery responses from all parties to dates;
                         review all expert designations of all parties to date;
                         analysis of issues related to potentially agreeing
                         that discovery is closed; review documents
                         produced by parties for exhibits to be used at trial




                                                    EXHIBIT 59
2050-0001                                                                               Invoice No:          1030
Tri-Bar Ranch Company, Ltd.                                                           Invoice Date:    08/12/2014
                         and witnesses to prove up same; coordinate with
                         Colbie Brazell on supplementing discovery
                         responses.
 07/11/2014 CB           Review Robertson's responses to request for               0.10
                         disclosure.
 07/14/2014 CB           Email to W. Sharples regarding _ ;                        0.10                     25.00
                         calendar same.
 07/15/2014 JS           Analysis of issues related to strategy for                0.60                   231.00
                            oCeeding; correspondence with clients regarding



 07/15/2014 CB
                          ii   ; telephone conference with clients regarding
                               ; coordinate with Colbie Brazell on various
                         follow up issues.
                         Telephone conference with W. Sharples and T.              1.20                    300.00
                         Trevino regarding _ ; continue review,
                         analysis, and compilation of documents supporting
                         damages claim against SBS.
 07/16/2014 CB           Review, analyze, and categorize documents                 1.90                   475.00
                         produced by all parties for use in trial preparation.
 07/18/2014 JS           Review corresrondence from Wes Sharples                   0.20                     77.00
                         regarding           ; follow up with potential
                         mediators regarding same.
 07/21/2014 CB           Receive and review supplemental document                  0.20                     50.00
                         production from J. Brown.
 07/30/2014 JS           Review corresrondrce from Wes Sharples                    0.20                     77.00
                         regarding            ; review prior correspondence
                         from Tom Clark regarding available dates for
                         mediation; correspondence to Tom Clark regarding
                         same; corres ondence to Wes Shar les re arding


                          Total Fees                                              40.40               $12,287.00



                                                                                 Amount
 06/03/2014    JS         Slates Travel Expenses                                 601.83
 06/03/2014    JS         John W. Slates - #Tribar 0603                           14.00
 06/03/2014    JS         Brazell Travel Expenses                                636.97
 07/02/2014    OJ         EliteOocuTech - #43198                                 396.71
 07/03/2014    JS         Certified Mail Postage                                  86.05
 07/09/2014    JS         Thomson Reuters - #830090894                            95.00
 07/10/2014    JS         John W. Slates - #Tribar hrg 710                        14.00
 07/10/2014    JS         Slates Travel Expenses                                 782.40
                          Total Disbursments                                                            $2,626.96



                          Total Amount Due on this Invoice                                            $14,913.96 1




                                                                                                                 C)
                                                     EXHIBIT 59
    2050-0001                                                                     Invoice No:         1030
    Tri-Bar Ranch Company, Ltd.                                                  Invoice Date:   08/12/2014




                                  Timekeeper Summary


     Timekeeper Name                        Hours            Rate      Amount
     Colbie Brazell                         24.20          250.00    $6,050.00
     John Slates                            16.20          385.00    $6,237.00
     Totals                                 40.40                   $12,287.00




)




                                                    EXHIBIT 59
                                            Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEI N   XX-XXXXXXX


                                                  September 5,2014

                                                                                        Invoice No.               1103
                                                                                     Reference No.    2050-0001     JS



Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                 Professional Services

For services rendered for period through 08/31/2014 in connection with:
SBS Construction

                                                                                       Hours                      Amount
08/07/2014     JS         Review c o _ e s Sharples                                     0.20                       77.00
                          regarding                        follow up with                                                  /-~',

                          counsel for SBS regarding same.
                                                                                                                   50.0t",~
                          _.
08/13/2014     CB         Phone call to clerk and email to F. Jones, local              0.20                                  )
                          cOisel, relard~ng

08/13/2014     CB         Email to K. Leal regarding                                    0.10                       25.00

08/13/2014     JS        Correspondence with counsel for SBS regarding                  0.10                       38.50

08/13/2014     CB        • xchanr emails    w.
                         scheduling mediation .
                                                client group regarding                  0.10                       25.00

08/14/2014     CB         Review case file regarding deposition requests.               0.10                       25.00
08/15/2014     CB         Phone call with T. Clark rilling mediation; email             0.20                       50.00
                          to client group regarding      .
08/18/2014     JS         Correspondence with mediator regarding                        0.20                       77.00
                          scheduling mediation;
08/19/2014     JS         Various correspondence regarding mediation                    0.20                       77.00
                          scheduling.
08/19/2014     CB         Finalize mediation scheduling.                                0.10                       25.00
08/19/2014     CB         Receive and review supplemental document                      0.10                       25.00
                          production from Robertson Electric.
08/20/2014    CB          Receive and review correspondence from J. Brown               0.10                       25.00
                          regarding mediation.
08/26/2014     CB         ExchaniiiiZS      with F. Jones r~garding                     0.10                       25.00

08/27/2014     CB        IiIiiiiii          with F. Jones regarding_                    0.10                       25.00

                                                                                                                         ()
                                                       EXHIBIT 59
2050-0001                                                                             Invoice No:        1103
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:    09/05/2014
 08/29/2014    CB        Receive email from F. Jones regarding.                0.10                     25.00
                                           receive correspondence from
                         counsel for Schulte regarding mediation.
                         Total Fees                                            2.00                  $594.50




                         Total Amount Due on this Invoice                                           $594.501




                               Timekeeper Summary


 Timekeeper Name                            Hours             Rate       Amount
 Colbie Brazell                              1.30           250.00       $325.00
 John Slates                                 0.70           385.00       $269.50
 Totals                                      2.00                        $594.50




                                                    EXHIBIT 59
                                           Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000     Fax: (469) 317-1100
                                                   FEIN    XX-XXXXXXX



                                                   October 10,2014

                                                                                      Invoice No.               1196
                                                                                   Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 09/30/2014 in connection with:
SBS Construction

                                                                                     Hours                      Amount
09/02/2014     CB         Draft and transmit correspondence to counsel                0.10                       25.00
                          regarding mediation scheduling.                                                                       '.
                                                                                                                                     \
09/08/2014     CB         Receive and review Robertson's mediation                    0.50                      125.00/
                          statement and amended responses to request for                                               ~   -~--~/
                                                                                                                                    )
                          disclosure.
09/09/2014     CB         Begin drafting mediation statement and mediation            0.10                       25.00
                          information sheet.
 09/10/2014    JS         Review corres ondence from Wes Shar les                     0.50                      192.50
                          regarding                                   ; begin
                          preparing for mediation.
 09/11/2014    CB         Draft mediation position paper and attorney                 6.40                  1,600.00
                          information sheet; compile evidentiary binder for
                          use in mediation; brief caselaw update research
                          regarding •                        I            Ifor
                          use in mediation statement.
 09/12/2014    JS         Review and revise mediation statement; prepare              2.30                      885.50
                          summary of strengths and weaknesses of case;
                          review various pleadings and discovery to prepare
                          for mediation.
 09/12/2014    CB         Analysis SBS da~ use in upcoming                            0.80                      200.00
                          mediation; draft _ _ per W. Sharples
                          request.
 09/15/2014    JS         Telephone conference with Wes Shar les                      0.60                      231.00
                          re ardin
                                       ; continue review of project cost
                          documentation.
 09/16/2014    CB         Prepare for mediation.                                      0.50                      125.00
 09/16/2014    JS         Continue preparing for mediation                            1.20                      462.00
                                                                                                                       (        ")
                                                                                                                          ~-~/


                                                     EXHIBIT 59
2050-0001                                                                                    Invoice No:         1196
Tri-Bar Ranch Company, Ltd.                                                                Invoice Date:   10/10/2014
09/17/2014     JS        Travel to San Antonio including continuing review           12.10                   4,658.50
                         of materials in preparation for mediation;
                         participate in mediation; return travel from San
                         Antonio including beginning outline of motion for
                         summary judgment against Robertson.
09/17/2014     CB        Assist in mediation ne otiations b erformin                     1.30                 325.00
                         research re ardin


09/18/2014     CB                                                                    0.30                       75.00




09/22/2014     JS        Review correspondence from mediator to opposing             0.20                       77.00
                         counsel regarding pending settlement negotiations
                         and analysis of issues related to same.
09/29/2014     CB        Read and analyze Plaintiff's Third Amended                  0.20                      50.00
                         Original Petition
                         Total Fees                                                 27.10                  $9,056.50



                                                                                  Amount
09/17/2014     DJ        Thomson Reuters - #830467306                               73.08
                         Total Disbursments                                                                   $73.08



                         Total Amount Due on this Invoice                                                  $9,129.581




                               Timekeeper Summary


 Timekeeper Name                            Hours              Rate            Amount
 Colbie Brazell                               10.20          250.00          $2,550.00
 John Slates                                  16.90          385.00          $6,506.50
 Totals                                      27.10                           $9,056.50




                                                      EXHIBIT 59
                                           Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000       Fax: (469) 317-1100
                                                   FEIN    XX-XXXXXXX


                                                  November 5, 2014

                                                                                        Invoice No.               1341
                                                                                     Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 10/31/2014 in connection with:
SBS Construction




                                                                          .;
                                                                                       Hours                      Amount
 10/06/2014    CB         Strategy regarding post-mediation development of              0.10                       25.00
                          case.
 10/07/2014    JS         Prepare for and participate in telephone
                          conference with clients regarding
                                                                                        0.40                      154.00(
                                                                                                                           ,
                                                                                                                               )
                          telephone conference with Tom Clark regarding




                          _.
                          settlement issues;
 10/07/2014    CB         Correspondence to court clerk regarding available             0.30                       75.00
                          summary judgment dates; tiliiiiilillience
                          with client group regarding

 10/08/2014    CB         Correspond with court clerk regarding available               5.20                 1,300.00
                          summary judgment hearing dates; draft motion for
                          summary judgment against Robertson's claims;
                          begin drafting no-evidence motion for summary
                          judgment as to Robertson's claims against G&R.
 10/08/2014    JS         Review correspondence from court on available                 0.40                      154.00
                          hearing dates; correspondence to opposing
                          counsel regarding same; telephone conference
                          with Tom Clark regarding settlement negotiations;
                          review correspondence from counsel for Robertson
                          regarding hearing setting; correspondence to
                          counsel for Robertson regarding same.
 10/09/2014    CB         Draft motion for summary judgment.                            1.60                      400.00
 10/09/2014    JS         Telephone conference with counsel for SBS                     0.60                      231.00




 10/10/2014    CB
                         ...
                          regarding settlement; telihone conference with
                          Wes Sharples regarding         ; follow up telephone
                          conference with withWes Sharples regarding

                          Draft motion for summary judgment against                     3.50                      875.00,/-'\

                                                                                                                           ~)
                                                     EXHIBIT 59
2050-0001                                                                                Invoice No:         1341
Tri-Bar Ranch Company, Ltd.                                                          Invoice Date:     11/05/2014
                         Robertson's claims.
 10/11/2014   CB         Draft G&R no evidence motion for summary                 2.10                    525.00
                         judgment.
 10/13/2014   JS         Revise and edit motion for summary judgment              0.80                    308.00
                         against Robertson; revise and edit no evidence
                         motion for summary judgment on G&R.
 10/14/2014   CB         Revise Robertson motion for summa ·ud ment;              3.30                    825.00
                         follow-u research re ardin

                                             ;t_withW.
                         Sharples gegardin g
                                      strategy regarding filing and service of
                         summary judgment .motion.
10/15/2014    CB         Additional revisions and edits to Tri-Bar and G&R        3.10                    775.00
                         motions for summary judgment; corres ond with F.
                         Jones local counsel re ardin
                                                                            ,
                         finalize motions and prepare same for filing; draft
                         proposed order setting motions for hearing;
                         exchange email communications with W. Sharples
                         regarding
10/16/2014    CB         Finalize, file, and serve G&R and Tri-Bar summary        1.10                    275.00
                         judgment motions; communicate with F. Jones
                         regarding                                            ,
                         receive and serve order setting summary judgment
                         hearing.
10/16/2014    JS         Coordinate with Colbie Brazell on finalizing motions     0.30                    115.50
                         for summary judgement and filing of same; review
                         correspondence regarding same.
10/17/2014    CB         Draft and transmit email to client                       0.10                     25.00


10/20/2014    CB         Receive and respond to correspondence from T.            0.20                     50.00
                         Clark regarding missing document production.
10/20/2014    CB         Review and and analyze Tri-Bar document                  0.70                    175.00
                         production to ascertain costs to complete
                         Robertson scope of electrical work.
10/22/2014    JS         Extended telephone conference with Tom Clark             0.50                    192.50
                         regarding potential settlement strategies; telephone
                         conference with Wes Sharples regarding
                                            ; correspondence with all parties
                         regarding hearing date for motion for summary
                         judgment; correspondence with local counsel
                         regarding . .; teliPhone conference with Wes
                         Sharples regarding                     •
10/23/2014    JS         Telephone conference with Wes Shar les                   0.80                    308.00
                         re ardin
                                     ; correspondence Jimmie Brown
                         regarding motion for summary judgment hearing
                         issues; review correspondence from court
                         regarding available hearing dates; correspondence
                         to Jimmie Brown regarding same; telephone
                         conference with Jimmie Brown regarding same;
                         telephone conference with Wes Sharples




                                                    EXHIBIT 59
2050-0001                                                                                  Invoice No:         1341
Tri-Bar Ranch Company, Ltd.                                                              Invoice Date:   11/05/2014
                         regarding".                                                                                      /~-

 10/23/2014     CB       Read and analyze Robertson response to Tri-Bar
                         motion for summary judgment; begin preparing
                                                                                     0.40                   100.00(               ")
                                                                                                                      \
                         reply to same.
 10/24/2014     JS       Correspondence to all counsel regarding proposal            0.20                     77.00
                         for motion for continuance.
 10/27/2014     JS       Telephone conference with Wes Shar les                      0.40                   154.00
                         regarding
                         draft corres ondence to Wes Shar les

                         attention to status of pending issues.
 10/28/2014     CB       Receive and read Robertson's motion for                     0.20                     50.00
                         continuance of summary judgment hearing.
 10/29/2014     CB       Strategy regarding Robertson summary judgment               0.10                     25.00




                         ...
                         reply brief.
 10/31/2014     JS       Correspondence with.counsel for Tri Bar regarding           0.30                    115.50
                         settlement; correspondence with clients regarding


                         Total Fees                                                 26.70                $7,309.50



                                                                                  Amount
 09/17/2014     DJ       John W. Slates - #091714-Boerne                            17.00
09/17/2014      DJ       Air Fare/Slates to Boerne, TX                            462.20
                                                                                                                              "


 10/08/2014     DJ       Thomson Reuters - #830664600                               37.98                             /

 10/09/2014     DJ       Thomson Reuters - #830664600                               16.68                             ~ ) ,   ,,/


 10/14/2014     DJ       Thomson Reuters - #830664600                               36.42
 10/15/2014     DJ       Thomson Reuters - #830664600                                6.34
 10/16/2014     DJ       Special Delivery Service, Inc. - #102514                 220.50
 10/20/2014     DJ       Certified Mail Postage                                      5.95
                         Total Disbursments                                                                $803.07



                         Total Amount Due on this Invoice                                                $8,112.571

                                Timekeeper Summary


  Timekeeper Name                             Hours             Rate           Amount
  Colbie Brazell                              22.00           250.00         $5,500.00
  John Slates                                     4.70        385.00         $1,809.50
  Totals                                      26.70                          $7,309.50




                                                     EXHIBIT 59
                                           Slates Harwell LLP
                                                1700 Pacific, Suite 3800
                                                   Dallas, TX 75201
                               Telephone: (469) 317-1000     Fax: (469) 317-1100
                                                  FEIN     XX-XXXXXXX



                                                  December 5,2014

                                                                                      Invoice No.               1433
                                                                                   Reference No.    2050-0001     JS



Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 11/30/2014 in connection with:
SBS Construction

                                                                                     Hours                  Amount
 11/03/2014    JS         Review Tri-Bar's response to motion for summary             1.10                  423.50
                          judgment; review Tri-Bar's motion for continuance;
                          telerhone confeience with local counsel regarding
                                                 ; telephone conference with
                          local counsel
11/04/2014     JS         Corres ondence with local counsel regarding                 0.80                      308.00
                                                       corres ondence with
                          Wes Shar~s regarding
                                    . ; coordinate with Colbie Brazell
                          regarding same; begin preparing for hearing on
                          motion for summary judgment.
11/04/2014     CB         Anal ze                              to assess              4.40                 1,100.00

                                                       ; draft brief
                          memorandum summarizing analysis of same;
                          tele hone conference with F. Jones re ardin

                                                  ; strategy regarding
                          response to motion for continuance; draft response
                          to motion for continuance.
11/05/2014    JS          Review draft response to motion to continuance              0.50                      192.50
                          and revise and edit same; correspondence with
                          local counsel regarding _ ; review
                          correspondence regarding need to reset trial
                          setting; coordinate with Colbie Brazell regarding
                          same; telefhonle conference with Wes Sharples
                          regarding       .
11/05/2014    CB          Multiple te.hone calls with local counsel                   2.90                      725.00
                          regarding                   finalize and file
                          response; prepare for MSJ hearing; receive and




                                                    EXHIBIT 59
2050-0001                                                                                  Invoice No:         1433




                         ...
Tri-Bar Ranch Company, Ltd.                                                           Invoice Date:      1210512014
                         review email from court clerk re: trial reset; email to
                         client group and phone call with J. Grable re:

 11/06/2014   CB         Tele hone conference with client rou re arding             1.60
                                                                        ,
                         exchange multiple communications with all counsel
                         and court clerk regarding finalizing schedule for
                         re-setting dates; draft and transmit orders
                         re-setting MSJ and trial dates.
 11/06/2014   JS         Follow up correspondence with all counsel                  1.10                    423.50
                         regarding hearing and t r schedule;
                                                       i i i i i itele
                                                                   ;.·  hone
                                                                         al
                         conference with clients re ardin
                         _ _; analysis of
                         ~itional correspondence with all parties
                         regarding scheduling; telephone conference with
                         Jimmie Brown regarding same; coordinate with
                         Colbie Brazell on resetting hearing and trial with
                         court; various follow up correspondence with court
                         regarding sched~sues; correspondence to
                         clients regarding _ .
 11/07/2014   CB         Receive and review signed order resetting MSJ              0.20                     50.00
                         and trial dates; circulate orders to all counsel.
 11/07/2014   JS         Attention to correspondence from court confirming          0.10                     38.50
                         resetting of hearing dates.
11/11/2014    JS         Telephone conference with Wes S h a r . e s                1.30                    500.50
                         re ardin                        ; review
                                                    or ur oses of
                                                                 ; review
                         mediation statement in relation to same; draft


 11/11/2014   CB                                                                    0.20                     50.00

11/12/2014    CB                                                                    0.20                     50.00
11/12/2014    JS                                                                    0.10                     38.50


 11/13/2014   JS         Attention to status of pending issues;                     0.20                     77.00
                         correjPOndence ~ith clients regarding _

11/18/2014    JS         Attention to corres ondence from Wes Shar les              0.30                    115.50
                         ~ng
                         _       revise and edit and finalize same; attention
                         to status of pending issues with settlement, motion
                         for summary judgment and trial.
11/24/2014    JS         _ n t s regarding.                                         0.10                     38.50

                         Total Fees                                                15.10                 $4,531.00




                         Total Amount Due on this Invoice




                                                     EXHIBIT 59
2050-0001                                                                    Invoice No:         1433
Tri-Bar Ranch Company, Ltd.                                                 Invoice Date:   12105/2014




                              Timekeeper Summary


 Timekeeper Name                        Hours            Rate     Amount
 Colbie Brazell                          9.50          250.00   $2,375.00
 John Slates                             5.60          385.00   $2,156.00
 Totals                                 15.10                   $4,531.00




                                                EXHIBIT 59
                                           Slates Harwell LLP
                                                 1700 Pacific, Suite 3800
                                                    Dallas, TX 75201
                               Telephone: (469) 317-1000     Fax: (469) 317-1100
                                                   FEIN    XX-XXXXXXX



                                                   January 8,2015

                                                                                      Invoice No.               1526
                                                                                   Reference No.    2050-0001     JS




Tony Trevino
Lewis Energy Group
10101 Reunion PI, Ste 1000
San Antonio, TX 78216

                                                Professional Services

For services rendered for period through 12/31/2014 in connection with:
SBS Construction

                                                                                     Hours                      Amount
 12/03/2014    JS         Review motion to strike Pittman Affidavit filed by          0.40                      154.00
                          Robertson and analrsis of same; correspondence
                          to clients regarding         coordinate with Colbie
                          Brazell on response to same.
 12/03/2014    CB         Read and analyze Robertson's motion to strike               1.00                      250.00
                          affidavit of T. Pittman; strategy regarding response
                          to same; begin drafting response; attention to file
                          regarding document management.
 12/08/2014    JS         Review correspondence from John Grable                      0.40                      154.00
                          regarding contribution to settlement; analysis of
                          issues related to same; correspondence to clients
                          regarding _ ; analysis of issues to prepare for
                          hearing on motion for summary judgment
 12/08/2014    CB         Draft response to Robertson motion to strike.               1.20                      300.00
 12/09/2014    CB         Draft response to Robertson motion to strike;               3.40                      850.00
                          i.ii.li'iiii.if          with client group regarding

 12/09/2014    JS         Tele hone conference with clients re arding                 0.30                      115.50

                                       ; telephone conference with John
                          Grable regarding same.
 12/10/2014    CB         Finish drafting response to Roberston motion to             4.10                  1,025.00
                          strike; revise and edit same; draft reply brief in
                          support of motion for summary judgment.
 12/10/2014    CB         Draft reply brief in support of summary judgment             1.10                     275.00
                          motion against Robertson and perform research in
                          connection with drafting same.
 12/11/2014    CB         Finish drafting reply brief in support of motion for         5.60                 1,400.00
                          summary judgment; revise and edit same.
                                                                                                                       C_)
                                                     EXHIBIT 59
2050-0001                                                                               Invoice No:         1526
Tri-Bar Ranch Company, Ltd.                                                        Invoice Date:      01/08/2015
 12/14/2014   JS         Correspondence with opposing counsel regarding          1.30                    500.50
                         potential settlement.; review and revise reply to
                         response to motion for summary judgment; review
                         and revise response to motion to strike.
 12/15/2014   JS         Further review and revise response to motion to         0.60                    231.00
                         strike Pittman affidavit; telephone conference with
                         counsel for SBS regarding settlement; further
                         review and revise response to motion to strike.
 12/15/2014   CB         Revise and finalize summary judgment reply brief        0.40                    100.00
                         and motion to strike response for filing.
12/16/2014    CB         Review settlement correspondence from SBS;              3.10                    775.00
                         additional research and review of caselaw
                         ~addressing
                        . - ; prepare for summary judgment
                        hearing, including annotating and highlighting all
                        relevant caselaw for jUdge's hearing binder.
12/16/2014    CB        Receive and read Robertson's sur-reply to motion         0.30                     75.00
                        for summary judgment.
12/16/2014    JS        Begin preparing for hearing on motion for summary        0.50                    192.50
                        judgment; coordinate with Colbie Brazell regarding
                        same; coordinate with Wes sharyrding

12/17/2014    JS         Review sur-reply filed by counsel for Robertson;        6.10                  2,348.50
                         telephone conference with Tom Clark regarding
                         settlement issues; review pleadings and cases and
                         prepare for hearing on motion for summary
                         judgment; travel to San Antonio, Texas including
                         continued preparation for hearin on motion for
                         summary judgment.
12/17/2014    CB         Prepare for summary judgment hearing, including         3.10                    775.00
                         analysis and annotation of all caselaw used in
                         summary judgment briefing.
12/18/2014    CB         Begin drafting correspondence to J. Brown               1.10                    275.00
                         negating claim that disclosure responses were
                         never received; locate documentation confirming
                         same; begin trial preparation.
12/18/2014    JS         Further preparation for heari~eeting with client        6.40                  2,464.00
                         and local counsel regarding _ ; attend hearing
                         on motion for summary judgment against
                         Robertson; return travel from San Antonio to Dallas
                         including analysis of issues for preparing for trial.
12/26/2014    CB         Receive and brief review of Robertson trial exhibit     0.30                     75.00
                         list; receive and review correspondence from J,
                         Brown regarding trial preparation and settlement.
12/29/2014    JS         Further analysis of issues in relation to re arin       1.20                    462.00
                         for trial; review cases for
                                                      ; coordinate with Colbie
                         Brazell on preparing motion for reconsidersation;
                         correspondence with clients regarding.

                         Sharples regarding
                                            i
                                        ; follow  correspondence with Wes
                                                     .
12/29/2014    CB         Conference with J. Slates regarding • • • • •           1.20                    300.00
                         begin drafting key witness outlines; begin review
                         and selection of trial exhibits.




                                                    EXHIBIT 59
2050-0001                                                                                    Invoice No:          1526
Tri-Bar Ranch Company, ltd.                                                                Invoice Date:    01/08/2015
 12/30/2014     CB       Continue trial preparation, including analyzing and           0.70
                         selecting trial exhibits; Ie al research for use in
                         bench brief on
                                           draft order on Tri-Bar motion for
                         summary jUdgment regarding Robertson inability to
                         recover fees.
 12/31/2014     CB       Receive and review Schulte's notice of non-suit.              0.10                      25.00
                         Total Fees                                                   43.90                $13,297.00



                                                                                    Amount
 12/10/2014     DJ       Thomson Reuters - #831037286                                20.69
                         Westlaw. Online research
12/11/2014      DJ       Thomson Reuters - #831037286                                56.43
                         Westlaw
 12/15/2014     DJ       Special Delivery Service, Inc. - #467896                   167.00
                         Account #: 4693171000. Delivery
                         services/messengers
 12/15/2014     DJ       Special Delivery Service, Inc. - #467896                   106.50
                         Account #: 4693171000. Delivery
                         services/messengers
 12/17/2014     DJ       Thomson Reuters - #831 037286                              133.95
                         Westlaw. Online research
12/17/2014      DJ       Slates - SW - Travel to San Antonio                        326.20
12/18/2014      DJ       John W. Slates - #JS 12-18 - OUt of town                                                          ~--"-




                         travel
                                                                                       8.65
                                                                                                                         (,-,-j)
12/18/2014      DJ       Slates - SW - Travel to San Antonio - La                    79.35
                         Quinta
12/18/2014      DJ       Slates - SW - Travel to San Antonio - Avis                  53.51
12/18/2014      DJ       Slates - SW - Travel to San Antonio                          4.05
12/18/2014      DJ       John W. Slates -San Antonio trip                             17.00
                         DFW Parking - travel 12/17-18/14.
                         Total Disbursments                                                                   $973.33



                         Total Amount Due on this Invoice                                                  $14,270.331



                                Timekeeper Summary


  Timekeeper Name                             Hours              Rate            Amount
  Colbie Brazell                              26.70            250.00
                                                                      --- ---
                                                                        $6,675.00
  John Slates                                 17.20            385.00          $6,622.00
  Totals                                      43.90                        $13,297.00




                                                   EXHIBIT 59
DEFENDANTIS
  EXHIBIT
    60
                         GOODE CASSEB JONES RIKLIN CHOATE & WATSON
                                               A Professional Corporation
                                                  Post Office Box 120480
                                                San Antonio, TX 78212-9680
                                            (210) 733-6030 Fax (210) 733-0330




                                                                                   July 31, 2014
                                                                                   Invoice #:    55788        FRJ
                                                                                   Billed through:   July 31, 2014

             TRI-BAR RANCH COMPANY LTO.
             C/O COLBIE BRAZELL
             SLATES HARWELL LLP
             1700 PACIFIC AVE. SUITE 3800

             DALLAS, TX 75201

Client Id.   4425
Matter Id.   00002
Reference:


PROFESSIONAL SERVICES RENDERED

 07/08/14 SLD        PREPARATION OF NOTICE OF APPEARANCE OF                 1.00        hrs     125.00 /hr      $125.00
                     ADDITIONAL COUNSEL.
 07/09/14 FRJ        FILE NOTICE OF ADDITIONAL COUNSEL. REVIEW              2.00        hrs     250.00 Ihr      $500,00
                     BRIEFING ON THE MOTIONS TO BE HEARD
                     TOMORROW. REVIEW AND RESPOND TO EMAIL
                     COMMUNICATIONS FROM COLBIE AND JOHN.
 07/09/14 SLD        PREPARATION OF LETTER TO ALL COUNSEL                   0.20        hrs     125.00/hr            $25.00
                     SERVING THE NOTICE OF APPEARANCE OF F.
                     JONES AS ADDITIONAL COUNSEL.
 07/09/14 JRL        ONLINE RESEARCH WITH LEXIS NEXIS AND TEXAS             0.20        hrs     110.00 /hr           $22.00
                     SECRETARY OF STATE TO OBTAIN INFORMATION
                     ON THE BUSINESS INTERTEX ELECTRONICS AND
                     THEIR REGISTERED AGENT.
 07/10/14 FRJ        ATTEND HEARING ON MOTIONS FOR SUMMARY                  2.50        hrs     250.00 /hr      $625.00
                     JUDGMENT FILED BY SBS AND ROBERTSON.
                     CONFERENCES WITH J. SLATES AND TONY
                     TREVINO.
                                                                            TOTAL FEES BILLED                 $1,297.00

DISBURSEMENTS                                                   $0.00           Units           Amount




                                                    EXHIBIT 60
                           GOODE CASSEB JONES RIKLIN CHOATE & WATSON
                                                  A Professional Corporation
                                                    Post Office Box 120480
                                                 San Antonio, TX78212-9680
                                              (210) 733-6030 Fax (210) 733-0330




                                                                                         August 31, 2014
                                                                                         Invoice #:    55930        FRJ
                                                                                         Billed through:   August 31, 2014

             TRI-BAR RANCH COMPANY LTD.
             C/O COLBIE BRAZELL
             SLATES HARWELL LLP
             1700 PACIFIC AVE. SUITE 3800

             DALLAS, TX 75201

Client Id.   4425
Matter Id.   00002
Reference:



PROFESSIONAL SERVICES RENDERED

 08/26/14 FRJ        REVIEW AND RESPOND TO EMAIL FROM COLBIE                   0.30       hrs         250.00 /hr          $75.00
                     RE.G.AR.DiiiING._ _
                     iii                        1I111• • • • •
                                     _ _ _INSTRUCTIONS TO
                     PARALEGAL REGARDING SAME.

 08/27/14 FRJ        REVIEW INFORMATION FROM PARALEGAL AND                        0.30    hrs         250.00 /hr          $75.00
                     FORWARD SAME TO COLBIE. REVIEW EMAIL
                     BACK FROM COLBIE -


 08/27/14 SLD        TELEPHONE CONFERENCE WITH TAMI, COURT                        0.10    hrs         125.00 /hr          $12.50
                     COORDINATOR, CONCERNING DEADLINES FOR
                     EXCHANGING WITNESS LISTS AND TRIALS
                     EXHIBITS.

 08/28/14 FRJ        REVIEW FILE AT THE COURTHOUSE WITH THE                       1.00      hrs       250.00 /hr      $250.00
                     DISTRICT CLERK TO MAKE SURE THAT THERE HAS
                     BEEN NO SCHEDULING ORDER ENTERED IN THIS
                     FILE.

 08/29/14 FRJ        PR.E.PiA.R..
                               A.T.IO.N.OiliF.EMiiA.IL TO COLBI E REGARD ING      0.20      hrs       250.00 /hr          $50.00
                     •                                . REVIEW AND RESPOND
                     TO EMAIL FROM PARALEGAL REGARDING
                     MEDIATION.
                                                                               TOTAL FEES BILLED                      $462.50

DISBURSEMENTS                                                         $0.00         Units             Amount




                                                         EXHIBIT 60
Client-     4425   00002            Bill # 55930                                                        PAGE 2
                BILLING SUMMARY:                                                 TOTAL FEES               $462.50
                                                           TOTAL CHARGES FOR THIS BILL                    $462.50




                                                                      BALANCE FORWARD                   $1,297.00

                                                                     TOT AL BALANCE DUE                 $1,759,50

                          MAIL ALL PAYMENTS TO POBOX 120480, SAN ANTONIO, TX 78212
                                    PLEASE CHECK FOR ANY BALANCE FORWARD.
                      IF INVOICE COPIES ARE NEEDED, CALL OR EMAIL THE BILLING DEPARTMENT.



  FEE SUMMARY
  SLD     DENTON, SHERRY L             0.10 Hours @        125.00     Per Hour                $12.50
  FRJ     JONES, FRED R                1.80 Hours @        250.00     Per Hour                $450.00
                                  ----
                                    1.90                                                      $462.50

                                           Federal 10# XX-XXXXXXX

                          Privileged and Confidential Attorney-Client Communication




                                                       EXHIBIT 60
                         GOODE CASSEB JONES RIKLIN CHOATE & WATSON
                                               A Professional Corporation
                                                  Post Office Box 120480
                                               San Antonio, TX 78212-9680
                                            (210) 733-6030 Fax (210) 733-0330




                                                                                   October 31, 2014
                                                                                   Invoice #:    56206        FRJ
                                                                                   Billed through:   October 31, 2014

             TRI-BAR RANCH COMPANY LTD.
             C/O COLBIE BRAZELL
             SLATES HARWELL LLP
             1700 PACIFIC AVE. SUITE 3800

             DALLAS, TX 75201

Client Id.   4425
Matter Id.   00002
Reference:


PROFESSIONAL SERVICES RENDERED
 10/15/14 FRJ        REVIEW AND RESPOND TO EMAIL FROM C.                    0.50    hrs         250.00 /hr      $125.00
                     BRAZELL. REVIEW RECENT EMAILS AND MAKE
                     PLANS TO GO TO THE COURTHOUSE TOMORROW.
 10/16/14 FRJ        EXCHANGE EMAILS WITH COLBIE BRAZELL AND                2.00    hrs         250.00 /hr      $500.00          ,
                     STAFF. ARRANGE FOR FILING OF MOTIONS FOR
                     SUMMARY JUDGMENT AND OBTAINING JUDGE
                     PALMER'S SIGNATURE ON THE ORDER SETTING
                                                                                                                             (   /
                                                                                                                                     'I
                     THE MOTIONS FOR HEARING.
 10/16/14 SLD        TELEPHONE CONFERENCE WITH TAMI, JUDGE                  0.10    hrs         125.00 /hr          $12.50
                     PALMER'S COURT COORDINATOR, TO OBTAIN A
                     SETTING ON DEFENDANTS TAl-BAR AND G&R'S
                     MOTION FOR SUMMARY JUDGMENT.
 10/23/14 FRJ        WORK WITH PARALEGAL ON RE-SETTING THE                  0.30    hrs         250.00 /hr          $75.00
                     MOTION FOR SUMMARY JUDGMENT, AND REVIEW
                     RECENT EMAILS FROM VARIOUS COUNSEL IN THIS
                     CASE.

 10/23/14 SLD                                                               0.10    hrs         125.00 /hr          $12.50



 10/24/14 FRJ                                                               0.20    hrs         250.00 /hr          $50.00




                                                                            TOTAL FEES BILLED                   $775.00

DISBURSEMENTS                                                    $0.00          Units           Amount




                                                                                                                             u
                                                      EXHIBIT 60
Client-     4425    00002           Bill # 56206                                                    PAGE 2
                BILLING SUMMARY:                                                 TOTAL FEES           $775.00
                                                           TOTAL CHARGES FOR THIS BILL                $775.00




                                                                      BALANCE FORWARD               $1,759.50

                                                                     TOTAL BALANCE DUE              $2,534.50
                          MAIL ALL PAYMENTS TO POBOX 120480, SAN ANTONIO, TX 78212
                                    PLEASE CHECK FOR ANY BALANCE FORWARD.
                      IF INVOICE COPIES ARE NEEDED, CALL OR EMAIL THE BILLING DEPARTMENT.



  FEE SUMMARY
  SLD     DENTON, SHERRY L            0.20 Hours@          125.00     Per Hour             $25.00
  FRJ     JONES, FRED R               3.00 Hours @         250.00     Per Hour            $750.00
                                  -~3.~20~                                                $775.00

                                           Federal ID# 74·2600387

                          Privileged and Confidential Attorney-Client Communication




                                                        EXHIBIT 60
                            GOODE CASSEB JONES RIKLIN CHOATE & WATSON
                                               A Professional Corporation
                                                  Post Office Box 120480
                                               San Antonio, TX 78212-9680
                                            (210) 733-6030 Fax (210) 733-0330




                                                                                   November 30,2014
                                                                                   Invoice #:    56416       FRJ
                                                                                   BlIIed through:   November 30, 2014

             TRI-BAR RANCH COMPANY LTD.
             C/O COLBIE BRAZELL
             SLATES HARWELL LLP
             1700 PACIFIC AVE. SUITE 3800

             DALLAS, TX 75201

Client Id.   4425
Matter Id.   00002
Reference:


PROFESSIONAL SERVICES RENDERED
 11 /031! 4 FRJ          REVIEW EMAILS FROM ALL COUNSEL REGARDING           0.40    hrs         250.00 /hr      $100.00
                         SCHEDULING ISSUES. PREPARATION OF EMAIL TO
                         J. SLATES REGARDING          . TELEPHONE
                         CONFERENCE WITH J. SLATES REGARDING
                                                                                                                                        ~--




                                                                                                                                              '\
 11/04/14 FRJ            TELEPHONE CONFERENCE WITH C. BRAZELL               0.40    hrs         250.00 /hr      $100.00
                                                                                                                                    (           I
                                                                                                                                              ./~/

                         REGARDING

                                             EXCHANGE EMAILS WITH
                     •            THIS SUBJECT A N O _


 11/05/14 FRJ        COORDINATION OF EFFORTS REGARDING                      1.00    hrs         250.00 /hr      $250.00
                     RESPONSE TO MOTION FOR CONTINUANCE OF
                     HEARING ON OUR MOTION FOR SUMMARY
                     JUDGMENT. EXCHANGE EMAILS WITH C. BRAZELL
                                    . INSTRUCTIONS TO STAFF.
                     TRAVEL TO COURTHOUSE TO FILE THE RESPONSE
                     AND TALK TO THE COURT COORDINATOR.
 11/05/14 SLD        TELEPHONE CONFERENCE WITH THE KENDALL                  0.20    hrs         125.00 /hr         $25.00
                     COUNTY DISTRICT CLERK TO CONFIRM
                     PLAINTIFF'S MOTION FOR CONTINUANCE WAS
                     FILED AND VERIFIED AND TELEPHONE
                     CONFERENCE WITH C. BRAZELL


 11/06/14 SLD        PREPARAnON OF E-MAIL COMMUNICATION TO                  0.20    hrs         125.00 /hr         $25.00
                     TAMI, JUDGE PALMER'S COURT COORDINATOR,
                     CONCERNING DATES IN DECEMBER TO RESET
                     TRI-BAR'S MSJ.
 11/07/14 FRJ        OBTAINING JUDGE PALMER'S SIGNATURE ON                  0.80    hrs         250.00 /hr      $200.00         /        ,



                                                                                                                            l __)
                     ORDERS RESETTING THE MOTION FOR SUMMARY                                                                /

                     JUDGMENT AND TRIAL.
                                                                            TOTAL FEES BILLED                   $700.00


                                                      EXHIBIT 60
Client-   4425    00002          Bill # 56416                                                           PAGE 2
DISBURSEMENTS                                                    $0.00           Units         Amount


               BILLING SUMMARY:                                               TOTAL FEES                  $700.00
                                                        TOTAL CHARGES FOR THIS BILL                       $700.00




                                                                   BALANCE FORWARD                        $775.00

                                                                  TOTAL BALANCE DUE                     $1,475.00

                        MAIL ALL PAYMENTS TO POBOX 120480, SAN ANTONIO, TX 78212
                                  PLEASE CHECK FOR ANY BALANCE FORWARD.
                    IF,INVOICE COPIES ARE NEEDED, CALL OR EMAIL THE BILLING DEPARTMENT.



 FEE SUMMARY
 SLD    DENTON, SHERRY L            0.40 Hours @        125.00     Per Hour                $50.00
 FRJ   JONES, FRED R                2.60 Hours @        250.00     Per Hour              $650.00
                               --3-.0-0                                                  $700.00

                                        Federal 10# XX-XXXXXXX

                       Privileged and Confidential Attorney-Client Communication




                                                     EXHIBIT 60
                             GOODE CASSEB JONES RIKLIN CHOATE & WATSON
                                                    A Professional Corporation
                                                      Post Office Box 120480
                                                   San Antonio, TX 78212-9680
                                                (210) 733·6030 Fax (210) 733-0330




                                                                                           December 31,2014
                                                                                           Invoice #:    56577          FRJ
                                                                                           Billed through:   December 31,2014

              TRI-BAR RANCH COMPANY LTD.
               C/O COLBIE BRAZELL
               SLATES HARWELL LLP
               1700 PACIFIC AVE. SUITE 3800

              DALLAS, TX 75201

Client Id.    4425
Matter Id.     00002
Reference:


PROFESSIONAL SERVICES RENDERED
 12/16/14 FRJ          HANDLE RESPONSE TO MOTION TO STRIKE AND                      1.00    hrs         250.00 Ihr        $250.00
                       FILING WITH DISTRICT CLERK. MEETING WITH
                       DISTRICT CLERK TO MAKE SURE THE RESPONSE IS
                       TIMELY FILED. PREPARATION OF EMAIL TO
                       COLBIE AND JOHN REGARDING• • •
 12/18/14 FRJ          ATTEND HEARING ON TRI-BAR'S MOTION FOR                       2.00    hrs         250.00 Ihr        $500.00
                       SUMMARY JUDGMENT AND CONFERENCES WITH
                       CLIENT GROUP.
                                                                                    TOTAL FEES BILLED                     $750.00

DISBURSEMENTS                                                          $0,00           Units            Amount


                  BILLING SUMMARY:                                                  TOTAL FEES                       $750.00
                                                              TOTAL CHARGES FOR THIS BILL                            $750.00




                                                                         BALANCE FORWARD                               $0.00

                                                                        TOTAL BALANCE DUE                            $750.00
                             MAIL All PAYMENTS TO POBOX 120480, SAN ANTONIO, TX 78212
                                       PLEASE CHECK FOR ANY BALANCE FORWARD.
                         IF INVOICE COPIES ARE NEEDED, CAll OR EMAIL THE BILLING DEPARTMENT.



  FEE SUMMARY
  FRJ        JONES, FRED R               3.00 Hours @         250.00     Per Hour                 $750.00
                                     -~3~.0~0                                                     $750.00

                                              Federal 10# 74·2600387

                             Privileged and Confidential Attorney-Client Communication



                                                          EXHIBIT 60
DEFENDANT1S
  EXHIBIT
    61
     From:                                         John Grable
    Sent: .                                        Wednesday, June 20, 2012 10:22 AM
    To:                                            Jack Green
    Cc:                                            tpittman@lewisenergy.com; Matthew Martinez; Javier Alonso; John Grable
    Subject:                                       FW: Submittall #3 Rebar Pacement Shop rawings120618
    Attachments:                                   Approved as noted foundation reinforcing 2012_06_19.pdf



    Jack

    Please find approved submittal for the concrete steel reinforcement

    Thanks
    John Grable




      JOHN GRA8LE F4fA
      222 iWMm mo':! 1ft S
      p .2 W.B20.3332         1 2l\}'82D.3334

       www.johngrable.com

(
    From: Victor M. De Anda Jr. [mailto:victor@synergy-se.com]
    sent: Tuesday, June 19, 2012 12:13 PM
    To: John Grable
    Subject: Re: Submittal! #3 Rebar Pacement Shop rawings120618

    John,
    attached please find the shop drawings. There is one item for your review

    thanks



    Victor M. De Anda Jr., P.E.
    Synergy Structural Engineering, Inc.
    901 Victoria St. Suite "e"
    Laredo, TX. 78040
    0: 956-753-5860
    F: 956-753-6210
    M: 956-237-7908



                                                                           1

                                                                     EXHIBIT 61
From: John Grable 
To: Victor M. De Anda Jr. 
sent: Tue, June 19, 2012            11:46:15 AM
Subject: FW: Submittal! #3 Rebar Pacement Shop rawings120618

Victor

Attached please find steel re bar submittals

Thanks
John




   JOHNGRABH. r:AIA
                                      rx
   2:22 J\1l~I;iJ Hv.y -I S~f1 Ar\tO~H?, 7S;!0'i)
   p 2HUl2(U332               I 210,820.33:'14
    www.johnqrable.com


     -------------------_.~                             .._---------
From: Jack Green [mailto:jgreen@sbsworld.netl
Sent: Monday, June 18, 20123:29 PM
To: John Grable; Thomas Pittman
Cc: Matthew Martinez
Subject: Submittall #3 Rebar Pacement Shop rawings120618

Submittal # 3 rebar placement drawings for approval a requested.

Thanks,


Jack R Green
LEED Green Associate
Project ManagerlBusiness Development
SBS Construction and Development
17 Scenic Loop Rd
Boerne, TX 78006

210-789-1898 cell
830-981-5308 fax




                                                        2
                                                    EXHIBIT 61
                                   SYNERGY STRUCTURAL ENGINEERING, INC.
                                                   901 Victoria 5t Suite "C· Laredo, TX. 78040
                                            (956) 753-5860 (fax) 753-6210 synergy@synergy-se.com
                                                       rSPE Firm Registration No.: F-7661


 Transmittal Letter
llaIB:       June 19. 2012                                    Project nome:   Los Cerritos Hangar
To:          John Grable Architects, Inc.                     Project No.:    SSE-12-013
             222 Austin Hwy #1
             San Antonio. TX. 78209
AIln:        Mr. John Grable, AlA

 WETRAHSMIT                         xhereWilh
                                     J under separate cover
                                       J as requested
 FOR YOUR                           - review and comment
                                    x information
                                    r records
 THE FOLLOWING                      I: drawings
                                    ,":". specifications
                                    ..: change order
                                    x shop dJaWings
                                    COniER:
  ITEM NUMBER           COPIES       DESCRIPTION
         1                   1       Foundation Reinforcing Shop Drawings
         2
         3
         4
REMARKS




 By: Victor M. De Anda Jr.. P.E                                                            Date:

                                            Prlnted Name:                                  Time:
lHI5B5
                                                                                                                 r«~\ ~c,    'BeS.le;
COHSTRUCTlOI'-J                 DEVEl OPMtclT
                                                                                                   :,un A'11'.I)F:.' i:: i&T'3                                                         Schneider Steel
                                                REBAR CUT SHEET AND SHIPPING LIST
    j-">::~.   OTY BARS      SZ         LNGTH      MARK   TYP          A        B       C     D          E   FIR    G           J           0      H
                FOUNDA TlON


         @ SPREAD FOO TlNGSJ!"'!- SF)
    343                43    #5         40-00                                                                              CONT@ 12"EW(BOT7)


         BEAM MK Bl (16" X 36') 494 LF
         .... TYP EXTERIOR BEAM ••••
    ~
    x 1 .. 54          54    #5         40-00                                                                              2 TOP     _
                                                                                                                              -_ &_-BOTT
                                                                                                                                ..   ...

     xl·· 332-        332    #3          7-07      301    T1           -04     -112    2-06   -112    2-06          -{)4   TIES@ 18"


         BEAM M..K!3~2 (12' X 36J.!14.LF
         .... TYP EXTERIOR BEAM ••••



    ~
      xl·H~O          100 #6            40-00                                                                              2 TOP & BOTT
                                                                                     Schneider Steel
                                                                        REBAR CUT SHEET AND SHIPPING LIST
."lEO         QTY BARS SZ                                 LNGTH                   MARK        TYP          A       B         C      D       E      FIR    G                0             H   K              ~~- ..   _-
~- ~                                  6, #3                   9-11                303
                                                                                        ---
                                                                                              T1           -04    -072       4-00   -072    4·00          -04   TIES
                                                                                                                                                                                                        (
                                                                                                                                                                "'@I"SLOPE'"
                                                                                                                                                                                                        \
:fB
 x        4         2'
                                      16 #6
                                         #6
                                                              6-                                                     Schneider Steel
                                            REBAR CUT SHEET AND SHIPPING LIST
REO     OTY BARS        S2         LNGTH      MARK                A        B           C      o      E      FIR   G                  o         H      K


     TRENCH DRAIN MK TD2 (78 LF)


     PLEASE VERIFY IF DRAIN IS 13" DEEP


                  151 #4      '    4(}-00                                                                               7CONT
                  79    #4          4-04      402    S10                  1-                                                      Schneider Steel
                                             REBAR CUT SHEET AND SHIPPING LIST
       QTY BARS
        116
                      sz
                ,11/i -1#5
                                    f:NGTH
                                    34-111
                                                MARK
                                                5114
                                                         TYP
                                                         2
                                                                     A
                                                                     -10
                                                                               B
                                                                            34-                                              Schneider Steel
                                     REBAR CUT SHEET AND SHIPPING LIST
                                     TOTAL                             STRAIGHT                      LIGHT BENT                            HEAVY BENT
SIZE                   PIECES                WEIGHT           PIECES         WEIGHT         PIecES          WEIGHT               PIECES           WEIGHT
tIJ Gr 60                   956                2604                                            956                2604
114 Gr 60                   172                1180               28               748         144                 432
#5 Gr60                    1351               33157              545              16628                                              606              16529
#88r60                      314               11073              154              9252                                               160                1821


To/el                      2793               48014              727              26628       '100                3036               966              18350

Long bar is: siu #5, Sir, 40.(J0
LargeSl h (ero): size 5 type 4     5-092 WideSl Bent Bar. Msrl<=502 type=4   Wldth= 4--GB




                                                      CUSTOMER:          ACE CONCRETE                                    SHIP:
                                                      JOB:               ROD LEWIS LOS CERRITOS HA
                                                      LOCATION:                                                          JOB NO:           5T247-01
                                                                                                                         DR: DAIE'06-15-2012
                                                      CITY:                                                              RE:VISED:
                                                      Po/JOfJNO:                                                         REF. SH:              RP-l
                                                      TEL NO.                                                            SHliIHSOF5




                                                                        EXHIBIT 61
                         Schneider Steel
          REBARCUTSHEETANDSH~~NGL~T

Type T1         Type 17                        Type 4                Type 810



              a 1,-_--.::'    10
                         c



Type 2




               CUSTOMER:     ACE CONCRETE                SHIP:
               JOB:          ROD LEWIS LOS CERRITOS HA
               LOCATION:                                 JOB NO:       5T247-01
                                                         DR: DATIE: O~15·20f2
               CITY:                                     REVISED:
               POIJOBNO:                                 RE:F. SH:        RP-f
               TEL NO.




                                                                                  ()
                             EXHIBIT 61
                                                    . . . ."S1RtJClURA1o~.
                                                    c:J'lllO_i"1lOt'_          ~
                                                                          ..•'._.....m
                                                    I::;:J ~'''''.~'HW. -"1.\'11. ~t
                                                  CHECIQrfQ la aNn FOR c;ENEliU~ co~rr;'W.l"\iCE.'.nt-< DESIG'"
                                                  ~PTor;>qOJEC~ ~~OliC~JFRA, ..·(' ....'-'."CE WTH'::ONliU.C'-
                                                  [l()(;\JUENT,s CCN~ "A(.:-':':'"-'~ L;. ....,< ' .... IS.: • ', .. ·:O.... H~ ...I...G ....ND
                                                  COAREL4TlNQ D-"~ ..;,,- ",,'..... .it!::,,·.                 ~•• ')>Jlrl'AT'ON ~jCI"I
                                                  PERT~S TO ''''~I,,;:j' :, .... f./a                  )~ '~)N!'i"'qUCTION
                                                  TCC......lQuI.:S ~l) ; CQ :;"'C ,p,j,-' 1·.), ' ; ,V;'- ... -~ .... ~ fj;lAf.,
                                                  t:ttECKING Of          ':It' OP~wV'!>.,.'    "t,    :)('"i"  ~hIE\lE
                                                  CONTR:"C1C)R Of                Rl.S .. :-,~s;n;,;n       ~::.••   V£. ..'I .. TJO.... F~O""
                                                  ~::;"OLl".E"';                                                "''''OR E,,"OOSOO
                                                  a--
                                                  1»In:                              '"1L



                                                        P~rJ"ct.... ~ ~Ol""'-)
                                                          C-AAlJ~1:(?                   U>i.. «I.>. iU.'I:>l~                               (),-l

                                                          cr..fL !lilt...
                                                          ~ tl.1/('                        to Jfk.. h Ol..f 'fW' 0 y
                                                          OM\.J~                 .




                           FOUNDATION PLAN                                             FOR REBAR PLACEMENT NOT
                                                                                     IFOR CONSTRUCTION

                                                                           f.tj....j-:_:_.N_:_:l~_:~_O:_:_;;_:_OO-iSCHN EIDE ~

            :1I61&BWIIJ
            7iES t;:o-
                           --ljr.
                               ii~~
                                      ~~;,.
                                      '"'deV'''
                                                                      f~­
                                                                      I~I
                                                                            Ii       IWGEMBlERROAD

                                                                                     SAN ANTONIU. "11. ItIZl"


                                                                                     JOB NAME

                                                                                     CUS lO""fH
                                                                                                        LOS CERRITOS HANGER

                                                                                                        ACI:i CONCRETE
                                                                                                                             !::>--'   TEEL

                                                                                                                                           JOaNO     5T2047


TYP BEAM   SECTIO~        TYP BEAM SECTION
                                                                     J               DETAILS Of


                                                                                     DETAllER
                                                                                                       fOUNDATION


                                                                                                        SS
                                                                                                                                           DATE     tJ/13i12
DEFENDANT1S
  EXHIBIT
    62   .
        =
From:                              Jennie Briggs 
Sent:                              Thursday, July 11, 2013 2:31 PM
Subject:                           Los Cerritos Hangar: Robertson 'Lectric
Attachments:                       Los Cerritos Hangar - Robertson Electric Lien Adjustment.pdf



Thanks!

THE ELECTRONIC TRANSMISSION (AND/OR THE DOCUMENTS ACCOMPANYING IT) MAY CONTAIN CONFIDENTIAL INFORMATION BELONGING TO
THE SENDER THAT IS PROTECTED BY THE ELECTRONIC COMMUNICATIONS PRIVACY ACT, 18 U.S.C. SECTIONS 2510 AND 2521 AND MAY BE
LEGALLY PRIVILEGED. THIS MESSAGE (AND ANY ASSOCIATED FILES) IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL. SUBJECT TO COPYRIGHT OR CONSTITUTES A TRADE SECRET. IF
YOU ARE NOT THE INTENDED RECIPIENT YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, COPYING OR DISTRIBUTION OF THIS MESSAGE.
OR FILES ASSOCIATED WITH THIS MESSAGE IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY
LEWIS ENERGY GROUP'S LEGAL DEPARTMENT IMMEDIATELY BY TELEPHONE (210-384-3200) AND DESTROY THE ORIGINAL MESSAGE. MESSAGES
SENT TO AND FROM US MAY BE MONITORED. THANK YOU!




                                                        EXHIBIT 62
los Cerritos Hangar: Robertson Electnc




                                         EXHIBIT 62
DEFENDANT1S
  EXHIBIT
    63 .
          WEEKL Y REPORT
                                                            PROJECT #                              1378

                     SBS Construction
          a
                                                            PROJECT:                   Los Cerritos Hangar
                                                                            Rod Lewis, Thomas Pittman, Parnak
                     P.O.   Box   780849                                    Charkhchi
                                                            Email
                     San Antonio, Texas       78278         Distribution           John Grable, Matt Martinez

                                                                                  Steve Schiffman, Jack Green


       Contract Status Report for the Week Ending:                                   6/10/2012

      Submitted By:                                                                 Jack Green

      Date Submitted:                                                                 6/8/2012


      Contract Date:                           05/31/2012       Original Contract Amount:            $1,226,074.00
      Start Date:                              05/31/2012      Approved Change:                        $44,604.00
      Contract Time:                            173 days       Current Contract Amount:              $1,271,208.00
      Estimated Completion Date:               12/31/2012      Pending Changes:                           N/A
      Total Rain Days:                             0           Pending Contract Amount:              $1,271,208.00
     Rain Days This Week:                          0           Additional Time Required:                   0


                                             Work Completed This Week

     Ordered survey company to set bench mark and buildinQ corners on existinQ pad.
     Turned in submittals for approval on the following; slab reinforcing, concrete mix design, trench drains
     electrical fixtures, plumbing fixtures, mechanical equipment, macro fans.




                                       Work to be Completed Next Week
    Conduct survey (BldQ corners and ff elevation), submit septic system requirements, test pad.

    Begin working with power company to Qet power/transformer to the site.



                                             Subcontractor Problems
    N/A




                                               Outstanding Issues
    Need final plans to finish submittals.


)                                                      EXHIBIT

                                                I~
 WEEKL Y REPORT
                                                     PROJECT #                           1378

              SBS Construction
   a
                                                     PROJECT:                Los Cerritos Hangar
                                                                    Rod Lewis, Thomas Pittman, Parnak
              P.O. Box 780849                                       Charkhchi
                                                     Email
              San Antonio Texas 78278
                           l                         Distribution
                                                                         John Grable, Matt Martinez

                                                                        Steve Schiffman, Jack Green


Contract Status Report for the Week Ending:                                 6/17/2012

Submitted By:                                                               Jack Green

Date Submitted:                                                              6/8/2012


Contract Date:                          05/31/2012       Original Contract Amount:         $1,226,074.00
Start Date:                             05/31/2012       Approved Change:                   $44,604.00
Contract Time:                           173 days        Current Contract Amount:          $1,271,208.00
Estimated Completion Date:              12/31/2012       Pending Changes:                          N/A
Total Rain Days:                            0            Pending Contract Amount:          $1,271,208.00
Rain Days This Week:                        0            Additional Time Required:                 0


                                     Work Completed This Week
Met onsite with Medina Co-Op, will have proposal for power service on Monday or Tuesday. Transformer
can be set in about 4 weeks.
KFW Surveyinq set buildinq corners with off sets, benchmark, etc.
Submitting electrical switchqear and rebar shop drawinqs.


                                   Work to be Completed Next Week
Continue with submittal process.




                                      Subcontractor Problems
N/A


                                         Outstanding Issues
N/A




                                                                                          SBS 1406
          WEEKL Y REPORT
                                                           PROJECT #                          1378

                    SBS Construction                       PROJECT:               Los Cerritos Hangar


          ill       P.O. Box 780849
                    San Antonio, Texas     78278
                                                           Email
                                                           Distribution
                                                                          Rod Lewis, Thomas Pittman, Parnak
                                                                          Charkhchi
                                                                               John Grable, Matt Martinez

                                                                              Steve Schiffman, Jack Green


      Contract Status Report for the Week Ending:                                6/24/2012

      Submitted By:                                                              Jack Green

      Date Submitted:                                                            6/22/2012


      Contract Date:                          05/31/2012      Original Contract Amount:        $1,226,074.00
      Start Date:                            05/31/2012       Approved Change:                   $44,604.00
      Contract Time:                           173 days       Current Contract Amount:         $1,271,208.00
     Estimated Completion Date:              12/31/2012       Pending Changes:                       N/A
     Total Rain Days:                             0           Pending Contract Amount:         $1,271,208.00
(
     Rain Days This Week:                         0          Additional Time Required:               0


                                         Work Completed This Week
     Released Concrete Contractor. Received rebar shop drawing approval.
     Submittal turned in for electrical switchQear, rebar shop drawings.



                                     Work to be Completed Next Week
    Set batter boards, set forms, start to trench beams.




                                           Subcontractor Problems
    N/A



                                              Outstanding Issues
    Uvalde Concrete has no fly ash available.
    Need plumbing submittal approval/comments (trench drains)




                                                                                                         TR 00153
DEFENDANT1S
  EXHIBIT
     64
    WEEKL YREPORT
                                                        PROJECT #                             1378

                SBS Construction                        PROJECT:                  Los Cerritos Hangar


      WI        P.O.   Box   780849
                San Antonio, Texas     78278
                                                       Email
                                                       Distribution
                                                                       Rod Lewis, Thomas Pittman, Parnak
                                                                       Charkhchi
                                                                              John Grable, Matt Martinez

                                                                             Steve Schiffman, Jack Green


  Contract Status Report for the Week Ending:                                   07/02/2012

  Submitted By:                                                                Jack Green

  Date Submitted:                                                               612212012


  Contract Date:                          05/31/2012       Original Contract Amount:            $1,226,074.00
  Start Date:                             05/31/2012       Approved Change:                      $44,604.00
  Contract Time:                           173 days        Current Contract Amount:            $1,271,208.00
 Estimated Completion Date:               12/31/2012       Pending Changes:                          N/A
 Total Rain Days:                             0           Pending Contract Amount:             $1,271,208.00
 Rain Days This Week:                         0           Additional Time Required:                   0


                                      Work Completed This Week
 Forms set, begin beam excavation.


                                  Work to be Completed Next Week
Continue with form work, start plumber???
On schedule to receive anchor bolt pattern next week. Looking to have complete PEMB package for
approval by 7-20.




                                       Subcontractor Problems
N/A



                                          Outstanding Issues
Still pending submittals on plumbing, electrical fixtures, mix design. Need plumbing as soon as possible,
Specifically trench drains.




                                                  EXHIBIT

                                         Jf&(,4I
 WEEKL Y REPORT
                                                      PROJECT #                            1378

              SBS Construction                        PROJECT:                 Los Cerritos Hangar


   ir:ll      P.O. Box 780849
              San Antonio, Texas     78278
                                                      Email
                                                      Distribution
                                                                     Rod Lewis, Thomas Pittman, Parnak
                                                                     Charkhchi
                                                                          John Grable, Matt Martinez

                                                                         Steve Schiffman, Jack Green


Contract Status Report for the Week Ending:                                   07/08/2012

Submitted By:                                                                 Jack Green

Date Submitted:                                                               6/22/2012


Contract Date:                          05/31/2012        Original Contract Amount:          $1,226,074.00
Start Date:                             05/31/2012        Approved Change:                    $44,604.00
Contract Time:                            173 days        Current Contract Amount:           $1,271,208.00
Estimated Completion Date:               12/31/2012        Pending Changes:                       N/A
Total Rain Days:                              0            Pending Contract Amount:          $1,271,208.00
Rain Days This Week:                          0           Additional Time Required:                  0


                                     Work Completed This Week
Continue forms, form complete by Saturday on slab.
Received final structural drawinQs on Tuesday (7/3/2012)
Received plumbinq submittals last Friday (6/29/2012)
                                 Work to be Completed Next Week
Beqin plumbinq rouqh in (slab) beqin electrical rouqh ( slab)




                                       Subcontractor Problems
N/A




                                          Outstanding Issues




                                                                                           SBS 1409
      WEEKL Y REPORT
                                                           PROJECT #                          1378

                   SBS Construction                        PROJECT:                Los Cerritos Hangar


          I.       P.O. Box 780849
                   San Antonio, Texas 78278
                                                           Email
                                                           Distribution
                                                                          Rod Lewis, Thomas Pittman, Parnak
                                                                          Charkhchi
                                                                               John Grable, Matt Martinez

                                                                              Steve Schiffman, Jack Green


     Contract Status Report for the Week Ending:                                 07/15/2012

     Submitted By:                                                               Jack Green

     Date Submitted:                                                             7/13/2012


     Contract Date:                           05/31/2012      Original Contract Amount:         $1,226,074.00
     Start Date:                              05/31/2012      Approved Change:                   $44,604.00
     Contract Time:                            173 days       Current Contract Amount:         $1,271,208.00
     Estimated Completion Date:               12/31/2012      Pending Changes:                       N/A
    Total Rain Days:                              0           Pending Contract Amount:         $1,271,208.00
(   Rain Days This Week:                          a           Additional Time Required:              0


                                         Work Completed This Week
    Forms Completed, Plumber was delaved due to rain, will be on site Mondav


                                     Work to be Completed Next Week
    Continue plumbing, begin rebar install.




                                          Subcontractor Problems
    N/A




                                              Outstanding Issues
 WEEKL Y REPORT
                                                      PROJECT #                           1378

              SBS Construction                        PROJECT:                Los Cerritos Hangar


   i=il       P.O.   Box   780849
              San Antonio, Texas       78278
                                                      Email
                                                      Distribution
                                                                     Rod Lewis, Thomas Pittman, Parnak
                                                                     Charkhchi
                                                                          John Grable, Matt Martinez

                                                                         Steve Schiffman, Jack Green


Contract Status Report for the Week Ending:                                  07/22/2012

Submitted By:                                                                Jack Green

Date Submitted:                                                              712312012


Contract Date:                           05/31/2012       Original Contract Amount:         $1,226,074.00
Start Date:                              05/31/2012       Approved Change:                   $44,604.00
Contract Time:                           173 days         Current Contract Amount:          $1,271,208.00
Estimated Completion Date:               12/31/2012       Pending Changes:                       N/A
Total Rain Days:                               0          Pending Contract Amount:          $1,271,208.00
Rain Days This Week:                           0          Additional Time Required:                 0


                                      Work Completed This Week
Plumbinq underqround rouqhed in.


                                    Work to be Completed Next Week
Backfill, compact, install rebar.




                                        Subcontractor Problems
N/A




                                          Outstanding Issues
Shop drawings for PEMB due this week.




                                                                                             SBS 1410
   WEEKL Y REPORT
                                                         PROJECT #                               1378
                                                                                                                '.-
                SBS Construction                         PROJECT:                   Los Cerritos Hangar




      •         P.O.   Box   780849
               San Antonio, Texas       78278
                                                         Email
                                                         Distribution
                                                                          Rod Lewis, Thomas Pittman, Parnak
                                                                          Charkhchi
                                                                                John Grable, Matt Martinez

                                                                               Steve Schiffman, Jack Green


 Contract Status Report for the Week Ending:                                      07/29/2012

 Submitted By:                                                                    Jack Green

 Date Submitted:                                                                   7/27/2012


 Contract Date:                            05/31/2012       Original Contract Amount:              $1,226,074.00
 start Date:                               05/3112012       Approved Change:                        $44,604.00
 Contract Time:                             173 days        Current Contract Amount:               $1,271,208.00
 Estimated Completion Date:               12/31/2012        Pending Changes:                            N/A
 Total Rain Days:                              0            Pending Contract Amount:               $1,271,208,00
Rain Days This Week:                           0            Additional Time Required:                       0


                                      Work Completed This Week
Plumbing underground complete and tested, backfilled. Vapor barrier, installed, rebar is being installed
PEMB shop drawings have been submitted, received approval from structural, Architectural
approval/comments expected bv end of day.

                                  Work to be Completed Next Week
Electrical rough in, in slab. Set anchor bolts, prep for pour. Shooting to pour the week of August 6 tn •




                                        Subcontractor Problems
N/A




                                           Outstanding Issues
DEFENDANT1S
  EXHIBIT
     65
   WEEKL Y REPORT
                                                        PROJECT #                          1378




      a        SBS Construction                         PROJECT:                Los Cerritos Hangar
                                                                       Rod Lewis, Thomas Pittman, Parnak
                P.o.   Box   780849                                    Charkhchi
                                                        Email
               San Antonio, Texas      78278            Distribution        John Grable, Matt Martinez

                                                                           Steve Schiffman, Jack Green


  Contract Status Report for the Week Ending:                                 08112/2012

  Submitted By:                                                               Jack Green

  Date Submitted:                                                             8/11/2012


  Contract Date:                         05/31/2012        Original Contract Amount:         $1,226,074.00

 Start Date:                             05/31/2012        Approved Change:                   $44,604.00
 Contract Time:                           173 days         Current Contract Amount:         $1,271,208.00
 Estimated Completion Date:              12/31/2012        Pending Changes:                       N/A
 Total Rain Days:                             0            Pending Contract Amount:         $1,271,208.00
 Rain Days This Week:                         0            Additional Time Required:              0


                                      Work Completed This Week
 All rebar set and inspected, forms and block outs complete.


                                 Work to be Completed Next Week
Set anchors, set slab drop for bathroom/office. Prep for pour




                                      Subcontractor Problems
N/A




                                         Outstanding Issues
WorkinQ with Uvalde Concrete to Qet a firm pour date.




                                             EXHIBIT

                                       Im~15
DEFENDANT1S
  EXHIBIT
    66
 WEEKL Y REPORT
                                                      PROJECT #                             1378

              SBS Construction                        PROJECT:                  Los Cerritos Hangar


   if:!       P.O. Box 780849
              San Antonio, Texas 78278
                                                      Email
                                                      Distribution
                                                                     Rod Lewis, Thomas Pittman, Parnak
                                                                     Charkhchi
                                                                            John Grable, Matt Martinez

                                                                           Steve Schiffman, Jack Green



Contract Status Report for the Week Ending:                                   09/09/2012

Submitted By:                                                                 Jack Green

Date Submitted:                                                                 91712012




Contract Date:                           05/31/2012       Original Contract Amount:            $1,226,074.00
Start Date:                              05/31/2012       Approved Change:                      $44,604.00
Contract Time:                            173 days        Current Contract Amount:             $1,271,208.00
Estimated Completion Date:               12/31/2012       Pending Changes:                      $27,544.32
Total Rain Days:                              0           Pending Contract Amount:             $1,271,208.00
Rain Days This Week:                          0           Additional Time Required:                   0




                                      Work Completed This Week
Window pricinq complete. Mock ups are complete at qlacier caps yard.
Building set for delivery week of October 1S , trying to get this moved up, will have an update Monday.
9/10/2012

                                  Work to be Completed Next Week
Prep for paving, end of the week.

                                               Project issues
Grable is setting a meeting with plyboo rep to discuss fading issues.
Water pressure might be an issue in servicing the new buildinq, need to discuss with Tom.

                                           Outstanding Issues
Utility fees to Medina Coop still need to be paid.
Need approval on mock ups to release material.



                                              EXHIBIT


                                       I 1& "''''                                              SBS 1413
 WEEKL Y REPORT
                                                     PROJECT #                             1378

              SBS Construction                       PROJECT:                  Los Cerritos Hangar
                                                                     Rod Lewis, Thomas Pittman, Parnak
              P.O.   Box   780849
   If=-       San Antonio, Texas     78278
                                                     Email
                                                     Distribution
                                                                     Charkhchi
                                                                            John Grable, Matt Martinez

                                                                           Steve Schiffman, Jack Green



Contract Status Report for the Week Ending:                                   09/30/2012

Submitted By:                                                                 Jack Green

Date Submitted:                                                                9128/2012




Contract Date:                          05/31/2012       Original Contract Amount:            $1,226,074.00
Start Date:                             05/31/2012       Approved Change:                       $44,604.00
Contract Time:                           173 days        Current Contract Amount:             $1,271,208.00
Estimated Completion Date:              12/31/2012        Pending Changes:                      $27,544.32
Total Rain Days:                             6            Pending Contract Amount:            $1,271,208.00
Rain Days This Week:                         0           Additional Time Required:                   0




                                     Work Completed This Week
Septic System installed and complete, Rebar for concrete pavinQ set.
BuildinQ set for Delivery the week of October 15m.

                                 Work to be Completed Next Week
Pour maybe? Provide metal samples for cladding revision request.

                                              Project issues
Uvalde Concrete is tryinq to set us up for end of next week or beQinninQ of the foliowinQ week for concrete.
Need to know about windows, and wood supplier information.

                                          Outstanding Issues
Utility fees to Medina Coop still need to be paid- Was working with Jennie Briggs at Glacier cap regarding
this issue earlier in the week.
Need approval on mock ups to release material.




                                                                                              SBS 1414
DEFENDANT'S
  EXHIBIT
    67 .
 WEEKL Y REPORT
                                                        PROJECT #                                1378

              SBSConstruction
   a
                                                        PROJECT:                     Los Cerritos Hangar
                                                                         Rod Lewis, Thomas Pittman, Parnak
               P.O.   Box   780849                                       Charkhchi
                                                        Email
              San Antonio, Texas       78278            Distribution            John Grable, Matt Martinez

                                                                               Steve Schiffman, Jack Green



Contract Status Report for the Week Ending:                                        11/4/2012

Submitted By:                                                                     Jack Green

Date Submitted:                                                                    11/5/2012




Contract Date:                             05/31/2012        Original Contract Amount:              $1,226,074.00
Start Date:                               05/31/2012         Approved Change:                           $0.00
Contract Time:                              173 days         Current Contract Amount:               $1,271,208.00
Estimated Completion Date:                01/30/2012         Pending Changes:                        $72,144.00
Total Rain Days:                                6            Pending Contract Amount:               $1,271,208.00
Rain Days This Week:                            0            Additional Time Required:                     0




                                       Work Completed This Week
Rebar for pavinQ and septic system installed week ending 9/30/2012
Received first load of steel for project, more loads to follow next week as steel.
Deliver of more equipment and material in preparation for steel delivery.
                                   Work to be Completed Next Week
Begin steel erection, deliver remainder of buildinQ on Wed and Thursday.

                                                 Project issues
Change Order # One was submitted on July 7,2012 still have not received siQned COpy
Change Order # Two was submitted on October 4,2012 still have not received signed copy
                                             Outstanding Issues
Still waiting on modeling of wood selections for interior siding, still waiting on approval of exterior wall
selection-masonry and steel exterior.
Still workinQ with concrete contractor to negotiate cod/ pour date.




                                                    EXHIBIT

                                           liBtI'                                                  SBS 1417
DEFENDANT1S
  EXHIBIT
     68
                                                                                 SBSCONSTRUCTION DAILY FIELD REPORT
     PROJECT NAME:                                                                                                Los Cerritos Hanger
     SBS PROJECT NO.                                                                              ,                                                     1378
     ARCHITECT PROJECT NO.                                                       .   ...


     DAILY REPORT NO.                                                                  1                          DAY:      Tuesday             DATE:              111/20/2012
     CONTRACT DAYS                                                                                                REMAINING DAYS
                                                                                                                       WEATHER
     TIME                                                                 AM                                                                          TIME                                    PM
                                                                                                          ,
     SUNNY                                                X                                                                                          SUNNY
     CLOUDY                                .'                                                                                                       CLOUDY
                                                                            ..
     RAIN                                                                                         "."                                                 RAIN
     TEMP LOW·'"                                          52              P                                                                        TEMP LOW                                   FO
     TEMP HIGH                                            80              p"                                                                I      TEMP HIGH                                  FO
                                                               .. ,.
        ,.                                                                                      '.,.,',,'             WORKFORCE                                ,                                   "

        .··,··.CLASSIFICATION                                            MEN                          •           HOURS                                  DESCRIPTION                 '."
    PROJECT MANAGER
    SUPERINTENDENT                                                                                            1             8
    SMS                                                                                                       5            10 Purlins substantially complete




(




                             '   .... ,.        '.,                     .,'                , .. ,.'
                                                                                          ,EQUIPMENT "",", .                                                                     ,             ,

         """"
                     DESCRIPTION . •. ,.                                               '.        , ,       DESCRIPTION """ ...",.,.
     "".'                                                                  "     ,NUMBER    ..;,                                                                            .,             NUMBER
    Skytrak
                                                                '"                                            1
    Generator                                                                                                 1
     ",....                                                                                     INSPECTIONS I TESTING! VISITORS                                                                        ,
    Tom Pittman - Glacier Cap Construction - Site visit



             ...'.       "
                                                      '.,.',           "',,' ,.> '                    WORKDESCRIPTION SUMMARY                                                                  ,
    Toilet serviced
    Dumpster service by City ofUvalde ONLY - will have answer regarding service availability by Tues. 01 Dec




     SUPERINTENDENT                                   I                                                   Kyle Kieke                         DATE:                 I                          11/20/2012

                                                                                                                                                 EXHIBIT
                                                                                                                                  1
                                                                                                                                        I T&IPfb                                                   SBS 15 16
                                                                        SBS CONSTRUCTION DAILY FIELD REPORT
         PROJECT NAME:                                                                 Los Cerritos Hanger
         SBS PROJECT NO.                                                                                                        1378
         ARCHITECT PROJECT NO.
         DAILY REPORT NO.                                                1             DAY:      Wedensday             DATE:            \11/21/2012
         CONTRACT DAYS                                                                 REMAINING DAYS
                                                                                            WEATHER                                                              ,


         TIME                                                      AM                                                           TIME                                     PM
         SUNNY                    ','                     X                                                                    SUNNY
         CLOUDY                                                                                                                CLOUDY
               ,                                                                                                                RAIN
         RAIN
                                                                                                                                             "




        TEMP LOW                        ,                 57       FO                                                       TEMP LOW                                     FO
         TEMP HIGH ',,', """
                  "'                                                                 SBS CONSTRUCTION DAILY FIELD REPORT
     PROJECT NAME:                                                                     Los Cerritos Hanger
     SBS,PROJECT NO.                                                                                                             1378
     ARCHITECT PROJECT NO.
     DAILY REPORT NO.                                             3                    DAY:      Wedensday          DATE:                     111/26/2012
     CONTRACT DAYS                                                                     REMAINING DAYS
    I·.""                                                                                    WEATHER
    TIME                                       "          AM                                                                      TIME                                                     PM
               .                                                                                                                                           ..
    SUNNY"                                         X                                                                          ". SUNNY
    CLOUDY                                                                                                                       CLOUDY
    RAIN.,.                                                                                                          ..           RAIN
    TEMP LOW                                       59     FO              .'                                                  TEMP LOW . .                                                 FO
    TEMP HIGH'" ..•...•                            75     FO                                                                  TEMP HIGH                                                    FO
        .. :. ....    "    ...... .. ".   '.       ",.'                                  .   WORKFORCE •..•.                  .'....          "       ,.'                     .. ".'.
                                                                 "
       , ·····CLASSIFICATION                              MEN         "                HOURS                 ..                  • DESCRIPTION ...
    PROJECT MANAGER
    SUPERINTENDENT                                                             1                  7
    SMS                                                                        3                  9 Install north/south eave purlins




\
!




            .. '     ...   ..                                                                 EQUIPMENT                   .                                     ..
        . . . . • . DESCRIPTION                                                                                                                                                         NUMBER •...
                                                           '.'
                                                                      NUMBER                            '.        DESCRIPTION
    Skytrak                                                                        1
    Generator                                                                      1
              ....                                                    INSPECTIONS / TESTING/ VISITORS                                                                .   ,.



            .....,.!.                                                      WORK DESCRIPTION SUMMARY                                    ....
                                                                                                                                                      ".                      : .


    Dumpster delivered - additional one-time set up fee of$150, total set-up fee and first dumpster's rent - $750




     SUPERINTENDENT                            I                               Kyle Kieke                           DATE:                         I                                         11/26/2012




                                                                                                        10f 1                                                                                    SBS 1518
                                                                         SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                                                   Los Cerritos Hanger
 SBSPROJECT NO.                                                                                                                              1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                                         4                      DAY:      Tuesday                 DATE:                 111/27/2012
 CONTRACT DAYS                                                                                   REMAINING DAYS
      ".'                                                                                              WEATHER
 TIME ,"                                                            AM                                                                      TIME                                          PM
 SUNNY                                                         X                                                                           SUNNY '
 CLOUDY                                                                                                                                   CLOUDY
 RAIN    ....                                                                                                                               RAIN
 TEMP LOW                                                      49   FO                                                                   TEMP LOW                                          FO
                                                                              .,.
 TEMP HIGH                                            '.
                                                               70   FO                                                                   TEMP HIGH                                         FO
  '   ........ ".""            .. "            .......                        ..
                                                                                                       WORK FORCE, ,'",'.,                                              ',.
 . . ,....' CLASSIFICATION                                          MEN             '.
                                                                                                 HOURS .•.           ....,.    "
                                                                                                                                                     •

                                                                                                                                                  DESCRIPTION
PROJECT MANAGER
SUPERINTENDENT                                                                           1                    8
SMS                                                                                      5                    9 Install purlin straps




                      ".
                                                                                                       EQUIPMENT
  ,"',.                DESCRIPTION                                             NUMBER                    ..       I'.'"       DESCRIPTION                    .   .,.,         .,.       NUMBER
Boom lift                                                                                    1                                     Scissor lift                                           1
Skytrak                                                                                      1                                     Generator                                              1
      . "
                       ,
                                      ......               .
                                                                              INSPECTIONS / TESTING/ VISITORS                                                                       .

Lingo - Ranch Foreman
Monica Rokohl- Ranch Manager - will check to see ifwe can work this weekend


      .'    .. .'
               ,"   ....   "
                                                 ,"                 ,"


High morning winds forced temporay work stoppage, resumed as normal after lunch
                                                                                    WORK DESCRIPTION SUMMARY                                  '.                                              "




SMS wil/ plus up crew to 6 workers for remainder of heavy steel erection
Purlin straps 50% complete




 SUPERINTENDENT                                            I                             Kyle Kieke                                DATE:                 I                                    11/27/2012




                                                                                                                     10f 1                                                                        SBS 1519
                                                   SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                        Los Cerritos Hanger
 SBS PROJECT NO.                                                                                             1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                       S             DAY:      Wedensday          DATE:              111/28/2012
 CONTRACT DAYS                                                        REMAINING DAYS
                                                                           WEATHER
 TIME                                         AM                                                            TIME                             PM
 SUNNY                          X                                                                          SUNNY                                   ..
 CLOUDY                                                                                                    CLOUDY
 RAIN                                                                                                       RAIN
 TEMP LOW                       3S            FD                                                         TEMP LOW                            FD
 TEMP HIGH                .     68            F"                                                         TEMP HIGH                           Fa
     ....         ..                                                  .   WORKFORCE                                           ...        .


     ·.CLASSIFICATION                         MEN                     HOURS                                       DESCRIPTION
 PROJECT MANAGER                                              1                 3 Site meeting
SUPERINTENDENT                                                1                 8 Site meeting
SMS                                                           6                 9 Heavy steel erection, purlin straps, bracing
Robertson Electric                                            1                 1 Delivered trailer with fixtures




     ...         .''''.
                  DESCRIPTION
                                    ......•
                                     ......
                                                   ..
                                                                  '   .     EQUIPMENT
                                                                                    ..           DESCRIPTION              .
                                                                                                                                    ..


                                              ••            NUMBER                                                    .
                                                                                                                                         NUMBER
Boom lift                                                         1                                Scissor lift                              1
Skytrak                                                           1                                Generator                                 1
                                                            INSPECTIONS! TESTING! VISITORS
fohn Grable -jGA
Matt Martinez· jGA
Tom Pittman - Glacier Cap Construction
Victor DeAnda - Synergy Structural Engineering
Bob Cardin - Lewis Energy
 .      ......                                               WORK DESCRIPTION SUMMARY
Remaining south elevation columns and spandrels complete
Cross bracing over wind bents installed


Crane will be onsite Friday, 30 Noy to move additional columns, flange beams


Will discuss additional plane parking pads and trenching with Lingo tomorrow morning


Combination lock at ranch gate has been changed to keyed lock
                                                    SUBCONTRACTOR PERSONNEL ON SITE
Martin Rojas - SMS




                                                                                         10f 2                                                   SBS 1520
Luis Villalobos - SMS
Miguel Villalobos - SMS
Luis Fuentes - SMS
Fidel Montanyes - SM5
Alejandro Baldovino - 5MS
Doug McLean - Robertson Electric
                                               VEHICLES ON SITE
Robertson Electric - 735 94D (trailer]                SM5-39XNN7
Superintendent - 60L FV9
  SUPERINTENDENTl                        Kyle Kieke               !DATE:   I   11/28/2012




                                                         2of2                      SBS 1521
                                                   SBS CONSTRUCTION DAILY FIELD REPORT
  PROJECT NAME:                                                    Los Cerritos Hanger
  SBS PROJECT NO.                                                                                       1378
  ARCHITECT PROJECT NO.
  DAILY REPORT NO.                                  6              DAY:      Thursday         DATE:                    111/29/2012
  CONTRACT DAYS                                                    REMAINING DAYS
                                                                        WEATHER
  TIME                                        AM                                                       TIME                                  PM
  SUNNY                                                                                               SUNNY
  CLOUDY                             X                                                               CLOUDY
  RAIN·                                                                                                RAIN
  TEMP LOW                           SO       FO                                                    TEMP LOW                                 FO
  TEMP HIGH                          63       FO                                                    TEMP HIGH >                              FO
                                          ,
           >   ",.
                                                                       WORKFORCE                        .'.,
                                                                    "                                                                  ...


                     CLASSIFICATION           MEN                  HOURS                                       DESCRIPTION
 PROJECT MANAGER                                           0                   0
 SUPERINTENDENT                                           1                    9
 SMS                                                       6                   9 Main door headerframing
 Robertson Electric                                       0                    0




    ..•.
                            "",                                          EQUIPMENT           ..
                                                                                                               .   "
I'::':'.""             DESCRIPTION                      NUMBER            ,.                DESCRIPTION                          ..
                                                                                                                                      NUMBER·
Boom lift                                                      1                              Scissor lift                                   1
Skytrak                                                       1                               Generator                                      1
     ,.
                                                        INSPECTIONS /TESTINGj VISITORS .'.'.




                     :.'.,            ,                  WORK DESCRIPTION SUMMARY
Commenced installation ofmain door headerframing
Fieldfrabrication of main door pockets will be complete and should be installed by COB tomorrow
Discussed additional building padfor additional plane parking and utiltiy trenching with Lingo
Crane will be onsite tomorrow to lift remaining cuploa purfins and healY steel over main hanger door
Have resolved hangerframing discrepancies with Erick Key




                                                    SUBCONTRACTOR PERSONNEL ON SITE
Martin Rojas - SMS




                                                                                    10f 2                                                         SBS 1522
Luis Villalobos - SMS
Miguel Villalobos - SMS
Luis Fuentes - SMS
Fidel Montanyes - SMS
Alejandro Baldovino - SMS

 .
                                      VEHICLES ON SITE
Superintendent- 60L FV9                      ISMS - 39K NN7
                                             I
     SUPERINTENDENT         I   Kyle Kieke                IDATE:   I   11/29/2012




                                                                           SBS 1523
                                                 2of2
                                                                   SBS CONSTRUCTION DAILY FIELD REPORT
     PROJECT NAME:                                                                Los Cerritos Hanger
     SBS PROJECTNO.                                                                                                              1378
     ARCHITECT PROJECT NO.
     DAILY REPORT NO.                                               7             DAY:      Friday                     DATE:              111/30/2012
     CONTRACT DAYS                                                                REMAINING DAYS
                                                                                       WEATHER
     TIME                                               AM                                                                       TIME                     PM
     SUNNY                          X                                                                                           SUNNY
     CLOUDY                         X                                                                                          CLOUDY
     RAIN                                                                                                                        RAIN
     TEMP LOW                       59                  FO                                                                   TEMP LOW                      FO
     TEMP HIGH                      73                  FO.               ....                                               TEMP HIGH                     FO
      .......                                                                              ... . WORKFORCE
                                            .
         '.           CLASSIFICATION                    MEN                       HOURS                                               DESCRIPTION             .


     PROJECT MANAGER                                                      0                      0
    SUPERINTENDENT                                                        1                      7
    SMS                                                                   7                      6 Cupola purlins, hanger door header framing
    Robertson Electric                                                    0                      0




.



                                                                                    •...     EQUIPMENT       . ...


                      DESCRIPTION                       ..              NUMBER                          '.           DESCRIPTION                        NUMBER    '   ..
                                                "

    Boom lift                                                                 1                                        Scissor lift                       1
    40 ton crane                                                              1                                        Generator                          1
    Skytrak                                                                   1
                                                    '        ...        INSPECTIONS I TESTING/ VISITORS




                ,.'                    .,                                WORK DESCRIPTION SUMMARY
    Corrected placement_offlange beams supporting eave over hanger door
    Completed installation of cupola purlins
    Material cleared to allowfor additional building pad
    Window specs forwarded to Schulte to commence shop fabrication for cupola framing members
    Insulation to be delivered on site Monday, 03 Dec




                                                                   SUBCONTRACTOR PERSONNEL ON SITE



                                                                                                      10f 2                                                       SBS 1524
    Martin Rojas - SMS
    Luis Villalobos - SMS
    Miguel Villalobos - SMS
    Luis Fuentes - SMS
    Fidel Montanyes - SMS
    Alejandro Baldovino - SMS
    Arturo Rodriguez - Americrane
                                          VEHICLES ON SITE
    Superintendent- 60L FV9                      ISMS - 39X NN7
                                                 I
      SUPERlNTENDENT            I   Kyle Kieke                IDATE:   I   11/30/2012




(




                                                     2of2                        SBS 1525
DEFENDANT1S
  EXHIBIT
     69
                                                                  SBS CONSTRUCTION DAILY FIELD REPORT
(   )      PROJECT NAME:                                                               Los Cerritos Hanger
           SBS PROJECT NO.                                                                                                        1378
           ARCHITECT PROJECT NO.
           DAILY REPORT NO.                                         8                  DAY:      Monday                 DATE:              112/3/2012
           CONTRACT DAYS                                                               REMAINING DAYS
                                                                                            WEATHER
          TIME                                               AM                                                                   TIME                           PM
          SUNNY                                                                                                                  SUNNY            X
          CLOUDY                              X                                                                                 CLOUDY
          RAIN                                X              Drizzle                                                              RAIN
          TEMP LOW                            59             Fa                                                                TEMP LOW                           Fa
          TEMP HIGH                                          Fa                                                              . TEMP HIGH                       76 Fa
            .                                                     ,                ..      WORKFORCE                              ..            ... ",
                         CLASSIFICATION                                                                           ...                  DESCRIPTION
                                                             MEN                       HOURS
         PROJECT MANAGER                                                    0                    O.
         SUPERINTENDENT                                                     1                    8
         SMS                                                                6                   10 Hanger door header, deliver insulation
         Robertsone Electric                                                0                    0
         Ace Concrete                                                       0                    0
         Texas Star Plumbing                                                0                    0
         Compton HVAC                                                       0                    0
         Rangel Brick                                                       0                    0


    -j

                       ....          .. ,'.        ,               .'."     ....             EQUIPMENT
          ,.   """            DESCRIPTION                                 NUMBER .,                   .'   ....
                                                                                                           ,      DESCRIPTION'                           .'   NUMBER
         Boom lift                                                                 1                                    Scissor lift                             1
         Sk;ytrak                                                                  1                                    Generator                                1

                                 ,
                 .,.                  '''.''+ ..       '.'
                                                               .•. ,. '.' INSPECTIONS / TESTING/ VISITORS '.
         Tohnny Rangel, Freddie Venegas, Ryan Hill- Rangel Brick - site meeting to submit bid




                                                                           WORK DESCRIPTION SUMMARY                                                      .'



         Roofing insulation delivered, 1st load - 2nd/3rd loads tomorrow & Wed.
         Continue installation ofmain hanger door headerframing
         Hanger headerframing / hanger door pocketframing complete by COB Tuesday, 04 Dec
         On schedule to begin roofing this Thurdsay, 06 Dec.




                                                                                                                                              I
    j                                                              SUBCONTRACTOR PERSONNEL ON SITE



                                                                                                       J                EXHIBIT                                        SBS 1526

                                                                                                       111 ""-
(
        Martin Rojas - SMS
f       Luis Villalobos - SMS
        Miguel Villalobos - SMS
        Luis Fuentes - SMS
        Fidel Montanyes - SMS
        Alejandro Baldovino - SMS


                                               VEHICLES ON SITE
    Superintendent - 60L FV9                          ISMS - 39X NN7
        Rangel Brick - AE9 3894                       I
    I    SUPERINTENDENT             I   Kyle Kieke                 IDATE:   I   12/3/2012




                                                                                   SBS 1527
                                                          2of2
                                                                  SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                                   Los Cerritos Hanger
 SBS PROJECT NO.                                                                                                            1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                                  9             DAY:      Tuesday                DATE:              112/4/2012
 CONTRACT DAYS                                                                   REMAINING DAYS
                                                                                      WEATHER
 TIME                                                        AM                                                             TIME                                  PM
 SUNNY                                                                                                             ...
                                                                                                                           SUNNY            X
 CLOUDY                                      X                                                                            CLOUDY
 RAIN                                                                                                                       RAIN
 TEMP LOW                                    57              FO                                                          TEMP LOW                                 FO
 TEMP HIGH                  ..... ',                         FO                                                          TEMP HIGH                        80 FO
        ........
     .. '
                        •
                                                  ...
                                                                                     WORKFORCE ..                                                     ,

                                                                                         .,.                                                                ...
            } ,CLASSIFICATION                            MEN                     HOURS                                           DESCRIPTION
 PROJECT MANAGER                                                         0                      0
SUPERINTENDENT                                                           1                      8
SMS                                                                      5                 10 Door pocketframing, deliver insulation
Robertsone Electric                                                      0                      0
Ace Concrete                                                             0                      0
Texas Star Plumbing                                                      0                      0
Compton HVAC                                                             0                      0
Rangel Brick                                                             0                      0




 "     ...          ,           ,                                                      EQUIPMENT
     ',,' ··DESCRIPTION                                                NUMBER            ;    Martin Rojas - SMS
    Luis Fuentes - SMS
    Fidel Montanyes - SMS
    Alejandro Baldovino - SMS
    IJulio Barriaga - SMS



                                          VEHICLES ON SITE
    Superintendent - 60L FV9                     ISMS - 39X NN7
                                                 I
      SUPERINTENDENT            I   Kyle Kieke                IDATE:   I   12/3/2012




(
\




                                                     2of2                      SBS 1529
                                                                          SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                                                  Los Cerritos Hanger
 SBS PROJECT NO•.                                                                                                                         1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                                          10                   DAY:      Wednesdqy        DATE:                 112/5/2012
 CONTRACT DAYS                                                                                  REMAINING DAYS
                  ...                                                                                WEATHER
TIME                                                                 AM                                                            TIME                                        PM
SUNNY                           .'                   x                                                                            SUNNY                    X
CLOUDY                                                                                                                           CLOUDY
RAIN                     ..                                                     ....
                                                                                                                                   RAIN
TEMP LOW                                             44              FO                                                         TEMP LOW                                FO
TEMP HIGH                            ... ..                          FO                                                         TEMP HIGH                            80 FO
  ......                             .......                  ....                          ....    WORKFORCE                      .. '
                                                                                                                                                                   .     .
               CLASSIFICATION                                                     ..                                                       DESCRIPTION              ...
                                                                     MEN                        HOURS                                                                           ...

PROJECT MANAGER                                                                         0                  0
SUPERINTENDENT                                                                          1                 8
SMS                                                                                     5                10 Door pocketframing, deliver insulation
Robertsone Electric                                                                     0                  0
Ace Concrete                                                                            0                  0
Texas Star Plumbing                                                                     0                  0
Compton HVAC                                                                            0                  0
Rangel Brick                                                                            0                  0




                          .           ............                                .... ·.. ·EQUIPMENT
       .
                                                               .....
                                                                                                                                                                          ."

               DESCRIPTION                                                 .... .NUMBER             .                   DESCRIPTION ..                         NUMBER····
Boom lift                                                                                   1                             Scissor lift                                    1
Skytrak                                                                                     1                              Generator                                      1

           .       ...                ...   ...           .                     INSPECTIONS / TESTING/ VISITORS
                                                                                                                                                   . ...




                         ....                                                          WORK DESCRIPTION SUMMARY                                                .


Door pocketframing substantially complete
Roofing coils delivered, secured in storage connex
Will begin roofing tomorrow as scheduled




                                                                           SUBCONTRACTOR PERSONNEL ON SITE



                                                                                                                10f 2                                                                 SBS 1532
    Martin Rojas - SMS
    Luis Fuentes - SMS
    Fidel Montanyes - SMS
    Alejandro Baldovino - SMS
    I Tulio   Barriaga - SMS




                                          VEHICLES ON SITE
    Superintendent- 60L FV9                      ISMS - 39X NN7
                                                 I
       SUPERINTENDENT           I   Kyle Kieke                IDATE:   I   12/5/2012




(
\




                                                                                SBS 1533
                                                     2of2
                                                             SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                               Los Cerritos Hanger
 SBS PROJECT NO.                                                                                                    1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                             12             DAY:      Friday           DATE:                  112/7/2012
 CONTRACT DAYS                                                               REMAINING DAYS
                                                                                   WEATHER
TIME                                                    AM                                                       TIME                                 PM
SUNNY                                              X                                                            SUNNY                 X
CLOUDY                                                                                                         CLOUDY
RAIN                                                                                                             RAIN
TEMP LOW                                           58   FO                                                    TEMP LOW                             FO
TEMP HIGH                                               FO                                                    TEMP HIGH                         72 FO
          ,       ,y          ,
                                                                                 WORKFORCE
                   CLASSIFICATION                       MEN                  HOURS,                                    DESCRIPTION                "




PROJECT MANAGER                                                      0                  0
SUPERINTENDENT                                                       1                 5
SMS                                                                  6                10 Continue to roll roofing
Robertsone Electric                                                  0                  0
Ace Concrete                                                         0                 0
Texas Star Plumbing                                                  0                 0
Compton HVAC                                                         0                  0




,'"   .                           y                     "


                                                                                   EQUIPMENT
                                                                      "
                                                               ,


                       DESCRIPTION                                 NUMBER                            DESCRIPTION ",                         "   NUMBER
Boom lift                                                                1                              Scissor lift                              1
Skytrak                                                                  1                              Generator                                 1
40 ton crane                                                             1                           Roofing machine                              1
,,/,              >.. ,   "       '.   .,.   ".,
                                                                   INSPECTIONS / TESTING/ VISITORS                         ,
Chris Freudenrich - SMS




              ,                                                     WORK DESCRIPTION SUMMARY
Roll roofing sheets complete




                                                              SUBCONTRACTOR PERSONNEL ON SITE



                                                                                             10f 2                                                         SBS 1536
    Martin Rajas - SMS
    Luis Fuentes - SMS
    Fidel Montanyes - SMS
    Alejandro Baldavina - SMS
    1Tulia Barriaga - SMS




                                          VEHICLES ON SITE
    Superintendent- 60L FV9                      ISMS - 39X NN7

                                                 I
      SUPERINTENDENT            I   Kyle Kieke                IDATE:   I   12/7/2012




(
"




                                                                               SBS 1537
                                                     2of2
                                           SBS CONSTRUCTION DAILY FIELD REPORT
    PROJECT NAME:                                          Los Cerritos Hanger
    SBS PROJECT NO.                                                                              1378
    ARCHITECT PROJECT NO.
    DAILY REPORT NO.                        13             DAY:      Monday            DATE:              112/10/2012
    CONTRACT DAYS                                          REMAINING DAYS
            ,
                                                                 WEATHER
    TIME                              AM                                                        TIME                        PM
    SUNNY                     X                                                                SUNNY             X
    CLOUDY                                                                                    CLOUDY
    RAIN                                                                                        RAIN
    TEMP LOW                  40      FO                                                     TEMP LOW                       FO
                                                                                                                                       ,
    TEMP HIGH                         FO                                                     TEMP HIGH                   58 FO
                                                             .",. WORK FORCE
            CLASSIFICATION            MEN                  HOURS                                      DESCRIPTION
 PROJECT MANAGER                                   0                  0
SUPERINTENDENT                                     1                  7
SMS                                                5                 9
Robertsone Electric                                0                 o    Hanger door header adjustments
Ace Concrete                                       0                 0
Texas Star Plumbing                                0                 0
Compton HVAC                                       0                 0




                                                       ,         EQUIPMENT.
.   ,           DESCRIPTION                                                          DESCRIPTION                        NUMBER ., ..
                                                 NUMBER
Boom lift                                              1                               Scissor lift                         1
Skytrak                                                1                               Generator                            1

    ,                    ,
        "
                   ,                             INSPECTIONS /TESTINGj VISITORS
Tom Pittman - Lewis Energy - site visit
Max Mayorga - Texas Star Plumbing - site visit to discuss hanger door drain, scheduling

                                                                                                                                ·1."




                                                  WORK DESCRIPTION SUMMARY
High winds today andforecastedfor tomorrow - preventing roof installation
Begin adjusting hanger door header in preparation to hang hanger doors, will continue to do so until winds subside
Eric Key - Schulte Building Systems - will be on site tomorrow




                                            SUBCONTRACTOR PERSONNEL ON SITE



                                                                             10f 2                                                     SBS 1538
 Martin Rojas - SMS
 Luis Fuentes - SMS
 Fidel Mantanyes - SMS
. Alejandro Baldavino - SMS
 ITulia Barriaga - SMS



                                        VEHICLES ON SITE
 Superintendent- 60L FV9                       ISMS - 39X NN7
                                               I
   SUPERINTENDENT             I   Kyle Kieke                IDATE:   I   12/10/2012




                                                                              SBS 1539
                                                   2of2
                                                    SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                      Los Cerritos Hanger
 SBS PROJECT NO.                                                                                          1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                   14              DAY:      Tuesday           DATE:              112/11/2012
 CONTRACT DAYS                                                      REMAINING DAYS
                                                                         WEATHER
 TIME                                      AM                                                            TIME                       PM
 SUNNY                            X                                                                     SUNNY             X
 CLOUDY                                                                                                 CLOUDY
 RAIN                                                                                                    RAIN
 TEMP LOW                         26       FO                                                         TEMP LOW                      po
 TEMP HIGH . .                             FO
                                                                                                      TEMP HIGH                  55 F O
                                                           .'             WORK FORCE . '
               CLASSIFICATION              MEN                      HOURS                                      DESCRIPTION
PROJECT MANAGER                                            0                   0
SUPERINTENDENT                                             1                   8
SMS                                                        5                   9 Install insulation/roofing
Robertsone Electric                                        0                   0
Ace Concrete                                               0                   0
Texas Star Plumbing                                        0                   0
Compton HVAC                                               0                   0




                         ,                                          ..    EQUIPMENT
       ,       DESCRIPTION                               NUMBER                           .,. DESCRIPTION .,'                    NUMBER   ",

Boom lift                                                       1                               Scissor lift                       1
Skytrak                                                         1                               Generator                          1

                 ,
           "
                                       "        "        INSPECTIONS / TESTING/ VISITORS
Bill Leonard - SMS - site visit
Erick Key - Schulte Building Systems - site visit




   .                                                .,
                     "                                    WORK DESCRIPTION SUMMARY
Roofing/insulation started on southern roofface
CMU block scheduledfor delivery tomorrow




                                                    SUBCONTRACTOR PERSONNEL ON SITE



                                                                                     10f 2                                                SBS 1540
    Martin Rojas - SMS
    Luis Fuentes - SMS
    Fidel Montanyes c SMS
    Alejandro Baldovino - SMS
I Tulio   Barriaga - SMS




                                           VEHICLES ON SITE
Superintendent - 60L FV9                          ISMS - 39X NN7
SMS - BN43579                                     ISchulte - MFB331
                                                                             .
I    SUPERINTENDENT             I   Kyle Kieke                  IDATE:   I       12/11/2012




                                                     2of2                             SBS 1541
                                                   SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                     Los Cerritos Hanger
 SBS PROJECT NO.                                                                                         1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                  15              DAY:      Wednesday         DATE:                    112/12/2012
 CONTRACT DAYS                                                     REMAINING DAYS
                                                                        WEATHER
 TIME                                     AM                                                            TIME                                                    PM
 SUNNY                           X                                                                     SUNNY                             X
 CLOUDY                                                                                               CLOUDY
 RAIN                                                                                                   RAIN
 TEMP LOW                        36       FO                                                         TEMP LOW                                                    fO
 TEMP HIGH                                FO                                                         TEMP HIGH                                                57 FO
                                                                                                                :'                           ,       ' .. '
              ""         ,"                                            WORKFORCE
  ".. , > CLASSIFICATION              ,   MEN                      HOURS                                      DESCRIPTION
 PROJECT MANAGER                                          0                   0
SUPERINTENDENT                                            1                   7
SMS                                                       5                   9 Install insulation/roofing
Robertsone Electric                                       0                   0
Ace Concrete                                              0                  0
Texas Star Plumbing                                       0                   0
Compton HVAC                                              0                  0
Gallery ofStones                                          1                   1 CMU materials delivery




      ,                                                   .'
                                                                         EQUIPMENT                                                               ,

 •. :. ·'i"        DESCRIPTION                          NUMBER                              DESCRIPTION              .. "   ,   .,                   ' ".     NUMBER
Boom lift                                                      1                               Scissor lift                                                     1
Skytrak                                                        1                               Generator                                                        1

      ,,',<         ,L
                                               ,
                                                        INSPECTIONS! TESTING/ VISITORS                           ,                                                    .,:


Lingo - Lewis Energy Group




  :                                                                                                                                  ,
                                                         WORK DESCRIPTION SUMMARY
Roofing/insulation southern roofface complete
CMU/sand/rebar delivered on site


Lingo told me today that the extra pads for additional plane parking are on hold untilfurther notice pending finalized changes




                                                   SUBCONTRACTORPERSONNEL ON SITE



                                                                                    10f 2                                                                                   SBS 1542
                                                          SBS CONSTRUCTION DAILY FIELD REPORT
      PROJECT NAME:                                                                  Los Cerritos Hanger
      SBS PROJECT NO.                                                                                                             1378
      ARCHITECT PROJECT NO.
      DAILY REPORT NO.                                       16                      DAY:      Thursday                 DATE:              112/13/2012
      CONTRACT DAYS                                                                  REMAINING DAYS
                                                                                           WEATHER
     TIME                                           AM                                                                           TIME                        PM
     SUNNY                                                                                                                      SUNNY
     CLOUDY                                    X                                                                               CLOUDY             X
     RAIN                                                                                                                        RAIN                                   '.
                                                    FO                  ,                                                                                    FO
     TEMP LOW                                  36          ...
                                                                                                                              TEMP LOW
     TEMP HIGH                                      FO                                                              I'        TEMP HIGH                   57 FO
                ..   ,                                                                   WORKFORCE
                                                                                                                    ,
        ,                   CLASSIFICATION          MEN                              HOURS                                             DESCRIPTION              .

     PROJECT MANAGER                                                        0                      0
     SUPERINTENDENT                                                         '1                     9
     SMS                                                                    5                      9 Install insulation/roofing
     Robertsone Electric                                                    2                      1 Deliver material
     Ace Concrete                                                           0                      0
     Texas Star Plumbing                                                    0                      0
     Compton HVAC                                                           0                      0
     Gallery ofStones                                                       2                      1 CMU materials, equipment delivery


\.
/




                         . ,c                                     .,c                 .......   EQUIPMENT ....
      "                          DESCRIPTION                      NUMBER·                              .           DESCRIPTION                           NUMBER .'.,.
     Boom lift                                                                   1                                      Scissor lift                        1
     Skytrak                                                                     1                                      Generator                           1


                     "                                   "'i      INSPECTIONS j TESTINGj VISITORS
     Lingo· Lewis Energy Group




            ,   ....        ,.                                      WORK DESCRIPTION SUMMARY
     Roofing/insulation 75% complete, should be close to complete by COB tomorrow
     Additional CMU materials and scoffolding delivered, more to follow tomorrow
     Robertson Electric delivered additional material and should start hanging conduit next Tues.
     Mason has requested to work this Saturday· pending answerfrom client




                                                             SUBCONTRACTOR PERSONNEL ON SITE



                                                                                                           10f 2                                                    SBS 1544
Martin Rojas - SMS                            Jerrod Robertson - Robertson Electric
Luis Fuentes - SMS                            Richard Ecterhoff- Robertson Electric
Fidel Montanyes - SMS
Alejandro Baldovino - SMS
~ulio Barriaga - SMS
Ilose Ramos - Gallery ofStones
Phil Garza - Gallery ofStones
                                       VEHICLES ON SITE
Superintendent- GOL FV9                       ISMS - 39X NN7
Robertson Electric - AL93811                  IGallery ofStones - GV300B
  SUPERINTENDENT            I    Kyle Kieke                 IDATE:            I       12/13/2012




                                                                                          SBS 1545
                                                 2of2
                                                       SBS CONSTRUCTION DAILY FIELD REPORT
 PROJECT NAME:                                                            Los Cerritos Hanger
 SBS PROJECT NO.                                                                                                   1378
 ARCHITECT PROJECT NO.
 DAILY REPORT NO.                                       17                DAY:      Friday               DATE:              112/14/2012
 CONTRACT DAYS                                                            REMAINING DAYS
                                                                                WEATHER
 TIME                                             AM                                                              TIME                                  PM
 SUNNY                                                                                                           SUNNY
 CLOUDY                                  X                                                                      CLOUDY               X
 RAIN                                                                                                             RAIN               X
 TEMP LOW                                52       F"                                                           TEMP LOW                               FO
 TEMP HIGH                                        FO                                                           TEMPHIGH .'.                        61 FO
                    .
                   .;                                         .   ..'         WORKFORCE                                                             .


          CLASSIFICATION •..                      MEN                     HOURS . ...               ,.                  DESCRIPTION
PROJECT MANAGER                                                   0                   0
SUPERINTENDENT                                                    1                   8
SMS                                                               5                   6 Install insulation/roofing
Robertsone Electric                                               0                   0
Ace Concrete                                                      0                   0
Texas Star Plumbing                                               0                   0
Compton HVAC                                                      0                   0
Gallery ofStones                                                  4                   4 Final CMU delivery, begin install




                        .........                                               EQUIPMENT
                                                                                                                                          ..

            DESCRIPTION                       .              NUMBER              ..             .   DESCRIPTION .               ..             NUMBER
Boom lift                                                             1                                  Scissor lift                                   1
Skytrak                                                               1                                  Generator                                      1

                                    .;                       INSPECTIONS /TESTING/ VISITORS                                                        ..




                                                              WORK DESCRIPTION SUMMARY                                     i.                  ,

Roofing 95% complete, willfinish Monday, 17 Dec - weather prevented completion
Mason has begun CMU wall construction, will work tomorrow as well




                                                        SUBCONTRACTOR PERSONNEL ON SITE



                                                                                            10f 2                                                            SBS 1546
    Martin Rojas - SMS                               Nolberto Galarza - Gallery ofStones
    Luis Fuentes - SMS                               Hugo Esquivel- Gallery ofStones
    Fidel Montanyes - SMS
Alejandro Baldovino - SMS
I   Tulio Barriaga - SMS
    ose Ramo - Gallery ofStones
Iraime Galarza - Gallery ofStones
                                          VEHICLES ON SITE
Superintendent - 60L FV9                         ISMS - 39X NN7
OSCSR6 - Gallery ofStones                        I
     SUPERINTENDENT          I      Kyle Kieke                    IDATE:            I      12/14/2012




                                                       2of2                                    SBS 1547
                                                             SBS CONSTRUCTION DAILY FIELD REPORT
     PROJECT NAME:                                                          Los Cerritos Hanger
     SBSPROJECT NO.                                                                                             1378
     ARCHITECT PROJECT NO.
     DAILY REPORT NO.                                        18             DAY:      Saturday        DATE:                  112/15/2012
     CONTRACT DAYS                                                          REMAINING DAYS
                                                                                  WEATHER
    TIME                                           AM                                                          TIME                                      PM
    SUNNY·'                                X            ."    .                                               SUNNY                 X                    .
    CLOUDY                                                                                                   CLOUDY
    RAIN                                                                                                       RAIN
    TEMP LOW                               55      FO                                                       TEMP LOW                                     FO
    TEMP HIGH                  ... '.              FO                                                       TEMP HIGH                            69 FO
             ........                                                           WORKFORCE
     ....        CLASSIFICATION                    MEN                      HOURS .                                  DESCRIPTION
    PROJECT MANAGER                                                 0                 0
    SUPERINTENDENT                                                  0                 0
    SMS                                                             0                 0
    Robertsone Electric                                             0                 0
    Ace Concrete                                                    0                 0
    Texas Star Plumbing                                             0                 0
    Compton HVAC                                                    0                 0
    Gallery ofStones                                                4                 7 CMU wall construction




       .......                    ..       .   ,                                  EQUIPMENT                                                          .


                  DESCRIPTION· . .                                NUMBER                            DESCRIPTION .....                           NUMBER···
    Boom lift                                                           1                             Scissor lift                                       1
    Skytrak                                                             1                             Generator                                          1

      ..•.              ..   •... ..                              INSPECTIONS j TESTINGj VISITORS                       ••
                                                                                                                                                 .              ....




                                       ,                           WORK DESCRIPTION SUMMARY                                                ..

    Continue CMU wall construction




I                                                            SUBCONTRACTOR PERSONNEL ON SITE



                                                                                            10f 2
                                                                                                                                                              SBS 1548
Nolberto Galarza - Gallery ofStones
Hugo Esquivel- Gallery ofStones
i lose   Ramo - Gallery ofStones
.'aime Galarza - Gallery ofStones




                                            VEHICLES ON SITE
                                                   I
05CSR6 - Gallery ofStones                          I
   SUPERINTENDENT             I       Kyle Kieke               IDATE:   I   12/14/2012




                                                       2of2                        SBS 1549
DEFENDANT1S
  EXHIBIT
     70
                                                                                                                                                                                                                                                                                         (",

                                                                                                                                                                                             ,

 -- --
~-
 f         •   O(MI~
                                  ~I


                                 fti'.t._
                                                    1~~""'_1*




                                                        ~----
                                                     .......
                                                         --~
                                                         _
                                                                 "'
                                                                                             -
                                                                                            __

                                                           _ _ _ .... a1 ...p!I!!' II! opoclI\ood INb
                                                                                                                                                                                                                   ........
                                                                                                                                                                                                                   ..-
       .~-
                      u..:lO<1<>1,,' o! POdol t-.                                                             U.60·n
     " ''''''I U"'"                                               ....... "'Odillodlrlllo'O          SlSd.. ,O _tt0.... r... "'"'"' S                                                                            (j                                                        (I

                                                                                                                                     n·n
                                                                                 "_,,--l---''''''~",.!-------;n;;-;''nof'--------     n.n
                                                                                             su.r.a::l-- - - - -••;;-;••n~I--------;n".cu;
                                                                                                                                 ---,-.

                                                                                                                                       u



  Coo'loolllnl   ~O'\'   Eroc''''''   kf."'il'~,,"'"   a! .pocll'lc _,"c_
" ,.
                                                                                                  "
TAB 1



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Remove and install roof insulation and new roof sheets

Invoice #:                3995 & 3402

Cost to Correct:          $103,729.00

Photos of Deficiencies:   1-27

Photos of Corrective      1-12
Action:
---_._
    ..   .   _.   -----........"..-~_."""'"
                                          .. "•.........,,"''''',... ,,.,,




         UNITED ERECTORS
         PO S<1x 681803
         San At'ltonio-. Taxas· 18288
         office (210~521..sa51
         tax (210) 521-1849

                                                                   iNVOICE

         April 11, 20:13


         To~        Lew. enetgyGroup                                                   INVOfCE # 3995
                    10061 Jonas:.~                                                    Job: los cerritps Ranch
                    San Antonio. Texa$ 18216                                          Terms: Upon ReE:eipt
                                                                                      USANO. 11.481


                                                                  OesORIPTIOM


         labor to~·folfowlng woric 8$. agreed~
              Repairs.:
              1. Remove. half roof and insula1ion.on and off
              2. Instal half r«i insuCalon,8nd new root sheet. on and off


                                                       ~laboroost                          $45,000.00
                                                       Total ~ cost.                      $ to,m.8ti


              Ad<1:
              Change Order'             '1
              1. Extra eost to tabr.1cate poeket. ~ material tQ fix

                                                     Total Extra l..ai':iOf.€',:O$t        $ 5.500.00




                                                                       TOTAtDUE           $61,229.86

    Thankyoo.
      UNITED ERecTORS
      PO SQx 681'803
      San Antorno, Texas 18268·
      office (210) 521..8351
      _(210J 521..1849


                                        INVOICE

      May17,2013


      To: LewIs Energy GrotJI)                             lNVOlCE I 34m
          l0667 Jones..~                                  Job: LO$ Ceni\o$ Ranch
          Saft Antonio. Texas 78216                       imTl$: Upon Receipt
                                                          USA NO. 11481


                                        DESCRIPTION

     Labor to oom~ fellowmg won< as ~reed;
        Repairs:
        1. Remove second hal toof and ~. on and off
        2. fnstaff second· naif· roo.t lfl~ and new roof st1eet, 00 and of




                                 Ttm\1 ema ~fco.s:t             $ 3,310.00
                                 1'.1 oost of: ~l               $ 5.260.00



                                                               $56.570.00

     Thank you




t)
III alluw water I pen trat .. a pea
re   j   ..   gap   \,) e
jar at riug' 'Illsure   ill all




                                  "   01723
f ng I   life plec u J al rill e ap will Ill""




                                                 H   l4
\1\ ,.   ShL'L'IS nul 'icam J properl . fl) f .. heel I ul bJ apart al bollom.




                                                                                 01725
R ,f   h~~~   rnmmc:J bad. (   U   II' (d Imming. anu limed durin   in acli ili
7
Larg> void due lO impr p rea e Ilashing. Fi Itl fabricated lla hin in 'lalled in orre'11




                                                                                            8



                                                                                           28
ROllI" h          't.. lnmm~J     ba 'k at 'Up fa b . n1 m
lIlll   n   WIl   ,r""ork   W;)    I err 1'1II' b. ccrtlli J




                                                               01729
o
full sht.:'b   10   b u   ~d   II   r I II. 'hu n h re a . pancl ...plic   IHlll

                                                                                          II


                                                                                   II   0171
 'hows roof drop ff at front end wall.       impr
$h( rrened dour pot.:kets.
                                                    11


                                         o          02
        I1


. ,,_01733
r·ldge 'ap 'nJ lap. lack ' 1~I~t 'n 'r\ () cumr:nl \P' 'il" 14-16   r·   'tcner . rhl~ 'h   w'" III   be 6.




                                                                                                              0173-
to   Ip   Ult • Il wr n   t:ltI~L1 l:   u t:J   \I   III . lItH"   w'lel lu   nl·,
                                                                                     J   7
.' s   'ir   av plale huuld b u 'ed RI (hi· , nditioll in Ii u   r r r 'lip.



                                                                               ,,8
Trim m issi ng. 1'001' sheet cut and bent over raJ   e.
                                                              ~O




                                                          o   -w
Nu   lrim 01   gil!:""   pn':'iCllt. ..   1\)1 sheet bellL   If' ,Ill   II


                                                                             :!I
Ac~ording   (0   drawings eav~ plait: slhluld be Llsed allhis cundition in lieu of roof clip




c                                                                   o
nJ Ot"'iLHIlJII'''., 'wn pUIl·I. C I   •   I-   Lt: 1111   om
                                                                   ,

                                                                \J17 3
R~l I ... llIp   chan g.e :.II ti"(   I I   t'm! wall lu III h n ~nl ng   nr pm:kel tI



                                                                                         I.   0"1745
Roof dips approximately 4" at ti-onl end wall dlle to impr per tield moditication of pocket door frames.




                                                                                                           6
I   'll\lip~   appn) llnal I   ..j." 1
        2




o   u   ~1694
3
4
,




    5
        6




c   L   ~1698
L
8




..--J1700
9




TR 01701
()




(   )
11




TR_01703
    12




c
TAB 2



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Building erected out of plumb by 2"

Corrective Action:        Level and plumb building

Invoice #:                3986

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42&48

Photos of Corrective      12-13 & 20
Action:
UNITED ERECTORS
PO Box 681803
San Antonio, Texas     78268


                                                       INVOICE


March 28,2013


To; Lewis Energy Group                                                   INVOICE #
3986
       10067 Jones Maltsberger                                       Job: los
Cerritos Ranch
       San Antonio, Texas 78216                                      Terms:     Upon
Receipt


                                                       DESCRIPTION


Labor to complete following work as agreed:
  Repairs:
  1. Level and plumb building
  2. Lower all beams: 37581; 38581; 34SB2l; 34SBR2R
  3. Re-touch both beams 37581 at column line 5 & 4 for wind rods
  4. Attach beams 35581 and 36SB1, one welded to beam and
        the other welded to clip and anchored to bond beam in eMU wail

  New Construction:
  1. install perimeter angle at mezzanine and panels



                                            Total labor cost
n correcting til .

                     .-L
The uper 'rructure was erected oul ofplul11b end wall column   48
I an tw inthes TOwar I we l. Note gap at bollom of column vs
lOp arcalulnn.



                                                                    68
12
        13




c   )        1705
20
TAB 3



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Hangar door frame above was out of alignment with door track

Corrective Action:        Remove and re-install hangar doors

Invoice #:                3988

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42 & 44-46

Photos of Corrective      18
Action:
     UNiTED ERECTORS
     POBox 681803
     San Antonio. Tex.         7~
     C)fftee (210~ 521..a351
     fax (210)5,21-1$49


                                          INVOICE




                                                              iNVOiCe. I 39i8 ~
                                                             Job: los Cem,k;}$ RW'ld1
                                                             Terms: Upon Receipt




     t.abor'w~~~.~:
     Repairs;                       .
      t, Remove Hanger doofs                  .
     2Ilu1765
Bolts mi sing/loose n hangar door   l:   ncrete houJd have been p ured prior to in tailing.

                                                                                                       46


                                                                                              1 •• _   d
18




TR 01710
TAB 4



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Angle supports for door tracks installed incorrectly and caused door
                          track to bend and break

Corrective Action:        Re-align hangar door rails with new angles

Invoice #:                3988

Cost to Correct:          $3,000.00

Photos of Deficiencies:   30-31 & 38

Photos of Corrective      18,24-25
Action:
    \.
     )



         UNITED EReCTORS
         POBox 681a03
         San MWI",io, Texas 1S2f38
         offrce (210) 521«351
         f~   (21Q} ~1·1S49


                                            INVOIce




                                                                 rNVOtCE" 3988       ¢




                                                                Job: Los. Cerritos Rand'!
                                                                Terms; Upon Receipt




         ·Labor·to ~~               WOfk, .~:
         ~.
         1, Remove Hanger deoNJ
         2. ~aiign hanger door rails with new ~
         :l FlX aU of top framing .fQr hanger door to roD $n ooffSCt bottom track
         4. Remove ·afl ~. at door pock_, . ~ witi1 new materiaf
         5. Check d bolts aJ'l(j instait missing botI$
         6, Instafl edumns and redangOfar tube· at pilot office
         7. fnstaU ~·and ~.b,Jbe at fivi'ng quarters
         8. R~wind rods· in south· and north ~
         Ne:wCon~;
         1. fnetd one tube at cupola




I
                                    TOfaf tebor· cost                      $35,000.00
                                    Total mattwlal CO!Sit                  $ to,63·US2

                                          T~Oue                            $ 45:BS4.32



I
o 750
.,   .751
realign~tI   r".;sihl n.:movcd an t r r1m;c:d




                                                JI758
18
    24




o
-~.h
.-~    ~r       •
--                  -4

      ..
            ~
                .
TABS



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Lateral wind bracing beams located in front of windows

Corrective Action:        Lower all beams: 37SB1; 38SB1; 34SB2L; 34SBR2R

Invoice #:                3986

Cost to Correct:          $10,000.00

Photos of Deficiencies:   40

Photos of Corrective      14-15
Action:
  UNITED ERECTORS
  PO Box 681803
  San Antonio, Texas      78268


                                                          INVOICE

 March 28,2013


 To;    Lewis Energy Group                                                iNVOICE#.
 3986
        10067 Jones Maltsberger                                         Job: Los
 Cerritos Ranch
        San Antonio, Texas 78216                                        Terms:     Upon
 Receipt


                                                          DESCRIPTiON


Labor eo complete following work as agreed:
   Repairs:
   1. Level and plumb building
   2. Lower aU beams: 37881; 38S81; 34SB2L; 34SBR2R
   3. Re-touch both beams 37881 at column line 5 & 4 for wind rods
   4. Attach beams 35581 and 36$01! one welded to beam and
       the other welded to clip and anchored to bond beam In eMU wail

   New COI1:structioli:
   1.   install perimeter angle at mezzanine and panels



                                              Total labor cost
$ 35,000.00




                                                                          ---""'---.-
                                                  T~ S M L
.,1760
14
    15




o
TAB 6



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Lateral wind bracing beams located in front of windows

Corrective Action:        Re-attach both beams 37SB1 at column line 5 & 4 for winds rods

Invoice #:                3986

Cost to Correct:          $5,000.00

Photos of Deficiencies:   28&40

Photos of Corrective      14-15
Action:
UNITED ERECTORS
PO Box 681803
San Antonio, Texas     78268


                                                        INVOICE


March 28.2013


To; Lewis Energy Group                                                  INVOICE#-
3986
       100e1 Jones Maltsberger                                        Job: los
Cerritos R.anch
                                                                      T~rms:     Upon
       San Antonio, Texas    78216
Receipt


                                                        DESCRIPTION


Labor to complete following work as agreed:
  Repairs:
  1. level and plumb building
  2. lower all beams: 37581; 385B1; 34SB2l; 34SBR2R
  3. Re-touch both beams 31581 at column line 5 & 4 for wind rods
  4. Attach beams 35581 and 3eSB 1, one welded to beam and
      the other welded to clip and anchored to bond beam in eMU wail

  New Com;truction:
  1. Install perimeter angle at mez!!anine and panels



                                              'f'otallabor cost
t'-le"d wind brace clip in 't.. lkcJ from' lumn l   recessed




                                                               J1748
am need   [Q   be rem v d, rraighten d, and r in tall d b~low window line.

                                                                                   40


                                                                             ..   .760
14
    15




o
      TAB 7



      Type:                     PEMB Labor

      Subcontractor:            United Erectors

      Deficiencies:             Lateral wind bracing beams located in front of windows

      Corrective Action:        Attach beams 35B1 and 36Sb1 with two clips, one welded to beam

      Invoice #:                3986

      Cost to Correct:          $10,000.00

      Photos of Deficiencies:   28 &40

      Photos of Corrective      14-15
      Action:




C~)
TFUJ01689




    UNITED ERECTORS
    PO Sox 681803
    San Antonio, Texas     78268


                                                            INVOICE


    March 28,2013


    To: Lewis Energy Group                                                  INVOiCEf,
    3986
           10067 Jones Maltsberger                                        Job: Los
    Cerritos Ranch
           San Antonio, Texas 78216                                       Terms: Upon
    Receipt

                                                            DESCRIPTION


   Labor to complete following work as agreed:
     Repairs:
     1. Level and plumb building
     2. lower aU beams: 375B1; 38581; 34SB2L; 34SBR2R
     3. Re-touch both beams 375B1 at column line 5 & 4 for wind rods
     4. Attach beams 35581 and 36S8 1. one welded to beam and
           the other welded to clip and anchored to bond beam in eMU wall

       New Construction:
       1. install perimeter angle at mezzanine and panels



                                                Total labor cost
Net:d wind brace lips installed trom c Ilimn   (0   recessed




                                                               J1748
14
        15




c   o   ......".

             .J1707
    TAB 8
(

    Type:                     PEMB Labor

    Subcontractor:            United Erectors

    Deficiencies:             Door tracks were improperly aligned

    Corrective Action:        Fix all of top framing for hangar door to roll on correct bottom track

    Invoice #:                3988

    Cost to Correct:          $5,000.00

    Photos of Deficiencies:   29&38

    Photos of Corrective      18
    Action:
\
    )



        UNITED ERECTORS
        PO 8ox681803
        San Amop.io,   T~x.       78268
        offiC$ (21Q) 5:21..a351
        fax (210) S21~la4g


                                          INVOICE




                                                     INVOtCe it 3988    ~
                                                     Job: los Cemtos Ranch
                                                     Terms: Upon Receipt




        NewO;)n~;
        1. fnlltd one tube at eufX'la



                                      Totaf~·~                $35,000.00
                                      1btal~. c»6t            $ H),6$4.$2

                                                              $ 45,B34,.32
La ~r inJi °aleu lIPP~ Joor lrcl..:k   tllli   fallgnll1enl Lip 1 I Y:.".




                                                                            I.   1749
Door trae! will need to b
, f ignmenl lip [0 I Y2".




                            • .... .::>8
18
TAB 9




Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Misc. areas throughout building lacked complete installation of
                          specified bolts

Corrective Action:        Check all bolts and install missing bolts

Invoice #:                3988

Cost to Correct:          $2,000.00

Photos of Deficiencies:   44-46

Photos of Corrective      1-11 & 16
Action:
    UNITED ERECTORS
    PO Box 681863
    San AntOl""jo, Te:xas78268
    office (21{)} 521..a3S1
    fax (210,521-1849


                                               INVOtCE




                &!?Y9Y Stoop
                ,Jones Maltsberae'
              a m;r,,,,,,,,, T~xas   7821 a




    Lat« to   cornplet~ ~ie~ ~                as ~eed:
     Repairs:
     t Remove Hanger 000t'S
     2. Re-aiign hanger door rails 'Mtr1 new ~
     3.       of top framing ·for Mnoer door to ron 00 correct         trae.l<
     4. Remo\'f~ ail ma.te!'~   door pockets, repiace 'Htth new mat~rtaf
     5_          3U     and        missing botIs
     6: IrtStafl Gdumns      Fedai1gUiar tube· at ptk)t
     7_ Install              ~ar wbe at                 quarters
     8_                     in south      ~ ~s




I
I
I
I
I
5
Boh~ nll~~HI   j   loose un hangar Joor 'llnt;rde   ~holllJ   ha eben POlln::J priur to in'talli
1
    2




c
3
01696
5
    6




o   ...-('01698
7
8
9
        10




c   o   _::::01702
11




TR_01703
16




~01708
TAB 10



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Door pockets were modified in field by SBS due to incorrect
                          foundation size

Corrective Action:        C/O # 1 Fabrication of pocket doors

Invoice #:                3995

Cost to Correct:          $5,500.00

Photos of Deficiencies:   42,60-62

Photos of Corrective      18
Action:
           fl""'·~- - T - R~O-01-89-0- - - -    - - - ""     , , .




                          UN'ITED ERECTORS
                          PO B1141ngar d )~Ir." ~lOcJ pt d t:1 d\\ WL:oJlImn' lit )1' I IUl11b. in 'om: II Ii It! mudified. Rarher Ih 'Ill:
IIXlIII g. dllur POCh:l wh~rt: Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                              o
                                                                                                  dO
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footmg, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                             6\

                                                                                             01781
Hangar doors nd pocket doo columns out of plumb. incorrectly leld modified. Rather than
correcting th footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                             d2
18
TAB 11



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Door pockets were modified in field by SBS due to incorrect
                          foundation size

Corrective Action:        Remove all material at door pockets, replace with new material

Invoice #:                3988

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42,60-62

Photos of Corrective      24-25
Action:
             TR....OO1688
     \
         )



                       UNITED EReCTORS
                      PO Box 681863
                      San Antof".io. Texa$ 18268
                      oftfc& (210} 521..a351
                      fax {21a. ·~1~la4g


                                                         INVOIce




                                                                             tNVOlCE It 3GS8     w

                                                                            Job: los. Cerrites Ranch
                                                                            Terms: Upon Receipt




         ,           Laborto~~~.~7

()                     c_.·.......
                       ~:o
                           '· ...
                       1. Aemow Haflgef doofS
                       2.R&-dgn hanger door rafts with new ~
                                                                 _

                       3,F'IX aU of top framing b" h,aPGeh1foor to mI 00 OOff'$Ct bottom Yack
                       4. ~ aO ~. at dOor pock• • replace with new f.nQterW
                       5. ChHangar do r~ and pl 'h:l Jour column' lit   or 11Imb, incorreclly I'leid modified. Rather then carre ting th~
looting. door pUCkt:b wht:r short ned to march rh COI1C1:ete p ured in place.




                                                                                                                01762
Hangar doo s and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets wher short n d 0 match he concrete poured In plac .
N ed to be removed and corrected




                                                                                             o
                                                                                                 J
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footlllg, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                               Hangar doors ahd pocket doo columns out of plumb, incorrectly field modified. Rather than
COlTectingthe footing, door po kets where shortened to match the concrete poured in place.
Need to be removed anq corrected.




                                                                                                07 -

                                                                                             ,.. u
24
25




__01717
TAB 12



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Unspecified materials used at pilots office

Corrective Action:        Install columns and reclaltgular tube at pilol office

Invoice #:                3988

Cost to Correct:          ss,ooo.oo
Photos of Deficiencies:

Photo of Corrective       14
Action:
     U !TED ERECTORS
    PO 80x 681803
    San AAIOt'UO, Texas 78268
    office (210) 521-11351
    fax (210) 521 ·1849


                                         INVOICE


    Aai 8. 2013


    To· Lewts Enetyy Group                                   INVOICE I 3988 •
        '00lrl Joneo U_rger                                 Job. I.Ds CelriIos Rancl1
        San Anlonio. Texas 78218                            Terms. Upon Receipt


                                         DESCRIPTION


    Labor to complele ~ wo Ol\d """" ..-ts
     New Construction.
     1. InstaH one   tl.lbe at cupola



                                   Total Iaoor COS!                    $35.000 00
                                   Total mafenaI coo:                  $ 10.83-152

                                        T_Oue




I
14
TAB 13



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Unspecified materials used at kitchen

Corrective Action:        lnstall columns and rectangular tube at living quarters

Invoice #:                3988

Cost to Correct:          $5.000.00

Photos of Deficiencies:

Photos of Corrective      19
Action:
                  VOICE

Apr~   .20 3




               OESiCAlP
19




TR 01711
TAB 14



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Building Erected out of plumb

Corrective Action:        Re-msrall wind rods in soulh and nonh sidewalls

Invoice #:                3988

Cost to Correct:          S5.000.00

Photos of Deficiencies:   28

Photos of Corrective      14-16
Action:
            RS

            782




                   VOl    E


        3


    o




                  ESCAP




1
BvLLf'
14
        15




o   c
16
TAB 15



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3996887 - Roof sheels

Invoice #;                3996887

Cost to Correct:          $1,385.22

Photos of Deficiencies:   5-6,9, 11 & 14

Photos of Corrective      1.6-8&11
Action:
                                               HOliST
                                               4001        H
                                               PO aox 38.2. 7
                                             HOUSTON.l'X 770110·1:1304
                                               281-44,0..811515
 SOLD TO:   155644
            GLACIEACAP MANAGEMENT LLC


  B
        Cl ClERCAP M AGEI;1        u.e                                       s       OlACIERCAP MANAG~ENT UC
  I
        10101 I'EUNlON l"lACE                                                        LOS CERRITOS AHCH
  L
        S     1000
                                                                             I       UVAl.Dt:. TX 78BO I
  l                                                                          p
            A       10,    82-t5                                                     no.28.2-n56
           ) 'RI4-ea-'O




                                                                                                                   o.eo
                                                                                                               l,2'J9.85
                                                                                                               1•.219.86
                                                                                                                 7S.97


YOU                                 au KAY ~'fllI. 201


                                                   f I                   •       I
I   III I'   'he   'Is 1101 "   Im:d pr pt::rl . r ) II' ..,heet plll'J up   11   at
R II r sh   lS   rrinllneU bClck at   Clip   ICI '[ el fram iug, an

                                                                                  6


                                                                      I   K_". 26
                                                                              f
Ro I" ')/1.: 'l lrimmed b ck al 'up Jla                am, no lrlm pn~st:l1l.
LIllI n   1,.\.11   I(war! W.l'   p~rr   1'111 tI b ct:r1lfi'll   t:lJt:r




                                                                                01729
II
n rea' n l.a ... are nlH In
                                     14



                              ... 017 4
1
6




".. 01698
7
8




_J1700
11
TAB 16



Type:                     fEME Material

Subcontractor:            MBC1

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3978735 - Roof Sheets & Rake support

Invoice #:                3978735

Cost to Correct:          $22,443.08

Photos of Deficiencies:   11 & 14

Photos of Corrective      1,5,6-8 & 11
Action:
                            I   ~   -   ,   I!   1   I -.   t,   t   ",


                                            tfO
                                        1~1                          Y
                                            80Jt 38217
                                        0US1'0. T1#J
                                         281-446..al5A




B
    GL\ClERCAj> AHASaiE                                                       GLftClERCAP MANAeEM9IT lie
J
    lQ-Url f!El,lNIO CE                                                       LOg CEJU'lTroS RANCH
L
L
    SU   e: 1,000                                                             WAUlE, TX 78B01
        ANrONlO. TX 78218                                                     21Q.:m2-27B1l ROBERT
    12101384-6048
T                                                                         T
a                                                                         o
I I   II.   "'hnwn h r '   it pu d   pll"   II >I IfI .   l:cor   all"




                                                                         I,   _01731
n reus J/I.   pare n [in
                                   14



                           •• _.11734
1
        5




o   o
6
        7




o   o
8




TR_01700
         11




c   ()   _ _01703
TAB 17



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 4048039 - Roof Sheets, Eve plates, Screws, & Tape Seal

Invoice #:                4048039

Cost to Correct:          $4,602.17

Photos of Deficiencies:   7, 8, 18, 22-23

Photos of Corrective      1-11
Action:
                                                                      ifD~     lWm'!
                                                                 HOH          • RA!lDY
                                                                      00 BOX 3-32.11
                                                                ~.'l'!:         040-5')04
                                                                      281-    - 'iSS

                                                                                                                            WJ9
       LO   I   1556 -I
                          CAP                 l"I' Id..e



                                              LLC
  L
  t-                                     O;



 0

                                                            ~




                                                                                                                 n:::cz

                                                                                                                !!!!leu   -""j.lla .~
:t aD                                                                                                 U.                               as.    \I
1000                                                                                                  29.                          2       ';;'l

40011                                                                                                 a   .£0                      L 8.

5000                                                                                                 22:2 )1                       t

60110                                                                                                     .L9                      lU.J8
 !lOll                                                           1                              0     32.06                            3.1: 0

'ODD                                                              1                             0                                  llSS 00
laOiJO                                                           1.                             0                                       o.eo
11000                                                                                           (I                                      0.90
                      OR




_ C1                                                                              :no
                OiIDUCT    ~2.!.   25,         U!'         EmP'.JEE      UGUST           !l 3
7
lInpr per ea   tla a   ~   plale -;h lulu \.'   1I   'eu al thl . nJlliol1   In   Iku of l' (f lip

                                                                                     I '


                                                                                  o 738
· 'ul'ding l drawings ,ve plate should   b~   u 'ed allhis c{ n liti n in Ii u   rr
                                                                                        .,

                                                                                      1742
I'   lUIIJIlIg ... '<1111 I .   nd. t:a,,~ pi   Ie 11I1';~"1 J IW( In   tall   J   [111'1'1.:111 Ile 'lip,;
1
()




 )




     N
3
" ._01696
5
     6




o   ,·,·,c:01698
7
8




    . 01700
9
10
11
TAB 18



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3978734 - Roof Sheets, Rake Trim, 2x4 Angle, Eve Plates,
                          Ridge Flashing, Gutter, Down Spout, Misc. Screws, Roof Clips, Tape
                          Seal, Backhoe plates, Misc. Roof accessories

Invoice #:                3978734

Cost to Correct:          $19,897.94

Photos of Deficiencies:   7,18,21-23

Photos of Correcti ve     1-11
Action:
                            fr... 'I~   -ill'~   -   -


                                }K)    ON     DY
                                oW3    EST HARO'f
                                1'0 BOX 38217
                             HElliS'TO 7'10
                               281-44 a~




B
    m~APWlNAGEMENT   l!.C
I
             CE
l
                                         HOUSTON
                                        1000 .....,.....u.'any
                                          o eoX38217
                                        0US1'C •TX n~·G3:14
                                         28       .Ii!15




                                                                 S
    GLACletCAJ"      ACI£MENT lLC                                    GlAClERCAP MANAGElil
I                                                                H
    1010 REU ION LACE                                                IJ):S   CEflRITOS RANCH
L                                                                I
    SlIfTE 1000                                                      UVALDE. TX 7 801
L                                                                P
    SAN ANTONIO, r..< 7   1I                                         2'UL-282·2758 ROe
    1210)~·




                                                                                               o




              :,.-: ..~~ I:..
                                .
                                J   •
t)   illlpropt:

                  7
- sp"cif eave plale -h uld be u '~d at thi   l,;   n (ilion in lieu of r

                                                                           18


                                                                           d
No trim or gutter present,   roor '!leet bent up and over rake

                                                                 _I
A1
        2




o   o
3
5
     6




o   1 ..=,,1698
7
c   o
9
10




"I   .702
11
TAB 19



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications. and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3991125 - Ridge cap

Invoice #:                3991125

Cost to Correct:          $378.88

Photos of Deficiencies:   15-16

Photos of Corrective      1,9& 11
Action:
                                                     ..   _~-~~---...._   ..   _~---_.      -    ._--..- _.   -   - , ...   . - _.- ..   ~-   -.------

                                           .'     I1EPIiH']     r ' . "                             Meet COCKIlOX
                                                  $A~ A~TI:lPQ                                     il0 BOX iM032lf
                                                 81117 HO PoST                                   DA:LLM, lX 76.284·00:26
                                                  PO lKD(                                              US
                                                CllNVtiR8J!.l'X 181 as
                                                 2·10-GlSH40t\                           PASE.                I\lE
                                                                                      1               oa·MAY-1'3        3991
SOlO TO:   \l5116114
           Gl.AtmRCM' MANAGEMENT LLC                                                     eILL OP LAQING"    1$10S9a1

!l
       I3l,.AClEftCAP N1ANAAEJ..eNT ll.£
                                                                                s    G\.AClERCAP MANAGeMENT LlC
r      '-0101 IlI!UNlO.N'l'LACE
                                                                                H
                                                                                     CPU
l                                                                               J    ian IH It) l!AST
l      SUITE 1000                                                               f'
       SAN Aj'il'ONIO, T~ 182-18                                                     CO~Ef!se " TX 781Q94'tO~

l'
       iZ fill   ~8'f.a.cMl
                                                                                T
                                                                                     (2101 "4.lfQ46
o                                                                               Q




                                                                                                                                  ();aQ




                                                                                                                                21-'7




                                            P8110 I Q/ 1
0'1735
Wrung do llre and tupt: "earu 'ed al ridge
 1




TR~01693
          9




o   o   'I.   _---f1701
11
TAB 20



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3996712 - Ridge hip fix

Invoice #:                3996712
Cost to Correct:          $405.83

Photos of Deficiencies:   1&3
Photos of Corrective      1,9& 11
Action:
                                                      8fT11 !-IO
                                                       PO
                                                     CONVelSE.  1!1()Q
                                                      no 6 -240&
     SOlD TO: l!ili$44.
               LACIERCAP             EMENTU.C

      a       LACIERCAS' MANAOEMENT ltC
      I
             lOlQl R£tJNION PLACE
      L
             SUITE 1.QOO
       l.     ~ A    ONIO,   TIC   8216
    -...--.-(21.0..D!I~Q.4




                                                                          6'.00
A                                                                        3~.90




YOU HAY OEDUCT S1 7, If i'A(D BEFORE: MAY 2-4'tH" iO 13
                                                  tJ-...f



                                                Page I 01 1
In'IJ   llf riJg~   -huw') gap!> lhat wtll aUll'. Wtll   'I'   l   p~n   1I I • apr   a~   rid
          J


'K_   . (23
1
        9




o   o
11
    TAB 21



    Type:                     PEMB Material

    Subcontractor;            MBCI

    Deficiencies:             Roofing System not installed per plans and specifications. and did not
                              create a waterproof structure upon completion

    Corrective Action:        Invoice # 4025105 - Hand Crimp

    Invoice #:                4025105

    Cost to Correct:          $265.22

    Photos of Deficiencies:

    Photos of Corrective
    Action:



(
    TR_ 01679
                                   ..   _-------------------             -             ---_._- ---




---------                  -----------
           cra«:AP MANA,GEJ,d9lT                        LAC!ERCAP MANA                  l1..C
I                                                  H   DOS t.::ERftfTOS
          01     NION
l                                                  I          eAHOmA 0
         fTE 1000                                      $(14
l      SAN        10, rx                                      Ii   TAB 22



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 4024889 - Seamer Rental

Invoice #:                4024889

Cost to Correct:          $990.49

Photos of Deficiencies:   1-27

Photos of Corrective
Action:
           18    a

                                     ~   "   'P::~i:':   -,,". ::',   '.
                                     ,        .




                                                                                  PAGE                            INVOICE NO.-
SOLD TO;   1 ~,66044                                                                                               4024889
                                                                               t-----'---,-,----....L...---.:...::.=...:. -    _
           GLACleRC"I'!.1Io1M.M!!:M§~~~!!§illJ

a       LAr:IEACAP MANAGEMENT L C
                                                                           s
 I                                                                         H
       10101 REU IaN PlAce
L                                                                          t
                     1000                                                  p
l
                A.          78,216
           01 8
'i   g   s mal   \-\-111   all \'




                                    •.   01721
lap '\I IJg' '11~ur'   III   I   I




                                     0172
Rl)l r sri el 11 1 'leameJ properl • roof sheet:- pld I d apart al bollom.

                                                                             5
R of "he rs rrirnrnt::u back ar cupoll lcd   In ming,   m.l burn   eli   itl~   .




                                                                                    ./26
I. trge c Id dlll: to III prop.:. '<1 ella hin "

                                                   7
id dut:   \l.)   impr per eave lla 'hillg. Fi ~Id J[lbri aLed tlashll1) in tall d in arrectl




                                                                                               ",_\1./28
         )




..   01729
I ..   _'"   . 0
u,,'u   n" ltlf \/hlWI1 here d   .   pan'l :pli' n   l   in
                                                              II
  '11 ws rod"drop otTat ti"ont enJ wall. 'ame condition at both ide~ of build in due to improper j"ield tabricari n of
,,11 Irlcned door p "ket.
                                                                                                                          11


                                                                                                                         ,32
'It "t:   II::W   I r ul'lln p I
I
    C
n.lf1g cl   ure and tape cal u . d al   ridg~.
rOil   i   du un: u .
                        J7
Drawings pecify eave plate shuuld be   1I   ed al thi conditi n in lieu urroar clip.

                                                                                          18


                                                                 o                     "~/j8
19
Trim missing. roor heec cul and bent over ral e.

                                                   20


                                                   40
II tnlll ~Ir glln~r pre... lit. roof 'ht:t:[ b 'nt u

                                                       _I
l:clll'din [0 dl'UWillgS t:a e plate ':Ih lIld b u eLI . t this condition in Ii u   rr
                                                                                         22
),. "IW1Uill" ,>l:UIlI   panel, ea e plate mi   "11   Ilut In   'wlleu.




                                                                          01743
Rlll.ll .. IUj>C dlangc: at fro", cnJ wall Jue   III   ~hurh:llll\g ul   POC/..t:1   Joo~




                                                                                            I,   01745
Roof dips approximatel 4" at fi"ont end walt due to improper tield modi tication   f po ket door frame.
                                                                                                             26

                                                                                                          __ 46
I lofJIJ1 appro, 1111'1 I 4'" I li'unu cnJ   \I   all Jut: to Impr pcr IidJ   \ uilicati   In   ufp 'kCl dllllr   rntme~,




                                                                                                                            I.   _01747
        TAB 23



        Type:                     PEMB Material

        Subcontractor:            MBCI

        Deficiencies:             Roofing System not installed per plans and specifications, and did not
                                  create a waterproof structure upon completion

        Corrective Action:        Invoice # 4009549 - Ridge and closer strips

        Invoice #:                4009549

        Cost to Correct:          $167.05

        Photos of Deficiencies:   1,3-4

        Photos of Correcti ve     1-4&9-11
        Action:




(   )
                                                                                           I'IIBCIL
                                                   ROUSTQN: HAAD-Y                        PO SOX "(00:23
                                                  1-400'1 wtaT ~AIWV                     OALLAS. TX1&i~0326
                                                   PO llQX3Ut'7                               U9
                                                 HQUSTaN,TX 77060·11004
                                                   281.o&4!i·8856                 PAGE
    SOLO TO:   151>0""
               GL.tcJeRCAP fAA/'fAGI:MIfNT LLC                                                        l611S83:2

    8·                                                                    S    GLACI~IlC1lJ>MANAOfMcNT lLC
           GlAC1ERCAP MANAGl!MENT US                                      H
    I                                                                          LOS C1iflMOS AA~
    L      16/Ql AEUNfON Pl.. ell'!.
                                                                          I    UVAUlE. TX 18801
    l      SUI1'E 100.0                                                   p
           SAN .M!'roNlO, 1"X 782111                                           1'1"11
           ~tOl 3M-ilQJl6
                                                                          l'
                                                                          ()




(
1en tnu . app ar' ridg




                        •. _01721
-




    1
          2




o   (]   ')
         •...-..-::::.:.11694
9
        10




c   o   )
        1.0 1702
11
TAB 24



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3989474 - Roof Clips

Invoice #:                3989474

Cost to Correct:          $2,235.90

Photos of Deficiencies:   10

Photos of Corrective      1-11
Action:
         ,    REPHIN r
               SAN ANi
              $&7 l- OEAST
               P030X 9
             COHVERSi:,TX 78109
                     -14C9
     o

B                                 S
                                      G CIfRCAP          EN
I                                     CPU
t.                                I    877lH 10 EA
l                                 P      VERSE ., TX 1 00-61
                                       Ie) 384-6048
                                  0
1lire lltl1i:n:m l pc ofn.: \1 dip   r UIlU un ~Ill:   mewl huilJing Jrd in's call Ul --High H   ling"   lip.

                                                                                                                           10


                                                                                                                I.   0 7   a
1
o




o
4




I. __.J1696
5
 6




1, ,_",1698
7
        8




o   o
9
    10




c   "1 ...;::.11702
11
TAB 25



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             lmproper location of grade beam and foundation

Corrective Action:        Brick lug and Grade Beam

Invoice #:                2

Cost to Correct:          $11,500.00

Photos of Deficiencies:   64-70

Photos of Corrective      21-23
Action:
                                   7. !tlii                . 11.3   4




 August 28, 2013

     n;   Dame Boddi

Re:       os Ceritos Ra ch Co crete DeffCIefl      Brea down




     •    Brie L glGrade e rn
            oar     ck Exten ian
          Pilaster Exten Ion
          ·Pour OnlyU S ab (Epoxy/Dowel In      lIa on)




a as ierros



RM    '-'~f1M'UctiO   Serv   lie
  TR


                                                                                                                           L--...._...J
                                                                                                                                          MJ
                                                                                                                                '------I          Construction ervices LLC

                                                                                       Invoice

              attn:           0 i1nna Boetleker
              Bill to:        GLACIER CAP cONSTRUaJON, Ll
                                                                                                                                 INVOICE NO.                          2
                              10067 JonesMaltsb rger
                              San Antonio, Texa 78216
                                                                                                                                INVOICE DATE:                     04/23/13
                              21:0.384.3204


              Project:        LOS CERRITOS


Item No.          Description of Work                  Value        Previous AppliC6tian         JIll   Balance ro Rnlsh          rotal 'Billed       Ref.            THIS PERIOD
            1 lO,OOI.l sq ft "Slabs"              $53,500.00                                 100%         $53,500.00                 50.00                                $53,500.00
            2 10,000 sq ft "pour only"            $1]J22.00                                  100%            $0.00                $13,711.00                                $0.00
            3 Structural Tank pads                $15,000.00                                 0%           $15,000.00                 $0.00                                  $0.00
                                                                I
            4 Brick Lug / Door Tra k              $17,500.00                                 100%         $17,500.00                 $0.00                                $17,500.00
            5 Pour OR Metal Deck                  $9,000.00                                  100%          $9,000.00                 $6.00                                $9,000.00




              TOTALS                              $108,712.00              $0.00                          $95,000.00                                          0           $10,000.00


       /I     Change Orders                                                                                                                                           THIS PERIOD




              Total Change Or~efs                                                                                                                                           $0.00
              TOTALS                                                                                                                                                      $80,000.00


                                                                                                          Payment to:                             RM·J COA5trucion Services LLC
                                                                                                                                                  180 Cr762
                                                                                                                                                  Devine, Texas 18016
                                                                                                                                                  'Ph. 210.912.3404
                                                                                                                                                  JamefiF.RMJ@gmall.com
      olumn base showing g ade beam not flu h with the brick lug. Hangar
    pocket doors installed at the 'ncorrect ize. They both need to be
,   extended appx 2' 6/1,




                                                                           017
            65

,.             67
~


"__-iS7
89
21
N
N
23




TR 01715
TAB 26



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Door Track Extensions

Invoice #:                2

Cost to Correct:          $4,000.00

Photos of Deficiencies:   60, 64-65 & 72

Photos of Corrective      24-25
Action:
                                          11   5     o    .J




,........,........ 28       0

                            Boddie




                                                               20,000.00

     •      Brick glGrade Bean                                    .500.00
            Ooor     ck Extensia                                4.000.
     •      Pijaster Exten ions                                 "2, 00.00
     •      ·Pour Only" ~ ab (EpoxylOoweJ I stallailon)         2,500.00




     as       I         0




M                 suuction Services lie
                                                                                                                     -
                                                                                                                              RMJ
                                                                                                                              IL_-DC;:o~n~s{~r~u~c!t1~o~n~S~e~rv~i£ce~sQLLgCJI
                                                                                          Invoke

                aun:               Oe~        Boedeker
                &Ito:             GtAClERCAP CONSTRucnoN. ltC
                                   10061 XXlesMill~er
                                                                                                                              fNVOIC£ NO.                      ,
                                  Sitn AAlonlo, Teus 78116
                                                                                                                              INVOICE DATE:                 04/13/13
                                   210.384.3204


                Project:          lOS CERRITOS


1tt'((I No.          Ot:sCfIp(lon o[WOfI(

              1 10..oou ~ Ii:   "Slaw~
                                                            Value      Prevloos AppliaJtion
                                                                                                   •     Balo~e (0   An/sit    TotlllBH~d         R~.           H/ISNIt/OO
                                                         SS3,SOO.OO                            U""'        $S3,SOO.OO            SM.                               $53,500.00
              2 W,OOO ~ ft "pour 001'("                  sn,nl.oo                                            SO."
              1 Stn.lcturill T;,!lk j)4Idli              $lS,ooo.OO
                                                                                               '''''''                         SU.711.oo
                                                                                                                                 SO.oo
                                                                                                                                                                     SO."

              4 Bnrt IJ.IiI OGof"T~c:t;                  $11,500.00                             ""         $15,000.00                                                SO."

              5 Pour on Mew Dt.'Cli                       $9;000.00
                                                                                               '''''''     $11,500.00
                                                                                                            $9.000.00
                                                                                                                                 SO."
                                                                                                                                 so.oo
                                                                                                                                                                   $0.500.00

                                                                                               '''''''                                                             $9,000.00




                TOTAlS                                   $108,122.00          50...                        $95,000.00
                                                                                                                                                        •          SMO,OOtI.OO


        R        OWu{lt'   Orders                                                                                                                               rHlSH.fUOO




                TotJl Chanee Ordt!n;                                                                                                                                 SO."
                TOTALS                                                                                                                                          $80,000.00


                                                                                                                                              RMJ Con.weloh SMVlces LLC
                                                                                                                                              tID Cr 762
                                                                                                                                              Devine, r .... 11011
                                                                                                                                              Ph. 210.'12,)4(1.4
                                                                                                                                            J.nnuF.RMJ@gmall.com


                                                                                                                                                                            llt-01685
H ngar doors and pocke door columns au of plumb, incorrectly field modified. Rath r than
correctmg the footing, door pockets where shortened to match the concrete poured In place
N ed to b removed and corrected.




                                                                                            01780
 64

84
Column a    hawing gr d beam no f1 h with the brick lug. H      gar
pock doors install d t th incorr ct size. Th y both ne d to b
ex nd d appx 2 6/1,
               1




                                                                      5
Note eMU



           n
24
25



~


     . 01717
TAB 27



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Pilaster Extensions

Invoice #:                2

Cost to Correct:          52,()()().()()

Photos of Deficiencies:   66-70

Photos of Corrective      21-23
Action:
    I




August 28, 201

        .    an I Boddie




M           ansa dion Ser   iC83   lie
                                                                                                Jnvoice

                   ann;              0        nna 8   deke(
                   Bill ttl:         GLA E CAP CONSfRU               N,LL                                                             INVOtaN .
                                     10067 JoneSM I be er
                                     San Anton 0, em 782.16                                                                           INVOICE AT:                     04/23/13
                                     210. 84.3204


                   Pro               l    J   CERR OS


1C:e1il NO.              Des(J(Ipclarl of WD/'K                 Value        Previous Application         JIli   Balance to PinlsJl    rot.lJI Billed      Ret.            THIS PERIOD

              j,   10,OOU sq ft" labs"                        $53,500.00                              100           $53,500.00            $0.00                            553,500.00

              2 10,000 sq ft "puu only"                       $13,712.                                100%             $0.00           $1 ,722.00                              SO.UO
              3 S'ucw j            ,iii pad                   S15,     .00                                0%        S15,ooo.OO            $0.00                                $6.00

              '* Sn       . III   I DoorTra     k              17,IiOO.OO                             100""         $17,500..             $0.00                            $1.1,500.00

              5 Pour n                   Deck                 $9.000.00                               100%           $'9,000.00            StUlO                            $9,000.00




                                                                                                                    $95.000.00                                    0         SBO,OOO.oo
                   ITOTALS                                    $108,722.00            $0.00

                                                                                                                                                                           ffllSPERIOD
        II         IChange Orfier5




                                                                                                                                                                                 $0.00
                   ITotlll Change Orders
                                                                                                                                                                            $80,000.00
                   ITOTALS

                                                                                                                    Payment til:                        RMJ Con tnJclon S. Ices LLe
                                                                                                                                                        180 Cr762
                                                                                                                                                        Devine, re     18016
                                                                                                                                                        Ph. 210.912.:w04
                                                                                                                                                        JaI1HuiF.RMJ@Am lI.com
         67


"-   7
 70

_ 01790
21
       22




c   ____ .~ 01714
23
TAB 28



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        EJX>xy Dowels at Existing

Invoice #:                2

Cost to Correct:          $2,500.00

Photos of Deficiencies:   76-77

Photos of Corrective      21-23
Action:
                                            J

                                                  0 __
 1                                  7   5




~lu:n28.       2

                Boddie

 8.




     •   Brick L glGrade Beam
          oor      k Exte sions
     •   Pflaster Exten ion
         ·Pour Only" ~ ab (£poxyJDowel Installation)




a es      e os



M        AS   uction Services lie
                                                          Invo'

      lUI                 n 8oe'C1eker
     8111l0:                        INSl~rnclN, II



                                         nll
                                                                                                      lUlu
                   210.


     P,




                                                                                                        S


                                                                       Sl5                                  sa.
                                                                  1    Sl1                              $11
                                          S                       JJ    $9.000.                         $9,




                                          $108,721   00                S9S,OOllOO                 o

/I   ICho/lge Orden                                                                                    fHISPEIUOD




     IrOl76
.. ""   197
21




TR 01713
    22




o
23
TAB 29



Type:                     Concrete Material

Subcontractor:            DGJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Concrete Footings

Invoice #:                6104

Cost to Correct:          $6.365.10

Photos of Deficiencies:   64-70 & 72

Photos of Corrective      21-23
Action:
-
     D.GJ. Transport, c.                                                                                      Invoice
      o Box] 30
       al e"        0                                                                              I        eo     I                       I

       BUfTa
      001:11,   LLc
    J f}jO IH)O      !!l.3iu.l$l 95
       n   wn/o. TJI        0




                                                                                                                                           I
            Item                                     O~crlptian                          Qly       Rats                AmOtJnt
    RM-3;lOO               Ril':Id.)' Mix 4000 PSI. t;U..yd.      Tidl 252....4'1.:i'7                                    usa.OCT
                           -I-1i-201J




1'- Y from this invoice.
                                                                                                                          " 80.00

                                                                                                       (8.25 Yo)                 ~   I


                                                                                               o                                 ".10


                                                                                                                                     II)
  o umn base showing grade b m not flush with the br"ck lug. Hangar
pocket doors ·nstal d at th incorrect siz . They both n ed to be
extended appx 2' 6".




                                                                      01784
,




                65

    •.   ,(85
       67


.187
 \




6K

01788
,{lSg
7

131790
Note eMU



                    72


           .-r792
21
    22




o
23
    TAB 30



    Type:                     Concrete Cutting

    Subcontractor:            Texas Curb Cut

    Deficiencies:             Concrete level poured too high to accommodate final materials

    Corrective Action:        Saw Cut and remove concrete for trench drain

    Invoice #:                137923

    Cost to Correct:          $8,118.75

    Photos of Deficiencies:   81-82

    Photos of Corrective      26-27
    Action:




(
                                                                    Texa Cu i g & Cort 9
                                                                      an Antonio lvlslon
                                                                     17332 Bell North Orlve,                           cnMz, TX 78154
                                                                    (210) 637-6869




     OATElTICKET QUANTfTY                                                               oe      CRlf'TION                                                                             AMOUNT

     tJS1201 tJ                                                                         MOve s nll.rrr,                OF!!'                                              S 0 ':l 0   ", ',un ,1)0
         11 '() '4                                                                             ?~ ~~                   N          • fl
                                                                                                 IttA 1m               ~   TfJ                    ;;:




                                                                  , 'prllved 3"




                                                                                                                                                                  ::~IUNT              •
                                                                                                                                                                                           -'on
                                                                                                                                                                                             v  •

                                                                                                                                                                                           ot.t.!




                         OIlIl'iG.    C. NCR~ ;oQt,1C1. :
     oIQiCf'.l""_                 't.,rc:'~l
·W.~IIOBlGllIb'ror~d:D--..r .... lW UI1a~""1C!I11lJ.1                                      MICIII,            ear.ri1DlaIi" ...    'IItYII~'            ~,d.
 JUI'fM1!'A,           Ii" lit. 'I14l1G. W"'l. rtl:ln '" MCoIW4IJ'0t' OiItltru. 'lIG,rn-l'ltf
 f4.rr;~ntOfIfMMO" m&mbnlq.LlII.:.l[Q.QUr                  .oIl"'JtI, .u1llWl OtO.rl1,",u.m~ 4(, ..,.n.W   J;1(l&.tt   rrrTtl04,1)iJOiHU iMlI ...... i"'oll'.·JM'IrV"'"
 ~1111'lS1oIw:IUI~ .. '*~DO~ .p.:rir Inr~~ll~ull'WMil.Pl1or'lo ~m.."Onrry~chlt,tlll./lf4 o high bov concr e_ Concrete poured Incorrectly, need positive
ar drain will have to be removed.


                                                                  81

                                                                  JI8 1
Trench drain set incorrectly, too high above concrete. Concrete poured incorrectly, need positive
slop on the drain, concrete near drain will have to be removed.



                                                                                                    2

                                                                                                        802
26
    27




o
    TAB 31



    Type:                     Plumbing

    Subcontractor:            Central Back Hoe & Utility

    Deficiencies:             Insufficient amount of material left on site by SBS

    Corrective Action:        Trench Drain - use existing trench drains and purchasing additional
                              channels and extension frame system per engineer

    Invoice #:                CBU-DD2

    Cost to Correct:          $13,718.11

    Photos of Deficiencies:   81-82

    Photos of Corrective      26-27
    Action:




(
     ----_._------- - - - - ..                     -------------:.~




                                                                o




Application· made for Pa~t,
      Ie of V 1Je5. wr.()()2, ,
I ORIGINAL CONTRACT .                                                110,553
                                                                                                                22.07.14
2 Ne o~ by                 Orders                                    22,507
   CONTRACT S           TO DA (Une I +/. J             S            1 J,060
                                                                                                                22,507.14
4 TOTAL COMPLETED &. TORED 0 VAl'                      S             90,2111
         (Column G on WT-002)

     RETBNUON
               o % of Completed Work                     0.
                                              $----....;;.
         (Column 1> + Bon WT-002)

     h         0 % of Stm:d       ateri8I                  II
         tColunDl F On wr ~ll2)
                                                                               By:                       \,. d \-13
                                                                       ,2111
6

7                                            'IT                     5'2.000

II    CUFtRm'lT PA




                                                                                     CATHY         RS
                                                                                     JI{

                                                                                     JANUARY 28. 20104
          -----------------------~-                                                                                        ---------                                                                                                             ,....
                                                                                                                                                                                                                                                 <0
                                                                                                                                                                                                                                                 (;

             D                       UES                                                                                  Form CBU-002
        FR M:
     Conll"nctor. Central Backhoe & Utilities, Ltd
     Remitan 10080 Broun Road                                                                                                                                                                   0:
       Ad~: San Antonio. TX 78254                                                                                                                                                                          ----------
                                                                                                                                                                                                           2
                                                                                                                                                                                                           613012013
                                                                                                                                                                                                           6I252().lJ


         A                                       B                                        C                     D                     E                     F                    G                                  H

                                                                                                             Work Completed                             Materials       Total Campi ted                                            Relllinag
       [tern                          Description of Item                             cheduled         From Previous                              Presenrly t red         And    red              %             BaJllDCe to          Held
         #                                                                             Value            AppJic lion  *(,Ilis Period                (N t in D or E) 0 Date (pf-E+F]              (GI            Finish ~ G             0%

       I      Mobilizalion                                              $           1.500 S              LSOD                           S              -       S            1,500               lOO'l..;..YoOI-               1....;S'--_ _- 1
      2       Concreto Demo                                              $        10 000 S             10.000                           S              -       S          10,000                100%                            S
      3---f"F~iirs~1t~D~oor:.:::::un~de~r-s-,---la-b-rO-ugh-.-i-n-----t...:S:---.:..:ll:..!,;.S:.::OO~..::-S--....:1.::.L.~500~I---_
1--"::""-                                                                                                                     -_-~!-::~===::::::::::::-::::::::t$~::::::::::::~1
                                                                                                                                                                            ]:'.1:5~O~0+-_____:.;LO""0""'%.I                  I...:S'----1
      4       First floor top-out                                        S        14,500 S             14,500                           ~              -       $          14,500                100% S                S   -
         5   Second floor rough-in                                                  S         8,500 S           8,500                           $     -    S     8500                  100"1. S                       S   -
      6      Second noor Iop-out                                                    $         8 500 S           6,000 $               2.500 $         -    $     6,000                 1000/.                         S
      7      Overhead domestic wateT ( bose hibbs in bay) $                                   9,000 S             -       S           9.000 S         -    $     9,000                 100% S             -           $
      8      Overl1ead                  air     lines                               S         6.500           S   -       S           6,500
1--..::..---l..=...:..=;==-=:..==---------I-='--~:=-+-""----_____1f_=__------'=..::+-=-----+::-....-~:..::::.+_----.:.::.=;;.._=:-----+-"'-- -
                                                                                                                                                S     -  ' $     6500                  100%   S           -           S     -
      9 _ _FF:::=ixt=ure=s:.:.:;I&:::'(I,c::uipm·:r..::::I~::..:'t'=---:"-:::---,-
1_ _.::..                                                                                             -=--
                                                                                   ~S---=.I::J.O::;55;,.:;3_1 S   ·---lr-=S'--_....:4~,OO~O"-I-'S~    ~_t-'S:c-  4:.:.:,0:.:.OO;:.. f - 38% -"'--_ _6:.. o high hove concre e Concrete poured Incorrectly, need positive
ar drain WIll have to be removed.


                                                                   81

                                                                   J18
Tr n h dr In s t lncorre IV. too hlgl bove co c e. Con r        poured incorr
slop on the dr tn, cone ete n ar drain will have to be removed.




                                                                                02
26
    27




o
TAB 32



Type:                     HVAC
Subcontractor:            Holts Mechanical

Deficiencies:             Fan Provided by SBS was too large to fit into opening of cupola

Corrective Action:        Purchase new fans because SBS provided incorrect materials

Invoice #:                c/o #1
Cost to Correct:          $7,564.00

Photos of Deficiencies:

Photos of Correcti ve     19
Action:
o a                    5522 RIITIMAN ROAD
                          N     0 O. TX7 l
                       21Q-661-1 00  !'u 210-662-9U2
                                L'\CLQn6C




                           TO nm PAcr-TIIATl'HE
                        DAlVIP'EN   OSBASCREEN




        Base       PrOD1)98

      . _ b i l l. .




                                      c      _
19
TAB 33



Type:                     Electrical

Subcontractor:            C&S Enterprise

Deficiencies:             Wiring installed by SSS was undersized and under rated to
                          accommodate electrical load

Corrective Action:        Remove existing wiring to 120V wall outlet in hangar area, and
                          replace with larger wire to allow for voltage drop

Invoice #:                1123700

Cost to Correct:          $1,875.00

Photos of Deficiencies:   84-86

Photos of Corrective
Action:
                                                                 ISS Remount Drive San Ai'lton   Q,   Texas 78218




      : Los Cerrfto5 a ger




    Deficiencie



•    Remove existing Iring to 120V wall outlets!      anger area, and replace with larger wire
     to allow or oltage dr p.-.$l,87S.00

•    Reconfigure wall outfets and j-boxe                                asonry back        ails i
     hanger area to reflect ngineerced ra

      elocate       res i   an   ~r   are   0   r   . e>!r f.i           gs i    a    er
     r Ex eno wIring rough d   In,   wrong wire Ize WIre needs to be demoh hed due to incorrect
in tallauo .




                                                                                           18
    85


o        ,::--,,805
Conduit roughed in with wire pulled Wire pull
d l110lished due to Incorrect inst Hatlon




                                                86


                                                     )1806
TAB 34



Type:                     Electrical

Subcontractor:            C&S Enterprise

Deficiencies:             Wiring installed by SBS was undersized and under rated to
                          accommodate electrical load

Corrective Action:        Reconfigure wall outlets and j-boxes for powered lovers in masonry
                          block walls in hangar area to reflect engineered drawing

lnvoice #:                1123700

Cost to Correct:          $1,525.00

Photos of Deficiencies:   84-86

Photos of Correcti ve
Action:
           ,1$ ~ ~i'lc.
           tll~t-t..(;... t   C• .,.t"'M.~.."
                                                             155 Remount DrivE: San Antonia. Texas 7al18

                                                                      1210) 590 6629 Fall (210) 967-66.13
                                                                       www.Co$-entl!rprlse.£Of.R


    Ref: lOs Cerritos Hanger




    Deficiencies


•     Remove eXisting wiring to 120V wall ol,lt1ets !n hanger area, nd replace with ~arger wife
      to anow for voltage drop... .$1)~75.QO

•     Reconfigure wall outlets and j~box@s for powered lovers in masonry block walls in
      hanger area to reflect engineered drawing...•$:).,525.00

•    Relocate fixtures j-n Han~r are to r~ect engineered drawings in hanger
     area...... l,135.00




     Total repairs                                  $'" ~535.00




                                                                                                            fR n1EtRli
[)(tenor wiring roughed In, wrong wire size. Wire needs to be demolished due to incorrect
installatIon.

                                                                                            84


                                                                                                 J1804
    85


c        ....--805
Conduit roughed in with wIre pulled. Wire pull d at incorrec length and size. Wire needs to b
d molished due to inc rrect install tio .




                                                                                                8


                                                                                                    JI806
    TAB 35



    Type:                     Electrical

    Subcontractor:            C&S Enterprise

    Deficiencies:             Wiring for Light fixtures placed in incorrect locations

    Corrective Action:        Relocate fixtures in Hangar area to reflect engineered drawings in
                              hangar area

    Invoice #:                1123700

    Cost to Correct:          $1,135.00

    Photos of Deficiencies:   84-86

    Photos of Corrective      19
    Action:



(
                                                                 155




    Ref: Los Cerritos Hanger




    Deflciencie



•                           rin 0 UOV all 0                 nger area, and repl ce    .     larger wfTe
                          ge dr p. "'1.875.00

•     Reconfigure wall outre     and j-boxe   or owered to er in • asonry block           ails i
      hanger ar a to reflect   engineere~ drawing.... $l, .00

     Reloeate fixtures in Hanger area                       er    Ta'bings in a ger
     area".... ,   5. 0




     Tota repair                              ,        $ 1535.00




                                                                                                          na   Fi
 xteno wiring roughed In, wrong wire iz
mall tlon.




                                          J1804
85
     ---,
       ,dOS
Conduit roughed in with wire pulled. Wire pulled at incorrect length and size. Wire needs to be
demolished due to inc nect installation.




                                                                                                  86
19
TAB 36



Type:                     Demolition

Subcontractor:            Mesquite Interiors

Deficiencies:             Framing system installed by SSS did not meet engineered
                          specifications

Corrective Action:        Demolition of existing light gauge framing

Invoice #:                11108

Cost to Correct:          $19,662.00

Photos of Deficiencies:   49-59

Photos of Corrective
Action:
                INTERIORS, L.P.

                                           (2   I))    .J.- L t
                                           (210) 34    ~505




August29,20 3
Dani    Boddi



      Ceni


1.)                               -   1,         . 0
2.)
3.)
4.}
Framing installed at the incorret:t elevation per the architectural plans. Kylt' with B noteu that
they needed to lower the t,'aming 6.5" In an n 'ire m ting with Daniel B ddie and am Pirtman.
This ti'aming does not meet th an.:hiteL:lural critericl f r metal slLld framing. The drawings n ted
thi' /l"aming [l be 16 gao alvanized framing. h 'lib 'ritution Oflhis mat ri I wa' nOl reques['d
Jnd nOl approved by Ih own r nr archileJl770
Phl)IO uflhe bent pllrlin~ onct: lhe brating was rem
purlin '.




                                                       51
Sp c1ng of the purllns did not m tch the architectural drawings.
box beam headers did not Xlst to frame the openings.




                                                                   ln2
MIssing Double purim at the   111   Ide corner




                                                 0177
Addition I photo of the modification to the pu rlins to accom modate the bracing creating a wea k
point 10 the structure.




                                                                                                    .77
The Architectural drawings show a layout that does not match




                                                               01775
Ligl t gauge framing above th eMU walls. Double stud columns were not utilized in the
construction of the windows. Headers were not used in the construction of the windows.




                                                                                         _" /776
Spacing of the purlins Installed not per the rchlt ctural drawings. Installed at 2' DC not 16".




                                                                                                      57

                                                                                                  01777
Additional area showing the incorrect spa Ing of the framing above the CMU walls. FramIng
installed 0 se back on the CMU thus causing a possible leak area. Framing should have been et
back so tha de 5 glass sheathing would b flush wrth the extenor fa e of the eMU wall as per the
archlteetur I    atls




                                                                                                  ..   .,,778
 hlrd rea hawing !ncar et spacing of the ight  uge framing above the eMU walls
doe no meet the 16ga galv nlzed eta I stud specs p r the rchltectural drawings.




                                                                                  01779
    TAB 37
I


    Type:                     Consulting Fee

    Subcontractor:            Speedway Erection

    Deficiencies:             Identification of specific deficiencies

    Corrective Action:        Determine extent of corrective actions required to complele the
                              hangar

    Invoice #:                13-0308

    Cost to Correct:          $11,032.00

    Photos of Deficiencies:

    Photos of Corrective
    Action:




(
 Speedway Erection Service Company                                                     INVOICE
                                                                            CAn::          March 25. 2013
 7135 Eckhert Road                                                        INVOICE: •        13-0308
San Antonio, Texas 78238
Phon.210.681.5066 fax 210.681.6837


sHIro:                                              Ship To:

Valatie lewis, Glacier Cap COnstruction,   ue       Los Cerritos HanBar
100671one.smaltsberger                              CR 410
San Antonio, Texas 78230                            Uwlde. Texas


                                                        E-mail:     Dea.gna@lCWlSe;nagy.com
CommrttU or JpftiQllnnruc:tioru:



  SAl£5PERSON      ~rojed: Number      SHIP DATE        SHIP VIA.      F 0.8. POINT          TU,MS

O. SCott GrOYer        13-110                                                               Net 10th


   QUAHTTTY                           DESCRIPT10N                         UNIT PRJC!        AMOUNT


                  Provide labor and equipment for investigation                        S         11,032.00
                  to determine extent of corrective actions and
                  materials needed to complete hangar in Uvalde,
                  Texas




                                                                    SUBTOTAL           S         11,032.00
                                                                    Shlppi"&

                                                                    ~1l!S Tax

                                                                    t..ss~n.!          S               -
                                                                    TOTAl              S         11,032.00
                   Make checks payable to Speedway Erection Service Company.
                    Please direct questions to Annette zamora 210-681-5066 or
                                emafl annettez@speedwayerection.com

                  Please respond with any question within 10 days. After
                       10 days, invoices will be considered accurate.

                                   THA K YOU FOR YOUR BUSINESS!
DEFENDANT1S
  EXHIBIT
     70
                                                                                                                                                                                                                                                                                         (",

                                                                                                                                                                                             ,

 -- --
~-
 f         •   O(MI~
                                  ~I


                                 fti'.t._
                                                    1~~""'_1*




                                                        ~----
                                                     .......
                                                         --~
                                                         _
                                                                 "'
                                                                                             -
                                                                                            __

                                                           _ _ _ .... a1 ...p!I!!' II! opoclI\ood INb
                                                                                                                                                                                                                   ........
                                                                                                                                                                                                                   ..-
       .~-
                      u..:lO<1<>1,,' o! POdol t-.                                                             U.60·n
     " ''''''I U"'"                                               ....... "'Odillodlrlllo'O          SlSd.. ,O _tt0.... r... "'"'"' S                                                                            (j                                                        (I

                                                                                                                                     n·n
                                                                                 "_,,--l---''''''~",.!-------;n;;-;''nof'--------     n.n
                                                                                             su.r.a::l-- - - - -••;;-;••n~I--------;n".cu;
                                                                                                                                 ---,-.

                                                                                                                                       u



  Coo'loolllnl   ~O'\'   Eroc''''''   kf."'il'~,,"'"   a! .pocll'lc _,"c_
" ,.
                                                                                                  "
TAB 1



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Remove and install roof insulation and new roof sheets

Invoice #:                3995 & 3402

Cost to Correct:          $103,729.00

Photos of Deficiencies:   1-27

Photos of Corrective      1-12
Action:
---_._
    ..   .   _.   -----........"..-~_."""'"
                                          .. "•.........,,"''''',... ,,.,,




         UNITED ERECTORS
         PO S<1x 681803
         San At'ltonio-. Taxas· 18288
         office (210~521..sa51
         tax (210) 521-1849

                                                                   iNVOICE

         April 11, 20:13


         To~        Lew. enetgyGroup                                                   INVOfCE # 3995
                    10061 Jonas:.~                                                    Job: los cerritps Ranch
                    San Antonio. Texa$ 18216                                          Terms: Upon ReE:eipt
                                                                                      USANO. 11.481


                                                                  OesORIPTIOM


         labor to~·folfowlng woric 8$. agreed~
              Repairs.:
              1. Remove. half roof and insula1ion.on and off
              2. Instal half r«i insuCalon,8nd new root sheet. on and off


                                                       ~laboroost                          $45,000.00
                                                       Total ~ cost.                      $ to,m.8ti


              Ad<1:
              Change Order'             '1
              1. Extra eost to tabr.1cate poeket. ~ material tQ fix

                                                     Total Extra l..ai':iOf.€',:O$t        $ 5.500.00




                                                                       TOTAtDUE           $61,229.86

    Thankyoo.
      UNITED ERecTORS
      PO SQx 681'803
      San Antorno, Texas 18268·
      office (210) 521..8351
      _(210J 521..1849


                                        INVOICE

      May17,2013


      To: LewIs Energy GrotJI)                             lNVOlCE I 34m
          l0667 Jones..~                                  Job: LO$ Ceni\o$ Ranch
          Saft Antonio. Texas 78216                       imTl$: Upon Receipt
                                                          USA NO. 11481


                                        DESCRIPTION

     Labor to oom~ fellowmg won< as ~reed;
        Repairs:
        1. Remove second hal toof and ~. on and off
        2. fnstaff second· naif· roo.t lfl~ and new roof st1eet, 00 and of




                                 Ttm\1 ema ~fco.s:t             $ 3,310.00
                                 1'.1 oost of: ~l               $ 5.260.00



                                                               $56.570.00

     Thank you




t)
III alluw water I pen trat .. a pea
re   j   ..   gap   \,) e
jar at riug' 'Illsure   ill all




                                  "   01723
f ng I   life plec u J al rill e ap will Ill""




                                                 H   l4
\1\ ,.   ShL'L'IS nul 'icam J properl . fl) f .. heel I ul bJ apart al bollom.




                                                                                 01725
R ,f   h~~~   rnmmc:J bad. (   U   II' (d Imming. anu limed durin   in acli ili
7
Larg> void due lO impr p rea e Ilashing. Fi Itl fabricated lla hin in 'lalled in orre'11




                                                                                            8



                                                                                           28
ROllI" h          't.. lnmm~J     ba 'k at 'Up fa b . n1 m
lIlll   n   WIl   ,r""ork   W;)    I err 1'1II' b. ccrtlli J




                                                               01729
o
full sht.:'b   10   b u   ~d   II   r I II. 'hu n h re a . pancl ...plic   IHlll

                                                                                          II


                                                                                   II   0171
 'hows roof drop ff at front end wall.       impr
$h( rrened dour pot.:kets.
                                                    11


                                         o          02
        I1


. ,,_01733
r·ldge 'ap 'nJ lap. lack ' 1~I~t 'n 'r\ () cumr:nl \P' 'il" 14-16   r·   'tcner . rhl~ 'h   w'" III   be 6.




                                                                                                              0173-
to   Ip   Ult • Il wr n   t:ltI~L1 l:   u t:J   \I   III . lItH"   w'lel lu   nl·,
                                                                                     J   7
.' s   'ir   av plale huuld b u 'ed RI (hi· , nditioll in Ii u   r r r 'lip.



                                                                               ,,8
Trim m issi ng. 1'001' sheet cut and bent over raJ   e.
                                                              ~O




                                                          o   -w
Nu   lrim 01   gil!:""   pn':'iCllt. ..   1\)1 sheet bellL   If' ,Ill   II


                                                                             :!I
Ac~ording   (0   drawings eav~ plait: slhluld be Llsed allhis cundition in lieu of roof clip




c                                                                   o
nJ Ot"'iLHIlJII'''., 'wn pUIl·I. C I   •   I-   Lt: 1111   om
                                                                   ,

                                                                \J17 3
R~l I ... llIp   chan g.e :.II ti"(   I I   t'm! wall lu III h n ~nl ng   nr pm:kel tI



                                                                                         I.   0"1745
Roof dips approximately 4" at ti-onl end wall dlle to impr per tield moditication of pocket door frames.




                                                                                                           6
I   'll\lip~   appn) llnal I   ..j." 1
        2




o   u   ~1694
3
4
,




    5
        6




c   L   ~1698
L
8




..--J1700
9




TR 01701
()




(   )
11




TR_01703
    12




c
TAB 2



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Building erected out of plumb by 2"

Corrective Action:        Level and plumb building

Invoice #:                3986

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42&48

Photos of Corrective      12-13 & 20
Action:
UNITED ERECTORS
PO Box 681803
San Antonio, Texas     78268


                                                       INVOICE


March 28,2013


To; Lewis Energy Group                                                   INVOICE #
3986
       10067 Jones Maltsberger                                       Job: los
Cerritos Ranch
       San Antonio, Texas 78216                                      Terms:     Upon
Receipt


                                                       DESCRIPTION


Labor to complete following work as agreed:
  Repairs:
  1. Level and plumb building
  2. Lower all beams: 37581; 38581; 34SB2l; 34SBR2R
  3. Re-touch both beams 37581 at column line 5 & 4 for wind rods
  4. Attach beams 35581 and 36SB1, one welded to beam and
        the other welded to clip and anchored to bond beam in eMU wail

  New Construction:
  1. install perimeter angle at mezzanine and panels



                                            Total labor cost
n correcting til .

                     .-L
The uper 'rructure was erected oul ofplul11b end wall column   48
I an tw inthes TOwar I we l. Note gap at bollom of column vs
lOp arcalulnn.



                                                                    68
12
        13




c   )        1705
20
TAB 3



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Hangar door frame above was out of alignment with door track

Corrective Action:        Remove and re-install hangar doors

Invoice #:                3988

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42 & 44-46

Photos of Corrective      18
Action:
     UNiTED ERECTORS
     POBox 681803
     San Antonio. Tex.         7~
     C)fftee (210~ 521..a351
     fax (210)5,21-1$49


                                          INVOICE




                                                              iNVOiCe. I 39i8 ~
                                                             Job: los Cem,k;}$ RW'ld1
                                                             Terms: Upon Receipt




     t.abor'w~~~.~:
     Repairs;                       .
      t, Remove Hanger doofs                  .
     2Ilu1765
Bolts mi sing/loose n hangar door   l:   ncrete houJd have been p ured prior to in tailing.

                                                                                                       46


                                                                                              1 •• _   d
18




TR 01710
TAB 4



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Angle supports for door tracks installed incorrectly and caused door
                          track to bend and break

Corrective Action:        Re-align hangar door rails with new angles

Invoice #:                3988

Cost to Correct:          $3,000.00

Photos of Deficiencies:   30-31 & 38

Photos of Corrective      18,24-25
Action:
    \.
     )



         UNITED EReCTORS
         POBox 681a03
         San MWI",io, Texas 1S2f38
         offrce (210) 521«351
         f~   (21Q} ~1·1S49


                                            INVOIce




                                                                 rNVOtCE" 3988       ¢




                                                                Job: Los. Cerritos Rand'!
                                                                Terms; Upon Receipt




         ·Labor·to ~~               WOfk, .~:
         ~.
         1, Remove Hanger deoNJ
         2. ~aiign hanger door rails with new ~
         :l FlX aU of top framing .fQr hanger door to roD $n ooffSCt bottom track
         4. Remove ·afl ~. at door pock_, . ~ witi1 new materiaf
         5. Check d bolts aJ'l(j instait missing botI$
         6, Instafl edumns and redangOfar tube· at pilot office
         7. fnstaU ~·and ~.b,Jbe at fivi'ng quarters
         8. R~wind rods· in south· and north ~
         Ne:wCon~;
         1. fnetd one tube at cupola




I
                                    TOfaf tebor· cost                      $35,000.00
                                    Total mattwlal CO!Sit                  $ to,63·US2

                                          T~Oue                            $ 45:BS4.32



I
o 750
.,   .751
realign~tI   r".;sihl n.:movcd an t r r1m;c:d




                                                JI758
18
    24




o
-~.h
.-~    ~r       •
--                  -4

      ..
            ~
                .
TABS



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Lateral wind bracing beams located in front of windows

Corrective Action:        Lower all beams: 37SB1; 38SB1; 34SB2L; 34SBR2R

Invoice #:                3986

Cost to Correct:          $10,000.00

Photos of Deficiencies:   40

Photos of Corrective      14-15
Action:
  UNITED ERECTORS
  PO Box 681803
  San Antonio, Texas      78268


                                                          INVOICE

 March 28,2013


 To;    Lewis Energy Group                                                iNVOICE#.
 3986
        10067 Jones Maltsberger                                         Job: Los
 Cerritos Ranch
        San Antonio, Texas 78216                                        Terms:     Upon
 Receipt


                                                          DESCRIPTiON


Labor eo complete following work as agreed:
   Repairs:
   1. Level and plumb building
   2. Lower aU beams: 37881; 38S81; 34SB2L; 34SBR2R
   3. Re-touch both beams 37881 at column line 5 & 4 for wind rods
   4. Attach beams 35581 and 36$01! one welded to beam and
       the other welded to clip and anchored to bond beam In eMU wail

   New COI1:structioli:
   1.   install perimeter angle at mezzanine and panels



                                              Total labor cost
$ 35,000.00




                                                                          ---""'---.-
                                                  T~ S M L
.,1760
14
    15




o
TAB 6



Type:                     PEMBLabor

Subcontractor:            United Erectors

Deficiencies:             Lateral wind bracing beams located in front of windows

Corrective Action:        Re-attach both beams 37SB1 at column line 5 & 4 for winds rods

Invoice #:                3986

Cost to Correct:          $5,000.00

Photos of Deficiencies:   28&40

Photos of Corrective      14-15
Action:
UNITED ERECTORS
PO Box 681803
San Antonio, Texas     78268


                                                        INVOICE


March 28.2013


To; Lewis Energy Group                                                  INVOICE#-
3986
       100e1 Jones Maltsberger                                        Job: los
Cerritos R.anch
                                                                      T~rms:     Upon
       San Antonio, Texas    78216
Receipt


                                                        DESCRIPTION


Labor to complete following work as agreed:
  Repairs:
  1. level and plumb building
  2. lower all beams: 37581; 385B1; 34SB2l; 34SBR2R
  3. Re-touch both beams 31581 at column line 5 & 4 for wind rods
  4. Attach beams 35581 and 3eSB 1, one welded to beam and
      the other welded to clip and anchored to bond beam in eMU wail

  New Com;truction:
  1. Install perimeter angle at mez!!anine and panels



                                              'f'otallabor cost
t'-le"d wind brace clip in 't.. lkcJ from' lumn l   recessed




                                                               J1748
am need   [Q   be rem v d, rraighten d, and r in tall d b~low window line.

                                                                                   40


                                                                             ..   .760
14
    15




o
      TAB 7



      Type:                     PEMB Labor

      Subcontractor:            United Erectors

      Deficiencies:             Lateral wind bracing beams located in front of windows

      Corrective Action:        Attach beams 35B1 and 36Sb1 with two clips, one welded to beam

      Invoice #:                3986

      Cost to Correct:          $10,000.00

      Photos of Deficiencies:   28 &40

      Photos of Corrective      14-15
      Action:




C~)
TFUJ01689




    UNITED ERECTORS
    PO Sox 681803
    San Antonio, Texas     78268


                                                            INVOICE


    March 28,2013


    To: Lewis Energy Group                                                  INVOiCEf,
    3986
           10067 Jones Maltsberger                                        Job: Los
    Cerritos Ranch
           San Antonio, Texas 78216                                       Terms: Upon
    Receipt

                                                            DESCRIPTION


   Labor to complete following work as agreed:
     Repairs:
     1. Level and plumb building
     2. lower aU beams: 375B1; 38581; 34SB2L; 34SBR2R
     3. Re-touch both beams 375B1 at column line 5 & 4 for wind rods
     4. Attach beams 35581 and 36S8 1. one welded to beam and
           the other welded to clip and anchored to bond beam in eMU wall

       New Construction:
       1. install perimeter angle at mezzanine and panels



                                                Total labor cost
Net:d wind brace lips installed trom c Ilimn   (0   recessed




                                                               J1748
14
        15




c   o   ......".

             .J1707
    TAB 8
(

    Type:                     PEMB Labor

    Subcontractor:            United Erectors

    Deficiencies:             Door tracks were improperly aligned

    Corrective Action:        Fix all of top framing for hangar door to roll on correct bottom track

    Invoice #:                3988

    Cost to Correct:          $5,000.00

    Photos of Deficiencies:   29&38

    Photos of Corrective      18
    Action:
\
    )



        UNITED ERECTORS
        PO 8ox681803
        San Amop.io,   T~x.       78268
        offiC$ (21Q) 5:21..a351
        fax (210) S21~la4g


                                          INVOICE




                                                     INVOtCe it 3988    ~
                                                     Job: los Cemtos Ranch
                                                     Terms: Upon Receipt




        NewO;)n~;
        1. fnlltd one tube at eufX'la



                                      Totaf~·~                $35,000.00
                                      1btal~. c»6t            $ H),6$4.$2

                                                              $ 45,B34,.32
La ~r inJi °aleu lIPP~ Joor lrcl..:k   tllli   fallgnll1enl Lip 1 I Y:.".




                                                                            I.   1749
Door trae! will need to b
, f ignmenl lip [0 I Y2".




                            • .... .::>8
18
TAB 9




Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Misc. areas throughout building lacked complete installation of
                          specified bolts

Corrective Action:        Check all bolts and install missing bolts

Invoice #:                3988

Cost to Correct:          $2,000.00

Photos of Deficiencies:   44-46

Photos of Corrective      1-11 & 16
Action:
    UNITED ERECTORS
    PO Box 681863
    San AntOl""jo, Te:xas78268
    office (21{)} 521..a3S1
    fax (210,521-1849


                                               INVOtCE




                &!?Y9Y Stoop
                ,Jones Maltsberae'
              a m;r,,,,,,,,, T~xas   7821 a




    Lat« to   cornplet~ ~ie~ ~                as ~eed:
     Repairs:
     t Remove Hanger 000t'S
     2. Re-aiign hanger door rails 'Mtr1 new ~
     3.       of top framing ·for Mnoer door to ron 00 correct         trae.l<
     4. Remo\'f~ ail ma.te!'~   door pockets, repiace 'Htth new mat~rtaf
     5_          3U     and        missing botIs
     6: IrtStafl Gdumns      Fedai1gUiar tube· at ptk)t
     7_ Install              ~ar wbe at                 quarters
     8_                     in south      ~ ~s




I
I
I
I
I
5
Boh~ nll~~HI   j   loose un hangar Joor 'llnt;rde   ~holllJ   ha eben POlln::J priur to in'talli
1
    2




c
3
01696
5
    6




o   ...-('01698
7
8
9
        10




c   o   _::::01702
11




TR_01703
16




~01708
TAB 10



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Door pockets were modified in field by SBS due to incorrect
                          foundation size

Corrective Action:        C/O # 1 Fabrication of pocket doors

Invoice #:                3995

Cost to Correct:          $5,500.00

Photos of Deficiencies:   42,60-62

Photos of Corrective      18
Action:
           fl""'·~- - T - R~O-01-89-0- - - -    - - - ""     , , .




                          UN'ITED ERECTORS
                          PO B1141ngar d )~Ir." ~lOcJ pt d t:1 d\\ WL:oJlImn' lit )1' I IUl11b. in 'om: II Ii It! mudified. Rarher Ih 'Ill:
IIXlIII g. dllur POCh:l wh~rt: Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                              o
                                                                                                  dO
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footmg, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                             6\

                                                                                             01781
Hangar doors nd pocket doo columns out of plumb. incorrectly leld modified. Rather than
correcting th footing, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                             d2
18
TAB 11



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Door pockets were modified in field by SBS due to incorrect
                          foundation size

Corrective Action:        Remove all material at door pockets, replace with new material

Invoice #:                3988

Cost to Correct:          $5,000.00

Photos of Deficiencies:   42,60-62

Photos of Corrective      24-25
Action:
             TR....OO1688
     \
         )



                       UNITED EReCTORS
                      PO Box 681863
                      San Antof".io. Texa$ 18268
                      oftfc& (210} 521..a351
                      fax {21a. ·~1~la4g


                                                         INVOIce




                                                                             tNVOlCE It 3GS8     w

                                                                            Job: los. Cerrites Ranch
                                                                            Terms: Upon Receipt




         ,           Laborto~~~.~7

()                     c_.·.......
                       ~:o
                           '· ...
                       1. Aemow Haflgef doofS
                       2.R&-dgn hanger door rafts with new ~
                                                                 _

                       3,F'IX aU of top framing b" h,aPGeh1foor to mI 00 OOff'$Ct bottom Yack
                       4. ~ aO ~. at dOor pock• • replace with new f.nQterW
                       5. ChHangar do r~ and pl 'h:l Jour column' lit   or 11Imb, incorreclly I'leid modified. Rather then carre ting th~
looting. door pUCkt:b wht:r short ned to march rh COI1C1:ete p ured in place.




                                                                                                                01762
Hangar doo s and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footing, door pockets wher short n d 0 match he concrete poured In plac .
N ed to be removed and corrected




                                                                                             o
                                                                                                 J
Hangar doors and pocket door columns out of plumb, incorrectly field modified. Rather than
correcting the footlllg, door pockets where shortened to match the concrete poured in place.
Need to be removed and corrected.




                                                                                               Hangar doors ahd pocket doo columns out of plumb, incorrectly field modified. Rather than
COlTectingthe footing, door po kets where shortened to match the concrete poured in place.
Need to be removed anq corrected.




                                                                                                07 -

                                                                                             ,.. u
24
25




__01717
TAB 12



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Unspecified materials used at pilots office

Corrective Action:        Install columns and reclaltgular tube at pilol office

Invoice #:                3988

Cost to Correct:          ss,ooo.oo
Photos of Deficiencies:

Photo of Corrective       14
Action:
     U !TED ERECTORS
    PO 80x 681803
    San AAIOt'UO, Texas 78268
    office (210) 521-11351
    fax (210) 521 ·1849


                                         INVOICE


    Aai 8. 2013


    To· Lewts Enetyy Group                                   INVOICE I 3988 •
        '00lrl Joneo U_rger                                 Job. I.Ds CelriIos Rancl1
        San Anlonio. Texas 78218                            Terms. Upon Receipt


                                         DESCRIPTION


    Labor to complele ~ wo Ol\d """" ..-ts
     New Construction.
     1. InstaH one   tl.lbe at cupola



                                   Total Iaoor COS!                    $35.000 00
                                   Total mafenaI coo:                  $ 10.83-152

                                        T_Oue




I
14
TAB 13



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Unspecified materials used at kitchen

Corrective Action:        lnstall columns and rectangular tube at living quarters

Invoice #:                3988

Cost to Correct:          $5.000.00

Photos of Deficiencies:

Photos of Corrective      19
Action:
                  VOICE

Apr~   .20 3




               OESiCAlP
19




TR 01711
TAB 14



Type:                     PEMB Labor

Subcontractor:            United Erectors

Deficiencies:             Building Erected out of plumb

Corrective Action:        Re-msrall wind rods in soulh and nonh sidewalls

Invoice #:                3988

Cost to Correct:          S5.000.00

Photos of Deficiencies:   28

Photos of Corrective      14-16
Action:
            RS

            782




                   VOl    E


        3


    o




                  ESCAP




1
BvLLf'
14
        15




o   c
16
TAB 15



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3996887 - Roof sheels

Invoice #;                3996887

Cost to Correct:          $1,385.22

Photos of Deficiencies:   5-6,9, 11 & 14

Photos of Corrective      1.6-8&11
Action:
                                               HOliST
                                               4001        H
                                               PO aox 38.2. 7
                                             HOUSTON.l'X 770110·1:1304
                                               281-44,0..811515
 SOLD TO:   155644
            GLACIEACAP MANAGEMENT LLC


  B
        Cl ClERCAP M AGEI;1        u.e                                       s       OlACIERCAP MANAG~ENT UC
  I
        10101 I'EUNlON l"lACE                                                        LOS CERRITOS AHCH
  L
        S     1000
                                                                             I       UVAl.Dt:. TX 78BO I
  l                                                                          p
            A       10,    82-t5                                                     no.28.2-n56
           ) 'RI4-ea-'O




                                                                                                                   o.eo
                                                                                                               l,2'J9.85
                                                                                                               1•.219.86
                                                                                                                 7S.97


YOU                                 au KAY ~'fllI. 201


                                                   f I                   •       I
I   III I'   'he   'Is 1101 "   Im:d pr pt::rl . r ) II' ..,heet plll'J up   11   at
R II r sh   lS   rrinllneU bClck at   Clip   ICI '[ el fram iug, an

                                                                                  6


                                                                      I   K_". 26
                                                                              f
Ro I" ')/1.: 'l lrimmed b ck al 'up Jla                am, no lrlm pn~st:l1l.
LIllI n   1,.\.11   I(war! W.l'   p~rr   1'111 tI b ct:r1lfi'll   t:lJt:r




                                                                                01729
II
n rea' n l.a ... are nlH In
                                     14



                              ... 017 4
1
6




".. 01698
7
8




_J1700
11
TAB 16



Type:                     fEME Material

Subcontractor:            MBC1

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3978735 - Roof Sheets & Rake support

Invoice #:                3978735

Cost to Correct:          $22,443.08

Photos of Deficiencies:   11 & 14

Photos of Corrective      1,5,6-8 & 11
Action:
                            I   ~   -   ,   I!   1   I -.   t,   t   ",


                                            tfO
                                        1~1                          Y
                                            80Jt 38217
                                        0US1'0. T1#J
                                         281-446..al5A




B
    GL\ClERCAj> AHASaiE                                                       GLftClERCAP MANAeEM9IT lie
J
    lQ-Url f!El,lNIO CE                                                       LOg CEJU'lTroS RANCH
L
L
    SU   e: 1,000                                                             WAUlE, TX 78B01
        ANrONlO. TX 78218                                                     21Q.:m2-27B1l ROBERT
    12101384-6048
T                                                                         T
a                                                                         o
I I   II.   "'hnwn h r '   it pu d   pll"   II >I IfI .   l:cor   all"




                                                                         I,   _01731
n reus J/I.   pare n [in
                                   14



                           •• _.11734
1
        5




o   o
6
        7




o   o
8




TR_01700
         11




c   ()   _ _01703
TAB 17



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 4048039 - Roof Sheets, Eve plates, Screws, & Tape Seal

Invoice #:                4048039

Cost to Correct:          $4,602.17

Photos of Deficiencies:   7, 8, 18, 22-23

Photos of Corrective      1-11
Action:
                                                                      ifD~     lWm'!
                                                                 HOH          • RA!lDY
                                                                      00 BOX 3-32.11
                                                                ~.'l'!:         040-5')04
                                                                      281-    - 'iSS

                                                                                                                            WJ9
       LO   I   1556 -I
                          CAP                 l"I' Id..e



                                              LLC
  L
  t-                                     O;



 0

                                                            ~




                                                                                                                 n:::cz

                                                                                                                !!!!leu   -""j.lla .~
:t aD                                                                                                 U.                               as.    \I
1000                                                                                                  29.                          2       ';;'l

40011                                                                                                 a   .£0                      L 8.

5000                                                                                                 22:2 )1                       t

60110                                                                                                     .L9                      lU.J8
 !lOll                                                           1                              0     32.06                            3.1: 0

'ODD                                                              1                             0                                  llSS 00
laOiJO                                                           1.                             0                                       o.eo
11000                                                                                           (I                                      0.90
                      OR




_ C1                                                                              :no
                OiIDUCT    ~2.!.   25,         U!'         EmP'.JEE      UGUST           !l 3
7
lInpr per ea   tla a   ~   plale -;h lulu \.'   1I   'eu al thl . nJlliol1   In   Iku of l' (f lip

                                                                                     I '


                                                                                  o 738
· 'ul'ding l drawings ,ve plate should   b~   u 'ed allhis c{ n liti n in Ii u   rr
                                                                                        .,

                                                                                      1742
I'   lUIIJIlIg ... '<1111 I .   nd. t:a,,~ pi   Ie 11I1';~"1 J IW( In   tall   J   [111'1'1.:111 Ile 'lip,;
1
()




 )




     N
3
" ._01696
5
     6




o   ,·,·,c:01698
7
8




    . 01700
9
10
11
TAB 18



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3978734 - Roof Sheets, Rake Trim, 2x4 Angle, Eve Plates,
                          Ridge Flashing, Gutter, Down Spout, Misc. Screws, Roof Clips, Tape
                          Seal, Backhoe plates, Misc. Roof accessories

Invoice #:                3978734

Cost to Correct:          $19,897.94

Photos of Deficiencies:   7,18,21-23

Photos of Correcti ve     1-11
Action:
                            fr... 'I~   -ill'~   -   -


                                }K)    ON     DY
                                oW3    EST HARO'f
                                1'0 BOX 38217
                             HElliS'TO 7'10
                               281-44 a~




B
    m~APWlNAGEMENT   l!.C
I
             CE
l
                                         HOUSTON
                                        1000 .....,.....u.'any
                                          o eoX38217
                                        0US1'C •TX n~·G3:14
                                         28       .Ii!15




                                                                 S
    GLACletCAJ"      ACI£MENT lLC                                    GlAClERCAP MANAGElil
I                                                                H
    1010 REU ION LACE                                                IJ):S   CEflRITOS RANCH
L                                                                I
    SlIfTE 1000                                                      UVALDE. TX 7 801
L                                                                P
    SAN ANTONIO, r..< 7   1I                                         2'UL-282·2758 ROe
    1210)~·




                                                                                               o




              :,.-: ..~~ I:..
                                .
                                J   •
t)   illlpropt:

                  7
- sp"cif eave plale -h uld be u '~d at thi   l,;   n (ilion in lieu of r

                                                                           18


                                                                           d
No trim or gutter present,   roor '!leet bent up and over rake

                                                                 _I
A1
        2




o   o
3
5
     6




o   1 ..=,,1698
7
c   o
9
10




"I   .702
11
TAB 19



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications. and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3991125 - Ridge cap

Invoice #:                3991125

Cost to Correct:          $378.88

Photos of Deficiencies:   15-16

Photos of Corrective      1,9& 11
Action:
                                                     ..   _~-~~---...._   ..   _~---_.      -    ._--..- _.   -   - , ...   . - _.- ..   ~-   -.------

                                           .'     I1EPIiH']     r ' . "                             Meet COCKIlOX
                                                  $A~ A~TI:lPQ                                     il0 BOX iM032lf
                                                 81117 HO PoST                                   DA:LLM, lX 76.284·00:26
                                                  PO lKD(                                              US
                                                CllNVtiR8J!.l'X 181 as
                                                 2·10-GlSH40t\                           PASE.                I\lE
                                                                                      1               oa·MAY-1'3        3991
SOlO TO:   \l5116114
           Gl.AtmRCM' MANAGEMENT LLC                                                     eILL OP LAQING"    1$10S9a1

!l
       I3l,.AClEftCAP N1ANAAEJ..eNT ll.£
                                                                                s    G\.AClERCAP MANAGeMENT LlC
r      '-0101 IlI!UNlO.N'l'LACE
                                                                                H
                                                                                     CPU
l                                                                               J    ian IH It) l!AST
l      SUITE 1000                                                               f'
       SAN Aj'il'ONIO, T~ 182-18                                                     CO~Ef!se " TX 781Q94'tO~

l'
       iZ fill   ~8'f.a.cMl
                                                                                T
                                                                                     (2101 "4.lfQ46
o                                                                               Q




                                                                                                                                  ();aQ




                                                                                                                                21-'7




                                            P8110 I Q/ 1
0'1735
Wrung do llre and tupt: "earu 'ed al ridge
 1




TR~01693
          9




o   o   'I.   _---f1701
11
TAB 20



Type:                     PEMB Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3996712 - Ridge hip fix

Invoice #:                3996712
Cost to Correct:          $405.83

Photos of Deficiencies:   1&3
Photos of Corrective      1,9& 11
Action:
                                                      8fT11 !-IO
                                                       PO
                                                     CONVelSE.  1!1()Q
                                                      no 6 -240&
     SOlD TO: l!ili$44.
               LACIERCAP             EMENTU.C

      a       LACIERCAS' MANAOEMENT ltC
      I
             lOlQl R£tJNION PLACE
      L
             SUITE 1.QOO
       l.     ~ A    ONIO,   TIC   8216
    -...--.-(21.0..D!I~Q.4




                                                                          6'.00
A                                                                        3~.90




YOU HAY OEDUCT S1 7, If i'A(D BEFORE: MAY 2-4'tH" iO 13
                                                  tJ-...f



                                                Page I 01 1
In'IJ   llf riJg~   -huw') gap!> lhat wtll aUll'. Wtll   'I'   l   p~n   1I I • apr   a~   rid
          J


'K_   . (23
1
        9




o   o
11
    TAB 21



    Type:                     PEMB Material

    Subcontractor;            MBCI

    Deficiencies:             Roofing System not installed per plans and specifications. and did not
                              create a waterproof structure upon completion

    Corrective Action:        Invoice # 4025105 - Hand Crimp

    Invoice #:                4025105

    Cost to Correct:          $265.22

    Photos of Deficiencies:

    Photos of Corrective
    Action:



(
    TR_ 01679
                                   ..   _-------------------             -             ---_._- ---




---------                  -----------
           cra«:AP MANA,GEJ,d9lT                        LAC!ERCAP MANA                  l1..C
I                                                  H   DOS t.::ERftfTOS
          01     NION
l                                                  I          eAHOmA 0
         fTE 1000                                      $(14
l      SAN        10, rx                                      Ii   TAB 22



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 4024889 - Seamer Rental

Invoice #:                4024889

Cost to Correct:          $990.49

Photos of Deficiencies:   1-27

Photos of Corrective
Action:
           18    a

                                     ~   "   'P::~i:':   -,,". ::',   '.
                                     ,        .




                                                                                  PAGE                            INVOICE NO.-
SOLD TO;   1 ~,66044                                                                                               4024889
                                                                               t-----'---,-,----....L...---.:...::.=...:. -    _
           GLACleRC"I'!.1Io1M.M!!:M§~~~!!§illJ

a       LAr:IEACAP MANAGEMENT L C
                                                                           s
 I                                                                         H
       10101 REU IaN PlAce
L                                                                          t
                     1000                                                  p
l
                A.          78,216
           01 8
'i   g   s mal   \-\-111   all \'




                                    •.   01721
lap '\I IJg' '11~ur'   III   I   I




                                     0172
Rl)l r sri el 11 1 'leameJ properl • roof sheet:- pld I d apart al bollom.

                                                                             5
R of "he rs rrirnrnt::u back ar cupoll lcd   In ming,   m.l burn   eli   itl~   .




                                                                                    ./26
I. trge c Id dlll: to III prop.:. '<1 ella hin "

                                                   7
id dut:   \l.)   impr per eave lla 'hillg. Fi ~Id J[lbri aLed tlashll1) in tall d in arrectl




                                                                                               ",_\1./28
         )




..   01729
I ..   _'"   . 0
u,,'u   n" ltlf \/hlWI1 here d   .   pan'l :pli' n   l   in
                                                              II
  '11 ws rod"drop otTat ti"ont enJ wall. 'ame condition at both ide~ of build in due to improper j"ield tabricari n of
,,11 Irlcned door p "ket.
                                                                                                                          11


                                                                                                                         ,32
'It "t:   II::W   I r ul'lln p I
I
    C
n.lf1g cl   ure and tape cal u . d al   ridg~.
rOil   i   du un: u .
                        J7
Drawings pecify eave plate shuuld be   1I   ed al thi conditi n in lieu urroar clip.

                                                                                          18


                                                                 o                     "~/j8
19
Trim missing. roor heec cul and bent over ral e.

                                                   20


                                                   40
II tnlll ~Ir glln~r pre... lit. roof 'ht:t:[ b 'nt u

                                                       _I
l:clll'din [0 dl'UWillgS t:a e plate ':Ih lIld b u eLI . t this condition in Ii u   rr
                                                                                         22
),. "IW1Uill" ,>l:UIlI   panel, ea e plate mi   "11   Ilut In   'wlleu.




                                                                          01743
Rlll.ll .. IUj>C dlangc: at fro", cnJ wall Jue   III   ~hurh:llll\g ul   POC/..t:1   Joo~




                                                                                            I,   01745
Roof dips approximatel 4" at fi"ont end walt due to improper tield modi tication   f po ket door frame.
                                                                                                             26

                                                                                                          __ 46
I lofJIJ1 appro, 1111'1 I 4'" I li'unu cnJ   \I   all Jut: to Impr pcr IidJ   \ uilicati   In   ufp 'kCl dllllr   rntme~,




                                                                                                                            I.   _01747
        TAB 23



        Type:                     PEMB Material

        Subcontractor:            MBCI

        Deficiencies:             Roofing System not installed per plans and specifications, and did not
                                  create a waterproof structure upon completion

        Corrective Action:        Invoice # 4009549 - Ridge and closer strips

        Invoice #:                4009549

        Cost to Correct:          $167.05

        Photos of Deficiencies:   1,3-4

        Photos of Correcti ve     1-4&9-11
        Action:




(   )
                                                                                           I'IIBCIL
                                                   ROUSTQN: HAAD-Y                        PO SOX "(00:23
                                                  1-400'1 wtaT ~AIWV                     OALLAS. TX1&i~0326
                                                   PO llQX3Ut'7                               U9
                                                 HQUSTaN,TX 77060·11004
                                                   281.o&4!i·8856                 PAGE
    SOLO TO:   151>0""
               GL.tcJeRCAP fAA/'fAGI:MIfNT LLC                                                        l611S83:2

    8·                                                                    S    GLACI~IlC1lJ>MANAOfMcNT lLC
           GlAC1ERCAP MANAGl!MENT US                                      H
    I                                                                          LOS C1iflMOS AA~
    L      16/Ql AEUNfON Pl.. ell'!.
                                                                          I    UVAUlE. TX 18801
    l      SUI1'E 100.0                                                   p
           SAN .M!'roNlO, 1"X 782111                                           1'1"11
           ~tOl 3M-ilQJl6
                                                                          l'
                                                                          ()




(
1en tnu . app ar' ridg




                        •. _01721
-




    1
          2




o   (]   ')
         •...-..-::::.:.11694
9
        10




c   o   )
        1.0 1702
11
TAB 24



Type:                     PEME Material

Subcontractor:            MBCI

Deficiencies:             Roofing System not installed per plans and specifications, and did not
                          create a waterproof structure upon completion

Corrective Action:        Invoice # 3989474 - Roof Clips

Invoice #:                3989474

Cost to Correct:          $2,235.90

Photos of Deficiencies:   10

Photos of Corrective      1-11
Action:
         ,    REPHIN r
               SAN ANi
              $&7 l- OEAST
               P030X 9
             COHVERSi:,TX 78109
                     -14C9
     o

B                                 S
                                      G CIfRCAP          EN
I                                     CPU
t.                                I    877lH 10 EA
l                                 P      VERSE ., TX 1 00-61
                                       Ie) 384-6048
                                  0
1lire lltl1i:n:m l pc ofn.: \1 dip   r UIlU un ~Ill:   mewl huilJing Jrd in's call Ul --High H   ling"   lip.

                                                                                                                           10


                                                                                                                I.   0 7   a
1
o




o
4




I. __.J1696
5
 6




1, ,_",1698
7
        8




o   o
9
    10




c   "1 ...;::.11702
11
TAB 25



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             lmproper location of grade beam and foundation

Corrective Action:        Brick lug and Grade Beam

Invoice #:                2

Cost to Correct:          $11,500.00

Photos of Deficiencies:   64-70

Photos of Corrective      21-23
Action:
                                   7. !tlii                . 11.3   4




 August 28, 2013

     n;   Dame Boddi

Re:       os Ceritos Ra ch Co crete DeffCIefl      Brea down




     •    Brie L glGrade e rn
            oar     ck Exten ian
          Pilaster Exten Ion
          ·Pour OnlyU S ab (Epoxy/Dowel In      lIa on)




a as ierros



RM    '-'~f1M'UctiO   Serv   lie
  TR


                                                                                                                           L--...._...J
                                                                                                                                          MJ
                                                                                                                                '------I          Construction ervices LLC

                                                                                       Invoice

              attn:           0 i1nna Boetleker
              Bill to:        GLACIER CAP cONSTRUaJON, Ll
                                                                                                                                 INVOICE NO.                          2
                              10067 JonesMaltsb rger
                              San Antonio, Texa 78216
                                                                                                                                INVOICE DATE:                     04/23/13
                              21:0.384.3204


              Project:        LOS CERRITOS


Item No.          Description of Work                  Value        Previous AppliC6tian         JIll   Balance ro Rnlsh          rotal 'Billed       Ref.            THIS PERIOD
            1 lO,OOI.l sq ft "Slabs"              $53,500.00                                 100%         $53,500.00                 50.00                                $53,500.00
            2 10,000 sq ft "pour only"            $1]J22.00                                  100%            $0.00                $13,711.00                                $0.00
            3 Structural Tank pads                $15,000.00                                 0%           $15,000.00                 $0.00                                  $0.00
                                                                I
            4 Brick Lug / Door Tra k              $17,500.00                                 100%         $17,500.00                 $0.00                                $17,500.00
            5 Pour OR Metal Deck                  $9,000.00                                  100%          $9,000.00                 $6.00                                $9,000.00




              TOTALS                              $108,712.00              $0.00                          $95,000.00                                          0           $10,000.00


       /I     Change Orders                                                                                                                                           THIS PERIOD




              Total Change Or~efs                                                                                                                                           $0.00
              TOTALS                                                                                                                                                      $80,000.00


                                                                                                          Payment to:                             RM·J COA5trucion Services LLC
                                                                                                                                                  180 Cr762
                                                                                                                                                  Devine, Texas 18016
                                                                                                                                                  'Ph. 210.912.3404
                                                                                                                                                  JamefiF.RMJ@gmall.com
      olumn base showing g ade beam not flu h with the brick lug. Hangar
    pocket doors installed at the 'ncorrect ize. They both need to be
,   extended appx 2' 6/1,




                                                                           017
            65

,.             67
~


"__-iS7
89
21
N
N
23




TR 01715
TAB 26



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Door Track Extensions

Invoice #:                2

Cost to Correct:          $4,000.00

Photos of Deficiencies:   60, 64-65 & 72

Photos of Corrective      24-25
Action:
                                          11   5     o    .J




,........,........ 28       0

                            Boddie




                                                               20,000.00

     •      Brick glGrade Bean                                    .500.00
            Ooor     ck Extensia                                4.000.
     •      Pijaster Exten ions                                 "2, 00.00
     •      ·Pour Only" ~ ab (EpoxylOoweJ I stallailon)         2,500.00




     as       I         0




M                 suuction Services lie
                                                                                                                     -
                                                                                                                              RMJ
                                                                                                                              IL_-DC;:o~n~s{~r~u~c!t1~o~n~S~e~rv~i£ce~sQLLgCJI
                                                                                          Invoke

                aun:               Oe~        Boedeker
                &Ito:             GtAClERCAP CONSTRucnoN. ltC
                                   10061 XXlesMill~er
                                                                                                                              fNVOIC£ NO.                      ,
                                  Sitn AAlonlo, Teus 78116
                                                                                                                              INVOICE DATE:                 04/13/13
                                   210.384.3204


                Project:          lOS CERRITOS


1tt'((I No.          Ot:sCfIp(lon o[WOfI(

              1 10..oou ~ Ii:   "Slaw~
                                                            Value      Prevloos AppliaJtion
                                                                                                   •     Balo~e (0   An/sit    TotlllBH~d         R~.           H/ISNIt/OO
                                                         SS3,SOO.OO                            U""'        $S3,SOO.OO            SM.                               $53,500.00
              2 W,OOO ~ ft "pour 001'("                  sn,nl.oo                                            SO."
              1 Stn.lcturill T;,!lk j)4Idli              $lS,ooo.OO
                                                                                               '''''''                         SU.711.oo
                                                                                                                                 SO.oo
                                                                                                                                                                     SO."

              4 Bnrt IJ.IiI OGof"T~c:t;                  $11,500.00                             ""         $15,000.00                                                SO."

              5 Pour on Mew Dt.'Cli                       $9;000.00
                                                                                               '''''''     $11,500.00
                                                                                                            $9.000.00
                                                                                                                                 SO."
                                                                                                                                 so.oo
                                                                                                                                                                   $0.500.00

                                                                                               '''''''                                                             $9,000.00




                TOTAlS                                   $108,122.00          50...                        $95,000.00
                                                                                                                                                        •          SMO,OOtI.OO


        R        OWu{lt'   Orders                                                                                                                               rHlSH.fUOO




                TotJl Chanee Ordt!n;                                                                                                                                 SO."
                TOTALS                                                                                                                                          $80,000.00


                                                                                                                                              RMJ Con.weloh SMVlces LLC
                                                                                                                                              tID Cr 762
                                                                                                                                              Devine, r .... 11011
                                                                                                                                              Ph. 210.'12,)4(1.4
                                                                                                                                            J.nnuF.RMJ@gmall.com


                                                                                                                                                                            llt-01685
H ngar doors and pocke door columns au of plumb, incorrectly field modified. Rath r than
correctmg the footing, door pockets where shortened to match the concrete poured In place
N ed to b removed and corrected.




                                                                                            01780
 64

84
Column a    hawing gr d beam no f1 h with the brick lug. H      gar
pock doors install d t th incorr ct size. Th y both ne d to b
ex nd d appx 2 6/1,
               1




                                                                      5
Note eMU



           n
24
25



~


     . 01717
TAB 27



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Pilaster Extensions

Invoice #:                2

Cost to Correct:          52,()()().()()

Photos of Deficiencies:   66-70

Photos of Corrective      21-23
Action:
    I




August 28, 201

        .    an I Boddie




M           ansa dion Ser   iC83   lie
                                                                                                Jnvoice

                   ann;              0        nna 8   deke(
                   Bill ttl:         GLA E CAP CONSfRU               N,LL                                                             INVOtaN .
                                     10067 JoneSM I be er
                                     San Anton 0, em 782.16                                                                           INVOICE AT:                     04/23/13
                                     210. 84.3204


                   Pro               l    J   CERR OS


1C:e1il NO.              Des(J(Ipclarl of WD/'K                 Value        Previous Application         JIli   Balance to PinlsJl    rot.lJI Billed      Ret.            THIS PERIOD

              j,   10,OOU sq ft" labs"                        $53,500.00                              100           $53,500.00            $0.00                            553,500.00

              2 10,000 sq ft "puu only"                       $13,712.                                100%             $0.00           $1 ,722.00                              SO.UO
              3 S'ucw j            ,iii pad                   S15,     .00                                0%        S15,ooo.OO            $0.00                                $6.00

              '* Sn       . III   I DoorTra     k              17,IiOO.OO                             100""         $17,500..             $0.00                            $1.1,500.00

              5 Pour n                   Deck                 $9.000.00                               100%           $'9,000.00            StUlO                            $9,000.00




                                                                                                                    $95.000.00                                    0         SBO,OOO.oo
                   ITOTALS                                    $108,722.00            $0.00

                                                                                                                                                                           ffllSPERIOD
        II         IChange Orfier5




                                                                                                                                                                                 $0.00
                   ITotlll Change Orders
                                                                                                                                                                            $80,000.00
                   ITOTALS

                                                                                                                    Payment til:                        RMJ Con tnJclon S. Ices LLe
                                                                                                                                                        180 Cr762
                                                                                                                                                        Devine, re     18016
                                                                                                                                                        Ph. 210.912.:w04
                                                                                                                                                        JaI1HuiF.RMJ@Am lI.com
         67


"-   7
 70

_ 01790
21
       22




c   ____ .~ 01714
23
TAB 28



Type:                     Concrete Labor

Subcontractor:            RMJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        EJX>xy Dowels at Existing

Invoice #:                2

Cost to Correct:          $2,500.00

Photos of Deficiencies:   76-77

Photos of Corrective      21-23
Action:
                                            J

                                                  0 __
 1                                  7   5




~lu:n28.       2

                Boddie

 8.




     •   Brick L glGrade Beam
          oor      k Exte sions
     •   Pflaster Exten ion
         ·Pour Only" ~ ab (£poxyJDowel Installation)




a es      e os



M        AS   uction Services lie
                                                          Invo'

      lUI                 n 8oe'C1eker
     8111l0:                        INSl~rnclN, II



                                         nll
                                                                                                      lUlu
                   210.


     P,




                                                                                                        S


                                                                       Sl5                                  sa.
                                                                  1    Sl1                              $11
                                          S                       JJ    $9.000.                         $9,




                                          $108,721   00                S9S,OOllOO                 o

/I   ICho/lge Orden                                                                                    fHISPEIUOD




     IrOl76
.. ""   197
21




TR 01713
    22




o
23
TAB 29



Type:                     Concrete Material

Subcontractor:            DGJ

Deficiencies:             Improper location of grade beam and foundation

Corrective Action:        Concrete Footings

Invoice #:                6104

Cost to Correct:          $6.365.10

Photos of Deficiencies:   64-70 & 72

Photos of Corrective      21-23
Action:
-
     D.GJ. Transport, c.                                                                                      Invoice
      o Box] 30
       al e"        0                                                                              I        eo     I                       I

       BUfTa
      001:11,   LLc
    J f}jO IH)O      !!l.3iu.l$l 95
       n   wn/o. TJI        0




                                                                                                                                           I
            Item                                     O~crlptian                          Qly       Rats                AmOtJnt
    RM-3;lOO               Ril':Id.)' Mix 4000 PSI. t;U..yd.      Tidl 252....4'1.:i'7                                    usa.OCT
                           -I-1i-201J




1'- Y from this invoice.
                                                                                                                          " 80.00

                                                                                                       (8.25 Yo)                 ~   I


                                                                                               o                                 ".10


                                                                                                                                     II)
  o umn base showing grade b m not flush with the br"ck lug. Hangar
pocket doors ·nstal d at th incorrect siz . They both n ed to be
extended appx 2' 6".




                                                                      01784
,




                65

    •.   ,(85
       67


.187
 \




6K

01788
,{lSg
7

131790
Note eMU



                    72


           .-r792
21
    22




o
23
    TAB 30



    Type:                     Concrete Cutting

    Subcontractor:            Texas Curb Cut

    Deficiencies:             Concrete level poured too high to accommodate final materials

    Corrective Action:        Saw Cut and remove concrete for trench drain

    Invoice #:                137923

    Cost to Correct:          $8,118.75

    Photos of Deficiencies:   81-82

    Photos of Corrective      26-27
    Action:




(
                                                                    Texa Cu i g & Cort 9
                                                                      an Antonio lvlslon
                                                                     17332 Bell North Orlve,                           cnMz, TX 78154
                                                                    (210) 637-6869




     OATElTICKET QUANTfTY                                                               oe      CRlf'TION                                                                             AMOUNT

     tJS1201 tJ                                                                         MOve s nll.rrr,                OF!!'                                              S 0 ':l 0   ", ',un ,1)0
         11 '() '4                                                                             ?~ ~~                   N          • fl
                                                                                                 IttA 1m               ~   TfJ                    ;;:




                                                                  , 'prllved 3"




                                                                                                                                                                  ::~IUNT              •
                                                                                                                                                                                           -'on
                                                                                                                                                                                             v  •

                                                                                                                                                                                           ot.t.!




                         OIlIl'iG.    C. NCR~ ;oQt,1C1. :
     oIQiCf'.l""_                 't.,rc:'~l
·W.~IIOBlGllIb'ror~d:D--..r .... lW UI1a~""1C!I11lJ.1                                      MICIII,            ear.ri1DlaIi" ...    'IItYII~'            ~,d.
 JUI'fM1!'A,           Ii" lit. 'I14l1G. W"'l. rtl:ln '" MCoIW4IJ'0t' OiItltru. 'lIG,rn-l'ltf
 f4.rr;~ntOfIfMMO" m&mbnlq.LlII.:.l[Q.QUr                  .oIl"'JtI, .u1llWl OtO.rl1,",u.m~ 4(, ..,.n.W   J;1(l&.tt   rrrTtl04,1)iJOiHU iMlI ...... i"'oll'.·JM'IrV"'"
 ~1111'lS1oIw:IUI~ .. '*~DO~ .p.:rir Inr~~ll~ull'WMil.Pl1or'lo ~m.."Onrry~chlt,tlll./lf4 o high bov concr e_ Concrete poured Incorrectly, need positive
ar drain will have to be removed.


                                                                  81

                                                                  JI8 1
Trench drain set incorrectly, too high above concrete. Concrete poured incorrectly, need positive
slop on the drain, concrete near drain will have to be removed.



                                                                                                    2

                                                                                                        802
26
    27




o
    TAB 31



    Type:                     Plumbing

    Subcontractor:            Central Back Hoe & Utility

    Deficiencies:             Insufficient amount of material left on site by SBS

    Corrective Action:        Trench Drain - use existing trench drains and purchasing additional
                              channels and extension frame system per engineer

    Invoice #:                CBU-DD2

    Cost to Correct:          $13,718.11

    Photos of Deficiencies:   81-82

    Photos of Corrective      26-27
    Action:




(
     ----_._------- - - - - ..                     -------------:.~




                                                                o




Application· made for Pa~t,
      Ie of V 1Je5. wr.()()2, ,
I ORIGINAL CONTRACT .                                                110,553
                                                                                                                22.07.14
2 Ne o~ by                 Orders                                    22,507
   CONTRACT S           TO DA (Une I +/. J             S            1 J,060
                                                                                                                22,507.14
4 TOTAL COMPLETED &. TORED 0 VAl'                      S             90,2111
         (Column G on WT-002)

     RETBNUON
               o % of Completed Work                     0.
                                              $----....;;.
         (Column 1> + Bon WT-002)

     h         0 % of Stm:d       ateri8I                  II
         tColunDl F On wr ~ll2)
                                                                               By:                       \,. d \-13
                                                                       ,2111
6

7                                            'IT                     5'2.000

II    CUFtRm'lT PA




                                                                                     CATHY         RS
                                                                                     JI{

                                                                                     JANUARY 28. 20104
          -----------------------~-                                                                                        ---------                                                                                                             ,....
                                                                                                                                                                                                                                                 <0
                                                                                                                                                                                                                                                 (;

             D                       UES                                                                                  Form CBU-002
        FR M:
     Conll"nctor. Central Backhoe & Utilities, Ltd
     Remitan 10080 Broun Road                                                                                                                                                                   0:
       Ad~: San Antonio. TX 78254                                                                                                                                                                          ----------
                                                                                                                                                                                                           2
                                                                                                                                                                                                           613012013
                                                                                                                                                                                                           6I252().lJ


         A                                       B                                        C                     D                     E                     F                    G                                  H

                                                                                                             Work Completed                             Materials       Total Campi ted                                            Relllinag
       [tern                          Description of Item                             cheduled         From Previous                              Presenrly t red         And    red              %             BaJllDCe to          Held
         #                                                                             Value            AppJic lion  *(,Ilis Period                (N t in D or E) 0 Date (pf-E+F]              (GI            Finish ~ G             0%

       I      Mobilizalion                                              $           1.500 S              LSOD                           S              -       S            1,500               lOO'l..;..YoOI-               1....;S'--_ _- 1
      2       Concreto Demo                                              $        10 000 S             10.000                           S              -       S          10,000                100%                            S
      3---f"F~iirs~1t~D~oor:.:::::un~de~r-s-,---la-b-rO-ugh-.-i-n-----t...:S:---.:..:ll:..!,;.S:.::OO~..::-S--....:1.::.L.~500~I---_
1--"::""-                                                                                                                     -_-~!-::~===::::::::::::-::::::::t$~::::::::::::~1
                                                                                                                                                                            ]:'.1:5~O~0+-_____:.;LO""0""'%.I                  I...:S'----1
      4       First floor top-out                                        S        14,500 S             14,500                           ~              -       $          14,500                100% S                S   -
         5   Second floor rough-in                                                  S         8,500 S           8,500                           $     -    S     8500                  100"1. S                       S   -
      6      Second noor Iop-out                                                    $         8 500 S           6,000 $               2.500 $         -    $     6,000                 1000/.                         S
      7      Overhead domestic wateT ( bose hibbs in bay) $                                   9,000 S             -       S           9.000 S         -    $     9,000                 100% S             -           $
      8      Overl1ead                  air     lines                               S         6.500           S   -       S           6,500
1--..::..---l..=...:..=;==-=:..==---------I-='--~:=-+-""----_____1f_=__------'=..::+-=-----+::-....-~:..::::.+_----.:.::.=;;.._=:-----+-"'-- -
                                                                                                                                                S     -  ' $     6500                  100%   S           -           S     -
      9 _ _FF:::=ixt=ure=s:.:.:;I&:::'(I,c::uipm·:r..::::I~::..:'t'=---:"-:::---,-
1_ _.::..                                                                                             -=--
                                                                                   ~S---=.I::J.O::;55;,.:;3_1 S   ·---lr-=S'--_....:4~,OO~O"-I-'S~    ~_t-'S:c-  4:.:.:,0:.:.OO;:.. f - 38% -"'--_ _6:.. o high hove concre e Concrete poured Incorrectly, need positive
ar drain WIll have to be removed.


                                                                   81

                                                                   J18
Tr n h dr In s t lncorre IV. too hlgl bove co c e. Con r        poured incorr
slop on the dr tn, cone ete n ar drain will have to be removed.




                                                                                02
26
    27




o
TAB 32



Type:                     HVAC
Subcontractor:            Holts Mechanical

Deficiencies:             Fan Provided by SBS was too large to fit into opening of cupola

Corrective Action:        Purchase new fans because SBS provided incorrect materials

Invoice #:                c/o #1
Cost to Correct:          $7,564.00

Photos of Deficiencies:

Photos of Correcti ve     19
Action:
o a                    5522 RIITIMAN ROAD
                          N     0 O. TX7 l
                       21Q-661-1 00  !'u 210-662-9U2
                                L'\CLQn6C




                           TO nm PAcr-TIIATl'HE
                        DAlVIP'EN   OSBASCREEN




        Base       PrOD1)98

      . _ b i l l. .




                                      c      _
19
TAB 33



Type:                     Electrical

Subcontractor:            C&S Enterprise

Deficiencies:             Wiring installed by SSS was undersized and under rated to
                          accommodate electrical load

Corrective Action:        Remove existing wiring to 120V wall outlet in hangar area, and
                          replace with larger wire to allow for voltage drop

Invoice #:                1123700

Cost to Correct:          $1,875.00

Photos of Deficiencies:   84-86

Photos of Corrective
Action:
                                                                 ISS Remount Drive San Ai'lton   Q,   Texas 78218




      : Los Cerrfto5 a ger




    Deficiencie



•    Remove existing Iring to 120V wall outlets!      anger area, and replace with larger wire
     to allow or oltage dr p.-.$l,87S.00

•    Reconfigure wall outfets and j-boxe                                asonry back        ails i
     hanger area to reflect ngineerced ra

      elocate       res i   an   ~r   are   0   r   . e>!r f.i           gs i    a    er
     r Ex eno wIring rough d   In,   wrong wire Ize WIre needs to be demoh hed due to incorrect
in tallauo .




                                                                                           18
    85


o        ,::--,,805
Conduit roughed in with wire pulled Wire pull
d l110lished due to Incorrect inst Hatlon




                                                86


                                                     )1806
TAB 34



Type:                     Electrical

Subcontractor:            C&S Enterprise

Deficiencies:             Wiring installed by SBS was undersized and under rated to
                          accommodate electrical load

Corrective Action:        Reconfigure wall outlets and j-boxes for powered lovers in masonry
                          block walls in hangar area to reflect engineered drawing

lnvoice #:                1123700

Cost to Correct:          $1,525.00

Photos of Deficiencies:   84-86

Photos of Correcti ve
Action:
           ,1$ ~ ~i'lc.
           tll~t-t..(;... t   C• .,.t"'M.~.."
                                                             155 Remount DrivE: San Antonia. Texas 7al18

                                                                      1210) 590 6629 Fall (210) 967-66.13
                                                                       www.Co$-entl!rprlse.£Of.R


    Ref: lOs Cerritos Hanger




    Deficiencies


•     Remove eXisting wiring to 120V wall ol,lt1ets !n hanger area, nd replace with ~arger wife
      to anow for voltage drop... .$1)~75.QO

•     Reconfigure wall outlets and j~box@s for powered lovers in masonry block walls in
      hanger area to reflect engineered drawing...•$:).,525.00

•    Relocate fixtures j-n Han~r are to r~ect engineered drawings in hanger
     area...... l,135.00




     Total repairs                                  $'" ~535.00




                                                                                                            fR n1EtRli
[)(tenor wiring roughed In, wrong wire size. Wire needs to be demolished due to incorrect
installatIon.

                                                                                            84


                                                                                                 J1804
    85


c        ....--805
Conduit roughed in with wIre pulled. Wire pull d at incorrec length and size. Wire needs to b
d molished due to inc rrect install tio .




                                                                                                8


                                                                                                    JI806
    TAB 35



    Type:                     Electrical

    Subcontractor:            C&S Enterprise

    Deficiencies:             Wiring for Light fixtures placed in incorrect locations

    Corrective Action:        Relocate fixtures in Hangar area to reflect engineered drawings in
                              hangar area

    Invoice #:                1123700

    Cost to Correct:          $1,135.00

    Photos of Deficiencies:   84-86

    Photos of Corrective      19
    Action:



(
                                                                 155




    Ref: Los Cerritos Hanger




    Deflciencie



•                           rin 0 UOV all 0                 nger area, and repl ce    .     larger wfTe
                          ge dr p. "'1.875.00

•     Reconfigure wall outre     and j-boxe   or owered to er in • asonry block           ails i
      hanger ar a to reflect   engineere~ drawing.... $l, .00

     Reloeate fixtures in Hanger area                       er    Ta'bings in a ger
     area".... ,   5. 0




     Tota repair                              ,        $ 1535.00




                                                                                                          na   Fi
 xteno wiring roughed In, wrong wire iz
mall tlon.




                                          J1804
85
     ---,
       ,dOS
Conduit roughed in with wire pulled. Wire pulled at incorrect length and size. Wire needs to be
demolished due to inc nect installation.




                                                                                                  86
19
TAB 36



Type:                     Demolition

Subcontractor:            Mesquite Interiors

Deficiencies:             Framing system installed by SSS did not meet engineered
                          specifications

Corrective Action:        Demolition of existing light gauge framing

Invoice #:                11108

Cost to Correct:          $19,662.00

Photos of Deficiencies:   49-59

Photos of Corrective
Action:
                INTERIORS, L.P.

                                           (2   I))    .J.- L t
                                           (210) 34    ~505




August29,20 3
Dani    Boddi



      Ceni


1.)                               -   1,         . 0
2.)
3.)
4.}
Framing installed at the incorret:t elevation per the architectural plans. Kylt' with B noteu that
they needed to lower the t,'aming 6.5" In an n 'ire m ting with Daniel B ddie and am Pirtman.
This ti'aming does not meet th an.:hiteL:lural critericl f r metal slLld framing. The drawings n ted
thi' /l"aming [l be 16 gao alvanized framing. h 'lib 'ritution Oflhis mat ri I wa' nOl reques['d
Jnd nOl approved by Ih own r nr archileJl770
Phl)IO uflhe bent pllrlin~ onct: lhe brating was rem
purlin '.




                                                       51
Sp c1ng of the purllns did not m tch the architectural drawings.
box beam headers did not Xlst to frame the openings.




                                                                   ln2
MIssing Double purim at the   111   Ide corner




                                                 0177
Addition I photo of the modification to the pu rlins to accom modate the bracing creating a wea k
point 10 the structure.




                                                                                                    .77
The Architectural drawings show a layout that does not match




                                                               01775
Ligl t gauge framing above th eMU walls. Double stud columns were not utilized in the
construction of the windows. Headers were not used in the construction of the windows.




                                                                                         _" /776
Spacing of the purlins Installed not per the rchlt ctural drawings. Installed at 2' DC not 16".




                                                                                                      57

                                                                                                  01777
Additional area showing the incorrect spa Ing of the framing above the CMU walls. FramIng
installed 0 se back on the CMU thus causing a possible leak area. Framing should have been et
back so tha de 5 glass sheathing would b flush wrth the extenor fa e of the eMU wall as per the
archlteetur I    atls




                                                                                                  ..   .,,778
 hlrd rea hawing !ncar et spacing of the ight  uge framing above the eMU walls
doe no meet the 16ga galv nlzed eta I stud specs p r the rchltectural drawings.




                                                                                  01779
    TAB 37
I


    Type:                     Consulting Fee

    Subcontractor:            Speedway Erection

    Deficiencies:             Identification of specific deficiencies

    Corrective Action:        Determine extent of corrective actions required to complele the
                              hangar

    Invoice #:                13-0308

    Cost to Correct:          $11,032.00

    Photos of Deficiencies:

    Photos of Corrective
    Action:




(
 Speedway Erection Service Company                                                     INVOICE
                                                                            CAn::          March 25. 2013
 7135 Eckhert Road                                                        INVOICE: •        13-0308
San Antonio, Texas 78238
Phon.210.681.5066 fax 210.681.6837


sHIro:                                              Ship To:

Valatie lewis, Glacier Cap COnstruction,   ue       Los Cerritos HanBar
100671one.smaltsberger                              CR 410
San Antonio, Texas 78230                            Uwlde. Texas


                                                        E-mail:     Dea.gna@lCWlSe;nagy.com
CommrttU or JpftiQllnnruc:tioru:



  SAl£5PERSON      ~rojed: Number      SHIP DATE        SHIP VIA.      F 0.8. POINT          TU,MS

O. SCott GrOYer        13-110                                                               Net 10th


   QUAHTTTY                           DESCRIPT10N                         UNIT PRJC!        AMOUNT


                  Provide labor and equipment for investigation                        S         11,032.00
                  to determine extent of corrective actions and
                  materials needed to complete hangar in Uvalde,
                  Texas




                                                                    SUBTOTAL           S         11,032.00
                                                                    Shlppi"&

                                                                    ~1l!S Tax

                                                                    t..ss~n.!          S               -
                                                                    TOTAl              S         11,032.00
                   Make checks payable to Speedway Erection Service Company.
                    Please direct questions to Annette zamora 210-681-5066 or
                                emafl annettez@speedwayerection.com

                  Please respond with any question within 10 days. After
                       10 days, invoices will be considered accurate.

                                   THA K YOU FOR YOUR BUSINESS!